
  June 26, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 52 (§ 52.2020 to end of part 52)
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        609
        Alphabetical List of Agencies Appearing in the CFR
        629
        List of CFR Sections Affected
        639
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 52.2020 refers to title 40, part 52, section 2020.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Michele Bugenhagen was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 52, § 52.2020 to end of part 52)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          52
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000, 66 FR 34375, 34376, June 28, 2001, and 69 FR 18803, Apr. 9, 2004.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          52
          Approval and promulgation of implementation plans (Continued)
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 52
          PART 52—APPROVAL AND PROMULGATION OF IMPLEMENTATION PLANS (CONTINUED)
          
            
              Subpart NN—Pennsylvania
              Sec.
              52.2020
              Identification of plan.
              52.2021
              Classification of regions.
              52.2022
              [Reserved]
              52.2023
              Approval status.
              52.2024-52.2026
              [Reserved]
              52.2027
              Approval status of Pennsylvania's Generic NOX and VOC RACT Rules.
              52.2028-52.2032
              [Reserved]
              52.2033
              Control strategy: Sulfur oxides.
              52.2034
              [Reserved]
              52.2035
              Photochemical Assessment Monitoring Stations (PAMS) Program.
              52.2036
              Base year emissions inventory..
              52.2037
              Control strategy plans for attainment and rate-of-progress: Ozone.
              52.2038
              Rate of Progress Plans: Ozone.
              52.2039
              Interstate transport.
              52.2040
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2041
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.2042
              Visibility protection.
              52.2043
              Control strategy for maintenance plans: ozone.
              52.2044-52.2051
              [Reserved]
              52.2052
              Motor vehicle emissions budgets for Pennsylvania ozone areas.
              52.2053
              The Motor Vehicle Emissions Budgets for the Pennsylvania Counties in the Philadelphia-Wilmington, PA-NJ-DE 1997 Fine Particulate Matter Nonattainment Area
              52.2054
              Control of asphalt paving material.
              52.2055
              Control strategy: Lead.
              52.2056
              Determinations of attainment.
              52.2057
              [Reserved]
              52.2058
              Prevention of significant air quality deterioration.
              52.2059
              Control strategy: Particulate matter.
              52.2060
              Small Business Assistance Program.
              52.2061
              Operating permits.
              52.2062
              Plan approvals.
              52.2063
              Original identification of plan section.
            
            
              Subpart OO—Rhode Island
              52.2070
              Identification of plan.
              52.2071
              Classification of regions.
              52.2072
              Approval status.
              52.2073
              [Reserved]
              52.2074
              Legal authority.
              52.2075
              [Reserved]
              52.2076
              Attainment dates for national standards.
              52.2077
              Identification of plan—conditional approvals and disapprovals.
              52.2078-52.2079
              [Reserved]
              52.2080
              Revisions.
              52.2081
              EPA-approved Rhode Island State regulations.
              52.2082
              [Reserved]
              52.2083
              Significant deterioration of air quality.
              52.2084
              Rules and regulations.
              52.2085
              Stack height review.
              52.2086
              Emission inventories.
              52.2087
              Original identification of plan section.
              52.2088
              Control strategy: Ozone
              52.2089
              Control strategy: carbon monoxide.
            
            
              Subpart PP—South Carolina
              52.2120
              Identification of plan.
              52.2121
              Classification of regions.
              52.2122
              Approval status.
              52.2124
              Legal authority.
              52.2125
              Control strategy: Ozone.
              52.2126
              VOC rule deficiency correction.
              52.2127-52.2129
              [Reserved]
              52.2130
              Control strategy: Sulfur oxides and particulate matter.
              52.2131
              Significant deterioration of air quality.
              52.2132
              [Reserved]
              52.2133
              General conformity.
              52.2134
              Original identification of plan section.
              52.2140
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2141
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
            
            
              Subpart QQ—South Dakota
              52.2170
              Identification of plan.
              52.2171
              Classification of regions.
              52.2172
              Approval status.
              52.2173
              Legal authority.
              52.2174-52.2177
              [Reserved]
              52.2178
              Significant deterioration of air quality.
              52.2179
              Visibility protection.
              52.2180
              Stack height regulations.
              52.2181
              [Reserved]
              52.2182
              PM10 Committal SIP.
              52.2183
              Variance provision.
              52.2184
              Operating permits for minor sources.
              52.2185
              Change to approved plan.
              52.2186
              Original identification of plan section.
            
            
              
              Subpart RR—Tennessee
              52.2219
              Conditional approval.
              52.2220
              Identification of plan.
              52.2221
              Classification of regions.
              52.2222
              Approval status.
              52.2223
              Compliance schedules.
              52.2224
              Legal authority.
              52.2225
              VOC rule deficiency correction.
              52.2226
              [Reserved]
              52.2227
              Prevention of air pollution emergency episodes.
              52.2228
              Review of new sources and modifications.
              52.2229
              Rules and regulations.
              52.2230
              [Reserved]
              52.2231
              Control strategy: Sulfur oxides and particulate matter.
              52.2232
              Determination of attainment.
              52.2233
              Significant deterioration of air quality.
              52.2234
              [Reserved]
              52.2235
              Control strategy: Ozone.
              52.2236
              Control strategy; lead.
              52.2237
              NOX RACT and NOX conformity exemption.
              52.2238
              [Reserved]
              52.2239
              Original identification of plan section.
              52.2240
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2241
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
            
            
              Subpart SS—Texas
              52.2270
              Identification of plan.
              52.2271
              Classification of regions.
              52.2272
              [Reserved]
              52.2273
              Approval status.
              52.2274
              General requirements.
              52.2275
              Control strategy and regulations: Ozone.
              52.2276
              Control strategy and regulations: Particulate matter.
              52.2277-52.2281
              [Reserved]
              52.2282
              Public hearings.
              52.2283
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2284
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.2285
              Control of evaporative losses from the filling of gasoline storage vessels in the Houston and San Antonio areas.
              52.2286
              Control of evaporative losses from the filling of gasoline storage vessels in the Dallas-Fort Worth area.
              52.2287-52.2298
              [Reserved]
              52.2299
              Original identification of plan section.
              52.2300
              [Reserved]
              52.2301
              Federal compliance date for automobile and light-duty truck coating. Texas Air Control Board Regulation V (31 TAC chapter 115), control of air pollution from volatile organic compound, rule 115.191(1)(8)(A).
              52.2302
              Federal implementation plan for regional haze.
              52.2303
              Significant deterioration of air quality.
              52.2304
              Visibility protection.
              52.2305
              What are the requirements of the Federal Implementation Plan (FIP) to issue permits under the Prevention of Significant Deterioration requirements to sources that emit greenhouse gases?
              52.2306
              Particulate Matter (PM10) Group II SIP commitments.
              52.2307
              Small business assistance program.
              52.2308
              Area-wide nitrogen oxides (NOX) exemptions.
              52.2309
              Emissions inventories.
              52.2311
              Motor vehicle antitampering.
              52.2312
              Requirements for the control of SO2 emissions to address in full or in part requirements related to BART, reasonable progress, and interstate visibility transport.
            
            
              Subpart TT—Utah
              52.2320
              Identification of plan.
              52.2321
              Classification of regions.
              52.2322
              Extensions.
              52.2323
              Approval status.
              52.2324
              Original identification of plan.
              52.2325-52.2330
              [Reserved]
              52.2331
              Attainment dates for national standards.
              52.2332
              Control Strategy: Ozone.
              52.2333
              Legal authority.
              52.2334-52.2335
              [Reserved]
              52.2336
              Federal implementation plan for regional haze.
              52.2337-52.2345
              [Reserved]
              52.2346
              Significant deterioration of air quality.
              52.2347
              Stack height regulations.
              52.2348
              National Highway Systems Designation Act Motor Vehicle Inspection and Maintenance (I/M) Programs.
              52.2350
              Emission inventories.
              52.2351
              Area-wide nitrogen oxides (NOX) exemption.
              52.2352
              Change to approved plan.
              52.2353
              Control strategy: Carbon monoxide.
              52.2354
              Interstate transport.
              52.2355
              Section 110(a)(2) infrastructure requirements.
            
            
              Subpart UU—Vermont
              52.2370
              Identification of plan.
              52.2371
              Classification of regions.
              52.2372
              Approval status.
              52.2373
              [Reserved]
              52.2374
              General requirements.
              
              52.2375
              Attainment dates for national standards.
              52.2376
              Identification of plan-conditional approvals.
              52.2377
              Review of new sources and modifications.
              52.2378
              Certification of no facilities.
              52.2379
              [Reserved]
              52.2380
              Significant deterioration of air quality.
              52.2381
              EPA-approved Vermont State regulations.
              52.2382
              Rules and regulations.
              52.2383
              Visibility protection.
              52.2384
              Stack height review.
              52.2385
              Requirements for state implementation plan revisions relating to new motor vehicles.
              52.2386
              Original identification of plan section.
            
            
              Subpart VV—Virginia
              52.2420
              Identification of plan.
              52.2421
              Classification of regions.
              52.2422
              [Reserved]
              52.2423
              Approval status.
              52.2424
              Motor vehicle emissions budgets.
              52.2425
              Base Year Emissions Inventory.
              52.2426
              Photochemical Assessment Monitoring Stations (PAMS) Program.
              52.2427
              [Reserved]
              52.2428
              Control Strategy: Carbon monoxide and ozone.
              52.2429
              Control strategy: Particulate matter.
              52.2430
              Determinations of attainment.
              52.2431-52.2436
              [Reserved]
              52.2437-52.2439
              [Reserved]
              52.2440
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2441
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.2442-52.2449
              [Reserved]
              52.2450
              [Reserved]
              52.2451
              Significant deterioration of air quality.
              52.2452
              Visibility protection.
              52.2453
              [Reserved]
              52.2454
              Prevention of significant deterioration of air quality for Merck & Co., Inc.'s Stonewall Plant in Elkton, VA.
              52.2460
              Small business stationary source technical and environmental compliance assistance program.
              52.2465
              Original identification of plan section.
            
            
              Subpart WW—Washington
              52.2470
              Identification of plan.
              52.2471
              Classification of regions.
              52.2472
              [Reserved]
              52.2473
              Approval status.
              52.2474
              General requirements.
              52.2475
              Approval of plans.
              52.2476
              Discretionary authority.
              52.2477
              Original identification of plan section.
              52.2478-52.2491
              [Reserved]
              52.2492-52.2494
              [Reserved]
              52.2495
              Voluntary limits on potential to emit.
              52.2496
              [Reserved]
              52.2497
              Significant deterioration of air quality.
              52.2498
              Visibility protection.
              52.2499
              [Reserved]
              52.2500
              Best available retrofit technology requirements for the Intalco Aluminum Corporation (Intalco Works) primary aluminum plant—Better than BART Alternative.
              52.2501
              Best available retrofit technology (BART) requirement for the Tesoro Refining and Marketing Company oil refinery—Better than BART Alternative.
              52.2502
              Best available retrofit technology requirements for the Alcoa Inc.—Wenatchee Works primary aluminum smelter.
            
            
              Subpart XX—West Virginia
              52.2520
              Identification of plan.
              52.2521
              Classification of regions.
              52.2522
              Identification of plan-conditional approval.
              52.2523-52.2524
              [Reserved]
              52.2525
              Control strategy: Sulfur dioxide.
              52.2526
              Control strategy: Particulate matter.
              52.2527
              Determination of attainment.
              52.2528
              Significant deterioration of air quality.
              52.2529-52.2530
              [Reserved]
              52.2531
              Base year emissions inventory.
              52.2532
              Motor vehicle emissions budgets.
              52.2533
              Visibility protection.
              52.2534
              Stack height review.
              52.2540
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2541
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.2560
              Small business technical and environmental compliance assistance program.
              52.2565
              Original identification of plan section.
            
            
              Subpart YY—Wisconsin
              52.2569
              Identification of plan—conditional approval.
              52.2570
              Identification of plan.
              52.2571
              Classification of regions.
              52.2572
              Approval status.
              52.2573
              General requirements.
              
              52.2574
              Legal authority.
              52.2575
              Control strategy: Sulfur dioxide.
              52.2576
              [Reserved]
              52.2577
              Attainment dates for national standards.
              52.2578
              Compliance schedules.
              52.2579-52.2580
              [Reserved]
              52.2581
              Significant deterioration of air quality.
              52.2582-52.2583
              [Reserved]
              52.2584
              Control strategy; Particulate matter.
              52.2585
              Control strategy: Ozone.
              52.2586
              Small business stationary source technical and environmental compliance assistance program.
              52.2587
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?
              52.2588
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              52.2589
              Wisconsin construction permit permanency revision.
              52.2590
              Operating permits.
              52.2591
              Section 110(a)(2) infrastructure requirements.
              52.2592
              Review of new sources and modifications.
              52.2593
              Visibility protection.
            
            
              Subpart ZZ—Wyoming
              52.2620
              Identification of plan.
              52.2621
              Classification of regions.
              52.2622
              Approval status.
              52.2623
              Control strategy and regulations: Ozone.
              52.2624
              Control strategy and regulations: Particulate matter.
              52.2625
              Compliance schedules.
              52.2626-52.2629
              [Reserved]
              52.2630
              Prevention of significant deterioration of air quality.
              52.2631
              [Reserved]
              52.2632
              Visibility protection. [Reserved]
              52.2633
              Stack height regulations.
              52.2634
              Correction of approved plan.
              52.2635
              Original identification of plan.
              52.2636
              Implementation plan for regional haze.
              52.2637
              Federal implementation plan for reasonable attributable visibility impairment long-term strategy.
            
            
              Subpart AAA—Guam
              52.2670
              Identification of plan.
              52.2671
              Classification of regions.
              52.2672
              Approval status.
              52.2673
              Original identification of plan.
              52.2674-52.2675
              [Reserved]
              52.2676
              Significant deterioration of air quality.
              52.2677
              [Reserved]
              52.2678
              Control strategy and regulations: Particulate matter.
              52.2679
              Control strategy and regulations: Sulfur dioxide.
              52.2680-52.2681
              [Reserved]
              52.2682
              Air quality surveillance.
              52.2683
              [Reserved]
              52.2684
              Source surveillance.
              52.2685
              [Reserved]
              52.2686
              Upset-breakdown reporting.
            
            
              Subpart BBB—Puerto Rico
              52.2720
              Identification of plan.
              52.2721
              Classification of regions.
              52.2722
              Approval status.
              52.2723
              EPA-approved Puerto Rico regulations and laws.
              52.2724
              [Reserved]
              52.2725
              General requirements.
              52.2726
              Legal authority.
              52.2727
              Control strategy and regulations: Lead.
              52.2728
              [Reserved]
              52.2729
              Significant deterioration of air quality.
              52.2730
              Section 110(a)(2) infrastructure requirements.
              52.2731
              Control strategy and regulations: Sulfur oxides.
              52.2732
              Small business technical and environmental compliance assistance program.
            
            
              Subpart CCC—Virgin Islands
              52.2770
              Identification of plan.
              52.2771
              Classification of regions.
              52.2772
              Approval status.
              52.2773
              EPA-approved Virgin Islands regulations.
              52.2774
              [Reserved]
              52.2775
              Review of new sources and modifications.
              52.2776-52.2778
              [Reserved]
              52.2779
              Significant deterioration of air quality.
              52.2780
              Control strategy for sulfur oxides.
              52.2781
              Visibility protection.
              52.2782
              Small business technical and environmental compliance assistance program.
            
            
              Subpart DDD—American Samoa
              52.2820
              Identification of plan.
              52.2821
              Classification of regions.
              52.2822
              Approval status.
              52.2823
              Original identification of plan.
              52.2824
              Review of new sources and modifications.
              52.2825-52.2826
              [Reserved]
              52.2827
              Significant deterioration of air quality.
            
            
              Subpart EEE—Approval and Promulgation of Plans
              52.2850
              Approval and promulgation of implementation plans.
            
            
              
              Subpart FFF—Commonwealth of the Northern Mariana Islands
              52.2900
              Negative declaration.
              52.2920
              Identification of plan.
              52.2921
              Original identification of plan.
              52.2922
              Significant deterioration of air quality.
              52.2923-52.2999
              [Reserved]
              Appendixes A-C to Part 52 [Reserved]
              Appendix D to Part 52—Determination of Sulfur Dioxide Emissions From Stationary Sources by Continuous Monitors
              Appendix E to Part 52—Performance Specifications and Specification Test Procedures for Monitoring Systems for Effluent Stream Gas Volumetric Flow Rate
              Appendix F to Part 52—Clean Air Act Section 126 Petitions From Eight Northeastern States: Named Source Categories and Geographic Coverage
            
          
          
            Editorial Note:
            Nomenclature changes to part appear at 81 FR 74586, Oct. 26, 2016.
          
          
            Subpart NN—Pennsylvania
            
              § 52.2020
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Pennsylvania under section 110 of the Clean Air Act, 42 U.S.C. 7410, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to July 1, 2016, were approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after July 1, 2016 for the Commonwealth of Pennsylvania, have been approved by EPA for inclusion in the state implementation plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2)(i) EPA Region III certifies that the following materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated Commonwealth rules/regulations which have been approved as part of the state implementation plan as of the dates referenced in paragraph (b)(1) of this section:
              (A) Materials in Notebook “40 CFR 52.2020(c)(1)-1. PA Department of Environmental Protection (PA DEP); 2. PA Department of Transportation (PA DOT).”
              (B) Materials in Notebook “1. 40 CFR 52.2020(c)(2)—Allegheny County Health Department (ACHD); 2. 40 CFR 52.2020(c)(3)—Philadelphia Air Management Services (AMS).”
              (ii) EPA Region III certifies that the following materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated Commonwealth source-specific requirements which have been approved as part of the state implementation plan as of the dates referenced in paragraph(b)(1) of this section. No additional revisions were made between April 1, 2013 and July 1, 2016:
              (A) [Reserved]
              (B) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 1, Part 1.”
              (C) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 1, Part 2.”
              (D) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 2, Part 1.”
              (E) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 2, Part 2.”
              (F) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 3.”
              (G) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 4.”
              (H) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 5.”
              (I) Materials in Notebook “40 CFR 52.2020(d)(1)—Source-specific Requirements—Volume 6.”
              (J) Materials in Notebook “40 CFR 52.2020(d)(2)-(d)(4)—Source-specific Requirements.”

              (3) Copies of the materials incorporated by reference into the state implementation plan may be inspected at the Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. To obtain the material, please call the Regional Office at (215) 814-3376. You may also inspect the material with an EPA approval date prior to July 1, 2016 for the Commonwealth of Pennsylvania at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-Approved Regulations
              
              
                (1) EPA-Approved Pennsylvania Regulations and Statutes
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                  
                
                
                  
                    Title 25—Environmental Protection Article III—Air Resources
                  
                
                
                  
                    Chapter 121—General Provisions
                  
                
                
                  Section 121.1
                  Definitions
                  4/12/14
                  8/1/16, 81 FR 50359
                  Adds definitions for the terms “condensable particulate matter” and “filterable particulate matter.”
                
                
                  Section 121.1
                  Definitions
                  4/23/16
                  5/9/19, 84 FR 20291

                  Revises the following definitions: “CEMS—Continuous emission monitoring system,” “Major NOX emitting facility,” “Major VOC emitting facility,” and “Stationary internal combustion engine or stationary reciprocating internal combustion engine.” Adds new definitions for the following terms: “Process heater,” “Refinery gas,” “Regenerative cycle combustion turbine,” “Simple cycle combustion turbine,” and “Stationary combustion turbine.”
                
                
                  Section 121.2
                  Purpose
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 121.3
                  Applicability
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 121.4
                  Regional Organization of the Department
                  5/23/92
                  12/22/94, 59 FR 65971
                  (c)(94).
                
                
                  Section 121.7
                  Prohibition of Air Pollution
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 121.8
                  Compliance responsibilities
                  8/13/77
                  12/17/79, 44 FR 73031
                  (c)(21); correction published 8/22/80 (45 FR 56060).
                
                
                  Section 121.9
                  Circumvention
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 121.10
                  Existing orders
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 121.11
                  Severability clause
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1); no longer in PA DEP rules.
                
                
                  
                    Chapter 123—Standards for Contaminants
                  
                
                
                  
                    Fugitive Emissions
                  
                
                
                  Section 123.1(a) through (c)
                  Prohibition of certain fugitive emissions
                  8/29/77
                  12/17/79, 44 FR 73031
                  (c)(21); Paragraph 123.1(d) is not in the SIP.
                
                
                  Section 123.2
                  Fugitive particulate matter
                  8/13/83
                  7/27/84, 49 FR 30183
                  (c)(60).
                
                
                  
                    Particulate Matter Emissions
                  
                
                
                  Section 123.11
                  Combustion units
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Appendix A [Graph]
                  Particulate Matter—Combustion Units
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                  Section 123.12
                  Incinerators
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 123.13(a) through (c)
                  Processes
                  8/27/80
                  11/13/81, 46 FR 55971
                  (c)(39); paragraph 123.13(d) is not in the SIP.
                
                
                  Section 123.14
                  Outdoor wood-fired boilers
                  10/2/10
                  9/20/11, 76 FR 58116
                  New section.
                
                
                  Appendix B [Graph]
                  Particulate Matter—Processes Listed in Table 1
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Appendix C [Graph]
                  Particulate Matter—Processes Not Listed in Table 1
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Sulfur Compound Emissions
                  
                
                
                  Section 123.21
                  General
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 123.22(a)
                  Combustion units. [General provisions—air basins and non-air basins]
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended sections 123.22(a) 123.22(b), 123.22(c), 123.22(d), and 123.22(e).
                
                
                  123.22(b)
                  Combustion units—Erie Air Basin
                  08/01/79
                  08/08/79, 44 FR 46465
                  (c)(20); correction published 1/23/80 (45 FR 5303).
                
                
                  123.22(b)
                  Combustion units—Erie Air Basin
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended sections 123.22(a) 123.22(b), 123.22(c), 123.22(d), and 123.22(e).
                
                
                  123.22(c)
                  Combustion units—Upper Beaver Valley Air Basin
                  08/21/82
                  07/05/83, 48 FR 30630
                  (c)(53).
                
                
                  123.22(c)
                  Combustion units—Upper Beaver Valley Air Basin
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended sections 123.22(a) 123.22(b), 123.22(c), 123.22(d), and 123.22(e).
                
                
                  123.22(d)
                  Combustion units—Lower Beaver Valley Air Basin
                  01/01/81
                  12/16/81, 46 FR 61267
                  (c)(40).
                
                
                  123.22(d)
                  Combustion units—Lower Beaver Valley Air Basin
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended sections 123.22(a) 123.22(b), 123.22(c), 123.22(d), and 123.22(e).
                
                
                  123.22(e)
                  Combustion units—Southeast PA Air Basin
                  10/01/78
                  06/04/79, 44 FR 31980
                  (c)(18).
                
                
                  123.22(e)
                  Combustion units—Southeast PA Air Basin
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended sections 123.22(a) 123.22(b), 123.22(c), 123.22(d), and 123.22(e).
                
                
                  Section 123.22(f)
                  Combustion units—Sampling and testing
                  02/09/13
                  07/10/14
                  New section.
                
                
                  Section 123.22(g)
                  Combustion units—Recordkeeping and reporting
                  02/09/13
                  07/10/14, 79 FR 39333
                  New section.
                
                
                  Figure 4 [Graph]
                  Sulfur Oxides—Combustion Units
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 123.24
                  Primary zinc smelters
                  8/11/75
                  4/30/76, 41 FR 18077
                  (c)(14).
                
                
                  Section 123.25
                  Monitoring requirements
                  10/27/90
                  6/30/93, 58 FR 34911
                  (c)(81).
                
                
                  
                    Odor Emissions
                  
                
                
                  Section 123.31
                  Limitations
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1); SIP version of Section 123.31 is different from State version.
                
                
                  
                    Visible Emissions
                  
                
                
                  Section 123.41
                  Limitations
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                  Section 123.42 (Except paragraph 123.42(4))
                  Exceptions
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1); Paragraph 123.42(4) is declared not in SIP at (c)(21).
                
                
                  Section 123.43
                  Measuring Techniques
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 123.44
                  Limitations of visible fugitive air contaminants from operation of any coke oven battery
                  12/27/97
                  6/11/02, 67 FR 39854
                  (c)(189).
                
                
                  Section 123.45
                  Alternative opacity limitations
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  Appendix D [Chart]
                  Alternate Opacity Limitation—Application
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  Section 123.46
                  Monitoring requirements
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  
                    Nitrogen Compound Emissions
                  
                
                
                  Section 123.51
                  Monitoring requirements
                  10/20/90
                  9/23/92, 57 FR 43905
                  (c)(74).
                
                
                  
                    NO
                    X
                    Allowance Requirements
                  
                
                
                  Section 123.101
                  Purpose
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.102
                  Source NOX allowance requirements and NOX allowance control period
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.103
                  General NOX allowance provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.104
                  Source authorized account representative requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.105
                  NATS provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.106
                  NOX allowance transfer protocol
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.107
                  NOX allowance transfer procedures
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.108
                  Source emissions monitoring requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.109
                  Source emissions reporting requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.110
                  Source compliance requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.111
                  Failure to meet source compliance requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.112
                  Source operating permit provision requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145)
                
                
                  Section 123.113
                  Source recordkeeping requirements
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.114
                  General NOX allocation provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.115
                  Initial NOX allowance NOX allocations
                  3/11/00
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.116
                  Source opt-in provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.117
                  New NOX affected source provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.118
                  Emission reduction credit provisions
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.119
                  Bonus NOX allowance awards
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Section 123.120
                  Audit
                  11/1/97
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  Appendix E [Chart]
                  Appendix E [NOX Allowances Chart]
                  3/11/00
                  6/6/00, 65 FR 35840
                  (c)(145).
                
                
                  
                    Chapter 126—Standard for Motor Fuels
                  
                
                
                  
                    Subchapter A—Oxygenate Content of Gasoline
                  
                
                
                  Section 126.101
                  General
                  8/19/95
                  12/17/99, 64 FR 70589
                  (c)(142).
                
                
                  Section 126.102
                  Sampling and testing
                  8/19/95
                  12/17/99, 64 FR 70589
                  (c)(142).
                
                
                  Section 126.103
                  Recordkeeping and reporting
                  8/19/95
                  12/17/99, 64 FR 70589
                  (c)(142).
                
                
                  Section 126.104
                  Labeling requirements
                  8/19/95
                  12/17/99, 64 FR 70589
                  (c)(142).
                
                
                  
                    Subchapter D—Motor Vehicle Emissions Control Program
                  
                
                
                  
                    General Provisions
                  
                
                
                  Section 126.401
                  Purpose
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Pennsylvania Clean Vehicles Program
                  
                
                
                  Section 126.411
                  General requirements
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.412
                  Emission requirements
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.413
                  Exemptions
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Applicable Motor Vehicle Testing
                  
                
                
                  Section 126.421
                  Exemptions
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                  Section 126.422
                  New motor vehicle compliance testing
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.423
                  Assembly line testing
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.424
                  In-use motor vehicle enforcement testing
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.425
                  In-use surveillance testing
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Motor Vehicle Manufacturers' Obligations
                  
                
                
                  Section 126.431
                  Warranty and recall
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  Section 126.432
                  Reporting requirements
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Motor Vehicle Dealer Responsibilities
                  
                
                
                  Section 126.441
                  Responsibility of motor vehicle dealers
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Department Responsibilities
                  
                
                
                  Section 126.451
                  Responsibilities of the Department
                  12/9/06
                  1/24/12, 77 FR 3386.
                
                
                  
                    Chapter 127—Construction, Modification, Reactivation, and Operation of Sources
                  
                
                
                  
                    Subchapter A—General
                  
                
                
                  Section 127.1
                  Purpose
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.3
                  Operational flexibility
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Subchapter B—Plan Approval Requirements
                  
                
                
                  Section 127.11
                  Plan approval requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.11a
                  Reactivation of sources
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.12
                  Content of applications
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.12a
                  Compliance review
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.12b
                  Plan Approval Terms and Conditions
                  5/24/08
                  10/5/12, 77 FR 60910
                  Revised; limited approval.
                
                
                  Section 127.12c
                  Plan approval reporting requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.12d
                  Completeness Determination
                  5/24/08
                  10/5/12, 77 FR 60910
                  Added; limited approval.
                
                
                  Section 127.13
                  Extensions
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.13a
                  Plan approval changes for cause
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.13b
                  Denial of Plan approval application
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.13c
                  Notice of basis for certain plan approval decisions
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.14
                  Exemptions
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.25
                  Compliance requirement
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.32
                  Transfer of plan approvals
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.35
                  Maximum achievable control technology standards for hazardous air pollutants
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.36
                  Health risk-based emission standards and operating practice requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.44
                  Public Notice
                  5/24/08
                  10/5/12, 77 FR 60910
                  Revised; limited approval.
                
                
                  Section 127.45
                  Contents of Notice
                  5/24/08
                  10/5/12, 77 FR 60910
                  Revised; limited approval.
                
                
                  Section 127.46
                  Filing protests
                  8/13/83
                  7/27/84, 49 FR 30183
                  (c)(60).
                
                
                  Section 127.47
                  Consideration of protests
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.48
                  Conferences and Hearings
                  5/24/08
                  10/5/12, 77 FR 60910
                  Revised; limited approval.
                
                
                  Section 127.49
                  Conference or hearing procedure
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.50
                  Conference or hearing record
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.51
                  Plan approval disposition
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Subchapter D—Prevention of Significant Deterioration of Air Quality
                  
                
                
                  Section 127.81
                  Purpose
                  6/18/83
                  8/21/84, 49 FR 33127
                  (c)(57).
                
                
                  Section 127.82
                  Scope
                  6/18/83
                  8/21/84, 49 FR 33127
                  (c)(57).
                
                
                  Section 127.83
                  Adoption of Program
                  6/18/83
                  8/21/84, 49 FR 33127
                  (c)(57).
                
                
                  
                    Subchapter E—New Source Review
                  
                
                
                  Section 127.201
                  General requirements
                  9/3/11
                  7/13/12, 78 FR 41276
                  Revised.
                
                
                  
                  Section 127.201a
                  Measurements, abbreviations and acronyms
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.202
                  Effective date
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.203
                  Facilities subject to special permit requirements
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.203a
                  Applicability determination
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.204
                  Emissions subject to this Subchapter
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.205
                  Special permit requirements
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.206
                  ERC general requirements
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.207
                  Creditable emissions decrease or ERC generation and creation
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.208
                  ERC use and transfer requirements
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.209
                  ERC registry system
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.210
                  Offset ratios
                  9/3/11
                  7/13/12, 77 FR 41276
                  Revised.
                
                
                  Section 127.212
                  Portable facilities
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.213
                  Construction and demolition
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.215
                  Reactivation
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.216
                  Circumvention
                  1/15/94
                  12/9/97, 62 FR 64722
                  (c)(107).
                
                
                  Section 127.217
                  Clean Air Act Titles III-V applicability
                  5/19/07
                  5/14/12, 77 FR 28261
                  Revised.
                
                
                  Section 127.218
                  PALs
                  5/19/07
                  5/14/12, 77 FR 28261
                  New.
                
                
                  
                    Subchapter F—Operating Permit Requirements
                  
                
                
                  
                    General
                  
                
                
                  Section 127.401
                  Scope
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.402
                  General provisions
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.403
                  Permitting of sources operating lawfully without a permit
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.404
                  Compliance schedule for repermitting
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Permit Applications
                  
                
                
                  Section 127.411
                  Content of applications.
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.412
                  Compliance review forms
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.413
                  Municipal notification
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.414
                  Supplemental information
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Review of Applications
                  
                
                
                  Section 127.421
                  Review of Applications
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.422
                  Denial of permits
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.423
                  Notice of basis for certain operating permit decisions
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.424
                  Public notice
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.425
                  Contents of notice
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.426
                  Filing protests
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.427
                  Consideration of protest
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.428
                  Conferences and hearings
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.429
                  Conference or hearing procedure
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.430
                  Conference or hearing record
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.431
                  Operating permit disposition
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Operating Permit Conditions
                  
                
                
                  Section 127.441
                  Operating permit terms and conditions
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.442
                  Reporting requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.443
                  Operating permit requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.444
                  Compliance requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.445
                  Operating permit compliance schedules
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.446
                  Operating permit duration
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.447
                  Alternate operating scenarios
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.448
                  Emissions trading at facilities with Federally enforceable emissions cap
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.449
                  De minimis emission increases
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.450
                  Administrative operating permit amendments
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                  
                    Operating Permit Modifications
                  
                
                
                  Section 127.461
                  Operating permit changes for cause
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.462
                  Minor operating permit modifications
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.463
                  Operating permit revisions to incorporate applicable standards
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.464
                  Transfer of operating permits
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Subchapter H—General Plan Approvals and Operating Permits
                  
                
                
                  
                    General
                  
                
                
                  Section 127.601
                  Scope
                  11/26/94
                  7/30/96, 61 FR 39594
                  (c)(111).
                
                
                  
                    Issuance of General Plan Approvals and General Operating Permits
                  
                
                
                  Section 127.611
                  General plan approvals and general operating permits
                  11/26/94
                  7/30/96, 61 FR 39594
                  (c)(111).
                
                
                  Section 127.612
                  Public notice and review period
                  11/26/94
                  7/30/96, 61 FR 39594
                  (c)(111).
                
                
                  
                    Use of General Plan Approvals and Permits
                  
                
                
                  Section 127.621
                  Application for use of general plan approvals and general operating permits
                  11/26/94
                  7/30/96, 61 FR 39594
                  (c)(111).
                
                
                  Section 127.622
                  Compliance with general plan approvals and general operating permits
                  11/26/94
                  7/30/96, 61 FR 39594
                  (c)(111).
                
                
                  
                    Subchapter I—Plan Approval and Operating Permit Fees
                  
                
                
                  Section 127.701
                  General provisions
                  12/14/13
                  3/27/15, 80 FR 16286
                  Paragraphs (b) and (c) revised.
                
                
                  Section 127.703
                  Operating permit fees under Subchapter F
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  Section 127.707
                  Failure to pay fee
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(C).
                
                
                  
                    Subchapter J—General Conformity
                  
                
                
                  Section 127.801
                  Purpose
                  11/9/96
                  9/29/97, 62 FR 50870
                  (c)(126).
                
                
                  Section 127.802
                  Adoption of Standards
                  11/9/96
                  9/29/97, 62 FR 50870
                  (c)(126).
                
                
                  
                    Chapter 129—Standards for Sources
                  
                
                
                  
                    Miscellaneous Sources
                  
                
                
                  Section 129.11
                  Nitric acid plants
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 129.12
                  Sulfuric acid plants
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 129.13
                  Sulfur recovery plants
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  APPENDIX A
                  Allowable emissions, sulfur oxides—sulfur recovery plants
                  4/23/94
                  3/23/98, 63 FR 13789
                  (c)(129).
                
                
                  Section 129.14
                  Open burning operations
                  8/9/76
                  8/19/80, 45 FR 55178
                  (c)(33).
                
                
                  Section 129.15
                  Coke pushing operations
                  8/29/77,12/31/77
                  12/17/79, 44 FR 73031
                  (c)(21); correction published 8/22/80, 45 FR 56060.
                
                
                  Section 129.16
                  Door maintenance, adjustment and replacement practices
                  12/12/77
                  7/17/79, 44 FR 41429
                  (c)(19).
                
                
                  Section 129.18
                  Municipal waste incinerators
                  10/27/90
                  6/30/93, 58 FR 34911
                  (c)(81).
                
                
                  
                    Sources of VOCs
                  
                
                
                  Section 129.51
                  General
                  10/22/16
                  8/10/18, 83 FR 39604
                  Revised Section 129.51(a).
                
                
                  Section 129.52
                  Surface coating processes
                  10/22/16
                  8/10/18, 83 FR 39604
                  Revised 129.52(g) and added Subsection 129.52(k).
                
                
                  Section 129.52a
                  Control of VOC emissions from large appliance and metal furniture surface coating processes
                  9/11/10
                  8/24/2011, 76 FR 52870
                  New section is added.
                
                
                  Section 129.52b
                  Control of VOC emissions from paper, film, and foil surface coating processes
                  11/20/10
                  5/23/11, 76 FR 29649
                  New section is added.
                
                
                  
                  Section 129.52c
                  Control of VOC emissions from flat wood paneling surface coating processes
                  12/18/10
                  6/2/11, 76 FR 31855
                  New section is added.
                
                
                  Section 129.52d
                  Control of VOCs from Miscellaneous Metal Parts Surface Coating Processes, Miscellaneous Plastic Parts Surface Coating Processes and Pleasure Craft Surface Coatings
                  10/22/16
                  8/10/18, 83 FR 39604
                  New section 129.52d is added. This section does not remove or replace any permits approved under 52.2020(d).
                
                
                  Section 129.52e
                  Control of VOC emissions from automobile and light-duty truck assembly coating operations and heavier vehicle coating operations
                  10/22/16
                  3/23/18, 83 FR 12676
                  New section is added. This section does not remove or replace any permits approved under 52.2020(d).
                
                
                  Section 129.54
                  Seasonal operation of auxiliary incineration equipment
                  8/3/91
                  5/13/93, 58 FR 28362
                  (c)(79).
                
                
                  Section 129.55
                  Petroleum refineries—specific sources
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  Section 129.56
                  Storage tanks greater than 40,000 gallons capacity containing VOCs
                  9/5/98
                  7/26/00, 65 FR 45920
                  (c)(147).
                
                
                  Section 129.57
                  Storage tanks less than or equal to 40,000 gallons capacity containing VOCs
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  Section 129.58
                  Petroleum refineries—fugitive sources
                  8/13/83
                  7/27/84, 49 FR 30183
                  (c)(60).
                
                
                  Section 129.59
                  Bulk gasoline terminals
                  8/3/91
                  5/13/93, 58 FR 28362
                  (c)(79).
                
                
                  Section 129.60
                  Bulk gasoline plants
                  8/3/91
                  5/13/93, 58 FR 28362
                  (c)(79).
                
                
                  Section 129.61
                  Small gasoline storage tank control (Stage I control)
                  8/3/91
                  5/13/93, 58 FR 28362
                  (c)(79).
                
                
                  Section 129.62
                  General standards for bulk gasoline terminals, bulk gasoline plants, and small gasoline storage tanks
                  5/23/94
                  12/22/94, 59 FR 65971
                  (c)(94).
                
                
                  Section 129.63
                  Degreasing operations
                  12/22/01
                  1/16/03, 68 FR 2208
                  (c)(195)(i)(B)(2).
                
                
                  Section 129.64
                  Cutback asphalt paving
                  8/13/83
                  7/27/84, 49 FR 30183
                  (c)(60).
                
                
                  Section 129.65
                  Ethylene production plants
                  8/1/79
                  5/20/80
                  (c)(22).
                
                
                  Section 129.66
                  Compliance schedules and final compliance dates
                  12/18/10
                  6/2/11, 76 FR 31855
                  This section is amended.
                
                
                  Section 129.67
                  Graphic arts systems
                  10/22/16
                  8/10/18, 83 FR 39604
                  Revised Subsection 129.67(a)(1).
                
                
                  129.67a
                  Control of VOC emissions from flexible package printing presses
                  6/28/2014
                  6/25/2015, 80 FR 36482
                  Adds section 129.67a.
                
                
                  129.67b
                  Control of VOC emissions from offset lithographic printing presses and letterpress printing presses
                  6/28/2014
                  6/25/2015, 80 FR 36482
                  Adds section 129.67b.
                
                
                  Section 129.68
                  Manufacture of synthesized pharmaceutical products
                  8/3/91
                  5/13/93, 58 FR 28362
                  (c)(79).
                
                
                  Section 129.69
                  Manufacture of pneumatic rubber tires
                  5/23/92
                  12/22/94, 59 FR 65971
                  (c)(94).
                
                
                  Section 129.71
                  Synthetic organic chemical and polymer manufacturing—fugitive sources
                  5/23/92
                  12/22/94, 59 FR 65971
                  (c)(94).
                
                
                  Section 129.72
                  Manufacture of surface active agents
                  5/23/92
                  12/22/94, 59 FR 65971
                  (c)(94).
                
                
                  Section 129.73
                  Aerospace manufacturing and rework
                  4/10/99
                  6/25/01, 66 FR 33645
                  (c)(155).
                
                
                  
                  Section 129.74
                  Control of VOC emissions from fiberglass boat manufacturing materials
                  12/19/15
                  8/17/16, 81 FR 54744
                  New section is added; the requirements of section 129.74 supersede the requirements of a RACT permit issued under sections 129.91-95 prior to December 19, 2015, to the owner or operator of a source subject to section 129.74 to control, reduce or minimize VOCs from a fiberglass boat manufacturing process, except to the extent the RACT permit contains more stringent requirements.
                
                
                  Section 129.75
                  Mobile equipment repair and refinishing
                  10/22/16
                  8/10/18, 83 FR 39604
                  Revised Subsection 129.75(b)(1).Previous approval 8/14/00 (c) 148.
                  
                
                
                  129.77
                  Control of emissions from the use or application of adhesives, sealants, primers and solvents
                  6/28/2014
                  6/25/2015, 80 FR 36482
                  Amends section 129.77.
                
                
                  
                    Mobile Sources
                  
                
                
                  Section 129.81
                  Organic liquid cargo vessel loading and ballasting
                  9/28/91
                  9/28/93, 58 FR 50517
                  (c)(84).
                
                
                  Section 129.82
                  Control of VOCs from gasoline dispensing facilities (Stage II)
                  4/10/99
                  5/21/01, 66 FR 27875
                  (c)(153).
                
                
                  
                    Stationary Sources of NO
                    X
                    and VOCs
                  
                
                
                  Section 129.91
                  Control of major sources of NOX and VOCs
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.92
                  RACT proposal requirements
                  4/23/94
                  3/23/98, 63 FR 13789
                  (c)(129).
                
                
                  Section 129.93 [Except for 129.93(c)(6) &(7)]
                  Presumptive RACT emission limitations
                  4/23/94
                  3/23/98, 63 FR 13789
                  (c)(129).
                
                
                  Section 129.94
                  NOX RACT emission averaging general requirements
                  4/23/94
                  3/23/98, 63 FR 13789
                  (c)(129).
                
                
                  Section 129.95
                  Recordkeeping
                  4/23/94
                  3/23/98, 63 FR 13789
                  (c)(129).
                
                
                  
                    Additional RACT Requirements for Major Sources of NO
                    X
                    and VOCs
                  
                
                
                  Section 129.96
                  Applicability
                  4/23/16
                  5/9/19, 84 FR 20291
                  New section.
                
                
                  Section 129.97
                  Presumptive RACT requirements, RACT emission limitations, and petition for alternative compliance schedule
                  4/23/16
                  5/9/19, 84 FR 20291
                  New section.
                
                
                  Section 129.98
                  Facility-wide or system-wide NOX emissions averaging plan general requirements
                  4/23/16
                  5/9/19, 84 FR 20291
                  Conditionally approved. See 40 CFR 52.2023(m).
                
                
                  Section 129.99
                  Alternative RACT proposal and petition for alternative compliance schedule
                  4/23/16
                  5/9/19, 84 FR 20291
                  Conditionally approved. See 40 CFR 52.2023(m).
                
                
                  Section 129.100
                  Compliance demonstration and recordkeeping requirements
                  4/23/16
                  5/9/19, 84 FR 20291
                  New section.
                
                
                  
                    Wood Furniture Manufacturing Operations
                  
                
                
                  Section 129.101
                  General provisions and applicability
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.102
                  Emission standards
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  
                  Section 129.103
                  Work practice standards
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.104
                  Compliance procedures and monitoring requirements
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.105
                  Recordkeeping requirements
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.106
                  Reporting requirements
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 129.107
                  Special provisions for facilities using an emissions averaging approach
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  
                    Additional NO
                    X
                    Requirements
                  
                
                
                  Section 129.201
                  Boilers
                  4/12/08
                  12/10/09, 74 FR 65446
                  Revised section.
                
                
                  Section 129.202
                  Stationary combustion turbines
                  4/12/08
                  12/10/09, 74 FR 65446
                  Revised section.
                
                
                  Section 129.203
                  Stationary internal combustion engines
                  12/11/04
                  9/29/06, 71 FR 57428
                  SIP-effective date is 10/30/06.
                
                
                  Section 129.204
                  Emission accountability
                  4/12/08
                  12/10/09, 74 FR 65446
                  Revised section.
                
                
                  Section 129.205
                  Zero emission renewable energy production credit
                  12/11/04
                  9/29/06, 71 FR 57428
                  SIP-effective date is 10/30/06.
                
                
                  
                    Control of NO
                    X
                    Emissions From Glass Melting Furnaces
                  
                
                
                  Section 129.301
                  Purpose
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.302
                  Applicability
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.303
                  Exemptions
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.304
                  Emission requirements
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.305
                  Start-up requirements
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.306
                  Shutdown requirements
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.307
                  Idling requirements
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.308
                  Compliance determination
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.309
                  Compliance demonstration
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  Section 129.310
                  Recordkeeping
                  6/19/10
                  8/22/11, 76 FR 52283
                  New section
                
                
                  
                    Chapter 130—Standards for Products
                  
                
                
                  
                    Subchapter B—Consumer Products
                  
                
                
                  
                    General Provisions
                  
                
                
                  Section 130.201
                  Applicability
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.202
                  Definitions
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  
                    Standard
                  
                
                
                  Section 130.211
                  Table of standards
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.212
                  Products diluted prior to use
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.213
                  Products registered under FIFRA
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.214
                  Requirements for charcoal lighter materials
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.215
                  Requirements for aerosol adhesives
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.216
                  Requirements for floor wax strippers
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.217
                  Sell-through of products
                  10/11/08
                  10/18/10, 75 FR 63717
                  Adds section to allow for the sell-through of product manufactured prior to applicable effective dates.
                
                
                  
                    Exemptions
                  
                
                
                  Section 130.331
                  Products for shipment and use outside this Commonwealth
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.332
                  Antiperspirants and deodorants
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.333
                  LVP-VOC
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.334
                  Products registered under FIFRA
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.335
                  Air fresheners
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.336
                  Adhesives
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.337
                  Bait station insecticides
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.338
                  Fragrances
                  10/11/08
                  10/18/10, 75 FR 63717
                  Added section.
                
                
                  
                    Innovative Products
                  
                
                
                  Section 130.351
                  Innovative products exemption
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  
                  Section 130.352
                  Request for exemption
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  
                    Administrative Requirements
                  
                
                
                  Section 130.371
                  Code-dating
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.372
                  Most restrictive limit
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  Section 130.373
                  Additional labeling requirements for aerosol adhesives
                  10/11/08
                  10/18/10, 75 FR 63717
                
                
                  
                    Reporting Requirements
                  
                
                
                  Section 130.391
                  Required reporting of information to the Department
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.392
                  Confidentiality
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  
                    Variances
                  
                
                
                  Section 130.411
                  Application for variance
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.412
                  Variance orders
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.413
                  Termination of variance
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.414
                  Modification of variance
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  
                    TEST METHODS
                  
                
                
                  Section 130.431
                  Testing for compliance
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  
                    ACP for Consumer Products
                  
                
                
                  Section 130.451
                  Alternative methods of compliance
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230)
                
                
                  Section 130.452
                  Exemption
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.453
                  Request for exemption
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.454
                  Application for an ACP
                  10/11/08
                  10/18/10,75 FR 63717.
                
                
                  Section 130.455
                  Recordkeeping and availability of requested information
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.456
                  Surplus reductions and surplus trading
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.457
                  Limited-use surplus reduction credits for early reformulations of ACP products
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.458
                  Reconciliation of shortfalls
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.459
                  Notification of modifications to an ACP by the responsible ACP party
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.460
                  Modifications that require Department preapproval
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.461
                  Other modifications
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.462
                  Modification of an ACP by the Department
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.463
                  Cancellation of an ACP
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.464
                  Treatment of information
                  10/5/02
                  12/8/04, 69 FR 70895
                  (c)(230).
                
                
                  Section 130.465
                  Other applicable requirements
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  
                    Public Hearing Requirements
                  
                
                
                  Section 130.471
                  Public hearings
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  
                    Subchapter C—Architectural and Industrial Maintenance Coatings
                  
                
                
                  Section 130.601
                  Applicability
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.602
                  Definitions
                  10/11/08
                  10/18/10, 75 FR 63717.
                
                
                  Section 130.603
                  Standards
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.604
                  Container labeling requirements
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.605
                  Reporting requirements
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.606
                  Application for variance
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.607
                  Variance orders
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.608
                  Termination of variance
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.609
                  Extension, modification or revocation of variance
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.610
                  Public hearings
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  Section 130.611
                  Compliance provisions and test methods
                  10/25/03
                  11/23/04, 69 FR 68080
                  (c)(227).
                
                
                  
                  
                    Subchapter D—Adhesives, Sealants, Primers and Solvents
                  
                
                
                  Section 130.701
                  Applicability
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  Section 130.702
                  Emission standards
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  130.703
                  Exemptions and exceptions
                  6/28/2014
                  6/25/2015, 80 FR 36482
                  Amends section 130.703.
                
                
                  Section 130.704
                  Recordkeeping requirements
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  Section 130.705
                  Compliance procedures and test methods
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  Section 130.706
                  Container labeling
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  Section 130.707
                  Product dating
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  Section 130.708
                  Sell-through of products
                  12/25/10
                  9/26/12, 77 FR 59090
                  New section is added.
                
                
                  
                    Chapter 131—Ambient Air Quality Standards
                  
                
                
                  Section 131.1
                  Purpose
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 131.2
                  National Ambient Air Quality Standards
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 131.3
                  Ambient air quality standards
                  8/13/83
                  7/27/84, 49 FR 30183
                  (c)(60); Amendment removed a lead standard provision. The remaining standards are not SIP-related.
                
                
                  Section 131.4
                  Application of ambient air quality standards
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Chapter 135—Reporting of Sources
                  
                
                
                  
                    General
                  
                
                
                  Section 135.1
                  Definitions
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 135.2
                  Applicability [of sources]
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 135.3
                  Reporting
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 135.4
                  Reporting forms and guides
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 135.5
                  Recordkeeping
                  10/10/92
                  1/12/95, 60 FR 2081
                  (c)(96).
                
                
                  
                    Emission Statements
                  
                
                
                  Section 135.21
                  Emission statements
                  10/10/92
                  1/12/95, 60 FR 2081
                  (c)(96).
                
                
                  
                    Chapter 137—Air Pollution Episodes
                  
                
                
                  
                    General
                  
                
                
                  Section 137.1
                  Purpose
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 137.2
                  Monitoring facilities
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 137.3
                  Episode criteria
                  6/9/90
                  6/16/93, 58 FR 33203
                  (c)(75).
                
                
                  Section 137.4
                  Standby plans
                  12/27/97
                  6/11/02, 67 FR 39854
                  (c)(189).
                
                
                  Section 137.5
                  Implementation of emission reduction procedures
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Level Actions
                  
                
                
                  Section 137.11
                  Forecast level actions
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 137.12
                  Alert level actions
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 137.13
                  Warning level actions
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 137.14
                  Emergency level actions
                  1/28/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                  
                    Chapter 139—Sampling and Testing
                  
                
                
                  
                    Subchapter A—Sampling and Testing Methods and Procedures
                  
                
                
                  
                    General
                  
                
                
                  Section 139.1
                  Sampling facilities
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 139.2
                  Sampling by others
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 139.3
                  General requirements
                  8/1/79
                  8/8/79, 44 FR 46465
                  (c)(20); Correction published 1/23/80 (45 FR 5303).
                
                
                  Section 139.4
                  References
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended and added references.
                
                
                  Section 139.5
                  Revisions to the source testing manual and continuous source monitoring manual
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(D).
                
                
                  
                    Stationary Sources
                  
                
                
                  Section 139.11
                  General requirements
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 139.12
                  Emissions of particulate matter
                  4/12/14
                  8/1/16, 81 FR 50359
                  Amends section 139.12.
                
                
                  Section 139.13 (Except Provisions applicable to H2S and TRS)
                  Emissions of SO2, H2S, TRS and NO2
                  
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(D).
                
                
                  Section 139.14
                  Emissions of VOCs
                  6/10/00
                  7/20/01, 66 FR 37908
                  (c)(152).
                
                
                  Section 139.16
                  Sulfur in fuel oil
                  02/09/13
                  07/10/14, 79 FR 39333
                  Amended to add cross references.
                
                
                  Section 139.17
                  General requirements
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  Section 139.18
                  Calculation of alternative opacity limitations
                  6/20/81
                  1/19/83, 48 FR 2319
                  (c)(48).
                
                
                  
                    Ambient Levels of Air Contaminants
                  
                
                
                  Section 139.31
                  General
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section 139.32
                  Sampling and analytical procedures
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(D).
                
                
                  Section 139.33
                  Incorporation of Federal procedures
                  3/20/72
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Subchapter B—Monitoring Duties of Certain Sources
                  
                
                
                  
                    General
                  
                
                
                  Section 139.51
                  Purpose
                  8/29/77
                  7/17/79, 44 FR 41429
                  (c)(19).
                
                
                  Section 139.52
                  Monitoring methods and techniques
                  8/29/77
                  7/17/79, 44 FR 41429
                  (c)(19).
                
                
                  Section 139.53
                  Filing monitoring reports
                  4/12/14
                  8/1/16, 81 FR 50359
                  Amends section 139.53.
                
                
                  
                    Subchapter C—Requirements for Continuous In-Stack Monitoring for Stationary Sources
                  
                
                
                  Section 139.101
                  General Requirements
                  3/7/98
                  6/11/02, 67 FR 39854
                  (c)(189).
                
                
                  Section 139.102
                  References
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(D).
                
                
                  Section 139.103
                  Opacity monitoring requirements
                  11/26/94
                  7/30/96, 61 FR 39597
                  (c)(110)(i)(D).
                
                
                  Section 139.111
                  Waste incinerator monitoring requirements
                  12/27/97
                  6/11/02, 67 FR 39854
                  (c)(189).
                
                
                  
                    Chapter 141—Alternate Standards
                  
                
                
                  Section 141.1
                  Imposing alternate standards authorized
                  5/14/88
                  9/17/92, 57 FR 42894
                  (c)(73).
                
                
                  
                    Chapter 145—Interstate Pollution Transport Reduction
                  
                
                
                  
                    Subchapter A—NO
                    X
                    Budget Trading Program
                  
                
                
                  
                    General Provisions
                  
                
                
                  Section 145.1
                  Purpose
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.2
                  Definitions
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.3
                  Measurements, abbreviations and acronyms
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                  Section 145.4
                  Applicability
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.5
                  Retired unit exemption
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.6
                  Standard requirements
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.7
                  Computation of time
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.8
                  Transition to CAIR NOX Trading Programs
                  4/12/08
                  12/10/09, 74 FR 65446
                  New section.
                
                
                  
                    NO
                    X
                    Account
                  
                
                
                  Section 145.10
                  Authorization and responsibilities of the NOX authorized account representative
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.11
                  Alternate NOX authorized account representative
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.12
                  Changing the NOX authorized account representative; and changes in the Alternate NOX authorized account representative; changes in the owners and operators
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.13
                  Account certificate of representation
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.14
                  Objections concerning the NOX authorized account representative
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Compliance Certification
                  
                
                
                  Section 145.30
                  Compliance certification report
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.31
                  Department's action on compliance certifications
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    NO
                    X
                    Allowance Allocations
                  
                
                
                  Section 145.40
                  State Trading Program budget
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.41
                  Timing Requirements for NOX allowance allocations
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.42
                  NOX Allowance allocations
                  12/11/04
                  9/29/06, 71 FR 57428
                  Revised; SIP-effective date is 10/30/06.
                
                
                  Section 145.43
                  Compliance supplement pool
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Accounting Process for Deposit Use and Transfer of Allowances
                  
                
                
                  Section 145.50
                  NOX Allowance Tracking System accounts
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.51
                  Establishment of accounts
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.52
                  NOX Allowance Tracking System responsibilities of NOX authorized account representative
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.53
                  Recordation of NOX allowance allocations
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.54
                  Compliance
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.55
                  Banking
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.56
                  Account error
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.57
                  Closing of general accounts
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    NO
                    X
                    Allowance Transfers
                  
                
                
                  Section 145.60
                  Submission of NOX allowance transfers
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.61
                  NOX transfer recordation
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.62
                  Notification
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Recording and Recordkeeping Requirements
                  
                
                
                  Section 145.70
                  General monitoring requirements
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.71
                  Initial certification and recertification procedures
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.72
                  Out of control periods
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.73
                  Notifications
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.74
                  Recordkeeping and reporting
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.75
                  Petitions
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                  Section 145.76
                  Additional requirements to provide heat input data
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Opt-In Process
                  
                
                
                  Section 145.80
                  Applicability for opt-in sources
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.81
                  Opt-in source general provisions
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.82
                  NOX authorized account representative for opt-in sources
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.83
                  Applying for a NOX budget opt-in approval
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.84
                  Opt-in process
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.85
                  NOX budget opt-in application contents
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.86
                  Opt-in source withdrawal from NOX Budget Trading Program
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.87
                  Opt-in unit change in regulatory status
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  Section 145.88
                  NOX allowance allocations to opt-in units
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Emission Reduction Credit Provisions
                  
                
                
                  Section 145.90
                  Emission reduction credit provisions
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Interstate Pollution Transport Reduction Requirements
                  
                
                
                  Section 145.100
                  Applicability to upwind states
                  9/23/00
                  8/21/01, 66 FR 43795
                  (c)(168).
                
                
                  
                    Subchapter B—Emissions of NO
                    X
                    from Stationary Internal Combustion Engines
                  
                
                
                  Section 145.111
                  Applicability
                  12/11/04
                  9/29/06, 71 FR 57428
                  New SectionSIP-effective date is 10/30/06.
                  
                
                
                  Section 145.112
                  Definitions
                  12/11/04
                  9/29/06, 71 FR 57428
                  New SectionSIP-effective date is 10/30/06.
                  
                
                
                  Section 145.113
                  Standard requirements
                  4/12/08
                  12/10/09, 74 FR 65446
                  New subsection d.
                
                
                  
                    Subchapter C—Emissions of NO
                    X
                    from Cement Manufacturing
                  
                
                
                  Section 145.141
                  Applicability
                  12/11/04
                  9/29/06, 71 FR 57428
                  New SectionSIP-effective date is 10/30/06.
                  
                
                
                  Section 145.142
                  Definitions
                  6/19/10
                  7/19/11, 76 FR 42558
                  Added new definitions and terms.
                
                
                  Section 145.143
                  Standard requirements
                  6/19/10
                  7/19/11, 76 FR 42558

                  Added compliance dates and allowable emissions of NOX.
                
                
                  Section 145.144
                  Compliance determination
                  6/19/10
                  7/19/11, 76 FR 42558
                  New section.
                
                
                  Section 145.145
                  Compliance demonstration and reporting requirements
                  6/19/10
                  7/19/11, 76 FR 42558
                  New section.
                
                
                  Section 145.146
                  Recordkeeping
                  6/19/10
                  7/19/11, 76 FR 42558
                  New section.
                
                
                  
                    Subchapter D. CAIR NO
                    X
                    and SO
                    2
                    Trading Programs—General Provisions
                  
                
                
                  Section 145.201
                  Purpose
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.202
                  Definitions
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.203
                  Applicability
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.204
                  Incorporation of Federal regulations by reference
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  
                    Additional Requirements for Chapter 127 Emission Reduction Credit Provisions
                  
                
                
                  Section 145.205
                  Emission reduction credit provisions
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  
                    Additional Requirements for CAIR NO
                    X
                    Annual Trading Program
                  
                
                
                  Section 145.211
                  Timing Requirements for CAIR NOX allowance allocations
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.212
                  CAIR NOX allowance allocations
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  
                  Section 145.213
                  Supplemental monitoring, recordkeeping and reporting requirements for gross electrical output and useful thermal energy for units subject to 40 CFR 96.170-96.175
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  
                    ADDITIONAL REQUIREMENTS FOR CAIR NO
                    X
                    OZONE SEASON TRADING PROGRAM
                  
                
                
                  Section 145.221
                  Timing requirements for CAIR NOX ozone season allowance allocations
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.222
                  CAIR NOX Ozone Season allowance allocations
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  Section 145.223
                  Supplemental monitoring, recordkeeping and reporting requirements for gross electrical output and useful thermal energy for units subject to 40 CFR 96.370-96.375
                  4/12/08
                  12/10/09, 74 FR 65446
                
                
                  
                    Title 65 Pennsylvania Statute—Public Officers
                  
                
                
                  
                    Part II—Accountability
                  
                
                
                  
                    Chapter 11—Ethics, Standards, and Financial Disclosure
                  
                
                
                  Section 1101
                  Short title of chapter
                  12/14/98
                  10/16/14, 79 FR 62005
                  Addresses CAA section 128.
                
                
                  Section 1102
                  Definitions
                  1/1/07
                  10/16/14, 79 FR 62005
                  Addresses CAA section 128.
                
                
                  Section 1104
                  Statement of financial interests required to be filed
                  12/14/98
                  10/16/14, 79 FR 62005
                  Addresses CAA section 128.
                
                
                  Section 1105
                  Statement of financial interests
                  1/1/07
                  10/16/14, 79 FR 62005
                  Addresses CAA section 128.
                
                
                  Section 1109
                  Penalties
                  12/14/98
                  10/16/14, 79 FR 62005
                  Addresses CAA section 128.
                
                
                  
                    Title 67—Transportation
                  
                
                
                  
                    Part I—Department of Transportation
                  
                
                
                  
                    Subpart A—Vehicle Code Provisions
                  
                
                
                  
                    Article VII—Vehicle Characteristics
                  
                
                
                  
                    Chapter 175—Vehicle Equipment and Inspection
                  
                
                
                  
                    Subchapter A—General Provisions
                  
                
                
                  Section 175.2
                  Definitions
                  9/27/97
                  6/17/99, 64 FR 32411
                  “Temporary Inspection Approval Indicator” only.
                
                
                  Section 175.2
                  Definitions
                  12/3/88
                  10/6/05, 70 FR 58313
                  Definitions which apply to safety inspection program in non-I/M counties.
                
                
                  Section 175.3
                  Application of equipment rules
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.4
                  Vehicles required to be inspected
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.6
                  Annual inspection
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.7
                  Inspection of vehicle reentering this Commonwealth
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  
                  Section 175.8
                  Newly purchased vehicles
                  2/19/94
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.11
                  Coordination of safety and emission inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Subchapter B—Official Inspection Stations
                  
                
                
                  Section 175.21
                  Appointment
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.22
                  Making application
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.23(a) and (c)
                  Approval
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.24
                  Required certificates and station signs
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.25(a), (b)(1), (b)(3), and (c)
                  Inspection area
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.26(a) introductory sentence and (a)(3)
                  Tools and equipment
                  9/28/96
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.27
                  Hours
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.28[Except for (c)(2), (g)(2), (g)(3), and (g)(5)-((9)]
                  
                  Certified Inspection Mechanics
                  12/3/88
                  10/6/05, 70 FR 58313.
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.29(f)(4)
                  Obligations and responsibilities of station
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 175.29
                  Obligations and responsibilities of stations
                  9/27/97
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties (except for (f)(4), which applies to I/M and non-I/M programs).
                
                
                  Section 175.31
                  Fleet inspection stations
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  
                    Subchapter C—Certificate of Inspection
                  
                
                
                  Section 175.41(a), (b)(1), (b)(3), (c), (d), (e)(1), (e)(3), (e)(5), and (f)(4)
                  Procedure
                  9/27/97
                  10/6/05, 70 FR 58313
                  Applies statewide;To I/M program and non-I/M safety inspection program.
                  
                
                
                  Section 175.42
                  Recording inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                
                
                  Section 175.43
                  Security
                  9/27/97
                  6/17/99, 64 FR 32411
                
                
                  Section 175.44
                  Ordering certificates of inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                
                
                  Section 175.45
                  Violation of use of certificate of inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                
                
                  
                  
                    Subchapter D—Schedule of Penalties and Suspensions: Official Inspection Stations and Certified Mechanics
                  
                
                
                  Section 175.51
                  Cause for suspension
                  2/19/94
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  Section 175.52
                  Reapplication
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  
                    Subchapter E—Passenger Cars and Light Trucks
                  
                
                
                  Section 175.61
                  Application of subchapter
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  Section 175.72(d)
                  Fuel systems
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  Section 175.80(d)
                  Inspection procedure
                  5/13/99
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  
                    Subchapter H—Motorcycles
                  
                
                
                  Section 175.141
                  Application of subchapter
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  
                    Subchapter J—Motor-Driven Cycles and Motorized Pedalcycles
                  
                
                
                  Section 175.171
                  Application
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  
                    Subchapter K—Street Rods, Specially Constructed and Reconstructed Vehicles
                  
                
                
                  Section 175.201
                  Application of subchapter
                  12/3/88
                  10/6/05, 70 FR 58313
                  New section;Applies to safety inspection program in non-I/M counties.
                  
                
                
                  Section 175.202
                  Conditions
                  12/3/88
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  Section 175.220(d) [introductory sentence only]
                  Inspection procedure
                  5/13/99
                  10/6/05, 70 FR 58313
                  Applies to safety inspection program in non-I/M counties.
                
                
                  
                    Subchapter L—Animal-Drawn Vehicles, Implements of Husbandry and Special Mobile Equipment
                  
                
                
                  Section 175.221
                  Application
                  12/3/88
                  10/6/05, 70 FR 58313
                
                
                  
                  
                    Chapter 177—Enhanced Emission Inspection Program
                  
                
                
                  
                    Subchapter A—General Provisions
                  
                
                
                  Section 177.1
                  Purpose
                  10/1/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.2
                  Application of equipment rules
                  10/1/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.3
                  Definitions
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Implementation of Emission Inspection Program
                  
                
                
                  Section 177.22
                  Commencement of inspections
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.23
                  Notification of requirement for emission inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.24
                  Program evaluation
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    I/M Program
                  
                
                
                  Section 177.51
                  Program requirements
                  11/22/03
                  10/6/05, 70 FR 58313
                  Excludes paragraphs (c)(1), (c)(2), and (c)(3), and reference to those paragraphs.
                
                
                  Section 177.52
                  Emission inspection prerequisites
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.53
                  Vehicle inspection process
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Subchapter B—Subject Vehicles
                  
                
                
                  Section 177.101
                  Subject vehicles
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.102
                  Inspection of vehicles reentering this Commonwealth
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.103
                  Used vehicles after sale or resale
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.104
                  Vehicles registered in nondesignated areas or other states
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.105
                  Vehicles requiring emission inspection due to change of address
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Subchapter C—Emission Test Procedures and Emission Standards
                  
                
                
                  
                    General
                  
                
                
                  Section 177.201
                  General requirements
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.202
                  Emission test equipment
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.202a
                  OBD-I/M check equipment
                  11/22/03
                  10/6/05, 70 FR 58313
                  New section.
                
                
                  Section 177.202b
                  Equipment for gas cap test and visual inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                  New section.
                
                
                  Section 177.203
                  Test procedures
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.204
                  Basis for failure
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  
                    Recall Provisions
                  
                
                
                  Section 177.231
                  Requirements regarding manufacturer recall notices
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.232
                  Compliance with recall notices
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.233
                  Failure to comply
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Emission Inspection Report
                  
                
                
                  Section 177.251
                  Record of test results
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.252
                  Emission inspection report
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.253
                  Responsibility of the station owner for vehicles which fail the emission inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  
                    Retest
                  
                
                
                  Section 177.271
                  Procedure
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.272
                  Prerequisites
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.273
                  Content of repair data form
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.274
                  Retest fees
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.275
                  Repair technician training and certification
                  11/22/03
                  10/6/05, 70 FR 58313
                  New section.
                
                
                  
                  
                    Issuance of Waiver
                  
                
                
                  Section 177.281
                  Issuance of waiver
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.282
                  Annual adjustment of minimum waiver expenditure for emission inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                  Excludes/removes the sentence and partial sentence, “The minimum expenditure for the first 2 years after commencement of the program in an affected area is $150. Beginning with the 3rd year of the program in an affected area”.
                
                
                  
                    Procedures Relating to Certificates of Emission Inspection
                  
                
                
                  Section 177.291
                  Procedures relating to certificates of emission inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.292
                  Recording inspection
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Registration Recall Procedure for Violation of §§ 177.301-177.305 (Relating to On-Road Testing)
                
                
                  Section 177.301
                  Authorization to conduct on-road emission testing
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.302
                  On-road testing devices
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.304
                  Failure of on-road emission test
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.305
                  Failure to produce proof of correction of on-road emission test failure
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Subchapter D—Official Emission Inspection Station Requirements
                  
                
                
                  
                    General
                  
                
                
                  Section 177.401
                  Appointment
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.402
                  Application
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.403
                  Approval of emission inspection station
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.404
                  Required certificates and station signs
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.405
                  Emission inspection areas
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.406
                  Equipment
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.407
                  Hours of operation
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.408
                  Certified emission inspectors
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Obligations and Responsibilities of Station Owners/Agents
                  
                
                
                  Section 177.421
                  Obligations and responsibilities of station owners/agents
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.422
                  Commonwealth emission inspection stations
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.423
                  Fleet emission inspection stations
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.424
                  General emission inspection stations
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.425
                  Security
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.426
                  Ordering certificates of emission inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.427
                  Violations of use of certificate of emission inspection
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Quality Assurance
                  
                
                
                  Section 177.431
                  Quality assurance
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Subchapter E—Equipment Manufacturers' and Contractors' Requirements and Obligations
                  
                
                
                  
                    Equipment Manufacturers' Requirements
                  
                
                
                  Section 177.501
                  Equipment approval procedures
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.502
                  Service commitment
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.503
                  Performance commitment
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                  Section 177.504
                  Revocation of approval
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Contractor Obligations
                  
                
                
                  Section 177.521
                  Contractor obligations and responsibilities
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Subchapter F—Schedule of Penalties and Hearing Procedure
                  
                
                
                  
                    Schedule of Penalties and Suspensions
                  
                
                
                  Section 177.601
                  Definitions
                  11/22/03
                  10/6/05, 70 FR 58313
                  New section.
                
                
                  Section 177.602
                  Schedule of penalties for emission inspection stations
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.603
                  Schedule of penalties for emission inspectors
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  
                    Additional Violations
                  
                
                
                  Section 177.605
                  Subsequent violations
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Section 177.606
                  Multiple violations
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Departmental Hearing Procedure
                  
                
                
                  Section 177.651
                  Notice of alleged violation and opportunity to be heard prior to immediate suspension
                  11/22/03
                  10/6/05, 70 FR 58313
                  Retitled and revised.
                
                
                  Section 177.652
                  Official documents
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Restoration After Suspension
                  
                
                
                  Section 177.671
                  Restoration of certification of an emission inspector after suspension
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.672
                  Restoration of certification of an emission inspection station after suspension
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  Section 177.673
                  Restoration of certification of certified repair technician after suspension
                  9/27/97
                  6/17/99, 64 FR 32411
                  (c)(139).
                
                
                  
                    Registration Recall Procedure for Violation of §§ 177.301-177.305 (Relating to on-Road Testing)
                  
                
                
                  Section 177.691
                  Registration Recall Committee
                  11/22/03
                  10/6/05, 70 FR 58313
                
                
                  Appendix A
                  Acceleration Simulation Mode: Pennsylvania Procedures, Standards, Equipment Specifications and Quality Control Requirements
                  11/22/03
                  10/6/05, 70 FR 58313
                  Replaces previous Appendix A.
                
                
                  Appendix B
                  Department Procedures and Specifications
                  11/22/03
                  10/6/05, 70 FR 58313
                  Replaces previous Appendix B.
                
                
                  
                    Title 35 Pennsylvania Statute—Health and Safety
                  
                
                
                  
                    Chapter 23B—Diesel-Powered Motor Vehicle Idling Act
                  
                
                
                  Section 4601
                  Short title
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4602
                  Definitions
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4603
                  Restrictions on idling
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4604
                  Increase of weight limit
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4605
                  Penalties
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4606
                  Disposition of fines
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4607
                  Enforcement
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4608
                  Permanent idling restriction signs
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4609
                  Preemption
                  2/6/09
                  8/1/11, 76 FR 45708
                
                
                  Section 4610
                  Applicability
                  2/6/09
                  8/1/11, 76 FR 45708
                  
                
              
              
              
                (2) EPA-Approved Allegheny County Health Department (ACHD) Regulations
                
                  Article XX or XXI citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                  
                
                
                  
                    Part A—General
                  
                
                
                  2101.01
                  Short Titles
                  10/20/95
                  11/14/02, 67 FR 68935
                  In SIP at 52.2020(c)(92); citation change only at (c)(192).
                
                
                  2101.02.a, .02.c
                  Declaration of Policy and Purpose
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.03
                  Effective Date and Repealer
                  10/20/95
                  11/14/02, 67 FR 68935
                  In SIP at (c)(92); citation change only at (c)(192).
                
                
                  2101.04
                  Existing Orders
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.05
                  Existing Permits and Licenses
                  3/31/98
                  8/30/04, 69 FR 52831
                  52.2420(c)(209).
                
                
                  2101.06
                  Construction and Interpretation
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.07 (Except paragraphs .07.c.2 and c.8)
                  Administration and Organization
                  06/19/15
                  05/31/17, 82 FR 24861
                  Revised name of Allegheny County Health Department Bureau of Environmental Quality to Allegheny County Health Department Bureau of Environmental Health.
                
                
                   
                  
                  
                  Previous approval 11/14/02, 67 FR 68935 (c)(192)
                
                
                  2101.10 (except paragraph b)
                  Ambient Air Quality Standards
                  9/25/13
                  4/8/20, 85 FR 19669
                  This action is only approving the ACHD incorporations of EPA NAAQS under 40 CFR part 50 cited under this section.
                
                
                  2101.11
                  Prohibition of Air Pollution
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.12
                  Interstate Air Pollution
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.13
                  Nuisances
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.14
                  Circumvention
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2101.20
                  Definitions
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192); See Part I of the IBR document.
                
                
                  2101.20
                  Definitions
                  5/15/98, 9/1/99
                  4/17/01, 66 FR 19724
                  (c)(151); See Part I of the IBR document.
                
                
                  2101.20
                  Definitions
                  7/10/03
                  6/24/05, 70 FR 36511
                  See Part II of the IBR document.
                
                
                  2101.20
                  Definitions
                  5/24/10
                  12/28/10, 75 FR 81480
                  Addition of four new definitions: Exterior panels, interior panels, flat wood panel coating, and tileboard. See Part III of the IBR document.
                
                
                  2101.20
                  Definitions
                  5/24/10
                  1/2/14, 79 FR 54
                  Addition of “PM2.5” definition.
                
                
                  2101.20
                  Definitions
                  6/8/13
                  11/6/14, 79 FR 65905
                  Added seven definitions related to Outdoor Wood-Fired Boilers.
                
                
                  2101.20
                  Definitions
                  4/3/2012
                  3/30/2015, 80 FR 16570
                  Revise the latest entry dated 11/26/14, 79 FR 70471 by revising the existing definition of “Major Source” and “Major Modification”.
                
                
                  2101.20
                  Definitions
                  06/19/15
                  05/31/17, 82 FR 24861
                  Revised definition of “County Executive” to mean “the Chief Executive of Allegheny County, Pennsylvania, as defined in the Allegheny County Home Rule Charter”.
                
                
                  2101.20
                  Definitions
                  01/01/15
                  8/10/17, 82 FR 37318
                  Revised existing definition of “Open burning.” All remaining definitions are unchanged as approved on June 24, 2015 (80 FR 36239).
                
                
                  2101.20
                  Definitions
                  12/08/2017
                  5/2/2019, 84 FR 18739
                  Revised and added definitions relating to sale and usage of commercial fuel oil.
                
                
                  2101.20
                  Definitions
                  9/25/13
                  4/8/20, 85 FR 19669
                  Addition of definition for “County Council.”
                
                
                  
                    Part B—Permits Generally
                  
                
                
                  2102.01
                  Certification
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2102.02
                  Applicability
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2102.03.a through .k
                  Permits Generally
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2102.04
                  Permits Generally
                  4/3/2012
                  3/30/2015, 80 FR 16570
                
                
                  
                  2102.05
                  Installation Permits for New and Modified Major Sources
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2102.06
                  Major Sources Locating in or Impacting a Nonattainment Area
                  4/3/2012
                  3/30/2015, 80 FR 16570
                  As per request by PADEP in a letter to EPA dated June 27, 2014, the following language appearing at paragraph b.1; subparagraph b.3.A; and Subsections e and g, is excluded from the SIP: “Additions, revisions, or deletions to such regulations by the Commonwealth are incorporated in this Subsection and are effective on the date established by the state regulation, unless otherwise established by regulation under this Article.”
                
                
                  
                  
                  
                  
                  As per letter from PADEP dated 2/20/2013, the June 25, 2012 SIP submission inadvertently deleted language from the end of subsection (f) of the regulation submitted with SIP submittal. The SIP revision incorporating Article XXI § 2102.06(f) should read as follows “f. Requirements for Modeling. Where air quality models are used to meet the provisions of this section, modeling shall be based on the applicable models and other requirements specified in 40 CFR Part 51 Appendix W (Guideline on Air Quality Models). Where an air quality model is inappropriate, the model may be modified or another model may be substituted only on a case-by-case basis at the Department's discretion upon written approval by the administrator of EPA. In addition, use of a modified or substituted model must be subject to notice and opportunity for public comment under procedures set forth in 40 CFR 51.102.”
                
                
                  2102.07
                  Prevention of Significant Deterioration
                  3/31/98
                  2/28/13, 78 FR 13493
                  Added.
                
                
                  2102.08
                  Emission Offset Registration
                  4/3/2012
                  3/30/2015, 80 FR 16570
                
                
                  2102.10
                  Installation Permit Application And Administration Fees
                  7/26/2009
                  6/24/2015, 80 FR 36239
                
                
                  
                    Part C—Operating Permits
                  
                
                
                  2103.01
                  Transition
                  10/20/95
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  
                    Subpart 1—Operating Permits (All Major and Minor Permits)
                  
                
                
                  2103.10.a., b
                  Applicability, Prohibitions, Records
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2103.11
                  Applications
                  10/20/95
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  2103.12
                  Issuance, Standard Conditions
                  3/31/98
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  2103.13
                  Expiration, Renewals, Reactivation
                  10/20/95
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  2103.14
                  Revisions, Amendments, Modifications
                  1/12/01
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  
                  2103.15
                  Reopenings, Revocations
                  10/20/95
                  8/30/04, 69 FR 52831
                  (c)(209).
                
                
                  
                    Subpart 2—Additional Requirements for Major Permits
                  
                
                
                  2103.20.b.4
                  Applicability, Prohibitions, Records
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                    Part D—Pollutant Emission Standards
                  
                
                
                  2104.01
                  Visible Emissions
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2104.02
                  Particulate Mass Emissions
                  8/15/97
                  6/12/98, 63 FR 32126
                  (c)(133)(i)(B)(1); Citation changes approved on 11/12/02 (67 FR 68935) at (c)(192).
                
                
                  2104.03
                  Sulfur Oxide Emissions
                  7/10/03
                  7/21/04, 69 FR 43522
                  (c)(216)(i)(C).
                
                
                  2104.05
                  Materials Handling
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2104.06
                  Violations
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2104.07
                  Stack Heights
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2104.09
                  Outdoor Wood-Fired Boilers
                  6/8/13
                  11/6/14, 79 FR 65905
                  Added new regulation.
                
                
                  2104.10
                  Commercial Fuel Oil
                  12/08/2017
                  5/2/2019, 84 FR 18739
                
                
                  
                    Part E—Source Emission and Operating Standards
                  
                
                
                  2105.01
                  Equivalent Compliance Techniques
                  7/10/03
                  6/24/05, 70 FR 36511
                
                
                  2105.02
                  Other Requirements Not Affected
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.03
                  Operation and Maintenance
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.04
                  Temporary Shutdown of Incineration Equipment
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.06
                  Major Sources of Nitrogen Oxides and Volatile Organic Compounds
                  10/20/95
                  10/7/02, 67 FR 62389
                  (c)(157).
                
                
                  
                    Subpart 1—VOC Sources
                  
                
                
                  2105.10
                  Surface Coating Processes
                  6/8/13
                  11/26/14, 79 FR 70471
                  Revision to Applicability, section 2105.10(a).
                
                
                  2105.11
                  Graphic Arts Systems
                  6/8/13
                  10/6/14, 79 FR 60061, 10/6/14 
                  Revision to Exempt Other, section 2105.11(f).
                
                
                  2105.12
                  Volatile Organic Compound Storage Tanks
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.13
                  Gasoline Loading Facilities
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.14
                  Gasoline Dispensing Facilities—Stage II Control
                  7/10/05
                  1/17/08, 73 FR 3190
                
                
                  2105.15
                  Degreasing Operations
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.16
                  Cutback Asphalt Paving
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.17
                  Ethylene Production Processes
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.19
                  Synthetic Organic Chemical & Polymer Manufacturing—Fugitive Sources
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                  
                    Subpart 2—Stag, Coke, and Miscellaneous Sulfur Sources
                  
                
                
                  2105.20
                  Slag Quenching
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.21
                  Coke Ovens and Coke Oven Gas
                  4/1/07
                  7/13/09, 74 FR 33329
                  Revision to paragraph 2105.21.f (Combustion Stacks).
                
                
                   
                  
                   
                  
                  2. EPA approved revisions effective 10/20/95 on 11/14/02 (67 FR 68935) at (c)(192).
                
                
                  2105.22
                  Miscellaneous Sulfur Emitting Processes
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                    Subpart 3—Incineration and Combustion Sources
                  
                
                
                  2105.30 (except paragraphs .b.3 and .f)
                  Incinerators
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192); Section 2105.30.f. is federally enforceable as part of the applicable section 111(d) plan.
                
                
                  
                    Subpart 4—Miscellaneous Fugitive Sources
                  
                
                
                  2105.40
                  Permit Source Premises
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.41
                  Non-Permit Premises
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.42
                  Parking Lots and Roadways
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.43
                  Permit Source Transport
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.44
                  Non-Permit Source Transport
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.45
                  Construction and Land Clearing
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.46
                  Mining
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.47
                  Demolition
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.48
                  Areas Subject to Sections 2105.40 Through 2105.47
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.49.a, .b
                  Fugitive Emissions
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                    Subpart 5—Open Burning and Abrasive Blasting Sources
                  
                
                
                  2105.50
                  Open Burning
                  01/01/15
                  8/10/17, 82 FR 37318
                  Adding 2105.50(a)(1) subparagraphs A through C.Revising 2105.50(a)(3) and recodifying as 2105.50(a)(5)
                  
                
                
                  Article XX, Section 533
                  Abrasive Blasting
                  10/9/86
                  10/19/87, 51 FR 38758
                  (c)(69).
                
                
                  
                    Subpart 7—Miscellaneous VOC Sources
                  
                
                
                  2105.70
                  Petroleum Refineries
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.71
                  Pharmaceutical Products
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.72
                  Manufacturer of Pneumatic Rubber Tires
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2105.74
                  Aerospace Manufacturing and Rework
                  7/10/03
                  6/24/05, 70 FR 36511
                
                
                  2105.75
                  Mobile Equipment Repair and Refinishing
                  7/10/03
                  6/24/05, 70 FR 36511
                
                
                  2105.76
                  Wood Furniture Manufacturing Operations
                  7/10/03
                  6/24/05, 70 FR 36511
                
                
                  
                  2105.77
                  Control of VOC Emissions from Large Appliance and Metal Furniture Surface Coating Processes
                  5/24/10
                  12/28/10, 75 FR 81480
                  New Regulation.
                
                
                  2105.78
                  Control of VOC Emissions from Flat Wood Paneling Coating Processes
                  5/24/10
                  12/28/10, 75 FR 81480
                  New Regulation.
                
                
                  2105.79
                  Control of VOC Emissions from Paper, Film, and Foil Surface Coating Processes
                  5/24/10
                  12/28/10, 75 FR 81480
                  New Regulation.
                
                
                  2105.80
                  Control of VOC Emissions from Offset Lithographic Printing and Letterpress Printing
                  6/8/13
                  10/6/14, 79 FR 60059, 10/6/14
                  New Regulation
                
                
                  2105.81
                  Control of VOC Emissions from Flexible Package Printing
                  6/8/13
                  10/6/14,79 FR 60059, 10/6/14
                  New Regulation
                
                
                  2105.82
                  Control of VOC Emissions from Industrial Solvent Cleaning Operations
                  6/8/13
                  10/6/14,79 FR 60059, 10/6/14
                  New Regulation
                
                
                  2105.83
                  Control of VOC Emissions from Miscellaneous Metal and/or Plastic Parts Surface Coating Processes
                  6/8/13
                  1/20/16, 81 FR 2993
                  New regulation.
                
                
                  2105.84
                  Control of VOC Emissions from Automobile and Light-Duty Truck Assembly Coatings
                  6/8/13
                  1/20/16, 81 FR 2993 
                  New regulation.
                
                
                  2105.85
                  Control of VOC Emissions from Miscellaneous Industrial Adhesives
                  6/8/13
                  1/20/16, 81 FR 2993
                  New regulation.
                
                
                  2105.86
                  Control of VOC Emissions from Fiberglass Boat Manufacturing Materials
                  6/19/15
                  1/20/16, 81 FR 2993
                  New regulation.
                
                
                  
                    Subpart 8—Additional Miscellaneous VOC Sources
                  
                
                
                  2105.88
                  Consumer Products
                  4/3/12
                  11/29/12, 77 FR 71115
                  New section is added.
                
                
                  
                    Subpart 10—NO
                    X
                    Sources
                  
                
                
                  2105.101
                  Control of NOX Emissions from Glass Melting Furnaces
                  4/3/12
                  11/29/12, 77 FR 71117
                  New subpart and section are added.
                
                
                  
                  
                    Part F—Air Pollution Episodes
                  
                
                
                  2106.01
                  Air Pollution Episode System
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2106.02
                  Air Pollution Source Curtailment Plans
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2106.03
                  Episode Criteria
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2106.04
                  Episode Actions
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2106.05
                  USX-Clairton Works PM-10 Self Audit Emergency Action Plan
                  8/15/97
                  6/12/98, 63 FR 32126
                  (c)(133)(i)(B)(3).
                
                
                  
                    Part G—Methods
                  
                
                
                  2107.01
                  General
                  10/20/95
                  1/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.02
                  Particulate Matter
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.03
                  Sulfur Oxides
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.04 (except paragraph .04.h)
                  Volatile Organic Compounds
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.05
                  Nitrogen Oxides
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.06
                  Incinerator Temperatures
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.07
                  Coke Oven Emissions
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.08
                  Coke Oven Gas
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.10
                  Sulfur Content of Coke
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2107.11
                  Visible Emissions
                  4/1/07
                  7/13/09, 74 FR 3329
                
                
                  2107.16
                  Sulfur in Fuel Oil
                  12/08/2017
                  5/2/2019, 84 FR 18739
                
                
                  2107.20.c, .g through .j, .m and .n
                  Ambient Measurements
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                    Part H—Reporting, Testing & Monitoring
                  
                
                
                  2108.01
                  Reports Required
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.a.
                  Termination of Operation
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.b
                  Shutdown of Control Equipment
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.c
                  Breakdowns
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.d.
                  Cold Start
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.e (Except paragraphs e.1.A &.B)
                  Emissions Inventory Statements
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.f
                  Orders
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.01.g
                  Violations
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.02
                  Emissions Testing
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2108.03
                  Continuous Emission Monitoring
                  4/1/07
                  7/13/09, 74 FR 3329
                  Revision to paragraph 2108.03.f (Violations).
                
                
                  2108.04
                  Ambient Monitoring
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  
                    Part I—Enforcement
                  
                
                
                  2109.01
                  Inspections
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2109.02 (except paragraph.02.a.7)
                  Remedies
                  9/25/13
                  4/8/20, 85 FR 19669
                  Changed references of “Board of County Commissioners” to “County Executive.” (c)(192).
                
                
                  2109.03 (except under a. subsections 1, 2, 3)
                  Enforcement Orders
                  9/25/13
                  4/8/20, 85 FR 19669
                  Paragraph (b) was revised to add “or the Manager of the Air Quality Program, or their respective designee” as an additional signatory option on enforcement orders. In paragraph (d) “Board of County Commissioners” was changed to “County Council.” In paragraph (d)(1), “Bureau of Environmental Quality Division of Air Quality” was changed to “Air Quality Program of the Department.” (c)(192).
                
                
                  
                  2109.04
                  Orders Establishing an Additional or More Restrictive Standard
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2109.05
                  Emergency Orders
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2109.06 (Except paragraphs .06.a.2, .a.3, and .a.4)
                  Civil Proceedings
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2109.10
                  Appeals
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
                
                  2109.20
                  General Federal Conformity
                  10/20/95
                  11/14/02, 67 FR 68935
                  (c)(192).
                
              
              
                (3) EPA-Approved Philadelphia AMS Regulations
                
                  Rule citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                  
                
                
                  
                    Title 3—Air Management Code
                  
                
                
                  Chapter 3-100
                  General Provisions
                  10/20/69
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Chapter 3-200
                  Prohibited Conduct
                  06/18/15
                  5/31/2019, 84 FR 25179
                  Section 3-207 was amended to lower the allowable sulfur content in fuel oils in Philadelphia County.
                
                
                  Chapter 3-300
                  Administrative Provisions
                  9/21/72
                  3/12/79, 44 FR 13480
                  (c)(15).
                
                
                  
                    Regulation I—General Provisions
                  
                
                
                  Section I
                  Definitions
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section II (Except portions of paragraph II.B)
                  Source Registration and Emission Reporting
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section III
                  Testing and Test Methods
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IV
                  Availability of Technology
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section V
                  Improvement and Plan
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VI
                  Pre-existing Regulations
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VII
                  Circumvention
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VIII
                  Severability
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IX
                  Effective Date
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section XI.D
                  Compliance with Federal Regulations—Stack Height Regulations
                  3/27/86
                  1/23/89, 54 FR 3029
                  (c)(70).
                
                
                  
                    Regulation II—Air Contaminant and Particulate Matter Emissions
                  
                
                
                  Section I
                  No Title [General Provisions]
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section II
                  Open Fires
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IV
                  Visible Emissions
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section V
                  Particulate Matter Emissions from the Burning of Fuels
                  8/27/81
                  4/16/82, 47 FR 16325
                  (c)(43).
                
                
                  Section VI
                  Selection of Fuel for Particulate Matter Emission Control
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VII
                  Particulate Matter Emissions from Chemical, Metallurgical, Mechanical and Other Processes
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VIII
                  Fugitive Dust
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Table 1
                  No Title [Allowable Process Weight Emissions]
                  4/29/70
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Regulation III—The Control of Emissions of Oxides and Sulfur Compounds
                  
                
                
                  Section I
                  No Title [General Provisions]
                  11/25/15
                  5/31/2019, 84 FR 25179
                
                
                  Section II
                  Control of Sulfur Compound Emissions
                  11/25/15
                  5/31/2019, 84 FR 25179
                
                
                  Section III
                  Control of Sulfur in Fuels
                  11/25/15
                  5/31/2019, 84 FR 25179
                
                
                  
                    Regulation IV—Governing Air Pollution Control Measures During High Air Pollution Episodes
                  
                
                
                  Section I
                  Definitions
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                  Section II
                  Declaration of Conditions
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section III
                  Termination of Conditions
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IV
                  Alert and Notification System by the Health Commissioner and the Emergency Coordinator
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section V
                  Advance Preparation for High Air Pollution Episodes
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1)
                
                
                  Section VI
                  Actions and Restrictions
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VII
                  Severability
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VIII
                  Effective Date
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Table I
                  Minimum Abatement Strategies for Emission Reduction Plans—Stage I Condition
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Table II
                  Minimum Abatement Strategies for Emission Reduction Plans—Stage II Condition
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Table III
                  Minimum Abatement Strategies for Emission Reduction Plans—Emergency Condition
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Table IV
                  Emergency Business and Establishment List
                  2/5/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Regulation V—Control of Emissions of Organic Substances From Stationary Sources
                  
                
                
                  Section I (Except for definitions related to section V, paragraphs C and D)
                  Definitions
                  4/26/2010
                  10/7/2016, 81 FR 69691

                  Amended to include definitions related to AMR V Sections XV and XVI. Exempted definitions were addressed in a previous approval. See 58 FR 33200 (June 16, 1993).
                
                
                  Section II
                  Storage Tanks
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section III
                  Oil-Effluent Water Separator
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IV
                  Pumps and Compressors
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section V (Except paragraphs V.C and V.D)
                  Organic Material Loading
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VI
                  Solvents
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VII
                  Processing of Photochemically Reactive Materials
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section VIII
                  Architectural Coatings
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section IX
                  Disposal of Solvents
                  7/10/71
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section X
                  Compliance with Pennsylvania Standards for Volatile Organic Compounds (VOC)
                  11/28/86
                  6/16/93, 58 FR 33192
                  (c)(82).
                
                
                  Section XI
                  Petroleum Solvent Dry Cleaning
                  11/28/86
                  4/12/93, 58 FR 19066
                  (c)(77).
                
                
                  Section XII
                  Pharmaceutical Tablet Coating
                  11/28/86
                  6/16/93, 58 FR 33200
                  (c)(83).
                
                
                  Section XIII
                  Process Equipment Leaks
                  5/23/98
                  4/6/93, 58 FR 17778
                  (c)(78).
                
                
                  Section XV
                  Control of Volatile Organic Compounds (VOC) from Marine Vessel Coating Operations
                  4/26/10
                  10/7/16, 81 FR 69691
                  Addresses RACT requirements for the ozone NAAQS under EPA's CTGs.
                
                
                  Section XVI
                  Synthetic Organic Manufacturing Industry (SOCMI) Air Oxidation, Distillation, and Reactor Processes
                  4/26/10
                  10/7/16, 81 FR 69691
                  Addresses RACT requirements for the ozone NAAQS under EPA's CTGs.
                
                
                  Section XXII
                  Circumvention
                  7/10/71 recodified5/23/88
                  
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  Section XXIII
                  Severability
                  7/10/71 recodified5/23/88
                  
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                  Section XXIV
                  Effective Date
                  7/10/71 recodified5/23/88
                  
                  5/31/72, 37 FR 10842
                  (c)(1).
                
                
                  
                    Regulation VII—Control of Emissions of Nitrogen Oxides From Stationary Sources
                  
                
                
                  Section I
                  Definitions
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section II
                  Fuel Burning Equipment
                  11/20/85
                  1/14/87, 52 FR 1456
                  (c)(65).
                
                
                  Section III
                  Nitric Acid Plants
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section IV
                  Emissions Monitoring
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section V
                  Circumvention
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section VI
                  Severability
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section VII
                  Effective Date
                  7/1/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  
                    Regulation VIII—Control of Emissions of Carbon Monoxide From Stationary Sources
                  
                
                
                  Section I
                  Definitions
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section II
                  General
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section III
                  Emissions Monitoring
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section IV
                  Circumvention
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section V
                  Severability
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  Section VI
                  Effective Date
                  8/20/72
                  5/14/73, 38 FR 12696
                  (c)(7).
                
                
                  
                    Regulation XI—Control of Emissions From Incinerators
                  
                
                
                  Section I
                  Definitions
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section II
                  General Provisions
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section III (Except paragraph III.E. (odors))
                  Emissions Limitations
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section IV
                  Design
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section V
                  Operation
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section VI
                  Permits and Licenses
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section VII
                  Circumvention
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section VIII
                  Severability
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  Section IX
                  Effective Date
                  5/4/74
                  9/9/75, 40 FR 41787
                  (c)(12).
                
                
                  
                    Regulation XIII—Construction, Modification, Reactivation and Operation of Sources
                  
                
                
                  Section I
                  Introduction
                  10/30/95
                  3/28/03, 68 FR 15059
                  (c)(203).
                
                
                  Section II
                  Program Adoption
                  10/30/95
                  3/28/03, 68 FR 15059
                  (c)(203).
                
              
              (d) EPA-Approved State Source-Specific Requirements
              

                (1) EPA-Approved Source-Specific Reasonably Available Control Technology (RACT) Requirements for Volatile Organic Compounds (VOC) and Oxides of Nitrogen (NOX)
                
                  Name of source
                  Permit No.
                  County
                  Stateeffective date
                  
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                  
                
                
                  
                    For exceptions,
                    see
                    the applicable paragraphs in 40 CFR § 52.2063(c)
                  
                
                
                  ARCO Chemical Company
                  04-313-052
                  Beaver
                  12/9/86
                  5/16/90, 55 FR 20267
                  (c)(71).
                
                
                  IMC Chemical Group
                  39-313-014
                  Lehigh
                  12/10/86
                  5/16/90, 55 FR 20267
                  (c)(72).
                
                
                  Aristech Chemical Corp
                  86-I-0024-P
                  Allegheny
                  8/28/863/3/87
                  
                  6/16/93, 58 FR 33197
                  (c)(80).
                
                
                  The Knoll Group
                  46-326-001A
                  Montgomery
                  3/24/93
                  10/19/93, 58 FR 53885
                  (c)(87).
                
                
                  ESSROC Materials
                  PA-48-0004A
                  Northampton
                  12/20/94
                  08/8/95, 60 FR 40292
                  (c)(98)(i)(B)(1).
                
                
                  Pennsylvania Power and Light Co. (PP&L)—Brunner Island
                  PA-67-2005
                  York
                  12/22/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(2).
                
                
                  PPG Industries, Inc.—South Middleton
                  OP-21-2002
                  Cumberland
                  12/22/94
                  08/8/95, 60 FR 40292
                  (c)(98)(i)(B)(3).
                
                
                  
                  Stroehmann Bakeries—Dauphin County
                  PA-22-2003
                  Dauphin
                  12/22/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(4).
                
                
                  General Electric Transportation Systems—Erie
                  OP-25-025
                  Erie
                  12/21/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(5).
                
                
                  J. E. Baker Co. (Refractories)—York
                  OP-67-2001
                  York
                  12/22/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(6).
                
                
                  Lafarge Corp
                  OP-39-0011
                  Lehigh
                  12/23/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(7).
                
                
                  Lafarge Corp
                  PA-39-0011A
                  Lehigh
                  12/23/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(7).
                
                
                  West Penn Power—Armstrong
                  PA-03-000-023
                  Armstrong
                  12/29/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(8).
                
                
                  West Penn Power—Armstrong
                  PA-03-306-004
                  Armstrong
                  3/28/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(8).
                
                
                  West Penn Power—Armstrong
                  PA-03-306-006
                  Armstrong
                  11/22/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(8).
                
                
                  Plain and Fancy Kitchens, Inc
                  PA-38-318-019C
                  Lebanon
                  12/23/94
                  8/8/95, 60 FR 40292
                  (c)(98)(i)(B)(9).
                
                
                  Stroehmann Bakeries—Bradford County
                  PA-08-0001
                  Bradford
                  2/9/95
                  8/10/95, 60 FR 40758
                  (c)(101)(i)(B).
                
                
                  Stroehmann Bakeries—Bradford County
                  OP-08-0001A
                  Bradford
                  2/9/95
                  8/10/95, 60 FR 40758
                  (c)(101)(i)(B).
                
                
                  Stroehmann Bakeries—Lycoming County
                  PA-41-0001
                  Lycoming
                  2/9/95
                  08/10/95, 60 FR 40758
                  (c)(101)(i)(B).
                
                
                  Stroehmann Bakeries—Lycoming County
                  OP-41-0001A
                  Lycoming
                  2/9/95
                  08/10/95, 60 FR 40758
                  (c)(101)(i)(B).
                
                
                  Philadelphia Electric Co. (PECO)—Eddystone
                  OP-23-0017
                  Delaware
                  12/28/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(1).
                
                
                  Philadelphia Electric Co. (PECO)—Eddystone
                  PA-23-0017
                  Delaware
                  12/28/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(1).
                
                
                  Gilberton Power Co.—John Rich Memorial
                  OP-54-0004
                  Schuylkill
                  12/20/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(2).
                
                
                  Bethlehem Steel—Coke and Chemical Production
                  OP-48-0013
                  Northampton
                  12/20/94
                  09/8/95, 60 FR 46768
                  (c)(102)(i)(B)(3).
                
                
                  Bethlehem Steel—Foundry
                  OP-48-0014
                  Northampton
                  12/20/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(3).
                
                
                  Bethlehem Steel—Structural Products
                  OP-48-0010
                  Northampton
                  12/20/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(3).
                
                
                  Bethlehem Steel—Forging
                  OP-48-0015
                  Northampton
                  12/20/94
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(3).
                
                
                  Westwood Energy Properties, Inc. (CRS Sirrine, Inc.)
                  OP-54-000-6
                  Schuylkill
                  12/27/94
                  09/8/95, 60 FR 46768
                  (c)(102)(i)(B)(4).
                
                
                  PECO Energy Co.—Front Street
                  OP-46-0045
                  Montgomery
                  3/31/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(5).
                
                
                  Crawford Furniture Manufacturing Corp.—Clarion County
                  OP-16-021
                  Clarion
                  3/27/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(6).
                
                
                  Schuylkill Energy Resources
                  OP-54-0003
                  Schuylkill
                  5/19/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(7).
                
                
                  Columbia Gas Transmission Corp.—Milford Compressor Station
                  OP-52-0001
                  Pike
                  4/21/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(9).
                
                
                  Texas Eastern Transmission Corp.—Entriken Compressor Station
                  OP-31-2003
                  Huntingdon
                  5/16/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(10).
                
                
                  
                  Columbia Gas Transmission Corp.—Greencastle Compressor Station
                  OP-28-2003
                  Franklin
                  4/21/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(11).
                
                
                  Lord Corporation—Aerospace Div
                  OP-25-095
                  Erie
                  3/30/95
                  9/8/95, 60 FR 46768
                  (c)(102)(i)(B)(12).
                
                
                  Tennessee Gas Pipeline Co. (TENNECO)—Station 313
                  PA-53-0001OP-53-0001
                    CP-53-0001
                  
                  Potter
                  11/27/95
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(1).
                
                
                  Corning Asahi Video Products—State College
                  OP-14-0003
                  Centre
                  12/27/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(2).
                
                
                  Corning Asahi Video Products—State College
                  OP-14-309-009C
                  Centre
                  5/5/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(2).
                
                
                  Corning Asahi Video Products—State College
                  OP-14-309-010A
                  Centre
                  8/18/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(2).
                
                
                  Corning Asahi Video Products—State College
                  OP-14-309-037A
                  Centre
                  5/5/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(2).
                
                
                  Columbia Gas Transmission Corp.—Easton Compressor Station
                  OP-48-0001PA-48-0001A
                  
                  Northampton
                  5/19/95
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(3).
                
                
                  Texas Eastern Transmission Corp.—Bedford Compressor Station
                  OP-05-2007
                  Bedford
                  5/16/95
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(4).
                
                
                  Texas Eastern Transmission Corp.—Marietta Compressor Station
                  PA-36-2025
                  Lancaster
                  5/16/95
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(5).
                
                
                  Hercules Cement Co
                  OP-48-0005PA-48-0005A
                  
                  Northampton
                  12/23/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(6).
                
                
                  ESSROC (formerly Lone Star Industries, Inc.)
                  OP-48-0007
                  Northampton
                  12/29/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(7).
                
                
                  Pennsylvania Power and Light Co. (PP&L)—Montour
                  OP-47-0001PA-47-0001A
                  
                  Montour
                  12/27/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(8).
                
                
                  Pennsylvania Electric Co. (PENELEC)—Shawville
                  PA-17-0001
                  Clearfield
                  12/27/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(9).
                
                
                  Zinc Corp. of America—Potter Twp
                  OP-04-000-044
                  Beaver
                  12/29/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(10).
                
                
                  The Proctor and Gamble Paper Products Company Mehoopany
                  OP-66-0001PA-66-0001A
                  
                  Wyoming
                  12/20/94
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(11).
                
                
                  Columbia Gas Transmission Corp.—Union City Compressor Station
                  OP-25-892
                  Erie
                  4/11/95
                  4/09/96, 61 FR 15709
                  (c)(103)(i)(B)(12).
                
                
                  James River Corp.—Chambersburg
                  OP-28-2006
                  Franklin
                  6/14/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(1).
                
                
                  Appleton Papers, Inc.—Harrisburg
                  OP-21-2004
                  Cumberland
                  5/24/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(2).
                
                
                  Air Products and Chemicals, Inc.—Corporate R & D
                  OP-39-0008
                  Lehigh
                  5/25/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(3).
                
                
                  Elf Atochem North America, Inc.—King of Prussia
                  OP-46-0022
                  Montgomery
                  6/27/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(4).
                
                
                  York City Sewer Authority (Wastewater Treatment Plant)
                  OP-67-2013
                  York
                  3/1/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(5).
                
                
                  Glasgow, Inc.—Ivy Rock
                  OP-46-0043
                  Montgomery
                  6/7/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(6).
                
                
                  Glasgow, Inc.—Spring House
                  OP-46-0029
                  Montgomery
                  6/7/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(7).
                
                
                  Glasgow, Inc.—Catanach
                  OP-15-0021
                  Chester
                  6/7/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(8).
                
                
                  
                  Glasgow, Inc.—Freeborn
                  OP-23-0026
                  Delaware
                  6/7/95
                  02/12/96, 61 FR 05303
                  (c)(104)(i)(C)(9).
                
                
                  UGI Utilities—Hunlock Creek
                  OP-40-0005PA-40-0005A
                  
                  Luzerne
                  12/20/94
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(1).
                
                
                  Solar Turbines, Inc. (York Cogeneration Facility)
                  PA-67-2009
                  York
                  8/17/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(2).
                
                
                  Solar Turbines, Inc. (York Cogeneration Facility)
                  CP-67-2009
                  York
                  8/17/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(2).
                
                
                  Columbia Gas Transmission Corp.—Renovo Compressor Station
                  OP-18-0001PA-18-0001
                  
                  Clinton
                  7/18/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(3).
                
                
                  National Fuel Gas Supply Corp.—East Fork Compressor Station
                  OP-53-0007PA-53-0007A
                  
                  Potter
                  7/17/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(4).
                
                
                  York County Solid Waste & Refuse Authority (Y.C.R.R.C.)
                  PA-67-2006
                  York
                  8/25/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(5).
                
                
                  W. R. Grace and Co.—FORMPAC Div
                  PA-06-1036
                  Berks
                  5/12/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(6).
                
                
                  W. R. Grace and Co.—Reading Plant
                  PA-06-315-001
                  Berks
                  6/4/92
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(6).
                
                
                  CNG Transmission Corp.—Cherry Tree Sta
                  PA-32-000-303
                  Indiana
                  7/5/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(7).
                
                
                  EPC Power Corp. of Bethlehem (Crozer Chester CoGen)
                  OP-23-0007
                  Delaware
                  6/8/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(8).
                
                
                  C-P Converters, Inc.—York
                  OP-67-2030
                  York
                  8/30/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(9).
                
                
                  Fisher Scientific Co. International—Indiana
                  OP-32-000-100
                  Indiana
                  7/18/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(10).
                
                
                  Adelphi Kitchens, Inc.—Robesonia Factory
                  OP-06-1001
                  Berks
                  4/4/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(11).
                
                
                  Birchcraft Kitchens, Inc.—Reading Factory
                  OP-06-1005
                  Berks
                  4/4/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(12).
                
                
                  Glasgow, Inc.—Bridgeport Asphalt Plant
                  OP-46-0044
                  Montgomery
                  6/7/95
                  05/16/96, 61 FR 24706
                  (c)(108)(i)(B)(13).
                
                
                  Caparo Steel Co.—Farrell
                  OP-43-285
                  Mercer
                  11/3/95
                  12/20/96, 61 FR 67229
                  (c)(113)(i)(B)(1); 52.2037(g).
                
                
                  Sharon Steel Corp.—Farrell
                  OP-43-017
                  Mercer
                  11/3/95
                  12/20/96, 61 FR 67229
                  (c)(113)(i)(B)(2); 52.2036(f); 52.2037(e).
                
                
                  DMi Furniture, Inc.—Timely Plant #7 (Gettysburg)
                  OP-01-2001
                  Adams
                  6/13/95
                  03/12/97, 62 FR 11079
                  (c)(114)(i)(B)(1).
                
                
                  R. R. Donnelley and Sons Co.—Lancaster West Plant
                  OP-36-2026
                  Lancaster
                  7/14/95
                  03/12/97, 62 FR 11079
                  (c)(114)(i)(B)(2).
                
                
                  International Paper Company—Hammermill Papers Division
                  OP-18-0005
                  Clinton
                  12/27/94
                  1/29/97, 62 FR 04167
                  (c)(115)(i)(B).
                
                
                  Lucent Technology (formerly AT&T Corp.)—Reading
                  PA-06-1003
                  Berks
                  6/26/95
                  4/18/97, 62 FR 19051
                  (c)(117)(i)(B)(1).
                
                
                  Garden State Tanning, Inc.—Fleetwood Plant
                  PA-06-1014
                  Berks
                  6/21/95
                  4/18/97, 62 FR 19051
                  (c)(117)(i)(B)(2).
                
                
                  Glidden Co., The—Reading
                  OP-06-1035
                  Berks
                  2/15/96
                  4/18/97, 62 FR 19051
                  (c)(117)(i)(B)(3).
                
                
                  Maier's Bakery—Reading Plant
                  PA-06-1023
                  Berks
                  9/20/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(1).
                
                
                  
                  Morgan Corp.—Morgantown Plant
                  OP-06-1025
                  Berks
                  8/31/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(2).
                
                
                  Allentown Cement Co., Inc.—Evansville Plant
                  PA-06-1002
                  Berks
                  10/11/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(3).
                
                
                  Quaker Maid (Schrock Cabinet Group)—Leesport
                  OP-06-1028
                  Berks
                  10/27/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(4).
                
                
                  Brentwood Industries, Inc.—Reading Plant
                  PA-06-1006
                  Berks
                  2/12/96
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(5).
                
                
                  Metropolitan Edison Co. (MetEd)—Titus Station
                  PA-06-1024
                  Berks
                  3/9/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(6).
                
                
                  ICI Fluoropolymers—Downingtown
                  PA-15-0009CP-15-0009
                  
                  Chester
                  10/3/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(7).
                
                
                  Synthetic Thread Co., Inc.—Bethlehem
                  PA-39-0007A
                  Lehigh
                  8/10/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(8).
                
                
                  Bird-in-Hand Woodwork, Inc. (Childcraft Education Corp.)
                  OP-36-2022
                  Lancaster
                  9/27/95
                  4/18/97, 62 FR 19047
                  (c)(118)(i)(B)(9).
                
                
                  Heinz Pet Products—Bloomsburg
                  OP-19-0003
                  Columbia
                  11/27/95
                  08/21/97, 62 FR 44413
                  (c)(119)(i)(B)(1).
                
                
                  Graco Children's Products, Inc.—Elverson
                  OP-15-0006
                  Chester
                  11/30/95
                  08/21/97, 62 FR 44413
                  (c)(119)(i)(B)(2).
                
                
                  Texas Eastern Transmission Corp.—Bernville
                  OP-06-1033
                  Berks
                  1/31/97
                  4/18/97, 62 FR 19049
                  (c)(120)(i)(B)(1).
                
                
                  Texas Eastern Transmission Corp.—Bechtelsville
                  OP-06-1034
                  Berks
                  1/31/97
                  4/18/97, 62 FR 19049
                  (c)(120)(i)(B)(2).
                
                
                  Carpenter Technology Corp.—Reading Plant
                  OP-06-1007
                  Berks
                  9/27/96
                  4/18/97, 62 FR 19049
                  (c)(120)(i)(B)(3), (ii)(B).
                
                
                  North American Fluoropolymers Co. (NAFCO)
                  06-1026, CP-06-1026
                  Berks
                  4/19/956/1/95
                  
                  4/18/97, 62 FR 19049
                  (c)(120)(i)(B)(4), (ii)(B).
                
                
                  CNG Transmission Corp.—Ellisburg Compressor Station
                  PA-53-0004A
                  Potter
                  2/29/96
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Ellisburg Compressor Station
                  OP-53-0004
                  Potter
                  2/29/96
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Ellisburg Compressor Station
                  CP-53-0004A
                  Potter
                  2/29/96
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Greenlick Compressor Station
                  PA-53-0003A
                  Potter
                  12/18/95
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(2).
                
                
                  CNG Transmission Corp.—Greenlick Station
                  CP-53-0003A
                  Potter
                  12/18/95
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(2).
                
                
                  CNG Transmission Corp.—Greenlick Compressor Station
                  OP-53-0003
                  Potter
                  2/18/95
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(2).
                
                
                  CNG Transmission Corp.—Crayne Station
                  30-000-089
                  Greene
                  2/22/95
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(3).
                
                
                  CNG Transmission Corp.—State Line Station
                  OP-53-0008
                  Potter
                  1/10/96
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(4).
                
                
                  CNG Transmission Corp.—Big Run Station
                  PA-33-147
                  Jefferson
                  6/27/95
                  06/11/97, 62 FR 31732
                  (c)(121)(i)(B)(5).
                
                
                  
                  Medusa Cement Company
                  OP-37-013
                  Lawrence
                  7/27/95
                  06/03/97, 62 FR 30250
                  (c)(122)(i)(B)(1).
                
                
                  Keystone Cement Co
                  OP-48-0003
                  Northampton
                  5/25/95
                  06/03/97, 62 FR 30250
                  (c)(122)(i)(B)(2).
                
                
                  Lehigh Portland Cement Company
                  OP-67-2024
                  York
                  5/26/95
                  06/03/97, 62 FR 30250
                  (c)(122)(i)(B)(3).
                
                
                  Mercer Lime and Stone Company
                  OP-10-023
                  Butler
                  5/31/95
                  06/03/97, 62 FR 30250
                  (c)(122)(i)(B)(4).
                
                
                  Con-Lime, Inc
                  OP-14-0001
                  Centre
                  6/30/95
                  06/03/97, 62 FR 30250
                  (c)(122)(i)(B)(5).
                
                
                  Pennzoil Products Co.—Rouseville
                  PA-61-016
                  Venango
                  9/8/95
                  06/11/97, 62 FR 31738
                  (c)(124)(i)(B).
                
                
                  R. R. Donnelley & Sons Co.—Lancaster East Plant
                  OP-36-2027
                  Lancaster
                  7/14/95
                  07/21/97, 62 FR 33891
                  (c)(125)(i)(B); 52.2036j.
                
                
                  Panther Creek Partners
                  OP-13-0003
                  Carbon
                  12/2/96
                  09/29/97, 62 FR 50871
                  (c)(128)(i)(B).
                
                
                  Allegro Microsystems, W.G., Inc.—Willow Grove
                  OP-46-0006
                  Montgomery
                  12/19/97
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(1).
                
                
                  Hale Products, Inc.—Conshohocken
                  OP-46-0057
                  Montgomery
                  11/21/97
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(2).
                
                
                  Con-Lime, Inc.—Bellefonte
                  OP-14-0001
                  Centre
                  1/7/98
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(3).
                
                
                  Coastal Aluminum Rolling Mills, Inc.—Williamsport
                  OP-41-0007
                  Lycoming
                  11/21/97
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(4).
                
                
                  ABP/International Envelope Co
                  OP-15-0023
                  Chester
                  11/2/95
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(5).
                
                
                  Brown Printing Company
                  CP-46-0018
                  Montgomery
                  9/26/9610/27/97
                  
                  03/09/98, 63 FR 11370
                  (c)(130)(i)(B)(6).
                
                
                  Fibre-Metal Products Company
                  OP-23-0025
                  Delaware
                  2/20/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(1).
                
                
                  Finnaren & Haley, Inc
                  OP-46-0070
                  Montgomery
                  3/5/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(2).
                
                
                  Fres-co System USA, Inc
                  OP-09-0027
                  Bucks
                  3/5/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(3).
                
                
                  Graphic Packaging Corporation
                  OP-15-0013
                  Chester
                  2/28/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(4).
                
                
                  Montour Oil Service Company, a division of Sun Company, Inc
                  OP-41-0013
                  Lycoming
                  3/19/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(5).
                
                
                  Atlantic Refining and Marketing Corp. (Sun Co., Inc. (R&M))
                  OP-49-0015
                  Northampton
                  3/19/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(6).
                
                
                  Transwall Corporation
                  OP-15-0025
                  Chester
                  3/10/98
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(7).
                
                
                  Tavo Packaging (formerly Mead Packaging Company)
                  OP-09-0008
                  Bucks
                  11/8/95
                  06/29/98, 63 FR 35145
                  (c)(132)(i)(B)(8).
                
                
                  CNG Transmission Corp.—Harrison Compressor Station
                  PA-53-0005A
                  Potter
                  4/16/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Harrison Compressor Station
                  OP-53-0005
                  Potter
                  4/16/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Harrison Station
                  CP-53-0005A
                  Potter
                  4/16/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(1).
                
                
                  CNG Transmission Corp.—Leidy Station
                  PA-18-0004A
                  Clinton
                  3/25/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(2).
                
                
                  CNG Transmission Corp.—Leidy Compressor Station
                  OP-18-0004
                  Clinton
                  2/29/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(2).
                
                
                  CNG Transmission Corp.—Leidy Station
                  CP-18-0004A
                  Clinton
                  3/25/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(2).
                
                
                  
                  CNG Transmission Corp.—Sabinsville Compressor Station
                  PA-59-0002A
                  Tioga
                  12/18/95
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(3).
                
                
                  CNG Transmission Corp.—Sabinsville Compressor Station
                  OP-59-0002
                  Tioga
                  12/18/95
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(3).
                
                
                  CNG Transmission Corp.—Sabinsville Station
                  CP-59-0002A
                  Tioga
                  12/18/95
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(3).
                
                
                  CNG Transmission Corp.—Tioga Station
                  OP-59-0006
                  Tioga
                  1/16/96
                  10/8/98, 63 FR 54050
                  (c)(134)(i)(B)(4).
                
                
                  Eldorado Properties Corp.—Northumberland Terminal
                  OP-49-0016
                  Northumberland
                  5/1/98
                  11/06/98, 63 FR 59884
                  (c)(136)(i)(B)(1).
                
                
                  Endura Products, Inc
                  OP-09-0028
                  Bucks
                  5/13/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(2).
                
                
                  Ford Electronics & Refrigeration Company
                  OP-46-0036
                  Montgomery
                  4/30/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(3).
                
                
                  H & N Packaging, Inc. (formerly Paramount Packaging Corp.)
                  OP-09-0038
                  Bucks
                  6/8/98
                  11/0/98, 63 FR 59884
                  (c)(136)(i)(B)(4).
                
                
                  Lancaster County Solid Waste Management Authority
                  36-02013
                  Lancaster
                  6/3/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(5).
                
                
                  Monsey Products Co.—Kimberton
                  OP-15-0031
                  Chester
                  6/4/98
                  11/06/98, 63 FR 59884
                  (c)(136)(i)(B)(6).
                
                
                  Ortho-McNeil Pharmaceutical—Spring House
                  OP-46-0027
                  Montgomery
                  6/4/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(7).
                
                
                  Piccari Press, Inc
                  OP-09-0040
                  Bucks
                  4/29/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(8).
                
                
                  Pierce and Stevens Corp.—Kimberton
                  OP-15-0011
                  Chester
                  3/27/98
                  11/06/98, 63 FR 59884
                  (c)(136)(i)(B)(9).
                
                
                  PQ Corporation—Chester
                  OP-23-0016
                  Delaware
                  6/16/98
                  11/06/98, 63 FR 59884
                  (c)(136)(i)(B)(10).
                
                
                  Reynolds Metals Company Downington
                  OP-15-0004
                  Chester
                  5/8/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(11).
                
                
                  Rhone-Poulenc Rorer Pharmaceutical, Inc
                  OP-46-0048B
                  Montgomery
                  4/2/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(12).
                
                
                  Superior Tube Company
                  OP-46-0020
                  Montgomery
                  4/17/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(13).
                
                
                  Uniform Tubes Inc
                  OP-46-0046A
                  Montgomery
                  3/26/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(14).
                
                
                  U.S. Air Force—Willow Grove Air Reserve Station
                  OP-46-0072
                  Montgomery
                  5/1/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(15).
                
                
                  Naval Air Station, Joint Reserve Base—Willow Grove
                  OP-46-0079
                  Montgomery
                  5/4/98
                  11/6/98, 63 FR 59884
                  (c)(136)(i)(B)(16).
                
                
                  Columbia Gas Transmission Corp.—Artemas Compressor Station
                  05-2006
                  Bedford
                  4/19/95
                  12/03/98, 63 FR 66755
                  (c)(137)(i)B)(1).
                
                
                  Columbia Gas Transmission Corp.—Donegal Compressor Station
                  63-000-631
                  Washington
                  7/10/95
                  12/03/98, 63 FR 66755
                  (c)(137)(i)B)(2).
                
                
                  Columbia Gas Transmission Corp.—Gettysburg Compressor Station
                  01-2003
                  Adams
                  4/21/95
                  12/03/98, 63 FR 66755
                  (c)(137)(i)B)(3).
                
                
                  Columbia Gas Transmission Corp.—Eagle Compressor Station
                  OP-15-0022
                  Chester
                  2/1/96
                  12/03/98, 63 FR 66755
                  (c)(137)(i)B)(4).
                
                
                  Columbia Gas Transmission Corp.—Downingtown
                  CP-15-0020
                  Chester
                  9/15/95
                  12/03/98, 63 FR 66755
                  (c)(137)(i)B)(5).
                
                
                  
                  GKN Sinter Metals, Inc
                  OP-12-0002
                  Cameron
                  10/30/98
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(1).
                
                
                  Cabinet Industries, Inc.—Water Street Plant
                  OP-47-0005
                  Montour
                  9/21/98
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(2).
                
                
                  Springs Window Fashions Division, Inc
                  OP-41-0014
                  Lycoming
                  9/29/98
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(3).
                
                
                  Centennial Printing Corp
                  OP-46-0068
                  Montgomery
                  10/31/965/11/98
                  
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(4).
                
                
                  Strick Corp.—Danville
                  OP-47-0002
                  Montour
                  8/28/96
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(5).
                
                
                  Handy and Harmon Tube Co.—Norristown
                  OP-46-0016
                  Montgomery
                  9/25/95
                  4/16/99, 64 FR 18821
                  (c)(138)(i)(B)(6).
                
                
                  Boeing Defense & Space Group—Helicopters Div
                  CP-23-0009
                  Delaware
                  9/3/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(1).
                
                
                  Delaware County Regional Authority's Western Regional Treatment Plant (DELCORA WRTP)
                  OP-23-0032
                  Delaware
                  3/12/975/16/97
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(2).
                
                
                  Delbar Products, Inc.—Perkasie
                  OP-09-0025
                  Bucks
                  2/1/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(3).
                
                
                  Department of Public Welfare (NSH)—Norristown
                  OP-46-0060
                  Montgomery
                  1/21/98
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(4).
                
                
                  Dopaco, Inc.—Downingtown
                  CP-15-0029
                  Chester
                  3/6/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(5).
                
                
                  Garlock, Inc. (Plastomer Products)
                  PA-09-0035
                  Bucks
                  3/12/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(6).
                
                
                  J. B. Slevin Company Inc.—Lansdowne
                  OP-23-0013
                  Delaware
                  9/3/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(8).
                
                
                  Laclede Steel Co.—Fairless Hills
                  OP-09-0023
                  Bucks
                  7/17/95
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(9).
                
                
                  LNP Engineering Plastics, Inc.—Thorndale
                  OP-15-0035
                  Chester
                  10/31/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(10).
                
                
                  Lukens Steel Co.—Coatesville
                  OP-15-0010
                  Chester
                  5/6/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(11).
                
                
                  Nabisco Biscuit Co
                  PLID (51-) 3201
                  Philadelphia
                  4/10/95
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(12).
                
                
                  PECO Energy Co.—Croydon Generating Station
                  OP-09-0016A
                  Bucks
                  12/20/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(13).
                
                
                  PECO Energy Co.—Limerick Generating Station
                  OP-46-0038
                  Montgomery
                  7/25/95
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(14).
                
                
                  PECO Energy Co.—USX Fairless Works Powerhouse
                  OP-09-0066
                  Bucks
                  12/31/984/6/99
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(15).
                
                
                  PECO Energy Co.—West Conshohocken Plant
                  OP-46-0045A
                  Montgomery
                  12/4/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(16).
                
                
                  Pennsylvania Electric Co.—Front Street Station
                  25-0041
                  Erie
                  2/25/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(17).
                
                
                  American Inks and Coatings Corp.—Valley Forge
                  OP-15-0026A
                  Chester
                  1/10/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(18).
                
                
                  Avery Dennison Co. (Fasson Roll Division)—Quakertown
                  OP-09-0001A
                  Bucks
                  10/2/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(19).
                
                
                  Cabot Performance Materials—Boyertown
                  OP-46-0037
                  Montgomery
                  4/13/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(20).
                
                
                  
                  Cleveland Steel Container Corp.—Quakertown
                  OP-09-0022
                  Bucks
                  9/30/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(21).
                
                
                  CMS Gilbreth Packaging Systems—Bristol
                  OP-09-0036
                  Bucks
                  1/7/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(22).
                
                
                  CMS Gilbreth Packaging Systems—Bensalem
                  OP-09-0037
                  Bucks
                  4/10/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(23).
                
                
                  Congoleum Corp.—Marcus Hook
                  OP-23-0021
                  Delaware
                  12/31/98
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(24).
                
                
                  Epsilon Products Co.—Marcus Hook
                  OP-23-0012
                  Delaware
                  2/15/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(25).
                
                
                  Foamex International, Inc.—Eddystone
                  OP-23-0006A
                  Delaware
                  3/30/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(26).
                
                
                  Forms, Inc., Spectra Graphics—Willow Grove
                  OP-46-0023
                  Montgomery
                  11/9/953/25/98
                  
                  12/15/00, 65 FR78418
                  (c)(143)(i)(B)(27).
                
                
                  Global Packaging, Inc. (formerly BG Packaging)—Oaks
                  OP-46-0026
                  Montgomery
                  8/30/9612/24/97
                  
                  12/15/00, 65 FR78418
                  (c)(143)(i)(B)(28).
                
                
                  Lonza, Inc.—Conshohocken
                  OP-46-0025
                  Montgomery
                  4/22/976/16/98
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(31).
                
                
                  Markel Corporation
                  OP-46-0081
                  Montgomery
                  4/9/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(32).
                
                
                  McCorquodale Security Cards, Inc.—West Whiteland
                  OP-15-0037
                  Chester
                  9/3/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(33).
                
                
                  Mike-Rich, Inc. (MRI)—Newtown
                  OP-09-0021
                  Bucks
                  12/20/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(34).
                
                
                  Minnesota Mining and Manufacturing (3M) Company—Bristol
                  CP-09-0005
                  Bucks
                  8/8/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(35).
                
                
                  MM Biogas Power LLC (formerly O'Brien Environmental Energy, Inc.)
                  CP-46-0067
                  Montgomery
                  10/31/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(36).
                
                
                  Norwood Industries, Inc.—Frazer
                  OP-15-0014A
                  Chester
                  12/20/9612/2/99
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(37).
                
                
                  NVF Company
                  OP-15-0030
                  Chester
                  4/13/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(38).
                
                
                  Occidental Chemical Corp. (Vinyls Div.)—Pottstown
                  OP-46-0015
                  Montgomery
                  11/7/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(39).
                
                
                  Philadelphia Newspapers, Inc. (Schuylkill Printing Plant)
                  OP-46-0012
                  Montgomery
                  8/30/963/15/00
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(40).
                
                
                  The Proctor and Gamble Paper Products Co
                  OP-66-0001
                  Wyoming
                  4/4/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(41).
                
                
                  Quebecor Printing Atglen, Inc.—Atglen
                  OP-15-0002
                  Chester
                  12/10/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(42).
                
                
                  Sartomer Company, Inc
                  OP-15-0015
                  Chester
                  1/17/963/25/98
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(43).
                
                
                  Silberline Manufacturing Co
                  OP-54-0041
                  Schuylkill
                  4/19/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(44).
                
                
                  SmithKline Beecham Research Co. (formerly Sterling Winthrop, Inc.)
                  OP-46-0031
                  Montgomery
                  10/31/975/1/98
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(45).
                
                
                  Sullivan Graphics, Inc.—York
                  OP-67-2023
                  York
                  8/22/95
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(46).
                
                
                  Sun Company, Inc (R&M) (formerly Chevron USA)—Tinicum
                  OP-23-0010
                  Delaware
                  10/31/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(47).
                
                
                  Sun Company, Inc (R&M) (formerly Chevron USA)—Darby
                  OP-23-0011
                  Delaware
                  10/31/96
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(48).
                
                
                  
                  Universal Packaging Corporation
                  OP-46-0156
                  Montgomery
                  4/8/99
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(49).
                
                
                  Zenith Products Corp.—Aston
                  OP-23-0008
                  Delaware
                  4/7/97
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(50).
                
                
                  Bellevue Cogeneration Plant
                  PLID (51-) 6513
                  Philadelphia
                  4/10/95
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(52).
                
                
                  MSC Pre-Finish Metals, Inc.—Morrisville
                  OP-09-0030
                  Bucks
                  11/7/963/31/98
                  
                  12/15/00, 65 FR 78418
                  (c)(143)(i)(B)(53).
                
                
                  Advanced Glassfiber Yarns LLC (formerly Owens Corning)—Huntingdon
                  OP-31-02002
                  Huntingdon
                  4/13/99
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(1).
                
                
                  Armstrong World Industries, Inc.—Beech Creek
                  OP-18-0002
                  Clinton
                  7/6/95
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(2).
                
                
                  Bemis Company, Film Division
                  OP-40-0007A
                  Luzerne
                  10/10/95
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(3).
                
                
                  Brentwood Industries, Inc
                  PA-06-1006A
                  Berks
                  6/3/99
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(4).
                
                
                  Certainteed Corp.—Mountaintop
                  OP-40-0010
                  Luzerne
                  5/31/96
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(5).
                
                
                  CNG Transmission Corp.—Ardell Station
                  OP-24-120
                  Elk
                  9/30/95
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(6).
                
                
                  CNG Transmission Corp.—Finnefrock Station
                  PA-18-0003A
                  Clinton
                  2/29/96
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(7).
                
                
                  Consol Pennsylvania Coal Company—Bailey Prep Plant
                  OP-30-000-072
                  Greene
                  3/23/99
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(8).
                
                
                  Consolidated Rail Corp. (CONRAIL)—Hollidaysburg Car Shop
                  OP-07-2002
                  Blair
                  8/29/95
                  08/6/01, 66 FR 40891
                  (c)(149)(i)(B)(9).
                
                
                  Consolidated Rail Corp. (CONRAIL)—Juniata
                  OP-07-2003
                  Blair
                  8/29/95
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(10).
                
                
                  Containment Solutions, Inc. (formerly called Fluid Containment—Mt. Union)
                  OP-31-02005
                  Huntingdon
                  4/9/99
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(11).
                
                
                  Cooper Energy Systems, Grove City
                  OP-43-003
                  Mercer
                  7/25/96
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(12).
                
                
                  Cyprus Cumberland Resources Corp
                  OP-30-000-040
                  Greene
                  3/26/99
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(13).
                
                
                  Defense Distribution—Susquehanna
                  OP-67-02041
                  York
                  2/1/00
                  08/06/01, 66 FR 40891
                  (c)(149)(i)(B)(14).
                
                
                  EMI Company
                  OP-25-070
                  Erie
                  10/24/96
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(15).
                
                
                  Empire Sanitary Landfill, Inc
                  OP-35-0009
                  Lackawanna
                  10/17/96
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(16).
                
                
                  Equitrans, Inc.—Rogersville Station
                  (OP)30-000-109
                  Greene
                  7/10/95
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(17).
                
                
                  Equitrans, Inc.—Pratt Station
                  (OP)30-000-110
                  Greene
                  7/10/95
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(18).
                
                
                  Erie Coke Corporation—Erie
                  OP-25-029
                  Erie
                  6/27/95
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(19).
                
                
                  Fleetwood Folding Trailers, Inc.—Somerset
                  (OP)56-000-151
                  Somerset
                  2/28/96
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(20).
                
                
                  Gichner Systems Group, Inc
                  (OP)67-2033
                  York
                  8/5/97
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(21).
                
                
                  Offset Paperback Manufacturers, Inc.—Dallas
                  (OP)40-0008
                  Luzerne
                  4/16/99
                  08/06/01, 66 FR 40891
                  (c)(149)(i)(B)(22).
                
                
                  Overhead Door Corporation—Mifflin County
                  (OP)44-2011
                  Mifflin
                  6/4/97
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(23).
                
                
                  
                  SANYO Audio Manufacturing (USA) Corp
                  (OP)44-2003
                  Mifflin
                  6/30/95
                  8/06/01, 66 FR 40891
                  (c)(149)(i)(B)(24).
                
                
                  Stroehmann Bakeries OP—Luzerne County
                  (OP)40-0014A
                  Luzerne
                  5/30/95
                  8/6/01, 66 FR 40891
                  (c)(149)(i)(B)(25).
                
                
                  Merck and Co., Inc.—West Point Facility
                  OP-46-0005
                  Montgomery
                  1/13/976/23/00
                  
                  4/18/01, 66 FR 19858
                  (c)(154)(i)(D).
                
                
                  Amerada Hess Corp
                  PA-PLID (51-) 5009
                  Philadelphia
                  5/29/95
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(1).
                
                
                  Cartex Corporation
                  OP-09-0076
                  Bucks
                  4/9/99
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(3).
                
                
                  Hatfield Quality Meats, Inc.—Hatfield
                  OP-46-0013A
                  Montgomery
                  1/9/9710/1/98
                  
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(6).
                
                
                  J. L. Clark, Inc
                  OP-36-02009
                  Lancaster
                  4/16/99
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(7).
                
                
                  Johnson Matthey, Inc.—Wayne
                  OP-15-0027
                  Chester
                  8/3/984/15/99
                  
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(8).
                
                
                  PPG Industries, Inc. (BASF)
                  OP-23-0005
                  Delaware
                  6/4/97
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(13).
                
                
                  SmithKline Beecham Pharmaceuticals
                  OP-46-0035
                  Montgomery
                  3/27/9710/20/98
                  
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(14).
                
                
                  Teva Pharmaceuticals USA (formerly Lemmon company)
                  OP-09-0010
                  Bucks
                  4/9/99
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(15).
                
                
                  The Philadelphian Condominium Building
                  PA-PLID (51-) 6512
                  Philadelphia
                  5/29/95
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(16).
                
                
                  Warner Company
                  OP-15-0001
                  Chester
                  7/17/95
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(17).
                
                
                  Webcraft Technologies, Inc
                  OP-09-0009
                  Bucks
                  4/18/9610/15/98
                  
                  10/31/01, 66 FR 54936
                  (c)(156)(i)(B)(18).
                
                
                  Latrobe Steel Company—Latrobe
                  OP-65-000-016
                  Westmoreland
                  12/22/95
                  10/16/01, 66 FR 52517
                  (c)(158)(i)(B).
                
                
                  Allegheny Ludlum Corporation—Brackenridge
                  CO-260
                  Allegheny
                  12/19/96
                  10/18/01, 66 FR 52851
                  (c)(159)(i)(B).
                
                
                  Kosmos Cement Co.—Neville Island Facility
                  EO-208
                  Allegheny
                  12/19/96
                  10/18/01, 66 FR 52857
                  (c)(160)(i)(B)(1).
                
                
                  Armstrong Cement and Supply Company—Cabot
                  OP-10-028
                  Butler
                  3/31/99
                  10/18/01, 66 FR 52857
                  (c)(160)(i)(B)(2).
                
                
                  Duquesne Light Company—Cheswick Power Station
                  CO-217
                  Allegheny
                  3/8/96
                  10/18/01, 66 FR 52867
                  (c)(161)(i)(B)(1).
                
                
                  Duquesne Light Company—Elrama Plant
                  (PA)63-000-014
                  Washington
                  12/29/94
                  10/18/01, 66 FR 52867
                  (c)(161)(i)(B)(2).
                
                
                  Pennsylvania Electric Co. (PENELEC)—Keystone Generating Station
                  (PA-)03-000-027
                  Armstrong
                  12/29/94
                  10/18/01, 66 FR 52867
                  (c)(161)(i)(B)(3).
                
                
                  IDL, Incorporated
                  CO-225
                  Allegheny
                  7/18/96
                  10/18/01, 66 FR 52862
                  (c)(162)(i)(B)(1).
                
                
                  Oakmont Pharmaceutical, Inc
                  CO-252
                  Allegheny
                  12/19/96
                  10/18/01, 66 FR 52862
                  (c)(162)(i)(B)(2).
                
                
                  U.S. Air, Inc
                  CO-255
                  Allegheny
                  1/14/97
                  10/18/01, 66 FR 52862
                  (c)(162)(i)(B)(3).
                
                
                  Lukens Steel Corporation—Houston Plant
                  (OP)63-000-080
                  Washington
                  2/22/99
                  10/16/01, 66 FR 52522
                  (c)(163)(i)(B)(1).
                
                
                  Allegheny Ludlum Steel Corporation—West Leechburg Plant
                  (OP)65-000-183
                  Westmoreland
                  3/23/99
                  10/16/01, 66 FR 52522
                  (c)(163)(i)(B)(2).
                
                
                  
                  (Allegheny Ludlum Corporation) Jessop Steel Company—Washington Plant
                  (OP)63-000-027
                  Washington
                  3/26/99
                  10/16/01, 66 FR 52522
                  (c)(163)(i)(B)(3).
                
                
                  Koppel Steel Corporation—Koppel Plant
                  (OP)04-000-059
                  Beaver
                  3/23/01
                  10/16/01, 66 FR 52522
                  (c)(163)(i)(D).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—Beaver Station
                  OP-04-000-490
                  Beaver
                  6/23/95
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(1).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—Oakford Compressor Station
                  OP-65-000-837
                  Westmoreland
                  10/13/95
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(2).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—South Oakford Station
                  (OP)65-000-840
                  Westmoreland
                  10/13/95
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(3).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—Tonkin Compressor Station
                  (OP)65-000-634
                  Westmoreland
                  10/13/95
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(4).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—Jeannette Station
                  (OP)65-000-852
                  Westmoreland
                  10/13/95
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(5).
                
                
                  Carnegie Natural Gas Co.—Creighton Station
                  EO-213
                  Allegheny
                  5/14/96
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(6).
                
                
                  Texas Eastern Transmission Corp.—Uniontown Station
                  (OP)26-000-413
                  Fayette
                  12/20/96
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(7).
                
                
                  Consolidated Natural Gas (CNG) Transmission Corp.—South Bend Station
                  OP-03-000-180
                  Armstrong
                  12/2/98
                  10/12/01, 66 FR 52055
                  (c)(164)(i)(B)(8).
                
                
                  Pruett Schaffer Chemical Company
                  CO-266
                  Allegheny
                  9/2/98
                  10/12/01, 66 FR 52050
                  (c)(165)(i)(B)(1).
                
                
                  PPG Industries, Inc.—Springdale
                  CO-254
                  Allegheny
                  12/19/96
                  10/12/01, 66 FR 52050
                  (c)(165)(i)(B)(2).
                
                
                  Reichhold Chemicals, Inc.—Bridgeville
                  CO-218
                  Allegheny
                  12/19/96
                  10/12/01, 66 FR 52050
                  (c)(165)(i)(B)(3) [NOX RACT].
                
                
                  Reichhold Chemicals, Inc.—Bridgeville
                  CO-219
                  Allegheny
                  2/21/96
                  10/12/01, 66 FR 52050
                  (c)(165)(i)(B)(4) [VOC RACT].
                
                
                  Valspar Corporation—Pittsburgh
                  CO-209
                  Allegheny
                  3/8/96
                  10/12/01, 66 FR 52050
                  (c)(165)(i)(B)(5).
                
                
                  Ashland Chemical Corporation
                  CO-227
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52506
                  (c)(166)(i)(B)(1).
                
                
                  Hercules, Inc.—West Elizabeth
                  EO-216
                  Allegheny
                  3/8/96
                  10/16/01, 66 FR 52506
                  (c)(166)(i)(B)(2).
                
                
                  Hercules, Inc.—West Elizabeth
                  CO-257
                  Allegheny
                  1/14/9711/1/99
                  
                  10/16/01, 66 FR 52506
                  (c)(166)(i)(B)(3).
                
                
                  Neville Chemical Company
                  CO-230
                  Allegheny
                  12/13/96
                  10/16/01, 66 FR 52506
                  (c)(166)(i)(B)(4).
                
                
                  Anchor Glass Container Corp.—Plant 5
                  (PA)26-000-119
                  Fayette
                  12/20/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(1).
                
                
                  Anchor Hocking Specialty Glass Co.—Phoenix Glass Plant
                  (OP)04-000-084
                  Beaver
                  10/13/95
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(2).
                
                
                  Corning Consumer Products Co.—Charleroi Plant
                  (PA)63-000-110
                  Washington
                  1/4/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(3).
                
                
                  
                  General Electric Company
                  CO-251
                  Allegheny
                  12/19/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(4).
                
                
                  Glenshaw Glass Company, Inc
                  CO-270
                  Allegheny
                  3/10/00
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(5).
                
                
                  Guardian Industries Corp
                  CO-242
                  Allegheny
                  8/27/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(6).
                
                
                  Allegheny County Sanitary Authority
                  CO-222
                  Allegheny
                  5/14/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(7).
                
                
                  Browning-Ferris Industries
                  CO-231A
                  Allegheny
                  4/28/97
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(8).
                
                
                  Chambers Development Company—Monroeville Borough Landfill
                  CO-253
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(9).
                
                
                  Kelly Run Sanitation, Forward Township Landfill
                  CO-236
                  Allegheny
                  1/23/97
                  10/16/01, 66 FR 52527
                  (c)(167)(i)(B)(10).
                
                
                  Stroehmann Bakeries—Montgomery County (Norristown)
                  PA-46-0003
                  Montgomery
                  5/4/95
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(1).
                
                
                  Schlosser Steel, Inc
                  OP-46-0051
                  Montgomery
                  2/1/96
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(2).
                
                
                  Perkasie Industries Corp.—Perkasie
                  OP-09-0011
                  Bucks
                  8/14/96
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(3).
                
                
                  Quaker Chemical Corporation—Conshohocken
                  OP-46-0071
                  Montgomery
                  9/26/96
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(4).
                
                
                  Worthington Steel Company
                  OP-15-0016
                  Chester
                  7/23/96
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(5).
                
                
                  Transcontinental Gas Pipeline Corp.—Sta. 200, Frazer
                  PA-15-0017
                  Chester
                  6/5/95
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(6).
                
                
                  Rohm and Haas Company, Bucks County Plant
                  OP-09-0015
                  Bucks
                  4/20/99
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(7).
                
                
                  SEPTA—Berridge/Courtland Maintenance Shop
                  PA-51-4172
                  Philadelphia
                  7/27/99
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(8).
                
                
                  Southwest Water Pollution Control Plant/Biosolids Recycling Center
                  PA-51-9515
                  Philadelphia
                  7/27/99
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(9).
                
                
                  Smith-Edwards-Dunlap Company
                  PA-(51-)2255
                  Philadelphia
                  7/14/00
                  10/31/01, 66 FR 54942
                  (c)(169)(i)(B)(13).
                
                
                  Armstrong World Industries, Inc.—Beaver Falls Plant
                  (OP)04-000-108
                  Beaver
                  5/29/96
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(1).
                
                
                  Bacharach, Inc
                  CO-263
                  Allegheny
                  10/10/97
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(2).
                
                
                  Bakerstown Container Corporation
                  CO-221
                  Allegheny
                  5/14/96
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(3).
                
                
                  Chestnut Ridge Foam, Inc.—Latrobe
                  (OP)65-000-181
                  Westmoreland
                  12/29/95
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(4).
                
                
                  Flexsys America LP, Monongahela Plant
                  (OP)63-000-015
                  Washington
                  3/23/01
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(5).
                
                
                  Haskell of Pittsburgh, Inc
                  CO-224
                  Allegheny
                  12/19/96
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(6).
                
                
                  Three Rivers Aluminum Company (TRACO)
                  OP-10-267
                  Butler
                  3/1/01
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(7).
                
                
                  Tuscarora Plastics, Inc
                  (OP)04-000-497
                  Beaver
                  4/3/96
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(8).
                
                
                  Witco Corporation
                  CO-210
                  Allegheny
                  5/14/96
                  10/17/01, 66 FR 52695
                  (c)(170)(i)(B)(9).
                
                
                  GenCorp (Plastic Films Division)—Jeannette Plant
                  (OP)65-000-207
                  Westmoreland
                  1/4/96
                  10/15/01, 66 FR 52322
                  (c)(171)(i)(B).
                
                
                  
                  CENTRIA—Ambridge Coil Coating Operations Plant
                  (OP)04-000-043
                  Beaver
                  5/17/99
                  10/15/01, 66 FR 52322
                  (c)(171)(i)(D).
                
                
                  J & L Structural, Inc.—Aliquippa
                  OP-04-000-467
                  Beaver
                  6/23/95
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(1).
                
                
                  Universal Stainless & Alloy Products, Inc
                  CO-241
                  Allegheny
                  12/19/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(2).
                
                
                  Shenango, Inc
                  CO-233
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(3).
                
                
                  LTV Steel Company
                  CO-259
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(4).
                
                
                  U.S. Steel (USX Corporation.)—Clairton Works
                  CO-234
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(5).
                
                
                  USX Corporation—Edgar Thomson Works
                  CO-235
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(6).
                
                
                  USX, Inc.—Irvin Works
                  CO-258
                  Allegheny
                  12/30/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(7).
                
                
                  Wheeling-Pittsburgh Steel Corporation—Allenport Plant
                  (OP)63-000-066
                  Washington
                  2/8/99
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(8).
                
                
                  Koppers—Monessen Coke Plant
                  (OP)65-000-853
                  Westmoreland
                  3/20/98
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(9).
                
                
                  J & L Specialty Steel, Inc.—Midland Facility
                  (OP)04-000-013
                  Beaver
                  3/23/01
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(10).
                
                
                  Washington Steel Corp.—Washington Plant
                  (OP)63-000-023
                  Washington
                  9/12/96
                  10/16/01, 66 FR 52511
                  (c)(172)(i)(B)(11).
                
                
                  Equitrans, Inc.—Hartson
                  (OP)63-000-642
                  Washington
                  7/10/95
                  10/17/01, 66 FR 52705
                  (c)(173)(i)(B)(1).
                
                
                  Witco Corp.—Petrolia Facility
                  PA-10-037
                  Butler
                  6/27/95
                  10/17/01, 66 FR 52705
                  (c)(173)(i)(B)(2).
                
                
                  Ranbar Electrical Materials Inc. (formerly Westinghouse Electric Co. EMD)—Manor
                  (OP)65-000-042
                  Westmoreland
                  2/22/99
                  10/17/01, 66 FR 52705
                  (c)(173)(i)(B)(3).
                
                
                  Nova Chemicals, Inc. (formerly Arco Chemical Co.—Beaver Valley)
                  (OP)04-000-033
                  Beaver
                  4/16/991/24/01
                  
                  10/17/01, 66 FR 52705
                  (c)(173)(i)(B)(4).
                
                
                  BASF Corporation—Monaca Site
                  (OP)04-000-306
                  Beaver
                  3/23/01
                  10/17/01, 66 FR 52705
                  (c)(173)(i)(B)(5).
                
                
                  Cardone Industries—Rising Sun Ave
                  PA(51-) PLID 3887
                  Philadelphia
                  5/29/95
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(1).
                
                
                  Cardone Industries—Chew St
                  PA(51-) PLID 2237
                  Philadelphia
                  5/29/95
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(2).
                
                
                  Wheelabrator Falls, Inc
                  OP-09-0013
                  Bucks
                  1/11/965/17/96
                  
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(4).
                
                
                  US Steel Group/USX Corporation—Fairless Works
                  OP-09-0006
                  Bucks
                  4/8/99
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(5).
                
                
                  Brown Printing Company
                  OP-46-0018A
                  Montgomery
                  5/17/00
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(6).
                
                
                  Sun Chemical—General Printing Ink Division
                  PA(51-) 2052
                  Philadelphia
                  7/14/00
                  10/30/01, 66 FR 54710
                  (c)(174)(i)(B)(7).
                
                
                  Armco, Inc. Butler Operations Main Plant
                  PA-10-001M
                  Butler
                  2/23/96
                  10/15/01, 66 FR 52338
                  (c)(175)(i)(B).
                
                
                  Armco, Inc. Butler Operations Stainless Plant
                  PA-10-001S
                  Butler
                  2/23/96
                  10/15/01, 66 FR 52338
                  (c)(175)(i)(C).
                
                
                  Pennsylvania Power Co.—Bruce Mansfield Plant
                  (PA)04-000-235
                  Beaver
                  12/29/94
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(1).
                
                
                  
                  West Penn Power Co.—Mitchell Station
                  (PA)63-000-016
                  Washington
                  6/12/95
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(2).
                
                
                  Carnegie Natural Gas Company—Fisher Station
                  (OP)03-000-182
                  Armstrong
                  12/2/98
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(3).
                
                
                  Apollo Gas Company—Shoemaker Station
                  (OP)03-000-183
                  Armstrong
                  9/12/96
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(4).
                
                
                  Texas Eastern Transmission Corp.—Delmont Station
                  (OP)65-000-839
                  Westmoreland
                  1/9/97
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(5).
                
                
                  The Peoples Natural Gas Co.—Valley Station
                  (OP)03-000-125
                  Armstrong
                  10/31/94
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(6).
                
                
                  The Peoples Natural Gas Co.—Girty Compressor Station
                  (PA)03-000-076
                  Armstrong
                  10/27/95
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(7).
                
                
                  AES Beaver Valley Partners—Monaca Plant
                  (OP)04-000-446
                  Beaver
                  3/23/01
                  10/15/01, 66 FR 52333
                  (c)(176)(i)(B)(8).
                
                
                  Penreco—Karns City
                  OP-10-0027
                  Butler
                  5/31/95
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(1).
                
                
                  Ashland Petroleum Company
                  CO-256
                  Allegheny
                  12/19/96
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(2).
                
                
                  Bellefield Boiler Plant—Pittsburgh
                  EO-248
                  Allegheny
                  12/19/96
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(3).
                
                
                  Gulf Oil, L.P
                  CO-250
                  Allegheny
                  12/19/96
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(4).
                
                
                  PA Dept. of Corrections
                  EO-244
                  Allegheny
                  1/23/97
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(5).
                
                
                  Pittsburgh Thermal Limited Partnership
                  CO-220
                  Allegheny
                  3/4/96
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(6).
                
                
                  BP Exploration & Oil, Inc.—Greensburg Terminal
                  (OP)65-000-378
                  Westmoreland
                  3/23/01
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(7).
                
                
                  Pittsburgh Allegheny County Thermal, Ltd
                  CO-265
                  Allegheny
                  11/9/98
                  10/12/01, 66 FR 52044
                  (c)(177)(i)(B)(8).
                
                
                  Aristech Chemical Corporation
                  CO-232
                  Allegheny
                  12/30/96
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(1).
                
                
                  Heinz U.S.A.—Pittsburgh
                  EO-211
                  Allegheny
                  3/8/96
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(2).
                
                
                  Heinz U.S.A.—Pittsburgh
                  CO-247
                  Allegheny
                  10/24/96
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(2).
                
                
                  Koppers Industries, Inc. (Aristech Chem. Corp)
                  CO-223
                  Allegheny
                  8/27/96
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(3).
                
                
                  Nabisco Biscuit Co
                  CO-246
                  Allegheny
                  12/19/96
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(4).
                
                
                  Pressure Chemical Co
                  CO-261
                  Allegheny
                  6/11/97
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(5).
                
                
                  General Carbide Corp
                  (OP)65-000-622
                  Westmoreland
                  12/29/95
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(6).
                
                
                  Fansteel Hydro Carbide
                  (OP)65-000-860
                  Westmoreland
                  12/12/97
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(7).
                
                
                  Carbidie Corporation
                  (OP)65-000-720
                  Westmoreland
                  7/31/98
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(8).
                
                
                  Dyno Nobel Inc—Donora
                  (OP)63-000-070
                  Washington
                  3/31/99
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(9).
                
                
                  Newcomer Products, Inc
                  (OP)65-000-851
                  Westmoreland
                  8/7/97
                  10/17/01, 66 FR 52700
                  (c)(178)(i)(B)(10).
                
                
                  PECO Energy Company—Cromby Generating Station
                  OP-15-0019
                  Chester
                  4/28/95
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(1).
                
                
                  
                  Waste Resource Energy, Inc. (Operator); Shawmut Bank, Conn. National Assoc. (Owner); Delaware County Resource Recovery Facility
                  OP-23-0004
                  Delaware
                  11/16/95
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(2).
                
                
                  G-Seven, Ltd
                  OP-46-0078
                  Montgomery
                  4/20/99
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(3).
                
                
                  Leonard Kunkin Associates
                  OP-09-0073
                  Bucks
                  6/25/01
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(4).
                
                
                  Kimberly-Clark Corporation
                  OP-23-0014A
                  Delaware
                  6/24/988/1/01
                  
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(5).
                
                
                  Sunoco, Inc. (R&M); Marcus Hook Plant
                  CP-23-0001
                  Delaware
                  6/8/958/2/01
                  
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(6).
                
                
                  Waste Management Disposal Services of Pennsylvania, Inc. (GROWS Landfill)
                  OP-09-0007
                  Bucks
                  12/19/977/17/01
                  
                  10/30/01, 66 FR 54699
                  (c)(179)(i)(B)(7).
                
                
                  Koppel Steel Corporation—Ambridge Plant
                  OP-04-000-227
                  Beaver
                  10/12/00
                  10/15/01, 66 FR 52317
                  (c)(180)(i)(B).
                
                
                  General Motors Corporation
                  CO-243
                  Allegheny
                  8/27/96
                  10/15/01, 66 FR 52327
                  (c)(181)(i)(B)(1).
                
                
                  Oakmont Steel, Inc
                  CO-226
                  Allegheny
                  5/14/96
                  10/15/01, 66 FR 52327
                  (c)(181)(i)(B)(2).
                
                
                  The Peoples Natural Gas Co
                  CO-240
                  Allegheny
                  8/27/96
                  10/15/01, 66 FR 52327
                  (c)(181)(i)(B)(3).
                
                
                  U.S. Bureau of Mines
                  EO-215
                  Allegheny
                  3/8/96
                  10/15/01, 66 FR 52327
                  (c)(181)(i)(B)(4).
                
                
                  Waste Management Disposal Services of Pennsylvania (Pottstown Landfill)
                  OP-46-0033
                  Montgomery
                  4/20/99
                  10/30/01, 66 FR 54704
                  (c)(182)(i)(B)(1).
                
                
                  FPL Energy MH50, LP (Sunoco, Inc. (R&M))
                  PA-23-0084
                  Delaware
                  7/26/99
                  10/30/01, 66 FR 54704
                  (c)(182)(i)(B)(2).
                
                
                  Moyer Packing Company
                  OP-46-0001
                  Montgomery
                  3/15/96
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(3).
                
                
                  Tullytown Resource Recovery Facility (Waste Management of Pa., Inc.)
                  OP-09-0024
                  Bucks
                  7/14/97
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(4).
                
                
                  SPS Technologies, Inc
                  OP-46-0032
                  Montgomery
                  10/30/97
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(5).
                
                
                  PECO Energy Company
                  OP-09-0077
                  Bucks
                  12/19/97
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(6).
                
                
                  Exelon Generation Company—Delaware Generating Station
                  PA-51-4901
                  Philadelphia
                  7/11/01
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(8).
                
                
                  Exelon Generation Company—Schuylkill Generating Station
                  PA-51-4904
                  Philadelphia
                  7/11/01
                  10/31/01, 66 FR 54947
                  (c)(184)(i)(B)(9).
                
                
                  International Business Systems, Inc
                  OP-46-0049
                  Montgomery
                  10/29/98
                  10/30/01, 66 FR 54691
                  (c)(185)(i)(B)(1).
                
                
                  Bethlehem Lukens Plate
                  OP-46-0011
                  Montgomery
                  12/11/98
                  10/30/01, 66 FR 54691
                  (c)(185)(i)(B)(2).
                
                
                  Montenay Montgomery Limited Partnership
                  OP-46-0010A
                  Montgomery
                  4/20/996/20/00
                  
                  10/30/01, 66 FR 54691
                  (c)(185)(i)(B)(3).
                
                
                  Northeast Foods, Inc. (Bake Rite Rolls)
                  OP-09-0014
                  Bucks
                  4/9/99
                  10/30/01, 66 FR 54691
                  (c)(185)(i)(B)(4).
                
                
                  NortheastWater Pollution Control Plant
                  PA-51-9513
                  Philadelphia
                  7/27/99
                  10/30/01, 66 FR54691
                  (c)(185)(i)(B)(13).
                
                
                  Newman and Company
                  PLID (51-) 3489
                  Philadelphia
                  6/11/97
                  10/30/01, 66 FR 54691
                  (c)(185)(i)(B)(14).
                
                
                  Allegheny Ludlum Steel Corporation
                  (OP-)65-000-137
                  Westmoreland
                  5/17/99
                  10/19/01, 66 FR 53090
                  (c)(186)(i)(B)(1).
                
                
                  
                  INDSPEC Chemical Corporation
                  PA10-021
                  Butler
                  10/19/98
                  10/19/01, 66 FR 53090
                  (c)(186)(i)(B)(2).
                
                
                  Stoney Creek Technologies, L.L.C
                  PA-23-0002
                  Delaware
                  2/24/99
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(1).
                
                
                  Superpac, Inc
                  OP-09-0003
                  Bucks
                  3/25/99
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(2).
                
                
                  American Bank Note Company
                  OP-46-0075
                  Montgomery
                  5/19/978/10/98
                  
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(4).
                
                
                  Atlas Roofing Corporation—Quakertown
                  OP-09-0039
                  Bucks
                  3/10/99
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(5).
                
                
                  Beckett Corporation
                  OP-15-0040
                  Chester
                  7/8/97
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(6).
                
                
                  Klearfold, Inc
                  OP-09-0012
                  Bucks
                  4/15/99
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(7).
                
                
                  National Label Company
                  OP-46-0040
                  Montgomery
                  7/28/97
                  11/5/01, 66 FR 55880
                  (c)(187)(i)(B)(8).
                
                
                  Bethlehem Steel Corporation
                  OP-22-02012
                  Dauphin
                  4/9/99
                  5/23/02, 67 FR 36108
                  (c)(191).
                
                
                  Hershey Chocolate USA
                  OP-22-2004A
                  Dauphin
                  1/24/00
                  6/26/02, 67 FR 43002
                  (c)(194)(i)(B)(1).
                
                
                  Pennsylvania Power Company New Castle Plant
                  OP-37-0023
                  Lawrence
                  4/8/99
                  6/26/02, 67 FR 43002
                  (c)(194)(i)(B)(2).
                
                
                  Lafarge Corporation
                  OP-39-0011B
                  Lehigh
                  5/19/97
                  4/1/03, 68 FR 15661
                  (c)(196)(i)(B)(1).
                
                
                  The Peoples Natural Gas Company
                  (OP-)11-000-356
                  Cambria
                  11/23/94
                  4/1/03, 68 FR 15661
                  (c)(196)(i)(B)(2).
                
                
                  Horsehead Resource Development Company, Inc
                  OP-13-0001
                  Carbon
                  5/16/95
                  4/1/03, 68 FR 15661
                  (c)(196)(i)(B)(3).
                
                
                  Williams Generation Company—Hazelton
                  OP-40-0031A
                  Luzerne
                  3/10/00
                  4/1/03, 68 FR 15661
                  (c)(196)(i)(B)(4).
                
                
                  Pennsylvania Power and Light Company, Holtwood Steam Electric Station
                  PA-36-2016
                  Lancaster
                  5/25/95
                  4/1/03, 68 FR 15661
                  (c)(196)(i)(B)(5).
                
                
                  General Electric Transportation Systems
                  OP-25-025A
                  Erie
                  8/26/02
                  4/7/03, 68 FR 16724
                  (c)(198)(i)(B).
                
                
                  Bethlehem Structural Products Corporation
                  OP-48-0013
                  Northampton
                  10/24/96
                  5/2/03, 68 FR 23404
                  (c)(200)(i)(B)(1).
                
                
                  International Paper Company, Erie Mill
                  PA-25-028
                  Erie
                  12/21/94
                  5/2/03, 68 FR 23404
                  (c)(200)(i)(B)(2).
                
                
                  National Fuel Gas Supply—Heath Compressor Station
                  PA-33-144A
                  Jefferson
                  10/5/98
                  5/2/03, 68 FR 23404
                  (c)(200)(i)(B)(3).
                
                
                  PPG Industries, Inc
                  OP-20-145
                  Crawford
                  5/31/95
                  3/24/03, 68 FR14154
                  (c)(201)(i)(B).
                
                
                  Dominion Trans., Inc.—Finnefrock Station
                  Title V-18-00005
                  Clinton
                  2/16/00
                  5/7/03, 68 FR 24365
                  (c)(202)(i)(B)(1).
                
                
                  Textron Lycoming—Oliver Street Plant
                  Title V-41-00005
                  Lycoming
                  1/12/01
                  5/7/03, 68 FR 24365
                  (c)(202)(i)(B)(2).
                
                
                  Lafayette College, Easton Campus
                  OP-48-0034
                  Northampton
                  8/18/97
                  5/20/03, 68 FR 27471
                  (c)(205)(i)(B).
                
                
                  Keystone Carbon Company
                  OP-24-016
                  Elk
                  5/15/95
                  10/17/03, 68 FR 59741
                  (c)(207)(i)(B)(1).
                
                
                  Mack Trucks, Inc
                  OP-39-0004
                  Northampton
                  5/31/95
                  10/17/03, 68 FR 59741
                  (c)(207)(i)(B)(1).
                
                
                  Owens-Brockway Glass Container, Inc
                  OP-33-033
                  Jefferson
                  3/27/95
                  10/17/03, 68 FR 59741
                  (c)(207)(i)(B)(1).
                
                
                  Resilite Sport Products, Inc
                  OP-49-0003
                  Northumberland
                  12/3/96
                  10/17/03, 68 FR 59741
                  (c)(207)(i)(B)(1).
                
                
                  
                  Westfield Tanning Company
                  OP-59-0008
                  Tioga
                  11/27/96
                  10/17/03, 68 FR 59741
                  (c)(207)(i)(B)(1).
                
                
                  Tarkett, Incorporated
                  OP-39-0002
                  Lehigh
                  5/31/95
                  8/6/03, 68 FR 46484
                  (c)(208)(i)(B)(1).
                
                
                  Hacros Pigments, Inc.
                  OP-48-0018
                  Northampton
                  7/31/96
                  8/6/03, 68 FR 46484
                  (c)(208)(i)(B)(2).
                
                
                  GPU Generation Corp., Homer City Station
                  (OP-)32-000-055
                  Indiana
                  10/29/98
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(1).
                
                
                  GPU Generation Corp., Seward Station
                  (OP-)32-000-040
                  Indiana
                  4/30/98
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(2).
                
                
                  Ebensburg Power Company, Ebensburg Cogeneration Plant
                  (OP-)11-000-318
                  Cambria
                  3/28/01
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(3).
                
                
                  Sithe Pennsylvania Holdings, LLC, Warren Station
                  OP-62-012B
                  Warren
                  1/20/00
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(4).
                
                
                  Pennsylvania Power & Light Company, Sunbury SES
                  OP-55-0001A
                  Snyder
                  7/7/97
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(5).
                
                
                  Lakeview Landfill
                  OP-25-920
                  Erie
                  5/29/97
                  10/15/03, 68 FR 59321
                  (c)(212)(i)(B)(6).
                
                
                  National Fuel Gas Supply Corp.—Roystone Compressor Station
                  OP-62-141F
                  Warren
                  4/1/03
                  10/27/04, 69 FR 62583
                  (c)(213)(i)(B)(1).
                
                
                  Crompton Corporation, Fairview Township
                  OP-10-037
                  Butler
                  6/4/03
                  5/25/04, 69 FR 29444
                  (c)(213)(i)(B)(2).
                
                
                  Andritz, Inc
                  41-00010C
                  Lycoming
                  4/30/03
                  10/15/03, 68 FR 59318
                  (c)(214)(i)(B)(1).
                
                
                  Brodart Company
                  18-0007A
                  Clinton
                  4/8/03
                  10/15/03, 68 FR 59318
                  (c)(214)(i)(B)(2).
                
                
                  Erie Sewer Authority
                  OP-25-179
                  Erie
                  6/5/03
                  10/15/03, 68 FR 59318
                  (c)(214)(i)(B)(3).
                
                
                  Hercules Cement Company
                  OP-48-0005A
                  Northampton
                  4/16/99
                  11/24/03, 68 FR 65846
                  (c)(217)(i)(B).
                
                
                  Tennessee Gas Pipeline Company, Station 321
                  OP-58-00001A
                  Susquehanna
                  4/16/98
                  10/27/04, 69 FR 62585
                  (c)(218)(i)(B)(1).
                
                
                  Tennessee Gas Pipeline Company, Station 219
                  OP-43-0272
                  Mercer
                  4/7/99
                  10/27/04, 69 FR 62585
                  (c)(218)(i)(B)(2).
                
                
                  Information Display Technology, Inc
                  32-000-085
                  Indiana
                  1/11/96
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Bedford Materials Co., Inc
                  05-02005
                  Bedford
                  4/15/99
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Bollman Hat Company
                  36-2031
                  Lancaster
                  7/3/95
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Armco Inc
                  OP-43-040
                  Mercer
                  9/30/99
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Specialty Tires of America, Inc
                  32-000-065
                  Indiana
                  1/6/00
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Truck Accessories Group East
                  OP-49-0005
                  Northumberland
                  3/26/99
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Jeraco Enterprises, Inc
                  OP-49-0014
                  Northumberland
                  4/6/97
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Insulation Corporation of America
                  39-0012
                  Lehigh
                  10/17/95
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Pope & Talbot, Inc
                  40-0019
                  Luzerne
                  5/31/96
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Universal Rundle Corporation
                  OP-37-059
                  Lawrence
                  5/31/95
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  Clark Filter
                  36-02040
                  Lancaster
                  2/4/00
                  03/29/05, 70 FR 15774
                  52.2020(d)(1)(h).
                
                
                  The Pennsylvania State University—University Park
                  OP-14-0006
                  Centre
                  12/30/98
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  
                  Tennessee Gas Pipeline Company—Charleston Township
                  OP-59-0001
                  Tioga
                  5/31/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Tennessee Gas Pipeline Company—Wyalusing Township
                  OP-08-0002
                  Bradford
                  5/31/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Masland Industries
                  21-2001
                  Cumberland
                  5/31/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  ESSROC Cement Corp
                  OP-37-003
                  Lawrence
                  7/27/953/31/99
                  
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  The Magee Carpet Company
                  OP-19-0001
                  Columbia
                  1/22/97
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Tennessee Gas Pipeline Company—Howe Township
                  OP-27-015
                  Forest
                  7/27/00
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Transcontinental Gas Pipeline Corporation—Buck Township
                  40-000240-0002A
                  
                  Luzerne
                  5/31/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Transcontinental Gas Pipe Line Corporation—Peach Bottom Township
                  67-2012
                  York
                  5/5/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Standard Steel Division of Freedom Forge Corp
                  44-2001
                  Mifflin
                  5/31/95
                  3/30/05, 70 FR 16118
                  52.2020(d)(1)(c).
                
                
                  Pope and Talbot, Inc
                  35-0004
                  Lackawanna
                  5/31/96
                  3/30/05, 70 FR 16124
                  52.2020 (d)(1)(d).
                
                
                  Pennsylvania Power and Light Company
                  22-2011
                  Dauphin
                  6/7/95
                  3/30/05, 70 FR 16124
                  52.2020 (d)(1)(d).
                
                
                  Ellwood Group Inc
                  OP-37-313
                  Lawrence
                  1/31/01
                  3/30/05, 70 FR 16124
                  52.2020 (d)(1)(d).
                
                
                  National Fuel Gas Supply Corporation
                  53-0009A53-0009
                  
                  Potter
                  8/5/96
                  3/30/05, 70 FR 16124
                  52.2020 (d)(1)(d).
                
                
                  Department of the Army
                  28-02002
                  Franklin
                  2/3/00
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Harley-Davidson Motor Company
                  67-2032
                  York
                  4/9/97
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  GE Transportation Systems
                  OP-43-196
                  Mercer
                  5/16/01
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Stone Container Corporation
                  67-2002
                  York
                  9/3/96
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Stanley Storage Systems, Inc
                  39-0031
                  Lehigh
                  6/12/98
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  York Group, Inc
                  67-2014
                  York
                  7/3/95
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Strick Corporation
                  OP-19-0002
                  Columbia
                  6/6/97
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Grumman Olson, Division of Grumman Allied Industries
                  OP-41-0002
                  Lycoming
                  9/25/97
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Prior Coated Metals, Inc
                  39-0005
                  Lehigh
                  5/26/95
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Schindler Elevator Corporation
                  01-2007
                  Adams
                  5/24/95
                  3/31/05, 70 FR 16416
                  52.2020(d)(1)(g).
                
                
                  Hodge Foundry
                  OP-43-036
                  Mercer
                  3/31/99
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Resolite, A United Dominion Co
                  OP-10-266
                  Butler
                  10/15/992/18/00
                  
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Consolidation Coal Co.—Coal Preparation Plant
                  30-000-063
                  Greene
                  5/17/99
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Urick Foundry
                  OP-25-053
                  Erie
                  10/24/96
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Keystone Sanitary Landfill, Inc
                  35-0014
                  Lackawanna
                  4/19/99
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Grinnell Corporation
                  36-2019
                  Lancaster
                  6/30/95
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  
                  Buck Company Inc
                  36-2035
                  Lancaster
                  8/1/95
                  3/31/05, 70 FR 16420
                  52.2020(d)(1)(a).
                
                
                  Owens-Brockway Glass Container, Inc
                  OP-16-010
                  Clarion
                  3/27/955/31/95
                  
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Alcoa Extrusion, Inc
                  54-0022
                  Schuylkill
                  4/19/99
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Pennsylvania Electric Company
                  32-000-059
                  Indiana
                  12/29/94
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  National Gypsum Company
                  OP-60-0003
                  Union
                  1/17/96
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Stoney Creek Technologies, LLC
                  OP-23-0002
                  Delaware
                  7/24/03
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Northeastern Power Company
                  54-0008
                  Schuylkill
                  5/26/95
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Texas Eastern Transmission Corporation
                  22-2010
                  Dauphin
                  1/31/97
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  The Miller Group
                  54-0024
                  Schuykill
                  2/1/99
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  CNG Transmission Corporation
                  32-000-129
                  Indiana
                  6/22/95
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  I.H.F.P., Inc
                  OP-49-0010A
                  Northumberland
                  1/7/98
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  National Forge Company
                  OP-62-032
                  Warren
                  5/31/95
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  United Refining Company
                  OP-62-017
                  Warren
                  5/31/9511/14/96
                  
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Petrowax Refining
                  OP-42-110
                  McKean
                  3/4/965/31/96
                  
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  Westvaco Corporation
                  07-2008
                  Blair
                  9/29/95
                  3/31/05, 70 FR 16423
                  52.2020(d)(1)(f).
                
                
                  R.H. Sheppard Co., Inc
                  67-2016
                  York
                  8/4/95
                  8/24/05, 70 FR 49496
                  52.2020(d)(1)(i).
                
                
                  Wheatland Tube Company
                  OP-43-182
                  Mercer
                  7/26/95
                  8/24/05, 70 FR 49496
                  52.2020(d)(1)(i).
                
                
                  Transcontinental Gas Pipeline Corporation
                  OP-53-0006
                  Potter
                  10/13/95
                  8/24/05, 70 FR 49496
                  52.2020(d)(1)(i).
                
                
                  Transcontinental Gas Pipeline Corporation
                  OP-19-0004
                  Columbia
                  5/30/95
                  8/24/05, 70 FR 49496
                  52.2020(d)(1)(i).
                
                
                  Transcontinental Gas Pipeline Corporation
                  PA-41-0005A
                  Lycoming
                  8/9/95
                  8/24/05, 70 FR 49496
                  52.2020(d)(1)(i).
                
                
                  Molded Fiber Glass
                  OP-25-035
                  Erie
                  7/30/99
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  Erie Forge and Steel, Inc
                  OP-25-924
                  Erie
                  2/10/00
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  OSRAM SYLVANIA Products, Inc
                  OP-59-0007
                  Tioga
                  1/22/98
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  Owens-Brockway Glass Container
                  OP-33-002
                  Jefferson
                  11/23/98
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  Texas Eastern Transmission Corporation
                  32-000-230
                  Indiana
                  9/25/95
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  SKF, USA, Incorporated
                  67-02010A
                  York
                  7/19/00
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  Johnstown America Corporation
                  11-000-288
                  Cambria
                  1/13/99
                  11/1/05, 70 FR 65842
                  52.2020(d)(1)(k).
                
                
                  SGL Carbon Corporation
                  OP-24-131
                  Elk
                  5/12/955/31/95
                  
                  11/1/05, 70 FR 65845
                  52.2020(d)(1)(e).
                
                
                  Salem Tube, Inc
                  OP-43-142
                  Mercer
                  2/16/99
                  11/1/05, 70 FR 65845
                  52.2020(d)(1)(e).
                
                
                  Dominion Trans, Inc
                  18-00006
                  Clinton
                  6/15/999/29/03
                  
                  11/1/05, 70 FR 65845
                  52.2020(d)(1)(e).
                
                
                  
                  Waste Management Disposal Services of Pennsylvania (Pottstown Landfill)
                  OP-46-0033
                  Berks; Montgomery
                  4/20/991/27/04
                  
                  11/2/05, 70 FR 66261
                  52.2020(d)(1)(b).
                
                
                  Waste Management Disposal Services of PA, Inc
                  67-02047
                  York
                  4/20/99
                  11/2/05, 70 FR 66261
                  52.2020(d)(1)(b).
                
                
                  Armstrong World Industries, Inc
                  36-2001
                  Lancaster
                  7/3/99
                  11/2/05, 70 FR 66261
                  52.2020(d)(1)(b).
                
                
                  Cogentrix of Pennsylvania Inc
                  OP-33-137, PA-33-302-014, OP-33-302-014, PA 33-399-004, OP 33-399-004
                  Jefferson
                  1/27/9811/15/90
                    5/31/93
                    10/31/98
                    5/31/93
                  
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Scrubgrass Generating Company, LP
                  OP-61-0181
                  Venango
                  4/30/98
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Wheelabrator Frackville Energy Co
                  OP-54-005
                  Schuylkill
                  9/18/98
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Indiana University of Pennsylvania—S.W. Jack Cogeneration Facility
                  OP-32-000-200
                  Indiana
                  9/24/98
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Fleetwood Motor Homes
                  OP-49-0011
                  Northumberland
                  10/30/98
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Piney Creek, LP
                  OP-16-0127
                  Clarion
                  12/18/98
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Statoil Energy Power Paxton, LP
                  OP-22-02015
                  Dauphin
                  6/30/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Harrisburg Steamworks
                  OP-22-02005
                  Dauphin
                  3/23/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  Cove Shoe Company
                  OP-07-02028
                  Blair
                  4/7/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  PP&L—Fichbach C.T. Facility
                  OP-54-0011
                  Schuylkill
                  6/1/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  PP&L—Allentown C.T. Facility
                  OP-39-0009
                  Lehigh
                  6/1/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  PP&L—Harwood C.T. Facility
                  OP-40-0016
                  Luzerne
                  6/1/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  PP&L—Jenkins C.T. Facility
                  OP-40-0017
                  Luzerne
                  6/1/99
                  3/8/06, 71 FR 11514
                  52.2020(d)(1)(l).
                
                
                  The International Metals Reclamation Co
                  OP-37-243
                  Lawrence
                  8/9/00
                  3/31/06, 71 FR 16235
                  52.2020(d)(1)(m).
                
                
                  Petrowax, PA, Inc
                  PA 61-020
                  Venango
                  1/2/96
                  3/31/06, 71 FR 16235
                  52.2020(d)(1)(m).
                
                
                  Pennsylvania Electric Company
                  OP-32-000-059
                  Indiana
                  12/29/94
                  04/28/06, 71 FR 25070
                  52.2020(d)(1)(n).
                
                
                  The Harrisburg Authority
                  OP-22-2007
                  Dauphin
                  1/02/95
                  4/28/06, 71 FR 25070
                  52.2020(d)(1)(n).
                
                
                  Texas Eastern Transmission Corp
                  OP-50-02001
                  Perry
                  4/12/99
                  4/28/06, 71 FR 25070
                  52.2020(d)(1)(n).
                
                
                  Graybec Lime, Inc
                  OP14-0004
                  Centre
                  4/16/99
                  4/28/06, 71 FR 25070
                  52.2020(d)(1)(n).
                
                
                  Techneglas, Inc
                  OP-40-0009A
                  Luzerne
                  1/29/99
                  4/28/06, 71 FR 25070
                  52.2020(d)(1)(n).
                
                
                  DLM Foods (formerly Heinz USA)
                  CO 211
                  Allegheny
                  3/8/96
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  NRG Energy Center (formerly Pittsburgh Thermal Limited Partnership)
                  CO220
                  Allegheny
                  3/4/96
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  Tasty Baking Oxford, Inc
                  OP-15-0104
                  Chester
                  5/12/04
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  Silberline Manufacturing Company
                  OP-13-0014
                  Carbon
                  4/19/99
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  Adhesives Research, Inc
                  OP-67-2007
                  York
                  7/1/95
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  Mohawk Flush Doors, Inc
                  OP-49-0001
                  Northumberland
                  1/20/99
                  05/11/06, 71 FR 27394
                  52.2020(d)(1)(o).
                
                
                  
                  Bigbee Steel and Tank Company
                  36-2024
                  Lancaster
                  7/7/95
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  Conoco Phillips Company
                  OP-23-0003
                  Delaware
                  4/29/04
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  The Hershey Company
                  22-02004B
                  Dauphin
                  12/23/05
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  LORD Corporation, Cambridge Springs
                  OP-20-123
                  Crawford
                  7/27/95
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  Pittsburgh Corning Corporation
                  PA-42-009
                  McKean
                  5/31/95
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  Small Tube Manufacturing, LLC
                  07-02010
                  Blair
                  2/27/06
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  Texas Eastern Transmission Corporation, Holbrook Compressor Station
                  30-000-077
                  Greene
                  1/3/97
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  Willamette Industries, Johnsonburgh Mill
                  OP-24-009
                  Elk
                  5/23/95
                  6/13/06, 71 FR 34011
                  52.2020(d)(1)(p).
                
                
                  American Refining Group, Inc
                  OP-42-004
                  McKean
                  11/23/98
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Bellefonte Lime Company
                  OP-14-0002
                  Centre
                  10/19/98
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Butter Krust Baking Company, Inc
                  OP-49-0006
                  Northumberland
                  11/5/96
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Carnegie Natural Gas Company
                  30-000-106
                  Greene
                  9/22/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Caterpillar, Inc
                  67-2017
                  York
                  8/1/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Gencorp, Inc
                  54-0009
                  Schuykill
                  5/31/96
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Harris Semiconductor
                  OP-40-0001A
                  Luzerne
                  4/16/99
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Merisol Antioxidants LLC
                  OP-61-00011
                  Venango
                  4/18/05
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Norcon Power Partners, L.P
                  OP-25-923
                  Erie
                  9/21/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Triangle Pacific Corp
                  34-2001
                  Juniata
                  5/31/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Viking Energy of Northumberland Limited Partnership
                  OP-49-0004
                  Northumberland
                  5/30/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  White Cap, Inc
                  40-0004
                  Luzerne
                  7/20/95
                  6/14/06, 71 FR 34259
                  52.2020(d)(1)(q).
                
                
                  Carlisle Tire & Rubber Company
                  21-2003
                  Cumberland
                  3/10/95
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  The Carbide/Graphite Group, Inc
                  OP-24-012
                  Elk
                  5/12/95
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  Celotex Corporation
                  OP-49-0013
                  Northumberland
                  6/18/99
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  American Railcar Industries, Inc. Shippers Car Line Division
                  OP-49-0012
                  Northumberland
                  11/29/95
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  ACF Industries, Inc
                  OP-49-0009
                  Northumberland
                  12/12/96
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  New Holland North America, Inc
                  36-2028
                  Lancaster
                  10/17/95
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  Allsteel, Inc
                  40-001-5
                  Luzerne
                  5/26/95
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  Ball-Foster Glass Container Co
                  OP-42-028
                  McKean
                  7/7/953/31/99
                  
                  7/11/06, 71 FR 38993
                  52.2020(d)(1)(t).
                
                
                  Pennsylvania Power & Light Company—West Shore
                  OP-21-2009
                  Cumberland
                  6/7/95
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Foster Wheeler Mt. Carmel, Inc
                  OP-49-0002
                  Northumberland
                  6/30/95
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  
                  Metropolitan Edison Company—Portland
                  OP-48-0006
                  Northampton
                  12/14/94
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Pennsylvania Power & Light Company
                  OP-41-0004
                  Lycoming
                  6/13/95
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Pennsylvania Power & Light Company
                  OP-18-0006
                  Clinton
                  6/13/95
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Texas Eastern Transmission Corporation
                  OP-34-2002
                  Juniata
                  1/31/97
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Pennsylvania Power & Light Company
                  OP-48-0011
                  Northampton
                  12/19/94
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Johnstown Corporation
                  OP-11-000-034
                  Cambria
                  6/23/95
                  7/11/06, 71 FR 38995
                  52.2020(d)(1)(r).
                
                
                  Koppers Industries, Inc
                  OP-41-0008
                  Lycoming
                  3/30/99
                  7/13/06, 71 FR 39572
                  52.2020(d)(1)(s).
                
                
                  Armstrong World Industries, Inc
                  OP-36-2002
                  Lancaster
                  10/31/96
                  6/8/07, 72 FR 31749
                  52.2020(d)(1)(u).
                
                
                  Peoples Natural Gas Company
                  OP-16-124
                  Clarion
                  8/11/99
                  6/8/07, 72 FR 31749
                  52.2020(d)(1)(u).
                
                
                  Dart Container Corporation
                  OP-36-2015
                  Lancaster
                  8/31/95
                  6/8/07, 72 FR 31749
                  52.2020(d)(1)(u).
                
                
                  AT&T Microelectronics
                  OP-39-0001
                  Lehigh
                  5/19/95
                  6/8/07, 72 FR 31749
                  52.2020(d)(1)(u).
                
                
                  West Penn Power Co
                  OP-30-000-099
                  Greene
                  5/17/99
                  6/8/07, 72 FR 31749
                  52.2020(d)(1)(u).
                
                
                  Merck and Co., Inc
                  OP-49-0007B
                  Northumberland
                  5/16/01
                  3/4/08, 73 FR 11553
                  52.2020(d)(1)(v).
                
                
                  Exelon Generation Company—Richmond Generating Station
                  PA-51-4903
                  Philadelphia
                  02/09/16
                  10/07/16, 81 FR 69691
                  Supersedes previously approved RACT permit.
                
                
                  Grays Ferry Cogeneration Partnership—Schuylkill Station
                  PA-51-4944
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                  Source is aggregated with Veolia Energy Efficiency, LLC and Veolia Energy—Schuylkill Station.
                
                
                  Honeywell International—Frankford Plant
                  PA-51-1151
                  Philadelphia
                  02/09/16
                  10/07/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly Sunoco Chemicals, Frankford Plant.
                
                
                  Kinder Morgan Liquid Terminals, LLC
                  PA-51-5003
                  Philadelphia
                  02/09/16
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly GATX Terminal Corporation.
                
                
                  
                  Naval Surface Warfare Center—Carderock Division, Ship Systems Engineering Station (NSWCCD-SSES)
                  PA-51-9724
                  Philadelphia
                  02/09/16
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permits. Source was formerly U.S. Navy, Naval Surface Warfare Center, Carderock Division (NSWCCD).
                
                
                  Paperworks Industries, Inc
                  PA-51-1566
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly Jefferson Smurfit, Corp./Container Corp. of America.
                
                
                  Philadelphia Energy Solutions—Refining and Marketing, LLC
                  PA-51-01501; PA-51-01517
                  Philadelphia
                  02/09/16
                  10/7/2016, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly Sunoco Inc. (R&M)—Philadelphia.
                
                
                  Philadelphia Gas Works—Richmond Plant
                  PA-51-4922
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit.
                
                
                  Philadelphia Prison System
                  PA-51-9519
                  Philadelphia
                  02/09/16
                  10/7/16, 81 FR 69691
                
                
                  Plains Products Terminals, LLC
                  PA-51-05013
                  Philadelphia
                  02/09/16
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly Maritank Philadelphia, Inc. and Exxon Company, USA.
                
                
                  Temple University—Health Sciences Campus
                  PA-51-8906
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit.
                
                
                  Temple University—Main Campus
                  PA-51-8905
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                
                
                  Veolia Energy Efficiency, LLC
                  PA-51-10459
                  Philadelphia
                  1/9/15
                  10/7/16, 81 FR 69691
                  Source is aggregated with Grays Ferry Cogeneration Partnership and Veolia Energy—Schuylkill Station.
                
                
                  
                  Veolia Energy Philadelphia—Edison Station
                  PA-51-4902
                  Philadelphia
                  1/09/15
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly TRIGEN—Edison Station.
                
                
                  Veolia Energy Philadelphia—Schuylkill Station
                  PA-51-4942
                  Philadelphia
                  02/09/16
                  10/7/16, 81 FR 69691
                  Supersedes previously approved RACT permit. Source was formerly TRIGEN—Schuylkill Station. Source is aggregated with Grays Ferry Cogeneration Partnership and Veolia Energy Efficiency, LLC.
                
              
              
                (2) EPA-Approved Volatile Organic Compounds (VOC) Emissions Trading Programs
                
                  Name of source
                  Permit No.
                  County
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                
                
                  National Can Company Fres-co Systems, USA Inc. Paramount Packaging Corp
                  85-52485-525
                  
                  Bucks
                  3/1/85
                  4/21/88, 53 FR 13121
                  (c)(68); transfer of offsets from NCCo to Fresco and Paramount.
                
              
              

                (3) EPA-Approved Source Specific Sulfur Dioxide (SO2) Requirements
                
                  Name of source
                  Permit No.
                  County
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                
                
                  USX Corporation, Clairton Coke Works
                  200
                  Allegheny
                  11/17/94
                  8/18/95, 60 FR 43012
                  (c)(99).
                
                
                  Reliant Energy Mid-Atlantic Power Holdings LLC, Warren Generating Station
                  SO2-62-00012
                  Warren
                  11/21/01
                  1/17/03, 68 FR 2459
                  (c)(190)(i)(C)(1).
                
                
                  United Refining Company
                  SO2-62-017E
                  Warren
                  6/11/01
                  1/17/03, 68 FR 2459
                  (c)(190)(i)(C)(2).
                
                
                  Trigen-Philadelphia Energy Corporation
                  SO2-95-002
                  Philadelphia
                  7/27/00
                  9/9/02, 67 FR 57155
                  (c)(193)(i)(B)(1).
                
                
                  Grays Ferry Cogeneration Partnership
                  SO2-95-002A
                  Philadelphia
                  7/27/00
                  9/9/02, 67 FR 57155
                  (c)(193)(i)(B)(2).
                
                
                  PECO Energy Company, Schuylkill Generating Station
                  SO2-95-006
                  Philadelphia
                  7/27/00
                  9/9/02, 67 FR 57155
                  (c)(193)(i)(B)(3).
                
                
                  Sunoco, Inc. (R&M) Philadelphia Refinery
                  SO2-95-039
                  Philadelphia
                  7/27/00
                  9/9/02, 67 FR 57155
                  (c)(193)(i)(B)(4).
                
                
                  
                  United Refining Company
                  None
                  Warren
                  9/29/17
                  10/12/18, 83 FR 51636
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Consent Order and Agreement.
                
                
                  Bruce Mansfield Generating Station
                  FirstEnergy Redacted Consent Order and Agreement
                  Beaver
                  10/1/18
                  10/1/19, 84 FR 52000
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Consent Order and Agreement dated 9/21/17.
                
                
                  Jewel Acquisition, LLC, Midland Facility
                  Jewel Acquisition Redacted Consent Order and Agreement
                  Beaver
                  9/21/17
                  10/1/19, 84 FR 52000
                  Operational restrictions and related parameters in unredacted portions of the Consent Order and Agreement.
                
                
                  U.S. Steel Clairton
                  Redacted Installation Permit 0052-1017
                  Allegheny
                  9/14/17
                  4/23/20, 85 FR 22608
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Installation Permit.
                
                
                  U.S. Steel Edgar Thomson
                  Redacted Installation Permit 0051-1006
                  Allegheny
                  9/14/17
                  4/23/20, 85 FR 22608
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Installation Permit.
                
                
                  U.S. Steel Irvin
                  Redacted Installation Permit 0050-1008
                  Allegheny
                  9/14/17
                  4/23/20,  85 FR 22608
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Installation Permit.
                
                
                  Braddock Recovery/Harsco Metals
                  Redacted Installation Permit 0265-1001
                  Allegheny
                  9/14/17
                  4/23/20, 85 FR 22608
                  Sulfur dioxide emission limits and related parameters in unredacted portions of the Installation Permit.
                
              
              
                (4) EPA-Approved Source Specific Lead (Pb) Requirements
                
                  Name of source
                  Permit No.
                  County
                  State effective date
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                
                
                  East Penn Manufacturing Corp
                  [None]
                  Berks
                  5/29/84
                  7/27/84, 49 FR 30179
                  (c)(62).
                
                
                  
                  General Battery Corporation
                  [None]
                  Berks
                  5/29/84
                  7/27/84, 49 FR 30179
                  (c)(62)
                
                
                  Tonolli Corporation (Closed)
                  [None]
                  Carbon
                  5/29/84
                  7/27/84, 49 FR 30179
                  (c)(62).
                
                
                  Franklin Smelting and Refining Corporation
                  [None]
                  Philadelphia
                  9/21/94
                  12/20/96, 61 FR 67275
                  (c)(112).
                
                
                  MDC Industries, Inc
                  [None]
                  Philadelphia
                  9/21/94
                  12/20/96, 61 FR 67275
                  (c)(112).
                
                
                  Anzon, Inc
                  [None]
                  Philadelphia
                  9/21/94
                  12/20/96, 61 FR 67275
                  (c)(112).
                
              
              (e) EPA-approved nonregulatory and quasi-regulatory material
              
              
                (1) EPA-Approved Nonregulatory and Quasi-Regulatory Material
                
                  Name of non-regulatory SIP revision
                  Applicable geographic area
                  State submittal date
                  EPA approval date
                  Additional explanation
                
                
                  Sulfur Dioxide Attainment Demonstration
                  Conewego, Pleasant, and Glade Townships; City of Warren (Warren Co.)
                  8/20/01
                  1/17/03, 68 FR 2454
                  52.2033(b).
                
                
                  Sulfur Dioxide Attainment Demonstration
                  Allegheny County—sulfur dioxide area defined in 40 CFR 81.339
                  8/15/03
                  7/21/04, 69 FR 43522
                  52.2033(c).
                
                
                  Photochemical Assessment Monitoring Stations (PAMS) Program
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  9/23/94
                  9/11/95, 60 FR 47081
                  52.2035.
                
                
                  1990 Base Year Emission Inventory—Carbon Monoxide
                  Philadelphia County
                  9/8/9510/30/95
                  
                  1/30/96, 61 FR 2982
                  52.2036(a).
                
                
                  1990 Base Year Emission Inventory—VOC
                  Pittsburgh-Beaver Valley Ozone Nonattainment Area
                  3/22/962/18/97
                    7/22/98
                  
                  4/3/01, 66 FR 17634
                  52.2036(d).
                
                
                  1990 Base Year Emission Inventory—VOC, CO, NOX
                  
                  Reading Area (Berks County)
                  1/28/97
                  5/7/97, 62 FR 24846
                  52.2036(e).
                
                
                  1990 Base Year Emission Inventory—VOC
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  9/12/96
                  6/9/97, 62 FR 31343
                  52.2036(i).
                
                
                  1990 Base Year Emission Inventory—NOX
                  
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  7/31/98
                  6/17/99, 64 FR 32422
                  52.2036(l).
                
                
                  1990 Base Year Emission Inventory—NOX
                  
                  Pittsburgh-Beaver Valley Ozone Nonattainment Area
                  3/22/962/18/97
                  
                  10/19/01, 66 FR 53094
                  52.2036(m).
                
                
                  1990 Base Year Emission Inventory—Carbon Monoxide
                  City of Pittsburgh-CBD & Oakland
                  11/12/928/17/01
                  
                  11/12/02, 67 FR 68521
                  52.2036(n).
                
                
                  Post 1996 Rate of Progress Plan
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  7/31/982/25/00
                  
                  10/26/01, 66 FR 54143
                  52.2037(i).
                
                
                  One-Hour Ozone Attainment Demonstration
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  4/30/988/21/98
                    2/25/00
                    7/19/01
                  
                  10/26/01, 66 FR 54143
                  52.2037(j).
                
                
                  Mobile Budgets for Post-1996 and 2005 attainment plans
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  2/25/00
                  10/26/01, 66 FR 54143
                  52.2037(k).
                
                
                   
                  
                  2/23/04
                  5/21/04, 69 FR 29238
                  52.2037(k).
                
                
                  15% Rate of Progress Plan
                  Pittsburgh-Beaver Valley Ozone Nonattainment Area
                  3/22/962/18/97
                    7/22/98
                  
                  4/3/01, 66 FR 17634
                  52.2038(a).
                
                
                  15% Rate of Progress Plan
                  Philadelphia-Wilmington-Trenton Ozone Nonattainment Area
                  9/12/964/10/97
                    6/5/98
                  
                  8/24/01, 66 FR 44547
                  52.2038(b).
                
                
                  Control of Asphalt Paving Material (Emission offset)
                  Defined 16-county area in Western PA and Southwestern PA
                  5/20/777/15/77
                  
                  10/6/77, 42 FR 54417
                  52.1120(c)(15), 52.2054.
                
                
                  Particulate matter SIP
                  Allegheny County—Clairton PM10 nonattainment area
                  1/6/94
                  9/8/98, 63 FR 47434
                  52.2059.
                
                
                  Small Business Assistance Program
                  Statewide
                  2/1/93
                  1/6/95, 60 FR 1738
                  52.2060.
                
                
                  
                  Source Testing Manual
                  Allegheny County
                  9/10/79
                  10/21/81, 46 FR 51607
                  52.2063(c)(4).
                
                
                  Ozone Nonattainment Plan
                  Statewide
                  4/24/79
                  5/20/80, 46 FR 33607
                  52.2063(c)(22).
                
                
                  Non-regulatory measures
                  Southwest Pa. AQCR
                  9/17/79
                  5/20/80, 46 FR 33607
                  52.2063(c)(30).
                
                
                  Air Quality Monitoring Network
                  Statewide (except Allegheny County)
                  1/25/80
                  8/5/81, 46 FR 39822
                  52.2063(c)(34).
                
                
                  Attainment plan for sulfur dioxide
                  Armstrong County
                  4/9/81
                  8/18/81, 46 FR 43423
                  52.2063(c)(36).
                
                
                  Air Quality Monitoring Network
                  Allegheny County
                  12/24/80
                  9/15/81, 46 FR 45762
                  52.2063(c)(38).
                
                
                  Expanded Ridesharing Program
                  Metro. Philadelphia AQCR
                  12/9/81
                  10/7/82, 47 FR 44259
                  52.2063(c)(46).
                
                
                  Lead (Pb) SIP
                  Allegheny County
                  9/6/83
                  2/6/84, 49 FR 4379
                  52.2063(c)(59).
                
                
                  Lead (Pb) SIP
                  Philadelphia
                  8/29/835/15/84
                  
                  8/1/84, 49 FR 30696
                  52.2063(c)(61).
                
                
                  Lead (Pb) SIP
                  Statewide (except Philadelphia and Allegheny Counties)
                  9/30/826/8/84
                  
                  7/27/84, 49 FR 30179
                  52.2063(c)(62).
                
                
                  Ozone and Carbon Monoxide Plan
                  Metro. Philadelphia AQCR
                  6/30/8210/24/83
                  
                  2/26/85, 45 FR 7772
                  52.2063(c)(63).
                
                
                  Ozone and Carbon Monoxide Plan
                  Southwestern Pa AQCR
                  6/30/8210/24/83
                  
                  2/26/85, 45 FR 7772
                  52.2063(c)(63).
                
                
                  Ozone and Carbon Monoxide Plan
                  Allentown-Bethlehem-Easton Air Basin
                  6/30/8210/24/83
                  
                  2/26/85, 45 FR 7772
                  52.2063(c)(63).
                
                
                  Carbon Monoxide Maintenance Plan
                  Philadelphia County
                  9/8/95, 10/30/95
                  1/30/96, 61 FR 2982
                  52.2063(c)(105).
                
                
                   
                  
                  9/3/04
                  4/4/05, 70 FR 16958
                  Revised Carbon Monoxide Maintenance Plan Base Year Emissions Inventory using MOBILE6.
                
                
                   
                  
                  3/19/07
                  10/5/07, 72 FR 56911
                  Conversion of the Carbon Monoxide Maintenance Plan to a Limited Maintenance Plan Option.
                
                
                  Source Testing Manual
                  Statewide
                  11/26/94
                  7/30/96, 61 FR 39597
                  52.2063(c)(110)(i)(D); cross-referenced in Section 139.5.
                
                
                  Continuous Source Testing Manual
                  Statewide
                  11/26/94
                  7/30/96, 61 FR 39597
                  52.2063(c)(110) (i)(D); cross-referenced in Section 139.5.
                
                
                  Ozone Maintenance Plan
                  Reading Area (Berks County)
                  1/28/97
                  5/7/97, 62 FR 24846
                  52.2063(c)(123).
                
                
                   
                  
                  12/09/03
                  2/26/04, 68 FR 8824
                  52.2063(c)(222).
                
                
                  Ozone Maintenance Plan
                  Pittsburgh-Beaver Valley Ozone Nonattainment Area
                  5/21/01
                  10/19/01, 66 FR 53094
                  52.2063(c)(188).
                
                
                   
                  
                  4/11/03
                  8/5/03, 68 FR 46099
                  52.2063(c)(210).
                
                
                   
                  
                  4/22/04
                  12/10/04, 69 FR 71212
                  52.2063(c)(226).
                
                
                  Carbon Monoxide Maintenance Plan
                  City of Pittsburgh—Central Business District & Oakland
                  8/17/01
                  11/12/02 67 FR 68521
                  52.2063(c)(189).
                
                
                   
                  
                  7/18/12; 11/26/13
                  3/27/14, 79 FR 17054
                  Limited maintenance plan covering the 10-year period through 2022.
                
                
                  PM10 Maintenance Plan
                  Allegheny County—Clairton PM10 nonattainment area
                  9/14/02
                  9/11/03, 68 FR 53515
                  52.2063(c)(215).
                
                
                  Sulfur Dioxide Maintenance Plan
                  Allegheny County—sulfur dioxide area defined in 40 CFR 81.339
                  8/15/03
                  7/21/04, 69 FR 43522
                  52.2063(c)(216)(i)(B).
                
                
                  Sulfur Dioxide Maintenance Plan
                  Conewego, Pleasant, and Glade Townships; City of Warren (Warren Co.)
                  5/7/04
                  7/1/04, 69 FR 39860
                  52.2063(c)(224).
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Lancaster Area (Lancaster County)
                  9/20/0611/8/06
                  
                  7/6/07, 72 FR 36889.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Tioga County
                  9/28/06, 11/14/06
                  7/6/07, 72 FR 36892
                
                
                  
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Franklin County Area (Franklin County)
                  9/20/0611/8/06
                  
                  7/25/07, 72 FR 40746.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Harrisburg-Lebanon-Carlisle, PA: Cumberland County, Dauphin County, Lebanon County, Perry County
                  3/27/07
                  7/25/07, 72 FR 40749.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Johnstown (Cambria County)
                  3/27/07
                  8/1/07, 72 FR 41903
                  Correction Notice published 3/4/08, 73 FR 11560.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Blair County
                  2/8/07
                  8/1/07, 72 FR 41906
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Reading Area (Berks County)
                  1/25/07
                  8/24/0772 FR 41906
                  
                  Correction Notice published 1/14/08, 73 FR 2162.
                
                
                  
                  
                  7/22/13
                  3/31/14, 79 FR 17875
                  Revised 2009 and 2018 Motor Vehicle Emission Budgets. Revised 2009 and 2018 point and area source inventories. See sections 52.2043 and 52.2052.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Erie County
                  4/24/07
                  10/9/07, 72 FR 57207
                  Correction Notices published 1/14/08, 73 FR 2162; and 3/4/08, 73 FR 11560.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Mercer County
                  3/27/07
                  10/19/07, 72 FR 59213
                  Correction Notices published 1/14/08, 73 FR 2162; and 3/4/08, 73 FR 11560.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  State College (Centre County)
                  6/12/07
                  11/14/07, 72 FR 63990.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Scranton/Wilkes-Barre Area: Lackawanna, Luzerne, Monroe and Wyoming Counties
                  6/12/07
                  11/14/0772 FR 64948
                  
                
                
                   
                  
                  5/28/14
                  6/15/15, 80 FR 34065
                  Revised 2009 and 2018 Motor Vehicle Emission Budgets. Revised 2009 and 2018 point source inventories. Revised 2018 area source inventory. General conformity budgets for the construction of the Bell Bend Nuclear Power Plant. See sections 52.2043 and 52.2052.
                  
                
                
                  8-Hour Ozone Maintenance Plan for the York-Adams, PA Area
                  York-Adams Counties Area
                  6/14/07
                  1/14/08, 73 FR 2163
                
                
                   
                  
                  5/23/08
                  8/13/09, 74 FR 40747.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Allentown-Bethlehem-Easton Area: Carbon, Lehigh and Northampton Counties
                  6/26/07
                  3/4/08 73 FR 11557
                  Technical correction dated 8/9/07 addresses omitted emissions inventory information from 6/26/07 submittals.
                
                
                  
                   
                  
                  3/7/14
                  5/16/14 [79 FR 28435]
                  Revised 2009 and 2018 Motor Vehicle Emission Budgets. Revised 2009 and 2018 point source inventories. See sections 52.2043 and 52.2052.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Wayne County
                  12/17/07
                  6/6/08, 73 FR 32238.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Warren County
                  12/17/07
                  6/30/08, 73 FR 36802
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Columbia County
                  12/17/07
                  7/2/08, 73 FR 37840.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Susquehanna County
                  12/17/07
                  7/2/08, 73 FR 37841.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Crawford County
                  12/17/07
                  7/2/08, 73 FR 37843.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Somerset County
                  12/17/07
                  7/2/08, 73 FR 37844.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Snyder County
                  12/17/07
                  7/18/08, 73 FR 41271.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Juniata County
                  12/17/07
                  7/18/08, 73 FR 41272.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Lawrence County
                  12/17/07
                  7/18/08, 73 FR 41274.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Northumberland County
                  12/17/07
                  7/18/08, 73 FR 41275.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Pike County
                  12/17/07
                  7/21/08, 73 FR 42263.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base-Year Inventory
                  Schuylkill County
                  12/17/07
                  8/8/08, 73 FR 46200.
                
                
                  2002 Base-Year Inventory
                  Pittsburgh-Beaver Valley Nonattainment Area: Allegheny, Armstrong, Beaver, Butler, Fayette, Washington, and Westmoreland counties
                  4/26/07
                  11/17/08, 73 FR 67776
                  The SIP effective date is 12/17/08.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Greene County
                  1/25/07, 5/23/08
                  3/19/09, 74 FR 11671.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Clearfield/Indiana Area: Clearfield and Indiana Counties
                  6/14/07, 5/23/08
                  3/19/09, 74 FR 11677.
                
                
                  Transportation Conformity Requirements
                  Entire State
                  5/29/08
                  4/29/09, 74 FR 19451
                  Memoranda of Understanding between EPA, FHWA, FTA, Pennsylvania, Virginia, and eighteen Metropolitan and Rural Planning Organizations.
                
                
                  Reasonable Further Progress Plan (RFP), Reasonably Available Control Measures, and RFP Contingency Measures
                  Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area
                  8/29/07, 12/10/09, 4/12/10)
                  2/7/11, 76 FR 6559
                
                
                  
                  2002 Base Year Emissions Inventory for Volatile Organic Compounds (VOC), Nitrogen Oxides (NOX), and Carbon Monoxide (CO)
                  Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area
                  8/29/07, 12/10/09, 4/12/10
                  2/7/11, 76 FR 6559
                
                
                  2008 RFP Transportation Conformity Motor Vehicle Emission Budgets
                  Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area
                  8/29/07, 12/10/09, 4/12/10
                  2/7/11, 76 FR 6559
                
                
                  Revision of the Quality Assurance Protocol for the Safety Inspection Program in Non-I/M Counties
                  Non-I/M Program Region, Counties of: Adams, Armstrong, Bedford, Bradford, Butler, Cameron, Carbon, Clarion, Clearfield, Clinton, Columbia, Crawford, Elk, Fayette, Forest, Franklin, Fulton, Greene, Huntingdon, Indiana, Jefferson, Juniata, Lawrence, McKean, Mifflin, Monroe, Montour, Northumberland, Perry, Pike, Potter, Schuylkill, Snyder, Somerset, Sullivan, Susquehanna, Tioga, Union, Venango, Warren, Wayne, and Wyoming
                  5/22/09
                  6/6/11, 76 FR 32321
                  Applicable to SIP-approved safety inspection program regulation for non-I/M counties at Title 67, Part 1, Chapter 175.
                
                
                  Regional Haze Plan
                  Statewide
                  12/20/10
                  7/13/12, 77 FR 41279
                  § 52.2042; Limited Approval.
                
                
                  
                  
                  12/20/10
                  4/30/14, 79 FR 24340
                  Reissuing of Limited Approval.
                
                
                  Regional Haze Plan
                  Statewide
                  3/25/14
                  1/21/15, 80 FR 2836
                  Revises PM10 Best Available Retrofit Technology emission limit for Boiler No. 1 of the Cheswick Power Plant in Allegheny County.
                
                
                  Regional Haze Plan
                  Statewide
                  3/25/14
                  3/27/15, 80 FR 16286

                  Rulemaking pertains to Boiler No. 1 of the Cheswick Power Plant in Allegheny County.Limited approval removes SO2 and NOX Best Available Retrofit Technology limits. Limited disapproval relates to the Federal Implementation Plan at § 52.2042(b) and (c).
                  
                
                
                  1997 PM2.5 NAAQS Attainment Demonstration, 2002 Base Year Emissions Inventory, Contingency Measures and Motor Vehicle Emission Budgets for 2009

                  Pennsylvania portion of the Philadelphia-Wilmington, PA-NJ-DE PM2.5 Nonattainment Area
                  4/12/10, 8/3/12, 1/29/13
                  8/27/12, 77 FR 51930, 4/3/13, 78 FR 19991
                  Revised 2009 Motor Vehicle Emission Budgets. The SIP effective date is April 3, 2013.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  12/7/07, 6/6/08
                  9/25/12, 77 FR 58955
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  12/7/07, 6/6/08, 4/26/10
                  9/25/12, 77 FR 58955
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  4/26/10, 5/24/11
                  9/25/12, 77 FR 58955
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D), E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5 ) standard
                  Pittsburgh-Beaver Valley, PA
                  11/10/09
                  12/13/12, 77 FR 74115
                  52.2036(p)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Allegheny County
                  7/1/08
                  2/28/13, 78 FR 13493
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Allegheny County
                  7/1/08
                  2/28/13, 78 FR 13493
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Allegheny County
                  7/1/08
                  2/28/13, 78 FR 13493
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J)
                
                
                  RACT under the 8-hour ozone NAAQS
                  Allegheny County
                  5/5/09
                  6/10/13, 78 FR 34584
                
                
                  RACT under the 1997 8-hour ozone NAAQS
                  Philadelphia County
                  9/29/066/22/10
                  
                  12/13/13, 78 FR 75902
                  Conditional approval. See § 52.2023(l).
                
                
                  2002 Base Year Emissions Inventory for the 1997 Annual PM2.5 NAAQS
                  Liberty-Clairton PM2.5 Nonattainment Area
                  6/17/11
                  1/2/14, 79 FR 54
                  52.2036(q).
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Lancaster Area (Lancaster County)
                  9/20/06; 11/8/06
                  7/6/07; 72 FR 36889
                
                
                  
                  
                  11/29/12
                  12/26/13,78 FR 78263
                  Revised 2009 and 2018 Motor Vehicle Emission Budgets. Revised 2009 and 2018 point source inventory. See sections 52.2043 and 52.2052.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Pb NAAQS
                  Statewide
                  5/24/12
                  4/7/2014, 79 FR 19001
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(I), (D)(i)(II), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  7/15/14
                  10/16/14, 79 FR 62005
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(E)(ii).
                
                
                  1997 Annual PM2.5 Maintenance Plan
                  Harrisburg-Lebanon-Carlisle PM2.5 Nonattainment Area
                  4/22/14
                  12/8/14, 79 FR 72554
                  See § 52.2036(r) and § 52.2059(k).
                
                
                  
                  1997 Annual PM2.5 Maintenance Plan
                  York PM2.5 Nonattainment Area
                  4/22/14
                  12/8/14, 79 FR 72554
                  See § 52.2036(r) and § 52.2059(l).
                
                
                  2006 24-Hour PM2.5 Maintenance Plan
                  Harrisburg-Lebanon-Carlisle-York PM2.5 Nonattainment Area
                  4/22/14
                  12/8/14, 79 FR 72554
                  See § 52.2036(r) and § 52.2059(m).
                
                
                  1997 Annual PM2.5 Maintenance Plan and 2007 Base Year Emissions Inventory
                  Reading Area (Berks County)
                  11/25/14
                  3/4/15, 80 FR 11582
                  See § 52.2036(s) and § 52.2059(n).
                
                
                  2006 24-Hour PM2.5 Maintenance Plan and 2007 Base Year Emissions Inventory
                  Allentown Area (Lehigh and Northampton Counties)
                  9/5/14
                  4/13/15, 80 FR 19550
                  See § 52.2036(t) and § 52.2059(o).
                
                
                  1997 Annual and 2006 24-Hour PM2.5 Maintenance Plan and 2007 Base Year Emissions Inventory
                  Philadelphia-Wilmington, PA-NJ-DE
                  9/5/14
                  4/21/15, 80 FR 22113
                  See § 52.2036(u) and § 52.2059(p).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  Statewide
                  7/15/14
                  5/8/15, 80 FR 26462
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) (prevention of significant deterioration), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  7/15/14
                  5/8/15, 80 FR 26462
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) (prevention of significant deterioration), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  10/11/17
                  10/10/18, 83 FR 50854
                  Docket No. 2018-0054. This action addresses the infrastructure element of CAA section 110(a)(2)(D)(i)(I).
                
                
                  1997 Annual and 2006 24-Hour PM2.5 Maintenance Plan and 2007 Base Year Emissions Inventory
                  Johnstown Area
                  12/3/14
                  7/16/15, 80 FR 42048
                  See § 52.2036(w) and § 52.2059(r).
                
                
                  1997 Annual and 2006 24-Hour PM2.5 Maintenance Plan and 2007 Base Year Emissions Inventory
                  Lancaster Area
                  4/30/14
                  7/16/15, 80 FR 42052
                  See § 52.2036(x) and § 52.2059(s)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 ozone NAAQS
                  Statewide
                  7/15/14
                  8/5/15, 80 FR 46507
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) (prevention of significant deterioration), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 NAAQS
                  Statewide
                  7/15/14
                  8/5/15, 80 FR 46507
                  This rulemaking action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II) (prevention of significant deterioration), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  
                  1997 Annual and 2006 24-Hour PM2.5 Maintenance Plan, and 2007 and 2011 Base Year Emissions Inventories
                  Pittsburgh-Beaver Valley
                  12/22/14
                  10/2/15, 80 FR 59626
                  See § 52.2036(y) and § 52.2059(t).
                
                
                  2007 Base Year Emissions Inventory for the 2006 PM2.5 NAAQS
                  Liberty-Clairton PM2.5 Nonattainment Area
                  6/21/13
                  10/2/15, 80 FR 59619
                
                
                  Attainment Plan and Base Year Emissions Inventory for the North Reading nonattainment area for the 2008 lead NAAQS
                  North Reading Area
                  8/12/15
                  4/8/16, 81 FR 20542
                  See §§ 52.2036(z) and 52.2055(b).
                
                
                  2008 Lead Attainment Plan
                  Lower Beaver Valley Area
                  1/15/15
                  4/25/16, 81 FR 24028
                  See §§ 52.2036(aa) and 52.2055(c).
                
                
                  2011 Base Year Inventories for the 2008 8-Hour Ozone National Ambient Air Quality Standard
                  Allentown-Bethlehem-Easton, Lancaster, Pittsburgh-Beaver Valley, and Reading nonattainment areas and the Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City nonattainment area
                  9/30/15
                  4/26/16, 81 FR 24495
                  See § 52.2036(bb).
                
                
                  Philadelphia 1997 8-Hour Ozone RACT Demonstration
                  Philadelphia County
                  9/29/06, 6/22/10, 6/27/14, 7/18/15, 4/26/16
                  10/7/16, 81 FR 69691
                  Addressing all applicable RACT requirements for Philadelphia under the 1997 8-hour ozone standards. This rulemaking action converts the prior conditional approval of RACT demonstration to full approval.
                
                
                  Emission statement requirement certification for the 2008 ozone national ambient air quality standards (NAAQS)
                  Statewide
                  November 3, 2017
                  6/6/2018, 83 FR 26222
                  Certification that Pennsylvania's previously approved regulation at 25 Pa. Code 135.21, “Emissions Statements,” meets the emission statement requirements for the 2008 ozone NAAQS.
                
                
                  2011 Base Year Emissions Inventory for the 2012 Annual Fine Particulate (PM2.5) National Ambient Air Quality Standard
                  Delaware County 2012 PM2.5 nonattainment area
                  5/5/2017
                  7/3/2018, 83 FR 31067
                
                
                  2011 Base Year Emissions Inventory for the 2012 Annual Fine Particulate (PM2.5) National Ambient Air Quality Standard
                  Lebanon County 2012 PM2.5 nonattainment area
                  9/25/2017
                  7/3/2018, 83 FR 31067
                
                
                  Reasonably Available Control Technology (RACT) for the 1997 ozone national ambient air quality standard (NAAQS)
                  Statewide
                  9/25/2006
                  7/7/2017, 82 FR 31468
                  Pertaining only to control technique guideline (CTG) source categories and three non-CTG volatile organic compound (VOC) source categories: Manufacture of surface active agents, mobile equipment repair and refinishing, and ethylene production plants. Remainder of submittal withdrawn 6/27/2016.
                
                
                  
                  Attainment Plan for the Warren, Pennsylvania Nonattainment Area for the 2010 Sulfur Dioxide Primary National Ambient Air Quality Standard
                  Conewango Township, Glade Township, Pleasant Township, and the City of Warren in Warren County
                  
                  10/12/18, 83 FR 51636
                  Includes base year emissions inventory.
                
                
                  2008 8-Hour Ozone NAAQS Nonattainment New Source Review Requirements
                  Allentown-Bethlehem-Easton, PA area (includes Carbon, Lehigh, and Northampton Counties), Lancaster, PA area (includes Lancaster County), Pittsburgh-Beaver Valley, PA area (includes Allegheny, Beaver, Butler, Fayette, Washington, and Westmoreland Counties), Reading, PA area (includes Berks County), and Pennsylvania's portion of the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE area (includes Bucks, Chester, Delaware, Montgomery, and Philadelphia Counties)
                  10/30/17
                  2/22/2019, 84 FR 5601
                
                
                  2008 8-hour Ozone National Ambient Air Quality Standard Reasonably Available Control Technology Standard
                  Allegheny County
                  07/24/18
                  5/2/2019, 84 FR 18737
                  This action pertains to sources covered by CTGs issued prior to July 20, 2014.
                
                
                  Delaware County 2012 annual PM2.5 maintenance plan
                  Delaware County
                  1/23/19
                  9/30/19, 84 FR 51425
                
                
                  Lebanon County 2012 annual PM2.5 maintenance plan
                  Lebanon County
                  2/11/19
                  9/30/19, 84 FR 51425
                
                
                  Attainment Plan for the Beaver, Pennsylvania Nonattainment Area for the 2010 Sulfur Dioxide Primary National Ambient Air Quality Standard
                  Industry Borough, Shippingport Borough, Midland Borough, Brighton Township, Potter Township and Vanport Township
                  9/29/17
                  10/1/19, 84 FR 52000
                  52.2033(d)
                
                
                  2008 8-hour Ozone National Ambient Air Quality Standard Reasonably Available Control Technology Standard
                  Philadelphia County
                  08/13/18
                  10/24/2019, 84 FR 56947
                  This action pertains to sources covered by CTGs issued prior to July 20, 2014.
                
                
                  Allegheny Area 2010 SO2 attainment plan and base year emissions inventory
                  Cities of Clairton, Duquesne, and McKeesport; the Townships of Elizabeth, Forward, and North Versailles, and the following Boroughs: Braddock, Dravosburg, East McKeesport, East Pittsburgh, Elizabeth, Glassport, Jefferson Hills, Liberty, Lincoln, North Braddock, Pleasant Hills, Port Vue, Versailles, Wall, West Elizabeth, and West Mifflin
                  10/03/17
                  4/23/20, 85 FR 22608
                  Also see: 52.2033(d) and EPA-approved redacted permits for: U.S. Steel Clairton (0052-1017); U.S. Steel Edgar Thompson (0051-1006); U.S. Steel Irvin (0050-1008); and Braddock Recovery/Harsco Metals (0265-1001).
                
              
              
              
                (2) EPA-Approved Source-Specific Reasonably Available Control Technology (RACT) Requirements for Volatile Organic Compounds (VOC) and Oxides of Nitrogen (NOX) Not Incorporated by Reference
                
                  Name of source
                  Permit No.
                  County
                  Statesubmittal
                    date
                  
                  EPA approval date
                  Additional explanation/§ 52.2063 citation
                
                
                  USX Corp./US Steel Group-Fairless Hills
                  09-0006
                  Bucks
                  8/11/95,11/15/95
                  
                  4/9/96, 61 FR 15709
                  52.2036(b); 52.2037(c); source shutdown date is 8/1/91.
                
                
                  General Glass—Jeannette
                  65-0675
                  Westmoreland
                  7/5/95
                  05/16/9661 FR 24727
                  
                  52.2036(c); 52.2037(d).
                
                
                  Sharon Steel Company
                  43-0017
                  Mercer
                  12/8/95
                  12/20/9661 FR 67275
                  
                  52.2036(f); 52.2037(e).
                
                
                  R. R. Donnelley and Sons Co.—Lancaster East Plant
                  36-2027
                  Lancaster
                  9/20/95
                  07/21/9762 FR 33891
                  
                  52.2036(j).
                
                
                  Rockwell Heavy Vehicle, Inc.-New Castle Forge Plant
                  37-065
                  Lawrence
                  4/8/98
                  4/16/99, 64 FR 18818
                  52.2036(k); source shutdown date is 4/1/93.
                
                
                  Pennsylvania Electric Co.—(PENELEC)—Williamsburg Station
                  07-2006
                  Blair
                  8/1/95
                  12/20/9661 FR 67275
                  
                  52.2037(f); 52.2063(c)(113)(i)(A) & (ii)(A).
                
                
                  Caparo Steel Company
                  43-0285
                  Mercer
                  12/8/95
                  12/20/9661 FR 67275
                  
                  52.2037(g).
                
                
                  Mercersburg Tanning Co.
                  28-2008
                  Franklin
                  4/26/95
                  3/12/97, 62 FR 11079
                  52.2037(h); 52.2063(c)(114)(i)(A)(3) & (ii)(A).
                
                
                  Duquesne Light Co.—Brunot Island Station
                  214
                  Allegheny
                  3/5/01
                  10/18/0166 FR 52867
                  
                  52.2063(c)(161)(ii)(A).
                
                
                  Duquesne Light Co.—Phillips Station
                  212
                  Allegheny
                  4/15/99
                  10/18/0166 FR 52867
                  
                  52.2063(c)(161)(ii)(B).
                
              
              [70 FR 9452, Feb. 25, 2005]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2020, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 52.2020, Nt.
              
                Effective Date Note:
                At 85 FR 36164, June              15, 2020, § 52.2020 was amended in the table, in paragraph (c)(2), under “Part A—General” by adding a twelfth entry for “2101.20”; and under “Part B—Permits Generally” by revising entry “2102.06”, effective July 15, 2020. For the convenience of the user, the added and revised text is set forth as follows:
                
                  
                    § 52.2020
                    Identification of plan.
                    
                    (c) * * *
                    (2) * * *
                    
                      
                        Article XXor XXI
                          citation
                        
                        Title/subject
                        Stateeffective
                          date
                        
                        EPA approval date
                        Additional explanation/§ 52.2063 citation
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Part A—General
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        2101.20
                        Definitions
                        3/3/19
                        6/15/20, [insert Federal Register citation]

                        Adding “Significant air quality impact” for PM2.5.
                      
                      
                        
                          Part B—Permits Generally
                        
                      
                      
                         
                      
                      
                        
                        *         *         *         *         *         *         *
                      
                      
                        2102.06
                        Major Sources Locating in or Impacting a Nonattainment Area
                        3/3/19
                        6/15/20, [insert Federal Register citation]
                        Adding requirements for 2012 PM2.5 NAAQS, as it relates to NNSR. Specifically, SO2, NOX, VOC, and ammonia are considered PM2.5 precursors in Allegheny County, PA.Previous approval was March 30, 2015. Docket No. EPA-R03-OAR-2015-0636.
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                  
                
              
            
            
              § 52.2021
              Classification of regions.
              The Pennsylvania plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone (hydrocarbons)
                
                
                  Metropolitan Philadelphia Interstate
                  I
                  I
                  III
                  I
                  I
                
                
                  Northeast Pennsylvania-Upper Delaware Valley Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  South Central Pennsylvania Intrastate
                  I
                  II
                  III
                  III
                  III
                
                
                  Central Pennsylvania Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Southwest Pennsylvania Intrastate
                  I
                  I
                  III
                  I
                  I
                
                
                  Northwest Pennsylvania-Youngstown Interstate
                  I
                  II
                  III
                  III
                  III
                
              
              [37 FR 10889, May 31, 1972, as amended at 39 FR 16347, May 8, 1974; 45 FR 33627, May 20, 1980]
            
            
              § 52.2022
              [Reserved]
            
            
              § 52.2023
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Pennsylvania's plan for attainment and maintenance of the national standards.
              (b) With the exceptions set forth in this subpart, the Administrator approves Pennsylvania's plan for the attainment and maintenance of the national ambient air quality standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, Title 1, of the Clean Air Act as amended in 1977.
              (c) -(l) [Reserved]
              (m) EPA conditionally approves Pennsylvania's 25 Pa Code sections 129.98 and 129.99 submitted on May 16, 2016 to address the reasonably available control technology (RACT) requirements under CAA sections 182(b)(2)(C), 182(f), and 184 under the 1997 and 20088-hour ozone NAAQS. Pursuant to CAA section 110(k)(4), this conditional approval is based upon a September 26, 2017 letter from Pennsylvania to submit to EPA, no later than 12 months from EPA's final conditional approval, additional SIP revisions to address the deficiencies identified. The SIP revisions, to be submitted by Pennsylvania, include:
              (1) All facility-wide or system-wide averaging plans approved by PADEP under 25 Pa Code 129.98 including but not limited to any terms and conditions that ensure the enforceability of the averaging plan as a practical matter, and

              (2) All source-specific RACT determinations approved by PADEP under 25 Pa Code 129.99, including any alternative compliance schedules approved under §§ 129.97(k) and 129.99(i); the source-specific RACT determinations submitted to EPA for approval into the SIP shall include any terms and conditions that ensure the enforceability of the source-specific RACT emission limitation as a practical matter.
              [38 FR 32893, Nov. 28, 1973]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2023, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov..
              
            
            
              §§ 52.2024—52.2026
              [Reserved]
            
            
              § 52.2027
              Approval status of Pennsylvania's Generic NOX and VOC RACT Rules.
              (a) Effective November 15, 2001, EPA removes the limited nature of its approval of 25 PA Code of Regulations, Chapter 129.91 through 129.95 (see § 52.2020 (c)(129)) as those regulations apply to the Pittsburgh-Beaver Valley area. Chapter 129.91 through 129.95 of Pennsylvania's regulations are fully approved as they apply in Allegheny, Armstrong, Beaver, Butler, Fayette, Washington, and Westmoreland Counties, the seven counties that comprise the Pittsburgh-Beaver Valley area.
              (b) Effective November 29, 2001, EPA removes the limited nature of its approval of 25 PA Code of Regulations, Chapter 129.91 through 129.95 [see § 52.2020 (c)(129)] as those regulations apply to the Philadelphia-Wilmington-Trenton area. Chapter 129.91 through 129.95 of Pennsylvania's regulations are fully approved as they apply in Bucks, Chester, Delaware, Montgomery, and Philadelphia Counties, the five counties that comprise the Pennsylvania portion of the Philadelphia area.
              (c) Effective November 21, 2008, EPA removes the limited nature of its approval of 25 PA Code of Regulations, Chapter 129.91 through 129.95 as those regulations apply to the following areas: Adams, Bedford, Berks, Blair, Bradford, Cambria, Cameron, Carbon, Centre, Clarion, Clearfield, Clinton, Columbia, Crawford, Cumberland, Dauphin, Elk, Erie, Forest, Franklin, Fulton, Greene, Huntington, Indiana, Jefferson, Juniata, Lackawanna, Lancaster, Lawrence, Lebanon, Lehigh, Luzerne, Lycoming, McKean, Mercer, Mifflin, Monroe, Montour, Northampton, Northumberland, Perry, Pike, Potter, Schuylkill, Snyder, Somerset, Sullivan, Susquehanna, Tioga, Union, Venango, Warren, Wayne, Wyoming, and York Counties.
              [66 FR 52534, Oct. 16, 2001, as amended at 66 FR 54699, Oct. 30, 2001; 73 FR 62893, Oct. 22, 2008]
            
            
              §§ 52.2028-52.2032
              [Reserved]
            
            
              § 52.2033
              Control strategy: Sulfur oxides.
              (a) [Reserved]
              (b) EPA approves the attainment demonstration State Implementation Plan for the Conewango Township, Pleasant Township, Glade Township, and City of Warren area submitted by the Pennsylvania Department of Environmental Protection on December 26, 2001.
              (c) EPA approves the attainment demonstration State Implementation Plan for the Hazelwood and Monongahela River Valley areas of the Allegheny County Air Basin in Allegheny County, submitted by the Pennsylvania Department of Environmental Protection on August 15, 2003.
              (d) EPA approves the attainment demonstration State Implementation Plan for the Beaver, PA Nonattainment Area submitted by the Pennsylvania Department of Environmental Protection on September 29, 2017.
              (e) EPA approves the 2010 1-hour SO2 attainment plan for the City of Clairton, City of Duquesne, City of McKeesport, Borough of Braddock, Borough of Dravosburg, Borough of East McKeesport, Borough of East Pittsburgh, Borough of Elizabeth, Borough of Glassport, Borough of Jefferson Hills, Borough of Liberty, Borough of Lincoln, Borough of North Braddock, Borough of Pleasant Hills, Borough of Port Vue, Borough of Versailles, Borough of Wall, Borough of West Elizabeth, Borough of West Mifflin, Elizabeth Township, Forward Township, and North Versailles Township in Pennsylvania, submitted by the Department of Environmental Protection on October 3, 2017.
              [38 FR 7459, Mar. 22, 1973, as amended at 68 FR 2459, Jan. 17, 2003; 69 FR 43524, July 21, 2004; 78 FR 33985, June 6, 2013; 84 FR 52001, Oct. 1, 2019; 85 FR 22608, Apr. 23, 2020]
            
            
              
              § 52.2034
              [Reserved]
            
            
              § 52.2035
              Photochemical Assessment Monitoring Stations (PAMS) Program.
              On September 23, 1994 Pennsylvania's Department of Environmental Resources (now known as the Department of Environmental Protection) submitted a plan for the establishment and implementation of a Photochemical Assessment Monitoring Stations (PAMS) Program as a state implementation plan (SIP) revision, as required by section 182(c)(1) of the Clean Air Act. EPA approved the Photochemical Assessment Monitoring Stations (PAMS) Program on September 11, 1995 and made it part of Pennsylvania SIP. As with all components of the SIP, Pennsylvania must implement the program as submitted and approved by EPA.
              [60 FR 47084, Sept. 11, 1995]
            
            
              § 52.2036
              Base year emissions inventory.
              (a) EPA approves as a revision to the Pennsylvania State Implementation Plan the 1990 base year carbon monoxide emission inventory for Philadelphia County, submitted by the Secretary, Pennsylvania Department of Environmental Protection, on September 8, 1995 and October 30, 1995. This submittal consists of the 1990 base year stationary, area, non-road mobile and on-road mobile emission inventories in Philadelphia County for the pollutant carbon monoxide (CO).
              (b) The U.S. Steel—Fairless Hills 1990 VOC and NOX emissions for six emission units (no. 3 blast furnace, no.1 open hearth furnace, no. 1 soaking pits and no. 2 soaking pits (units 1-8 and units 9-16), and 80 in. hot strip mill), submitted August 11, 1995, are approved. U.S. Steel—Fairless Hills is located in Montgomery County, Pennsylvania, which is part of the Philadelphia severe ozone nonattainment area. The VOC and NOX 1990 emissions from the no. 3 blast furnace are zero for both pollutants. The VOC and NOX 1990 emissions from the no. 1 open hearth furnace are 6.9 TPY and 455.5 TPY, respectively. The VOC and NOX emissions from the no. 1 soaking pits are 6.6 TPY and 91.8 TPY, respectively. The VOC and NOX emissions from the no. 2 soaking pits (units 1-8) are 1.10 TPY and 21.0 TPY, respectively. The VOC and NOX emissions from the no. 2 soaking pits (units 9-16) are 1.10 TPY and 21.0 TPY, respectively. The VOC and NOX emissions from the 80 in. hot strip mill are 1.9 TPY and 688.6 TPY, respectively.
              (c) The 1990 NOX emissions for the no. 2 glass melting furnace at the General Glass—Jeannette plant, located in Westmoreland County, Pennsylvania is 508.2 tons per year. Westmoreland County is part of the Pittsburgh moderate ozone nonattainment area. The 1990 NOX emissions for the four kilns (no. 1 through 4) is 11.8 tons per year. This facility does not contain any other NOX emitting units.
              (d) EPA grants full approval to the 1990 VOC emission inventory for the Pittsburgh ozone nonattainment area, which was provided by Pennsylvania as an element of a March 22, 1996 submittal of the 15 Percent Rate-of-Progress Plan for the Pittsburgh-Beaver Valley ozone nonattainment area. Supplemental 1990 VOC inventory information and estimates were submitted by the Secretary of the Department of Environmental Protection on February 19, 1997 and on July 22, 1998, as formal amendments to the Pittsburgh 15 Percent Plan for Pittsburgh. EPA grants full approval to the final 1990 VOC emissions inventory estimates contained in Pennsylvania's July 22, 1998 SIP revision (which serves to supplement the 1990 VOC inventory information contained in Pennsylvania's March 22, 1996 and February 19, 1997 Pittsburgh-Beaver Valley 15% plan SIP revisions). The approved plan contains 1990 base year point, area, highway, and non-road mobile VOC emissions estimates for the 7-county Pittsburgh-Beaver Valley ozone nonattainment area (Allegheny, Armstrong, Beaver, Butler, Fayette, Washington, and Westmoreland Counties).

              (e) EPA approves as a revision to the Pennsylvania State Implementation Plan (SIP) the 1990 base year emission inventories for the Reading, Pennsylvania area (Berks County) submitted by the Secretary of the Environment, on January 28, 1997. This submittal consists of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories in the area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).
              (f) Sharon Steel Company 1990 VOC and NOX emissions for three emission units (Blast Furnace Operations, Basic Oxygen Furnace Shop, Blast Furnace Casthouse), submitted June 10, 1996, are approved. Sharon Steel Company is located in Mercer County, Pennsylvania, which is in a marginal ozone nonattainment area. The 1990 VOC and NOX emissions from the Blast Furnace Operations (flame suppression, heaters and torpedo cars, flare stack, tuyeres) are 0.4 TPY and 49.3 TPY, respectively. The 1990 VOC and NOX emissions from the Basic Oxygen Furnace Shop (scrap preheating, ladle preheating and heaters) are 1.4 TPY and 39.6 TPY, respectively. The 1990 VOC and NOX emissions from the Blast Furnace Casthouse are 205.4 TPY and 11.0 TPY, respectively.
              (g)-(h) [Reserved]
              (i) The 1990 VOC emission inventory for the Philadelphia ozone nonattainment area, submitted on September 12, 1996 by Pennsylvania Department of Environmental Protection, is approved, with the exception of the revisions to the emission inventory for those sources at United States Steel—Fairless that were approved in § 52.2036 (b) on April 9, 1996.
              (j) EPA is approving Pennsylvania's request that the 1990 emissions inventory for VOCs from R.R. Donnelley & Sons—East Plant be corrected to accurately reflect the 1990 emissions. The 1990 baseyear VOC emissions inventory will be corrected to 864 tons. Justification for the change in VOC emissions is described as follows:
              (1) For rotogravure operations, R.R. Donnelley & Sons Company (East Plant) initially assumed a 5% retention of solvent in the web, and then revised their assumption to 2% based on the amount of solvent actually being recovered by the six bed carbon adsorption system. Based on VOC emissions data submitted to PADEP for the year 1990, the actual VOC emissions from rotogravure operations was 794.51 tons. The figures were taken from data submitted to PADEP from the facility dated May 6, 1996 (subsequently submitted to EPA from PADEP via letter dated December 13, 1996).
              (2) For heatset web offset lithographic operations, boilers, and associated solvent cleaning equipment, R.R. Donnelley & Sons Company provided data calculating estimates for actual 1990 VOC emissions of 69.83 tons. The figures were taken from the facility's RACT proposal submitted to PADEP dated March 29, 1995.

              (k) Rockwell Heavy Vehicle, Inc., New Castle Forge Plant, Lawrence County—On April 8, 1998 the Pennsylvania Department of Environmental Protection requested that EPA include the CO, VOC and NOX emissions from this facility in the 1990 base year emission inventory. The CO, VOC and NOX emissions from the natural gas units and the spray booth of this facility are hereby approved as part of the 1990 point source inventory. The 1990 CO, VOC and NOX emissions from the natural gas units are 8.3 TPY, 1.2 TPY and 64.2 TPY, respectively. The 1990 VOC emissions from the spray booth is 12.1 TPY.
              (l) EPA approves, as a revision to the Pennsylvania State Implementation Plan, the 1990 NOx emission inventory for the Philadelphia area, submitted on July 31, 1998 by the Pennsylvania Department of Environmental Protection. The submittal consists of 1990 base year point, area, highway, and non-road mobile NOx emissions inventories for the five-county Philadelphia area (Bucks, Chester, Delaware, Montgomery, and Philadelphia Counties).
              (m) EPA approves the 1990 NOX base year emission inventory for the Pittsburgh-Beaver Valley area, submitted by the Pennsylvania Department of Environmental Protection on March 22, 1996 and supplemented on February 18, 1997.

              (n) EPA approves as a revision to the Pennsylvania SIP the 1990 base year CO emissions inventory for Southwestern Pennsylvania, including Allegheny, Armstrong, Beaver, Butler, Fayette, Washington and Westmoreland counties, submitted by the Secretary of the Pennsylvania Department of Environmental Protection on November 12, 1992, and as revised on August 17, 2001. This submittal consists of the 1990 base year inventory for point, area, off-road, and highway emissions for these counties, for the pollutant CO.

              (o) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2002 base year emissions inventories for the Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Pennsylvania Department of Environmental Protection on August 29, 2007 (as formally amended by Pennsylvania on December 10, 2009 and on April 12, 2010). This submittal consists of the 2002 base year point, area, non-road mobile, and on-road mobile source emission inventories for this area, for the following pollutants: Volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (p) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2002 base year emissions inventory for the Pittsburgh-Beaver Valley 1997 fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on November 10, 2009. The base year emissions inventory includes emissions estimates that cover the general source categories of point sources, area sources, on-road mobile sources, and non-road mobile sources. The pollutants that comprise the inventory are PM2.5, coarse particles (PM10), nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (q) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2002 base year emissions inventory for the Liberty-Clairton 1997 annual fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on June 17, 2011. The base year emissions inventory includes emissions estimates that cover the general source categories of point sources, area sources, on-road mobile sources, and non-road mobile sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (r) EPA approves as revisions to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Harrisburg-Lebanon-Carlisle and York 1997 annual fine particulate matter (PM2.5) nonattainment areas, and the Harrisburg-Lebanon-Carlisle-York 2006 24-hour PM2.5 nonattainment area submitted by the Pennsylvania Department of Environmental Protection on April 22, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, ammonia (NH3), and sulfur dioxide (SO2).

              (s) EPA approves as revisions to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Reading 1997 annual fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on November 25, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (t) EPA approves as revisions to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Allentown 2006 24-hour fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on September 5, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (u) EPA approves as revisions to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Pennsylvania portion of the Philadelphia Area for the 2006 24-hour fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on September 5, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).
              (v) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2011 base year lead emission inventory for the Lyons, Pennsylvania nonattainment area for the 2008 lead NAAQS. This SIP revision was submitted by the Acting Secretary of the Pennsylvania Department of Environmental Protection, on February 9, 2015. This submittal consists of the 2011 base year inventories for all relevant sources in the Lyons, Pennsylvania nonattainment area for the pollutant lead (Pb).

              (w) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Johnstown 1997 annual and 2006 24-hour fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on December 3, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (x) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Lancaster 1997 annual and 2006 24-hour fine particulate matter (PM2.5) nonattainment area submitted by the Pennsylvania Department of Environmental Protection on April 30, 2014. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, nitrogen oxides (NOX), volatile organic compounds (VOCs), ammonia (NH3), and sulfur dioxide (SO2).

              (y) EPA approves as a revision to the Pennsylvania State Implementation Plan the 2007 base year emissions inventory for the Liberty-Clairton 2006 24-hour PM2.5 nonattainment area submitted by the Pennsylvania Department of Environmental Protection, on behalf of Allegheny County Health Department, on June 21, 2013. The emissions inventory includes emissions estimates that cover the general source categories of point, area, nonroad, and onroad sources. The pollutants that comprise the inventory are PM2.5, NOX, VOCs, NH3, and SO2.
              (z) EPA approves as a revision to the Pennsylvania state implementation plan the 2010 base year emissions inventory for the North Reading, Pennsylvania nonattainment area for the 2008 lead NAAQS. This SIP revision was submitted by the Secretary of the Pennsylvania Department of Environmental Protection on August 10, 2015. This submittal consists of the 2010 base year emissions inventories for all relevant sources in the North Reading nonattainment area for the pollutant lead (Pb).
              (aa) EPA approves as a revision to the Pennsylvania state implementation plan the 2010 base year emissions inventory for the Lower Beaver Valley, Pennsylvania nonattainment area for the 2008 lead NAAQS. This SIP revision was submitted by the Pennsylvania Department of Environmental Protection on January 15, 2015. This submittal includes the 2010 base year emissions inventory for all relevant sources in the Lower Beaver Valley nonattainment area for the pollutant lead.

              (bb) EPA approves, as a revision to the Pennsylvania State Implementation Plan, the 2011 base year emissions inventories for the Allentown-Bethlehem-Easton, Lancaster, Pittsburgh-Beaver Valley, and Reading nonattainment areas, and the Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City nonattainment area for the 2008 8-hour ozone national ambient air quality standard submitted by the Pennsylvania Department of the Environmental on September 30, 2015. The 2011 base year emissions inventories includes emissions estimates that cover the general source categories of point sources, nonroad mobile sources, area sources, onroad mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOC), and carbon monoxide (CO).
              [61 FR 2931, Jan. 30, 1996]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2036, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2037
              Control strategy plans for attainment and rate-of-progress: Ozone.
              (a)-(b)(1) [Reserved]
              (2) Determination—EPA has determined that, as of July 19, 1995, the Reading ozone nonattainment area has attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to this area for so long as the area does not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in the Reading ozone nonattainment area, these determinations shall no longer apply.
              (c) VOC and NOX RACT determination for six emission units at U.S. Steel—Fairless: no. 3 blast furnace, no. 1 open hearth furnace, no. 1 soaking pits, no. 2 soaking pits (units 1-8), no. 2 soaking pits (units 9-16), 80 in. hot strip mill. The NOX RACT determination for all the soaking pits and the 80 in. hot strip mill is low excess air (LEA), which is expected to result in a 13.5% emission reduction. NOX RACT for the other sources is determined to be good operating practices to minimize NOX emissions. VOC RACT for all the above sources is determined to be good operating practices to minimize VOC emissions.
              (d) NOX RACT determination for the no. 2 glass melting furnace and the four kilns at the General Glass—Jeannette plant, which manufactured flat glass, is the current operation, consisting of no additional controls.
              (e) Sharon Steel Company—VOC and NOX RACT determination for three emission units at Sharon Steel Company, not covered by plan approval PA 43-017: Blast Furnace Operations (flame suppression, heaters and torpedo cars, tuyeres), Basic Oxygen Furnace Shop (scrap preheating, ladle preheating and heaters), Blast Furnace Casthouse. NOX RACT for the Blast Furnace Operations is determined to be good air pollution control practices such that NOX emissions do not exceed: 100 pounds of NOX per million cubic feet (lb NOX/MMft3) of natural gas and 10.69 tons of NOX per year (TPY) for flame suppression, heaters, and torpedo cars; and 140 lb NOX/MMft3 of natural gas and 0.6 TPY for tuyeres. VOC RACT for the Blast Furnace Operations is determined to be good air pollution control practices such that VOC emissions do not exceed: 3.8 lb VOC/MMft3 of natural gas and 0.41 TPY for flame suppression, heaters and torpedo cars; and 2.8 lb VOC/MMft3 of natural gas and 0.01 TPY for tuyeres. NOX RACT for the Basic Oxygen Furnace Shop is determined to be good air pollution control practices such that NOX emissions do not exceed: 100 lb NOX/MMft3 of natural gas and 1.1 TPY for scrap preheating; and 140 lb NOX/MMft3 of natural gas and 10.8 TPY for ladle preheating and heaters. VOC RACT for the Basic Oxygen Furnace Shop is determined to be good air pollution control practices such that VOC emissions do not exceed: 3.8 lb VOC/MMft3 of natural gas and 0.04 TPY for scrap preheating; and 2.8 lb VOC/MMft3 of natural gas and 0.22 TPY for ladle preheating and heaters. NOX RACT for the Blast Furnace Casthouse is determined to be good air pollution control practices such that NOX emissions do not exceed 0.03 lb NOX/ton of steel processed and 11.0 TPY.

              (f) Pennsylvania Electric Company—Williamsburg Station—VOC and NOX RACT determination for three emission units at Pennsylvania Electric Company (Penelec)—Williamsburg Station: unit #1 boiler, auxiliary boiler, fugitive VOC sources. NOX and VOC RACT for the unit #11 boiler is determined to be good air pollution control practices such that emissions limits shall be 21.7 pounds of NOX per ton of coal fired (lb/ton) and 0.1459 lb/MMBtu of No. 2 oil fired with annual fuel usage records, and no more than 867 tons per year (TPY) of NOX and 3 TPY of VOC. NOX and VOC RACT for the auxiliary boiler is determined to be the requirements of 25 Pa Code 129.93 (c)(1), pertaining to units with individual rated gross heat inputs less than 20 million British thermal units per hour (MMBtu/hr) of operation maintenance and operation in accordance with manufacturer's specifications, and the units are operated using good air pollution control practices.
              (g) Caparo Steel Company—VOC and NOX RACT determination for four emission units at Caparo Steel Company, not covered by operating permit OP 43-285: Package boilers, BW boiler #1, BW boiler #2, and BW boiler #3. NOX RACT for the package boilers is determined to be good air pollution control practices such that NOX emissions do not exceed 550 pounds of NOX per million cubic feet (lb NOX/MMft3) of natural gas and 529.82 tons of NOX per year (TPY). VOC RACT for the package boilers is determined to be good air pollution control practices such that VOC emissions do not exceed 1.4 lb VOC/MMft3 of natural gas and 1.35 TPY. NOX RACT for each of the BW boilers is determined to be good air pollution control practices such that NOX emissions do not exceed 23 lb NOX/MMft3 of BFG and 80.1 TPY.
              (h) VOC RACT determination for four emission units at Mercersburg Tanning Company—Franklin County: Spray Lines 3 thru 7, Attic Line, Spray Lines A and B, Spray Line C. The VOC RACT determination is as follows: for Spray Lines 3 thru 7; all work transferred to Spray Lines A and B, for Attic Line; all work transferred to Spray Line C, for Spray Lines A and B; vented to a Regenerative Thermal Oxidizer (RTO) with required 100% capture efficiency and 97% destruction efficiency, for Spray Line C; coating restrictions of 3.5 lb VOC/gal (less water) on base coats and 2.8 lb VOC/gal (less water) on intermediate coats. VOC RACT for cleaning solvents associated with Lines A and B vented to RTO and water utilized as cleaning solvent for Line C.
              (i)(1) EPA approves the Commonwealth of Pennsylvania's Post 1996 (ROP) plan SIP revision for milestone years 1999, 2002, and 2005 for the Pennsylvania portion of the Philadelphia-Wilmington-Trenton severe ozone nonattainment area. These revisions were submitted by the Pennsylvania Department of Environmental Protection on April 30, 1998, July 31, 1998 and supplemented on February 25, 2000.
              (2) EPA approves revisions to the Pennsylvania State Implementation Plan, submitted by the Secretary of the Pennsylvania Department of the Environmental Protection on February 23, 2004. These revisions amend Pennsylvania's rate-of-progress (ROP) plan for year 2005 for its Pennsylvania portion of the Philadelphia-Wilmington-Trenton 1-hour ozone nonattainment area. These revisions update the 2005 ROP plan's 1990 and 2005 motor vehicle emissions inventories and motor vehicle emissions budgets to reflect the use of the MOBILE6 emissions model, and establish revised motor vehicle emissions budgets of 79.69 tons per day (tpd) of volatile organic compounds and 144.73 tpd of nitrogen oxides.
              (j) EPA approves the one hour ozone attainment demonstration SIP for the Philadelphia-Wilmington-Trenton area submitted by the Pennsylvania Department of Environmental Protection on April 30, 1998, August 21, 1998, February 25, 2000 and July 19, 2001 including its RACM analysis and determination. EPA is approving the enforceable commitments made to the attainment plan for the Philadelphia-Wilmington-Trenton severe ozone nonattainment area submitted by the Pennsylvania Department of Environmental Protection on July 31, 1998, February 25, 2000 and July 19, 2001. The enforceable commitments are to:
              (1) Submit measures by October 31, 2001 for additional emission reductions as required in the attainment demonstration test, and to revise the SIP and motor vehicle emissions budgets by October 31, 2001 if the additional measures affect the motor vehicle emissions inventory,
              (2) [Reserved]
              (3) Perform a mid-course review by December 31, 2003.

              (k) EPA approves the following mobile budgets of the post-1996 rate of progress plans and the 2005 attainment plan:
              
              
                Transportation Conformity Budgets for the Philadelphia Area
                
                  Type of control strategySIP
                  
                  Year
                  VOC(tpd)
                  
                  NOX
                    (tpd)
                  
                  Date of adequacy determination or SIPapproval date
                  
                
                
                  Post-1996 ROP Plan
                  1999
                  88.6
                  109.6
                  June 23, 2000 (65 FR 36438, June 8, 2000).
                
                
                  Post-1996 ROP Plan
                  2002
                  69.52
                  93.13
                  June 23, 2000 (65 FR 36438, June 8, 2000).
                
                
                  Post-1996 ROP Plan
                  2005
                  79.69
                  144.73
                  June 21, 2004 (May 21, 2004, 69 FR 29240).
                
                
                  Attainment Demonstration
                  2005
                  79.69
                  144.73
                  June 12, 2003 (68 FR 31700, May 28, 2003).
                
              
              (1)-(2) [Reserved]

              (l) EPA approves the Commonwealth of Pennsylvania's revised 1990 and the 2005 VOC and NOX highway mobile emissions inventories and the 2005 motor vehicle emissions budgets for the 1-hour ozone attainment SIP for the Philadelphia-Wilmington-Trenton severe ozone nonattainment area. These revisions were submitted by the Pennsylvania Department of Environmental Protection on January 17, 2003. Submission of these revised MOBILE6-based motor vehicle emissions inventories was a requirement of EPA's approval of the attainment demonstration under paragraph (j) of this section.
              (m) Determination—EPA has determined that, as of July 27, 2007, the Franklin County ozone nonattainment area has attained the 1-hour ozone standard and that the following requirements of section 172(c)(2) of the Clean Air Act do not apply to this area for so long as the area does not monitor any violations of the 1-hour ozone standard of 40 CFR 50.9: the attainment demonstration and reasonably available control measure requirements of section 172(b)(1), the reasonable further progress requirement of section 172(b)(2), and the related contingency requirements of section 172(c)(9). If a violation of the 1-hour ozone NAAQS is monitored in the Franklin County 1-hour ozone nonattainment area, these determinations shall no longer apply.
              (n) Based upon EPA's review of the air quality data for the 3-year period 2003 to 2005, EPA has determined that the Philadelphia-Wilmington-Trenton severe 1-hour ozone nonattainment area attained the 1-hour ozone NAAQS by the applicable attainment date of November 15, 2005. EPA also has determined that the Philadelphia-Wilmington-Trenton severe 1-hour ozone nonattainment area is not subject to the imposition of the section 185 penalty fees.
              (o) EPA approves revisions to the Pennsylvania State Implementation Plan consisting of the 2008 reasonable further progress (RFP) plan, reasonably available control measure demonstration, and contingency measures for the Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Pennsylvania Department of Environmental Protection on August 29, 2007 (as formally amended by Pennsylvania on December 10, 2009 and April 12, 2010).
              (p) EPA approves the following 2008 RFP motor vehicle emissions budgets (MVEBs) for the Pennsylvania portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ 1997 8-hour ozone moderate nonattainment area submitted by the Secretary of the Pennsylvania Department of Environmental Protection on August 29, 2007 (as formally amended by Pennsylvania on December 10, 2009):
              
                Transportation Conformity Emissions Budgets for the Pennsylvania Portion of the Philadelphia-Wilmington-Atlantic City, PA-DE-MD-NJ Area
                
                  Type of control strategy SIP
                  Year
                  VOC (TPD)
                  NOX (TPD)
                  Effective date of adequacy determination or SIP approval
                
                
                  Rate of Progress Plan
                  2008
                  61.09
                  108.78
                  January 5, 2009 (73 FR 77682), published December 19, 2008.
                
              
              
              (q) Determination of attainment—In accordance with 40 CFR 51.918, EPA has determined that Pittsburgh-Beaver Valley 8-hour ozone nonattainment area has attained the 1997 8-hour ozone standard and that certain requirements of section 172(c) of the Clean Air Act are suspended as long as the nonattainment area continues to meet the 1997 8-hour ozone NAAQS. This determination is based upon complete, quality assured, and certified ambient air monitoring data that show the area has monitored attainment of the 1997 8-hour ozone NAAQS for the 2007 to 2009 monitoring period. Complete, quality-assured air monitoring data for 2010 are consistent with continued attainment. This determination suspends the obligation of the Commonwealth of Pennsylvania to submit an attainment demonstration and associated reasonably available control measures (RACM), a reasonable further progress (RFP) plan, contingency measures, and other planning requirements related to attainment of the 1997 8-hour ozone NAAQS for the Pittsburgh Area for as long as the area continues to meet the 1997 8-hour ozone NAAQS. If a violation of the1997 8-hour ozone NAAQS is monitored in the Pittsburgh-Beaver Valley 8-hour ozone nonattainment area, this determination shall no longer apply.
              (r) Determination of attainment. EPA has determined, as of March 26, 2012, that based on 2008 to 2010 ambient air quality data, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area has attained the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual 8-hour ozone NAAQS.
              (s) Determination of attainment. EPA has determined, as of April 4, 2013, that based on 2009 to 2011 ambient air quality data, the Pittsburgh-Beaver Valley, PA moderate nonattainment area has attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS). This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              (t) On July 14, 2012, Pennsylvania repealed the provisions set forth in Sections 130.101 through 130.108 pertaining to Portable Fuel Containers. Pennsylvania's regulations in the Pennsylvania State Implementation Plan were removed because they are superseded by more stringent Federal requirements codified at 40 CFR 59.600 through 59.699, relating to control of evaporative emissions from new and in-use portable fuel containers.
              [46 FR 17553, Mar. 19, 1981]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2037, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2038
              Rate of Progress Plans: Ozone.
              (a) EPA grants full approval to Pennsylvania's 15 Percent Rate of Progress Plan for the Pittsburgh-Beaver Valley ozone nonattainment area, submitted by the Secretary of the Pennsylvania Department of Environmental Protection on March 22, 1996, as formally revised on February 18, 1997 and on July 22, 1998.
              (b) EPA grants full approval to the 15 Percent Rate of Progress Plan for Pennsylvania's portion of the Philadelphia-Wilmington-Trenton ozone nonattainment area. The area that is the subject of this action encompasses Bucks, Chester, Delaware, Philadelphia, and Montgomery Counties. The plan was formally submitted to EPA by the Secretary of the Pennsylvania Department of Environmental Protection on September 12, 1996, and was formally revised on April 10, 1997 and June 5, 1998.
              [66 FR 17638, Apr. 3, 2001, as amended at 66 FR 44548, Aug. 24, 2001]
            
            
              
              § 52.2039
              Interstate transport.

              The EPA has made a finding pursuant to section 126 of the Clean Air Act (the Act) that emissions of sulfur dioxide (SO2) from the Portland Generating Station in Northampton County, Upper Mount Bethel Township, Pennsylvania (Portland) significantly contribute to nonattainment and interfere with maintenance of the 1-hour SO2 national ambient air quality standard (NAAQS) in New Jersey. The owners and operators of Portland shall comply with the requirements in paragraphs (a) through (d) of this section.

              (a) The owners and operators of Portland shall not, at any time later than one year after the effective date of the section 126 finding, emit SO2 (as determined in accordance with part 75 of this chapter) in excess of 6,253 pounds per hour (lb/hr) for unit 1 (identified with source ID 031 in Title V Permit No. 48-0006) and unit 2 (identified with source ID 032 in Title V Permit No. 48-0006) combined;

              (b) The owners and operators of Portland shall not, at any time later than three years after the effective date of the section 126 finding, emit SO2 (as determined in accordance with part 75 of this chapter) in excess of the following limits:
              (1) 1,105 lb/hr and 0.67 pounds per million British Thermal Unit (lb/mmBtu) for unit 1; and
              (2) 1,691 lb/hr and 0.67 lb/mmBtu for unit 2.
              (c) The owners and operators of Portland shall comply with the following requirements:

              (1) Perform air modeling to demonstrate that, starting no later than three years after the effective date of the section 126 finding, emissions from Portland will not significantly contribute to nonattainment or interfere with maintenance of the 1-hour SO2 NAAQS in New Jersey, in accordance with the following requirements:
              (i) No later than six months after the effective date of the section 126 finding, submit to the EPA a modeling protocol that is consistent with the EPA's Guideline on Air Quality Models, as codified at 40 CFR Part 51, Appendix W, and that includes all units at the Portland Generating Station in the modeling.
              (ii) Within 15 business days of receipt of a notice from the EPA of any deficiencies in the modeling protocol under paragraph (d)(1)(i) of this section, submit to the EPA a revised modeling protocol to correct any deficiencies identified in such notice.
              (iii) No later than one year after the effective date of the section 126 finding, submit to the EPA a modeling analysis, performed in accordance with the modeling protocol under paragraphs (c)(1)(i) and (c)(1)(ii) of this section, for the compliance methods identified in the notice required by paragraph (c)(2) of this section.
              (2) No later than one year after the effective date of the section 126 finding, submit to the EPA the compliance method selected by the owners and operators of Portland to achieve the emissions limits in paragraph (b) of this section.
              (3) Starting six months after the effective date of the section 126 finding and continuing every six months until three years after the effective date of the section 126 finding, submit to the EPA progress reports on the implementation of the methods to achieve compliance with emissions limits in paragraphs (a) and (b) of this section, including status of design, technology selection, development of technical specifications, awarding of contracts, construction, shakedown, and compliance demonstrations as applicable. These reports shall include:
              (i) An interim project report, no later than one year after the effective date of the section 126 finding, that demonstrates compliance with the emission limit in paragraph (a) of this section.

              (ii) A final project report, submitted no later than 60 days after three years after the effective date of the section 126 finding, that demonstrates compliance with the emission limits in paragraph (b) of this section and that includes at least one month of SO2 emission data from Portland's continuous SO2 emission monitor, and that includes the date when full operation of controls was achieved at Portland after shakedown.

              (4) The requirements in paragraphs (c)(1) and (c)(3) of this section shall not apply if the notice required by paragraph (c)(2) of this section indicates that the owners and operators of Portland have decided to completely and permanently cease operation of unit 1 and unit 2 as the method of compliance with paragraphs (a) and (b) and with section 126 of the Act.
              (d) Compliance with the lb/mmBtu limitations in paragraph (b) of this section is determined on a 30 boiler operating day rolling average basis. Boiler operating day for the purposes of this paragraph means a 24-hour period between midnight and the following midnight during which any fuel is combusted in the units identified in paragraph (a) of this section.
              [76 FR 69076, Nov. 7, 2011, as amended at 77 FR 26447, May 4, 2012]
            
            
              § 52.2040
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of Pennsylvania and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Pennsylvania's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of Pennsylvania's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of Pennsylvania and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Pennsylvania and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Pennsylvania's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of Pennsylvania's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48373, Aug. 8, 2011, as amended at 81 FR 74586, 74600, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              
              § 52.2041
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Pennsylvania and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Pennsylvania's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Pennsylvania's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48374, Aug. 8, 2011, as amended at 81 FR 74586, Oct. 26, 2016]
            
            
              § 52.2042
              Visibility protection.
              (a) Regional Haze. The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by Pennsylvania on December 20, 2010, does not include fully approvable measures for meeting the requirements of 40 CFR 51.308(d)(3) and 51.308(e) with respect to emissions of NOX and SO2 from electric generating units. EPA has given limited approval and limited disapproval to the plan provisions addressing these requirements.
              (b) Measures Addressing Limited Disapproval Associated With NO
                X. The deficiencies associated with NOX identified in EPA's limited disapproval of the regional haze plan submitted by Pennsylvania on December 20, 2010, are satisfied § 52.2040.
              (c) Measures Addressing Limited Disapproval Associated With SO
                2. The deficiencies associated with SO2 identified in EPA's limited disapproval of the regional haze plan submitted by Pennsylvania on December 20, 2010, are satisfied by § 52.2041.
              [77 FR 33658, June 7, 2012]
            
            
              § 52.2043
              Control strategy for maintenance plans: ozone.

              (a) As of December 26, 2013, EPA approves the following revised 2009 and 2018 point source inventory for nitrogen oxides (NOX) and volatile organic compounds (VOCs) for the Lancaster 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                  Tons per day VOCs
                
                
                  Lancaster 1997 8-Hour Ozone Maintenance Area
                  2009
                  3.2
                  5.5
                
                
                  Lancaster 1997 8-Hour Ozone Maintenance Area
                  2018
                  3.6
                  7.7
                
              

              (b)(1) As of March 31, 2014, EPA approves the following revised 2009 and 2018 point source inventory for nitrogen oxides (NOX) for the Reading 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2009
                  11.5
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2018
                  12.6
                
              

              (2) As of March 31, 2014, EPA approves the following revised 2009 and 2018 area source inventory for nitrogen oxides (NOX) for the Reading 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2009
                  2.3
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2018
                  2.1
                
              

              (c) As of May 16, 2014, EPA approves the following revised 2009 and 2018 point source inventory for nitrogen oxides (NOX) for the Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons perday NOX
                    
                  
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area
                  2009
                  27.0
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area
                  2018
                  26.1
                
              

              (d) As of June 15, 2015, EPA approves the following revised 2009 and 2018 point source inventory for nitrogen oxides (NOX) for the Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2009
                  7.7
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2018
                  5.8
                
              

              (e) As of June 15, 2015, EPA approves the following revised 2018 area source inventory for nitrogen oxides (NOX) for the Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2018
                  7.5
                
              

              (f) As of June 15, 2015, EPA approves the following general conformity budgets for 2009 and 2018 for nitrogen oxides (NOX) for the Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2009
                  1.0
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2018
                  1.0
                
              
              [78 FR 78265, Dec. 26, 2013, as amended at 79 FR 17877, Mar. 31, 2014; 79 FR 28438, May 16, 2014; 80 FR 34065, June 15, 2015]
            
            
              §§ 52.2044-52.2051
              [Reserved]
            
            
              § 52.2052
              Motor vehicle emissions budgets for Pennsylvania ozone areas.

              (a) As of December 26, 2013, EPA approves the following revised 2009 and 2018 Motor Vehicle Emissions Budgets (MVEBs) for nitrogen oxides (NOX) and volatile organic compounds (VOCs) for the Lancaster 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                  Tons per day VOCs
                
                
                  Lancaster 1997 8-Hour Ozone Maintenance Area
                  2009
                  35.18
                  14.29
                
                
                  Lancaster 1997 8-Hour Ozone Maintenance Area
                  2018
                  20.57
                  10.14
                
              

              (b) As of March 31, 2014, EPA approves the following revised 2009 and 2018 Motor Vehicle Emissions Budgets (MVEBs) for nitrogen oxides (NOX) for the Reading 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2009
                  29.0
                
                
                  Reading 1997 8-Hour Ozone Maintenance Area
                  2018
                  14.9
                
              

              (c) As of May 16, 2014, EPA approves the following revised 2009 and 2018 Motor Vehicle Emissions Budgets (MVEBs) for nitrogen oxides (NOX) for the Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons perday NOX
                    
                  
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area (Lehigh and Northampton Counties)
                  2009
                  39.18
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area (Lehigh and Northampton Counties)
                  2018
                  20.41
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area (Carbon County)
                  2009
                  6.90
                
                
                  Allentown-Bethlehem-Easton 1997 8-Hour Ozone Maintenance Area (Carbon County)
                  2018
                  3.54
                
              

              (d) As of June 15, 2015, EPA approves the following revised 2009 and 2018 Motor Vehicle Emissions Budgets (MVEBs) for nitrogen oxides (NOX) for the Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons per day NOX
                  
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2009
                  59.3
                
                
                  Scranton/Wilkes-Barre 1997 8-Hour Ozone Maintenance Area
                  2018
                  30.5
                
              
              [78 FR 78266, Dec. 26, 2013, as amended at 79 FR 17878, Mar. 31, 2014; 79 FR 28438, May 16, 2014; 80 FR 34065, June 15, 2015]
            
            
              § 52.2053
              The Motor Vehicle Emissions Budgets for the Pennsylvania Counties in the Philadelphia-Wilmington, PA-NJ-DE 1997 Fine Particulate Matter Nonattainment Area

              As of April 3, 2013, EPA approves the following revised 2009 Motor Vehicle Emissions Budgets (MVEBs) for fine particulate matter (PM2.5) and nitrogen oxides (NOX) for the Pennsylvania Counties in the Philadelphia-Wilmington, PA-NJ-DE 1997 PM2.5 Nonattainment Area submitted by the Secretary of the Pennsylvania Department of Environmental Protection:
              
                
                  Applicable geographic area
                  Year
                  Tons peryear
                    NOX
                    
                  
                  Tons peryear
                    PM2.5
                    
                  
                
                
                  Pennsylvania Counties in the Philadelphia-Wilmington, PA-NJ-DE 1997 Fine Particulate Matter Nonattainment Area
                  2009
                  57,218.3
                  1,907.5
                
              
              [78 FR 19993, Apr. 3, 2013]
            
            
              § 52.2054
              Control of asphalt paving material.
              (a) Notwithstanding any provisions to the contrary in the Pennsylvania Implementation Plan, the Pennsylvania Department of Transportation shall restrict the annual usage of asphalts to the limits listed below in the following sixteen county area of Pennsylvania: Allegheny, Armstrong, Beaver, Butler, Cambria, Clarion, Fayette, Green, Indiana, Jefferson, Lawrence, Mercer, Somerset, Venango, Washington, and Westmoreland Counties:
              (1) No more than twenty percent of the total amount of liquid bituminous asphalt paving material used shall be cutback asphalt; and

              (2) No more than 2,615,000 gallons of cutback asphalts shall be used, of which no more than 1,400,000 gallons may be used for dust palliative work on roadways and shoulders; and
              (3) No more than 2,500,000 gallons total of emulsion Class E-4 and Class E-5 shall be used unless an equivalent reduction in the use of cutbacks is made to balance the additional hydrocarbon emissions from emulsions.
              (b) The Pennsylvania Department of Transportation is required to submit to the Pennsylvania Department of Environmental Resources, on a quarterly basis, reports which list for each of the affected counties the number of gallons of each class of asphalt used. The first quarterly reports will be submitted in October 1977 for the period between July 1, 1977, and September 30, 1977. Copies of all reports will also be forwarded to Region III, EPA.
              [42 FR 54417, Oct. 6, 1977]
            
            
              § 52.2055
              Control strategy: Lead.
              (a) Determination of attainment. EPA has determined, as of December 29, 2014, based on quality-assured ambient air quality data for 2011 to 2013, that the Lyons, PA nonattainment area has attained the 2008 Pb NAAQS. This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 Pb NAAQS. If EPA determines, after notice-and-comment rulemaking, that this area no longer meets the 2008 Pb NAAQS, the corresponding determination of attainment for that area shall be withdrawn.
              (b) EPA approves the state implementation plan for the North Reading, Pennsylvania nonattainment area for the 2008 lead NAAQS. This SIP revision including reasonably available control measures, reasonably available control technology, contingency measures, and attainment demonstration was submitted by the Secretary of the Pennsylvania Department of Environmental Protection on August 10, 2015.
              (c) EPA approves the state implementation plan for the Lower Beaver Valley, Pennsylvania nonattainment area for the 2008 lead NAAQS. This SIP revision includes reasonably available control measures, reasonably available control technology, contingency measures, and an attainment demonstration submitted by the Pennsylvania Department of Environmental Protection on January 15, 2015.
              [79 FR 77915, Dec. 29, 2014, as amended at 81 FR 20542, Apr. 8, 2016; 81 FR 24029, Apr. 25, 2016]
            
            
              § 52.2056
              Determinations of attainment.

              (a) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Harrisburg-Lebanon-Carlisle (Harrisburg) fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Harrisburg PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Johnstown fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Johnstown PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (c) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Lancaster fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Lancaster PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (d) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the York fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the York PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (e) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Reading fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Reading PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).
              (f) Based upon EPA's review of the air quality data for the 3-year period 2008 to 2010, EPA determined that Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 8-hour ozone moderate nonattainment area (the Philadelphia Area) attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of June 15, 2011. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia Area nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).

              (g) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Philadelphia-Wilmington, PA-NJ-DE fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia-Wilmington, PA-NJ-DE PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (h) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Pittsburgh-Beaver Valley fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Pittsburgh-Beaver Valley PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).
              (i) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, the Pittsburgh-Beaver Valley, PA moderate nonattainment area has attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2010. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Pittsburgh-Beaver Valley, PA moderate nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).

              (j) EPA has determined, based on quality-assured air monitoring data for 2009-2011, that the Liberty-Clairton, PA fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 national ambient air quality standards (NAAQS) by the applicable attainment date of December 31, 2011. Therefore, EPA has met the requirement of CAA section 188(b)(2) to determine, based on the area's air quality as of the attainment date, whether the area attained the 1997 annual PM2.5 NAAQS.
              (k) The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Allentown-Bethlehem-Easton, PA 2008 ozone Marginal nonattainment area has attained the 2008 8-hour ozone NAAQS by the applicable attainment date of July 20, 2015. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the 2008 8-hour ozone NAAQS. The EPA also determined that the Allentown-Bethlehem-Easton, PA marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              (l) The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Lancaster, PA 2008 ozone Marginal nonattainment area has attained the 2008 8-hour ozone NAAQS by the applicable attainment date of July 20, 2015. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the 2008 8-hour ozone NAAQS. The EPA also determined that the Lancaster, PA Marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              (m) The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Reading, PA 2008 ozone Marginal nonattainment area has attained the 2008 8-hour ozone NAAQS by the applicable attainment date of July 20, 2015. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the 2008 8-hour ozone NAAQS. The EPA also determined that the Reading, PA Marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              (n) EPA has determined based on 2013 to 2015 ambient air quality monitoring data, that the Pittsburgh-Beaver Valley, Pennsylvania marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the 2008 8-hour ozone NAAQS. EPA also determined that the Pittsburgh-Beaver Valley, Pennsylvania marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              (o) Based upon EPA's review of the air quality data for the 3-year period 2013 to 2015, Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE marginal ozone nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              [76 FR 45427, July 29, 2011, as amended at 77 FR 17344, Mar. 26, 2012; 77 FR 28785, May 15, 2012; 77 FR 62150, Oct. 12, 2012; 78 FR 20246, Apr. 4, 2013; 78 FR 63883, Oct. 25, 2013; 81 FR 26710, May 4, 2016; 81 FR 87820, Dec. 6, 2016; 82 FR 50820, Nov. 2, 2017]
            
            
              § 52.2057
              [Reserved]
            
            
              § 52.2058
              Prevention of significant air quality deterioration.

              (a) The requirements of sections 160 through 165 of the Clean Air Act are met by the regulations (25 PA Code § 127.81 through 127.83) adopted by the Pennsylvania Environmental Resources on October 28, 1983. All PSD permit applications and requests for modifications thereto should be submitted to: Pennsylvania Department of Environmental Resources, Bureau of Air Quality Control, P.O. Box 8468, 400 Market Street, Harrisburg, Pennsylvania 17105. ATTN: Abatement and Compliance Division.
              (b) [Reserved]
              [78 FR 33985, June 6, 2013]
            
            
              § 52.2059
              Control strategy: Particulate matter.
              (a) [Reserved]
              (b) EPA approves the PM-10 attainment demonstration for the Liberty Borough Area of Allegheny County submitted by the Pennsylvania Department of Environmental Protection on January 6, 1994.
              (c) Determination of Attainment. EPA has determined, as of August 25, 2008, the Harrisburg-Lebanon-Carlisle, Pennsylvania nonattainment area for the 1997 PM2.5 NAAQS has attained the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration and associated reasonably available measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.

              (d) Determination of Clean Data. EPA has determined, as of September 25, 2009, the Johnstown (Cambria and Indiana Counties), Lancaster (Lancaster County), Reading (Berks County) and York (York County), Pennsylvania nonattainment areas have clean data for the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for these areas to submit an attainment demonstration, associated reasonably available measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as these areas continue to meet the 1997 PM2.5 NAAQS.
              (e) Determination of Clean Data. EPA has determined, as of March 29, 2012, that based on 2008 to 2010 ambient air quality data, the Harrisburg-Lebanon-Carlisle-York, Allentown, Johnstown, and Lancaster nonattainment areas have attained the 24-hour 2006 PM2.5 NAAQS. These determinations, in accordance with 40 CFR 51.1004(c), suspend the requirements for these areas to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as these areas continue to meet the 24-hour 2006 PM2.5 NAAQS.
              (f) Determination of Attainment. EPA has determined, as of May 16, 2012, that based on 2007 to 2009 and 2008 to 2010 ambient air quality data, the Philadelphia-Wilmington, PA-NJ-DE nonattainment area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (g) Determination of Attainment. EPA has determined, as of October 12, 2012, that based on 2008 to 2010 and 2009 to 2011 ambient air quality data, the Pittsburgh-Beaver Valley fine particle (PM2.5) nonattainment area has attained the 1997 annual PM2.5 national ambient air quality standards (NAAQS). This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for the Pittsburgh-Beaver Valley PM2.5 nonattainment area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (h) Determination of Attainment. EPA has determined, as of January 7, 2013, that based on 2008 to 2010 and 2009 to 2011 ambient air quality data, the Philadelphia-Wilmington, PA-NJ-DE fine particulate matter (PM2.5) nonattainment area has attained the 2006 24-hour PM2.5 national ambient air quality standards (NAAQS). This determination suspends the requirements for the Commonwealth of Pennsylvania to submit, for the Philadelphia-Wilmington, PA-NJ-DE PM2.5 area, an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2006 24-hour PM2.5 NAAQS.
              (i) Determination of Attainment. EPA has determined, as of October 25, 2013, based on quality-assured ambient air quality data for 2009 to 2011 and 2010 to 2012 ambient air quality data, that the Liberty-Clairton, PA nonattainment area has attained the 1997 annual fine particle (PM2.5) national ambient air quality standards (NAAQS). This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS. If EPA determines, after notice-and-comment rulemaking, that this area no longer meets the 1997 annual PM2.5 NAAQS, the corresponding determination of attainment for that area shall be withdrawn.
              (j) Determination of Clean Data. EPA has determined, as of May 2, 2014, that based on 2010-2012 ambient air quality data, the Pittsburgh-Beaver Valley, Pennsylvania fine particulate matter (PM2.5) nonattainment area has attained the 2006 24-hour PM2.5 national ambient air quality standards (NAAQS) and approves the motor vehicle emission budgets used for transportation conformity purposes. This determination suspends the requirements for the Pittsburgh-Beaver Valley, Pennsylvania PM2.5 nonattainment area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2006 24-hour PM2.5 NAAQS. If EPA determines, after notice-and-comment rulemaking, that this area no longer meets the 2006 24-hour PM2.5 NAAQS, the corresponding determination of attainment for that area shall be withdrawn.
              

                Pittsburgh-Beaver Valley's Motor Vehicle Emission Budgets for the 2006 PM2.5 NAAQS
                
                  Geographic area
                  Year
                  PM2.5
                    (tons/year)
                  
                  NOX
                    (tons/year)
                  
                
                
                  Pittsburgh Area
                  2011
                  961.71
                  28,973.05
                
              

              (k) EPA approves the maintenance plan for the Harrisburg-Lebanon-Carlisle nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on April 22, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for the Dauphin, Lebanon and Cumberland Counties to be applied to all future transportation conformity determination and analyses for the Harrisburg-Lebanon-Carlisle nonattainment area for the 1997 annual PM2.5 NAAQS.
              

                Harrisburg-Lebanon-Carlisle Area's Motor Vehicle Emission Budgets for Cumberland and Dauphin Counties for the 1997 Annual PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  2017
                  365
                  10,287
                  12/8/14
                
                
                   
                  2025
                  275
                  7,024
                  12/8/14
                
              
              
              

                Harrisburg-Lebanon-Carlisle Area's Motor Vehicle Emission Budgets for Lebanon County for the 1997 Annual PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  2017
                  76
                  2,252
                  12/8/14
                
                
                   
                  2025
                  52
                  1,446
                  12/8/14
                
              

              (l) EPA approves the maintenance plan for the York nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on April 22, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for the York County to be applied to all future transportation conformity determination and analyses for the York nonattainment area for the 1997 annual PM2.5 NAAQS.
              

                York Area's Motor Vehicle Emission Budgets for the 1997 Annual PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  2017
                  192
                  5,390
                  12/08/14
                
                
                   
                  2025
                  144
                  3,398
                  12/8/14
                
              

              (m) EPA approves the maintenance plan for the Harrisburg-Carlisle-Lebanon-York PM2.5 nonattainment area for the 2006 24-hour PM2.5 submitted by the Commonwealth of Pennsylvania on April 22, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for the Dauphin, Lebanon, Cumberland, and York Counties be applied to all future transportation conformity determination and analyses for the Harrisburg-Carlisle-Lebanon-York nonattainment area for the 2006 24-hour PM2.5 NAAQS.
              

                Harrisburg-Carlisle-Lebanon-York Area's Motor Vehicle Emission Budgets for the 2006 24-Hour PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIPapproval
                  
                
                
                  Maintenance Plan
                  2017
                  365
                  10,287
                  12/8/14
                
                
                   
                  2025
                  275
                  7,024
                  12/8/14
                
                
                  Maintenance Plan
                  2017
                  76
                  2,252
                  12/8/14
                
                
                   
                  2025
                  56
                  1,446
                  12/08/14
                
                
                  Maintenance Plan
                  2017
                  192
                  5,390
                  12/8/14
                
                
                   
                  2025
                  144
                  3,398
                  12/8/14
                
              

              (n) EPA approves the maintenance plan for the Reading nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on November 25, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for Berks County to be applied to all future transportation conformity determinations and analyses for the Reading nonattainment area for the 1997 annual PM2.5 NAAQS.
              
              

                Reading Area's Motor Vehicle Emission Budgets for the 1997 Annual PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  200
                  5,739
                  3/4/15
                
                
                   
                  2025
                  146
                  3,719
                  3/4/15
                
              

              (o) EPA approves the maintenance plan for the Allentown nonattainment area for the 2006 24-hour PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on September 5, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for Lehigh and Northampton Counties to be applied to all future transportation conformity determinations and analyses for the Allentown nonattainment area for the 2006 24-hour PM2.5 NAAQS.
              

                Allentown Area's Motor Vehicle Emission Budgets for the 2006 24-Hour PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  297
                  8,081
                  April 13, 2015.
                
                
                   
                  2025
                  234
                  5,303
                  April 13, 2015.
                
              

              (p) EPA approves the maintenance plan for the Pennsylvania portion of the Philadelphia nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on September 5, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Pennsylvania portion of the Philadelphia nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
              

                Pennsylvania Portion of the Philadelphia Area's Motor Vehicle Emission Budgets for the 1997 Annual and 2006 24-hour PM2.5 NAAQS in tons per year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  1,679
                  37,922
                  April 21, 2015.
                
                
                   
                  2025
                  1,316
                  25,361
                  April 21, 2015.
                
              
              
                (q) Determination of attainment. EPA has determined, as of July 10, 2015, based on quality-assured ambient air quality data for 2012 to 2014, that the Liberty-Clairton, PA nonattainment area has attained the 2006 24-hour fine particle (PM2.5) national ambient air quality standards (NAAQS). This determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2006 24-hour PM2.5 NAAQS. If EPA determines, after notice-and-comment rulemaking, that this area no longer meets the 2006 24-hour PM2.5 NAAQS, the corresponding determination of attainment for that area shall be withdrawn.

              (r) EPA approves the maintenance plan for the Johnstown nonattainment area for the 1997 annual and 2006 24-hour PM2.5 National Ambient Air Quality Standards (NAAQS) submitted by the Commonwealth of Pennsylvania on December 3, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Johnstown nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
              

                Johnstown Area's Motor Vehicle Emission Budgets for the 1997 Annual and 2006 24-Hour PM2.5 NAAQS for Cambria County in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  62.79
                  1,707.03
                  7/16/15
                
                
                   
                  2025
                  46.71
                  1,077.46
                  7/16/15
                
              
              

                Johnstown Area's Motor Vehicle Emission Budgets for the 1997 Annual and 2006 24-Hour PM2.5 NAAQS for Indiana County (Partial) in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  7.95
                  238.50
                  7/16/15
                
                
                   
                  2025
                  4.38
                  120.98
                  7/16/15
                
              

              (s) EPA approves the maintenance plan for the Lancaster nonattainment area for the 1997 annual and 2006 24-hour fine particulate matter (PM2.5) NAAQS submitted by the Commonwealth of Pennsylvania on April 30, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and nitrogen oxides (NOX) mobile vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Lancaster nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
              

                Lancaster Area's Motor Vehicle Emission Budgets for the 1997 Annual and 2006 24-Hour PM2.5 NAAQS for Lancaster County in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  249
                  6,916
                  July 16, 2015.
                
                
                   
                  2025
                  185
                  4,447
                  July 16, 2015.
                
              

              (t) EPA approves the maintenance plan for the Pittsburgh nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS submitted by the Commonwealth of Pennsylvania on December 22, 2014. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX motor vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Pittsburgh nonattainment area for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
              

                Pittsburgh-Beaver Valley's Motor Vehicle Emission Budgets for the 1997 Annual and 2006 24-Hour PM2.5 NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  700
                  17,584
                  October 2, 2015.
                
                
                   
                  2025
                  537
                  10,709
                  October 2, 2015.
                
              
              (u) Determination of attainment. EPA has determined based on 2013 to 2015 ambient air quality monitoring data, that the Delaware County, Pennsylvania moderate nonattainment area has attained the 2012 annual fine particulate matter (PM2.5) primary national ambient air quality standard (NAAQS). This determination, in accordance with 40 CFR 51.1015, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning state implementation plan revisions related to attainment of the standard for as long as this area continues to meet the 2012 annual PM2.5 NAAQS.
              (v) Determination of attainment. Effective June 9, 2017, the EPA has determined that, based on 2013 to 2015 ambient air quality data, the Liberty-Clairton, PA PM2.5 nonattainment area has attained the 2006 24-hour PM2.5 NAAQS by the applicable attainment date of December 31, 2015. Therefore, the EPA has met the requirement pursuant to CAA section 188(b)(2) to determine whether the area attained the standard. The EPA also has determined that the Liberty-Clairton, PA nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 188(b)(2).
              (w) Determination of Attainment. EPA has determined based on 2014 to 2016 ambient air quality monitoring data, that the Lebanon County, Pennsylvania moderate nonattainment area has attained the 2012 annual fine particulate matter (PM2.5) primary national ambient air quality standard (NAAQS). This determination, in accordance with 40 CFR 51.1015, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning state implementation plan revisions related to attainment of the standard for as long as this area continues to meet the 2012 annual PM2.5 NAAQS.

              (x) EPA approves the maintenance plan for the Delaware County nonattainment area for the 2012 annual fine particulate matter (PM2.5) NAAQS submitted by the Commonwealth of Pennsylvania on January 23, 2019. The maintenance plan includes the 2014, 2022, and 2030 PM2.5 and nitrogen oxides (NOX) mobile vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Delaware County area for the 2012 annual PM2.5 NAAQS.
              
                Delaware County Area's Motor Vehicle Emission Budgets for the 2012 Annual NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2014
                  136
                  4,652
                  September 30, 2019.
                
                
                   
                  2022 Predicted
                  75
                  1,833
                
                
                   
                  Safety Margin
                  4
                  183
                
                
                   
                  2022 Budget
                  79
                  2,016
                
                
                   
                  2030 Predicted
                  53
                  869
                
                
                   
                  Safety Margin
                  0
                  87
                
                
                   
                  2030 Budget
                  53
                  956
                
              

              (y) EPA approves the maintenance plan for the Lebanon County nonattainment area for the 2012 annual fine particulate matter (PM2.5) NAAQS submitted by the Commonwealth of Pennsylvania on February 11, 2019. The maintenance plan includes the 2014, 2022, and 2030 PM2.5 and nitrogen oxides (NOX) mobile vehicle emissions budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the Lebanon County area for the 2012 annual PM2.5 NAAQS.
              
                Lebanon County Area Motor Vehicle Emission Budgets for the 2012 Annual NAAQS in Tons per Year
                
                  Type of control strategy SIP
                  Year
                  PM2.5
                  
                  NOX
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2014
                  87
                  3,131
                  September 30, 2019.
                
                
                   
                  2022 Predicted
                  45
                  1,697
                
                
                   
                  Safety Margin
                  5
                  170
                
                
                   
                  2022 Budget
                  50
                  1,867
                
                
                  
                   
                  2030 Predicted
                  28
                  1,249
                
                
                   
                  Safety Margin
                  3
                  125
                
                
                   
                  2030 Budget
                  31
                  1,374
                
              
              [45 FR 33628, May 20, 1980]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2059, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2060
              Small Business Assistance Program.
              On February 1, 1993, the Secretary of the Pennsylvania Department of Environmental Resources submitted a plan for the establishment and implementation of the Small Business Assistance Program as a state implementation plan (SIP) revision, as required by Title V of the Clean Air Act Amendments. EPA approved the Small Business Assistance Program on March 6, 1995, and made it part of the Pennsylvania SIP. As with all components of the SIP, Pennsylvania must implement the program as submitted and approved by EPA.
              [60 FR 1741, Jan. 5, 1995]
            
            
              § 52.2061
              Operating permits.
              (a) Emission limitations and related provisions which are established in Pennsylvania operating permits as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the permit, permit approval procedures, or permit requirements which do not conform with the operating permit program requirements or the requirements of EPA's underlying regulations.
              (b) Emission limitations and related provisions which are established in Pennsylvania general operating permits as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem general permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the general permit, general permit approval procedures, or general permit requirements which do not conform with the general operating permit program requirements or the requirements of EPA's underlying regulations.
              [61 FR 39597, 39601, July 30, 1996]
            
            
              § 52.2062
              Plan approvals.
              (a) Emission limitations and related provisions which are established in Pennsylvania plan approvals as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem plan approval conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the plan approval, the relevant approval procedures, or plan requirements which do not conform with the plan approval program requirements or the requirements of EPA's underlying regulations.
              (b) Emission limitations and related provisions which are established in Pennsylvania general plan approvals as federally enforceable conditions shall be enforceable by EPA. EPA reserves the right to deem general plan approval conditions not federally enforceable. Such a determination will be made according to appropriate procedures, and be based upon the general plan approval, the relevant approval procedures, or plan requirements which do not conform with the general plan approval program requirements or the requirements of EPA's underlying regulations.
              [61 FR 39597, 39601, July 30, 1996]
            
            
              
              § 52.2063
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the Commonwealth of Pennsylvania” and all revisions submitted by Pennsylvania that were federally approved prior to February 10, 2005. The information in this section is available in the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to the end of part 52) editions revised as of July 1, 2005 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to the end of part 52) edition revised as of July 1, 2012.
              (b) [Reserved]
              [78 FR 60225, Oct. 1, 2013]
            
          
          
            Subpart OO—Rhode Island
            
              § 52.2070
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Rhode Island under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed as incorporated by reference in paragraphs (c) and (d) of this section was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after October 15, 2008, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 1 certifies that the rules/regulations provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of October 15, 2008.

              (3) Copies of the materials incorporated by reference may be inspected at the New England Regional Office of EPA at 5 Post Office Square—Suite 100, Boston, MA 02109-3912; the EPA, Air and Radiation Docket and Information Center, Room Number 3334, EPA West Building, 1301 Constitution Ave., NW., Washington, DC 20460, and the National Archives and Records Administration [NARA]. If you wish to obtain materials from a docket in the EPA Regional Office, please call telephone number (617) 918-1668; for material from a docket in EPA Headquarters Library, please call the Office of Air and Radiation (OAR) Docket/Telephone number (202) 566-1742. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA Approved regulations.
              
              
                EPA-Approved Rhode Island Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  Air Pollution Control General Definitions Regulation
                  General Definitions
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding “Application” section of the “General Provisions” which was not submitted by the State
                
                
                  Air Pollution Control Regulation 1
                  Visible Emissions
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 1 is approved with the exception of section 1.5.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 2
                  Handling of soft coal
                  2/22/1977
                  5/7/1981, 46 FR 25446
                
                
                  Air Pollution Control Regulation 3
                  Particulate Emissions from Industrial Processes
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 3 is approved with the exception of section 3.4.3 of the General Provisions and the “director discretion” provisions in section 3.3(a), which were formally withdrawn from consideration as part of the SIP revision.
                
                
                  
                  Air Pollution Control Regulation 4
                  Open Fires
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 4 is approved with the exception of section 4.5.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 5
                  Fugitive dust
                  2/22/1977
                  5/7/1981, 46 FR 25446
                
                
                  Air Pollution Control Regulation 6
                  Continuous Emission Monitors
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 6 is approved with the exception of section 6.4.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 7
                  Emission of Air Contaminants Detrimental to Persons or Property
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 7 is approved with the exception of section 7.5.3 of the General Provisions and the air toxics provisions in sections 7.4.1(b), (c), and (d), which were formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 8
                  Sulfur Content of Fuels
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding sections 8.7 and 8.8.3 which were not submitted by the State.
                
                
                  Air Pollution Control Part 9
                  Air pollution control permits
                  4/5/2018
                  10/2/2019, 84 FR 52366
                  Amend definitions in Section 9.5: “Baseline concentration”; “Increment”; “Major Source Baseline Date”; “Major Stationary Source”; “Minor Source Baseline Date”; “Regulated NSR Pollutant”; “Subject to Regulation”
                
                
                   
                  
                  
                  
                  Replace Section 9.5.3.(a) with new language codified as Section 9.9.2.
                
                
                   
                  
                  
                  
                  Replace Section 9.5.3(c)(5)c with new language codified as Section 9.9.2.A.5.e(3).
                
                
                   
                  
                  
                  
                  Replace the table at Section 5.5 with a new table codified as Section 9.9.4.A.
                
                
                  Air Pollution Control Regulation 10
                  Air pollution episodes
                  2/22/1977
                  5/7/1981, 46 FR 25446
                
                
                  Air Pollution Control Regulation 11
                  Petroleum liquids marketing and storage
                  12/25/2013
                  6/9/2015, 80 FR 32472
                  Includes decommissioning of Stage II vapor recovery systems.
                
                
                  Air Pollution Control Regulation 12
                  Incinerators
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 12 is approved with the exception of section 12.8.3 of the General Provisions and the “director discretion” provisions in sections 12.5(a) and (c), which were formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Revisions to Regulation 13
                  Particulate emissions from fossil fuel fired steam or hot water generating units
                  10/5/1982
                  3/29/1983, 48 FR 13026
                
                
                  Air Pollution Control Regulation 14
                  Recordkeeping and Reporting
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 14 is approved with the exception of section 14.4.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 15
                  Control of Organic Solvent Emissions
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 15 is approved with the exception of section 15.5.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision, and section 15.2.2 which was not submitted as part of the SIP revision.
                
                
                  
                  Air Pollution Control Regulation 15
                  Control of organic solvent emissions
                  4/8/1996
                  12/2/1999, 64 FR 67495
                  Limited approval. Applicability threshold decreased to 50 tpy. Definition of VOC revised. All of No. 15 is approved with the exception of 15.2.2 which Rhode Island did not submit as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 16
                  Operation of air pollution control system
                  2/22/1977
                  5/7/1981, 46 FR 25446
                
                
                  Air Pollution Control Regulation 18
                  Control of Emissions from Organic Solvent Cleaning
                  Withdrawn
                  12/2/1999, 64 FR 67495
                  No. 18 is superseded by No. 36.
                
                
                  Air Pollution Control Regulation 19
                  Control of Volatile Organic Compounds from Surface Coating Operations
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding sections 19.2.2 and 19.9.2, which were not submitted by the State.
                
                
                  Air Pollution Control Regulation 21
                  Control of Volatile Organic Compounds from Printing Operations
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 21 is approved with the exception of section 21.8.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision, and section 21.2.3 which was not submitted as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 25
                  Control of VOC Emissions from Cutback and Emulsified Asphalt
                  11/12/2009
                  3/13/2012, 77 FR 14691
                  All of No. 25 is approved with the exception of Section 25.2.3 which the state did not submit as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 26
                  Control of Organic Solvent Emissions from Manufacturers of Synthesized Pharmaceutical Products
                  7/19/2007
                  7/22/2016, 81 FR 47712
                  All of Air Pollution Control Regulation 26 is approved with the exception of section 26.8.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision, and section 26.2.3 which was not submitted as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 27
                  Control of Nitrogen Oxides Emissions
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding section 27.7.3 which was not submitted by the State.
                
                
                  Air Pollution Control Regulation 29.3
                  Emissions Caps
                  4/28/1995
                  3/22/1996, 61 FR 11731
                  This rule limits a source's potential to emit, therefore avoiding RACT, Title V Operating Permit.
                
                
                  Air Pollution Control Regulation 30
                  Control of Volatile Organic Compounds from Automobile Refinishing Operations
                  7/19/2007
                  
                  All of Air Pollution Control Regulation 30 is approved with the exception of section 30.9.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision, and section 30.2.2 which was not submitted as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 31
                  Control of VOCs from Commercial and Consumer Products
                  6/4/2009
                  3/13/2012, 77 FR 14691
                  All of No. 31 is approved with the exception of Sections 31.2.3 through 31.2.5 which deal with exemptions to the general provisions of the rule and were withdrawn by the state from consideration as part of the SIP revision.
                
                
                  Air Pollution Control Regulation 32
                  Control of Volatile Organic Compounds from Marine Vessel Loading Operations
                  7/19/2007
                  
                  All of Air Pollution Control Regulation 32 is approved with the exception of section 32.7.3 of the General Provisions which was formally withdrawn from consideration as part of the SIP revision, and section 32.2.2 which was not submitted as part of the SIP revision.
                
                
                  
                  Air Pollution Control Regulation 33
                  Control of VOCs from Architectural Coatings and Industrial Maintenance Coatings
                  6/4/2009
                  3/13/2012, 77 FR 14691
                
                
                  Air Pollution Control Regulation 34
                  Rhode Island Motor Vehicle Inspection/Maintenance Program
                  1/5/2009
                  5/25/2018, 83 FR 24225
                  Department of Environmental Management regulation containing I/M standards. Approving all sections except section 34.9.3 “Application” which was excluded from the SIP submittal.
                
                
                  Air Pollution Control Regulation 35
                  Control of Volatile Organic Compounds and Volatile Hazardous Air Pollutants from Wood Products Manufacturing Operations
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding sections 35.2.3 and 35.9.3 which were not submitted by the State.
                
                
                  Air Pollution Control Regulation 36
                  Control of Emissions from Organic Solvent Cleaning
                  1/9/2017
                  8/13/2018, 83 FR 39889
                  Excluding sections 36.2.2 and 36.14.2 which were not submitted by the State.
                
                
                  Air Pollution Control Regulation 37
                  Rhode Island's Low Emission Vehicle Program
                  12/22/2005
                  8/19/2015, 80 FR 50205
                  Adopts California LEV II standards.
                
                
                  Air Pollution Control Regulation 38
                  Nitrogen Oxides Allowance Program
                  6/10/1998
                  6/2/1999, 64 FR 29567
                
                
                  Air Pollution Control Regulation 44
                  Control of Volatile Organic Compounds from Adhesives and Sealants
                  06/4/2009
                  07/23/201580 FR 43631
                  
                
                
                  Air Pollution Control Regulation 45
                  Rhode Island Diesel Engine Anti-Idling Program
                  7/19/2007
                  3/27/2008, 73 FR 16203
                  Limits idling for diesel on-highway and non-road engines.
                
                
                  Air Pollution Control Regulation 49
                  Transportation Conformity
                  10/20/2011
                  3/10/2015, 80 FR 12564
                
                
                  Rhode Island Motor Vehicle Safety and Emissions Control Regulation No. 1
                  Rhode Island Motor Vehicle Inspection/Maintenance Program
                  1/28/2009
                  5/25/2018, 83 FR 24225
                  Division of Motor Vehicles regulation for the light-duty vehicle I/M program. Approving all sections except section 1.12.2 “Penalties” and section 1.13 “Proceedings for Enforcement” which were excluded from the SIP submittal.
                
                
                  Rhode Island General Laws, Title 23, Chapter 23-23
                  Air Pollution
                  Submitted 1/2/2013 1
                  
                  4/20/2016, 81 FR 23178
                  Section 23-23-5—Powers and duty of director.Section 23-23-16—Emergencies.
                  
                
                
                  Rhode Island General Laws, Title 23, Chapter 23-23.1
                  Air Pollution Episode Control
                  Submitted 1/2/2013 1
                  
                  4/20/2016, 81 FR 23178
                  Section 23-23.1-5—Proclamations of episodes and issuances of orders.
                
                
                  Rhode Island General Laws, Title 36, Chapter 36-14
                  Code of Ethics
                  Submitted 1/2/2013 1
                  
                  4/20/2016, 81 FR 23178
                  Section 36-14-1—Declaration of policy.Section 36-14-2—Definitions.
                  
                
                
                   
                  
                  
                  
                  Section 36-14-3—Code of ethics.
                
                
                   
                  
                  
                  
                  Section 36-14-4—Persons subject to the code of ethics.
                
                
                   
                  
                  
                  
                  Section 36-14-5—Prohibited activities.
                
                
                   
                  
                  
                  
                  Section 36-14-6—Statement of conflict of interest.
                
                
                   
                  
                  
                  
                  Section 36-14-7—Interest in conflict with discharge of duties.
                
                
                  1 This is the date Rhode Island submitted these Rhode Island General Laws to EPA for approval.
              
              (d) EPA-approved State Source specific requirements.
                
              
              
                EPA-Approved Rhode Island Source Specific Requirements
                
                  Name of source
                  Permit No.
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  Narragansett Electric Company South Street Station in Providence
                  A.H. File No. 83-12-AP
                  8/29/1983
                  7/27/1984, 49 FR 30177
                  Revisions to Air Pollution Control Regulation 8, “Sulfur Content of Fuels,” specifying maximum sulfur-in-coal limits (1.21 lbs/MMBtu on a 30-day rolling average and 2.31 lbs/MMBtu on a 24-hour average). These revisions approve Section 8.3.4, “Large Fuel Burning Devices Using Coal,” for South Street Station only.
                
                
                  Stanley Bostitch, Bostitch Division of Textron
                  A.H. File No. 85-8-AP
                  6/6/1985
                  12/11/1986, 51 FR 44604
                  RIDEM and Bostitch administrative consent agreement effective 6/6/85. Requires Bostitch to reformulate certain solvent-based coatings to low/no solvent formulation by 12/31/86. Also addendum dated 9/20/85 defining emission limitations reformulated coatings must meet.
                
                
                   
                   
                   
                   
                  (A) An administrative consent agreement between the RIDEM and Bostitch Division of Textron.
                
                
                   
                   
                   
                   
                  (B) A letter to Bostitch Division of Textron from the RIDEM dated September 20, 1985 which serves as an addendum to the consent agreement. The addendum defines the emission limitations which Bostitch's Division of Textron reformulated coatings must meet.
                
                
                  Keene Corporation, East Providence, RI
                  A.H. File No. 85-10-AP
                  9/12/1985
                  8/31/1987, 52 FR 32793
                  RIDEM and Keene Corporation administrative consent agreement effective 9/12/85. Granting final compliance date extension for the control of organic solvent emissions from six paper coating lines.
                
                
                   
                   
                   
                   
                  (A) Letter from the RIDEM dated November 5, 1985 submitting revisions to the RI SIP.
                
                
                   
                   
                   
                   
                  (B) An administrative consent agreement between the RIDEM and Keene Corporation.
                
                
                  Tech Industries
                  File No. 86-12-AP
                  11/24/1987
                  3/10/1989, 54 FR 10145
                  RIDEM and Tech Industries original administrative consent agreement (86-12-AP) [except for provisions 7 and 8] effective 6/12/86, an addendum effective 11/24/87, defining and imposing reasonably available control technology to control volatile organic compounds.
                
                
                   
                   
                   
                   
                  (A) An administrative consent agreement (86-12-AP), except for Provisions 7 and 8, between the RIDEM and Tech Industries effective June 12, 1986.
                
                
                   
                   
                   
                   
                  (B) An addendum to the administrative consent agreement (86-12-AP) between the RIDEM and Tech Industries. The addendum was effective November 24, 1987.
                
                
                   
                   
                   
                   
                  (C) Letters dated May 6, 1987; October 15, 1987; and January 4, 1988 submitted to the EPA by the RIDEM.
                
                
                  University of Rhode Island
                  A.P. File No. 87-5-AP
                  3/17/1987
                  9/19/1989, 54 FR 38517
                  Revisions to the SIP submitted by the RIDEM on April 28, 1989, approving a renewal of a sulfur dioxide bubble for the University of Rhode Island.
                
                
                  University of Rhode Island
                  File No. 95-50-AP
                  3/12/1996
                  9/2/1997, 62 FR 46202

                  An administrative consent agreement between RIDEM and University of Rhode Island, Alternative NOX RACT (RI Regulation 27.4.8)
                
                
                  
                  Providence Metallizing in Pawtucket, Rhode Island
                  File No. 87-2-AP
                  4/24/1990
                  9/6/1990, 55 FR 36635
                  Define and impose RACT to control volatile organic compound emissions.
                
                
                   
                   
                   
                   
                  (A) Letter from the RIDEM dated April 26, 1990, submitting a revision to the RI SIP.
                
                
                   
                   
                   
                   
                  (B) An administrative consent agreement (87-2-AP) between the RIDEM and Providence Metallizing effective July 24, 1987.
                
                
                   
                   
                   
                   
                  (C) An amendment to the administrative consent agreement (87-2-AP) between the RIDEM and Providence Metallizing effective May 4, 1989.
                
                
                   
                   
                   
                   
                  (D) An addendum to the administrative consent agreement (87-2-AP) between the RIDEM and Providence Metallizing effective April 24, 1990.
                
                
                  Rhode Island Hospital
                  File No. 95-14-AP
                  11/27/1995
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT. An administrative consent agreement between the RIDEM and RI Hospital.
                
                
                  Osram Sylvania Incorporated
                  File No. 96-06-AP
                  9/4/1996
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT.
                
                
                   
                   
                   
                   
                  (A) An Administrative consent agreement between the RIDEM and Osram Sylvania Incorporated, file no. 96-06-AP, effective September 4, 1996.
                
                
                   
                  Air Pollution Permit Approval, No. 1350
                  (B) An air pollution Permit approval, no. 1350 Osram Sylvania Incorporated issued by RIDEM effective May 14, 1996.
                
                
                  Algonquin Gas Transmission Company
                  File No. 95-52-AP
                  12/5/1995
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT.
                
                
                   
                   
                   
                   
                  (A) Letter from the RIDEM dated September 17, 1996 submitting a revision to the RI SIP.
                
                
                   
                   
                   
                   
                  (B) An administrative consent agreement between RIDEM and Algonquin Gas Transmission Company, effective on December 5, 1995.
                
                
                  Bradford Dyeing Association, Inc
                  File No. 95-28-AP
                  11/17/1995
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT. An administrative consent agreement between RIDEM and Bradford Dyeing Association, Inc.
                
                
                  Hoechst Celanese Corporation
                  File No. 95-62-AP
                  11/20/1995
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT. An administrative consent agreement between RIDEM and Hoechst Celanese Corporation.
                
                
                  Naval Education and Training Center in Newport
                  File No. 96-07-AP
                  3/4/1996
                  9/2/1997, 62 FR 46202
                  Alternative NOX RACT. An administrative consent agreement between RIDEM and Naval Education and Training Center in Newport.
                
                
                  Rhode Island Economic Development
                  File No. 96-04-AP
                  9/2/1997
                  6/2/1999, 64 FR 29567
                  Alternative NOX RACT. A consent agreement between RIDEM and Rhode Island Economic Development Corporation's Central Heating Plant in North Kingstown.
                
                
                  Cranston Print Works
                  A.H. File No. 95-30-AP
                  12/19/1995
                  12/2/1999, 64 FR 67495
                  Non-CTG VOC RACT Determination.
                
                
                  CCL Custom Manufacturing
                  A.H. File No. 97-02-AP
                  4/10/1997; and 10/27/1999
                  12/2/1999, 64 FR 67495
                  Non-CTG VOC RACT Determination.
                
                
                  Victory Finishing Technologies
                  A.H. File No. 96-05-AP
                  5/24/1996
                  12/2/1999, 64 FR 67495
                  Non-CTG VOC RACT Determination.
                
                
                  Quality Spray and Stenciling
                  A.H. File No. 97-04-AP
                  10/21/1997; and 7/13/1999
                  12/2/1999, 64 FR 67495
                  Non-CTG VOC RACT Determination.
                
                
                  
                  Guild Music
                  A.H. File No. 95-65-AP
                  11/9/1995
                  12/2/1999, 64 FR 67495
                  Non-CTG VOC RACT Determination.
                
                
                  US Watercraft, LLC in Warren, Rhode Island
                  File No. 01-05-AP
                  7/16/2003 and 2/11/2004
                  9/21/2017, 82 FR 44103
                  VOC RACT approval and amendment.
                
              
              (e) Nonregulatory.
              
              
                Rhode Island Non Regulatory
                
                  Name of non regulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date/effective date
                  EPA approved date
                  Explanations
                
                
                  Notice of public hearing
                  Statewide
                  Submitted 2/9/1972
                  6/15/1972, 37 FR 11914
                  Proposed Implementation Plan Regulations, RI Department of Health.
                
                
                  Miscellaneous non-regulatory additions to the plan correcting minor deficiencies
                  Statewide
                  Submitted 2/29/1972
                  7/27/1972, 37 FR 15080
                  Approval and promulgation of Implementation Plan Miscellaneous Amendments, RI Department of Health.
                
                
                  Compliance schedules
                  Statewide
                  Submitted 4/24/1973
                  6/20/1973, 38 FR 16144
                  Submitted by RI Department of Health.
                
                
                  AQMA identifications for the State of Rhode Island
                  Statewide
                  Submitted 4/11/1974
                  4/29/1975, 40 FR 18726
                  Submitted by RI Department of Health.
                
                
                  Letter identifying Metropolitan Providence as an AQMA
                  Metropolitan Providence
                  Submitted 9/6/1974
                  4/29/1975, 40 FR 18726
                  Submitted by the Governor.
                
                
                  A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR part 58
                  Statewide
                  Submitted 1/8/1980
                  1/15/1981, 46 FR 3516
                  Submitted by the RI Department of Environmental Management Director.
                
                
                  Attainment plans to meet the requirements of Part D of the Clean Air Act, as amended in 1977, Included are plans to attain the carbon monoxide and ozone standards and information allowing for the re-designation of Providence to non-attainment for the primary TSP standard based on new data
                  Statewide
                  Submitted 5/14/1979; 6/11/1979; 8/13/1979; 1/8/1980; 1/24/1980; 3/10/1980; 3/31/1980; 4/21/1980; 6/6/1980; 6/13/1980; 8/20/1980; 11/14/1980; 3/4/1981; 3/5/1981; and 4/16/81
                  5/7/1981, 46 FR 25446
                  Attainment plans to meet the requirements of Part D of the Clean Air Act, as amended in 1977.
                
                
                  A program for the review of construction and operation of new and modified major stationary sources of pollution in non-attainment areas
                
                
                  Certain miscellaneous provisions unrelated to Part D are also included
                
                
                  
                  Section VI, Part II, “Stationary Source Permitting and Enforcement” of the narrative
                  Statewide
                  Submitted 5/14/1982; and 7/1/1982
                  6/28/1983, 48 FR 29690
                  As submitted by RIDEM on May 14, 1982 and July 1, 1982 for review of new major sources and major modifications in nonattainment areas. Also included are revisions to add rules for banking emission reductions.
                
                
                  Revisions to the Rhode Island State Implementation Plan for attainment of the primary National Ambient Air Quality Standard for ozone
                  Statewide
                  Submitted 5/14/1982; 7/1/1982; 7/7/1982; 10/4/1982; and 3/2/1983
                  7/6/1983, 48 FR 31026
                  Submitted by the Department of Environmental Management.
                
                
                  1982 Ozone Attainment Plan
                
                
                  Revisions to attain and maintain the lead NAAQS
                  Statewide
                  Submitted 7/7/1983
                  9/15/1983, 48 FR 41405
                  Submitted by the Department of Environmental Management.
                
                
                  Section VI, Part II of the associated narrative of the RI SIP
                  Statewide
                  Submitted 2/6/1984; 1/27/1984; and 6/6/1984
                  7/6/1984, 49 FR 27749
                  To incorporate the requirements for the Prevention of Significant Deterioration of 40 CFR 51.24, permitting major stationary sources of lead and other miscellaneous changes.
                
                
                  Letter from RIDEM submitting an amendment to the RI State Implementation Plan
                  Statewide
                  Submitted 1/14/1994; and 6/14/1994
                  10/30/1996, 61 FR 55897
                  A revision to the RI SIP regarding ozone monitoring. RI will modify its SLAMS and its NAMS monitoring systems to include a PAMS network design and establish monitoring sites. The State's SIP revision satisfies 40 CFR 58.20(f) PAMS requirements.
                
                
                  Section VII of the RI SIP Ambient Air Quality Monitoring
                
                
                  Letter from RIDEM submitting revisions
                  Statewide
                  Submitted 3/15/1994
                  10/30/1996, 61 FR 55897
                  Revision to the RI SIP regarding the States' Contingency Plan.
                
                
                  Letter from RIDEM submitting revision—Rhode Island's 15 Percent Plan and Contingency Plan
                  Statewide
                  Submitted 3/15/1994
                  4/17/1997, 62 FR 18712
                  The revisions consist of the State's 15 Percent Plan and Contingency Plan. EPA approved only the following portions of these submittals:
                
                
                   
                   
                   
                   
                  15 Percent Plan—the EPA approved the calculation of the required emission reductions, and the emission reduction credit claimed from surface coating, printing operations, marine vessel loading, plant closures (0.79 tons per day approved out of 0.84 claimed), cutback asphalt, auto refinishing, stage II, reformulated gas in on-road and off-road engines, and tier I motor vehicle controls.
                
                
                   
                   
                   
                   
                  Contingency Plan—the EPA approved the calculation of the required emission reduction, and a portion of the emission reduction credits claimed from Consumer and Commercial products (1.1 tons per day approved out of 1.9 tons claimed), and architectural and industrial maintenance (AIM) coatings (1.9 tons per day approved out of 2.4 tons claimed).
                
                
                   
                   
                   
                   
                  EPA concurrently disapproved portions of these SIP submissions, as discussed within Section 52.2084(a)(2).
                
                
                  
                  Letter from RIDEM submitting revision for Clean Fuel Fleet Substitution Plan
                  Providence (all of Rhode Island) nonattainment area
                  10/5/1994
                  3/9/2000, 65 FR 12474
                
                
                  Letter outlining commitment to National LEV
                  Statewide
                  2/22/1999
                  3/9/2000, 65 FR 12476
                  Includes details of the State's commitment to National LEV.
                
                
                  Negative Declaration for Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation and Reactor Processes Control Techniques Guidelines Categories
                  Statewide
                  Submitted 4/5/1995
                  12/2/1999, 64 FR 67495
                
                
                  October 1, 1999, letter from Rhode Island Department of Environmental Management
                  Statewide
                  Submitted 10/1/1999
                  12/27/2000, 65 FR 81743

                  Submitted Air Pollution Control Regulation No. 14, “NOX Budget Trading Program,” and the “NOX State Implementation Plan (SIP) Call Narrative.”
                
                
                  “NOX State Implementation Plan (SIP) Call Narrative,” September 22, 1999
                  Statewide
                  Submitted 10/1/1999
                  12/27/2000, 65 FR 81743
                
                
                  November 9, 1999, letter from Rhode Island Department of Environmental Management
                  Statewide
                  Submitted 11/9/1999
                  12/27/2000, 65 FR 81743
                  Stating RI's intent to comply with applicable reporting requirements.
                
                
                  Negative Declaration for Aerospace Coating Operations Control Techniques Guideline Category
                  Statewide
                  Submitted 3/28/2000
                  7/10/2000, 65 FR 42290
                
                
                  September 20, 2001 letter from Rhode Island Department of Environment Management
                  Statewide
                  Submitted 9/20/2001
                  6/20/2003, 68 FR 36921
                  Submitting the “NOX State Implementation Plan (SIP) Call Narrative,” revised September 2001.
                
                
                  NOX State Implementation Plan (SIP) Call Narrative, revised September 2001
                  Statewide
                  Submitted 9/20/2001
                  6/20/2003, 68 FR 36921
                
                
                  Submittal to meet Clean Air Act Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standard
                  State of Rhode Island
                  December 14, 2007
                  July 8, 201176 FR 40248
                  
                  This action addresses the following Clean Air Act requirements: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  RACT Demonstration included in Chapter 6 of the Rhode Island Attainment Plan for the 8-Hour Ozone National Ambient Air Quality Standard
                  Statewide
                  Submitted 4/30/2008
                  3/13/2012, 77 FR 14691
                
                
                  
                  Negative declarations included in the Rhode Island Attainment Plan for the 8-Hour Ozone National Ambient Air Quality Standard
                  Statewide
                  Submitted 4/30/2008
                  3/13/2012, 77 FR 14691
                  Includes negative declarations for the following Control Techniques Guideline Categories: Refinery Vacuum Producing Systems, Wastewater Separators, and Process Unit Turnarounds (1977); Leaks from Petroleum Refinery Equipment (1978); Manufacture of Pneumatic Rubber Tires (1978); Large Petroleum Dry Cleaners (1982); Manufacture of High-Density Polyethylene, Polypropylene and Polystyrene Resins (1983); Synthetic Organic Chemical Mfg Equipment Fugitive Emissions (1984); Synthetic Organic Chemical Mfg Air Oxidation Processes (1984).
                
                
                  Rhode Island Regional Haze SIP
                  Statewide
                  Submitted 8/7/2009
                  5/22/2012, 77 FR 30212.
                
                
                  Infrastructure SIP for the 2008 ozone NAAQS
                  Statewide
                  Submitted 01/02/2013 and 3/26/2018
                  4/20/2016, 81 FR 23178
                  Conditional approval for certain aspects related to PSD in 2016 is fully approved in 2019. 10/2/2019, 84 FR 52366
                
                
                   
                  
                  
                  
                  Infrastructure SIP approved except for element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for the 2008 lead NAAQS
                  Statewide
                  Submitted 10/26/2011 and 3/26/2018
                  4/20/2016, 81 FR 23178
                  Conditional approval for certain aspects related to PSD in 2016 is fully approved in 2019. 10/2/2019, 84 FR 52366.
                
                
                   
                  
                  
                  
                  Infrastructure SIP approved except for element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for the 2010 NO2 NAAQS
                  Statewide
                  Submitted 1/2/2013 and 3/26/2018
                  4/20/2016, 81 FR 23178
                  Conditional approval for certain aspects related to PSD in 2016 is fully approved in 2019. 10/2/2019, 84 FR 52366.
                
                
                   
                  
                  
                  
                  Infrastructure SIP approved except for element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for the 1997 PM2.5 NAAQS
                  Statewide
                  Submitted 9/10/2008 and 3/26/2018
                  4/20/2016, 81 FR 23178
                  Conditional approval for certain aspects related to PSD in 2016 is fully approved in 2019. 10/2/2019, 84 FR 52366.
                
                
                   
                  
                  
                  
                  Infrastructure SIP approved except for element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for the 1997 PM2.5 NAAQS
                  Statewide
                  Submitted 9/10/2008
                  4/20/2016, 81 FR 23178
                  Approved submittal, except for certain aspects related to PSD which were conditionally approved and element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for the 2006 PM2.5 NAAQS
                  Statewide
                  Submitted 11/6/2009 and 3/26/2018
                  4/20/2016, 81 FR 23178
                  Conditional approval for certain aspects related to PSD in 2016 is fully approved in 2019. 10/2/2019, 84 FR 52366.
                
                
                   
                  
                  
                  
                  Infrastructure SIP approved except for element (H) which was disapproved. See 52.2077.
                
                
                  Infrastructure SIP for 2010 SO2 NAAQS
                  Statewide
                  Submitted 6/27/2014
                  4/20/2016, 81 FR 23178
                  Approved submittal, except for certain aspects related to PSD which were conditionally approved and element (H) which was disapproved. See 52.2077.
                
                
                  Rhode Island Regional Haze Five Year Progress Report
                  Statewide
                  Submitted 1/7/2015
                  7/20/2016, 81 FR 47039
                
                
                  
                  Transport SIP for the 2008 Ozone Standard
                  Statewide
                  Submitted 6/23/2015
                  10/13/2016, 81 FR 70633
                  State submitted a transport SIP for the 2008 ozone standard which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 1997 Ozone Standard
                  Statewide
                  Submitted 4/30/2008
                  4/10/2017, 82 FR 17126
                  State submitted a transport SIP for the 1997 ozone standards which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 1997 Particulate Matter Standard
                  Statewide
                  Submitted 4/30/2008
                  4/10/2017, 82 FR 17126
                  State submitted a transport SIP for the 1997 particulate matter standards which shows it does not significantly contribute to particulate matter nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 2006 Particulate Matter Standard
                  Statewide
                  Submitted 11/06/2009
                  4/10/2017, 82 FR 17126
                  State submitted a transport SIP for the 2006 particulate matter standards which shows it does not significantly contribute to particulate matter nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 2010 NO2 and SO2 Standards
                  Statewide
                  10/15/2015
                  12/19/2017, 82 FR 60122
                
                
                  I/M SIP Narrative
                  Statewide
                  Submitted 2/17/2017
                  5/25/2018, 83 FR 24225
                  Narrative describing how the Rhode Island I/M program meets the requirements in the federal I/M rule.
                
              
              [64 FR 43085, Aug. 9, 1999, as amended at 64 FR 67500, Dec. 2, 1999; 65 FR 12476, 12480, Mar. 9, 2000; 65 FR 42292, July 10, 2000; 65 FR 81748, Dec. 27, 2000; 66 FR 9663, Feb. 9, 2001; 68 FR 34814, June 11, 2003; 68 FR 36925, June 20, 2003; 71 FR 40016, July 14, 2006; 73 FR 16205, Mar. 27, 2008; 73 FR 70874, Nov. 24, 2008; 76 FR 40257, July 8, 2011; 76 FR 49672, Aug. 11, 2011; 77 FR 14695, Mar. 13, 2012; 77 FR 30215, May 22, 2012; 78 FR 63387, Oct. 24, 2013; 80 FR 12564, Mar. 10, 2015; 80 FR 32472, June 9, 2015; 80 FR 50205, Aug. 19, 2015; 80 FR 43631, July 23, 2015; 80 FR 60544, Oct. 7, 2015; 81 FR 23178, Apr. 20, 2016; 81 FR 47039, July 20, 2016; 81 FR 47712, July 22, 2015; 81 FR 70633, Oct. 13, 2016; 82 FR 17126, Apr. 10, 2017; 82 FR 20276, May 1, 2017; 82 FR 44103, Sept. 21, 2017; 82 FR 60122, Dec. 19, 2017; 83 FR 24225, May 25, 2018; 83 FR 39889, Aug. 13, 2018; 84 FR 52366, Oct. 2, 2019]
            
            
              § 52.2071
              Classification of regions.
              The Rhode Island plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Metropolitan Providence Interstate
                  I
                  I
                  III
                  I
                  I
                
              
              [37 FR 10891, May 31, 1972, as amended at 38 FR 34325, Dec. 13, 1973; 39 FR 16347, May 8, 1974; 46 FR 25460, May 7, 1981]
            
            
              
              § 52.2072
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Rhode Island's plan, as identified in § 52.2070 of this subpart, for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plan satisfies all requirements of Part D, Title I, of the Clean Air Act, as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by January 1, 1981 for the sources covered by CTGs issued between January 1978 and January 1979 and adoption and submittal by each subsequent January as additional RACT requirements for sources covered by CTGs issued by the previous January.
              (b) [Reserved]
              [75 FR 82560, Dec. 30, 2010, as amended at 78 FR 63388, Oct. 24, 2013]
            
            
              § 52.2073
              [Reserved]
            
            
              § 52.2074
              Legal authority.
              (a)-(b) [Reserved]
              [37 FR 10891, May 31, 1972, as amended at 39 FR 7283, Feb. 25, 1974; 39 FR 12350, Apr. 5, 1974; 51 FR 40676, Nov. 7, 1986; 81 FR 23179, Apr. 20, 2016]
            
            
              § 52.2075
              [Reserved]
            
            
              § 52.2076
              Attainment of dates for national standards.
              The following table presents the latest dates by which the national standards are to be attained. These dates reflect the information presented in Rhode Island's plan, except where noted.
              
                
                  Air quality control region
                  Pollutant
                  SO
                  Primary
                  Secondary
                  PM10
                  
                  NO2
                  
                  CO
                  O3
                  
                
                
                  Rhode Island portion of AQCR 120 (Entire State of Rhode Island)
                  (a)
                  (b)
                  (a)
                  (a)
                  (a)
                  (c)
                
                
                  a Air quality levels presently better than primary standards or area is unclassifiable.
                
                  b Air quality levels presently better than secondary standards or area is unclassifiable.
                
                  c November 15, 2007.
              
              [50 FR 52461, Dec. 24, 1985, as amended at 68 FR 16724, Apr. 7, 2003]
            
            
              § 52.2077
              Identification of plan—conditional approvals and disapprovals.
              (a) [Reserved]
              (b) Disapprovals. (1) 1997 Ozone NAAQS: The 110(a)(2) infrastructure SIP submitted on December 14, 2007, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              (2) 2008 Ozone NAAQS: The 110(a)(2) infrastructure SIP submitted on January 2, 2013, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              (3) 2008 Lead NAAQS: The 110(a)(2) infrastructure SIP submitted on October 26, 2011, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              (4) 2010 Nitrogen Dioxide NAAQS: The 110(a)(2) infrastructure SIP submitted on January 2, 2013, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              (5) 1997 PM2.5 NAAQS: The 110(a)(2) infrastructure SIP submitted on September 10, 2008, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              (6) 2006 PM2.5 NAAQS: The 110(a)(2) infrastructure SIP submitted on November 6, 2009, is disapproved for Clean Air Act element 110(a)(2)(H). A Federal Implantation Plan is already in place at 40 CFR 52.2080.
              [81 FR 23179, Apr. 20, 2016; 84 FR 52366, Oct. 2, 2019]
            
            
              
              §§ 52.2078-52.2079
              [Reserved]
            
            
              § 52.2080
              Revisions.
              (a) The revision procedures of the Rhode Island plan are not adequate since the plan does not expressly provide for revisions at the times and under the conditions set forth in § 51.104 of this chapter.
              (b) Regulation for plan revisions. (1) The Rhode Island implementation plan shall be revised:
              (i) When necessary to take account of a revision of the national primary or secondary ambient air quality standard which it implements;
              (ii) When improved or more expeditious methods of attaining a national standard which it implements become available;
              (iii) When the Administrator finds that the plan is substantially inadequate to attain or maintain the national standard which it implements and issues notice of such finding pursuant to § 51.104 of this chapter.
              (2) The Rhode Island implementation plan may be revised from time to time to the extent such revisions are consistent with the requirements applicable to implementation plans set forth in this chapter and the Act.
              (3) No revisions shall be effective until the hearing requirements of § 51.102 of this chapter have been satisfied.
              [38 FR 18879, 18880, July 16, 1973, as amended at 38 FR 30878, Nov. 8, 1973; 51 FR 40675, Nov. 7, 1986]
            
            
              § 52.2081
              EPA-approved EPA Rhode Island State regulations.
              The following table identifies the State regulations which have been approved by EPA and incorporated by reference into the Rhode Island State Implementation Plan. This table is for informational purposes only and does not have any independent regulatory requirements for a specific situation consult the plan identified in § 52.2070. To the extent that this table conflicts with § 52.2070, § 52.2070 governs.
              
                Table 52.2081—EPA-Approved Rules and Regulations
                
                  State citation
                  Title/subject
                  Date adopted by State
                  Date approved by EPA
                  FR citation
                  52.2070
                  Comments/Unapproved sections
                
                
                   
                  Air pollution control regulation
                
                
                  No. 1
                  Visible emissions
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/28/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 2
                  Handfiring of soft coal
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/28/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 3
                  Particulate emissions from industrial processes
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/28/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 4
                  Open fires
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  10/1/71
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 5
                  Fugitive dust
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 6
                  Opacity monitors
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                  
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  11/22/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 6.
                
                
                  No. 7
                  Emission of air contaminants detrimental to persons or property
                  8/02/67
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  7/19/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 8
                  Sulfur content of fuels
                  10/1/71
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  5/28/74
                  11/03/75
                  40 FR 51044
                  (c)(8)
                
                
                   
                  
                  
                  1/21/81
                  46 FR 5980
                  (c)(13)
                  Narragansett Electric Bubble.
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  
                  12/30/81
                  46 FR 63043
                  (c)(14)
                  Temporary Relaxation for Bradford Dye.
                
                
                   
                  
                  
                  11/10/82
                  47 FR 50866
                  (c)(16)
                  Temporary Relaxation for Kenyon Piece Dye Works.
                
                
                   
                  
                  10/05/82
                  3/29/83
                  48 FR 13027
                  (c)(17)
                  Conversion/Conservation Incentive/Bubble.
                
                
                   
                  
                  5/15/84
                  49 FR 20493
                  (c)(21)
                  URI Bubble.
                
                
                   
                  
                  8/29/83
                  7/27/84
                  49 FR 30177
                  (c)(23)
                  Narragansett Electric (South Street).
                
                
                   
                  
                  5/02/85
                  1/8/86
                  51 FR 756
                  (c)(24)
                  Requires sampling valve.
                
                
                   
                  
                  12/16/85
                  8/1/86
                  51 FR 27538
                  (c)(25)
                  Temporary relaxation for Seville Dyeing Corporation in Woon-socket.
                
                
                   
                  
                  3/17/87
                  9/19/89
                  54 FR 38518
                  (c)(34)
                  URI bubble renewal.
                
                
                  No. 9
                  Approval to construct, modify or operate
                  10/03/71
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  4/12/81
                  5/07/81
                  46 FR 25446
                  (c)(12)
                  No action on 9.2.3(b) and 9.12.
                
                
                   
                  
                  4/05/82
                  6/28/83
                  48 FR 29690
                  (c)(18)
                  NSR fully approved, 9.12 Emission Banking approved.
                
                
                   
                  
                  2/13/84
                  7/6/84
                  49 FR 27749
                  (c)(22)
                  PSD fully approved, 9.2.3(b) approved.
                
                
                   
                  
                  5/02/85
                  1/8/86
                  51 FR 756
                  (c)(24)
                  Additional BACT requirements.
                
                
                   
                  
                  5/20/91
                  10/7/91
                  56 FR 50516
                  (c)(38)
                  Addition of PSD NO2 increments.
                
                
                  
                   
                  Air Pollution Control Permits
                  3/4/93
                  2/6/96
                  61 FR 4356
                  (c)(41)
                  Addition of NSR and other CAAA requirements under Amended Regulation No. 9 except for Chapters 9.13, 9.14, 9.15, and Appendix A.
                
                
                   
                  Air Pollution Control Permits
                  7/30/96
                  6/2/99
                  64 FR 29566
                  (c)(54)
                  5
                
                
                   
                  Air Pollution Control Permits
                  7/30/96
                  6/2/99
                  64 FR 29563
                  (c)(54)
                  Changes in 9.1.7, 9.1.18, and 9.5.1(c) to add Dual Source Definition. Changes in 9.1.24(b)(3), 9.5.2(b)(2)d(i), 9.5.1(d) and 9.5.1(f) to change Particulate Increment. Changes in 9.1.6 to revise BACT definition.
                
                
                  No. 10
                  Air pollution episodes
                  2/28/72
                  5/31/72
                  37 FR 10842
                  (b)
                
                
                   
                  
                  10/11/75
                  11/03/75
                  40 FR 51043
                  (c)(6)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 11
                  Petroleum liquids marketing and storage
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  7/05/79
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  4/22/81
                  4/26/82
                  47 FR 17817
                  (c)(15)
                
                
                   
                  
                  1/20/87
                  9/1/87
                  52 FR 32920
                  (c)(30)
                  Amended Regulation No. 11, Subsection 11.4.5.
                
                
                   
                  
                  11/07/88, 4/24/89
                  6/2/89
                  54 FR 23661
                  (c)(33)
                  Approves a limitation on volatility of gasoline from June 30 to Sept. 15, 1989, and May 1 to Sept. 15 in subsequent years at Subsections 11.7.1 and 11.7.2.
                
                
                   
                  
                  12/10/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 11.
                
                
                   
                  
                  1/11/93
                  12/17/93
                  58 FR 65933
                  (c)(39)
                  Regulation revised to add new Stage II vapor recovery requirements.
                
                
                  No. 12
                  Incinerators
                  2/28/72
                  6/22/73
                  38 FR 16351
                  (c)(3)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  4/22/81
                  4/26/82
                  47 FR 17817
                  (c)(15)
                
                
                  No. 13
                  Particulate emissions from fossil fuel fired steam or hot water generating units
                  1/17/73
                  10/23/73
                  38 FR 29296
                  (c)(14)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  7/05/79
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  
                  11/10/82
                  47 FR 50866
                  (c)(16)
                  Temporary Relaxation for Kenyon Piece Dye Works.
                
                
                   
                  
                  10/05/82
                  3/29/83
                  48 FR 13027
                  (c)(17)
                  Conversion/Conservation Incentive.
                
                
                  
                  No. 14
                  Record keeping and reporting
                  5/14/73
                  1/15/76
                  41 FR 2231
                  (c)(10)
                
                
                   
                  
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  7/05/79
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  1/11/93
                  1/10/95
                  60 FR 2526
                  (c)(42)
                
                
                  No. 15
                  Control of organic solvent emissions
                  8/21/75
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  3/14/83
                  7/06/83
                  48 FR 31026
                  (c)(19)
                  Includes 100 TPY RACT Reg/Generic Bubble Rule.
                
                
                   
                  
                  6/6/85
                  12/11/86
                  51 FR 44605
                  (c)(27)
                  RACT for Stanley Bostitch under 15.5.
                
                
                   
                  
                  11/24/87
                  3/10/89
                  54 FR 10147
                  (c)(32)
                  Consent Agreement imposing RACT on Tech Industries under 15.5 (Provisions 7 and 8 not approved).
                
                
                   
                  
                  6/5/90
                  8/31/90
                  55 FR 35625
                  (c)(36)
                  RACT determination for Tillotson-Pearson under 15.5.
                
                
                   
                  
                  4/24/90
                  9/6/90
                  55 FR 36638
                  (c)(35)
                  RACT determination/Bubble for Providence Metallizing under 15.5.
                
                
                   
                  
                  12/10/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 15, except subsections 15.1.16 and 15.2.2.
                
                
                  No. 16
                  Operation of air pollution control system
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 17
                  Odors
                  2/22/77
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                  No. 18
                  Control of emissions from solvent metal cleaning
                  7/5/79
                  5/07/81
                  46 FR 25446
                  (c)(12)
                
                
                   
                  
                  4/22/81
                  4/26/82
                  47 FR 17817
                  (c)(15)
                
                
                   
                  
                  12/10/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 18, except subsections 18.1.8, 18.2.1, 18.3.2(d), 18.3.3(f), and 18.5.2.
                
                
                  No. 19
                  Control of VOCs from surface coating operations
                  11/13/79
                  5/07/81
                  46 FR 25446
                  (c)(12)
                  Conditional approval.
                
                
                   
                  
                  4/05/82
                  7/06/83
                  48 FR 31026
                  (c)(19)
                  Removes Conditions/Generic Bubble Rule.
                
                
                   
                  
                  9/12/85
                  8/31/87
                  52 FR 32794
                  (c)(28)
                  Compliance date extension for Keene Corporation under 19.3.
                
                
                   
                  
                  1/20/87
                  9/1/87
                  52 FR 32920
                  (c)(30)
                  Amended Regulation No. 19, Subsection 19.7.1.
                
                
                   
                  
                  5/29/85
                  9/28/87
                  52 FR 36250
                  (c)(26)
                  Compliance date extension for James River Corp. in Johnston.
                
                
                  
                   
                  
                  12/31/86
                  2/10/88
                  53 FR 3890
                  (c)(29)
                  Alternative RACT for Kenyon Industries under 19.3.3.
                
                
                   
                  
                  12/10/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 19, except subsections 19.1.11, 19.2.2, and 19.3.2(a).
                
                
                   
                  
                  10/30/92
                  10/18/94
                  59 FR 52429
                  (c)(40)
                  All of No. 19 is approved with the exception of 19.2.2, and the last sentence of 19.1.1, which Rhode Island did not submit as part of the SIP revision. No. 19 was amended to change applicability and to add emission limitations for metal coil coating, metal furniture coating, magnet wire coating, large appliance coating, miscellaneous metal parts coating, wood products coating, and flat wood paneling coating.
                
                
                  No. 21
                  Control of VOCs from printing operations
                  4/05/82
                  7/06/83
                  48 FR 31026
                  (c)(19)
                  Generic Bubble Rule.
                
                
                   
                  
                  1/20/87
                  9/1/87
                  52 FR 32920
                  (c)(30)
                  Amended Regulation No. 21, subsection 21.6.1.
                
                
                   
                  
                  12/10/89
                  9/30/91
                  56 FR 49416
                  (c)(37)
                  Amended Regulation No. 21, except subsections 21.1.15 and 21.2.2, and portion of 21.5.2(h) which states “equivalent to” in the parenthetical.
                
                
                  No. 25
                  Control of Volatile Organic Compound Emissions from Cutback and Emulsified Asphalt
                  10/30/92
                  10/18/94
                  59 FR 52429
                  (c)(40)
                  All of No. 25 is approved, with the exception of 25.2.2, which was not submitted by Rhode Island as part of the SIP revision.
                
                
                  No. 26
                  Control of Organic Solvent Emissions from Manufacture of Synthesized Pharmaceutical Products
                  10/30/92
                  10/18/94
                  59 FR 52429
                  (c)(40)
                  All of No. 26 is approved, with the exception of 26.2.3, which was not submitted by Rhode Island as part of the SIP revision.
                
                
                  No. 27
                  Control of Nitrogen Oxides Emissions
                  9/2/97
                  6/2/99
                  64 FR 29570
                  (c)(55)
                  Establishes alternative NOx RACT for Rhode Island Economic Development Corporation in North Kingstown, RI.
                
                
                  No. 29.3
                  EMISSIONS
                  4/28/95
                  3/22/96
                  61 FR 11735
                  (c)(45)
                  This rule limits a source's potential to emit, therefore avoiding RACT, title V operating permits.
                
                
                  
                  No. 30
                  Control of VOC from Automobile Refinishing Operations
                  6/27/95
                  2/2/96
                  61 FR 3827
                  (c)(44)
                  Control of VOC From Automobile Refinishing Operations.
                
                
                  No. 31
                  Consumer and Commercial Products
                  3/11/94
                  10/30/96
                  61 FR 55903
                  (c)(47)
                  VOC control reg. submitted as part of State's Contingency Plan. Section 31.2.2 not approved.
                
                
                  No. 32
                  Marine Vessels
                  3/11/94
                  4/4/96
                  60 FR 14978
                  (c)(43)
                  All of No. 32 is approved with the exception of Section 32.2.2 which Rhode Island did not submit as part of the SIP revision.
                
                
                  No. 33
                  Architectural and Industrial Maintenance Coatings
                  3/11/94
                  10/30/96
                  61 FR 55903
                  (c)(47)
                  VOC control reg. submitted as part of State's Contingency Plan Section 33.2.2 not approved.
                
                
                  No. 38
                  Nitrogen Oxides Allowance Program
                  5/21/98
                  6/2/99
                  64 FR 29570
                  (c)(55)
                  Adds ozone season NOx emission limitations at certain stationary sources.
                
              
              [50 FR 770, Jan. 7, 1985]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2081, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2082
              [Reserved]
            
            
              § 52.2083
              Significant deterioration of air quality.
              (a) The Rhode Island plan, as submitted, is approved as meeting the requirements of Subpart 1, Part C, Title I, of the Clean Air Act.
              [49 FR 27750, July 6, 1984]
            
            
              § 52.2084
              Rules and regulations.
              (a) Part D—Disapproval.
              (1) On November 5, 1985, the Rhode Island Department of Environmental Management submitted a revision to the Rhode Island State Implementation Plan (SIP) for Arkwright Incorporated. This revision is an alternative reasonably available control technology determination for the control of volatile organic compounds (VOC) from three paper coating lines at Arkwright Incorporated's Fiskeville, Rhode Island facility. As a result of EPA's disapproval of this revision, the existing VOC rules applicable to Arkwright Incorporated and contained in the Rhode Island SIP remain in effect (Rhode Island Air Pollution Control Regulation No. 19 as approved by EPA in 40 CFR 52.2080(c)(19)).
              (2) [Reserved]
              (b) Non-Part D—No Action— EPA is neither approving nor disapproving the following elements of the revisions:
              (i) [Reserved]
              (ii) Consultation.
              (iii) Permit fees.
              (iv) Stack height requirements.
              (v) Public notification.
              [46 FR 25460, May 7, 1981, as amended at 48 FR 31027, July 6, 1983; 50 FR 52461, Dec. 24, 1985; 52 FR 38764, Oct. 19, 1987; 62 FR 18716, Apr. 17, 1997; 63 FR 67600, Dec. 8, 1998; 64 FR 926, Jan. 6, 1999]
            
            
              § 52.2085
              Stack height review.

              The State of Rhode Island has declared to the satisfaction of EPA that no existing emission limitations have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion technique as defined in EPA's stack height regulations, as revised on July 8, 1985. Such declarations were submitted to EPA on March 27, 1986. The State has further declared, in letters from Thomas D. Getz, dated October 15, 1985 and March 27, 1986, that “[R]hode Island will use the 8 July 1985 revised height regulations in administering section 9.18 of its new source review regulations.” Thus, Rhode Island has satisfactorily demonstrated that its regulations meet 40 CFR 51.118 and 51.164.
              [52 FR 49407, Dec. 31, 1987]
            
            
              § 52.2086
              Emission inventories.
              (a) The Governor's designee for the State of Rhode Island submitted the 1990 base year emission inventory for the Providence ozone nonattainment area on January 12, 1993 as a revision to the State Implementation Plan (SIP). The 1990 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for this area.
              (b) The inventory is for the ozone precursors which are volatile organic compounds, nitrogen oxides, and carbon monoxide. The inventory covers point, area, non-road mobile, on-road mobile, and biogenic sources.
              (c) The Providence nonattainment area is classified as serious and includes the entire state of Rhode Island.
              (d) Minor revisions to the Rhode Island 1990 base year emission inventory were submitted to EPA on September 21, 1998. The revised emission estimates were prepared in accordance with EPA guidance, and are approved into the State's SIP.
              (e) The state of Rhode Island submitted base year emission inventories representing emissions for calendar year 2002 from the Providence moderate ozone nonattainment area on April 30, 2008 as revisions to the State's SIP. The 2002 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for this area. The inventory consists of emission estimates of volatile organic compounds and nitrogen oxides, and cover point, area, non-road mobile, on-road mobile and biogenic sources. The inventory was submitted as a revision to the SIP in partial fulfillment of obligations for nonattainment areas under EPA's 1997 8-hour ozone standard.
              [61 FR 55902, Oct. 30, 1996, as amended at 63 FR 67600, Dec. 8, 1998; 77 FR 50601, Aug. 22, 2012]
            
            
              § 52.2087
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Rhode Island” and all revisions submitted by Rhode Island that were federally approved prior to August 9, 1999.
              (b) The plan was officially submitted on January 28, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Notice of public hearing submitted on February 9, 1972, by the Rhode Island Department of Health.
              (2) Miscellaneous non-regulatory additions to the plan correcting minor deficiencies submitted on February 29, 1972, by the Rhode Island Department of Health.
              (3) Regulation 12 requiring prevention and control of air pollution from incinerators submitted on March 7, 1973, by the Rhode Island Department of Health.
              (4) Regulation 13 requiring prevention and control of air pollution from fuel burning equipment submitted on March 19, 1973, by the Rhode Island Department of Health.
              (5) Compliance schedules submitted on April 24, 1973, by the Rhode Island Department of Health.
              (6) Revisions to Regulation 10, Air Pollution Episodes, submitted on January 25, 1974, by the Rhode Island Department of Health.
              (7) AQMA identifications submitted on April 11, 1974, by the Rhode Island Department of Health.
              (8) Revision to Regulation 8, Limitation of Sulfur in Fuels, submitted on May 22, 1974, by the Rhode Island Department of Health.

              (9) Letter identifying Metropolitan Providence as an AQMA submitted on September 6, 1974, by the Governor.
              
              (10) Revision to Regulation 14, Source Recordkeeping and Reporting, submitted on September 5, 1973, by the Rhode Island Department of Health.
              (11) A comprehensive air quality monitoring plan, intended to meet requirements of 40 CFR part 58, was submitted by the Rhode Island Department of Environmental Management Director on January 8, 1980.
              (12) Attainment plans to meet the requirements of Part D of the Clean Air Act, as amended in 1977, were submitted on May 14, 1979, June 11, 1979, August 13, 1979, January 8, January 24, March 10, March 31, April 21, June 6, June 13, August 20, November 14, March 4, March 5, and April 16, 1981. Included are plans to attain the carbon monoxide and ozone standards and information allowing for the redesignation of Providence to non-attainment for the primary TSP standard based on new data. A program was also submitted for the review of construction and operation of new and modified major stationary sources of pollution in non-attainment areas. Certain miscellaneous provisions unrelated to Part D are also included.
              (13) A revision to Regulation 8, “Sulfur Content in Fuels,” for the Narragansett Electric Company, Providence, submitted on August 28, 1980 by the Director of the Department of Environmental Management.
              (14) A revision to Regulation 8, “Limitation of Sulfur in Fuels,” submitted on January 30, 1981, by the Director of the Rhode Island Division of Air Resources allowing Bradford Dyeing Association, Westerly, to burn higher sulfur fuel oil, temporarily.
              (15) Revisions for Group II CTGs: Storage of Petroleum Liquids—External Floating Roof Vessels (Regulation 11.6); and revisions to existing regulations: Stage I Vapor Controls (Regulation 11.5), Hazardous Waste Incinerators (Regulation 12.7.1), and Control of Solvent Metal Cleaning Emissions (Regulation 18) were submitted on January 9, July 23, and August 17, 1981.
              (16) Variances from Regulations 8, “Sulfur Content in Fuels” and 13, “Particulate Emissions from Fossil Fired Steam or Hot Water Generating Units”, for Kenyon Piece Dye Works, Richmond, submitted on July 1, 1982.
              (17) Revisions to Regulations 8, “Sulfur Content of Fuels” and 13, “Particulate Emissions from Fossil Fuel Fired Steam or Hot Water Generating Units” were submitted on November 9, 1982 by the Division of Air and Hazardous Materials.
              (18) Revisions to Air Pollution Control Regulation Number 9, Approval to Construct, Install, Modify, or Operate (except to subsection 9.1.1), and Section VI, Part II, “Stationary Source Permitting and Enforcement” of the narrative as submitted by the Department of Environmental Management on May 14, 1982 and July 1, 1982 for review of new major sources and major modifications in nonattainment areas. Also included are revisions to add rules for banking emission reductions.
              (19) Revisions to the Rhode Island State Implementation Plan for attainment of the primary National Ambient Air Quality Standard for ozone as submitted on May 14, 1982; July 1, 1982; July 7, 1982; October 4, 1982 and March 2, 1983 by the Department of Environmental Management. Also included are generic bubble rules which provide for regulatory flexibility for VOC sources subject to RACT requirements under Regulations 15, 19 and 21 of the Rhode Island SIP
              (20) Revisions to attain and maintain the lead NAAQS as submitted on July 7, 1983 by the Department of Environmental Management.
              (21) The permit issued to the University of Rhode Island in Kingston approving a three-year bubble to control sulfur dioxide emissions. The Rhode Island Department of Environmental Management issued the permit in accordance with Regulation 8, § 8.3.2, “Emissions Bubbling” and submitted it to EPA as a SIP revision on January 16, 1984.

              (22) Revisions to Regulation 9, “Approval to Construct, Install, Modify or Operate”, and Section VI, Part II of the associated narrative of the Rhode Island SIP, to incorporate the requirements for the Prevention of Significant Deterioration of 40 CFR 51.24, permitting major stationary sources of lead and other miscellaneous changes as submitted on February 6, 1984 by the Rhode Island Department of Environmental Management. Clarifying letters dated January 27, 1984 and June 6, 1984.
              (23) Revisions to Air Pollution Control Regulation 8, “Sulfur Content of Fuels,” submitted on July 19, 1983, specifying maximum sulfur-in-coal limits (1.21 lbs/MMBtu on a 30-day rolling average and 2.31 lbs/MMBtu on a 24-hour average) for the Narragansett Electric Company South Street Station in Providence. These revisions approve Section 8.3.4, “Large Fuel Burning Devices Using Coal,” for South Street Station only.
              (24) Revisions to the State Implementation Plan were submitted by the Rhode Island Department of Environmental Management on May 28, 1985 and October 15, 1985.
              (i) Incorporation by reference.
              (A) Amendments to Regulation 8, “Sulfur Content of Fuels” at 8.4.1(b) requiring owners/operators of fuel burning sources to have a sampling valve in the fuel line to the boiler to facilitate fuel sampling, amended on May 2, 1985.
              (B) Amendments to Regulation 9, “Approval to Construct, Install, Modify, or Operate” requiring best available control technology (BACT) for each air pollutant emitted when permitting all new stationary sources and modifications not otherwise subject to lowest achievable emission rate (LAER) requirements under Rhode Island's approved new source review plan. The amended sections are 9.1.9, 9.1.14, 9.1.21, 9.1.22, 9.1.33, 9.1.36, 9.3.1, 9.3.3, 9.5.3, and 9.13.1. Regulation 9 was incorporated by reference in its present form on July 6, 1984 at paragraph (c)(22), above. The entire Regulation is being reincorporated by reference here to maintain consistency in the numbering and format, amended May 2, 1985.
              (ii) October 15, 1985 letter from Rhode Island DEM to EPA which commits to implement the stack height related requirements of Regulation 9 in accordance with the Stack Height regulations at 40 CFR part 51, subpart B.
              (25) A revision submitted on December 16, 1985 and January 23, 1986 allowing the burning of 2.2% sulfur content fuel oil at the Seville Dyeing Corporation facility in Woonsocket, Rhode Island for a period of up to 30 months, commencing on August 1, 1986, the savings from which will be used to pay for permanent energy conservation measures to reduce on-site consumption of petroleum products by at least 50,000 gallons per year (estimated 250,000 gallons per year).
              (i) Incorporation by reference.
              (A) Letter from Doug L. McVay, Principal Engineer, to Seville Dyeing Corporation, dated December 16, 1985 allowing the temporary use of less expensive 2.2% sulfur fuel oil until February 1, 1989. At the end of the temporary use period, Seville Dyeing Corporation will return to the use of 1.0% sulfur fuel oil. The particulate emission rate for the facility will not exceed 0.15 lbs per million Btu.
              (B) Letter to Louis F. Gitto, Director of Air Management Division, EPA Region I from Thomas D. Getz, Director of Air & Hazardous Materials, RI DEM dated January 23, 1986; subject: Response to EPA questions regarding Seville Dyeing Corporation, and outline of the permanent energy conservation measures to be used.
              (26) Revisions submitted on November 5, 1985, June 16, 1986 and November 3, 1986 by the Rhode Island Department of Environmental Management (DEM) consisting of an administrative consent agreement between the DEM's Division of Air and Hazardous Materials and Whitman Products Limited (now James River Corporation's Decorative Product Division) in Johnston, Rhode Island. When the consent agreement expires on December 31, 1986, James River Corporation will be subject to the emission limits in Rhode Island Regulation No. 19, subsection 19.3.1.
              (i) Incorporation by reference.
              (A) An administrative consent agreement between the Rhode Island and Providence Plantation Department of Environmental Management and Whitman Products Limited. The consent agreement became effective on May 29, 1985.
              (B) Letters of June 16, 1986 and September 17, 1985 from the Department of Environmental Management to EPA.
              (ii) Additional material.

              (A) Letter submitted on November 3, 1986 affirming that a sufficient growth margin exists, below the level of emissions necessary to show attainment of the national ambient air quality standard for ozone in Rhode Island, to absorb the increased emissions resulting from this compliance date extension.
              (27) Revision submitted on November 5, 1985 by the Rhode Island Department of Environmental Management consisting of an administrative consent agreement defining reasonably available control technology for Stanley Bostitch (formerly Bostitch Division
              (i) Incorporation by reference.
              (A) An administrative consent agreement between the Rhode Island Department of Environmental Management and Bostitch Division of Textron. The consent agreement became effective on June 6, 1985 and requires Bostitch Division of Textron to reformulate certain solvent-based coatings to low/no solvent formulations by December 31, 1986.
              (B) A letter to Bostitch Division of Textron from the Rhode Island Department of Environmental Management dated September 20, 1985 which serves as an addendum to the consent agreement. The addendum defines the emission limitations which Bostitch's Division of Textron reformulated coatings must meet.
              (28) Revision submitted on November 5, 1985 by the Rhode Island Department of Environmental Management consisting of an administrative consent agreement granting a final compliance date extension for the control of organic solvent emissions from sixpaper coating lines at Keene Corporation in East Providence, Rhode Island.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated November 5, 1985 submitting revisions to the Rhode Island State Implementation Plan.
              (B) An administrative consent agreement between the Rhode Island Department of Environmental Management and Keene Corporation, effective on September 12, 1985.
              (29) Revisions submitted on November 5, 1985, February 21, 1986, April 15, 1987 and May 14, 1987 by the Rhode Island Department of Environmental Management consisting of an administrative consent agreement defining alternative reasonably available control technology for Kenyon Industries in Kenyon, Rhode Island.
              (i) Incorporation by reference.
              (A) Letter from the State of Rhode Island and Providence Plantations dated April 15, 1987 submitting revisions for Kenyon Industries to the Rhode Island State Implementation Plan.
              (B) An administrative consent agreement between the State of Rhode Island and Providence Plantations Department of Environmental Management and Kenyon Industries, Inc., signed on December 31, 1986.
              (ii) Additional material.
              (A) A letter dated May 14, 1987 from the Department of Environmental Management containing technical support demonstrating that the revised consent agreement is at least as stringent as the consent agreement between the Rhode Island Department of Environmental Management and Kenyon effective in Rhode Island May 13, 1985.
              (B) Original consent agreement between the Rhode Island Department of Environmental Management and Kenyon effective on May 13, 1985 submitted to EPA on November 5, 1985.
              (C) Letter dated February 21, 1986 from Rhode Island describing required recordkeeping for Kenyon.
              (30) Revisions to the State Implementation Plan were submitted by Rhode Island Department of Environmental Management on February 27, 1987. These revisions were effective as of January 20, 1987 in the State of Rhode Island.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated February 27, 1987 submitting revisions to the Rhode Island State Implementation Plan.
              (B) Amendment to Air Pollution Control Regulation No. 11, at subsection 11.4.5 adopted on January 20, 1987 in Rhode Island.
              (C) Amendment to Air Pollution Control Regulation No. 19, at subsection 19.7.1 adopted on January 20, 1987 in Rhode Island.
              (D) Amendment to Air Pollution Control Regulation No. 21, at subsection 21.6.1 adopted on January 20, 1987 in Rhode Island.
              (31) [Reserved]
              
              (32) Revisions submitted on May 6, 1987, October 15, 1987, and January 4, 1988 by the Rhode Island Department of Environmental Management consisting of an administrative consent agreement which defines and imposes RACT to control volatile organic comp
              (i) Incorporation by reference.
              (A) An administrative consent agreement (86-12-AP), except for Provisions 7 and 8, between the Rhode Island Department of Environmental Management and Tech Industries effective June 12, 1986.
              (B) An addendum to the administrative consent agreement (86-12-AP) between the Rhode Island Department of Environmental Management and Tech Industries. The addendum was effective November 24, 1987.
              (C) Letters dated May 6, 1987; October 15, 1987; and January 4, 1988 submitted to the Environmental Protection Agency by the Rhode Island Department of Environmental Management.
              (33) Revisions to federally approved Air Pollution Control Regulation Number 11 submitted on November 7, 1988 and April 24, 1989 by the Rhode Island Department of Environmental Management, limiting the volatility of gasoline from May 1 through September 15, beginning 1989 and continuing every year thereafter, including any waivers to such limits Rhode Island may grant. In 1989, the control period will begin on June 30.
              (i) Incorporation by reference.
              (A) Amendments to Rhode Island Air Pollution Control Regulation No. 11, effective July 5, 1979, entitled, “Petroleum Liquids Marketing and Storage,” sections 11.7.1 filed with the Secretary of State of Rhode Island on August 11, 1988, and effective in the State of Rhode Island on August 31, 1988.
              (B) Amendments to Rhode Island Air Pollution Control Regulation No. 11, effective July 5, 1979, entitled, “Petroleum Liquids Marketing and Storage,” amendments to section 11.7.2 filed with the Secretary of State of Rhode Island on April 27, 1989, and effective in the State of Rhode Island on May 17, 1989.
              (34) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on April 28, 1989, approving a renewal of a sulfur dioxide bubble for the University of Rhode Island originally approved at paragraph (c)(21), of this section.
              (i) Incorporation by reference.
              (A) A renewal of an emissions bubble for the University of Rhode Island effective December 26, 1986.
              (35) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on April 26, 1990, which define and impose RACT to control volatile organic compound emissions from Providence Metallizing in Pawtucket, Rhode Island.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated April 26, 1990, submitting a revision to the Rhode Island State Implementation Plan.
              (B) An administrative consent agreement (87-2-AP) between the Rhode Island Department of Environmental Management and Providence Metallizing effective July 24, 1987.
              (C) An amendment to the administrative consent agreement (87-2-AP) between the Rhode Island Department of Environmental Management and Providence Metallizing effective May 4, 1989.
              (D) An addendum to the administrative consent agreement (87-2-AP) between the Rhode Island Department of Environmental Management and Providence Metallizing effective April 24, 1990.
              (ii) Additional materials.
              (A) Nonregulatory portions of the State submittal.
              (36) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on May 24, 1990, which define and impose RACT to control volatile organic compound emissions from Tillotson-Pearson in Warren, RhodeIsland.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated May 24, 1990 submitting a revision to the Rhode Island State Implementation Plan.

              (B) An Administrative consent agreement (90-1-AP) between the Rhode Island Department of Environmental Management and Tillotson-Pearson effective June 5, 1990.
              (37) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management dated November 3, 1989, November 21, 1989, February 1, 1990 and September 19, 1990.
              (i) Incorporation by reference.
              (A) Letters from the Rhode Island Department of Environmental Management dated November 3, 1989, November 21, 1989, February 1, 1990 and September 19, 1990 submitting revisions to the Rhode Island State ImplementationPlan.
              (B) Amendments to Rhode Island's Air Pollution Control Regulation Number 6, amended and effective November 22, 1989.
              (C) Amendments to Rhode Island's Air Pollution Control Regulation Numbers 11; 15, excluding subsections 15.1.16 and 15.2.2; 18, excluding subsections 18.1.8, 18.2.1, 18.3.2(d), 18.3.3(f), and 18.5.2; 19, excluding subsections 19.1.11, 19.2.2, and 19.3.2(a); and 21, except subsections 21.1.15 and 21.2.2, and portion of subsection 21.5.2(h) which states “equivalent to” in the parenthetical, amended and effective December 10, 1989.
              (38) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on May 22, 1991.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated May 22, 1991 submitting a revision to the Rhode Island State Implementation Plan.

              (B) Section 9.1.36 “baseline concentration,” section 9.1.39 “increment,” section 9.1.40 “major source baseline date,” section 9.1.42 “minor source baseline date,” section 9.1.43 “net emissions increase,” and section 9.15.1(c)(5)—exclusion from NO2 increments due to SIP-approved temporary increases of emissions, of the Rhode Island Air Pollution Control Regulation No. 9 entitled “Approval to Construct, Install, Modify or Operate,” effective in the State on May 20, 1991.
              (ii) Additional materials.
              (A) Nonregulatory portions of the state submittal.
              (39) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on January 12, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management, dated January 12, 1993, submitting a revision to the Rhode Island State Implementation Plan.
              (B) Rhode Island Department of Environmental Protection, Division of Air and Hazardous Materials, Air Pollution Control Regulation No. 11, entitled “Petroleum Liquids Marketing Storage,” submitted to the Secretary of State on January 11, 1993.
              (C) Letter from the Rhode Island Department of Environmental Protection, dated February 10, 1993, stating that Regulation No. 11 became effective on January 31, 1993, 20 days after being filed with the Secretary of State.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (40) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on November 13, 1992.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated November 13, 1992 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Rhode Island Department of Environmental Protection, Division of Air and Hazardous Materials, Air Pollution Control Regulations No. 19, entitled “Control of Volatile Organic Compounds from Surface Coating Operations,” submitted to the Secretary of State on October 30, 1992 and effective on November 20, 1992.
              (C) Rhode Island Department of Environmental Protection, Division of Air and Hazardous Materials, Air Pollution Control Regulations No. 25, entitled “Control of Volatile Organic Compound Emissions from Cutback and Emulsified Asphalt,” submitted to the Secretary of State on October 30, 1992 and effective on November 20, 1992.

              (D) Rhode Island Department of Environmental Protection, Division of Air and Hazardous Materials, Air Pollution Control Regulations No. 26, entitled “Control of Organic Solvent Emissions from Manufacture of Synthesized Pharmaceutical Products,” submitted to the Secretary of State on October 30, 1992 and effective on November 20, 1992.
              (ii) Additional materials.
              (A) Letter from the Rhode Island Department of Environmental Protection, dated February 10, 1993, clarifying the November 13, 1992 revision to the SIP.
              (B) Nonregulatory portions of the submittal.
              (41) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on March 11, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated March 5, 1993 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Rhode Island's Air Pollution Control Regulation No. 9 entitled, “Air Pollution Control Permits,” except for Chapter 9.13, Application for an Air Toxics Operating Permit; Chapter 9.14, Administrative Action: Air Toxics Operating Permits; and Chapter 9.15, Transfer of an Air Toxics Operating Permit; and Appendix A, Toxic Air Pollutants, Minimum Quantities. This regulation was effective in the State of Rhode Island on March 24, 1993.
              (ii) Additional materials.
              (A) A fact sheet on the proposed amendments to Regulation No. 9 entitled, “Approval to Construct, Install, Modify or Operate”.
              (B) Nonregulatory portions of the State submittal.
              (42) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on January 12, 1993.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated January 12, 1993 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Revisions to Air Pollution Control Regulation No. 14, “Record Keeping and Reporting,” filed with the Secretary of State on January 11, 1993 and effective in the State of Rhode Island on January 31, 1993.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (43) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on March 15, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated March 15, 1994 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Rhode Island Department of Environmental Management, Division of Air Resources, Air Pollution Control Regulation No. 32, “Control of Volatile Organic Compounds from Marine Vessel Loading Operations” effective in the State of Rhode Island on March 31, 1994, with the exception of Section 32.2.2 which Rhode Island did not submit as part of the SIP revision.
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (44) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on June 27, 1995.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated June 27, 1995 submitting a revision to the Rhode Island State Implementation Plan.
              (B) The following portions of the Rules Governing the Control of Air Pollution for the State of Rhode Island effective on July 17, 1995: Air Pollution Control Regulation No. 30, Control of Volatile Organic Compounds from Automotive Refinishing Operations.
              (45) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on May 15, 1995
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Protection dated May 15, 1995 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Air Pollution Control Regulation 29.3 “Emissions Caps”; effective in the State of Rhode Island on May 18, 1995.
              (ii) Additional materials.
              
              (A) Non-regulatory portions of the submittal.
              (46) A revision to the Rhode Island SIP regarding ozone monitoring. The State of Rhode Island will modify its SLAMS and its NAMS monitoring systems to include a PAMS network design and establish monitoring sites. The State's SIP revision satisfies 40 CFR 58.20(f) PAMS requirements.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated January 14, 1994 submitting an amendment to the Rhode Island State Implementation Plan.
              (B) Letter from the Rhode Island Department of Environmental Management dated June 14, 1994 submitting an amendment to the Rhode Island State Implementation Plan.
              (C) Section VII of the Rhode Island State Implementation Plan, Ambient Air Quality Monitoring.
              (47) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on March 15, 1994.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated March 15, 1994 submitting revisions to the Rhode Island State Implementation Plan.
              (B) The following portions of the Rules Governing the Control of Air Pollution for the State of Rhode Island, with the exception of Section 31.2.2, effective 90 days after the date that EPA notifies Rhode Island that the State has failed to achieve a 15% reduction of VOC emission from the 1990 emission levels, in accordance with the contingency measure provisions of the Rhode Island SIP, (except for Section 31.5.2, which requires records of amount of product sold, beginning July, 1994.): Air Pollution Control Regulation No. 31, Control of Volatile Organic Compounds from Commercial and Consumer Products.
              (C) The following portions of the Rules Governing the Control of Air Pollution for the State of Rhode Island, with the exception of Section 33.2.2, effective 90 days after the date that EPA notifies Rhode Island the State has failed to achieve a 15% reduction of VOC emission from the 1990 emission levels, in accordance with the contingency measure provisions of the Rhode Island SIP, (except for Section 33.5.2, which requires records of amount of product sold, beginning July, 1994.): Air Pollution Control Regulation No. 33, Control of Volatile Organic Compounds from Architectural and Industrial Maintenance Coatings.
              (48) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on September 17, 1996, which define and impose reasonably available control technology (RACT) to control nitrogen oxides emissions at major stationary sources in Rhode Island.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management, dated September 17, 1996, submitting revisions to the Rhode Island State Implementation Plan.
              (B) Regulation number 27, “Control of Nitrogen Oxide Emissions,” as adopted on December 27, 1995, effective January 16, 1996.
              (C) An administrative consent agreement between Rhode Island Department of Environmental Management and Rhode Island Hospital, file no. 95-14-AP, effective on November 27, 1995.
              (D) An administrative consent agreement between Rhode Island Department of Environmental Management and Osram Sylvania Incorporated, file no. 96-06-AP, effective on September 4, 1996.
              (E) An air pollution permit approval, no. 1350, for Osram Sylvania Incorporated issued by the Rhode Island Department of Environmental Management on May 14, 1996 and effective on that date.
              (49) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on September 17, 1996, which define and impose alternative reasonably available control technology (RACT) requirements to control nitrogen oxides emissions at certain major stationary sources in Rhode Island.
              (i) Incorporation by reference.
              
              (A) Letter from the Rhode Island Department of Environmental Management dated September 17, 1996, submitting revisions to the Rhode Island State Implementation Plan.
              (B) An administrative consent agreement between Rhode Island Department of Environmental Management and Algonquin Gas Transmission Company, file no. 95-52-AP, effective on December 5, 1995.
              (C) An administrative consent agreement between Rhode Island Department of Environmental Management and Bradford Dyeing Association, Inc., file no. 95-28-AP, effective on November 17, 1995.
              (D) An administrative consent agreement between Rhode Island Department of Environmental Management and Hoechst Celanese Corporation, file no. 95-62-AP, effective on November 20, 1995.
              (E) An administrative consent agreement between Rhode Island Department of Environmental Management and University of Rhode Island, file no. 95-50-AP, effective on March 12, 1996.
              (F) An administrative consent agreement between Rhode Island Department of Environmental Management and the Naval Education and Training Center in Newport, file no. 96-07-AP, effective on March 4, 1996.
              (50) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on September 21, 1998. The revisions consist of the State's 15 Percent plan and Contingency plan. The EPA is approving the calculation of the required emission reductions, and the emission reduction credit claimed from surface coating operations, printing operations, plant closures, cutback asphalt, synthetic pharmaceutical manufacturing, automobile refinishing, consumer and commercial products, architectural and industrial maintenance coatings, stage II vapor recovery, reformulated gasoline in on-road and off-road engines, tier I motor vehicle controls, and low emitting vehicles. EPA is taking no action at this time on the emission reduction credit claim made for the Rhode Island automobile inspection and maintenance program.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated September 21, 1998 submitting a revision to the Rhode Island State Implementation Plan.
              (51)-(53) [Reserved]
              (54) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on.
              (i) Incorporation by reference.
              (A) Letter from the Rhode Island Department of Environmental Management dated 9 August 1996 submitting a revision to the Rhode Island State Implementation Plan.
              (B) Changes to Air Pollution Control Regulation Number 9.
              For the State of Rhode Island.

              (55) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on February 13, 1998 and January 20, 1999 which define alternative NOX RACT requirements and impose seasonal limitations on the emissions of nitrogen oxides at certain major stationary sources in Rhode Island.
              (i) Incorporation by reference.
              (A) Letters from the Rhode Island Department of Environmental Management, dated February 13, 1998 and January 20, 1999 submitting revisions to the Rhode Island State Implementation Plan.
              (B) Regulation number 38, “Nitrogen Oxides Allowance Program,” as adopted on May 21, 1998, submitted on effective on June 10, 1998.
              (C) An administrative consent agreement between Rhode Island Department of Environmental Management and Rhode Island Economic Development Corporation, file no. 96-04-AP, adopted and effective on September 2, 1997.
              [37 FR 10891, May 31, 1972. Redesignated and amended at 64 FR 43085, Aug. 9, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2087, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2088
              Control strategy: Ozone.
              (a) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on September 21, 1998. These revisions are for the purpose of satisfying the rate of progress requirement of section 182(c)(2)(B), and the contingency measure requirements of section 182(c)(9) of the Clean Air Act, for the Providence serious ozone nonattainment area.
              (b) Approval—Revisions to the state implementation plan submitted by the Rhode Island Department of Environmental Management on March 24, 2003. The revisions are for the purpose of satisfying the one-hour ozone attainment demonstration requirements of section 182(c)(2)(A) of the Clean Air Act, for the Rhode Island serious ozone nonattainment area. The revision establishes a one-hour attainment date of November 15, 2007 for the Rhode Island serious ozone nonattainment area, and approves the contingency measures for purposes of attainment. This revision establishes motor vehicle emissions budgets for 2007 of 30.68 tons per day of volatile organic compounds and 33.97 tons per day of nitrogen oxides to be used in transportation conformity in the Rhode Island serious ozone nonattainment area. Rhode Island also commits to conduct a mid-course review to assess modeling and monitoring progress achieved towards the goal of attainment by 2007, and to submit the results to EPA by December 31, 2004.

              (c) Determination of Attainment. Effective July 6, 2010, EPA is determining that the Providence (All of Rhode Island) 8-hour ozone nonattainment area has attained the 1997 8-hour ozone standard. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area does not monitor any violations of the 1997 8-hour ozone standard. If a violation of the 1997 ozone NAAQS is monitored in the Providence (All of Rhode Island) 8-hour ozone nonattainment area, this determination shall no longer apply.
              (d) Determination of Attainment. Effective November 22, 2010, EPA is determining that the Providence (All of Rhode Island) 8-hour ozone nonattainment area has attained the 1997 8-hour ozone standard based on 2007-2009 monitoring data. Under the provisions of EPA's ozone implementation rule (see 40 CFR 51.918), this determination suspends the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act for as long as the area does not monitor any violations of the 1997 8-hour ozone standard. If a violation of the 1997 ozone NAAQS is monitored in the Providence (All of Rhode Island) 8-hour ozone nonattainment area, this determination shall no longer apply. In addition, this area met its June 15, 2010 attainment deadline for the 1997 ozone standard.
              (e) Revisions to the State Implementation Plan submitted by the Rhode Island Department of Environmental Management on April 30, 2008. The revision is for the purpose of satisfying the rate of progress requirement of section 182(b)(1) from 2002 through 2008, and the contingency measure requirement of sections 172(c)(9) and of the Clean Air Act, for the Providence moderate ozone nonattainment area. The revision establishes motor vehicle emission budgets for 2008 of 24.64 tons per day of volatile organic compounds and 28.26 tons per day of nitrogen oxides to be used in transportation conformity in the Providence moderate 8-hour ozone nonattainment area.
              [66 FR 30815, June 8, 2001, as amended at 68 FR 16724, Apr. 7, 2003; 75 FR 31290, June 3, 2010; 75 FR 64951, Oct. 22, 2010; 77 FR 50601, Aug. 22, 2012]
            
            
              § 52.2089
              Control strategy: carbon monoxide.

              (a) Approval—On September 22, 2008, the Rhode Island Department of Environmental Management submitted a request to establish a limited maintenance plan for the Providence Rhode Island carbon monoxide attainment area for the remainder of the second ten-year maintenance plan. The State of Rhode Island has committed to year round carbon monoxide monitoring at the East Providence Photochemical Assessment Monitoring Station (PAMS) site; re-establishing downtown Providence CO monitoring if criteria specified in the Limited Maintenance Plan are triggered; and, ensuring that project-level carbon monoxide evaluations of transportation projects in the maintenance area are conducted. The limited maintenance plan satisfies all applicable requirements of section 175A of the Clean Air Act. Approval of a limited maintenance plan is conditioned on maintaining levels of ambient carbon monoxide levels below the required limited maintenance plan 8-hour carbon monoxide design value criterion of 7.65 parts per million. If the Limited Maintenance Plan criterion is no longer satisfied, Rhode Island must develop a full maintenance plan to meet Clean Air Act requirements.
              (b) [Reserved]
              [74 FR 12559, Mar. 25, 2009]
            
          
          
            Subpart PP—South Carolina
            
              § 52.2120
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan (SIP) for South Carolina under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) (Volume 1) and (d) (Volume 2) of this section with an EPA approval date prior to October 1, 2018, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) (Volume 1) and (d) (Volume 2) of this section with EPA approval dates after October 1, 2018, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 4 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of the dates referenced in paragraph (b)(1) of this section.

              (3) Copies of the materials incorporated by reference may be inspected at the Region 4 EPA Office at 61 Forsyth Street SW, Atlanta, GA 30303. To obtain the material, please call (404) 562-9022. You may inspect the material with an EPA approval date prior to October 1, 2018, for South Carolina at the National Archives and Records Administration. For information on the availability of this material at NARA go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-Approved regulations.
              
              
                EPA-Approved South Carolina Regulations
                
                  State citation
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approvaldate
                  
                  Explanation
                
                
                  Regulation No. 62.1
                  Definitions and General Requirements
                
                
                  Section I
                  Definitions
                  8/25/2017
                  6/26/2018, 83 FR 29696
                
                
                  Section II
                  Permit Requirements
                  6/24/2005
                  6/2/2008, 73 FR 31369
                
                
                  Section III
                  Emission Inventory and Emissions Statement
                  9/23/2016
                  5/31/2017, 82 FR 24853
                
                
                  Section IV
                  Source Tests
                  6/27/2014
                  8/21/2017, 82 FR 39537
                
                
                  Section V
                  Credible Evidence
                  6/27/2014
                  8/21/2017, 82 FR 39537
                
                
                  Regulation No. 62.2
                  Prohibition of Open Burning
                  12/27/2013
                  6/25/2018, 83 FR 29455
                
                
                  Regulation No. 62.3
                  Air Pollution Episodes
                
                
                  Section I
                  Episode Criteria
                  4/26/2013
                  8/21/2017, 82 FR 39541
                
                
                  Section II
                  Emission Reduction Requirements
                  4/22/1988
                  10/3/1989, 54 FR 40659
                
                
                  
                  Regulation No. 62.4
                  Hazardous Air Pollution Conditions
                  12/20/1978
                  1/29/1980, 45 FR 6572
                
                
                  Regulation No. 62.5
                  Air Pollution Control Standards
                
                
                  
                    Standard No. 1
                  
                  Emissions from Fuel Burning Operations
                
                
                  Section I
                  Visible Emissions
                  6/27/2014
                  6/25/2018, 83 FR 29455
                  Except for subparagraph C “Special Provisions,” including those versions submitted by the State on July 18, 2011, and August 12, 2015. Therefore, subparagraph C retains the version that was state effective October 26, 2001.
                
                
                  Section II
                  Particulate Matter Emissions
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section III
                  Sulfur Dioxide Emissions
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section IV
                  Opacity Monitoring Requirements
                  9/23/2016
                  6/25/2018, 83 FR 29455
                  Except subparagraph B “Continuous Opacity Monitor Reporting Requirements,” including those versions submitted by the State on August 8, 2014, and August 12, 2015. Therefore, subparagraph B retains the version that was state effective September 28, 2012.
                
                
                  Section V
                  Exemptions
                  5/24/1985
                  10/3/1989, 54 FR 40659
                
                
                  Section VI
                  Periodic Testing
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  
                    Standard No. 2
                  
                  Ambient Air Quality Standards
                  9/23/2016
                  6/29/2017, 82 FR 29418
                
                
                  
                    Standard No. 4
                  
                  Emissions From Process Industries
                
                
                  Section I
                  General
                  2/28/1986
                  2/17/1987, 52 FR 4772
                
                
                  Section II
                  Sulfuric Acid Manufacturing
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section III
                  Kraft Pulp and Paper Manufacturing Plants
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section V
                  Cotton Gins
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section VI
                  Hot Mix Asphalt Manufacturing
                  5/24/1985
                  10/3/1989, 54 FR 40659
                
                
                  Section VII
                  Metal Refining
                  2/28/1986
                  2/17/1987, 52 FR 4772
                
                
                  Section VIII
                  Other Manufacturing
                  6/24/2016
                  6/25/2018, 83 FR 29455
                
                
                  Section IX
                  Visible Emissions
                  4/22/1988
                  7/2/1990, 55 FR 27226
                
                
                  Section X
                  Non-Enclosed Operations
                  4/22/1988
                  7/2/1990, 55 FR 27226
                
                
                  Section XI
                  Total Reduced Sulfur Emissions of Kraft Pulp Mills
                  6/27/2014
                  6/25/2018, 83 FR 29455
                
                
                  Section XII
                  Periodic Testing
                  6/24/2016
                  6/25/2018, 83 FR 29455
                
                
                  
                    Standard No. 5
                  
                  Volatile Organic Compounds
                
                
                  Section I
                  General Provisions
                
                
                  Part A
                  Definitions
                  4/26/2013
                  8/16/2017, 82 FR 38825
                
                
                  Part B
                  General Applicability
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part C
                  Alternatives and Exceptions to Control Requirements
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part D
                  Compliance Schedules
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  
                  Part E
                  Volatile Organic Compound Compliance Testing
                  6/26/1998
                  8/10/2004, 69 FR 48395
                
                
                  Part F
                  Recordkeeping, Reporting, Monitoring
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part G
                  Equivalency Calculations
                  4/26/2013
                  8/16/2017, 82 FR 38825
                
                
                  Section II
                  Provisions for Specific Sources
                
                
                  Part A
                  Surface Coating of Cans
                  11/27/2015
                  8/16/2017, 82 FR 38825
                
                
                  Part B
                  Surface Coating of Coils
                  11/27/2015
                  8/16/2017, 82 FR 38825
                
                
                  Part C
                  Surface Coating of Paper, Vinyl, and Fabric
                  8/24/1990
                  2/4/1992, 57 FR 4158
                
                
                  Part D
                  Surface Coating of Metal Furniture and Large Appliances
                  8/24/1990
                  2/4/1992, 57 FR 4158
                
                
                  Part E
                  Surface Coating of Magnet Wire
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part F
                  Surface Coating of Miscellaneous Metal Parts and Products
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part G
                  Surface Coating of Flat Wood Paneling
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  Part H
                  Graphic Arts—Rotogravure Flexography
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  Part N
                  Solvent Metal Cleaning
                  10/26/2001
                  5/7/2002, 67 FR 30594
                
                
                  Part O
                  Petroleum Liquid Storage in Fixed Roof Tanks
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  Part P
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  Part Q
                  Manufacture of Synthesized Pharmaceutical Products
                  4/26/2013
                  8/16/2017, 82 FR 38825
                
                
                  Part R
                  Manufacture of Pneumatic Rubber Tires
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  Part S
                  Cutback Asphalt
                  6/13/1979
                  12/16/1981, 46 FR 61268
                
                
                  Part T
                  Bulk Gasoline Terminals and Vapor Collection Systems
                  2/25/1983
                  10/31/1983, 48 FR 50078
                
                
                  
                    Standard No. 5.2
                  
                  Control of Oxides of Nitrogen (NOX)
                  6/25/2004
                  8/26/2005, 70 FR 50195
                
                
                  
                    Standard No. 7
                  
                  Prevention of Significant Deterioration
                  8/25/2017
                  2/13/2019, 84 FR 3707
                  The SIP does not include the August 25, 2017 state-effective version of Standard No. 7, paragraphs (b)(32)(i)(a), (b)(32)(iii)(b)(t), and (i)(1)(vii)(t). Instead, the SIP includes the June 25, 2005 state-effective version of these paragraphs, conditionally approved by EPA on June 2, 2008, and fully approved on June 23, 2011.
                
                
                   
                  
                  
                  
                  The SIP does not include Standard No. 7, paragraphs (b)(30)(v) and (b)(34)(iii)(d) because the state withdrew these paragraphs from EPA's consideration for approval on December 20, 2016.
                
                
                  
                   
                  
                  
                  
                  The SIP does not include the August 25, 2017 state-effective version of Standard No. 7, paragraph (b)(34)(iii)(c) because the state withdrew the August 25, 2017 state-effective version of this paragraph from EPA's consideration for approval on June 27, 2017. Instead, the SIP includes the June 25, 2005 state-effective version of this paragraph conditionally approved by EPA on June 2, 2008, and fully approved on June 23, 2011.
                
                
                  
                    Standard No. 7.1
                  
                  Nonattainment New Source Review
                  11/27/2015
                  8/10/2017, 82 FR 37299
                  The SIP does not include the November 27, 2015 state-effective version of Standard No. 7.1, paragraphs (c)7(C)(xx) and (e)(T). Instead, the SIP includes the June 25, 2005 state-effective version of these paragraphs, conditionally approved by EPA on June 2, 2008, and fully approved on June 23, 2011.
                
                
                  Regulation No. 62.6
                  Control of Fugitive Particulate Matter
                
                
                  Section I
                  Control of Fugitive Particulate Matter in Non-Attainment Areas
                  11/27/2015
                  8/21/2017, 82 FR 39541
                
                
                  Section II
                  Control of Fugitive Particulate Matter in Problem Areas
                  5/24/1985
                  10/3/1989, 54 FR 40659
                
                
                  Section III
                  Control of Fugitive Particulate Matter Statewide
                  12/27/2013
                  8/21/2017, 82 FR 39541
                
                
                  Section IV
                  Effective Date
                  5/24/1985
                  10/3/1989, 54 FR 40659
                
                
                  Regulation No. 62.7
                  Good Engineering Practice Stack Height
                
                
                  Section I
                  General
                  5/23/1986
                  5/28/1987, 52 FR 19858
                
                
                  Section II
                  Applicability
                  5/23/1986
                  5/28/1987, 52 FR 19858
                
                
                  Section III
                  Definitions and Conditions
                  5/23/1986
                  5/28/1987, 52 FR 19858
                
                
                  Section IV
                  Public Participation
                  5/23/1986
                  5/28/1987, 52 FR 19858
                
                
                  Regulation No. 62.96
                  Nitrogen Oxides (NOX) and Sulfur Dioxide (SO2) Budget Trading Program General Provisions
                  10/24/2008
                  10/16/2009, 74 FR 53167
                
                
                  Regulation No. 62.97
                  Cross-State Air Pollution Rule (CSAPR) Trading Program
                  8/25/2017
                  10/13/2017, 82 FR 47936
                
                
                  Regulation No. 62.99
                  Nitrogen Oxides (NOX) Budget Program Requirements for Stationary Sources Not in the Trading Program
                  5/24/2002
                  6/28/2002, 67 FR 43546
                
                
                  S.C. Code Ann.
                  Ethics Reform Act
                
                
                  Section 8-13-100(31)
                  Definitions
                  1/1/1992
                  8/1/2012, 77 FR 45492
                
                
                  Section 8-13-700(A) and (B)
                  Use of official position or office for financial gain; disclosure of potential conflict of interest
                  1/1/1992
                  8/1/2012, 77 FR 45492
                
                
                  
                  Section 8-13-730
                  Membership on or employment by regulatory agency of person associated with regulated business
                  1/1/1992
                  8/1/2012, 77 FR 45492
                
              
              (d) EPA-Approved State source-specific requirements.
              
              
                EPA-Approved South Carolina State Source-Specific Requirements
                
                  Name of source
                  Permit No.
                  Stateeffective
                    date
                  
                  EPA approvaldate
                  
                  Comments
                
                
                  Transcontinental Gas Pipeline Corporation Station 140
                  2060-0179-CD
                  4/27/2004
                  4/23/2009, 74 FR 18471

                  This permit is incorporated in fulfillment of the NOX SIP Call Phase II requirements for South Carolina.
                
              
              (e) EPA-approved South Carolina non-regulatory provisions.
              
              
                
                  Provision
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  Cherokee County Ozone Attainment Demonstration and Ten-year Maintenance Plan
                  6/26/1998
                  12/18/1998, 63 FR 70019
                
                
                  Cherokee County Ozone Ten Year Maintenance Plan
                  1/31/2002
                  4/26/2002, 67 FR 20647
                
                
                  Transportation Conformity
                  10/24/2003
                  1/29/2004, 69 FR 4245
                
                
                  Attainment Demonstration for the Appalachian, Catawba, Pee Dee, Waccamaw, Santee Lynches, Berkeley-Charleston-Dorchester, Low Country, Lower Savannah, Central Midlands, and Upper Savannah Early Action Compact Areas
                  6/25/2004
                  8/26/2005, 70 FR 50195
                
                
                  South Carolina Transportation Conformity Air Quality Implementation Plan
                  11/19/2008
                  7/28/2009, 74 FR 37168
                
                
                  Cherokee County 110(a)(1) Maintenance Plan for the 1997 8-Hour Ozone Standard
                  12/13/2007
                  7/31/2009, 74 FR 26099
                
                
                  South Carolina 110(a)(1) and (2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standards
                  12/13/2007
                  07/13/2011, 76 FR 41111
                  For the 1997 8-hour ozone NAAQS.
                
                
                  Applicability of Reasonably Available Control Technology for the Portion of York County, South Carolina
                  8/31/2007
                  11/28/1176 FR 72844
                  
                  Demonstration for Bowater Coated Paper Division; for Cytec Carbon Fibers; and for Georgia-Pacific—Catawba Hardboard Plant.
                
                
                  Negative Declaration for Applicability of Groups I Control Techniques Guidelines for York County, South Carolina
                  8/31/2007
                  11/28/1176 FR 72844
                  
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  Negative Declaration for Applicability of Group II Control Techniques Guidelines for York County, South Carolina
                  8/31/2007
                  11/28/1176 FR 72844
                  
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  
                  Negative Declaration for Applicability of Group III Control Techniques Guidelines for York County, South Carolina
                  2/23/2009
                  11/28/1176 FR 72844
                  
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  Negative Declaration for Applicability of Group IV Control Techniques Guidelines for York County, South Carolina
                  7/7/2009
                  11/28/1176 FR 72844
                  
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  South Carolina portion of bi-state Charlotte; 1997 8-Hour Ozone 2002 Base Year Emissions Inventory
                  4/29/2010
                  05/18/2012, 77 FR 29540
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  Regional haze plan
                  12/17/2007
                  6/28/2012
                  77 FR 38509.
                
                
                  South Carolina portion of bi-state Charlotte; 1997 8-Hour Ozone Emissions Statement
                  4/29/2010
                  6/25/2012, 77 FR 37815
                  Applicable to the 1997 8-hour Ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  4/14/2008
                  8/1/2012, 77 FR 45494
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  9/18/2009
                  8/1/2012, 77 FR 45494
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 and 2006 Fine Particulate Matter National Ambient Air Quality Standards Elements 110(a)(1) and (2) (E)(ii) and (G)
                  4/3/2012
                  8/1/2012, 77 FR 45494
                
                
                  110(a)(2)(D)(i)(I) Infrastructure Requirements for the 2006 24-hour PM2.5 NAAQS
                  9/18/2009
                  10/11/2012, 77 FR 61727

                  EPA partially disapproved this SIP submission to the extent that it relied on the Clean Air Interstate Rule to meet the 110(a)(2)(D)(i)(I) requirements for the 2006 24-hour PM2.5 NAAQS.
                
                
                  York County 1997 8-hour ozone reasonable further progress plan
                  08/31/07
                  10/15/12, 77 FR 62454
                  Original submission.
                
                
                  Update for York County 1997 8-hour ozone reasonable further progress plan
                  4/29/10
                  10/15/12, 77 FR 62454
                  Original submission updated to include required 2008 VOC MVEB.
                
                
                  1997 8-hour ozone Maintenance Plan for the South Carolina portion of the bi-state Charlotte Area
                  June 1, 2011
                  12/26/12, 77 FR 75862
                  Applicable to the 1997 8-hour ozone boundary in York County only (Rock Hill-Fort Mill Area Transportation Study Metropolitan Planning Organization Area).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  4/14/2008
                  4/12/2013, 78 FR 21845
                  Addressing element 110(a)(2)(D)(i)(II) prong 3 only
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  9/18/2009
                  4/12/2013, 78 FR 21845
                  Addressing element 110(a)(2)(D)(i)(II) prong 3 only
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  4/14/2008
                  5/7/2014, 79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  9/18/2009
                  5/7/2014, 79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone National Ambient Air Quality Standards
                  7/17/2012
                  3/2/2015, 80 FR 11138
                  With the exception of PSD permitting requirements for major sources of sections 110(a)(2)(C) and (J); interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II), and the visibility requirements of section 110(a)(2)(J).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead NAAQS
                  9/20/2011
                  3/18/201580 FR 14023
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  7/17/2012
                  3/18/201580 FR 14023
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  4/30/2014
                  3/18/201580 FR 14023
                  
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  2011 Base Year Emissions Inventory for the South Carolina portion of the bi-state Charlotte 2008 8-Hour Ozone Nonattainment Area
                  8/22/2014
                  6/12/201580 FR 33417
                  
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  7/17/2012
                  8/12/2015, 80 FR 48259
                  Addressing the visibility requirements of 110(a)(2)(J) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead National Ambient Air Quality Standards
                  9/20/2011
                  9/24/2015, 80 FR 57541
                  With the exception of provisions pertaining to PSD permitting requirements in sections 110(a)(2)(C), prong 3 of D(i) and (J).
                
                
                  2008 8-hour ozone Maintenance Plan for the York County, South Carolina portion of the bi-state Charlotte Area
                  4/17/2015
                  12/11/2015, 80 FR 76867
                
                
                  South Carolina Transportation Conformity Air Quality Implementation Plan
                  10/23/2015
                  4/5/2016, 81 FR 19498
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  5/8/2014
                  5/24/2016, 81 FR 32652
                  With the exception of interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2, and 4).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  4/30/2014
                  09/16/2016, 81 FR 63705
                  With the exception of sections 110(a)(2)(C), prong 3 of D(i), and (J) and sections 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2, and 4).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/14/2015
                  4/07/2017, 82 FR 16931
                  With the exception of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2 and 4).
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  12/7/2016
                  10/3/2017, 82 FR 45995
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i) only.
                
                
                  December 2012 Regional Haze Progress Report
                  12/28/2012
                  10/12/2017, 82 FR 47393
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-hour Ozone NAAQS
                  7/17/2012
                  9/24/2018, 83 FR 48239
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  4/30/2014
                  9/24/2018, 83 FR 48239
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  5/8/2014
                  9/24/2018, 83 FR 48239
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/18/2015
                  9/24/2018, 83 FR 48239
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                
                
                  Regional Haze Plan Revision
                  9/5/2017
                  9/24/2018, 83 FR 48239
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  12/14/2015
                  9/25/2018, 83 FR 48390
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i)(I) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  6/25/2018
                  10/10/2019, 84 FR 54502
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  6/18/2018
                  1/2/2020, 85 FR 7
                  Addressing prongs 1 and 2 of section 110(a)(2)(D)(i)(I) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2015 8-Hour Ozone NAAQS
                  9/7/2018
                  2/6/2020, 85 FR 6810
                  With the exception of 110(a)(2)(D)(i)(I) (prongs 1 and 2).
                
              
              [62 FR 35444, July 1, 1997]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2120, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2121
              Classification of regions.
              The South Carolina plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Augusta (Georgia)-Aiken (South Carolina) Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Metropolitan Charlotte Interstate
                  I
                  II
                  III
                  III
                  I
                
                
                  Camden-Sumter Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Charleston Intrastate
                  I
                  I
                  III
                  III
                  III
                
                
                  Columbia Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Florence Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Georgetown Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Greenville-Spartanburg Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Greenwood Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Savannah (Georgia)-Beaufort (South Carolina) Interstate
                  I
                  I
                  III
                  III
                  III
                
              
            
            
              § 52.2122
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves South Carolina's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, title 1, of the Clean Air Act as amended in 1977.
              (b) EPA disapproved South Carolina's generic bubble regulation submitted for approval into the State Implementation Plan (SIP) on June 5, 1985.
              (c)(1) Insofar as the Prevention of Significant Deterioration (PSD) provisions found in this subpart apply to stationary sources of greenhouse gas (GHGs) emissions, the Administrator approves that application only to the extent that GHGs are “subject to regulation”, as provided in this paragraph (c), and the Administrator takes no action on that application to the extent that GHGs are not “subject to regulation.”
              (2) Beginning January 2, 2011, the pollutant GHGs is subject to regulation if:

              (i) The stationary source is a new major stationary source for a regulated NSR pollutant that is not GHGs, and also will emit or will have the potential to emit 75,000 tpy CO2e or more; or

              (ii) The stationary source is an existing major stationary source for a regulated NSR pollutant that is not GHGs, and also will have an emissions increase of a regulated NSR pollutant, and an emissions increase of 75,000 tpy CO2e or more; and,
              
              (3) Beginning July 1, 2011, in addition to the provisions in paragraph (c)(2) of this section, the pollutant GHGs shall also be subject to regulation:

              (i) At a new stationary source that will emit or have the potential to emit 100,000 tpy CO2e; or

              (ii) At an existing stationary source that emits or has the potential to emit 100,000 tpy CO2e, when such stationary source undertakes a physical change or change in the method of operation that will result in an emissions increase of 75,000 tpy CO2e or more.
              (4) For purposes of this paragraph (c)—
              (i) The term greenhouse gas shall mean the air pollutant defined in 40 CFR 86.1818-12(a) as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
              (ii) The term tpy CO2 equivalent emissions (CO2e) shall represent an amount of GHGs emitted, and shall be computed as follows:
              (A) Multiplying the mass amount of emissions (tpy), for each of the six greenhouse gases in the pollutant GHGs, by the gas's associated global warming potential published at Table A-1 to subpart A of 40 CFR part 98—Global Warming Potentials.

              (B) Sum the resultant value from paragraph (c)(4)(ii)(A) of this section for each gas to compute a tpy CO2e.

              (iii) The term emissions increase shall mean that both a significant emissions increase (as calculated using the procedures in South Carolina Air Pollution Control Regulations and Standards (South Carolina Regulations) 61-62.5, Standard No. 7, paragraph (a)(2)(iv)) and a significant net emissions increase (as defined in South Carolina Air Pollution Control Regulations and Standards (South Carolina Regulations) 61-62.5, Standard No. 7, paragraphs (b)(34) and (b)(49)(i)) occur. For the pollutant GHGs, an emissions increase shall be based on tpy CO2e, and shall be calculated assuming the pollutant GHGs is a regulated NSR pollutant, and “significant” is defined as 75,000 tpy CO2e instead of applying the value in South Carolina Air Pollution Control Regulations and Standards (South Carolina Regulations) 61-62.5, Standard No. 7, paragraph (b)(49)(ii).
              (d) Regulation 61-62.5 Standard No. 7—This regulation (submitted on July 1, 2005) includes two portions of EPA's 2002 NSR Reform Rules that were vacated by the D.C. Circuit Court—Pollution Control Projects (PCPs) and clean units. As a result, EPA is disapproving all rules and/or rule sections in the South Carolina PSD rules referencing clean units or PCPs. Specifically, the following South Carolina rules are being disapproved: (a)(2)(iv)(e); (a)(2)(iv)(f) (second sentence only); (a)(2)(vi); (b)(12); (b)(30)(iii)(h); (b)(34)(iii)(b); (b)(34)(vi)(d); (b)(35); (r)(6)—only the reference to the term “clean unit” is being disapproved. The remainder of this regulatory provision is being approved); (r)(7)—only the reference to the term “clean unit” is being disapproved. The remainder of this regulatory provision is being approved); (x); (y) and (z).
              (e) Regulation 61-62.5 Standard No. 7.1—EPA is disapproving two provisions of South Carolina's NNSR program (submitted on July 1, 2005) that relate to provisions that were vacated from the federal program by the United States Court of Appeals for the District of Columbia Circuit on June 24, 2005. The two provisions vacated from the federal rules pertain to Pollution Control Projects (PCPs) and clean units. The PCP and clean unit references are severable from the remainder of the NNSR program. Specifically, the following sections of South Carolina Regulation 61-62.5 Standard No. 7.1 are being disapproved: (b)(5); (b)(6)—Second sentence only; (b)(8); (c)(4); (c)(6)(C)(viii); (c)(8)(C)(iii); (c)(8)(E)(v); (c)(10); (d)(1)(C)(ix); (d)(1)(C)(x); (d)(3)—Only the reference to the term “clean unit” is being disapproved. The remainder of this regulatory provision is being approved; (d)(4)—Only the reference to the term “clean unit” is being disapproved. The remainder of this regulatory provision is being approved; (f); (g) and (h). These disapprovals were amended in 73 FR 31371, (June 2, 2008)
              [45 FR 6575, Jan. 29, 1980, as amended at 60 FR 12702, Mar. 8, 1995; 75 FR 82560, Dec. 30, 2010; 76 FR 36879, June 23, 2011; 79 FR 30051, May 27, 2014]
            
            
              
              § 52.2124
              Legal authority.
              (a)-(c) [Reserved]
              (d) The requirements of § 51.230(d) of this chapter are not met since statutory authority to prevent construction, modification, or operation of a facility, building, structure, or installation, or combination thereof, which indirectly results or may result in emissions of any air pollutant at any location which will prevent the maintenance of a national air quality standard is not adequate.
              [37 FR 10892, May 31, 1972, as amended at 39 FR 7284, Feb. 25, 1974; 41 FR 10065, Mar. 9, 1976; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2125
              Control strategy: Ozone.
              (a) Determination of attaining data. EPA has determined, as of November 15, 2011, the bi-state Charlotte-Gastonia-Rockhill, North Carolina-South Carolina nonattainment area has attaining data for the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standards for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              (b) Based upon EPA's review of the air quality data for the 3-year period 2008-2010, EPA determined that the Charlotte-Gastonia-Rock Hill, North Carolina-South Carolina, 1997 8-hour ozone nonattainment Area attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2011. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Charlotte-Gastonia-Rock Hill, North Carolina-South Carolina, 1997 8-hour ozone nonattainment Area is not subject to the consequences of failing to attain pursuant to section 181(b)(2).
              (c) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Charlotte-Rock Hill, NC-SC 2008 ozone Marginal nonattainment area has attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Charlotte-Rock Hill, NC-SC nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              [76 FR 70660, Nov. 15, 2011, as amended at 77 FR 13494, Mar. 7, 2012; 81 FR 26710, May 4, 2016]
            
            
              § 52.2126
              VOC rule deficiency correction.
              Sections I and II of South Carolina's Regulations 62.1 and 62.5 is approved. The State submitted these regulations to EPA for approval on September 18, 1990. Sections I and II of Regulation 62.5 were intended to correct deficiencies cited in a letter calling for the State to revise its SIP for ozone from Mr. Greer C. Tidwell, the EPA Regional Administrator, to Governor Carroll A. Campbell on May 26, 1988, and clarified in a letter from Mr. Winston A. Smith, EPA Region IV, Air, Pesticides and Toxics Management Division, to Mr. Otto E. Pearson, former Director of the South Carolina Department of Health and Environmental Control:
              (a) South Carolina's VOC regulations contain no method for determining capture efficiency. This deficiency must be corrected after EPA publishes guidance on the methods for determining capture efficiency before the SIP for ozone can be fully approved.
              (b) [Reserved]
              [57 FR 4161, Feb. 4, 1992, as amended at 59 FR 17937, Apr. 15, 1994]
            
            
              §§ 52.2127-52.2129
              [Reserved]
            
            
              § 52.2130
              Control strategy: Sulfur oxides and particulate matter.

              In letters dated May 7, and December 2, 1986, the South Carolina Department of Health and Environmental Control certified that no emission limits in the State's plan are based on dispersion techniques not permitted by EPA's stack height rules. This certification does not apply to Public Service Authority—Winyah, Bowater, and SCE & G—Williams.
              [79 FR 30051, May 27, 2014]
            
            
              § 52.2131
              Significant deterioration of air quality.
              (a)-(b) [Reserved]
              (c) All applications and other information required pursuant to § 52.21 from sources located in the State of South Carolina shall be submitted to the State agency, South Carolina Department of Health and Environmental Control, 2600 Bull Street, Columbia, South Carolina 29201, rather than to EPA's Region 4 office.
              [42 FR 4124, Jan. 24, 1977, as amended at 47 FR 6018, Feb. 10, 1982; 74 FR 55143, Oct. 27, 2009]
            
            
              § 52.2132
              [Reserved]
            
            
              § 52.2133
              General conformity.
              The General Conformity regulations adopted into the South Carolina State Implementation Plan which were submitted on November 8, 1996. South Carolina incorporated by reference regulations 40 CFR part 51, subpart W—determining conformity of General Federal Actions to State or Federal Implementation Plans.
              [62 FR 32538, June 16, 1997]
            
            
              § 52.2134
              Original identification of plan section.
              (a) This section identified the original “Air Implementation Plan for the State of South Carolina” and all revisions submitted by South Carolina that were federally approved prior to July 1, 1997. The information in this section is available in the 40 CFR, part 52 edition revised as of July 1, 1999, the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to End) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to End) editions revised as of July 1, 2012.
              (b)-(c) [Reserved]
              [79 FR 30051, May 27, 2014]
            
            
              § 52.2140
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of South Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to South Carolina's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to South Carolina's SIP.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of South Carolina's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of South Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.
              (2)[Reserved]
              [76 FR 48373, Aug. 8, 2011, as amended at 81 FR 74586, 74600, Oct. 26, 2016]
            
            
              § 52.2141
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of South Carolina and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 2 Trading Program in subpart DDDDD of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to South Carolina's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to South Carolina's SIP.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of South Carolina's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 2 allowances under subpart DDDDD of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart DDDDD of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48373, Aug. 8, 2011, as amended at 81 FR 74586, 74600, Oct. 26, 2016; 82 FR 45496, Sept. 29, 2017]
            
          
          
            Subpart QQ—South Dakota
            
              § 52.2170
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for South Dakota under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to October 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after October 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 8 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of October 1, 2015.
              (3) Copies of the materials incorporated by reference may be inspected at the EPA Region 8 Office, Office of Partnerships and Regulatory Assistance (OPRA), Air Program, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
              (c) EPA-approved regulations.
                
              
              
                
                  Rule No.
                  Rule title
                  State effective date
                  EPA effective date
                  Final rule citation, date
                  Comments
                
                
                  
                    Statewide
                  
                
                
                  
                    74:09:01. Procedures—Board of Minerals and Environment, Contested Case Procedure
                  
                
                
                  74:09:01:20
                  Board member conflict of interest
                  5/29/14
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  74:09:01:21
                  Board member potential conflict of interests
                  5/29/14
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  
                    74:36:01. Definitions
                  
                
                
                  74:36:01:01
                  Definitions
                  10/15/2015
                  10/11/2019
                  9/11/2019, 84 FR 47889
                
                
                  74:36:01:03
                  Administrative permit amendment defined
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:01:04
                  Affected states defined
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:05
                  Applicable requirements of the Clean Air Act defined
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:01:06
                  Complete application defined
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:08
                  Major source defined
                  4/4/99
                  5/19/14
                  79 FR 21852, 4/18/14
                
                
                  74:36:01:09
                  Categories of sources defined
                  1/2/05
                  10/13/06
                  71 FR 46403, 8/14/06
                
                
                  74:36:01:10
                  Modification defined
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:01:11
                  National ambient air quality standard (NAAQS)
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:12
                  Potential to emit defined
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:13
                  Process weight rate defined
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:15
                  Regulated air pollutant defined
                  1/5/95
                  5/19/14
                  79 FR 21852, 4/18/14
                
                
                  74:36:01:16
                  Responsible official defined
                  1/2/05
                  10/13/06
                  71 FR 46403, 8/14/06
                
                
                  74:36:01:18
                  Municipal solid waste landfill defined
                  12/29/96
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:19
                  Existing municipal solid waste landfill defined
                  12/29/96
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:01:20
                  Physical change in or change in the method of operation defined
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:01:21
                  Commence construction defined
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  
                    74:36:02. Ambient Air Quality
                  
                
                
                  74:36:02:01
                  Air quality goals
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:02:02
                  Ambient air quality standards
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:02:03
                  Methods of sampling and analysis
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:02:04
                  Ambient air monitoring network
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:02:05
                  Air quality monitoring requirements
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  
                  
                    74:36:03. Air Quality Episodes
                  
                
                
                  74:36:03:01
                  Air pollution emergency episode
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:03:02
                  Episode emergency contingency plan
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  
                    74:36:04. Operating Permits for Minor Sources
                  
                
                
                  74:36:04:01
                  Applicability
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:02
                  Minor source operating permit required
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:02.01
                  Minor source operating permit exemption
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:03
                  Emission unit exemptions
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:04:04
                  Standard for issuance of a minor source operating permit
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:04:05
                  Time period for operating permits and renewals
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:04:06
                  Timely and complete application for operating permit required
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:07
                  Required contents of complete application for operating permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:08
                  Applicant required to supplement or correct application
                  1/5/95
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:09
                  Permit application—Completeness review
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:10
                  Time period for department's recommendation
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:11
                  Department's recommendation on operating permit
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:04:12
                  Public participation in permitting process
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:04:12.01
                  Public review of department's draft permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:13
                  Final permit decision—Notice to interested persons
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:04:14
                  Right to petition for contested case hearing
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:04:15
                  Contents of operating permit
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:04:16
                  Operating permit expiration
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:17
                  Renewal of operating permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:18
                  Operating permit revision
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  
                  74:36:04:19
                  Administrative permit amendment
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:04:20
                  Procedures for administrative permit amendments
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:20.01
                  Minor permit amendment required
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:20.02
                  Requirements for minor permit amendment
                  1/5/95
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:20.03
                  Application for minor permit amendment
                  1/5/95
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:20.04
                  Department deadline to approve minor permit amendment
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:21
                  Permit modifications
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:04:22
                  Source status change—new permit required
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:04:23
                  Reopening operating permit for cause
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:24
                  Procedures to reopen operating permit
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:27
                  Operating permit termination, revision, and revocation
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:28
                  Notice of operating noncompliance—Contents
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:29
                  Petition for contested case on alleged violation
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:31
                  Circumvention of emissions not allowed
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:04:32
                  General permits
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:04:33
                  Secretary may require an individual permit
                  9/1/03
                  7/9/04
                  69 FR 25839, 5/10/04
                
                
                  
                    74:36:06. Regulated Air Pollutant Emissions
                  
                
                
                  74:36:06:01
                  Applicability
                  1/5/95
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:06:02
                  Allowable emissions for fuel-burning units
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:06:03
                  Allowable emissions for process industry units
                  4/4/99
                  5/7/03
                  68 FR 16726, 4/7/03
                
                
                  74:36:06:04
                  Particulate emission restrictions for incinerators and waste wood burners
                  1/2/05
                  10/13/06
                  71 FR 46403,8/14/06
                
                
                  74:36:06:05
                  Most stringent interpretation applicable
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:06:06
                  Stack performance test
                  1/2/05
                  10/13/06
                  71 FR 46403, 8/14/06
                
                
                  74:36:06:07
                  Open burning practices prohibited
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  
                    74:36:07. New Source Performance Standards
                  
                
                
                  74:36:07:08
                  Ash disposal requirements
                  12/29/96
                  6/21/00
                  65 FR 32033, 5/22/00
                
                
                  
                  74:36:07:29
                  Operating requirements for wire reclamation furnaces
                  4/22/93
                  11/6/95
                  60 FR 46222, 9/6/95
                
                
                  74:36:07:30
                  Monitoring requirements for wire reclamation furnaces
                  4/22/93
                  11/6/95
                  60 FR 46222, 9/6/95
                
                
                  
                    74:36:09. Prevention of Significant Deterioration
                  
                
                
                  74:36:09:01
                  Applicability
                  9/18/06
                  1/22/08
                  72 FR 72617, 12/21/07
                
                
                  74:36:09:01.01
                  Prevention of significant deterioration permit required
                  9/18/06
                  1/22/08
                  72 FR 72617, 12/21/07
                
                
                  74:36:09:02
                  Prevention of Significant Deterioration
                  10/15/2015
                  10/11/2019
                  9/11/2019, 84 FR 47889
                
                
                  74:36:09:03
                  Public participation
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  
                    74:36:10. New Source Review
                  
                
                
                  74:36:10:01
                  Applicability
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:10:02
                  Definitions
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:10:03.01
                  New source review preconstruction permit required
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:10:05
                  New source review preconstruction permit required
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:10:06
                  Causing or contributing to a violation of any national ambient air quality standard
                  
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:10:07
                  Determining credit for emissions Offsets
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:10:08
                  Projected actual emissions
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:10:09
                  Clean unit test for emission units subject to lowest achievable emission rate
                  1/2/05
                  10/13/06
                  71 FR 46403, 8/14/06
                
                
                  74:36:10:10
                  Clean unit test for emission units comparable to lowest achievable emission rate
                  1/2/05
                  10/13/06
                  71 FR 46403, 8/14/06
                
                
                  
                    74:36:11. Performance Testing
                  
                
                
                  74:36:11:01
                  Stack performance testing or other testing methods
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:11:02
                  Secretary may require performance tests
                  12/29/96
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:11:03
                  Notice to department of performance test
                  12/29/96
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  
                  74:36:11:04
                  Testing new fuels or raw materials
                  4/4/99
                  4/3/00
                  65 FR 5264, 2/3/00
                
                
                  
                    74:36:12. Control of Visible Emissions
                  
                
                
                  74:36:12:01
                  Restrictions on visible emissions
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:12:02
                  Exceptions to restrictions
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:12:03
                  Exceptions granted to alfalfa pelletizers or dehydrators
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  
                    74:36:13. Continuous Emission Monitoring Systems
                  
                
                
                  74:36:13:01
                  Secretary may require continuous emission monitoring systems (CEMS)
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:13:02
                  Minimum performance specifications for all continuous emission monitoring systems
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:13:03
                  Reporting requirements
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:13:04
                  Notice to department of exceedance
                  10/13/15
                  11/14/16
                  81 FR 80628, 10/13/16
                
                
                  74:36:13:05
                  Compliance determined by data from continuous emission monitor
                  4/22/93
                  12/18/98
                  63 FR 55804, 10/19/98
                
                
                  74:36:13:06
                  Compliance certification
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:13:07
                  Credible evidence
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:13:08
                  Compliance assurance monitoring
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  
                    74:36:17. Rapid City Street Sanding and Deicing
                  
                
                
                  74:36:17:01
                  Applicability
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  74:36:17:02
                  Reasonable available control technology
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  74:36:17:03
                  Street sanding specifications
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  74:36:17:04
                  Street deicing and maintenance plan
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  74:36:17:05
                  Street sanding and sweeping recordkeeping
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  74:36:17:06
                  Inspection authority
                  2/11/96
                  8/9/02
                  67 FR 39619, 6/10/02
                
                
                  
                    74:36:18. Regulations for State Facilities in the Rapid City Area
                  
                
                
                  74:36:18:01
                  Definitions
                  7/1/02
                  3/22/04
                  69 FR 2671,1/20/04
                
                
                  74:36:18:02
                  Applicability
                  7/1/02
                  3/22/04
                  69 FR 2671, 1/20/04
                
                
                  74:36:18:03
                  Permit required
                  7/1/02
                  3/22/04
                  69 FR 2671, 1/20/04
                
                
                  74:36:18:04
                  Time period for permits and renewals
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:18:05
                  Required contents of a complete application for a permit
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:18:06
                  Contents of permit
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  
                  74:36:18:07
                  Permit expiration
                  7/1/02
                  3/22/04
                  69 FR 2671, 1/20/04
                
                
                  74:36:18:08
                  Renewal of permit
                  7/1/02
                  3/22/04
                  69 FR 2671, 1/20/04
                
                
                  74:36:18:09
                  Reasonably available control technology required
                  7/1/02
                  3/22/04
                  69 FR 2671, 1/20/04
                
                
                  74:36:18:10
                  Visible emission limit for construction and continuous operation activities
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:18:11
                  Exception to visible emission limit
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:18:12
                  Notice of operating noncompliance—Contents
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  
                    74:36:20. Construction Permits for New Sources or Modifications
                  
                
                
                  74:36.20.01
                  Applicability
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:02
                  Construction permit required
                  10/13/15
                  11/14/16
                  81 FR 70628, 10/13/16
                
                
                  74:36:20:03
                  Construction permit exemption
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:04
                  Emission unit exemptions
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:05
                  Standard for issuance of construction permit
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:20:06
                  Timely and complete application for a construction permit required
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:07
                  Required contents of complete application for a construction permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:08
                  Applicant required to supplement or correct application
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:09
                  Permit application—Completeness review
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:10
                  Time period for department's recommendation
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:11
                  Public participation in permitting process
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:20:12
                  Public review of department's draft permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:13
                  Final permit decision—Notice to interested persons
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:20:14
                  Right to petition for contested case hearing
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:20:15
                  Contents of construction permit
                  6/25/13
                  11/2/15
                  80 FR 59620, 10/2/15
                
                
                  74:36:20:16
                  Administrative permit amendment
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:17
                  Procedures for administrative permit amendments
                  6/28/10
                  7/28/14
                  79 FR 36149, 6/27/14
                
                
                  74:36:20:18
                  Reopening construction permit for cause
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  
                  74:36:20:19
                  Procedures to reopen construction permit
                  6/28/10
                  7/28/14
                  79 FR 36149, 6/27/14
                
                
                  74:36:20:20
                  Construction permit does not exempt from other requirements
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:21
                  Expiration of a construction permit
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:22
                  Notice of constructing or operating noncompliance—Contents
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:23
                  Petition for contested case on alleged violation
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  74:36:20:24
                  Circumvention of emissions not allowed
                  6/28/10
                  7/28/14
                  79 FR 36419, 6/27/14
                
                
                  
                    74:36:21. Regional Haze Program
                  
                
                
                  74:36:21:01
                  Applicability
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:02
                  Definitions
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:21:03
                  Existing stationary facility defined
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:04
                  Visibility impact analysis
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:21:05
                  BART determination
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:21:06
                  BART determination for a BART-eligible coal-fired power plant
                  9/19/11
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:07
                  Installation of controls based on visibility impact analysis or BART determination
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:08
                  Operation and maintenance of controls
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:09
                  Monitoring, recordkeeping, and reporting
                  9/13/2017
                  7/26/2018
                  83 FR 29700, 6/26/2018
                
                
                  74:36:21:10
                  Permit to construct
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:11
                  Permit required for BART determination
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  74:36:21:12
                  Federal land manager notification and review
                  12/7/10
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  
                    Pennington
                  
                
                
                  
                    Ordinance #12—Fugitive Dust Regulation—1.0 Control of Fugitive Dust
                  
                
                
                  1.1
                  Applicability
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.2
                  Definitions
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.3
                  Standard of compliance
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.4
                  Reasonably available control technology required
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  
                  1.5

                  Fugitive dust control permits required for construction activities, i.e., temporary operations
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.6
                  Compliance plans and schedules required, i.e., continuous operations
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.7
                  Enforcement procedures
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.8
                  Establishment of administrative mechanisms
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
                
                  1.9
                  Separability
                  12/12/78
                  7/13/79
                  44 FR 44494, 7/30/79
                
              
              
              (d) EPA-approved source specific requirements.
                
              
              
                
                  Rule No.
                  Rule title
                  State effective date
                  EPA effective date
                  Final rule citation, date
                  Comments
                
                
                  (AQ 79-02.)
                  South Dakota State University steam generating plant
                  3/18/82
                  8/7/83
                  48 FR 31199, 7/7/83
                
              
              
              (e) EPA-approved nonregulatory provisions.
                
              
              
                
                  Rule title
                  State effective date
                  EPA effective date
                  Final rule citation, date
                  Comments
                
                
                  I.A. Introduction
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.B. Legal Authority
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.C. Control Strategy
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.D. Compliance Schedule
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.E. Prevention of Air Pollution Emergency Episodes
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.F. Air Quality Surveillance
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.G. Review of New Sources and Modifications
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.H. Source Surveillance
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.I. Resources
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I.J. Intergovernmental Cooperation
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  I. Appendix A. South Dakota Compiled Laws
                  1/17/72
                  7/13/72
                  37 FR 15080, 7/27/72
                
                
                  II. Part D Plan for Total Suspended Particulate
                  12/27/78
                  8/30/79
                  44 FR 44494, 7/30/79
                
                
                  III. SIP to meet Air Quality Monitoring and public notification requirements
                  1/21/80
                  10/4/80
                  45 FR 58528, 9/4/80
                
                
                  IV. Lead (Pb) SIP
                  5/4/84
                  10/26/84
                  49 FR 37752, 9/26/84
                
                
                  V. Stack Height Demonstration Analysis
                  8/20/86
                  7/7/89
                  54 FR 24334, 6/7/89
                
                
                  VI. Commitment to revise stack height rules
                  5/11/88
                  10/2/88
                  53 FR 34077, 9/2/88
                
                
                  VII. PM10 Committal SIP
                  7/12/88
                  11/5/90
                  55 FR 40831, 10/5/90
                
                
                  VIII. Small Business Technical and Environmental Compliance Program
                  1/12/94
                  12/27/94
                  59 FR 53589, 10/25/94
                
                
                  IX. Commitment regarding permit exceedances of the PM10 standard in Rapid City
                  11/16/95
                  7/10/02
                  67 FR 39619, 6/10/02
                
                
                  X. CAA 110(a)(D)(2)(i) Interstate Transport Requirements for the 1997 8-hr Ozone and PM2.5 NAAQS
                  4/19/07
                  7/7/08
                  73 FR 26019, 5/8/08
                
                
                  XI. 1997 Ozone NAAQS Infrastructure Certification
                  2/1/08
                  8/22/11
                  76 FR 43912, 7/22/11
                
                
                  XII. South Dakota Regional Haze State Implementation Plan, Amended
                  4/26/12
                  5/29/12
                  77 FR 24845, 4/26/12
                
                
                  XIII. Section 110(a)(2) Infrastructure Requirements for the 1997 and 2006 PM2.5 NAAQS
                  3/4/11
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XIV. Section 110(a)(2) Infrastructure Requirements for the 2008 Lead NAAQS
                  10/10/12
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XV. Section 110(a)(3) Infrastructure Requirements for the 2008 8-hour Ozone NAAQS
                  5/21/13
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XVI. Section 110(a)(2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  10/23/13
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XVII. SDCL (South Dakota Codified Laws), 1-40-25.1
                  3/2/15
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XVIII. South Dakota Codified Laws, 34-A-1-57, 34-A-1-58, 34-A-1-59, and 34-A-1-60
                  7/1/93
                  12/27/94
                  59 FR 53589, 10/25/94
                
                
                  XIX. Section 110(a)(2)(D)(i)(I) Interstate Transport Requirements for the 2008 8-hour Ozone NAAQS
                  5/21/13
                  3/2/15
                  80 FR 4799, 1/29/15
                
                
                  XX. Section 110(a)(2) Infrastructure Requirements for the 2010 SO2 and 2012 PM2.5 NAAQS
                  Submitted: 12/20/2013 and 01/25/2016
                  8/16/2017
                  82 FR 38832

                  Excluding 110(D)(i)(I), interstate transport for the 2010 SO2 and 2012 PM2.5 NAAQS which will be acted on separately.
                
                
                  XXI. Section 110(a)(2)(D)(i)(I) Interstate Transport Requirements for the 2012 PM2.5 NAAQS
                  Submitted: 1/25/2016
                  8/6/2018
                  83 FR 31329, 7/5/2018
                
                
                  XXII. Section 110(a)(2)(D)(i)(I) Interstate Transport Requirements for the 2010 SO2 NAAQS
                  Submitted: 12/20/2013
                  10/1/2018
                  83 FR 44503, 8/31/2018
                
                
                  XXIII. Regional Haze 5-Year Progress Report
                  Submitted 01/27/2016
                  1/2/2019
                  83 FR 62268, 12/3/2018
                
              
              
              [70 FR 11128, Mar. 8, 2005]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2170, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and atwww.govinfo.gov.
                
              
            
            
              § 52.2171
              Classification of regions.
              The South Dakota plan evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Metropolitan Sioux City Interstate
                  III
                  III
                  III
                  III
                  III
                
                
                  Metropolitan Sioux Falls Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  Black Hills—Rapid City Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  South Dakota Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10893, May 31, 1972]
            
            
              § 52.2172
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves South Dakota's plan as meeting the requirements of section 110 of the Clean Air Act, as amended in 1977. Furthermore, the Administrator finds that the plan satisfies all requirements of Part D of the Clean Air Act, as amended in 1977.
              (b)(1) Insofar as the Prevention of Significant Deterioration (PSD) provisions found in this subpart apply to stationary sources of greenhouse gas (GHGs) emissions, the Administrator approves that application only to the extent that GHGs are “subject to regulation”, as provided in this paragraph (b), and the Administrator takes no action on that application to the extent that GHGs are not “subject to regulation.”
              (2) Beginning January 2, 2011, the pollutant GHGs is subject to regulation if:

              (i) The stationary source is a new major stationary source for a regulated NSR pollutant that is not GHGs, and also will emit or will have the potential to emit 75,000 tpy CO2e or more; or

              (ii) The stationary source is an existing major stationary source for a regulated NSR pollutant that is not GHGs, and also will have an emissions increase of a regulated NSR pollutant, and an emissions increase of 75,000 tpy CO2e or more; and,
              (3) Beginning July 1, 2011, in addition to the provisions in paragraph (b)(2) of this section, the pollutant GHGs shall also be subject to regulation:

              (i) At a new stationary source that will emit or have the potential to emit 100,000 tpy CO2e; or

              (ii) At an existing stationary source that emits or has the potential to emit 100,000 tpy CO2e, when such stationary source undertakes a physical change or change in the method of operation that will result in an emissions increase of 75,000 tpy CO2e or more.
              (4) For purposes of this paragraph (b)—
              (i) The term greenhouse gas shall mean the air pollutant defined in 40 CFR 86.1818-12(a) as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
              (ii) The term tpy CO2 equivalent emissions (CO2e) shall represent an amount of GHGs emitted, and shall be computed as follows:
              (A) Multiplying the mass amount of emissions (tpy), for each of the six greenhouse gases in the pollutant GHGs, by the gas's associated global warming potential published at Table A-1 to subpart A of 40 CFR part 98—Global Warming Potentials.

              (B) Sum the resultant value from paragraph (b)(4)(ii)(A) of this section for each gas to compute a tpy CO2e.

              (iii) The term emissions increase shall mean that both a significant emissions increase (as calculated using the procedures in 40 CFR 52.21(a)(2)(iv)) and a significant net emissions increase (as defined in paragraphs 40 CFR 52.21(b)(3) and (b)(23)(i)) occur. For the pollutant GHGs, an emissions increase shall be based on tpy CO2e, and shall be calculated assuming the pollutant GHGs is a regulated NSR pollutant, and “significant” is defined as 75,000 tpy CO2e instead of applying the value in 40 CFR 52.21(b)(23)(ii).
              [75 FR 82561, Dec. 30, 2010]
            
            
              § 52.2173
              Legal authority.
              (a) The requirements of § 51.230(f) of this chapter are not met since the South Dakota Compiled Law 34-16A-21 provides that data which relates to processes or production unique to the owner or which tend to adversely affect a competitive position of the owner shall be held confidential.
              (b) Delegation of authority: Pursuant to section 114 of the Act, South Dakota requested a delegation of authority to enable it to collect, correlate and release emission data to the public. The Administrator has determined that South Dakota is qualified to receive a delegation of the authority it requested. Accordingly, the Administrator delegates to South Dakota his authority under sections 114(a) (1) and (2) and section 114(c) of the Act, i.e., authority to collect, correlate, and release emission data to the public.
              [37 FR 15089, July 27, 1972, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              §§ 52.2174-52.2177
              [Reserved]
            
            
              § 52.2178
              Significant deterioration of air quality.
              (a) The South Dakota plan, as submitted, is approved as meeting the requirements of part C, subpart 1 of the CAA, except that it does not apply to sources proposing to construct on Indian reservations;
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the South Dakota State implementation plan and are applicable to proposed major stationary sources or major modifications to be located on Indian reservations.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 59 FR 47261, Sept. 15, 1994; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 72 FR 72621, Dec. 21, 2007]
            
            
              § 52.2179
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met, because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.
              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of New Hampshire.
              (c) [Reserved]
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.2180
              Stack height regulations.

              The State of South Dakota has committed to revise its stack height regulations should EPA complete rulemaking to respond to the decision in NRDC v. Thomas, 838 F.2d 1224 (DC Cir. 1988). In a letter to Douglas M. Skie, EPA, dated May 11, 1988, Joel C. Smith, Administrator, Office of Air Quality and Solid Waste, stated:
              
              
                “* * * We are submitting this letter to allow EPA to continue to process our current SIP submittal with the understanding that if EPA's response to the NRDC remand modifies the July 8, 1985 regulations, EPA will notify the State of the rules that must be changed to comport with the EPA's modified requirements. The State of South Dakota agrees to make the appropriate changes.”
              
              [53 FR 34079, Sept. 2, 1988]
            
            
              § 52.2181
              [Reserved]
            
            
              § 52.2182
              PM10 Committal SIP.

              On July 12 1988, the State submitted a Committal SIP for the Rapid City Group II PM10 area, as required by the PM10 implementation policy. The SIP commits the State to continue to monitor for PM10 and to submit a full SIP if a violation of the PM10 National Ambient Air Quality Standards is detected. It also commits the State to make several revisions related to PM10 to the existing SIP.
              [55 FR 40834, Oct. 5, 1990]
            
            
              § 52.2183
              Variance provision.
              The revisions to the variance provisions in Chapter 74:26:01:31.01 of the South Dakota Air Pollution Control Program, which were submitted by the Governor's designee on September 25, 1991, are disapproved because they are inconsistent with section 110(i) of the Clean Air Act, which prohibits any state or EPA from granting a variance from any requirement of an applicable implementation plan with respect to a stationary source.
              [58 FR 37426, July 12, 1993]
            
            
              § 52.2184
              Operating permits for minor sources.
              Emission limitations and related provisions established in South Dakota minor source operating permits, which are issued in accordance with ARSD 74:36:04 and which are submitted to EPA in a timely manner in both proposed and final form, shall be enforceable by EPA. EPA reserves the right to deem permit conditions not federally enforceable. Such a determination will be made according to appropriate procedures and will be based upon the permit, permit approval procedures, or permit requirements which do not conform with the operating permit program requirements of EPA's underlying regulations.
              [60 FR 46228, Sept. 6, 1995]
            
            
              § 52.2185
              Change to approved plan.
              South Dakota Air Pollution Control Program Chapter 74:36:07, New Source Performance Standards, is removed from the approved plan, except for sections 74:36:07:08, 74:36:07:11 and 74:36:07:29-30. On April 2, 2002, we issued a letter delegating responsibility for all sources located, or to be located, in the State of South Dakota subject to the specified NSPS in 40 CFR part 60. See the table in 40 CFR 60.4 for the delegation status of NSPS to the State of South Dakota.
              [67 FR 57521, Sept. 11, 2002]
            
            
              § 52.2186
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of South Dakota” and all revisions submitted by South Dakota that were federally approved prior to November 15, 2004.
              (b) The plan was officially submitted on January 27, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Request for delegation of authority submitted January 27, 1972, by the Governor.
              (2) Clarification of control regulations (section 1.8.4) submitted April 27, 1972, by the State Department of Health.
              (3) Clarification of control regulations (section 1.8.4) submitted May 2, 1972, by the Governor.
              (4) On December 4, 1975, the Governor of South Dakota submitted revisions and additions to the air pollution control regulations (Article 34:10 of the Administrative Rules of South Dakota). The submittal updated rules and regulations; review procedures for newand modified direct sources; variance and enforcement procedure revisions; episode procedure changes; and the addition of new source performance standards similar to those of EPA.
              (5) Provisions to meet the requirements of Part D of the Clean Air Act, as amended in 1977 were submitted on January 3, 1979.
              (6) A new control strategy for Brookings, South Dakota was submitted on April 16, 1979.
              (7) On January 21, 1980, the Governor submitted a plan revision to meet the requirements of Air Quality Monitoring 40 CFR part 58, subpart C, § 58.20, and Public Notification required under section 127 of the Clean Air Act.
              (8) Provisions to meet the requirements of Part D of the Clean Air Act, as amended in 1977, were submitted on October 16, 1980.

              (9) On September 13, 1982, the Governor submitted a plan revision for a new control strategy for Brookings, South Dakota and an amendment to the opacity regulation for alfalfa pelletizers.
              
              (10) On May 4, 1984, the Governor submitted a plan revision for lead and repealed the hydrocarbon standard.

              (11) On January 28, 1988, the Governor submitted a plan revision (1) updating citations to Federal regulations in the South Dakota air pollution control regulations (Administrative Rules of South Dakota 74:26), (2) adopting new ambient air quality standards for particulates (PM10), (3) revising the State administrative procedures for handling permit hearings and contested cases, and (4) correcting deficiencies in the stack height regulations.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota (ARSD) 74:26:01:12, ARSD 74:26:01:35, ARSD 74:26:01:37, ARSD 74:26:01:64, ARSD 74:26:08 through ARSD 74:26:23, inclusive, and addition of a new section, ARSD 74:26:02:35, were revised through November 24, 1987.
              (12) In a letter dated August 7, 1986, the Governor submitted revisions to the South Dakota SIP adopting federal stack height regulations (Administrative Rules of South Dakota 74:26). In a letter dated August 20, 1986, the Administrator, Office of Air Quality and Solid Waste of South Dakota, submitted the stack height demonstration analysis with supplemental information submitted on December 3, 1986.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota 74:26 effective on May 21, 1986. The changes consisted of incorporating definitions for good engineering practices and dispersion techniques into 74:26:01:12, standard for the issuance of construction permit.
              (B) Stack height demonstration analysis submitted by the State with letters dated August 20, 1986 and December 3, 1986.
              (13) On September 25, 1992 and February 24, 1992, the Governor of South Dakota submitted revisions to the plan for new source performance standards and asbestos.
              (i) Incorporation by reference.
              (A) Revisions to the Air Pollution Control Program, Sections 74:26:08-74:26:21 and 74:26:23-74:26:25, New Source Performance Standards, effective May 13, 1991, Section 74:26:26, Standards of Performance for Municipal Waste Combustors, effective November 24, 1991, and Section 74:26:22, Emission Standards for Asbestos Air Pollutants, effective December 2, 1991.
              (14) On September 25, 1991, the designee of the Governor of South Dakota submitted revisions to the plan for new source review, operating permits, and the PM-10 Group II requirements.
              (i) Incorporation by reference
              (A) Revisions to the Air Pollution Control Program, Sections 74:26:01-74:26:08, effective May 13, 1991.
              (ii) Additional material
              (A) Letter dated April 14, 1992, from the South Dakota Department of Environment and Natural Resources to EPA.
              (15) On November 10, 1992, the Governor of South Dakota's designee submitted a plan for the establishment and implementation of a Small Business Assistance Program to be incorporated into the South Dakota State Implementation Plan as required by section 507 of the Clean Air Act. An amendment to the plan was submitted by the Governor's designee on April 1, 1994.
              (i) Incorporation by reference.
              (A) November 10, 1992 letter from the Governor of South Dakota's designee submitting a Small Business Assistance Program plan to EPA.
              (B) April 1, 1994 letter from the Governor of South Dakota's designee submitting an amendment to the South Dakota Small Business Assistance Program plan to EPA.
              (C) The State of South Dakota amended plan for the establishment and implementation of a Small Business Assistance Program, adopted January 12, 1994 by the South Dakota Department of Environment and Natural Resources.
              (D) South Dakota Codified Laws 34A-1-57, effective July 1, 1992 and 34A-1-58 through 60, effective July 1, 1993, which gives the State of South Dakota the authority to establish and fund the South Dakota Small Business Assistance Program.

              (16) On November 12, 1993 and March 7, 1995, the designee of the Governor of South Dakota submitted revisions to the plan, which included revised regulations for definitions, minor source construction and federally enforceable state operating permit (FESOP) rules, source category emission limitations, sulfur dioxide rule corrections, new source performance standards (NSPS), new source review (NSR) requirements for new and modified major sources impacting nonattainment areas, and enhanced monitoring and compliance certification requirements. The State also requested that the existing State regulations approved in the South Dakota SIP be replaced with the following chapters of the recently recodified Administrative Rules of South Dakota (ARSD): 74:36:01-74:36:04, 74:36:06; 74:36:07, 74:36:10-74:36:13, and 74:36:15, as in effect on January 5, 1995.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota, Air Pollution Control Program, Chapters 74:36:01 (except 74:36:01:01(2) and (3)); 74:36:02-74:36:04, 74:36:06; 74:36:07, 74:36:10-74:36:13, and 74:36:15, effective April 22, 1993 and January 5, 1995.
              (17) On May 2, 1997, the designee of the Governor of South Dakota submitted revisions to the plan. The revisions pertain to revised regulations for definitions, minor source operating permits, open burning, and performance testing. The State's SIP submittal requested that EPA replace the previous version of the ARSD approved into the SIP with the following chapters of the ARSD as in effect on December 29, 1996: 74:36:01 through 74:36:03, 74:36:04 (with the exception of section 74:36:04:03.01), 74:36:06, 74:36:07, 74:36:10-13, and 74:36:17. EPA is replacing all of the previously approved State regulations, except the NSPS rules in ARSD 74:36:07, with those regulations listed in paragraph (c)(17)(i)(A). ARSD 74:36:07, as in effect on January 5, 1995 and as approved by EPA at 40 CFR 52.2170(c)(16)(i)(A), will remain part of the SIP. [Note that EPA is not incorporating the revised ARSD 74:36:07, new ARSD 74:36:11:04, or new ARSD 74:36:17 in this action, as these chapters will be acted on separately by EPA.]
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota, Air Pollution Control Program, Chapters 74:36:01-03; 74:36:04 (except section 74:36:04:03.1); 74:36:06; 74:36:10, 74:36:11 (with the exception of ARSD 74:36:11:04), 74:36:12, and 74:36:13, effective December 29, 1996.
              (18) On May 2, 1997 and on May 6, 1999, the designee of the Governor of South Dakota submitted revisions to the new source performance standards in subchapter 74:36:07 of the Administrative Rules of South Dakota (ARSD).
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota, Air Pollution Control Program, Chapter 74:36:07—New Source Performance Standards, subsections 74:36:07:01 through 74:36:07:10, 74:36:07:12 through 74:36:07:28, 74:36:07:31 through 74:36:07:33, and 74:36:07:43, effective December 29, 1996.
              (B) Revisions to the Administrative Rules of South Dakota, Air Pollution Control Program, Chapter 74:36:07—New Source Performance Standards, subsections 74:36:07:06.02, 74:36:07:07.01, 74:36:07:11, and 74:36:07:43, effective April 4, 1999.
              (19) On May 2, 1997 and on May 6, 1999, the designee of the Governor of South Dakota submitted provisions in Section 74:36:11:04 of the Administrative Rules of South Dakota. The provisions allow permitted sources to request permission to test a new fuel or raw material, to determine if it is compatible with existing equipment and to determine air emission rates, before requesting a permit amendment or modification if certain conditions are met.
              (i) Incorporation by reference.
              (A) Revisions to the Administrative Rules of South Dakota, Air Pollution Control Program, Chapter 74:36:11, Performance Testing, section 74:36:11:04, effective April 4, 1999.
              (20) On January 22, 1996, the designee of the Governor of South Dakota submitted provisions in Section 74:36:17 of the Administrative rules of South Dakota. The provisions consist of street sanding requirements that apply within the city limits of Rapid City, South Dakota.
              (i) Incorporation by reference.
              (A) Administrative Rules of South Dakota, Air Pollution Control Program, Chapter 74:36:17.
              (ii) Additional materials.

              (A) Letter of March 25, 1994 from South Dakota Department of Environment and Natural Resources discussing whether EPA should designate Rapid City as nonattainment for the PM-10 standard.
              (B) Letter of July 19, 1995 from EPA Region VIII discussing with the South Dakota Department of Environment and Natural Resources the exceedances of the PM-10 standard measured in the Rapid City.
              (C) Letter of November 16, 1995 from the South Dakota Department of Environment and Natural Resources describing the commitment the State of South Dakota has toward permit exceedances of the PM-10 standard in the future.
              (D) Letter of January 22, 1996 from the South Dakota Department of Environment and Natural Resources transmitting Rapid City street sanding requirements.
              (21) On May 6, 1999 and June 30, 2000, South Dakota submitted revisions to its Air Pollution Control Program Rules. The sections of the rule being approved replace the same numbered sections that have previously been approved into the SIP. The provisions of section 74:36:07, except 74:36:07:29 and 74:36:07:30, which have previously been incorporated by reference in paragraphs (c)(16)(i)(A) and (c)(18)(i) of this section, are being removed from the South Dakota SIP.
              (i) Incorporation by reference.
              (A) Sections 74:36:01:01(1) through (79), effective 4/4/1999; 74:36:01:03, effective 4/4/1999; 74:36:01:05, effective 4/4/1999; 74:36:01:07, effective 4/4/1999; 74:36:01:08, effective 4/4/1999; 74:36:01:10, effective 4/4/1999; 74:36:01:17, effective 4/4/1999; 74:36:01:20, effective 4/4/1999; 74:36:02:02, effective 6/27/2000; 74:36:02:03, effective 6/27/2000; 74:36:02:04, effective 6/27/2000; 74:36:02:05, effective 6/27/2000; 74:36:04:03, effective 4/4/1999; 74:36:04:09, effective 4/4/1999; 74:36:04:11, effective 4/4/1999; 74:36:04:12, effective 4/4/1999; 74:36:04:12.01, effective 4/4/1999; 74:36:04:13, effective 4/4/1999; 74:36:01:14, effective 4/4/1999; 74:36:04:18, effective 4/4/1999; 74:36:04:19, effective 4/4/1999; 74:36:04:20, effective 4/4/1999; 74:36:04:20.01, effective 4/4/1999; 74:36:04:20.04, effective 4/4/1999; 74:36:04:22, effective 4/4/1999; 74:36:06:02, effective 4/4/1999; 74:36:06:03, effective 4/4/1999; 74:36:06:07, effective 4/4/1999; 74:36:11:01, effective 6/27/2000; 74:36:12:01, effective 6/27/2000; 74:36:13:02, effective 6/27/2000; 74:36:13:03, effective 6/27/2000; 74:36:13:04, effective 6/27/2000; and 74:36:13:07, effective 6/27/2000.
              (22) On June 27, 2002, the designee of the Governor of South Dakota submitted revisions to the State Implementation Plan. The June 27, 2002 submittal consists of revisions to the Administrative Rules of South Dakota. These revisions add a new chapter 74:36:18, “Regulations for State Facilities in the Rapid City Area”. Chapter 74:36:18 regulates fugitive emissions of particulate matter from state facilities and state contractors that conduct a construction activity or continuous operation activity within the Rapid City air quality control zone.
              (i) Incorporation by reference.
              (A) Chapter 74:36:18 of the Administrative Rules of South Dakota, effective July 1, 2002.
              (23) On September 12, 2003, the designee of the Governor of South Dakota submitted revisions to the State Implementation Plan. The September 12, 2003 submittal revises the following chapters of the Administrative Rules of South Dakota: 74:36:01, 74:36:04, 74:36:10 and 74:36:11.
              (i) Incorporation by reference.
              (A) Administrative Rules of South Dakota, Chapter 74:36:01, sections 74:36:01:01(77), 74:36:01:01(80), and 74:36:01:01(81); Chapter 74:36:04, sections 74:36:04:06, 74:36:04:32 and 74:36:04:33; Chapter 74:36:10, except section 74:36:10:01; and Chapter 74:36:11, section 74:36:11:01, effective September 1, 2003.
              [37 FR 15089, July 27, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2186, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart RR—Tennessee
            
              § 52.2219
              Conditional approval.

              (a) Tennessee submitted a SIP revision on February 27, 2017, to add TCRR 1200-03-27-.12—“NOX SIP Call Requirements for Stationary Boilers and Combustion Turbines” (except paragraph 1200-03-27-.12(7)(b)4.) to the Tennessee SIP, which establishes a state control program to comply with the obligations of the NOX SIP Call. In letters dated May 11, 2018 and October 11, 2018, Tennessee committed to submit, by December 31, 2019, a complete SIP revision amending the rule's applicability provisions to cover certain potential new units. EPA conditionally approved the portion of the February 27, 2017, SIP revision to add TCRR 1200-03-27-.12 to the SIP in an action published in the Federal Register on March 6, 2019 based on this commitment. If Tennessee fails to meet its commitment by December 31, 2019, the conditional approval will become a disapproval and EPA will issue a notice to that effect.

              (b) Tennessee submitted a letter to EPA on November 15, 2019, with a commitment to address the State Implementation Plan deficiencies regarding the PSD-related requirements of CAA sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (Prong 3), and 110(a)(2)(J) for the 2015 8-hour ozone NAAQS. EPA conditionally approved these portions of Tennessee's September 13, 2018, infrastructure SIP submission in an action published in the Federal Register on April 9, 2020. If Tennessee fails to meet its commitment by April 9, 2021, the conditional approval will become a disapproval on that date and EPA will issue a notification to that effect.
              [84 FR 8001, Mar. 6, 2019, as amended at 85 FR 19890, Apr. 9, 2020]
            
            
              § 52.2220
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Tennessee under section 110 of the Clean Air Act, 42 U.S.C. 7401, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraph (c) of this section with an EPA approval date prior to January 1, 2006, for Tennessee (Table 1 of the Tennessee State Implementation Plan), January 1, 2003 for Memphis Shelby County (Table 2 of the Tennessee State Implementation Plan), March 1, 2005, for Knox County (Table 3 of the Tennessee State Implementation Plan), April 1, 2005 for Chattanooga (Table 4 of the Tennessee State Implementation Plan), April 1, 2005, for Nashville-Davidson County (Table 5 of the Tennessee State Implementation Plan) and paragraph (d) with an EPA approval date prior to December 1, 1998, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) of this section with EPA approval dates after January 1, 2006, for Tennessee (Table 1 of the Tennessee State Implementation Plan), January 1, 2003 for Memphis Shelby County (Table 2 of the Tennessee State Implementation Plan), March 1, 2005, for Knox County (Table 3 of the Tennessee State Implementation Plan), April 1, 2005 for Chattanooga (Table 4 of the Tennessee State Implementation Plan), April 1, 2005, for Nashville-Davidson County (Table 5 of the Tennessee State Implementation Plan) and paragraph (d) with an EPA approval date after December 1, 1998, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 4 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of the dates referenced in paragraph (b)(1).

              (3) Copies of the materials incorporated by reference may be inspected at the Region 4 EPA Office at 61 Forsyth Street, SW., Atlanta, GA 30303; the EPA, Air and Radiation Docket and Information Center, Air Docket, 1301 Constitution Avenue, NW., Room B102, Washington, DC 20460; or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
                
              
              
                Table 1—EPA Approved Tennessee Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    CHAPTER 0400-03-17 CONFLICT OF INTEREST
                  
                
                
                  Section 0400-30-17-.01
                  Purpose and Intent
                  9/23/2013
                  4/2/2014, 79 FR 18455
                
                
                  Section 0400-30-17-.02
                  Protecting the Public Interests
                  9/23/2013
                  4/2/2014, 79 FR 18455
                
                
                  Section 0400-30-17-.03
                  Conflict of Interest on the Part of the Board and Technical Secretary
                  9/23/2013
                  4/2/2014, 79 FR 18455
                
                
                  Section 0400-30-17-.04
                  Conflict of Interest in the Permitting of Municipal Solid Waste Incineration Units
                  9/23/2013
                  4/2/2014, 79 FR 18455
                
                
                  Section 0400-30-17-.05
                  Policy of Ethics and the Avoidance of Conflicts of Interest
                  9/23/2013
                  4/2/2014, 79 FR 18455
                
                
                  
                    CHAPTER 1200-3-1 GENERAL PROVISIONS
                  
                
                
                  Section 1200-3-1-.01
                  General Rules
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-1-.02
                  Severability
                  10/12/79
                  06/24/82, 47 FR 27267
                
                
                  
                    CHAPTER 1200-3-2 DEFINITIONS
                  
                
                
                  Section 1200-3-2-.01
                  General Definitions
                  06/26/93
                  09/16/02, 67 FR 46594
                
                
                  Section 1200-3-2-.02
                  Abbreviations
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  
                    CHAPTER 1200-3-3 AIR QUALITY STANDARDS
                  
                
                
                  Section 1200-3-3-.01
                  Primary Air Quality Standards
                  02/09/77
                  03/29/85, 50 FR 12539
                
                
                  Section 1200-3-3-.02
                  Secondary Air Quality Standards
                  02/09/77
                  03/29/85, 50 FR 12539
                
                
                  Section 1200-3-3-.03
                  Tennessee's Ambient Air Quality Standards
                  12/05/84
                  03/29/85, 50 FR 12539
                
                
                  Section 1200-3-3-.04
                  Nondegradation
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-3-.05
                  Achievement
                  08/02/83
                  4/07/93, 58 FR 18011
                
                
                  
                    CHAPTER 1200-3-4 OPEN BURNING
                  
                
                
                  Section 1200-3-4-.01
                  Purpose
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-4-.02
                  Open Burning Prohibited
                  03/21/79
                  06/24/82, 47 FR 27268
                
                
                  Section 1200-3-4-.03
                  Exceptions to Prohibition
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-4-.04
                  Permits for Open Burning
                  06/21/79
                  06/24/82, 47 FR 27268
                
                
                  
                    CHAPTER 1200-3-5  VISIBLE EMISSION REGULATIONS
                  
                
                
                  Section 1200-3-5-.01
                  General Standards
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.02
                  Exceptions
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.03
                  Method of Evaluating and Recording
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.04
                  Exemption
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.05
                  Standard for Certain Existing Sources
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.06
                  Wood-Fired Fuel Burning Equipment
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.07
                  Repealed
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.08
                  Titanium Dioxide (TiO2) Manufacturing
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.09
                  Kraft Mill and Soda Mill Recovery
                  4/06/98
                  09/16/02, 67 FR 46594
                
                
                  Section 1200-3-5-.10
                  Choice of Visible Emission Standard for Certain Fuel Burning Equipment
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  Section 1200-3-5-.11
                  Repealed
                  4/06/98
                  09/16/02, 62 FR 46594
                
                
                  Section 1200-3-5-.12
                  Coke Battery Underfire (combustion) Stacks
                  06/07/92
                  08/15/97, 62 FR 43643
                
                
                  
                    CHAPTER 1200-3-6 NON-PROCESS EMISSION STANDARDS
                  
                
                
                  Section 1200-3-6-.01
                  General Non-Process Emissions
                  06/21/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-6-.02
                  Non-Process Particulate Emission Standards
                  09/8/80
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-6-.03
                  General Non-Process Gaseous Emissions
                  06/21/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-6-.04
                  (Deleted)
                  06/21/79
                  06/24/82, 47 FR 27267
                
                
                  
                  Section 1200-3-6-.05
                  Wood-Fired Fuel Burning Equipment
                  05/30/87
                  11/23/88, 53 FR 47530
                
                
                  
                    CHAPTER 1200-3-7 PROCESS EMISSION STANDARDS
                  
                
                
                  Section 1200-3-7-.01
                  General Process Particulate Emission Standards
                  03/02/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-7-.02
                  Choice of Particulate Emission Standards—Existing Process
                  4/12/78
                  06/07/79, 44 FR 32681
                
                
                  Section 1200-3-7-.03
                  New Processes
                  06/21/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-7-.04
                  Limiting Allowable Emissions
                  03/21/79
                  06/07/79, 44 FR 32681
                
                
                  Section 1200-3-7-.05
                  Specific Process Emission Standards
                  06/07/74
                  06/07/79, 44 FR 32681
                
                
                  Section 1200-3-7-.06
                  Standards of Performance for New Stationary Sources
                  06/07/74
                  06/07/79, 44 FR 32681
                
                
                  Section 1200-3-7-.07
                  General Provisions and Applicability for Process Gaseous Emission Standards
                  1/22/82
                  06/12/96, 61 FR 29666
                
                
                  Section 1200-3-7-.08
                  Specific Process Emission Standards
                  09/22/80
                  1/31/96, 61 FR 3318
                
                
                  Section 1200-3-7-.09
                  Sulfuric Acid Mist
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-7-.10
                  Grain Loading Limit for Certain Existing Sources
                  03/21/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-7-.11
                  Carbon Monoxide, Electric Arc Furnaces
                  10/25/79
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-7-.12
                  Carbon Monoxide, Catalytic Cracking Units
                  1/22/82
                  06/21/82, 47 FR 26621
                
                
                  
                    CHAPTER 1200-3-8 FUGITIVE DUST
                  
                
                
                  Section 1200-3-8-.01
                  Fugitive Dust
                  07/11/80
                  06/24/82, 47 FR 27267
                
                
                  Section 1200-3-8-.02
                  Special Nonattainment Area Fugitive Dust Requirements
                  03/21/79
                  06/24/82, 47 FR 27267
                
                
                  
                    CHAPTER 1200-3-9 CONSTRUCTION AND OPERATING PERMITS
                  
                
                
                  Section 1200-3-9-.01
                  Construction Permits
                  4/24/2013
                  9/24/2018, 83 FR 48248

                  EPA approved Tennessee's May 10, 2013, SIP revision to Chapter 1200-3-9-.01 on July 25, 2013, with the exception of the PM2.5 SILs (at 1200-3-9-.01(5)(b)1(xix)) and SMC (at 1200-3-9-.01(4)(d)6(i)(III)) as promulgated in the October 20, 2010, PM2.5 Increments-SILs-SMC Rule.
                
                
                  Section 1200-3-9-.02
                  Operating Permits
                  5/10/2009
                  2/7/2012, 77 FR 6016
                
                
                  Section 1200-3-9-.03
                  General Provisions
                  5/10/2009
                  2/7/2012, 77 FR 6016
                
                
                  Section 1200-3-9-.04
                  Exemptions
                  08/28/95
                  08/29/02, 67 FR 55320
                
                
                  Section 1200-3-9-.05
                  Reserved
                
                
                  Section 1200-3-9-.06
                  Appeal of Permit Application Denials and Permit Conditions
                  11/16/79
                  06/24/8247 FR 27269
                  
                
                
                  
                    CHAPTER 1200-3-10 REQUIRED SAMPLING, RECORDING, AND REPORTING
                  
                
                
                  Section 1200-3-10-.01
                  Sampling Required to Establish Contaminant Emission Levels
                  12/14/81
                  03/19/96, 61 FR 11136
                
                
                  Section 1200-3-10-.02
                  Monitoring of Source Emissions, Recording, Reporting of the Same are Required
                  02/14/96
                  1/07/00, 65 FR 1070
                
                
                  
                  Section 1200-3-10-.04
                  Sampling, Recording, and Reporting Required for Major Stationary Sources
                  09/12/94
                  1/19/00, 65 FR 2880
                
                
                  
                    CHAPTER 1200-3-12 METHODS OF SAMPLING AND ANALYSIS
                  
                
                
                  Section 1200-3-12-.01
                  General
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-12-.02
                  Procedures for Ambient Sampling and Analysis
                  1/18/80
                  06/24/82, 47 FR 27270
                
                
                  Section 1200-3-12-.03
                  Source Sampling and Analysis
                  8/1/84
                  03/29/85, 50 FR 12539
                
                
                  Section 1200-3-12-.04
                  Monitoring Required for Determining Compliance of Certain Large Sources
                  12/28/96
                  1/07/00, 65 FR 1070
                
                
                  
                    CHAPTER 1200-3-13 VIOLATIONS
                  
                
                
                  Section 1200-3-13-.01
                  Violation Statement
                  06/07/74
                  06/07/79, 44 FR 32681
                
                
                  
                    CHAPTER 1200-3-14 CONTROL OF SULFUR DIOXIDE EMISSIONS
                  
                
                
                  Section 1200-3-14-.01
                  General Provisions
                  8/1/84
                  4/07/93, 58 FR 18011
                
                
                  Section 1200-3-14-.02
                  Non-Process Emission Standards
                  8/1/84
                  4/07/93, 58 FR 18011
                
                
                  Section 1200-3-14-.03
                  Process Emission Standards
                  03/21/93
                  03/19/96, 61 FR 11136
                
                
                  
                    CHAPTER 1200-3-15 EMERGENCY EPISODE REQUIREMENTS
                  
                
                
                  Section 1200-3-15-.01
                  Purpose
                  02/09/77
                  03/29/85, 50 FR 12540
                
                
                  Section 1200-3-15-.02
                  Episode Criteria
                  06/26/93
                  09/15/94, 59 FR 47256
                
                
                  Section 1200-3-15-.03
                  Required Emissions Reductions
                  05/15/81
                  06/24/82, 47 FR 27267
                
                
                  
                    CHAPTER 1200-3-18 VOLATILE ORGANIC COMPOUNDS
                  
                
                
                  Section 1200-3-18-.01
                  Definitions
                  1/12/98
                  06/03/03, 68 FR 33008
                
                
                  Section 1200-3-18-.02
                  General Provisions and Applicability
                  12/18/2014
                  3/5/2015, 80 FR 11890

                  Adds Knox, Blount, and Anderson County to Emissions Statement requirement applicability; clarifies that 25 tons or more NOX sources are required to submit in addition to VOC sources; and allows subject sources to send statements to the local permitting authority rather than to the Technical Secretary of the Tennessee Air Pollution Control Board.
                
                
                  Section 1200-3-18-.03
                  Compliance Certification, Recordkeeping, and Reporting Requirements for Coating and Printing Sources
                  2/8/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.04
                  Compliance Certification, Recordkeeping, and Reporting Requirements for Non-Coating and Non-Printing Sources
                  02/8/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.05
                  (Reserved)
                  5/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.06
                  Handling, Storage, Use, and Disposal of Volatile Organic Compounds (VOC)
                  06/4/96
                  08/27/96, 61 FR 43972
                   
                
                
                  Section 1200-3-18-.07
                  Source-Specific Compliance Schedules
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.08
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  
                  Section 1200-3-18-.09
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.10
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.11
                  Automobile and Light-Duty Truck Coating Operations
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.12
                  Can Coating
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.13
                  Coil Coating
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.14
                  Paper and Related Coating
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.15
                  Fabric Coating
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.16
                  Vinyl Coating
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.17
                  Coating of Metal Furniture
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.18
                  Coating of Large Appliances
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.19
                  Coating of Magnet Wire
                  05/18/93
                  2/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.20
                  Coating of Miscellaneous Metal Parts
                  1/26/99
                  11/3/99, 64 FR 59628
                
                
                  Section 1200-3-18-.21
                  Coating of Flat Wood Paneling
                  2/8/96
                  7/18/96, 61 FR 37387
                   
                
                
                  Section 1200-3-18-.22
                  Bulk Gasoline Plants
                  12/29/04
                  8/26/05, 70 FR 50199
                   
                
                
                  Section 1200-3-18-.23
                  Bulk Gasoline Terminals
                  5/18/93
                  2/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.24
                  Gasoline Dispensing Facilities
                  8/31/2017
                  7/17/2018, 83 FR 33134
                
                
                  Section 1200-3-18-.25
                  Leaks from Gasoline Tank Trucks
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.26
                  Petroleum Refinery Sources
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.27
                  Leaks from Petroleum Refinery Equipment
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.28
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.29
                  Petroleum Liquid Storage in Fixed Roof Tanks
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.30
                  Leaks from Natural Gas/Gasoline Processing Equipment
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.31
                  Solvent Metal Cleaning
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.32
                  Cutback and Emulsified Asphalt
                  05/18/93
                  02/27/95, 60 FR 10504
                   
                
                
                  Section 1200-3-18-.33
                  Manufacture of Synthesized Pharmaceutical Products
                  02/21/95
                  07/18/96, 61 FR 37387
                   
                
                
                  Section 1200-3-18-.34
                  Pneumatic Rubber Tire Manufacturing
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.35
                  Graphic Arts Systems
                  05/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.36
                  Petroleum Solvent Dry Cleaners
                  2/8/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.37
                  (Reserved)
                  5/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.38
                  Leaks from Synthetic Organic Chemical, Polymer, and Resin Manufacturing Equipment
                  02/08/96
                  7/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.39
                  Manufacture of High Density Polyethylene, Polypropylene, and Polystyrene Resins
                  05/08/97
                  7/29/97, 62 FR 40458
                
                
                  Section 1200-3-18-.40
                  Air Oxidation Processes in the Synthetic Organic Chemical Manufacturing Industry
                  05/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.41
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.42
                  Wood Furniture Finishing and Cleaning Operations
                  4/25/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.43
                  Offset Lithographic Printing Operations
                  4/22/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.44
                  Surface Coating of Plastic Parts
                  06/03/96
                  08/27/96, 61 FR 43972
                
                
                  Section 1200-3-18-.45
                  Standards of Performance for Commercial Motor Vehicle and Mobile Equipment Refinishing Operations
                  06/03/96
                  08/27/96, 61 FR 43972
                
                
                  Section 1200-3-18-.48
                  Volatile Organic Liquid Storage Tanks
                  06/03/96
                  08/27/96, 61 FR 43972
                
                
                  Sections 1200-3-18-.49-.77
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.78
                  Other Facilities That Emit Volatile Organic Compounds (VOC's) of Fifty Tons Per Year
                  2/8/96
                  07/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.79
                  Other Facilities That Emit Volatile Organic Compounds (VOC's) of One Hundred Tons Per Year
                  2/08/96
                  7/18/96, 61 FR 37387
                
                
                  Section 1200-3-18-.80
                  Test Methods and Compliance Procedures: General Provisions
                  5/18/93
                  02/27/95, 60 FR 10504
                
                
                  
                  Section 1200-3-18-.81
                  Test Methods and Compliance Procedures: Determining the Volatile Organic Compound (VOC) Content of Coatings and Inks
                  5/8/97
                  7/29/97, 62 FR 40458
                
                
                  Section 1200-3-18-.82
                  Test Methods and Compliance Procedures: Alternative Compliance Methods for Surface Coating
                  05/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.83
                  Test Methods and Compliance Procedures: Emission Capture and Destruction or Removal Efficiency and Monitoring Requirements
                  5/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.84
                  Test Methods and Compliance Procedures: Determining the Destruction or Removal Efficiency of a Control Device
                  5/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.85
                  Test Methods and Compliance Procedures: Leak Detection Methods for Volatile Organic Compounds (VOC's)
                  05/18/93
                  2/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.86
                  Performance Specifications for Continuous Emission Monitoring of Total Hydrocarbons
                  06/03/96
                  4/14/97, 62 FR 18046
                
                
                  Section 1200-3-18-.87
                  Quality Control Procedures for Continuous Emission Monitoring Systems (CEMS)
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  Section 1200-3-18-.88-.99
                  (Reserved)
                  05/18/93
                  02/27/95, 60 FR 10504
                
                
                  
                    CHAPTER 1200-3-19 EMISSION STANDARDS AND MONITORING REQUIREMENTS FOR PARTICULATE AND SULFUR DIOXIDE NONATTAINMENT AREAS
                  
                
                
                  Section 1200-3-19-.01
                  Purpose
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.02
                  General Requirements
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.03
                  Particulate and Sulfur Dioxide Nonattainment Areas within Tennessee
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.04
                  (Reserved)
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.05
                  Operating Permits and Emission Limiting Conditions
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.06
                  Logs for Operating Hours
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.07-.10
                  (Reserved)
                  4/30/96
                  7/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.11
                  Particulate Matter Emission Regulations for the Bristol Nonattainment Area
                  04/30/96
                  7/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.12
                  Particulate Matter Emission Regulations for Air Contaminant Sources in or Significantly Impacting the Particulate Nonattainment Areas in Campbell County
                  04/30/96
                  7/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.13
                  Particulate Emission Regulations for the Bull Run Nonattainment Area and Odoms Bend Nonattainment Area
                  04/30/96
                  7/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.14
                  Sulfur Dioxide Emission Regulations for the New Johnsonville Nonattainment Area
                  4/16/97
                  9/13/99, 64 FR 49397
                
                
                  Section 1200-3-19-.15
                  Particulate Matter Monitoring Requirements for Steam Electric Generating Units in the Bull Run and Odoms Bend Nonattainment Areas
                  4/30/96
                  7/30/97, 62 FR 40734
                
                
                  Section 1200-3-19-.16-.18
                  (Reserved)
                  4/30/96
                  07/30/97, 62 FR 40734
                
                
                  
                  Section 1200-3-19-.19
                  Sulfur Dioxide Regulations for the Copper Basin Nonattainment Area
                  11/30/96
                  09/13/99, 64 FR 49398
                
                
                  
                    CHAPTER 1200-3-20 LIMITS ON EMISSIONS DUE TO MALFUNCTIONS, START-UPS, AND SHUTDOWNS
                  
                
                
                  Section 1200-3-20-.01
                  Purpose
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  1200-3-20-.02
                  Reasonable Measures Required
                  11/11/1997
                  4/7/17, 82 FR 16929
                
                
                  Section 1200-3-20-.03
                  Notice Required When Malfunction Occurs
                  12/09/81
                  06/24/82, 47 FR 27272
                
                
                  Section 1200-3-20-.04
                  Logs and reports
                  6/19/13
                  9/29/16, 81 FR 66829
                
                
                  Section 1200-3-20-.05
                  Copies of Log Required
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  Section 1200-3-20-.06
                  Scheduled Maintenance
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  Section 1200-3-20-.07
                  Report Required Upon The Issuance of Notice of Violation
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  Section 1200-3-20-.08
                  Special Reports Required
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  Section 1200-3-20-.09
                  Rights Reserved
                  02/13/79
                  02/06/80, 45 FR 8004
                
                
                  Section 1200-3-20-.10
                  Additional Sources Covered
                  11/23/79
                  06/24/82, 47 FR 27272
                
                
                  
                    CHAPTER 1200-3-21 GENERAL ALTERNATE EMISSION STANDARD
                  
                
                
                  Section 1200-3-21-.01
                  General Alternate Emission Standard
                  1/22/82
                  6/24/82, 47 FR 27272
                
                
                  Section 1200-3-21-.02
                  Applicability
                  03/22/93
                  4/18/94, 59 FR 18310
                
                
                  
                    CHAPTER 1200-3-22 LEAD EMISSION STANDARDS
                  
                
                
                  Section 1200-3-22-.01
                  Definitions
                  03/18/85
                  08/12/85, 50 FR 32412
                
                
                  Section 1200-3-22-.02
                  General Lead Emission Standards
                  12/05/84
                  08/12/85, 50 FR 32412
                
                
                  Section 1200-3-22-.03
                  Specific Emission Standards for Existing Sources of Lead
                  1/26/00
                  10/29/01, 66 FR 44632
                
                
                  Section 1200-3-22-.04
                  Standards for New and Modified Sources of Lead
                  12/05/84
                  08/12/85, 50 FR 32412
                
                
                  Section 1200-3-22-.05
                  Source Sampling and Analysis
                  12/05/84
                  08/12/85, 50 FR 32412
                
                
                  Section 1200-3-22-.06
                  Lead Ambient Monitoring Requirements
                  12/05/84
                  08/12/85, 50 FR 32412
                
                
                  
                    CHAPTER 1200-3-23 VISIBILITY PROTECTION
                  
                
                
                  Section 1200-3-23-.01
                  Purpose
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.02
                  Definitions
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.03
                  General Visibility Protection Standards
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.04
                  Specific Emission Standards for Existing Stationary Facilities
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.05
                  Specific Emission Standards for Existing Sources
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.06
                  Visibility Standards for New and Modified Sources
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.07
                  Visibility Monitoring Requirements
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  Section 1200-3-23-.08
                  Exemptions from BART Requirements
                  12/19/94
                  07/02/97, 62 FR 35681
                
                
                  
                    CHAPTER 1200-3-24 GOOD ENGINEERING PRACTICE STACK HEIGHT REGULATIONS
                  
                
                
                  Section 1200-3-24-.01
                  General Provisions
                  08/18/86
                  10/19/88, 53 FR 40881
                
                
                  Section 1200-3-24-.02
                  Definitions
                  08/18/86
                  10/19/88, 53 FR 40881
                
                
                  Section 1200-3-24-.03
                  Good Engineering Practice Stack Height Regulations Standards
                  08/18/86
                  10/19/88, 53 FR 40881
                
                
                  Section 1200-3-24-.04
                  Specific Emission Standards
                  08/18/86
                  10/19/88, 53 FR 40881
                
                
                  
                    CHAPTER 1200-3-27 NITROGEN OXIDES
                  
                
                
                  Section 1200-3-27-.01
                  Definitions
                  06/14/93
                  07/29/96, 61 FR 39326
                
                
                  Section 1200-3-27-.02
                  General Provisions and Applicability
                  11/23/96
                  10/28/02, 67 FR 55320
                
                
                  Section 1200-3-27-.03
                  Standards and Requirements
                  4/29/96
                  07/29/96, 61 FR 39326
                
                
                  Section 1200-3-27-.04
                  Standards for Cement Kilns
                  07/23/03
                  1/22/04, 69 FR 3015
                
                
                  
                  Section 1200-3-27-.09
                  Compliance Plans for NOX Emissions From Stationary Internal Combustion Engines
                  11/14/05
                  12/27/05, 70 FR 76401
                
                
                  Section 1200-3-27-.12
                  NOX SIP Call Requirements for Stationary Boilers and Combustion Turbines
                  2/19/17
                  3/6/19, 84 FR 8001
                  With the exception of paragraph 1200-3-27-.12(7)(b)4. The remainder of Section 1200-3-27-.12 is conditionally approved through December 31, 2019.
                
                
                  
                    CHAPTER 1200-3-29 LIGHT-DUTY MOTOR VEHICLE INSPECTION AND MAINTENANCE
                  
                
                
                  Section 1200-3-29-.01
                  Purpose
                  7/8/94
                  7/28/95, 60 FR 38694
                
                
                  Section 1200-3-29-.02
                  Definitions
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.03
                  Motor Vehicle Inspection Requirements
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.04
                  Exemption From Motor Vehicle Inspection Requirements
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.05
                  Motor Vehicle Emission Performance Test Criteria
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.06
                  Motor Vehicle Anti-Tampering Test Criteria
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.07
                  Motor Vehicle Emissions Performance Test Methods
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.08
                  Motor Vehicle Anti-Tampering Test Methods
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.09
                  Motor Vehicle Inspection Program
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.10
                  Motor Vehicle Inspection Fee
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-29-.12
                  Area of Applicability
                  12/29/94
                  08/26/05, 70 FR 50199
                
                
                  
                    CHAPTER 1200-3-34 CONFORMITY 
                  
                
                
                  Section 1200-3-34-.01
                  Transportation Conformity Interagency Consultation and General Provisions
                  4/17/2012
                  5/17/2013, 78 FR 29031
                
                
                  
                    CHAPTER 1200-3-36 MOTOR VEHICLE TAMPERING
                  
                
                
                  Section 1200-3-36-.01
                  Purpose
                  12/29/04
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-36-.02
                  Definitions
                  12/29/04
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-36-.03
                  Motor Vehicle Tampering Prohibited
                  12/29/04
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-36-.04
                  Recordkeeping Requirements
                  12/29/04
                  08/26/05, 70 FR 50199
                
                
                  Section 1200-3-36-.05
                  Exemptions
                  12/29/04
                  08/26/05, 70 FR 50199
                
              
              
                Table 2—EPA Approved Memphis-Shelby County Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    Division I Generally
                  
                
                
                  Section 16-46
                  Definitions
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-47
                  Abbreviations, Acronyms & Symbols
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-48
                  Words, Phrases Substituted in State Regulations Adopted by Reference
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-49
                  Ambient Air Quality Standards
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-50
                  Open Burning
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-51
                  Severability of Parts of Articles
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  
                  
                    Division II Enforcement
                  
                
                
                  Section 16-56
                  Violations of Chapter—Notice; Citation; Injunctive Relief
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-57
                  Penalties, Misdemeanor, Civil, Noncompliance
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-58
                  Variances
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-59
                  Emergency Powers of Health Officer
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  
                    Division III Air Pollution Control Board
                  
                
                
                  Section 16-71
                  Created; Membership; Term of Office; Jurisdiction; Hearings; Appeals
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  
                    Division IV Source Emissions Standards
                  
                
                
                  Section 16-77
                  Construction and Operating Permits
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-78
                  Process Emissions Standards
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-79
                  Nonprocess Emission Standards
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-80
                  Volatile Organic Compounds
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-82
                  Control of Sulfur Dioxide Emissions
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-83
                  Visible Emissions
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-84
                  Particulate Matter from Incinerators
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-85
                  Required Sampling, Recording, and Reporting
                  5/20/96
                  3/19/96, 61 FR 11136
                
                
                  Section 16-86
                  Methods of Sampling and Analysis
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-87
                  Limits on Emissions due to Malfunctions, Startups & Shutdowns
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-88
                  Nuisance Abatement
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-89
                  Fugitive Dust
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-90
                  General Alternate Emission Standard
                  8/14/89
                  6/15/89, 54 FR 25456
                
                
                  Section 16-91
                  Lead Emission Standards
                  8/14/89
                  6/15/89, 54 FR 25456
                
              
              
                Table 3—EPA Approved Knox County, Regulations
                
                  State section
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  12.0
                  Introduction
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  13.0
                  Definitions
                  1/24/2018
                  12/10/2019; 84 FR 67379
                
                
                  14.0
                  Ambient Air Quality Standards
                  7/19/89
                  2/21/90, 55 FR 5985
                
                
                  15.0
                  Prohibitions of Air Pollution
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  16.0
                  Open Burning
                  12/14/2005
                  1/3/07, 72 FR 20
                  With the exception of 16.2—Definitions.
                
                
                  16.2
                  Definitions
                  1/24/2018
                  12/10/2019, 84 FR 67379
                
                
                  17.0
                  Regulation of Visible Emissions
                  10/13/93
                  11/1/94, 59 FR 54523
                
                
                  18.0
                  Regulation of Non-Process Emissions
                  10/13/93
                  11/1/94, 59 FR 54523
                
                
                  
                  19.0
                  Regulation of Process Emissions
                  12/11/96
                  6/8/98, 63 FR 31121
                
                
                  20.0
                  Regulation of Incinerators
                  6/18/86
                  8/3/89, 54 FR 31953
                
                
                  22.0
                  Regulation of Fugitive Dust and Materials
                  1/10/01
                  1/3/07, 72 FR 23
                
                
                  23.0
                  Regulation of Hydrocarbon Emissions
                  6/16/72
                  10/28/72, 37 FR 23085
                
                
                  24.0
                  Regulation of Airborne and Windborne Materials
                  6/18/86
                  8/3/89, 54 FR 31953
                
                
                  
                    Section 25.0—Permits
                  
                
                
                  25.1
                  Construction Permit
                  1/18/2017
                  9/17/2018, 83 FR 46882
                
                
                  25.3
                  Operating Permit
                  1/18/2017
                  9/17/2018, 83 FR 46882
                
                
                  25.2; 25.4; 25.5; 25.6; 25.7; 25.10
                  Application for Permit; Compliance Schedule; Reporting of Information; Exemptions; Payment of Fees; Permit by Rule
                  3/12/2014
                  4/22/2016, 81 FR 23640
                
                
                  25.11
                  Limiting a Source's Potential to Emit of VOC by Recordkeeping
                  10/18/2017
                  12/10/2019; 84 FR 67379
                
                
                  26.0
                  Monitoring, Recording, and Reporting
                  1/21/2015
                  11/5/2015, 80 FR 68450
                  With the exception of 26.7—Emission Inventory Requirements.
                
                
                  26.7
                  Emission Inventory Requirements
                  10/18/2017
                  12/10/2019; 84 FR 67379
                
                
                  27.0
                  Sampling and Testing Methods
                  6/10/92
                  4/28/93, 58 FR 25777
                
                
                  28.0
                  Variances
                  6/10/92
                  4/28/93, 58 FR 25777
                
                
                  29.0
                  Appeals
                  5/25/94
                  12/26/95, 60 FR 66748
                
                
                  30.0
                  Violations
                  1/10/96
                  3/26/97, 62 FR 14327
                
                
                  31.0
                  Right of Entry
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  32.0
                  Use of Evidence
                  11/12/2015
                  12/16/2016, 81 FR 91034
                  EPA is replacing the language in Section 32.1(C) with “(Reserved)”.
                
                
                  33.0
                  Confidentiality and Accessibility of Records
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  34.0
                  Malfunction of Equipment
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  36.0
                  Emergency Regulations
                  7/19/89
                  2/21/90, 55 FR 5985
                
                
                  37.0
                  Separation of Emissions
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  38.0
                  Combination of Emissions
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  39.0
                  Severability
                  6/18/86
                  8/03/89, 54 FR 31953
                
                
                  41.0
                  Regulation for the Review of New Sources
                  1/18/2017
                  9/17/2018, 83 FR 46882
                
                
                  45.0
                  Prevention of Significant Deterioration
                  7/20/2016
                  9/17/2018, 83 FR 46882
                
                
                  Section 46.0
                  Regulation of Volatile Organic Compounds
                  8/12/2009
                  2/28/13, 78 FR 13499
                
                
                  47.0
                  Good Engineering Practice Stack Height
                  10/13/93
                  11/1/94, 59 FR 54523
                
                
                  51.0
                  Standards for Cement Kilns
                  7/11/01
                  4/12/2007, 72 FR 18391
                
              
              
              
                Table 4—EPA Approved Chattanooga Regulations
                
                  State section
                  Title/subject
                  Adoptiondate
                  
                  EPA approval date
                  Explanation
                
                
                  
                    Article I. In General
                  
                
                
                  Section 4-1
                  Declaration of Policy and Purposes: Title
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-2
                  Definitions
                  10/3/17
                  3/26/20, 85 FR 17033
                  EPA's approval includes the following sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 2 (9/6/17); City of Collegedale—Section 14-302 (10/16/17); City of East Ridge—Section 8-2 (10/12/17); City of Lakesite—Section 14-2 (11/2/17); City of Red Bank—Section 20-2 (11/21/17); City of Soddy-Daisy—Section 8-2 (10/5/17); City of Lookout Mountain—Section 2 (11/14/17); City of Ridgeside—Section 2 (1/16/18); City of Signal Mountain—Section 2 (10/20/17); and City of Walden—Section 2 (10/16/17).
                
                
                  Section 4-3
                  Regulations cumulative; compliance with one provision no defense to noncompliance with another; use of alternative methods
                  8/16/95
                  2/18/97, 62 FR 7163
                
                
                  
                  Section 4-4
                  Penalties for violation of chapter, permit or order
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 4 (9/6/17); City of Collegedale—Section 14-304 (10/16/17); City of East Ridge—Section 8-4 (10/26/17); City of Lakesite—Section 14-4 (11/2/17); Town of Lookout Mountain—Section 4 (11/14/17); City of Red Bank—Section 20-4 (11/21/17); City of Ridgeside—Section 4 (1/16/18); City of Signal Mountain—Section 4 (10/20/17); City of Soddy-Daisy—Section 8-4 (10/5/17); and Town of Walden—Section 4 (10/16/17).
                
                
                  Section 4-5
                  Limitations of chapter
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  
                  Section 4-6
                  Air pollution control board; bureau of air pollution control; persons required to comply with chapter
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 6 (9/6/17); City of Collegedale—Section 14-306 (10/16/17); City of East Ridge—Section 8-6 (10/26/17); City of Lakesite—Section 14-6 (11/2/17); Town of Lookout Mountain—Section 6 (11/14/17); City of Red Bank—Section 20-6 (11/21/17); City of Ridgeside—Section 6 (1/16/18); City of Signal Mountain—Section 6 (10/20/17); City of Soddy-Daisy—Section 8-6 (10/5/17); and Town of Walden—Section 6 (10/16/17).
                
                
                  
                  Section 4-7
                  Power and duties of the board; delegation
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 7 (9/6/17); City of Collegedale—Section 14-307 (10/16/17); City of East Ridge—Section 8-7 (10/26/17); City of Lakesite—Section 14-7 (11/2/17); Town of Lookout Mountain—Section 7 (11/14/17); City of Red Bank—Section 20-7 (11/21/17); City of Ridgeside—Section 7 (1/16/18); City of Signal Mountain—Section 7 (10/20/17); City of Soddy-Daisy—Section 8-7 (10/5/17); and Town of Walden—Section 7 (10/16/17).
                
                
                  Section 4-8
                  Installation permit, temporary operating permit, certification of operation and solid fuel permit
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  Except paragraphs 4-8(a)(1)-(13), (a)(15), (b)(1)-(5), (c)(1)-(4), (d)(1)-(3), (d)(7), (d)(9), and (e)(1)-(2), approved 2/18/97, with an 8/16/95 local adoption date; and paragraphs 4-8(a)(16), (c)(5)-(11), (d)(5), (d)(8), (f), and (g), which are not approved into the SIP.
                
                
                  
                   
                  
                  
                  
                  Due to intervening numbering changes, the versions of paragraphs 4-8(a)(14), (d)(4), and (d)(6) with local adoption dates of both 8/16/95 and 10/3/17 are approved into the SIP.
                
                
                   
                  
                  
                  
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 8 (9/6/17); City of Collegedale—Section 14-308 (10/16/17); City of East Ridge—Section 8-8 (10/26/17); City of Lakesite—Section 14-8 (11/2/17); Town of Lookout Mountain—Section 8 (11/14/17); City of Red Bank—Section 20-8 (11/21/17); City of Ridgeside—Section 8 (1/16/18); City of Signal Mountain—Section 8 (10/20/17); City of Soddy-Daisy—Section 8-8 (10/5/17); and Town of Walden—Section 8 (10/16/17).
                
                
                  Section 4-9
                  Technical reports; charges
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-10
                  Records
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  Except paragraph 4-10(b) approved 5/10/90, with a 7/20/89 local adoption date.
                
                
                  
                   
                  
                  
                  
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 10 (9/6/17); City of Collegedale—Section 14-310 (10/16/17); City of East Ridge—Section 8-10 (10/26/17); City of Lakesite—Section 14-10 (11/2/17); Town of Lookout Mountain—Section 10 (11/14/17); City of Red Bank—Section 20-10 (11/21/17); City of Ridgeside—Section 10 (1/16/18); City of Signal Mountain—Section 10 (10/20/17); City of Soddy-Daisy—Section 8-10 (10/5/17); and Town of Walden—Section 10 (10/16/17).
                
                
                  Section 4-11
                  General Requirements
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-12
                  Limits on emissions due to equipment malfunction, start-up or shutdown
                  8/16/95
                  2/18/97, 62 FR 7163
                
                
                  Section 4-13
                  Certificate of alternate control
                  12/11/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-14
                  Court determination of invalidity of having two sets of limitations for process or fuel burning equipment; effect
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-15
                  Right to file abatement suits
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-16
                  Right of entry of city employees; search warrants
                  8/16/95
                  2/18/97, 62 FR 7163
                
                
                  
                  Section 4-17
                  Enforcement of chapter; procedure for adjudicatory hearings
                  10/3/2017
                  4/6/2020, 85 FR 19095
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 17 (9/6/17); City of Collegedale—Section 14-17 (10/16/17); City of East Ridge—Section 8-17 (10/26/17); City of Lakesite—Section 14-17 (11/2/17); Town of Lookout Mountain—Section 17 (11/14/17); City of Red Bank—Section 20-17 (11/21/17); City of Ridgeside—Section 17 (1/16/18); City of Signal Mountain—Section 17 (10/20/17); City of Soddy-Daisy—Section 8-17 (10/5/17); and Town of Walden—Section 17 (10/16/17).
                
                
                  Section 4-18
                  Hearings and judicial review
                  8/16/95
                  2/18/97, 62 FR 7163
                
                
                  Section 4-19
                  Confidentiality of certain records
                  8/16/95
                  2/18/97, 62 FR 7163
                
                
                  Section 4-20
                  Emergencies
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-21
                  Variances
                  7/20/89
                  5/08/90, 55 FR 19066
                
                
                  Section 4-22
                  Reserved.
                
                
                  
                    Article II. Section 4-41 Rules, Regulations, Criteria, Standards
                  
                
                
                  Section 4-41 Rule 1
                  Rules adopted
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  
                  Section 4-41 Rule 2
                  Regulation of Nitrogen Oxides
                  12/12/07
                  4/1/20, 85 FR 18128
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the following jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 8-541, Rule 2 (11/7/07); and City of Collegedale—Section 8-541, Rule 2 (1/22/08).
                
                
                  Section 4-41 Rule 3
                  Visible Emission Regulations
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-41 Rule 4
                  Regulation of the Importation, Sales, Transportation, Use or Consumption of Certain Fuels
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 5
                  Prohibition of Hand-Fired Fuel Burning Equipment
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  
                  Section 4-41 Rule 6
                  Prohibition of Open Burning
                  10/3/17
                  3/12/20,85 FR 14422
                  
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 41, Rule 6 (9/6/17); City of Collegedale—Section 14-341, Rule 6 (10/16/17); City of East Ridge—Section 8-41, Rule 6 (10/12/17); City of Lakesite—Section 14-41, Rule 6 (11/2/17); City of Red Bank—Section 20-41, Rule 6 (11/21/17); City of Soddy-Daisy—Section 8-41, Rule 6 (10/5/17); City of Lookout Mountain—Section 41, Rule 6 (11/14/17); City of Ridgeside—Section 41, Rule 6 (1/16/18); City of Signal Mountain Section 41, Rule 6 (10/20/17); and Town of Walden Section 41, Rule 6 (10/16/17).
                
                
                  Section 4-41 Rule 7
                  Incinerator Regulation
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 8
                  Fuel Burning Equipment Regulations
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  
                  Section 4-41 Rule 9
                  Regulation of Visible Emissions from Internal Combustion Engines
                  12/12/07
                  4/1/20, 85 FR 18128
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the following jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 8-541, Rule 9 (11/7/07); and City of Collegedale—Section 8-541, Rule 9 (1/22/08).
                
                
                  Section 4-41 Rule 10
                  Process Emission Regulations
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 11
                  Regulation of Transporting and Material Handling in Open Air
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 12
                  Regulation of Odors in the Ambient Air
                  7/20/89
                  5/08/90, 55 FR 19066
                
                
                  Section 4-41 Rule 13
                  Regulation of Sulfur Oxides
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-41 Rule 14
                  Nuisances
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 16
                  Emission Standards for Source Categories of Area Sources
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-41 Rule 17
                  General Provisions and Applicability for Process Gaseous Emissions Standards
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  
                  Section 4-41 Rule 18
                  Prevention of Significant Deterioration of Air Quality
                  10/3/17
                  4/1/20, 85 FR 18128
                  EPA's approval includes the corresponding sections of the Air Pollution Control Regulations/Ordinances for the remaining jurisdictions within the Chattanooga-Hamilton County Air Pollution Control Bureau, which were locally effective as of the relevant dates below: Hamilton County—Section 41, Rule 18 (9/6/17); City of Collegedale—Section 14-341, Rule 18 (10/16/17); City of East Ridge—Section 8-41, Rule 18 (10/12/17); City of Lakesite—Section 14-41, Rule 18 (11/2/17); City of Red Bank—Section 20-41, Rule 18 (11/21/17); City of Soddy-Daisy—Section 8-41, Rule 18 (10/5/17); City of Lookout Mountain—Section 41, Rule 18 (11/14/17); City of Ridgeside Section 41, Rule 18 (1/16/18); City of Signal Mountain Section 41, Rule 18 (10/20/17); and Town of Walden Section 41, Rule 18 (10/16/17).
                
                
                  Section 4-41 Rule 20
                  Proposed Infectious Waste Rule
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-41 Rule 21
                  Ambient Air Quality Standards
                  1/23/17
                  7/31/2019, 84 FR 37100
                  With the exception of the portions related to the standard for gaseous fluorides, which are not approved into the SIP.
                
                
                  Section 4-41 Rule 22
                  (Reserved)
                
                
                  Section 4-41 Rule 23
                  General Provisions and Applicability for Process Gaseous Emissions Standards
                  7/20/89
                  5/8/90, 55 FR 19066
                
                
                  Section 4-41 Rule 24
                  (Reserved)
                
                
                  Section 4-41 Rule 25
                  General Provisions and Applicability for Volatile Organic Compounds
                  12/8/04
                  8/26/05, 70 FR 50199
                
                
                  Section 4-41 Rule 26
                  Reasonably Available Control Technology (RACT)
                  8/15/95
                  8/12/97, 62 FR 43109
                
                
                  Section 4-41 Rule 27
                  Particulate Matter Controls for New Sources and New Modifications after August 12, 1997
                  8/15/95
                  8/12/97, 62 FR 43109
                
              
              
              
                Table 5—EPA Approved Nashville-Davidson County, Regulations
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  
                    Chapter 10.56. Air Pollution Control
                  
                
                
                  Section 10.56.010
                  Definitions
                  03/12/97
                  12/31/98, 63 FR 72195
                
                
                  
                    Article I. Administration and Enforcement
                  
                
                
                  Section 10.56.020 + 
                  Construction Permits
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.040
                  Operating Permit
                  12/14/95
                  05/30/97, 62 FR 29301
                
                
                  Section 10.56.050
                  Exemptions
                  12/14/95
                  5/30/97, 62 FR 29301
                
                
                  Section 10.56.060
                  Transferability of Permit
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.070
                  Suspension or Revocation of Permit
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.080
                  Permit and Annual Emission Fees
                  3/12/97
                  12/31/98, 63 FR 72195
                
                
                  Section 10.56.090
                  Board—Powers and Duties
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.100
                  Board—Consideration of Facts and Circumstances
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.110
                  Rules and Regulations —Hearings Procedure
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.120
                  Complaint Notice—Hearings Procedure
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.130
                  Variances—Hearings Procedure
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.140
                  Emergency Measures—Hearings Procedure
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  
                    Article II. Standards for Operation
                  
                
                
                  Section 10.56.160
                  Ambient Air Quality Standards
                  3/12/97
                  12/31/98, 63 FR 72195
                
                
                  Section 10.56.170
                  Emission of Gases, Vapors or Objectionable Odors
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.180
                  Laundry Operations—Dryer and Vent Pipe Requirements
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.190
                  Controlling Wind-Borne Materials
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.200
                  Sale, Use or Consumption of Solid and Liquid Fuels
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.220
                  Fuel-Burning Equipment
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.230
                  Incinerators
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.240
                  Internal Combustion Engines
                  12/14/95
                  5/30/97, 62 FR 29301
                
                
                  Section 10.56.250
                  Open Burning
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.260
                  Process Emissions
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.270
                  Visible Emissions
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.280
                  Start-ups, Shutdowns and Malfunctions
                  3/12/97
                  12/31/98, 63 FR 72195
                
                
                  Section 10.56.290
                  Measurement and Reporting of Emissions
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.300
                  Testing Procedures
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10.56.310
                  Severability
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Regulation No. 1
                  Prevention, Abatement and Control of Air Control Contaminants from Open Burning
                  6/28/79
                  8/13/80, 45 FR 53810
                
                
                  Regulation No. 2
                  Prevention, Abatement and Control of Air Contaminants from Materials Subject to Becoming Windborne
                  6/28/79
                  8/13/80, 45 FR 53810
                
                
                  Regulation No. 3New Source Review
                  
                
                
                  
                  Section 3-1
                  Definitions
                  03/14/06
                  09/14/07, 72 FR 52474
                
                
                  Section 3-2
                  New Source Review
                  03/14/06
                  09/14/07, 72 FR 52474
                
                
                  Section 3-3
                  Prevention of Significant Deterioration (PSD) Review
                  03/14/06
                  09/14/07, 72 FR 52474
                
                
                  Section 3-4
                  Plantwide Applicability Limits (PAL)
                  03/14/06
                  09/14/07, 72 FR 52474
                
                
                  Regulation No. 6
                  Emission Monitoring of Stationary Sources
                
                
                  Section 6.1
                  Definitions
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Section 6.2
                  Monitoring of Emissions
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Section 6.3
                  Equipment Specifications
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Section 6.4
                  Monitoring System Malfunction
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Section 6.5
                  Recording and Reporting
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Section 6.6
                  Data Reduction
                  5/22/77
                  3/22/78, 43 FR 11819
                
                
                  Regulation No. 7
                  Regulation for Control of Volatile Organic Compounds
                
                
                  Section 7-1
                  Definitions
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-2
                  General Provisions and Applicability
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-3
                  Petition for Alternative Controls
                  12/10/91
                  6/26/92, 57 FR 28625
                
                
                  Section 7-4
                  Compliance Certification, Recordkeeping and Reporting Requirements
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-5
                  Emission Standards for Coil Coating
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-6
                  Emission Standards for Paper Coating
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-7
                  Emission Standards for Fabric and Vinyl Coating
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-8
                  Emission Standards for Metal Furniture Coating
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-9
                  Emission Standards for Surface Coating of Large Appliances
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-10
                  Petroleum Liquid Storage
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-11
                  Bulk Gasoline Plants
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-12
                  Bulk Gasoline Terminals
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-13
                  Gasoline Dispensing Facility, Stage 1
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-14
                  Solvent Metal Cleaning
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-15
                  Prohibition of Cutback Asphalt
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-16
                  Emission Standards for Surface Coating of Miscellaneous Metal Parts and Products
                  7/09/97
                  10/8/98, 63 FR 54053
                
                
                  Section 7-17
                  Manufacture of Pneumatic Tires
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-18
                  Graphic Arts—Rotogravure and Flexography
                  12/10/91
                  6/26/92, 57 FR 28265
                
                
                  Section 7-20
                  Petroleum Solvent Dry Cleaners
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-21
                  Volatile Organic Liquid Storage In External Floating Roof Tanks
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-22
                  Leaks from Synthetic Organic Chemical, Polymer, and Resin Manufacturing Equipment
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-23
                  Air Oxidation Processes in the Synthetic Organic Chemical Manufacturer's Industry
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-24
                  Test Methods and Procedures
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-26
                  Special Provisions for New Volatile Organic Compund Sources and Modifications
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  
                  Section 7-27
                  Handling, Storage, Use, and Disposal of Volatile Organic Compounds (VOC)
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 7-28
                  Surface Coating of Plastic Parts
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Regulation No. 8
                  Regulation of Emissions from Light-Duty Motor Vehicles Through Mandatory Vehicle Inspection and Maintenance Program
                  10/10/2007
                  8/18/08, 73 FR 48127
                
                
                  Regulation No. 10
                  Infectious Waste Incinerators
                
                
                  Section 10-1
                  Definitions
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-2
                  Prohibited Act
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-3
                  Emission Standards
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-4
                  Performance Specifications
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-5
                  Monitoring Requirements
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-6
                  Compliance Schedule for Existing Infectious Waste Incinerators
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-7
                  Testing Requirement
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-8
                  Recordkeeping and Reporting Requirements
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Section 10-9
                  Severability
                  10/06/94
                  9/06/96, 61 FR 47057
                
                
                  Regulation No. 11
                  Emergency Episode Regulation
                
                
                  Section 11-1
                  Episode Criteria
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Section 11-2
                  Emission Reductions
                  11/13/96
                  6/17/97, 62 FR 32688
                
                
                  Regulation No. 14
                  Regulation for Control of Nitrogen Oxides
                
                
                  Section 14-1
                  Definitions
                  8/10/93
                  6/29/96, 61 FR 39326
                
                
                  Section 14-2
                  Emission Standards
                  8/10/93
                  6/29/96, 61 FR 39326
                
                
                  Section 14-3
                  Procedures for Determining RACT
                  8/10/93
                  6/29/96, 61 FR 39326
                
                
                  Section 14-4
                  Recordkeeping and Reporting Requirements
                  8/10/93
                  6/29/96, 61 FR 39326
                
                
                  Section 14-5
                  Compliance Schedule
                  8/10/93
                  6/29/96, 61 FR 39326
                
              
              (d) EPA-approved State Source-specific requirements.
              
                EPA-Approved Tennessee Source-Specific Requirements
                
                  Name of Source
                  Permit No.
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  Revised Permits for the Kingsport Particulate Nonattainment Area
                  n/a
                  09/15/99
                  11/5/99, 64 FR 60346
                  Various permits.
                
                
                  Union Carbide, Tennessee Eastman Company
                  n/a, 011397P
                  12/30/86
                  6/16/87, 52 FR 22778
                
                
                  Murray Ohio Manufacturing Company
                  n/a
                  12/30/86
                  12/10/87, 52 FR 46764
                
                
                  Tennessee Eastman Company
                  n/a
                  1/06/88
                  10/12/88, 53 FR 39742
                
                
                  Variance for Averaging Times for VOC Emission
                  n/a
                  1/06/88
                  6/23/88, 53 FR 23624
                  5 sources.
                
                
                  Avco Aerostructures
                  n/a
                  2/25/88
                  1/23/89, 54 FR 3031
                
                
                  Miscellaneous Metal Parts
                  n/a
                  4/05/99
                  11/5/99, 64 FR 60346
                  13 sources.
                
                
                  Nissan Manufacturing Corporation
                  n/a
                  4/29/91
                  9/09/91, 56 FR 45896
                
                
                  Tenneco Energy
                  045022F, 045025F
                  5/31/96
                  7/24/96, 61 FR 38391
                
                
                  Brunswick Marine Corporation
                  044881P, 045012P, 045013P
                  5/31/96
                  7/21/97, 62 FR 38909
                
                
                  
                  Metalico College Grove, Inc
                  n/a
                  5/12/99
                  7/12/99, 64 FR 37411
                
                
                  Refined Metals, Inc.
                  n/a
                  
                  9/20/00, 65 FR 56796
                
                
                  Eastman Chemical Company
                  BART Permit 066116H
                  May 9, 2012
                  November 27, 201277 FR 70692
                  
                  BART determination.
                
                
                  Eastman Chemical Company—Amendment #1
                  BART Permit 066116H, Amendment #1
                  May 22, 2012
                  November 27, 201277 FR 70692
                  
                  Clarifying amendment to BART Determination.
                
                
                  TVA Bull Run Fossil Plant
                  n/a
                  12/20/2016
                  8/29/2017, 82 FR 40956
                  Title V permit limits and conditions E3-4(a), (d), and (e), E3-15, and E3-16 in Appendix L of Tennessee's December 20, 2016 SIP revision.
                
                
                  TVA Kingston Fossil Plant
                  n/a
                  12/20/2016
                  8/29/2017, 82 FR 40956
                  Title V permit limits and conditions E3-4(a), (d), and (e), E3-15, and E3-16 in Appendix L of Tennessee's December 20, 2016 SIP revision.
                
              
              (e) EPA-Approved Tennessee Non-Regulatory Provisions
              
                EPA-Approved Tennessee Non-Regulatory Provisions
                
                  Name of non-regulatory SIP provision
                  Applicable geographic or nonattainment area
                  State effective date
                  EPA approval date
                  Explanation
                
                
                  Revision to Maintenance Plan Update for Knox County, Tennessee
                  Knox County, TN
                  July 16, 2003
                  2/4/04, 69 FR 4856
                
                
                  Attainment Demonstrations for Early Action Compact Areas
                  Chattanooga, Nashville, and Tri-Cities Early Action Compact Areas
                  12/31/04
                  8/26/05, 70 FR 50199
                
                
                  8-Hour Ozone Maintenance plan for the Montgomery County, Tennessee area
                  Montgomery County
                  08/10/05
                  09/22/05, 70 FR 55559
                
                
                  Nashville 1-Hour Ozone Maintenance Plan
                  Nashville 1-Hour Ozone Maintenance Area
                  06/11/05
                  1/3/06, 71 FR 21
                
                
                  Carbon Monoxide Second 10-Year Maintenance Plan for the Memphis/Shelby County Area
                  Memphis/Shelby
                  5/10/06
                  10/25/06, 71 FR 62384
                
                
                  8-Hour Ozone Maintenance plan for the Shelby County, Tennessee Area
                  Memphis, Shelby County
                  1/16/09
                  1/4/10, 74 FR 56
                
                
                  Nashville 8-Hour Ozone 110(a)(1) Maintenance Plan
                  Nashville 8-Hour Ozone Attainment Area
                  October 13, 2010
                  1/28/11, 76 FR 5078
                  Maintenance plan for the 1997 8-hour ozone NAAQS.
                
                
                  8-Hour Ozone Maintenance Plan for the Knoxville, Tennessee Area
                  Anderson, Blount, Jefferson, Knox, Loudon, and Sevier Counties, and the portion of Cocke County that falls within the boundary of the Great Smoky Mountains National Park
                  7/14/2010
                  3/8/2011, 76 FR 12587
                  For the 1997 8-hour ozone NAAQS.
                
                
                  
                  Chattanooga; Fine Particulate Matter 2002 Base Year Emissions Inventory
                  Hamilton County
                  10/15/09
                  2/8/12, 74 FR 6467
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standards—Elements 110(a)(1) and (2)(C) and (J)
                  Tennessee
                  12/14/2007
                  3/14/2012, 77 FR 14976
                
                
                  Regional Haze Plan (excluding Eastman Chemical Company BART determination)
                  Statewide
                  April 4, 2008
                  4/24/2012, 77 FR 24392
                  BART emissions limits are listed in Section 7.5.3.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 1997 8-Hour Ozone National Ambient Air Quality Standards
                  Tennessee
                  12/14/2007
                  7/23/2012, 77 FR 43000
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  Tennessee
                  12/14/2007
                  8/2/2012, 77 FR 45961
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Tennessee
                  10/19/2009
                  8/2/2012, 77 FR 45961
                
                
                  Knoxville; 1997 Annual Fine Particulate Matter 2002 Base Year Emissions Inventory
                  Anderson, Blount, Knox, and Loudon Counties, and the portion of Roane County that falls within the census block that includes the Tennessee Valley Authority's Kingston Fossil Plant
                  4/04/2008
                  08/21/2012, 77 FR 50381
                
                
                  Regional Haze Plan—Eastman Chemical Company BART determination
                  Statewide
                  May 9, 2012
                  November 27, 201277 FR 70692
                  
                  Applicable only to the Eastman Chemical BART determination.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 8-Hour Ozone National Ambient Air Quality Standards
                  Tennessee
                  10/19/2009
                  3/6/2013 78 FR 14456
                  With the exception of section 110(a)(2)(D)(i)(I) concerning interstate transport; the portions of sections 110(a)(2)(C), prong 3 of 110(a)(2)(D)(i), and 110(a)(2)(J) related to PSD , which are being conditionally approved; and section 110(a)(2)(E)(ii) as it relates to section 128(a)(1), which is being conditionally approved.
                
                
                  MVEB Update for the 1-hour Ozone Maintenance Plan for Knox County, Tennessee
                  Knox County, TN
                  12/13/2012
                  02/20/13, 78 FR 11757
                
                
                  
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead National Ambient Air Quality Standards
                  Tennessee
                  10/19/2009
                  06/18/2013, 78 FR 36443
                  With the exception of section 110(a)(2)(D)(i)(I) concerning interstate transport; the portions of sections 110(a)(2)(C), prong 3 of 110(a)(2)(D)(i), and 110(a)(2)(J) related to PSD, which are being conditionally approved; and section 110(a)(2)(E)(ii) as it relates to section 128(a)(1), which is being conditionally approved.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2008 Lead National Ambient Air Quality Standards
                  Tennessee
                  10/19/2009
                  8/12/2013, 78 FR 48806
                  This approval is for sections 110(a)(2)(C), prong 3 of 110(a)(2)(D)(i), and 110(a)(2)(J) only.
                
                
                  Bristol, Tennessee Lead 2010 Base Year Emissions Inventory
                  Bristol
                  4/11/2013
                  1/9/2014, 79 FR 1595
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 1997 Fine Particulate Matter National Ambient Air Quality Standards
                  Tennessee
                  12/14/2007
                  5/7/2014, 79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for 2006 Fine Particulate Matter National Ambient Air Quality Standards
                  Tennessee
                  10/19/2009
                  5/7/2014, 79 FR 26149
                  Addressing prong 4 of section 110(a)(2)(D)(i) only.
                
                
                  Knoxville; 2006 24-hour Fine Particulate Matter 2008 Base Year Emissions Inventory
                  Anderson, Blount, Knox, and Loudon Counties, and the portion of Roane County that falls within the census block that includes the Tennessee Valley Authority's Kingston Fossil Plant
                  10/9/2013
                  6/10/2014, 79 FR 33100
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 NO2 NAAQS
                  Tennessee
                  3/13/2014
                  3/18/2015 80 FR 14024
                  Addressing the PSD permitting requirements of sections 110(a)(2)(C), 110(a)(2)(D)(i)(II) (prong 3) and 110(a)(2)(J) only.
                
                
                  2008 8-hour Ozone Maintenance Plan for the Knoxville Area
                  Blount County, Knox County, and a portion of Anderson County
                  11/14/14
                  7/13/15, 80 FR 39972
                
                
                  2008 8-hour Ozone Emissions Inventory for the Knoxville Area
                  Blount County, Knox County, and a portion of Anderson County
                  11/14/14
                
                
                  RACM analysis for the Tennessee portion of the Chattanooga Area for the 1997 PM2.5 NAAQS
                  Hamilton County
                  10/15/2009
                  11/4/2015, 80 FR 68256
                
                
                  
                  1997 Annual PM2.5
                    Maintenance Plan for the Tennessee portion of the Chattanooga TN-GA-AL Area
                  
                  Hamilton County
                  11/13/2014
                  11/4/2015, 80 FR 68256
                
                
                  XIX. Section 110(a)(2)(D)(i)(I) Interstate Transport Requirements for the 2008 8-hour Ozone NAAQS
                  5/21/13
                  3/2/15
                  80 FR 4799, 1/29/15
                  
                
                
                  Revised 8-Hour Ozone Maintenance plan for the Shelby County, Tennessee Area
                  Memphis, Shelby County
                  5/14/2014
                  4/29/2016, 81 FR 25607
                  Revises the maintenance plan approved by EPA on 1/4/10 to include a revised emissions inventory, revised MVEBs, and an emissions reduction measure to offset the termination of the City of Memphis I/M program.
                
                
                  2008 8-hour Ozone Maintenance Plan for the Memphis TN-MS-AR Area
                  Shelby County
                  1/13/2016
                  6/23/2016, 81 FR 40818
                
                
                  2008 8-hour Ozone Emissions Inventory for the Memphis TN-MS-AR Area
                  Shelby County
                  1/13/2016
                  6/23/2016, 81 FR 40818
                
                
                  2008 Lead Maintenance Plan for the Bristol Area
                  Bristol Area
                  7/10/2015
                  7/7/2016, 81 FR 44211
                
                
                  110 (a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  Tennessee
                  03/13/2014
                  11/28/16, 81 FR 85417
                  With the exception of interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2, and 4).
                
                
                  April 2013 Regional Haze Progress Report
                  Tennessee
                  4/19/2013
                  12/21/2016, 81 FR 93623
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  Tennessee
                  03/13/2014
                  1/12/2017, 82 FR 3641
                  With the exception of sections:110(a)(2)(C) and (J) concerning PSD permitting requirements and;
                    110(a)(2)(D)(i) (prongs 1 through 4) concerning interstate transport requirements.
                  
                
                
                  1997 8-hour ozone maintenance plan update for the Middle Tennessee Area and RVP standard
                  Davidson, Rutherford, Sumner, Williamson, and Wilson Counties
                  11/21/2016
                  5/1/2017,82 FR 20261
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  Tennessee
                  11/19/2015
                  5/10/2017, 82 FR 21707
                  With the exception of interstate transport requirements of section 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2 and 4).
                
                
                  Non-interference Demonstration for Federal Low-Reid Vapor Pressure Requirement in Shelby County
                  Shelby County
                  4/12/2016
                  7/7/2017, 82 FR 31464
                
                
                  
                  1997 Annual PM2.5 Maintenance Plan for the Knoxville Area
                  Anderson, Blount, Knox, and Loudon Counties and a portion of Roane County (the area described by U.S. Census 2000 block group identifier 47-145-0307-2.)
                  12/20/2016
                  8/29/2017, 82 FR 40956
                
                
                  RACM determination for the Knoxville Area for the 1997 Annual PM2.5 NAAQS
                  Anderson, Blount, Knox, and Loudon Counties and a portion of Roane County (the area described by U.S. Census 2000 block group identifier 47-145-0307-2.)
                  12/20/2016
                  8/29/2017, 82 FR 40956
                
                
                  2006 24-hour PM2.5 Maintenance Plan for the Knoxville-Sevierville-La Follette Area
                  Anderson, Blount, Knox, and Loudon Counties and a portion of Roane County (the area described by U.S. Census 2000 block group identifier 47-145-0307-2.)
                  12/20/2016
                  8/28/2017, 82 FR 40270
                
                
                  RACM determination for the Knoxville-Sevierville-La Follette Area for the 2006 24-hour PM2.5 NAAQS
                  Anderson, Blount, Knox, and Loudon Counties and a portion of Roane County (the area described by U.S. Census 2000 block group identifier 47-145-0307-2.)
                  12/20/2016
                  8/28/2017, 82 FR 40270
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  Tennessee
                  3/13/2014
                  9/24/2018, 83 FR 48240
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                  
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour SO2 NAAQS
                  Tennessee
                  3/13/2014
                  9/24/2018, 83 FR 48240
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                  
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  Tennessee
                  12/16/2015
                  9/24/2018, 83 FR 48240
                  Addressing prong 4 of section 110(a)(2)(D)(i)(II) only.
                  
                
                
                  Regional Haze Plan Revision
                  Tennessee
                  11/22/2017
                  9/24/2018, 83 FR 48240
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2012 Annual PM2.5 NAAQS
                  Tennessee
                  11/19/2015
                  9/25/2018, 83 FR 48391
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i)(I) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2010 1-hour NO2 NAAQS
                  Tennessee
                  5/14/2018
                  5/17/2019, 84 FR 22376
                  Addressing Prongs 1 and 2 of section 110(a)(2)(D)(i) only.
                
                
                  110(a)(1) and (2) Infrastructure Requirements for the 2015 8-hour Ozone NAAQS
                  Tennessee
                  9/13/2018
                  12/26/2019, 84 FR 70897
                  With the exception of the PSD permitting requirements of 110(a)(2)(C) and (J), and 110(a)(2)(D)(i)(I) and (II) (prongs 1, 2 and 3).
                
              
              [64 FR 35012, June 30, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2220, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 52.2221
              Classification of regions.
              The Tennessee plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Eastern Tennessee-Southwestern Virginia Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Tennessee River Valley-Cumberland Mountains Intrastate
                  I
                  I
                  III
                  III
                  III
                
                
                  Middle Tennessee Intrastate
                  I
                  II
                  III
                  III
                  I
                
                
                  Western Tennessee Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Chattanooga Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Metropolitan Memphis Interstate
                  I
                  III
                  III
                  III
                  I
                
              
              [37 FR 10894, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.2222
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Tennessee's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, title 1, of the Clean Air Act as amended in 1977.
              (b) New source review permits issued pursuant to section 173 of the Clean Air Act will not be deemed valid by EPA unless the provisions of Section V of the emission offset interpretative rule (Appendix S of 40 CFR part 51) are met.
              (c) [Reserved]
              [45 FR 53817, Aug. 13, 1980, as amended at 54 FR 4021, Jan. 27, 1989; 55 FR 18726, May 4, 1990; 75 FR 82561, Dec. 30, 2010; 77 FR 11748, Feb. 28, 2012; 79 FR 30051, May 27, 2014]
            
            
              § 52.2223
              Compliance schedules.
              (a) The information in this section is available in the 40 CFR, part 52 edition revised as of July 1, 1999, the 40 CFR, part 52, Volume 1 of 2 (§§ 52.01 to 52.1018) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to End) editions revised as of July 1, 2012.
              (b)-(f) [Reserved]
              [79 FR 30052, May 27, 2014]
            
            
              § 52.2224
              Legal authority.
              (a) The requirements of § 51.230(c) of this chapter are not met since the plan does not provide the legal authority for controlling motor vehicles during air pollution emergency episodes.
              (b) The requirements of § 51.230(d) of this chapter are not met since statutory authority to prevent construction, modification, or operation of a facility, building, structure, or installation, or combination thereof, which indirectly results or may result in emissions of any air pollutant at any location which will prevent the maintenance of a national air quality standard is not adequate.

              (c)(1) The requirements of § 51.230(b) of this chapter are not met since the definition of person set forth in the Tennessee Air Quality Act and in the State implementation plan does not include facilities owned or operated by the State. Therefore, section 53-3409(f) of the Tennessee Code Annotated and section 30 of Chapter II of the Tennessee Air Pollution Control Regulations are disapproved.
              (2) Definition of person. For the purposes of the plan, person shall mean any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, State-owned or operated facility, State agency, political subdivision, or any other legal entity, or their legal representatives, agents, or assigns.

              (d) The requirements of § 51.230(b) of this chapter are not met since the State lacks legal authority, as a result of the enactment of House Bill 1490 by the 1974 Tennessee legislature, to control emissions from the quarrying and processing of agricultural limestone. Therefore, section 53-3424 of the Tennessee Code Annotated is disapproved.
              (e) The requirements of § 51.230(b) of this chapter are not met since the State lacks legal authority, as a result of the enactment of House Bill 1845 by the 1974 Tennessee legislature, to control emissions from air contaminant sources which use woodwaste only as fuel. Therefore, the last sentence of section 53-3422 of the Tennessee Code Annotated is disapproved.
              [37 FR 10894, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2224, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2225
              VOC rule deficiency correction.
              (a) Revisions to sections 7-3, 7-13, and 7-24 of the Tennessee regulations are approved. These amendments are in response to the Clean Air Act section 182(a)(2)(A) requirement to submit RACT rules correcting deficiencies in the existing SIP in accordance with EPA's pre-amendment guidance. These deficiencies were first noted in a letter from Greer Tidwell, the EPA Region IV Administrator, to Governor McWherter on May 26, 1988, and clarified in a letter dated June 10, 1988, from Winston Smith, EPA Region IV Air Division Director, to Paul Bontrager, Director of the Air Pollution Control Division of the Metropolitan Health Department for Nashville/Davidson County, and were further identified in EPA guidance including the Blue Book and the proposed Post-87 policy. The following deficiency in the Tennessee Regulations, however, has not been corrected.
              (1) Section 7-25, “Recordkeeping and Reporting Requirements” Nashville/Davidson County committed in a letter dated May 7, 1991, to include a separate provision that requires records to be maintained for at least two years. This additional provision, which is scheduled for a July 15, 1992, public hearing, will be submitted to EPA shortly after that date and will be acted upon separately.
              (2) In Section 7-3, Petition for Alternative Controls, the words “as applied” should be added to the term “VOC/gallon solids” as a clarification.
              (3) The term “vapor-tight” should be defined in section 7-13.
              (4) “Once-in/always-in” is missing from the applicability section of the individual rules.
              (5) Section 7-25, “Recordkeeping and Reporting Requirements” should be revised to include additional requirements that would contain: units of compliance consistent with the performance requirements; applicable time periods for data entries; and a clear, separate provision that requires records to be kept.
              (b)-(c) [Reserved]
              [56 FR 10173, Mar. 11, 1991, as amended at 57 FR 28626, June 26, 1992; 59 FR 18317, Apr. 18, 1994; 60 FR 10508, Feb. 27, 1995; 61 FR 37390, July 18, 1996]
            
            
              § 52.2226
              [Reserved]
            
            
              § 52.2227
              Prevention of air pollution emergency episodes.
              (a) The requirements of § 51.152(a) of this chapter are not met since the plan does not provide for the enforcement of emission control actions for mobile sources during air pollution emergency episodes.
              [37 FR 10895, May 31, 1972, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              § 52.2228
              Review of new sources and modifications.
              (a) Part D—Conditional approval. The Nashville-Davidson County regulation for the review of new sources and modifications in nonattainment areas is approved on condition that the State by October 31, 1984, submit a revision limiting source shutdown credit for offsets to replacement units, and, in the interim, assure implementation of the regulation in conformity with Federal requirements.
              (b) Section 123—Conditional approval. The plan's provision for implementation of the requirements of section 123 of the Clean Air Act in Nashville-Davidson County is approved on condition that the State by October 31, 1984, submit:
              (1) Definitions in the local regulation of nearby and excessive concentration and

              (2) Provision in the local regulation for public notification and opportunity for hearing in cases where stack heights in excess of normal good engineering practice are proposed on the basis of fluid modeling demonstrations, and, in the interim, assure implementation of the local regulation in conformity with Federal requirements.
              (c) The State of Tennessee proposed to delete section 1200-3-18-.03 “Standard for New Sources” from the Tennessee State Implementation Plan (SIP) and the Memphis-Shelby County portion of the Tennessee SIP. EPA is disapproving the deletion of this rule for the Tennessee SIP because Tennessee does not have federally approved New Source Review (NSR) regulations which apply to some of the sources in this chapter. EPA is approving the deletion of this rule for the Memphis submittal because the federally approved TN NSR applies to the Memphis-Shelby County area.
              (d) The State of Tennessee proposed to delete rule 1200-3-18-.03 “Standard for New Sources” from the Tennessee State Implementation Plan (SIP). In paragraph (e) of this section, EPA disapproved the deletion of this rule because Tennessee did not have federally approved New Source Review (NSR) regulations that applied to some of the sources in this chapter. EPA is hereby approving the deletion of section 1200-3-18-.03 of the Tennessee SIP, and is deleting EPA's earlier disapproval in paragraph (e) of this section.
              [39 FR 7284, Feb. 25, 1974, as amended at 48 FR 50080, Oct. 31, 1983; 50 FR 32413, Aug. 12, 1985; 51 FR 40677, Nov. 7, 1986; 59 FR 18317, Apr. 18, 1994; 60 FR 7917, Feb. 10, 1995; 60 FR 33924, June 29, 1995]
            
            
              § 52.2229
              Rules and regulations.

              (a) The following portions of the revised Memphis and Shelby County regulations submitted on July 7, 1986, are disapproved because they are inconsistent with EPA policy and requirements:
              
              
                16-77, Rules 1200-3-9-.01(3); 1200-3-9-.01(4)(o)(2)
              
              
              (b) Knox County Regulation 25.2.B, submitted July 7, 1986, is disapproved because it is inconsistent with EPA policy and requirements.
              [54 FR 25458, June 15, 1989, as amended at 54 FR 31954, Aug. 3, 1989]
            
            
              § 52.2230
              [Reserved]
            
            
              § 52.2231
              Control strategy: Sulfur oxides and particulate matter.
              (a) Part D conditional approval. The Chattanooga primary TSP plan's provisions for review of new sources and modifications in the nonattainment area are approved on condition that the State submit by December 31, 1987, a definition of the term Federally enforceable and provisions for making Federally enforceable all limitations, conditions, and offsets, including permit restrictions, relied upon under the plan, and in the interim, implement these provisions in a manner consistent with EPA requirements.
              (b) In letters dated March 9 and April 15, 1988, the Tennessee Department of Health and Environment certified that no emission limits in the State's plan are based on dispersion techniques not permitted by EPA's stack height rules. This certification does not apply to: Dupont (43-07-02); Tennessee Valley Authority—Johnsonville (43-11-1 thru 10); Tennessee Chemical Company (70-04-21); Tennessee Eastman (82-03-15-19); A.E. Staley (53-81-18, 19, 34, 31); Cargill Inc., Memphis; and Grace Chemical Company, Millington.
              (c) Determination of Attaining Data. EPA has determined, as of May 31, 2011, the Chattanooga, Tennessee, nonattainment area has attaining data for the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (d) Determination of attaining data. EPA has determined the Knoxville, Tennessee, nonattainment area has attaining data for the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (e) Determination of attaining data. EPA has determined Knoxville-Sevierville-La Follette, Tennessee, nonattainment area has attaining data for the 2006 24-hour PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2006 24-hour PM2.5 NAAQS.
              (f) Determination of attainment. Effective June 9, 2017, the EPA has determined that, based on 2013 to 2015 ambient air quality data, the Knoxville-Sevierville-La Follette, Tennessee PM2.5 nonattainment area has attained the 2006 24-hour PM2.5 NAAQS by the applicable attainment date of December 31, 2015. Therefore, the EPA has met the requirement pursuant to CAA section 188(b)(2) to determine whether the area attained the standard. The EPA also has determined that the Knoxville-Sevierville-La Follette, Tennessee nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 188(b)(2).
              [52 FR 15498, Apr. 29, 1987, as amended at 54 FR 25454, June 15, 1989; 76 FR 31239, May 31, 2011; 77 FR 45956, Aug. 2, 2012; 82 FR 21715, May 10, 2017]
            
            
              § 52.2232
              Determination of attainment.

              Based upon EPA's review of the air quality data for the 3-year period 2007-2009, EPA determined that the Chattanooga, Alabama-Georgia-Tennessee PM2.5 nonattainment Area attained the 1997 annual PM2.5 NAAQS by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Chattanooga, Alabama-Georgia-Tennessee PM2.5 nonattainment Area is not subject to the consequences of failing to attain pursuant to section 179(d).
              [76 FR 55775, Sept. 8, 2011]
            
            
              § 52.2233
              Significant deterioration of air quality.
              (a)(1) Paragraph 1200-3-9-.01(4)-(0)-2. of Tennessee's regulations is disapproved because it does not require that the consent of the Governor(s) of affected states be obtained when innovative technology waivers are granted. EPA retains permitting authority for sources requesting innovative technology waivers which would significantly impact air quality in adjacent states.
              (2) Tennessee's definition of stationary source specifically excludes the activities of any Vessel. This exclusion is not currently approvable and EPA is deferring action on it pending final rulemaking on the issue. EPA retains authority for permits which involve vessel emissions where a source is not willing to include all vessel emissions in the definition of source.
              (b) The requirements of § 52.21 except paragraph (a)(1) are hereby incorporated and made part of the applicable SIP for the State of Tennessee for the following purposes:
              (1) Permitting of sources requesting innovative technology waivers which would significantly impact air quality in adjacent states.
              (2) Permitting of sources involving vessel emissions where the source is unwilling to include all vessel emissions in the definition of source.

              (c) All applications and other information required pursuant to § 52.21 from sources located in the State of Tennessee shall be submitted to the appropriate state or local agency for which the source is located, rather than to EPA's Region 4 office: Tennessee Department of Environment and Conservation, Division of Air Pollution Control, William R. Snodgrass Tennessee Tower, 312 Rosa L. Parks Avenue, 15th Floor, Nashville, Tennessee 37243; Knox County Air Quality Management—Department of Public Health, 140 Dameron Avenue, Knoxville, Tennessee 37917; Metro Public Health Department, Pollution Control Division, 2500 Charlotte Ave., Nashville, Tennessee 37209; Chattanooga-Hamilton County Air Pollution Control Bureau, 6125 Preservation Drive, Chattanooga, Tennessee 37416; or Shelby County Health Department, Pollution Control Section, 814 Jefferson Avenue, Memphis, Tennessee 38105.
              [42 FR 36456, July 15, 1977, and 43 FR 26410, June 19, 1978, as amended at 50 FR 7779, Feb. 26, 1985; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 74 FR 55144, Oct. 27, 2009; 79 FR 30052, May 27, 2014; 82 FR 32646, July 17, 2017]
            
            
              § 52.2234
              [Reserved]
            
            
              § 52.2235
              Control strategy: Ozone.
              (a) Determination—EPA is determining that, as of August 8, 1995, the Nashville ozone nonattainment area has attained the ozone standard and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the area for so long as the area does not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in the Nashville ozone nonattainment area, these determinations shall no longer apply.
              (b) Nonregulatory provisions for the implementation of a basic I/M program in Rutherford, Sumner, Williamson, and Wilson Counties, submitted on July 13, 1994, were approved by EPA on September 26, 1995.
              (c) Determination of Attaining Data. EPA has determined, as of October 12, 2010 the Knoxville, Tennessee nonattainment area has attaining data for the 1997 8-hour ozone NAAQS. This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standards for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              (d) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2011 to 2013 ambient air quality data, the Knoxville, TN and Memphis, TN-MS-AR 2008 ozone Marginal nonattainment areas have attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on an area's air quality data as of the attainment date, whether the areas attained the standard. The EPA also determined that the Knoxville, TN and Memphis, TN-MS-AR nonattainment areas will not be reclassified for failure to attain by their applicable attainment date under section 181(b)(2)(A).
              [60 FR 40292, Aug. 8, 1995, as amended at 60 FR 47290, Sept. 12, 1995; 75 FR 62472, Oct. 12, 2010; 81 FR 26711, May 4, 2016]
            
            
              § 52.2236
              Control strategy; lead.
              (a) The Tennessee Department of Environment and Conservation has submitted revisions to the Tennessee SIP on October 6, 1994. These revisions address the requirements necessary to change a lead nonattainment area to attainment. The maintenance plan for the Fayette County area near Rossville, Tennessee is comprised of a maintenance demonstration and NSR/PSD program. For areas where the only lead source has shut down, these components are sufficient for an approvable maintenance plan. The State's maintenance plan is complete and satisfies all of the requirements of section 175(A) of the CAA.
              (b) Determination of attaining data. EPA has determined the Bristol, Tennessee, nonattainment area has attaining data for the 2008 lead (Pb) NAAQS. This clean data determination suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 2008 Pb NAAQS.
              [60 FR 43020, Aug. 18, 1995, as amended at 77 FR 52233, Aug. 29, 2012]
            
            
              § 52.2237
              NOX RACT and NOX conformity exemption.
              
                Approval. EPA is approving the section 182(f) oxides of nitrogen (NOX) reasonably available control technology (RACT) and NOX conformity exemption request submitted by the Tennessee Department of Environment and Conservation on March 21, 1995, for the five county middle Tennessee (Nashville) ozone moderate nonattainment area. This approval exempts the area from implementing federal NOX RACT on major sources of NOX and exempts Tennessee from NOX conformity. This approval does not exempt sources from any State required or State Implementation Plan (SIP) approved NOX controls. If a violation of the ozone NAAQS occurs in the area, the exemption from the requirement of section 182(f) of the CAA in the applicable area shall not apply.
              [61 FR 54946, Oct. 23, 1996]
            
            
              § 52.2239
              Original Identification of plan section.
              (a) This section identified the original “Air Implementation Plan for the State of Tennessee” and all revisions submitted by Tennessee that were federally approved prior to December 1, 1998. The information in this section is available in the 40 CFR, part 52 edition revised as of July 1, 1999, the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to End) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to End) editions revised as of July 1, 2012. The Nashville-Davidson portion of the Tennessee's SIP previously identified in section 52.2222(c) is also available in the above editions.
              (b)-(c) [Reserved]
              [79 FR 30052, May 27, 2014]
            
            
              § 52.2240
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of Tennessee and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Tennessee State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b)(1) The owner and operator of each NOX source located within the State of Tennessee and for which requirements are set forth under the Federal CAIR NOX Ozone Season Trading Program in subparts AAAA through IIII of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Tennessee State Implementation Plan (SIP) as meeting the requirements of CAIR for ozone relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(ee) of this chapter.

              (2) Notwithstanding any provisions of paragraph (b)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX Ozone Season allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX Ozone Season allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX Ozone Season allowances for those years.
              (c) Notwithstanding any provisions of paragraphs (a) and (b) of this section and subparts AA through II and AAAA through IIII of part 97 of this chapter to the contrary:

              (1) With regard to any control period that begins after December 31, 2014,
              

              (i) The provisions in paragraphs (a) and (b) of this section relating to NOX annual or ozone season emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AA through II and AAAA through IIII of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR NOX allowances or CAIR NOX Ozone Season allowances allocated for 2015 or any year thereafter;

              (3) By March 3, 2015, the Administrator will remove from the CAIR NOX Allowance Tracking System accounts all CAIR NOX allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX allowances will be required with regard to emissions or excess emissions for such control periods; and

              (4) By March 3, 2015, the Administrator will remove from the CAIR NOX Ozone Season Allowance Tracking System accounts all CAIR NOX Ozone Season allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX Ozone Season allowances will be required with regard to emissions or excess emissions for such control periods.

              (d)(1) The owner and operator of each source and each unit located in the State of Tennessee and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Tennessee's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (d)(1) of this section, if, at the time of the approval of Tennessee's SIP revision described in paragraph (d)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (e)(1) The owner and operator of each source and each unit located in the State of Tennessee and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Tennessee and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Tennessee's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (e)(2) of this section, if, at the time of the approval of Tennessee's SIP revision described in paragraph (e)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62354, Nov. 2, 2007, as amended at 76 FR 48374, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74600, Oct. 26, 2016]
            
            
              § 52.2241
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of Tennessee and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Tennessee State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AAA through III of part 97 of this chapter and any State's SIP to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions of paragraph (a) of this section relating to SO2 emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AAA through III of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR SO2 allowances allocated for 2015 or any year thereafter.

              (c)(1) The owner and operator of each source and each unit located in the State of Tennessee and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Tennessee's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of Tennessee's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62355, Nov. 2, 2007, as amended at 76 FR 48374, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74600, Oct. 26, 2016]
            
          
          
            Subpart SS—Texas
            
              § 52.2270
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan (SIP) for Texas under section 110 of the Clean Air Act, 42 U.S.C. 7410, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to December 31, 1998, were approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after December 31, 1998, will be incorporated by reference in the next update to the SIP compilation.

              (2) EPA Region 6 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State Implementation Plan as of December 31, 1998.

              (3) Copies of the materials incorporated by reference may be inspected at https://www.epa.gov/sips-tx or the Environmental Protection Agency, Region 6, 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102. If you wish to obtain material from the EPA Regional Office, please call (800) 887-6063 or (214) 665-2760.
              (c) EPA approved regulations.
              
              
                EPA Approved Regulations in the Texas SIP
                
                  State citation
                  Title/Subject
                  State approval/Submittal date
                  EPA approval date
                  Explanation
                
                
                  
                    Chapter 19—Electronic Reporting
                  
                
                
                  
                    Subchapter A—General Provisions
                  
                
                
                  Section 19.1
                  Definitions
                  2/7/2007
                  July 23, 2010, 75 FR 43062
                
                
                  Section 19.3
                  Applicability
                  2/7/2007
                  July 23, 2010, 75 FR 43062
                
                
                  
                    Subchapter B—Electronic Reporting Requirements
                  
                
                
                  Section 19.10
                  Use of Electronic Document Receiving System
                  2/7/2007
                  July 23, 2010, 75 FR 43062
                
                
                  Section 19.12
                  Authorized Electronic Signature
                  2/7/2007
                  July 23, 2010, 75 FR 43062
                
                
                  Section 19.14
                  Enforcement
                  2/7/2007
                  July 23, 2010, 75 FR 43062
                
                
                  
                    Chapter 39—Public Notice
                  
                
                
                  
                    Subchapter H—Applicability and General Provisions
                  
                
                
                  Section 39.402
                  Applicability to Air Quality Permits and Permit Amendments
                  6/2/2010
                  10/6/2015, 80 FR 60296
                  SIP includes 39.402 (a)(1)-(a)(6), (a)(8), (a)(11), and (a)(12).
                
                
                  Section 39.405
                  General Notice Provisions
                  12/9/2015
                  5/9/2018, 83 FR 21180
                  SIP includes 39.405(f)(3) and (g), (h)(2)-(h)(4), (h)(6), (h)(8)-(h)(11), (i) and (j) as adopted on 12/9/2015.SIP includes 39.405(h)(1)9A) as adopted on 6/2/2010.
                  
                
                
                  Section 39.407
                  Mailing Lists
                  9/2/1999
                  1/6/2014, 79 FR 551
                
                
                  Section 39.409
                  Deadline for Public Comment, and Requests for Reconsideration, Contested Case Hearing, or Notice and Comment Hearing
                  6/2/2010
                  1/6/2014, 79 FR 551
                
                
                  Section 39.411
                  Text of Public Notice
                  5/9/2018
                  7/12/2019, 84 FR 33173
                  SIP includes 39.411(a), 39.411(e)(1)-(4)(A)(i) and (iii), (4)(B), (e)(5) introductory paragraph, (e)(5)(A), (e)(5)(B), (e)(6)-(9), (e)(10), (e)(11)(A)(i), (e)(11)(A)(iii)-(vi), (e)(11)(B)-(F), (e)(13), (e)(15), (e)(16), (f) introductory paragraph, (f)(1)-(8), (g), and (h).
                
                
                  Section 39.412
                  Combined Notice for Certain Greenhouse Gases Permit Applications
                  3/26/2014
                  11/10/2014, 79 FR 66626
                
                
                  
                  Section 39.418
                  Notice of Receipt of Application and Intent to Obtain Permit
                  6/2/2010
                  1/6/2014, 79 FR 551
                  SIP includes 39.418(a), (b)(2)(A), (b)(3) and (c).
                
                
                  Section 39.419
                  Notice of Application and Preliminary Determination
                  12/9/2015
                  5/9/2018, 83 FR 21180
                  SIP includes 39.419(e) (e)(1) and (e)(2).
                
                
                  Section 39.420
                  Transmittal of the Executive Director's Response to Comments and Decisions
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  SIP includes 39.420(c)(1)(A)-(D)(i)(I) and (D)(i)(II), (D)(ii), (c)(2), and (d)-(e).
                
                
                  
                    Subchapter K—Public Notice of Air Quality Applications
                  
                
                
                  Section 39.601
                  Applicability
                  6/2/2010
                  1/6/2014, 79 FR 551
                
                
                  Section 39.602
                  Mailed Notice
                  6/2/2010
                  1/6/2014, 79 FR 551
                  SIP does not include 39.602(c) adopted on 12/9/2015.
                
                
                  Section 39.603
                  Newspaper Notice
                  5/9/2018
                  7/12/2019, 84 FR 33173
                
                
                  Section 39.604
                  Sign-Posting
                  6/2/2010
                  1/6/2014, 79 FR 551
                
                
                  Section 39.605
                  Notice to Affected Agencies
                  6/2/2010
                  1/6/2014, 79 FR 551
                
                
                  
                    Chapter 55—Requests for Reconsideration and Contested Case Hearings; Public Comment
                  
                
                
                  
                    Subchapter E—Public Comment and Public Meetings
                  
                
                
                  Section 55.150
                  Applicability
                  6/14/2006
                  1/6/2014, 79 FR 551
                
                
                  Section 55.152
                  Public Comment Period
                  5/9/2018
                  7/12/2019, 84 FR 33173
                  SIP includes 55.152(a)(1), (a)(2), (a)(3), (a)(4), (a)(7), (a)(8) and (b).
                
                
                  Section 55.154
                  Public Meetings
                  6/2/2010
                  1/6/2014, 79 FR 551
                  SIP includes 55.154(a), (b), (c)(1)-(3) and (5), and (d)-(g).
                
                
                  Section 55.156
                  Public Comment Processing
                  12/9/2015
                  5/9/2018, 83 FR 21180
                  SIP includes 55.156(a), (b), (c)(1), and (g).
                
                
                  
                    Chapter 101—General Air Quality Rules
                  
                
                
                  
                    Subchapter A—General Rules
                  
                
                
                  Section 101.1
                  Definitions
                  7/6/2016
                  6/8/2017, 82 FR 26598
                
                
                  Section 101.2
                  Multiple air Contaminant Sources or Properties
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.3
                  Circumvention
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.4
                  Nuisance
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.5
                  Traffic Hazard
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.8
                  Sampling
                  12/11/73
                  1/27/82, 47 FR 03767
                  Ref 52.2299(c)(33).
                
                
                  Section 101.9
                  Sampling Ports
                  04/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.10
                  Emissions Inventory Requirements
                  7/6/2016
                  6/8/2017, 82 FR 26598
                
                
                  Section 101.13
                  Use and Effect of Rules
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.14
                  Sampling Procedures and Terminology
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.18
                  Remedies Cumulative
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.19
                  Severability
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7).
                
                
                  Section 101.20
                  Compliance with Environmental Protection Agency Standards
                  05/09/7507/26/85
                  
                  6/1/77, 42 FR 2789406/24/92, 57 FR 28093
                  
                  Rule 23 Ref, 52.2299(c)(10)Section 101.20(3), Ref 52.2299(c)(73).
                    (1) and (2) NOT IN SIP.
                  
                
                
                  Section 101.21
                  The National Primary and Secondary Air Quality Standards
                  05/09/75
                  6/1/77, 42 FR 27894
                  Ref 52.2299(c)(10).
                
                
                  Section 101. Rule 16
                  Invoking Jurisdiction
                  4/13/73
                  6/22/73, 38 FR 16568
                  Ref 52.2299(c)(7). Not in current Texas General Rules.
                
                
                  Section 101. Rule 19
                  Initiation of Review
                  4/13/73
                  06/22/73, 38 FR 16568
                  Ref 52.2299(c)(7). Not in current Texas General Rules.
                
                
                  
                  
                    Subchapter B—Failure to Attain Fee
                  
                
                
                  Section 101.100
                  Definitions
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.101
                  Applicability
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.102
                  Equivalent Alternative Fee
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.104
                  Equivalent Alternative Fee Accounting
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.106
                  Baseline Amount Calculation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.107
                  Aggregated Baseline Amount
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.108
                  Alternative Baseline Amount
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.109
                  Adjustment of Baseline Amount
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.110
                  Baseline Amount for New Major Stationary Source, New Construction at a Major Stationary Source, or Major Stationary Sources with Less Than 24 Months of Operation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.113
                  Failure to Attain Fee Obligation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.116
                  Failure to Attain Fee Payment
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.117
                  Compliance Schedule
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.118(a)(1) and (a)(3)
                  Cessation of Program
                  5/22/2013
                  2/14/2020, 85 FR 8426
                  SIP does not include 101.118(a)(2) or 101.118(b).
                
                
                  Section 101.120
                  Eligibility for Equivalent Alternative Obligation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.121
                  Equivalent Alternative Obligation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  Section 101.122
                  Using Supplemental Environmental Project to Fulfill an Equivalent Alternative Obligation
                  5/22/2013
                  2/14/2020, 85 FR 8426
                
                
                  
                    Subchapter F—Emissions Events and Scheduled Maintenance, Startup, and Shutdown Activities
                  
                
                
                  
                    Division 1—Emissions Events
                  
                
                
                  Section 101.201
                  Emissions Event Reporting and Recordkeeping Requirements
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  101.201(h) is not in the SIP.
                
                
                  
                    Division 2—Maintenance, Startup, and Shutdown Activities
                  
                
                
                  Section 101.211
                  Scheduled Maintenance, Startup, and Shutdown Reporting and Recordkeeping Requirements
                  1/23/06
                  11/10/10, 75 FR 68989
                  101.211(f) is not in the SIP.
                
                
                  
                    Division 3—Operational Requirements, Demonstrations, and Actions to Reduce Excessive Emissions
                  
                
                
                  Section 101.221
                  Operational Requirements
                  1/23/06
                  11/10/10, 75 FR 68989
                
                
                  Section 101.222
                  Demonstrations
                  1/23/06
                  11/10/10, 75 FR 68989
                  The SIP does not include 101.222(h), 101.222 (i), and 101.222 (j). See section 52.2273(e).
                
                
                  Section 101.223
                  Actions to Reduce Excessive Emissions
                  1/23/06
                  11/10/10, 75 FR 68989
                
                
                  
                  Section 101.224
                  Temporary Exemptions During Drought Conditions
                  8/21/02
                  03/30/05, 70 FR 16129
                
                
                  
                    Division 4—Variances
                  
                
                
                  Section 101.231
                  Petition for Variance
                  08/21/02
                  03/30/05, 70 FR 16129
                
                
                  Section 101.232
                  Effect of Acceptance of Variance or Permit
                  08/21/02
                  03/30/05, 70 FR 16129
                
                
                  Section 101.233
                  Variance Transfers
                  08/21/02
                  03/30/05, 70 FR 16129
                
                
                  
                    Subchapter H—Emissions Banking and Trading
                  
                
                
                  
                    Division 1—Emission Credit Program
                  
                
                
                  Section 101.300
                  Definitions
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.301
                  Purpose
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.302
                  General Provisions
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.303
                  Emission Reduction Credit Generation and Certification
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.304
                  Mobile Emission Reduction Credit Generation and Certification
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.305
                  Emission Reductions Achieved Outside the United States
                  10/4/2006
                  5/18/10, 75 FR 27647
                
                
                  Section 101.306
                  Emission Credit Use
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.309
                  Emission Credit Banking and Trading
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.311
                  Program Audits and Reports
                  11/10/04
                  9/6/06, 71 FR 52698
                
                
                  
                    Division 2—Emissions Banking and Trading of Allowances
                  
                
                
                  Section 101.330
                  Definitions
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.331
                  Applicability
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.332
                  General Provisions
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.333
                  Allocation of Allowances
                  08/09/2000
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.334
                  Allowance Deductions
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.335
                  Allowance Banking and Trading
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.336
                  Emission Monitoring, Compliance Demonstration, and Reporting
                  12/16/1999
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.338
                  Emission Reductions Achieved Outside the United States
                  10/4/2006
                  1/3/2011, 76 FR 16.
                
                
                  Section 101.339
                  Program Audits and Reports
                  10/4/2006
                  1/3/2011, 76 FR 16.
                
                
                  
                    Division 3—Mass Emissions Cap and Trade Program
                  
                
                
                  Section 101.350
                  Definitions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.351
                  Applicability
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.352
                  General Provisions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.353
                  Allocation of Allowances
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.354
                  Allowance Deductions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.356
                  Allowance Banking and Trading
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.357
                  Use of Emission Reductions Generated from the Texas Emissions Reduction Plan (TERP)
                  3/13/2002
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.359
                  Reporting
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.360
                  Level of Activity Certification
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.363
                  Program Audits and Reports
                  09/26/01
                  11/14/01, 66 FR 57252
                
                
                  
                  
                    Division 4—Discrete Emission Credit Program
                  
                
                
                  Section 101.370
                  Definitions
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.371
                  Purpose
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.372
                  General Provisions
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.373
                  Discrete Emission Reduction Credit Generation and Certification
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.374
                  Mobile Discrete Emission Reduction Credit Generation and Certification
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.375
                  Emission Reductions Achieved Outside the United States
                  10/4/2006
                  5/18/2010, 75 FR 27644
                
                
                  Section 101.376
                  Discrete Emission Credit Use
                  09/20/2017
                  12/7/2017, 82 FR 57679
                
                
                  Section 101.378
                  Discrete Emission Credit Banking and Trading
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.379
                  Program Audits and Reports
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  
                    Division 6—Highly Reactive Volatile Organic Compound Emissions Cap and Trade Program
                  
                
                
                  Section 101.390
                  Definitions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.391
                  Applicability
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.392
                  Exemptions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.393
                  General Provisions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.394
                  Allocation of Allowances
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.396
                  Allowance Deductions
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.399
                  Allowance Banking and Trading
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.400
                  Reporting
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  Section 101.401
                  Level of Activity Certification
                  4/6/2010
                  1/2/2014, 79 FR 57
                
                
                  Section 101.399
                  Allowance Banking and Trading
                  12/01/04
                  9/6/06, 71 FR 52659
                
                
                  Section 101.400
                  Reporting
                  12/1/4
                  9/6/06, 71 FR 52659
                
                
                  Section 101.401
                  Level of activity certification
                  2/1/4
                  9/6/06, 71 FR 52659
                
                
                  Section 101.403
                  Program audits and reports
                  12/01/04
                  9/6/06, 71 FR 52659
                
                
                  
                    Division 7—Clean Air Interstate Rule
                  
                
                
                  Section 101.503
                  Clean Air Interstate Rule Oxides of Nitrogen Annual Trading Budget
                  7/12/06
                  7/30/07, 72 FR 41453
                
                
                  Section 101.504
                  Timing Requirements for Clean Air Interstate Rule Oxides of Nitrogen Allowance Allocations
                  07/12/06
                  07/30/, 72 FR 41453
                  Subsections 101.504(a)(2), 101.504(a)(3), 101.504(a)(4), 101.504(c), and 101.504(d) NOT IN SIP.
                
                
                  Section 101.506
                  Clean Air Interstate Rule Oxides of Nitrogen Allowance Allocations
                  07/12/06
                  07/30/, 72 FR 41453
                  Subsections 101.506(a)(2), 101.506(b)(2), 101.506(b)(3), and 101.506(g) NOT IN SIP.
                
                
                  Section 101.508
                  Compliance Supplement Pool
                  07/12/06
                  07/30/07, 72 FR 41453
                
                
                  
                    Chapter 106—Permits by Rule
                  
                
                
                  
                    Subchapter A—General Requirements
                  
                
                
                  Section 106.1
                  Purpose
                  08/09/00
                  11/14/03, 68 FR 64548
                
                
                  Section 106.2
                  Applicability
                  3/26/2014
                  11/10/2014, 79 FR 66626
                
                
                  
                  Section 106.4
                  Requirements for Permitting by Rule
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  The SIP approved provisions at 30 TAC Section 106.4(a)(1), (a)(3), and (a)(4) are those adopted by the State as of 4/20/2011.
                
                
                  Section 106.6
                  Registration of Emissions
                  11/20/02
                  11/14/03, 68 FR 64548
                
                
                  Section 106.8
                  Recordkeeping
                  10/10/01
                  11/14/03, 68 FR 64548
                
                
                  Section 106.13
                  References to Standard Exemptions and Exemptions from Permitting
                  08/09/00
                  11/14/03, 68 FR 64548
                
                
                  
                    Subchapter B—Registration Fees for New Permits by Rule
                  
                
                
                  Section 106.50
                  Registration Fees for Permits by Rule
                  9/25/2002
                  3/20/2009, 74 FR 11851.
                
                
                  
                    Chapter 111 (Reg 1)—Control of Air Pollution from Visible Emissions and Particulate Matter
                  
                
                
                  
                    Subchapter A: Visible Emissions and Particulate Matter
                  
                
                
                  
                    Division 1: Visible Emissions
                  
                
                
                  Section 111.111(a), (b)
                  Requirements for Specified Sources
                  6/18/1993
                  5/8/1996, 61 FR 20732
                
                
                  Section 111.111(c)
                  Requirements for Specified Sources
                  10/25/1991
                  1/18/1994, 59 FR 2532
                
                
                  Section 111.113
                  Alternative Opacity Limitations
                  6/16/1989
                  5/8/1996, 61 FR 20732
                
                
                  
                    Division 2: Incineration
                  
                
                
                  Section 111.121
                  Single-Chamber Incineration
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  
                    Division 4: Materials Handling, Construction, Roads, Streets, Alleys, and Parking Lots
                  
                
                
                  Section 111.141
                  Geographic Areas of Application and Date of Compliance
                  10/25/1991
                  1/18/1994, 59 FR 02532
                
                
                  Section 111.143
                  Materials Handling
                  6/16/1989
                  1/18/1994, 59 FR 02532
                
                
                  Section 111.145
                  Construction and Demolition
                  10/25/1991
                  1/18/1994, 59 FR 02532
                
                
                  Section 111.147
                  Roads, Streets, and Alleys
                  1/25/2012
                  12/14/2015, 80 FR 77254
                
                
                  Section 111.149
                  Parking Lots
                  6/16/1989
                  1/18/1994, 59 FR 02532
                
                
                  
                    Division 5: Emission Limits on Nonagricultural Processes
                  
                
                
                  Section 111.151
                  Allowable Emissions Limits
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.153
                  Emission Limits for Steam Generators
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  
                    Division 6: Emission Limits on Agricultural Processes
                  
                
                
                  Section 111.171
                  Emission Limits Based on Process Weight Method
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.173
                  Emissions Limits Based on Alternate Method
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.175
                  Exemptions
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  
                    Division 7: Exemptions for Portable or Transient Operations
                  
                
                
                  Section 111.181
                  Exemption Policy
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.183
                  Requirements for Exemptions
                  6/16/1989
                  4/28/2009, 74 FR 19144
                
                
                  
                  
                    Subchapter B: Outdoor Burning
                  
                
                
                  Section 111.201
                  General Prohibitions
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.203
                  Definitions
                  7/7/2017
                  4/27/2018, 83 FR 18430
                
                
                  Section 111.205
                  Exceptions for Fire Training
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.207
                  Exceptions for Fires Used for Recreation, Ceremony, Cooking, and Warmth
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.209
                  Exception for Disposal Fires
                  6/28/2006
                  1/11/2017, 82 FR 3172
                
                
                  Section 111.211
                  Exception for Prescribed Burn
                  1/15/2014
                  1/11/2017, 82 FR 3172
                
                
                  Section 111.213
                  Exception for Hydrocarbon Burning
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.215
                  Executive Director Approval of Otherwise Prohibited Outdoor Burning
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.217
                  Requirements for Certified and Insured Prescribed Burn Managers
                  7/7/2017
                  4/27/2018, 83 FR 18430
                
                
                  Section 111.219
                  General Requirements for Allowable Outdoor Burning
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  Section 111.221
                  Responsibility for Consequences of Outdoor Burning
                  8/21/1996
                  4/28/2009, 74 FR 19144
                
                
                  
                    Chapter 112 (Reg 2)—Control of Air Pollution From Sulfur Compounds
                  
                
                
                  Section 112.1
                  Definitions
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.2
                  Compliance, Reporting, and Recordkeeping
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.3
                  Net Ground Level Concentrations
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.4
                  Net Ground Level Concentrations—Exemption Conditions
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.5
                  Allowable Emission Rates—Sulfuric Acid Plant Burning Elemental Sulfur
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.6
                  Allowable Emission Rates—Sulfuric Acid Plant
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.7
                  Allowable Emission Rates—Sulfur Recovery Plant
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.8
                  Allowable Emissions Rates from Solid Fossil Fuel-Fired Steam Generators
                  09/18/92
                  02/18/97, 62 FR 07163
                  Ref 52.2299(c)(101).
                
                
                  Section 112.9
                  Allowable Emission Rates—Combustion of Liquid Fuel
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.14
                  Allowable Emission Rates—Nonferrous Smelter Processes
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.15
                  Temporary Fuel Shortage Plan Filing Requirements
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.16
                  Temporary Fuel Shortage Plan Operating Requirements
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76).
                
                
                  Section 112.17
                  Temporary Fuel Shortage Plan Notification Procedures
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76)
                
                
                  
                  Section 112.18
                  Temporary Fuel Shortage Plan Reporting Requirements
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76)
                
                
                  Section 112.19
                  Application for Area Control Plan
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76)
                
                
                  Section 112.20
                  Exemption Procedure
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76)
                
                
                  Section 112.21
                  Allowable Emission Rates Under Area Control Plan
                  09/18/92
                  08/30/93, 58 FR 45456
                  Ref 52.2299(c)(76)
                
                
                  Section 112.41 to 112.47
                  Control of Sulfuric Acid
                  05/12/89
                  
                  NOT in SIP but is a part of the EPA approved Texas 111(d) Plan
                
                
                  Section 112.51 to 112.59
                  Control of Total Reduced Sulfur (TRS)
                  05/12/89
                  
                  NOT in SIP but is a part of the EPA approved Texas 111(d) Plan.
                
                
                  
                    Chapter 114 (Reg 4)—Control of Air Pollution from Motor Vehicles
                  
                
                
                  
                    Subchapter A—Definitions
                  
                
                
                  Section 114.1
                  Definitions
                  2/12/2014
                  10/7/2016, 81 FR 69684
                
                
                  Section 114.2
                  Inspection and Maintenance Definitions
                  4/29/2015
                  10/7/2016, 81 FR 69684
                
                
                  Section 114.5
                  Transportation Planning Definition
                  05/03/00
                  12/5/02, 67 FR 72382
                
                
                  Section 114.6
                  Low Emission Fuel Definitions
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  
                    Subchapter C—Vehicle Inspection and Maintenance; Low Income Vehicle Repair Assistance, Retrofit, and Accelerated Vehicle Retirement Program; and Early Action Compact Counties
                  
                
                
                  
                    Division 1: Vehicle Inspection and Maintenance
                  
                
                
                  Section 114.50
                  Vehicle Emission Inspection Requirements
                  2/12/2014
                  10/7/2016, 81 FR 69679
                  Subsection 114.50(b)(2) is NOT part of the approved SIP.
                
                
                  Section 114.51
                  Equipment Evaluation Procedures for Vehicle Gas Analyzers
                  11/18/2010
                  7/25/2014, 79 FR 43264
                
                
                  Section 114.53
                  Inspection and Maintenance Fees
                  4/29/2015
                  10/7/2016, 81 FR 69684
                
                
                  
                    Division 3: Early Action Compact Counties
                  
                
                
                  Section 114.80
                  Applicability
                  11/17/04
                  8/8/05, 70 FR 45542
                
                
                  Section 114.81
                  Vehicle Emissions Inspection Requirements
                  11/17/04
                  8/8/05, 70 FR 45542
                
                
                  Section 114.82
                  Control Requirements
                  2/12/2014
                  10/7/2016, 81 FR 69684
                
                
                  Section 114.83
                  Waivers and Extensions
                  2/12/2014
                  10/7/2016, 81 FR 69684
                
                
                  Section 114.84
                  Prohibitions
                  2/12/2014
                  10/7/2016, 81 FR 69684
                
                
                  Section 114.85
                  Equipment Evaluation Procedures for Vehicle Exhaust Gas Analyzers
                  11/17/04
                  8/8/05, 70 FR 45542
                
                
                  Section 114.87
                  Inspection and Maintenance Fees
                  4/29/2015
                  10/7/2016, 81 FR 69684
                
                
                  
                    Subchapter D—Oxygen Requirements for Gasoline
                  
                
                
                  Section 114.100
                  Oxygenated Fuels
                  1/20/2017
                  2/27/2018, 83 FR 8361
                
                
                  
                    Subchapter G—Transportation Planning
                  
                
                
                  Section 114.260
                  Transportation Conformity
                  6/27/2007
                  11/12/2014, 79 FR 67071
                
                
                  Section 114.270
                  Transportation Control Measures
                  6/27/2007
                  1/31/2014, 79 FR 5287
                
                
                  
                  
                    Subchapter H—Low Emission Fuels
                  
                
                
                  
                    Division 1: Gasoline Volatility
                  
                
                
                  Section 114.301
                  Control Requirements for Reid Vapor Pressure
                  4/25/00
                  4/26/01, 66 FR 20931
                  Part (c) is not approved.
                
                
                  Section 114.305
                  Approved Test Methods
                  1/20/2017
                  2/27/2018, 83 FR 8361
                
                
                  Section 114.306
                  Recordkeeping Requirements
                  4/25/2000
                  4/26/2001, 66 FR 20927
                  Not in SIP: 114.306(c)
                
                
                  Section 114.307
                  Exemptions
                  9/10/2014
                  7/20/2015, 80 FR 42732
                
                
                  Section 114.309
                  Affected Counties
                  9/10/2014
                  7/20/2015, 80 FR 42732
                
                
                  
                    Division 2: Low Emission Diesel
                  
                
                
                  Section 114.312
                  Low Emission Diesel Standards
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.313
                  Designated Alternative Limits
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.314
                  Registration of Diesel Producers and Importers
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.315
                  Approved Test Methods
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.316
                  Monitoring, Recordkeeping, and Reporting Requirements
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.317
                  Exemptions to Low Emission Diesel Requirements
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.318
                  Alternative Emission Reduction Plan
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  Section 114.319
                  Affected Counties and Compliance Dates
                  8/22/12
                  5/6/13, 78 FR 26255
                
                
                  
                    Subchapter I—Non-Road Engines
                  
                
                
                  
                    Division 3—Non-Road Large Spark-Ignition Engines
                  
                
                
                  Section 114.420
                  Definitions
                  4/19/00
                  11/14/01, 66 FR 57222
                
                
                  Section 114.421
                  Emission Specifications
                  12/06/00
                  11/14/01, 66 FR 57222
                
                
                  Section 114.422
                  Control Requirements
                  4/19/00
                  11/14/01, 66 FR 57222
                
                
                  Section 114.427
                  Exemptions
                  4/19/00
                  11/14/01, 66 FR 57222
                
                
                  Section 114.429
                  Affected Counties and Compliance Schedules
                  12/6/00
                  11/14/01, 66 FR 57222
                
                
                  
                    Subchapter J—Operational Controls for Motor Vehicles
                  
                
                
                  
                    Division 2: Locally Enforced Motor Vehicle Idling Limitations
                  
                
                
                  Section 114.510
                  Definitions
                  11/17/04
                  4/11/05, 70 FR 18308
                
                
                  Section 114.511
                  Applicability
                  11/17/04
                  4/11/05, 70 FR 18308
                
                
                  Section 114.512
                  Control Requirements for Motor Vehicle Idling
                  7/20/2011
                  7/25/2014, 79 FR 43264
                
                
                  Section 114.517
                  Exemptions
                  8/8/2012
                  7/25/2014, 79 FR 43264
                
                
                  
                    Subchapter K—Mobile Source Incentive Programs
                  
                
                
                  
                    Division 3: Diesel Emissions Reduction Incentive Program for On-Road and Non-Road Vehicles
                  
                
                
                  Section 114.620
                  Definitions
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.621
                  Applicability
                  1/28/04
                  08/19/05, 70 FR 48647
                
                
                  Section 114.622
                  Incentive Program Requirements
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.623
                  Small Business Incentives
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.624
                  Rebate Grant Process
                  9/20/2006
                  4/9/2010, 75 FR 18061
                
                
                  Section 114.626
                  Monitoring, Recordkeeping, and Reporting Requirements
                  8/22/01
                  08/19/05, 70 FR 48647
                
                
                  
                  Section 114.629
                  Affected Counties and Implementation Schedule
                  4/9/2014
                  6/9/2017, 82 FR 26756
                
                
                  
                    Division 4: Texas Clean School Bus Program
                  
                
                
                  Section 114.640
                  Definitions
                  3/26/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.642
                  Applicability
                  3/26/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.644
                  Clean School Bus Program Requirements
                  3/26/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.646
                  Monitoring, Recordkeeping, and Reporting Requirements
                  3/26/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.648
                  Expiration
                  3/26/2014
                  6/9/2017, 82 FR 26756
                
                
                  
                    Division 5: Texas Clean Fleet Program
                  
                
                
                  Section 114.650
                  Definitions
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.651
                  Applicability
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.652
                  Qualifying Vehicles
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.653
                  Grant Eligibility
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.654
                  Usage and Disposition
                  3/28/2012
                  1/31/2014, 79 FR 5287
                
                
                  Section 114.655
                  Grant Restrictions
                  2/24/2010
                  1/31/2014, 79 FR 5287
                
                
                  Section 114.656
                  Eligible Grant Amounts
                  4/9/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.657
                  Reporting Requirements
                  2/24/2010
                  1/31/2014, 79 FR 5287
                
                
                  Section 114.658
                  Implementation Schedule
                  2/24/2010
                  1/31/2014, 79 FR 5287
                
                
                  
                    Division 8: Drayage Truck Incentive Program
                  
                
                
                  Section 114.680
                  Definitions
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.681
                  Applicability
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.682
                  Eligible Vehicle Models
                  4/4/2018
                  10/4/2018, 83 FR 50021
                
                
                  Section 114.680
                  Definitions
                  8/3/2016
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.681
                  Applicability
                  4/9/2014
                  6/9/2017, 82 FR 26756
                
                
                  Section 114.682
                  Eligible Vehicle Models
                  8/3/2016
                  6/9/2017, 82 FR 26756
                
                
                  
                    Texas Department of Transportation Regulation—31 TAC Chapter 17—Vehicle Titles and Registration
                  
                
                
                  Section 17.80
                  Vehicle Emissions Verification System
                  11/09/93
                  08/22/94, 59 FR 43046
                  Ref 52.2299 (c)(87)(i)(F).
                
                
                  
                    Texas Department of Public Safety—37 TAC Chapter 23—Vehicle Inspection
                  
                
                
                  Section 23.93
                  Vehicle Emissions Inspection Requirements
                  10/26/2005
                  7/25/2014, 79 FR 43264
                
                
                  
                    Chapter 115 (Reg 5)—Control of Air Pollution From Volatile Organic Compounds
                  
                
                
                  
                    Subchapter A—Definitions
                  
                
                
                  Section 115.10
                  Covered Attainment Counties
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Subchapter B—General Volatile Organic Compound Sources
                  
                
                
                  
                    Division 1: Storage of Volatile Organic Compounds
                  
                
                
                  Section 115.110
                  Applicability and Definitions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.111
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.112
                  Control Requirements
                  12/15/2016
                  4/30/2019, 84 FR 18150
                
                
                  Section 115.113
                  Alternate Control Requirements
                  12/1/2011
                  9/9/2014, 79 FR 53302
                
                
                  Section 115.114
                  Inspection Requirements
                  12/15/2016
                  4/30/2019, 84 FR 18150
                
                
                  Section 115.115
                  Monitoring Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.116
                  Testing Requirements
                  12/1/2011
                  9/9/2014, 79 FR 53302
                
                
                  Section 115.117
                  Approved Test Methods
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.118
                  Recordkeeping Requirements
                  12/15/2016
                  4/30/2019, 84 FR 18150
                
                
                  Section 115.119
                  Compliance Schedules
                  12/15/2016
                  4/30/2019, 84 FR 18150
                
                
                  
                  
                    Division 2: Vent Gas Control
                  
                
                
                  Section 115.120
                  Vent Gas Definitions
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.121
                  Emissions Specifications
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.122
                  Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.123
                  Alternate Control Requirements
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.125
                  Testing Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.126
                  Monitoring and Recordkeeping Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.127
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.129
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 3: Water Separation
                  
                
                
                  Section 115.131
                  Emission Specifications
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.132
                  Control Requirements
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.133
                  Alternate Control Requirements
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.135
                  Testing Requirements
                  05/4/94
                  05/22/97, 62 FR 27964
                
                
                  Section 115.136
                  Monitoring and Recordkeeping Requirements
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.137
                  Exemptions
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.139
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 4: Industrial Wastewater
                  
                
                
                  Section 115.140
                  Industrial Wastewater Definitions
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.142
                  Control Requirements
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.143
                  Alternate Control Requirements
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.144
                  Inspection and Monitoring Requirements
                  12/13/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.145
                  Approved Test Methods
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.146
                  Recordkeeping Requirements
                  10/27/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.147
                  Exemptions
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.148
                  Training Requirements
                  10/27/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.149
                  Counties and Compliance Schedules
                  11/15/06
                  7/17/08, 73 FR 40972
                
                
                  
                    Division 5: Municipal Solid Waste Landfills
                  
                
                
                  Section 115.152
                  Control Requirements
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.153
                  Alternate Control Requirements
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.155
                  Approved Test Methods
                  05/4/94
                  05/22/97, 62 FR 27964
                
                
                  Section 115.156
                  Monitoring and Recordkeeping Requirements
                  5/4/94
                  05/22/97, 62 FR 27964
                
                
                  Section 115.157
                  Exemptions
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.159
                  Counties and Compliance Schedules
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  
                    Division 6: Batch Processes
                  
                
                
                  Section 115.160
                  Batch Process Definitions
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.161
                  Applicability
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.162
                  Control Requirements
                  12/06/00
                  07/16/01, 66 FR 36913
                
                
                  Section 115.163
                  Alternate Control Requirements
                  10/27/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.164
                  Determination of Emissions and Flow Rates
                  12/06/00
                  07/16/01, 66 FR 36913
                
                
                  Section 115.165
                  Approved Test Methods and Testing Requirements
                  12/06/00
                  07/16/01, 66 FR 36913
                
                
                  Section 115.166
                  Monitoring and Recordkeeping Requirements
                  12/13/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.167
                  Exemptions
                  9/28/2005
                  7/10/2009, 74 FR 33146
                
                
                  
                  Section 115.169
                  Counties and Compliance Schedules
                  9/28/2005
                  7/10/2009, 74 FR 33146
                
                
                  
                    Subchapter C—Volatile Organic Compound Transfer Operations
                  
                
                
                  
                    Division 1: Loading and Unloading of Volatile Organic Compounds
                  
                
                
                  Section 115.211
                  Emission Specifications
                  12/13/02
                  1/19/06, 71 FR 3009
                
                
                  Section 115.212
                  Control Requirements
                  12/6/00
                  07/16/01, 66 FR 36913
                
                
                  Section 115.213
                  Alternate Control Requirements
                  06/30/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.214
                  Inspection Requirements
                  4/26/02
                  1/19/06, 71 FR 3009
                
                
                  Section 115.215
                  Approved Test Methods
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.216
                  Monitoring and Record-keeping Requirements
                  10/22/03
                  1/19/06, 71 FR 3009
                
                
                  Section 115.217
                  Exemptions
                  10/22/03
                  1/19/06, 71 FR 3009
                
                
                  Section 115.219
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.220*
                  Filling of Gasoline Storage Vessels (Stage I) for Motor Vehicles Fuel Dispensing Facilities in Bexar County
                  03/30/79
                  11/10/82, 47 FR 50866
                  Ref 52.2299(c)(48). The number 220* was created to avoid duplicate sections numbers in the SIP. There is no section 115.220 in the current SIP approved codification.
                
                
                  
                    Division 2: Filling of Gasoline Storage Vessels (Stage I) for Motor Vehicle Fuel Dispensing Facilities
                  
                
                
                  Section 115.221
                  Emission Specifications
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.222
                  Control Requirements
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.223
                  Alternate Control Requirements
                  03/23/05
                  1/19/06, 71 FR 3009
                
                
                  Section 115.224
                  Inspection Requirements
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.225
                  Testing Requirements
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.226
                  Recordkeeping Requirements
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.227
                  Exemptions
                  9/10/2014
                  4/30/2015, 80 FR 24215
                
                
                  Section 115.229
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 3: Control of Volatile Organic Leaks from Transport Vessels
                  
                
                
                  Section 115.234
                  Inspection Requirements
                  6/30/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.235
                  Approved Test Methods
                  06/30/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.236
                  Recordkeeping Requirements
                  6/30/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.237
                  Exemptions
                  06/30/99
                  12/20/00, 65 FR 79745
                
                
                  Section 115.239
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 4: Control of Vehicle Refueling Emissions (Stage II) at Motor Vehicle Fuel Dispensing Facilities
                  
                
                
                  Section 115.240
                  Stage II Vapor Recovery Definitions and List of California Air Resources Board Certified Stage II Equipment
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.241
                  Emission Specifications
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.242
                  Control Requirements
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.243
                  Alternate Control Requirements
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.244
                  Inspection Requirements
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.245
                  Testing Requirements
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.246
                  Recordkeeping Requirements
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  Section 115.248
                  Training Requirements
                  3/23/05
                  1/19/06, 71 FR 3009
                
                
                  Section 115.252 to 115.259
                  Control of Reid Vapor Pressure of Gasoline
                  5/4/94
                  05/22/97, 62 FR 27964
                  Ref 52.2299(c)(104).
                
                
                  
                  
                    Subchapter D—Petroleum Refining, Natural Gas Processing, and Petrochemical Processes
                  
                
                
                  
                    Division 1: Process Unit Turnaround and Vacuum-Producing Systems in Petroleum Refineries
                  
                
                
                  Section 115.311
                  Emission Specifications
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.312
                  Control Requirements
                  12/13/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.313
                  Alternate Control Requirements
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.315
                  Testing Requirements
                  5/8/92
                  3/7/95, 60 FR 12438
                
                
                  Section 115.316
                  Monitoring and Recordkeeping Requirements
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.317
                  Exemptions
                  5/8/92
                  3/7/95, 60 FR 12438
                
                
                  Section 115.319
                  Counties and Compliance Schedules
                  11/15/06
                  7/17/08, 73 FR 40972
                
                
                  
                    Division 2: Fugitive Emission Control in Petroleum Refineries in Gregg, Nueces, and Victoria Counties
                  
                
                
                  Section 115.322
                  Control Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.323
                  Alternate Control Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.324
                  Inspection Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.325
                  Testing Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.326
                  Recordkeeping Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.327
                  Exemptions
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.329
                  Counties and Compliance Schedules
                  8/8/01
                  2/27/08, 73 FR 10383
                
                
                  
                    Division 3: Fugitive Emission Control in Petroleum Refining, Natural Gas/Gasoline Processing, and Petrochemical Processes in Ozone Nonattainment Areas
                  
                
                
                  Section 115.352
                  Control Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.353
                  Alternate Control Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.354
                  Monitoring and Inspection Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.355
                  Approved Test Methods
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.356
                  Recordkeeping Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115. 357
                  Exemptions
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.358
                  Alternative Work Practice
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.359
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Subchapter E—Solvent-Using Processes
                  
                
                
                  
                    Division 1: Degreasing Processes
                  
                
                
                  Section 115.410
                  Applicability
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.411
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.412
                  Control Requirements
                  11/17/04
                  3/29/05, 70 FR 15769
                
                
                  Section 115.413
                  Alternate Control Requirements
                  11/17/04
                  3/29/05, 70 FR 15769
                
                
                  Section 115.415
                  Testing
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.416
                  Recordkeeping Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.419
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 2: Surface Coating Processes
                  
                
                
                  Section 115.420
                  Applicability and Definitions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.421
                  Emissions Specifications
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.422
                  Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.423
                  Alternate Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.424
                  Inspection Requirements
                  6/29/00
                  10/30/01, 66 FR 54688
                
                
                  Section 115.425
                  Testing Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.426
                  Monitoring and Recordkeeping Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                  Section 115.427
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.429
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 3: Flexographic and Rotogravure Printing
                  
                
                
                  Section 115.430
                  Applicability and Definitions
                  01/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.431
                  Exemptions
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.432
                  Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.433
                  Alternate Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.435
                  Testing Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.436
                  Monitoring and Recordkeeping Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.439
                  Counties and Compliance Schedules
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  
                    Division 4: Offset Lithographic Printing
                  
                
                
                  Section 115.440
                  Applicability and Definitions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.441
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.442
                  Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.443
                  Alternate Control Requirements
                  3/10/2010
                  8/4/2014, 79 FR 45106
                
                
                  Section 115.445
                  Approved Test Methods
                  3/10/2010
                  8/4/2014, 79 FR 45106
                
                
                  Section 115.446
                  Monitoring and Recordkeeping Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.449
                  Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 5: Control Requirements for Surface Coating Processes
                  
                
                
                  Section 115.450
                  Applicability and Definitions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.451
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.453
                  Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.454
                  Alternate Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.455
                  Approved Test Methods and Testing Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.458
                  Monitoring and Recordkeeping Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.459
                  Counties and Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 6: Industrial Cleaning Solvents
                  
                
                
                  Section 115.460
                  Applicability and Definitions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.461
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.463
                  Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.464
                  Alternate Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.465
                  Approved Test Methods and Testing Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.468
                  Monitoring and Recordkeeping Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.469
                  Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 7: Miscellaneous Industrial Adhesives
                  
                
                
                  Section 115.470
                  Applicability and Definitions
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.471
                  Exemptions
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.473
                  Control Requirements
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  Section 115.474
                  Alternate Control Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  
                  Section 115.475
                  Approved Test Methods and Testing Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.478
                  Monitoring and Recordkeeping Requirements
                  1/17/12
                  3/27/15, 80 FR 16291
                
                
                  Section 115.479
                  Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Subchapter F—Miscellaneous Industrial Sources
                  
                
                
                  
                    Division 1: Cutback Asphalt
                  
                
                
                  Section 115.510
                  Cutback Asphalt Definitions
                  8/31/99
                  12/22/99, 64 FR 71670
                
                
                  Section 115.512
                  Control Requirements
                  11/17/04
                  3/29/05, 70 FR 15769
                
                
                  Section 115.513
                  Alternative Control Requirements
                  8/31/99
                  12/22/99, 64 FR 71670
                
                
                  Section 115.515
                  Testing Requirements
                  8/31/99
                  12/22/99, 64 FR 71670
                
                
                  Section 115.516
                  Recordkeeping Requirements
                  11/17/04
                  3/29/05, 70 FR 15769
                
                
                  Section 115.517
                  Exemptions
                  11/17/04
                  3/29/05, 70 FR 15769
                  Ref 52.2299(c)(88).
                
                
                  Section 115.519
                  Compliance Schedules
                  6/15/2015
                  12/21/2017, 82 FR 60547
                
                
                  
                    Division 2: Pharmaceutical Manufacturing Facilities
                  
                
                
                  Section 115.531
                  Emission Specifications
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.532
                  Control Requirements
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.533
                  Alternate Control Requirements
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.534
                  Inspection Requirements
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.535
                  Testing Requirements
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.536
                  Monitoring and Recordkeeping Requirements
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.537
                  Exemptions
                  5/4/94
                  05/22/97, 62 FR 27964
                
                
                  Section 115.539
                  Counties and Compliance Schedules
                  11/15/06
                  7/17/08, 73 FR 40972
                
                
                  
                    Division 3: Degassing or Cleaning of Stationary, Marine, and Transport Vessels
                  
                
                
                  Section 115.540
                  Applicability and Definitions
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.541
                  Emission Specifications
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.542
                  Control Requirements
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.543
                  Alternate control Requirements
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.544
                  Inspection, Monitoring, and Testing Requirements
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.545
                  Approved Test Methods
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.546
                  Recordkeeping and Notification Requirements
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.547
                  Exemptions
                  1/26/2011
                  9/23/2015, 80 FR 57304
                
                
                  Section 115.549
                  Counties and Compliance Schedules
                  5/23/2007
                  3/29/2010, 75 FR 15348
                
                
                  
                    Division 4: Petroleum Dry Cleaning Systems
                  
                
                
                  Section 115.552
                  Control Requirements
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.553
                  Alternate Control Requirements
                  05/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.555
                  Testing Methods and Procedures
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.556
                  Recordkeeping Requirements
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.557
                  Exemptions
                  5/4/94
                  5/22/97, 62 FR 27964
                
                
                  Section 115.559
                  Counties and Compliance Schedules
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  
                  
                    Subchapter G—Consumer-Related Sources
                  
                
                
                  
                    Division 1: Automotive Windshield Washer Fluid
                  
                
                
                  Section 115.600
                  Consumer Products Definitions
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.610
                  Applicability
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.612
                  Control Requirements
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.613
                  Alternate Control Requirements
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.615
                  Testing Requirements
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.616
                  Recordkeeping and Reporting Requirements
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.617
                  Exemptions
                  1/28/04
                  02/10/05, 70 FR 7041
                
                
                  Section 115.619
                  Counties and Compliance Schedules
                  1/28/04
                  2/10/05, 70 FR 7041
                
                
                  
                    Division 2: Portable Fuel Containers
                  
                
                
                  
                    Subchapter H—Highly-Reactive Volatile Organic Compounds
                  
                
                
                  
                    Division 1: Vent Gas Control
                  
                
                
                  Section 115.720
                  Applicability and Definitions
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.722
                  Site-wide Cap and Control Requirements
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.725
                  Monitoring and Testing Requirements
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.726
                  Recordkeeping and Reporting Requirements
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.727
                  Exemptions
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.729
                  Counties and Compliance Schedules
                  12/1/04
                  9/06/06, 71 FR 52656
                
                
                  
                    Division 2: Cooling Tower Heat Exchange Systems
                  
                
                
                  Section 115.760
                  Applicability and Cooling Tower Heat Exchange System Definitions
                  12/1/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.761
                  Site-wide Cap
                  12/01/04
                  9/6/06, 71 FR 52656
                
                
                  Section 115.764
                  Monitoring and Testing Requirements
                  12/1/04
                  9/6/06, 71 FR 52656
                
                
                  Section 115.766
                  Recordkeeping and Reporting Requirements
                  12/1/04
                  9/6/06, 71 FR 52656
                
                
                  Section 115.767
                  Exemptions
                  12/01/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.769
                  Counties and Compliance Schedules
                  12/1/04
                  9/6/06, 71 FR 52656
                
                
                  
                    Division 3: Fugitive Emissions
                  
                
                
                  Section 115.780
                  Applicability
                  12/1/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.781
                  General Monitoring and Inspection Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.782
                  Procedures and Schedule for Leak Repair and Follow-up
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.783
                  Equipment Standards
                  12/1/04
                  9/06/06, 71 FR 52656
                
                
                  Section 115.784
                  Alternate Control Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.786
                  Recordkeeping Requirements
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.787
                  Exemptions
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.788
                  Audit Provisions
                  6/2/2010
                  2/26/2015, 80 FR 10352
                
                
                  Section 115.789
                  Counties and Compliance Schedules
                  12/1/04
                  9/06/06, 71 FR 52656
                
                
                  
                  
                    Subchapter J—Administrative Provisions
                  
                
                
                  
                    Division 1: Alternate Means of Control
                  
                
                
                  Section 115.901
                  Insignificant Emissions
                  07/13/94
                  05/22/97, 62 FR 27964
                
                
                  Section 115.910
                  Availability of Alternate Means of Control
                  4/26/2
                  2/27/08, 73 FR 10383
                
                
                  Section 115.911
                  Criteria for Approval of Alternate Means of Control Plans
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.912
                  Calculations for Determining Alternate Means of Control Reductions
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.913
                  Procedures for Alternate Means of Control Plan Submittal
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.914
                  Procedures for an Alternate Means of Control Plan Approval
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  Section 115.915
                  Public Notice Format
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.916
                  Review of Approved Alternate Means of Control Plans and Termination of Alternate Means of Control Plans
                  4/26/02
                  02/27/08, 73 FR 10383
                
                
                  
                    Division 2: Early Reductions
                  
                
                
                  Section 115.920
                  Applicability
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.923
                  Documentation
                  04/26/02
                  2/27/08, 73 FR 10383
                
                
                  
                    Division 3: Compliance and Control Plan Requirements
                  
                
                
                  Section 115.930
                  Compliance Dates
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.932
                  Congtrol Plan Procedure
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.934
                  Control Plan Deviation
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.936
                  Reporting Procedure
                  11/10/93
                  5/22/97, 62 FR 27964
                
                
                  Section 115.940
                  Equivalency Determination
                  4/26/02
                  2/27/08, 73 FR 10383
                
                
                  Section 115.950
                  Use of Emissions Credits for Compliance
                  12/06/00
                  9/6/06, 71 FR 52698
                
                
                  
                    Chapter 116 (Reg 6)—Control of Air Pollution by Permits for New Construction or Modification
                  
                
                
                  
                    Subchapter A—Definitions
                  
                
                
                  Section 116.10
                  Definitions
                  9/15/2010
                  9/9/2016, 81 FR 62385
                  SIP does not include 30 TAC Section 116.10(5)(F) or 116.10(9)(F).
                
                
                  Section 116.11
                  Compliance History Definitions
                  06/17/98
                  09/18/02, 67 FR 58709.
                
                
                  
                  Section 116.12
                  Nonattainment and Prevention of Significant Deterioration Review Definitions
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  The SIP does NOT include the substantive revisions to the definitions of “major stationary source” at 30 TAC Section 116.12(19) or “major modification” at 30 TAC Section 116.12(20) pertaining to “Step 2” or “non-anyway” GHG sources.The SIP includes the TCEQ's letter dated 5/3/2012, which explains and clarifies the TCEQ's interpretation of the definition of “plant-wide applicability limit” in 30 TAC Section 116.12(24).
                  
                
                
                  Section 116.13
                  Flexible Permit Definitions
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.14
                  Standard Permit Definitions
                  06/17/98
                  11/14/03, 68 FR 64548
                
                
                  Section 116.17
                  Qualified Facility Definitions
                  9/15/2010
                  9/9/2016, 81 FR 62385
                
                
                  Section 116.18
                  Electric Generating Facility Permits Definitions
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.20
                  Portable Facilities Definitions
                  2/10/2010
                  10/6/2015, 80 FR 60296
                
                
                  
                    Subchapter B—New Source Review Permits
                  
                
                
                  
                    Division 1—Permit Application
                  
                
                
                  Section 116.110
                  Applicability
                  8/9/2000
                  7/14/2014, 79 FR 40666
                  SIP includes 30 TAC Section 116.110(a)(3) adopted on 6/17/1998.SIP does not include 30 TAC Sections 116.110(a)(5), 116.110(c), or 116.110(d).
                  
                
                
                  Section 116.111
                  General Application
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  30 TAC Section 116.111(a)(2)(I) is SIP-approved as adopted by the State as of 8/21/2002.The SIP does NOT include 30 TAC Section 116.111(a)(2)(K).
                  
                
                
                  Section 116.112
                  Distance Limitations
                  1/14/2004
                  12/7/2005, 70 FR 72720
                
                
                  Section 116.114
                  Application Review Schedule
                  10/31/2018
                  2/13/2020, 85 FR 8187
                
                
                  Section 116.115
                  General and Special Conditions
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.116
                  Changes to Facilities
                  9/15/2010
                  9/9/2016, 81 FR 62385
                  SIP does not include 30 TAC Section 116.116(b)(3).
                
                
                  Section 116.117
                  Documentation and Notification of Changes to Qualified Facilities
                  9/15/2010
                  9/9/2016, 81 FR 62385
                  SIP does not include 30 TAC Section 116.117(a)(4)(B).
                
                
                  Section 116.120
                  Voiding of Permits
                  8/20/03
                  4/2/10, 75 FR 16671
                
                
                  Section 116.127
                  Actual to Projected Actual and Emission Exclusion Test for Emissions
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  
                  
                    Division 4—Permit Fees
                  
                
                
                  Section 116.140
                  Applicability
                  06/17/98
                  09/18/02, 67 FR 58709
                
                
                  Section 116.141
                  Determination of Fees
                  9/25/2002
                  3/20/2009, 74 FR 11851.
                
                
                  Section 116.143
                  Payment of Fees
                  8/20/2003
                  3/20/2009, 74 FR 11851.
                
                
                  
                    Division 5—Nonattainment Review
                  
                
                
                  Section 116.150
                  New Major Source or Major Modification in Ozone Nonattainment Area
                  7/25/2012
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.151
                  New Major Source or Major Modification in Nonattainment Area Other than Ozone
                  7/25/2012
                  10/25/2012, 77 FR 65119
                
                
                  
                    Division 6—Prevention of Significant Deterioration Review
                  
                
                
                  Section 116.160
                  Prevention of Significant Deterioration
                  10/31/2018
                  2/13/2020, 85 FR 8187
                  The PSD SIP includes 30 TAC Section 116.160(a) as adopted by the State as of 6/2/2010. The PSD SIP includes a letter from the TCEQ dated December 2, 2013, committing that Texas will follow a SIP amendment process to apply its PSD SIP to additional pollutants that are regulated in the future, including non-NAAQS pollutants. The PSD SIP includes a letter from the TCEQ dated May 30, 2014, clarifying the judicial review process for the Texas PSD permit program.
                
                
                  Section 116.161
                  Source Located in an Attainment Area with Greater than De Minimis Impact
                  06/17/98
                  09/18/02, 67 FR 58709.
                
                
                  Section 116.162
                  Evaluation of Air Quality Impacts
                  10/10/01
                  7/22/04, 69 FR 43752.
                
                
                  Section 116.163
                  Prevention of Significant Deterioration Permit Fees
                  9/25/2002
                  3/20/2009, 74 FR 11851.
                
                
                  Section 116.164
                  Prevention of Significant Deterioration Applicability for Greenhouse Gases Sources
                  10/31/2018
                  
                  The PSD SIP does NOT include 30 TAC Sections 116.164(b).
                
                
                  Section 116.169
                  Greenhouse Gases Program Transitions
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  The PSD SIP does NOT include 30 TAC Section 116.169(b).The PSD SIP includes a letter from the TCEQ dated January 13, 2014, regarding the TCEQ's authority to administer EPA-issued GHG PSD permits.
                  
                
                
                  
                    Division 7—Emission Reductions: Offsets
                  
                
                
                  Section 116.170
                  Applicability of Emission Reductions as Offsets
                  8/20/2003
                  3/20/2009, 74 FR 11851.
                
                
                  
                  Section 116.172
                  Emissions Offsets from Rocket Engine Firing and Cleaning
                  8/20/2003
                  3/20/2009, 74 FR 11851.
                
                
                  Section 116.174
                  Determination by Executive Director to Authorize Reductions
                  6/17/1998
                  11/2/2011, 76 FR 67600
                
                
                  Section 116.175
                  Recordkeeping
                  8/16/1993
                  11/2/2011, 76 FR 67600
                
                
                  Section 116.176
                  Use of Mass Cap Allowances for Offsets
                  3/07/01
                  9/6/06, 71 FR 52664.
                
                
                  
                    Division 8—Portable Facilities
                  
                
                
                  Section 116.178
                  Relocations and Changes of Location of Portable Facilities
                  2/10/2010
                  10/6/2015, 80 FR 60296
                
                
                  
                    Subchapter C—Plant-wide Applicability Limits
                  
                
                
                  
                    Division 1—Plant-wide Applicability Limits
                  
                
                
                  Section 116.180
                  Applicability
                  7/25/2012
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.182
                  Plant-Wide Applicability Limit Permit Application
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.184
                  Application Review Schedule
                  1/11/2006
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.186
                  General and Specific Conditions
                  7/25/2012
                  10/25/2012, 77 FR 65119
                  The SIP includes TCEQ's “Letter of explanation and interpretation of the Texas SIP for NSR Reform” dated 5/3/2012, which explains and clarifies TCEQ's interpretation of paragraphs (a), (b)(9) and (c)(2).
                
                
                  Section 116.188
                  Plant-Wide Applicability Limit
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.190
                  Federal Nonattainment and Prevention of Significant Deterioration Review
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.192
                  Amendments and Alterations
                  2/9/2011
                  10/25/2012, 77 FR 65119
                
                
                  Section 116.194
                  Public Notification and Comment
                  6/2/2010
                  1/6/2014, 79 FR 551
                
                
                  Section 116.196
                  Renewal of a Plant-wide Applicability Limit Permit
                  10/31/2018
                
                
                  Section 116.198
                  Expiration of Voidance
                  10/31/2018
                
                
                  
                    Subchapter D—Permit Renewals
                  
                
                
                  Section 116.310
                  Notification of Permit Holder
                  10/31/2018
                
                
                  Section 116.311
                  Permit Renewal Application
                  8/21/2002
                  9/9/2016, 81 FR 62385
                  SIP does not include 30 TAC Section 116.311(a)(6).
                
                
                  Section 116.312
                  Public Notification and Comment Procedures
                  9/2/1999
                  1/6/2014, 79 FR 551
                
                
                  Section 116.313
                  Renewal Application Fees
                  8/20/2003
                  3/20/2009, 74 FR 11851.
                
                
                  Section 116.314
                  Review Schedule
                  6/17/1998
                  11/14/2011, 76 FR 70354
                
                
                  Section 116.315
                  Permit Renewal Submittal
                  5/7/2008
                  3/11/10, 75 FR 11464
                
                
                  
                    Subchapter F—Standard Permits
                  
                
                
                  Section 116.601
                  Types of Standard Permits
                  2/9/2011
                  4/1/2014, 79 FR 18183
                
                
                  
                  Section 116.602
                  Issuance of Standard Permits
                  12/16/99
                  11/14/03, 68 FR 64548
                
                
                  Section 116.603
                  Public Participation in Issuance of Standard Permits
                  9/20/06
                  9/17/08, 73 FR 53716
                
                
                  Section 116.604
                  Duration and Renewal of Registrations to Use Standard Permits
                  12/16/99
                  11/14/03, 68 FR 64548
                
                
                  Section 116.605
                  Standard Permit Amendment and Revocation
                  12/16/99
                  11/14/03, 68 FR 64548
                
                
                  Section 116.606
                  Delegation
                  12/16/99
                  11/14/03, 68 FR 64548
                
                
                  Section 116.610
                  Applicability
                  3/26/2014
                  11/10/2014, 79 FR 66626
                  30 TAC Section 116.610(b) is SIP-approved as adopted by the State as of 11/20/2002.The SIP does NOT include 30 TAC Section 116.610(d)
                  
                
                
                  Section 116.611
                  Registration to Use a Standard Permit
                  10/31/2018
                  
                  30 TAC Section 116.611(b) is SIP-approved as adopted by the State as of 11/20/2002. The SIP does NOT include 30 TAC Section 116.611(c)(3), (c)(3)(A), and (c)(3)(B).
                
                
                  Section 116.614
                  Standard Permit Fees
                  9/25/2002
                  3/20/2009, 74 FR 11851.
                
                
                  Section 116.615
                  General Conditions
                  10/31/2018
                
                
                  Section 116.617
                  State Pollution Control Project Standard Permit
                  1/11/2006
                  4/1/2014, 79 FR 18183
                  
                
                
                  Section 116.620
                  Installation and/or Modification of Oil and Gas Facilities
                  8/9/2000
                  2/14/2014, 79 FR 8861
                  The types of emission units that may be authorized by this section are the following:• Internal combustion engines (ICEs),
                    • Natural gas turbines (NG turbines),
                  
                
                
                   
                  
                  
                  
                  • Flares,
                
                
                   
                  
                  
                  
                  • Other combustion units (design heat input >40 million BTU per hour),
                
                
                   
                  
                  
                  
                  • Natural gas glycol dehydration units,
                
                
                   
                  
                  
                  
                  • Storage tanks,
                
                
                   
                  
                  
                  
                  • Separators,
                
                
                   
                  
                  
                  
                  • Condensers,
                
                
                   
                  
                  
                  
                  • Vapor recovery units,
                
                
                   
                  
                  
                  
                  • Process vents, and
                
                
                   
                  
                  
                  
                  • Process fugitives
                
                
                  
                    Subchapter G: Flexible Permits
                  
                
                
                  Section 116.710
                  Applicability
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.711
                  Flexible Permit Application
                  7/31/2014
                  7/20/2015, 80 FR 42729
                  SIP includes 30 TAC 116.711(1), (2)(A), (B) and (C)(i) and (ii), (D)-(J), and (L)-(N)
                
                
                  Section 116.714
                  Application Review Schedule
                  6/17/1998
                  7/14/2014, 79 FR 40666
                
                
                  Section 116.715
                  General and Special Conditions
                  7/31/2014
                  7/20/2015, 80 FR 42729
                  SIP includes 30 TAC 116.715(a)-(e) and (f)(1) and (2)(B)
                
                
                  Section 116.716
                  Emission Caps and Individual Emission Limitations
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  
                  Section 116.717
                  Implementation Schedule for Additional Controls
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.718
                  Significant Emission Increase
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.720
                  Limitation on Physical and Operational Changes
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.721
                  Amendments and Alterations
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.722
                  Distance Limitations
                  8/9/2000
                  7/14/2014, 79 FR 40666
                
                
                  Section 116.740
                  Public Notice and Comment
                  7/31/2014
                  7/20/2015, 80 FR 42729
                  SIP includes 30 TAC Section 116.740(a).
                
                
                  Section 116.750
                  Flexible Permit Fee
                  7/31/2014
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.760
                  Flexible Permit Renewal
                  11/16/1994
                  7/20/2015, 80 FR 42729
                
                
                  Section 116.765
                  Compliance Schedule
                  7/31/2014
                  7/20/2015, 80 FR 42729
                  SIP includes 30 TAC Section 116.765(b) and (c).
                
                
                  
                    Subchapter H—Permits for Grandfathered Facilities
                  
                
                
                  
                    Division 1—General Applicability
                  
                
                
                  Section 116.770
                  Requirement to Apply
                  1/28/04
                  1/6/1479 FR 577
                  
                
                
                  Section 116.771
                  Implementation Schedule for Additional Controls
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.772
                  Notice of Shutdown
                  1/28/04
                  1/6/1479 FR 577
                  
                
                
                  
                    Division 2—Small Business Stationary Source Permits, Pipeline Facilities Permits, and Existing Facility Permits
                  
                
                
                  Section 116.774
                  Eligibility for Small Business Stationary Source Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.775
                  Eligibility for Pipeline Facilities Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.777
                  Eligibility for Existing Facility Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.778
                  Additional Requirements for Applications for Small Business Stationary Source Permits, Pipeline Facilities Permits, or Existing Facility Permits
                  8/21/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.779
                  Applications for Small Business Stationary Source Permits, Pipeline Facilities Permits, or Existing Facility Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                  116.779(a)(10) is not in the SIP.
                
                
                  Section 116.780
                  Public Participation for Initial Issuance of Pipeline Facilities Permits and Existing Facility Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.781
                  Notice and Comment Hearings for Initial Issuance of Pipeline Facilities Permits and Existing Facility Permits
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.783
                  Notice of Final Action on Pipeline Facilities Permit Applications and Existing Facility Permit Applications
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.785
                  Permit Fee
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  
                  Section 116.786
                  General and Special Conditions
                  5/22/02
                  1/6/1479 FR 577
                  
                  116.786(c)(2)(B)(ii)(I) is not in the SIP.
                
                
                  Section 116.787
                  Amendments and Alterations of Permits Issued Under this Division
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.788
                  Renewal of Permits Issued Under this Division
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.790
                  Delegation
                  5/22/02
                  1/6/1479 FR 577
                  
                
                
                  
                    Subchapter I—Electric Generating Facility Permits
                  
                
                
                  Section 116.910
                  Applicability
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.911
                  Electric Generating Facility Permit
                  5/22/2002
                  4/1/2014, 79 FR 18183
                  Section 116.911(a)(2) is authorized for Minor NSR only.
                
                
                  Section 116.912
                  Electric Generating Facilities
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.913
                  General and Special Conditions
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.914
                  Emissions Monitoring and Reporting Requirements
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.916
                  Permits for Grandfathered and Electing Generating Facilities in El Paso County
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.917
                  Electric Generating Facility Permit Application for Certain Grandfathered Coal-Fired Electric Generating Facilities and Certain Facilities Located at Electric Generating Facility Sites
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.918
                  Additional General Special Conditions for Grandfathered Coal-Fired Electric Generating Facilities and Certain Facilities Located at Electric Generating Facility Sites
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.919
                  Additional Requirements for Grandfathered Electric Generating Facility Permit Applications
                  8/21/02
                  1/6/1479 FR 577
                  
                
                
                  Section 116.920
                  Applicability
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.921
                  Notice and Comment Hearings for Initial Issuance
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.922
                  Notice of Final Action
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.926
                  Permit Fee
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.928
                  Delegation
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.930
                  Amendments and Alterations Issued Under this Subchapter
                  5/22/2002
                  1/11/2011, 76 FR 1525
                
                
                  Section 116.931
                  Renewal
                  12/16/1999
                  1/11/2011, 76 FR 1525
                
                
                  
                    Subchapter M: Best Available Retrofit Technology (BART)
                  
                
                
                  Section 116.1500
                  Definitions
                  2/25/2009
                  1/5/2016, 81 FR 350
                
                
                  Section 116.1510
                  Applicability and Exemption Requirements
                  2/25/2009
                  1/5/2016, 81 FR 350
                  116.1510(d) is NOT part of the approved SIP.
                
                
                  Section 116.1520
                  Best Available Retrofit Technology (BART) Analysis
                  2/25/2009
                  1/5/2016, 81 FR 350
                
                
                  
                  Section 116.1530
                  Best Available Retrofit Technology (BART) Control Implementation
                  2/25/2009
                  1/5/2016, 81 FR 350
                
                
                  Section 116.1540
                  Exemption from Best Available Retrofit Technology (BART) Control Implementation
                  2/25/2009
                  1/5/2016, 81 FR 350
                
                
                  
                    Chapter 117—Control of Air Pollution From Nitrogen Compounds
                  
                
                
                  
                    Subchapter A—Definitions
                  
                
                
                  Section 117.10
                  Definitions
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  
                    Subchapter B—Combustion Control at Major Industrial, Commercial, and Institutional Sources in Ozone Nonattainment Areas
                  
                
                
                  
                    Division 1—Beaumont-Port Arthur Ozone Nonattainment Area Major Sources
                  
                
                
                  Section 117.100
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.103
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.105
                  Emission Specifications for Reasonably Available Control Technology (RACT)
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.110
                  Emission Specifications for Attainment Demonstration
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.110(c) not in SIP.
                
                
                  Section 117.115
                  Alternative Plant-Wide Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.123
                  Source Cap
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.130
                  Operating Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.135
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.140
                  Continuous Demonstration of Compliance
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  Section 117.145
                  Notification, Recordkeeping, and Reporting Requirements
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  Section 117.150
                  Initial Control Plan Procedures
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.152
                  Final Control Plan Procedures for Reasonably Available Control Technology
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.154
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.156
                  Revision of Final Control Plan
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 3—Houston-Galveston-Brazoria Ozone Nonattainment Area Major Sources
                  
                
                
                  Section 117.300
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.303
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.305
                  Emission Specifications for Reasonably Available Control Technology (RACT)
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.310
                  Emission Specifications for Attainment Demonstration
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.310(c) not in SIP.
                
                
                  Section 117.315
                  Alternative Plant-Wide Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.320
                  System Cap
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.323
                  Source Cap
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.330
                  Operating Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.335
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                  Section 117.340
                  Continuous Demonstration of Compliance
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  Section 117.345
                  Notification, Recordkeeping, and Reporting Requirements
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  Section 117.350
                  Initial Control Plan Procedures
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.352
                  Final Control Plan Procedures for Reasonably Available Control Technology
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.354
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.356
                  Revision of Final Control Plan
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 4—Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Major Sources
                  
                
                
                  Section 117.400
                  Applicability
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.403
                  Exemptions
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.405
                  Emission Specifications for Reasonably Available Control Technology (RACT)
                  6/3/2015
                  4/13/2016, 81 FR 21750
                  117.405(d) Not in SIP.
                
                
                  Section 117.410
                  Emission Specifications for Eight-Hour Attainment Demonstration Reporting
                  6/3/2015
                  4/13/2016, 81 FR 21925
                  117.410(c) NOT in SIP.
                
                
                  Section 117.423
                  Source Cap
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.430
                  Operating Requirements
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.435
                  Initial Demonstration of Compliance
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.440
                  Continuous Demonstration of Compliance
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.445
                  Notification, Recordkeeping, and Reporting Requirements
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.450
                  Initial Control Plan Procedures
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.452
                  Final Control Plan Procedures for Reasonably Available Control Technology
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.454
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.456
                  Revision of Final Control Plan
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  
                    Subchapter C—Combustion Control at Major Utility Electric Generation Sources in Ozone Nonattainment Areas
                  
                
                
                  
                    Division 1—Beaumont-Port Arthur Ozone Nonattainment Area Utility Electric Generation Sources
                  
                
                
                  Section 117.1000
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1003
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1005
                  Emission Specifications for Reasonably Available Control Technology (RACT)
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1010
                  Emission Specifications for Attainment Demonstration
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.1010(b) not in SIP.
                
                
                  Section 117.1015
                  Alternative System-Wide Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1020
                  System Cap
                  4/6/2012
                  7/31/2014, 79 FR 44300
                
                
                  Section 117.1035
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                  Section 117.1040
                  Continuous Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1045
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1052
                  Final Control Plan Procedures for Reasonably Available Control Technology
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1054
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1056
                  Revision of Final Control Plan
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 3—Houston-Galveston-Brazoria Ozone Nonattainment Area Utility Electric Generation Sources
                  
                
                
                  Section 117.1200
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1203
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1205
                  Emission Specifications for Reasonably Available Control Technology (RACT)
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.1210
                  Emission Specifications for Attainment Demonstration
                  5/30/2007
                  1/14/2009, 74 FR 1927
                  117.1210(b) not in SIP.
                
                
                  Section 117.1215
                  Alternative System-Wide Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1220
                  System Cap
                  4/6/2012
                  7/31/14, 79 FR 44300
                
                
                  Section 117.1235
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1240
                  Continuous Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1245
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1252
                  Final Control Plan Procedures for Reasonably Available Control Technology
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1254
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.1256
                  Revision of Final Control Plan
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 4—Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Utility Electric Generation Sources
                  
                
                
                  Section 117.1303
                  Exemptions
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.1310
                  Emission Specifications for Eight-Hour Attainment Demonstration
                  6/3/2015
                  4/13/2016, 81 FR 21750
                  117.1310(b) Not in SIP.
                
                
                  Section 117.1335
                  Initial Demonstration of Compliance
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.1340
                  Continuous Demonstration of Compliance
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.1345
                  Notification, Recordkeeping, and Reporting Requirements
                  6/3/2015
                  4/13/2016, 81 FR 21750Plan
                
                
                  Section 117.1350
                  Initial Control Plan Procedures
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.1354
                  Final Control Plan Procedures for Attainment Demonstration Emission Specifications
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  
                  
                    Subchapter D—Combustion Control at Minor Sources in Ozone Nonattainment Areas
                  
                
                
                  
                    Division 1—Houston-Galveston-Brazoria Ozone Nonattainment Area Minor Sources
                  
                
                
                  Section 117.2000
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.2003
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.2010
                  Emission Specification
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.2010(i) not in SIP.
                
                
                  Section 117.2030
                  Operating Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.2035
                  Monitoring and Testing Requirements
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  Section 117.2045
                  Recordkeeping and Reporting Requirements
                  2/11/2009
                  7/31/2009, 74 FR 38102
                
                
                  
                    Division 2—Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Minor Sources
                  
                
                
                  Section 117.2100
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.2103
                  Exemptions
                  5/8/2013
                  7/31/14, 79 FR 44300
                
                
                  Section 117.2110
                  Emission Specifications for Eight-Hour Attainment Demonstration
                  5/18/2011
                  5/6/2013, 78 FR 26251
                
                
                  Section 117.2130
                  Operating Requirements
                  5/8/2013
                  7/31/2014, 79 FR 44300
                
                
                  Section 117.2135
                  Monitoring, Notification, and Testing Requirements
                  5/8/2013
                  7/31/2014, 79 FR 44300
                
                
                  Section 117.2145
                  Recordkeeping and Reporting Requirements
                  5/8/2013
                  7/31/2014, 79 FR 44300
                
                
                  
                    Subchapter E—Multi-Region Combustion Control
                  
                
                
                  
                    Division 1—Utility Electric Generation in East and Central Texas
                  
                
                
                  Section 117.3000
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3003
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3005
                  Gas-Fired Steam Generation
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3010
                  Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.3010(2) not in SIP.
                
                
                  Section 117.3020
                  System Cap
                  4/6/2012
                  7/31/2014, 79 FR 44302
                
                
                  Section 117.3035
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3040
                  Continuous Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3045
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3054
                  Final Control Plan Procedures
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3056
                  Revision of Final Control Plan
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 2—Cement Kilns
                  
                
                
                  Section 117.3100
                  Applicability
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3101
                  Cement Kilns Definitions
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3103
                  Exemptions
                  5/30/2007
                  1/14/2009 , 74 FR 1927
                
                
                  Section 117.3110
                  Emission Specifications
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3120
                  Source Cap
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3123
                  Dallas-Fort Worth Eight-Hour Ozone Attainment Demonstration Control Requirements
                  5/30/2007
                  1/14/2009, 74 FR 1927
                  117.3123(f) not in SIP.
                
                
                  Section 117.3140
                  Continuous Demonstration of Compliance
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3142
                  Emission Testing and Monitoring for Eight-Hour Attainment Demonstration
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.3145
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  
                  
                    Division 3—Water Heaters, Small Boilers, and Process Heaters
                  
                
                
                  Section 117.3200
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3201
                  Definitions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3203
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3205
                  Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3210
                  Certification requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3215
                  Notification and Labeling Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 4—East Texas Combustion
                  
                
                
                  Section 117.3300
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3303
                  Exemptions
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3310
                  Emission Specifications for Eight-Hour Attainment Demonstration
                  5/30/2007
                  12/3/2008, 73 FR 73562
                  117.3310(e) not in SIP.
                
                
                  Section 117.3330
                  Operating Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3335
                  Monitoring, Notification, and Testing Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.3345
                  Recordkeeping and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Subchapter F—Acid Manufacturing
                  
                
                
                  
                    Division 1—Adipic Acid Manufacturing
                  
                
                
                  Section 117.4000
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4005
                  Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4025
                  Alternative Case Specific Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4035
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4040
                  Continuous Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4045
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4050
                  Control Plan Procedures
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 2—Nitric Acid Manufacturing—Ozone Nonattainment Areas
                  
                
                
                  Section 117.4100
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4105
                  Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4125
                  Alternative Case Specific Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4135
                  Initial Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4140
                  Continuous Demonstration of Compliance
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4145
                  Notification, Recordkeeping, and Reporting Requirements
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4150
                  Control Plan Procedures
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 2—Nitric Acid Manufacturing—Ozone Nonattainment Areas” under Subchapter F to read “Division 3—Nitric Acid Manufacturing—General
                  
                
                
                  Section 117.4200
                  Applicability
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4205
                  Emission Specifications
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.4210
                  Applicability of Federal New Source Performance Standards
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Subchapter G—General Monitoring and Testing Requirements
                  
                
                
                  
                    Division 1—Compliance Stack Testing and Report Requirements
                  
                
                
                  Section 117.8000
                  Stack Testing Requirements
                  6/3//2015
                  4/13/2016, 81 FR 21750
                
                
                  
                  Section 117.8010
                  Compliance Stack Test Reports
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 2—Emission Monitoring
                  
                
                
                  Section 117.8100
                  Emission Monitoring System Requirements for Industrial, Commercial, and Institutional Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.8110
                  Emission Monitoring System Requirements for Utility Electric Generation Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.8120
                  Carbon Monoxide (CO) Monitoring
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.8130
                  Ammonia Monitoring
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.8140
                  Emission Monitoring for Engines
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Subchapter H—Administrative Provisions
                  
                
                
                  
                    Division 1—Compliance Schedules
                  
                
                
                  Section 117.9000
                  Compliance Schedule for Beaumont-Port Arthur Ozone Nonattainment Area Major Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9020
                  Compliance Schedule for Houston-Galveston-Brazoria Ozone Nonattainment Area Major Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9030
                  Compliance Schedule for Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Major Sources
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.9100
                  Compliance Schedule for Beaumont-Port Arthur Ozone Nonattainment Area Utility Electric Generation Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9120
                  Compliance Schedule for Houston-Galveston-Brazoria Ozone Nonattainment Area Utility Electric Generation Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9130
                  Compliance Schedule For Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Utility Electric Generation Sources
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.9200
                  Compliance Schedule for Houston-Galveston-Brazoria Ozone Nonattainment Area Minor Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9210
                  Compliance Schedule for Dallas-Fort Worth Eight-Hour Ozone Nonattainment Area Minor Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9300
                  Compliance Schedule for Utility Electric Generation in East and Central Texas
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                  Section 117.9320
                  Compliance Schedule for Cement Kilns
                  5/30/2007
                  1/14/2009, 74 FR 1927
                
                
                  Section 117.9340
                  Compliance Schedule for East Texas Combustion
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  Section 117.9500
                  Compliance Schedule for Nitric Acid and Adipic Acid Manufacturing Sources
                  5/30/2007
                  12/3/2008, 73 FR 73562
                
                
                  
                    Division 2—Compliance Flexibility
                  
                
                
                  Section 117.9800
                  Use of Emission Credits For Compliance
                  6/3/2015
                  4/13/2016, 81 FR 21750
                
                
                  Section 117.9810
                  Use of Emission Reductions Generated from the Texas Emissions Reduction Plan (TERP)
                  6/3/2015
                  5/11/2017, 82 FR 21925
                
                
                  
                    Chapter 118 (Reg 8)—Control Of Air Pollution Episodes
                  
                
                
                  Section 118.1
                  Generalized Air Pollution Episodes
                  03/05/00
                  07/26/00
                
                
                  Section 118.2
                  Provisions Governing Generalized Episode Control
                  03/05/00
                  07/26/00
                
                
                  Section 118.3
                  Localized Air Pollution Episodes
                  03/05/00
                  07/26/00
                
                
                  Section 118.4
                  Hearings.
                  03/05/00
                  07/26/00
                
                
                  Section 118.5
                  Emission Reduction Plan
                  03/05/00
                  07/26/00
                
                
                  Section 118.6
                  Texas Air Pollution Episode Contingency Plan and Emergency Management Center
                  03/05/00
                  07/26/00
                
                
                  
                    Chapter 122—Federal Operating Permits Program
                  
                
                
                  
                    Subchapter B—Permit Requirements
                  
                
                
                  
                    Division 2—Applicability
                  
                
                
                  Section 122.122
                  Potential to Emit
                  3/26/2014
                  11/10/201479 FR 66626
                  
                  The SIP does NOT include 30 TAC Section 122.122(e)(3), (e)(3)(A), or (e)(3)(B).
                
              
              (d) EPA-Approved State Source-Specific Requirements.
              
                EPA-Approved Texas Source-Specific Requirements
                
                  Name of Source
                  Permit or Order Number
                  State Effective Date
                  EPA Approval Date
                  Comments
                
                
                  Alcoa Inc., Rockdale, Milam County, Texas
                  Agreed Order No. 2000-0032-SIP
                  4/19/2000
                  10/26/00, 65 FR 64155
                  H/GA, D/FW, and B/PA, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Eastman Chemical Company, Texas Operations, Longview, Harrison County, Texas
                  Agreed Order No. 2000-0033-SIP
                  4/19/2000
                  10/26/00, 65 FR 64156
                  H/GA, D/FW, and B/PA, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Gould National Battery, Incorporated
                  Order Nos. 92-09(k), 93-12, 99-0351-SIP
                  9/3/92, 6/2/93, 7/8/99, respectively
                  11/29/94, 11/29/94, October 13, 1999, respectively
                  92-09(k) and 93-12 were incorporated by reference in our approval of the lead SIP on 11/29/94, (59 FR 60905).
                
                
                  
                  Continental Airlines at George Bush Intercontinental Airport, Houston, Texas
                  Agreed Order No. 2000-0826-SIP
                  10/18/00
                  11/14/2001, 66 FR 57222
                  HGA, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Southwest Airlines at William Hobby Airport, Houston, Texas
                  Agreed Order No. 2000-0827-SIP
                  12/06/00
                  11/14/2001, 66 FR 57222
                  HGA, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  American Airlines, American Eagle Airlines at D/FW International airport, Texas
                  Agreed Order No. 2000-1149-SIP
                  5/23/2001
                  4/22/2002, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Delta Airlines at D/FW International Airport, Texas
                  Agreed Order No. 2001-0221-AIR
                  5/23/2001
                  4/22/2002, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Southwest Airlines at Love Field, Texas
                  Agreed Order No. 2001-0222-AIR
                  5/23/2001
                  4/22/2002, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  ExxonMobil Oil Corporation, Jefferson County, Texas
                  Agreed Order No. 2004-0846-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Huntsman Petrochemical Corporation, Port Neches Plant, Jefferson County, Texas
                  Agreed Order No. 2004-0882-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Huntsman Petrochemical Corporation, Port Arthur Plant, Jefferson County, Texas
                  Agreed Order No. 2004-0845-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  ISP Elastomers, Jefferson County, Texas
                  Agreed Order No. 2004-0842-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Mobil Chemical Company, Division of ExxonMobil Oil Corporation, Jefferson County, Texas
                  Agreed Order No. 2004-0841-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Motiva Enterprises LLC, Jefferson County, Texas
                  Agreed Order No. 2004-0843-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Premcor Refining Group, Inc., Jefferson County, Texas
                  Agreed Order No. 2004-0844-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  Mobil Chemical Company, Division of ExxonMobil Oil Corporation, Jefferson County, Texas
                  Agreed Order No. 2004-1654-SIP
                  12/15/2004
                  4/12/2005, 70 FR 18995
                
                
                  American Electric Power Knox Lee Plant (Gregg Co.), Pirkey Plant (Harrison Co.), Wilkes Plant (Cass Co.)
                  2001-0878-RUL
                  03/13/2002
                  8/19/2005, 70 FR 48642
                
                
                  Texas Utilities Martin Lake plant (Rusk Co.), Monticello plant (Titus Co.)
                  2001-0879-RUL
                  03/13/2002
                  8/19/2005, 70 FR 48642
                
                
                  Eastman Chemical Company Longview plant (Harrison Co.)
                  2001-0880-RUL
                  03/13/2002
                  8/19/2005, 70 FR 48642
                
                
                  Alcoa Inc, Rockdale, Milam County, Texas
                  Permit Number 48437
                  4/27/05
                  8/15/2008, 73 FR 47835
                
                
                  Exide Technologies
                  Agreed Order No. 2011-0521-MIS
                  8/14/2012
                  6/29/2017, 82 FR 29430
                
                
                  
                  TXI Operations LP (Texas Industries, Inc., TXI), Kiln #5, Ellis County, Texas
                  Agreed Order No. 2017-1648-SIP
                  08/21/18
                  02/22/19, 84 FR 5602
                  DFW 2008 8-Hour ozone standard.
                
              
              (e) EPA approved nonregulatory provisions and quasi-regulatory measures.
              
                EPA Approved Statutes in the Texas SIP
                
                  Title/Subject
                  State approval/submittal date
                  EPA approval date
                  Comments
                
                
                  Texas Clean Air Act (Article 4477-5), Vernon's Texas Civil Statutes
                  1/28/72
                  05/31/72, 37 FR 10895
                  As amended by S.B. 48 of 1969.
                
                
                  Article 698d Air Pollution, Penal Code of Texas, 1925
                  1/28/72
                  05/31/72, 37 FR 10895
                  As amended by S.B. No. 5 of 1969.
                
                
                  House Bill 322
                  1/28/72
                  05/31/72, 37 FR 10895
                  As passed by the 62nd Legislature of Texas, amending the Texas Clean Act regarding permits for construction or modification of facilities.
                
                
                  Texas Clean Air (Tex. Rev. Civ. Stat. Ann. Art. 4477-5) as amended June 13, 1979
                  7/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Air Pollution (Tex. Rev. Civ. Stat. Ann. Art. 4477-5b) as amended January 1, 1974
                  7/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Texas Administrative Procedure and Texas Register Act
                  07/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  (Tex. Rev. Civ. Stat. Ann. Art. 6252-13a) effective January 1, 1976
                  7/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Texas Open Record Act (Tex. Rev. Civ. Stat. Ann. Art. 6252-17a) as amended May 27, 1975
                  07/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Standards of Conduct of State Officers and Employees (Tex. Rev. Civ. Stat. Ann. Art. 6252-9b) effective January 1, 1974
                  7/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Department of Public Safety and Texas Air Control Board Rules and Regulations, Texas Vehicle Inspection Act Article XV
                  11/9/84
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  
                    Documentation to Authorize and Support the Implementation and Enforcement of the Texas Vehicle parameter Inspection and Maintenance Program, Appendix X, containing the following documents:
                  
                
                
                  A. Senate Bill 1205
                  11/9/84
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  B. Letters of Commitment from Texas Department of Public Safety City of Houston Police Department and Harris County Sheriff
                  11/9/84
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  C. Parameter Vehicle Emission Inspection and Maintenance Rules and Regulations for Official Vehicle Inspection Stations and Certified Inspectors, July 1, 1984
                  11/9/84
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  
                  Texas Motor Vehicle Laws, 1981-1982—Rules and Regulations for Official Vehicle Inspection Stations and Certified Inspectors, November 11, 1983, Sections A,B,C, pages C-1, C-16, C-17, C-18, C-26, C-27, and C-28, D, and E pages E-1, E-6, E-7, E-8, and E-9
                  11/9/84
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  VIMTCM, Appendix AJ, Excerpted Senate Bill 725, section 35(d) and (g) effective September 1, 1985; and House Bill 1593 sections 21 and 22 effective June 18, 1987
                  09/30/85 and 12/21/87
                  02/09/89, 54 FR 06287
                  Ref 52.2299(c)(66).
                
                
                  Texas Clean Air Act (TCAA), Texas Health and Safety Code Ann. (Vernon 1992), Section 382.0365, “Small Business Stationary Source Assistance Program”, enacted by the Texas 1991 legislative session and effective September 1, 1991
                  11/13/92
                  08/19/94, 59 FR 42759
                  Ref 52.2299(c)(85).
                
                
                  Legal opinion letter dated October 15, 1992 from Kirk P. Watson, Chairman, TACB, to Mr. B.J. Wynne, III, Regional Administrator, EPA Region 6, regarding the composition of the Small Business Compliance Advisory Panel of Texas
                  11/13/92
                  08/19/94, 59 FR 42759
                  Ref 52.2299(c)(85).
                
                
                  
                    House Bill 1969, an act relating to motor vehicle registration, inspections, and providing penalties amending:
                  
                
                
                  (1) Sections 382.037 and 382.038 of the Texas Health and Safety Code;
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  (2) Section 2 Chapter 88, General Laws, Acts of the 41st legislature, 2nd called session, 1929 (Article 6675a-2, Vernon's Texas Civil Statutes);
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  (3) Title 116, Article 6675b-4, 6675b-4A, and 6675b-4B;
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  (4) Section 141(d), and section 142(h), Uniform Act Regulating Traffic on Highways (Article 6701d, Vernon's Civil Statutes);
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  (5) Section 4.202, County Road and Bridge Act (Article 6702-1, Vernon's Texas Civil Statutes). Signed by the Governor on 1/8/93, effective 08/30/93
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  Texas Health and Safety Code (Vernon 1990), the Texas Clean Air Act, sections 382.017, 382.037, 382.038, effective September 1, 1991
                  11/12/93 and 3/09/94
                  8/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  Order No. 93-23, as adopted November 10, 1993, and Order No. 94-02 as adopted February 16, 1994
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  Texas Civil Statutes, Articles 6675a-1 to 6675b-2 and 6687-1. (Vernon 1993)
                  11/12/93 and 03/09/94
                  08/22/94, 59 FR 43046
                  Ref 52.2299(c)(87).
                
                
                  
                  Texas Portable Fuel Container State Implementation Plan
                  All Affected 1997 Eight-Hour Ozone Standard Nonattainment And Near Nonattainment Areas In The State Of Texas
                  3/4/2010
                  2/24/2011, 76 FR 10249
                
              
              
                EPA Approved Nonregulatory Provisions and Quasi-Regulatory Measures in the Texas SIP
                
                  Name of SIP provision
                  Applicable geographic or nonattainment area
                  State submittal/effective date
                  EPA approval date
                  Comments
                
                
                  Public Hearings
                  Statewide
                  2/8/72
                  05/31/72, 37 FR 10895
                  Ref 52.2299(c)(1).
                
                
                  HydroCarbon Emission Data
                  Statewide
                  5/2/72
                  05/31/72, 37 FR 10895
                  Ref 52.2299(c)(2).
                
                
                  Source Surveillance
                  Statewide
                  5/3/72
                  5/31/72, 37 FR 10895
                  Ref 52.2299(c)(2).
                
                
                  Minor Revisions
                  Statewide
                  07/31/72
                  10/28/72, 37 FR 23092
                  Ref 52.2299(c)(4).
                
                
                  Attainment Date Corrections
                  Statewide
                  11/10/72
                  2/8/73, 38 FR 03600
                  Ref 52.2299(c)(6).
                
                
                  Classification Revisions for PM, SOx, and CO
                  Statewide
                  03/21/75
                  4/18/77, 42 FR 20131
                  Ref 52.2299(c)(9).
                
                
                  Administrative Revisions
                  Statewide
                   
                  4/20/77, 42 FR 20463
                  Ref 52.2299(c)(11).
                
                
                  Air Quality Surveillance Plan
                  Statewide
                  08/02/76
                  4/18/77, 42 FR 20131
                  Ref 52.2299(c)(12).
                
                
                  Air Quality Surveillance Plan
                  Statewide
                  08/12/77
                  3/7/78, 43 FR 09276
                  Ref 52.2299(c)(13).
                
                
                  Administrative Revisions to Section X
                  Statewide
                  
                  7/6/77, 42 FR 34518
                  Ref 52.2299(c)(14).
                
                
                  Administrative Revisions to Section IX
                  Statewide
                  08/14/78
                  4/11/79, 44 FR 21644
                  Ref 52.2299(c)(16).
                
                
                  Board Order No. 78-6
                  Corpus Christi, TX
                  07/24/78
                  09/24/79, 44 FR 55005
                  Ref 52.2299(c)(17) (see 52.2275)
                
                
                  Draft inspection/mainte- nance legislation and study schedule
                  Harris County
                  4/13/79
                  12/18/79, 44 FR 74831
                  Ref 52.2299(c)(18).
                
                
                  Adopted inspection/maintenance legislation and administrative revisions
                  Harris County
                  08/09/79
                  12/19/79, 44 FR 74831
                  Ref 52.2299(c)(19).
                
                
                  Plan Revisions (Part D requirements)
                  Statewide
                  4/13/79
                  03/25/80, 45 FR 19244
                  Ref 52.2299(c)(20).
                
                
                  Administrative Revisions to Transportation Control
                  Statewide
                  08/09/79
                  03/25/80, 45 FR 19244
                  Ref 52.2299(c)(21).
                
                
                  Transportation Control Measures for Harris County
                  Harris County
                  12/28/79
                  08/06/80, 45 FR 52148
                  Ref 52.2299(c)(24).
                
                
                  Board Order No. 78-8
                  General Portland, Inc., New Braunfels, Comal County, TX
                  09/13/78
                  08/28/81, 46 FR 43425
                  Ref 52.2299(c)(26). (See 52.2276).
                
                
                  Administrative Revision to Section I
                  Statewide
                  07/23/81
                  11/13/81, 46 FR 55970
                  Ref 52.2299(c)(28).
                
                
                  Administrative Revision to Section V
                  Statewide
                  07/23/81
                  12/15/81, 46 FR 61125
                  Ref 52.2299(c)(29).
                
                
                  Plan Revisions for Intergovernmental Consultation and Composition
                  Statewide
                  4/13/79
                  03/29/82, 47 FR 13143
                  Ref 52.2299(c)(32).
                
                
                  Texas Lead SIP and Board Order No. 82-11
                  Statewide excluding Dallas and El Paso areas
                  06/12/80
                  10/4/83, 48 FR 45248
                  Ref 52.2299(c)(41).
                
                
                  Texas Air Pollution Emergency Episode Contingency Plan
                  Statewide
                  05/18/82
                  10/07/82, 47 FR 44261
                  Ref 52.2299(c)(42).
                
                
                  Administrative Revision to Section XII
                  Statewide
                  07/06/82
                  10/25/82, 47 FR 47247
                  Ref 52.2299(c)(47).
                
                
                  Administrative Revision to Section III
                  N/A
                  08/17/82
                  03/31/83, 48 FR 13428
                  Ref 52.2299(c)(51).
                
                
                  Administrative Revision to Section IX
                  Statewide
                  06/22/83
                  11/07/83, 48 FR 51153
                  Ref 52.2299(c)(52).
                
                
                  
                  Lead Plan for Dallas County, TX
                  Dallas County, TX
                  4/6/84
                  08/15/84, 49 FR 32580
                  Ref 52.2299(c)(54).
                
                
                  Revisions to Lead Plan for Dallas County, TX
                  Dallas County, TX
                  07/16/84
                  08/15/84, 49 FR 32580
                  Ref 52.2299(c)(55).
                
                
                  Lead Plan for El Paso County
                  El Paso County, TX
                  06/20/84
                  08/13/84, 49 FR 32190
                  Ref 52.2299(c)(56).
                
                
                  Alternative Emission Control Plan for Exxon Baytown Refinery
                  Baytown, TX
                  03/18/83
                  07/10/85, 50 FR 26992
                  Ref 52.2299(c)(60) (Board Order No. 83-2).
                
                
                  Plan for Ozone Attainment in Harris County
                  Harris County, TX
                  12/09/82, 1/3/84, 03/18/85
                  06/26/85, 50 FR 26362
                  Ref 52.2299(c)(61).
                
                
                  Alternative Emission Reduction Plan for Continental Can Company, Longview, TX
                  Gregg County, (Longview), TX
                  07/25/85
                  05/05/89, 54 FR 19373
                  Ref 52.2299(c)(64).
                
                
                  Revision to Lead Plan for El Paso County and Board Order No. 87-14
                  El Paso County, TX
                  10/26/87
                  05/06/88, 53 FR 16263
                  Ref 52.2299(c)(65).
                
                
                  Ozone Attainment Plan for Dallas and Tarrant Counties
                  Dallas and Tarrant Counties, TX
                  09/30/85 and 12/21/87
                  02/09/89, 54 FR 06287
                  Ref 52.2299(c)(66).
                
                
                  Vehicle Inspection and Maintenance
                  Dallas-Fort Worth, El Paso County and Houston-Galveston-Brazoria
                  6/11/2015
                  10/7/2016, 81 FR 69684
                
                
                  VIMTCM, Appendix AK, Portions 1 through 6
                  Dallas and Tarrant Counties, TX
                  12/18/87
                  02/09/89, 54 FR 06287
                  Ref 52.2299(c)(66).
                
                
                  VIMTCM, Appendix AM, Sections 1, 2, and 3
                  Dallas and Tarrant Counties, TX
                  12/18/87
                  02/09/89, 54 FR 06287
                  Ref 52.2299(c)(66).
                
                
                  VIMTCM, Appendix AN
                  Dallas and Tarrant Counties, TX
                  12/18/87
                  02/09/89, 54 FR 06287
                  Ref 52.2299(c)(66).
                
                
                  Part II of the Visibility Protection Plan and Board Order No. 87-15
                  Big Bend and Guadalupe Mountain National Parks
                  09/18/87
                  02/23/89, 54 FR 07770
                  Ref 52.2299(c)(67).
                
                
                  Alternative Emission Reduction Plan (Bubble) for E.I. DuPont de Nemours & Company's Sabine River Works, Orange, TX
                  Orange County, TX
                  03/12/82
                  4/13/90
                  Ref 52.2299(c)(70).
                
                
                  Revisions to Texas Air Pollution Episode Contingency Plan
                  Statewide
                  10/02/87
                  09/06/90, 55 FR 36634
                  Ref 52.2299(c)(71).
                
                
                  Revisions to Ozone Attainment Plan for Dallas and Tarrant Counties
                  Dallas and Tarrant Counties, TX
                  03/05/90
                  08/03/90, 55 FR 31587
                  Ref 52.2299(c)(72).
                
                
                  Revisions for Prevention of Significant Deterioration and Board Orders No. 85-07, 87-09, and 88-08
                  Statewide
                  12/11/85, 10/26/87,9/29/88
                  
                  06/4/92, 57 FR 28098
                  Ref 52.2299(c)(73).For Board Order 87-09, the provisions at paragraphs 7(a) and 7(b) have been replaced by EPA's SIP-approval of 30 TAC 39.411(f)(8)(A) and 39.605(1)(D). See 1/6/14, 79 FR 551
                  
                
                
                  Board Order No. 90-07
                  Tarrant County
                  06/22/90
                  10/12/90, 55 FR 41525
                  Ref 52.2299(c)(74).
                
                
                  Board Order No. 92-19
                  Statewide
                  09/18/92
                  08/30/93, 58 FR 45457
                  Ref 52.2299(c)(76).
                
                
                  Revision for Prevention of Significant Deterioration and Board Order No. 90-13
                  Statewide
                  12/14/90
                  09/09/94, 59 FR 46557
                  Ref 52.2299(c)(78).
                
                
                  
                  Revision addressing PM-10 nonattainment area requirements for El Paso and Board Orders 89-03 and 91-15
                  El Paso, TX
                  11/05/91
                  1/18/94, 59 FR 02535
                  Ref 52.2299(c)(79).
                
                
                  City of El Paso, TX, Ordinance, Title 9
                  El Paso, TX
                  12/11/90
                  1/18/94, 59 FR 02535
                  Ref 52.2299(c)(79).
                
                
                  Board Order No. 92-16
                  Ozone nonattainment areas
                  10/16/92
                  4/15/94, 59 FR 17943
                  Ref 52.2299(c)(81).
                
                
                  Board Order No. 92-20
                  Ozone nonattainment areas
                  08/20/92
                  08/26/94, 59 FR 44039
                  Ref 52.2299(c)(82).
                
                
                  Revision for the El Paso CO nonattainment area and Board Order No. 92-15
                  El Paso County, TX
                  09/18/92
                  09/12/94, 59 FR 46766
                  Ref 52.2299(c)(84).
                
                
                  Small Business Stationary Source Technical and Environmental Compliance Assistance Program
                  Statewide
                  11/13/92
                  08/19/94, 59 FR 42759
                  Ref 52.2299(c)(85).
                
                
                  Board Order No. 92-22
                  Statewide
                  11/06/92
                  08/19/94, 59 FR 42759
                  Ref 52.2299(c)(85).
                
                
                  Board Order No. 92-04
                  N/A
                  5/8/92
                  3/7/95, 60 FR 12438
                  Ref 52.2299(c)(88).
                
                
                  Board Order No. 92-16
                  N/A
                  10/16/92
                  3/7/95, 60 FR 12438
                  Ref 52.2299(c)(88).
                
                
                  Revision to Modify SLAMS and NAMS Monitoring Systems and Board Order No. 93-24
                  Statewide
                  11/10/93
                  10/4/94, 59 FR 50504
                  Ref 52.2299(c)(90).
                
                
                  Employer Trip Reduction Program and Board Order No. 92-14
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery, and Waller Counties
                  11/13/92
                  03/07/95, 60 FR 12442
                  Ref 52.2299(c)(91).
                
                
                  Revision limiting SO2 by agreed orders 94-09 through 94-22
                  Certain Nonpermitted facilities in Harris County
                  08/03/94
                  03/06/95, 60 FR 12125
                  Ref 52.2299(c)(93).
                
                
                  Revision addressing visible emissions with Board Orders 89-03, 90-12, 92-19, and 93-06
                  Statewide
                  08/21/89, 1/29/91, 10/15/92, and 8/4/93
                  05/8/96, 61 FR 20732
                  Ref 52.2299(c)(94).
                
                
                  Alternative Emission Reduction (Bubble) for Shell Oil Company's Deer Park manufacturing complex
                  Deer Park, TX
                  07/26/93
                  06/19/95, 60 FR 31915
                  Ref 52.2299(c)(95).
                
                
                  Transportation Conformity and Board Order No. 94-40
                  Areas designated nonattainment and areas subject to a maintenance plan
                  10/12/94
                  11/8/95, 60 FR 56244
                  Ref 52.2299(c)(96).
                
                
                  Revision to Permitting Regulations and Board Orders No. 85-07, 87-09, 87-17, 88-08, 89-06, 90-05, 91-10, 92-06, 92-18, and 93-17
                  Statewide
                  07/26/85, 07/17/87, 12/18/87, 07/15/88, 08/11/89, 05/18/90, 09/20/91, 5/8/92, 10/16/92, 08/16/93
                  09/27/95, 60 FR 49781
                  Ref 52.2299(c)(97).
                
                
                  VOC RACT Negative Declarations
                  Beaumont/Port Arthur, Dallas/Fort Worth, El Paso, Houston/Galveston
                  1/10/96
                  10/30/96, 61 FR 55894
                  Ref 52.2299(c)(103).
                
                
                  VOC RACT Negative Declaration for SOCMI Batch Processing Source Category
                  El Paso
                  1/10/96
                  6/7/07, 72 FR 31457.
                
                
                  
                  Alternate Control Strategy for Bell Helicopter Textron, Inc.
                  Ft Worth, TX, Plant 1 facility
                  4/18/96
                  05/30/97, 62 FR 29297
                  Ref 52.2299(c)(100).
                
                
                  Revisions to the Plan concerning Sulfur Dioxide in Milam County
                  Rockdale, TX
                  10/15/92 and 09/20/95
                  09/30/97, 61 FR 49685
                  Ref 52.2299(c)(101).
                
                
                  TNRCC Order No. 93-20, 94-06, 94-26, 94-0676-SIP
                  The four ozone nonattainment areas in TX
                  11/10/93, 5/4/94, 07/13/94, 11/9/94
                  05/22/97, 62 FR 27964
                  Ref 52.2299(c)(104).
                
                
                  15% ROP Plan
                  Beaumont/Port Arthur ozone nonattainment area
                  08/09/96
                  2/10/98, 63 FR 6659
                  Ref 52.2299(c)(107).
                
                
                  15% ROP Plan
                  Dallas/Ft Worth, El Paso, and Houston/Galveston ozone nonattainment areas
                  8/9/96
                  11/10/98, 63 FR 62943
                  Ref 52.2299(c)(113) See also 52.2309.
                
                
                  Lead Maintenance Plan for Gould National Battery, Incorporated
                  Collin County
                  08/31/99
                  10/13/99, 64 FR 55425
                  Ref. 59 FR 60905 (11/29/94).
                
                
                  Post 96 Rate of Progress Plan
                  Houston, Texas
                  5/19/98
                  4/25/01 66 FR 20750
                  Originally submitted 11/9/94 and revised 8/9/96.
                
                
                  Contingency Measures
                  Houston, Texas
                  5/19/98
                  4/25/01 66 FR 20751
                  Originally submitted 11/9/94 and revised 8/9/96.
                
                
                  Post 96 Rate of Progress Plan
                  Houston, Texas
                  5/19/98
                  4/25/01 66 FR 20750
                  Originally submitted 11/9/94 and revised 8/9/96.
                
                
                  Contingency Measures
                  Houston, Texas
                  5/19/98
                  4/25/01 66 FR 20751
                  Originally submitted 11/9/94 and revised 8/9/96.
                
                
                  Attainment Demonstration for the 1-hour Ozone NAAQS
                  Houston/Galveston, TX
                  
                    1 12/09/00
                  11/14/01, 66 FR 57195
                
                
                  Speed Limit Reduction
                  Houston/Galveston, TX
                  9/26/02
                  11/14/02, 67 FR 68944
                  Section 6.3.12
                
                
                  Voluntary Mobile Emissions Program
                  Houston/Galveston, TX
                  9/26/02
                  11/14/02, 67 FR 68944
                
                
                  Texas Senate Bill 5
                  Houston/Galveston, TX
                  9/26/00
                  11/14/01, 66 FR 57195
                
                
                  Transportation Control Measures Appendix I
                  Houston/Galveston, TX
                  12/09/00
                  11/14/01, 66 FR 57195
                
                
                  Commitment to Mid-course review
                  Houston/Galveston, TX
                  4/19/01
                  11/14/01, 66 FR 57195
                
                
                  Table 7.1-1 Enforceable Commitments
                  Houston/Galveston, TX
                  9/26/01
                  11/14/01, 66 FR 57195
                
                
                  15% Rate of Progress Plan
                  Houston/Galveston, TX
                  12/09/00
                  11/14/01, 66 FR 57195
                
                
                  Revisions to the 1990 Base Year Inventory
                  Houston/Galveston, TX
                  12/09/00
                  11/14/01, 66 FR 57195
                
                
                  Reasonably Available Control Measure Analysis
                  Houston/Galveston, TX
                  9/26/01
                  11/14/01, 66 FR 57195
                
                
                  Memorandum of Agreement between TNRCC and Houston Airport System
                  Houston/Galveston Area Ozone Nonattainment Area
                  10/18/2000
                  11/14/01, 66 FR 57222
                  HGA, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Vehicle Miles Traveled Offset Plan
                  Houston/Galveston Ozone nonattainment area
                  05/09/00
                  11/14/01, 66 FR 57251
                  Originally submitted 11/12/93 and revised 11/06/94, 8/25/97, and 05/17/00.
                
                
                  Memorandum of Agreement between TNRCC and the City of Dallas, Texas
                  Dallas/Fort Worth Ozone Nonattainment Area.
                  5/23/01
                  4/22/02, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Memorandum of Agreement between TNRCC and the City of Fort Worth, Texas
                  Dallas/Fort Worth Ozone Nonattainment Area.
                  5/23/01
                  4/22/02, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  
                  Memorandum of Agreement between TNRCC and the D/FW International Airport Board, Texas
                  Dallas/Fort Worth Ozone Nonattainment Area.
                  5/23/01
                  4/22/02, 67 FR 19516
                  DFW, Texas 1-hour ozone standard attainment demonstrations.
                
                
                  Transportation Control Measures SIP Revision
                  All Nonattainment and Maintenance Areas
                  5/9/2000
                  12/5/2002, 67 FR 72382
                  Chapter 1. Introduction, Chapter 2. General, and Chapter 3. Criteria and Procedures.
                
                
                  Section 179B Demonstration of Attainment for Carbon Monoxide for El Paso
                  El Paso CO nonattainment area
                  09/27/95
                  07/02/03, 68 FR 39460
                  Supplemented 02/11/98.
                
                
                  Carbon Monoxide On-Road Emissions Budget for Conformity
                  El Paso CO nonattainment area
                  09/27/95
                  07/02/03
                
                
                  Contingency Measure for El Paso Carbon Monoxide Area
                  El Paso CO nonattainment area
                  09/27/95
                  07/02/03, 68 FR 39460
                
                
                  Section 179B Attainment Demonstration Report
                  El Paso ozone nonattainment area
                  10/03/94
                  6/10/04
                  Approval includes a revision submitted 08/09/96.
                
                
                  Deferral of the post 1996 RFP
                  El Paso ozone nonattainment area
                  
                  6/10/04
                
                
                  Enforceable commitment to conduct additional modeling for the area as new data become available. This modeling effort will be conducted under the auspices of the 1983 La Paz Agreement between the United States and Mexico
                  El Paso ozone nonattainment area
                  10/03/94
                  6/10/04
                
                
                  VOC and NOX Motor Vehicle Emissions Budget for Conformity
                  El Paso ozone nonattainment area
                  12/11/97
                  6/10/04
                
                
                  Second 10-year maintenance plan for Victoria County
                  Victoria
                  2/5/03
                  1/3/05, 70 FR 22
                
                
                  Post 1999 Rate of Progress Plan
                  Houston/Galveston, TX
                  11/16/04
                  2/14/05, 70 FR 7407
                
                
                  Revisions to the 1990 Base Year Inventory
                  Houston/Galveston, TX
                  11/16/04
                  2/14/05, 70 FR 7407
                
                
                  Approval of the Post-1996 Rate-of-Progress Plan and Motor Vehicle Emission Budgets
                  Dallas-Fort Worth
                  10/25/1999
                  3/28/05, 70 FR 15592
                
                
                  Adjustments to the 1990 base year emissions inventory
                  Dallas-Fort Worth
                  10/25/1999
                  3/28/05, 70 FR 15592
                
                
                  Approval of the 15% Rate of Progress Plan and the Motor Vehicle Emissions Budget
                  Dallas-Fort Worth
                  9/8/1996
                  4/12/2005, 70 FR 18993
                
                
                  
                  Memorandum of Agreement between Texas Council on Environmental Quality and the North Central Texas Council of Governments Providing Emissions Offsets to Dallas Fort Worth International Airport
                  Dallas-Fort Worth
                  1/14/04
                  4/22/05, 70 FR 20816
                
                
                  Clean Air Action Plan, 8-hour ozone standard attainment demonstration, and Transportation Emission Reduction Measures (TERMs) for the Austin EAC area
                  Bastrop, Caldwell, Hays, Travis and Williamson Counties, TX
                  12/06/04
                  8/19/05, 70 FR 48640
                
                
                  Clean Air Action Plan and 8-hour ozone standard attainment demonstration for the Northeast Texas Early Action Compact area
                  Gregg, Harrison, Rusk, Smith and Upshur Counties, TX
                  12/06/04
                  8/19/05, 70 FR 48642
                
                
                  Clean Air Plan, 8-hour ozone standard attainment demonstration and Transportation Emission Reduction Measures (TERMs) for the San Antonio EAC area
                  Bexar, Comal, Guadalupe, and Wilson Counties, TX
                  12/06/04
                  8/22/05, 70 FR 48877
                
                
                  Voluntary Mobile Emission Program
                  Dallas/Fort Worth, TX
                  4/25/00
                  8/26/05, 70 FR 50208
                
                
                  Dallas—Fort Worth SIP, Appendix G; Transportation Control Measures in the Dallas/Fort Worth Ozone Nonattainment Area
                  Dallas/Fort Worth Ozone Nonattainment Area
                  1/14/04
                  09/27/05, 70 FR 56374
                
                
                  Approval of the Speed Limits Local Initiative Measure in the DFW nine county area. Affected counties are Dallas, Tarrant, Collin, Denton, Parker, Johnson, Ellis, Kaufman, Rockwall
                  Dallas-Fort Worth
                  9/16/2010
                  1/9/2014, 79 FR 1596
                  Recategorized as a Transportation Control Measure.
                
                
                  Memorandum of Understanding Between the Texas Department of Transportation and the Texas Natural Resource Conservation Commission
                  Statewide
                  08/15/02
                  12/12/2005, 70 FR 73380
                
                
                  Post 1996 Rate of Progress Plan
                  Beaumont/Port Arthur, TX
                  11/16/04
                  2/22/06, 71 FR 8965
                
                
                  Revisions to the 1990 Base Year Inventory
                  Beaumont/Port Arthur, TX
                  11/16/04
                  2/22/06, 71 FR 8965
                
                
                  
                  Attainment Demonstration for Houston/Galveston/Brazoria (HGB) One-hour Ozone Nonattainment Area Adopting Strategy Based on NOX and Point Source Highly-Reactive VOC Emission Reductions
                  Houston/Galveston, TX
                  12/1/04
                  09/06/06, 71 FR 52670
                
                
                  Texas Clean Air Interstate Rule Nitrogen Oxides Annual Trading Program Abbreviated SIP Revision
                  Statewide
                  07/12/06
                  07/30/07, 72 FR 41453
                  Only CAIR Phase I NOX Annual and CSP Allocations approved into SIP.
                
                
                  2002 Emissions Inventory
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  4/27/05
                  8/15/2008, 73 FR 47835
                
                
                  Energy Efficiency Measures
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  4/27/05
                  8/15/2008, 73 FR 47835
                
                
                  El Paso County Carbon Monoxide Maintenance Plan
                  El Paso, TX
                  2/13/08
                  8/4/08, 73 FR 45162
                
                
                  Dallas-Fort Worth 1997 8-hour ozone Attainment Demonstration SIP and its 2009 attainment MVEBs, RACM demonstration, and Failure-to-Attain Contingency Measures Plan
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  May 23, 2007, November 7, 2008
                  January 14, 2009, 74 FR 1903
                  Conditional Approval.
                
                
                  Transportation Control Measures
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  May 23, 2007
                  January 14, 2009, 74 FR 1903
                
                
                  VMEP
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  May 23, 2007
                  January 14, 2009, 74 FR 1903
                
                
                  VOC RACT finding for the 1-hour ozone NAAQS and the 1997 8-hour ozone NAAQS
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  May 23, 2007
                  January 14, 2009, 74 FR 1903
                
                
                  El Paso County 1997 8-Hour Ozone Maintenance Plan
                  El Paso, TX
                  1/11/06
                  1/15/09, 74 FR 2387
                
                
                  Approval of the 1997 8-hour Ozone 15% Reasonable Further Progress Plan, and 2008 RFP Motor Vehicle Emission Budgets
                  Dallas/Fort Worth, TX
                  05/23/07
                  10/7/08, 73 FR 58475
                
                
                  Revised 2002 Base Year Emissions Inventory
                  Dallas/Fort Worth, TX
                  05/23/07
                  10/7/08, 73 FR 58475
                
                
                  
                  Approval of the 1997 8-hour Ozone 15% Reasonable Further Progress Plan, and 2008 RFP Motor Vehicle Emission Budgets
                  Houston-Galveston-Brazoria, TX
                  5/23/07
                  4/22/09, 74 FR 18298
                
                
                  2002 Base Year Emissions Inventory
                  Houston-Galveston-Brazoria, TX
                  5/23/07
                  4/22/09, 74 FR 18298
                
                
                  VOC and NOX RACT demonstration for the 1-hour ozone NAAQS
                  Beaumont/Port Arthur Area: Hardin, Jefferson, and Orange Counties
                  9/28/2005
                  7/10/2009, 74 FR 33146
                
                
                  Redesignation Request for the 1997 8-hour Ozone NAAQS (Hardin, Jefferson, and Orange Counties)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  Determination of Attainment for the 1-hour Ozone NAAQS (Hardin, Jefferson, and Orange Counties)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  2002 Base Year Emissions Inventory(1997 8-hour Ozone NAAQS)
                  
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  Texas Clean-Fuel Vehicle Program Equivalency Demonstration (1-hour Ozone NAAQS)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  Substitute Control Measures for the SIP-Approved Failure-to-attain Contingency Measures (1-hour Ozone NAAQS)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  Post 1996 Rate of Progress Plan Contingency Measures (1-hour Ozone NAAQS)
                  Beaumont/Port Arthur, TX
                  11/16/2004
                  10/20/2010, 75 FR 64675
                
                
                  Maintenance Plan (1997 8-hour Ozone NAAQS, CAA Section 175A)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  2021 Motor Vehicle Emissions Budget (1997 8-hour Ozone NAAQS)
                  Beaumont/Port Arthur, TX
                  12/10/2008
                  10/20/2010, 75 FR 64675
                
                
                  Infrastructure and Interstate Transport for the 1997 Ozone and the 1997 and 2006 PM2.5 NAAQS.
                  Statewide
                  12/12/2007, 3/11/2008, 4/4/2008, 5/1/2008, 11/23/2009
                  12/28/2011, 76 FR 81371

                  Approval for CAA elements 110(a)(2)(A), (B), (E), (F), (G), (H), (K), (L), and (M). Full approval for CAA elements 110(a)(2)(C), (D)(i)(II), (D)(ii) and (J) with approval of the GHG PSD revision (11/10/2014, 79 FR66626). 1997 and 2006 PM2.5 element D(i)(I) approved 5/14/2018, 83 FR 22208. 1997 ozone element D(i)(I) approved 12/6/2018, 83 FR 62720
                
                
                  
                  Letter of explanation and interpretation of the Texas SIP for NSR Reform
                  Statewide
                  5/3/2012
                  10/25/2012, 77 FR 65119
                  Letter dated 5/3/2012 from TCEQ to EPA explains and clarifies TCEQ's interpretation of section 116.12(22); and section 116.186(a), (b)(9), and (c)(2).
                
                
                  On-Road Mobile Source Emissions Inventory and Motor Vehicle Emissions Budget Update
                  Beaumont/Port Arthur, TX
                  12/10/2012
                  2/4/2013, 78 FR 7673
                  MOVES update to motor vehicle emissions budgets.
                
                
                  Voluntary Mobile Emission Reduction Program (VMEP)
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  June 13, 2007
                  4/2/13, 78 FR 19599
                
                
                  NOX RACT finding for the 1997 8-hour ozone NAAQS
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  April 6, 2010
                  4/2/13, 78 FR 19599
                
                
                  VOC RACT finding for the 1997 8-hour ozone NAAQS
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  April 6, 2010
                  4/2/13, 78 FR 19599
                  For selected categories.
                
                
                  Victoria County 1997 8-Hour Ozone Maintenance Plan
                  Victoria, TX
                  7/28/2010
                  8/8/2013, 78 FR 48318
                
                
                  Reasonable Further Progress Plan (RFP), RFP Contingency Measures
                  Houston-Galveston-Brazoria, TX
                  4/1/2010, 5/6/2013, 79 FR 51
                
                
                  RFP Motor Vehicle Emission Budgets (2008, 2011, 2014, 2017 and 2018)
                  Houston-Galveston-Brazoria, TX
                  5/6/2013, 79 FR 51
                
                
                  Vehicle miles traveled offset analysis
                  Houston-Galveston-Brazoria, TX
                  5/6/2013, 79 FR 51
                
                
                  Houston-Galveston-Brazoria 1997 8-hour Ozone NAAQS Attainment Demonstration SIP and its MECT and HECT air pollution control program revisions, VMEP measures and TCMs, 2018 MVEB, RACM demonstration, and Failure to attain contingency measure plan
                  Houston-Galveston-Brazoria, TX
                  4/6/20105/6/2013
                  
                  1/2/2014, 79 FR 57
                
                
                  Stage II Vapor Recovery Program SIP
                  Statewide
                  10/9/2013
                  3/17/14, 79 FR 14611
                
                
                  
                  VOC RACT negative declaration for Fiberglass Boat Manufacturing Materials, Leather Tanning and Finishing, Surface Coating for Flat Wood Paneling, Letterpress Printing, Automobile and Light-Duty Truck Assembly Coating, Rubber Tire Manufacturing, and Vegetable Oil Manufacturing Operations
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  April 6, 2010.
                
                
                  VOC RACT finding for the 1997 8-hour ozone NAAQS, except for the 2006-2010 EPA-issued CTG series
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  April 6, 2010
                  4/15/14, 79 FR 21144
                
                
                  Flexible Permits Interpretative Letter from the TCEQ
                  Statewide
                  December 9, 2013
                  7/14/201479 FR 40666
                  
                  Clarifies how the TCEQ implements the rules regarding (1) Director discretion; (2) BACT; (3) changes made by Standard Permits or Permits by Rule; (4) compliance with permit and permit application; and (5) start-up and shutdown emissions to ensure compliance with CAA requirements.
                
                
                  Vehicle Inspection and Maintenance
                  Dallas-Fort Worth, El Paso County and Houston-Galveston-Brazoria
                  6/11/2015
                  10/7/2016, 81 FR 69684
                
                
                  VOC RACT finding for Lithographic Printing under the 1997 8-hour ozone NAAQS, including the 2006 EPA-issued CTG
                  Houston-Galveston-Brazoria (Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX)
                  4/6/2010
                  8/4/2014, 79 FR 45106
                  HGB as Severe.
                
                
                  VOC RACT finding for Lithographic Printing under the 1997 8-hour ozone NAAQS, including the 2006 EPA-issued CTG
                  Dallas-Fort Worth (Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall, and Tarrant Counties, TX)
                  4/6/2010
                  8/4/2014, 79 FR 45106
                  DFW as Moderate and Serious.
                
                
                  Conformity with the National Ambient Air Quality Standards
                  Statewide
                  10/28/2011
                  7/18/2014, 79 FR 41908
                  The General Conformity SIP is removed from the Texas SIP; the federal rules at 40 CFR Part 93, subpart B apply now.
                
                
                  
                  Commitment Letter from the TCEQ regarding regulation of PSD pollutants into the future
                  Statewide
                  December 2, 2013
                  11/10/2014, 79 FR 66626
                  Clarifies that the TCEQ has the authority under the Texas Clean Air Act to apply the Texas PSD program to all pollutants newly subject to regulation, including non-NAAQS pollutants into the future.
                
                
                  Clarification Letter from the TCEQ regarding authority to administer EPA issued GHG PSD permits
                  Statewide
                  January 13, 2014
                  11/10/2014, 79 FR 66626
                  Clarifies that the TCEQ has the general authority to administer EPA issued GHG PSD permits. Also clarifies that the TCEQ has authority to process and issue any and all subsequent PSD actions relating to EPA issued GHG PSD permits.
                
                
                  Clarification Letter from the TCEQ regarding Judicial Review for PSD Permits
                  Statewide
                  May 30, 2014
                  11/10/2014, 79 FR 66626
                  Clarifies the judicial review process for Texas PSD permits.
                
                
                  Failure-to-Attain Contingency Measures Plan
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  3/10/2010
                  11/12/2014, 79 FR 67071]
                
                
                  Reasonable Further Progress Plan (RFP), RFP Contingency Measures, RFP Motor Vehicle Emission Budgets for 2011 and 2012, and Revised 2002 Base Year Emissions Inventory
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  12/7/2011
                  11/12/2014, 79 FR 67071]
                
                
                  Enhanced Ambient Monitoring and the Clean-fuel Fleet Programs
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  12/7/2011
                  11/12/2014, 79 FR 67071]
                  
                
                
                  DFW nine-county area ESL TCM to traffic signalization TCMs
                  Dallas-Fort Worth: Dallas, Tarrant, Collin, Denton, Parker, Johnson, Ellis, Kaufman and Rockwall Counties
                  9/16/2010
                  1/9/2014, 79 FR 1596
                  DFW ESLs recategorized as TCM 1/9/2014, substituted with traffic signalization TCMs 11/3/2014.
                
                
                  2011 Emissions Inventory for the 2008 Ozone NAAQS
                  Dallas-Fort Worth and Houston-Galveston-Brazoria Ozone Nonattainment Areas
                  7/16/2014
                  2/20/2015, 80 FR 9204
                
                
                  NOX RACT finding for the 1997 8-hour ozone NAAQS
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, and Rockwall Counties, TX
                  1/17/12
                  3/27/15, 80 FR 16291
                  DFW as Moderate and Serious.
                
                
                  
                  VOC RACT finding of negative declaration for Fiberglass Boat Manufacturing Materials, Ship Building and Ship Repair Coating, Leather Tanning and Finishing, Surface Coating for Flat Wood Paneling, Vegetable Oil Manufacturing, Letterpress Printing, Plywood Veneer Dryers, Rubber Tire Manufacturing, and Batch Processes Operations
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, and Rockwall Counties, TX
                  1/17/12
                  3/27/15, 80 FR 16291
                  DFW as Moderate and Serious.
                
                
                  VOC RACT finding for all sectors under the 1997 8-hour ozone NAAQS, including the 2006-2008 EPA-issued CTG series and non-CTG major sources
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, and Rockwall Counties, TX
                  1/17/12
                  3/27/15, 80 FR 16291
                  DFW as Moderate and Serious.
                
                
                  VOC RACT finding for all sectors under the 1997 8-hour ozone NAAQS, including the 2006-2008 EPA-issued CTG series and non-CTG major sources
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  1/17/12
                  3/27/15, 80 FR 16291
                  HGB as Severe.
                
                
                  Revision to El Paso PM10 Attainment Demonstration SIP (dust control contingency measures)
                  El Paso, TX
                  3/7/2012
                  12/14/2015, 80 FR 77254
                
                
                  
                  Texas Regional Haze SIP
                  Statewide
                  3/19/2009
                  1/5/2016, 81 FR 350
                  The following sections are not approved as part of the SIP: The reasonable progress four-factor analysis, reasonable progress goals and the calculation of the emission reductions needed to achieve the uniform rates of progress for the Guadalupe Mountains and Big Bend; calculation of natural visibility conditions; calculation of the number of deciviews by which baseline conditions exceed natural visibility conditions; long-term strategy consultations with Oklahoma; Texas securing its share of reductions necessary to achieve the reasonable progress goals at Big Bend, the Guadalupe Mountains, and the Wichita Mountains; technical basis for its long-term strategy and emission limitations and schedules for compliance to achieve the RPGs for Big Bend, the Guadalupe Mountains and Wichita Mountains.
                
                
                  Infrastructure and Transport SIP Revision for the 2010 SO2 NAAQS
                  Statewide
                  5/6/2013
                  1/11/2016, 81 FR 1128
                  Approval for CAA elements 110(a)(2)(A), (B), (C), (D)(i)(II) (PSD portion), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Infrastructure and Interstate Transport for the 2008 Pb NAAQS
                  Statewide
                  9/8/2011, 10/13/2011
                  1/14/2016, 81 FR 1882,
                
                
                  Infrastructure and Transport SIP Revisions for the 2010 Nitrogen Dioxide Standard
                  Statewide
                  12/7/2012
                  9/9/2016, 81 FR 62378
                  Approval for 110(a)(2)(A), (B), (C), (D)(i) (portions pertaining to nonattainment and interference with maintenance), D(ii), (E), (F), (G), (H), (K), (L) and (M). Approval for 110(a)(2)(J) on 10/7/2016, 81 FR 69684
                
                
                  
                  Infrastructure and Transport SIP Revisions for the 2008 Ozone Standard
                  Statewide
                  12/13/2012
                  9/9/2016, 81 FR 62375
                  Approval for 110(a)(2)(A), (B), (C), (D)(i) (portion pertaining to PSD), D(ii), (E), (F), (G), (H), (K), (L) and (M). Approval for 110(a)(2)(J) 10/7/2016, 81 FR 69684
                
                
                  Revisions to the State Implementation Plan (SIP) Concerning the Qualified Facility Program as Authorized by Senate Bill 1126
                  Statewide
                  9/15/2010
                  9/9/2016, 81 FR 62385
                
                
                  DFW nine-county area US67/IH-35E HOV Lane TCM to traffic signalization TCMs
                  Dallas-Fort Worth: Dallas, Tarrant, Collin, Denton, Parker, Johnson, Ellis, Kaufman and Rockwall Counties
                  8/16/2016
                  11/9/2016, 81 FR 78724
                
                
                  Austin Early Action Compact area Vehicle Inspection and Maintenance
                  Travis and Williamson Counties
                  6/11/2015
                  10/7/2016, 81 FR 69684
                
                
                  DFW Reasonable Further Progress (RFP) Plan, RFP Contingency Measures, RFP Motor Vehicle Emission Budgets for 2017, and Revised 2011 Base Year Emissions Inventory for the 2008 Ozone NAAQS
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall, Tarrant and Wise Counties, TX
                  7/10/2015
                  12/7/2016, 81 FR 88125
                  Supplement submitted on April 22, 2016.
                
                
                  Discrete Emissions Reduction Credits (DERC) SIP
                  Collin, Dallas, Denton, Ellis, Johnson, Kaufman, Parker, Rockwall and Tarrant Counties, TX
                  12/10/2008
                  5/11/2017, 82 FR 21925
                
                
                  Vehicle Inspection and Maintenance, Nonattainment New Source Review and Emission Statement Requirements for the 2008 Ozone NAAQS
                  Houston-Galveston-Brazoria, TX
                  12/29/2016
                  5/15/2017, 82 FR 22294
                
                
                  Vehicle Inspection and Maintenance and Nonattainment New Source Review Requirements for the 2008 Ozone NAAQS
                  Dallas-Fort Worth, TX
                  7/6/2016
                  6/14/2017, 82 FR 27125
                
                
                  Second 10-year Lead maintenance plan for 1978 Lead NAAQS
                  Collin County, TX
                  9/15/2009
                  6/29/2017, 82 FR 29430
                
                
                  Lead Attainment Demonstration for 2008 Lead NAAQS
                  Collin County, TX
                  10/10/2012
                  6/29/2017, 82 FR 29430
                
                
                  Maintenance Plan for 2008 Lead NAAQS
                  Collin County, TX
                  11/02/2016
                  6/29/2017, 82 FR 29430
                
                
                  Second 10-year Carbon Monoxide maintenance plan (limited maintenance plan) for the El Paso CO area
                  El Paso, TX
                  9/21/2016
                  9/8/2017, 82 FR 42457
                
                
                  
                  NOX RACT finding under the 2008 8-Hour ozone NAAQS
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, Rockwall, and Wise Counties, TX
                  07/10/15
                  09/22/17, 82 FR 44322
                  DFW as Moderate and Serious.
                
                
                  NOX RACT finding of negative declarations for nitric acid and adipic acid operations under the 2008 8-Hour ozone NAAQS
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, Rockwall, and Wise Counties, TX
                  07/10/15
                  09/22/17, 82 FR 44322
                  DFW as Moderate and Serious.
                
                
                  Texas Regional Haze BART Requirement for EGUs for PM
                  Statewide
                  3/31/2009
                  10/17/2017, 82 FR 48363
                
                
                  DFW VOC RACT Demonstration
                  DFW 2008 Ozone NAAQS non-attainment area
                  7/10/2015
                  12/21/2017, 82 FR 60547
                
                
                  Infrastructure and Interstate Transport for the 2012 PM2.5 NAAQS
                  Statewide
                  12/1/2015
                  6/5/2018, 83 FR 25922
                  Approval for CAA elements 110(a)(2)(A), (B), (C), (D)(i)(I), (D)(i)(II) (portion pertaining to PSD), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). 6/5/2018, 83 FR 25921
                
                
                  Emission Statement Requirements for the 2008 Ozone NAAQS
                  Dallas-Fort Worth, TX
                  8/21/2018
                  12/4/2018, 83 FR 62470
                
                
                  HGB Area Reasonable Further Progress (RFP) Plan, RFP Contingency Measures, RFP Motor Vehicle Emission Budgets for 2017, and Revised 2011 Base Year Emissions Inventory for the 2008 Ozone NAAQS
                  Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery and Waller Counties, TX
                  12/29/2016
                  2/13/2019, 84 FR 3710
                
                
                  NOX RACT finding under the 2008 8-Hour ozone NAAQS
                  Collin, Dallas, Denton, Tarrant, Ellis, Johnson, Kaufman, Parker, Rockwall, and Wise Counties, TX
                  8/21/2018
                  02/22/19, 84 FR 5602
                  DFW as Moderate and Serious, also converts conditional approval 09/22/17, 82 FR 44322 to full approval.
                
                
                  HGB VOC and NOX RACT Finding, except for the 2016 EPA-issued CTG for the Oil and Natural Gas Industry, EPA-453/B-16-001
                  HGB 2008 Ozone NAAQS non-attainment area
                  12/29/2016
                  4/30/2019, 84 FR 18145
                  Vegetable Oil Mfg category, previously sited under negative declarations for HGB area, is added to RACT determinations.
                
                
                  Infrastructure and Interstate Transport for the 2015 Ozone NAAQS
                  Statewide
                  8/17/2018
                  9/23/2019, 84 FR 49667
                  Approval for CAA elements 110(a)(2)(A), (B), (C), (D)(i)(II) (portion pertaining to PSD), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Houston-Galveston-Brazoria Redesignation Request and Maintenance Plan for the 1-hour and 1997 8-hour Ozone Standards
                  Houston-Galveston-Brazoria, TX
                  12/12/2018
                  2/14/2020, 85 FR 8426
                
                
                  
                  Dallas-Fort Worth Redesignation Request and Maintenance Plan for the 1-hour and 1997 8-hour Ozone Standards
                  Dallas Fort-Worth, TX
                  3/29/2019
                  4/6/2020, 85 FR 19108
                
                
                  1 As revised 9/26/01.
              
              [64 FR 36589, July 7, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2270, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2271
              Classification of regions.
              (a) The Texas plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Abilene-Wichita Falls Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Amarillo-Lubbock Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Austin-Waco Intrastate
                  II
                  III
                  III
                  III
                  I
                
                
                  Brownsville-Laredo Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Corpus Christi-Victoria Intrastate
                  I
                  II
                  III
                  III
                  I
                
                
                  Midland-Odessa-San Angelo Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  Metropolitan Houston-Galveston Intrastate
                  I
                  I
                  III
                  III
                  I
                
                
                  Metropolitan Dallas-Fort Worth Intrastate
                  II
                  III
                  III
                  III
                  I
                
                
                  Metropolitan San Antonio Intrastate
                  II
                  III
                  III
                  III
                  I
                
                
                  Southern Louisiana-Southeast Texas Interstate
                  II
                  I
                  III
                  III
                  I
                
                
                  El Paso-Las Cruces Alamogordo Interstate
                  I
                  IA
                  III
                  I
                  I
                
                
                  Shreveport-Texarkana-Tyler Interstate
                  II
                  III
                  III
                  III
                  III
                
              
              (b) The proposed priority classifications for particulate matter and carbon monoxide submitted by the Governor on March 21, 1975 are disapproved.
              (c) The revision of section II, classification of regions, submitted by the Texas Air Control Board with the semiannual in 1975 is disapproved.
              [37 FR 10895, May 31, 1972, as amended at 39 FR 16347, May 8, 1974; 42 FR 20131, Apr. 18, 1977; 42 FR 27894, June 1, 1977; 45 FR 19244, Mar. 25, 1980]
            
            
              § 52.2272
              [Reserved]
            
            
              § 52.2273
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Texas' plan for the attainment and maintenance of the national standards.
              (b) The EPA is disapproving the following Texas SIP revisions submittals under 30 TAC Chapter 35—Emergency and Temporary Orders and Permits; Temporary Suspension or Amendment of Permit Conditions as follows:
              (1) The following provisions under 30 TAC Chapter 35, Subchapter A—Purpose, Applicability and Definitions:
              (i) 30 TAC Section 35.1—Purpose—adopted November 18, 1998 and submitted December 10, 1998.
              (ii) 30 TAC Section 35.2—Applicability—adopted November 18, 1998 and submitted December 10, 1998.
              (iii) 30 TAC Section 35.3—Definitions—adopted November 18, 1998 and submitted December 10, 1998.
              (2) The following provisions under 30 TAC Chapter 35, Subchapter B—Authority of the Executive Director:

              (i) 30 TAC Section 35.11—Purpose and Applicability—adopted November 18, 1998 and submitted December 10, 1998.
              
              (ii) 30 TAC Section 35.12—Authority of the Executive Director—adopted November 18, 1998 and submitted December 10, 1998.
              (iii) 30 TAC Section 35.13—Eligibility of the Executive Director—adopted November 18, 1998 and submitted December 10, 1998.
              (3) The following provisions under 30 TAC Chapter 35, Subchapter C—General Provisions:
              (i) 30 TAC Section 35.21—Action by the Commission or Executive Director—adopted November 18, 1998 and submitted December 10, 1998.
              (ii) 30 TAC Section 35.22—Term and Renewal of Orders—adopted November 18, 1998 and submitted December 10, 1998.
              (iii) 30 TAC Section 35.23—Effect of Orders—adopted November 18, 1998 and submitted December 10, 1998.
              (iv) 30 TAC Section 35.24—Application for Emergency or Temporary Orders—adopted November 18, 1998 and submitted December 10, 1998. No action is taken on subsection (b) and paragraphs (e)(6)-(7) which are outside the scope of the SIP.
              (v) 30 TAC Section 35.25—Notice and Opportunity for Hearing—adopted November 18, 1998 and submitted December 10, 1998. No action is taken on paragraphs (e)(1)-(8) and (11)-(15) which are outside the scope of the SIP.
              (vi) 30 TAC Section 35.26—Contents of Emergency or Temporary Order—adopted November 18, 1998 and submitted December 10, 1998.
              (vii) 30 TAC 35.27—Hearing Required—adopted November 18, 1998 and submitted December 10, 1998.
              (viii) 30 TAC Section 35.28—Hearing Requests—adopted November 18, 1998 and submitted December 10, 1998.
              (ix) 30 TAC Section 35.29—Procedures for a Hearing—adopted November 18, 1998 and submitted December 10, 1998.
              (x) 30 TAC Section 35.30—Application Fees—adopted November 18, 1998 and submitted December 10, 1998.
              (4) The following provisions under 30 TAC Chapter 35, Subchapter K—Air Orders:
              (i) 30 TAC Section 35.801—Emergency Orders Because of a Catastrophe—adopted November 18, 1998 and submitted December 10, 1998; revised June 28, 2006 and submitted July 17, 2006.
              (ii) 30 TAC Section 35.802—Applications for an Emergency Order—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC 116.411); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC 35.802); revised June 28, 2006 and submitted July 17, 2006.
              (iii) 30 TAC Section 35.803—Public Notification—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC 116.412); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC 35.803).
              (iv) 30 TAC Section 35.804—Issuance of an Emergency Order—adopted November 18, 1998 and submitted December 10, 1998; revised June 28, 2006 and submitted July 17, 2006.
              (v) 30 TAC Section 35.805—Contents of an Emergency Order—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC 116.415); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC 35.805); revised June 28, 2006 and submitted July 17, 2006.
              (vi) 30 TAC Section 35.806—Requirement to Apply for a Permit or Modification—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC 116.416); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC Section 35.806).
              (vii) 30 TAC Section 35.807—Affirmation of an Emergency Order—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC 116.414); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC Section 35.807); revised June 28, 2006 and submitted July 17, 2006.
              (viii) 30 TAC Section 35.808—Modification of an Emergency Order—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC Section 116.417); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC Section 35.808); revised June 28, 2006 and submitted July 17, 2006.

              (ix) 30 TAC Section 35.809—Setting Aside an Emergency Order—adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC Section 116.418); revised November 18, 1998 and submitted December 10, 1998 (as redesignated to 30 TAC Section 35.809).
              
              (c) The EPA is disapproving the Texas SIP revision submittals under 30 TAC Chapter 101—General Air Quality Rules as follows:
              (1) The following provisions under 30 TAC Chapter 101, Subchapter F—Emissions Events and Scheduled Maintenance, Startup, and Shutdown Activities:
              (i) 30 TAC Section 101.222 (Demonstrations): Sections 101.222(h), 101.222(i), and 101.222(j), adopted December 14, 2005, and submitted January 23, 2006.
              (ii) [Reserved]
              (2) [Reserved]
              (d) The EPA is disapproving the following Texas SIP revisions submittals under 30 TAC Chapter 116—Control of Air Pollution by Permits for New Construction and Modification as follows:
              (1) The following provisions under 30 TAC Chapter 116, Subchapter A—Definitions:
              (i) Definition of “actual emissions” in 30 TAC Section 116.10(1), submitted March 13, 1996 and repealed and re-adopted June 17, 1998 and submitted July 22, 1998;
              (ii) Definition of “allowable emissions” in 30 TAC Section 116.10(2), submitted March 13, 1996; repealed and re-adopted June 17, 1998 and submitted July 22, 1998; and submitted September 11, 2000.
              (iii) Definition of “modification of existing facility” pertaining to oil and natural gas processing facilities adopted February 14, 1996 and submitted on March 13, 1996 at 30 TAC Section 116.10(11)(G); repealed and re-adopted June 17, 1998, submitted July 22, 1998; adopted August 21, 2002, and submitted September 4, 2002.
              (iv) Definition of “modification of existing facility” pertaining to oil and natural gas processing facilities adopted September 15, 2010, and submitted October 5, 2010, as 30 TAC Section 116.10(9)(F).
              (2) The following provisions under 30 TAC Chapter 116, Subchapter B—New Source Review Permits:
              (i) 30 TAC Section 116.118 submitted March 13, 1996 and repealed and re-adopted June 17, 1998 and submitted July 22, 1998.
              (ii) [Reserved]
              (3) The following provision under 30 TAC Chapter 116, Subchapter K—Emergency Orders: 30 TAC Section 116.1200—Applicability, adopted August 16, 1993 and submitted August 31, 1993 (as 30 TAC Section 116.410); revised November 18, 1998 and submitted December 10, 1998; revised January 11, 2006 and submitted February 1, 2006 (as redesignated to 30 TAC Section 116.1200).
              (e) The EPA is disapproving the attainment demonstration for the Dallas/Fort Worth Serious ozone nonattainment area under the 1997 ozone standard submitted January 17, 2012. The disapproval applies to the attainment demonstration, the determination for reasonably available control measures, and the attainment demonstration motor vehicle emission budgets for 2012.
              [81 FR 62386, Sept. 9, 2016]
            
            
              § 52.2274
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met since the legal authority to provide for public availability of emission data is inadequate.
              [39 FR 34537, Sept. 26, 1974, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2275
              Control strategy and regulations: Ozone.
              (a) Section 510.3 of revised Regulation V, which was submitted by the Governor on July 20, 1977, is disapproved.
              (b) Notwithstanding any provisions to the contrary in the Texas Implementation Plan, the control measures listed in paragraph (d) of this section shall be implemented in accordance with the schedule set forth below.
              (c)(1) Removal from service of a 12,000 BPD vacuum distillation unit at the Corpus Christi refinery of the Champlin Petroleum Company, Corpus Christi, Texas, with a final compliance date no later than October 1, 1979. This shall result in an estimated hydrocarbon emission reduction of at least 139 tons per year.

              (2) Dedication of gasoline storage tank 91-TK-3 located at the Corpus Christi refinery of the Champlin Petroleum Company, Corpus Christi, Texas to the exclusive storage of No. 2 Fuel Oil or any fluid with a vapor pressure equivalent to, or less than that of No. 2 Fuel Oil, with a final compliance date no later than October 1, 1979. This shall result in an estimated hydrocarbon emission reduction of at least 107.6 tons per year.
              (d) Determinations that Certain Areas Did Not Attain the 1-Hour Ozone NAAQS. EPA has determined that the Houston/Galveston/Brazoria severe-17 1-hour ozone nonattainment area did not attain the 1-hour ozone NAAQS by the applicable attainment date of November 15, 2007. This determination bears on the area's obligations with respect to implementation of two specific 1-hour ozone standard anti-backsliding requirements: section 172(c)(9) contingency measures for failure to attain and sections 182(d)(3) and 185 major stationary source fee programs.
              (e) Approval—The Texas Commission on Environmental Quality (TCEQ) submitted a revision to the Texas SIP on February 18, 2003, concerning the Victoria County 1-hour ozone maintenance plan. This SIP revision was adopted by TCEQ on February 5, 2003. This SIP revision satisfies the Clean Air Act requirement, as amended in 1990, for the second 10-year update to the Victoria County 1-hour ozone maintenance area.
              (f) Determination of attainment. Effective November 17, 2008 EPA has determined that the Dallas/Fort Worth (DFW) 1-hour ozone nonattainment area has attained the 1-hour ozone standard. Under the provisions of EPA's Clean Data Policy, this determination suspends the requirements for this area to submit an attainment demonstration or 5% increment of progress plan, a reasonable further progress plan, contingency measures, and other State Implementation Plans related to attainment of the 1-hour ozone NAAQS for so long as the area continues to attain the 1-hour ozone NAAQS.
              (g) Approval. The Texas Commission on Environmental Quality (TCEQ) submitted a 1997 8-hour ozone NAAQS maintenance plan for the area of El Paso County on January 20, 2006. The area is designated unclassifiable/attainment for the 1997 8-hour ozone standard. EPA determined this request for El Paso County was complete on June 13, 2006. The maintenance plan meets the requirements of section 110(a)(1) of the Clean Air Act and is consistent with EPA's maintenance plan guidance document dated May 20, 2005. The EPA therefore approved the 1997 8-hour ozone NAAQS maintenance plan for the area of El Paso County on January 15, 2009.
              (h) Determination of attainment for the 1-hour ozone standard and redesignation for the 1997 8-hour ozone standard. Effective November 19, 2010, EPA has determined that the Beaumont/Port Arthur ozone nonattainment area has attained the 1-hour ozone National Ambient Air Quality Standard (NAAQS) and has redesignated the area to attainment for the 1997 8-hour ozone standard. With this final redesignation to attainment for the 1997 8-hour ozone NAAQS and this final determination of attainment for the 1-hour ozone NAAQS, the 1-hour anti-backsliding obligations to submit planning SIPs to meet the attainment demonstration and reasonably available control measures (RACM) requirements, and the ROP and contingency measures requirements, cease to apply.
              (i) Determination of attainment. Effective October 1, 2015 the EPA has determined that the Dallas/Fort Worth 8-hour ozone nonattainment area has attained the 1997 ozone standard. Under the provisions of the EPA's Clean Data Policy, this determination suspends the requirements for this area to submit an attainment demonstration and other State Implementation Plans related to attainment of the 1997 ozone NAAQS for so long as the area continues to attain the 1997 ozone NAAQS.
              (j) Determination of Attainment. Effective November 19, 2015, the EPA has determined that the Houston-Galveston-Brazoria 1-hour ozone nonattainment area has attained the 1-hour ozone standard.
              (k) Determination of Attainment. Effective January 29, 2016 the EPA has determined that the Houston-Galveston-Brazoria 8-hour ozone nonattainment area has attained the 1997 ozone standard. Under the provisions of the EPA's Clean Data Policy, this determination suspends the requirements for this area to submit an attainment demonstration and other State Implementation Plans related to attainment of the 1997 ozone NAAQS for so long as the area continues to attain the 1997 ozone NAAQS.
              (l) The portion of the SIP submitted on December 13, 2012 addressing Clean Air Act section 110(a)(2)(D)(i)(I) for the 2008 ozone NAAQS is disapproved.
              (m) Approval of Redesignation Substitute for the Dallas-Fort Worth 1-hour Ozone and 1997 Ozone Nonattainment Areas. EPA has approved the redesignation substitute for the Dallas-Fort Worth 1-hour ozone and 1997 ozone nonattainment areas submitted by the State of Texas on August 18, 2015. The State is no longer being required to adopt any additional applicable to 1-hour ozone and 1997 ozone NAAQS requirements for the area.
              (m) Termination of Anti-backsliding Obligations for the Revoked 1-hour and 1997 8-hour ozone standards. Effective May 6, 2020 EPA has determined that the Dallas-Fort Worth area has met the Clean Air Act criteria for redesignation. Anti-backsliding obligations for the revoked 1-hour and 1997 8-hour ozone standards are terminated in the Dallas-Fort Worth area.
              (n) Termination of Anti-backsliding Obligations for the Revoked 1-hour and 1997 8-hour ozone standards. Effective March 16, 2020 EPA has determined that the Houston-Galveston-Brazoria area has met the Clean Air Act criteria for redesignation. Anti-backsliding obligations for the revoked 1-hour and 1997 8-hour ozone standards are terminated in the Houston-Galveston-Brazoria area.
              [42 FR 37380, July 21, 1977]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2275, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2276
              Control strategy and regulations: Particulate matter.
              (a) Part D conditional approval. The Texas plan for total suspended particulate (TSP) for the nonattainment area of Dallas 3 is conditionally approved until the State satisfactorily completes the following items:
              (1) Draft SIP revision supplement submitted to EPA by March 3, 1980.
              (2) Public hearing completed by May 5, 1980.
              (3) Adopt revision and revised Regulation I as it pertains to control of nontraditional sources, if necessary, and submit to EPA by August 1, 1980.
              (b) Notwithstanding any provisions to the contrary in the Texas Implementation Plan, the control measures listed in paragraph (c) of this section shall be implemented in accordance with the schedule set forth below.
              (c) No later than January 1, 1980, Parker Brothers and Co., Inc., at its limestone quarry facilities near New Braunfels, Comal County, Texas shall install fabric filters on the primary crusher and on the secondary crusher and screens, meeting the requirements of Appendix A of the Texas Air Control Board Order 78-8 adopted August 11, 1978. After the date of installation of the fabric filters, Parker Brothers and Co., Inc., shall not emit particulate matter in excess of 0.03 grains per standard cubic foot from the exhaust stack of the fabric filter on its primary crusher and shall not emit particulate matter in excess of 0.03 grains per standard cubic foot from the exhaust stack of the fabric filter on its secondary crusher and screens.
              [46 FR 43425, Aug. 28, 1981, and 46 FR 47545, Sept. 29, 1981]
            
            
              §§ 52.2277-52.2281
              [Reserved]
            
            
              § 52.2282
              Public hearings.
              (a) The requirements of § 51.102 of this chapter are not met because principal portions of the revised plan were not made available to the public for inspection and comment prior to the hearing.
              [38 FR 16568, June 22, 1973, as amended at 51 FR 40675, Nov. 7, 1986]
            
            
              § 52.2283
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of Texas and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Texas State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AA through II of part 97 of this chapter to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions in paragraph (a) of this section relating to NOX annual emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AA through II of part 97 of this chapter;

              (2) The Administrator will not deduct for excess emissions any CAIR NOX allowances allocated for 2015 or any year thereafter;

              (3) By March 3, 2015, the Administrator will remove from the CAIR NOX Allowance Tracking System accounts all CAIR NOX allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX allowances will be required with regard to emissions or excess emissions for such control periods.

              (c)(1) The owner and operator of each source and each unit located in the State of Texas and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.
              (2) [Reserved]

              (d)(1) The owner and operator of each source and each unit located in the State of Texas and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Texas and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Texas' State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Texas' SIP.

              (3) Notwithstanding the provisions of paragraph (d)(2) of this section, if, at the time of the approval of Texas' SIP revision described in paragraph (d)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62355, Nov. 2, 2007, as amended at 76 FR 48375, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74600, Oct. 26, 2016; 82 FR 45496, Sept. 29, 2017; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.2284
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of Texas and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Texas State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AAA through III of part 97 of this chapter and any State's SIP to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions of paragraph (a) of this section relating to SO2 emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AAA through III of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR SO2 allowances allocated for 2015 or any year thereafter.

              (c)(1) The owner and operator of each source and each unit located in the State of Texas and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 2 Trading Program in subpart DDDDD of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.
              (2) [Reserved]
              [72 FR 62355, Nov. 2, 2007, as amended at 76 FR 48376, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74600, Oct. 26, 2016; 82 FR 45497, Sept. 29, 2017]
            
            
              § 52.2285
              Control of evaporative losses from the filling of gasoline storage vessels in the Houston and San Antonio areas.
              (a) Definitions:
              (1) Gasoline means any petroleum distillate having a Reid vapor pressure of 4 pounds or greater which is produced for use as a motor fuel and is commonly called gasoline.
              (2) Storage container means any stationary vessel of more than 1,000 gallons (3,785 liters) nominal capacity. Stationary vessels include portable vessels placed temporarily at a location; e.g., tanks on skids.
              (3) Owner means the owner of the gasoline storage container(s).
              (4) Operator means the person who is directly responsible for the operation of the gasoline storage container(s), whether the person be a lessee or an agent of the owner.
              (5) Delivery Vessel means tank trucks and tank trailers used for the delivery of gasoline.
              (6) Source means both storage containers and delivery vessels.
              (b) This section is applicable to the following counties in Texas: Harris, Galveston, Brazoria, Fort Bend, Waller, Montgomery, Liberty, Chambers, Matagorda, Bexar, Comal, and Guadalupe.
              (c) No person shall transfer or permit the transfer of gasoline from any delivery vessel into any stationary storage container with a nominal capacity greater than 1,000 gallons (3,785 liters) unless such container is equipped with a submerged fill pipe and unless the displaced vapors from the storage container are processed by a system that prevents release to the atmosphere of no less than 90 percent by weight of total hydrocarbon compounds in said vapors.
              (1) The vapor recovery system shall include one or more of the following:

              (i) A vapor-tight return line from the storage container to the delivery vessel and a system that will ensure that the vapor return line is connected before gasoline can be transferred into the container.
              (ii) Other equipment that prevents release to the atmosphere of no less than 90 percent by weight of the total hydrocarbon compounds in the displaced vapor provided that approval of the proposed design, installation, and operation is obtained from the Regional Administrator prior to start of construction.
              (2) The vapor recovery system shall be so constructed that it will be compatible with a vapor recovery system, which may be installed later, to recover vapors displaced by the filling of motor vehicle tanks.
              (3) The vapor-laden delivery vessel shall meet the following requirements:
              (i) The delivery vessel must be so designed and maintained as to be vapor-tight at all times.
              (ii) If any gasoline storage compartment of a vapor-laden delivery vessel is refilled in one of the counties listed in paragraph (b) of this section, it shall be refilled only at a facility which is equipped with a vapor recovery system, or the equivalent, which prevents release to the atmosphere of at least 90 percent by weight of the total hydrocarbon compounds in the vapor displaced from the delivery vessel during refilling.
              (iii) Gasoline storage compartments of one thousand gallons or less in gasoline delivery vehicles presently in use on November 6, 1973 will not be required to be retrofitted with a vapor return system until January 1, 1977.
              (iv) Facilities which have a daily throughput of 20,000 gallons of gasoline or less are required to have a vapor recovery system in operation no later than May 31, 1977. Delivery vessels and storage vessels served exclusively by facilities required to have a vapor recovery system in operation no later than May 31, 1977, also are required to meet the provisions of this section no later than May 31, 1977.
              (d) The provisions of paragraph (c) of this section shall not apply to the following:

              (1) Storage containers used for the storage of gasoline used on a farm for farming purposes, as that expression is used in the Internal Revenue Code, 26 U.S.C. section 6420.
              (2) Any container having a nominal capacity less than 2,000 gallons (7,571 liters) installed prior to November 6, 1973.
              (3) Transfers made to storage containers equipped with floating roofs or their equivalent.
              (4) Any facility for loading and unloading of volatile organic compounds (including gasoline bulk terminals) in Bexar, Brazoria, Galveston and Harris Counties, any gasoline bulk plants in Harris County, and any filling of gasoline storage vessels (Stage I) for motor vehicle fuel dispensing facilities in Bexar, Brazoria, Galveston, and Harris Counties which is subject to Texas Air Control Board Regulation V subsections 115.111-115.113, 115.121-115.123, and 115.131-115.135, respectively.
              (e) Except as provided in paragraph (f) of this section, the owner or operator of a source subject to paragraph (c) of this section shall comply with the increments contained in the following compliance schedule:
              (1) Contracts for emission control systems or process modifications must be awarded or orders must be issued for the purchase of component parts to accomplish emission control or process modification not later than March 31, 1975.
              (2) Initiation of onsite construction or installation of emission control equipment or process change must begin not later than July 1, 1975.
              (3) On-site construction or installation of emission control equipment or process modification must be completed no later than June 30, 1976.
              (4) Final compliance is to be achieved no later than August 31, 1976.

              (5) Any owner or operator of sources subject to the compliance schedule in this paragraph shall certify in writing to the Regional Administrator whether or not the required increment of progress has been met. The certification shall be submitted within five days after the deadlines for each increment. The certification shall include the name(s) and street address(es) of the facility (facilities) for which the certification applies, and the date(s) the increment(s) of progress was (were) met—if met. The Regional Administrator may request whatever supporting information he considers necessary for proper certification.
              (f) Paragraph (e) of this section shall not apply to the owner or operator of:
              (1) A source which is presently in compliance with paragraph (c) of this section and which has certified such compliance to the Regional Administrator by January 1, 1974. The certification shall include the name(s) and street address(es) of the facility (facilities) for which the certification applies. The Regional Administrator may request whatever supporting information he considers necessary for proper certification.
              (2) To a source for which a compliance schedule is adopted by the State and approved by the Administrator.
              (3) To a source whose owner or operator receives approval from the Administrator by June 1, 1974, of a proposed alternative schedule. No such schedule may provide for compliance after August 31, 1976. If approval is promulgated by the Administrator, such schedule shall satisfy the requirements of this section for the affected source.
              (g) Nothing in this section shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraph (e) of this section fails to satisfy the requirements of §§ 51.261 and 51.262(a) of this chapter.
              (h) After August 31, 1976 paragraph (c) of this section shall be applicable to every storage container (except those exempted in paragraph (d) of this section) located in the counties specified in paragraph (b) of this section. Every storage container installed after August 31, 1976 shall comply with the requirements of paragraph (c) of this section from the time of installation. In the affected counties, storage containers which were installed, or converted to gasoline storage after November 6, 1973, but before August 31, 1976 shall comply with paragraph (c) of this section in accordance with the schedule established in paragraph (e) of this section.
              [42 FR 37380, July 21, 1977, as amended at 47 FR 50868, Nov. 10, 1982; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2286
              Control of evaporative losses from the filling of gasoline storage vessels in the Dallas-Fort Worth area.
              (a) Definitions:
              (1) Gasoline means any petroleum distillate having a Reid vapor pressure of 4 pounds or greater which is produced for use as a motor fuel and is commonly called gasoline.
              (2) Storage container means any stationary vessel of more than 1,000 gallons (3,785 liters) nominal capacity. Stationary vessels include portable vessels placed temporarily at a location; e.g., tanks on skids.
              (3) Owner means the owner of the gasoline storage container(s).
              (4) Operator means the person who is directly responsible for the operation of the gasoline storage container(s), whether the person be a lessee or an agent of the owner.
              (5) Delivery vessel means tank truck and tank trailers used for the delivery of gasoline.
              (6) Source means both storage containers and delivery vessels.
              (b) This section is applicable to the following counties in Texas: Dallas, Tarrant, Denton, Wise, Collin, Parker, Rockwall, Kaufman, Hood, Johnson, and Ellis.
              (c) No person shall transfer or permit the transfer of gasoline from any delivery vessel into any stationary storage container with a nominal capacity greater than 1,000 gallons (3,785 liters) unless such container is equipped with a submerged fill pipe and unless the displaced vapors from the storage container are processed by a system that prevents release to the atmosphere of no less than 90 percent by weight of total hydrocarbon compounds in said vapors.
              (1) The vapor recovery system shall include one or more of the following:
              (i) A vapor-tight return line from the storage container to the delivery vessel and a system that will ensure that the vapor return line is connected before gasoline can be transferred into the container.

              (ii) Other equipment that prevents release to the atmosphere of no less than 90 percent by weight of the total hydrocarbon compounds in the displaced vapor provided that approval of the proposed design, installation, and operation is obtained from the Regional Administrator prior to start of construction.
              (2) The vapor recovery system shall be so constructed that it will be compatible with a vapor recovery system, which may be installed later, to recover vapors displaced by the filling of motor vehicle tanks.
              (3) The vapor-laden delivery vessel shall meet the following requirements:
              (i) The delivery vessel must be so designed and maintained as to be vapor-tight at all times.
              (ii) If any gasoline storage compartment of a vapor-laden delivery vessel is refilled in one of the counties listed in paragraph (b) of this section, it shall be refilled only at a facility which is equipped with a vapor recovery system, or the equivalent, which prevents release to the atmosphere of at least 90 percent by weight of the total hydrocarbon compounds in the vapor displaced from the delivery vessel during refilling.
              (d) The provisions of paragraph (c) of this section shall not apply to the following:

              (1) Storage containers used for the storage of gasoline used on a farm for farming purposes, as that expression is used in the Internal Revenue Code, 26 U.S.C. section 6420.
              (2) Any container having a nominal capacity less than 2,000 gallons (7,571 liters) installed prior to promulgation of this section.
              (3) Transfers made to storage containers equipped with floating roofs or their equivalent.
              (4) Any facility for loading and unloading of volatile organic compounds (including gasoline bulk terminals) in Dallas or Tarrant County, and any filling of gasoline storage vessels (Stage I) for motor vehicle fuel dispensing facilities in Dallas or Tarrant County which is subject to Texas Air Control Board Regulation V subsections 115.111-115.113 and 115.131-115.135, respectively.
              (e) Except as provided in paragraph (f) of this section, the owner or operator of a source subject to paragraph (c) of this section shall comply with the increments contained in the following compliance schedule:
              (1) Contracts for emission control systems or process modifications must be awarded or orders must be issued for the purchase of component parts to accomplish emission control or process modification no later than September 30, 1977.
              (2) Initiation of on-site construction or installation of emission control equipment or process modification must begin no later than January 31, 1978.
              (3) On-site construction or installation of emission control equipment or process modification must be completed no later than August 31, 1978.
              (4) Final compliance is to be achieved no later than September 30, 1978.
              (5) Any owner or operator of sources subject to the compliance schedule in this paragraph shall certify in writing to the Regional Administrator whether or not the required increment of progress has been met. The certification shall be submitted not later than February 15, 1978, for award of contracts and initiation of construction, and not later than October 15, 1978, for completion of construction and final compliance. The certification shall include the name(s) and street address(es) of the facility (facilities) for which the certification applies, and the date(s) the increment(s) of progress was (were) met—if met. The Regional Administrator may request whatever supporting information he considers necessary for proper certification.
              (f) Paragraph (e) of this section shall not apply to the owner or operator of:
              (1) A source which is presently in compliance with paragraph (c) of this section and which has certified such compliance to the Regional Administrator by August 1, 1977. The certification shall include the name(s) and street address(es) of the facility (facilities) for which the certification applies. The Regional Administrator may request whatever supporting information he considers necessary for proper certification.
              (2) A source for which a compliance schedule is adopted by the State and approved by the Administrator.

              (3) To a source whose owner or operator receives approval from the Administrator by August 1, 1977, of a proposed alternative schedule. No such schedule may provide for compliance after September 30, 1978. If approval is promulgated by the Administrator, such schedule shall satisfy the requirements of this section for the affected source.
              (g) Nothing in this section shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraph (e) of this section fails to satisfy the requirements of § 51.15 (b) and (c) of this chapter.
              (h) After September 30, 1978, paragraph (c) of this section shall be applicable to every storage container (except those exempted in paragraph (d) of this section) located in the counties specified in paragraph (b). Every storage container installed after September 30, 1978 shall comply with the requirements of paragraph (c) of this section from the time of installation. In the affected counties, storage containers which were installed, or coverted to gasoline storage after promulgation of this section, but before September 30, 1978 shall comply with paragraph (c) of this section in accordance with the schedule established in paragraph (e).
              [42 FR 37381, July 21, 1977, as amended at 47 FR 50868, Nov. 10, 1982]
            
            
              §§ 52.2287-52.2298
              [Reserved]
            
            
              § 52.2299
              Original identification of plan section.
              (a) This section identifies the original “Texas Air Pollution Control Implementation Plan” and all revisions submitted by Texas that were federally approved prior to December 31, 1998.
              (b) The plan was officially submitted on January 28, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Certification that statewide public hearings had been held on the plan was submitted by the Texas Air Control Board (TACB) on February 8, 1972. (Nonregulatory)
              (2) A discussion of its policy concerning the confidentiality of certain hydrocarbon emission data was submitted by the TACB on May 2, 1972. (Nonregulatory)
              (3) A discussion of the source surveillance and extension sections of the plan was submitted by the TACB on May 3, 1972. (Nonregulatory)
              (4) A discussion of minor revisions to the plan was submitted by the Governor on July 31, 1972. (Nonregulatory)
              (5) Revisions of section XI, paragraph C.3: Rule 9: Regulation V and control strategy for photochemical oxidants/hydrocarbons in Texas designated regions 7 and 10; regulation VII; and control strategy for nitrogen oxides in regions 5, 7, and 8 were submitted by the TACB on August 8, 1972.
              (6) A request that inconsistencies in the plan concerning the attainment dates of primary air standards be corrected was submitted by the Governor on November 10, 1972. (Nonregulatory)
              (7) Revisions to regulation IV, regulation V, the general rules and control strategy for photochemical oxidants/hydrocarbons, and a request for a two year extension to meet Federal standards for photochemical oxidants was submitted by the Governor on April 13, 1973.
              (8) Revisions to regulation IV (Control of Air Pollution from Motor Vehicles) were adopted on October 30, 1973, and were submitted by the Governor on December 11, 1973.
              (9) A revision of priority classifications for particulate matter, sulfur oxides, and carbon monoxide was submitted by the Governor on March 21, 1975. (Nonregulatory)
              (10) Revisions to rule 23, concerning compliance with new source performance standards, and rule 24, concerning compliance with national emission standards for hazardous air pollutants were submitted by the Governor on May 9, 1975.
              (11) Administrative revisions were submitted by the TACB with the semi-annual report in 1974 for sections I, II, III, IV, XI and XIII, and with the semi-annual report in 1975 for sections I, II, XI, and XII. (Nonregulatory)
              (12) A revision of section IX, Air Quality Surveillance, was submitted by the Governor on August 2, 1976. (Nonregulatory)

              (13) Revisions to section IX, Air Quality Surveillance Plan, which include changes of several air quality monitoring sites, were submitted by the TACB on August 12, 1977. (Nonregulatory)
              
              (14) Administrative revisions to section X, the Permit System, were submitted by the TACB in 1973, 1974, 1975, and 1977. (Nonregulatory)
              (15) Revisions to regulation V for control of volatile carbon compound emissions, as amended on December 10, 1976, were submitted by the Governor on July 20, 1977.
              (16) An administrative revision to section IX, Air Quality Surveillance System, was submitted by the Texas Air Control Board on August 14, 1978. (Nonregulatory)
              (17) Board Order No. 78-6, creditable as emission offsets for the Corpus Christi Petrochemical Company project in Corpus Christi, was submitted by the Governor on July 24, 1978, as amendments to the Texas State Implementation Plan (see § 52.2275).
              (18) Draft inspection/maintenance legislation and a schedule for conducting a pilot inspection/maintenance study were submitted by the Governor on April 13, 1979.
              (19) Adopted inspection/maintenance legislation and administrative revisions concerning inspection/maintenance were submitted by the Governor on August 9, 1979.

              (20) Revision to the plan for attainment of standards for particulate matter, carbon monoxide, and ozone (Part D requirements) were submitted by the Governor on April 13, 1979.
              
              
                Note:
                The provisions of Rule 104 submitted by the Governor on 1/28/72 and approved by EPA on 5/31/72 remain in effect in other than nonattainment areas.
              
              
              (21) Administrative revisions to the transportation control portion of the plan were submitted by the Governor on August 9, 1979 (non-regulatory).
              (22) No action is being taken on Subchapters 131.07.52, .53, and .54 of Regulation V, submitted by the Governor April 13, 1979 for the ozone nonattainment counties of Harris, Galveston, Brazoria, Bexar, Dallas, and Tarrant.
              (23) No action is being taken on the control strategy for the TSP nonattainment area of Houston 1, submitted by the Governor on April 13, 1979.
              (24) A revision identifying and committing to implement currently planned Transportation Control Measures (TCMs) for Harris County was submitted by the Governor on December 28, 1979.
              (25) Revisions to Regulation VI (i.e., Subchapter 116.3(a)(13-15)), and the definition of “de minimis impact,” were adopted by the Texas Air Control Board on July 11, 1980, and submitted by the Governor on July 25, 1980.
              (26) Board Order No. 78-8 creditable as emission offsets for the General Portland, Inc., project in New Braunfels, Comal County, Texas, was submitted by the Governor on September 13, 1978, as an amendment to the Texas State Implementation Plan (see § 52.2276).
              (27) Revisions to Regulation V (i.e., Subchapters 115.171-176) and particulate matter (TSP) control strategies for the nonattainment areas of San Benito, Brownsville, Corpus Christi 1, Corpus Christi 2, Dallas 1, and El Paso 4 were adopted by the Texas Air Control Board on July 11, 1980, and submitted by the Governor on July 25, 1980.
              (28) An administrative revision to section I, Introduction, was submitted by the TACB on July 23, 1981. (Nonregulatory)
              (29) An administrative revision to section V, Legal Authority, was submitted by the TACB on July 23, 1981. (Nonregulatory).
              (30) Revisions to the Texas SIP for the Union Carbide Corporation Bubble in Texas City, Texas were submitted by the Governor on December 15, 1981.
              (31) Revisions to the ozone, total suspended particulate, and carbon monoxide control strategies, General Rules (i.e., definition for vapor mounted seal and section 101.22), Regulation IV (i.e., addition of section 114.2(b)), and Regulation V (i.e., deletion of sections 115.46 and 115.71, 115.101-106, sections 115.144, 115.153, title of sections 115.161-163 and 115.162, 115.171-176, 115.191-194, sections 115.252, 115.262, 115.401, 115.411, and title of sections 115.421-424) were adopted by the Texas Air Control Board on March 20, 1981, and submitted by the Governor on July 20, 1981.

              (32) Revisions to the plan for intergovernmental consultation and composition of the Texas Air Control Board were submitted by the Governor on April 13, 1979.
              
              (33) A revision to General Rule 9—Sampling, as adopted by the Texas Air Control Board on October 30, 1973, was submitted by the Governor on December 11, 1973.
              (34) Revisions to the General Rules (i.e., the addition of definitions for liquid-mounted seal, miscellaneous metal parts and products, factory surface coating of flat wood paneling, vapor tight, and waxy high pour point crude oil) and Regulation V (i.e., sections 115.101-106, section 115.191 (9) and (10), sections 115.193, 115.194, 115.201-203, 115.221-223, 115.231-233, 115.251-255, 115.261-264, and 115.421-424) were adopted by the Texas Air Control Board on July 11, 1980 and submitted by the Governor on July 25, 1980.
              (35) [Reserved]
              (36) Revisions to Regulation VI (i.e., section 116.1, section 116.2, section 116.3(a), section 116.3(a)(2), the addition of sections 116.3(a)(3), 116.3(a)(4), and 116.3(a)(5), section 116.3(a)(6), section 116.3(b)(2), the addition of sections 116.3(b)(3), 116.3(b)(4), 116.4, and 116.5, section 116.6, section 116.7, and section 116.8) were adopted by the Texas Air Control Board on March 27, 1975 and submitted by the Governor on May 9, 1975.
              (37) Revisions to Regulation VI (i.e., the deletion of 131.08.00.009) were adopted by the Texas Air Control Board on March 30, 1979 and submitted by the Governor on April 13, 1979.
              (38) Revisions to Regulation VI (i.e., the deletion of 131.08.00.003(a)(3) and 131.08.00.003(a)(5), section 116.3(a)(4), section 116.3(a)(5), section 116.3(a)(9), section 116.3(a)(10), section 116.3(a)(12), and section 116.10) were adopted by the Texas Air Control Board on March 20, 1981 and submitted by the Governor on July 20, 1981.
              (39) [Reserved]
              (40) Revisions to Subchapter 115.135 (formerly 131.07.54.105) of Regulation V were adopted by the Texas Air Control Board on September 7, 1979 and submitted by the Governor to EPA on November 2, 1979 (i.e., removal of Jefferson, Orange, El Paso, Nueces, and Travis Counties).
              (41) The Texas Lead SIP was submitted to EPA on June 12, 1980, by the Governor of Texas, as adopted by the Texas Air Control Board on March 21, 1980. Additional information was submitted in letters dated January 29, 1982, March 15, 1982, June 3, 1982, June 15, 1982, August 23, 1982, and October 14, 1982. Also additional information and Board Order 82-11 were submitted in a letter dated December 3, 1982. No action is taken regarding the Dallas and El Paso areas.
              (42) An administrative revision for Section VIII (Texas Air Pollution Emergency Episode Contingency Plan) and a revision to Regulation VIII (Control of Air Pollution Episodes) was submitted by the TACB on May 18, 1982 and December 29, 1981, respectively.
              (43) A revision to Regulation V deleting Ector County from the provisions of subsections 115.111 and .113 was adopted on March 20, 1981 and submitted by the Governor on July 20, 1981.
              (44) Revisions to Regulation I, sections 111.2(7), 111.3, 111.11, 111.12, 111.26, 111.61-111.65, and 111.71-111.76, for control of particulate matter and visible emissions as submitted by the Governor on January 22, 1974.
              (45) Revisions to Regulation I, section 111.2 for control of particulate matter and visible emissions as submitted by the Governor on December 29, 1975.
              (46) Revisions to Regulation I, Sections 111.2(8), 111.2(9), 111.22, 111.91 and 111.92 for control of particulate matter and visible emissions as submitted by the Governor on April 13, 1979.
              (47) Revisions to section XII (Resources) as submitted by the Executive Director on July 6, 1982.

              (48) Revisions to Subchapters 115.111-115.113 (formerly 131.07.52.101-131.07.52.104) regarding gasoline bulk terminals, 115.123-115.124 (formerly 131.07.53.101-131.07.53.103) regarding gasoline bulk plants, and 115.131-115.135 (formerly 131.07.54.101-131.07.54.105) regarding the filling of gasoline storage vessels at motor vehicle fuel dispensing facilities (Stage I vapor recovery at service stations) of Regulation V for the counties of Harris, Galveston, Brazoria, Bexar, Dallas, and Tarrant were adopted by the Texas Air Control Board on March 30, 1979 and submitted by the Governor to EPA on April 13, 1979.
              
              (49) Revisions to Subchapters 115.111 and 115.113 (formerly 131.07.52.101 and 131.07.52.103) regarding gasoline bulk terminals, 115.121 and 115.123 (formerly 131.07.53.101 and 131.07.53.103) regarding gasoline bulk plants, and 115.131, 115.132, and 115.135 (formerly 131.07.54.101, 131.07.54.102, and 131.07.54.105) regarding the filling of gasoline storage vessels at motor vehicle fuel dispensing facilities (Stage I vapor recovery at service stations) of Regulation V were adopted by the Texas Air Control Board on July 11, 1980 and submitted by the Governor to EPA on July 25, 1980.
              (50) Revisions to the General Rules (i.e., deletion of the definitions for chemical process plant, exhaust emission, gas processing plant, and non-methane hydrocarbons, and revisions to the definitions for gasoline bulk plant, gasoline terminal, lowest achievable emission rate, standard conditions, submerged fill pipe, paper coating, and light-duty truck coating), Regulation I (i.e., the deletion of sections 111.61-111.65, revisions to title of sections 111.71-111.76 and section 111.71, addition of sections 111.81-111.83, deletion of section 111.91, and revisions to section 111.92), and Regulation V (i.e., section 115.1, sections 115.11-115.13, sections 115.31-115.32, sections 115.41-115.45, section 115.81, and section 115.91, all for Bexar County only: and, sections 115.101-115.106; title of sections 115.141-115.144 and section 115.141, section 115.142, and section 115.144; title of sections 115.151-115.153 and section 115.152, and section 115.153; sections 115.161-115.163 and title; title of sections 115.171-115.176 and section 115.173, section 115.175, and section 115.176; title of sections 115.191-115.194 and section 115.191, section 115.192, and section 115.193; title of sections 115.201-115.203 and section 115.203; title of sections 115.221-115.223 and sections 115.222-115.223; sections 115.231-115.233 and title; title of sections 115.251-115.255 and section 115.253, and section 115.255; section 115.401; title of sections 115.411-115.413 and sections 115.411 and 115.412; title only of sections 115.421-115.424) were adopted by the Texas Air Control Board on January 8, 1982, and submitted by the Governor on August 9, 1982, with an addendum from the State on January 13, 1983.
              (51) A revision to Section III (Public Participation/Intergovernmental Coordination) was submitted by the Texas Air Control Board on August 17, 1982 and a letter of clarification was submitted on January 28, 1983. The revision also supercedes and deletes Section XIII which was approved on May 31, 1972.
              (52) An administrative revision to Section IX, Air Quality Surveillance, was submitted by the TACB on June 22, 1983. (Nonregulatory)
              (53) A revision to Regulation VI (i.e., the addition of section 116.11) was adopted by the Texas Air Control Board on December 3, 1982, and submitted by the Governor on May 13, 1983.
              (54) Revisions to the Texas State Implementation Plan for lead for Dallas County (concerning a lead control plan for the area around the secondary lead smelter in West Dallas), were submitted to EPA on April 6, 1984, by the Governor of Texas, as adopted by the Texas Air Control Board on February 17, 1984.
              (55) Revisions to the Texas State Implementation Plan for lead for Dallas County (concerning a lead control plan for the area around the secondary lead smelter in South Dallas), and revisions to Regulation III, chapter 113, Subchapter B, Lead Smelters in Dallas County, were submitted to EPA on July 16, 1984, by the Governor of Texas, as adopted by Texas Air Control Board on May 18, 1984. No action is taken on Regulation III, Sections 113.113 and 113.114.

              (56) Revisions to the Texas State Implementation Plan for lead for El Paso County, with revisions to Regulation III, Chapter 113, Subchapter B, Nonferrous Smelters in El Paso County, were submitted to EPA on June 20, 1984, by the Governor of Texas, as adopted by Texas Air Control Board on February 17, 1984. Also, letters providing additional information were submitted by Texas on June 11 and June 28, 1984. No action is taken on Regulation III, Sections 113.111 113.112. The date of compliance listed in § 113.122 of February 28, 1989 (for section 113.53) is disapproved. EPA is taking no action on the attainment date for El Paso County.
              (57)-(58) [Reserved]
              (59) Revisions to TACB Regulation VI and definitions in the General Rules as adopted on June 10, 1983 and submitted by the Governor on December 22, 1983, including a letter of clarification on their definitions submitted by the Texas Air Control Board on March 27, 1984.
              (60) The Alternative Emission Control Plan for the Exxon Baytown Refinery in Baytown, Texas was adopted by the Texas Air Control Board on March 18, 1983, in Board Order No. 83-2.
              (61) Revisions to the plan for attainment of the standard for Ozone in Harris County were submitted by the Governor on December 9, 1982, January 3, 1984, and March 18, 1985.
              (i) Revisions adopted on December 3, 1982, include the following changes to Regulation V and the general rules. New sections or subsections 115.105(7), 115.111(2)(b), 115.111(2)(c), 115.111(2)(d), 115.163, 115.164, 115.193(c)(5), 115.193(c)(6), 115.271, 115.272, 115.273, 115.274, 115.275, and 115.421 are added. Revisions to 115.106(b), 115.106(c), 115.113, 115.141, 115.142, 115.161, 115.162, 115.191(9)(a)(i), 115.251(a)(1), 115.252(a)(4), 115.252(b), 115.252(c), 115.253(a), 115.254, 115.255(c), and 115.401(b) were made. Section 101.1 of the general rules was revised to include definitions of new terms. The revisions also included the following commitments: emissions tracking, pages 87-88; projections of reasonable further progress, pages 91 and 93; and emission reduction commitments for transportation control measures, Appendix V.
              (ii) Revisions adopted on September 9, 1983, include revisions to Regulation IV. New sections or subsections 114.1(e), 114.1(f), 114.3, and 114.5 are added.
              (iii) Revisions adopted on November 9, 1984 include the following:
              (A) Recordkeeping and record submittal requirements, pages 12-13,
              (B) Mechanics training program commitments, pages 17-18,
              (C) Public Awareness Plan commitments, pages 19-20,
              (D) Implementation Schedule, page 25(1-3),
              (E) Reasonable Further Progress Chart, Table 13, and

              (F) Department of Public Safety and Texas Air Control Board Rules and Regulations, Texas Vehicle Inspection Act Article XV, and Documentation to Authorize and Support the Implementation and Enforcement of the Texas Vehicle Parameter Inspection and Maintenance Program, Appendix X, containing the following documents:
              
              
                —Senate Bill 1205
                —Letters of commitment from Texas Department of Public Safety, City of Houston Police Department, and Harris County Sheriff
                —Parameter Vehicle Emission Inspection and Maintenance Rules and Regulations for Official Vehicle Inspection Stations and Certified Inspectors, July 1, 1984
                —Texas Motor Vehicle Laws, 1981-1982
                —Rules and Regulations for Official Vehicle Inspection Stations and Certified Inspectors, November 11, 1983, Sections A, B, C pages C-1, C-16, C-17, C-18, C-26, C-27, and C-28, D, and E pages E-1, E-6, E-7, E-8, and E-9.
              
              

              (62) Revision to the Texas State Implementation Plan for Good Engineering Practice—Stack Height regulations, Texas Air Control Board Regulation VI, § 116.3(a)(14), as adopted by the Texas Air Control Board on July 17, 1987, were submitted by the Governor of Texas on October 26, 1987. This revision included definitions for owner or operator, emission limitation and emission standards, stack, a stack in existence, dispersion technique, good engineering practice, nearby, excessive concentration, and regulations related to stack height provisions and stack height procedures for new source review.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Regulation VI, § 116.3(a)(14), adopted by the Board on July 17, 1987.
              (ii) Other material—one.
              (63) Revisions to TACB Regulation VI and definitions in the General Rules were submitted by the Governor on December 13, 1985.

              (i) Incorporation by reference. December 13, 1985 letter from the Governor to EPA, and Revisions adopted on September 20, 1985, include the following changes to Regulation VI and the General Rules. Revisions to § 116.11 were made, and § 101.1 of the General Rules was revised to include an amendment to the term major facility/stationary source.
              
              (64) Board Order No. 85-2, an alternate emission reduction plan for the Continental Can Company, U.S.A. can coating plant in Longview, Texas was submitted by the Governor on July 25, 1985, as amendments to the Texas State Implementation Plan. The source is now subject to the legally enforceable requirements stated in Board Order No. 85-2 and in TACB Permit Number ­C-16765.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Order No. 85-2 adopted on May 10, 1985, and TACB Permit Number C-16765 as revised November 21, 1986.
              (65) In a October 26, 1987, letter, the Governor of Texas submitted a revision to the Texas State Implementation Plan for Lead in El Paso County. These revisions to the control strategy are adequate to demonstrate attainment by August 14, 1987, of the National Ambient Air Quality Standards for lead in El Paso County by modeling. Enclosed in this letter were Texas Air Control Board (TACB) Board Order No. 87-14 as passed and approved on August 14, 1987; the revisions to Regulation III, Subchapter B as appended to the Board Order; and a certification of Public Hearing.
              (i) Incorporation by reference.
              (A) TACB Board Order No. 87-14, as adopted on August 14, 1987.
              (B) The March 23, 1988, letter and enclosures from TACB to EPA.
              (66) Revisions to the plan for attainment of the standard for ozone in Dallas and Tarrant Counties were submitted by the Governor on September 30, 1985 and December 21, 1987.
              (i) Incorporation by reference.
              (A) Revisions to the Texas Air Control Board Regulation IV, Section 114.1 (c), (e), (f), 114.3, 114.5 (a), (b), (d), (e), (f), and (g) adopted July 26, 1985.
              (B) Vehicle Inspection and Maintenance and Transportation Control Measures (VIMTCM), Appendix AG, Emission Reduction Commitments for Transportation Control Measures in Post-1982 SIP Areas adopted by the Texas Air Control Board on August 28, 1985.
              (C) VIMTCM, Appendix AJ, Excerpted Senate Bill 725, section 35 (d) and (g) effective September 1, 1985; and House Bill 1593 sections 21 and 22 effective June 18, 1987.

              (D) The following portions of VIMTCM, Appendix AK, Texas Vehicle Parameter Inspection and Maintenance Program adopted by the Texas Air Control Board on December 18, 1987.
              
              
                
                  1 Record keeping and Record submittal Requirements, pages 15-17
                
                  2 Quality Control, Audit and Surveillance Procedures, pages 17-18
                
                  3 Procedures to Assure that Noncomplying Vehicles are Not Operated on the Public Roads, pages 18-20
                
                  4 Mechanic Training Program, pages 21-23
                
                  5 A Public Awareness Plan, pages 23-25
                
                  6 Vehicle Maintenance Program (Anti-tampering), pages 25-27
              
              
              (E) VIMTCM, Appendix AM, Department of Public Safety Rules and Regulations Concerning Vehicle Inspection and Maintenance Programs, Sections 1, 2, and 3 adopted by the Texas Air Control Board on December 18, 1987.
              (F) VIMTCM, Appendix AN, Local Government Letters of Commitment to Enforce Vehicle Inspection and Maintenance Programs adopted by the Texas Air Control Board on December 18, 1987.
              (67) Part II of the Visibility Protection Plan was submitted by the Governor on November 18, 1987. This submittal includes a visibility long-term strategy and general plan provisions as adopted by the Texas Air Control Board on September 18, 1987.
              (i) Incorporation by reference.
              (A) Revision entitled, “State Implementation Plan Revisions for Visibility Protection in Class I Areas: Phase I, September 18, 1987” (including Appendices A and B).
              (B) Texas Air Control Board Order No. 87-15, adopted September 18, 1987.
              (ii) Additional material.
              (A) None.
              (68) [Reserved]

              (69) Revisions to the plan for attainment of the standard for ozone in Dallas and Tarrant Counties were submitted by the Governor on October 11, 1985, December 21, 1987, and December 13, 1988. EPA is approving these stationary source VOC regulations and commitments under part A, section 110 of the Clean Air Act. However, these regulations do not represent RACT under part D, section 172 of the Clean Air Act for numerous reasons, including cross-line averaging and director's equivalency determinations without first being submitted to and approved by EPA as a SIP revision.
              (i) Incorporation by reference.
              (A) Revisions to Texas Air Control Board Regulation V (31 TAC chapter 115), Control of Air Pollution from Volatile Organic Compounds: Rules 115.111 introductory paragraph; 115.111(2)(E); 115.111(2)(F); 115.113 introductory paragraph, 115.113 last entry in table; except El Paso County for Rules 115.131 introductory paragraph, 115.132(6), 115.132(7), 115.135 introductory paragraph, and 115.135 second to last entry in table; 115.162 introductory paragraph only; 115.163(b)(2); 115.163(b)(3); 115.164(b) first paragraph only; 115.164(b)(3); 115.164(b)(4); 115.171(a); except El Paso County for Rule 115.171(b); 115.175(f); 115.176(a); 115.176(c); 115.191(9)(A)(iii); 115.191(9)(A)(iv); 115.191(9)(A)(v); 115.193(c)(3); 115.223; except El Paso County for Rules 115.261 undesignated heading, 115.261 introductory paragraph, 115.262(a), and 115.264; as adopted by the Texas Air Control Board on July 26, 1985. Rules 115.171(c); 115.171(d); 115.176(d); 115.193(c) first paragraph only; 115.193(c)(1); 115.193(c)(2);115.193(c)(6); 115.193(d) first paragraph only; 115.193(e); 115.194; 115.201(b)(1); 115.202; 115.203(a); and 115.291 through 115.294 and the corresponding undesignated heading; as adopted by the Texas Air Control Board on December 18, 1987. Rules 115.111(4)(C); except El Paso County for Rule 115.111(5); 115.111(6); 115.111(7); 115.113 last entry in table; 115.131(2); except El Paso County for Rule 115.131(3); 115.131(4); 115.131(5); 115.132 introductory paragraph only; 115.132(2); 115.134(3); 115.135 last entry in table; 115.141(a); 115.141(b); 115.142(a) first paragraph; 115.142(b); 115.143(a); 115.143(b); 115.143(c); 115.144; 115.162(3)(B); 115.163(a); 115.163(c); 115.163(d); 115.164(b)(7); 115.171(e); 115.172(a) first paragraph only; 115.172(a)(1); 115.172(a)(3); 115.172(a)(4); 115.172(a)(5)(A); 115.172(a)(6); 115.172(a)(7); 115.172(b) first paragraph only; 115.172(b)(1); 115.173(a) first paragraph only; 115.173(a)(2); 115.173(a)(4)(A); 115.173(a)(4)(B); 115.173(a)(4)(E); 115.173(a)(6); 115.173(b) first paragraph only; 115.173(b)(2); 115.173(b)(4); 115.173(b)(5); 115.173(b)(10); 115.173(b)(11); 115.173(c); 115.174(a) first paragraph only; 115.174(a)(1)(A); 115.174(a)(1)(B); 115.174(a)(1)(C); 115.174(a)(7); 115.174(a)(8); 115.174(a)(9); 115.174(b) first paragraph only; 115.174(b)(2); 115.174(b)(4); 115.174(b)(5); 115.174(c); 115.175(e); 115.175(g); 115.176(e); 115.191(a) first paragraph only; 115.191(a)(8)(A); 115.191(a)(8)(B); 115.191(a)(8)(C); 115.191(a)(9)(C); 115.191(a)(11); 115.191(b); 115.191(c); 115.192(a); 115.192(b); 115.192(c); 115.193(f); 115.201(a); 115.201(b) first paragraph only; 115.201(b)(2) through 115.201(b)(6); 115.201(c); 115.203(b); 115.221(a) first paragraph only; 115.221(a)(4); and 115.221(b); as adopted by the Texas Air Control Board on October 14, 1988.
              (B) Revisions to the Texas Air Control Board General Rules (31 TAC chapter 101), rule 101.1, Definitions for: automobile refinishing; consumer-solvent products; as adopted by the Texas Air Control Board on December 18, 1987. Rule 101.1, Definitions for: architectural coating; automotive primer or primer surfacers (used in automobile refinishing); automotive wipe-down solutions; coating application system; delivery vessel/tank-truck tank; exempt solvent; flexographic printing process; non-flat architectural coating; packaging rotogravure printing; publication rotogravure printing; rotogravure printing; surface coating processes; transfer efficiency; and vapor balance system; as adopted by the Texas Air Control Board on October 14, 1988.
              (C) The following portions of the Post-1982 Ozone Control Strategies Dallas and Tarrant Counties Texas State Implementation Plan Revisions (TX82SIP), as adopted by the Texas Air Control Board on December 18, 1987.
              (1)(d) Emissions Tracking, page 56 (last paragraph), 57, and 58.
              (2)(e) Regulation Review, pages 58-60.
              (3)(a) Emissions Reductions and Growth Unaffected by This Plan, page 63 (first two full paragraphs).
              (4)(e) Transportation Control Measures, pages 67-68.
              
              (5)(4) Projection of Reasonable Further Progress (RFP), pages 71-72.
              (6)(5) Contengency Plan, page 72.
              (7)(a) Emissions Reductions and Growth Unaffected by This Plan, page 75.
              (8)(e) Transportation Control Measures, pages 79-80.
              (9)(4) Projection of Reasonable Further Progress (RFP), pages 83-84.
              (10)(5) Contingency Plan, page 84.
              (D) TX82SIP, appendix AG, Emission Reduction Commitments for Transportation Control Measures in Post-1982 SIP Areas, as adopted by the Texas Air Control Board on December 18, 1987.
              (E) Texas Air Control Board Order No. 85-06, as adopted July 26, 1985.
              (F) Texas Air Control Board Order No. 87-18, as adopted December 18, 1987.
              (G) Texas Air Control Board Order No. 88-10, as adopted October 14, 1988.
              (ii) Additional Material.
              (A) A letter dated September 25, 1989, from Allen Eli Bell, Executive Director, Texas Air Control Board to Robert E. Layton Jr., P.E., Regional Administrator, EPA Region 6.
              (B) TX82SIP, (c) Additional Control Technique Guidelines (CTGs), pages 48-49.
              (C) TX82SIP, appendix AL, Transportation Control Measure Evaluation and Documentation of Highway Vehicle Data adopted by the Texas Air Control Board on December 18, 1987.
              (70) On March 12, 1982, the Governor of Texas submitted a request to revise the Texas SIP to include an Alternative Emission Reduction Plan for the E.I. Du Pont de Nemours & Company's Sabine River Works at Orange, Orange County, Texas. This Bubble uses credits obtained from the shutdown of sixteen methanol storage tanks and a methanol truck and railcar loading terminal in lieu of controls on one cyclohexane storage tank and two methanol storage tanks.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Order No. 82-1, entitled “E.I. Du Pont de Nemours and Company Incorporated” passed and approved by the Board on January 8, 1982.
              (ii) Additional material.
              (A) Letter dated October 23, 1989, from the Director of the Texas Air Control Board (TACB) Technical Support and Regulation Development Program, giving assurances that the State has resources and plans necessary to strive toward attainment and maintenance of the National Ambient Air Quality Standard (NAAQS) for ozone taking into account the influence of this Bubble on air quality.
              (B) Letter dated May 31, 1988, from the Director of the TACB Technical Services Division, giving quantification of emissions and developmental information relative to volatile organic compound emissions from the storage and terminal facilities at the Du Pont plant.
              (C) Letter dated June 21, 1988, from the Director of the TACB Technical Services Division, giving the throughput basis for emission calculations for the tanks and discussing status of the equipment in the trade.

              (D) Record of Communication of a phone call from Bill Riddle, EPA Region 6 Emissions Trading Coordinator, to Clayton Smith and Wayne Burnop, Environmental Engineers for the TACB, dated November 7, 1989. TACB confirms that there has been no shifting demand for the bubble.
              (E) Record of Communication of a phone call from Mr. Bertie Fernando, TACB Environmental Engineer, to Bill Riddle, EPA Region 6 Emissions Trading Coordinator, dated December 15, 1989. TACB gives the status of the equipment in the bubble as a follow up to the June 21, 1988, letter mentioned in paragraph (c) of this section.
              (71) Revisions to section VIII of the Texas SIP entitled “Texas Air Pollution Episode Contingency Plan” as submitted by the Texas Air Control Board (TACB) in a letter dated October 2, 1987. Revisions to TACB Regulation VIII, 31 TAC Chapter 118, “Emergency Episode Planning,” as approved by TACB on July 16, 1987, and on April 14, 1989, and submitted by the Governor in letters dated October 26, 1987, and October 13, 1989, respectively.
              (i) Incorporation by reference.

              (A) Amended TACB Regulation VIII, 31 TAC chapter 118, Rules 118.1(a), 118.1(b)(2), 118.1(c), 118.2, 118.3, 118.4, 118.5(d), 118.5(e), 118.5(f) and 118.6 as approved on July 17, 1987, and the repeal of Rule 118.7 as approved by TACB on July 17, 1987.
              
              (B) Amended TACB Regulation VIII, 31 TAC chapter 118, Rules 118.1(b), 118.1(b)(1), Table 1 of Rule 118.1, first paragraph of Rule 118.5, and 118.5(1), 118.5(2), 118.5(3), as approved by TACB on April 14, 1989.
              (C) TACB Order 87-10, approved July 17, 1987.
              (D) TACB Order 89-01, approved April 14, 1989.
              (E) Texas SIP section VIII “Texas Air Pollution Episode Contingency Plan” pages VIII-3 through VIII-14, VIII-A-2 through VIII-A-4, and VIII-B-2 through VIII-B-3.
              (ii) Additional material
              (A) Revisions to section VIII as submitted on October 2, 1987, from Eli Bell, superceding and deleting section VIII as approved by EPA on October 7, 1982, at 47 FR 44260 (Texas Air Pollution Emergency Episode Contingency Plan).
              (B) A letter dated February 10, 1989, from Steven Spaw, TACB, to William B. Hathaway, U.S. EPA.
              (72) Revisions to the plan for attainment of the standard for ozone in Dallas and Tarrant counties were submitted by the Governor on March 5, 1990 limiting the volatility of gasoline.
              (i) Incorporation by reference.
              (A) Revisions to the Texas Air Control Board Regulation V (31 TAC chapter 115), Control of Air Pollution from Volatile Organic Compounds, Rule 115.242-249 as adopted by the Texas Air Control Board on December 8, 1989.
              (B) Texas Air Control Board Order No. 89-13, as adopted December 8, 1988.
              (73) Revisions for Prevention of Significant Deterioration (PSD) are: Regulation VI—Section 116.3(a)(13) as adopted by the Texas Air Control Board (TACB) on July 26, 1985 and as revised by the TACB on July 17, 1987 and July 15, 1988 and submitted by the Governor on December 11, 1985, October 26, 1987, and September 29, 1988, respectively; the PSD Supplement as adopted by the TACB on July 17, 1987 and submitted by the Governor on October 26, 1987; General Rules—Section 101.20(3) as adopted by the TACB on July 26, 1985 and submitted by the Governor on December 11, 1985; and the TACB commitment letters submitted by the Executive Director on September 5, 1989 and April 17, 1992. Approval of the PSD SIP is partially based on previously approved TACB regulations and State statutes.
              (i) Incorporation by reference.
              (A) Revisions to the TACB Regulation VI (31 TAC chapter 116)—Control of Air Pollution by Permits for New Construction or Modification: Rule 116.3(a)(13) as adopted by the TACB on July 26, 1985 and as revised by the TACB on July 17, 1987 and July 15, 1988.
              (B) Revision to TACB General Rules (31 TAC Chapter 101)—Rule 101.20(3) as adopted by the TACB on July 26, 1985.
              (C) TACB Board Order No. 85-07, as adopted on July 26, 1985.
              (D) TACB Board Order No. 87-09, as adopted on July 17, 1987.
              (E) TACB Board Order No. 88-08, as adopted on July 15, 1988.
              (F) The following portions of the PSD Supplement, as adopted by the TACB on July 17, 1987: 1. (2) Initial Classification of areas in Texas, pages 1-2; 2. (3) Re-designation procedures, page 2; 3. (4) plan assessment, pages 2-3; 4. (6) Innovative Control Technology, page 3; and 5. (7) Notification, (a) through (d), page 4.
              (ii) Additional material.
              (A) The PSD Supplement as adopted by the TACB on July 17, 1987.
              (B) A letter dated September 5, 1989, from the Executive Director of the TACB to the Regional Administrator of EPA Region 6.
              (C) A letter dated April 17, 1992, from the Executive Director of the TACB to the Division Director of Air, Pesticides and Toxics Division, EPA Region 6.
              (74) Revisions to Texas Air Control Board's volatile organic compound regulations were submitted by the Governor of Texas on July 16, 1990.
              (i) Incorporation by reference
              (A) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115) Control of Air Pollution from Volatile Organic Compounds, Subchapter E: Solvent-Using Processes, Surface Coating Processes, § 115.421 introductory paragraph, § 115.421(8)(A), § 115.425 introductory paragraph, § 115.425(3), § 115.429 introductory paragraph, and § 115.429(2)(E), as adopted by the Texas Air Control Board on June 22, 1990.

              (B) Texas Air Control Board Order No. 90-07 as adopted by the Texas Air Control Board on June 22, 1990.
              
              (ii) Additional material
              (A) Texas Air Control Board July 10, 1990, certification signed by Steve Spaw, P.E., Executive Director, Texas Air Control Board.

              (75) Revisions to the State Implementation Plan for particulate matter (PM10 Group III) General Rules (31 TAC Chapter 101), § 101.1 Definitions for “De minimis impact”, “Particulate matter”, “Particulate matter emissions”, “PM10”, “PM10 emissions”, and “Total suspended particulate”, as adopted on June 16, 1989, by the Texas Air Control Board (TACB), were submitted by the Governor on August 21, 1989.
              (i) Incorporation by reference.

              (A) General Rules (31 TAC Chapter 101), Section 101.1 Definitions for “De minimis impact”, “Particulate matter”, “Particulate matter emissions”, “PM10”, “PM10 emissions”, and “Total suspended particulate”, as adopted on June 16, 1989, by the TACB.
              (ii) Additional material—None.
              (76) A revision to the Texas State Implementation Plan (SIP) to include revisions to Texas Air Control Board (TACB) Regulation II, 31 TAC Chapter 112. Control of Air Pollution from Sulfur Compounds, submitted by the Governor by cover letter dated October 15, 1992.
              (i) Incorporation by reference.
              (A) Revisions to Texas Air Control Board (TACB), Regulation II, 31 TAC Chapter 112, Section 112.1, “Definitions;” Section 112.2, “Compliance, Reporting, and Recordkeeping;” Section 112.3, “Net Ground Level Concentrations;” Section 112.4, “Net Ground Level Concentration—Exemption Conditions;” Section 112.5, “Allowable Emission Rates—Sulfuric Acid Plant Burning Elemental Sulfur;” Section 112.6, “Allowable Emission Rates—Sulfuric Acid Plant;” Section 112.7, “Allowable Emission Rates—Sulfur Recovery Plant;” Section 112.8, “Allowable Emission Rates From Solid Fossil Fuel-Fired Steam Generators,” Subsections 112.8(a), except for the phrase “Except as provided in subsection (b) of this section,” 112.8(c), 112.8(d), 112.8(e); Section 112.9, “Allowable Emission Rates—Combustion of Liquid Fuel;” Section 112.14, “Allowable Emission Rates—Nonferrous Smelter Processes;” Section 112.15, “Temporary Fuel Shortage Plan Filing Requirements;” Section 112.16, “Temporary Fuel Shortage Plan Operating Requirements;” Section 112.17, “Temporary Fuel Shortage Plan Notification Procedures;” Section 112.18, “Temporary Fuel Shortage Plan Reporting Requirements;” Section 112.19, “Application for Area Control Plan;” Section 112.20, “Exemption Procedure;” and Section 112.21, “Allowable Emission Rates Under Area Control Plan,” as adopted by the TACB on September 18, 1992.
              (B) Texas Air Control Board Order No. 92-19, as adopted by the Texas Air Control Board on September 18, 1992.
              (ii) Additional material.
              (A) Texas Air Control Board certification letter dated October 1, 1992, and signed by William R. Campbell, Executive Director, Texas Air Control Board.
              (B) Texas Air Control Board clarification letter dated July 5, 1993, from William R. Campbell, Executive Director, Texas Air Control Board, to A. Stanley Meiburg, Director, Air, Pesticides, and Toxics Division, EPA Region 6.
              (77) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115), Control of Air Pollution from Volatile Organic Compounds, were submitted by the Governor on March 5, 1990, July 16, 1990, May 10, 1991, and September 30, 1991.
              (i) Incorporation by reference.
              (A) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115), Control of Air Pollution from Volatile Organic Compounds, as adopted by the Texas Air Control Board on December 8, 1989.
              (B) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115), Control of Air Pollution from Volatile Organic Compounds, as adopted by the Texas Air Control Board on June 22, 1990: 115.425(1)(D) and 115.425(1)(E).

              (C) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115), Control of Air Pollution from Volatile Organic Compounds, as adopted by the Texas Air Control Board on May 10, 1991: 115.010—Definitions for coating, coating line, leak, pounds of volatile organic compounds (VOC) per gallon of coating (minus water and exempt solvents), pounds of volatile organic compounds (VOC) per gallon of solids, printing line, volatile organic compound (VOC), 115.112(c), 115.114 introductory paragraph, 115.114(3), 115.116(1), 115.116(3)(B) through 115.116(3)(D), 115.119(a)(1), 115.119(a)(2), 115.122(a)(3), 115.126(1)(B) through 115.126(1)(E), 115.129(a)(1), 115.129(a)(2), 115.132(a)(4), 115.136, 115.139(a)(1), 115.139(a)(2), 115.212(a)(4), 115.212(a)(5), 115.212(a)(6), 115.215(5), 115.216(2)(B) through 115.216(2)(D), 115.219(a)(1) through 115.219(a)(3), 115.222(7) through 115.222(9), 115.229(1), 115.229(2), 115.239, 115.315(2), 115.316(1)(A) through 115.316(1)(D), the repeal of 115.317, 115.319(1), 115.319(2), 115.322(4), 115.324(1)(A), 115.324(1)(B), 115.324(2)(A) through 115.324(2)(E), 115.325(2), 115.327(1) through 115.327(5), 115.329 introductory paragraph, 115.329(1), 115.329(2) 115.332 introductory paragraph, 115.332(4), 115.334(1)(D), 115.334(1)(E), 115.334(2), 115.335 introductory paragraph, 115.335(2), 115.336 introductory paragraph, 115.337(1) through 115.337(5), 115.339, 115.342(4), 115.344(1)(D), 115.344(1)(E), 115.344(2), 115.345(2), 115.347(1) through 115.347(6), 115.349, 115.417(3) through 115.417(6), 115.419(1) through 115.419(3), 115.421 introductory paragraph, 115.421(1) through 115.421(8)(B) introductory paragraph, 115.421(8)(C) through 115.421(9)(A)(v), 115.421(9)(C), 115.422 introductory paragraph, 115.422(1), 115.422(1)(A) through 115.422(1)(C), 115.422(2), 115.423(2) through 115.423(4), 115.424 introductory paragraph, 115.424(1) through 115.424(3), 115.425(2), 115.425(3)(B)(i), 115.425(3)(B)(iii), 115.426 introductory paragraph, 115.426(2), 115.426(2)(A)(ii) through 115.426(2)(A)(iv), 115.426(3), 115.427(6), 115.427(6)(A), 115.427(6)(B), 115.427(7), 115.429(1), 115.429(2)(A), 115.429(2)(B), 115.432 introductory paragraph, 115.432(1), 115.432(1)(A) through 115.432(1)(C)(iii), 115.432(2), 115.432(3), 115.435(5) through 115.435(7), 115.436(3)(B) through 115.436(3)(D), 115.437(1), 115.437(2), 115.439(1), 115.439(2), 115.512(3), 115.519, 115.532(5), 115.536(2)(A)(ii) through 115.536(2)(A)(iv), 115.537(5), 115.537(6), 115.539(1), 115.539(2).
              (D) Revisions to Texas Air Control Board Regulation V (31 TAC Chapter 115), Control of Air Pollution from Volatile Organic Compounds, as adopted by the Texas Air Control Board on September 20, 1991: 115.010—Definitions for capture efficiency, capture system, carbon adsorber, carbon adsorption system, control device and control system, 115.126(1), 115.129(a)(3), 115.136, 115.139(a)(2), 115.224(2), 115.229(2), 115.422(2), 115.423(3), 115.425(4) through 115.425(4)(C)(iii), 115.426(3), 115.426(4), 115.429(2)(C), 115.435 introductory paragraph, 115.435(7) through 115.435(7)(C)(iii), 115.435(8), 115.436(6), 115.439(2).
              (78) Revision to the Texas State Implementation Plan for Prevention of Significant Deterioration adopted by the Texas Air Control Board (TACB) on December 14, 1990, and submitted by the Governor on February 18, 1991.
              (i) Incorporation by reference.
              (A) Revision to TACB Regulation VI (31 TAC Chapter 116)—Control of Air Pollution by Permits for New Construction or Modification: Section 116.3(a)(13) as adopted by the TACB on December 14, 1990, and effective January 7, 1991.
              (B) TACB Board Order No. 90-13, as adopted on December 14, 1990.
              (79) A revision to the Texas SIP addressing moderate PM-10 nonattainment area requirements for El Paso was submitted by the Governor of Texas by letter dated November 5, 1991. The SIP revision included, as per section 179B of the Clean Air Act, a modeling demonstration providing for timely attainment of thePM-10 National Ambient Air Quality Standards for El Paso but for emissions emanating from Mexico.
              (i) Incorporation by reference.

              (A) Revisions to Texas Air Control Board (TACB), Regulation I, Section 111.101, “General Prohibition;” Section 111.103, “Exceptions to Prohibition of Outdoor Burning;” Section 111.105, “General Requirements for Allowable Outdoor Burning;” Section 111.107, “Responsibility for Consequences of Outdoor Burning;” Section 111.143, “Materials Handling;” Section 111.145, ”Construction and Demolition,” Subsections 111.145(1), 111.145(2); Section 111.147, “Roads, Streets, and Alleys,” Subsections 111.147(1)(B), 111.147(1)(C), 111.147(1)(D); and Section 111.149, “Parking Lots,” as adopted by the TACB on June 16, 1989.
              (B) TACB Order No. 89-03, as adopted by the TACB on June 16, 1989.
              (C) Revisions to TACB, Regulation I, Section 111.111, “Requirements for Specified Sources,” Subsection 111.111(c); Section 111.141, “Geographic Areas of Application and Date of Compliance;” Section 111.145, “Construction and Demolition,” Subsections 111.145(first paragraph), 111.145(3); and Section 111.147, “Roads, Streets, and Alleys,” Subsections 111.147(first paragraph), 111.147(1)(first paragraph), 111.147(1)(A), 111.147(1)(E), 111.147(1)(F), and 111.147(2), as adopted by the TACB on October 25, 1991.
              (D) TACB Order No. 91-15, as adopted by the TACB on October 25, 1991.
              (E) City of El Paso, Texas, ordinance, Title 9 (Health and Safety), Chapter 9.38 (Woodburning), Section 9.38.010, “Definitions;” Section 9.38.020, “No-Burn Periods;” Section 9.38.030, “Notice Required;” Section 9.38.040, “Exemptions;” Section 9.38.050, “Rebuttable Presumption;” and Section 9.38.060, “Violation Penalty,” as adopted by the City Council of the City of El Paso on December 11, 1990.
              (ii) Additional material.
              (A) November 5, 1991, narrative plan addressing the El Paso moderate PM-10 nonattainment area, including emission inventory, modeling analyses, and control measures.
              (B) A Memorandum of Understanding between the TACB and the City of El Paso defining the actions required and the responsibilities of each party pursuant to the revisions to the Texas PM-10 SIP for El Paso, passed and approved on November 5, 1991.
              (C) TACB certification letter dated July 27, 1989, and signed by Allen Eli Bell, Executive Director, TACB.
              (D) TACB certification letter dated October 28, 1991, and signed by Steve Spaw, Executive Director, TACB.
              (E) El Paso PM-10 SIP narrative from pages 91-92 that reads as follows: “* * * provided that adequate information becomes available, a contingency plan will be developed in conjunction with future El Paso PM-10 SIP revisions. It is anticipated that EPA, TACB, the City of El Paso, and SEDUE will continue a cooperative effort to study the PM-10 air quality in the El Paso/Juarez air basin. Based on the availability of enhanced emissions and monitoring data, as well as more sophisticated modeling techniques (e.g., Urban Airshed Model), future studies will attempt to better define the relative contributions of El Paso and Juarez to the PM-10 problem in the basin. At that time, a contingency plan can more appropriately be developed in a cooperative effort with Mexico.”
              (80) A revision to the Texas State Implementation Plan to adopt an alternate control strategy for the surface coating processes at Lockheed Corporation of Fort Worth.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Order Number 93-13 issued and effective June 18, 1993, for Lockheed Corporation, Fort Worth approving an Alternate Reasonably Available Control Technology (ARACT). A letter from the Governor of Texas dated August 19, 1993, submitting to the EPA the ARACT demonstration.
              (ii) Additional material-the document prepared by GD titled “The Proposed Alternate Reasonably Available Control Technology Determination for U.S. Air Force Plant Number Four and Ancillary Facilities of General Dynamics” dated September 16, 1991.
              (81) A revision to the Texas SIP to include revisions to Texas Regulation V, 31 TAC §§ 115.241-115.249-Control of Vehicle Refueling Emissions (Stage II) at Motor Vehicle Fuel Dispensing Facilities adopted by the State on October 16, 1992, effective November 16, 1992, and submitted by the Governor by cover letter dated November 13, 1992.
              (i) Incorporation by reference.
              (A) Revisions to Texas Regulation V, 31 TAC §§ 115.241-115.249-Control of Vehicle Refueling Emissions (Stage II) at Motor Vehicle Fuel Dispensing Facilities, effective November 16, 1992.
              (B) Texas Air Control Board Order No. 92-16, as adopted October 16, 1992.
              (ii) Additional materials.

              (A) September 30, 1992, narrative plan addressing: general requirements, definitions, determination of regulated universe, certification of approved vapor recovery systems, training, public information, recordkeeping, requirements for equipment installation and testing, annual in-use above ground inspections, program penalties, resources, and benefits.

              (82) A revision to the Texas SIP to include a new Texas Natural Resource Conservation Commission, Part III, Chapter 101, General Rules, section 101.10, Emission Inventory Requirements. In a concurrent action, the TNRCC repealed the existing section 101.10 concerning filing of emissions data. The new rule and the repealing of the old rule was submitted to the EPA on October 15, 1992, by the Governor, as a proposed revision to the SIP.
              (i) Incorporation by reference.
              (A) TNRCC, Part III, Chapter 101, General Rules, section 101.10, Emission Inventory Requirements, as adopted by the TNRCC on August 20, 1992.
              (B) TNRCC Order No. 92-20, as adopted by the TNRCC on August 20, 1992.
              (ii) Additional material.
              (A) TNRCC certification letter dated October 8, 1992, and signed by William R. Campbell, Executive Director, TNRCC.
              (83) A revision to the Texas SIP to include an alternate particulate control plan for certain unpaved industrial roadways at the ASARCO copper smelter in El Paso, submitted by the Governor by cover letter dated March 30, 1994.
              (i) Incorporation by reference.
              (A) Texas Natural Resource Conservation Commission Order No. 94-01, as adopted by the Texas Natural Resource Conservation Commission on March 9, 1994.
              (B) TNRCC Attachment 3 containing the Texas Air Control Board permit number 20345 for the ASARCO primary copper smelter in El Paso, Texas, issued May 11, 1992.
              (C) TNRCC Attachment 4 containing the June 8, 1993, letter from Mr. Troy W. Dalton, Texas Air Control Board (TACB), to Mr. Thomas Diggs, U.S. EPA Region 6, addressing the ASARCO Inc. (El Paso) waiver request from TACB Regulation I, Section 111.147(1)(A), including the enclosure entitled “Waiver Provisions to Texas Air Control Board Regulation 111.147(1)(A) for ASARCO, Incorporated, El Paso Account No. EE-0007-G.”
              (ii) Additional material.
              (A) March 9, 1994, SIP narrative addressing the alternate particulate control plan (in lieu of paving) for certain unpaved industrial roadways at the ASARCO copper smelter in El Paso.
              (84) A revision to the Texas SIP for the El Paso moderate carbon monoxide nonattainment area which has a design value less than 12.7 parts per million was submitted by the Governor of Texas to meet the November 15, 1992, CAA deadline. The elements in this incorporation include the general SIP revision and the oxygenated fuels regulations submitted to the EPA on October 23, 1992, and the completed emissions inventory submitted to the EPA on November 17, 1992.
              (i) Incorporation by reference.
              (A) Addition of a new Section 114.13, “Oxygenated Fuels” to the Texas Air Control Board (TACB), Regulation IV.
              (B) TACB Board Order Number 92-15, as adopted by the TACB on September 18, 1992.
              (C) SIP narrative plan entitled “Revisions to the State Implementation Plan (SIP) for Carbon Monoxide (CO), 1992 CO SIP for Moderate Area—El Paso,” adopted by the Texas Air Control Board September 18, 1992, addressing: 3. 1992 CO SIP Revisions for Moderate Area El Paso (new.) e. Attainment Demonstration, pages 9-10; f. Oxygenated Fuels 3) Administrative Requirements, page 13, b) Clerical Reviews, page 15, c) Field Inspections, page 15; and e) enforcement (i)-(iv), pages 17-19.
              (ii) Additional material.
              (A) SIP narrative plan entitled “Revisions to the State Implementation Plan (SIP) for Carbon Monoxide (CO), 1992 CO SIP for Moderate Area—El Paso,” adopted by the Texas Air Control Board September 18, 1992.
              (B) Governor of Texas submittal of November 13, 1992, regarding the El Paso CO emissions inventory.
              (C) The TACB certification letter dated October 1, 1992, and signed by William R. Campbell, Executive Director, TACB.

              (85) The State is required to implement a Small Business Stationary Source Technical and Environmental Compliance Assistance Program (PROGRAM) as specified in the plan revision submitted by the Governor on November 13, 1992. This plan submittal, as adopted by the Texas Air Control Board (TACB) on November 6, 1992, was developed in accordance with section 507 of the Clean Air Act (CAA).
              (i) Incorporation by reference.
              (A) Texas Clean Air Act (TCAA), TEXAS HEALTH AND SAFETY CODE ANN. (Vernon 1992), § 382.0365, “Small Business Stationary Source Assistance Program”, enacted by the Texas 1991 legislative session and effective September 1, 1991. Included in TCAA, § 382.0365, are provisions establishing a small business assistance program (SBAP), an Ombudsman, and a Compliance Advisory Panel (CAP); establishing membership of the CAP; and addressing the responsibilities and duties of the SBAP, Ombudsman, and the CAP.
              (B) TACB Order No. 92-22, as adopted by the TACB on November 6, 1992.
              (C) Appendix C, “Schedule of Implementation”, appended to the narrative SIP Revision entitled, “Revisions to the State Implementation Plan for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, Texas Air Control Board; November 1992”.
              (ii) Additional material.
              (A) Narrative SIP Revision entitled, “Revisions to the State Implementation Plan for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, Texas Air Control Board; November 1992”.
              (B) TACB certification letter dated November 10, 1992, and signed by William R. Campbell, Executive Director, TACB.
              (C) Legal opinion letter dated October 15, 1992 from Kirk P. Watson, Chairman, TACB, to Mr. B.J. Wynne, III, Regional Administrator, EPA Region 6, regarding the composition of the Small Business Compliance Advisory Panel for Texas.
              (86) [Reserved]
              (87) A revision to the Texas SIP to include revisions to Texas Regulation IV, 31 TAC § 114.3—Vehicle Emissions Inspection and Maintenance Program, adopted by the State on November 10, 1993, and February 16, 1994, regulations effective December 8, 1993, and revisions to Texas Department of Transportation, Chapter 17. Vehicle Titles and Registration—Vehicle Emissions Verification System, 43 TAC § 17.80, adopted by the State on October 28, 1993, effective November 22, 1993, and submitted by the Governor by cover letters dated November 12, 1993 and March 9, 1994.
              (i) Incorporation by reference.
              (A) House Bill 1969 an act relating to motor vehicle registration, inspections and providing penalties amending:
              (1) Sections 382.037 and 382.038 of the Texas Health and Safety Code;
              (2) Section 2 Chapter 88, General Laws, Acts of the 41st Legislature, 2nd Called Session, 1929 (Article 6675a-2, Vernon's Texas Civil Statutes);
              (3) Title 116, Articles 6675b-4, 6675b-4A, and 6675b-4B;
              (4) Section 141(d), and section 142(h), Uniform Act Regulating Traffic on Highways (Article 6701d, Vernon's Civil Statutes);
              (5) Section 4.202, County Road and Bridge Act (Article 6702-1, Vernon's Texas Civil Statutes) signed by the Governor on June 8, 1993, and effective August 30, 1993.
              (B) Texas Health and Safety Code (Vernon 1990), the Texas Clean Air Act, sections 382.017, 382.037, 382.038, and 382.039 effective September 1, 1991.
              (C) Revisions to Texas Regulation IV, 31 TAC § 114.3—Vehicle Emissions Inspection and Maintenance Program, effective December 8, 1993.
              (D) Order No. 93-23, as adopted November 10, 1993, and Order No. 94-02 as adopted February 16, 1994.
              (E) Texas Civil Statutes, Articles 6675a-1 to 6675b-2 and 6687-1. (Vernon 1993).
              (F) Revisions to Texas Department of Transportation, Chapter 17. Vehicle Titles and Registration—Vehicle Emissions Verification System, 43 TAC § 17.80, effective November 22, 1993.
              (ii) Additional materials.

              (A) SIP narrative plan entitled “Revisions to the State Implementation Plan (SIP) for the Control of Ozone Air Pollution—Inspection/Maintenance SIP for Dallas/Fort Worth, El Paso, Beaumont/Port Arthur, and Houston/Galveston Ozone Nonattainment Areas,” submitted to the EPA on November 12, 1993, and on March 9, 1994 addressing by section: 8(a)(1) Applicability, 8(a)(2) Adequate Tools and Resources, 8(a)(3)
              I/M Performance Standards, 8(a)(4) Network Type and Program Evaluation, 8(a)(5) Test Frequency and Convenience, 8(a)(6) Vehicle coverage, 8(a)(7) Test Procedures and Standards and Test Equipment, 8(a)(8) Quality Control, 8(a)(9) Quality Assurance, 8(a)(10) Waivers and Compliance Via Diagnostic Inspection, 8(a)(11) Motorist Compliance Enforcement, 8(a)(12) Motorist Compliance Enforcement Program Oversight, 8(a)(13) Enforcement Against Contractors, Stations and Inspectors, 8(a)(14) Compliance with Recall Notices, 8(a)(15) Data Collection, 8(a)(16) Data Analysis and Reporting, 8(a)(17) Inspector Training and Licensing or Certification, 8(a)(18) Public Information, 8(a)(19) Consumer Protection Provisions, 8(a)(20) Improving Repair Effectiveness, 8(a)(21) On-Road Testing, 8(a)(22) State Implementation Plan Submission and Appendices.
              (B) Letter dated May 4, 1994, from John Hall, Chairman of the Texas Natural Resource Conservation Commission to the EPA, clarifying the State's intent regarding its Executive Director's exemption policy and repair effectiveness program.
              (88) Revisions to the Texas State Implementation Plan, submitted to EPA on June 8 and November 13, 1992, respectively. These revisions adopt expansion of applicability for Reasonably Available Control Technology (RACT) rules for volatile organic compounds (VOCs) to ensure that all major VOC sources are covered by RACT, to revise the major source definition, and to revise certain monitoring, recordkeeping, and reporting requirements for Victoria County, Texas.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Order No. 92-04, as adopted on May 8, 1992.
              (B) Revisions to the General Rules, as adopted by the Board on May 8, 1992, section 101.1—New definitions for capture efficiency, capture system, carbon adsorber, carbon adsorption system, coating, coating line, control device, control system, pounds of volatile organic compounds (VOC) per gallon of coating (minus water and exempt solvents), pounds of volatile organic compounds (VOC) per gallon of solids, printing line; revised definitions for component, exempt solvent, leak, vapor recovery system, volatile organic compound (VOC).

              (C) Revisions to Regulation V, as adopted by the Board on May 8, 1992, sections 115.010 (Definitions)—Beaumont/Port Arthur area, Dallas/Fort Worth area, El Paso area, Houston/Galveston area; revised definition for delivery vessel/tank truck tank; 115.112(a), 115.112(a)(3), 115.112(b)(1), 115.112(b)(2), 115.112(b)(2)(A) through 115.112(b)(2)(D), 115.112(b)(2)(E), 115.112(b)(2)(F), 115.112(c), 115.112(c)(3)(A), 115.112(c)(3)(B), 115.113(a) through 115.113(c), 115.114(a), 115.114(b), 115.114(b)(1), 115.114(b)(2), 115.115(a), 115.115(b), 115.115(b)(1) through 115.115(b)(8), 115.116(a), 115.116(a)(4), 115.116(b), 115.116(b)(1) through 115.116(b)(4), 115.117(a), 115.117(b), 115.117(b)(1) through 115.117(b)(6), 115.117(b)(6)(A) through 115.117(b)(6)(C), 115.117(b)(7), 115.117(b)(7)(A) through 115.117(b)(7)(C), 115.117(c), 115.117(c)(1) through 115.117(c)(4), 115.119 introductory paragraph, 115.121(a), 115.121(a)(1), 115.121(a)(1)(C), 115.121(a)(2), 115.121(a)(3), 115.121(b), 115.121(b)(1) through 115.121(b)(3), 115.121(c), 115.121(c)(1), 115.121(c)(2) through 115.121(c)(4), 115.122(a), 115.122(b), 115.122(c), 115.122(c)(1) through 115.122(c)(4), 115.123(a) through 115.123(c), 115.125(a), 115.125(a)(2), 115.125(b), 115.125(b)(1) through 115.125(b)(7), 115.126 introductory paragraph, 115.127(a), 115.127(a)(2), 115.127(a)(3), 115.127(a)(3)(B), 115.127(a)(3)(C), 115.127(a)(4), 115.127(a)(4)(C), 115.127(b), 115.127(b)(1), 115.127(b)(2), 115.127(b)(2)(A) through 115.127(b)(2)(B), 115.127(c), 115.127(c)(1), 115.127(c)(2), 115.127(c)(2)(A) through 115.127(c)(2)(C), 115.129 introductory paragraph, 115.129(1) through 115.129(3), 115.131(a), 115.131(a)(2) through 115.131(a)(4), 115.131(b) through 115.131(c), 115.132(a), 115.132(b), 115.132(b)(1) through 115.132(b)(3), 115.132(c), 115.132(c)(3), 115.133(a) through 115.133(c), 115.135(a), 115.135(b), 115.135(b)(1) through 115.135(b)(6), 115.136(a), 115.136(a)(1), 115.136(a)(2), 115.136(a)(2)(A) through 115.136(a)(2)(D), 115.136(a)(3), 115.136(a)(4), 115.136(b), 115.137(a), 115.137(a)(1) through 115.137(a)(4), 115.137(b), 115.137(b)(1) through 115.137(b)(4), 115.137(c), 115.137(c)(1) through 115.137(c)(3), 115.139 introductory paragraph, 115.139(1), 115.139(2), 115.211 introductory paragraph, 115.211(1)(A), 115.211(1)(B), 115.211(2), 115.212(a), 115.212(a)(4), 115.212(a)(5), 115.212(b), 115.212(b)(1), 115.212(b)(2), 115.212(b)(2)(A), 115.212(b)(2)(B), 115.212(b)(3), 115.212(b)(3)(A) through 115.212(b)(3)(C), 115.212(c), 115.212(c)(1), 115.213(a) through 115.213(c), 115.214(a), 115.214(a)(3), 115.214(a)(4), 115.214(b), 115.214(b)(1), 115.214(b)(2), 115.215(a), 115.215(b), 115.215(b)(1) through 115.215(b)(8), 115.216 introductory paragraph, 115.216(4), 115.217(a), 115.217(a)(2) through 115.217(a)(4), 115.217(b), 115.217(b)(1) through 115.217(b)(3), 115.217(c), 115.217(c)(3), 115.219 introductory paragraph, 115.219(1) through 115.219(6), 115.221 introductory paragraph, 115.222 introductory paragraph, 115.222(6), 115.223 introductory paragraph, 115.224 introductory paragraph, 115.224(2), 115.225 introductory paragraph, 115.226 introductory paragraph, 115.227 introductory paragraph, 115.229 introductory paragraph, 115.234 introductory paragraph, 115.235 introductory paragraph, 115.236 introductory paragraph, 115.239 introductory paragraph, 115.311(a), 115.311(a)(1), 115.311(a)(2), 115.311(b), 115.311(b)(1), 115.311(b)(2), 115.312(a), 115.312(a)(2), 115.312(b), 115.312(b)(1), 115.312(b)(1)(A), 115.312(b)(1)(B), 115.312(b)(2), 115.313(a) through 115.313(b), 115.315(a), 115.315(b), 115.315(b)(1) through 115.315(b)(7), 115.316 introductory paragraph, 115.316(1), 115.316(2), 115.316(3), 115.317 introductory paragraph, 115.319 introductory paragraph, 115.319(1), 115.319(2), 115.322(a), 115.322(b), 115.322(b)(1) through 115.322(b)(5), 115.323(a), 115.323(a)(2), 115.323(b), 115.323(b)(1), 115.323(b)(2), 115.324(a), 115.324(a)(4), 115.324(b), 115.324(b)(1), 115.324(b)(1)(A) through 115.324(b)(1)(D), 115.324(b)(2), 115.324(b)(2)(A) through 115.324(b)(2)(C), 115.324(b)(3) through 115.324(b)(8), 115.324(b)(8)(A), 115.324(b)(8)(A)(i), 115.324(b)(8)(A)(ii), 115.324(b)(8)(B), 115.325(a), 115.325(b), 115.325(b)(1) through 115.325(b)(3), 115.326(a), 115.326(a)(2), 115.326(b), 115.326(b)(1), 115.326(b)(2), 115.326(b)(2)(A) through 115.326(b)(2)(I), 115.326(b)(3), 115.326(b)(4), 115.327(a), 115.327(a)(2), 115.327(a)(4), 115.327(a)(5), 115.327(b), 115.327(b)(1), 115.327(b)(1)(A) through 115.327(b)(1)(C), 115.327(b)(2) through 115.327(b)(6), 115.329 introductory paragraph, 115.332 introductory paragraph, 115.333 introductory paragraph, 115.334 introductory paragraph, 115.334(3), 115.334(3)(A), 115.335 introductory paragraph, 115.336 introductory paragraph, 115.337 introductory paragraph, 115.337(2) through 115.337(4), 115.337(4)(E), 115.339 introductory paragraph, 115.342 introductory paragraph, 115.343 introductory paragraph, 115.344 introductory paragraph, 115.345 introductory paragraph, 115.346 introductory paragraph, 115.347 introductory paragraph, 115.347(3), 115.349 introductory paragraph, 115.412(a), 115.412(a)(1)(F)(iv), 115.412(a)(3)(I), 115.412(a)(3)(I)(viii), 115.412(b), 115.412(b)(1), 115.412(b)(1)(A), 115.412(b)(1)(A)(i) through 115.412(b)(1)(A)(iii), 115.412(b)(1)(B) through 115.412(b)(1)(F), 115.412(b)(1)(F)(i) through 115.412(b)(1)(F)(iv), 115.412(b)(2), 115.412(b)(2)(A), 115.412(b)(2)(B), 115.412(b)(2)(B)(i) through 115.412(b)(2)(B)(iii), 115.412(b)(2)(C), 115.412(b)(2)(D), 115.412(b)(2)(D)(i) through 115.412(b)(2)(D)(iv), 115.412(b)(2)(E), 115.412(b)(2)(F), 115.412(b)(2)(F)(i) through 115.412(b)(2)(F)(xiii), 115.412(b)(3), 115.412(b)(3)(A), 115.412(b)(3)(A)(i), 115.412(b)(3)(A)(ii), 115.412(b)(3)(B) through 115.412(b)(3)(I), 115.412(b)(3)(I)(i) through 115.412(b)(3)(I)(viii), 115.413(a), 115.413(a)(1), 115.413(a)(2), 115.413(b), 115.413(b)(1), 115.413(b)(2), 115.415(a), 115.415(a)(1), 115.415(a)(2), 115.415(b), 115.415(b)(1), 115.415(b)(1)(A), 115.415(b)(1)(B), 115.415(b)(2), 115.415(b)(2)(A) through 115.415(b)(2)(E), 115.416(a), 115.416(b), 115.416(b)(1), 115.416(b)(2), 115.417(a), 115.417(a)(1) through 115.417(a)(6), 115.417(b), 115.417(b)(1) through 115.417(b)(6), 115.419(a) through 115.419(b), 115.421(a), 115.421(a)(8), 115.421(a)(8)(A), 115.421(a)(8)(B), 115.421(a)(8)(C), 115.421(a)(9), 115.421(a)(9)(v), 115.421(a)(11), 115.421(b), 115.421(b)(1) through 115.421(b)(9), 115.421(b)(9)(A), 115.421(b)(9)(A)(i) through 115.421(b)(9)(A)(iv), 115.421(b)(9)(B), 115.421(b)(9)(C), 115.421(b)(10), 115.422(a), 115.422(a)(1), 115.422(a)(2), 115.423(a), 115.423(a)(3), 115.423(a)(4), 115.423(b), 115.423(b)(1) through 115.423(b)(4), 115.424(a), 115.424(a)(1) through 115.424(a)(3), 115.424(a)(2), 115.424(b), 115.424(b)(1), 115.424(b)(2), 115.425(a), 115.425(a)(1), 115.425(a)(2), 115.425(a)(3), 115.425(a)(3)(B), 115.425(a)(4)(C)(ii), 115.425(b), 115.424(b)(1), 115.424(b)(1)(A) through 115.425(b)(1)(E), 115.425(b)(2), 115.424(b)(2)(A) through 115.425(b)(2)(E), 115.426(a), 115.426(a)(1), 115.426(a)(1)(C), 115.426(a)(2), 115.426(a)(2)(B), 115.426(a)(3), 115.426(a)(4), 115.426(b), 115.426(b)(1), 115.426(b)(1)(A) through 115.426(b)(1)(D), 115.426(b)(2), 115.426(b)(2)(A), 115.426(b)(2)(A)(i) through 115.426(b)(2)(A)(iv), 115.426(b)(2)(B), 115.426(b)(2)(C), 115.426(b)(3), 115.427(a), 115.427(a)(1), 115.427(a)(2), 115.427(a)(2)(A), 115.427(a)(2)(B), 115.427(a)(3), 115.427(a)(4), 115.427(a)(5), 115.427(a)(5)(A), 115.427(a)(5)(B), 115.426(a)(6), 115.427(b), 115.427(b)(1), 115.427(b)(2), 115.427(b)(2)(A) through 115.427(b)(2)(E), 115.427(b)(3), 115.427(b)(3)(A) through 115.427(b)(3)(C), 115.429(a) through 115.429(c), 115.432(a), 115.432(a)(2), 115.432(a)(3), 115.432(b), 115.432(b)(1) through 115.432(b)(3), 115.432(b)(3)(A) through 115.432(b)(3)(C), 115.433(a), 115.433(b), 115.435(a), 115.435(a)(6), 115.435(a)(7), 115.435(a)(7)(C)(ii), 115.435(a)(8), 115.435(b), 115.435(b)(1) through 115.435(b)(7), 115.436(a), 115.436(a)(1), 115.436(a)(2), 114.436(a)(4) through 115.436(a)(6), 115.436(b), 115.436(b)(1) through 115.436(b)(3), 115.436(b)(3)(A) through 115.436(b)(3)(C), 115.436(b)(4), 115.436(b)(5), 115.437(a), 115.437(a)(1) through 115.437(a)(4), 115.437(b), 115.439(a) through 115.439(c), 115.512 introductory paragraph, 115.512 (1) through 115.512(3), 115.513 introductory paragraph, 115.515 introductory paragraph, 115.516 introductory paragraph, 115.517 introductory paragraph, 115.519(a) through 115.519(b), 115.531(a), 115.531(a)(2), 115.531(a)(3), 115.531(b), 115.531(b)(1) through 115.531(b)(3), 115.532(a), 115.532(a)(4), 115.532(a)(5), 115.532(b), 115.532(b)(1)(A), 115.532(b)(1)(B), 115.532(b)(2), 115.532(b)(3), 115.532(b)(3)(A), 115.532(b)(3)(B), 115.532(b)(4), 115.533(a), 115.533(b), 115.534(a), 115.534(b), 115.534(b)(1), 115.534(b)(2), 115.535(a), 115.535(b), 115.535(b)(1) through 115.535(b)(6), 115.536(a), 115.536(a)(1), 115.536(a)(2), 115.536(a)(3), 115.536(a)(4), 115.536(b), 115.536(b)(1), 115.536(b)(2), 115.536(b)(2)(A), 115.536(b)(2)(A)(i) through 115.536(b)(2)(A)(iii), 115.536(b)(2)(B), 115.536(b)(3), 115.536(b)(3)(A), 115.536(b)(3)(B), 115.536(b)(4), 115.536(b)(5), 115.537(a), 115.537(a)(1) through 115.537(a)(7), 115.537(b), 115.537(b)(1) through 115.537(b)(5), 115.539(a), 115.539(b), 115.612 introductory paragraph, 115.613 introductory paragraph, 115.614 introductory paragraph, 115.615 introductory paragraph, 115.615(1), 115.617 introductory paragraph, 115.617(1), 115.619 introductory paragraph.
              (D) Texas Air Control Board Order No. 92-16, as adopted on October 16, 1992.
              (E) Revisions to the General Rules, as adopted by the Board on October 16, section 101.1: Introductory paragraph, new definition for extreme performance coating; revised definitions for gasoline bulk plant, paragraph vii of miscellaneous metal parts and products coating, mirror backing coating, volatile organic compound.

              (F) Revisions to Regulation V, as adopted by the Board on October 16, 1992, sections 115.010—new definition for extreme performance coating; revised definitions for gasoline bulk plant, paragraph vii of miscellaneous metal parts and products coating, mirror backing coating, and volatile organic compound; 115.116 title (Monitoring and Recordkeeping Requirements), 115.116(a)(2), 115.116(a)(3), 115.116(a)(3)(A) through 115.116(a)(3)(C), 115.116(a)(5), 115.116(b)(2), 115.116(b)(3), 115.116(b)(3)(A) through 115.116(b)(3)(D), 115.116(b)(4), 115.116(b)(5), 115.119(a), 115.119(b), 115.126 title (Monitoring and Recordkeeping Requirements), 115.126(a), 115.126(a)(1)(A), 115.126(a)(1)(C), 115.126(a)(1)(E), 115.126(b), 115.126(b)(1), 115.126(b)(1)(A) through 115.126(b)(1)(E), 115.126(b)(2), 115.126(b)(2)(A) through 115.126(b)(2)(D), 115.126(b)(3), 115.126(b)(3)(A), 115.126(b)(3)(B), 115.127(a)(4)(A) through 115.127(a)(4)(C), 115.129(a), 115.129(a)(1), 115.129(b), 115.136 title (Monitoring and Recordkeeping Requirements), 115.136(a)(4), 115.136(b), 115.136(b)(1), 115.136(b)(2), 115.136(b)(2)(A) through 115.136(b)(2)(D), 115.136(b)(3), 115.136(b)(4), 115.139(a), 115.139(b), 115.211(a), 115.211(b), 115.215(a), 115.215(b), 115.216 title (Monitoring and Recordkeeping Requirements), 115.216(a), 115.216(a)(2)(A) through 115.216(a)(2)(C), 115.216(a)(5), 115.216(b), 115.216(b)(1), 115.216(b)(2), 115.216(b)(2)(A) through 115.216(b)(2)(D), 115.216(b)(3), 115.216(b)(3)(A), 115.216(b)(3)(B), 115.216(b)(4), 115.217(a)(6), 115.219(a)(1) through 115.219(a)(4), 115.219(b), 115.316 title (Monitoring and Recordkeeping Requirements), 115.316(a), 115.316(a)(1)(A), 115.316(a)(1)(C), 115.316(a)(4), 115.316(b), 115.316(b)(1), 115.316(b)(1)(A) through 115.316(b)(1)(D), 115.316(b)(2), 115.316(b)(2)(A) through 115.316(b)(2)(C), 115.316(b)(3), 115.316(b)(4), 115.319(a)(1), 115.319(a)(2), 115.319(b), 115.421(a), 115.421(a)(12), 115.421(a)(12)(A), 115.421(a)(12)(A)(i), 115.421(a)(12)(A)(ii), 115.421(a)(12)(B), 115.425(a)(4)(C)(ii), 115.426 title (Monitoring and Recordkeeping Requirements), 115.426(a)(2), 115.426(a)(2)(A)(i), 115.426(b)(2), 115.426(b)(2)(i), 115.427(a)(5)(C), 115.427(a)(6), 115.427(a)(6)(A) through 115.427(a)(6)(C), 115.427(a)(7), 115.429(d), 115.436 title (Monitoring and Recordkeeping Requirements), 115.436(a)(3), 115.436(a)(3)(C), 115.436(b), 115.436(b)(3), 115.436(b)(3)(B) through 115.436(b)(3)(D), 115.439(d), 115.536 title (Monitoring and Recordkeeping Requirements), 115.536(a)(1), 115.536(a)(2), 115.536(a)(2)(A), 115.536(a)(2)(A)(ii), 115.536(a)(5), 115.536(b)(1), 115.536(b)(2), 115.536(b)(2)(A), 115.536(b)(2)(A)(ii) through 115.536(b)(2)(A)(iv), 115.539(c).
              (89) A revision to the Texas State Implementation Plan to adopt an attainment demonstration control strategy for lead which addresses that portion of Collin County owned by GNB.
              (i) Incorporation by reference.
              (A) Texas Air Control Board Order Number 92-09 issued and effective October 16, 1992, for settlement of the enforcement action against the GNB facility at Frisco, Texas.
              (B) Texas Air Control Board Order Number 93-10 issued and effective June 18, 1993, for control of lead emissions from the GNB facility at Frisco, Texas.
              (C) Texas Air Control Board Order Number 93-12 issued and effective June 18, 1993, establishing contingency measures relating to the GNB facility at Frisco, Texas.
              (ii) Additional material.
              (A) The lead attainment demonstration prepared by the State, dated July 1993.
              (90) A revision to the Texas SIP regarding ozone monitoring. The State of Texas will modify its SLAMS and its NAMS monitoring systems to include a PAMS network design and establish monitoring sites. The State's SIP revision satisfies 40 CFR 58.20(f) PAMS requirements.
              (i) Incorporation by reference.
              (A) TNRCC Order Number 93-24 as adopted by the TNRCC November 10, 1993.
              (B) SIP narrative plan entitled “Revisions to the State Implementation Plan (SIP) for the Control of Ozone Air Pollution” adopted by the TNRCC on November 10, 1993, addressing: 1993 Rate-of-Progress SIP for Dallas/Fort Worth, El Paso, Beaumont/Port Arthur and Houston/Galveston Ozone Nonattainment Areas, Section VI: Control Strategy, B. Ozone Control Strategy, 7. SIP Revisions for 1993 Rate-of-Progress (new.), a. Ozone Control Plan, 1) General, f) Photochemical Assessment Monitoring Stations, page 87, second paragraph, first sentence; third paragraph; fourth paragraph; and, the fifth paragraph which ends on page 88; page 88, first complete paragraph, including numbers (1), (2) and (3).
              (ii) Additional material.
              (A) The Texas SIP revision narrative regarding PAMS.
              (B) TNRCC certification letter dated November 10, 1993, and signed by Gloria A. Vasquez, Chief Clerk, TNRCC.
              (91)-(92) [Reserved]

              (93) A revision to the Texas State Implementation Plan (SIP) to include agreed orders limiting sulfur dioxide (SO2) allowable emissions at certain nonpermitted facilities in Harris County, and to include a modeling demonstration showing attainment of the SO2 National Ambient Air Quality Standards, was submitted by the Governor by cover letter dated August 3, 1994.
              (i) Incorporation by reference.

              (A) Texas Natural Resource Conservation Commission (TNRCC) Order No. 94-09, as adopted by the TNRCC on June 29, 1994.
              (B) TNRCC Order No. 94-10 for Anchor Glass Container, as adopted by the TNRCC on June 29, 1994.
              (C) TNRCC Order No. 94-11 for Crown Central Petroleum Corporation, as adopted by the TNRCC on June 29, 1994.
              (D) TNRCC Order No. 94-12 for Elf Atochem North America, Inc., as adopted by the TNRCC on June 29, 1994.
              (E) TNRCC Order No. 94-13 for Exxon Company USA, as adopted by the TNRCC on June 29, 1994.
              (F) TNRCC Order No. 94-14 for ISK Biosciences Corporation, as adopted by the TNRCC on June 29, 1994.
              (G) TNRCC Order No. 94-15 for Lyondell Citgo Refining Company, LTD., as adopted by the TNRCC on June 29, 1994.
              (H) TNRCC Order No. 94-16 for Lyondell Petrochemical Company, as adopted by the TNRCC on June 29, 1994.
              (I) TNRCC Order No. 94-17 for Merichem Company, as adopted by the TNRCC on June 29, 1994.
              (J) TNRCC Order No. 94-18 for Mobil Mining and Minerals Company, as adopted by the TNRCC on June 29, 1994.
              (K) TNRCC Order No. 94-19 for Phibro Energy USA, Inc., as adopted by the TNRCC on June 29, 1994.
              (L) TNRCC Order No. 94-20 for Shell Chemical and Shell Oil, as adopted by the TNRCC on June 29, 1994.
              (M) TNRCC Order No. 94-21 for Shell Oil Company, as adopted by the TNRCC on June 29, 1994.
              (N) TNRCC Order No. 94-22 for Simpson Pasadena Paper Company, as adopted by the TNRCC on June 29, 1994.
              (ii) Additional material.
              (A) May 27, 1994, letter from Mr. Norman D. Radford, Jr. to the TNRCC and the EPA Region 6 requesting approval of an equivalent method of monitoring sulfur in fuel and an equivalent method of determining compliance.
              (B) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Crown Central Petroleum Corporation, approving an alternate monitoring and compliance demonstration method.
              (C) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Exxon Company USA, approving an alternate monitoring and compliance demonstration method.
              (D) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Lyondell Citgo Refining Co., LTD., approving an alternate monitoring and compliance demonstration method.
              (E) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Phibro Energy, USA, Inc., approving an alternate monitoring and compliance demonstration method.
              (F) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Shell Oil Company, approving an alternate monitoring and compliance demonstration method.
              (G) June 8, 1994, letter from Mr. S. E. Pierce, Mobil Mining and Minerals Company, to the TNRCC requesting approval of an alternative quality assurance program.
              (H) June 28, 1994, letter from Anthony C. Grigsby, Executive Director, TNRCC, to Mobil Mining and Minerals Company, approving an alternative quality assurance program.

              (I) August 3, 1994, narrative plan addressing the Harris County Agreed Orders for SO2, including emission inventories and modeling analyses (i.e. the April 16, 1993, report entitled “Evaluation of Potential 24-hour SO2 Nonattainment Area in Harris County, Texas-Phase II” and the June, 1994, addendum).
              (J) TNRCC certification letter dated June 29, 1994, and signed by Gloria Vasquez, Chief Clerk, TNRCC.
              (94) Revisions to the Texas SIP addressing visible emissions requirements were submitted by the Governor of Texas by letters dated August 21, 1989, January 29, 1991, October 15, 1992 and August 4, 1993.
              (i) Incorporation by reference.

              (A) Revisions to Texas Air Control Board (TACB), Regulation I, Section 111.111, “Requirements for Specified Sources;” Subsection 111.111(a) (first paragraph) under “Visible Emissions;” Subsections 111.111(a)(1) (first paragraph), 111.111(a)(1)(A), 111.111(a)(1)(B) and 111.111(a)(1)(E) under “Stationary Vents;” Subsection 111.111(b) (first paragraph) under “Compliance Determination Exclusions;” and Subsections 111.113 (first paragraph), 111.113(1), 111.113(2), and 111.113(3) under “Alternate Opacity Limitations,” as adopted by the TACB on June 16, 1989.
              (B) TACB Board Order No. 89-03, as adopted by the TACB on June 16, 1989.
              (C) Revisions to Texas Air Control Board (TACB), Regulation I, Section 111.111, “Requirements for Specified Sources;” Subsections 111.111(a)(4)(A) and 111.111(a)(4)(B)(i) under “Railroad Locomotives or Ships;” Subsections 111.111(a)(5)(A) and 111.111(a)(5)(B)(i) under “Structures;” and Subsections 111.111(a)(6)(A) and 111.111(a)(6)(B)(i) under “Other Sources,” as adopted by the TACB on October 12, 1990.
              (D) TACB Board Order No. 90-12, as adopted by the TACB on October 12, 1990.
              (E) Revisions to Texas Air Control Board (TACB), Regulation I, Section 111.111, “Requirements for Specified Sources;” Subsections 111.111(a)(1)(C), 111.111(a)(1)(D), 111.111(a)(1)(F) (first paragraph), 111.111(a)(1)(F)(i), 111.111(a)(1)(F)(ii), 111.111(a)(1)(F)(iii), 111.111(a)(1)(F)(iv), and 111.111(a)(1)(G) under “Stationary Vents;” Subsections 111.111(a)(2) (first paragraph), 111.111(a)(2)(A), 111.111(a)(2)(B), and 111.111(a)(2)(C) under “Sources Requiring Continuous Emissions Monitoring;” Subsection 111.111(a)(3) (first paragraph) under “Exemptions from Continuous Emissions Monitoring Requirements;” Subsection 111.111(a)(4), “Gas Flares,” title only; Subsection 111.111(a)(5) (first paragraph) under “Motor Vehicles;” Subsections 111.111(a)(6)(A), 111.111(a)(6)(B) (first paragraph), 111.111(a)(6)(B)(i) and 111.111(a)(6)(B)(ii) under “Railroad Locomotives or Ships” (Important note, the language for 111.111(a)(6)(A) and 111.111(a)(6)(B)(i) was formerly adopted as 111.111(a)(4)(A) and 111.111(a)(4)(B)(i) on October 12, 1990); Subsections 111.111(a)(7)(A), 111.111(a)(7)(B) (first paragraph), 111.111(a)(7)(B)(i) and 111.111(a)(7)(B)(ii) under “Structures” (Important note, the language for 111.111(a)(7)(A) and 111.111(a)(7)(B)(i) was formerly adopted as 111.111(a)(5)(A) and 111.111(a)(5)(B)(i) on October 12, 1990); and Subsections 111.111(a)(8)(A), 111.111(a)(8)(B) (first paragraph), 111.111(a)(8)(B)(i) and 111.111(a)(8)(B)(ii) under “Other Sources” (Important note, the language for 111.111(a)(8)(A) and 111.111(a)(8)(B)(i) was formerly adopted as 111.111(a)(6)(A) and 111.111(a)(6)(B)(i) on October 12, 1990), as adopted by the TACB on September 18, 1992.
              (F) TACB Board Order No. 92-19, as adopted by the TACB on September 18, 1992.
              (G) Revisions to Texas Air Control Board (TACB), Regulation I, Section 111.111, “Requirements for Specified Sources;” Subsections 111.111(a)(4)(A) (first paragraph), 111.111(a)(4)(A)(i), 111.111(a)(4)(A)(ii), and 111.111(a)(4)(B) under “Gas Flares,” as adopted by the TACB on June 18, 1993.
              (H) TACB Board Order No. 93-06, as adopted by the TACB on June 18, 1993.
              (ii) Additional material.
              (A) TACB certification letter dated July 27, 1989, and signed by Allen Eli Bell, Executive Director, TACB.
              (B) TACB certification letter dated January 9, 1991, and signed by Steve Spaw, Executive Director, TACB.
              (C) TACB certification letter dated October 1, 1992, and signed by William Campbell, Executive Director, TACB.
              (D) TACB certification letter dated July 13, 1993, and signed by William Campbell, Executive Director, TACB.
              (95) Alternative emission reduction (bubble) plan for the Shell Oil Company's Deer Park manufacturing complex submitted to the EPA by the Governor of Texas in a letter dated July 26, 1993.
              (i) Incorporation by reference.
              (A) TACB Order 93-11, as adopted by the TACB on June 18, 1993.
              (B) SIP narrative entitled, “Site-Specific State Implementation Plan,” section IV.H.1.b., attachment (4), entitled, “Alternate Emission Reduction (“Bubble”) Plan Provisions for Uncontrolled Vacuum-Producing Vents, Shell Oil Company, Deer Park Manufacturing Complex, HG-0659-W,” adopted by the TACB on June 18, 1993.
              (ii) Additional material.
              (A) SIP narrative entitled, “Site-Specific State Implementation Plan,” section IV.H.1.b., adopted by the TACB on June 18, 1993.
              (B) TACB certification letter dated July 5, 1993, and signed by William R. Campbell, Executive Director, TACB.

              (96) A revision to the Texas State Implementation Plan for Transportation Conformity: Regulation 30 TAC Chapter 114 “Control of Air Pollution from Motor Vehicles”, Section 114.27 “Transportation Conformity” as adopted by the Texas Natural Resource Conservation Commission (TNRCC) on October 19, 1994, was submitted by the Governor on November 6, 1994. No action is taken on a portion of 30 TAC 114.27(c) that contains provisions of 40 CFR 51.448.
              (i) Incorporation by reference.
              (A) The TNRRC 30 TAC Chapter 114 “Control of Air Pollution from Motor Vehicles”, 114.27 “Transportation Conformity” as adopted by the TNRCC on October 19, 1994. No action is taken on a portion of 30 TAC 114.27(c) that contains provisions of 40 CFR 51.448.
              (B) TNRCC order No. 94-40 as passed and approved on October 12, 1994.
              (ii) Additional material. None.
              (97) Revisions to the Texas SIP addressing revisions to the Texas Air Control Board (TACB) General Rules, 31 Texas Administrative Code (TAC) Chapter 101, “General Rules”, section 101.1, “Definitions”, and revisions to TACB Regulation VI, 31 TAC Chapter 116, “Control of Air Pollution by Permits for New Construction or Modification,” were submitted by the Governor of Texas by letters dated December 11, 1985, October 26, 1987, February 18, 1988, September 29, 1988, December 1, 1989, September 18, 1990, November 5, 1991, May 13, 1992, November 13, 1992, and August 31, 1993.
              (i) Incorporation by reference.
              (A) Revisions to TACB Regulation VI, 31 TAC Chapter 116, sections 116.2 and 116.10(a)(4), as adopted by the TACB on July 26, 1985.
              (B) TACB Board Order No. 85-07, as adopted by the TACB on July 26, 1985.
              (C) Amended TACB Regulation VI, 31 TAC Chapter 116, section 116.10(a)(3) as adopted by the TACB on July 17, 1987.
              (D) TACB Board Order No. 87-09, as adopted by the TACB on July 17, 1987.
              (E) Amended TACB Regulation VI, 31 TAC Chapter 116, sections 116.10(a)(1), 116.10(c)(1), 116.10(c)(1)(A), 116.10(c)(1)(B), 116.10(c)(1)(C) and 116.10(f), as adopted by the TACB on December 18, 1987.
              (F) TACB Board Order No. 87-17, as adopted by the TACB on December 18, 1987.
              (G) Amended TACB Regulation VI, 31 TAC Chapter 116, redesignation of section 116.1 to 116.1(a), revision to section 116.1(b), and redesignation of 116.10(a)(6) to 116.10(a)(7), as adopted by the TACB on July 15, 1988.
              (H) TACB Board Order No. 88-08, as adopted by the TACB on July 15, 1988.
              (I) Amended TACB Regulation VI, 31 TAC Chapter 116, sections 116.1(a), 116.3(f), 116.5, 116.10(a)(7), 116.10(b)(1), 116.10(d), 116.10(e), 116.11(b)(3), 116.11(e), and 116.11(f), as adopted by the TACB on August 11, 1989.
              (J) TACB Board Order No. 89-06, as adopted by the TACB on August 11, 1989.
              (K) Amended TACB Regulation VI, 31 TAC Chapter 116, sections 116.1(c), 116.3(a)(1), 116.3(a)(1)(A), and 116.3(a)(1)(B), as adopted by the TACB on May 18, 1990.
              (L) TACB Board Order No. 90-05, as adopted by the TACB on May 18, 1990.
              (M) Amended TACB Regulation VI, 31 TAC Chapter 116, section 116.1(a)(15), as adopted by the TACB on September 20, 1991.
              (N) TACB Board Order No. 91-10, as adopted by the TACB on September 20, 1991.
              (O) Revisions to TACB General Rules, 31 TAC Chapter 101 to add definitions of “actual emissions”; “allowable emissions”; “begin actual construction”; “building, structure, facility, or installation”; “commence”; “construction”; “de minimis threshold”; “emissions unit”; “federally enforceable”; “necessary preconstruction approvals or permits”; “net emissions increase”; “nonattainment area”; “reconstruction”; “secondary emissions”; and “synthetic organic chemical manufacturing process” and to modify definitions of “fugitive emission”; “major facility/stationary source”; and “major modification” (except for Table I), as adopted by the TACB on May 8, 1992.
              (P) Amended TACB Regulation VI, 31 TAC Chapter 116, sections 116.3(a)(1), (3), (4), (5), (7), (8), (9), (10), (11), (12), and (13); 116.3(c)(1); and 116.11(b)(4), as adopted by the TACB on May 8, 1992.
              (Q) TACB Board Order No. 92-06, as adopted by the TACB on May 8, 1992.

              (R) Amended TACB Regulation VI, 31 TAC Chapter 116, sections 116.3(a); 116.3(a)(7) and (10); 116.3(c); and 116.14 as, adopted by the TACB on October 16, 1992.
              (S) TACB Board Order No. 92-18, adopted by the TACB on October 16, 1992.
              (T) Amended TACB Regulation VI, 31 TAC Chapter 116, Table I, as adopted in section 116.012 by the TACB on August 16, 1993, is approved and incorporated into section 101.1 in lieu of Table I adopted May 8, 1992.
              (U) TACB Board Order No. 93-17, as adopted by the TACB on August 16, 1993
              (ii) Additional materials—None.
              (98)-(99) [Reserved]
              (100) A revision to the Texas State Implementation Plan (SIP) to adopt an alternate control strategy for the surface coating processes at the Bell Helicopter Textron, Incorporated (Bell) Plant 1 Facility.
              (i) Incorporation by reference.
              (a) Texas Natural Resource Conservation Commission Agreed Order for Docket No. 95-1642-SIP, issued and effective April 2, 1996, for Bell's Plant 1 facility.
              (b) A letter from the Governor of Texas dated April 18, 1996, submitting to the EPA the Agreed Order and the site-specific SIP revision for Bell.
              (ii) Additional material.
              (a) The site-specific revision to the Texas State Implementation Plan for Bell, dated January 16, 1996.
              (b) The alternate reasonably available control technology demonstration prepared by Bell, dated December 1995.

              (101) Revisions to Texas Natural Resource Conservation Commission Regulation II and the Texas State Implementation Plan concerning the Control of Air Pollution from Sulfur Compounds, submitted by the Governor by cover letters dated October 15, 1992 and September 20, 1995. These revisions relax the SO2 limit from 3.0 lb/MMBtu to 4.0 lb/MMBtu, and include Agreed Order No. 95-0583-SIP, which stipulates specific SO2 emission limit compliance methodologies for the Aluminum Company of America, located in Rockdale, Texas.
              (i) Incorporation by reference.
              (A) Texas Natural Resource Conservation Commission Agreed Order No. 95-0583-SIP, approved and effective on August 23, 1995.
              (B) Revisions to 30 TAC Chapter 112, Section 112.8 ‘Allowable Emission Rates from Solid Fossil Fuel-Fired Steam Generators,’ Subsections 112.8(a) and 112.8(b) as adopted by the Texas Air Control Board on September 18, 1992, and effective on October 23, 1992.
              (ii) Additional material.
              (A) The State submittal entitled, “Revisions to the State Implementation Plan Concerning Sulfur Dioxide in Milam County,” dated July 26, 1995, including Appendices G-2-1 through G-2-6.
              (B) The document entitled Dispersion Modeling Analysis of ALCOA Rockdale Operations, Rockdale, Texas, dated April 28, 1995 (document No. 1345-05).
              (102) The Governor of Texas submitted on August 31, 1993, and July 12, 1995, revisions to the Texas State Implementation Plan for Prevention of Significant Deterioration adopted by TACB on August 16, 1993, and by Texas Natural Resource Conservation Commission (TNRCC) on March 1, 1995. The revisions adopted on August 16, 1993, were a comprehensive recodification of and revisions to the existing requirements. The revision adopted on March 1, 1995, amended the recodified Section 116.160(a) to incorporate the PM-10 PSD increments.
              (i) Incorporation by reference.
              (A) TACB Board Order Number 93-17, as adopted by TACB on August 16, 1993.
              (B) Recodified and revised Regulation VI—Control of Air Pollution by Permits for New Construction or Modification, as adopted by TACB on August 16, 1993, Repeal of 31 TAC Sections 116.3(a)(9), 116.3(a)(11), 116.3(a)(12), 116.3(14), and 116.11(b) (1)-(4); New Sections 116.160 introductory paragraph, 116.160 (a)-(d), 116.161, 116.162 introductory paragraph, 116.162 (1)-(4), 116.163 (a)-(e) and 116.141 (a),(c)-(e).

              (C) Revisions to Regulation VI—Control of Air Pollution by Permits for New Construction or Modification: as adopted by Texas Natural Resource Conservation Commission (TNRCC) on August 16, 1993. New Section 116.010, definition of de minimis impact.

              (D) Revision to General Rules, as adopted by Texas Natural Resource Conservation Commission (TNRCC) on August 16, 1993, Repeal Section 101.1 definition of de minimis impact.
              
              (E) Texas Natural Resource Conservation Commission (TNRCC) Commission Order Docket Number 95-0276-RUL, as adopted by Texas Natural Resource Conservation Commission (TNRCC) on March 1, 1995.
              (F) Revision to Regulation VI—Control of Air Pollution by Permits for New Construction or Modification, revised 30 TAC Section 116.160(a), as adopted by Texas Natural Resource Conservation Commission (TNRCC) on March 1, 1995.
              (103) Revisions to the Texas SIP addressing VOC RACT Negative Declarations. A revision to the Texas SIP was submitted on January 10, 1996, which included negative declarations for various categories. Section 172(c)(1) of the Clean Air Act Amendments of 1990 requires nonattainment areas to adopt, at a minimum, the reasonably available control technology (RACT) to reduce emissions from existing sources. Pursuant to section 182(b)(2) of the Act, for moderate and above ozone nonattainment areas, the EPA has identified 13 categories for such sources and developed the Control Technique Guidelines (CTGs) or Alternate Control Techniques (ACTs) documents to implement RACT at those sources. When no major volatile organic compound (VOC) sources for a source category exist in a nonattainment area, a State may submit a negative declaration for that category. Texas submitted negative declarations for the areas and source categories listed in this paragraph (c)(103). For the Beaumont/Port Arthur region, negative declarations were submitted for the following eight categories: clean-up solvents, aerospace coatings, shipbuilding and repair, wood furniture, plastic part coatings-business machines, plastic part coatings-others, autobody refinishing, and offset lithography. For Dallas/Fort Worth, negative declarations were submitted for six categories: industrial wastewater, clean-up solvents, shipbuilding and repair, autobody refinishing, plastic part coatings-business machines, and offset lithography. For the Houston/Galveston area, negative declarations were submitted for seven categories: clean-up solvents, aerospace coatings, wood furniture, plastic part coatings-business machines, plastic part coatings-others, autobody refinishing, and offset lithography. For El Paso, negative declarations were submitted for nine categories: industrial wastewater, clean-up solvents, aerospace coatings, shipbuilding and repair, wood furniture, plastic part coatings-business machines, plastic part coatings-others, autobody refinishing, and offset lithography. This submittal satisfies section 182(b)(2) of the Clean Air Act Amendments of 1990 for these particular CTG/ACT source categories for the Texas ozone nonattainment areas stated in this paragraph (c)(103).
              (i) Incorporation by reference. The letter dated January 10, 1996, from the Governor of Texas to the Regional Administrator, submitting the Post-1996 Rate of Progress Plan as a revision to the SIP, which included VOC RACT negative declarations.
              (ii) Additional material. Pages 53, 55 through 59, 61, 63, and 64 of the Post-1996 Rate of Progress Plan, adopted by the Texas Natural Resource Conservation Commission on December 13, 1995.
              (104) Revisions to the Texas State Implementation Plan, submitted to the EPA in letters dated November 13, 1993, May 9, 1994, August 3, 1994, and November 14, 1994. These control measures can be found in the 15 Percent Plans for the Beaumont/Port Arthur, Dallas/Fort Worth, El Paso and Houston/Galveston ozone nonattainment areas. These control measures are being approved for the purpose of strengthening of the SIP.
              (i) Incorporation by reference.

              (A) Revisions to the General Rules as adopted by the Texas Natural Resource Conservation Commission on November 10, 1993; Section 101.1—New Definitions for Alcohol Substitutes (used in offset lithographic printing), Automotive basecoat/clearcoat system (used in automobile refinishing), Automotive precoat (used in automobile refinishing), Automotive pretreatment (used in automobile refinishing), Automotive sealers (used in automobile refinishing), Automotive specialty coatings (used in automobile refinishing), Automotive three-stage system (used in automobile refinishing), Batch (used in offset lithographic printing), Cleaning solution (used in offset lithographic printing), Fountain Solution (used in offset lithographic printing), Hand-held lawn and garden and utility equipment, Heatset (used in Offset lithographic Printing), HVLP spray guns, Industrial Solid Waste introductory paragraph and (A)-(C), Lithography (used in offset lithographic printing), Marine terminal, Marine vessel, Municipal solid waste facility, Municipal solid waste landfill, Municipal solid waste landfill emissions, Non-heatset (used in offset lithographic printing), Offset lithography, Sludge, Solid waste introductory paragraph and (A)-(C), Synthetic Organic Chemical Manufacturing Industry batch distillation operation, Synthetic Organic Chemical Manufacturing Industry batch process, Synthetic Organic Chemical Manufacturing Industry distillation operation, Synthetic Organic Chemical Manufacturing Industry distillation unit, Synthetic Organic Chemical Manufacturing Industry reactor process, Transport vessel, Utility engines, Vapor recovery system, VOC introductory paragraph and (A)-(D).

              (B) Revisions to Regulation V, as adopted by the Commission on November 10, 1993; Section 115.010. new definitions for Alcohol substitutes (used in offset lithographic printing), Automotive basecoat/clearcoat system (used in automobile refinishing), Automotive precoat (used in automobile refinishing), Automotive pretreatment (used in automobile refinishing), Automotive sealers (used in automobile refinishing), Automotive specialty coatings (used in automobile refinishing), Automotive three-stage system (used in automobile refinishing), Batch (used in offset lithographic printing), Cleaning solution (used in offset lithographic printing), Fountain Solution (used in offset lithographic printing), Hand-held lawn and garden and utility equipment, Heatset (used in Offset lithographic Printing), High-volume low-pressure spray guns, Industrial solid waste introductory paragraph and (A)-(C), Leakless Valve, Lithography (used in offset lithographic printing) Marine terminal, Marine vessel, Municipal solid waste facility, Municipal solid waste landfill, Municipal solid waste landfill emissions, Non-heatset (used in offset lithographic printing), Offset lithography, Owner or operator of a motor vehicle dispensing facility (as used in §§ 115.241-115.249 of this title, relating to Control of Vehicle Refueling Emissions (Stage II) at Motor Fuel Dispensing Facilities), Sludge, Solid waste introductory paragraph and (A)-(C), Synthetic Organic Chemical Manufacturing Industry batch distillation operation, Synthetic Organic Chemical Manufacturing Industry batch process, Synthetic Organic Chemical Manufacturing Industry distillation operation, Synthetic Organic Chemical Manufacturing Industry distillation unit, Synthetic Organic Chemical Manufacturing Industry reactor process, Transport vessel, Utility Engines, Vapor recovery system, Volatile Organic Compound introductory and (A)-(D). Revised sections 115.121(a)(1), 115.121(a)(2), 115.121(a)(3), 115.121(a)(4), 115.122(a)(2), 115.122(a)(3), 115.122(a)(3)(A), 115.122(a)(3)(B), 115.123(a), 115.123(a)(1), 115.123(a)(2), 115.126(a)(1), 115.126(a)(1)(C), 115.126(b)(1)(C), 115.127(a)(1), 115.127(a)(2), 115.127(a)(3), 115.127(a)(4), 115.127(a)(5), 115.127(a)(5)(A), 115.127(a)(5)(B), 115.127(a)(5)(C), 115.129(a)(1), 115.129(a)(2), 115.129(a)(3), 115.129(a)(4), 115.152(a)(2), 115.152(a)(2)(A)-115.152(a)(2)(C), 115.152(a)(3), 115.152(b), 115.152(b)(1), 115.152(b)(2), 115.152(b)(3), 115.155 introductory paragraph, 115.155(1), 115.155(4), 115.155(5), 115.155(6), 115.155(7), 115.155(9), 115.156(1), 115.156(3), 115.156(3)(B), 115.156(3)(C), 115.156(3)(D),115.156(3)(D)(i)-115.156(3)(D)(iii), 115.156(3)(E), 115.156(3)(E)(i), 115.156(3)(E)(ii), 115.211(a)(1), 115.211(b), 115.212(a)(1), 115.212(a)(2), 115.212(a)(3), 115.212(a)(4), 115.212(a)(5)(A), 115.212(a)(5)(A)(i), 115.212(a)(5)(A)(ii), 115.212(a)(5)(B), 115.212(a)(6), 115.212(a)(7), previously approved 115.212(a)(4)(A) now redesignated 115.212(a)(8)(A), 115.212(a)(8)(B), 115.212(a)(8)(C), 115.212(a)(9)(A)-115.212(a)(9)(D), 115.212(a)(10)(A), 115.212(a)(10)(B), 115.212(b), 115.212(b)(1), 115.212(b)(2), 115.212(b)(3),115.212(b)(3)(A), 115.212(b)(3)(A)(i), 115.212(b)(3), 115.217(a)(11)(B) (note that 115.217(a)(11)(A) and 115.217(a)(11)(B) were moved to 115.217(a)(9)(A) and 115.217(a)(9)(B) in the May 9, 1994 adoption without revisions, 115.217(b)(1), 115.217(b)(2)(A)-115.217(b)(2)(C), 115.217(b)(3), 115.217(b)(4), 115.217(b)(4)(A)-115.217(b)(4)(C), 115.217(b)(5), 115.217(b)(5)(A), 115.217(b)(5)(B), 115.217(c)(1), 115.217(c)(2)(A)-115.217(c)(2)(C), 115.217(c)(3), 115.217(c)(4), 115.217(c)(4)(A)-115.217(c)(4)(C), 115.217(c)(5), 115.217(c)(5)(A), 115.217(c)(5)(B), 115.219(b), 115.222(1), 115.222(5), 115.222(6), 115.222(7), 115.222(8), 115.222(9), 115.222(10), 115.222(11), 115.226 introductory paragraph, 115.226(1), 115.226(2), 115.226(2)(A), 115.226(2)(B), 115.227(1), 115.227(2), 115.227(3), 115.227(3)(A), 115.227(3)(B), 115.229(a), 115.229(b), 115.229(c), 115.229(c)(1), 115.229(c)(2), 115.234 introductory paragraph, 115.234(1), 115.234(2), 115.235(1), 115.235(4), 115.236 introductory paragraph, 115.236(1), 115.237(1), 115.237(2), 115.237(3), 115.239(a), 115.239(b), 115.242(1), 115.242(1)(A), 115.242(1)(B), 115.242(2), 115.242(2)(A)-115.242(2)(F), 115.242(3), 115.242(3)(A), 115.242(3)(B), 115.242(3)(C), 115.242(3)(C)(i)-115.242(3)(C)(iii), 115.242(3)(D)-115.242(3)(K), 115.242(4), 115.242(5), 115.242(6), 115.242(7), 115.242(8), 115.242(9), 115.242(9)(A)-115.242(9)(C), 115.242(10), 115.242(10)(A), 115.242(10)(B), 115.242(11), 115.242(12), 115.242(12)(A)-115.242(12)(C), 115.243 introductory paragraph, 115.243(1), 115.243(2), 115.244 introductory paragraph, 115.244(1), 115.244(2), 115.244(3), 115.244(4), 115.245 introductory paragraph, 115.245(1), 115.245(1)(A), 115.245(1)(A)(i)-115.245(1)(A)(iv), 115.245(1)(B), 115.245(1)(C), 115.245(1)(D), 115.245(2), 115.245(3),115.245(3)(A)-115.245(3)(C), 115.245(4), 115.245(5), 115.245(5)(A), 115.245(5)(B), 115.245(6), 115.246(1), 115.246(2), 115.246(3), 115.246(4), 115.246(5), 115.246(6), 115.246(7), 115.246(7)(A), 115.246(7)(B), 115.247(2), 115.248(1), 115.248(1)(A), 115.248(1)(B), 115.248(3), 115.248(3)(A)-115.248(3)(E), 115.248(4), 115.248(4)(A), 115.248(4)(B), 115.248(4)(B)(i), 115.248(4)(B)(ii), 115.249(1), 115.249(2),115.249(3), 115.249(4), 115.324(a)(8)(A)(iii), 115.334(3)(A)(iii). New sections 115.352, 115.353, 115.354, 115.355, 115.356, 115.357, and 115.359. Revised sections 115.421(a)(8)(B), 115.421(a)(8)(B)(i), 115.421(a)(8)(C), 115.421(a)(8)(C)(i)-115.421(a)(8)(C)(ix), 115.421(a)(8)(D), 115.421(a)(11), 115.422 introductory paragraph, 115.422(1), 115.422(2), 115.426(a)(1)(B), 115.426(a)(2)(A)(iii), 115.426(b)(1)(B), 115.426(b)(2)(A)(iii), 115.427(a)(1)(B), 115.427(a)(2), 115.427(a)(3), 115.427(a)(4), 115.427(a)(4)(A)-115.427(a)(4)(E), 115.427(a)(5), 115.427(a)(6), deletion of 115.427(a)(7), 115.429(a), 115.429(b), 115.429(c). New Subchapter E: Offset Lithography, sections 115.442, 115.443, 115.445, 115.446, 115.449, and new Subchapter F: Miscellaneous Industrial Sources, Degassing or Cleaning of Stationary and Transport Vessels, sections 115.541, 115.542, 115.543, 115.544, 115.545, 115.546, 115.547, 115.549. Revised sections 115.910(b), 115.930, 115.932, 115.940. New Subchapter J: Administrative Provisions, Standard Permits, section 115.950.
              (C) Texas Natural Resources Conservation Commission Order No. 93-20 as adopted November 10, 1993.
              (D) Revisions to the General Rules as adopted by the Commission on May 4, 1994; 101.1 new definitions for Alcohol (used in offset lithographic printing), Bakery oven, Clear coat (used in wood parts and products coating), Clear sealers (used in wood parts and products coating), Final repair coat (used in wood parts and products coating), Opaque ground coats and enamels (used in wood parts and products coating), Semitransparent spray stains and toners (used in wood parts and products coating), Semitransparent wiping and glazing stains (used in wood parts and products coating), Shellacs (used in wood parts and products coating), Surface coating processes (M) Wood parts and Products Coating, Topcoat (used in wood parts and products coatings), Varnishes (used in wood parts and products coatings, Wash coat (used in wood parts and products coating).

              (E) Revisions to Regulation V as adopted by the Commission on May 4, 1994; 115.10 new Definitions for Alcohol (used in offset lithographic printing), Bakery oven, Clear coat (used in wood parts and products coating), Clear sealers (used in wood parts and products coating), Continuous monitoring, Final repair coat (used in wood parts and products coating), Leak-free marine vessel, Marine loading facility, Marine terminal, Opaque ground coats and enamels (used in wood par 115.541(b)(2), 115.541(b)(3), 115.541(b)(4), 115.541(b)(5), 115.542(a), 115.543, 115.544 introductory paragraph, 115.545 introductory paragraph, 115.546 introductory paragraph, 115.547 introductory paragraph, 115.549(a), 115.549(b), 115.549(c), new sections 115.552, 115.553, 115.555, 115.556, 115.557, 115.559, repeal of sections 115.612, 115.613, 115.614, 115.615, 115.617, 115.619, new sections 115.600, 115.610, 115.612, 115.613, 115.614, 115.615, 115.616, 115.617, and 115.619.
              (F) Texas Natural Resource Conservation Commission Order No. 94-06 as adopted May 4, 1994.
              (G) Revision to Regulation V as adopted by the Commission on July 13, 1994; new sections 115.901, 115.910, 115.911, 115.912, 115.913, 115.914, 115.915, 115.916, 115.920, 115.923.
              (H) Texas Natural Resource Conservation Commission Order No. 94-26 as adopted July 13, 1994.
              (I) Texas Natural Resource Conservation Commission Order No. 94-0676-SIP as adopted November 9, 1994.
              (ii) Additional material.
              (A) Appendix A of the Revision to the Texas SIP adopted by the Commission on November 9, 1994 concerning alternate means of control.
              (105) Revisions to the Texas State Implementation Plan, submitted to EPA in letters dated January 11, 1995; July 12, 1995; November 10, 1995; January 10, 1996; March 13, 1996; August 9, 1996 and May 21, 1997. Sections 115.122(a)(3), 126(a)(4), 126(a)(5), 127(a)(5) and 129(2)-129(5) pertaining to bakeries, 115.140-115.149 pertaining to Industrial Wastewater, 115.421(a)(13) pertaining to wood coating, and 115.152-115.159 pertaining to municipal waste landfills retain their limited approval as revised in these SIP revisions because they strengthen the SIP. All other sections of these SIP revisions receive full approval.
              (i) Incorporation by Reference.
              (A) Revisions to the General Rules as adopted by the Texas Natural Resources Conservation Commission (Commission) on January 4, 1995, effective January 27, 1995, Section 101.10(a)(1).
              (B) Revisions to Regulation V, as adopted by the Commission on January 4, 1995, effective on January 27, 1995, Sections 115.112(c), 115.112(c)(2)(A), 115.112(c)(3), 115.113(a), 115.113(b), 115.113(c), 115.115(a)(7), 115.115(b)(7), 115.116(a)(2), 115.116(a)(2)(A)-115.116(a)(2)(J), 115.117(c), 115.119 introductory paragraph, 115.121(b), 115.122(a)(4)(B), 115.123(a)(1), 115.127(a)(5)(C), 115.127(b)(2)(A), 115.127(b)(2)(B), 115.143 introductory paragraph, 115.147(6), 115.149(a), 115.149(b), 115.159(a), 115.219(c).
              (C) Certification dated January 4, 1995 that copies of revisions to General Rules and Regulation V adopted by the Commission on January 4, 1995, and submitted to EPA on January 11, 1995, are true and correct copies of documents on file in the permanent records of the Commission.
              (D) Revisions to Regulation V, as adopted by the Commission on May 24, 1995, effective June 16, 1995, Sections 115.212(a)(1), 115.212(a)(2), 115.212(a)(5)(A)(i), 115.212(a)(5)(A)(ii), 115.212(a)(5)(C), 115.212(a)(5)(C)(i), 115.212(a)(5)(C)(ii), 115.212(a)(5)(D), 115.212(a)(10)(C), 115.212(a)(10)(C)(i), 115.212(a)(10)(C)(ii), 115.212(a)(12)(B), 115.212(b)(1), 115.212(b)(3)(A), 115.212(b)(3)(A)(i), 115.212(b)(3)(A)(ii), 115.212(b)(3)(C), 115.212(c)(1), 115.212(c)(2), 115.212(c)(3)(A), 115.212(c)(3)(A)(i), 115.212(c)(3)(A)(ii), 115.212(c)(3)(C), 115.213(a), 115.213(b), 115.213(c), 115.214(a)(3), 115.214(a)(4), 115.214(a)(4)(A)-115.214(a)(4)(E), 115.214(a)(5), 115.215(a)(7), 115.215(b)(7), 115.216(a)(3)(A), 115.215(a)(3)(B), 115.216(a)(4)(A), 115.216(a)(4)(B), 115.216(a)(5)(A), 115.216(a)(6)(C), 115.217(a)(3), 115.217(a)(4), 115.217(a)(6)(A)-115.217(a)(6)(D), 115.217(b)(2), 115.217(b)(4), 115.217(b)(4)(D), 115.217(b)(5)(C), 115.217(c)(2), 115.217(c)(4)(D), 115.217(c)(5)(C), 115.219 introductory paragraph, 115.219(1), 115.219(2), 115.219(3), 115.219(4), 115.219(5).
              (E) Certification dated May 24, 1995, that the copy of revisions to Regulation V adopted by the Commission on May 24, 1995, and submitted to EPA on July 12, 1995, is a true and correct copy of the document on file in the permanent records of the Commission.

              (F) Revisions to Regulation V, as adopted by the Commission on October 25, 1995, effective November 20, 1995, Sections 115.131(a), 115.131(c), 115.132(c), 115.133(a), 115.133(b), 115.133(c), 115.135(a), 115.135(a)(5), 115.135(b), 115.135(b)(5), 115.137(a)(1), 115.137(a)(2), 115.137(a)(3), 115.137(c), 115.137(c)(4), 115.139 introductory paragraph.
              (G) Certification dated October 25, 1995, that the copy of revisions to Regulation V adopted by the Commission on October 25, 1995, and submitted to EPA on November 10, 1995, is a true and correct copy of the document on file in the permanent records of the Commission.
              (H) Revisions to Regulation V, as adopted by the Commission on December 6, 1995, effective December 28, 1995, Section 115.612(a)(1) (Table III).
              (I) Certification dated December 6, 1995, that the copy of revisions to Regulation V adopted by the Commission on December 6, 1995, and submitted to EPA on March 13, 1996, is a true and correct copy of the document on file in the permanent records of the Commission.
              (J) Revisions to the General Rules as adopted by the Texas Natural Resource Conservation Commission on February 14, 1996, effective March 7, 1996, Section 101.1, definitions of Automotive basecoat/clearcoat system (used in vehicle refinishing (body shops)), Automotive precoat (used in vehicle refinishing (body shops)), Automotive pretreatment (used in vehicle refinishing (body shops)), Automotive primer or primer surfacers (used in vehicle refinishing (body shops)), Automotive sealers (used in vehicle refinishing (body shops)), Automotive specialty coatings (used in vehicle refinishing (body shops)), Automotive three-stage system (used in vehicle refinishing (body shops)), Automotive wipe-down solutions (used in vehicle refinishing (body shops)), Cold solvent cleaning, Conveyorized degreasing, Gasoline bulk plant, Gasoline terminal, High-bake coatings, Low-bake coatings, Mechanical shoe seal, Open-top vapor degreasing, Remote reservoir cold solvent cleaning, Vehicle refinishing (body shops), Volatile organic compound.

              (K) Revisions to Regulation V, as adopted by the Commission on February 14, 1996, effective March 7, 1996, Section 115.1, definitions of Automotive basecoat/clearcoat system (used in vehicle refinishing (body shops)), Automotive precoat (used in vehicle refinishing (body shops)), Automotive pretreatment (used in vehicle refinishing (body shops)), Automotive primer or primer surfacers (used in vehicle refinishing (body shops)), Automotive sealers (used in vehicle refinishing (body shops)), Automotive specialty coatings (used in vehicle refinishing (body shops)), Automotive three-stage system (used in vehicle refinishing (body shops)), Automotive wipe-down solutions (used in vehicle refinishing (body shops)), Cold solvent cleaning, Conveyorized degreasing, External floating roof, Gasoline bulk plant, Gasoline terminal, High-bake coatings, Internal floating cover, Low-bake coatings, Mechanical shoe seal, Open-top vapor degreasing, Remote reservoir cold solvent cleaning, Vehicle refinishing (body shops), Volatile organic compound, sections 115.112(a)(2), 115.112(a)(2)(A), 115.112(a)(2)(B), 115.112(a)(2)(D), 115.112(b)(2), 115.112(b)(2)(A), 115.112(b)(2)(B), 115.112(b)(2)(D), new 115.114, 115.116(a)(1), 115.116(b)(1), 115.117(a)(1), 115.117(a)(4), 115.117(a)(6), 115.116(a)(6)(A), 115.117(a)(7), 115.117(a)(7)(A), 115.117(b)(1), 115.117(b)(4), 115.117(b)(6)(A), 115.117(b)(7)(A), 115.117(c), 115.117(c)(1), 115.121(a)(1)-115.121(a)(4), 115.121(c), 115.122(a)(1)-115.122(a)(3), 115.122(a)(3)(C), 115.122(a)(3)(D), 115.122(c), 115.123(c), 115.126(a)(1), 115.126(a)(5), 115.126(a)(5)(A), 115.127(a)(1), 115.127(a)(2), 115.127(a)(2)(A)-115.127(a)(2)(E), 115.127(a)(3), 115.127(a)(3)(A)-115.127(a)(3)(C), 115.127(a)(4), 115.127(a)(4)(A)-115.127(a)(5)(E), 115.127(a)(5), 115.127(a)(6), 115.127(a)(7), 115.127(b)(2), 115.127(b)(3), 115.127(b)(4), 115.127(c), 115.127(c)(2)(B), 115.127(c)(3), 115.127(c)(4), 115.129(1)-115.129(5), 115.212(a)(11), 115.219 introductory paragraph, 115.219(5), 115.219(5)(A)-115.219(5)(C), 115.412(a), 115.413(a), 115.413(b), 115.416(a), 115.417(a)(3), 115.417(a)(4), 115.417(b)(5), 115.419 introductory paragraph, 115.421(a), 115.421(a)(1)-115.421(a)(8), 115.421(a)(8)(B), 115.421(a)(8)(B)(i)-115.421(a)(8)(B)(ix), 115.421(a)(8)(C), 115.421(a)(9)(A)(i)-115.421(a)(9)(A)(v), 115.421(a)(12)(A), 115.421(a)(12)(A)(i), 115.421(a)(12)(A)(ii), 115.421(b), 115.421(b)(1)-115.421(b)(8), 115.421(b)(8)(A), 115.421(b)(8)(A)(i)-115.421(b)(8)(A)(iv), 115.422(1), 115.422(2), 115.423(a)(1), 115.423(a)(2), 115.423(b), 115.423(b)(1), 115.423(b)(2), 115.423(b)(4), 115.425(a)(1)(C), 115.425(b)(1)(C), 115.426(a)(1)(B), 115.427(a)(1)(A)-115.427(a)(1)(D), 115.427(a)(3), 115.427(a)(5), 115.427(b)(2), 115.427(b)(2)(B)-115.427(b)(2)(D), 115.427(b)(3), 115.429(a), 115.429(b), 115.433(a), 115.433(b), 115.435(a)(5), 115.435(b)(5), 115.436(a), 115.436(b), 115.437(a)(1), 115.437(a)(2), 115.439(b), 115.439(c), 115.442(1)(F)(i), 115.422(1)(F)(ii), 115.443 introductory paragraph, 115.445(5), 115.446(7), 115.512(1), 115.512(2), 115.513 introductory paragraph, 115.517(1), 115.541(a)(2)(C), 115.541(2)(E), 115.541(b), 115.541(b)(5), 115.542(a)(1), 115.542(a)(2), 115.542(a)(5), 115.542(b), 115.542(b)(1), 115.542(b)(2), 115.542(b)(4), 115.543 introductory paragraph, 115.546(1)(A), 115.547 introductory paragraph, 115.547(2), 115.547(4), 115.547(5), 115.549(a)-115.549(c), 115.600 introductory paragraph and definitions of Consumer product, Pesticide, Sections 115.614(a), 115.614(c), 115.614(c)(1), 115.614(c)(1)(A)-115.614(c)(1)(F), 115.614(c)(2), 115.614(c)(2)(A)-115.614(c)(2)(F), 115.614(d), 115.614(e), 115.614(f), 115.617(h).
              (L) Certification dated February 14, 1996, that copies of revisions to General Rules and Regulation V adopted by The Commission on February 14, 1996, and submitted to EPA on March 13, 1996, are true and correct copies of documents on file in the permanent records of the Commission.
              (M) Revisions to Regulation V, as adopted by the Commission on July 24, 1996, effective August 16, 1996, Sections 115.214(a)(4), 115.214(a)(4)(E), 115.214(a)(5), 115.216(a), 115.216(a)(7), 115.216(a)(7)(A)-115.216(a)(7)(G), 115.616(a), 115.616(a)(1)-115.616(a)(3).
              (N) Certifications dated July 24, 1996, that the copy of revisions to Regulation V adopted by the Commission on July 24, 1996, and submitted to EPA on August 9, 1996, is a true and correct copy of the document on file in the permanent records of the Commission.
              (O) Revisions to the General Rules as adopted by the Commission on April 30, 1997, effective May 22, 1997, Section 101.1, introductory paragraph and definitions of Component, Leak, Synthetic Organic Chemical Manufacturing Industry (SOCMI) batch distillation operation, Synthetic Organic Chemical Manufacturing Industry (SOCMI) batch process, Synthetic Organic Chemical Manufacturing Industry (SOCMI) distillation operation, Synthetic Organic Chemical Manufacturing Industry (SOCMI) distillation unit, Synthetic Organic Chemical Manufacturing Industry (SOCMI) reactor process, Tank-truck tank, Vehicle refinishing (body shops), Volatile organic compound (introduction paragraph).

              (P) Revisions to Regulation V, as adopted by the Commission on April 30, 1997, effective May 22, 1997, Section 115.10, introductory paragraph and definitions of Fugitive emission, Leak, Synthetic Organic Chemical Manufacturing Industry (SOCMI) batch distillation operation, Synthetic Organic Chemical Manufacturing Industry (SOCMI) batch process, Synthetic Organic Chemical Manufacturing Industry (SOCMI) distillation operation, Synthetic Organic Chemical Manufacturing Industry (SOCMI) distillation unit, Synthetic Organic Chemical Manufacturing Industry (SOCMI) reactor process, Tank-truck tank, Vehicle refinishing (body shops), Volatile organic compound (introduction paragraph), and Sections 115.112(a)(2), 115.112(a)(2)(F), 115.112(b)(2), 115.112(b)(2)(F), 115.114(a), 115.114(a)(1), 115.114(a)(2), 115.114(a)(4), 115.114(b), 115.114(b)(1), 115.114(b)(2), 115.114(a)(4), 115.114(c), 115.114(c)(1), 115.114(c)(2), 115.115(a)(6), 115.115(b)(6), 115.116(a)(5), 115.116(b)(5), 115.119(a), 115.119(b), 115.121(a)(1), 115.121(a)(2), 115.121(a)(2)(A)-115.121(a)(2)(E), 115.121(a)(3), 115.121(b), 115.121(c), 115.121(c)(1), 115.121(c)(2), 115.121(c)(3), 115.121(c)(4), 115.122(a)(1), 115.122(a)(1)(A), 115.122(a)(1)(B), 115.122(a)(1)(C), 115.122(a)(2), 115.122(a)(2)(A), 115.122(a)(2)(B), 115.122(a)(3), 115.122(a)(4), 115.122(a)(4)(A), 155.122(a)(4)(B), 115.122(b), 115.122(b)(1), 115.122(b)(2), 115.122(b)(3), 115.122(c), 115.122(c)(1), 115.122(c)(1)(A)-115.122(c)(1)(C), 115.122(c)(2), 115.122(c)(2)(A), 115.122(c)(2)(B), 115.122(c)(3), 115.122(c)(3)(A), 115.122(c)(3)(B), 115.122(c)(4), 115.122(c)(4)(A), 115.122(c)(4)(B), 115.123(a)(1), 115.123(b), 115.123(c), 115.126(a), 115.126(a)(3), 115.126(a)(4)(A), 115.126(a)(4)(B), 115.126(a)(4)(C), 115.126(a)(5)(A)-115.126(a)(5)(C), 115.126(b), 115.126(b)(3), 115.127(a)(2), 115.127(a)(2)(C), 115.127(a)(2)(D), 115.127(a)(2)(E), 115.127(a)(3), 115.127(a)(4), 115.127(a)(4)(A)-115.127(a)(4)(E), 115.127(a)(5), 115.127(c), 115.127(c)(1), 115.127(c)(1)(A)-115.127(c)(1)(C), 115.127(c)(2), 115.129(1)-115.129(5), 115.132(a)(1), 115.132(a)(4)(A), 115.132(a)(4)(B), 115.132(b)(1), 115.132(c), 115.132(c)(1), 115.136(a)(4), 115.136(b)(4), 115.137(a)(3), 115.137(b)(5), 115.137(c), 115.137(c)(4), 115.146(5), 115.147(5)(A), 115.147(5)(B), 115.147(5)(C), 115.149(b), 115.153 introductory paragraph, 115.156(3)(E)(i), 115.159(a), 115.159(b), 115.159(c), 115.211(a)(1), 115.211(a)(3), 115.212(a)(1), 115.212(a)(2), 115.212(a)(3), 115.212(a)(3)(A), 115.212(a)(3)(A)(i), 115.212(a)(3)(A)(ii), 115.212(a)(3)(B), 115.212(a)(3)(C), 115.212(a)(3)(C)(i), 115.212(a)(3)(C)(ii), 115.212(a)(3)(D), 115.212(a)(4), 115.212(a)(5), 115.212(a)(6), 115.212(a)(6)(A), 115.212(a)(6)(B), 115.212(a)(6)(C), 115.212(a)(7), 115.212(a)(7)(A)-115.212(a)(7)(D), 115.212(a)(8), 115.212(a)(8)(A), 115.212(a)(8)(B), 115.212(a)(8)(B)(i), 115.212(a)(8)(B)(ii), 115.212(a)(8)(B)(iii), 115.212(a)(8)(C), 115.212(a)(8)(C)(i), 115.212(a)(8)(C)(ii), 115.212(a)(9), 115.212(a)(10), 115.212(a)(10)(A), 115.212(a)(10)(B), 115.214(a)(4), 115.214(a)(4)(E), 115.214(a)(5), 115.215(a)(8), 115.216(a), 115.216(a)(1), 115.216(a)(6), 115.216(b), 115.216(b)(1), 115.217(a)(1), 115.217(a)(2), 115.217(a)(3), 115.217(a)(4), 115.217(a)(4)(A), 115.217(a)(4)(B), 115.217(a)(5), 115.217(a)(6), 115.217(a)(6)(A)-115.217(a)(6)(D), 115.217(a)(7), 115.217(a)(7)(A)-115.217(a)(7)(E), 115.217(a)(8), 115.217(a)(8)(A)-115.217(a)(8)(C), 115.217(a)(9), 115.217(b)(2), 115.217(b)(4)(A)-115.217(b)(4)(D), 115.217(b)(5), 115.217(c)(2), 115.217(c)(4), 115.217(c)(4)(A)-115.217(c)(4)(D), 115.217(c)(5), 115.219(1), 115.219(4), 115.221 introductory paragraph, 115.222(7), 115.223 introductory paragraph, 115.226 introductory paragraph, 115.226(1), 115.253 introductory paragraph, 115.256 introductory paragraph, 115.311(a)(1), 115.311(a)(2), 115.311(b)(1)-115.311(b)(2), 115.312(a)(2), 115.312(a)(2)(A)-115.312(a)(2)(C), 115.312(b)(2) 115.312(b)(2)(A)-115.312(b)(2)(C), 115.313(a), 115.313(b), 115.319 introductory paragraph, 115.322 introductory paragraph, 115.322(1)-15.322(5), 115.323 introductory paragraph, 115.323(1), 115.323(2), new 115.324, 115.325 introductory paragraph, 115.325(1)-115.325(3), 115.326 introductory paragraph, 115.326(1), 115.326(2), 115.326(2)(A)-115.326(2)(I), 115.326(3), 115.324(4), 115.327 introductory paragraph, 115.327(1), 115.327(1)(A)-115.327(1)(C), 115.327(2)-115.327(6), 115.329 introductory paragraph, 115.352(1), 115.352(2), 115.352(9), 115.353 introductory paragraph, 115.354(1)(C), 115.354(4)-115.354(7), 115.354(7)(A), 115.354(7)(B), 115.354(8), 115.356(1)(I), 115.356(3), 115.357(2), 115.357(8), 115.421(a), 115.421(a)(13)(A), 115.422(3)(A), 115.422(3)(B), 155.424(a)(1), 115.424(a)(2), 115.424(b)(1), 115.426(a)(1)(D), 115.426(a)(2)(C), 115.426(b)(1)(D), 115.426(b)(2)(C), 115.427(a)(5), 115.427(a)(6), 115.442(1)(B)-115.422(1)(D), 155.446(8), 115.449(a), 115.449(b), 115.449(c), 115.532(a)(5), 115.532(a)(5)(A), 115.532(a)(5)(B), 115.533(a), 115.533(b), 115.536(a)(5), 115.536(b)(5), 115.537(a)(5), 115.539 introductory paragraph, 115.552(b)(1), 115.522(b)(2), 115.533 introductory paragraph, 115.559(a)-115.559(d), and repeal of Sections 115.332, 115.333, 115.334, 115.335, 115.336, 115.337, 115.339, 115.342, 115.343, 115.344, 115.345, 115.346, 115.347, 115.349.
              (Q) Certification dated April 30, 1997, that copies of revisions to General Rules and Regulation V adopted by the Commission on April 30, 1997, and submitted to EPA on May 21, 1997, are true and correct copies of documents on file in the permanent records of the Commission.
              (R) Texas Natural Resource Conservation Commission order adopting amendments to the SIP; Docket Number 95-1198-RUL, issued December 19, 1995.
              (ii) Additional Material.
              (A) TNRCC certification letter dated December 13, 1995, and signed by the Chief Clerk, TNRCC that the attached are true and correct copies of the SIP revision adopted by the Commission on December 13, 1995.

              (B) The following portions of the SIP narrative entitled Post-1996 Rate of Progress Plan for the Beaumont/Port Arthur and Houston/Galveston Ozone Nonattainment Areas Dated December 13, 1995: The section pertaining to Storage Tanks (pp. 17-37), the section pertaining to SOCMI Reactor and Distillation (p. 40), the Section pertaining to Plastic Parts Coating (pp. 54-55).
              (106) A revision to the Texas State Implementation Plan: Regulation 30 TAC Chapter 101 “General Rules”, Section 101.30 “Conformity of General and State Actions to State Implementation Plans” as adopted by the Texas Natural Resource Conservation Commission (TNRCC) on November 16, 1994, and July 9, 1997, was submitted by the Governor on November 22, 1994, and August 21, 1997, respectively.
              (i) Incorporation by reference.
              (A) The Texas Natural Resource Conservation Commission (TNRCC) Regulation 30, TAC Chapter 101 “General Rules”, Section 101.30 “Conformity of General and State Actions to State Implementation Plans” as adopted by TNRCC on November 16, 1994, and July 9, 1997.
              (B) TNRCC orders Docket No. 94-0709-SIP and 97-0143-RUL as passed and approved on November 16, 1994, and July 9, 1997, respectively.
              (107) A revision to the Texas State Implementation Plan addressing the 15% Rate-of-Progress Plan requirements for the Beaumont/Port Arthur ozone nonattainment area was submitted by a cover letter from Governor George Bush dated August 9, 1996. This revision will aid in ensuring that reasonable further progress is made towards attaining the National Ambient Air Quality Standard (NAAQS) for ozone in the Beaumont/Port Arthur area. This submittal also contained revisions to the 1990 base year emissions inventory, Motor Vehicle Emission Budget, and contingency plan for the Beaumont/Port Arthur area.
              (i) Incorporation by reference. Texas Natural Resource Conservation Commission (TNRCC) order adopting amendments to the State Implementation Plan; Docket Number 96-0465-SIP, issued July 31, 1996.
              (ii) Additional material.
              (A) TNRCC certification letter dated July 24, 1996, and signed by Gloria Vasquez, Chief Clerk, TNRCC.
              (B) The SIP narrative plan and tables entitled, “Revisions to the State Implementation Plan for the Control of Ozone Air Pollution,” as it applies to the Beaumont/Port Arthur area dated July 24, 1996.
              (108) A revision to the Texas State Implementation Plan to adopt an alternate control strategy for the surface coating processes at Raytheon TI Systems, Inc., Lemmon Avenue Facility.
              (i) Incorporation by reference.
              (A) Commission Order Number 96-1180-SIP issued and effective December 4, 1996, for Texas Instruments, Inc., prior owner of the Lemmon Avenue facility, approving an alternate Reasonably Available Control Technology (ARACT) demonstration for its Lemmon Avenue facility. Raytheon TI Systems assumed operating responsibility for this facility on July 3, 1997.
              (B) A letter from the Governor of Texas dated January 9, 1997, submitting the TI ARACT to the Regional Administrator.
              (ii) Additional material. The document prepared by the Texas Natural Resource Conservation Commission titled “A Site-Specific Revision to the SIP Concerning the Texas Instruments Lemmon Avenue Facility.”
              (109) [Reserved]
              (110) Revision to the Texas State Implementation Plan adopted by the Texas Natural Resource Conservation Commission (TNRCC) on October 15, 1997, and submitted by the Governor on November 12, 1997, repealing the Perchloroethylene Dry Cleaning Systems regulations from the Texas SIP.
              (i) Incorporation by reference. TNRCC Order Docket No. 97-0534-RUL issued October 21, 1997, repealing Perchloroethylene Dry Cleaning Systems regulations (Sections 115.521 to 115.529) from 30 TAC Chapter 115.
              (ii) Additional materials.
              (A) Letter from the Governor of Texas dated November 12, 1997, submitting amendments to 30 TAC Chapter 115 for approval as a revision to the SIP.

              (111) Recodified and revised Regulation IV, 30 TAC Chapter 114 “Control of Air Pollution From Motor Vehicles” regulations of Texas submitted by the Governor on November 20, 1997, to reformat original Chapter 114 sections into seven new subchapters (A through G) and to remove original section 114.1(e), concerning leaded gasoline dispensing labeling requirements.
              (i) Incorporation by reference.
              (A) Commission Order 97-0713-RUL, adopted by the commission on November 5, 1997.
              (B) SIP narrative entitled “Revisions to 30 TAC Chapter 114 and to the State Implementation Plan (Reformatting of the Chapter)” adopted by the commission on November 5, 1997, addressing: adoption of new Sections 114.1-114.5, 114.20, 114.21, 114.50-114.53, 114.100, 114.150-114.157, 114.200-114.202, 114.250, 114.260, 114.270, and repeal of original sections 114.1, 114.3-114.7, 114.13, 114.23, 114.25, 114.27, 114.29-114.40.
              (112) Revision to the Texas State Implementation Plan submitted by the Governor on January 10, 1996.
              (i) Incorporation by reference.
              (A) Texas Natural Resource Conservation Commission (TNRCC) General Rules (30 TAC Chapter 101), Section 101.2(b), adopted by TNRCC on December 13, 1995, effective January 8, 1996.
              (B) TNRCC Docket No. 95-0849-RUL issued December 13, 1995, for adoption of amendments to 30 TAC Chapter 101, Section 101.2(b), regarding Multiple Air Contaminant Sources or Properties and revision to the SIP.
              (ii) Additional materials. A letter from the Governor of Texas dated January 10, 1996, submitting revisions to 30 TAC Chapter 101, Section 101.2(b), for approval as a revision to the SIP.
              (113) The Texas Natural Resource Conservation Commission submitted a revision to the State Implementation Plan (SIP) on August 9, 1996. This revision contained, among other things, 15% Rate-of-Progress plans for the Dallas/Fort Worth, El Paso and Houston/Galveston ozone nonattainment areas which will aid in ensuring the attainment of the National Ambient Air Quality Standards for ozone. This submittal also contained revisions to the 1990 base year emissions inventories, the associated Motor Vehicle Emission Budgets and contingency plans.
              (i) Incorporation by reference. Texas Natural Resource Conservation Commission (TNRCC) order adopting amendments to the SIP; Docket Number 96-0465-SIP, issued July 31, 1996.
              (ii) Additional material.
              (A) TNRCC certification letter dated July 24, 1996, and signed by Gloria Vasquez, Chief Clerk, TNRCC.
              (B) The SIP narrative plan and tables dated July 24, 1996 entitled, “Revisions to the State Implementation Plan (SIP) for the Control of Ozone Air Pollution,” as it applies to the Dallas/Fort Worth, El Paso and Houston areas' 15% Rate-of-Progress plans, emissions inventories, motor vehicle emissions budgets and contingency plans.
              (114) Recodified regulations of Texas Administrative Code, Title 30, Chapter 113, Subchapter B, controlling lead emissions from stationary sources, and submitted by the Governor in a letter dated August 21, 1997.
              (i) Incorporation by reference.
              (A) Texas Natural Resource Conservation Commission (TNRCC) order adopting amendments to the State Implementation Plan; Docket Number 97-0143-RUL, issued July 9, 1997.
              (B) Texas Administrative Code, Title 30, Chapter 113, Subchapter B, entitled “Lead from Stationary Sources,” adopted by the TNRCC on July 9, 1997. Newly recodified sections 113.31, 113.32, 113.33, 113.34, 113.35, 113.36, 113.37, 113.41, 113.42, 113.43, 113.44, 113.45, 113.46, 113.47, 113.48, 113.52, 113.61, 113.62, 113.63, 113.64, 113.65, 113.66, 113.67, and 113.68.
              (ii) Additional material. TNRCC certification letter dated June 25, 1997, and signed by Gloria Vasquez, Chief Clerk, TNRCC.
              (115) [Reserved]

              (116) A revision to the Texas State Implementation Plan (SIP) to include two modified Agreed Orders limiting sulfur dioxide (SO2) allowable emissions at two facilities in Harris County, submitted by the Governor by cover letter dated May 29, 1997.
              (i) Incorporation by reference.
              (A) TNRCC Docket No. 96-1188-AIR Order Modifying Commission Order No. 94-15 for Lyondel-Citgo Refining Company, LTD., as adopted by the TNRCC on June 29, 1994, and modified on July 31, 1996;

              (B) TNRCC Docket No. 96-1187-AIR, Order Modifying Commission Order No. 94-22 for Simpson Pasadena Paper Company, as adopted by the TNRCC on June 29, 1994, and modified on July 31, 1996.
              (ii) Additional material. TNRCC submittal to the EPA dated May 29, 1997, entitled, “Revisions to the SIP Concerning Sulfur Dioxide in Harris County.”
              (117) Revisions to the Texas State Implementation Plan submitted to the EPA in a letter dated April 13, 1998. These revisions address Reasonably Available Control Technology for Wood Furniture coating operations and Ship Building and Repair. The revisions also address coating of oil and gas platforms at ship building and repair facilities.
              (i) Incorporation by Reference.
              (A) Revisions to Regulation V, as adopted by the Commission on March 18, 1998, effective April 7, 1998, sections 115.10. Definitions—Introductory Paragraph, 115.420 Surface Coating Definitions, 115.420(a) General Surface Coating Definitions, 114.420(a)(1)-115.420(a)(10), 115.420(b) Specific surface coating definitions—Introductory Paragraph, 115.420(b)(1), 115.420(b)(2), 115.420(b)(2)(A), 115.420(b)(2)(B), 115.420(b)(3)-115.420(b)(9), 115.420(b)(10), 115.420(b)(10)(A)-115.420(b)(10)(E), 115.420(b)(10)(F), 115.420(b)(10)(F)(i)-115.420(b)(10)(F)(vii), 115.420(b)(10)(G), 115.420(b)(11), 115.420(b)(12), 115.420(b)(12)(A)-115.420(b)(12)(FF), 115.420(b)(13), 115.420(b)(13)(A), 115.420(b)(13)(A)(i), 115.420(b)(13)(A)(ii), 115.420(b)(13)(B), 115.420(b)(13)(B)(i)-115.420(b)(13)(B)(ix), 115.420(b)(14), 115.420(b)(15), 115.420(15)(A), 115.420(15)(A)(i)-115.420(15)(A)(xi), 115.420(15)(B), 115.420(15)(B)(i)-115.420(15)(B)(xix), 115.421(a), 115.421(a)(8), 115.421(a)(8)(B), 115.421(a)(8)(B)(i)-115.421(a)(8)(B)(ix), 115.421(a)(13), 115.421(a)(13)(A), 115.421(a)(13)(A)(i)-115.421(a)(13)(A)(vii), 115.421(a)(13)(A)(viii), 115.421(a)(13)(A)(ix), 115.421(a)(14), 115.421(a)(14)(A), 115.421(a)(14)(A)(i), 115.421(a)(14)(A)(ii), 115.421(a)(14)(A)(iii), 115.421(a)(14)(A)(iii)(I)- 115.421(a)(14)(A)(iii)(III), 115.421(a)(14)(A)(iv)-115.421(a)(14)(A)(vi), 115.421(a)(14)(B), 115.421(a)(15), 115.421(a)(15)(A),115.421(a)(15)(B), 115.421(a)(15)(B)(i), 115.421(a)(15)(B)(ii), 115.421(b), 115.422. Control Requirements—Introductory Paragraph, 115.422(2), 115.422(3), 115.422(3)(A), 115.422(3)(B), 115.422(3)(C), 115.422(3)(C)(i), 115.422(3)(C)(ii), 115.422(3)(C)(ii)(I), 115.422(3)(C)(ii)(II), 115.422(3)(C)(iii)-115.422(3)(C)(v), 115.422(3)(C)(vi), 115.422(3)(C)(vi)(I), 115.422(3)(vi)(II), 115.422(3)(D), 115.422(3)(E), 115.422(3)(E)(i), 115.422(3)(E)(ii), 115.422(4), 115.422(4)(A)-115.422(4)(C), 115.422(5), 115.422(5)(A), 115.422(5)(B), 115.423(a), 115.423(a)(1), 115.423(a)(2), 115.423(b), 115.423(b)(1), 115.423(b)(2), 115.426(a), 115.426(a)(1), 115.426(a)(1)(B), 115.426(a)(1)(B)(i), 115.426(a)(1)(B)(ii), 115.426(a)(2), 115.426(a)(2)(A), 115.426(a)(2)(A)(i), 115.426(b), 115.426(b)(1), 115.426(b)(1)(B), 115.426(b)(2), 115.426(b)(2)(A), 115.426(b)(2)(A)(i), 115.427(a), 115.427(a)(1), 115.427(a)(1)(B), 115.427(a)(1)(C), 115.427(a)(3), 115.427(a)(3)(A), 115.427(a)(3)(B), 115.427(a)(3)(D)-115.427(a)(3)(I), 115.427(b), 115.427(b)(4), 115.429(a), and 115.429(b).
              (B) Certification Dated March 18, 1998 that these are true and correct copies of revisions to 30 TAC Chapter 115 and the SIP.
              (118)-(119) [Reserved]
              (120) Revisions submitted by the Governor on May 29, 1997, June 23, 1998, and December 22, 1998, that change the definition of “primarily operated,” commit to on-board diagnostic testing, remove the test-on-resale of vehicles subject to the inspection and maintenance program, and provide the legal authority for denial of re-registration of vehicles that have not complied with the I/M program requirements, and the establishment of a class C misdemeanor penalty for operating a grossly polluting vehicle in a nonattainment area.
              (i) Incorporation by reference:
              (A) Narrative of State Implementation Plan revision submitted May 29, 1997, by the Governor.
              (B) Narrative of State Implementation Plan revision submitted June 23, 1998, by the Governor.
              (C) Letter from the Governor dated December 22, 1998, submitting Senate Bill 1856.
              (ii) Additional material:
              (A) Senate Bill 1856.

              (B) Memorandum of Agreement between the Texas Natural Resource Conservation Commission and the Texas Department of Public Safety adopted November 20, 1996, and signed February 5, 1997.
              (121) Revisions submitted by the Governor on July 13, 2000, that remove approval of the Alternate Reasonably Available Control Technology (ARACT) for Lockheed Corporation, Bell Helicopter Textron, Incorporated; Bell Plant 1, and Raytheon TI Systems, Inc., (RTIS).
              [37 FR 10895, May 31, 1972. Redesignated and amended at 64 FR 36589, July 7, 1999; 66 FR 54691, Oct. 30, 2001]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2299, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2300
              [Reserved]
            
            
              § 52.2301
              Federal compliance date for automobile and light-duty truck coating. Texas Air Control Board Regulation V (31 TAC chapter 115), control of air pollution from volatile organic compound, rule 115.191(1)(8)(A).
              (a) The requirements of section 110 of the Clean Air Act are not met regarding the final compliance date, as found in TACB rule 115.191(a)(8)(A), for the requirements of TACB Rule 115.191(a)(8)(A).
              (b) TACB adopted revisions to rule 115.191(a)(8)(A) on October 14, 1988, and submitted them to EPA on December 13, 1988. Prior to the submittal, automobile and light-duty truck coating operations were to have complied with final control limits of § A115.191(a)(8)(B) of the federally approved State Implementation Plan (SIP), by December 31, 1986. In the December 13, 1988, submittal, the final control limits had been moved to § 115.191(a)(8)(A) and had been given a new extended compliance date of December 31, 1987. EPA does not recognize the later compliance data and retains the original compliance date for the final emission limits of December 31, 1986. The owner or operator of an automobile and light-duty truck coating operation shall comply with the requirements of TACB rule 115.191(a)(8)(A) no later than December 31, 1986.
              [56 FR 40257, Aug. 14, 1991]
            
            
              § 52.2302
              Federal implementation plan for regional haze.
              (a) Requirements for Martin Lake Units 1, 2, and 3; Monticello Units 1, 2, and 3, Limestone Units 1 and 2; Sandow Unit 4; Big Brown Units 1 and 2; Coleto Creek Unit 1; Tolk Units 1 and 2; and San Miguel affecting visibility.
              (1) Applicability. The provisions of this section shall apply to each owner or operator, or successive owners or operators, of the coal burning equipment designated as: Martin Lake Units 1, 2, and 3; Monticello Units 1, 2, and 3, Limestone Units 1 and 2; Sandow Unit 4; Big Brown Units 1 and 2; Coleto Creek Unit 1; Tolk Units 1 and 2; and San Miguel.
              (2) Compliance dates. Compliance with the requirements of this section is required by February 4, 2019 for Martin Lake Units 1, 2, and 3; Monticello Unit 3, Limestone Units 1 and 2; and Sandow Unit 4. Compliance with the requirements of this section is required by February 4, 2021 for Big Brown Units 1 and 2; Monticello Units 1 and 2; Coleto Creek Unit 1; and Tolk Units 1 and 2. Compliance with the requirements of this section is required by February 4, 2017 for San Miguel. These compliance dates apply unless otherwise indicated by compliance dates contained in specific provisions.
              (3) Definitions. All terms used in this part but not defined herein shall have the meaning given them in the Clean Air Act (CAA) and in 40 CFR parts 51 and 60. For the purposes of this section:
              
                24-hour period means the period of time between 12:01 a.m. and 12 midnight.
              
                Air pollution control equipment includes selective catalytic control units, baghouses, particulate or gaseous scrubbers, and any other apparatus utilized to control emissions of regulated air contaminants which would be emitted to the atmosphere.
              
                Boiler-operating-day means any 24-hour period between 12:00 midnight and the following midnight during which any fuel is combusted at any time at the steam generating unit.
              
                Daily average means the arithmetic average of the hourly values measured in a 24-hour period.
              
                Heat input means heat derived from combustion of fuel in a unit and does not include the heat input from preheated combustion air, recirculated flue gases, or exhaust gases from other sources. Heat input shall be calculated in accordance with 40 CFR part 75.
              
                Owner or Operator means any person who owns, leases, operates, controls, or supervises any of the coal burning equipment designated in paragraph (a) of this section.
              
                Regional Administrator means the Regional Administrator of EPA Region 6 or his/her authorized representative.
              
                Unit means one of the coal fired boilers covered under paragraph (a) of this section.
              (4) Emissions limitations—SO
                2
                emission limit. The individual sulfur dioxide emission limit for a unit shall be as listed in the table in this paragraph (a)(4) in pounds per million British thermal units (lb/MMBtu) as averaged over a rolling 30-boiler-operating-day period.
              
                
                  Unit
                  SO2 Emission limit(lbs/MMBtu)
                  
                
                
                  Sandow 4
                  0.20
                
                
                  Martin Lake 1
                  0.12
                
                
                  Martin Lake 2
                  0.12
                
                
                  Martin Lake 3
                  0.11
                
                
                  Monticello 3
                  0.06
                
                
                  Limestone 2
                  0.08
                
                
                  Limestone 1
                  0.08
                
                
                  Big Brown 1
                  0.04
                
                
                  Big Brown 2
                  0.04
                
                
                  Monticello 1
                  0.04
                
                
                  Monticello 2
                  0.04
                
                
                  Coleto Creek 1
                  0.04
                
                
                  Tolk 172B
                  0.06
                
                
                  Tolk 171B
                  0.06
                
                
                  San Miguel
                  0.60
                
              
              (i) For each unit, SO2 emissions for each calendar day shall be determined by summing the hourly emissions measured in pounds of SO2. For each unit, heat input for each boiler-operating-day shall be determined by adding together all hourly heat inputs, in millions of BTU. Each boiler-operating-day of the thirty-day rolling average for a unit shall be determined by adding together the pounds of SO2 from that day and the preceding 29-boiler-operating-days and dividing the total pounds of SO2 by the sum of the heat input during the same 30-boiler-operating-day period. The result shall be the 30-boiler-operating-day rolling average in terms of lb/MMBtu emissions of SO2. If a valid SO2 pounds per hour or heat input is not available for any hour for a unit, that heat input and SO2 pounds per hour shall not be used in the calculation of the 30-boiler-operating-day rolling average for SO2.

              (ii) In lieu of paragraph (a)(4)(i) of this section, and if San Miguel meets paragraph (a)(5)(i) of this section, it may install a CEMS at the inlet of the scrubber system. The 30 BOD SO2 average from the existing outlet CEMS must read at or below 6.0% (94% control) of a 30 BOD SO2 average from the inlet CEMS.
              (5) Testing and monitoring. (i) No later than the compliance date as set out in paragraph (a)(2) of this section, the owner or operator shall install, calibrate, maintain and operate Continuous Emissions Monitoring Systems (CEMS) for SO2 on the units listed in paragraph (a)(1) of this section in accordance with 40 CFR 60.8 and 60.13(e), (f), and (h), and appendix B of part 60 of this chapter. No later than the compliance date as set out in paragraph (a)(2), San Miguel must submit a letter to the Regional Administrator that informs the EPA which compliance option it elects, as specified in paragraph (a)(4) of this section. San Miguel must then adhere to the compliance method set forth in that letter to the Regional Administrator. All owners or operators shall comply with the quality assurance procedures for CEMS found in 40 CFR part 75. Compliance with the emission limits for SO2 shall be determined by using data from a CEMS.

              (ii) Continuous emissions monitoring shall apply during all periods of operation of the coal burning equipment, including periods of startup, shutdown, and malfunction, except for CEMS breakdowns, repairs, calibration checks, and zero and span adjustments. Continuous monitoring systems for measuring SO2 and diluent gas shall complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute period. Hourly averages shall be computed using at least one data point in each fifteen minute quadrant of an hour. Notwithstanding this requirement, an hourly average may be computed from at least two data points separated by a minimum of 15 minutes (where the unit operates for more than one quadrant in an hour) if data are unavailable as a result of performance of calibration, quality assurance, preventive maintenance activities, or backups of data from data acquisition and handling system, and recertification events. When valid SO2 pounds per hour, or SO2 pounds per million Btu emission data are not obtained because of continuous monitoring system breakdowns, repairs, calibration checks, or zero and span adjustments, emission data must be obtained by using other monitoring systems approved by the EPA to provide emission data for a minimum of 18 hours in each 24 hour period and at least 22 out of 30 successive boiler-operating-days.
              (6) Reporting and recordkeeping requirements. Unless otherwise stated all requests, reports, submittals, notifications, and other communications to the Regional Administrator required by this section shall be submitted, unless instructed otherwise, to the Director, Air and Radiation Division, U.S. Environmental Protection Agency, Region 6, to the attention of Mail Code: AR, at 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102. For each unit subject to the emissions limitation in this section and upon completion of the installation of CEMS as required in this section, the owner or operator shall comply with the following requirements:
              (i) For each emissions limit in this section, comply with the notification, reporting, and recordkeeping requirements for CEMS compliance monitoring in 40 CFR 60.7(c) and (d).
              (ii) For each day, provide the total SO2 emitted that day by each emission unit. For any hours on any unit where data for hourly pounds or heat input is missing, identify the unit number and monitoring device that did not produce valid data that caused the missing hour.
              (7) Equipment operations. At all times, including periods of startup, shutdown, and malfunction, the owner or operator shall, to the extent practicable, maintain and operate the unit including associated air pollution control equipment in a manner consistent with good air pollution control practices for minimizing emissions. Determination of whether acceptable operating and maintenance procedures are being used will be based on information available to the Regional Administrator which may include, but is not limited to, monitoring results, review of operating and maintenance procedures, and inspection of the unit.
              (8) Enforcement. (i) Notwithstanding any other provision in this implementation plan, any credible evidence or information relevant as to whether the unit would have been in compliance with applicable requirements if the appropriate performance or compliance test had been performed, can be used to establish whether or not the owner or operator has violated or is in violation of any standard or applicable emission limit in the plan.
              (ii) Emissions in excess of the level of the applicable emission limit or requirement that occur due to a malfunction shall constitute a violation of the applicable emission limit.
              (b) [Reserved]
              [81 FR 351, Jan. 5, 2016, as amended at 84 FR 44229, Aug. 23, 2019]
            
            
              § 52.2303
              Significant deterioration of air quality.
              (a) The plan submitted by Texas is approved as meeting the requirements of part C, Clean Air Act for preventing significant deterioration of air quality. The plan consists of the following:
              (1) Prevention of significant deterioration plan requirements as follows:
              (i) December 11, 1985 (as adopted by the Texas Air Control Board (TACB) on July 26, 1985).
              (ii) October 26, 1987 (as revised by TACB on July 17, 1987).
              (iii) September 29, 1988 (as revised by TACB on July 15, 1988).
              (iv) February 18, 1991 (as revised by TACB on December 14, 1990).
              (v) May 13, 1992 (as revised by TACB on May 8, 1992).
              (vi) August 31, 1993 (as recodified, revised and adopted by TACB on August 16, 1993).

              (vii) July 12, 1995 (as revised by the Texas Natural Resource Conservation Commission (TNRCC) on March 1, 1995) containing revisions to chapter 116—Control of Air Pollution for New Construction or Modification, sections 116.10, 116.141 and 116.160-116.163.
              
              (viii) July 22, 1998 (as revised by TNRCC on June 17, 1998) containing revisions to chapter 116—Control of Air Pollution for New Construction or Modification, sections 116.160 and 116.161.
              (ix) September 16, 2002 (as revised by TNRCC on October 10, 2001) containing revisions to chapter 116—Control of Air Pollution for New Construction or Modification, sections 116.160 and 116.162.

              (x) June 30, 2014 (as revised by the Texas Commission on Environmental Quality on April 20, 2011 and submitted on May 19, 2011) to address PSD permitting requirements for PM2.5 promulgated by EPA on May 16, 2008, October 20, 2010, and December 9, 2013.
              (xi) November 10, 2014 (as revised by the Texas Commission on Environmental Quality on March 24, 2014, and submitted on April 16, 2014, and further clarified in letters dated December 2, 2013, January 13, 2014, and May 30, 2014) to address PSD permitting requirements of GHG emissions for major sources and modifications required to obtain PSD permits because of emissions of pollutants other than GHGs promulgated by EPA on June 3, 2010.
              (2) The Prevention of Significant Deterioration (PSD) Supplement document, submitted October 26, 1987 (as adopted by the TACB on July 17, 1987) and revised on July 2, 2010, to remove paragraphs (7)(a) and (7)(b). See EPA's final approval action on January 6, 2014.
              (3) Revision to General Rules, Rule 101.20(3), submitted December 11, 1985 (as adopted by TACB on July 26, 1985).
              (b) The plan approval is partially based on commitment letters provided by the Executive Director of the Texas Air Control Board, dated September 5, 1989 and April 17, 1992.
              (c) The requirements of section 160 through 165 of the Clean Air Act are not met for federally designated Indian lands. Therefore, the provisions of § 52.21 except paragraph (a)(1) are hereby adopted and made a part of the applicable implementation plan and are applicable to sources located on land under the control of Indian governing bodies.
              [57 FR 28098, June 24, 1992, as amended at 59 FR 46557, Sept. 9, 1994; 62 FR 44088, Aug. 19, 1997; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 69 FR 43755, July 22, 2004; 79 FR 31049, May 30, 2014; 79 FR 66641, Nov. 10, 2014]
            
            
              § 52.2304
              Visibility protection.
              (a) Reasonably Attributable Visibility Impairment. The requirements of section 169A of the Clean Air Act are not met because the plan does not include fully approvable measures for meeting the requirements of 40 CFR 51.305 for protection of visibility in mandatory Class I Federal areas.
              (b) [Reserved]
              (c) Regional Haze. The requirements of section 169A of the Clean Air Act are not met because the regional haze plan submitted by Texas on March 31, 2009, does not include fully approvable measures for meeting the requirements of 40 CFR 51.308(d)(3) and 51.308(e) with respect to emissions of NOX and SO2 from electric generating units. EPA has given limited disapproval to the plan provisions addressing these requirements.

              (d) Portions of SIPs addressing noninterference with measures required to protect visibility in any other state are disapproved for the 1997 PM2.5, 2006 PM2.5, 1997 ozone, 2008 ozone, 2010 NO2 and 2010 SO2 NAAQS.

              (e) The following portions of the Texas regional haze SIP submitted March 19, 2009 are disapproved: The reasonable progress four-factor analysis, reasonable progress goals and the calculation of the emission reductions needed to achieve the uniform rates of progress for the Guadalupe Mountains and Big Bend; calculation of natural visibility conditions; calculation of the number of deciviews by which baseline conditions exceed natural visibility conditions; long-term strategy consultations with Oklahoma; Texas securing its share of reductions necessary to achieve the reasonable progress goals at Big Bend, the Guadalupe Mountains, and the Wichita Mountains; technical basis for its long-term strategy and emission limitations and schedules for compliance to achieve the reasonable progress goals for Big Bend, the Guadalupe Mountains and Wichita Mountains.
              (f) Measures addressing disapproval associated with NO
                X
                and SO
                2. (1) The deficiencies associated with NOX identified in EPA's limited disapproval of the regional haze plan submitted by Texas on March 31, 2009, and EPA's disapprovals in paragraph (d) of this section, are satisfied by § 52.2283(d).
              (2) The deficiencies associated with SO2 identified in EPA's limited disapproval of the regional haze plan submitted by Texas on March 31, 2009, and EPA's disapprovals in paragraph (d of this section), are satisfied by § 52.2312.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 54 FR 7770, Feb. 23, 1989; 77 FR 33658, June 7, 2012; 81 FR 352, Jan. 5, 2016; 82 FR 3129, Jan. 10, 2017; 82 FR 48363, Oct. 17, 2017]
            
            
              § 52.2305
              What are the requirements of the Federal Implementation Plan (FIP) to issue permits under the Prevention of Significant Deterioration requirements to sources that emit greenhouse gases?
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met to the extent the plan, as approved, for Texas does not apply with respect to emissions of the pollutant GHGs from certain stationary sources. Therefore, the provisions of § 52.21 except paragraph (a)(1) are hereby made a part of the plan for Texas for:
              (1) Beginning on May 1, 2011, the pollutant GHGs from stationary sources described in § 52.21(b)(49)(iv), and
              (2) Beginning July 1, 2011, in addition to the pollutant GHGs from sources described under paragraph (a)(1) of this section, stationary sources described in § 52.21(b)(49)(v).
              (b) For purposes of this section, the “pollutant GHGs” refers to the pollutant GHGs, as described in § 52.21(b)(49)(i).
              (c) [Reserved]
              (d) The authority provided in paragraphs (a) and (b) of this section is rescinded except in the three limited circumstances described in paragraphs (d)(1) through (3) of this section:
              (1) The EPA will retain permitting authority for all GHG PSD permit applications for major sources and major modifications required to obtain PSD permits because of emissions of pollutants other than GHGs submitted to the EPA where the permit applicant submitted a written request by May 15, 2014, that the EPA continue processing the application.
              (2) The EPA will retain permitting authority for all GHG PSD permit applications for major sources and major modifications required to obtain PSD permits because of emissions of pollutants other than GHGs submitted to the EPA after February 18, 2014, unless and until the applicant submits to the EPA a written request to transfer the permitting authority to TCEQ (or withdraws the application) prior to issuance of a final permit decision under 40 CFR 124.15(b).
              (3) The EPA will retain permitting authority for GHG PSD permits issued by the EPA for major sources and major modifications required to obtain PSD permits because of emissions of pollutants other than GHGs and GHG PSD permit applications denied by the EPA for major sources and major modifications required to obtain PSD permits because of emissions of pollutants other than GHGs for which either the time for filing an administrative appeal has not expired or all administrative and judicial appeals processes have not been completed by November 10, 2014. Except that the EPA will not retain authority over a permit if an applicant submits a written request to the EPA to withdraw the permit application while an administrative appeal is pending and the Regional Administrator then withdraws the permit under 40 CFR 124.19(j) or the Environmental Appeals Board grants a voluntary remand under 40 CFR 124.19(j) or another appropriate remedy.
              [76 FR 25209, May 3, 2011, as amended at 79 FR 66650, Nov. 10, 2014]
            
            
              § 52.2306
              Particulate Matter (PM10) Group II SIP commitments.

              On July 18, 1988, the Governor of Texas submitted a revision to the State Implementation Plan (SIP) that contained commitments for implementing all of the required activities including monitoring, reporting, emission inventory, and other tasks that may be necessary to satisfy the requirements of the PM10 Group II SIPs. The Texas Air Control Board adopted these revisions on May 13, 1988. The State of Texas has committed to comply with the PM10 Group II SIP requirements, as articulated in the Federal Register notice of July 1, 1987 (52 FR 24670), for the defined areas of Dallas, Harris, Lubbock, and Nueces counties as provided in the Texas PM10 Group II SIPs. In addition to the SIP, a letter from the Governor of Texas, dated July 18, 1988, stated that:
              
              
                * * * In the July 1, 1987 issue of the Federal Register, the U.S. Environmental Protection Agency announced the requirement that each state submit a committal SIP for PM10 Group II areas instead of full control strategies. States were also required to submit demonstrations of attainment and maintenance of the PM10 National Ambient Air Quality Standards. The TACB is committed to carrying out the activities contained in the enclosed proposed SIP to satisfy those requirements * * *.
              
              [54 FR 25586, June 16, 1989]
            
            
              § 52.2307
              Small business assistance program.
              The Governor of Texas submitted on November 13, 1992 a plan revision to develop and implement a Small Business Stationary Source Technical and Environmental Compliance Assistance Program to meet the requirements of section 507 of the Clean Air Act by November 15, 1994. The plan commits to provide technical and compliance assistance to small businesses, hire an Ombudsman to serve as an independent advocate for small businesses, and establish a Compliance Advisory Panel to advise the program and report to the EPA on the program's effectiveness.
              [59 FR 42765, Aug. 19, 1994]
            
            
              § 52.2308
              Area-wide nitrogen oxides (NOX) exemptions.

              (a) The Texas Natural Resource Conservation Commission (TNRCC) submitted to the EPA on June 17, 1994, a petition requesting that the Dallas ozone nonattainment area be exempted from the NOX control requirements of section 182(f) of the Clean Air Act (CAA) as amended in 1990. The Dallas nonattainment area consists of Dallas, Tarrant, Denton, and Collin counties. The exemption request was based on a photochemical grid modeling which shows that the Dallas nonattainment area would attain the National Ambient Air Quality Standards (NAAQS) for ozone by the CAA mandated deadline without the implementation of the additional NOX controls required under section 182(f). On November 21, 1994, the EPA conditionally approved this exemption request, conditioned upon the EPA approving the modeling portion of the Dallas attainment demonstration SIP.

              (b) The TNRCC submitted to the EPA on June 17, 1994, a petition requesting that the El Paso ozone nonattainment area be exempted from the NOX control requirements of section 182(f) of the Clean Air Act (CAA) as amended in 1990. The El Paso nonattainment area consists of El Paso county, and shares a common airshed with Juarez, Mexico. The exemption request was based on a photochemical grid modeling which shows that the El Paso nonattainment area would attain the NAAQS for ozone by the CAA mandated deadline without the implementation of the additional NOX controls required under section 182(f), but for emissions emanating from Mexico. On November 21, 1994, the EPA conditionally approved this exemption request, conditioned upon the EPA approving the modeling portion of the El Paso attainment demonstration SIP.

              (c) The Texas Natural Resource Conservation Commission submitted to the EPA on May 4, 1994, a petition requesting that the Victoria County incomplete data ozone nonattainment area be exempted from the requirement to meet the NOX provisions of the Federal transportation conformity rule. The exemption request was based on monitoring data which demonstrated that the National Ambient Air Quality Standard for ozone had been attained in this area for the 35 months prior to the petition, with the understanding that approval of the State's request would be contingent upon the collection of one additional month of data. The required additional month of verified data was submitted later and, together with the data submitted with the State's petition, demonstrated attainment of the NAAQS for 36 consecutive months. The EPA approved this exemption request on March 2, 1995.
              

              (d) The TNRCC submitted to the EPA on August 17, 1994, with supplemental information submitted on August 31, 1994, and September 9, 1994, a petition requesting that the Houston and Beaumont ozone nonattainment areas be temporarily exempted from the NOX control requirements of section 182(f) of the CAA. The Houston nonattainment area consists of Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery, and Waller counties. The Beaumont nonattainment area consists of Hardin, Jefferson, and Orange counties. The exemption request was based on photochemical grid modeling which shows that reductions in NOX would not contribute to attaining the ozone NAAQS. On April 12, 1995, the EPA approved the State's request for a temporary exemption. Approval of the temporary exemption waives the federal requirements for NOX Reasonably Available Control Technology (RACT), New Source Review (NSR), conformity, and vehicle inspection and maintenance (I/M) for the period of the temporary exemption. The temporary exemption automatically expires on December 31, 1996, without further notice from the EPA. Based on the rationale provided in the notice of proposed rulemaking on this action, upon the expiration of the temporary exemption, the requirements pertaining to NOX RACT, NSR, conformity, and I/M will again become applicable, except that the NOX RACT implementation date applicable to the Houston and Beaumont nonattainment areas under section 182(f) shall be as expeditious as practicable but no later than May 31, 1997, unless the State has received a permanent NOX exemption from the EPA prior to that time.

              (e) The TNRCC submitted to EPA on March 6, 1996, a petition requesting that the Houston/Galveston and Beaumont/Port Arthur ozone nonattainment areas be granted an extension to a previously-granted temporary exemption from the NOX control requirements of sections 182(f) and 182(b) of the Clean Air Act. The temporary exemption was granted on April 19, 1995. The current petition is based on the need for more time to complete UAM to confirm the need for, and the extent of, NOX controls required. On May 23, 1997, EPA approved the State's request for an extension to the temporary exemption. The temporary extension automatically expires on December 31, 1997, without further notice from EPA. Upon expiration of the extension, the requirements pertaining to NOX RACT, NSR, I/M, general and transportation conformity will become applicable, except that the NOX RACT compliance date shall be implemented as expeditiously as practicable, but no later than May 31, 1999, unless the State has received a contingent NOX exemption from the EPA prior to that time.
              (f) The extension of the temporary exemption from NOX control requirements of sections 182(f) and 182(b) of the Clean Air Act for the Houston/Galveston and Beaumont/Port Arthur ozone nonattainment areas granted on May 23, 1997, expired December 31, 1997. Upon expiration of the extension, the requirements pertaining to NOX RACT, NSR, I/M, general and transportation conformity will become applicable and the State is expected to implement the requirements as expeditiously as possible.

              (g) The Texas Natural Resource Conservation Commission submitted a letter to EPA requesting rescission of the previously-granted conditional exemption from the NOX control requirements of section 182(f) of the Act for the Dallas/Fort Worth ozone nonattainment area. The letter was sent on November 13, 1998. The conditional exemption was granted on November 21, 1994, conditioned upon EPA approving the modeling portion of the DFW attainment demonstration SIP. The conditional exemption was also approved on a contingent basis. The modeling-based exemption would last only as long as the area's modeling continued to demonstrate attainment without the additional NOX reductions required by section 182(f). The State's request is based on new photochemical modeling which shows the need for NOX controls to help the area attain the ozone National Ambient Air Quality Standards. Furthermore, EPA would not and could not approve the earlier attainment demonstration SIP modeling upon which the condition was based.
              (1) On June 21, 1999, the conditional NOX exemption for the DFW area granted on November 21, 1994 is rescinded. Upon rescission, the Federal requirements pertaining to NOX Reasonably Available Control Technology (RACT), New Source Review, vehicle Inspection/Maintenance, general and transportation conformity now apply.
              (2) The NOX RACT final compliance date must be implemented as expeditiously as practicable, but no later than March 31, 2001.
              [59 FR 60714, Nov. 28, 1994, as amended at 60 FR 5867, Jan. 31, 1995; 60 FR 19522, Apr. 19, 1995; 62 FR 28349, May 23, 1997; 63 FR 7072, Feb. 12, 1998; 64 FR 19286, Apr. 20, 1999]
            
            
              § 52.2309
              Emissions inventories.
              (a) The Governor of the State of Texas submitted the 1990 base year emission inventories for the Houston/Galveston (HGA), Beaumont/Port Arthur (BPA), El Paso (ELP), and Dallas/Fort Worth (DFW) ozone nonattainment areas on November 17, 1992 as a revision to the State Implementation Plan (SIP). The 1990 base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for each of these areas.
              (b) The inventories are for the ozone precursors which are volatile organic compounds, nitrogen oxides, and carbon monoxide. The inventories cover point, area, non-road mobile, on-road mobile, and biogenic sources.
              (c) The HGA nonattainment area is classified as Severe-17 and includes Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty, Montgomery, and Waller Counties; the BPA nonattainment area is classified as Serious and includes Hardin, Jefferson, and Orange Counties; the ELP nonattainment area is classified as Serious and includes El Paso County; and the DFW nonattainment area is classified as Moderate and includes Collin, Dallas, Denton, and Tarrant Counties.
              (d) The Texas Natural Resource Conservation Commission submitted State Implementation Plan revisions to the 1990 base year emission inventory for the Beaumont/Port Arthur area with a cover letter from the Governor of Texas dated August 9, 1996.
              (e) The Texas Natural Resource Conservation Commission submitted a revision to the State Implementation Plan (SIP) on August 9, 1996. This revision was submitted for the purpose of satisfying the 15% Rate-of-Progress requirements of the Clean Air Act, which will aid in ensuring the attainment of the National Ambient Air Quality Standards for ozone. This submittal also contained revisions to the 1990 base year emissions inventories for the Dallas/Fort Worth, El Paso and Houston/Galveston areas.
              (f) The Texas Natural Resource Conservation Commission submitted a revision to the State Implementation Plan (SIP) on May 19, 2000. This revision was submitted for the purpose of satisfying the 9 percent Rate-of-Progress requirements of the Clean Air Act, which will aid in ensuring the attainment of the National Ambient Air Quality Standards for ozone. This submission also contained revisions to the 1990 base year emissions inventory for the Houston/Galveston areas.
              [59 FR 55589, Nov. 8, 1994, as amended at 63 FR 6663, Feb. 10, 1998; 63 FR 62947, Nov. 10, 1998; 66 FR 20751, Apr. 25, 2001]
            
            
              § 52.2311
              Motor vehicle antitampering.
              The State of Texas submitted revisions to the State Implementation Plan for 30 TAC Chapter 114, sections 114.1 “Maintenance and Operation of Air Pollution Control Systems or Devices Used to Control Emissions from Motor Vehicles” and 114.5 “Exclusions and Exceptions” on February 24, 1989, and September 6, 1990, and July 13, 1993. The EPA disapproved these revisions that relate to Statewide antitampering provisions and exemptions to antitampering provisions for motor vehicles or motor vehicle engine emission control systems because the State's antitampering rules are not consistent with the Act, section 203(a)(3) and EPA's tampering prohibitions as outlined in EPA's antitampering enforcement policy, Mobile Source Enforcement Memorandum No. 1A.
              [63 FR 6653, Feb. 10, 1998]
            
            
              § 52.2312
              Requirements for the control of SO2 emissions to address in full or in part requirements related to BART, reasonable progress, and interstate visibility transport.
              (a) The Texas SO2 Trading Program provisions set forth in subpart FFFFF of part 97 of this chapter constitute the Federal Implementation Plan provisions fully addressing Texas' obligations with respect to best available retrofit technology under section 169A of the Act and the deficiencies associated with EPA's disapprovals in § 52.2304(d) and partially addressing Texas' obligations with respect to reasonable progress under section 169A of the Act, as those obligations relate to emissions of sulfur dioxide (SO2) from electric generating units (EGUs).
              (b) The provisions of subpart FFFFF of part 97 of this chapter apply to sources in Texas but not sources in Indian country located within the borders of Texas, with regard to emissions in 2019 and each subsequent year.
              [82 FR 48363, Oct. 17, 2017]
            
          
          
            Subpart TT—Utah
            
              § 52.2320
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for Utah under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to March 1, 2016, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as submitted by the state to EPA, and notice of any change in the material will be published in the Federal Register. Entries for paragraphs (c) and (d) of this section with EPA approval dates after March 1, 2016, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 8 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the State Implementation Plan as of March 1, 2016.

              (3) Copies of the materials incorporated by reference may be inspected at the Environmental Protection Agency, Region 8, 1595 Wynkoop Street, Denver, Colorado 80202-1129; and the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-approved regulations.
              
              
                
                  Rule No.
                  Rule title
                  State effective date
                  Final rule citation, date
                  Comments
                
                
                  
                    R307-101. General Requirements
                  
                
                
                  R307-101-1
                  Foreward
                  11/8/2012
                  81 FR 4959, 1/29/16
                
                
                  R307-101-2
                  Definitions
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-101-3
                  Version of Code of Federal Regulations Incorporated by Reference
                  8/4/2016
                  6/11/2019, 84 FR 27041
                
                
                  
                    R307-102. General Requirements: Broadly Applicable Requirements
                  
                
                
                  R307-102
                  General Requirements: Broadly Applicable Requirements
                  11/8/2012
                  81 FR 4959, 1/29/16
                
                
                  
                    R307-104. Conflict of Interest
                  
                
                
                  R307-104-01
                  Authority
                  6/1/2016
                  81 FR 50628, 8/2/2016.
                
                
                  R307-104-02
                  Purpose
                  6/1/2016
                  81 FR 50628, 8/2/2016.
                
                
                  R307-104-03
                  Disclosure of conflict of interest
                  6/1/2016
                  81 FR 50628, 8/2/2016.
                
                
                  
                    R307-105. General Requirements: Emergency Controls
                  
                
                
                  R307-105-01
                  Air Pollution Emergency Episodes
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-105-02
                  Emergency Actions
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                  
                    R307-107. General Requirements: Breakdowns
                  
                
                
                  R307-107
                  General Requirements: Breakdowns
                  7/31/2012
                  79 FR 7067, 2/6/14
                
                
                  
                    R307-110. General Requirements: State Implementation Plan
                  
                
                
                  R307-110-01
                  Incorporation by Reference
                  12/6/2012
                  80 FR 54237, 9/9/15
                
                
                  R307-110-02
                  Section I. Legal Authority
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-03
                  Section II. Review of New and Modified Air Pollution Sources
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-04
                  Section III. Source Surveillance
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-05
                  Section IV. Ambient Air Monitoring Program
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-06
                  Section V. Resources
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-07
                  Section VI. Intergovernmental Cooperation
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-08
                  Section VII. Prevention of Air Pollution Emergency Episodes
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-09
                  Section VIII. Prevention of Significant Deterioration
                  6/16/2006
                  76 FR 41712, 7/15/11
                
                
                  R307-110-10
                  Section IX. Control Measures for Area and Point Sources, Part A, Fine Particulate Matter
                  12/3/2015
                   85 FR 10991
                
                
                  R307-110-11
                  Section IX. Control Measures for Area and Point Sources, Part B, Sulfur Dioxide
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-12
                  Section IX. Control Measures for Area and Point Sources, Part C, Carbon Monoxide
                  12/2/2004
                  70 FR 44055, 8/1/05
                  Only includes provisions incorporated from Section IX, Parts C.6 (Provo), C.7 (Salt Lake City), and Part C.8 (Ogden).
                
                
                  R307-110-13
                  Section IX. Control Measures for Area and Point Sources, Part D. Ozone
                  5/2/2007
                  73 FR 5122, 9/2/08
                
                
                  R307-110-14
                  Section IX. Control Measures for Area and Point Sources, Part E, Nitrogen Dioxide
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-15
                  Section IX. Control Measures for Area and Point Sources, Part F, Lead
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-16
                  Section IX. Control Measures for Area and Point Sources, Part G, Flouride
                  9/15/1998
                  79 FR 11325, 2/28/14
                
                
                  R307-110-17
                  Section IX, Control Measures for Area and Point Sources, Part H, Emission Limits
                  1/3/2019
                  85 FR 10991, 2/26/2020
                  Except for Section IX.H.21.e. which is conditionally approved through one year 7/5/16, IX.H.21.g., Sections of IX.H.21 that reference and apply to the source specific emission limitations disapproved in Section IX.H.22, and Sections IX.H.22.a.ii-iii, IX.H.22.b.ii, and IX.H.22.c.
                
                
                  R307-110-19
                  Section XI. Other Control Measures for Mobile Sources
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-20
                  Section XII. Transportation Conformity Consultation
                  5/2/2007
                  73 FR 51222, 9/2/08
                
                
                  
                  R307-110-21
                  Section XIII. Analysis of Plan Impact
                  5/2/2007
                  73 FR 51222, 9/2/08
                
                
                  R307-110-22
                  Section XIV. Comprehensive Emission Inventory
                  9/18/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-23
                  Section XV. Utah Code Title 19, Chapter 2, Air Conservation Act
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-24
                  Section XVI. Public Notification
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-25
                  Section XVII. Visibility Protection
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-26
                  Section XVIII. Demonstration of GEP Stack Height
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-27
                  Section XIX. Small Business Assistance Program
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-30
                  Section XXII. General Conformity
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-31
                  Section X. Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability
                  12/6/2012
                  80 FR 54237, 9/9/15
                
                
                  R307-110-32
                  Section X. Vehicle Inspection and Maintenance Program, Part B, Davis County
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-110-33
                  Section X. Vehicle Inspection and Maintenance Programs, Part C, Salt Lake County
                  10/7/2004
                  70 FR 44055, 8/1/05
                
                
                  R307-110-34
                  Section X. Vehicle Inspection and Maintenance Program, Part D, Utah County
                  5/18/2004
                  70 FR 66264, 11/2/05
                
                
                  R307-110-35
                  Section X. Vehicle Inspection and Maintenance Program, Part E, Weber County
                  11/4/2004
                  70 FR 52467, 9/14/05
                
                
                  R307-110-36
                  Section X. Vehicle Inspection and Maintenance Program, Part F, Cache County
                  11/7/2013
                  80 FR 54237, 9/9/15
                
                
                  R307-110-37
                  Section XXIII. Interstate Transport
                  12/6/2012
                  81 FR 4959, 1/29/16
                
                
                  
                    R307-115. General Conformity
                  
                
                
                  R307-115-01
                  Determining Conformity
                  2/8/2008
                  73 FR 51222, 9/2/08
                
                
                  
                    R307-130. General Penalty Policy
                  
                
                
                  R307-130-01
                  Scope
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-130-02
                  Categories
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-130-03
                  Adjustments
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  R307-130-04
                  Options
                  7/13/2007
                  73 FR 16543, 3/28/08
                
                
                  
                    R307-150. Emission Inventories
                  
                
                
                  R307-150-01
                  Purpose and General Requirements
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-02
                  Definitions
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-03
                  Applicability
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-04
                  Sulfur Dioxide Milestone Inventory Requirements
                  9/4/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-150-05
                  Sources Identified in R307-150-3(2), Large Major Source Inventory Requirements
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-06
                  Sources Identified in R307-150-3(3)
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-07
                  Sources Identified in R307-150-3(4), Other Part 70 Sources
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-150-08
                  Exempted Hazardous Air Pollutants
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  
                  
                    R307-165. Emission Testing
                  
                
                
                  R307-165
                  Emission Testing
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-170. Continuous Emission Monitoring Program
                  
                
                
                  R307-170-01
                  Purpose
                  4/1/1999
                  68 FR 26210, 5/15/03
                
                
                  R307-170-02
                  Authority
                  4/1/1999
                  68 FR 26210, 5/15/03
                
                
                  R307-170-03
                  Applicability
                  4/1/1999
                  68 FR 26210, 5/15/03
                
                
                  R307-170-04
                  Definitions
                  1/5/2006
                  71 FR 64125, 11/1/06
                
                
                  R307-170-05
                  General Requirements
                  1/5/2006
                  71 FR 64125, 11/1/06
                
                
                  R307-170-06
                  Minimum Monitoring Requirements for Specific Sources
                  4/1/1999
                  68 FR 26210, 5/15/03
                
                
                  R307-170-07
                  Performance Specification Audits
                  2/8/2008
                  73 FR 51222, 9/2/08
                
                
                  R307-170-08
                  Recordkeeping
                  4/1/1999
                  68 FR 26210, 5/15/03
                
                
                  R307-170-09
                  State Electronic Data Report
                  1/5/2006
                  71 FR 64125, 11/1/06
                
                
                  
                    R307-201. Emission Standards: General Emission Standards
                  
                
                
                  R307-201
                  Emission Standards: General Emission Standards
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-202. Emission Standards: General Burning
                  
                
                
                  R307-202
                  Emission Standards: General Burning
                  10/6/2014
                  82 FR 46916, 10/10/17
                
                
                  
                    R307-203. Emission Standards: Sulfur Content of Fuels
                  
                
                
                  R307-203
                  Emission Standards: Sulfur Content of Fuels
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-204. Emission Standards: Smoke Management
                  
                
                
                  R307-204-01
                  Purpose and Goals
                  12/31/2003
                  78 FR 4071, 1/18/13
                
                
                  R307-204-02
                  Applicability
                  12/31/2003
                  78 FR 4071, 1/18/13
                
                
                  R307-204-03
                  Definitions
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-04
                  General Requirements
                  4/7/2006
                  78 FR 4071, 1/18/13
                
                
                  R307-204-05
                  Burn Schedule
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-06
                  Small Prescribed Fires (de minimis)
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-07
                  Small Prescribed Pile Fires (de minimis)
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-08
                  Large Prescribed Fires
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-09
                  Large Prescribed Pile Fires
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  R307-204-10
                  Requirements for Wildland Fire Use Events
                  7/7/2011
                  78 FR 4071, 1/18/13
                
                
                  
                    R307-206. Emission Standards: Abrasive Blasting
                  
                
                
                  R307-206
                  Emission Standards: Abrasive Blasting
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-221. Emission Standards: Emission Controls for Existing Municipal Solid Waste Landfills
                  
                
                
                  R307-221-01
                  Purpose and Applicability
                  1/7/1999
                  74 FR 1899, 1/14/09
                
                
                  
                    R307-250. Western Backstop Sulfur Dioxide Trading Program
                  
                
                
                  R307-250-01
                  Purpose
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-250-02
                  Definitions
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-03
                  WEB Trading Program Trigger
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-250-04
                  WEB Trading Program Applicability
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-05
                  Account Representative for WEB Sources
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-06
                  Registration
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-07
                  Allowance Allocations
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-08
                  Establishment of Accounts
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-09
                  Monitoring, Recordkeeping and Reporting
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-10
                  Allowance Transfers
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  
                  R307-250-11
                  Use of Allowances from a Previous Year
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  R307-250-12
                  Compliance
                  11/10/2008
                  77 FR 74355, 12/14/12
                
                
                  R307-250-13
                  Special Penalty Provisions for the 2018 Milestone
                  12/31/2003
                  77 FR 74355, 12/14/12
                
                
                  
                    R307-301. Utah and Weber Counties: Oxygenated Gasoline Program
                  
                
                
                  R307-301-3
                  Average Oxygen Content Standard
                  9/10/2001
                  67 FR 59165, 9/20/02
                
                
                  
                    R307-302. Solid Fuel Burning Devices
                  
                
                
                  R307-302-1
                  Purpose and Definitions
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  R307-302-2
                  Applicability
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  R307-302-3
                  No-Burn Periods for Particulates
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  R307-302-4
                  No-Burn Periods for Carbon Monoxide
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  R307-302-5
                  Opacity and Prohibited Fuels for Heating Appliances
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  R307-302-6
                  Prohibition
                  2/1/2017
                  85 FR 10991, 2/26/2020
                
                
                  
                    R307-303. Commercial Cooking
                  
                
                
                  R307-303
                  Commercial Cooking
                  4/10/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-305. Davis, Salt Lake, and Utah Counties and Ogden City, and Nonattainment Areas for PM
                    10
                    : Particulates
                  
                
                
                  R307-305
                  Davis, Salt Lake, and Utah Counties and Ogden City, and Nonattainment Areas for PM10: Particulates
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-307. Road Salting and Sanding
                  
                
                
                  R307-307
                  Road Salting and Sanding
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-309. Nonattainment and Maintenance Areas for PM
                    10
                    and PM
                    2.5
                    : Fugitive Emissions and Fugitive Dust
                  
                
                
                  R307-309
                  Nonattainment and Maintenance Areas for PM10 and PM2.5: Fugitive Emissions and Fugitive Dust
                  8/4/2017
                  84 FR 52369, 10/2/2019
                
                
                  
                    R307-310. Salt Lake County: Trading of Emission Budgets for Transportation Conformity
                  
                
                
                  R307-310-01
                  Purpose
                  5/13/2002
                  67 FR 44065, 7/1/02
                
                
                  R307-310-02
                  Definitions
                  2/8/2008
                  73 FR 51222, 9/2/08
                
                
                  R307-310-03
                  Applicability
                  5/13/2002
                  67 FR 44065, 7/1/02
                
                
                  
                    R307-311. Utah County: Trading of Emission Budgets for Transportation Conformity
                  
                
                
                  R307-311
                  Utah County: Trading of Emission Budgets for Transportation Conformity
                  3/5/2015
                  80 FR 28193, 5/18/15
                
                
                  
                    R307-312. Aggregate Processing Operations for PM
                    2.5
                    ; Nonattainment Areas
                  
                
                
                  R307-312
                  Aggregate Processing Operations for PM2.5 Nonattainment Areas
                  2/4/2016
                  81 FR 71990, 10/19/2016
                
                
                  
                    R307-325. Ozone Nonattainment and Maintenance Areas: General Requirements
                  
                
                
                  R307-325
                  Ozone Nonattainment and Maintenance Areas: General Requirements
                  3/9/2007
                  78 FR 59242, 9/26/13
                
                
                  
                  
                    R307-326. Ozone Nonattainment and Maintenance Areas: Control of Hydrocarbon Emissions in Petroleum Refineries
                  
                
                
                  R307-326
                  Ozone Nonattainment and Maintenance Areas: Control of Hydrocarbon Emissions in Petroleum Refineries
                  3/9/2007
                  78 FR 59242, 9/26/13
                
                
                  
                    R307-327. Ozone Nonattainment and Maintenance Areas: Petroleum Liquid Storage
                  
                
                
                  R307-327
                  Ozone Nonattainment and Maintenance Areas: Petroleum Liquid Storage
                  3/9/2007
                  78 FR 59242, 9/26/13
                
                
                  
                    R307-328. Ozone Nonattainment and Maintenance Areas and Utah and Weber Counties: Gasoline Transfer and Storage
                  
                
                
                  R307-328
                  Ozone Nonattainment and Maintenance Areas and Utah and Weber Counties: Gasoline Transfer and Storage
                  2/4/2016
                  81 FR 71990, 10/19/2016
                
                
                  
                    R307-335. Degreasing and Solvent Cleaning Operations
                  
                
                
                  R307-335
                  Degreasing and Solvent Cleaning Operations
                  1/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-340. Ozone Nonattainment and Maintenance Areas: Surface Coating Processes
                  
                
                
                  R307-340
                  Ozone Nonattainment and Maintenance Areas: Surface Coating Processes
                  3/9/2007
                  78 FR 59242, 9/26/13
                
                
                  
                    R307-341. Ozone Nonattainment and Maintenance Areas: Cutback Asphalt
                  
                
                
                  R307-341
                  Ozone Nonattainment and Maintenance Areas: Cutback Asphalt
                  1/16/2007
                  78 FR 59242, 9/26/13
                
                
                  
                    R307-342. Adhesives and Sealants
                  
                
                
                  R307-342
                  Adhesives and Sealants
                  8/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-343. Emissions Standards for Wood Furniture Manufacturing Operations
                  
                
                
                  R307-343
                  Emissions Standards for Wood Furniture Manufacturing Operations
                  5/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-344. Paper, Film, and Foil Coatings
                  
                
                
                  R307-344
                  Paper, Film, and Foil Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-345. Fabric and Vinyl Coatings
                  
                
                
                  R307-345
                  Fabric and Vinyl Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-346. Metal Furniture and Surface Coatings
                  
                
                
                  R307-346
                  Metal Furniture Surface Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-347. Large Appliance Surface Coatings
                  
                
                
                  R307-347
                  Large Appliance Surface Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-348. Magnet Wire Coatings
                  
                
                
                  R307-348
                  Magnet Wire Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-349. Flat Wood Panel Coatings
                  
                
                
                  R307-349
                  Flat Wood Panel Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                  
                    R307-350. Miscellaneous Metal Parts and Products Coatings
                  
                
                
                  R307-350
                  Miscellaneous Metal Parts and Products Coatings
                  2/3/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-351. Graphic Arts
                  
                
                
                  R307-351
                  Graphic Arts
                  2/1/2013
                  81 FR 9343, 2/25/16
                  Except R307-351-2 and R307-351-4.
                
                
                  R307-351-2
                  Applicability
                  10/8/2014
                  81 FR 9343, 2/25/16
                
                
                  R307-351-4
                  Standards for Rotogravure, Flexographic, and Specialist Pring Operations
                  2/15/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-352. Metal Container, Closure, and Coil Coatings
                  
                
                
                  R307-352
                  Metal Container, Closure, and Coil Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-353. Plastic Parts Coatings
                  
                
                
                  R307-353
                  Plastic Parts Coatings
                  5/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-354. Automotive Refinishing Coatings
                  
                
                
                  R307-354
                  Automotive Refinishing Coatings
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-355. Control of Emissions From Aerospace Manufacture and Rework Facilities
                  
                
                
                  R307-355
                  Control of Emissions from Aerospace Manufacture and Rework Facilities
                  2/1/2013
                  81 FR 9343, 2/25/16
                
                
                  R307-355-5
                  Emission standards
                  2/15/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-356. Appliance Pilot Light
                  
                
                
                  R307-356
                  Appliance Pilot Light
                  1/1/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-357. Consumer Products
                  
                
                
                  R307-357
                  Consumer Products
                  8/1/2013
                  81 FR 9343, 2/25/16
                  Except R307-357-4.
                
                
                  R307-357-4
                  Standards
                  5/8/2014
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-361. Architectural Coatings
                  
                
                
                  R307-361
                  Architectural Coatings
                  10/31/2013
                  81 FR 9343, 2/25/16
                
                
                  
                    R307-401. Permit: New and Modified Sources
                  
                
                
                  R307-401-01
                  Purpose
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-02
                  Definitions
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-03
                  Applicability
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-04
                  General Requirements
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-05
                  Notice of Intent
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-06
                  Review Period
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-07
                  Public Notice
                  10/3/2013
                  81 FR 4959, 1/29/16
                
                
                  R307-401-08
                  Approval Order
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-09
                  Small Source Exemption
                  1/1/2011
                  79 FR 7070, 2/6/14
                
                
                  R307-401-10
                  Source Category Exemptions
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-11
                  Replacement-in-Kind Equipment
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-12
                  Reduction in Air Contaminants
                  08/07/2014
                   81 FR 46338, 7/19/2016
                
                
                  R307-401-13
                  Plantwide Applicability Limits
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-401-14
                  Used Oil Fuel Burned for Energy Recovery
                  2/8/2008
                  79 FR 27190, 5/13/14
                
                
                  R307-401-15
                  Air Strippers and Soil Venting Projects
                  2/7/2013
                  81 FR 4957, 1/29/16
                
                
                  R307-401-16
                  De minimis Emissions From Soil Aeration Projects
                  6/16/2006
                  79 FR 27190, 5/13/14
                
                
                  R307-401-17
                  Temporary Relocation
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  
                  R307-401-18
                  Eighteen Month Review
                  6/16/2006
                  79 FR 7072, 2/6/14
                
                
                  
                    R307-403. Permits: New and Modified Sources in Nonattainment Areas and Maintenance Areas
                  
                
                
                  R307-403
                  Permits: New and Modified Sources in Nonattainment Areas and Maintenance Areas
                  9/15/1998
                  71 FR 7679, 2/14/2006
                  Except for R307-403-1, R307-403-2, R307-403-6, R307-403-10, R307-403-11.
                
                
                  R307-403-1
                  Purpose and Definitions
                  08/02/201812/04/2013
                  
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-2
                  Applicability
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-3
                  Review of Major Sources of Air Quality Impact
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-4
                  Offsets: General Requirements
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-5
                  Offsets: Particulate Matter Nonattainment Areas
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-6
                  Offsets: Ozone Nonattainment Areas
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-7
                  Offsets: Baseline
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-9
                  Construction in Stages
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-10
                  Analysis of Alternatives
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  R307-403-11
                  Actual PALS
                  08/02/2018
                  84 FR 35832, 7/25/2019
                
                
                  
                    R307-405. Permits: Major Sources in Attainment or Unclassified Areas (PSD)
                  
                
                
                  R307-405-01
                  Purpose
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-02
                  Applicability
                  2/5/2009
                  81 FR 4957, 1/29/16
                
                
                  R307-405-03
                  Definitions
                  02/02/2012
                  81 FR 46838, 7/19/2016
                
                
                  R307-405-04
                  Area Designations
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-05
                  Area Redesignation
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-06
                  Ambient Air Increments
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-07
                  Ambient Air Ceilings
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-08
                  Exclusions from Increment Consumption
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-09
                  Stack Heights
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-10
                  Exemptions
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-11
                  Control Technology Review
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-12
                  Source Impact Analysis
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-13
                  Air Quality Models
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-14
                  Air Quality Analysis
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-15
                  Source Information
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-16
                  Additional Impact Analysis
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-17
                  Sources Impacting Federal Class I Areas: Additional Rquirements
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-18
                  Public Participation
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-19
                  Source Obligation
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-20
                  Innovative Control Technology
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-21
                  Actuals PALs
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  R307-405-22
                  Banking of Emission Offset Credit in PSD Areas
                  9/7/2007
                  76 FR 41712, 7/15/11
                
                
                  
                    R307-406. Visibility
                  
                
                
                  R307-406
                  Visibility
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-410. Permits: Emissions Impact Analysis
                  
                
                
                  R307-410-01
                  Purpose
                  6/6/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-410-02
                  Definitions
                  08/07/2014
                  81 FR 46838, 7/19/2016
                
                
                  R307-410-03
                  Use of Dispersion Models
                  6/6/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-410-04
                  Modeling of Criteria Pollutant Impacts in Attainment Areas
                  6/6/2006
                  79 FR 7072, 2/6/14
                
                
                  R307-410-06
                  Stack Heights and Dispersion Techniques
                  08/07/2014
                  81 FR 46838, 7/19/2016
                
                
                  
                  
                    R307-413. Permits: Exemptions and Special Provisions
                  
                
                
                  [R307-7]
                  Exemption from Notice of Intent Requirements for Used Oil Fuel Burned for Energy Recovery
                  11/15/1996
                  67 FR 35442, 5/20/02
                  Recodification not approved.
                
                
                  R307-413-7
                  Exemption from Notice of Intent Requirements for Used Oil Fuel Burned for Energy Recovery
                  9/15/1998
                  71 FR 7679, 2/14/06
                
                
                  
                    R307-414. Permits: Fees for Approval Orders
                  
                
                
                  R307-414
                  Permits: Fees for Approval Orders
                  12/17/2000
                  72 FR 4641, 2/1/07
                
                
                  
                    R307-420. Permits: Ozone Offset Requirements in Davis and Salt Lake Counties
                  
                
                
                  R307-420-1
                  Purpose
                  3/1/1999, 7/1/2013
                  82 FR 46419, 10/5/2017
                
                
                  R307-420-2
                  Definitions
                  3/1/1999, 7/1/2013
                  82 FR 46419, 10/5/2017
                
                
                  R307-420-3
                  Applicability
                  3/1/1999, 7/1/2013
                  82 FR 46419, 10/5/2017
                
                
                  R307-420-4
                  General Requirements
                  3/1/1999, 7/1/2013
                  82 FR 46419, 10/5/2017
                
                
                  R307-420-5
                  Contingency Measure: Offsets for Oxides of Nitrogen
                  3/1/1999, 7/1/2013
                  82 FR 46419, 10/5/2017
                
              
              (d) EPA-approved source-specific requirements.
              
              
                
                  Rule title
                  State effective date
                  Final rule citation, date
                  Comments
                
                
                  
                    Hill Air Force Base
                  
                
                
                  Ozone NAAQS Approval Orders:
                
                
                  Air Quality Approval Order for Remodeling BX Service Station (7/12/1979)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  Approval Order for Hydrazine Exhaust Incinerator, Davis County (2/5/1985)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  Approval Order for Industrial Wastewater Treatment Facility, Davis County (2/20/1986)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  Approval Order for Paint Booth, HVAC Modification, Standby Generators, and Fuel Storage Tanks, Davis County (7/18/1983)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  BAQE-026-88, Approval Order for Paint Spray Booth in Building 1913 and Solvent Spray Booth in Building 1915, Davis County (1/20/1988)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  BAQE-039-91, Approval Order for Building 1701—Dip Tank, Bake Oven, Paint Booths, Davis County (2/7/1991)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  BAQE-353-88, Approval Order for Two Cold Solvent Cleaning Tanks in Building 2013, Weber County (7/21/1988)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  
                  BAQE-525-88, Approval Order for Structural Repair and Maintenance Facility, Davis County (10/13/1988)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  BAQE-669-88, Approval Order for Paint Distillation Unit in Building 514, Davis County (12/20/1988)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  Construction Approval Order (6/27/1978)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-0103-93, Modified Approval Order for Aircraft Purge System Near Building 287, Davis County (2/11/1993)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-067-95, Modified Approval Order to DAQE-1006-94, Paint Booth Consolidation (1/31/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-068-95, Support Document for Approval Order DAQE-067-95 (1/30/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-0719-93, Approval Order for Air Permit for Emergency Power Generators, Davis County (8/20/1993)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-0752-93, Modified Approval Order for: A. Replacement Boilers in Buildings 1624, 1904, 2104, 2203; B. Paint Spray Booth in Building 751; C. Carbon Brake Coating Process in Building 507; Davis County (8/27/1993)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-1134-95, Approval Order for Setup Chemical Milling Process Line in Bldg 238, Davis County (12/7/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-1171-92, Approval Order for Emergency Generators and Media Blast Booth, Davis County (1/4/1993)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-163-96, Approval Order for Medium Pressure Water & Chemical Paint Stripping of Aircraft, Davis County (2/9/1996)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-167-92, Approval Order for JP-4 Tank Throughput Limitations (2/19/1992)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-403-95, Approval Order for Construction of Two Boilers Each in Buildings 1590 and 1703, Davis County (5/8/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-416-92, Approval Order for Industrial Wastewater Treatment Plant Sludge Dryers, Building 577, Davis County (4/28/1992)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-775-95, Approval Order to Modify AO for Engine Test Facilities, Davis County (8/30/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-824-94, Approval Order For Used Oil Burner/Boiler Permit Modification, Davis County (9/29/1994)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  
                  DAQE-860-95, Your Letter of 6 September 1995, Phase II Vapor Recovery at Building 454 (9/20/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-894-91, Approval Order; Wording Change to Approval Order Dated June 22, 1988, Davis County (11/25/1991)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-915-94, Change of Jet Fuel from JP-4 to JP-8 (10/18/1994)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  
                    Salt Lake County
                  
                
                
                  Ozone NAAQS Approval Orders:
                
                
                  DAQE-0063-94, Pacificorp Gadsby Power Plant, Approval Order for SIP Change, Title V Major (2/3/1994)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-300-95, Olympia Sales Company, Approval Order Revised to Meet the Ozone Maintenance Plan, Salt Lake County, Toxic Major Title V Major (4/13/1995)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
                
                  DAQE-433-94, Kennecott Utah Copper—Utah Power Plant, Approval Order for RACT Analysis, Salt Lake County, Title V Major (5/27/1994)
                  3/4/1997
                  62 FR 38213, 7/17/1997
                
              
              (e) EPA-approved nonregulatory provisions.
              
              
                
                  Rule title
                  State effective date
                  Final rule citation, date
                  Comments
                
                
                  Section I. Legal Authority
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section II. Review of New and Modified Air Pollution Sources
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section III. Source Surveillance
                  1/1/2003
                  68 FR 37744, 6/25/2003
                
                
                  
                    IV. Ambient Air Monitoring Program
                  
                
                
                  Section IV.A. Introduction
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section IV.B. Air Quality Surveillance Network Design
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section IV.C. Network Description
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section IV.D. Data Reporting
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section IV.E. Episode Monitoring
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section IV.F. Annual Review
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section V. Resources
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section VI. Intergovernmental Cooperation
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section VII. Prevention of Air Pollution Emergency Episodes
                  1/1/2003
                  68 FR 37744, 6/25/2003
                
                
                  Section VIII. Prevention of Significant Deterioration
                  6/16/2006
                  76 FR 41712, 7/15/2011
                
                
                  
                    IX. Control Measures for Area and Point Sources
                  
                
                
                  Section IX.A.1. Fine Particulate Matter (PM10), Area Designation Background
                  8/14/1991
                  59 FR 35036, 7/8/1994
                
                
                  Section IX.A.2. Fine Particulate Matter (PM10), PM10 Concentrations
                  8/14/1991
                  59 FR 35036, 7/8/1994
                
                
                  Section IX.A.3. Fine Particulate Matter (PM10), Utah County
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  
                  Section IX.A.4. Fine Particulate Matter (PM10), Salt Lake County—Magna
                  8/14/1991
                  59 FR 35036, 7/8/1994
                
                
                  Section IX.A.5. Fine Particulate Matter (PM10), Salt Lake Nonattainment Area
                  8/14/1991
                  59 FR 35036, 7/8/1994
                
                
                  Section IX.A.6. Fine Particulate Matter (PM10), Control Strategies
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A.7. Fine Particulate Matter (PM10), Maintenance
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A.8. Fine Particulate Matter (PM10), Contingency Measures
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A.9. Fine Particulate Matter (PM10), Annual Average
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A.10. Fine Particulate Matter (PM10), Transportation Conformity
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A. Fine Particulate Matter (PM10), Appendix A—Emission Limitations and Operating Practices (Davis and Salt Lake Counties)
                  9/5/2002
                  67 FR 78181, 12/23/2002
                
                
                  Section IX.A.23. Fine Particulate Matter, PM2.5 SIP for the Logan, UT-ID Nonattainment Area
                  12/4/2014
                  83 FR 59316, 11/23/2018
                  Except for Chapters 1-3, Area Sources found in Chapter 6.6, Chapter 8 and Chapter 9.
                
                
                  Section IX.B. Sulfur Dioxide
                  1/1/2003
                  68 FR 37744, 6/25/2003
                
                
                  Section IX.C. Carbon Monoxide
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section IX.C.6. Carbon Monoxide, Provo
                  5/18/2004
                  70 FR 66264, 11/2/2005
                
                
                  Section IX.C.7. Carbon Monoxide Maintenance Provision for Salt Lake City
                  12/2/2004
                  70 FR 44055, 8/1/2005
                
                
                  Section IX.C.8. Carbon Monoxide Maintenance Provisions for Ogden
                  1/4/2005
                  70 FR 54267, 9/14/2005
                
                
                  Section IX.D. 8-Hour Ozone Maintenance Provisions for Salt Lake and Davis Counties
                  1/3/2007
                  78 FR 59242, 9/26/2013
                  With exceptions identified in document.
                
                
                  Section IX.E. Nitrogen Dioxide
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section IX.F. Lead
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section IX.G. Fluoride
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section IX.H.1. General Requirements: Control Measures for Area and Point Sources, Emission Limits and Operating Practices, PM10 Requirements
                  1/3/2019
                  85 FR 10991, 2/26/2020
                
                
                  Section IX.H.2. Source Specific Emission Limitations in Salt Lake County PM10 Nonattainment/Maintenance Area
                  1/3/2019
                  85 FR 10991, 2/26/2020
                
                
                  Section IX.H.3. Source Specific Emission Limitations in Utah County PM10 Nonattainment/Maintenance Area
                  12/3/2015
                  82 FR 4715310/11/2017
                  
                
                
                  Section IX.H.4. Interim Emission Limits and Operating Practices
                  12/3/2015
                  82 FR 4715310/11/2017
                  
                
                
                  
                    X. Vehicle Inspection and Maintenance Program
                  
                
                
                  Section X.A. General Requirements and Applicability
                  12/5/2012
                  80 FR 54237, 9/9/2015
                
                
                  Section X.B. Davis County
                  2/14/1997
                  62 FR 38213, 7/17/1997
                
                
                  Section X.C. Salt Lake County
                  10/7/2004
                  70 FR 44055, 8/1/2005
                
                
                  Section X.D. Utah County
                  5/18/2004
                  70 FR 66264, 11/2/2005
                
                
                  Section X.E. Weber County
                  11/4/2004
                  70 FR 54267, 9/14/2005
                
                
                  Section X.F. Cache County
                  11/6/2013
                  80 FR 54237, 9/9/2015
                
                
                  Section XI. Other Control Measures for Mobile Sources
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XII. Transportation Conformity Consultation
                  5/2/2007
                  73 FR 51222, 9/2/2008
                
                
                  Section XIII. Analysis of Plan Impact
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XIV. Emission Inventory Development
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section XV. Title 19, Chapter 2 Utah Code Annotated, 1993
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVI. Public Notification
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  
                    XVII. Visibility Protection
                  
                
                
                  Section XVII.A. Introduction
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  
                  Section XVII.B. Background
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.C. Visibility Protection
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.D. Visibility Monitoring
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.E. New or Modified Source Analysis of Visibility Impact
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.F. Existing Source Visibility Impact and BART
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.G. Regional Haze
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.H. Long Term Plan to Show Progress Toward Improved Visibility
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.I. Visibility Progress Report
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVII.J. Policy of the Air Conservation Committee Concerning the Protection of Scenic Views Associated with Mandatory Class I Areas from Signficant Impairment for Visibility
                  4/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XVIII. Demonstration of GEP Stack Height
                  2/25/2000
                  68 FR 37744, 6/25/2003
                
                
                  Section XIX. Small Business Assistance Program
                  11/12/1993
                  68 FR 37744, 6/25/2003
                
                
                  Section XX.D.6. Best Available Retrofit Technology (BART) Assessment for NOX and PM
                  6/4/2015
                  81 FR 43923, 7/5/2016
                  Except for XX.D.6.a the phrase “and BART for NOX through alternative measures under 40 CFR 51.308(e)(2)”; XX.D.6.c; XX.D.6.d the phrase “NOX and” in the first sentence, the entire last sentence in the introductory paragraph, all SO2 and NOX provisions and the word “Permitted” in the “Utah Permitted Limits” column in Table 5, “Hunter 3” and the Hunter limits, and all provisions in the “Presumptive BART Rates” column in Table 5; XX.D.6.e the phrase “, and pursuant to 51.308(e)(2)(E)(3) all alternative measures must take place within the first planning period”, the rows beginning with “Hunter 3”, “Carbon 1” and “Carbon 2” in Table 6, and the entire paragraph immediately following Table 6.
                
                
                  Section XX.G. Long-Term Strategy for Fire Programs
                  4/7/2011
                  78 FR 4071, 1/18/2013
                
                
                  Section XXII. General Conformity
                  1/1/2003
                  68 FR 37744, 6/25/2003
                
                
                  Section XXIII. Interstate Transport
                  2/9/2007
                  73 FR 16543, 3/28/2008
                
                
                  
                    Maintenance Plans
                  
                
                
                  Ogden Carbon Monoxide (CO) Maintenance Plan Summary
                
                
                  Salt Lake and Davis County Ozone Maintenance Plan Summary
                
                
                  Salt Lake and Tooele Counties Sulfur Dioxide (SO2) Plan Summary
                
                
                  Salt Lake City Carbon Monoxide (CO) Maintenance Plan
                
                
                  Salt Lake County Particulate Matter (PM10) Attainment Plan Summary
                  12/3/2015
                  85 FR 10991, 2/26/2020
                
                
                  Utah County Particulate Matter (PM10)Attainment Plan Summary
                  12/3/2015
                  85 FR 10991, 2/26/2020
                
                
                  Ogden City Particulate Matter (PM10) Attainment Plan Summary
                  12/3/2015
                  85 FR 10991, 2/26/2020
                
              
              
              [81 FR 39200, June 16, 2016, as amended at 81 FR 43923, July 5, 2016; 81 FR 50628, Aug. 2, 2016; 81 FR 46838, July 19, 2016; 81 FR 71990, Oct. 19, 2016; 82 FR 9141, Feb. 3, 2017; 82 FR 46419, Oct. 5, 2017; 82 FR 46914, Oct. 10, 2017; 82 FR 47153, Nov. 13, 2017; 83 FR 59316, Nov. 23, 2018; 84 FR 27041, June 11, 2019; 84 FR 44229, Aug. 23, 2019; 84 FR 35832, July 25, 2019; 84 FR 52369, Oct. 2, 2019; 85 FR 10991, Feb. 26, 2020]
              § 52.2320, Nt.
              
                Effective Date Note:
                At 85 FR 35811, June 12, 2020, § 52.2320 was amended in the table in paragraph (c), by revising the entry “R307-110-12”, in the table in paragraph (e), revising the entry “Section IX.C.6. Carbon Monoxide, Provo”, effective July 13, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.2320
                    Identification of plan.
                    
                    (c) * * *
                    
                      
                        Rule No.
                        Rule title
                        Stateeffective
                          date
                        
                        Final rule citation, date
                        Comments
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          R307-110. General Requirements: State Implementation Plan
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        R307-110-12
                        Section IX. Control Measures for Area and Point Sources, Part C, Carbon Monoxide
                        6/7/2018
                        [insert Federal Register citation], 6/12/2020
                        Only include provisions incorporated from Section IX, Part C.6 (Provo).
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                    (e) * * *
                    
                      
                        Rule title
                        Stateeffective
                          date
                        
                        Final rule citation, date
                        Comments
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          IX. Control Measures for Area and Point Sources
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Section IX.C.6. Carbon Monoxide, Provo
                        6/7/2018
                        [insert Federal Register citation], 6/12/2020
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                  
                
              
            
            
              § 52.2321
              Classification of regions.
              The Utah plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Wasatch Front Intrastate
                  I
                  I
                  I
                  I
                  I
                
                
                  Four Corners Interstate
                  IA
                  IA
                  III
                  III
                  III
                
                
                  Utah Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10898, May 31, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              
              § 52.2322
              Extensions.

              (a) The Administrator, by authority delegated under section 188(d) of the Clean Air Act, as amended in 1990, extends for one year (until December 31, 1995) the attainment date for the Salt Lake County PM10 nonattainment area. The Administrator, by authority delegated under section 188(d) of the Clean Air Act, as amended in 1990, extends for two years (until December 31, 1996) the attainment date for the Utah County PM10 nonattainment area.
              (b) [Reserved]
              [66 FR 32760, June 18, 2001]
            
            
              § 52.2323
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Utah's plan as meeting the requirements of section 110 of the Clean Air Act as amended in 1977. Furthermore, the Administrator finds that the plan satisfies all requirements of Part D, Title 1, of the Clean Air Act as amended in 1977, except as noted below.
              (b)(1) Insofar as the Prevention of Significant Deterioration (PSD) provisions found in this subpart apply to stationary sources of greenhouse gas (GHGs) emissions, the Administrator approves that application only to the extent that GHGs are “subject to regulation”, as provided in this paragraph (b), and the Administrator takes no action on that application to the extent that GHGs are not “subject to regulation.”
              (2) Beginning January 2, 2011, the pollutant GHGs is subject to regulation if:

              (i) The stationary source is a new major stationary source for a regulated NSR pollutant that is not GHGs, and also will emit or will have the potential to emit 75,000 tpy CO2e or more; or

              (ii) The stationary source is an existing major stationary source for a regulated NSR pollutant that is not GHGs, and also will have an emissions increase of a regulated NSR pollutant, and an emissions increase of 75,000 tpy CO2e or more; and,
              (3) Beginning July 1, 2011, in addition to the provisions in paragraph (b)(2) of this section, the pollutant GHGs shall also be subject to regulation:

              (i) At a new stationary source that will emit or have the potential to emit 100,000 tpy CO2e; or

              (ii) At an existing stationary source that emits or has the potential to emit 100,000 tpy CO2e, when such stationary source undertakes a physical change or change in the method of operation that will result in an emissions increase of 75,000 tpy CO2e or more.
              (4) For purposes of this paragraph (b)—
              (i) The term greenhouse gas shall mean the air pollutant defined in 40 CFR 86.1818-12(a) as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
              (ii) The term tpy CO2 equivalent emissions (CO2e) shall represent an amount of GHGs emitted, and shall be computed as follows:
              (A) Multiplying the mass amount of emissions (tpy), for each of the six greenhouse gases in the pollutant GHGs, by the gas's associated global warming potential published at Table A-1 to subpart A of 40 CFR part 98—Global Warming Potentials.

              (B) Sum the resultant value from paragraph (b)(4)(ii)(A) of this section for each gas to compute a tpy CO2e.

              (iii) the term emissions increase shall mean that both a significant emissions increase (as calculated using the procedures in 40 CFR 52.21(a)(2)(iv)) and a significant net emissions increase (as defined in paragraphs 40 CFR 52.21(b)(3) and (b)(23)(i)) occur. For the pollutant GHGs, an emissions increase shall be based on tpy CO2e, and shall be calculated assuming the pollutant GHGs is a regulated NSR pollutant, and “significant” is defined as 75,000 tpy CO2e instead of applying the value in 40 CFR 52.21(b)(23)(ii).
              [75 FR 82562, Dec. 30, 2010]
            
            
              § 52.2324
              Original identification of plan.
              (a) This section identifies the original “Air Implementation Plan for the State of Utah” and all revisions submitted by Utah that were federally approved prior to March 1, 2016.

              (b) The plan was officially submitted on January 25, 1972.
              
              (c) The plan revisions listed below were submitted on the dates specified.

              (1) Clarifications of the plan relating to particulate regulations, CO and NO2 control strategies, new source review, emergency episodes, availability of emission data, and source surveillance submitted May 18, 1972, by State Division of Health.
              (2) Revision of State new source review regulation, section 1.3.3 of the Utah Code of Air Conservation Regulations, submitted on September 13, 1972, by the Governor.
              (3) Transportation control plan submitted April 13, 1973, by the Governor.
              (4) Reenacted legislation providing for public availability of emission data submitted on June 13, 1974, by the State Division of Health.
              (5) The Revised Utah Air Conservation Regulations on July 10, 1975, by the Governor.
              (6) Provisions to meet the requirements of Part D and other sections of the Clean Air Act, as amended in 1977, were submitted on December 28, 1978, by the Governor.
              (7) On November 5, 1979, the Governor submitted a plan revision to meet the requirements of Air Quality Monitoring, 40 CFR part 58, subpart C, § 58.20.
              (8) Provisions to meet the transportation control requirements of Part D and other sections of the Clean Air Act, as amended in 1977, were submitted on November 5, 1979, and August 11, 1980, by the Governor.
              (9) Provisions to meet the requirements of Part D for particulates and to attain the national standard for lead were submitted on March 11, 1980, July 25, 1980, November 13, 1980, December 26, 1980, and April 8, 1981.
              (10) Provisions to meet the requirements of Part C of the Clean Air Act, as amended in 1977, were submitted on August 17, 1981.
              (11) Provisions to meet the requirements of section 127 and Part D for carbon monoxide and ozone were submitted on August 11, 1980.
              (12) Provisions to meet the requirements of Part D of the Clean Air Act, as amended in 1977, for particulates and volatile organic compounds, were submitted on April 8, 1981.
              (13) Provisions to meet the requirements of Part D of the Clean Air Act, as amended in 1977, for particulates were submitted on March 1, 1982.
              (14) A revision to the definition of volatile organic compound was submitted on April 29, 1982.
              (15) Provisions to meet the requirements of Part D of the Clean Air Act, as amended in 1977, for carbon monoxide in Provo and Ogden, Utah were submitted on September 20, 1982.
              (16) Additional information regarding stack monitoring at the main stack at the Kennecott Copper Smelter in Salt Lake City was submitted on December 27, 1982, and February 3, 1984.
              (17) Provision to meet the requirements of Part D of the Clean Air Act as amended in 1977 providing for implementing automobile inspection and maintenance in Salt Lake and Davis Counties were submitted on December 9, 1983, December 19, 1983, February 6, 1984, and March 1, 1984. A revision providing for the commitment to adopt regulations for VOC sources covered by future CTG's (Group III) was submitted on February 6, 1984.

              (18) A revision to the SIP was submitted by the Governor for attainment of the SO2 standard on August 17, 1981. Additional submittals January 25, 1983, and September 5, 1984.
              (19) A revision to the SIP was submitted by the Governor on April 26, 1985, for visibility monitoring and new source review.
              (i) Incorporation by reference.
              (A) Letter dated April 26, 1985, from Governor Norman Bangerter submitting the Utah Visibility SIP and Regulations.
              (B) The Visibility SIP and the Utah Air Conservation Regulations 1.1.7 and 3.11.1 were adopted on April 15, 1985 referred to in the Governor's letter as April 12, 1985.
              (20) A revision to the SIP was submitted by the Governor on December 12, 1985, for attaintment of the CO standard in Utah County.
              (i) Incorporation by reference.

              (A) Letter and attachments dated December 12, 1985, from Governor Norman H. Bangerter submitting the SIP Revision for attainment of NAAQS for CO in Utah County. The attachments included Section 9, Part C; Section 9, Appendices A, C, H, and I; and Technical Support Document—Provo.
              (ii) Additional material.
              (A) Letter dated May 8, 1986, from Brent C. Bradford to Irwin Dickstein; Re: Response to questions on I/M with anti-tampering program.
              (B) Letter and attachment dated May 15, 1986, from Brent Bradford to Irwin Dickstein transmitting Appendix D of the Technical Support Document.
              (21) A revision to the SIP was submitted by the Governor on December 11, 1987, for visibility general plan requirements and long-term strategies.
              (i) Incorporation by reference.
              (A) Letter dated December 2, 1988, from the Utah Bureau of Air Quality to the U.S. Environmental Protection Agency, Region VIII.
              (B) A revised section 16, Visibility Protection, of the Utah SIP was adopted on November 12, 1987, except for the first three paragraphs of § 16.1, the fifth and sixth paragraph of § 16.4, and the second and third paragraphs of § 16.5.
              (22) In a letter dated May 2, 1986, the Governor submitted revisions to the Utah Air Conservation Regulations addressing GEP stack heights/dispersion techniques and a new Section 17 to the SIP addressing GEP stack height demonstration analysis.
              (i) Incorporation by reference.
              (A) Revisions to the Utah Air Conservation Regulations adopted April 18, 1986. The revisions consist of adding stack height definitions (UACR 1.1.128 through UACR 1.1.133) and updating stack height exemptions (UACR 3.8).
              (B) Stack height demonstration analysis submitted by the State in a letter dated May 2, 1986.

              (23) On May 2, 1991 the Governor of Utah submitted revisions to the plan. The revisions include amendments to the prevention of significant deterioration (PSD) portion of the plan to incorporate the nitrogen dioxide (NO2) increments, and several “housekeeping” changes to definitions, new source review, and PSD regulations.
              (i) Incorporation by reference.
              (A) Revisions to the Utah Air Conservation Regulations, section R446-1-1, Foreword and Definitions, section R446-1-3, Control of Installations, and section R446-2-1, Utah State Implementation Plan Incorporation by Reference, effective January 1, 1991.
              (B) Letter dated May 1, 1991, from Kenneth Hansen of the Utah Division of Administrative Rules to Dave McNeill of the Utah Bureau of Air Quality, confirming a codification change to paragraph R446-1-3.6.5, effective May 1, 1991. This letter contains a reprinted version of R446-1-3.6.5.
              (ii) Additional material.
              (A) February 26, 1991, letter from F. Burnell Cordner, Executive Secretary, Utah Air Conservation Committee, to Douglas M. Skie, EPA, transmitting administrative materials for the SIP revision.
              (B) May 2, 1991, letter from Norman H. Bangerter, Governor, State of Utah, to James J. Scherer, EPA. Official SIP submittal, transmitting the SIP narrative modifying section 8, Prevention of Significant Deterioration, and other administrative materials.
              (24) On May 4, 1990, and July 25, 1991, the Governor of Utah submitted revisions to the plan. The revisions include amendments to the ozone nonattainment area regulations for stationary sources of volatile organic compounds (VOCs), contained within Regulation R446-1-4.9 of the Utah Air Conservation Regulations, “Emission Standards. Non-Attainment Area Requirements—Ozone,” and the definitions applicable to the VOC regulations, contained within Regulation R446-1-1, “Foreward and Definitions.” The amendments were made to conform Regulations R446-1-1 and R446-1-4.9 to statutory requirements for application of reasonably available control technology (RACT) to stationary sources of VOC's, as required by section 182(a)(2)(A) of the 1990 Clean Air Act, and to improve the clarity and enforceability of the regulations.
              (i) Incorporation by reference.

              (A) Revisions to the following Utah Air Conservation Regulations, Section R446-1-1, Foreward and Definitions, effective January 1, 1991: R446-1-1.10, 1.16, 1.40, 1.60, 1.109, 1.126, 1.140, 1.150, 1.151, 1.159, 1.160, 1.161, 1.162, 1.163, 1.164, 1.165, 1.166, 1.167, 1.168, 1.169, 1.170, 1.171, 1.172, 1.173, 1.174, 1.175, 1.176, 1.177, 1.178, 1.180, 1.182, 1.183, 1.184.
              
              (B) Revisions to the following rules of R446-1-4.9, Emission Standards. Non-Attainment Area Requirements—Ozone, effective June 15, 1991: 4.9.A through 4.9.E were added (disposal of VOCs; requirements for EPA concurrence on alternative test methods, alternative methods of control, alternative compliance periods, alternative emission limits, or alternative monitoring schedules; recordkeeping and reporting requirements; RACT requirements for major non-CTG sources; “once-in, always-in” requirements; and allowance for exclusion of non-reactive VOC's); revisions to 4.9.1 (Petroleum Liquid Storage), 4.9.2 (Gasoline Transfer/Storage), 4.9.3 (Control of Hydrocarbon Emissions in Refineries), 4.9.4 (Degreasing and Solvent Cleaning Operations), 4.9.5 (Cutback Asphalt), 4.9.6 (Volatile Organic Compounds Used for Coating Paper, Fabric, Vinyl, Metal Furniture, Large Appliances, Magnet Wire, Flat Wood Paneling, Miscellaneous Metal Parts and Products, and Graphic Arts), 4.9.7 (Perchlorethylene Dry Cleaning Plants), 4.9.8 (Compliance Schedule); 4.9.9 (Compliance Schedule) was deleted.
              (ii) Additional material.
              (A) May 9, 1991, letter from F. Burnell Cordner, Executive Secretary, Utah Air Conservation Committee, to Douglas Skie, EPA. This letter provided final changes to R446-1-4.9, indicated that these changes would become effective on June 15, 1991, and indicated that the State would submit the Ozone SIP revision package to EPA after the changes become effective.
              (B) July 25, 1991, letter from Norman H. Bangerter, Governor, State of Utah, to James Scherer, EPA. Official SIP submittal, transmitting revised Regulation R446-1-4.9, and other administrative materials. This letter provided a negative declaration for seven CTG source categories: large petroleum dry cleaners, manufacturers of high density polyethylene, polypropylene, polystyrene resins, manufacturers of synthesized pharmaceutical products, manufacturers of pneumatic rubber tires, natural gas/gas processing plants, and synthetic organic chemical manufacturing industries (SOCMI) with fugitive emissions and/or air oxidation processes.
              (C) September 5, 1991, letter from F. Burnell Cordner, Executive Secretary, Utah Air Quality Board, to James Scherer, EPA. This letter provided a negative declaration for three CTG source categories: surface coating of cans, surface coating of metal coils, and surface coating of automobiles and light duty trucks.
              (D) January 30, 1992, letter from F. Burnell Cordner, Executive Secretary, Utah Air Quality Board, to Doug Skie, EPA. This letter contained the State's commitment to conduct capture efficiency testing using the most recent EPA capture efficiency protocols, and the commitment to adopt federal capture efficiency test methods after they are officially promulgated by EPA.
              (25) The Governor of Utah submitted a PM10 State Implementation Plan (SIP) for Salt Lake and Utah Counties, Utah with a letter dated November 15, 1991. The submittals were made to satisfy those moderate PM10 nonattainment area SIP requirements due for Salt Lake and Utah Counties as outlined in the Clean Air Act of 1990. The Governor's submittal also included revisions to the Utah Air Quality Rules and to other sections of the State-wide SIP. The Utah Air Conservation Regulations have been revised and renumbered over the past decade and are being replaced in its entirely with this Governor's submittal.
              (i) Incorporation by reference.
              (A) Utah Air Conservation Regulations, printed January 27, 1992.
              (B) Utah State Implementation Plan, Section 1-7 and 10-15, effective March 31, 1992.
              (C) Utah State Implementation Plan, Section 9, Part A and Section 9, Part A, Appendix A effective August 14, 1991.
              (26) On November 9, 1992, Norman Bangerter, the Governor of Utah, submitted a SIP revision to the Utah Implementation Plan and Utah Air Conservation Regulations. This revision establishes and requires the implementation of oxygenated fuel programs in Provo-Orem and Salt Lake-Ogden Metropolitan Statistical Areas as required by section 211(m) of the Clean Air Act Amendments of 1990.
              (i) Incorporation by reference.

              (A) R307-8; Oxygenated Gasoline Program, of the Utah Air Conservation Regulations as adopted by the State, effective December 16, 1993.
              (ii) Additional materials.
              (A) Letter dated November 9, 1992, from Governor Norman Bangerter submitting the oxygenated gasoline program SIP revision.
              (B) Letter dated May 19, 1994, from Governor Michael O. Leavitt submitting the oxygenated gasoline program SIP revision.

              (27) The Governor of Utah submitted a Section 16, Stack Height Demonstration and Section 9, Part B, Sulfur Dioxide of the Utah State Implementation Plan (SIP) a letter dated December 23, 1991, and May 15, 1992, respectively. The Governor's submittal also included statewide SO2 regulations.
              (i) Incorporation by reference.
              (A) Utah State Implementation Plan, Section 16, effective December 16, 1991.
              (B) Utah State Implementation Plan, Section 9, Part B effective June 15, 1992.
              (C) Utah Air Conservation Regulations, R307-1-4. Emission Standards: changes to 4.2 Sulfur Content of Fuels and 4.6.2, effective June 15, 1992.
              (28) On November 12, 1993, the Governor of Utah submitted revisions to its permitting requirements to satisfy the nonattainment new source review provisions in the amended Clean Air Act for all of its nonattainment areas. On May 20, 1994, the Governor of Utah submitted a revision to Utah's definition of volatile organic compounds.
              (i) Incorporation by reference.
              (A) Utah Air Conservation Regulations, R307-1-1, the forward and the following definitions: “air contaminant,” “air contaminant source,” “air pollution,” “allowable emissions,” “ambient air,” “best available control technology (BACT),” “board,” “department,” “dispersion technique,” “emission limitation,” “executive director,” “executive secretary,” “major modification,” “major source,” “PM-10 precursor,” “person,” “temporary,” and “volatile organic compound (VOC);” effective November 15, 1993, printed June 24, 1994.
              (B) Utah Air Conservation Regulations, R307-1-3.1.8, R307-1-3.1.10, and R307-1-3.3; effective August 16, 1993, printed May 26, 1994.
              (ii) Additional material.
              (A) Letter dated October 18, 1994 from Russell A. Roberts to Douglas M. Skie clarifying applicability of Utah's nonattainment new source review permitting requirements.
              (29) Revisions to the Utah State Implementation Plan for the 1990 Carbon Monoxide Base Year emission inventories for Ogden City, Salt Lake City, and Utah County were submitted by the Governor in a letter dated July 11, 1994.
              (i) Incorporation by reference.
              (A) Carbon Monoxide 1990 Base Year Emission Inventories for Ogden City, Utah SIP, Section IX, Part C.3., Table IX.C.5; Salt Lake City, Utah SIP, Section IX, Part C.3., Table IX.C.4; and Utah County, Utah SIP, Section IX, Part C.6., Table IX.C.10 all of which became effective on August 31, 1994.
              (30) On November 9, 1992, the Governor of Utah submitted a plan for the establishment and implementation of a Small Business Assistance Program to be incorporated into the Utah State Implementation Plan as required by section 507 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Utah Code, Title 19, Chapter 2, Air Conservation Act, Sections 19-2-109.1 and 19-2-109.2, to establish and fund a small business stationary source technical and environmental compliance assistance program, effective April 27, 1992.
              (ii) Additional materials.
              (A) November 9, 1992 letter from the Governor of Utah submitting a Small Business Assistance Program plan to EPA.
              (B) The State of Utah plan for the establishment and implementation of a Small Business Assistance Program, promulgated September 30, 1992 by the Utah Air Quality Board, effective December 1, 1992.
              (31) On February 1, 1995, the Governor of Utah submitted revisions to the prevention of significant deterioration permitting regulations in R307-1-1 and R307-1-3 of the Utah Air Conservation Regulations to incorporate changes in the Federal PSD permitting regulations for PM-10 increments and to make other minor, administrative changes.
              (i) Incorporation by reference.
              
              (A) Revisions to the Utah Air Conservation Regulations, R307-1-1, the definitions of “baseline area,” “baseline date,” “net emissions increase,” and “significant,” effective 9/22/94, printed 10/24/94.
              (B) Revisions to the Utah Air Conservation Regulations, R307-1-3, Sections 3.6.2.B, 3.6.2.D, 3.6.2.E, 3.6.3.A, 3.6.3.B, 3.6.3.D.(2) and (3), 3.6.4.A.(1), 3.6.4.C, 3.6.4.D, 3.6.5.A, 3.6.5.B.(1)(a), 3.6.5.C, 3.6.5.D, 3.6.5.E, 3.6.5.F, and 3.6.6, effective 10/1/94, printed 10/24/94.
              (32)-(33) [Reserved]
              (34) Revisions to the Utah State Implementation Plan for the Emission Statement Inventory regulation, UACR R307-1-3.5.4., revision of the ozone nonattainment area designation definition, UACR R307-1-3.3.3C, and other minor changes to definitions in UACR R307-1-1. were submitted by the Governor in a letter dated November 12, 1993.
              (i) Incorporation by reference.
              (A) Emission Statement Inventory regulation, UACR R307-1-3.5.4, ozone nonattainment area designation definition, UACR R307-1-3.3.3C, and the following definitions in UACR R307-1-1.; “Control Apparatus”, “Emissions Information”, “Peak Ozone Season”, “Process Level”, and “Process Rate”. All were adopted on August 4, 1993, and became effective on November 15, 1993.
              (B) A letter dated May 30, 1995, from Russell Roberts, Director, Utah Division of Air Quality to Douglas Skie, Chief, Air Programs Branch for Region 8.
              (35) [Reserved]
              (36) The Governor of Utah submitted a revision to Utah's State Implementation Plan (SIP) for Visibility Protection with a letter dated July 25, 1996. The revision was made to add a new subsection 15.10 to the SIP to include a policy statement regarding scenic views which was deleted from the Utah Air Conservation Regulations.
              (i) Incorporation by reference.
              (A) Utah State Implementation Plan, Subsection 15.10, Policy of the Air Conservation Committee Concerning the Protection of Scenic Views Associated with Mandatory Class I Areas from Significant Impairment for Visibility, adopted on March 26, 1993, and effective on March 29, 1993.
              (ii) Additional material.
              (A) A July 25, 1996 letter from Michael O. Leavitt, Utah Governor, to Jack McGraw, EPA Region VIII Acting Regional Administrator, in which it was communicated, among other things, that the Utah Air Quality Board deleted R307-5 from the Utah Air Conservation Regulations. The deletion was effective March 29, 1993.
              (37) On November 20, 1996, the Governor of Utah submitted a revision to the Utah State Implementation Plan. The submittal included a new Utah regulation which incorporates by reference the Federal new source performance standards in 40 CFR part 60, as in effect on March 12, 1996.
              (i) Incorporation by reference.
              (A) Utah Air Conservation Regulations, R307-18-1, “Standards of Performance for New Stationary Sources (NSPS),” effective September 9, 1996, printed October 19, 1996.
              (38) Revisions to the Utah State Implementation Plan, Section IX, Control Measures for Area and Point Sources, Part D, Ozone; Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability; Section X, Vehicle Inspection and Maintenance Program, Part B, Davis County; Section X, Vehicle Inspection and Maintenance Program, Part C, Salt Lake County; Section X, Vehicle Inspection and Maintenance Program, Part E, Weber County; UACR R307-1-3.3.3.C., a portion of Control of Installations; UACR R307-1-3.5.3.B.(1), a portion of Emission Statement Inventory; all as submitted by the Governor on February 19, 1997. EPA approved the above provisions. In addition, EPA approved, for the limited purpose of strengthening the SIP, revisions to UACR R307-14, Requirements for Ozone Nonattainment Areas and Davis and Salt Lake Counties, as submitted by the Governor on February 6, 1996.
              (i) Incorporation by reference.

              (A) UACR R307-2-13 adopted by the Utah Air Quality Board on January 8, 1997, effective March 4, 1997, including Section IX, Part D.2 of the Utah State Implementation Plan (SIP) that such rule incorporates by reference (Ozone Maintenance Provisions for Salt Lake and Davis Counties, adopted by the Utah Air Quality Board on January 8, 1997), and excluding any other provisions that such rule incorporates by reference.
              (B) The following State Approval Orders (AO): Pacificorp Gadsby Power Plant AO DAQE-0063-94 dated February 3, 1994, Kennecott Utah Copper Utah Power Plant AO DAQE-433-94 dated May 27, 1994, Hill Air Force Base (HAFB) AO DAQE-163-96 dated February 9, 1996, HAFB AO DAQE-1134-95 dated December 7, 1995, HAFB AO DAQE-860-95 dated September 20, 1995, HAFB AO DAQE-775-95 dated August 30, 1995, HAFB AO DAQE-403-95 dated May 8, 1995, HAFB AO DAQE-067-95 dated January 31, 1995, HAFB AO DAQE-068-95 dated January 30, 1995, HAFB AO DAQE-915-94 dated October 18, 1994, HAFB AO DAQE-824-94 dated September 29, 1994, HAFB AO DAQE-0752-93 dated August 27, 1993, HAFB AO DAQE-0719-93 dated August 20, 1993, HAFB AO DAQE-0103-93 dated February 11, 1993, HAFB AO DAQE-1171-92 dated January 4, 1993, HAFB AO DAQE-416-92 dated April 28, 1992, HAFB AO DAQE-167-92 dated February 19, 1992, HAFB AO DAQE-894-91 dated November 25, 1991, HAFB AO BAQE-039-91 dated February 7, 1991, HAFB AO BAQE-669-88 dated December 20, 1988, HAFB AO BAQE-525-88 dated October 13, 1988, HAFB AO BAQE-353-88 dated July 21, 1988, HAFB AO BAQE-026-88 dated January 20, 1988, HAFB AO for Industrial Wastewater Treatment Facility dated February 20, 1986, HAFB AO for Hydrazine Exhaust Incinerator dated February 5, 1985, HAFB AO for Paint Booth, HVAC Modification, Standby Generators, and Fuel Storage dated July 18, 1983, HAFB AO for Remodeling Base Exchange BX Service Station dated July 12, 1979, HAFB AO for Construction dated June 27, 1978, and the Olympia Sales Company AO DAQE-300-95 dated April 13, 1995.
              (C) UACR R307-2-18, adopted by the Utah Air Quality Board on February 5, 1997, effective February 14, 1997. This rule incorporates by reference Section X, Part A of the Utah State Implementation Plan, Vehicle Inspection and Maintenance Program, General Requirements and Applicability.
              (D) UACR R307-2-31, adopted by the Utah Air Quality Board on February 5, 1997, effective February 14, 1997. This rule incorporates by reference Section X, Part B of the Utah State Implementation Plan, Vehicle Inspection and Maintenance Program, Davis County.
              (E) UACR R307-2-32, adopted by the Utah Air Quality Board on February 5, 1997, effective February 14, 1997. This rule incorporates by reference Section X, Part C of the Utah State Implementation Plan, Vehicle Inspection and Maintenance Program, Salt Lake County.
              (F) UACR R307-2-34, adopted by the Utah Air Quality Board on February 5, 1997, effective February 14, 1997. This rule incorporates by reference Section X, Part E of the Utah State Implementation Plan, Vehicle Inspection and Maintenance Program, Weber County.
              (G) UACR R307-1-3.3.3.C., a portion of Control of Installations, as adopted by the Utah Air Quality Board on January 8, 1997, effective January 15, 1997.
              (H) UACR R307-1-3.5.3.B.(1), a portion of Emission Statement Inventory regulation, as adopted by the Utah Air Quality Board on January 8, 1997, effective January 15, 1997.
              (I) UACR R307-14-1, Requirements for Ozone Nonattainment Areas and Davis and Salt Lake Counties, adopted by the Utah Air Quality Board on August 9, 1995, effective on August 15, 1995.
              (39) Revisions to the Utah State Implementation Plan, Section IX, Control Measures for Area and Point Sources, Part C, Carbon Monoxide as submitted by the Governor on December 6, 1996 (with minor mathematical corrections submitted by the Utah Division of Air Quality on August 12, 1998), excluding Section IX, Part C.7.f.(3) of the plan, “Emissions Credit Allocation,” as EPA is not taking any action on that section of the plan. UACR R307-1-3.3 Requirements for Nonattainment and Maintenance Areas—New and Modified Sources; as submitted by the Governor on November 24, 1995.
              (i) Incorporation by reference.

              (A) UACR R307-2-12, adopted by the Utah Air Quality Board on August 7, 1996 and September 4, 1996, effective November 1, 1996, as modified through a notice of nonsubstantive rule change dated July 14, 1998, effective July 27, 1998, to correct minor mathematical errors in Section IX, Part C.7.f.(2) of the Utah State Implementation Plan (SIP). UACR R307-2-12 incorporates by reference a number of provisions of the Utah SIP, only some of which are relevant to this rulemaking action. EPA's incorporation by reference of UACR R307-2-12 only extends to the following Utah SIP provisions and excludes any other provisions that UACR R307-2-12 incorporates by reference:
              Section IX, Part C.7 (except for Section IX, Part C.7.f.(3)), Carbon Monoxide Maintenance Provisions for Salt Lake City, adopted by Utah Air Quality Board on August 7, 1996, and September 4, 1996, effective November 1, 1996, as modified by the nonsubstantive rule change noted above.
              (B) UACR R307-1-3.3, a portion of Requirements for Nonattainment and Maintenance Areas—New and Modified Sources, as adopted by the Utah Air Quality Board on October 4, 1995, December 6, 1995, effective January 31, 1996.
              (ii) Additional material.
              (A) February 19, 1998, letter from Ursula Trueman, Director, Utah Division of Air Quality, Department of Environmental Quality to Richard R. Long, Director, Air and Radiation Program, EPA Region VIII, entitled “DAQS-0188-98; Technical Support Documents—Ogden City and Salt Lake City CO Maintenance Plans.” This letter confirmed that all the emission projections, contained in the technical support documents for both the Salt Lake City and Ogden City redesignation requests, were properly adopted by the Utah Air Quality Board in accordance with the Utah Air Quality Rules.
              (B) Materials from Jan Miller, Utah Division of Air Quality, Department of Environmental Quality, received by Tim Russ, Air and Radiation Program, EPA Region VIII, displaying the minor mathematical corrections to the on-road mobile source emission budgets in Section IX, Part C. 7.f.(2) of the Salt Lake City CO Maintenance Plan. These nonsubstantive changes were made in accordance with the Utah Air Quality Rules and were effective July 27, 1998.

              (40) The Governor of Utah submitted revisions to the Utah State Implementation Plan to revise Utah's definition of a volatile organic compound (VOC) and to include nonsubstantive wording changes regarding VOC emissions from air strippers and soil venting operations. The revisions to the VOC definition, found in UACR R307-1-1, were submitted by the Governor on November 8, 1995, February 12, 1996, November 20, 1996, May 15, 1997, and June 10, 1998. The revisions submitted November 8, 1995, February 12, 1996, November 20, 1996, and May 15, 1997, deleted volatile methyl siloxanes, parachlorobenzotrifluoride (PCBTF), acetone, perchloroethylene (PERC), HFC 43-10mee, HCFC 225ca and HCFC 225cb from the definition of VOCs. The June 10, 1998 submittal incorporated the deletion of 16 more pollutants from the federal list that were determined to have a negligible contribution to tropospheric ozone formation; the compounds are: HFC-32, HFC-161, HFC-236fa, HFC-245ca, HFC-245ea, HFC-245eb, HFC-245fa, HFC-236ea, HFC-365mfc, HCFC-31, HCFC-123a, HCFC-151a, C4F9OCH3, (CF3)2CFCF2OCH3, C4F9OC2H5, and (CF3)2CFCF2OC2H5 (compound names only are listed here, refer to 62 FR 44901, August 25, 1997 for the chemical name and 62 FR 44903, August 25, 1997 for the complete list of exempted VOCs). A second February 12, 1996 Governor's submittal contained minor wording revisions which were made to UACR R307-6-1 regarding VOC emissions from air strippers and soil venting operations. The revision submitted November 20, 1996 also repealed UACR R307-14-8 which had addressed requirements for perchloroethylene dry cleaning plants located in ozone nonattainment and maintenance areas.
              (i) Incorporation by reference.
              (A) UACR R307-1-1, a portion of Forward and Definitions, definition of VOC, as adopted by the Utah Air Quality Board on January 7, 1998, effective January 8, 1998.
              (B) UACR R307-6, a portion of De minimis Emissions from Air Strippers and Soil Venting Projects, nonsubstantive wording changes, effective October 1, 1995.

              (41) On July 11, 1994 the Governor of Utah submitted revisions to the Utah State Implementation Plan (SIP) to revise the definition for “Sole Source of Heat” under UACR R307-1-1, “Foreword and Definitions,” to allow the exemption of those households with small portable heating devices from mandatory no-burn periods. This revision also made changes to the residential woodburning regulations under UACR R307-1-4.13.3 “No-Burn Periods,” which specifies the actions which must be taken if contingency measures are implemented in the Salt Lake, Davis or Utah County nonattainment areas. These plans were requested to be withdrawn by the Governor in a November 9, 1998, letter to the Regional Administrator. EPA returned the portions of these plans with a letter to the Governor on January 29, 1999. A nonsubstantive change was made in this section as a result of the revision which moves section 4.13.3 D to section 4.13.3.E; this change was also approved by EPA. On February 6, 1996 the Governor of Utah submitted revisions to the Utah State Implementation Plan to revise Utah's open burning regulations, under UACR R307-1-2.4, to require that the local county fire marshal establish 30-day open burning windows during the spring and fall closed burning seasons in areas outside of Salt Lake, Davis, Weber, and Utah Counties as granted by the state forester. There were also minor changes made to the open burning regulations under UACR R307-1-2.4, “General Burning” and minor changes made to UACR R307-1-2.5 “Confidentiality of Information.” On July 9, 1998 the Governor of Utah submitted revisions to the Utah SIP to add a definition for “PM10 Nonattainment Area,” under UACR R307-1-1, “Foreword and Definitions.”
              (i) Incorporation by reference.
              (A) UACR R307-1-1, a portion of “Foreword and Definitions,” revision of definition for “Sole Source of Heat,” as adopted by Utah Air Quality Board on December 9, 1993, effective on January 31, 1994.
              (B) UACR R307-1-4, a portion of “Emissions Standards,” as adopted by Utah Air Quality Board on December 9, 1993, effective on January 31, 1994.
              (C) UACR R307-1-2, a portion of “General Requirements,” open burning changes and nonsubstantive wording changes, as adopted by Utah Air Quality Board on September 6, 1995, effective on October 31, 1995.

              (D) UACR R307-1-1, a portion of “Foreword and Definitions,” addition of definition for “PM10 Nonattainment Area,” as adopted by Utah Air Quality Board on January 7, 1998, effective on January 8, 1998.
              (ii) Additional Material.
              (A) July 20, 1998, fax from Jan Miller, Utah Department of Air Quality, to Cindy Rosenberg, EPA Region VIII, transmitting Utah Code 65A-8-9, regarding closed fire seasons.

              (B) October 21, 1998, letter from Richard R. Long, Director, EPA Air and Radiation Program, to Ursula Trueman, Director, Utah Division of Air Quality, requesting that Utah withdraw the submitted Salt Lake and Davis County PM10 Contingency Measure SIP revisions, the Utah County PM10 Contingency Measure SIP revisions, and the Residential Woodburning in Salt Lake, Davis and Utah Counties PM10 Contingency Measure SIP revision.

              (C) November 9, 1998, letter from the Governor of Utah, to William Yellowtail, EPA Region VIII Administrator, requesting that the submitted Salt Lake and Davis County and Utah County PM10 Contingency Measure SIP revisions and the Residential Woodburning in Salt Lake, Davis and Utah Counties PM10 Contingency Measure SIP revision be withdrawn.
              (D) December 16, 1998, letter from Larry Svoboda, EPA Region VIII, to Ursula Trueman, Utah Department of Air Quality, clarifying revisions that were made to UACR R307-1-4.
              (E) January 5, 1999, letter from Ursula Trueman, Utah Department of Air Quality, to William Yellowtail, EPA Region VIII Administrator, concurring on EPA's clarification of revisions that were made to UACR R307-1-4.

              (F) January 29, 1999, letter from William Yellowtail, EPA Region VIII Administrator, to the Governor of Utah returning the Salt Lake and Davis County and Utah County PM10 Contingency Measure SIP revisions and the Residential Woodburning in Salt Lake, Davis and Utah Counties PM10 Contingency Measure SIP revision.
              (42) On February 12, 1996, the Governor of Utah submitted revisions submitted revisions to the SIP that incorporate the General Conformity requirements of 40 CFR part 93, subpart B into the SIP and State regulation.
              (i) Incorporation by reference.
              
              (A) UACR R307-2-30, Section XXII, General Conformity, as adopted on October 4, 1995, effective October 12, 1995.
              (B) UACR R307-19, General Conformity, as adopted on October 4, 1995, effective October 12, 1995.
              (43) On February 1, 1995 the Governor of Utah submitted revisions to the Utah SIP to revise the provisions for road salting and sanding in Section 9, part A of the SIP and in UACR R307-1-3, updating the incorporation by reference in R307-2-1, deleting obsolete measures for nonferrous smelters in R307-1-3, and making nonsubstantive changes to UACR R307-1-1 and R307-1-3.
              (i) Incorporation by reference.
              (A) UACR R307-1-3, a portion of “Control of Installations,” revisions to road salting and sanding requirements and deletion of non ferrous smelter orders, as adopted by Utah Air Quality Board on November 5, 1993, effective on January 3, 1994.
              (B) UACR R307-2-1, “Incorporation by Reference,” revised date for incorporation by reference of the State Implementation Plan, as adopted by Utah Air Quality Board on January 31, 1994.

              (C) UACR R307-1-1, “Foreword and Definitions,” nonsubstantive change made to definition of “PM10 precursor,” effective on June 1, 1994.
              (D) UACR R307-1-3, “Control of Installations,” nonsubstantive changes to road salting and sanding, effective on June 1, 1994.
              (ii) Additional Material.
              (A) February 22, 1999 letter from Ursula Trueman, Director, Utah Division of Air Quality, to Richard Long, Director, EPA Region VIII Air and Radiation Program, transmitting nonsubstantive change correction to R307-2-1, “Incorporation by Reference,” that was left out of the February 1, 1995 SIP submittal.

              (B) March 16, 1999 letter from Larry Svoboda, Unit Leader, EPA Region VIII Air and Radiation Program, to Ursula Trueman, Director, Utah Division of Air Quality, explaining EPA's interpretation of nonsubstantive revision to definition of “PM10 precursor.”

              (C) April 28, 1999 letter from Richard Sprott, Planning Branch Manager, Utah Division of Air Quality, to Larry Svoboda, Unit Leader, EPA Region VIII Air and Radiation Program, providing explanation for and background to the “PM10 precursor” definition.

              (D) August 26, 1999 fax from Jan Miller, Utah Division of Air Quality, to Cindy Rosenberg, EPA Region VIII Air and Radiation Program, transmitting documentation for effective date of the “PM10 precursor” definition.
              (44) On February 29, 2000, the Governor of Utah submitted revisions to Section XI of the SIP that incorporate a new transportation control measure for Utah County into the SIP and State regulation.
              (i) Incorporation by reference.
              (A) UACR R307-110-19, Section XI, Other Control Measures for Mobile Sources, as adopted on February 9, 2000, effective February 10, 2000.
              (B) Revisions to Section XI of the Utah SIP, Other Control Measures for Mobile Sources, adopted February 9, 2000, effective February 10, 2000.
              (45) Revisions to the Utah State Implementation Plan, Section IX, Control Measures for Area and Point Sources, Part C, Carbon Monoxide (“Carbon Monoxide Maintenance Provisions for Ogden City”) as submitted by the Governor on December 9, 1996, excluding section IX, part C.8.f.(3) of the plan, “Emissions Credit Allocation,” as EPA is not taking any action on that section of the plan. UACR R307-8; Oxygenated Gasoline Program as submitted by the Governor on July 8, 1998.
              (i) Incorporation by reference.
              (A) UACR R307-2-12, section IX, part C of the Utah State Implementation Plan (SIP), adopted by the Utah Air Quality Board on August 7, 1996, and September 4, 1996, effective November 1, 1996. EPA's incorporation by reference of UACR R307-2-12 only extends to the following Utah SIP provisions and excludes any other provisions that UACR R307-2-12 incorporates by reference:
              Section IX, part C.8 (except for section IX, part C.8.f.(3)), “Carbon Monoxide Maintenance Provisions for Ogden City,” adopted by Utah Air Quality Board on August 7, 1996, and September 4, 1996, effective November 1, 1996.

              (B) UACR R307-8, Oxygenated Gasoline Program, as adopted by the Utah Air Quality Board on April 21, 1998, effective April 22, 1998.
              (ii) Additional materials.
              (A) February 19, 1998, letter from Ursula Trueman, Director, Utah Division of Air Quality, Department of Environmental Quality to Richard R. Long, Director, Air and Radiation Program, EPA Region VIII, entitled “DAQS-0188-98; Technical Support Documents—Ogden City and Salt Lake City CO Maintenance Plans.” This letter confirmed that all the emission projections contained in the technical support documents for both the Salt Lake City and Ogden City redesignation requests were properly adopted by the Utah Air Quality Board in accordance with the Utah Air Quality Rules.
              (B) July 17, 2000, letter from Richard Long, Director, Air and Radiation Program, EPA Region VIII, to Ursula Kramer, Director, Utah Division of Air Quality, Department of Environmental Quality, entitled “Federal Register Action for the Ogden City Carbon Monoxide (CO) Redesignation—Resolution of Issues with the Conformity Budgets.”
              (C) September 11, 2000, letter from Rick Sprott, Acting Director, Utah Division of Air Quality, Department of Environmental Quality, to Richard Long, Director, Air and Radiation Program, EPA Region VIII, entitled “DAQP-131-00; Ogden City Carbon Monoxide (CO) Redesignation—Resolution of Issues with the Conformity Budgets.” This letter provided clarification regarding the transportation conformity budgets in section IX.C.8 of the Ogden City maintenance plan SIP revision.
              (46) On April 19, 2000, the Governor of Utah submitted revisions to the State's Air Conservation Regulations to update the definitions for “significant” and “volatile organic compound” to be in agreement with the federal definitions found at 40 CFR 51.166(23)(i) and 40 CFR 51.100(s)(1), July 1, 1998, respectively.
              (i) Incorporation by reference.
              (A) Utah Air Conservation Regulations section R307-101-2, definitions of “significant” and “volatile organic compound” (VOC), effective April 8, 1999.
              (47) The Governor of Utah submitted a request to repeal sections R307-1-4.11 and R307-2-28, and revise R307-7of the Utah Air Conservation Regulations (UACR) on June 17, 1998. R307-1-4.11 is removed from the SIP. No action was taken on the repeal of R307-2-28 because it was never approved into the SIP.
              (i) Incorporation by reference.
              (A) UACR R307-7 effective November 15, 1996.
              (48) On August 14, 2001, the Governor of Utah submitted a revision to Utah's SIP to update UACR R307-110-33, Section X, Vehicle Inspection and Maintenance Program, Part C, Salt Lake County. The changes involve a demonstration that Salt Lake County's test and repair I/M network is as effective as a test only I/M network.
              (i) Incorporation by reference.
              (A) UACR R307-110-33, which incorporates by reference Utah SIP, Section X, Vehicle Inspection and Maintenance Program, Part C, Salt Lake County and appendices 1.a, 1.b, and 1.c, adopted by the UAQB August 1, 2001 and State effective on August 2, 2001.
              (49) On August 15, 2001, the Governor of Utah submitted a revision to Utah's SIP to update UACR R307-110-31, Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability. This revision required the mandatory implementation of the inspection of vehicle On-Board Diagnostic (OBD) systems starting January 1, 2002 in all areas implementing an I/M program.
              (i) Incorporation by reference.
              (A) UACR R-307-110-31 which incorporates by reference Utah SIP, Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability adopted by the UAQB on August 1, 2001 and State effective on August 2, 2001.
              (50) The Governor of Utah submitted Rule R307-110-34 and Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County as part of the Utah State Implementation Plan on December 7, 2001.
              (i) Incorporation by reference.

              (A) Rule R307-110-34 and Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County, including appendices 1 through 6, as adopted by the Utah Air Quality Board on August 1, 2001, effective October 2, 2001, published in the Utah State Bulletin issue of September 1, 2001.
              (ii) Additional Material.
              (A) Letter dated December 7, 2001 from Governor Michael O. Leavitt submitting Utah County's inspection and maintenance program state implementation plan revision.
              (B) Evaluation of the Utah County Inspection/Maintenance Program, dated May 20, 1999.

              (51) On May 13, 2002, the Governor of Utah submitted a revision to Utah's SIP involving a new rule R307-310 “Salt Lake County: Trading of Emission Budgets for Transportation Conformity.” R307-310 allows trading from the motor vehicle emissions budget for primary Particulate Matter of 10 microns or less in diameter (PM10) in the Salt Lake County PM10 SIP to the motor vehicle emissions budget for Nitrogen Oxides (NOX) in the Salt Lake County PM10 SIP. This trading mechanism allows Salt Lake County to increase their NOX budget in the Salt Lake County PM10 SIP by decreasing their PM10 budget by an equivalent amount. These adjusted budgets in the Salt Lake County PM10 SIP would then be used for transportation conformity purposes.
              (i) Incorporation by reference.
              (A) Rule R307-310 “Salt Lake County: Trading of Emission Budgets for Transportation Conformity”, as adopted on May 13, 2002, by the Utah Air Quality Board, and State effective on May 13, 2002.
              (52) [Reserved]
              (53) On September 27, 2001, the Governor of Utah submitted a revision to Utah's SIP involving R307-301 “Utah and Weber Counties: Oxygenated Gasoline Program.” Specifically, the State revised R307-301-3 “Average Oxygen Content Standard” to only require the implementation of a 2.7% oxygen by weight program and not a 3.1% program that the State had mandated in a 1998 revision.
              (i) Incorporation by reference.
              (A) Rule R307-301-3 “Average Oxygen Content Standard”, as adopted on September 5, 2001, by the Utah Air Quality Board, and State effective on September 10, 2001. This rule supersedes and replaces R307-8-3.1.B.

              (54) On July 3, 2002, the Governor of Utah submitted a SIP revision revising the SIP for the Utah County nonattainment area for particulates of 10 microns in size or smaller (PM10). The Governor's submittal, among other things, revises the existing attainment demonstration in the approved PM10 SIP based on a short-term emissions inventory, establishes 24-hour emission limits for the major stationary sources in the Utah County PM10 nonattainment area and establishes motor vehicle emission budgets based on EPA's most recent mobile source emissions model, Mobile6.
              (i) Incorporation by reference.
              (A) Rule R307-110-10, which incorporates revisions to portions of the Utah State Implementation Plan, Section IX, “Control Measures for Area and Point Sources,” Part A, “Fine Particulate Matter” as adopted on July 3, 2002, by the Utah Air Quality Board, and State effective on September 5, 2002. (Section IX of the Utah SIP was formerly designated Section 9. The revisions to Section IX, Part A we are incorporating by reference with this action do not replace Section 9, Part A entirely, but revise portions of Section 9.A.3., 9.A.6, 9.A.7, 9.A.8, 9.A.9 of the previously approved Utah SIP and add a new Section IX.A.10.)
              (B) Rule R307-110-17, which incorporates revisions to portions of the Utah State Implementation Plan, Section IX, “Control Measures for Area and Point Sources,” Part H, “Emission Limits,” as adopted on June 5, 2002, by the Utah Air Quality, and State effective on September 5, 2002. (Section IX, Part H of the Utah SIP was formerly designated Section 9, Appendix A. The revisions to Section IX, Part H we are incorporating by reference with this action replace the following sections of Section 9, Appendix A of the previously approved Utah SIP: Section 1.1 (General Requirements (Utah County)) and all subsections thereof; Section 1.2 (Particulate Emission Limitations (company specific)) and all subsections thereof.)
              (ii) Additional material.
              

              (A) Letter dated August 9, 2002 from Richard Sprott, Director, Utah Division of Air Quality, to Richard Long, Director, Air and Radiation Program, EPA Region 8, transmitting the chronology of how the Utah County PM10 SIP revision was adopted over two Utah Air Quality Board meetings (June 5, 2002 and July 3, 2002) and the justification for the nonsubstantive revisions made between the two adoption dates.

              (B) Letter dated July 3, 2002 from Governor Michael O. Leavitt, State of Utah, to Robert E. Roberts, Regional Administrator, EPA Region 8, requesting EPA's approval of the Utah State Implementation Plan for PM10 in Utah County.

              (C) Commitment letter dated April 18, 2002 from Richard Sprott, Director, Utah Division of Air Quality, to Richard Long, Director, Air and Radiation Program, EPA Region 8, committing to work with us to address remaining issues with the PM10 SIPs for both the Utah and Salt Lake County nonattainment areas and with the Utah SIP in general. Utah will address these ongoing issues in a SIP revision (which may be in the form of a maintenance plan) that will be submitted by March 1, 2004.

              (D) Letter dated March 15, 2002 from, Richard Sprott, Director, Utah Division of Air Quality, to Richard Long, Director, Air and Radiation Program, EPA Region 8, accompanied by three volumes of Technical Support Documentation titled “Supplement II-02 to the Technical Support Documentation for the State Implementation Plan for PM10” for the Utah County PM10 SIP revision.
              (E) Utah's General Definition rule R307-101-2 as in effect at the time Utah adopted Section IX, Part H of the SIP revision on June 5, 2002.
              (F) All portions of the July 3, 2002 Utah PM10 SIP revision submittal, other than any documents or provisions mentioned in paragraph (c)(54)(i) of this section.
              (55) [Reserved]
              (56) On June 27, 1994 and April 28, 2000, the Governor of Utah submitted revisions to the State Implementation Plan. On December 31, 2002, the State of Utah submitted Supplemental Administrative Documentation. The June 27, 1994 submittal revises the numbering and format of Utah's State Implementation Plan (SIP). The April 28, 2000 and December 31, 2002 submittals contain non-substantive changes to correct minor errors in the June 27, 1994 submittal. The provisions identified below are approved into the SIP and supersede and replace the corresponding prior codification of the provisions of the SIP.
              (i) Incorporation by reference.
              (A) Utah State Implementation Plan Section I; Section II; Section III (except III.C); Section IV; Section V; Section VI; Section VII (except VII.D); Section IX, Part IX.B (except the title, IX.B.3.a, IX.B.3.d, IX.B.3.e, and IX.B.4); Section IX, Parts C, E, F and G (except the titles); Section IX, Part D.1 (except for the title and IX.D.1.d (5)); Section XI (Appendix 1 and Appendix 2 only); Section XII; Section XIII; Section XIV (except Table IX.9); Section XV; Section XVI; Section XVII (except XVII.A, XVII.D and XVII.E); Section XVIII (except XVIII.B); and Section XIX, effective 11/12/93.
              (B) Utah State Implementation Plan Section IX, Part IX.B.3.d; Section IX, titles of Parts B, C, D.1, E, F and G; Section XIV, Table XIV.9; Section XVII, Parts XVII.A, XVII.D and XVII.E; and Section XVIII, Part XVIII.B, effective 2/25/2000.
              (C) Utah State Implementation Plan Section III, Part III.C; Section VII, Part VII.D; Section VIII; Section IX, Parts IX.B.3.a, IX.B.3.e, IX.B.4, IX.C.7.b(3), IX.C.7.h(3), IX.C.8.b(3), IX.C.8.f(1)(a), IX.C.8.h(3)(a), IX.C.8.h(3)(c), IX.D.1.d(5), IX.D.2.b, IX.D.2.d(1)(a), IX.D.2.e(1), IX.D.2.f(1)(a), IX.D.2.h (except IX.D.2.h(2)), IX.D.2.i and IX.D.2.j; and Section XXII, effective January 1, 2003.
              (ii) Additional Material.
              (A) October 3, 2002 letter from Rick Sprott, Utah Department of Air Quality, to Richard Long, EPA Region VIII, to address typographical errors and missing pages in the January 27, 1994 submittal.
              (B) [Reserved]

              (57) On September 7, 1999 and February 11, 2003, the Governor of Utah submitted revisions to the SIP. The submittals revise Utah's Air Conservation Regulations (UACR), R307-170, Continuous Emission Monitoring Program, by repealing and re-enacting the rule to clarify requirements of the rule. The revisions are being approved into the SIP.
              (i) Incorporation by reference.
              (A) UACR R307-170, effective 4/1/1999, except sections R307-170-4, R307-170-5 and R307-170-9.
              (B) UACR sections R307-170-4, R307-170-5 and R307-170-9, effective December 5, 2002.
              (58) On November 9, 2001 and September 16, 2003 the State of Utah submitted revisions to its State Implementation Plan (SIP) to incorporate new and revise existing definitions in the new source review (NSR) rules. The revisions update the State's NSR rules so that they are consistent with the revisions EPA made to its NSR rules on July 21, 1992.
              (i) Incorporation by reference.
              (A) Revisions to the Utah Air Conservation Regulations, R307-101-2, the definitions “Actual Emissions,” “Clean Coal Technology,” “Clean Coal Technology Demonstration Project,” “Electric Utility Steam Generating Unit,” “Emissions Unit,” “Pollution Control Project,” and “Representative Actual Annual Emissions,” effective 7/12/01.
              (B) Revisions to the Utah Air Conservation Regulations, R307-101-2, the definitions “Major Modification,” “Reactivation of Very Clean Coal-Fired Electric Utility Steam Generating Unit,” “Repowering,” and “Temporary Clean Coal Technology Demonstration Project,” effective 6/1/03.
              (C) Revisions to the Utah Air Conservation Regulations, R307-405-1, the definition “Major Modification” effective 6/1/03.
              (59) On February 5, 2001, October 26, 2000, September 20, 1999, September 7, 1999, two State Implementation Plan (SIP) revisions submitted February 6, 1996 and one on January 27, 1995, the State of Utah submitted SIP revisions that recodifies Utah's rules that had previously been approved into Utah's SIP; removed from Utah's SIP language that is obsolete or is generally not related to attainment of the National Ambient Air Quality Standards (NAAQS) and is therefore not appropriate to be in Utah's SIP; and arranged rules to allow for a more coherent SIP structure.
              (i) Incorporation by Reference.
              (A) Utah Administrative Code (UAC) rule sections: R307-101-1 and 2 with the exception of the definitions for “actual emissions,” “major modification,” “part 70 source,” “significant,” and “volatile organic compound” effective September 15, 1998; R307-102-1 through R307-102-6 effective September 15, 1998 and R307-102-1(2) effective August 3, 2000; R307-105-1 and R307-105-2 effective September 15, 1998, R307-107-1 through R307-107-6 effective September 15, 1998; R307-110-1 through R307-110-9, R307-110-11, R307-110-13 through R307-110-15, R307-110-18, R307-110-20 through R307-110-28, R307-110-30, and R307-110-32 effective September 15, 1998; R307-115-1 effective September 15, 1998; R307-130-1 through R307-130-4 effective September 15, 1998; R307-165-1 through R307-165-4 effective September 15, 1998; R307-201-1 through R307-201-3 effective September 15, 1998; R307-202-1 through R307-202-6 effective September 15, 1998; R307-203-1 through R307-203-3 effective September 15, 1998; R307-206-1 through R307-206-5 effective September 15, 1998; R307-302-1, R302-302-2 (except paragraph (4)) and R307-302-4 effective September 15, 1998; R307-305-1 through R307-305-7 effective September 15, 1998; R307-307-1 through R307-307-3 effective September 15, 1998; R307-325-1 through R307-325-4 effective September 15, 1998; R307-326-1 through R307-326-7 effective September 15, 1998; R307-327-1 through R307-327-3 effective September 15, 1998; R307-328-1 through R307-328-5 effective September 15, 1998; R307-335-1 through R307-335-4 effective September 15, 1998; R307-340-1 through R307-340-13 effective September 15, 1998; R307-341-1 through R307-341-3 effective September 15, 1998; R307-342-1 through R307-342-7 effective September 15, 1998; R307-401-9 and R307-401-10(1) effective September 15, 1998; R307-403-1 through R307-403-9 effective September 15, 1998; R307-405-1 through R307-405-8 effective September 15, 1998; R307-406-1 through R307-406-6 effective September 15, 1998; R307-413-7 effective September 15, 1998; and R307-414-1 through R307-414-3 effective September 15, 1998.
              (ii) Additional Material.
              
              (A) Outline for Utah's Rules Reorganization effective September 15, 1998.
              (B) July 6, 2000 letter from Richard Long, EPA Region VIII to Ursula Kramer, Director, Utah Division of Environmental Quality requesting Utah to withdraw Utah SIP submittals dated April 30, 1998, October 9, 1998, and April 19, 2000.
              (C) October 6, 2000 letter from Richard Long, EPA Region VIII to Rick Sprott, Acting Director, Utah Division of Air Quality (UDAQ) notifying UDAQ of an October 6, 1995 EPA memorandum (included with the October 6, 2000 letter) stating that Clean Air Act section 172(c)(9) pertaining to contingency measures requirements would not apply to PM10 nonattainment areas that had attained the standard with at least 3 years of clean air quality and as long as the area continued to attain the standard.
              (D) October 16, 2000 letter from Michael Leavitt, Governor of Utah to William Yellowtail, Regional Administrator, EPA Region VIII requesting the withdraw of Utah's SIP submittals dated April 30, 1998, October 9, 1998, and April 19, 2000.
              (E) April 2, 2002 letter from Richard Long, EPA Region VIII to Rick Sprott, Director, Utah Division of Air Quality informing UDAQ of our intent to not act on Utah's SIP submittal dated October 26, 2000 and our intent to remove existing asbestos rule language (R701-1-8) from Utah's federally approved SIP.
              (F) April 7, 2005 letter from Rick Sprott, Director, Utah Division of Air Quality agreeing with EPA on the exclusion of Utah rules R307-1-6, R307-121, R307-122, R307-135, R307-214, R307-215, R307-220, R307-221, R307-320, R307-332, R307-415, R307-417, and R307-1-8 from Utah's federally approved SIP.
              (60) Revisions to the Utah State Implementation Plan, Section IX, Part C.7, “Carbon Monoxide Maintenance Provisions for Salt Lake City,” as submitted by the Governor on October 19, 2004; revisions to UAC R307-110-12, “Section IX, Control Measures for Area and Point Sources, Part C, Carbon Monoxide,” as submitted by the Governor on October 19, 2004; revisions to the Utah State Implementation Plan, Section X, “Vehicle Inspection and Maintenance Program, Part C, Salt Lake County,” as submitted by the Governor on October 19, 2004; and revisions to UAC R307-110-33, “Section X, Vehicle Inspection and Maintenance Program, Part C, Salt Lake County,” as submitted by the Governor on October 19, 2004.
              (i) Incorporation by reference.
              (A) UAC R307-110-12, as adopted by the Utah Air Quality Board on October 6, 2004, effective December 2, 2004. This incorporation by reference of UAC R307-110-12 only extends to the following Utah SIP provisions and excludes any other provisions that UAC R307-110-12 incorporates by reference: Section IX, Part C.7, “Carbon Monoxide Maintenance Provisions for Salt Lake City,” adopted by Utah Air Quality Board on October 6, 2004, effective December 2, 2004.
              (B) UAC R307-110-33, “Section X, Vehicle Inspection and Maintenance Program, Part C, Salt Lake County,” as adopted by the Utah Air Quality Board on October 6, 2004, effective October 7, 2004.
              (61) Revisions to the Utah State Implementation Plan, Section IX, Part C.8, “Carbon Monoxide Maintenance Provisions for Ogden,” as submitted by the Governor on November 29, 2004; revisions to UAC R307-110-12, “Section IX, Control Measures for Area and Point Sources, Part C, Carbon Monoxide,” as submitted by the Governor on November 29, 2004; revisions to the Utah State Implementation Plan, Section X, “Vehicle Inspection and Maintenance Program, Part E, Weber County,” as submitted by the Governor on November 29, 2004; and revisions to UAC R307-110-35, “Section X, Vehicle Inspection and Maintenance Program, Part E, Weber County,” as submitted by the Governor on November 29, 2004.
              (i) Incorporation by reference.
              (A) UAC R307-110-12, as adopted by the Utah Air Quality Board on November 3, 2004, effective January 4, 2005. This incorporation by reference of UAC R307-110-12 only extends to the following Utah SIP provisions and excludes any other provisions that UAC R307-110-12 incorporates by reference:

              Section IX, Part C.8, “Carbon Monoxide Maintenance Provisions for Ogden,” adopted by the Utah Air Quality Board on November 3, 2004, effective January 4, 2005.
              (B) UAC R307-110-35, “Section X, Vehicle Inspection and Maintenance Program, Part E, Weber County,” as adopted by the Utah Air Quality Board on November 3, 2004, effective November 4, 2004.
              (ii) Additional materials.
              (A) A July 28, 2005 letter from Jan Miller, Utah Department of Environmental Quality, to Kerri Fiedler, EPA Region VIII, to address typographical errors in the November 29, 2004 submittal.
              (B) An August 2, 2005 letter from Richard Sprott, Utah Department of Environmental Quality, to Gary House, Weber-Morgan Board of Health, addressing limits on Weber County authority to revise vehicle emission cutpoints.
              (62) Revisions to the Utah State Implementation Plan, “Section IX, Part C.6, Carbon Monoxide Provisions for Provo,” as submitted by the Governor on April 1, 2004; revisions to UAC R307-110-12, “Section IX, Control Measures for Area and Point Sources, Part C, Carbon Monoxide,” as submitted by the Governor on April 1, 2004; revisions to the Utah State Implementation Plan, “Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability,” as submitted by the Governor on April 1, 2004; revisions to UAC R307-110-31, “Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability,” as submitted by the Governor on April 1, 2004; revisions to the Utah State Implementation Plan, “Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County,” as submitted by the Governor on April 1, 2004; revisions to UAC R307-110-34, “Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County,” as submitted by the Governor on April 1, 2004; the removal of UAC R307-301 from the Federally-approved SIP as requested by the Governor on April 1, 2004; and UAC R307-302-3, and UAC R307-302-4, “No-Burn Periods for Carbon Monoxide” and “Violations,” respectively, as submitted by the Governor on September 20, 1999.
              (i) Incorporation by reference.
              (A) UAC R307-110-12, as adopted by the Utah Air Quality Board on March 31, 2004, effective May 18, 2004. This incorporation by reference of UAC R307-110-12 only extends to the following Utah SIP provisions and excludes any other provisions that UAC R307-110-12 incorporates by reference: “Section IX, Part C.6, Carbon Monoxide Provisions for Provo,” adopted by the Utah Air Quality Board on March 31, 2004, effective May 18, 2004.
              (B) UAC R307-110-31, “Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability,” as adopted by the Utah Air Quality Board on March 31, 2004, effective May 18, 2004.
              (C) UAC R307-110-34, “Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County,” as adopted by the Utah Air Quality Board on March 31, 2004, effective May 18, 2004.
              (D) UAC R307-302-3, “No-Burn Periods for Carbon Monoxide,” as adopted by the Utah Air Quality Board on August 13, 1998, effective September 15, 1998.
              (E) UAC R307-302-4, “Violations,” as adopted by the Utah Air Quality Board on August 13, 1998, effective September 15, 1998.
              (ii) Additional materials.
              (A) An August 2, 2005 letter from Richard Sprott, Utah Department of Environmental Quality, to Jerry Grover, Utah County Commission, addressing limits on Utah County authority to revise vehicle emission cut-points.
              (B) An August 19, 2005 letter from Richard Sprott, Utah Department of Environmental Quality, to Richard Long, EPA Region VIII, providing supplemental Technical Support Documentation to Volumes 11 and 12 of the State's Technical Support Document for the Provo area's carbon monoxide attainment demonstration and maintenance plan that was submitted by Governor Walker on April 1, 2004.

              (C) A September 8, 2005 letter from Jan Miller, Utah Department of Environmental Quality, to Kerri Fiedler, EPA Region VIII, to address typographical errors in “Section X, Part D, Utah County Vehicle Emissions Inspection and Maintenance Program” that was submitted by Governor Walker on April 1, 2004.
              (63) Revisions to the definition of “Volatile Organic Compounds,” in UAC rule R307-101-2, as submitted by the Governor on November 11, 2005. Revisions to the definition of “Clearing Index,” in UAC rule R307-101-2, as submitted by the Governor on November 23, 2005.
              (i) Incorporation by reference.
              (A) Utah Administrative Code rule R307-101-2, as adopted by the Utah Air Quality Board on July 6, 2005, effective on July 7, 2005. This incorporation by reference extends only to the definition of Volatile Organic Compounds and excludes any other provisions that R307-101-02 incorporates by reference.
              (B) Utah Administrative Code rule R307-101-2, as adopted by the Utah Air Quality Board on September 7, 2005, effective on September 8, 2005. This incorporation by reference extends only to the definition of the Clearing Index and excludes any other provisions that R307-101-2 incorporates by reference.
              (64) Revisions to State Implementation Plan were submitted by the State of Utah on February 7, 2006. The revisions are to the Utah Administrative Code to revise the continuous emission monitoring requirements for performance audits of acid rain monitors and to correct several typographical and grammatical errors.
              (i) Incorporation by reference.

              (A) Utah Administrative Code sections: R307-170-7(1); 307-170-4; R307-170-5(1)(b); R307-170-5(7); R307-170-7(6); R307-170-7(6)(a) and (b); and in R307-170-9 sections (5)(a) and (d), (6)(b), (7)(a)(i), (7)(b), and (9)(a); effective January 5, 2006.
              (65) On March 22, 2007 the Governor of Utah submitted the addition to the Utah Administrative Code (UAC) of Rule R307-110-36. This rule incorporates by reference Section XXIII, Interstate Transport, of the Utah State Implementation Plan (SIP). The Interstate Transport declaration satisfies the requirements of Section 110(a)(2)(D)(i) of the Clean Air Act (CAA). On September 17, 2007, the Governor of Utah also submitted an amendment to the UAC Rule R307-130-4, “Options,” that removes from the text a typographical error. It removes the word “not” which had been accidentally placed in this rule.
              (i) Incorporation by reference.
              (A) Addition to the UAC of rule R307-110-36 that incorporates by reference Section XXIII, “Interstate Transport,” of the Utah SIP. Rule R307-110-36 was adopted by the UAQB on February 7, 2007, effective February 9, 2007, and it was submitted by the Governor to EPA on March 22, 2007.
              (B) Revision to UAC Rule R307-130-4, “Options.” This revision removes from the text the word “not.” The amended text was adopted by the UAQB on June 21, 2007, effective July 13, 2007, and it was submitted by the Utah Governor to EPA on September 17, 2007.
              (ii) Additional material.
              (A) Replacement page for UAC Rule R307-110-36 attached to the March 22, 2007 submittal letter by the Utah Governor to EPA. The new page correctly refers to Section XXIII of the Utah SIP instead of the incorrect reference to Section XXII included in the corresponding page submitted with the Administrative Documentation for Rule R307-110-36.
              (66) Revisions to the Utah State Implementation Plan, “Section XII, Transportation Conformity Consultation,” as submitted by the Governor on June 26, 2007; and revisions to UAC R307-110-20, “Section XII, Transportation Conformity Consultation,” as submitted by the Governor on June 26, 2007.
              (i) Incorporation by Reference.
              (A) UAC R307-110-20, “Section XII, Transportation Conformity Consultation,” as adopted by the Utah Air Quality Board on May 2, 2007, effective on May 2, 2007.
              (67) Revisions to the Utah State Implementation Plan, Sections R307-101-2, “Definitions,” R307-115-1, “Determining Conformity,” R307-170-7, “Performance Specification Audits,” R307-310-2, “Definitions,” and R307-101-3, “Version of CFR Incorporated by Reference,” as submitted by the Governor on April 17, 2008.
              (i) Incorporation by Reference.

              (A) UAC R307-101-2, “Definitions,” as adopted by the Utah Air Quality Board on February 6, 2008, effective on February 8, 2008.
              
              (B) UAC R307-115-1, “Determining Conformity,” as adopted by the Utah Air Quality Board on February 6, 2008, effective on February 8, 2008.
              (C) UAC R307-170-7, “Performance Specification Audits,” as by the Utah Air Quality Board adopted on February 6, 2008, effective on February 8, 2008.
              (D) UAC R307-310-2, “Definitions,” as adopted by the Utah Air Quality Board on February 6, 2008, effective on February 8, 2008.
              (E) UAC R307-101-3, “Version of CFR Incorporated by Reference,” as adopted by the Utah Air Quality Board on February 6, 2008, effective on February 8, 2008.
              (68) On September 7, 1999 and December 1, 2003 the State of Utah submitted revisions to its State Implementation Plan (SIP) to incorporate the requirements of the Consolidated Emission Reporting Rule (CERR). The revisions update the State's emission reporting rules so that they are consistent with the revisions EPA made to the CERR on June 10, 2002.
              (i) Incorporation by reference.
              (A). Title R307 of the Utah Administrative Code, Rule 307-221 EMISSION STANDARDS: EMISSION CONTROLS FOR EXISTING MUNICIPAL SOLID WASTE LANDFILLS, Rule 307-221-1, Purpose and Applicability. Effective January 7, 1999. Published in the Utah State Bulletin, Volume 98, Number 22, November 15, 1998.
              (B). Title R307 of the Utah Administrative Code, Rule 307-150 EMISSION INVENTORIES, Rule 150-1, Purpose and General Requirements; Rule 150-2 Definitions; Rule 150-3 Applicability; Rule 307-150-5 Sources Identified in R307-150-3(2); Rule 307-150-6 Sources Identified in R307-150-3(3); Rule 307-150-7 Sources Identified in R307-150-3(4). Effective December 31, 2003. Published in the Utah State Bulletin, Volume 23, Number 23, December 1, 2003.
              (ii) Additional Material.
              (A) October 15, 2002 letter from Richard Long, EPA Region VIII to Rick Sprott, Director, Utah Division of Air Quality (UDAQ) notifying UDAQ of the June 10, 2002 publication of the Consolidated Emission Reporting Rule (40 CFR Part 51, Subpart A) and the need for the State to update its emission inventory reporting requirements.
              (69) On September 15, 2006 and March 7, 2008 the State of Utah submitted revisions to its State Implementation Plan (SIP) that contained revised rules pertaining to the State's Prevention of Significant Deterioration (PSD) preconstruction permit program.
              (i) Incorporation by reference.
              (A) The Utah Administrative Code (UAC), R307-110-9, Section VIII, Prevention of Significant Deterioration, is amended effective June 16, 2006.
              (B) The Utah Administrative Code (UAC), R307-405, Permits: Major Sources in Attainment or Unclassified Areas (PSD), (except R307-405-3(2)(a)(i), “Major Source Baseline Date”) is amended effective September 7, 2007.
              (70) On February 22, 1999, the Governor submitted revisions to the Ozone Maintenance Provisions for Salt Lake and Davis Counties, Section IX, Part D.2 of the Utah State Implementation Plan (SIP). EPA is approving the revisions except for the following: the revisions to Section IX.D.2.h(2) of the SIP, “Determination of Contingency Action Level,” which EPA is disapproving; the revisions to the remainder of Section IX.D.2.h, which were superseded by revisions to the SIP that EPA approved at § 52.2320(c)(56); and the revisions to Sections IX.D.2.b, IX.D.2.d(1)(a), IX.D.2.e(1), IX.D.2.f(1)(a), IX.D.2.i, and IX.D.2.j, which were superseded by revisions to the SIP that EPA approved at § 52.2320(c)(56).
              (i) [Reserved]
              (ii) Additional material.
              (A) Ozone Maintenance Provisions for Salt Lake and Davis Counties, Section IX, Part D.2 that was adopted by the Air Quality Board on June 3, 1998 and submitted by the Governor on February 22, 1999.
              (71) On May 26, 2011 and September 29, 2011, the State of Utah submitted revisions to its State Implementation Plan to incorporate the requirements of the regional haze program.
              (i) Incorporation by reference
              (A) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-150—Emission Inventories, sections -1, Purpose and General Requirements, -2, Definitions, -3, Applicability, -5, Sources Identified in R307-150(3)(2), Large Major Source Inventory Requirements, -6, Sources Identified in R307-150-3(3), -7, Sources Identified in R307-150-3(4), Other Part 70 Sources, and -8, Exempted Hazardous Air Pollutants. Effective December 31, 2003; as published in the Utah State Bulletin December 1, 2003 and January 15, 2004.
              (B) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-150—Emission Inventories, section -4, Sulfur Dioxide Milestone Emission Inventory Requirements. Effective September 4, 2008; as published in the Utah State Bulletin July 1, 2008 and October 1, 2008.
              (C) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-250—Western Backstop Sulfur Dioxide Trading Program, sections -1, Purpose, -3, WEB Trading Program Trigger, -10, Allowance Transfers, -11, Use of Allowances from a Previous Year, and -13, Special Penalty Provisions for the 2018 Milestone. Effective December 31, 2003; as published in the Utah State Bulletin December 1, 2003 and January 15, 2004.
              (D) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-250—Western Backstop Sulfur Dioxide Trading Program, sections -2, Definitions, -4, WEB Trading Program Applicability, -5, Account Representative for WEB Sources, -6, Registration, -7, Allowance Allocations, -8, Establishment of Accounts, -9, Monitoring, Recordkeeping, and Reporting, and -12, Compliance. Effective November 10, 2008; as published in the Utah State Bulletin October 1, 2008 and December 1, 2008.
              (ii) Additional materials
              (A) Section XX of the Utah Regional Haze State Implementation Plan. Effective April 7, 2011. Published in the Utah State Bulletin February 1, 2011.
              (72) On May 26, 2011 and September 29, 2011, the State of Utah submitted revisions to its State Implementation Plan to incorporate the smoke management requirements of the regional haze program.
              (i) Incorporation by reference.
              (A) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-204—Emission Standards: Smoke Management, sections -1, Purpose and Goals, and -2, Applicability. Effective December 31, 2003; as published in the Utah State Bulletin October 1, 2003 and January 15, 2004.
              (B) Title R307 of the Utah Administrative Code—Environmental Quality, Air Quality, Rule R307-204—Emission Standards: Smoke Management, section -4, General Requirements. Effective April 7, 2006; as published in the Utah State Bulletin March 1, 2006 and May 1, 2006.

              (C) Title R307 of the Utah Administrative Code, Rule R307-204—Environmental Quality, Air Quality, Rule R307-204—Emission Standards: Smoke Management, sections -3, Definitions, -5, Burn Schedule, -6, Small Prescribed Fires (de minimis), -7, Small Prescribed Pile Fires (de minimis), -8, Large Prescribed Fires, -9, Large Prescribed Pile Fires, and -10, Requirements for Wildland Fire Use Events. Effective July 7, 2011; as published in the Utah State Bulletin May 1, 2011 and August 1, 2011.
              (ii) Additional materials.
              (A) Section XX.G of the Utah Regional Haze State Implementation Pan. Effective April 7, 2011. Published in the Utah State Bulletin February 1, 2011.

              (73) On March 22, 2007, the Governor submitted revisions to Section IX, Part D of the Utah State Implementation Plan (SIP) in the form of a maintenance plan for the 1997 8-hour ozone national ambient air quality standard (NAAQS) for Salt Lake County and Davis County. On March 22, 2007, the Governor also submitted revisions to associated rules: UAC R307-101-2, R307-110-13, R307-320, R307-325, R307-326, R307-327, R307-328, R307-335, R307-340, R307-341, and R307-342. EPA is approving the maintenance plan, except for the following aspects, which EPA is disapproving: those contingency measures listed in section 6.d of the State's maintenance plan that are voluntary in nature, which consist of: “Alert Day Enhancements,” “Heavy Equipment Emission Control Program,” “Reduce Emissions of VOCs” (to the extent the State would adopt and implement the measure as a voluntary commitment rather than a regulatory measure), “Identification of High-Polluting Vehicles,” and “Other VOC or NOX emissions control measures as appropriate” (to the extent such measures would be voluntary); the contingency measure listed in section 6.d of the State's maintenance plan as “Establish an Offset Ratio for NOX;” the State's proposal in section 5.a.(3)(b)of the maintenance plan to remove from the SIP the VOC RACT approval orders for Hill Air Force Base; the State's proposal in section 5.b.(1) of the maintenance plan to remove from the SIP the NOX RACT limits for the PacifiCorp Gadsby Power Plant; and section 5.g of the maintenance plan, which indicates that the employer-based trip reduction program is included as part of the plan. EPA is approving the revisions to UAC R307-110-13, which incorporates the maintenance plan into Utah's rules, but only to the extent we are approving the 1997 8-hour ozone maintenance plan. EPA is disapproving UAC R307-320, the employer-based trip reduction program. EPA is approving the revisions to UAC R307-325, R307-326, R307-327, R307-328, R307-335, R307-340, R307-341, and R307-342, subject to our interpretation of these rules expressed in the preamble to our rulemaking action. EPA is not acting on the revisions to UAC R307-101-2 because the revisions have been superseded by later revisions to the rule, which EPA approved at § 52.2320(c)(67).
              (i) Incorporation by reference.
              
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-325, Ozone Nonattainment and Maintenance Areas: General Requirements; Rule R307-326, Ozone Nonattainment and Maintenance Areas: Control of Hydrocarbon Emissions in Petroleum Refineries; Rule R307-327, Ozone Nonattainment and Maintenance Areas: Petroleum Liquid Storage; and Rule R307-340, Ozone Nonattainment and Maintenance Areas: Surface Coating Processes. Effective March 9, 2007, as published in the Utah State Bulletin on October 1, 2006 and February 1, 2007 in proposed form, and April 1, 2007 as finally adopted.
              (B) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-328, Ozone Nonattainment and Maintenance Areas and Utah and Weber Counties: Gasoline Transfer and Storage; Rule R307-335, Ozone Nonattainment and Maintenance Areas: Degreasing and Solvent Cleaning Operations; Rule R307-341, Ozone Nonattainment and Maintenance Areas: Cutback Asphalt; and, UAC R307-342, Ozone Nonattainment and Maintenance Areas: Qualification of Contractors and Test Procedures for Vapor Recovery Systems for Gasoline Delivery Tanks. Effective January 16, 2007 as published in the Utah State Bulletin on October 1, 2006 in proposed form and February 1, 2007 as finally adopted.
              (ii) Additional materials.

              (A) Utah State Implementation Plan, Section IX, Part D, 8-Hour Ozone Maintenance Provisions for Salt Lake and Davis Counties, with the following exceptions: Subsection 5.a.(3)(b), paragraphs 2, 3, and 4, beginning with “The State of Utah . . .” and ending with “. . . (Stratospheric Ozone).” on pages 17 and 18; subsection 5.b.(1), beginning in paragraph 1 at “On April 3, 2002 . . .” and ending with “the ozone maintenance plan.” at the end of paragraph 2 on page 18; subsection 5.g., Control Measure Carried Forward from the 1-hour Ozone Plan, on page 20; subsection 6.d., first bullet, Alert Day Enhancements, on page 22; subsection 6.d., third bullet, Heavy Equipment Emission Control Program, on page 22; subsection 6.d., fourth bullet, phrase “Request voluntary commitments or” on page 23; subsection 6.d., fifth bullet, Identification of High-Polluting Vehicles, on page 23; and, subsection 6.d., sixth bullet, Establish an Offset Ratio for NO
                X, on page 23. Adopted by the Air Quality Board on January 3, 2007.
              (74) On August 16, 2012 the State of Utah submitted as a SIP revision a revised version of its breakdown rule, Utah Administrative Code (UAC) R307-107, which replaces the prior version of UAC R307-107.
              (i) Incorporation by reference.
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-107, General Requirements: Breakdowns. Effective July 31, 2012; as published in the Utah State Bulletin on March 1, 2012, modified on July 1, 2012, and August 15, 2012. Note: The August 15, 2012 publication contains a typographical error in the title of Rule R307-107.

              (75) On September 15, 2006, the Governor submitted revisions to the Utah State Implementation Plan (SIP) permitting rules. The September 15, 2006 submittal contains new, amended and renumbered rules in Utah Administrative Code (UAC) Title R-307 that pertain to the issuance of Utah air quality permits. EPA is approving the following rules or parts of rules from the September 15, 2006 submittal: R307-401-1 through 6; R307-401-8; R307-401-9 (except for paragraph (b) and the portions of paragraph (c) that reference paragraph (b)); R307-401-10 through 11; R307-401-13; R307-401-17 through 20; and R307-410-1 through 4. EPA is disapproving the following rules or parts of rules from the September 15, 2006 submittal: R307-401-7; R307-401-9(b) and the portions of 9(c) that reference (9)(b); R307-401-12; and R307-410-5. EPA is limitedly approving and limitedly disapproving R307-410-6 from the September 15, 2006 submittal—this means EPA is approving this rule because it will strengthen the SIP but is simultaneously disapproving it because it does not fully comply with applicable requirements. EPA is not acting on the revisions to UAC R307-101-2 because the revisions have been superseded by later revisions to the rule, which EPA approved at § 52.2320(c)(67) (see 73 FR 51222). EPA is not acting on R307-401-14 through 16 because EPA previously acted on such provisions (notice of final rulemaking signed October 19, 2012).
              (i) Incorporation by reference.
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-401, Permits: New and Modified Sources, Rule R307-401-1, Purpose; Rule R307-401-2, Definitions; Rule R307-401-3, Applicability; Rule R307-401-4, General Requirements; Rule R307-401-5, Notice of Intent; Rule R307-401-6, Review Period; Rule R307-401-8, Approval Order; R307-401-9, Small Source Exemption except for R307-401-9(1)(b) and the phrase “or (b)” in R307-401-9(1)(c); Rule R307-401-10, Source Category Exemptions; Rule R307-401-11, Replacement-in-Kind Equipment; Rule R307-401-13, Plantwide Applicability Limits; Rule R307-401-17, Temporary Relocation; Rule R307-401-18, Eighteen Month Review; Rule R307-401-19, Analysis of Alternatives; and Rule R307-401-20, Relaxation of Limitations. Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-410, Permits: Emissions Impact Analysis, Rule R307-410-1, Purpose; Rule R307-410-2, Definitions; Rule R307-410-3, Use of Dispersion Models; R307-410-4, Modeling of Criteria Pollutant Impacts in Attainment Areas; and R307-410-6, Stack Heights and Dispersion Techniques. Effective June 16, 2006, as published in the Utah State Bulletin on December 1, 2005, modified on April 1, 2006, and July 15, 2006. Note: The July 15, 2006 publication contains a typographical error in the title for Rule R307-410.
              (76) On April 14, 2011 the State of Utah submitted revisions to its State Implementation Plan (SIP) that contained revised rules, submitted in their entirety, pertaining to regulation of Greenhouse Gases (GHGs) under the State's Prevention of Significant Deterioration (PSD) program.
              (i) Incorporation by reference.

              (A) Title R307 of the Utah Administrative Code (UAC), Environmental Quality, Air Quality, R307-401, Permit: New and Modified Sources, R307-401-9, Small Source Exemption, (5); and R307-405, Permits: Major Sources in Attainment or Unclassified Areas (PSD), R307-405-3, Definitions, except (2)(a), (b), (f), (5), and (6); effective January 1, 2011, as published in the Utah State Bulletin on September 15, 2010 and December 15, 2010.
              (77) On February 6, 1996, Utah submitted as a revision to its State Implementation Plan (SIP) a “Diesel Inspection and Maintenance Program,” Section XXI of the Utah SIP. EPA is disapproving the Utah Diesel Inspection and Maintenance Program as submitted on February 6, 1996. On September 20, 1999 the State of Utah submitted revisions to its SIP that revised the numbering and format of the Utah Administrative Code rules within Utah's SIP. From the September 20, 1999 submittal, EPA is approving R307-110-16, “Section IX, Control Measures for Area and Point Sources, Part G, Fluoride,” and disapproving R307-110-29, “Section XXI, Diesel Inspection and Maintenance Program,” which incorporated Utah's Diesel Inspection and Maintenance Program by reference into Utah's rules. EPA has previously acted on other provisions from the September 20, 1999 submittal.
              (i) Incorporation by reference.
              
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-110, General Requirements: State Implementation Plan, R307-110-16, Section IX, Control Measures for Area and Point Sources, Part G, Fluoride; effective September 15, 1998; as published in the Utah State Bulletin on June 1, 1998 and October 1, 1998.

              (78) On April 17, 2008 the State of Utah submitted revisions to the Utah Administrative Code (UAC) R307-401-14, Used Oil Fuel Burned for Energy Recovery. On September 15, 2006 the State of Utah submitted revisions to the UAC R307-401-15, Air Strippers and Soil Venting Projects, and R307-401-16, De minimis Emissions From Soil Aeration Projects.
              
              (i) Incorporation by Reference
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, Rule R307-401-14, Used Oil Fuel Burned for Energy Recovery. Effective February 8, 2008; as published in the Utah State Bulletin on December 1, 2007 and March 1, 2008.
              (B) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-401-15, Air Strippers and Soil Venting Projects, and R307-401-16, De minimis Emissions From Soil Aeration Projects. Effective June 16, 2006; as published in the Utah State Bulletin on December 1, 2005 and July 15, 2006.

              (79) Revisions to the Utah State Implementation Plan involving Utah Rule R307-311; Utah County: Trading of Emission Budgets for Transportation Conformity. The Utah Air Quality Board adopted this SIP revision on March 4, 2015, it became state effective on March 5, 2015, and was submitted by the Governor to EPA by a letter dated March 9, 2015.
              (i) Incorporation by reference.
              (A) Utah Rules R307, Environmental Quality, Air Quality, R307-311, Utah County: Trading of Emission Budgets for Transportation Conformity. Effective March 5, 2015, as proposed in the Utah State Bulletin on January 1, 2015 and published on April 1, 2015 as effective.

              (80) Revisions to the Utah State Implementation Plan involving Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability, and Utah Rules R307-110-1 and R307-110-31. The Utah Air Quality Board (UAQB) adopted these SIP revisions on December 5, 2012, they became state effective on December 6, 2012, and were submitted by the Governor to EPA by a letter dated January 10, 2013. In addition, revisions to the Utah State Implementation Plan involving; Section X, Vehicle Inspection and Maintenance Program, Part F, Cache County and Utah Rule R307-110-36 were submitted for Agency action. These SIP revisions were adopted by the UAQB November 6, 2013, they became State effective on November 7, 2013, and were submitted by the Governor to EPA by a letter dated January 28, 2014.
              (i) Incorporation by reference.
              (A)(1) Utah Rules R307, Environmental Quality, Air Quality, R307-110, General Requirements: State Implementation Plan, R307-110-1, Incorporation by Reference, and R307-110-31, Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability; effective December 6, 2012, as proposed in the Utah State Bulletin on October 1, 2012, and published as adopted in the Utah State Bulletin on January 1, 2013.
              (2) Section X, Vehicle Inspection and Maintenance Program, Part A, General Requirements and Applicability, adopted by the Utah Air Quality Board on December 5, 2012.
              (B)(1) Utah Rule R307, Environmental Quality, Air Quality, R307-110, General Requirements: State Implementation Plan, R307-110-36, Section X, Vehicle Inspection and Maintenance Program, Part F, Cache County; effective November 7, 2013, as proposed in the Utah State Bulletin on September 1, 2013, and published as adopted in the Utah State Bulletin on December 1, 2013.
              (2) Section X, Vehicle Inspection and Maintenance Program Part F, Cache County, adopted by the Utah Air Quality Board on November 6, 2013.

              (81) On February 25, 2013, August 5, 2013, and March 5, 2014, the Governor submitted revisions to the Utah State Implementation Plan (SIP) rules. The February 25, 2013 submittal renumbers Interstate Transport to R307-110-37. The August 5, 2013 SIP revisions give the Director of the Division of Air Quality the authority to make regulatory decisions that were previously made by either the Air Quality Board or the Executive Secretary of the Air Quality Board. The March 5, 2014 submittal establishes a 30-day public comment period for the public notice and comment period for all actions for new or modified sources. EPA is approving these revisions.
              (i) Incorporation by reference.
              
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-110, General Requirements: State Implementation Plan, R307-110-37, Section XXIII, Interstate Transport; effective December 6, 2012, as proposed in the Utah State Bulletin on October 1, 2012, and published as effective in the Utah State Bulletin on January 1, 2013.
              (B) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-401, Permit: New and Modified Sources, R307-401-7, Public Notice; effective October 3, 2013, as proposed in the Utah State Bulletin on August 1, 2013, and published as effective in the Utah State Bulletin on November 1, 2013.
              (C) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-101, General Requirements; effective November 8, 2012, as proposed in the Utah State Bulletin on September 1, 2012, and published as effective in the Utah State Bulletin on December 1, 2012.
              (D) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-102, General Requirements: Broadly Applicable Requirements; effective November 8, 2012, as proposed in the Utah State Bulletin on September 1, 2012, and published as effective in the Utah State Bulletin on December 1, 2012.
              (E) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-307, Davis, Salt Lake, and Utah Counties: Road Salting and Sanding; effective November 8, 2012, as proposed in the Utah State Bulletin on September 1, 2012, and published as effective in the Utah State Bulletin on December 1, 2012.

              (82) On January 28, 2010, September 16, 2010, June 18, 2013, November 4, 2013 and August 29, 2014, the Governor submitted revisions to the Utah State Implementation Plan (SIP). We are approving the January 28, 2010 revisions to R307-405-2, with the exception of the proposed change to the incorporation by reference date, and approving all of the revisions to R307-102. We are approving the June 18, 2013 SIP revisions, with the exception of the non-substantive change to re-number R307-410-5(1)[(d)] to R307-410-5(1)(c)(i)(C). The August 29, 2014 submittal's newly amended rule supersedes and replaces all previous versions of submittals of R307-101-3, General Requirements, Version of Code of Federal Regulations Incorporated by Reference. EPA is approving the August 29, 2014 revisions. Previous submittals of R307-101-3 were received on January 28, 2010, September 16, 2010, April 26, 2012 and November 4, 2013. No further EPA action is required on these earlier submittals.
              (i) Incorporation by reference.
              
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-101, General Requirements, R307-101-2, Definitions; effective December 2, 2009 as proposed in the Utah State Bulletin on October 1, 2009, and published as effective in the Utah State Bulletin on January 1, 2010.
              (B) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-101, General Requirements, R307-101-3, Version of Code of Federal Regulations Incorporated by Reference; effective August 7, 2014, as proposed in the Utah State Bulletin on June 1, 2014, and published as effective in the Utah State Bulletin on September 1, 2014.
              (C) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-401, Permit: New and Modified Sources, R307-401-15, Air Strippers and Soil Venting Projects; effective February 7, 2013, as proposed in the Utah State Bulletin on December 1, 2012, and published as effective in the Utah State Bulletin on March 1, 2013.
              (D) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-405, Permits: Major Sources in Attainment or Unclassified Areas (PSD), R307-405-2, Applicability; effective February 5, 2009, as proposed in the Utah State Bulletin on November 1, 2008, and published as effective in the Utah State Bulletin on March 1, 2009.

              (83) On February 2, 2012, May 9, 2013, June 8, 2013, February 18, 2014, April 17, 2014, May 20, 2014, July 10, 2014, August 6, 2014, and December 9, 2014, the Governor submitted revisions to the Utah State Implementation Plan (SIP) rules. The EPA is approving the repeal of R307-340 and R307-342. The EPA is approving the submitted revisions and associated nonsubstantive changes to the following rules: R307-307, R307-351-2, R307-351-4, and R307-355-5. The EPA is conditionally approving the submitted revisions to the following rules: R307-101 (including nonsubstantive changes to R307-101-2), R307-312-5(2)(a), and R307-328-4(6). The EPA is approving the submitted revisions to the following rules: R307-303, R307-307, R307-312 (except R307-312-5(2)(a) which is conditionally approved), R307-328 (except R307-328-4(6) which is conditionally approved), R307-335, R307-342, R307-343, R307-344, R307-345, R307-346, R307-347, R307-348, R307-349, R307-350, R307-351 (except R307-351-2 which is approved with nonsubstantive changes), R307-352, R307-353, R307-354, R307-355 (except R307-355-5 which is approved with nonsubstantive changes), R307-356, R307-357, R307-357-4, and R307-361.
              (i) Incorporation by reference.
              
              (A) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-101, General Requirements, R307-101-2, Definitions; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012, and published as effective in the Utah State Bulletin on February 15, 2013.
              (B) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-303, Commercial Cooking; effective April 10, 2013, as proposed in the Utah State Bulletin on August 1, 2012, December 1, 2012 and March 1, 2013 and published as effective in the Utah State Bulletin on May 1, 2013.
              (C) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-328, Gasoline Transfer and Storage; effective June 7, 2011, as proposed in the Utah State Bulletin on February 1, 2011 and May 1, 2011, and published as effective in the Utah State Bulletin on June 15, 2011.
              (D) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-335, Degreasing and Solvent Cleaning Operations; effective January 1, 2013, as proposed in the Utah State Bulletin on August 1, 2012 and December 1, 2012, and published as effective in the Utah State Bulletin on January 15, 2013.
              (E)(1) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-342, Adhesives and Sealants; effective August 1, 2013, as proposed in the Utah State Bulletin on March 1, 2013 and July 1, 2013, and published as effective in the Utah State Bulletin on August 15, 2013.
              (2) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-357, Consumer Products (except R307-357-4, Standards); effective August 1, 2013, as proposed in the Utah State Bulletin on March 1, 2013 and July 1, 2013, and published as effective in the Utah State Bulletin on August 15, 2013.
              (F)(1) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-343, Emissions Standards for Wood Furniture Manufacturing Operations; effective May 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012, January 1, 2013 and April 1, 2013, and published as effective in the Utah State Bulletin on May 15, 2013.
              (2) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-353, Plastic Parts Coatings; effective May 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012, January 1, 2013 and April 1, 2013, and published as effective in the Utah State Bulletin on May 15, 2013.
              (G)(1) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-312, Aggregate Processing Operations for PM
                2.5
                Nonattainment Areas; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (2) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-344, Paper, Film and Foil Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (3) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-345, Fabric and Vinyl Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (4) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-346, Metal Furniture Surface Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (5) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-347, Large Appliance Surface Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (6) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-348, Magnet Wire Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (7) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-349, Flat Wood Panel Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (8) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-352, Metal Container, Closure and Coil Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (9) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-354, Automotive Refinishing Coatings; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (H) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-350, Miscellaneous Metal Parts and Products Coatings; effective December 3, 2013, as proposed in the Utah State Bulletin on August 1, 2013 and November 1, 2013, and published as effective in the Utah State Bulletin on January 1, 2014.
              (I) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-356, Appliance Pilot Light; effective January 1, 2013, as proposed in the Utah State Bulletin on August 15, 2012, and December 1, 2012, and published as effective in the Utah State Bulletin on January 15, 2013.
              (J) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-357, Consumer Products, R307-357-4, Consumer Products, Standards; effective May 8, 2014, as proposed in the Utah State Bulletin on April 1, 2014, and published as effective in the Utah State Bulletin on June 1, 2014.
              (K) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-361, Architectural Coatings; effective October 31, 2013, as proposed in the Utah State Bulletin on July 1, 2013 and October 1, 2013, and published as effective in the Utah State Bulletin on November 15, 2013.
              (L) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-307, Road Salting and Sanding; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (M) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-351, Graphic Arts; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              (N) Title R307 of the Utah Administrative Code, Environmental Quality, Air Quality, R307-355, Control of Emissions from Aerospace Manufacture and Rework Facilities; effective February 1, 2013, as proposed in the Utah State Bulletin on October 1, 2012 and January 1, 2013, and published as effective in the Utah State Bulletin on February 15, 2013.
              [37 FR 10898, May 31, 1972, as amended at 79 FR 27193, May 13, 2014; 81 FR 4958, 4961, Jan. 29, 2016; 81 FR 9345, Feb. 25, 2016. Redesignated and amended at 81 FR 39200, June 16, 2016]
            
            
              §§ 52.2325-52.2330
              [Reserved]
            
            
              § 52.2331
              Attainment dates for national standards.
              The attainment date for the secondary NAAQS for sulfur dioxide for Salt Lake County and portions of Tooele County is December 31, 1994.
              [61 FR 16062, Apr. 11, 1996]
            
            
              § 52.2332
              Control Strategy: Ozone.
              Determinations—EPA is determining that, as of July 18, 1995, the Salt Lake and Davis Counties ozone nonattainment area has attained the ozone standard based on air quality monitoring data from 1992, 1993, and 1994, and that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the area for so long as the area does not monitor any violations of the ozone standard. If a violation of the ozone NAAQS is monitored in the Salt Lake and Davis Counties ozone nonattainment area, these determinations shall no longer apply.
              [60 FR 36729, July 18, 1995]
            
            
              § 52.2333
              Legal authority.
              (a) The requirements of § 51.230(f) of this chapter are not met since section 26-24-16 of the Utah Code Annotated (1953), may preclude the release of emission data, as correlated with applicable emission limitations, under certain circumstances.
              [37 FR 15090, July 27, 1972, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              §§ 52.2334-52.2335
              [Reserved]
            
            
              § 52.2336
              Federal implementation plan for regional haze.
              (a) Applicability. (1) This section applies to each owner and operator of the following emissions units in the State of Utah:
              (i) PacifiCorp Hunter Plant Units 1 and 2; and
              (ii) PacifiCorp Huntington Plant Units 1 and 2.
              (2) [Reserved]
              (b) Definitions. Terms not defined in this paragraph (b) shall have the meaning given them in the Clean Air Act or EPA's regulations implementing the Clean Air Act. For purposes of this section:
              (1) BART means Best Available Retrofit Technology.
              (2) BART unit means any unit subject to a Regional Haze emission limit in Table 1 of this section.
              (3) Continuous emission monitoring system or CEMS means the equipment required by this section to sample, analyze, measure, and provide, by means of readings recorded at least once every 15 minutes (using an automated data acquisition and handling system (DAHS)), a permanent record of NOX emissions, diluent, or stack gas volumetric flow rate.
              (4) FIP means Federal Implementation Plan.
              (5) The term lb/MMBtu means pounds per million British thermal units of heat input to the fuel-burning unit.
              (6) NOX means nitrogen oxides.
              (7) Operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the BART unit. It is not necessary for fuel to be combusted for the entire 24-hour period.
              (8) The owner/operator means any person who owns or who operates, controls, or supervises a unit identified in paragraph (a) of this section.
              (9) Unit means any of the units identified in paragraph (a) of this section.
              (c) Emission limitations. (1) The owners/operators of emission units subject to this section shall not emit, or cause to be emitted, NOX in excess of the following limitations:
              
                Table 1 to § 52.2336—Emission limitations for BART Units
                
                  Source name/BART unit
                  NOX Emission limitation—lb/MMBtu(30-day rolling average)
                  
                
                
                  PacifiCorp Hunter Plant/Unit 1 1
                  
                  0.07
                
                
                  PacifiCorp Hunter Plant/Unit 2 1
                  
                  0.07
                
                
                  
                  PacifiCorp Huntington Plant/Unit 1 1
                  
                  0.07
                
                
                  PacifiCorp Huntington Plant/Unit 2 1
                  
                  0.07
                
                

                  1 The owners and operators of PacifiCorp Hunter Units 1 and 2 and Huntington Units 1 and 2, shall comply with the NOX emission limit for BART of 0.07 lb/MMBtu and other requirements of this section by August 4, 2021.
              
              (2) These emission limitations shall apply at all times, including startups, shutdowns, emergencies, and malfunctions.
              (d) Compliance date. (1) The owners and operators of PacifiCorp Hunter Units 1 and 2 shall comply with the NOX emission limitation of 0.07 lb/MMBtu and other requirements of this section by August 4, 2021. The owners and operators of PacifiCorp Huntington Units 1 and 2 shall comply with the NOX emission limitation of 0.07 lb/MMBtu and other requirements of this section by August 4, 2021.
              (2) [Reserved]
              (e) Compliance determinations for NOX. (1) For all BART units:
              (i) CEMS. At all times after the earliest compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate, and operate a CEMS, in full compliance with the requirements found at 40 CFR part 75, to accurately measure NOX, diluent, and stack gas volumetric flow rate from each unit. The CEMS shall be used to determine compliance with the emission limitations in paragraph (c) of this section for each unit.
              (ii) Method. (A) For any hour in which fuel is combusted in a unit, the owner/operator of each unit shall calculate the hourly average NOX emission rate in lb/MMBtu at the CEMS in accordance with the requirements of 40 CFR part 75. At the end of each operating day, the owner/operator shall calculate and record a new 30-day rolling average emission rate in lb/MMBtu from the arithmetic average of all valid hourly emission rates from the CEMS for the current operating day and the previous 29 successive operating days.
              (B) An hourly average NOX emission rate in lb/MMBtu is valid only if the minimum number of data points, as specified in 40 CFR part 75, is acquired by both the pollutant concentration monitor (NOX) and the diluent monitor (O2 or CO2).
              (C) Data reported to meet the requirements of this section shall not include data substituted using the missing data substitution procedures of subpart D of 40 CFR part 75, nor shall the data have been bias adjusted according to the procedures of 40 CFR part 75.
              (2) [Reserved]
              (f) Recordkeeping. The owner/operator shall maintain the following records for at least five years:
              (1) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (2) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 75.
              (3) Records of all major maintenance activities conducted on emission units, air pollution control equipment, and CEMS.
              (4) Any other CEMS records required by 40 CFR part 75.
              (g) Reporting. All reports under this section shall be submitted to the Director, Office of Enforcement, Compliance and Environmental Justice, U.S. Environmental Protection Agency, Region 8, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, Colorado 80202-1129.

              (1) The owner/operator of each unit shall submit quarterly excess emissions reports for NOX BART units no later than the 30th day following the end of each calendar quarter. Excess emissions means emissions that exceed the emissions limits specified in paragraph (c) of this section. The reports shall include the magnitude, date(s), and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              
              (2) The owner/operator of each unit shall submit quarterly CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, and any CEMS repairs or adjustments. The owner/operator of each unit shall also submit results of any CEMS performance tests required by 40 CFR part 75.
              (3) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, such information shall be stated in the quarterly reports required by paragraphs (g)(1) and (2) of this section.
              (h) Notifications. (1) The owner/operator shall promptly submit notification of commencement of construction of any equipment which is being constructed to comply with the NOX emission limits in paragraph (c) of this section.
              (2) The owner/operator shall promptly submit semi-annual progress reports on construction of any such equipment.
              (3) The owner/operator shall promptly submit notification of initial startup of any such equipment.
              (i) Equipment operation. At all times, the owner/operator shall maintain each unit, including associated air pollution control equipment, in a manner consistent with good air pollution control practices for minimizing emissions.
              (j) Credible evidence. Nothing in this section shall preclude the use, including the exclusive use, of any credible evidence or information, relevant to whether a source would have been in compliance with requirements of this section if the appropriate performance or compliance test procedures or method had been performed.
              [81 FR 43923, July 5, 2016]
            
            
              §§ 52.2337-52.2345
              [Reserved]
            
            
              § 52.2346
              Significant deterioration of air quality.
              (a) The Utah plan, as submitted, is approved as meeting the requirements of Part C, Title I, of the Clean Air Act, except that it does not apply to sources proposing to construct on Indian Reservations.
              (b) Regulation for prevention of significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the Utah State implementation plan and are applicable to proposed major stationary sources or major modifications to be located on Indian Reservations.

              (c) The State of Utah has clarified the generalized language contained in the Utah Air Conservation Regulations on the use of the “Guidelines on Air Quality Models.” In a letter to Douglas M. Skie, EPA, dated May 26, 1989, F. Burnell Cordner, Director of the Bureau of Air Quality, stated:
              
              
                * * * The language in section 3.7 of the Utah Air Conservation Regulations on the use of “Guidelines on Air Quality Models” means that all PSD permit reviews will comply with the use of the “Guideline on Air Quality Models (Revised)”, EPA 450/2-78-027R, and any future supplements approved by EPA.
              

              (d) On March 14, 2012 the State of Utah submitted revisions to the State Implementation Plan that incorporated the required elements of the 2008 PM2.5 NSR Implementation Rule and the 2010 PM2.5 Increment Rule. The following provisions are approved into the State Implementation Plan.
              (1) Major source baseline date means:
              (i) In the case of PM10 and sulfur dioxide, January 6, 1975;
              (ii) In the case of nitrogen dioxide, February 8, 1988; and
              (iii) In the case of PM2.5, October 20, 2010.
              (2) Minor source baseline date means the earliest date after the trigger date on which a major stationary source or a major modification subject to 40 CFR 52.21 or to regulations approved pursuant to 40 CFR 51.166 submits a complete application under the relevant regulations. The trigger date is:
              (i) In the case of PM10 and sulfur dioxide, August 7, 1977;
              (ii) In the case of nitrogen dioxide, February 8, 1988; and
              (iii) In the case of PM2.5, October 20, 2011.

              (3) The baseline date is established for each pollutant for which increments or other equivalent measures have been established if:
              
              (i) The area in which the proposed source or modification would construct is designated as attainment or unclassifiable under section 107(d)(1)(A)(ii) or (iii) of the Act for the pollutant on the date of its complete application under 40 CFR 52.21 or under regulations approved pursuant to 40 CFR 51.166; and
              (ii) In the case of a major stationary source, the pollutant would be emitted in significant amounts, or in the case of a major modification, there would be a significant net emissions increase of the pollutant.
              (4) Baseline area means any intrastate area (and every part thereof) designated as attainment or unclassifiable under section 107(d)(1)(A)(ii) or (iii) of the Act in which the major source or major modification establishing the minor source baseline date would construct or would have an air quality impact for the pollutant for which the baseline date is established, as follows: equal to or greater than 1 µg/m3 (annual average) for SO2, NO2, or PM10; or equal or greater than 0.3 µg/m3 (annual average) for PM2.5.
              (5) Area redesignations under section 107(d)(1)(A)(ii) or (iii) of the Act cannot intersect or be smaller than the area of impact of any major stationary source or major modification which:
              (i) Establishes a minor source baseline date; or
              (ii) Is subject to 40 CFR 52.21 or [Utah Administrative Code (UAC)] R307-405 and would be constructed in the same state as the state proposing the redesignation.
              (6) Significant means, in reference to a net emissions increase or the potential of a source to emit any of the following pollutants, a rate of emissions that would equal or exceed any of the following rates:
              (i) Carbon monoxide: 100 tons per year (tpy).
              (ii) Nitrogen oxides: 40 tpy.
              (iii) Sulfur dioxide: 40 tpy.
              (iv) Particulate matter: 25 tpy of particulate matter emissions.
              (v) PM10: 15 tpy.
              (vi) PM2.5: 10 tpy of direct PM2.5 emissions; 40 tpy of sulfur dioxide emissions; 40 tpy of nitrogen oxide emissions unless demonstrated not to be a PM2.5 precursor under 40 CFR 52.21(b)(50).
              (vii) Ozone: 40 tpy of volatile organic compounds or nitrogen oxides.
              (viii) Lead: 0.6 tpy.
              (ix) Fluorides: 3 tpy.
              (x) Sulfuric acid mist: 7 tpy.
              (xi) Hydrogen sulfide (H2S): 10 tpy.
              (xii) Total reduced sulfur (including H2S): 10 tpy.
              (xiii) Reduced sulfur compounds (including H2S): 10 tpy.
              (xiv) Municipal waste combustor organics (measured as total tetra-through octa-chlorinated diebenzo-p-dioxins and dibenzofurans): 3.2 × 10M6 megagrams per year (3.5 × 10M6 tons per year).
              (xv) Municipal waste combustor metals (measured as particulate matter): 14 megagrams per year (15 tons per year).
              (xvi) Municipal waste combustor acid gases (measured as sulfur dioxide and hydrogen chloride): 36 megagrams per year (40 tons per year).
              (xvii) Municipal solid waste landfills emissions (measured as nonmethane organic compounds): 45 megagrams per year (50 tons per year).
              (7) Regulated NSR pollutant, for purposes of this section means the following:
              (i) Any pollutant for which a national ambient air quality standard has been promulgated and any pollutant identified under 40 CFR 52.21(b)(50)(i) as a constituent or precursor for such pollutant. Precursors identified by the EPA Administrator for purposes of NSR are the following:
              (A) Volatile organic compounds and nitrogen oxides are precursors to ozone in all attainment and unclassifiable areas.
              (B) Sulfur dioxide is a precursor to PM2.5 in all attainment and unclassifiable areas.

              (C) Nitrogen oxides are presumed to be precursors to PM2.5 in all attainment and unclassifiable areas, unless the State demonstrates to the EPA Administrator's satisfaction or EPA demonstrates that emissions of nitrogen oxides from sources in a specific area are not a significant contributor to that area's ambient PM2.5 concentrations.
              

              (D) Volatile organic compounds are presumed not to be precursors to PM2.5 in any attainment or unclassifiable area, unless the State demonstrates to the EPA Administrator's satisfaction or EPA demonstrates that emissions of volatile organic compounds from sources in a specific area are a significant contributor to that area's ambient PM2.5 concentrations.
              (ii) Any pollutant that is subject to any standard promulgated under section 111 of the Act;
              (iii) Any Class I or II substance subject to a standard promulgated under or established by title VI of the Act;
              (iv) Any pollutant that otherwise is subject to regulation under the Act.

              (v) Notwithstanding 40 CFR 52.21(b)(50)(i) through (iv), the term regulated NSR pollutant shall not include any or all hazardous air pollutant either listed in section 112 of the Act, or added to the list pursuant to section 112(b)(2) of the Act, and which have not been delisted pursuant to section 122(b)(3) of the Act, unless the listed hazardous air pollutant is also regulated as a constituent or precursor of a general pollutant listed under section 108 of the Act.
              (vi) Participate matter (PM) emissions, PM2.5 emissions and PM10 emissions shall include gaseous emissions from a source or activity which condense to form particulate matter at ambient temperatures. On or after January 1, 2011 (or any earlier date established in the upcoming rulemaking codifying test methods), such condensable particulate matter shall be accounted for in applicability determinations and in establishing emissions limitations for PM, PM2.5 and PM10 in PSD permits. Compliance with emissions limitations for PM, PM2.5 and PM10 issued prior to this date shall not be based on condensable particular matter unless required by the terms and conditions of the permit or the applicable implementation plan. Applicability determinations made prior to this date without accounting for condensable particular matter shall not be considered in violation of this section unless the applicable implementation plan required condensable particular matter to be included.
              (8) Ambient air increments. (i) In areas designated as Class I, II, or III, increases in pollutant concentration over the baseline concentration shall be limited to the following:
              
                
                  Pollutant
                  Maximum allowable increase(micrograms per cubic meter)
                  
                
                
                  
                    Class I Area
                  
                
                
                  PM2.5:
                
                
                  Annual arithmetic mean
                  1
                
                
                  24-hr maximum
                  2
                
                
                  PM10:
                
                
                  Annual arithmetic mean
                  4
                
                
                  24-hr maximum
                  8
                
                
                  Sulfur dioxide:
                
                
                  Annual arithmetic mean
                  2
                
                
                  24-hr maximum
                  5
                
                
                  3-hr maximum
                  25
                
                
                  Nitrogen dioxide Annual arithmetic mean
                  2.5
                
                
                  
                    Class II Area
                  
                
                
                  PM2.5:
                
                
                  Annual arithmetic mean
                  4
                
                
                  24-hr maximum
                  9
                
                
                  PM10:
                
                
                  Annual arithmetic mean
                  17
                
                
                  24-hr maximum
                  30
                
                
                  Sulfur dioxide:
                
                
                  Annual arithmetic mean
                  20
                
                
                  24-hr maximum
                  91
                
                
                  3-hr maximum
                  512
                
                
                  Nitrogen dioxide Annual arithmetic mean
                  25
                
                
                  
                    Class III Area
                  
                
                
                  PM2.5:
                
                
                  Annual arithmetic mean
                  8
                
                
                  24-hr maximum
                  18
                
                
                  PM10:
                
                
                  Annual arithmetic mean
                  34
                
                
                  24-hr maximum
                  60
                
                
                  Sulfur dioxide:
                
                
                  Annual arithmetic mean
                  40
                
                
                  24-hr maximum
                  182
                
                
                  3-hr maximum
                  700
                
                
                  Nitrogen dioxide Annual arithmetic mean
                  50
                
              
              (ii) For any period other than an annual period the applicable maximum allowable increase may be exceeded during one such period per year at any one location.
              [47 FR 6428, Feb. 12, 1982, as amended at 54 FR 27881, July 3, 1989; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 78 FR 63886, Oct. 25, 2013]
            
            
              § 52.2347
              Stack height regulations.

              The State of Utah has committed to revise its stack height regulations should EPA complete rulemaking to respond to the decision in NRDC v. Thomas, 838 F. 2d 1224 (D.C. Cir. 1988). In a letter to Douglas M. Skie, EPA, dated May 27, 1988, F. Burnell Cordner, Director, Bureau of Air Quality, stated:
              
              
                * * * We are submitting this letter to allow EPA to continue to process our current SIP submittal with the understanding that if the EPA's response to the NRDC remand modifies the July 8, 1985 regulations, the EPA will notify the State of the rules that must be changed to comply with the EPA's modified requirements. The State of Utah agrees to process appropriate changes.
              
              [54 FR 24341, June 7, 1989]
            
            
              § 52.2348
              National Highway Systems Designation Act Motor Vehicle Inspection and Maintenance (I/M) Programs.
              (a) On March 15, 1996 the Governor of Utah submitted a revised I/M program for Utah County which included a credit claim, a basis in fact for the credit claimed, a description of the County's program, draft County ordinances, and authorizing legislation for the program. Approval is granted on an interim basis for a period of 18 months, under the authority of section 348 of the National Highway Systems Designation Act of 1995. If Utah County fails to start its program by November 15, 1997 at the latest, this approval will convert to a disapproval after EPA sends a letter to the State. At the end of the eighteen month period, the approval will lapse. At that time, EPA must take final rulemaking action upon the State's SIP, under the authority of section 110 of the Clean Air Act. Final action on the State/County's plan will be taken following EPA's review of the State/County's credit evaluation and final regulations (State and County) as submitted to EPA.
              (b) On May 20, 1999, the State of Utah submitted an evaluation of the Utah County inspection and maintenance program. On December 7, 2001, the Governor of Utah submitted Rule R307-110-34 and Section X, Vehicle Inspection and Maintenance Program, Part D, Utah County. These submittals satisfy the interim approval requirements specified under section 348 of the National Highway Systems Designation Act of 1995 (62 FR 31351, 63 FR 414). Under the authority of section 110 of the Clean Air Act, EPA is removing the interim status of Utah County's improved inspection and maintenance program and granting Utah County full final approval of their improved inspection and maintenance program.
              [62 FR 31351, June 9, 1997, as amended at 67 FR 57748, Sept. 12, 2002]
            
            
              § 52.2350
              Emission inventories.
              (a) The Governor of the State of Utah submitted the 1990 base year emission inventory of ozone precursors, which are volatile organic compounds, nitrogen oxides, and carbon monoxide, for the Salt Lake and Davis Counties ozone nonattainment area on January 13, 1995, as a revision to the State Implementation Plan (SIP). This inventory addresses emissions from point, area, non-road, on-road mobile, and biogenic sources. This Governor's submittal was followed by the submittal of corrections to the inventory, on April 20, 1995, from Russell Roberts, Director, Division of Air Quality, Utah Department of Environmental Quality. The ozone maintenance plan for Salt Lake and Davis Counties that the Governor submitted on February 19, 1997, incorporates by reference the corrected 1990 base year ozone emission inventory as background material. The 1990 ozone base year emission inventory requirement of section 182(a)(1) of the Clean Air Act, as amended in 1990, has been satisfied for the Salt Lake and Davis Counties area.
              (b) On November 12, 1997, the Governor of Utah submitted the 1993 Carbon Monoxide Periodic Emission Inventories for Ogden City and Utah County as revisions to the Utah State Implementation Plan. These inventories address carbon monoxide emissions from stationary point, area, non-road, and on-road mobile sources.
              (c) On June 14, 1999, the Governor of Utah submitted the 1996 Carbon Monoxide Periodic Emission Inventory for Utah County as a revision to the Utah State Implementation Plan. The inventory addresses carbon monoxide emissions from stationary point, area, non-road mobile, and on-road mobile sources.
              [62 FR 38217, July 17, 1997, as amended at 63 FR 18124, Apr. 14, 1998; 65 FR 63548, Oct. 24, 2000]
            
            
              
              § 52.2351
              Area-wide nitrogen oxides (NOX) exemption.

              On May 2, 1997, Ursula Trueman, Director, Division of Air Quality, Utah Department of Environmental Quality, submitted, on behalf of the State of Utah and pursuant to section 182(f)(2)(A) of the Clean Air Act as amended in 1990, a section 182(f)(2) NOX Reasonably Available Control Technology (RACT) exemption request for major stationary sources of NOX in the Salt Lake and Davis Counties ozone nonattainment area other than the Pacificorp Gadsby and Kennecott Utah Copper Utah Power Plants. The exemption request was based on ambient air quality monitoring data which demonstrated that the ozone National Ambient Air Quality Standard (NAAQS) had been attained in the Salt Lake and Davis Counties ozone nonattainment area for the years 1990 through 1996. EPA approved this NOX RACT exemption request on July 2, 1997.
              [62 FR 38217, July 17, 1997]
            
            
              § 52.2352
              Change to approved plan.
              (a) Utah Air Conservation Regulation R307-18-1, New Source Performance Standards, is removed from the approved plan. On June 10, 2002, we issued a letter delegating responsibility for all sources located, or to be located, in the State of Utah subject to the NSPS in 40 CFR part 60. See the table in 40 CFR 60.4 for the status of NSPS delegated to the state of Utah.
              (b) Utah Administrative Code (UAC) rule R307-1-8, Asbestos Work Practices, Contractor Certification, AHERA Accreditation and AHERA Implementation, is removed from Utah's approved State Implementation Plan (SIP). This rule language pertains to the regulation of asbestos and is generally not related to attainment of the National Ambient Air Quality Standards (NAAQS) and therefore it is not appropriate to be in Utah's SIP.
              (c) Utah Administrative Code (UAC) rule R307-1-4.12, National Emission Standards for Hazardous Air Pollutants (NESHAPs), is removed from Utah's approved State Implementation Plan (SIP). Utah has delegation of authority for NESHAPs in 40 CFR part 61 (49 FR 36368), pursuant to 110(k)(6) of the Act.
              (d) Utah Administrative Code (UAC) rule R307-1-6, Eligibility of Pollution Control Expenditures for Sales Tax Exemption, is removed from Utah's approved State Implementation Plan (SIP). This rule language pertains to State Sales Tax Exemptions for Pollution Control Expenditures and is not generally related to attainment of the National Ambient Air Quality Standards (NAAQS) and is therefore not appropriate to be in Utah's SIP.
              (e) Utah Administrative Code (UAC) rule R307-102-3, Administrative Procedures and Hearings, and R307-414-3, Request for Review, are removed from Utah's approved State Implementation Plan (SIP). These provisions are not required by the CAA and are, therefore, not required to be in Utah's SIP. These provisions were last approved in 40 CFR 52.2320(c)(59)(i)(A).
              (f) Utah Administrative Code (UAC) rule R307-1-4.06, Continuous Emission Monitoring Systems Program (CEMSP), is removed from Utah's approved State Implementation Plan (SIP). This rule has been superseded and replaced by rule R307-170, Continuous Emission Monitoring Program.
              [67 FR 59000, Sept. 19, 2002, as amended at 71 FR 7682, Feb. 14, 2006; 72 FR 4645, Feb. 1, 2007; 72 FR 19385, Apr. 18, 2007]
            
            
              § 52.2353
              Control strategy: Carbon monoxide.
              Determination. EPA has determined that the Provo carbon monoxide “moderate” nonattainment area attained the carbon monoxide national ambient air quality standard by December 31, 1995. This determination is based on air quality monitoring data from 1994 and 1995.
              [67 FR 59168, Sept. 20, 2002]
            
            
              § 52.2354
              Interstate transport.

              (a) CAA Section 110(a)(2)(D)(i) requirements for the 1997 8-hour ozone and PM2.5 standards. Section XXIII, Interstate Transport, of the Utah SIP submitted by the Utah Governor on March 22, 2007, satisfies the requirements of the Clean Air Act Section 110(a)(2)(D)(i) for the 8-hour ozone and PM2.5 NAAQS promulgated by EPA in July 1997. Section XXIII, Interstate Transport, was adopted by the UAQB on February 9, 2007. The March 22, 2007 Governor's letter included as an attachment a set of replacement pages for the Interstate Transport text. The new pages reflect correctly that the Interstate Transport declaration is under Section XXIII of the Utah SIP and not under Section XXII as incorrectly indicated in the pages submitted with the Administrative Documentation for the adoption of this SIP section.

              (b) Addition to the Utah State Implementation Plan regarding the 2008 Pb Standard for CAA section 110(a)(2)(D)(i) prongs 1, 2 and 4, submitted to EPA on January 19, 2012, and addition to the Utah SIP regarding the 2010 SO2 Standard for CAA section 110(a)(2)(D)(i) prong 4, submitted to EPA on June 2, 2013.
              (c) Addition to the Utah State Implementation Plan regarding the 2008 ozone Standard for CAA section 110(a)(2)(D)(i)(I) prong 1 submitted to EPA on January 31, 2013 and supplemented on December 22, 2015.

              (d) Addition to the Utah State Implementation Plan regarding the 2010 NO2, 2010 SO2, and 2012 PM2.5 Standards for Clean Air Act section 110(a)(2)(D)(i)(I) prongs 1 and 2, submitted to EPA on January 31, 2013, June 2, 2013, December 22, 2015, and May 8, 2018.
              [73 FR 16547, Mar. 28, 2008, as amended at 81 FR 71997, Oct. 19, 2016; 82 FR 9158, Feb. 3, 2017; 84 FR 47895, Sept. 11, 2019]
            
            
              § 52.2355
              Section 110(a)(2) infrastructure requirements.
              (a) On December 3, 2007 Jon L. Huntsman, Jr., Governor, State of Utah, submitted a certification letter which provides the State of Utah's SIP provisions which meet the requirements of CAA Section 110(a)(1) and (2) relevant to the 1997 Ozone NAAQS. On December 21, 2009 M. Cheryl Heying, Director, Utah Division of Air Quality, Department of Environmental Quality for the State of Utah, submitted supporting documentation which provides the State of Utah's SIP provisions which meet the requirements of CAA Section 110(a)(1) and (2) relevant to the 1997 Ozone NAAQS.

              (b) On December 3, 2007, Jon L. Huntsman, Jr. Governor, State of Utah, provided a submission to meet the infrastructure requirements for the State of Utah for the 1997 PM2.5 NAAQS. On April 17, 2008, M. Cheryl Heying, Director, Utah Department of Environmental Quality, provided a second submission to meet the infrastructure requirements for the State of Utah for the 1997 PM2.5 NAAQS. On September 21, 2010, M. Cheryl Heying, Director, Utah Department of Environmental Quality, provided a submission to meet the infrastructure requirements for the State of Utah for the 2006 PM2.5 NAAQS. The State's Infrastructure SIP is approved with respect to the 1997 and 2006 PM2.5 NAAQS with respect to CAA section 110(a)(1) and the following elements of section 110(a)(2): (A), (B), (C) with respect to PSD and minor NSR requirements, (D)(i)(II) with respect to PSD requirements, (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M).

              (c) Gary R. Herbert, Governor, State of Utah, provided submissions to meet the infrastructure requirements for the State of Utah for the 1997 PM2.5 NAAQS on December 3, 2007; 2006 PM2.5 NAAQS on September 21, 2010; 2008 Pb NAAQS on January 19, 2012; 2008 ozone NAAQS on January 31, 2013; 2010 NO2 NAAQS on January 31, 2013; 2010 SO2 NAAQS on June 2, 2013; and 2012 PM2.5 on December 4, 2015. The State's Infrastructure SIP is approved with respect to the 1997 and 2006 PM2.5 NAAQS with respect to CAA Section 110(a)(1) and element (D)(ii) of Section 110(a)(2). The State's Infrastructure SIP is approved with respect to the 2008 ozone NAAQS with respect to CAA Section 110(a)(1) and the following elements of Section 110(a)(2): (A), (B), (C), (D)(i)(II) prong 3, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M). The State's Infrastructure SIP is approved with respect to the 2008 Pb, 2010 SO2, 2010 NO2, and 2012 PM2.5 NAAQS with respect to CAA Section 110(a)(1) and the following elements of Section 110(a)(2): (A), (C), (D)(i)(II) prong 3, (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).

              (d) The Utah Department of Environmental Quality submitted certification of Utah's infrastructure SIP for the 2008 Pb NAAQS on January 19, 2012; 2010 NO2 NAAQS on January 31, 2013; 2010 SO2 NAAQS on June 2, 2013; and 2012 PM2.5 on December 4, 2015. Utah's infrastructure certifications demonstrate how the State, where applicable, has plans in place that meet the requirements of section 110 for the 2008 Pb, 2010 NO2, 2010 SO2 and 2012 PM2.5 NAAQS. The State's Infrastructure SIP for 2008 Pb, 2010 NO2, 2010 SO2 and 2012 PM2.5 NAAQS is approved with respect to 110(a)(2)(B).
              [76 FR 43905, July 22, 2011, as amended at 78 FR 63887, Oct. 25, 2013; 81 FR 50628, Aug. 2, 2016; 83 FR 47567, Sept. 22, 2018]
            
          
          
            Subpart UU—Vermont
            
              § 52.2370
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for Vermont under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraph (c) and (d) of this section with an EPA approval date prior to February10, 2006, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after February 10, 2006, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 1 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the State Implementation Plan as of February 10, 2006.

              (3) Copies of the materials incorporated by reference may be inspected at the New England Regional Office of EPA at 5 Post Office Square—Suite 100, Boston, MA 02109-3912; the EPA, Air and Radiation Docket and Information Center, Air Docket (Mail Code 6102T), Room B-108, 1301 Constitution Avenue, NW., Washington, DC 20460 and the National Archives and Records Administration. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                EPA-Approved Vermont Regulations
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Chapter 5—Air Pollution Control
                  
                
                
                  
                    Subchapter I. Definitions
                  
                
                
                  Section 5-101
                  Definitions
                  12/15/16
                  3/19/18, 83 FR 11885
                  Approving revisions made to definition for “significant” to include emissions of ozone precursors.
                
                
                  
                    Subchapter II. Prohibitions
                  
                
                
                  Section 5-201
                  Open burning prohibited
                  07/22/98
                  4/22/98, 63 FR 19825
                
                
                  Section 5-202
                  Permissible open burning
                  1/25/78
                  12/21/78, 43 FR 59496
                
                
                  Section 5-203
                  Procedures for local authorities to burn natural wood
                  1/25/78
                  12/21/78, 43 FR 59496
                
                
                  Section 5-211
                  Prohibition of visible air contaminants
                  8/12/78
                  4/16/82, 47 FR 16331
                  Except Section 5-211(3).
                
                
                  Section 5-221
                  Prohibition of potentially polluting materials in fuel
                  10/14/2011
                  5/22/2012, 77 FR 30212
                  Approve revised Section 5-221(1).
                
                
                  
                  Section 5-231
                  Prohibition of particular matter
                  12/15/16
                  3/19/18, 83 FR 11885
                  Approving revisions to prohibit a process and other specified operations without taking reasonable precautions to prevent particulate matter from becoming airborne, and updating terminology for consistency with industry practice.
                
                
                  Section 5-241
                  Prohibition of nuisance and odor
                  1/25/78
                  12/21/78, 43 FR 59496
                
                
                  Section 5-251
                  Control of nitrogen oxides emissions
                  2/8/2011
                  8/1/2016, 81 FR 50347
                  Revised the applicability section.
                
                
                  Section 5-252
                  Control of sulfur dioxide emissions
                  2/8/2011
                  8/1/2016, 81 FR 50347
                  Revised the applicability section.
                
                
                  Section 5-253.16
                  Wood Furniture Manufacturing
                  12/15/16
                  3/19/18, 83 FR 11885
                  Approving revisions for consistency with underlying federal regulations.
                
                
                  Section 5-253.2
                  Bulk Gasoline Terminals
                  12/29/14
                  4/20/16, 81 FR 23167
                
                
                  Section 5-253.3
                  Bulk Gasoline Plants
                  12/29/14
                  4/20/16, 81 FR 23167
                
                
                  Section 5-253.4
                  Gasoline tank trucks
                  10/29/92
                  4/22/98, 63 FR 19825
                
                
                  Section 5-253.5
                  Stage I Vapor Recovery Controls at Gasoline Dispensing Facilities
                  12/29/14
                  4/20/16, 81 FR 23167
                
                
                  Section 5-253.8
                  Industrial Adhesives
                  9/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Section 5-253.9
                  Offset Lithographic and Letterpress Printing
                  9/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Section 5-253.10
                  Paper coating
                  10/29/92
                  4/22/98, 63 FR 19825
                
                
                  Section 5-253.12
                  Coating of Flat Wood Paneling
                  9/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Section 5-253.13
                  Coating of Miscellaneous Metal and Plastic Parts
                  9/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Section 5-253.14
                  Solvent metal cleaning
                  7/29/93
                  4/22/98, 63 FR 19825
                
                
                  Section 5-253.15
                  Cutback and emulsified asphalt
                  8/2/94
                  4/22/98, 63 FR 19825
                
                
                  Section 5-253.16
                  Wood Furniture Manufacturing
                  3/1/04
                  7/19/2011, 76 FR 42560
                  Adopted regulation establishing wood furniture manufacturing requirements.
                
                
                  Section 5-253.17
                  Industrial Solvent Cleaning
                  9/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Section 5-253.20
                  Other sources that emit volatile organic compounds
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Removed the exemption for surface coating of wood.
                
                
                  Section 5-261
                  Control of hazardous air contaminants
                  11/03/81
                  02/10/82, 47 FR 6014.
                
                
                  
                    Subchapter III. Ambient Air Quality Standards
                  
                
                
                  Section 5-301
                  Scope
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  The air quality standard for sulfates is not part of the SIP.
                
                
                  Section 5-302
                  Sulfur oxides (sulfur dioxide)
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Revision addresses the SO2 NAAQS adopted in 2010.
                
                
                  Section 5-303
                  Reserved
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  The secondary standard for SO2 is now contained in Section 5-302.
                
                
                  Section 5-304
                  Particulate matter PM2.5
                  
                  7/5/2014
                  8/1/2016, 81 FR 50347

                  New section addresses the 2006 primary and secondary 24-hr standard and the 2013 primary annual standard for the PM2.5 NAAQS.
                
                
                  
                  Section 5-306
                  Particulate matter PM10
                  
                  7/5/2014
                  8/1/2016, 81 FR 50347

                  Removed the annual standard to be consistent with the 2006 PM10 NAAQS.
                
                
                  Section 5-307
                  Carbon monoxide
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Clarified language to be consistent with EPA.
                
                
                  Section 5-308
                  Ozone
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Revision addresses the Ozone NAAQS adopted in 2008.
                
                
                  Section 5-309
                  Nitrogen Dioxide
                  7/5/2014
                  /8/1/16, 81 FR 50347
                  Revision addresses the NO2 NAAQS adopted in 2010.
                
                
                  Section 5-310
                  Lead
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Revision addresses the Lead NAAQS adopted in 2008.
                
                
                  
                    Subchapter IV. Operations and Procedures
                  
                
                
                  Section 5-401
                  Classification of air contaminant sources
                  2/8/2011
                  8/1/2016, 81 FR 50347
                  Amended the source category for asphalt batch plants.
                
                
                  Section 5-402
                  Written reports when requested
                  2/8/2011
                  8/1/2016, 81 FR 50347
                
                
                  Section 5-403
                  Circumvention
                  12/10/72
                  05/31/72, 37 FR 10842
                
                
                  Section 5-404
                  Methods for sampling and testing of sources
                  12/15/16
                  3/19/18, 83 FR 11885
                  Approving revisions to provide required methods that must be followed when conducting a stack test.
                
                
                  Section 5-405
                  Required air monitoring
                  03/24/79
                  02/19/80, 45 FR 10775
                
                
                  Section 5-406
                  Required air modeling
                  7/5/2014
                  8/1/2016, 81 FR 50347
                  Clarified air dispersion modeling must be done in accordance with 40 CFR part 51, Appendix W.
                
                
                  
                    Subchapter V. Review of New Air Contaminant Sources
                  
                
                
                  Section 5-501
                  Review of construction or modification of air contaminant sources
                  December 15, 2016
                  3/19/18, 83 FR 11885
                  Approving revisions to Section 5-501(9) to clarify applicability of local, state, or federal law.
                
                
                  Section 5-502
                  Major stationary sources and major modifications
                  12/15/16
                  3/19/18, 83 FR 11885
                  Approving revisions to Section 5-502(4)(c) and 5-502(5)(a) and (b) to provide process for PSD increment review demonstration and to determine increment; Approving revisions to Section 5-502(9) to provide requirement for alternative site analysis if: A source is major for ozone and/or major for precursors to ozone; or (2) a source or modification that is major is proposed to be constructed in a nonattainment area.
                
                
                  
                    Subchapter VII. Motor Vehicle Emissions
                  
                
                
                  Section 5-701
                  Removal of control devices
                  03/24/79
                  02/19/80, 45 FR 10775
                
                
                  
                  Section 5-702
                  Excessive smoke emissions from motor vehicles
                  03/24/79
                  02/19/80, 45 FR 10775
                
                
                  Section 5-801
                  Effective date
                  03/24/79
                  1/30/80, 45 FR 6781
                
                
                  
                    Tables
                  
                
                
                  Table 1
                  Table 1—Process weight standards
                  1/25/78
                  12/21/78, 43 FR 59496
                
                
                  Table 2
                  Table 2—PSD increments
                  7/5/2014
                  9/14/2016, 81 FR 63104
                  Added increment thresholds for PM2.5.
                
                
                  Table 3
                  Table 3—Levels of significant impact
                  7/5/2014
                  9/14/2016, 81 FR 63104
                  Added levels for PM2.5.
                
                
                  
                    Subchapter VIII. Registration of Air Contaminant Sources
                  
                
                
                  Sections 5-801
                  Definitions
                  4/20/88
                  1/10/95, 60 FR 2524
                
                
                  Sections 5-802
                  Requirement for registration
                  4/20/88
                  1/10/95, 60 FR 2524
                
                
                  Section 5-803
                  Registration procedure
                  4/20/88
                  1/10/95, 60 FR 2524
                
                
                  Section 5-804
                  False or misleading information
                  4/20/88
                  1/10/95, 60 FR 2524
                
                
                  Section 5-805
                  Commencement or recommencement of operation
                  4/20/88
                  1/10/95, 60 FR 2524
                
                
                  Section 5-806
                  Transfer of Operation
                  4/20/88
                  1/10/95, 60 FR 2524
                  
                
                
                  
                    Statutes and Executive Orders
                  
                
                
                  10 V.S.A. section 554 of the Vermont Statutes
                  Powers
                  11/02/2015
                  6/27/2017, 82 FR 29007
                  Provides the Secretary of ANR with power to adopt, amend and repeal rules, implementing provisions of 10 VSA Chapter 23, Air Pollution Control.
                
                
                  10 V.S.A. section 563 of the Vermont Statutes
                  Confidential records; penalty
                  11/21/2016
                  6/27/2017, 82 FR 29007
                  Confidential records furnished to or obtained by the secretary concerning air contaminant sources are for confidential use of the secretary, with penalties for violation.
                
                
                  Vermont Executive Order 09-11
                  Executive Code of Ethics
                  11/21/2016
                  6/27/2017, 82 FR 29007
                  Prohibits VT Executive Branch appointees from taking any action in any particular matter in which he or she has either a conflict of interest or the appearance of a conflict of interest, until such time as the conflict is resolved.
                
              
              (d) EPA-approved State Source specific requirements.
              
                EPA-Approved Vermont Source Specific Requirements
                
                  Name of source
                  Permit number
                  Stateeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  Isovolta Inc. (Formerly U.S. Samica, Inc.) Operating Permit RACT provisions
                  AOP-14-037
                  9/30/2017
                  11/26/2019, 84 FR 65011
                
                
                  
                  Killington/Pico Ski Resort Partners, LLC. Operating Permit RACT provisions
                  AOP-14-003
                  2/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Okemo Limited Liability Company Operating Permit RACT provisions
                  AOP-14-034
                  2/15/2018
                  11/26/2019, 84 FR 65011
                
                
                  Simpson Paper Company, Centennial Mill in Gilman, Vermont
                  Envrionmental Protection Regulations, Chapter 5, Air Pollution Control, Subchapter II. Section 5-251(2)
                  1/4/95
                  4/9/97, 45 FR 17084
                  Administrative orders for Simpson Paper Company, in Gilman, Vermont, adopted and effective on January 4, 1995.
                
                
                  U.S. Samaica Corporation, in Rutland, VT
                  Envrionmental Protection Regulations, Chapter 5, Air Pollution Control, Subchapter II. Section 5-253.20
                  1/4/95
                  4/9/97, 45 FR 17084
                  Administrative orders for U.S. Samaica Corporation, in Rutland, Vermont, adopted and effective on January 4, 1995.
                
              
              (e) Nonregulatory.
              
                Vermont Non-Regulatory
                
                  Name of non-regulatory SIP provision
                  Applicable geographic or nonattainment area
                  State submittal date/effective date
                  
                  EPA approval date
                  Explanation
                
                
                  Notice of public hearing
                  Statewide
                  Submitted 02/03/72
                  06/15/72, 37 FR 11914
                  (c)(1) Vermont Agency of Environmental Conservation.
                
                
                  Miscellaneous non-regulatory revisions to the plan
                  
                  Submitted 02/25/72
                  5/31/72, 37 FR 10842
                  (c)(2) Vermont Agency of Environmental Conservation.
                
                
                  Miscellaneous non-regulatory revisions to the plan
                  
                  Submitted 03/03/75
                  1/21/76, 41 FR 3085
                  (c)(4) Vermont Agency of Environmental Conservation. Deletion of Winooski sampling site for particulates and sulfur dioxide.
                
                
                  Plans to meet various requirements of the Clean Air Act, including Part C
                  
                  Submitted 03/21/79, and 11/21/79
                  1/30/80, 45 FR 6781
                  (c)(9) See Plans to attain below.
                
                
                  Attainment Plans to meet the requirements of Part D and the Clean Air Act, as amended in 1977
                  
                  Submitted 03/21/79, 11/21/79, 11/27/79, and 12/19/79
                  02/19/80, 45 FR 10775
                  (c)(10) Plans to attain. State of Vermont air quality and the implementation plan (March 1979). The secondary TSP standard for Barre City and a portion of the Champlain Valley Air Management Area, the carbon monoxide standard in the Champlain Valley Air Management Area and the ozone standard in Chittenden, Addison, and Windsor Counties. A program was also submitted for the review of construction and operation of new and modified major stationary sources of pollution in non-attainment areas. Certain miscellaneous provisions were also included.
                
                
                  A plan to provide for public, local and state involvement in federally funded air pollution control activities
                  
                  Submitted 03/28/80
                  09/09/80, 45 FR 59314
                  (c)(11) A plan to provide for public, local and state involvement in federally funded air pollution control activities.
                
                
                  
                  A plan to attain and maintain the National Ambient Air Quality Standard for lead
                  
                  Submitted 06/24/80, and 11/07/80
                  03/18/81, 45 FR 17192
                  (c)(12) A plan to attain and maintain the National Ambient Air Quality Standard for lead. A letter further explaining the state procedures for review of new major sources of lead emissions.
                
                
                  A revision to the quality monitoring network
                  
                  Submitted 3/21/79
                  10/8/80, 45 FR 66789, corrected by 03/16/81, 46 FR 16897
                  (c)(13) meets the requirements of 40 CFR part 58
                
                
                  Narrative submittal “Implementation Plan for the Protection of Visibility in the State of Vermont” and “Appendices”
                  
                  Submitted 4/15/86
                  07/17/87, 52 FR 26973
                  (c)(19) Describing procedures, notifications, and technical evaluations to fulfill the visibility protection requirements of 40 CFR part 51, subpart P.
                
                
                  State Implementation Plan narrative
                  
                  Submitted 12/07/90, and 1/10/91
                  03/05/91, 56 FR 9175
                  (c)(20) State of Vermont Air Quality Implementation Plan dated November 1990.
                
                
                  State Implementation Plan narrative
                  
                  Submitted 08/09/93
                  1/10/95, 60 FR 2524
                  (c)(21) State of Vermont Air Quality Implementation Plan dated February, 1993. To meet the emission statement requirement of the CAAA of 1990.
                
                
                  Revisions to the State Implementation Plan
                  
                  Submitted 02/03/93, 08/09/93, and 08/10/94
                  4/22/98, 63 FR 19825
                  (c)(25) State of the State Vermont: Air Quality Implementation Plan dated August 1993.
                
                
                  Revisions to the State Implementation Plan
                  
                  Submitted 08/03/98
                  07/10/00, 65 FR 42290
                  (c)(26) letter from VT Air Pollution Control Division dated July 28, 1998 stating a negative declaration for the aerospace coating operations CTG category.
                
                
                  Reasonably Available Control Technology State Implementation Plan (SIP)/certification for the 1997 8-hour Ozone National Ambient Air Quality Standard
                  Statewide
                  Submitted 11/14/2008
                  11/26/2019, 84 FR 65011
                  Certain aspects relating to Coating of Flat Wood Paneling which were conditionally approved on July 19, 2011 are now fully approved.
                
                
                  SIP narrative associated with 5-253.16 wood furniture manufacturing regulation
                  Statewide
                  Submitted 11/22/2006
                  7/19/2011 , 76 FR 42560
                
                
                  Vermont Regional Haze SIP and its supplement
                  Statewide
                  8/26/2009; supplement submitted 1/3/2012
                  5/22/2012, 77 FR 30212
                
                
                  Transport SIP for the 2008 Ozone Standard
                  Statewide
                  Submitted 11/2/2015
                  10/13/2016, 81 FR 70633
                  State submitted a transport SIP for the 2008 ozone standard which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 1997 Ozone Standard
                  Statewide
                  Submitted 4/15/2009
                  4/10/2017, 82 FR 17127
                  State submitted a transport SIP for the 1997 ozone standards which shows it does not significantly contribute to ozone nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  
                  Transport SIP for the 1997 Particulate Matter Standards
                  Statewide
                  Submitted 4/15/2009
                  4/10/2017, 82 FR 17127
                  State submitted a transport SIP for the 1997 particulate matter standards which shows it does not significantly contribute to particulate matter nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Transport SIP for the 2006 particulate matter Standards
                  Statewide
                  Submitted 05/21/2010
                  4/10/2017, 82 FR 17127
                  State submitted a transport SIP for the 2006 particulate matter standards which shows it does not significantly contribute to particulate matter nonattainment or maintenance in any other state. EPA approved this submittal as meeting the requirements of Clean Air Act Section 110(a)(2)(D)(i)(I).
                
                
                  Infrastructure SIP for 1997 PM2.5 NAAQS
                  Statewide
                  02/18/2009
                  6/27/2017, 82 FR 29007
                  Approved submittal, except for certain aspects relating to PSD which were conditionally approved.
                
                
                  Infrastructure SIP for 1997 PM2.5 NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for 1997 ozone NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for 2006 PM2.5 NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for the 2008 Lead NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for 2008 ozone NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for the 2010 NO2 NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Infrastructure SIP for the 2010 SO2 NAAQS
                  Statewide
                  12/15/16
                  3/19/18, 83 FR 11885
                  Certain aspects relating to PSD which were conditionally approved on June 27, 2017 are now fully approved.
                
                
                  Transport Element of the Infrastructure SIP for the 2010 SO2 NAAQS
                  Statewide
                  11/2/2015
                  8/1/201883 FR 37436
                  

                  Approved submittal meets the requirements of Section 110(a)(2)(D)(i)(I) for the 2010 SO2 NAAQS
                
                
                  Vermont Regional Haze Five-Year Progress Report
                  Statewide
                  Submitted 2/29/2016
                  12/18/2017, 82 FR 59971
                
                
                  Submittals to meet Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  10/31/2015
                  9/6/2018, 83 FR 45196
                  These submittals are approved with respect to the following CAA elements or portions thereof: 110(a)(2) (A), (B), (C), (D), (E)(1), E(2), (F), (G), (H), (J1), (J2), (J3), (K), (L), and (M).*
                
                
                  Reasonably Available Control Technology (RACT) Under the 2008 and 2015 8-Hour Ozone National Ambient Air Quality Standards
                  Statewide
                  Submitted 9/6/2018
                  11/26/2019, 84 FR 65011
                
              

              [65 FR 54415, Sept. 8, 2000, as amended at 68 FR 34809, June 11, 2003; 71 FR 14390, Mar. 22, 2006; 76 FR 49672, Aug. 11, 2011; 73 FR 42566, July 19, 2011; 77 FR 30213, May 22, 2012; 77 FR 60909, Oct. 5, 2012; 81 FR 23167, Apr. 20, 2016; 81 FR 50347, Sept. 23, 2016; 81 FR 63104, Sept. 14, 2016; 81 FR 70633, Oct. 13, 2016; 82 FR 17127, Apr. 10, 2017; 82 FR 29007, June 27, 2017; 82 FR 59971, Dec. 18, 2017; 83 FR 11885, Mar. 19, 2018; ; 83 FR 37436, Aug. 1 2018; 83 FR 45196, Sept. 6, 2018; 84 FR 65011, Nov. 26, 2019]
              
              § 52.2370, Nt.
              
                Effective Date Note:
                At 85 FR 34358, June 4, 2020, § 52.2370 was amended in the table in paragraph (c) by removing the entry “Vermont Executive Order 09-11” and adding the entry “Vermont Executive Order 19-17” at the end of the Statutes and Executive Orders section of the table and in the table in paragraph (e) by adding the entry “Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 2015 Ozone NAAQS” at the end of the table , effective July 6, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 52.2370
                    Identification of plan.
                    
                    (c) * * *
                    
                      EPA-Approved Vermont Regulations
                      
                        State citation
                        Title/subject
                        Stateeffective
                          date
                        
                        EPA approval date
                        Explanations
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          Statutes and Executive Orders
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Vermont Executive Order 19-17
                        Executive Code of Ethics
                        12/4/2017
                        6/4/2020 [Insert Federal Register citation]
                        Prohibits all Vermont executive branch appointees (including the ANR Secretary) from taking “any action in any matter in which he or she has either a Conflict of Interest or the appearance of a Conflict of Interest, until the Conflict is resolved.” Submitted and approved as part of 2015 Ozone infrastructure SIP.
                      
                    
                    
                    (e) * * *
                    
                      Vermont Non-Regulatory
                      
                        Name of non-regulatory SIP provision
                        Applicablegeographic or
                          nonattainment area
                        
                        Statesubmittal
                          date/effective
                          date
                        
                        EPA approved date
                        Explanations
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Submittal to meet Section 110(a)(2) Infrastructure Requirements for the 2015 Ozone NAAQS
                        Statewide
                        11/19/2019
                        6/4/2020 [Insert Federal Register citation]
                        This submittal is approved with respect to the following CAA elements or portions thereof: 110(a)(2) (A), (B), (C), (D), (E)(1), E(2), (F), (G), (H), (J1), (J2), (J3), (K), (L), and (M). This approval includes the Transport SIP for the 2015 Ozone NAAQS, which shows that Vermont does not significantly contribute to ozone nonattainment or maintenance in any other state.
                      
                    
                  
                
              
            
            
              § 52.2371
              Classification of regions.
              The Vermont plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulatematter
                  
                  Sulfuroxides
                  
                  Nitrogendioxide
                  
                  Carbonmonoxide
                  
                  Ozone
                
                
                  Champlain Valley Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  Vermont Intrastate
                  II
                  III
                  III
                  III
                  III
                
              
              
              [37 FR 10898, May 31, 1972, as amended at 45 FR 10782, Feb. 19, 1980; 82 FR 29007, June 27, 2017]
            
            
              § 52.2372
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Vermont's plan as identified in § 52.2370 for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plans satisfy all requirements of Part D, Title I, of the Clean Air Act, as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D for the ozone portion of the SIP depends on the adoption and submittal of RACT requirements by July 1, 1980 for the sources covered by CTGs issued between January, 1978 and January, 1979 and adoption and submittal by each subsequent January of additional RACT requirements for sources covered by CTGs issued by the previous January.
              (b) [Reserved]
              [75 FR 82562, Dec. 30, 2010, as amended at 77 FR 60910, Oct. 5, 2012]
            
            
              § 52.2373
              [Reserved]
            
            
              § 52.2374
              General requirements.
              (a) [Resreved]
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1-June 30 and July 1-December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.
              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [37 FR 10899, May 31, 1972, as amended at 40 FR 55333, Nov. 28, 1975; 51 FR 40676, Nov. 7, 1986; 82 FR 29009, July 27, 2017]
            
            
              § 52.2375
              Attainment dates for national standards.

              The following table presents the latest dates by which the national standards are to be attained. The dates reflect the information presented in Vermont's plan.
              
              
                
                  Air quality control region and nonattainment area 1
                  
                  Pollutant
                  SO2
                  
                  Primary
                  Secondary
                  PM10
                  NOX
                  
                  CO
                  O3
                  
                
                
                  Champlain Valley Interstate—Chittenden County:
                
                
                  Champlain Valley Air Management Area:
                
                
                  Essex Town (including Essex Jct.)
                  a
                  a
                  a
                  a
                  b
                  b
                
                
                  Burlington City
                  a
                  a
                  a
                  a
                  b
                  b
                
                
                  South Burlington City
                  a
                  a
                  a
                  a
                  b
                  b
                
                
                  Winooski
                  a
                  a
                  a
                  a
                  b
                  b
                
                
                  Remainder of Air Management Area
                  a
                  a
                  a
                  a
                  b
                  b
                
                
                  Remainder of County
                  a
                  a
                  a
                  a
                  a
                  b
                
                
                  Vermont Valley Air Management Area
                  a
                  a
                  a
                  a
                  a
                  a
                
                
                  Addison County
                  a
                  a
                  a
                  a
                  a
                  b
                
                
                  Remainder of AQCR
                  a
                  a
                  a
                  a
                  a
                  a
                
                
                  Vermont Interstate:
                
                
                  Central Vermont Air Management Area:
                
                
                  Barre City
                  a
                  a
                  a
                  a
                  a
                  a
                
                
                  Remainder of Air Management Area
                  a
                  a
                  a
                  a
                  a
                  a
                
                
                  Windsor County
                  a
                  a
                  a
                  a
                  a
                  b
                
                
                  Remainder of AQCR
                  a
                  a
                  a
                  a
                  a
                  a
                
                
                  1 Sources subject to plan requirements and attainment dates established under section 110(a)(2)(A) prior to the 1977 Clean Air Act Amendments remain obligated to comply with those regulations by the earlier deadlines. The earlier attainment dates are set out at 40 CFR 52.2375, revised as of July 1, 1978.
                a. Air quality levels presently below secondary standards or area is unclassifiable.
                b. 12/31/82.
              
              [45 FR 10782, Feb. 19, 1980; 46 FR 33525, June 30, 1981, as amended at 62 FR 41869, Aug. 4, 1997]
            
            
              § 52.2376
              Identification of plan-conditional approvals.
              (a) Conditional approvals. (1) 1997 fine particulate (PM2.5) National Ambient Air Quality Standards (NAAQS): The 110(a)(2) infrastructure SIP submitted on February 18, 2009, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.

              (2) 1997 Ozone (NAAQS): The 110(a)(2) infrastructure SIP submitted on February 18, 2009, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.
              (3) 2006 PM2.5 NAAQS: The 110(a)(2) infrastructure SIP submitted on May 21, 2010, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.

              (4) 2008 Lead NAAQS: The 110(a)(2) infrastructure SIP submitted on July 29, 2014, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.

              (5) 2008 Ozone NAAQS: The 110(a)(2) infrastructure SIP submitted on November 2, 2015, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.

              (6) 2010 Nitrogen Dioxide NAAQS: The 110(a)(2) infrastructure SIP submitted on November 2, 2015, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.

              (7) 2010 Sulfur Dioxide NAAQS: The 110(a)(2) infrastructure SIP submitted on November 2, 2015, is conditionally approved for Clean Air Act sections 110(a)(2)(C), (D)(i)(II), and (J) only as it relates to the aspect of the PSD program pertaining to adding NOX and VOC as precursor pollutants to ozone in defining a “significant” increase in actual emissions from a source of air contaminants, and defining a method for determining the amount of PSD increments available to a new or modified major source. On November 21, 2016, the State of Vermont supplemented this submittal with a commitment to address these requirements for PSD.
              (b) [Reserved]
              [82 FR 29009, June 27, 2017]
            
            
              § 52.2377
              Review of new sources and modifications.
              Regulation 5-501(3) entitled “Default Permits” is disapproved.
              [45 FR 10782, Feb. 19, 1980]
            
            
              § 52.2378
              Certification of no facilities.
              On June 6, 1986, the Vermont Agency of Environmental Conservation submitted a letter certifying that there are no facilities within the State's boundaries subject to the Continuous Emissions Monitoring requirements of 40 CFR part 51, Appendix P. This negative declaration was submitted to EPA in accordance with 40 CFR 51.19(e).
              [51 FR 42221, Nov. 24, 1986]
            
            
              § 52.2379
              [Reserved]
            
            
              § 52.2380
              Significant deterioration of air quality.
              The program to review the construction and operation of new and modified major stationary sources in attainment areas is approved as meeting the requirements of Part C, except regulation 5-501(3) entitled “Default permits”, and a portion of the SIP revision narrative from the first full paragraph on pages 9-11 through the first four lines of pages 9-12 inclusive, both of which were submitted on March 21, 1979 and which are disapproved.
              [45 FR 6784, Jan. 30, 1980]
            
            
              § 52.2381
              EPA-approved Vermont State regulations.

              The following table identifies the state regulations which have been submitted to and adopted by EPA as revisions to the Vermont State Implementation Plan. This table is for informational purposes only and does not have any independent regulatory effect. To determine regulatory requirements for a specific situation consult the plan identified in § 52.2370. To the extent that this table conflicts with §§ 52.2370, 52.2370 governs.
              
              
                Table 52.2381—EPA-Approved Regulations
                [Vermont SIP regulations 1972 to present]
                
                  State citation, title and subject
                  Date adopted by State
                  Date Approved by EPA
                  
                    Federal Register citation
                  Section 52.2370
                  Comments and unapproved sections
                
                
                  Chapter 5 Air Pollution Control
                
                
                  Subchapter I Definitions
                
                
                  Section 5-101 Definitions
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  12/10/72
                  5/14/73
                  38 FR 12713
                  (c)(3)
                
                
                   
                  11/19/73
                  3/22/76
                  41 FR 11819
                  (c)(5)
                
                
                   
                  12/16/74
                  1/21/76
                  41 FR 3085
                  (c)(4)
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                  All of 5-101 (1-42) approved.
                
                
                   
                  8/12/78
                  4/16/82
                  47 FR 16331
                  (c)(16)
                  Related to wood-fired boilers.
                
                
                   
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                  Related to PSD.
                
                
                   
                  11/4/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                  All of 5-101 (1-62) approved.
                
                
                   
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                   
                  9/17/86
                  7/17/87
                  52 FR 26982
                  (c)(19) 
                  Related to visibility in Class I areas. 5-101(3), (14), (21), (59), and (76) approved.
                
                
                   
                  7/9/93
                  4/9/97
                  62 FR 17087
                  (c)(22)
                  Adds definition of reasonably available control technology (RACT).
                
                
                   
                  10/29/92 7/29/93
                  4/22/98
                  63 FR 19828
                  (c)(25)
                  Add definitions associated with VOC RACT rules.
                
                
                  Subchapter II Prohibitions
                
                
                  Section 5-201 Open burning prohibited
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                  Section 5-202 Permissible open burning
                  12/10/721/25/78
                  
                  5/31/7212/21/78
                  
                  37 FR 1089943 FR 59496
                  
                  (b)(c)(8)
                  
                
                
                  Section 5-203 Procedures for local authorities to burn natural wood
                  12/10/721/25/78
                  
                  5/31/7212/21/78
                  
                  37 FR 1089943 FR 59496
                  
                  (b)(c)(8)
                  
                
                
                  Section 5-211 Prohibition of visible air contaminants
                  12/10/721/25/78
                  
                  5/31/7212/21/78
                  
                  37 FR 1089943 FR 59496
                  
                  (b)(c)(8)
                  
                  
                    5-211 (1)(2) approved.
                  
                
                
                   
                  8/12/78
                  4/16/82
                  47 FR 16331
                  (c)(16)
                  5-211 (3) not approved.
                
                
                  Section 5-221 Prohibition of potentially polluting materials in fuel
                  12/10/723/16/75
                  
                  5/31/721/8/82
                  
                  37 FR 1089947 FR 948
                  
                  (b)(c)(14)
                  
                  
                    Except 5-221(c) (i) and (ii). Includes Moran Sta. Bubble Approval.
                  
                
                
                   
                  7/12/76
                  2/4/77
                  42 FR 6811
                  (c)(6)
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                  Section 5-231 Prohibition of particulate matter
                  12/10/7212/10/72
                  
                  5/31/725/14/73
                  
                  37 FR 1089938 FR 12713
                  
                  (b)(c)(3)
                  
                
                
                   
                  11/19/73
                  3/22/76
                  41 FR 11819
                  (c)(5)
                  Regarding incinerators.
                
                
                   
                  12/16/74
                  1/21/76
                  41 FR 3085
                  (c)(4)
                  Regarding combustion contaminants.
                
                
                   
                  7/12/76
                  2/4/77
                  42 FR 6811
                  (c)(6)
                  Regarding incinerators asphalt plants.
                
                
                   
                  3/14/77
                  8/2/78
                  43 FR 33918
                  (c)(7)
                  Regarding wood processing plants.
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                   
                  8/12/78
                  4/16/82
                  47 FR 16331
                  (c)(16)
                  Except Cersosimo Lumber, Rutland Plywood, Moran Sta.
                
                
                   
                  11/13/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                  Repealed 5-231 (4).
                
                
                   
                  
                  8/23/83
                  48 FR 38235
                  (c)(17)
                  Approved for Cersosimo Lumber.
                
                
                  
                   
                  
                  2/26/85
                  50 FR 7767
                  (c)(18)
                  Approved for Rutland Plywood.
                
                
                  Section 5-241 Prohibition of nuisance and odor
                  12/10/7211/19/73
                  
                  5/31/723/22/76
                  
                  37 FR 1089941 FR 11819
                  
                  (b)(c)(5)
                  
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                  Section 5-251 Control of nitrogen oxides emissions
                  12/10/721/25/78
                  
                  5/31/7212/21/78
                  
                  37 FR 1089943 FR 59496
                  
                  (b)(c)(8)
                  
                
                
                   
                  3/25/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                   
                  11/4/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                   
                  7/9/93
                  4/9/97
                  62 FR 17087
                  (c)(22)

                  Requires RACT for major stationary sources of NOX.
                
                
                   
                  1/4/95
                  4/9/97
                  62 FR 17087
                  (c)(22)
                  NOX RACT for Simpson Paper Company's Gilman facility.
                
                
                  Section 5-252 Control of sulfur dioxide emissions
                  7/12/761/25/78
                  
                  2/4/7712/21/78
                  
                  42 FR 681143 FR 59496
                  
                  (c)(6)(c)(8)
                  
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                   
                  11/4/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-253 Control of volatile organic compounds
                  7/9/93
                  4/9/97
                  62 FR 17087
                  (c)(22)
                  Requires RACT at non-CTG VOC sources.
                
                
                   
                  1/4/95
                  4/9/97
                  62 FR 17087
                  (c)(22)
                  Non-CTG VOC RACT for U.S. Samaica Corporation's Rutland facility.
                
                
                  Section 5-253.1 Petroleum Liquid Storage in Fixed Roof Tanks.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.2 Bulk Gasoline Terminals
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.3 Bulk Gasoline Plants.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.4 Gasoline Tank Trucks.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.5 Stage I vapor recovery controls at gasoline dispensing facilities.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.10 Paper Coating.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.12 Coating of Flatwood Paneling.
                  10/29/92
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.13 Coating of Miscellaneous Metal Parts.
                  7/29/93
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.14 Solvent Metal Cleaning.
                  7/29/93
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-253.15 Cutback and Emulsified Asphalt.
                  8/2/94
                  4/22/98
                  63 FR 19829
                  (c)(25)
                
                
                  Section 5-261 Control of hazardous air contaminants
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                  Subchapter III Ambient Air Quality Stds
                
                
                  Section 5-301 Scope
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                   
                  12/15/90
                  3/5/91
                  56 FR 9177
                  (c)(20)
                
                
                  Section 5-302 Sulfur dioxide primary
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  7/12/76
                  2/4/77
                  42 FR 6811
                  (c)(6)
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-303 Sulfur dioxide (secondary)
                  12/10/727/12/76
                  
                  5/31/722/4/77
                  
                  37 FR 1089942 FR 6811
                  
                  (b)(c)(6)
                  
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-304: PM10 Primary Standards
                  11/90
                  8/1/97
                  62 FR 41282
                  (c)(23)
                  Removal of the TSP standard and establishment of the PM10 standard.
                
                
                  Section 5-305: PM10 Secondary Standards
                  11/90
                  8/1/97
                  62 FR 41282
                  (c)(23)
                  Removal of the TSP standard and establishment of the PM10 standard.
                
                
                  Section 5-306 Carbon monoxide primary/secondary
                  12/10/7211/19/73
                  
                  5/31/723/22/76
                  
                  37 FR 1089941 FR 11819
                  
                  (b)(c)(5)
                  
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  
                  Section 5-307 Ozone primary/secondary
                  12/10/7212/16/74
                  
                  5/31/721/21/76
                  
                  37 FR 1089941 FR 3085
                  
                  (b)(c)(4)
                  
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-308 Lead (primary/secondary)
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                  Section 5-309 Nitrogen dioxide primary/secondary
                  12/15/90
                  3/5/91
                  56 FR 9177
                  (c)(20)
                
                
                  Subchapter IV Operations/Procedures
                
                
                  Section 5-401 Classification of air contaminant sources
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-402 Written reports when requested
                  12/10/7212/10/72
                  
                  5/31/725/14/73
                  
                  37 FR 1089938 FR 12713
                  
                  (b)(c)(3)
                  
                
                
                   
                  11/19/73
                  3/22/76
                  41 FR 11819
                  (c)(5)
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                  5-402(1) only.
                
                
                  Section 5-403 Circumvention
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                  Section 5-404 Methods for sampling and testing of sources
                  12/10/721/25/78
                  
                  5/31/7212/21/78
                  
                  37 FR 1089943 FR 59496
                  
                  (b)(c)(8)
                  
                
                
                   
                  3/24/78
                  2/19/80
                  45 FR 10775
                  (c)(10)
                
                
                  Section 5-405 Required air monitoring
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                  For PSD Plan.
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                  For NSR Plan.
                
                
                  Section 5-406 Required air modeling
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                  For PSD Plan.
                
                
                   
                  3/24/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                  For NSR Plan.
                
                
                  Subchapter V Review of New Air Contaminant Sources
                
                
                  Section 5-501 Review of construction or modification of air contaminant sources
                  12/10/7212/10/72
                    1/25/78
                  
                  5/31/725/14/73
                    12/21/78
                  
                  37 FR 1089938 FR 12713
                    43 FR 59496
                  
                  (b)(c)(3)
                    (c)(8)
                  
                
                
                   
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                  Except 5-501(3).
                
                
                   
                  11/4/79
                  2/19/80
                  45 FR 10775
                  (c)(10)
                  Except 5-501(3).
                
                
                   
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                   
                  9/17/86
                  7/17/87
                  52 FR 26982
                  (c)(19)
                  Related to visibility in Class I areas. 5-501(4) approved.
                
                
                  Section 5-502 Major stationary sources and major modifications
                  3/24/7911/4/79
                  
                  1/30/802/19/80
                  
                  45 FR 678145 FR 10775
                  
                  (c)(9)(c)(10)
                  
                  Except 5-502(5).Except 5-502(5).
                  
                
                
                   
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                   
                  9/17/86
                  7/17/87
                  52 FR 26982
                  (c)(19)
                  Related to visibility in Class I areas. 5-502 (4)(d) and (4)(e) approved.
                
                
                   
                  7/14/95
                  8/4/97
                  62 FR 41870
                  (c)(24)
                
                
                  Subchapter VII Motor vehicle emissions
                
                
                  Section 5-701 Removal of control devices
                  12/10/723/24/79
                  
                  5/31/722/19/80
                  
                  37 FR 1089945 FR 10775
                  
                  (b)(c)(10)
                  
                
                
                  Section 5-702 Excessive smoke emissions from motor vehicles
                  12/10/723/24/79
                  
                  5/31/722/19/80
                  
                  37 FR 1089945 FR 10775
                  
                  (b)(c)(10)
                  
                
                
                  Section 5-801 Effective date
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                
                
                  Table 1—Process weight standards
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                  Figure 1—Fuel-burning equipment
                  12/10/72
                  5/31/72
                  37 FR 10899
                  (b)
                
                
                   
                  7/12/76
                  2/4/77
                  42 FR 6811
                  (c)(6)
                
                
                   
                  1/25/78
                  12/21/78
                  43 FR 59496
                  (c)(8)
                
                
                  Table 2—PSD increments
                  3/24/79
                  1/30/80
                  45 FR 6781
                  (c)(9)
                
                
                   
                  12/15/90
                  3/5/91
                  56 FR 9177
                  (c)(20)
                  Addition of NO2 increments for Class I, II, and III areas.
                
                
                  Table 3—Levels of significant impact for nonattainment areas
                  3/24/7911/4/79
                  
                  2/19/802/19/80
                  
                  45 FR 1077545 FR 10775
                  
                  (c)(10)(c)(10)
                  
                
                
                   
                  11/3/81
                  2/10/82
                  47 FR 6014
                  (c)(15)
                
                
                  Definitions
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                
                
                  Section 5-802, Requirement for Registration
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                
                
                  Section 5-803, Registration Procedure
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                
                
                  Section 5-804, False or Misleading Information
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                
                
                  Section 5-805, Commencement or Recommencement of Operation
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                
                
                  Sections 5-806, Transfer of Operation
                  4/20/88
                  1/10/95
                  60 FR 2527
                  (c)(21)
                  
                
              
              
              [49 FR 46142, Nov. 23, 1984, as amended at 50 FR 7768, Feb. 26, 1985; 50 FR 23810, June 6, 1985; 52 FR 26982, July 17, 1987; 56 FR 9177, Mar. 5, 1991; 60 FR 2527, Jan. 10, 1995; 62 FR 17087, Apr. 9, 1997; 62 FR 41282, Aug. 1, 1997; 62 FR 41870, Aug. 4, 1997; 63 FR 19828, Apr. 22, 1998; 63 FR 23501, Apr. 29, 1998]
            
            
              § 52.2382
              Rules and regulations.
              (a) Non-Part D—No Action. EPA is neither approving or disapproving the following elements of the revisions:
              (1) Stack height requirements.
              (2) [Reserved]
              (b) Regulation for visibility monitoring and new source review. The provisions of §§ 52.26 and 52.27 are hereby incorporated and made a part of the applicable plan for the State of Vermont.
              [45 FR 10782, Feb. 19, 1980, as amended at 45 FR 59315, Sept. 9, 1980; 46 FR 66789, Oct. 8, 1980; 46 FR 16897, Mar. 16, 1981; 50 FR 28553, July 12, 1985; 82 FR 29009, June 27, 2017]
            
            
              § 52.2383
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met because the plan does not include approvable procedures meeting the requirements of 40 CFR 51.305 and 51.307 for protection of visibility in mandatory Class I Federal areas.
              (b) Regulations for visibility monitoring and new source review. The provisions of § 52.27 are hereby incorporated and made part of the applicable plan for the State of Vermont.
              [51 FR 5505, Feb. 13, 1986, as amended at 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.2384
              Stack height review.
              The State of Vermont has declared to the satisfaction of EPA that no existing emission limitations have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion techniques as defined in EPA's stack height regulations, as revised on July 8, 1985. This declaration was submitted to EPA on March 21, 1986. The State has further declared in a letter from Harold T. Garabedian, dated March 21, 1986, that, “[T]he State concludes that our present rule 5-502(4)(d) is adequate to insure that new emission sources will not be able to use credits from modeling ambient impacts at greater than ‘good engineering practice’ stack height or from using ‘other dispersion techniques.’ ” Thus, Vermont has satisfactorily demonstrated that its regulations meet 40 CFR 51.118 and 51.164.
              [52 FR 49407, Dec. 31, 1987]
            
            
              § 52.2385
              Requirements for state implementation plan revisions relating to new motor vehicles.
              Vermont must comply with the requirements of § 51.120.
              [60 FR 4738, Jan. 24, 1995]
            
            
              § 52.2386
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of Vermont” and all revisions submitted by Vermont that were federally approved prior to August 14, 2000.
              (b) The plan was officially submitted on January 29, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Notice of public hearing submitted on February 3, 1972, by the Vermont Agency of Environmental Conservation.
              (2) Miscellaneous non-regulatory revisions to the plan submitted on February 25, 1972, by the Vermont Agency of Environmental Conservation.
              (3) Miscellaneous changes to regulations 5-412, 5-466, 5-467, 5-481, 5-486, 5-487, and 5-488 submitted on May 19, 1972, by the Vermont Agency of Environmental Conservation.
              (4) Revision to the particulate emission limitation or Fuel Burning Equipment, revision to Rule 6, “Rules of Practice,” of the Air Quality Variance Board and miscellaneous non-regulatory revisions submitted on March 3, 1975, by the Vermont Agency of Environmental Conservation.
              (5) Revision to Chapter 5, “Incinerator Emissions” submitted on November 30, 1973, by the Vermont Agency of Environmental Conservation.

              (6) Revision to Vermont Regulations, Chapter 5, “Air Pollution Control”, by letter submitted on July 19, 1976 by the Vermont Agency of Environmental Conservation.
              
              (7) Revision to Regulation 5-231, Prohibition of Particulate Matter, section 1, Industrial Process Emissions, with respect to wood processing operations, submitted by the Vermont Secretary of Environmental Conservation on April 11, 1977.
              (8) Revisions to Chapter 5 of the Vermont Air Pollution Control Regulations, submitted by the Secretary of Environmental Conservation on February 21, 1978.
              (9) Plans to meet various requirements of the Clean Air Act, including Part C, were submitted on March 21 and November 21, 1979. Included in these revisions is a program for the review of construction and operation of new and modified major stationary sources of pollution in attainment areas.
              (10) Attainment plans to meet the requirements of Part D and the Clean Air Act, as amended in 1977, were submitted on March 21, November 21, November 27 and December 19, 1979. Included are plans to attain: The secondary TSP standard for Barre City and a portion of the Champlain Valley Air Management Area, the carbon monoxide standard in the Champlain Valley Air Management Area and the ozone standard in Chittenden, Addison, and Windsor Counties. A program was also submitted for the review of construction and operation of new and modified major stationary sources of pollution in non-attainment areas. Certain miscellaneous provisions were also included.
              (11) A plan to provide for public, local and state involvement in federally funded air pollution control activities was submitted on March 28, 1980.
              (12) A plan to attain and maintain the National Ambient Air Quality Standard for lead was submitted on June 24, 1980 by the Secretary of the Vermont Agency of Environmental Conservation. A letter further explaining the state procedures for review ofnew major sources of lead emissions was submitted on November 7, 1980 by the Director, Air & Solid Waste Programs, Vermont Agency of Environmental Conservation.
              (13) A revision to the air quality monitoring network which meets the requirements of 40 CFR part 58, submitted on March 21, 1979 by the Governor of Vermont.
              (14) A revision to regulation 5-221(1), “Sulfur Limitation in Fuel,” submitted by the Secretary of the Vermont Agency of Environmental Conservation on November 13, 1979.
              (15) Revisions to amend Regulations 5-101 “Definitions”, 5-501 “Review of Construction or Modification of New Air Contaminant Sources”, 5-502 “Major Stationary Sources”, and Section 9 of the non-regulatory portion of the SIP; to delete Regulations 5-253(1 “Storage of Volatile Organic Compounds”, 5-253(3), “Bulk Gasoline Terminals”, and 5-231(4) “Potentially Hazardous Particulate Matter”; to add Regulation 5-261 “Control of Hazardous Air Contaminants”; and to amend Table 3 of the Regulations “Levels of Significant Impact for Nonattainment Areas”; submitted by the Secretary of the Vermont Agency of Environmental Conservation on August 24, 1981.
              (16) A revision to Regulation 5-231, “Prohibition of Particulate Matter,” by the addition of subparagraph (3)(b) submitted by the Secretary of the Vermont Agency of Environmental Conservation for all but three stationary wood-fired combustion sources (excluded from submittal: Moran Generating Station, Burlington Electric Department; Rutland Plywood Company; and Cersosimo Lumber Company) on February 12, 1982.
              (17) A revision to approve Regulation 5-231(3)(b) for Cersosimo Lumber Company submitted on March 23, 1983 by the Secretary of the Vermont Agency of Environmental Conservation. (Note: The Cersosimo Lumber Company was excluded from the original approval of Regulation 5-231(3)(b) into the Vermont SIP identified at subparagraph (c)(16) above.)

              (18) A revision to approve Vermont Regulation 5-231(3)(b) for Rutland Plywood Corporation, submitted on October 19, 1984 by the Secretary of the Vermont Agency of Environmental Conservation.
              
              
                Note:
                Rutland Plywood Corporation was excluded from the original approval of Regulation 5-231(3)(b) in the Vermont SIP, identified at paragraph (c)(16) above.
              
              

              (19) A plan to protect visibility in the Lye Brook Wilderness, a mandatory Class I Federal area, from impairment caused by plume blight and to monitor visibility, in fulfillment of the requirements of 40 CFR part 51, subpart P. Submitted on April 15, 1986, the plan approves, only as they apply to mandatory Class I Federal areas, revisions to Vermont Regulations 5-101 (3), (14), (21), (59), and (76); 5-501(4); and 5-502 (4)(d) and (4)(e).
              (i) Incorporation by reference.
              (A) Amendments to Environmental Protection Regulations Chapter 5, Air Pollution Control, Subchapter I. Definitions, 5-101 at subsections (3), (14), (21), (59), and (76), filed in its adopted form on September 2, 1986.
              (B) Amendments to Environmental Protection Regulations Chapter 5, Air Pollution Control, Subchapter V. Review of New Air Contaminant Sources, 5-501 at subsection (4) requiring responsiveness to comments and any analyses submitted by any Federal Land Manager, filed in its adopted form on September 2, 1986.
              (C) Amendments to Environmental Protection Regulations Chapter 5, Air Pollution Control, Subchapter V. Review of New Air Contaminant Sources, 5-502 at subsection (4)(d) requiring a demonstration of no adverse impact on visibility in any Class I Federal area; and at subsection (4)(e) which reletters the former subsection (4)(d), filed in its adopted form on September 2, 1986.
              (ii) Additional material.
              (A) Narrative submittal consisting of two volumes entitled, “Implementation Plan for the Protection of Visibility in the State of Vermont” and “Appendices” describing procedures, notifications, and technical evaluations to fulfill the visibility protection requirements of 40 CFR part 51, subpart P.
              (20) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division on December 7, 1990 and January 10, 1991.
              (i) Incorporation by reference.
              (A) Letter dated December 7, 1990 and letter with attachments dated January 10, 1991 from the Vermont Air Pollution Control Division submitting revisions to the Vermont State Implementation Plan.
              (B) Section 5-301 “Scope,” section 5-309 “Nitrogen Dioxide—Primary and Secondary Ambient Air Quality Standards,” and Table 2 “Prevention of Significant Deterioration (PSD) Increments,” of Chapter 5 “Air Pollution Control” of Vermont's Environmental Protection Regulations effective in the State of Vermont on December ?, 1990.
              (ii) Additional materials.
              (A) A state implementation plan narrative dated November, 1990 and entitled “State of Vermont Air Quality Implementation Plan.
              (B) Nonregulatory portions of the state submittal.
              (21) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division on August 9, 1993.
              (i) Incorporation by reference.
              (A) Letter dated August 9, 1993 from the Vermont Air Pollution Control Division submitting revisions to the Vermont State Implementation Plan. Vermont resubmitted Vermont's rule entitled “Registration of Air Contaminant Sources,” Sections 5-801 through 5-806 and the SIP narrative entitled “State of Vermont Air Quality Implementation Plan, February 1993” to meet the emission statement requirements of the Clean Air Act Amendments of 1990.
              (B) Letter dated February 4, 1993 from the Vermont Air Pollution Control Division submitting revisions to the Vermont State Implementation Plan which included Vermont's rule entitled “Registration of Air Contaminant Sources,” Sections 5-801 through 5-806 and the SIP narrative entitled “State of Vermont Air Quality Implementation Plan, February 1993” to meet the emission statement requirements of the Clean Air Act Amendments of 1990. Sections 5-801 through 5-806 were previously adopted by Vermont and became effective on April 20, 1988.
              (C) Section 5-801 “Definitions,” section 5-802 “Requirement for Registration,” section 5-803 “Registration Procedure,” section 5-804 “False or Misleading Information,” section 5-805 “Commencement or Recommencement of Operation,” and section 5-806 “Transfer of Operation” effective on April 20, 1988.
              (ii) Additional materials.
              
              (A) Vermont's SIP narrative entitled “State of Vermont Air Quality Implementation Plan, February 1993” which addresses emission statement requirements not covered by sections 5-801 through 5-806.
              (B) Letter dated October 5, 1994 from the Vermont Air Pollution Control Division which clarifies Vermont procedures in developing the emission statement information.
              (C) Nonregulatory portions of the submittal.
              (22) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division on August 9, 1993 and March 20, 1995.
              (i) Incorporation by reference.
              (A) Letters from the Vermont Air Pollution Control Division dated August 9, 1993 and March 20, 1995 submitting revisions to the Vermont State Implementation Plan.
              (B) Regulations, including section 5-101, “Definitions,” subsection 5-251(2), “Reasonably available control technology for large stationary sources,” and, subsection 5-253.20, “Other Sources That Emit Volatile Organic Compounds,” adopted on July 9, 1993 and effective on August 13, 1993.
              (C) Administrative orders for Simpson Paper Company, in Gilman, Vermont, and, U.S. Samaica Corporation, in Rutland, Vermont, both adopted and effective on January 4, 1995.

              (23) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division in November, 1990, establishing a PM10 standard.
              (i) Incorporation by reference.
              (A) Letter from the Vermont Air Pollution Control Division dated December 10, 1990 submitting a revision to the Vermont State Implementation Plan.
              (B) Section 5 of the Vermont air quality State Implementation Plan, dated November, 1990.
              (24) Revision to the State Implementation Plan submitted by the Vermont Department of Environmental Conservation on March 7, 1996.
              (i) Incorporation by reference.
              (A) Letter from the Vermont Department of Environmental Conservation dated March 7, 1996 submitting a revision to the Vermont State Implementation Plan.
              (B) Amendments to Table 2 “Prevention of Significant Deterioration Increments” referenced in Section 5-502(4)(c) of the Vermont Agency of Natural Resources Environmental Regulations (effective July 29, 1995).
              (ii) Additional materials.
              (A) Nonregulatory portions of the submittal.
              (25) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division on February 3, 1993, August 9, 1993, and August 10, 1994.
              (i) Incorporation by reference.
              (A) Letters from the Vermont Air Pollution Control Division dated February 4, 1993, August 9, 1993, and August 10, 1994 submitting revisions to the Vermont State Implementation Plan.
              (B) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.1, entitled “Petroleum Liquid Storage in Fixed Roof Tanks,” effective in the State of Vermont on November 13, 1992.
              (C) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.2, entitled “Bulk Gasoline Terminals,” effective in the State of Vermont on November 13, 1992.
              (D) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.3, entitled “Bulk Gasoline Plants,” effective in the State of Vermont on November 13, 1992.
              (E) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.4, entitled “Gasoline Tank Trucks,” effective in the State of Vermont on November 13, 1992.
              (F) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.5, entitled “Stage I Vapor Recovery Controls at Gasoline Dispensing Facilities,” effective in the State of Vermont on November 13, 1992.

              (G) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.10, entitled “Paper Coating,” effective in the State of Vermont on November 13, 1992.
              
              (H) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.12, entitled “Coating of Flat Wood Paneling,” effective in the State of Vermont on November 13, 1992.
              (I) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.13, entitled “Coating of Miscellaneous Metal Parts,” effective in the State of Vermont on August 13, 1993.
              (J) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.14, entitled “Solvent Metal Cleaning,” effective in the State of Vermont on August 13, 1993.
              (K) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-253.15, entitled “Cutback and Emulsified Asphalt,” effective in the State of Vermont on August 17, 1994.
              (L) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-101, entitled “Definitions,” effective in the State of Vermont on November 13, 1992.
              (M) Chapter 5 of the Agency of Natural Resources Environmental Protection Regulations, Subsection 5-101, entitled “Definitions,” effective in the State of Vermont on August 13, 1993.
              (ii) Additional materials.
              (A) Vermont Agency of Natural Resources document entitled “State of Vermont: Air Quality Implementation Plan” dated August 1993.
              (B) Letter from the Vermont Agency of Natural Resources dated September 30, 1996 submitting a negative declaration for the shipbuilding and repair Control Techniques Guideline (CTG) category.
              (C) Letter from the Vermont Agency of Natural Resources dated April 20, 1994 submitting a negative declaration for the synthetic organic chemical manufacturing industry (SOCMI) distillation and reactor processes CTG categories.
              (D) Letters from the Vermont agency of Natural Resources dated April 6, 1992 and August 28, 1992 submitting negative declarations for several pre-1990 CTG categories.
              (E) Nonregulatory portions of the submittal.
              (26) Revisions to the State Implementation Plan submitted by the Vermont Air Pollution Control Division on July 28, 1998.
              (i) Additional materials.
              (A) Letter from the Vermont Air Pollution Control Division dated July 28, 1998 stating a negative declaration for the aerospace coating operations Control Techniques Guideline category.
              [37 FR 10898, May 31, 1972. Redesignated and amended at 65 FR 54415, Sept. 8, 2000]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2386, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart VV—Virginia
            
              § 52.2420
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Virginia under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to July 1, 2016, were approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after July 1, 2016 for the Commonwealth of Virginia, have been approved by EPA for inclusion in the State implementation plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2) EPA Region III certifies that the materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated Commonwealth rules/regulations which have been approved as part of the state implementation plan as of the dates referenced in paragraph (b)(1).

              (3) Copies of the materials incorporated by reference into the state implementation plan may be inspected at the Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. To obtain the material, please call the Regional Office at (215) 814-3376. You may also inspect the material with an EPA approval date prior to July 1, 2016 for the Commonwealth of Virginia at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-Approved regulations.
              
              
                EPA-Approved Virginia Regulations and Statutes
                
                  State citation
                  Title/subject
                  Stateeffective date
                  
                  EPA approval date
                  Explanation[former SIP citation]
                  
                
                
                  
                    9 VAC 5, Chapter 10 General Definitions [Part I]
                  
                
                
                  5-10-10
                  General
                  8/1/02
                  3/15/04, 69 FR 12074
                  Revised paragraphs A, B, C.
                
                
                  5-10-20
                  Terms Defined
                  5/4/05
                  8/18/06, 71 FR 47742
                  Revised definition of “volatile organic compound”.
                
                
                  5-10-20
                  Terms Defined
                  4/2/09
                  2/25/10, 75 FR 8493
                  Revised definitions of Ambient air quality standard, Criteria pollutant, Dispersion technique, Emission limitation, Emission standard, Excessive concentration, Feral Clean Air Act, Federally enforceable, Good engineering practice, Initial emission test, Initial performance test, Public hearing, Reference method, Regulations for the Control and Abatement of Air Pollution, Reid vapor pressure, Run, Standard of performance, State enforceable, These regulations, True vapor pressure, Vapor pressure, and Volatile organic compound.
                
                
                  5-10-20
                  Terms Defined
                  2/18/10
                  2/14/11, 76 FR 8298
                  Revised definition of “Volatile organic compound.”
                
                
                  5-10-20
                  Terms Defined
                  12/5/13,3/27/14
                  
                  8/7/14, 79 FR 46186
                  Revised definition of VOC.
                
                
                  5-10-20
                  Terms Defined
                  8/28/13
                  1/21/15, 80 FR 2834
                  Terms Added—Certified Mail, Mail.
                
                
                  5-10-20
                  Terms Defined
                  3/12/15
                  
                    7/16/15, 80 FR 42046
                  

                  Definition of VOC is revised by adding two chemicals (trans 1-chloro-3,3,3-trifluoroprop-1-ene and 2,3,3,3-tetrafluoropropene) to the list of substances not considered to be VOCs.
                
                
                  5-10-20
                  Terms Defined
                  7/30/15
                  11/27/15, 80 FR 73997
                  Definition of VOC is revised by adding 2-amino-2-methyl-1-propanol to the list of substances not considered to be VOCs.
                
                
                  
                  5-10-20
                  Terms Defined
                  12/15/16
                  3/13/18, 83 FR 10791
                  Definition of “volatile organic compound” is revised by removing the recordkeeping, emissions reporting, photochemical dispersion modeling, and inventory requirements related to the use of t-butyl acetate (also known as tertiary butyl acetate or TBAC) as a VOC.
                
                
                  5-10-20
                  Terms Defined
                  5/19/17
                  3/13/18, 83 FR 10791
                  Definition of “volatile organic compound” is revised by adding 1,1,2,2,-Tetrafluoro-1-(2,2,2-trifluoroethoxy) ethane (also known as HFE-347pcf2) to the list of compounds excluded from the regulatory definition of VOC.
                
                
                  5-10-30
                  Abbreviations
                  8/17/11
                  2/25/14 [79 FR 10377]
                  Revised.
                
                
                  
                    9 VAC 5, Chapter 20 General Provisions
                  
                
                
                  
                    Part I Administrative
                  
                
                
                  5-20-10A.-C
                  Applicability
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-01.
                
                
                  5-20-70
                  Circumvention
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-07.
                
                
                  5-20-80
                  Relationship of state regulations to Federal regulations
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-08.
                
                
                  5-20-121
                  Air Quality Program Policies and Procedures
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix S.
                
                
                  
                    Part II Air Quality Programs
                  
                
                
                  5-20-160
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-31.
                
                
                  5-20-170
                  Control Programs
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-32.
                
                
                  5-20-180
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-02-34.
                
                
                  5-20-200
                  Air Quality Control Regions (AQCR)
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix B.
                
                
                  5-20-202
                  Metropolitan Statistical Areas
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix G.
                
                
                  5-20-203
                  Air Quality MaintenanceAreas
                  
                  3/11/15
                  8/14/15, 80 FR 48732

                  List of maintenance areas revised to include Northern Virginia localities for fine particulate matter (PM2.5).
                
                
                  5-20-204
                  Nonattainment Areas
                  3/11/15
                  8/14/15, 80 FR 48730

                  List of nonattainment areas revised to exclude Northern Virginia localities for fine particulate matter (PM2.5).
                
                
                  5-20-205
                  Prevention of Significant DeteriorationAreas
                  
                  1/1/98, 4/1/98, 1/1/99, 8/25/04
                  8/18/06, 71 FR 47744
                
                
                  5-20-206
                  Volatile Organic Compound and Nitrogen Oxides Emissions Control Areas
                  10/4/06
                  3/2/07, 72 FR 9441
                  Addition of new Fredericksburg Area and expansion of Richmond and Hampton Roads Emission Control Areas.
                
                
                  5-20-220
                  Shutdown of a stationary source
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-20-230
                  Certification of Documents
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  
                  
                    VR120, Part II General Provisions
                  
                
                
                  VR120-02-02
                  Establishment of Regulations and Orders
                  2/1/85
                  2/25/93, 58 FR 11373
                  EPA has informed VA that except for the Appeals rule, these provisions no longer need to be part of the SIP. VA has withdrawn 2/93 and 2/98 revisions to the Appeals rule from SIP review. Last substantive SIP change became State-effective on 8/6/79 [§ 52.2465(c)(55)].
                
                
                  VR120-02-04
                  Hearings and Proceedings
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  VR120-02-05A
                  Variances—General
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  VR 2.05(b)
                  Variances—Fuel Emergency
                  8/14/75
                  10/8/80, 45 FR 66792
                
                
                  VR120-02-09
                  Appeals
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  VR120-02-12
                  Procedural information and guidance
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  Appendix E
                  Public Participation Guidelines
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  Appendix F
                  Delegation of Authority
                  2/1/85
                  2/25/93, 58 FR 11373
                
                
                  
                    9 VAC 5, Chapter 30 Ambient Air Quality Standards [Part III]
                  
                
                
                  5-30-10
                  General
                  9/8/04
                  3/3/06, 71 FR 10842
                
                
                  5-30-15
                  Reference Conditions
                  5/22/13
                  10/25/13, 78 FR 63878
                  Revised to include Section 5-30-67.
                
                
                  5-30-30
                  Sulfur Oxides (Sulfur Dioxide)
                  5/25/11
                  2/3/12, 77 FR 5400
                  Addition of paragraphs A.2 through A.4; revisions to paragraphs A.1, C. and D.
                
                
                  5-30-40
                  Carbon Monoxide
                  9/8/04
                  3/3/06, 71 FR 10842
                
                
                  5-30-50
                  Ozone (1-hour)
                  9/8/04
                  3/3/06, 71 FR 10842
                
                
                  5-30-55
                  Ozone (8-hour, 0.08 ppm)
                  11/21/12
                  6/11/13, 78 FR 34915
                  The 1997 8-hour ozone NAAQS for purposes of transportation conformity is revoked.
                
                
                  5-30-56
                  Ozone (8-hour, 0.075 ppm)
                  6/24/09
                  1/18/11, 76 FR 2829
                  Added section.
                
                
                  5-30-57
                  Ozone (8-hour, 0.070 ppm)
                  6/1/2016
                  3/12/2018, 83 FR 10628
                
                
                  5-30-60
                  Particulate Matter (PM10)
                  8/1/07
                  12/28/10, 75 FR 81477
                  Removed PM10 annual standard.
                
                
                  5-30-65
                  Particulate Matter (PM2.5)
                  8/1/07
                  12/28/10, 75 FR 81477
                  Removed PM10 standard.
                
                
                  5-30-66
                  Particulate Matter (PM2.5)
                  8/1/07
                  12/28/10, 75 FR 81477
                  Added section.
                
                
                  5-30-67
                  Particulate Matter (PM2.5)
                  5/22/13
                  10/25/13, 78 FR 63878
                  Added Section.
                
                
                  5-30-70
                  Oxides of nitrogen with nitrogen oxide as the indicator
                  8/18/10
                  6/22/11, 76 FR 36326
                  Sections A., D., and E. are modified. Sections B., C., F., and G. are added.
                
                
                  5-30-80
                  Lead
                  6/24/09
                  4/25/11, 76 FR 22814
                  Revised section.
                
                
                  
                    9 VAC 5, Chapter 40 Existing Stationary Sources [Part IV]
                  
                
                
                  
                    Part I Special Provisions
                  
                
                
                  5-40-10
                  Applicability
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-40-20 (except paragraph A.4.)
                  Compliance
                  12/12/07
                  2/24/10, 75 FR 8249
                  Revisions to paragraph A.3.
                
                
                  5-40-21
                  Compliance Schedules
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix N.
                
                
                  5-40-22
                  Interpretation of Emissions Standards Based on Process Weight-Rate Tables
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix Q.
                
                
                  5-40-30
                  Emission Testing
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-40-40
                  Monitoring
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-40-41
                  Emission Monitoring Procedures for Existing Sources
                  7/1/97
                  4/21/00, 65 FR 21315
                  Appendix J.
                
                
                  5-40-50
                  Notification, Records and Reporting
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  
                  
                    Part II Emission Standards
                  
                
                
                  
                    Article 1 Visible Emissions and Fugitive Dust/Emissions (Rule 4-1)
                  
                
                
                  5-40-60
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0101.
                
                
                  5-40-70
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0102.
                
                
                  5-40-80
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0103.
                
                
                  5-40-90
                  Standard for Fugitive Dust/Emissions
                  2/1/03
                  4/29/05, 70 FR 22263
                
                
                  5-40-100
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0105.
                
                
                  5-40-110
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0106.
                
                
                  5-40-120
                  Waivers
                  2/1/03
                  4/29/05, 70 FR 22263
                
                
                  
                    Article 4 General Process Operations (Rule 4-4)
                  
                
                
                  5-40-240
                  Applicability and Designation of Affected Facility
                  1/2/02
                  2/28/08, 73 FR 10670
                
                
                  5-40-250
                  Definitions
                  12/15/06
                  1/19/11, 76 FR 3023
                  Removal of “Reasonably available control technology” from 5-40-250C.
                
                
                  5-40-260
                  Standard for Particulate Matter(AQCR 1-6)
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0403.
                
                
                  5-40-270
                  Standard for Particulate Matter (AQCR 7)
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0404.
                
                
                  5-40-280
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0405.
                
                
                  5-40-320
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0409.
                
                
                  5-40-330
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0410.
                
                
                  5-40-360
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0413.
                
                
                  5-40-370
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0414.
                
                
                  5-40-380
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0415.
                
                
                  5-40-390
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0416.
                
                
                  5-40-400
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0417.
                
                
                  5-40-410
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0418.
                
                
                  5-40-420
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0419.
                
                
                  
                    Article 5 Emission Standards for Synthesized Pharmaceutical Products Manufacturing Operations (Rule 4-5)
                  
                
                
                  5-40-430
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0501.
                
                
                  5-40-440
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0502.
                
                
                  4-40-450
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0503.
                
                
                  5-40-460
                  Control Technology Guidelines
                  2/1/02
                  3/3/06, 71 FR 10838
                
                
                  5-40-470
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0505.
                
                
                  5-40-480
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0506.
                
                
                  5-40-510
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0509.
                
                
                  5-40-520
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0510.
                
                
                  5-40-530
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0511.
                
                
                  5-40-540
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0512.
                
                
                  5-40-550
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0513.
                
                
                  5-40-560
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0514.
                
                
                  5-40-570
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0515.
                
                
                  
                    Article 6 Emission Standards for Rubber Tire Manufacturing Operations (Rule 4-6)
                  
                
                
                  5-40-580
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0601.
                
                
                  5-40-590
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0602.
                
                
                  5-40-600
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0603.
                
                
                  5-40-610
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0604.
                
                
                  5-40-620
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0605.
                
                
                  5-40-630
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0606.
                
                
                  5-40-660
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0609.
                
                
                  5-40-670
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0610.
                
                
                  5-40-680
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0611.
                
                
                  5-40-690
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0612.
                
                
                  5-40-700
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0613.
                
                
                  5-40-710
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0614.
                
                
                  
                  5-40-720
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0615.
                
                
                  
                    Article 7 Emission Standards for Incinerators (Rule 4-7)
                  
                
                
                  5-40-730
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0701.
                
                
                  5-40-740
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0702.
                
                
                  5-40-750
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0703.
                
                
                  5-40-760
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0704.
                
                
                  5-40-770
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0705.
                
                
                  5-40-800
                  Prohibition of Flue-Fed Incinerators
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0708.
                
                
                  5-40-810
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0709.
                
                
                  5-40-820
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0710.
                
                
                  5-40-830
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0711.
                
                
                  5-40-840
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0712.
                
                
                  5-40-850
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0713.
                
                
                  5-40-860
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0714.
                
                
                  5-40-870
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0715.
                
                
                  
                    Article 8 Emission Standards for Fuel Burning Equipment (Rule 4-8)
                  
                
                
                  5-40-880
                  Applicability and Designation of Affected Facility
                  4/1/99
                  5/31/01, 66 FR 29495
                
                
                  5-40-890
                  Definitions
                  4/1/99
                  5/31/01, 66 FR 29495
                
                
                  5-40-900
                  Standard for Particulate Matter
                  4/1/99
                  5/31/01, 66 FR 29495
                
                
                  5-40-910
                  Emission Allocation System
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0804.
                
                
                  5-40-920
                  Determination of Collection Equipment Efficiency Factor
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0805.
                
                
                  5-40-930
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0806.
                
                
                  5-40-940
                  Standard for Visible Emissions
                  4/1/99
                  5/31/01, 66 FR 29495
                
                
                  5-40-950
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0808.
                
                
                  5-40-980
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0811.
                
                
                  5-40-990
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0812.
                
                
                  5-40-1000
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0813.
                
                
                  5-40-1010
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0814.
                
                
                  5-40-1020
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0815.
                
                
                  5-40-1030
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0816.
                
                
                  5-40-1040
                  Permits
                  4/1/99
                  5/31/01, 66 FR 29495
                
                
                  
                    Article 9 Emission Standards for Coke Ovens (Rule 4-9)
                  
                
                
                  5-40-1050
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0901.
                
                
                  5-40-1060
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0902.
                
                
                  5-40-1070
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0903.
                
                
                  5-40-1080
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0904.
                
                
                  5-40-1090
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0905.
                
                
                  5-40-1100
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0906.
                
                
                  5-40-1130
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0909.
                
                
                  5-40-1140
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0910.
                
                
                  5-40-1150
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0911.
                
                
                  5-40-1160
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0912.
                
                
                  5-40-1170
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0913.
                
                
                  5-40-1180
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0914.
                
                
                  5-40-1190
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-0915.
                
                
                  
                    Article 10 Emission Standards for Asphalt Concrete Plants (Rule 4-10)
                  
                
                
                  5-40-1200
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1001.
                
                
                  5-40-1210
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1002.
                
                
                  5-40-1220
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1003.
                
                
                  5-40-1230
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1004.
                
                
                  5-40-1240
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1005.
                
                
                  5-40-1270
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1008.
                
                
                  5-40-1280
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1009.
                
                
                  5-40-1290
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1010.
                
                
                  5-40-1300
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1011.
                
                
                  
                  5-40-1310
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1012.
                
                
                  5-40-1320
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1013.
                
                
                  5-40-1330
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1014.
                
                
                  
                    Article 11 Emission Standards for Petroleum Refinery Operations (Rule 4-11)
                  
                
                
                  5-40-1340
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1101.
                
                
                  5-40-1350
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1102.
                
                
                  5-40-1360
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1103.
                
                
                  5-40-1370
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1104.
                
                
                  5-40-1390
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1106.
                
                
                  5-40-1400
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1107.
                
                
                  5-40-1410
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1108.
                
                
                  5-40-1420
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1109.
                
                
                  5-40-1450
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1112.
                
                
                  5-40-1460
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1113.
                
                
                  5-40-1470
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1114.
                
                
                  5-40-1480
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1115.
                
                
                  5-40-1490
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1116.
                
                
                  5-40-1500
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1117.
                
                
                  5-40-1510
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1118.
                
                
                  
                    Article 12 Emission Standards for Chemical Fertilizer Manufacturing Operations (Rule 4-12)
                  
                
                
                  5-40-1520
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1201.
                
                
                  5-40-1530
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1202.
                
                
                  5-40-1540
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1203.
                
                
                  5-40-1550
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1204.
                
                
                  5-40-1560
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1205.
                
                
                  5-40-1590
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1208.
                
                
                  5-40-1600
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1209.
                
                
                  5-40-1610
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1210.
                
                
                  5-40-1620
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1211.
                
                
                  5-40-1630
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1212.
                
                
                  5-40-1640
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1213.
                
                
                  5-40-1650
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1214.
                
                
                  
                    Article 13 Emission Standards for Kraft Pulp and Paper Mills (Rule 4-13)
                  
                
                
                  5-40-1660
                  Applicability and Designation of Affected Facility
                  4/1/99
                  10/19/07, 72 FR 59207
                
                
                  5-40-1670
                  Definitions of Cross recovery furnace, Kraft pulp mill, Lime kiln, Recovery furnace, Smelt dissolving tank
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1302 Remaining definitions are federally enforceable as part of the Section 111(d) plan for kraft pulp mills (see, § 62.11610).
                
                
                   
                  Definitions
                  4/1/99
                  10/19/07, 72 FR 59207
                  Added: Neutral sulfite semi chemical pulping operation, New design recovery furnace, Pulp and paper mill, Semi chemical pulping process; Straight kraft recovery furnace.Revised: Cross recovery furnace.
                  
                
                
                  5-40-1680
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1303.
                
                
                  5-40-1700
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1305.
                
                
                  5-40-1710
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1306.
                
                
                  5-40-1720
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1307.
                
                
                  5-40-1750
                  Compliance
                  4/1/99
                  10/19/07, 72 FR 59207
                
                
                  5-40-1760
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1311.
                
                
                  
                  5-40-1770A
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1312A. Note: Sections 5-40-1770B. and C. are Federally enforceable as part of the Section111(d) plan for kraft pulp mills (see, § 62.11610).
                
                
                  5-40-1780A
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1313A. Note: Sections 5-40-1780B. through D. are Federally enforceable as part of the Section 111(d) plan for kraft pulp mills (see, § 62.11610).
                
                
                  5-40-1790
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1314.
                
                
                  5-40-1800
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1315.
                
                
                  5-40-1810
                  Permits
                  4/1/99
                  10/19/07, 72 FR 59207
                
                
                  
                    Article 14 Emission Standards for Sand and Gravel Processing Operations and Stone Quarrying and Processing Operations   (Rule 4-14)
                  
                
                
                  5-40-1820
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1401.
                
                
                  5-40-1830
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1402.
                
                
                  5-40-1840
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1403.
                
                
                  5-40-1850
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1404.
                
                
                  5-40-1860
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1405.
                
                
                  5-40-1890
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1408.
                
                
                  5-40-1900
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1409.
                
                
                  5-40-1910
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1410.
                
                
                  5-40-1920
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1411.
                
                
                  5-40-1930
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1412.
                
                
                  5-40-1940
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1413.
                
                
                  5-40-1950
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1414.
                
                
                  
                    Article 15 Emission Standards for Coal Preparation Plants (Rule 4-15)
                  
                
                
                  5-40-1960
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1501.
                
                
                  5-40-1970
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1502.
                
                
                  5-40-1980
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1503.
                
                
                  5-40-1990
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1504.
                
                
                  5-40-2000
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1505.
                
                
                  5-40-2030
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1508.
                
                
                  5-40-2040
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1509.
                
                
                  5-40-2050
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1510.
                
                
                  5-40-2060
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1511.
                
                
                  5-40-2070
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1512.
                
                
                  5-40-2080
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1513.
                
                
                  5-40-2090
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1514.
                
                
                  
                    Article 16 Emission Standards for Portland Cement Plants (Rule 4-16)
                  
                
                
                  5-40-2100
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1601.
                
                
                  5-40-2110
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1602.
                
                
                  5-40-2120
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1603.
                
                
                  5-40-2130
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1604.
                
                
                  5-40-2140
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1605.
                
                
                  5-40-2150
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1606.
                
                
                  5-40-2180
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1609.
                
                
                  5-40-2190
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1610.
                
                
                  5-40-2200
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1611.
                
                
                  5-40-2210
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1612.
                
                
                  5-40-2220
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1613.
                
                
                  5-40-2230
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1614.
                
                
                  
                  5-40-2240
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1615.
                
                
                  
                    Article 17 Emission Standards for Woodworking Operations (Rule 4-17)
                  
                
                
                  5-40-2250
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1701.
                
                
                  5-40-2260
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1702.
                
                
                  5-40-2270
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1703.
                
                
                  5-40-2280
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1704.
                
                
                  5-40-2290
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1705.
                
                
                  5-40-2320
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1708.
                
                
                  5-40-2330
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1709.
                
                
                  5-40-2340
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1710.
                
                
                  5-40-2350
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1711.
                
                
                  5-40-2360
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1712.
                
                
                  5-40-2370
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1713.
                
                
                  5-40-2380
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1714.
                
                
                  
                    Article 18 Emission Standards for Primary and Secondary Metal Operations (Rule 4-18)
                  
                
                
                  5-40-2390
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1801.
                
                
                  5-40-2400
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1802.
                
                
                  5-40-2410
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1803.
                
                
                  5-40-2420
                  Standard for Sulfur Oxides
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1804.
                
                
                  5-40-2430
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1805.
                
                
                  5-40-2440
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1806.
                
                
                  5-40-2470
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1809.
                
                
                  5-40-2480
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1810.
                
                
                  5-40-2490
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1811.
                
                
                  5-40-2500
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1812.
                
                
                  5-40-2510
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1813.
                
                
                  5-40-2520
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1814.
                
                
                  5-40-2530
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1815.
                
                
                  
                    Article 19 Emission Standards for Lightweight Aggregate Process Operations (Rule 4-19)
                  
                
                
                  5-40-2540
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1901.
                
                
                  5-40-2550
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1902.
                
                
                  5-40-2560
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1903.
                
                
                  5-40-2570
                  Standard for Sulfur Oxides
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1904.
                
                
                  5-40-2580
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1905.
                
                
                  5-40-2590
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1906.
                
                
                  5-40-2620
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1909.
                
                
                  5-40-2630
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1910.
                
                
                  5-40-2640
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1911.
                
                
                  5-40-2650
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1912.
                
                
                  5-40-2660
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1913.
                
                
                  5-40-2670
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1914.
                
                
                  5-40-2680
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-1915.
                
                
                  
                    Article 20 Emission Standards for Feed Manufacturing Operations (Rule 4-20)
                  
                
                
                  5-40-2690
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2001.
                
                
                  5-40-2700
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2002.
                
                
                  5-40-2710
                  Standard for Particulate Matter
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2003.
                
                
                  5-40-2720
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2004.
                
                
                  5-40-2730
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2005.
                
                
                  5-40-2760
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2008.
                
                
                  5-40-2770
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2009.
                
                
                  5-40-2780
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2010.
                
                
                  5-40-2790
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2011.
                
                
                  5-40-2800
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2012.
                
                
                  5-40-2810
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2013.
                
                
                  
                  5-40-2820
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2014.
                
                
                  
                    Article 21 Emission Standards for Sulfuric Acid Production Plants (Rule 4-21)
                  
                
                
                  5-40-2830
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2101.
                
                
                  5-40-2840
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2102.
                
                
                  5-40-2850
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2103.
                
                
                  5-40-2870
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2105.
                
                
                  5-40-2880
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2106.
                
                
                  5-40-2910
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2109.
                
                
                  5-40-2920
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2110.
                
                
                  5-40-2930
                  Monitoring
                  2/1/02
                  3/3/06, 71 FR 10838
                
                
                  5-40-2940
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2112.
                
                
                  5-40-2950
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2113.
                
                
                  5-40-2960
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2114.
                
                
                  5-40-2970
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2115.
                
                
                  
                    Article 22 Emission Standards for Sulfur Recovery Operations (Rule 4-22)
                  
                
                
                  5-40-2980
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2201.
                
                
                  5-40-2990
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2202.
                
                
                  5-40-3000
                  Standard for Sulfur Dioxide
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2203.
                
                
                  5-40-3010
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2204.
                
                
                  5-40-3020
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2205.
                
                
                  5-40-3050
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2208.
                
                
                  5-40-3060
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2209.
                
                
                  5-40-3070
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2210.
                
                
                  5-40-3080
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2211.
                
                
                  5-40-3090
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  20-04-2212.
                
                
                  5-40-3100
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2213.
                
                
                  5-40-3110
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2214.
                
                
                  
                    Article 23 Emission Standards for Nitric Acid Production Units (Rule 4-23)
                  
                
                
                  5-40-3120
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2301.
                
                
                  5-40-3130
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2302.
                
                
                  5-40-3140
                  Standard for Nitrogen Oxides
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2303.
                
                
                  5-40-3150
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2304.
                
                
                  5-40-3160
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2305.
                
                
                  5-40-3190
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2308.
                
                
                  5-40-3200
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2309.
                
                
                  5-40-3210
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2310.
                
                
                  5-40-3220
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2311.
                
                
                  5-40-3230
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2312.
                
                
                  5-40-3240
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2313.
                
                
                  5-40-3250
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2314.
                
                
                  
                    Article 24 Emission Standards for Solvent Metal Cleaning Operations Using Non-Halogenated Solvents (Rule 4-24)
                  
                
                
                  5-40-3260
                  Applicability and Designation of Affected Facility
                  3/24/04
                  5/17/05, 70 FR 28215
                
                
                  5-40-3270
                  Definitions
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3280
                  Standard for Volatile Organic Compounds
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3290
                  Control Technology Guidelines
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3300
                  Standard for Visible Emissions
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3310
                  Standard for Fugitive Dust/Emissions
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3340
                  Compliance
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3350
                  Test Methods and Procedures
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3360
                  Monitoring
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3370
                  Notification, Records and Reporting
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3380
                  Registration
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3390
                  Facility and Control Equipment Maintenance or Malfunction
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  5-40-3400
                  Permits
                  4/1/97
                  11/3/99, 64 FR 59635
                
                
                  
                  
                    Article 25 Emission Standards for Volatile Organic Compound Storage and Transfer Operations (Rule 4-25)
                  
                
                
                  5-40-3410
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2501.
                
                
                  5-40-3420
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2502.
                
                
                  5-40-3430
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2503.
                
                
                  5-40-3440
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2504.
                
                
                  5-40-3450
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2505.
                
                
                  5-40-3460
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2506.
                
                
                  5-40-3490
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2509.
                
                
                  5-40-3500
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2510.
                
                
                  5-40-3510
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2511.
                
                
                  5-40-3520
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2512.
                
                
                  5-40-3530
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2513.
                
                
                  5-40-3540
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2514.
                
                
                  5-40-3550
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2515.
                
                
                  
                    Article 26 Emission Standards for Large Coating Application Systems (Rule 4-26)
                  
                
                
                  5-40-3560
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2601.
                
                
                  5-40-3570
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2602.
                
                
                  5-40-3580
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2603.
                
                
                  5-40-3590
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2604.
                
                
                  5-40-3600
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2605.
                
                
                  5-40-3610
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2606.
                
                
                  5-40-3640
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2609.
                
                
                  5-40-3650
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2610.
                
                
                  5-40-3660
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2611.
                
                
                  5-40-3670
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2612.
                
                
                  5-40-3680
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2613.
                
                
                  5-40-3690
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2614.
                
                
                  5-40-3700
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2615.
                
                
                  
                    Article 27 Emission Standards for Magnet Wire Coating Application Systems (Rule 4-27)
                  
                
                
                  5-40-3710
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2701.
                
                
                  5-40-3720
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2702.
                
                
                  5-40-3730
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2703.
                
                
                  5-40-3740
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2704.
                
                
                  5-40-3750
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2705.
                
                
                  5-40-3760
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2706.
                
                
                  5-40-3790
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2709.
                
                
                  5-40-3800
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2710.
                
                
                  5-40-3810
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2711.
                
                
                  5-40-3820
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2712.
                
                
                  5-40-3830
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2713.
                
                
                  5-40-3840
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2714.
                
                
                  5-40-3850
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2715.
                
                
                  
                    Article 28 Emission Standards for Automobile and Light Duty Truck Coating Application Systems (Rule 4-28)
                  
                
                
                  5-40-3860
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2801.
                
                
                  5-40-3870
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2802.
                
                
                  5-40-3880
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2803.
                
                
                  5-40-3890
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2804.
                
                
                  5-40-3900
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2805.
                
                
                  5-40-3910
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2806.
                
                
                  5-40-3940
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2809.
                
                
                  5-40-3950
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2810.
                
                
                  5-40-3960
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2811.
                
                
                  5-40-3970
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2812.
                
                
                  5-40-3980
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2813.
                
                
                  5-40-3990
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2814.
                
                
                  
                  5-40-4000
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2815.
                
                
                  
                    Article 29 Emission Standards for Can Coating Application Systems (Rule 4-29)
                  
                
                
                  5-40-4010
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2901.
                
                
                  5-40-4020
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2902.
                
                
                  5-40-4030
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2903.
                
                
                  5-40-4040
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2904.
                
                
                  5-40-4050
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2905.
                
                
                  5-40-4060
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2906.
                
                
                  5-40-4090
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2909.
                
                
                  5-40-4100
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2910.
                
                
                  5-40-4110
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2911.
                
                
                  5-40-4120
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2912.
                
                
                  5-40-4130
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2913.
                
                
                  5-40-4140
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2914.
                
                
                  5-40-4150
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-2915.
                
                
                  
                    Article 30 Emission Standards for Metal Coil Coating Application Systems (Rule 4-30)
                  
                
                
                  5-40-4160
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3001.
                
                
                  5-40-4170
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3002.
                
                
                  5-40-4180
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3003.
                
                
                  5-40-4190
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3004.
                
                
                  5-40-4200
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3005.
                
                
                  5-40-4210
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3006.
                
                
                  5-40-4240
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3009.
                
                
                  5-40-4250
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3010.
                
                
                  5-40-4260
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3011.
                
                
                  5-40-4270
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3012.
                
                
                  5-40-4280
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3013.
                
                
                  5-40-4290
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3014.
                
                
                  5-40-4300
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3015.
                
                
                  
                    Article 31 Emission Standards for Paper and Fabric Coating Application Systems (Rule 4-31)
                  
                
                
                  5-40-4310
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3101.
                
                
                  5-40-4320
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3102.
                
                
                  5-40-4330
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3103.
                
                
                  5-40-4340
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3104.
                
                
                  5-40-4350
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3105.
                
                
                  5-40-4360
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3106.
                
                
                  5-40-4390
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3109.
                
                
                  5-40-4400
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3110.
                
                
                  5-40-4410
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3111.
                
                
                  5-40-4420
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3112.
                
                
                  5-40-4430
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3113.
                
                
                  5-40-4440
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3114.
                
                
                  5-40-4450
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3115.
                
                
                  
                    Article 32 Emission Standards for Vinyl Coating Application Systems (Rule 4-32)
                  
                
                
                  5-40-4460
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3201.
                
                
                  5-40-4470
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3202.
                
                
                  5-40-4480
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3203.
                
                
                  5-40-4490
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3204.
                
                
                  5-40-4500
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3205.
                
                
                  5-40-4510
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3206.
                
                
                  5-40-4540
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3209.
                
                
                  5-40-4550
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3210.
                
                
                  5-40-4560
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3211.
                
                
                  5-40-4570
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3212.
                
                
                  5-40-4580
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3213.
                
                
                  
                  5-40-4590
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3214.
                
                
                  5-40-4600
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3215.
                
                
                  
                    Article 33 Emission Standards for Metal Furniture Coating Application Systems (Rule 4-33)
                  
                
                
                  5-40-4610
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3301.
                
                
                  5-40-4620
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3302.
                
                
                  5-40-4630
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3303.
                
                
                  5-40-4640
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3304.
                
                
                  5-40-4650
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3305.
                
                
                  5-40-4660
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3306.
                
                
                  5-40-4690
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3309.
                
                
                  5-40-4700
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3310.
                
                
                  5-40-4710
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3311.
                
                
                  5-40-4720
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3312.
                
                
                  5-40-4730
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3313.
                
                
                  5-40-4740
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3314.
                
                
                  5-40-4750
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3315.
                
                
                  
                    Article 34 Emission Standards for Miscellaneous Metal Parts and Products Coating Application Systems (Rule 4-34)
                  
                
                
                  5-40-4760
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Amended to refer Northern VA VOC emission control area to Article 59.
                
                
                  5-40-4770
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3402.
                
                
                  5-40-4780
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3403.
                
                
                  5-40-4790
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3404.
                
                
                  5-40-4800
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3405.
                
                
                  5-40-4810
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3406.
                
                
                  5-40-4840
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3409.
                
                
                  5-40-4850
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3410.
                
                
                  5-40-4860
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3411.
                
                
                  5-40-4870
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3412.
                
                
                  5-40-4880
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3413.
                
                
                  5-40-4890
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3414.
                
                
                  5-40-4900
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3415.
                
                
                  
                    Article 35 Emission Standards for Flatwood Paneling Coating Application Systems (Rule 4-35)
                  
                
                
                  5-40-4910
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3501.
                
                
                  5-40-4920
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3502.
                
                
                  5-40-4930
                  Standard for Volatile Organic Compounds
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3503.
                
                
                  5-40-4940
                  Control Technology Guidelines
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3504.
                
                
                  5-40-4950
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3505.
                
                
                  5-40-4960
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3506.
                
                
                  5-40-4990
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3509.
                
                
                  5-40-5000
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3510.
                
                
                  5-40-5010
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3511.
                
                
                  5-40-5020
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3512.
                
                
                  5-40-5030
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3513.
                
                
                  5-40-5040
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3514.
                
                
                  5-40-5050
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3515.
                
                
                  
                    Article 36 Flexographic, Packaging Rotogravure, and Publication Rotogravure Printing Lines (Rule 4-36)
                  
                
                
                  5-40-5060
                  Applicability and Designation of Affected Facility
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-5070
                  Definitions
                  4/1/96
                  3/12/97, 62 FR 11334
                  § 52.2465(c)(113)(i)(B)(4).
                
                
                  5-40-5080
                  Standard for Volatile Organic Compounds
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5090
                  Standard for Visible Emissions
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5100
                  Standard for Fugitive Dust/Emissions
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5130
                  Compliance
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5140
                  Test Methods and Procedures
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5150
                  Monitoring
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5160
                  Notification, Records and Reporting
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  
                  5-40-5170
                  Registration
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5180
                  Facility and Control Equipment Maintenance or Malfunction
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  5-40-5190
                  Permits
                  4/1/96
                  3/12/97, 62 FR 11334
                
                
                  
                    Article 37 Emission Standards for Petroleum Liquid Storage and Transfer Operations (Rule 4-37)
                  
                
                
                  5-40-5200
                  Applicability and Designation of Affected Facility
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-5210
                  Definitions
                  2/1/02
                  3/3/06, 71 FR 10838
                
                
                  5-40-5220
                  Standard for Volatile Organic Compounds
                  07/30/2015
                  05/10/2017, 82 FR 21702
                
                
                  5-40-5230
                  Control Technology Guidelines
                  2/1/02
                  3/3/06, 71 FR 10838
                
                
                  5-40-5240
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3705.
                
                
                  5-40-5250
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3706.
                
                
                  5-40-5270
                  Standard for Toxic Pollutants
                  07/30/2015
                  05/10/2017, 82 FR 21702
                
                
                  5-40-5280
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3709.
                
                
                  5-40-5290
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3710.
                
                
                  5-40-5300
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3711.
                
                
                  5-40-5310
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3712.
                
                
                  5-40-5320
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3713.
                
                
                  5-40-5330
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3714.
                
                
                  5-40-5340
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-3715.
                
                
                  
                    Article 41 Emission Standards for Mobile Sources (Rule 4-41)
                  
                
                
                  5-40-5650
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-4101.
                
                
                  5-40-5660
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-4102.
                
                
                  5-40-5670
                  Motor Vehicles
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-4103.
                
                
                  5-40-5680
                  Other Mobile Sources
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-4104.
                
                
                  5-40-5690
                  Export/Import of Motor Vehicles
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-04-4105.
                
                
                  
                    Article 43 Municipal Solid Waste Landfills (Rule 4-43)
                  
                
                
                  5-40-5800
                  Applicability and Designation of Affected Facility
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5810
                  Definitions
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-40-5820
                  Standard for air emissions
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-40-5822
                  Operational standards for collection and control systems
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5824
                  Specifications for active collection systems
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5850
                  Compliance
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-40-5855
                  Compliance schedule
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5860
                  Test methods and procedures
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5870
                  Monitoring
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5880
                  Reporting
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-40-5890
                  Recordkeeping
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5900
                  Registration
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5910
                  Facility and control equipment Maintenance or Malfunction
                  1/29/04
                  12/29/04, 69 FR 77900
                
                
                  5-40-5920
                  Permits
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  
                    Article 47 Emission Standards for Solvent Metal Cleaning Operations in the Northern Virginia Volatile Organic Compound Emissions Control Area (Rule 4-47)
                  
                
                
                  5-40-6820
                  Applicability
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6830
                  Definitions
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6840
                  Standards for volatile organic compounds
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6850
                  Standard for visible emissions
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6860
                  Standard for fugitive dust/emissions
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6890
                  Compliance
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6900
                  Compliance schedules
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6910
                  Test methods and procedures
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  
                  5-40-6920
                  Monitoring
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6930
                  Notification, records and reporting
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6940
                  Registration
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6950
                  Facility and control equipment Maintenance or Malfunction
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  5-40-6960
                  Permits
                  3/24/04
                  6/9/04, 69 FR 32277
                
                
                  
                    Article 48—Emission Standards for Mobile Equipment Repairs and Refinishing (Rule 4-48)
                  
                
                
                  5-40-6970
                  Applicability and designation of affected facility
                  10/1/13
                  8/4/15, 80 FR 46202
                  Revision extends the applicability to include the Richmond VOC Emissions Control Area.
                
                
                  5-40-6975
                  Exemptions
                  10/1/13
                  8/4/15, 80 FR 46202
                  Added.
                
                
                  5-40-6980
                  Definitions
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-6990
                  Standards for volatile organic compounds
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7000
                  Standard for visible emissions
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7010
                  Standard for fugitive dust/emissions
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7040
                  Compliance
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7050
                  Compliance schedules
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-40-7060
                  Test methods and procedures
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7070
                  Monitoring
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7080
                  Notification, records and reporting
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7090
                  Registration
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7100
                  Facility and control equipment Maintenance or Malfunction
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  5-40-7110
                  Permits
                  3/24/04
                  6/24/04, 69 FR 35253
                
                
                  
                    Article 51 Stationary Sources Subject to Case-by-Case Control Technology Determinations (Rule 4-51)
                  
                
                
                  5-40-7370
                  Applicability and designation of affected facility
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7380
                  Definitions
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7390
                  Standard for volatile organic compounds (1-hour ozone standard)
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7400
                  Standard for volatile organic compounds (eight-hour ozone standard)
                  12/02/2015
                  8/16/2016, 81 FR 54509
                  Notification and compliance dates added
                
                
                  5-40-7410
                  Standard for nitrogen oxides (1-hour ozone standard)
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7420
                  Standard for nitrogen oxides (eight-hour ozone standard)
                  12/02/2015
                  8/16/2016, 81 FR 54509
                  Notification and compliance dates added
                
                
                  5-40-7430
                  Presumptive reasonably available control technology guidelines for stationary sources of nitrogen oxides
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7440
                  Standard for visible emissions
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7450
                  Standard for fugitive dust/emissions
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7480
                  Compliance
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7490
                  Test methods and procedures
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7500
                  Monitoring
                  12/15/06
                  1/19/11 , 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7510
                  Notification
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7520
                  Registration
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7530
                  Facility and control equipment maintenance or malfunction
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation.
                
                
                  5-40-7540
                  Permits
                  12/15/06
                  1/19/11, 76 FR 3023
                  Added Regulation
                
                
                  
                    Article 53 Emission Standards for Lithographic Printing Processes (Rule 4-53) [Formerly Article 45]
                  
                
                
                  5-40-7800
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Amended to refer Northern VA VOC emission control area to Article 56.1.
                
                
                  5-40-7810
                  Definitions of Alcohol, Cleaning solution, Fountain solution, Lithographic printing, Printing process
                  4/1/96, 10/4/06
                  3/2/07, 72 FR 9441
                
                
                  5-40-7820
                  Standard for Volatile Organic Compounds
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7840
                  Standard for Visible Emissions
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7850
                  Standard for Fugitive Dust Emissions
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7880
                  Compliance
                  10/4/06
                  3/2/07, 72 FR 9441
                  Revisions to compliance dates.
                
                
                  
                  5-40-7890
                  Test Methods and Procedures
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7900
                  Monitoring
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7910
                  Notification, Records and Reporting
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7920
                  Registration
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7930
                  Facility and Control Equipment Maintenance and Malfunction
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  5-40-7940
                  Permits
                  4/1/9610/4/06
                  
                  3/2/07, 72 FR 9441
                
                
                  
                    Article 56, Emission Standards for Letterpress Printing Operations in the Northern Virginia Volatile Organic Compound Emissions Control Area, 8-hour Ozone Standard (Rule 4-56)
                  
                
                
                  5-40-8380
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8382
                  Definitions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8384
                  Standard for volatile organic compounds
                  2/1/16
                  10/21/16,81 FR 72711
                  Added.
                
                
                  5-40-8386
                  Standard for visible emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8388
                  Standard for fugitive/dust emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8396
                  Compliance
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8398
                  Compliance schedule
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8400
                  Test methods and procedures
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8410
                  Monitoring
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8412
                  Notification, records, and reporting
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8414
                  Registration
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8418
                  Permits
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                    Article 56.1 Emission Standards for Offset Lithographic Printing Operations in the Northern Virginia Volatile Organic Compound Emissions Control Area, 8-hour Ozone Standard (Rule 4-56.1)
                  
                
                
                  5-40-8420
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8422
                  Definitions
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8424
                  Standard for volatile organic compounds
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8426
                  Standard for visible emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8428
                  Standard for fugitive/dust emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8434
                  Compliance
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8436
                  Compliance schedule
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8438
                  Test methods and procedures
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8440
                  Monitoring
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8450
                  Notification, records, and reporting
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8460
                  Registration
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8480
                  Permits
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                    Article 57 Emission Standards for Industrial Solvent Cleaning Operations in the Northern Virginia Volatile Organic Compound Emissions Control Area, 8-hour Ozone Standard (Rule 4-57)
                  
                
                
                  5-40-8510
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8520
                  Definitions
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8530
                  Standard for volatile organic compounds
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8540
                  Standard for visible emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8550
                  Standard for fugitive/dust emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8580
                  Compliance
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8590
                  Compliance schedule
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8600
                  Test methods and procedures
                  2/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8610
                  Monitoring
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8620
                  Notification, records, and reporting
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8630
                  Registration
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8650
                  Permits
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                    Article 58 Emission Standards for Miscellaneous Industrial Adhesive Application Processes in the Northern Virginia Volatile Organic Compound Emissions Control Area, 8-hour Ozone Standard (Rule 4-58)
                  
                
                
                  5-40-8660
                  Applicability and Designation of Affected Facility
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8670
                  Definitions
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8680
                  Standard for volatile organic compounds
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                  5-40-8690
                  Standard for visible emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8700
                  Standard for fugitive/dust emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8730
                  Compliance
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8740
                  Compliance schedule
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8750
                  Test methods and procedures
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8760
                  Monitoring
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8770
                  Notification, records, and reporting
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8780
                  Registration
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8800
                  Permits
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                    Article 59 Emission Standards for Miscellaneous Metal Parts and Products Coating Application Systems in the Northern Virginia Volatile Organic Compound Emissions Control Area, 8-hour Ozone Standard (Rule 4-58)
                  
                
                
                  5-40-8810
                  Applicability and Designation of Affected Facility
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8820
                  Definitions
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8830
                  Standard for volatile organic compounds
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8840
                  Standard for visible emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8850
                  Standard for fugitive/dust emissions
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8880
                  Compliance
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8890
                  Compliance schedule
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8900
                  Test methods and procedures
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8910
                  Monitoring
                  02/01/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8920
                  Notification, records, and reporting
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8930
                  Registration
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  5-40-8950
                  Permits
                  2/1/16
                  10/21/16, 81 FR 72711
                  Added.
                
                
                  
                    9 VAC 5, Chapter 45 Consumer and Commercial Products (applicable to the Northern Virginia and Fredericksburg VOC Emissions Control Areas)
                  
                
                
                  
                    Part I Special Provisions
                  
                
                
                  5-45-10
                  Applicability
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-20
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-30
                  Emission testing
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-40
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-50
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Part II Emission Standards
                  
                
                
                  
                    Article 1 Emission Standards For Portable Fuel Containers And Spouts Manufactured Before August 1, 2010
                  
                
                
                  5-45-60
                  Applicability
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-70
                  Exemptions
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-80
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-90
                  Standard for volatile organic compounds
                  
                    10/1/13
                  
                  8/4/15
                  Amended.
                
                
                  5-45-100
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-110
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-120
                  Compliance schedules
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-130
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-140
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-150
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Article 2 Emission Standards For Portable Fuel Containers And Spouts Manufactured On Or After August 1, 2010
                  
                
                
                  5-45-160
                  Applicability
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Revision extends the applicability to include the Richmond VOC Emissions Control Area.
                
                
                  5-45-170
                  Exemptions
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-180
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-190
                  Standard for volatile organic compounds
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-200
                  Certification procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-210
                  Innovative products
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-220
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-230
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-240
                  Compliance schedules
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-250
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-260
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-270
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                  
                    Article 3 Emission Standards For Consumer Products Manufactured Before August 1, 2010
                  
                
                
                  5-45-280
                  Applicability
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-290
                  Exemptions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-300
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-310(Except for subsection B)
                  
                  Standard for volatile organic compounds
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-320
                  Alternative control plan (ACP) for consumer products
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-330
                  Innovative products
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-340
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-350
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-360
                  Compliance schedules
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-370
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-380
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-390
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Article 4 Emission Standards For Consumer Products Manufactured On or After August 1, 2010
                  
                
                
                  5-45-400
                  Applicability
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Revision extends the applicability to include the Richmond VOC Emissions Control Area.
                
                
                  5-45-410
                  Exemptions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-420
                  Definitions
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-430(Except for subsection B)
                  
                  Standard for volatile organic compounds
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-440
                  Alternative control plan (ACP) for consumer products
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-450
                  Innovative products
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-460
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-470
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-480
                  Compliance schedules
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-490
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-500
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-510
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Article 5 Emission Standards For Architectural And Industrial Maintenance Coatings
                  
                
                
                  5-45-520
                  Applicability
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Revision extends the applicability to include the Richmond VOC Emissions Control Area.
                
                
                  5-45-530
                  Exemptions
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-540
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-550
                  Standard for volatile organic compounds
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-560
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-570
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-580
                  Compliance schedules
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-590
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-600
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-610
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Article 6 Emission Standards For Adhesives And Sealants
                  
                
                
                  5-45-620
                  Applicability
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Revision extends the applicability to include the Richmond VOC Emissions Control Area.
                
                
                  5-45-630
                  Exemptions
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-640
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-650
                  Standard for volatile organic compounds
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  5-45-660
                  Control technology guidelines
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-670
                  Standard for visible emissions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-680
                  Administrative requirements
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-690
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-700
                  Compliance schedules
                  
                    10/1/13
                  
                  8/4/15, 80 FR 46202
                  Amended.
                
                
                  
                  5-45-710
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-720
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-730
                  Notification, records and reporting
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-740
                  Registration
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-750
                  Facility and control equipment maintenance or malfunction
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    Article 7 Emission Standards For Asphalt Paving Operations
                  
                
                
                  5-45-760
                  Applicability
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-770
                  Definitions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-780
                  Standard for volatile organic compounds
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-790
                  Standard for visible emissions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-800
                  Standard for fugitive dust/emissions
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-820
                  Compliance
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-830
                  Test methods and procedures
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-840
                  Monitoring
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  5-45-850
                  Notification, records andreporting
                  
                  3/17/10
                  1/26/2012, 77 FR 3928
                  Added.
                
                
                  
                    9 VAC 5, Chapter 50 New and Modified Stationary Sources [Part V]
                  
                
                
                  
                    Part I Special Provisions
                  
                
                
                  5-50-10
                  Applicability
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-50-20
                  Compliance
                  12/12/07
                  2/24/10, 75 FR 8249
                  Revisions to paragraph A.3 .
                
                
                  5-50-30
                  Performance Testing
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-50-40
                  Monitoring
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  5-50-50
                  Notification, Records and Reporting
                  8/1/02
                  3/15/04, 69 FR 12074
                
                
                  
                    Part II Emission Standards
                  
                
                
                  
                    Article 1 Standards of Performance for Visible Emissions and Fugitive Dust/Emissions (Rule 5-1)
                  
                
                
                  5-50-60
                  Applicability and Designation of Affected Facility
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0101.
                
                
                  5-50-70
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0102.
                
                
                  5-50-80
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0103.
                
                
                  5-50-90
                  Standard for Fugitive Dust/Emissions
                  2/1/03
                  4/29/05, 70 FR 22263
                
                
                  5-50-100
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0105.
                
                
                  5-50-110
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0106.
                
                
                  5-50-120
                  Waivers
                  2/1/03
                  4/29/05, 70 FR 22263
                
                
                  
                    Article 4 Standards of Performance for Stationary Sources (Rule 5-4)
                  
                
                
                  5-50-240
                  Applicability and designation of affected facility
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraphs A and C are revised.
                
                
                  5-50-250
                  Definitions
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraphs A-C are revised.
                
                
                  5-50-260
                  Standards for stationary sources
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraphs A-D are revised.
                
                
                  5-50-270
                  Standard for Major Stationary Sources (Nonattainment Areas)
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-50-280
                  Standard for Stationary Sources (Prevention of Significant Deterioration Areas)
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-50-290
                  Standard for Visible Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0406.
                
                
                  5-50-300
                  Standard for Fugitive Dust/Emissions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0407.
                
                
                  5-50-330
                  Compliance
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0410.
                
                
                  5-50-340
                  Test Methods and Procedures
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0411.
                
                
                  5-50-350
                  Monitoring
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0412.
                
                
                  5-50-360
                  Notification, Records and Reporting
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0413.
                
                
                  5-50-370
                  Registration
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0414.
                
                
                  5-50-380
                  Facility and Control Equipment Maintenance or Malfunction
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0415.
                
                
                  5-50-390
                  Permits
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-05-0416.
                
                
                  
                    9 VAC 5, Chapter 70 Air Pollution Episode Prevention [Part VII]
                  
                
                
                  5-70-10
                  Applicability
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-01.
                
                
                  5-70-20
                  Definitions
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-02.
                
                
                  
                  5-70-30
                  General
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-03.
                
                
                  5-70-40
                  Episode Determination
                  4/1/99
                  10/19/0065 FR 62626
                  References to TSP have been removed.
                
                
                  5-70-50
                  Standby Emission Reduction Plans
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-05.
                
                
                  5-70-60
                  Control Requirements
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-06.
                
                
                  5-70-70
                  Local Air Pollution Control Agency Participation
                  4/17/95
                  4/21/00, 65 FR 21315
                  120-07-07.
                
                
                  
                    9 VAC 5, Chapter 80 Permits for Stationary Sources [Part VIII]
                  
                
                
                  
                    Article 5 State Operating Permits
                  
                
                
                  5-80-800
                  Applicability
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-810
                  Definitions
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-820
                  General
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-830
                  Applications
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-840
                  Application information required
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-850
                  Standards and conditions for granting Permits
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-860
                  Action on permit application
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-870
                  Application review and analysis
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-880
                  Compliance determination and verification by testing
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-890
                  Monitoring requirements
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-900
                  Reporting requirements
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-910
                  Existence of permits no defense
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-920
                  Circumvention
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-930
                  Compliance with local zoning requirements
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-940
                  Transfer of Permits
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-950
                  Termination of Permits
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-960
                  Changes to Permits
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-970
                  Administrative permit amendments
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-980
                  Minor permit amendments
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-990
                  Significant permit amendments
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-1000
                  Reopening for cause
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-1010
                  Enforcement
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-1020
                  Public participation
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-1030
                  General Permits
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  5-80-1040
                  Review and evaluation of article
                  4/1/98
                  6/27/03, 68 FR 38191
                
                
                  
                    Article 6—Permits for New and Modified Stationary Sources
                  
                
                
                  5-80-1100
                  Applicability
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1105
                  Permit Exemptions
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraph E is excluded.
                
                
                  5-80-1110
                  Definitions
                  3/27/14
                  8/23/16, 81 FR 57468
                
                
                  5-80-1120
                  General
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1130
                  Reserved
                  
                  
                  Excluded from SIP.
                
                
                  5-80-1140
                  Applications
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1150
                  Application information required
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1160
                  Action on permit application
                  11/7/12
                  8/22/16, 81 FR 56511
                  The latter portion of paragraph D (beginning with “. . . direct consideration by the board . . .”) is excluded.
                
                
                  5-80-1170
                  Public participation
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraphs F and G are excluded. See § 52.2423(o).
                
                
                  5-80-1180
                  Standards and conditions for granting permits
                  11/7/12
                  8/22/16, 81 FR 56511
                  The portion of paragraph A.1 pertaining to hazardous air pollutant sources as proscribed under 9VAC5-60 is excluded.
                
                
                  5-80-1190
                  Application review and analysis
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraph 2 is excluded.
                
                
                  5-80-1200
                  Compliance determination and verification by performance testing
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1210
                  Permit invalidation, suspension, revocation and enforcement
                  11/7/12
                  8/22/16, 81 FR 56511
                  Paragraph B is excluded.
                
                
                  5-80-1220
                  Existence of permit no defense
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1230
                  Compliance with local zoning
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1240
                  Transfer of permits
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  
                  5-80-1250
                  General permits
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1260
                  Action to combine permit terms and conditions
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1270
                  Actions to change permits
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1280
                  Administrative permit amendments
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1290
                  Minor permit amendments
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  5-80-1300
                  Significant amendment procedures
                  11/7/12
                  8/22/16, 81 FR 56511
                
                
                  
                    Article 8 Permits—Major Stationary Sources and Major Modifications Located in Prevention of Significant Deterioration Areas
                  
                
                
                  5-80-1605
                  Applicability
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1615
                  Definitions
                  8/13/15
                  8/28/17, 82 FR 40707
                
                
                  5-80-1625
                  General
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1635
                  Ambient Air Increments
                  8/17/11
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1645
                  Ambient Air Ceilings
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1655
                  Applications
                  9/1/06
                  8/28/17,82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1665
                  Compliance with local zoning requirements
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1675
                  Compliance determination and verification by performance testing
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1685
                  Stack Heights
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1695
                  Exemptions
                  6/4/14
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1705
                  Control technology review
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1715
                  Source impact analysis
                  6/4/14
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1725
                  Air quality models
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1735
                  Air quality analysis
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1745
                  Source Information
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1755
                  Additional impact analysis
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1765
                  Sources affecting Federal class I areas—additional requirements
                  8/17/11
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1775
                  Public participation
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1785
                  Source obligation
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1795
                  Environmental impact statements
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1805
                  Disputed permits
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1815
                  Interstate pollution abatement
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1825
                  Innovative control technology
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1865
                  Actuals plantwide applicability (PAL)
                  8/13/15
                  8/28/17, 82 FR 40707
                
                
                  5-80-1915
                  Actions to combine permit terms and conditions
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1925
                  Actions to change permits
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1935
                  Administrative permit amendments
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1945
                  Minor permit amendments
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1955
                  Significant amendment procedures
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1965
                  Reopening for cause
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1975
                  Transfer of permits
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  
                  5-80-1985
                  Permit invalidation, revocation, and enforcement
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-1995
                  Existence of permit no defense
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  
                    Article 9 Permits—Major Stationary Sources and Major Modifications Located in Nonattainment Areas or the Ozone Transport Region
                  
                
                
                  5-80-2000
                  Applicability
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2010
                  Definitions
                  8/13/15
                  8/28/17, 82 FR 40707
                  Paragraph C is revised, except that under subdivision b of the definition of “baseline actual emissions,” the sentence stating, “The board shall allow the use of another time period upon a determination that it is more representative of normal source operation,” is not in the SIP.
                
                
                  5-80-2020
                  General
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2030
                  Applications
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2040
                  Application information required
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2050
                  Standards and conditions for granting permits
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2060
                  Action on permit application
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2070
                  Public participation
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2080
                  Compliance determination and verification by performance testing
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2090
                  Application review and analysis
                  5/1/029/01/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2091
                  Source obligation
                  9/1/06
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2110
                  Interstate Pollution Abatement
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2120
                  Offsets
                  8/17/11
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2130
                  De minimis increases and stationary source modification alternatives for ozone nonattainment areas classified as serious or severe in 9 VAC 5-20-204
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2140
                  Exemptions
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2144
                  Actuals plantwide applicability limits (PALs)
                  8/13/15
                  8/28/17, 82 FR 40707
                
                
                  5-80-2150
                  Compliance with local zoning requirements
                  5/1/029/01/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2170
                  Transfer of permits
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2180
                  Permit invalidation, revocation, and enforcement
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2190
                  Existence of permit no defense
                  5/1/029/1/06
                  
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2195
                  Actins to combine permit terms and conditions
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2200
                  Actions to change permits
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2210
                  Administrative permit amendments
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2220
                  Minor permit amendments
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  5-80-2230
                  Significant amendment procedures
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  
                  5-80-2240
                  Reopening for cause
                  7/23/09
                  8/28/17, 82 FR 40707
                  Previous approval 10/22/08.
                
                
                  
                    9 VAC 5, Chapter 85 Permits for Stationary Sources of Pollutants Subject to Regulation
                  
                
                
                  
                    Part I Applicability
                  
                
                
                  5-85-10
                  Applicability
                  1/2/11
                  5/13/11, 76 FR 27898
                
                
                  
                    Part III Prevention of Significant Deterioration Permit Actions
                  
                
                
                  5-85-40
                  Prevention of Significant Deterioration Area Permit Actions
                  03/13/14
                  11/23/15 11/23/15; 80 FR 72905
                
                
                  5-85-50
                  Definitions
                  8/13/15
                  8/28/17, 82 FR 40707
                
                
                  5-85-55
                  Actuals Plantwide applicability limits (PALs)
                  8/13/15
                  8/28/17, 82 FR 40707
                
                
                  5-85-55
                  Actual plantwide applicability limits (PALs)
                  03/13/14
                  11/23/1511/23/15; 80 FR 72905
                  Added.
                
                
                  
                    Part IV State Operating Permit Actions
                  
                
                
                  5-85-60
                  State Operating Permit Actions
                  1/2/11
                  5/13/11, 76 FR 27898
                
                
                  5-85-70
                  Definitions
                  1/2/11
                  5/13/11, 76 FR 27898
                
                
                  
                    9 VAC 5, Chapter 91 Regulations for the Control of Motor Vehicle Emissions in the Northern Virginia Area
                  
                
                
                  
                    Part I Definitions
                  
                
                
                  5-91-10
                  General
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-20
                  Terms defined
                  1/24/97
                  9/1/99, 64 FR 47670
                  Exception—“Northern Virginia program area” does not include Fauquier County, Effective 1/1/98.
                
                
                   
                  
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  
                    Part II General Provisions
                  
                
                
                  5-91-30
                  Applicability and authority of the department
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-50
                  Documents incorporated by reference
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-70
                  Appeal of case decisions
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-90
                  Right of entry
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-100
                  Conditions on approvals
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-120
                  Export and import of motor vehicles
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-130
                  Relationship of state regulations to Federal regulations
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-140
                  Delegation of authority
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-150
                  Availability of information
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  
                    Part III Emission Standards for Motor Vehicle Air Pollution
                  
                
                
                  5-91-160
                  Exhaust emission standards for two-speed idle testing in enhanced emissions inspection programs
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  5-91-170
                  Exhaust emission standards for ASM testing in enhanced emissions inspection programs
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-180
                  Exhaust emission standards for on-road testing through remote sensing
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  5-91-190
                  Emissions control system standards
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-200
                  Evaporative emissions standards
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-210
                  Visible emissions standards
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    Part IV Permitting and Operation of Emissions Inspection Stations
                  
                
                
                  5-91-220
                  General provisions
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-230
                  Applications
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-240
                  Standards and conditions for permits
                  1/27/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-250
                  Action on permit application
                  1/27/97
                  9/1/99, 64 FR 47670
                
                
                  
                  5-91-260
                  Emissions inspection station permits, categories
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-270
                  Permit renewals
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-280
                  Permit revocation, surrender of materials
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-290
                  Emissions inspection station operations
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-300
                  Emissions inspection station records
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-310
                  Sign and permit posting
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-320
                  Equipment and facility requirements
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-330
                  Analyzer system operation
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-340
                  Motor vehicle inspection report; certificate of emissions inspection
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-350
                  Data media
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-360
                  Inspector identification number and access code usage
                  10/1/02
                  4/22/08, 73 FR 21540
                  Retitled and amended.
                
                
                  5-91-370
                  Fleet emissions inspection stations; mobile fleet inspection stations
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    Part V Emissions Inspector Testing and Licensing
                  
                
                
                  5-91-380
                  Emissions inspector licenses and renewals
                  10/21/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-390
                  Qualification requirements for emissions inspector licenses
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-400
                  Conduct of emissions inspectors
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  
                    Part VI Inspection Procedures
                  
                
                
                  5-91-410
                  General
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-420
                  Inspection procedure; rejection, pass, fail, waiver
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-430
                  ASM test procedure
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-440
                  Two-speed idle test procedure
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-450
                  Evaporative system pressure test and gas cap pressure test procedure
                  10/1/02
                  4/22/08, 73 FR 21540
                  Retitled and amended.
                
                
                  5-91-480
                  Emissions related repairs
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-490
                  Engine and fuel changes
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    Part VII Vehicle Emissions Repair Facility Certification
                  
                
                
                  5-91-500
                  Applicability and authority
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-90-510
                  Certification qualifications
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-520
                  Expiration, reinstatement, renewal, and requalification
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-530
                  Emissions and repair facility operations
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-540
                  Sign and certificate posting
                  10/1/02
                  4/22/08, 73 FR 21540
                  Retitled and amended.
                
                
                  
                    Part VIII Emissions Repair Technician Certification and Responsibilities
                  
                
                
                  5-91-550
                  Applicability and authority
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-560
                  Certification qualifications for emissions repair technicians
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-570
                  Expiration, reinstatement, renewal and requalification
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-580
                  Certified emissions repair technician responsibilities
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    Part IX Enforcement Procedures
                  
                
                
                  5-91-590
                  Enforcement of regulations, permits, licenses, certifications and orders
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-600
                  General enforcement process
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-610
                  Consent orders and penalties for violations
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-620
                  Major violations
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-630
                  Minor violations
                  4/2/97
                  9/1/99, 64 FR 47670
                
                
                  
                    Part X Analyzer System Certification and Specifications for Enhanced Emissions Inspections Programs
                  
                
                
                  5-91-640
                  Applicability
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  5-91-650
                  Design goals
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-660
                  Warranty; service contract
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                  5-91-670
                  Owner-provided services
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-680
                  Certification of analyzer systems
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-690
                  Span gases; gases for calibration purposes
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-700
                  Calibration of exhaust gas analyzers
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-710
                  Upgrade of analyzer system
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    Part XI Manufacturer Recall
                  
                
                
                  5-91-720
                  Vehicle manufacturers recall
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-730
                  Exemptions; temporary extensions
                  1/24/97
                  9/1/99, 64 FR 47670
                
                
                  
                    Part XII On-Road Testing
                  
                
                
                  5-91-740
                  General requirements
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  5-91-750
                  Operating procedures; violation of standards
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  5-91-760
                  Schedule of civil charges
                  6/29/05
                  4/22/08, 73 FR 21540
                
                
                  
                    Part XIV ASM Exhaust Emission Standards
                  
                
                
                  5-91-790
                  ASM start-up standards
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  5-91-800
                  ASM final standards
                  10/1/02
                  4/22/08, 73 FR 21540
                
                
                  
                    9 VAC 5, Chapter 130 Regulations for Open Burning [Formerly 9VAC5 Chapter 40, Part II, Article 40]
                  
                
                
                  
                    Part I General Provisions
                  
                
                
                  5-130-10
                  Applicability
                  3/18/09
                  3/14/11, 76 FR 13511
                  Formerly 5-40-5600Provisions of this Chapter expanded to new localities in the emissions control areas.
                  
                
                
                  5-130-20
                  Definitions
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-130-30
                  Open Burning Prohibitions
                  3/18/09
                  3/14/11, 76 FR 13511
                  Formerly 5-40-5620.
                
                
                  5-130-40
                  Permissible open burning
                  8/17/11
                  6/1/12 by Letter Notice
                  The SIP effective date is 6/1/12.
                
                
                  5-130-50
                  Forest Management and Agricultural Practices
                  3/18/09
                  3/14/11, 76 FR 13511
                  Formerly 5-40-5631.
                
                
                  
                    9 VAC 5, Chapter 140 Regulations for Emissions Trading Programs
                  
                
                
                  
                    Part I NO
                    X
                    Budget Trading Program
                  
                
                
                  
                    Article 1 NO
                    X
                    Budget Trading Program General Provisions
                  
                
                
                  5-140-10
                  Purpose
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-20
                  Definitions
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-30
                  Measurements, abbreviations, and acronyms
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-31
                  Federal Regulations Incorporated by reference
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-40
                  Applicability
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-50
                  Retired unit exemption
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-60
                  Standard requirements
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-70
                  Computation of time
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 2 NO
                    X
                    Authorized Account Representative for NO
                    X
                    Budget Sources
                  
                
                
                  5-140-100
                  Authorization and responsibilities of the NOX authorized account representative
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-110
                  Alternate NOX authorized account representative
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-120
                  Changing the NOX authorized account representative and alternate NOX authorized account representative; changes in the owners and operators
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-130
                  Account certificate of representation
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                  5-140-140
                  Objections concerning the NOX authorized account representative
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 3 Permits
                  
                
                
                  5-140-200
                  General NOX Budget permit requirements
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-210
                  Submission of NOX Budget permit applications
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-220
                  Information requirements for NOX Budget permit applications
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-230
                  NOX Budget permit contents
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-240
                  Effective date of initial NOX Budget permit
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-250
                  NOX Budget permit revisions
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 4 Compliance Certification
                  
                
                
                  5-140-300
                  Compliance certification report
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-310
                  Permitting authority's and administrator's actionon compliance certifications
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 5 NO
                    X
                    Allowance Allocations
                  
                
                
                  5-140-400
                  State trading program budget
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-410
                  Timing requirements for NOX allowance allocations
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-420
                  NOX allowance allocations
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-430
                  Compliance Supplement Pool
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 6 NO
                    X
                    Allowance Tracking System
                  
                
                
                  5-140-500
                  NOX Allowance Tracking System accounts
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-510
                  Establishment of accounts
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-520
                  NOX Allowance Tracking System responsibilities of NOX authorized account representative
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-530
                  Recordation of NOX allowance allocations
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-540
                  Compliance
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-550
                  Banking
                  3/24/04
                  8/25/04, 69 FR 52174
                
                
                  5-140-560
                  Account error
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-570
                  Closing of general accounts
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 7 NO
                    X
                    Allowance Transfers
                  
                
                
                  5-140-600
                  Scope and submission of NOX allowance transfers
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-610
                  EPA recordation
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-620
                  Notification
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 8 Monitoring and Reporting
                  
                
                
                  5-140-700
                  General Requirements
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-710
                  Initial certification and recertification procedures
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-720
                  Out of control periods
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-730
                  Notifications
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-740
                  Recordkeeping and reporting
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-750
                  Petitions.
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-760
                  Additional requirements to provide heat input data for allocation purposes
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 9 Individual Unit Opt-ins
                  
                
                
                  5-140-800
                  Applicability
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-810
                  General
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-820
                  NOX authorized account representative
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-830
                  Applying for NOX Budget opt-in permit
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-840
                  Opt-in process
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-850
                  NOX Budget opt-in permit contents
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-860
                  Withdrawal from NOX Budget Trading Program
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-870
                  Change in regulatory status
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                  5-140-880
                  NOX allowance allocations to opt-in units
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  
                    Article 10 State Trading Program Budget and Compliance Pool
                  
                
                
                  5-140-900
                  State trading program budget
                  12/31/08
                  11/7/11, 76 FR 68638
                  Revise applicable year to 2004 and each year thereafter.
                
                
                  5-140-910
                  Compliance supplement pool budget
                  7/17/02
                  7/8/03, 68 FR 40520
                
                
                  5-140-920
                  Total electric generating unit allocations
                  12/31/08
                  11/7/11, 76 FR 68638
                  Add subsection B, which extends the NOX budget beyond 2008.
                
                
                  5-140-930
                  Total non-electric generating unit allocations
                  12/31/08
                  11/7/11, 76 FR 68638
                  Add subsection B, which extends the NOX budget beyond 2008.
                
                
                  
                    9 Vac 5, Chapter 151 Transportation Conformity
                  
                
                
                  
                    Part I General Definitions
                  
                
                
                  5-151-10
                  Definitions
                  12/31/08
                  11/20/09, 74 FR 60194
                
                
                  
                    Part II General Provisions
                  
                
                
                  5-151-20
                  Applicability
                  12/31/08
                  11/20/09, 74 FR 60194
                
                
                  5-151-30
                  Authority of Board and DEQ
                  12/31/08
                  11/20/09, 74 FR 60194
                
                
                  
                    Part III Criteria and Procedures for Making Conformity Determinations
                  
                
                
                  5-151-40
                  General
                  8/15/12
                  4/1/13, 78 FR 19421
                
                
                  5-151-50
                  Designated provisions
                  12/31/08
                  11/20/09, 74 FR 60194
                
                
                  5-151-60
                  Word or phrase substitutions
                  12/31/08
                  11/20/09, 74 FR 60194
                
                
                  5-151-70
                  Consultation
                  8/15/12
                  4/1/13, 78 FR 19421
                  Section D.1.f. is amended.
                
                
                  
                    9 VAC 5, Chapter 160 General Conformity
                  
                
                
                  
                    Part I General Definitions
                  
                
                
                  5-160-10
                  General
                  1/1/98
                  1/7/03, 68 FR 663.
                
                
                  5-160-20
                  Terms defined
                  3/2/11
                  12/12/11, 76 FR 77150
                  Number of terms added—10.Number of terms revised—11.
                    Number of Terms deleted—2.
                  
                
                
                  
                    Part II General Provisions
                  
                
                
                  5-160-30
                  Applicability
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-40
                  Authority of board and department
                  1/1/97
                  10/21/97, 62 FR 54585
                
                
                  5-160-80
                  Relationship of state regulations to Federal regulations
                  1/1/97
                  10/21/97, 62 FR 54585
                
                
                  
                    Part III Criteria and Procedures for Making Conformity Determinations
                  
                
                
                  5-160-110
                  General
                  3/2/11
                  12/12/2011, 76 FR 77150
                
                
                  5-160-120
                  Federal agency conformity responsibility
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-130
                  Reporting requirements
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-140
                  Public participation
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-150
                  Reevaluation of conformity
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-160
                  Criteria for determining conformity of general conformity actions
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-170
                  Procedures for conformity determinations
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-180
                  Mitigation of air quality impacts
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-181
                  Conformity evaluation for federal installations with facility-wide emission budgets
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-182
                  Emissions beyond the time period covered by the applicable implementation plan
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-183
                  Timing of offsets and mitigation measures
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  
                  5-160-184
                  Inter-precursor mitigation measures and offsets
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-185
                  Early emission reduction credit programs at federal facilities and installation subject to federal oversight
                  3/2/11
                  12/12/11, 76 FR 77150
                
                
                  5-160-190
                  Savings provision
                  1/1/97
                  10/21/97, 62 FR 54585
                
                
                  
                    9 VAC 5, Chapter 170 Regulation for General Administration
                  
                
                
                  
                    Part I Definitions
                  
                
                
                  5-170-10
                  Use of Terms
                  1/1/98
                  1/7/03, 68 FR 663
                  Split out from 9 VAC 5-10-10.
                
                
                  5-170-20
                  Terms Defined
                  11/19/14
                  4/2/15, 80 FR 17695
                  Docket #2015-0040. Revised to add the terms disclosure form and potential conflict of interest.
                
                
                  
                    Part II General Provisions
                  
                
                
                  5-170-30
                  Applicability
                  1/1/98
                  1/7/03, 68 FR 663
                  Split out from 9 VAC 5-20-10.
                
                
                  5-170-60
                  Availability of Information
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-150 and 5-160-100.
                
                
                  
                    Part V Enforcement
                  
                
                
                  5-170-120A.-C.
                  Enforcement of Regulations, Permits and Orders
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-30A. D. and 5-160-60.
                
                
                  5-170-130A.
                  Right of Entry
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-100.
                
                
                  
                    Part VI Board Actions
                  
                
                
                  5-170-150
                  Local Ordinances
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-60.
                
                
                  5-170-160
                  Conditions on Approvals
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-110.
                
                
                  5-170-170
                  Considerations for Approval Actions
                  1/1/98
                  1/7/03, 68 FR 663
                  Replaces 9 VAC 5-20-140.
                
                
                  
                    Part IX Conflict of Interest
                  
                
                
                  5-170-210
                  General
                  11/19/14
                  80 FR 17695
                  Docket #2015-0040. Does not include subsection B
                
                
                  
                    9 VAC 5 Chapter 220 Opacity Variance for Rocket Testing Operations Atlantic Research Corporation's Orange County Facility
                  
                
                
                  5-220-10
                  Applicability and designation of affected facility
                  12/1/02
                  9/4/09, 74 FR 45766
                
                
                  5-220-20
                  Definitions
                  12/1/02
                  09/4/09, 74 FR 45766
                
                
                  5-220-30
                  Applicability of standard for visible emissions and standard for particulate matter
                  12/1/02
                  9/4/09 , 74 FR 45766
                
                
                  5-220-40
                  Compliance determination, monitoring, recordkeeping, and reporting
                  12/1/02
                  9/4/09, 74 FR 45766
                
                
                  5-220-50
                  Transfer of ownership
                  12/1/02
                  9/4/09, 74 FR 45766
                
                
                  5-220-60
                  Applicability of future regulations
                  12/1/02
                  9/4/09, 74 FR 45766
                
                
                  
                    9 VAC 5, Chapter 230 Variance for International Paper Franklin Paper Mill
                  
                
                
                  5-230-10
                  Applicability and designation of affected facility
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-20
                  Definitions
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-30
                  Authority to operate under this chapter and FESOP
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-40 (Except A.7., A.9., A.10., and B.2.)
                  Sitewide Emissions Caps
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  
                  5-230-50
                  New Source Review program and registration requirements
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-60 (Except A.1.)
                  Other regulatory requirements
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-70
                  Federal Operating Permits
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-80
                  FESOP issuance and amendments
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-90
                  Transfer of ownership
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-110
                  Termination of authority to operate under this chapter and FESOP
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  5-230-120
                  Review and confirmation of this chapter by Board
                  9/7/05
                  8/13/07, 72 FR 45165
                
                
                  
                    2 VAC 5, Chapter 480 Regulation Governing the Oxygenation of Gasoline
                  
                
                
                  5-480-10
                  Definitions
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 1.
                
                
                  5-480-20
                  Applicability
                  11/1/96
                  2/17/00, 65 FR 8051
                
                
                  5-480-30
                  Minimum oxygenate content
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 3.
                
                
                  5-480-40
                  Nature of oxygenates
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 4.
                
                
                  5-480-50
                  Record keeping and transfer requirements
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 5.
                
                
                  5-480-60
                  Gasoline pump labeling
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 6.
                
                
                  5-480-70
                  Sampling, testing and oxygen content calculations
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 7.
                
                
                  5-480-80
                  Compliance and enforcement
                  11/1/93
                  1/7/03, 68 FR 663
                  VR115-04-28, § 8.
                
                
                  
                    Code of Virginia
                  
                
                
                  Section 10.1-1302
                  Qualifications of members of Boards
                  7/1/08
                  10/11/11, 76 FR 62635
                  Section added.
                
                
                  Section 10.1-1316.1A. Through D
                  Severe ozone nonattainment areas; fees
                  7/1/04
                  12/29/04, 69 FR 77909
                  Provision authorizes the Department of Environmental Quality (DEQ) to collect Federal penalty fees from major stationary sources if the nonattainment area does not attain the ozone standard by the statutory attainment date.
                
              
              (d) EPA-Approved State Source Specific Requirements
              
              
                EPA-Approved Source Specific Requirements
                
                  Source name
                  Permit/order or registrationnumber
                  
                  Stateeffective date
                  
                  EPA approval date
                  40 CFR part 52 citation
                
                
                  Norfolk Naval Base-Exchange Service Station
                  [NONE]
                  8/6/79
                  8/17/81, 46 FR 41499
                  52.2465(c)(41).
                
                
                  Reynolds Metals Co.-Rolling Mill
                  DSE-597-87
                  9/30/87
                  8/20/90, 55 FR 33904
                  52.2465(c)(92).
                
                
                  Aqualon (Hercules) Company
                  50363
                  9/26/90
                  11/1/91, 56 FR 56159
                  52.2465(c)(93).
                
                
                  Nabisco Brands, Inc
                  DTE-179-91
                  4/24/91
                  3/6/92, 57 FR 8080
                  52.2465(c)(95).
                
                
                  Reynolds Metals Co.-Bellwood
                  50260
                  10/20/2015
                  8/26/2016, 81 FR 58857
                  52.2465(c)(110).
                
                
                  Reynolds Metals Co.-Richmond Foil Plant
                  DSE-412A-86
                  10/31/86
                  6/13/96, 61 FR 29963
                  52.2465(c)(110).
                
                
                  Philip Morris, Inc.—Blended Leaf Facility
                  50080
                  2/27/86
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  Philip Morris, Inc.—Park 500 Facility
                  50722
                  3/26/97
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  Philip Morris, Inc.—Richmond Manufacturing Center
                  50076
                  7/13/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  Virginia Electric and Power Co.—Innsbrook Technical Center
                  50396
                  5/30/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  Hercules, Inc.-Aqualon Division
                  V-0163-96
                  7/12/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  City of Hopewell-Regional Wastewater Treatment Facility
                  50735
                  5/30/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(120).
                
                
                  
                  Allied Signal, Inc.-Hopewell Plant
                  50232
                  3/26/97
                  10/14/97, 62 FR 53242
                  52.2465(c)(121).
                
                
                  Allied Signal, Inc.-Chesterfield Plant
                  V-0114-96
                  5/20/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(121).
                
                
                  Bear Island Paper Co. L.P
                  V-0135-96
                  7/12/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(121).
                
                
                  Stone Container Corp.—Hopewell Mill
                  50370
                  5/30/96
                  10/14/97, 62 FR 53277
                  52.2465(c)(121).
                
                
                  E.I. Dupont de Nemours and Co.—Spruance Plant
                  V-0117-96
                  5/30/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(121).
                
                
                  ICI Americas Inc.—Films Division-Hopewell Site
                  50418
                  5/30/96
                  10/14/97, 62 FR 53242
                  52.2465(c)(121).
                
                
                  Tuscarora, Inc
                  71814
                  6/5/96
                  1/22/99, 64 FR 3425
                  52.2465(c)(128).
                
                
                  Virginia Power (VP)—(Possum Point Generating Station [Permit to Operate]
                  Registration No. 70225; County-Plant No. 153-0002
                  9/26/00
                  12/14/00, 65 FR 78100
                  52.2420(d)(2).
                
                
                  Cellofoam North America, Inc.—Falmouth Plant [Consent Agreement]
                  Registration No. 40696; FSO-193-98
                  8/10/98
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  CNG Transmission Corporation—Leesburg Compressor Station [Permit to Operate]
                  Registration No. 71978; County-Plant No. 107-0101
                  5/22/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Columbia Gas Transmission Company—Loudoun County Compressor Station [Permit to Operate]
                  Registration No. 72265; County-Plant No. 107-0125
                  5/23/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  District of Columbia's Department of Corrections—Lorton Correctional Facility [Permit to Operate]
                  Registration No. 70028; County-Plant No. 0059-0024
                  12/10/99
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Michigan Cogeneration Systems, Inc.—Fairfax County I-95 Landfill [Permit to Operate]
                  Registration No. 71961; County-Plant No. 0059-0575
                  5/10/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3)
                
                
                  Metropolitan Washington Airports Authority—Ronald Reagan Washington National Airport [Permit to Operate]
                  Registration No. 70005; County-Plant No. 0013-0015
                  5/22/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Noman M. Cole, Jr., Pollution Control Plant [Consent Agreement]
                  Registration No. 70714
                  12/13/99
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Ogden Martin Systems of Alexandria/Arlington, Inc. [Consent Agreement]
                  Registration No. 71895; NVRO-041-98
                  7/31/98
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Ogden Martin Systems of Fairfax, Inc. [Consent Agreement]
                  Registration No. 71920
                  4/3/98
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  U.S. Department of Defense—Pentagon Reservation [Permit to Operate]
                  Registration No. 70030; County-Plant No. 0013-0188
                  5/17/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  United States Marine Corps.—Quantico Base [Permit to Operate]
                  Registration No. 70267; County-Plant No. 153-0010.
                  5/24/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Transcontinental Gas Pipeline Corporation—Compressor Station No.185 [Consent Agreement]
                  Registration No. 71958
                  9/5/96
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  U.S. Army Garrison at Fort Belvoir [Permit to Operate]
                  Registration No. 70550; County-Plant No. 059-0018
                  5/16/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Virginia Power (VP)—Possum Point Generating Station [Permit containing NOX RACT requirements]
                  Registration No. 70225; County-Plant No. 153-0002
                  7/21/00
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Virginia Electric and Power Company—Possum Point Generating Station [Consent Agreement containing VOC RACT requirements]
                  Registration No. 70225
                  6/12/95
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  Washington Gas Light Company—Springfield Operations Center [Consent Agreement]
                  Registration No. 70151; NVRO-031-98
                  4/3/98
                  1/2/01, 66 FR 8.
                  52.2420(d)(3).
                
                
                  
                  Georgia Pacific—Jarratt Softboard Plant
                  Registration No. 50253
                  9/28/98
                  3/26/03, 68 FR 14542
                  40 CFR 52.2420(d)(4); Note: In Section E, Provision 1, the portion of the text which reads “ * * * and during periods of start-up, shutdown, and malfunction.” is not part of the SIP.
                
                
                  Prince William County Landfill
                  Registration No. 72340
                  4/16/04
                  9/9/04, 69 FR 54581
                  52.2420(d)(5).
                
                
                  Washington Gas Company, Ravensworth Station
                  Registration No. 72277
                  4/16/048/11/04
                  
                  10/6/04, 69 FR 59812
                  52.2420(d)(6).
                
                
                  Central Intelligence Agency (CIA), George Bush Center for Intelligence
                  Registration No. 71757
                  4/16/04
                  12/13/04, 69 FR 72115
                  52.2420(d)(6).
                
                
                  National Reconnaissance Office, Boeing Service Center
                  Registration No. 71988
                  4/16/04
                  12/13/04, 69 FR 72115
                  52.2420(d)(6).
                
                
                  Roanoke Electric Steel Corp
                  Registration No. 20131
                  12/22/04
                  4/27/05, 70 FR 21621
                  52.2420(d)(7).
                
                
                  Roanoke Cement Company
                  Registration No. 20232
                  12/22/04
                  4/27/05, 70 FR 21621
                  52.2420(d)(7).
                
                
                  Global Stone Chemstone Corporation
                  Registration No. 80504
                  2/9/05
                  4/27/05, 70 FR 21621
                  52. 2420(d)(7).
                
                
                  Kraft Foods Global, Inc.—Richmond Bakery
                  Registration No. 50703
                  9/19/07
                  4/15/08, 73 FR 20175
                  52.2420(d)(8).
                
                
                  Transcontinental Pipeline Station 165
                  Registration No. 30864
                  1/24/07
                  10/30/08, 73 FR 64551
                  52.2420(d)(9).
                
                
                  Transcontinental Pipeline Station 170
                  Registration No. 30863
                  1/24/07
                  10/30/08, 73 FR 64551
                  52.2420(d)(9).
                
                
                  Transcontinental Pipeline Station 180
                  Registration No. 40782
                  2/13/07
                  10/30/08, 73 FR 64551
                  52.2420(d)(9).
                
                
                  Roanoke Cement Corporation
                  Registration No. 20232
                  6/18/07
                  10/30/08, 73 FR 64551
                  52.2420(d)(9).
                
                
                  Reynolds Consumer Products Company
                  Registration No. 50534
                  10/1/08
                  3/25/09, 74 FR 12572
                  52.2420(d)(12). The SIP effective date is 5/26/09.
                
                
                  GP Big Island, LLC
                  Registration No. 30389
                  10/5/12
                  4/18/14, 79 FR 21855
                  52.2420(d); BART permit revised to reflect the unit shutdown; replaces permit dated 6/12/08.
                
                
                  MeadWestvaco Corporation
                  Registration No. 20328
                  2/23/095/6/11
                  
                  6/13/1277 FR 35287
                  
                  § 52.2420(d); BART and Reasonable Progress determinations and permit.
                
                
                  O-N Minerals Facility
                  Registration No. 80252
                  12/28/0911/19/10
                  
                  6/13/1277 FR 35287
                  
                  § 52.2420(d); BART determination and permit.
                
                
                  Mondelēz Global LLC, Inc.—Richmond Bakery
                  Registration No. 50703
                  2/14/14
                  4/29/14, 79 FR 23917
                  52.2420(d)(13).
                
                
                  Virginia Electric and Power Company (VEPCO)—Possum Point Power Station
                  Registration No. 70225
                  01/31/19
                  12/09/19, 84 FR 67199
                  § 52.2420(d); RACT for 2008 ozone NAAQS.
                
                
                  Covanta Alexandria/Arlington, Inc
                  Registration No. 71920
                  02/14/19
                  12/09/19, 84 FR 67199
                  § 52.2420(d); RACT for 2008 ozone NAAQS.
                
                
                  Covanta Fairfax, Inc
                  Registration No. 71895
                  02/08/19
                  12/09/19, 84 FR 67199
                  § 52.2420(d); RACT for 2008 ozone NAAQS.
                
              
              (e) EPA-approved non-regulatory and quasi-regulatory material.
              
              (1) Non-regulatory material.
                
              
              
                
                  Name of non-regulatorySIP revision
                  
                  Applicable geographic area
                  State submittal date
                  EPA approval date
                  Additional explanation
                
                
                  Commitment Letter-Clean fuel fleet or alternative substitute program
                  Northern Virginia Ozone nonattainment Area
                  1/25/93
                  9/23/93, 58 FR 50846
                  52.2423(j).
                
                
                  Motor vehicle emissions budgets
                  Hampton Roads Ozone Maintenance Area
                  8/29/96
                  6/26/97, 62 FR 34408
                  52.2424(a).
                
                
                  Motor vehicle emissions budgets
                  Richmond Ozone Maintenance Area
                  7/30/96
                  11/17/97, 62 FR 61237
                  52.2424(b).
                
                
                  1990 Base Year Emissions Inventory-Carbon Monoxide (CO)
                  Metropolitan Washington Area
                  11/1/93, 4/3/95, 10/12/95
                  1/30/96, 61 FR 2931
                  52.2425(a).
                
                
                  1990 Base Year Emissions Inventory-Carbon Monoxide (CO), oxides of nitrogen (NOX), & volatile organic compounds (VOC)
                  Richmond-Petersburg, Norfolk-Virginia Beach, and Smyth County Ozone Areas
                  11/11/92, 11/18/92, 11/1/93, 12/15/94
                  9/16/96, 61 FR 48657
                  52.2425(b).
                
                
                  1990 Base Year Emissions Inventory-Carbon Monoxide (CO), oxides of nitrogen (NOX), & volatile organic compounds (VOC)
                  Northern Virginia (Metropolitan Washington) Ozone Nonattainment Area
                  11/30/92, 11/1/93, 4/3/95
                  9/16/96, 61 FR 54656
                  52.2425(c).
                
                
                  1990 Base Year Emissions Inventory-oxides of nitrogen (NOX), & volatile organic compounds (VOC)
                  Northern Virginia (Metropolitan Washington) Ozone Nonattainment Area
                  12/17/97
                  7/8/98, 63 FR 36854.
                
                
                  Photochemical Assessment Monitoring Stations (PAMS) Program
                  Northern Virginia (Metropolitan Washington) Ozone Nonattainment Area
                  11/15/94
                  9/11/95, 60 FR 47081
                  52.2426.
                
                
                  Attainment determination of the ozone NAAQS
                  Richmond Ozone Nonattainment Area
                  7/26/96
                  10/6/97, 62 FR 52029
                  52.2428(a).
                
                
                  15% rate of progress plan
                  Northern Virginia (Metropolitan Washington) Ozone Nonattainment Area
                  4/14/98
                  10/6/00, 65 FR 59727
                  52.2428(b).
                
                
                  Small business stationary source technical and environmental assistance program
                  Statewide
                  11/10/92
                  2/14/94, 59 FR 5327
                  52.2460.
                
                
                  Establishment of Air Quality Monitoring Network
                  Statewide
                  3/24/80
                  12/5/80, 45 FR 86530
                  52.2465(c)(38).
                
                
                  Lead (Pb) SIP
                  Statewide
                  12/31/80
                  3/21/82, 45 FR 8566
                  52.2465(c)(61).
                
                
                  
                  Carbon Monoxide Maintenance Plan
                  Arlington County & Alexandria City
                  3/22/04
                  4/4/05, 70 FR 16958
                  Revised Carbon Monoxide Maintenance Plan Base Year Emissions Inventory using MOBILE6.
                
                
                  Ozone Maintenance Plan, emissions inventory & contingency measures
                  Hampton Roads Area
                  8/27/96
                  6/26/97, 62 FR 34408
                  52.2465(c)(117).
                
                
                  Ozone Maintenance Plan, emissions inventory & contingency measures
                  Richmond Area
                  7/26/96
                  11/17/97, 62 FR 61237
                  52.2465(c)(119).
                
                
                  Non-Regulatory Voluntary Emission Reduction Program
                  Washington, DC severe 1-hour ozone nonattainment area
                  2/25/04
                  5/12/05, 70 FR 24987
                  The nonregulatory measures found in section 7.6 and Appendix J of the plan.
                
                
                  1996-1999 Rate-of-Progress Plan SIP and the Transportation Control Measures (TCMs) in Appendix H
                  Washington 1-hour ozone nonattainment area
                  12/29/03, 5/25/99
                  5/16/05, 70 FR 25688

                  Only the TCMs in Appendix H of the 5/25/1999 revision, 1999 motor vehicle emissions budgets of 128.5 tons per day (tpy) of VOC and 196.4 tpy of NOX.
                
                
                  1990 Base Year Inventory Revisions
                  Washington 1-hour ozone nonattainment area
                  8/19/03, 2/25/04
                  5/16/05, 70 FR 25688.
                
                
                  1999-2005 Rate-of-Progress Plan SIP Revision and the Transportation Control Measures (TCMs) in Appendix J
                  Washington 1-hour ozone nonattainment area
                  8/19/03, 2/25/04
                  5/16/05, 70 FR 25688

                  Only the TCMs in Appendix J of the 2/25/2004 revision, 2002 motor vehicle emissions budgets (MVEBs) of 125.2 tons per day (tpy) for VOC and 290.3 tpy of NOX, and, 2005 MVEBs of 97.4 tpy for VOC and 234.7 tpy of NOX.
                
                
                  VMT Offset SIP Revision
                  Washington 1-hour ozone nonattainment area
                  8/19/03, 2/25/04
                  5/16/05, 70 FR 25688.
                
                
                  Contingency Measure Plan
                  Washington 1-hour ozone nonattainment area
                  8/19/03, 2/25/04
                  5/16/05, 70 FR 25688.
                
                
                  1-hour Ozone Modeled Demonstration of Attainment and Attainment Plan
                  Washington 1-hour ozone nonattainment area
                  8/19/03, 2/25/04
                  5/16/05, 70 FR 25688

                  2005 motor vehicle emissions budgets of 97.4 tons per day (tpy) for VOC and 234.7 tpy of NOX.
                
                
                  
                   
                  
                  3/18/14
                  5/26/15, 80 FR 29963
                  Removal of Stage II vapor recovery program. See section 52.2428.
                
                
                  Attainment Demonstration and Early Action Plan for the Roanoke MSA Ozone Early Action Compact Area
                  Botetourt County, Roanoke City, Roanoke County, and Salem City
                  12/21/04, 2/15/05
                  8/17/05, 70 FR 43277.
                
                
                  Attainment Demonstration and Early Action Plan for the Northern Shenandoah Valley Ozone Early Action Compact Area
                  City of Winchester and Frederick County
                  12/20/04, 2/15/05
                  8/17/05, 70 FR 43280.
                
                
                  8-Hour Ozone Maintenance Plan for the Fredericksburg VA Area
                  City of Fredericksburg, Spotsylvania County, and Stafford County
                  5/4/05
                  12/23/05, 70 FR 76165.
                
                
                   
                  
                  3/18/14
                  5/26/15, 80 FR 29963

                  Revised 2009 and 2015 motor vehicle emission budgets for NOX.
                
                
                  8-Hour Ozone Maintenance Plan for the Madison & Page Cos. (Shenandoah NP), VA Area
                  Madison County (part) and Page County (part)
                  9/23/05
                  1/3/05, 71 FR 24.
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Norfolk-Virginia Beach-Newport News (Hampton Roads), VA Area
                  10/12/06, 10/16/06, 10/18/06, 11/20/06, 2/13/07
                  6/1/07, 72 FR 30490
                  The SIP effective date is6/1/07.
                  
                
                
                  8-Hour Ozone Maintenance Plan and 2002 Base Year Emissions Inventory
                  Richmond-Petersburg VA Area
                  9/18/06, 9/20/06, 9/25/06, 11/17/06, 2/13/07
                  6/1/07, 72 FR 30485
                  The SIP effective date is 6/18/07.
                
                
                  Ozone Maintenance Plan
                  White Top Mountain, Smyth County, VA 1-hour Ozone Nonattainment Area
                  8/6/07
                  4/29/08, 73 FR 23103.
                
                
                  RACT under the 8-Hour NAAQS
                  Stafford County
                  4/21/08
                  12/22/08, 73 FR 78192.
                
                
                  RACT under the 8-Hour NAAQS
                  Virginia portion of the DC-MD-VA area
                  10/23/06
                  6/16/09, 74 FR 28444.
                
                
                  Reasonable Further Progress Plan (RFP), Reasonably Available Control Measures, and Contingency Measures
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/07
                  9/20/11, 76 FR 58206.
                
                
                  
                  2002 Base Year Inventory for VOC, NOX, and CO
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/07
                  9/20/11, 76 FR 58206.
                
                
                  2008 RFP Transportation Conformity Budgets
                  Washington DC-MD-VA 1997 8-hour ozone moderate nonattainment area
                  6/12/07
                  9/20/11, 76 FR 58206.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 Ozone NAAQS Statewide
                  Statewide
                  7/10/08, 9/2/08, 6/8/10, 6/9/10
                  10/11/11, 76 FR 62635
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  11/13/07, 12/13/07, 8/25/11
                  2/25/14, 79 FR 10377
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(D)(i)(II).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  7/10/08, 9/2/08, 6/8/10, 6/9/10, 4/1/08
                  10/11/11, 76 FR 62635
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  11/13/07, 7/10/08, 9/2/08, 8/25/11
                  2/25/14, 79 FR 10377
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  8/30/10, 4/1/11
                  10/11/11, 76 FR 62635
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  4/1/11, 8/25/11
                  2/25/14, 79 FR 10377
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Lead NAAQS
                  Statewide
                  3/9/12
                  9/24/13, 78 FR 58462
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C) (for enforcement and regulation of minor sources), (D)(i)(I), (D)(i)(II) (for the visibility protection portion), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  3/9/12
                  2/25/14, 79 FR 10377
                  This action addresses the PSD related elements of the following CAA requirements: 110(a)(2)(C), (D)(i)(II), and (J).
                
                
                   
                  
                  12/22/14
                  4/2/15, 80 FR 17695
                  Docket #2015-0040. Addresses CAA element 110(a)(2)(E)(ii).
                
                
                  Regional Haze Plan
                  Statewide
                  7/16/15
                  8/21/18, 83 FR 42222
                  Full Approval.See §§ 52.2452(g).
                  
                
                
                  Regional Haze Plan Supplements and BART determinations:
                  Statewide
                  
                  6/13/12, 77 FR 35287
                  § 52.2452(d); Limited Approval.
                
                
                  1. Georgia Pacific Corporation;
                  
                  7/17/08.
                  
                
                
                  2a. MeadWestvaco Corporation;
                  
                  5/6/11.
                  
                
                
                  b. MeadWestvaco Corporation;
                  
                  3/6/09.
                  
                
                
                  3. O-N Minerals Facility;
                  
                  1/14/10.
                  
                
                
                  4. Revision to the O-N Minerals Facility permit
                  
                  11/19/10.
                  
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard

                  Virginia portion of the Washington DC-MD-VA 1997 PM2.5 nonattainment area
                  4/4/08
                  10/4/12, 77 FR 60626
                  § 52.2425(f).
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2010 Nitrogen Dioxide NAAQS
                  Statewide
                  5/30/13
                  3/18/14, 79 FR 15012
                  Docket #2013-0510. This action addresses the following CAA elements, or portions thereof: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M) with the exception of PSD elements.
                
                
                   
                  
                  5/30/13
                  9/30/14, 79 FR 58686
                  Docket #2013-0510. This action addresses the following CAA elements, or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J) with respect to the PSD elements.
                
                
                   
                  
                  12/22/14
                  4/2/15, 80 FR 17695
                  Docket #2015-0040. Addresses CAA element 110(a)(2)(E)(ii).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Ozone NAAQS
                  Statewide
                  7/23/12
                  3/27/14, 79 FR 17043
                  Docket #2013-0211. This action addresses the following CAA elements, or portions thereof: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J), (K), (L), and (M) with the exception of PSD elements.
                
                
                   
                  
                  7/23/12
                  9/30/14, 79 FR 58686
                  Docket #2013-0211. This action addresses the following CAA elements, or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J) with respect to the PSD elements.
                
                
                   
                  
                  12/22/14
                  4/2/15, 80 FR 17695
                  Docket #2015-0040. Addresses CAA element 110(a)(2)(E)(ii).
                
                
                  Regional Haze Five-Year Progress Report
                  Statewide
                  11/8/13
                  5/2/14, 79 FR 25019.
                
                
                  
                  Maintenance plan for the Virginia Portion of the Washington, DC-MD-VA Nonattainment Area for the 1997 Annual PM2.5 National Ambient Air Quality Standard
                  Statewide
                  06/03/13, 07/17/13
                  10/6/14,79 FR 60081
                  See § 52.2429(b).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 Sulfur Dioxide NAAQS
                  Statewide
                  6/18/14
                  3/4/15, 80 FR 11557
                  Docket #2014-0522. This action addresses the following CAA elements, or portions thereof: 110(a)(2) (A), (B), (C), (D)(i)(II) (PSD), (D)(ii), (E)(i), (E)(iii), (F), (G), (H), (J) (consultation, notification, and PSD), (K), (L), and (M).
                
                
                  
                  
                  12/22/14
                  4/2/15, 80 FR 17695
                  Docket #2015-0040. Addresses CAA element 110(a)(2)(E)(ii).
                
                
                  
                  
                  7/16/15
                  8/21/18, 83 FR 42222
                  Docket #2017-0601. This action addresses the following CAA elements: 110(a)(2)(D)(I)(II) for visibility and 110(a)(2)(J) for visibility.
                
                
                  8-hour Ozone Modeled Demonstration of Attainment and Attainment Plan for the 1997 Ozone National Ambient Air Quality Standards
                  Washington, DC-MD-VA 1997 8-Hour Ozone Nonattainment Area
                  6/12/07
                  4/10/15, 80 FR 19206

                  2009 motor vehicle emissions budgets of 66.5 tons per day (tpd) for VOC and 146.1 tpd of NOX.
                
                
                   
                  
                  3/18/14
                  5/26/15, 80 FR 29963
                  Removal of Stage II vapor recovery program. See section 52.2428.
                
                
                  2011 Base Year Emissions Inventory for the 2008 8-hour ozone standard
                  Virginia portion of the Washington, DC-MD-VA 2008 ozone nonattainment area
                  7/17/14
                  5/13/15, 80 FR 27258
                  § 52.2425(g).
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2012 Particulate Matter NAAQS
                  Statewide
                  7/16/15
                  6/16/16, 81 FR 39210
                  Docket #2015-0838. This action addresses the following CAA elements, or portions thereof: 110(a)(2)(A), (B), (C), (D)(i)(II) (PSD), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                  
                  7/16/15
                  8/21/18, 83 FR 42222
                  Docket #2017-0601. This action addresses the following CAA element: 110(a)(2)(D)(I)(II) for visibility.
                
                
                  Emissions Statement Rule Certification for the 2008 Ozone NAAQS

                  Virginia portion of the Washington, DC-MD-VA nonattainment area for the 2008 ozone NAAQS (i.e., Arlington County, Fairfax County, Loudoun County, Prince William County, Alexandria City, Fairfax City, Falls Church City, Manassas City, and Manassas Park City) as well as the portions of Virginia included in the Ozone Transport Region (OTR) (i.e., Arlington County, Fairfax County, Loudoun County, Prince William County, Stafford County, Alexandria City, Fairfax City, Falls Church City, Manassas City, and Manassas Park City)
                  8/01/17
                  6/01/18, 83 FR 25381
                  Certification that Virginia's previously SIP-approved regulations at 9VAC5-20-160 meet the emissions statement requirements of CAA section 182(a)(3)(B) for the 2008 ozone NAAQS.
                
                
                  
                  2008 8-Hour Ozone NAAQS Nonattainment New Source Review Requirements

                  Virginia portion of the Washington, DC-MD-VA nonattainment area for the 2008 ozone NAAQS (i.e., Arlington County, Fairfax County, Loudoun County, Prince William County, Alexandria City, Fairfax City, Falls Church City, Manassas City, and Manassas Park City) as well as the portions of Virginia included in the Ozone Transport Region (OTR) (i.e., Arlington County, Fairfax County, Loudoun County, Prince William County, Stafford County, Alexandria City, Fairfax City, Falls Church City, Manassas City, and Manassas Park City)
                  5/17/17
                  9/7/17, 83 FR 45356
                
                
                  Maintenance plan for the Virginia portion of the Washington, DC-MD-VA Nonattainment Area for the 2008 8-hour ozone National Ambient Air Quality Standard
                  Arlington, Fairfax, Loudoun, and Prince William Counties and the Cities of Alexandria, Fairfax, Falls Church, Manassas, and Manassas Park
                  1/3/18
                  4/15/2019, 84 FR 15117
                  § 52.2428(m).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2015 Ozone NAAQS
                  Statewide
                  1/28/2019
                  3/17/2020, 85 FR 15076
                  This action addresses the following CAA elements: CAA section 110(a)(2)(A), (B), (C), (D)(i)(II), D(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  
                  Emissions Statement Certification for the 2015 Ozone National Ambient Air Quality Standard

                  Virginia portion of the Washington, DC-MD-VA nonattainment area for the 2015 ozone NAAQS (i.e. Arlington County, Fairfax County, Loudoun County, Prince William County, Alexandria City, Fairfax City, Falls Church City, Manassas City, and Manassas Park City)
                  7/30/19
                  5/15/20, 85 FR 29327
                  Certification that Virginia's previously SIP-approved regulations at 9VAC5-20-160 meet the emissions statement requirements of CAA section 182(a)(3)(B) for the 2015 ozone NAAQS.
                
              
              (2) Documents incorporated by reference in regulation 9VAC5-20-21.
              
                
                  Revised paragraph inregulation 5-20-21
                  
                  Applicable geographic area
                  State submittal date
                  EPA approval date
                  Additional explanation
                
                
                  9VAC5-60-100 (adopts 40 CFR 63.460 through 63.469 by reference)
                  Statewide
                  10/9/98
                  11/3/99, 64 FR 59648
                  52.2423(q).
                
                
                  9VAC5-20-21, paragraphs E.1 through E.5 and E.7
                  Statewide
                  4/12/89
                  8/23/95, 60 FR 43714
                  52.2423(m); Originally Appendix M, Sections II.A. through II.E. and II.G.
                
                
                  9VAC5-20-21, paragraphs E.1 and E.2
                  Statewide
                  2/12/93
                  8/23/95, 60 FR 43714
                  52.2423(n); Originally Appendix M, Sections II.A. and II.B.
                
                
                  9VAC5-20-21, Section E
                  Statewide
                  6/22/99
                  1/7/03, 68 FR 663
                  52.2423(r).
                
                
                  9VAC5-20-21, paragraph E.12
                  Statewide
                  2/23/04
                  6/8/04, 69 FR 31893
                  52.2423(s).
                
                
                  9VAC5-20-21, Section E
                  Northern Virginia VOC Emissions Control Area designated in 9VAC5-20-206
                  3/24/04
                  5/12/05, 70 FR 24970
                  9VAC5-20-21, Sections E.1.a.(7)., E.4.a.(12) through a.(17), E.10., E.11., E.13.a.(1), and E.13.a.(2).
                
                
                  9VAC5-20-21, Sections D and E
                  Statewide
                  8/25/05
                  3/3/06, 71 FR 10838
                  Sections D., E. (introductory sentence), E.2 (all paragraphs), E.3.b, E.4.a.(1) and (2), E.4.b. , E.5. (all paragraphs), and E.7. (all paragraphs) State effective date is 2/1/00.
                
                
                  
                  9VAC5-20-21, Section B
                  Statewide
                  10/25/05
                  3/3/06, 71 FR 10838
                  State effective date is 3/9/05; approval is for those provisions of the CFR which implement control programs for air pollutants related to the national ambient air quality standards (NAAQS) and regional haze.
                
                
                  9VAC5-20-21, Section E
                  Northern Virginia VOC Emissions Control Area designated in 9VAC5-20-206
                  10/25/05
                  1/30/07, 72FR 4207
                  9VAC5-20-21, Sections .1.a.(16)., E.4.a.(18) through a.(20), E.6.a, E.11.a.(3), E.12.a.(5) through a.(8), E.14.a. and E.14.b.State effective date is 3/9/05.
                  
                
                
                  9VAC5-20-21, Paragraphs E.4.a. (21) and (22)
                  Fredericksburg VOC Emissions Control Area Designated in 9VAC5-20-206
                  5/14/07
                  12/5/07, 72 FR 68511
                  State effective date is 10/4/06.
                
                
                  9VAC5-20-21, Sections B. and E.1
                  Statewide
                  6/24/09
                  1/18/11, 76 FR 2829
                  Revised sections.
                
                
                  9VAC5-20-21, Sections E.1.a.(1)(q) and E.1.a.(1)(r)
                  Statewide
                  9/27/10
                  4/25/11, 76 FR 22814
                  Revised sections.
                
                
                  9VAC5-20-21, Section E.1.a.(1)(s)
                  Statewide
                  8/18/10
                  6/22/11, 76 FR 36326
                  Added Section.
                
                
                  9VAC5-20-21, Sections E.1.a.(2), (16)-(19), E.2.a.(3), E.2.b., E.4.a.(23)-(27), E.11.a.(4)-(6), E.12.a.(3), (5) and (9)-(11)
                  Northern Virginia and Fredericksburg VOC Emissions Control Areas
                  3/17/10
                  1/26/12, 77 FR 3928
                  Added section.
                
                
                  9VAC5-20-21 Section E.1.a(1) Documents Incorporated by Reference
                  Statewide
                  5/25/11
                  2/3/12, 77 FR 5400
                  Addition of paragraph (1)(a) and (1) (u). The citations of all other paragraphs are revised.
                
                
                  Documents incorporated by reference
                  Northern Virginia VOC emissions control area
                  2/01/16
                  10/21/16, 81 FR 72711
                  Section 15 added.
                
              
              [69 FR 54218, Sept. 8, 2004]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2420, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 52.2421
              Classification of regions.
              The Virginia plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Eastern Tennessee-Southwestern Virginia Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Valley of Virginia Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Central Virginia Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Northeastern Virginia Intrastate
                  IA
                  III
                  III
                  III
                  III
                
                
                  State Capital Intrastate
                  I
                  III
                  III
                  III
                  I
                
                
                  Hampton Roads Intrastate
                  I
                  II
                  III
                  III
                  I
                
                
                  National Capital Interstate
                  I
                  I
                  III
                  I
                  I
                
              
              [37 FR 15090, July 27, 1972, as amended at 39 FR 16347, May 8, 1974]
            
            
              § 52.2422
              [Reserved]
            
            
              § 52.2423
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Virginia's plan for the attainment and maintenance of the national standards.
              (b)-(e) [Reserved]
              (f) Section 9VAC 5-40-20.A.4. of the Virginia Regulations for the Control and Abatement of Air Pollution is not considered part of the applicable plan because it contradicts a previously approved section of the SIP.
              (g) [Reserved]
              (h) In an April 19, 1991 request submitted by the Virginia Department of Air Pollution Control, the source-specific emission limitation for James River Paper which EPA had approved on August 18, 1983 is deleted. James River Paper Co. (now known as Custom Papers Group—Richmond, Inc.) located in Richmond, Virginia is now required to comply with the applicable Virginia SIP paper coating regulation.
              (i) Pursuant to an October 31, 1991 request submitted by the Virginia Department of Air Pollution Control, the source-specific Alternate Control Program (bubble) for J.W. Fergusson & Sons, Inc. which EPA had approved on March 4, 1983, is removed from the plan. J.W. Fergusson & Sons, Inc. located in Richmond, Virginia is required to comply with the Virginia SIP graphic arts RACT regulation approved by EPA on January 25, 1984 (see 40 CFR 52.2420(c)(48) and (c)(74)).
              (j)-(l) [Reserved]
              (m) EPA approves as part of the Virginia State Implementation Plan the documents listed in Appendix M, Sections II.A. through II.E and Section II.G. (currently Regulation 5-20-21 E.1. through E.5 and E.7) of the Virginia Regulations for the Control and Abatement of Air Pollution submitted by the Virginia Department of Air Pollution Control on April 12, 1989.
              (n) EPA approves as part of the Virginia State Implementation Plan the revised references to the documents listed in Appendix M, Sections II.A. and II.B. (currently Regulation 5-20-21E.1 and E.2) of the Virginia Regulations for the Control and Abatement of Air Pollution submitted by the Virginia Department of Air Pollution Control on February 12, 1993.
              (o) EPA approves the revised confidentiality of information provisions of Sections 120-02-30, submitted by the Virginia Department of Air Pollution Control on March 18, 1993, as revisions to the Virginia SIP. However, should Virginia submit a SIP revision request on behalf of a source, which contains information that has been judged confidential under the provisions of Section 120-02-30, Virginia must request EPA to consider confidentiality according to the provisions of 40 CFR part 2. EPA is obligated to keep such information confidential only if the criteria of 40 CFR part 2 are met.

              (p) EPA disapproves the revised public participation provisions of Sections 120-08-01G.1 and 120-08-01G.4.b, submitted by the Virginia Department of Air Pollution Control on March 29, 1993, as revisions to the Virginia SIP. These revised provisions do not meet the requirements of 40 CFR 51.160 and 51.161. In its place, EPA retains the SIP provisions of Section 120-08-01C.1.a and 01C.4.b through d. as originally approved at §§ 52.2420(c)(69) [SIP section 2.33(a)(5)(ii)] and subsequently revised, due to format changes, at §§ 52.2420(c)(89)(i)(B)(7) [SIP section 120-08-01C.4.b].
              (q) EPA approves as part of the Virginia State Implementation Plan the following revisions to the Virginia Regulations for the Control and Abatement of Pollution submitted by the Virginia Department of Environmental Quality on October 9, 1998:
              (1) Subpart T of 9 VAC 5-60-100 Designated emission standards of Rule 6-2 (9 VAC 5-60-90 et seq.) of 9 VAC 5 Chapter 60 amended to adopt 40 CFR 63.460 through 63.469 by reference. This amendment was adopted on January 8, 1997, published in the Virginia Register of Regulations on March 31, 1997 and effective on May 1, 1997.
              (2) Revised date reference to 40 CFR part 63 (July 1, 1996) contained in 9 VAC 5-60-90 (General), as it pertains to the documents listed in 9 VAC 5-60-100, Subpart T.
              (r) EPA approves as part of the Virginia State Implementation Plan the revised references to the documents listed in Chapter 20, Section 9 VAC 5-20-21 (formerly Appendix M), Sections E.4.a.(1), E.4.a.(2), and E.7.a.(1) through E.7.a.(3), of the Virginia Regulations for the Control and Abatement of Air Pollution submitted by the Virginia Department of Environmental Quality on June 22, 1999.
              (s) EPA approves as part of the Virginia State Implementation Plan the references to the documents listed in 9 VAC 5 Chapter 20, Section 5-20-21, paragraph E.12 of the Virginia Regulations for the Control and Abatement of Air Pollution submitted by the Virginia Department of Environmental Quality on February 23, 2004.
              [38 FR 33724, Dec. 6, 1973]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2423, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2424
              Motor vehicle emissions budgets.
              (a) Motor vehicle emissions budget for the Hampton Roads maintenance area adjusting the mobile emissions budget contained in the maintenance plan for the horizon years 2015 and beyond adopted on August 29, 1996 and submitted by the Virginia Department of Environmental Quality on August 29, 1996.
              (b) Motor vehicle emissions budget for the Richmond maintenance area adjusting the mobile emissions budget contained in the maintenance plan for the horizon years 2015 and beyond adopted on July 30, 1996 and submitted by the Virginia Department of Environmental Quality on July 30, 1996.
              (c) EPA approves the following revised 2009 and 2015 motor vehicle emissions budgets (MVEBs) for the Fredericksburg 8-Hour Ozone Maintenance Area submitted by the Virginia Department of Environmental Quality (VADEQ) on September 26, 2011:
              
                
                  Applicable geographic area
                  Year
                  Tons per day (TPD) NOX
                  
                
                
                  Fredericksburg Area (Spotsylvania and Stafford Counties and City of Fredericksburg)
                  2009
                  19.615
                
                
                  Fredericksburg Area (Spotsylvania and Stafford Counties and City of Fredericksburg)
                  2015
                  12.933
                
              
              [62 FR 34412, June 26, 1997, as amended at 62 FR 61240, Nov. 17, 1997; 77 FR 65492, Oct. 29, 2012; 77 FR 75388, Dec. 20, 2012]
            
            
              § 52.2425
              Base Year Emissions Inventory.

              (a) EPA approves as a revision to the Virginia Implementation Plan the 1990 base year emission inventory for the Washington Metropolitan Statistical Area, submitted by Director, Virginia Department of Environmental Quality, on November 1, 1993, April 3, 1995 and October 12, 1995. This submittal consists of the 1990 base year stationary, area and off-road mobile and on-road mobile emission inventories in the Washington Statistical Area for the pollutant, carbon monoxide (CO).

              (b) EPA approves as a revision to the Virginia State Implementation Plan the 1990 base year emission inventories for the Richmond-Petersburg, Norfolk-Virginia Beach, and Smyth County ozone nonattainment areas submitted by the Director, Virginia Department of Environmental Quality on November 11, 1992, November 18, 1992, November 1, 1993, and December 15, 1994. These submittals consist of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories in each area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).

              (c) EPA approves as a revision to the Virginia State Implementation Plan the 1990 base year emission inventories for the Northern Virginia ozone nonattainment areas submitted by the Director, Virginia Department Environmental Quality, on November 30, 1992, November 1, 1993, and April 3, 1995. These submittals consist of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories in each area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).

              (d) EPA approves as a revision to the Virginia State Implementation Plan amendments to the 1990 base year emission inventories for the Northern Virginia ozone nonattainment area submitted by the Director, Virginia Department Environmental Quality, on December 17, 1997. This submittal consists of amendments to the 1990 base year point, area, non-road mobile, and on-road mobile source emission inventories for the following pollutants: volatile organic compounds (VOC), and oxides of nitrogen (NOX).

              (e) EPA approves as a revision to the Virginia State Implementation Plan the 2002 base year emissions inventories for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007. This submittal consists of the 2002 base year point, area, non-road mobile, and on-road mobile source inventories in area for the following pollutants: volatile organic compounds (VOC), carbon monoxide (CO) and nitrogen oxides (NOX).

              (f) EPA approves as a revision to the Virginia State Implementation Plan the 2002 base year emissions inventory for the Virginia portion of the Washington DC-MD-VA 1997 fine particulate matter (PM2.5) nonattainment area submitted by the Virginia Department of Environmental Quality on April 4, 2008. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (g) EPA approves as a revision to the Virginia State Implementation Plan the 2011 base year emissions inventory for the Virginia portion of the Washington, DC-MD-VA 2008 8-hour ozone nonattainment area submitted by the Virginia Department of Environmental Quality on July 17, 2014. The 2011 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are carbon monoxide (CO), nitrogen oxides (NOX) and volatile organic compounds (VOC).
              [61 FR 2937, Jan. 30, 1996, as amended at 61 FR 48632, 48635, Sept. 16, 1996; 63 FR 36858, July 8, 1998; 76 FR 58120, Sept. 20, 2011; 77 FR 60627, Oct. 4, 2012; 80 FR 27258, May 13, 2015; 80 FR 43628, July 23, 2015]
            
            
              § 52.2426
              Photochemical Assessment Monitoring Stations (PAMS) Program.

              On November 23, 1994 Virginia's Department of Environmental Quality submitted a plan for the establishment and implementation of a Photochemical Assessment Monitoring Stations (PAMS) Program as a state implementation plan (SIP) revision, as required by section 182(c)(1) of the Clean Air Act. EPA approved the Photochemical Assessment Monitoring Stations (PAMS) Program on September 11, 1995 and made it part of the Virginia SIP. As with all components of the SIP, Virginia must implement the program as submitted and approved by EPA.
              [60 FR 47084, Sept. 11, 1995]
            
            
              § 52.2427
              [Reserved]
            
            
              § 52.2428
              Control Strategy: Carbon monoxide and ozone.
              (a) Determination—EPA has determined that, as of November 5, 1997, the Richmond ozone nonattainment area, which consists of the counties of Chesterfield, Hanover, Henrico, and part of Charles City County, and of the cities of Richmonds, Colonial Heights and Hopewell, has attained the 1-hour .12 ppm ozone standard based on three years of air quality data for 1993, 1994 and 1995. EPA has further determined that the reasonable further progress and attainment demonstration requirements of section 182(b)(1) and related requirements of section 172(c)(9) of the Clean Air Act do not apply to the Richmond area for so long as the area does not monitor any violations of the 1-hour .12ppm ozone standard, or until the area is no longer designated nonattainment. If a violation of the ozone NAAQS is monitored in the Richmond ozone nonattainment area while the area is designated nonattainment, these determinations shall no longer apply.
              (b) EPA approves the Commonwealth's 15 Percent Rate of Progress Plan for the Virginia portion of the Metropolitan Washington, D.C. ozone nonattainment area, submitted by the Acting Director of the Virginia Department of the Environmental Quality on April 14, 1998.
              (c)-(d) [Reserved]
              (e) Based upon EPA's review of the air quality data for the 3-year period 2003 to 2005, EPA has determined that the Washington, DC severe 1-hour ozone nonattainment area attained the 1-hour ozone NAAQS by the applicable attainment date of November 15, 2005. EPA also has determined that the Washington, DC severe 1-hour ozone nonattainment area is not subject to the imposition of the section 185 penalty fees.
              (f) EPA approves revisions to the Virginia State Implementation Plan consisting of the 2008 reasonable further progress (RFP) plan, reasonably available control measures, and contingency measures for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007.
              (g) EPA approves the following 2008 RFP motor vehicle emissions budgets (MVEBs) for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007:
              
                Transportation Conformity Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of control strategySIP
                  
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective dateof adequacy
                    determination or
                    SIP approval
                  
                
                
                  Rate of Progress Plan
                  2008
                  70.8
                  159.8
                  September 21, 2009 (74 FR 45853), published September 4, 2009.
                
              
              (h) Determination of attainment. EPA has determined, as of February 28, 2012, that based on 2007 to 2009 and 2008 to 2010 ambient air quality data, the Washington, DC-MD-VA moderate nonattainment area has attained the 1997 8-hour ozone National Ambient Air Quality Standard (NAAQS). This determination, in accordance with 40 CFR 51.918, suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 8-hour ozone NAAQS.
              
              (i) As of October 10, 2014, EPA approves the removal of the Stage II vapor recovery program from the maintenance plans for the Richmond 1990 1-Hour Ozone Maintenance Area and the Richmond-Petersburg 1997 8-Hour Ozone Maintenance Area.
              (j) EPA approves revisions to the Virginia State Implementation Plan consisting of the attainment demonstration required under 40 CFR 51.908 demonstrating attainment of the 1997 ozone NAAQS by the applicable attainment date of June 15, 2010 and the failure to attain contingency measures for the Washington, DC-MD-VA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007.

              (k) EPA approves the following 2009 attainment demonstration and 2010 motor vehicle emissions budgets (MVEBs) for the Washington, DC-MDVA 1997 8-hour ozone moderate nonattainment area submitted by the Director of the Virginia Department of Environment Quality on June 12, 2007:
              
              
                Transportation Conformity Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC (TPD)
                  NOX (TPD)
                  Effective date of adequacy determination or SIP approval
                
                
                  Attainment Demonstration
                  2009
                  66.5
                  146.1
                  February 22, 2013 (78 FR 9044), published February 7, 2013.
                
                
                  Contingency Measures Plan
                  2010
                  
                  144.3
                  February 22, 2013 (78 FR 9044), published February 7, 2013.
                
              
              
              (l) As of May 26, 2015, EPA approves the removal of the Stage II vapor recovery program from the attainment plans for the Virginia portion of the Washington DC-MD-VA 1990 1-hour and 1997 8-hour Ozone NAAQS Nonattainment Areas and from the maintenance plan for the Fredericksburg 1997 8-Hour Ozone Maintenance Area.

              (m) EPA approves the maintenance plan for the Virginia portion of the Washington, DC-MD-VA nonattainment area for the 2008 8-hour ozone NAAQS submitted by the Director of the Virginia Department of Environmental Quality on January 3, 2018. The maintenance plan includes 2014, 2025, and 2030 motor vehicle emission budgets (MVEBs) for VOC and NOX to be applied to all future transportation conformity determinations and analyses for the entire Washington, DC-MD-VA area for the 2008 8-hour ozone NAAQS. The maintenance plan includes two sets of VOC and NOX MVEBs: The MVEBs without transportation buffers are effective as EPA has determined them adequate for transportation conformity purposes; the MVEBs with transportation buffers will be used only as needed in situations where the conformity analysis must be based on different data, models, or planning assumptions, including, but not limited to, updates to demographic, land use, or project-related assumptions, than were used to create the set of MVEBs without transportation buffers. The technical analyses used to demonstrate compliance with the MVEBs and the need, if any, to use transportation buffers will be fully documented in the conformity analysis and follow the Transportation Planning Board's (TPB) interagency consultation procedures.
              
                Table 3 to Paragraph (m)—Motor Vehicle Emissions Budgets for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacy determination of SIP approval
                
                
                  Maintenance Plan
                  20142025
                    2030
                  
                  61.333.2
                    24.1
                  
                  136.840.7
                    27.4
                  
                  5/15/2019.
                
              
              
                Table 4 to Paragraph (m)—Motor Vehicle Emissions Budgets With Transportation Buffers for the Washington, DC-MD-VA Area
                
                  Type of control strategy SIP
                  Year
                  VOC(TPD)
                  
                  NOX
                    (TPD)
                  
                  Effective date of adequacy determination of SIP approval
                
                
                  Maintenance Plan
                  20142025
                    2030
                  
                  61.339.8
                    28.9
                  
                  136.848.8
                    32.9
                  
                  Contingent and effective upon interagency consultation.
                
              
              [62 FR 52032, Oct. 6, 1997, as amended at 65 FR 59731, Oct. 6, 2000; 66 FR 632, Jan. 3, 2001; 69 FR 43522, July 21, 2004; 73 FR 43362, July 25, 2008; 76 FR 58120, Sept. 20, 2011; 77 FR 11741, Feb. 28, 2012; 79 FR 46714, Aug. 11, 2014; 80 FR 19219, Apr. 10, 2015; 80 FR 29963, May 26, 2015; 84 FR 15117, Apr. 15, 2019]
            
            
              § 52.2429
              Control strategy: Particulate matter.
              (a) Determination of Attainment. EPA has determined, as of January 12, 2009, the Virginia portion of the Metropolitan Washington, DC-MD-VA nonattainment area for the 1997 PM2.5 NAAQS has attained the 1997 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration and associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as the area continues to attain the 1997 PM2.5 NAAQS.
              (b) Maintenance Plan and Transportation Conformity Budgets. EPA approves the maintenance plan for the Virginia portion of the Washington, DC-MD-VA nonattainment area for the 1997 annual PM2.5 NAAQS submitted by the Commonwealth of Virginia for the entire Area on June 6, 2013 and supplemented on July 17, 2013. The maintenance plan includes motor vehicle emission budgets (MVEBs) to be applied to all future transportation conformity determinations and analyses for the entire Washington, DC-MD-VA PM2.5 Area for the 1997 PM2.5 NAAQS. The MVEBs are based on a tiered approach: Tier 1 MVEBs are effective as EPA has determined them adequate for transportation conformity purposes; Tier 2 mobile budgets will become effective upon the completion of the interagency consultation process and fully documented within the first conformity analysis that uses the Tier 2 MVEBs.
              
                Washington, DC-MD-VA PM2.5 Area's Tier 1 Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  41,709
                  1,787
                  11/5/14
                
                
                   
                  2025
                  27,400
                  1,350
                
              
              
                Washington, DC-MD-VA PM2.5 Area's Tier 2 Motor Vehicle Emissions Budgets for the 1997 Annual PM2.5 NAAQS, (tpy)
                
                  Type of control strategy SIP
                  Year
                  NOX
                  
                  PM2.5
                  
                  Effective date of SIP approval
                
                
                  Maintenance Plan
                  2017
                  50,051
                  2,144
                  Contingent and effective upon interagency consultation.
                
                
                   
                  2025
                  32,880
                  1,586
                
              
              [74 FR 1148, Jan. 12, 2009, as amended at 79 FR 60085, Nov. 5, 2014 ]
            
            
              § 52.2430
              Determinations of attainment.

              (a) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Metropolitan Washington, District of Columbia-Maryland-Virginia (DC-MD-VA) fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Metropolitan Washington, DC-MD-VA PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).
              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, Washington, DC-MD-VA moderate nonattainment area has attained the 1997 8-hour ozone NAAQS by the applicable attainment date of June 15, 2010. Therefore, EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Washington, DC-MD-VA moderate nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              (c) Based upon EPA's review of the air quality data for the 3-year period 2013 to 2015, the Washington, DC-MD-VA marginal ozone nonattainment area has attained the 2008 8-hour ozone national ambient air quality standard (NAAQS) by the applicable attainment date of July 20, 2016. Therefore, EPA has met the requirement pursuant to Clean Air Act section 181(b)(2)(A) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Washington, DC-MD-VA marginal nonattainment area will not be reclassified for failure to attain by its applicable attainment date pursuant to section 181(b)(2)(A).
              [77 FR 1414, Jan. 10, 2012, as amended at 77 FR 11741, Feb. 28, 2012; 82 FR 52655, Nov. 14, 2017]
            
            
              
              §§ 52.2431-52.2439
              [Reserved]
            
            
              § 52.2440
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of Virginia and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of Virginia's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of Virginia and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Virginia and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional. 

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of Virginia's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48376, Aug. 8, 2011, as amended at 81 FR 74586, 74601, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.2441
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of Virginia and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.
              

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of Virginia's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48376, Aug. 8, 2011, as amended at 77 FR 10334, Feb. 21, 2012; 81 FR 74586, Oct. 26, 2016]
            
            
              §§ 52.2442-52.2450
              [Reserved]
            
            
              § 52.2451
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are met since the plan includes approvable procedures for the Prevention of Significant Air Quality Deterioration.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 (b) through (w) are hereby removed from the applicable state plan for the Commonwealth of Virginia.
              [63 FR 13798, Mar. 23, 1998]
            
            
              § 52.2452
              Visibility protection.
              (a) Reasonably Attributable Visibility Impairment. The requirements of section 169A of the Clean Air Act are not met because the plan does not include approvable measures for meeting the requirements of 40 CFR 51.305 for protection of visibility in mandatory Class I Federal areas.
              (b)-(f) [Reserved]
              (g) EPA converts its limited approval/limited disapproval of Virginia's regional haze program to a full approval. This SIP revision changes Virginia's reliance from the Clean Air Interstate Rule to the Cross-State Air Pollution Rule to meet the regional haze SIP best available retrofit technology requirements for certain sources and to meet reasonable progress requirements.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 77 FR 33659, June 7, 2012; 77 FR 35291, June 13, 2012; 82 FR 3129, Jan. 10, 2017; 83 FR 42222, Aug. 21, 2018]
            
            
              § 52.2453
              [Reserved]
            
            
              § 52.2454
              Prevention of significant deterioration of air quality for Merck & Co., Inc.'s Stonewall Plant in Elkton, VA.
              (a) Applicability. (1) This section applies only to the pharmaceutical manufacturing facility, commonly referred to as the Stonewall Plant, located at Route 340 South, in Elkton, Virginia (“site”).

              (2) This section sets forth the prevention of significant deterioration of air quality preconstruction review requirements for the following pollutants only: carbon monoxide, nitrogen oxides, ozone (using volatile organic compounds as surrogate), particulate matter with an aerodynamic diameter less than 10 microns (PM10), and sulfur dioxide. This section applies in lieu of § 52.21 for the pollutants identified in this paragraph as well as particulate matter, but not for particulate matter with an aerodynamic diameter less than or equal to a nominal 2.5 microns (PM2.5) regulated as PM2.5; however, the preconstruction review requirements of § 52.21, or other preconstruction review requirements that the Administrator approves as part of the plan, shall remain in effect for any pollutant which is not specifically identified in this paragraph and is subject to regulation under the Act.
              (b) Definitions. For the purposes of this section:
              
                12-month rolling total for an individual pollutant or the total criteria pollutants, as specified in paragraph (d) of this section, is calculated on a monthly basis as the sum of all actual emissions of the respective pollutant(s) from the previous 12 months.
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401, et seq.
              
              
                Completion of the powerhouse conversion means the date upon which the new boilers, installed pursuant to paragraph (g) of this section, are operational. This determination shall be made by the site based on the boiler manufacturer's installation, startup and shakedown specifications.
              
                Permitting authority means either of the following:
              (1) The Administrator, in the case of an EPA-implemented program; or
              (2) The State air pollution control agency, or other agency delegated by the Administrator, pursuant to paragraph (o) of this section, to carry out this permit program.
              
                Process unit means:
              (1) Manufacturing equipment assembled to produce a single intermediate or final product; and
              (2) Any combustion device.
              
                Responsible official means:
              (1) The president, secretary, treasurer, or vice-president of the business entity in charge of a principal business function, or any other person who performs similar policy or decision-making functions for the business entity; or
              (2) A duly authorized representative of such business entity if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a permit and either:
              (i) The facilities employ more than 250 persons or have gross annual sales or expenditures exceeding $25 million (in second quarter 1980 dollars); or
              (ii) The authority to sign documents has been assigned or delegated to such representative in accordance with procedures of the business entity.
              
                Site means the contiguous property at Route 340 South, Elkton, Virginia, under common control by Merck & Co., Inc., and its successors in ownership, known as the Stonewall site.
              (c) Authority to issue permit. The permitting authority may issue to the site a permit which complies with the requirements of paragraphs (d) through (n) of this section. The Administrator may delegate, in whole or in part, pursuant to paragraph (o) of this section, the authority to administer the requirements of this section to a State air pollution control agency, or other agency authorized by the Administrator.
              (d) Site-wide emissions caps. The permit shall establish site-wide emissions caps as provided in this paragraph.
              (1) Initial site-wide emissions caps. The initial site-wide emissions caps shall be based on the site's actual emissions during a time period, within five years of the date of permit issuance, which represents normal site operation. The permitting authority may allow the use of a different time period upon a determination that it is more representative of normal source operation. Actual site-wide emissions shall be calculated using the actual operating hours, production rates, and types of materials processed, stored, or combusted during the selected time period.
              (i) Total criteria pollutant emissions cap. The permit shall establish a total criteria pollutant emissions cap (total emissions cap). The criteria pollutants included in the total emissions cap are the following: carbon monoxide, nitrogen oxides, ozone (using volatile organic compounds as surrogate), particulate matter with an aerodynamic diameter less than 10 microns, and sulfur dioxide.
              (ii) Individual pollutant caps. The permit shall establish individual pollutant caps for sulfur dioxide, nitrogen oxides and PM10.
              (2) Adjustments to the site-wide emissions caps. (i) The permit shall require that upon completion of the powerhouse conversion, the site shall reduce the site-wide emissions caps as follows:
              (A) The total emissions cap shall be reduced by 20 percent from the initial site-wide emissions cap established pursuant to paragraph (d)(1)(i) of this section.
              (B) The sulfur dioxide cap shall be reduced by 25 percent from the initial site-wide emissions cap established pursuant to paragraph (d)(1)(ii) of this section.
              (C) The nitrogen oxide cap shall be reduced by 10 percent from the initial site-wide emissions cap established pursuant to paragraph (d)(1)(ii) of this section.
              (ii) The permit may specify other reasons for adjustment of the site-wide emissions caps.
              (e) Operating under the site-wide emissions caps. (1) The permit shall require that the site's actual emissions of criteria pollutants shall not exceed the total emissions cap established pursuant to paragraph (d) of this section.
              

              (2) The permit shall require that the site's actual emissions of sulfur dioxide, nitrogen oxides and PM10 shall not exceed the respective individual pollutant cap established pursuant to paragraph (d) of this section.
              (3) Compliance with the total emissions cap and individual pollutant caps shall be determined by comparing the respective cap to the 12-month rolling total for that cap. Compliance with the total emissions cap and individual pollutant caps shall be determined within one month of the end of each month based on the prior 12 months. The permit shall set forth the emission calculation techniques which the site shall use to calculate site-wide actual criteria pollutant emissions.
              (4) Installation of controls for significant modifications and significant new installations. (i) This paragraph applies to significant modifications and significant new installations. Significant modifications for the purposes of this section are defined as changes to an existing process unit that result in an increase of the potential emissions of the process unit, after consideration of existing controls, of more than the significance levels listed in paragraph (e)(4)(ii) of this section. Significant new installations for the purposes of this section are defined as new process units with potential emissions before controls that exceed the significance levels listed in paragraph (e)(4)(ii) of this section. For purposes of this section, potential emissions means process unit point source emissions that would be generated by the process unit operating at its maximum capacity.

              (ii) The significance levels for determining significant modifications and significant new installations are: 100 tons per year of carbon monoxide; 40 tons per year of nitrogen oxides; 40 tons per year of sulfur dioxide; 40 tons per year of volatile organic compounds; and 15 tons per year of PM10.
              (iii) For any significant modification or significant new installation, the permit shall require that the site install, at the process unit, emission controls, pollution prevention or other technology that represents good environmental engineering practice in the pharmaceutical or batch processing industry, based on the emission characteristics (such as flow, variability, pollutant properties) of the process unit.
              (f) Operation of control equipment. The permit shall require that the site shall continue to operate the emissions control equipment that was previously subject to permit requirements at the time of issuance of a permit pursuant to this section. This equipment shall be operated in a manner which minimizes emissions, considering the technical and physical operational aspects of the equipment and associated processes. This operation shall include an operation and maintenance program based on manufacturers' specifications and good engineering practice.
              (g) Powerhouse conversion. The permit shall require that the site convert the steam-generating powerhouse from burning coal as the primary fuel to burning natural gas as the primary fuel and either No. 2 fuel oil or propane as backup fuel.
              (1) The new boilers shall be equipped with low nitrogen oxides technology.
              (2) The site shall complete the powerhouse conversion (completion of the powerhouse conversion) no later than 30 months after the effective date of the permit.
              (h) Monitoring, recordkeeping and reporting. (1) The permit shall set forth monitoring, recordkeeping, and reporting requirements sufficient to demonstrate compliance with the site-wide emissions caps. The monitoring, recordkeeping and reporting requirements shall be structured in a tiered system, such that the requirements become more stringent as the site's emissions approach the total emissions cap.

              (2) At a minimum, the permit shall require that the site submit to the permitting authority semi-annual reports of the site-wide criteria pollutant emissions (expressed as a 12-month rolling total) for each month covered by the report. These reports shall include a calculation of the total emissions cap, as well as, the emissions of sulfur dioxide, nitrogen oxides, carbon monoxide, volatile organic compounds and PM10.

              (3) Any reports required by the permit to be submitted on an annual or semi-annual basis shall contain a certification by the site's responsible official that to his belief, based on reasonable inquiry, the information submitted in the report is true, accurate, and complete.
              (4) Any records required by the permit shall be retained on site for at least five years.
              (i) Air quality analysis. The permittee shall demonstrate, prior to permit issuance and on a periodic basis which shall be specified in the permit, that emissions from construction or operation of the site will not cause or contribute to air pollution in excess of any:
              (1) Maximum allowable increase or maximum allowable concentration for any pollutant, pursuant to section 165 of the Act;
              (2) National ambient air quality standard or;
              (3) Other applicable emission standard or standard of performance under the Act.
              (j) Termination. (1) The permit may be terminated as provided in this paragraph for reasons which shall include the following, as well as any other termination provisions specified in the permit:
              (i) If the Administrator or the permitting authority determines that continuation of the permit is an imminent and substantial endangerment to public health or welfare, or the environment;
              (ii) If the permittee knowingly falsifies emissions data;
              (iii) If the permittee fails to implement the powerhouse conversion pursuant to paragraph (g) of this section;
              (iv) If the permittee receives four consent orders or two judgments adverse to the site arising from non-compliance with this permit in a five year period that are deemed material by the Administrator or the permitting authority; or
              (v) If the total emissions cap is exceeded.
              (2) In the event of termination, the Administrator or the permitting authority shall provide the permittee with written notice of its intent to terminate the permit. Within 30 calendar days of the site's receipt of this notice, the site may take corrective action to remedy the cause of the termination. If this remedy, which may include a corrective action plan and schedule, is deemed acceptable by the Administrator or the permitting authority (whichever agency provided written notice of its intent to terminate the permit), the action to terminate the permit shall be withdrawn. Otherwise, the permit shall be terminated in accordance with procedures specified in the permit.
              (3) Termination of the permit does not waive the site's obligation to complete any corrective actions relating to non-compliance under the permit.
              (k) Inspection and entry. (1) Upon presentation of credentials and other documents as may be required by law, the site shall allow authorized representatives of the Administrator and the permitting authority to perform the following:
              (i) Enter upon the site;
              (ii) Have access to and copy, at reasonable times, any records that must be kept under the conditions of the permit;
              (iii) Have access at reasonable times to batch and other plant records needed to verify emissions.
              (iv) Inspect at reasonable times any facilities, equipment (including monitoring and control equipment), practices, or operations required under the permit;
              (v) Sample or monitor any substances or parameters at any location, during operating hours, for the purpose of assuring permit compliance or as otherwise authorized by the Act.
              (2) No person shall obstruct, hamper, or interfere with any such authorized representative while in the process of carrying out his official duties. Refusal of entry or access may constitute grounds for permit violation and assessment of civil penalties.
              (3) Such site, facility and equipment access, and sampling and monitoring shall be subject to the site's safety and industrial hygiene procedures, and Food and Drug Administration Good Manufacturing Practice requirements (21 CFR parts 210 and 211) in force at the site.
              (l) Transfer of ownership. The terms of the permit are transferable to a new owner upon sale of the site, in accordance with provisions specified by the permit.
              (m) Permit issuance. The permitting authority shall provide for public participation prior to issuing a permit pursuant to this section. At a minimum, the permitting authority shall:
              (1) Make available for public inspection, in at least one location in the area of the site, the information submitted by the permittee, the permitting authority's analysis of the effect on air quality including the preliminary determination, and a copy or summary of any other materials considered in making the preliminary determination;
              (2) Notify the public, by advertisement in a newspaper of general circulation in the area of the site, of the application, the preliminary determination, and of the opportunity for comment at a public hearing as well as written public comment;
              (3) Provide a 30-day period for submittal of public comment;
              (4) Send a copy of the notice of public comment to the following: the Administrator, through the appropriate Regional Office; any other State or local air pollution control agencies, the chief executives of the city and county where the site is located; any State, Federal Land Manager, or other governing body whose lands may be affected by emissions from the site.
              (5) Provide opportunity for a public hearing for interested persons to appear and submit written or oral comments on the air quality impact of the site, the control technology required, and other appropriate considerations.
              (n) Permit modifications. The permit shall specify the conditions under which the permit may be modified by the permitting authority. The permitting authority shall modify the permit in accordance with the procedures set forth in this paragraph.
              (1) Permit modifications that require public participation. For any change that does not meet the criteria for an administrative permit modification established in paragraph (n)(2)(i) of this section, the permitting authority shall provide an opportunity for public participation, consistent with the provisions of paragraph (m) of this section, prior to processing the permit modification.
              (2) Administrative permit modification. (i) An administrative permit modification is a permit revision that:
              (A) Corrects typographical errors;
              (B) Identifies a change in the name, address, or phone number of any person identified in the permit, or provides a similar minor administrative change at the site;
              (C) Requires more frequent monitoring, recordkeeping, or reporting by the permittee;
              (D) Allows for a change in ownership or operational control of a source where the permitting authority determines that no other change in the permit is necessary, provided that a written agreement containing a specific date for transfer of permit responsibility, coverage, and liability between the current and new permittee has been submitted to the permitting authority.
              (E) Updates the emission calculation methods specified in the permit, provided that the change does not also involve a change to any site-wide emissions cap.
              (F) Changes the monitoring, recordkeeping or reporting requirements for equipment that has been shutdown or is no longer in service.
              (G) Any other change that is stipulated in the permit as qualifying as an administrative permit modification, provided that the permit condition which includes such stipulation has already undergone public participation in accordance with paragraph (m) of this section.
              (ii) An administrative permit modification may be made by the permitting authority consistent with the following procedures:
              (A) The permitting authority shall take final action on any request for an administrative permit modification within 60 days from receipt of the request, and may incorporate such changes without providing notice to the public, provided that the permitting authority designates any such permit revisions as having been made pursuant to this paragraph.

              (B) The permitting authority shall submit a copy of the revised permit to the Administrator.
              
              (C) The site may implement the changes addressed in the request for an administrative permit modification immediately upon submittal of the request to the permitting authority.
              (o) Delegation of authority. (1) The Administrator shall have the authority to delegate the responsibility to implement this section in accordance with the provisions of this paragraph.
              (2) Where the Administrator delegates the responsibility for implementing this section to any agency other than a Regional Office of the Environmental Protection Agency, the following provisions shall apply:
              (i) Where the delegate agency is not an air pollution control agency, it shall consult with the appropriate State and local air pollution control agency prior to making any determination under this section. Similarly, where the delegate agency does not have continuing responsibility for managing land use, it shall consult with the appropriate State and local agency primarily responsible for managing land use prior to making any determination under this section.
              (ii) The delegate agency shall send a copy of any public comment notice required under paragraph (n) of this section to the Administrator through the appropriate Regional Office.
              [62 FR 52638, Oct. 8, 1997]
            
            
              § 52.2460
              Small business stationary source technical and environmental compliance assistance program.
              On November 10, 1992, the Executive Director of the Virginia Department of Air Pollution Control submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program as a State Implementation Plan revision, as required by title V of the Clean Air Act. EPA approved the Small Business Stationary Source Technical and Environmental Compliance Assistance Program on February 4, 1994, and made it a part of the Virginia SIP. As with all components of the SIP, Virginia must implement the program as submitted and approved by EPA.
              [59 FR 5329, Feb. 4, 1994]
            
            
              § 52.2465
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the Commonwealth of Virginia” and all revisions submitted by Virginia that were federally approved prior to March 1, 2000. The information in this section is available in the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to the end of part 52) editions revised as of July 1, 2000 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to the end of part 52) edition revised as of July 1, 2012.
              (b) [Reserved]
              [78 FR 33985, June 6, 2013]
            
          
          
            Subpart WW—Washington
            
              § 52.2470
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for the State of Washington under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed as incorporated by reference in paragraphs (c) and (d) of this section with an EPA approved date of November 1, 2018, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. The material incorporated is as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates on or after November 1, 2018, will be incorporated by reference in the next update to the SIP compilation.
              (2)(i) EPA Region 10 certifies that the rules and regulations provided by the EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules and regulations which have been approved as part of the State Implementation Plan as of November 1, 2018.

              (ii) EPA Region 10 certifies that the following source-specific requirements provided by the EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State source-specific requirements which have been approved as part of the State Implementation Plan as of November 1, 2018.

              (3) Copies of the materials incorporated by reference may be inspected at the EPA Region 10, 1200 Sixth Ave., Seattle, WA 98101; or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: https://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA approved regulations.
              
              
                Table 1—Regulations Approved Statewide
                [Not applicable in Indian reservations (excluding non-trust land within the exterior boundaries of the Puyallup Indian Reservation) and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction]
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  
                    Washington Administrative Code, Chapter 173-405—Kraft Pulping Mills
                  
                
                
                  173-405-012
                  Statement of Purpose
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-405-021
                  Definitions
                  5/24/19
                  2/26/20, 85 FR 10984
                
                
                  173-405-040
                  Emissions Standards
                  3/22/91
                  1/15/93, 58 FR 4578
                  Except sections (1)(b), (1)(c), (3)(b), (3)(c), (4), (7), (8) & (9).
                
                
                  173-405-045
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-405-061
                  More Restrictive Emission Standards
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-405-072
                  Monitoring Requirements
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-405-072(2).
                
                
                  173-405-077
                  Report of Startup, Shutdown, Breakdown or Upset Conditions
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-405-078
                  Emission Inventory
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-405-086
                  New Source Review (NSR)
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except provisions related to WAC 173-400-114 and provisions excluded from our approval of WAC 173-400-110 through 173-400-113.
                
                
                  173-405-087
                  Prevention of Significant Deterioration (PSD)
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-400-720(4)(a)(i through iv), 173-400-720(4)(b)(iii)(C), and 173-400-750(2) second sentence.
                
                
                  173-405-091
                  Special Studies
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-410—Sulfite Pulping Mills
                  
                
                
                  173-410-012
                  Statement of Purpose
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-410-021
                  Definitions
                  5/24/19
                  2/26/20, 85 FR 10984
                
                
                  173-410-040
                  Emissions Standards
                  3/22/91
                  1/15/93, 58 FR 4578
                  Except the exception provision in (3) & section (5).
                
                
                  173-410-045
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-410-062
                  Monitoring Requirements
                  5/24/19
                  2/26/20, 85 FR 10984
                
                
                  173-410-067
                  Report of Startup, Shutdown, Breakdown or Upset Conditions
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-410-071
                  Emission Inventory
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-410-086
                  New Source Review (NSR)
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except provisions related to WAC 173-400-114 and provisions excluded from our approval of WAC 173-400-110 through 173-400-113.
                
                
                  173-410-087
                  Prevention of Significant Deterioration (PSD)
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-400-720(4)(a)(i through iv), 173-400-720(4)(b)(iii)(C), and 173-400-750(2) second sentence.
                
                
                  173-410-100
                  Special Studies
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-415—Primary Aluminum Plants
                  
                
                
                  173-415-010
                  Statement of Purpose
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  173-415-015
                  Applicability
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-415-015(3).
                
                
                  173-415-020
                  Definitions
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-415-020(6).
                
                
                  173-415-030
                  Emissions Standards
                  3/22/91
                  1/15/93, 58 FR 4578
                  Except sections (1) & (3)(b).
                
                
                  
                  173-415-060
                  Monitoring and Reporting
                  5/24/19
                  2/26/20, 85 FR 10984
                  Except 173-415-060(1)(b).
                
                
                  173-415-070
                  Report of Startup, Shutdown, Breakdown or Upset Conditions
                  3/22/91
                  1/15/93, 58 FR 4578
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-422—Motor Vehicle Emission Inspection
                  
                
                
                  173-422-010
                  Purpose
                  6/3/93
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-020
                  Definitions
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-030
                  Vehicle Emission Inspection Requirement
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-031
                  Vehicle Emission Inspection Schedules
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-035
                  Registration Requirements
                  3/31/95
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-040
                  Noncompliance Areas
                  6/3/93
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-050
                  Emission Contributing Areas
                  11/9/96
                  5/19/97, 62 FR 27204
                  
                
                
                  173-422-060
                  Gasoline Vehicle Emission Standards
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-065
                  Diesel Vehicle Exhaust Emission Standards
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-070
                  Gasoline Vehicle Exhaust Emission Testing Procedures
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-075
                  Diesel Vehicle Inspection Procedure
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-090
                  Exhaust Gas Analyzer Specifications
                  3/31/95
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-095
                  Exhaust Opacity Testing Equipment
                  3/11/94
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-100
                  Testing Equipment Maintenance and Calibration
                  3/31/95
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-120
                  Quality Assurance
                  3/31/95
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-145
                  Fraudulent Certificates of Compliance/Acceptance
                  4/6/90
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-160
                  Fleet and Diesel Owner Vehicle Testing Requirements
                  7/4/02
                  8/11/15, 80 FR 48033
                  Except: The part of 173-422-160(3) that says “of twelve or less dollars”.
                
                
                  173-422-170
                  Exemptions
                  12/2/00
                  5/12/05, 70 FR 24491
                  
                
                
                  173-422-175
                  Fraudulent Exemptions
                  1/2/84
                  9/25/96, 61 FR 50235
                  
                
                
                  173-422-190
                  Emission Specialist Authorization
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  173-422-195
                  Listing of Authorized Emission Specialists
                  7/4/02
                  8/11/15, 80 FR 48033
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-425—Open Burning
                  
                
                
                  173-425-010
                  Purpose
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-020
                  Applicability
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-030
                  Definitions
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-036
                  Curtailment During Episodes or Impaired Air Quality
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-045
                  Prohibited Materials
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-055
                  Exceptions
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-065
                  Residential Open Burning
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-075
                  Commercial Open Burning
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  
                  173-425-085
                  Agricultural Open Burning
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-095
                  No Burn Area Designation
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-100
                  Delegation of Agricultural Open Burning Program
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-115
                  Land Clearing Projects
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-120
                  Department of Natural Resources Smoke Management Plan
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-130
                  Notice of Violation
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-425-140
                  Remedies
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-430—Burning of Field and Forage and Turf Grasses Grown for Seed Open Burning
                  
                
                
                  173-430-010
                  Purpose
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-020
                  Definitions
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-030
                  Permits, Conditions, and Restrictions
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-040
                  Mobile Field Burners
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-050
                  Other Approvals
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-060
                  Study of Alternatives
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-070
                  Fees
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-430-080
                  Certification of Alternatives
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-433—Solid Fuel Burning Device Standards
                  
                
                
                  173-433-010
                  Purpose
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-020
                  Applicability
                  12/16/87
                  1/15/93, 58 FR 4578
                  
                
                
                  173-433-030
                  Definitions
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-100
                  Emission Performance Standards
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-110
                  Opacity Standards
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-120
                  Prohibited Fuel Types
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-130
                  General Emission Standards
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-433-140
                  Criteria for Impaired Air Quality Burn Bans
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-150
                  Restrictions on Operation of Solid Fuel Burning Devices
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  173-433-155
                  Criteria for Prohibiting Solid Fuel Burning Devices That Are Not Certified
                  2/23/14
                  5/9/14, 79 FR 26628
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-434—Solid Waste Incinerator Facilities
                  
                
                
                  173-434-010
                  Purpose
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-434-020
                  Applicability and Compliance
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-030
                  Definitions
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-090
                  Operation and Maintenance Plan
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  173-434-110
                  Standards of Performance
                  1/22/04
                  8/4/05, 70 FR 44855
                  Except section (1)(a).
                
                
                  173-434-130
                  Emission Standards
                  1/22/04
                  8/4/05, 70 FR 44855
                  Except section (2).
                
                
                  173-434-160
                  Design and Operation
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-170
                  Monitoring and Reporting
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-190
                  Changes in Operation
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-200
                  Emission Inventory
                  1/22/04
                  8/4/05, 70 FR 44855
                  
                
                
                  173-434-210
                  Special Studies
                  10/18/90
                  1/15/93, 58 FR 4578
                  
                
                
                  
                  
                    Washington Administrative Code, Chapter 173-435—Emergency Episode Plan
                  
                
                
                  173-435-010
                  Purpose
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-015
                  Significant Harm Levels
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-020
                  Definitions
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-030
                  Episode Stage Criteria
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-040
                  Source Emission Reduction Plans
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-050
                  Action Procedures
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-060
                  Enforcement
                  1/3/89
                  1/15/93, 58 FR 4578
                  
                
                
                  173-435-070
                  Sampling Sites, Equipment and Methods
                  1/3/89
                  1/15/93, 58 FR 4578
                  Except section (1).
                
                
                  
                    Washington Administrative Code, Chapter 173-476—Ambient Air Quality Standards
                  
                
                
                  173-476-010
                  Purpose
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-020
                  Applicability
                  7/1/16
                  10/06/16, 81 FR 69386
                
                
                  173-476-030
                  Definitions
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-100
                  Ambient Air Quality Standard for PM-10
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-110
                  Ambient Air Quality Standards for PM-2.5
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-120
                  Ambient Air Quality Standard for Lead (Pb)
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-130
                  Ambient Air Quality Standards for Sulfur Oxides (Sulfur Dioxide)
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-140
                  Ambient Air Quality Standards for Nitrogen Oxides (Nitrogen Dioxide)
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-150
                  Ambient Air Quality Standard for Ozone
                  7/1/16
                  10/06/16, 81 FR 69386
                
                
                  173-476-160
                  Ambient Air Quality Standards for Carbon Monoxide
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-170
                  Monitor Siting Criteria
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-180
                  Reference Conditions
                  12/22/13
                  3/4/14, 79 FR 12077
                  
                
                
                  173-476-900
                  Table of Standards
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  
                    Washington Administrative Code, Chapter 173-490—Emission Standards and Controls for Sources Emitting Volatile Organic Compounds
                  
                
                
                  173-490-010
                  Policy and Purpose
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-020
                  Definitions
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-025
                  General Applicability
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-030
                  Registration and Reporting
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-040
                  Requirements
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-080
                  Exceptions and Alternative Methods
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-090
                  New Source Review (NSR)
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-200
                  Petroleum Refinery Equipment Leaks
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-201
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  
                  173-490-202
                  Leaks from Gasoline Transport Tanks and Vapor Collection System
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-203
                  Perchloroethylene Dry Cleaning Systems
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-204
                  Graphic Arts System
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-205
                  Surface Coating of Miscellaneous Metal Parts and Products
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-207
                  Surface Coating of Flatwood Paneling
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  173-490-208
                  Aerospace Assembly and Component Coating Operations
                  3/22/91
                  7/12/93, 58 FR 37426
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-492—Motor Fuel Specifications for Oxygenated Gasoline
                  
                
                
                  173-492-010
                  Policy and Purpose
                  10/19/96
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-020
                  Applicability
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-030
                  Definitions
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-040
                  Compliance Requirements
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-050
                  Registration Requirements
                  10/19/96
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-060
                  Labeling Requirements
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-070
                  Control Areas and Control Periods
                  10/19/96
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-080
                  Enforcement and Compliance
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-090
                  Unplanned Conditions
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
                
                  173-492-100
                  Severability
                  12/1/92
                  4/30/97, 62 FR 23363
                  
                
              
              
                Table 2—Additional Regulations Approved for Washington Department of Ecology (Ecology) Direct Jurisdiction
                [Applicable in Adams, Asotin, Chelan, Columbia, Douglas, Ferry, Franklin, Garfield, Grant, Kittitas, Klickitat, Lincoln, Okanogan, Pend Oreille, San Juan, Stevens, Walla Walla, and Whitman counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations (excluding non-trust land within the exterior boundaries of the Puyallup Indian Reservation), and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction. These regulations also apply statewide for facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-010
                  Policy and Purpose
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-020
                  Applicability
                  12/29/12
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-025
                  Adoption of Federal Rules
                  9/16/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-030
                  Definitions
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: 173-400-030(6); 173-400-030(32); 173-400-030(38); 173-400-030(45); 173-400-030(83); 173-400-030(89); 173-400-030(96); 173-400-030(97); 173-400-030(100); 173-400-030(103); 173-400-030(104).
                
                
                  173-400-030 (30) and (36)
                  Definitions
                  12/29/12
                  10/3/14, 79 FR 59653
                
                
                  173-400-036
                  Relocation of Portable Sources
                  12/29/12
                  4/29/15, 80 FR 23721
                  
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: 173-400-040(2); 173-400-040(3); 173-400-040(5).
                
                
                  173-400-040(2)
                  General Standards for Maximum Emissions
                  07/01/16
                  10/6/16, 81 FR 69385
                  Except: 173-400-040(2)(c); 173-400-040(2)(d).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: 173-400-050(2); 173-400-050(4); 173-400-050(5); 173-400-050(6).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  11/25/18
                  February 24, 2020, 85 FR 10302
                
                
                  
                  173-400-070
                  Emission Standards for Certain Source Categories
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-070(7);173-400-070(8).
                  
                
                
                  173-400-081
                  Startup and Shutdown
                  4/1/11
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  4/1/11
                  10/3/14, 79 FR 59653
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-105
                  Records, Monitoring, and Reporting
                  11/25/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-110
                  New Source Review (NSR) for Sources and Portable Sources
                  12/29/12
                  9/29/16, 81 FR 66825 
                  Except: 173-400-110(1)(c)(ii)(C); 173-400-110(1)(e); 173-400-110(2)(d); The part of WAC 173-400-110(4)(b)(vi) that says,
                
                
                   
                  
                  
                  
                  • “not for use with materials containing toxic air pollutants, as listed in chapter 173-460 WAC,”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(e)(iii) that says,
                
                
                   
                  
                  
                  
                  • “where toxic air pollutants as defined in chapter 173-460 WAC are not emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(f)(i) that says,
                
                
                   
                  
                  
                  
                  • “that are not toxic air pollutants listed in chapter 173-460 WAC”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xviii) that says,
                
                
                   
                  
                  
                  
                  • “, to the extent that toxic air pollutant gases as defined in chapter 173-460 WAC are not emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxiii) that says,
                
                
                   
                  
                  
                  
                  • “where no toxic air pollutants as listed under chapter 173-460 WAC are emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxiv) that says,
                
                
                   
                  
                  
                  
                  • “, or ≤1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxv) that says,
                
                
                   
                  
                  
                  
                  • “or ≤1% (by weight) toxic air pollutants”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxvi) that says,
                
                
                   
                  
                  
                  
                  • “or ≤1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”;
                
                
                   
                  
                  
                  
                  400-110(4)(h)(xl), second sentence; The last row of the table in 173-400-110(5)(b) regarding exemption levels for Toxic Air Pollutants.
                
                
                  173-400-111
                  Processing Notice of Construction Applications for Sources, Stationary Sources and Portable Sources
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-111(3)(h); The part of 173-400-111(8)(a)(v) that says, • “and 173-460-040,”; 173-400-111(9).
                
                
                  
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas—Review for Compliance with Regulations
                  12/29/12
                  9/29/16, 81 FR 66825
                
                
                  173-400-113
                  New Sources in Attainment or Unclassifiable Areas—Review for Compliance with Regulations
                  12/29/12
                  4/29/15, 80 FR 23721
                  Except: 173-400-113(3), second sentence.
                
                
                  173-400-116
                  Increment Protection
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-117
                  Special Protection Requirements for Federal Class I Areas
                  12/29/12
                  4/29/15, 80 FR 23721
                  
                
                
                  173-400-118
                  Designation of Class I, II, and III Areas
                  12/29/12
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-131
                  Issuance of Emission Reduction Credits
                  4/1/11
                  11/7/14, 79 FR 66291
                  
                
                
                  173-400-136
                  Use of Emission Reduction Credits (ERC)
                  4/1/11
                  11/7/14, 79 FR 66291
                  
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  2/10/05
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-171
                  Public Notice and Opportunity for Public Comment
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: The part of 173-400-171(3)(b) that says,• “or any increase in emissions of a toxic air pollutant above the acceptable source impact level for that toxic air pollutant as regulated under chapter 173-460 WAC”; 173-400-171(3)(o); 173-400-171(12).
                  
                
                
                  173-400-175
                  Public Information
                  2/10/05
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-200
                  Creditable Stack Height and Dispersion Techniques
                  2/10/05
                  10/3/14, 79 FR 59653
                  
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-560
                  General Order of Approval
                  12/29/12
                  4/29/15, 80 FR 23721
                  Except: The part of 173-400-560(1)(f) that says, “173-460 WAC”.
                
                
                  173-400-700
                  Review of Major Stationary Sources of Air Pollution
                  4/1/11
                  4/29/15, 80 FR 23721
                  
                
                
                  173-400-710
                  Definitions
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-720
                  Prevention of Significant Deterioration (PSD)
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-720(4)(a)(i through iv) and 173-400-720(4)(b)(iii)(C).
                
                
                  173-400-730
                  Prevention of Significant DeteriorationApplication Processing Procedures
                  
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-740
                  PSD Permitting Public Involvement Requirements
                  9/16/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-750
                  Revisions to PSD Permits
                  12/29/12
                  4/29/15, 80 FR 23721
                  Except: 173-400-750(2) second sentence.
                
                
                  173-400-800
                  Major Stationary Source and Major Modification in a Nonattainment Area
                  4/1/11
                  11/7/14, 79 FR 66291
                  
                
                
                  173-400-810
                  Major Stationary Source and Major Modification Definitions
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-820
                  Determining if a New Stationary Source or Modification to a Stationary Source is Subject to these Requirements
                  12/29/12
                  11/7/14, 79 FR 66291
                  
                
                
                  173-400-830
                  Permitting Requirements
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-840
                  Emission Offset Requirements
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-850
                  Actual Emissions Plantwide ApplicabilityLimitation (PAL)
                  
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-860
                  Public Involvement Procedures
                  4/1/11
                  11/7/14, 79 FR 66291
                  
                
              
              
              
                Table 3—Additional Regulations Approved For The Energy Facilities Site Evaluation Council (EFSEC) Jurisdiction
                [See the SIP-approved provisions of WAC 463-78-020 for jurisdictional applicability]
                
                  State citation
                  Title/subject
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  
                    Washington Administrative Code, Chapter 463-78—General and Operating Permit Regulations for Air Pollution Sources
                  
                
                
                  78-005
                  Adoption by Reference
                  8/26/19
                  1/20/2020, 85 FR 4235
                  Subsection (1) only. See below for the updated Chapter 173-400—WAC provisions adopted by reference and submitted to the EPA for approval.
                
                
                  78-010
                  Purpose
                  8/27/15
                  5/30/17, 82 FR 24533
                  
                
                
                  78-020
                  Applicability
                  11/11/04
                  5/30/17, 82 FR 24533
                  
                
                
                  78-030
                  Additional Definitions
                  8/27/15
                  5/30/17, 82 FR 24533
                  Except references to 173-401-200 and 173-406-101.
                
                
                  78-095
                  Permit Issuance
                  8/27/15
                  5/30/17, 82 FR 24533
                  
                
                
                  78-120
                  Monitoring and Special Report
                  11/11/04
                  5/30/17, 82 FR 24533
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400 Regulations Incorporated by Reference in WAC 463-78-005
                  
                
                
                  173-400-025
                  Adoption of Federal Rules
                  9/16/18
                  1/20/2020, 85 FR 4235
                
                
                  173-400-030
                  Definitions
                  9/16/18
                  1/20/2020, 85 FR 4235
                  Except: 173-400-030(6); 173-400-030(32); 173-400-030(38); 173-400-030(45); 173-400-030(83); 173-400-030(89); 173-400-030(96); 173-400-030(97); 173-400-030(100); 173-400-030(103); 173-400-030(104).
                
                
                  173-400-030(30) & (36).
                  Definitions
                  12/29/12
                  5/30/17, 82 FR 24533
                
                
                  173-400-036
                  Relocation of Portable Sources
                  12/29/12
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  9/16/18
                  1/20/2020, 85 FR 4235
                  Except: 173-400-040(2); 173-400-040(3); 173-400-040(5).
                
                
                  173-400-040(2)
                  General Standards for Maximum Emissions
                  4/1/11
                  5/30/17, 82 FR 24533
                  Except: 173-400-040(2)(c); 173-400-040(2)(d).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  9/16/18
                  1/20/2020, 85 FR 4235
                  Except: 173-400-050(2); 173-400-050(4); 173-400-050(5); 173-400-050(6).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  11/25/18
                  1/20/2020, 85 FR 4235
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  12/29/12
                  5/30/17, 82 FR 24533
                  Except: 173-400-070(1); 173-400-070(2); 173-400-070(3); 173-400-070(4); 173-400-070(6); 173-400-070(7); 173-400-070(8).
                
                
                  173-400-081
                  Startup and Shutdown
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-105
                  Records, Monitoring, and Reporting
                  11/25/18
                  1/24/2020, 85 FR 4235
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726.
                  
                
                
                  
                  173-400-110
                  New Source Review (NSR) for Sources and Portable Sources
                  12/29/12
                  5/30/17, 82 FR 24533
                  Except:173-400-110(1)(c)(ii)(C); 173-400-110(1)(e); 173-400-110(2)(d); The part of WAC 173-400-110(4)(b)(vi) that says, “not for use with materials containing toxic air pollutants, as listed in chapter 173-460 WAC,”;.
                  
                
                
                   
                  
                   
                  
                  The part of 400-110 (4)(e)(iii) that says, “where toxic air pollutants as defined in chapter 173-460 WAC are not emitted”;.
                
                
                   
                  
                   
                  
                  The part of 400-110(4)(f)(i) that says, “that are not toxic air pollutants listed in chapter 173-460 WAC”;.
                
                
                   
                  
                   
                  
                  The part of 400-110 (4)(h)(xviii) that says, “, to the extent that toxic air pollutant gases as defined in chapter 173-460 WAC are not emitted”; The part of 400-110 (4)(h)(xxxiii) that says, “where no toxic air pollutants as listed under chapter 173-460 WAC are emitted”;.
                
                
                   
                  
                   
                  
                  The part of 400-110(4)(h)(xxxiv) that says, “, or ≤ 1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”;.
                
                
                   
                  
                   
                  
                  The part of 400-110(4)(h)(xxxv) that says, “or ≤ 1% (by weight) toxic air pollutants”; The part of 400-110(4)(h)(xxxvi) that says, “or ≤ 1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”;.
                
                
                   
                  
                   
                  
                  400-110(4)(h)(xl) , second sentence; The last row of the table in 173-400-110(5)(b) regarding exemption levels for Toxic Air Pollutants.
                
                
                  173-400-111
                  Processing Notice of Construction Applications for Sources, Stationary Sources and Portable Sources
                  07/01/16
                  1/20/2020, 85 FR 4235
                  Except: 173-400-111(3)(h); The part of 173-400-111(8)(a)(v) that says,• “and 173-460-040,”;
                    173-400-111(9).
                  
                
                
                  
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas—Review for Compliance with Regulations
                  12/29/12
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-113
                  New Sources in Attainment or Unclassifiable Areas—Review for Compliance with Regulations
                  12/29/12
                  5/30/17, 82 FR 24533
                  Except: 173-400-113(3), second sentence.
                
                
                  173-400-116
                  Increment Protection
                  07/01/16
                  1/20/2020, 85 FR 4235
                
                
                  173-400-117
                  Special Protection Requirements for Federal Class I Areas
                  12/29/12
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-131
                  Issuance of Emission Reduction Credits
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-136
                  Use of Emission Reduction Credits (ERC)
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-171
                  Public Notice and Opportunity for Public Comment
                  9/16/18
                  1/20/2020, 85 FR 4235
                  Except: The part of 173-400-171(3)(b) that says,• “or any increase in emissions of a toxic air pollutant above the acceptable source impact level for that toxic air pollutant as regulated under chapter 173-460 WAC”;
                    173-400-171(3)(o); 173-400-171(12).
                  
                
                
                  173-400-175
                  Public Information
                  2/10/05
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-200
                  Creditable Stack Height and Dispersion Techniques
                  2/10/05
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
                
                  173-400-700
                  Review of Major Stationary Sources of Air Pollution
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-710
                  Definitions
                  07/01/16
                  1/24/202-, 85 FR 4235
                
                
                  173-400-720
                  Prevention of Significant Deterioration (PSD)
                  07/01/16
                  1/24/2020, 85 FR 4235
                  Except: 173-400-720(4)(a)(i through iv) and 173-400-720(4)(b)(iii)(C).
                
                
                  173-400-730
                  Prevention of Significant Deterioration Application Processing Procedures
                  07/01/16
                  1/24/2020, 85 FR 4235
                
                
                  173-400-740
                  PSD Permitting Public Involvement Requirements
                  9/16/18
                  1/24/2020, 85 FR 4235
                
                
                  173-400-750
                  Revisions to PSD Permits
                  12/29/12
                  5/30/17, 82 FR 24533
                  Except: 173-400-750(2) second sentence.
                
                
                  173-400-800
                  Major Stationary Source and Major Modification in a Nonattainment Area
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-810
                  Major Stationary Source and Major Modification Definitions
                  07/01/16
                  1/24/2020, 85 FR 4235
                
                
                  
                  173-400-820
                  Determining if a New Stationary Source or Modification to a Stationary Source is Subject to these Requirements
                  12/29/12
                  5/30/17, 82 FR 24533
                  
                
                
                  173-400-830
                  Permitting Requirements
                  07/01/16
                  1/24/2020, 85 FR 4235
                
                
                  173-400-840
                  Emission Offset Requirements
                  07/01/16
                  1/24/2020, 85 FR 4235
                
                
                  173-400-850
                  Actual Emissions Plantwide Applicability Limitation (PAL)
                  07/01/16
                  1/24/2020, 85 FR 4235
                
                
                  173-400-860
                  Public Involvement Procedures
                  4/1/11
                  5/30/17, 82 FR 24533
                  
                
              
              
              
                Table 4—Additional Regulations Approved for the Benton Clean Air Agency (BCAA) Jurisdiction
                [Applicable in Benton County, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Benton Clean Air Agency (BCAA) Regulations
                  
                
                
                  
                    Regulation 1
                  
                
                
                  1.01
                  Name of Agency
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  1.02
                  Policy and Purpose
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-010.
                
                
                  1.03
                  Applicability
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-020.
                
                
                  4.01(A)
                  Definitions—Fugitive Dust
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-030(38).
                
                
                  4.01(B)
                  Definitions—Fugitive Emissions
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-030(39).
                
                
                  4.02(B)
                  Particulate Matter Emissions—Fugitive Emissions
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-040(4).
                
                
                  4.02(C)(1)
                  Particulate Matter Emissions—Fugitive Dust
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-040(9)(a).
                
                
                  4.02(C)(3)
                  Particulate Matter Emissions—Fugitive Dust
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-040(9)(b).
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-025
                  Adoption of Federal Rules
                  9/16/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-030
                  Definitions
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: 173-400-030(6); 173-400-030(32); 173-400-030(38); 173-400-030(40); 173-400-030(41); 173-400-030(45); 173-400-030(83); 173-400-030(89); 173-400-030(96); 173-400-030(97); 173-400-030(100); 173-400-030(103); 173-400-030(104).
                
                
                  173-400-030 (30) and (36)
                  Definitions
                  12/29/12
                  10/3/14, 79 FR 59653
                
                
                  173-400-036
                  Relocation of Portable Sources
                  12/29/12
                  11/17/15, 80 FR 71695
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: 173-400-040(2); 173-400-040(3); 173-400-040(4); 173-400-040(5); 173-400-040(9).
                
                
                  173-400-040(2)
                  General Standards for Maximum Emissions
                  07/01/16
                  10/6/16, 81 FR 69385
                  Except: 173-400-040(2)(c); 173-400-040(2)(d).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  9/16/18
                  2/24/20, [Insert Federal Register citation]
                  Except: 173-400-050(2); 173-400-050(4); 173-400-050(5); 173-400-050(6).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  11/25/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-050(2);173-400-050(4);
                    173-400-050(5);
                    173-400-050(6).
                  
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-070(7);173-400-070(8).
                  
                
                
                  173-400-081
                  Startup and Shutdown
                  4/1/11
                  11/17/15, 80 FR 71695
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  4/1/11
                  11/17/15, 80 FR 71695
                
                
                  
                  173-400-105
                  Records, Monitoring and Reporting
                  11/25/18
                  2/24/20, 85 FR 10302
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-110
                  New Source Review (NSR) for Sources and Portable Sources
                  12/29/12
                  9/29/16, 81 FR 66825
                  Except: 173-400-110(1)(c)(ii)(C); 173-400-110(1)(e); 173-400-110(2)(d); The part of WAC 173-400-110(4)(b)(vi) that says,
                
                
                   
                  
                  
                  
                  • “not for use with materials containing toxic air pollutants, as listed in chapter 173-460 WAC,”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(e)(iii) that says,
                
                
                   
                  
                  
                  
                  • “where toxic air pollutants as defined in chapter 173-460 WAC are not emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(f)(i) that says,
                
                
                   
                  
                  
                  
                  • “that are not toxic air pollutants listed in chapter 173-460 WAC”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xviii) that says,
                
                
                   
                  
                  
                  
                  • “, to the extent that toxic air pollutant gases as defined in chapter 173-460 WAC are not emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxiii) that says,
                
                
                   
                  
                  
                  
                  • “where no toxic air pollutants as listed under chapter 173-460 WAC are emitted”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxiv) that says,
                
                
                   
                  
                  
                  
                  • “, or ≤1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxv) that says,
                
                
                   
                  
                  
                  
                  • “or ≤1% (by weight) toxic air pollutants”;
                
                
                   
                  
                  
                  
                  The part of 400-110(4)(h)(xxxvi) that says,
                
                
                   
                  
                  
                  
                  • “or ≤1% (by weight) toxic air pollutants as listed in chapter 173-460 WAC”; 400-110(4)(h)(xl), second sentence;
                
                
                   
                  
                  
                  
                  The last row of the table in 173-400-110(5)(b) regarding exemption levels for Toxic Air Pollutants.
                
                
                  173-400-111
                  Processing Notice of Construction Applications for Sources, Stationary Sources and Portable Sources
                  7/1/16
                  10/6/16, 81 FR 69386
                  Except: 173-400-111(3)(h); The part of 173-400-111(8)(a)(v) that says, • “and 173-460-040,”; 173-400-111(9).
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas—Review for Compliance with Regulations
                  12/29/12
                  9/29/16, 81 FR 66825
                
                
                  173-400-113
                  New Sources in Attainment or Unclassifiable Areas—Review for Compliance with Regulations
                  12/29/12
                  11/17/15, 80 FR 71695
                  Except: 173-400-113(3), second sentence.
                
                
                  173-400-117
                  Special Protection Requirements for Federal Class I Areas
                  12/29/12
                  11/17/15, 80 FR 71695
                  Except facilities subject to the applicability provisions of WAC 173-400-700.
                
                
                  173-400-118
                  Designation of Class I, II, and III Areas
                  12/29/12
                  11/17/15, 80 FR 71695
                
                
                  173-400-131
                  Issuance of Emission Reduction Credits
                  4/1/11
                  11/17/15, 80 FR 71695
                
                
                  173-400-136
                  Use of Emission Reduction Credits (ERC)
                  12/29/12
                  11/17/15, 80 FR 71695
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  2/10/05
                  11/17/15, 80 FR 71695
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-171
                  Public Notice and Opportunity for Public Comment
                  9/16/18
                  2/24/20, 85 FR 10302
                  Except: The part of 173-400-171(3)(b) that says,• “or any increase in emissions of a toxic air pollutant above the acceptable source impact level for that toxic air pollutant as regulated under chapter 173-460 WAC”; 173-400-171(3)(o); 173-400-171(12).
                  
                
                
                  
                  173-400-175
                  Public Information
                  2/10/05
                  11/17/15, 80 FR 71695
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-200
                  Creditable Stack Height & Dispersion Techniques
                  2/10/05
                  11/17/15, 80 FR 71695
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-560
                  General Order of Approval
                  12/29/12
                  11/17/15, 80 FR 71695
                  Except:—The part of 173-400-560(1)(f) that says, “173-460 WAC”.
                  
                
                
                  173-400-800
                  Major Stationary Source and Major Modification in a Nonattainment Area
                  4/1/11
                  11/17/15, 80 FR 71695
                
                
                  173-400-810
                  Major Stationary Source and Major Modification Definitions
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-820
                  Determining if a New Stationary Source or Modification to a Stationary Source is Subject to these Requirements
                  12/29/12
                  11/17/15, 80 FR 71695
                
                
                  173-400-830
                  Permitting Requirements
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-840
                  Emission Offset Requirements
                  7/1/16
                  10/6/16, 81 FR 69386
                
                
                  173-400-850
                  Actual Emissions Plantwide Applicability Limitation (PAL)
                  7/1/16
                  10/6/16, 81 FR 69386
                
              
              
                Table 5—Additional Regulations Approved for the Northwest Clean Air Agency (NWCAA) Jurisdiction
                [Applicable in Island, Skagit and Whatcom counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Northwest Clean Air Agency Regulations
                  
                
                
                  
                    General Provisions
                  
                
                
                  100
                  Name of Authority
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  101
                  Short Title
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  102
                  Policy
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  103
                  Duties & Powers
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  104
                  Adoption of State/Federal Laws and Rules
                  11/13/94
                  10/24/95, 60 FR 54439
                  Except section 104.2.
                
                
                  105
                  Separability
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  106
                  Public Records
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  110
                  Investigation and Studies
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  
                  111
                  Interference or Obstruction
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  112
                  False and Misleading Oral Statements
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  113
                  Service of Notice
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  114
                  Confidential Information
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  120
                  Hearings
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  121
                  Orders
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  122
                  Appeals from Orders or Violations
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  123
                  Status of Orders on Appeal
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  124
                  Display of Orders
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  130
                  Citations—Notices
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  131
                  Violations—Notices
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  132
                  Criminal Penalty
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  133
                  Civil Penalty
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  134
                  Restraining Orders—Injunction
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  135
                  Additional Enforcement—Compliance Schedules
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  140
                  Reporting by Government Agencies
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  145
                  Motor Vehicle Owner Responsibility
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  150
                  Pollutant Disclosure—Reporting by Air Containment Sources
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  180
                  Sampling and Analytical Methods/References
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  
                    Definitions
                  
                
                
                  200
                  Definitions
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  
                    Control Procedures
                  
                
                
                  300
                  Notice of Construction When Required
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  301
                  Information Required for Notice of Construction & Application for Approval, Public Notice, Public Hearing
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  302
                  Issuance of Approval or Order
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  303
                  Notice of Completion—Notice of Violation
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  310
                  Approval to Operate Required
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  320
                  Registration Required
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  321
                  General Requirements for Registration
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  322
                  Exemptions from Registration
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  323
                  Classes of Registration
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  324
                  Fees
                  11/13/94
                  10/24/95, 60 FR 54439
                  Except section 324.121.
                
                
                  325
                  Transfer
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  340
                  Report of Breakdown and Upset
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  341
                  Schedule Report of Shutdown or Start-Up
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  342
                  Operation and Maintenance
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  360
                  Testing and Sampling
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  365
                  Monitoring
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  366
                  Instrument Calibration
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  
                    Standards
                  
                
                
                  400
                  Ambient Air Standards—Forward
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  
                  401
                  Suspended Particulate Standards (PM-10)
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  410
                  Sulfur Oxide Standards
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  420
                  Carbon Monoxide Standards
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  422
                  Nitrogen Oxide Standards
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  424
                  Ozone Standards
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  450
                  Emission Standards—Forward
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  451
                  Emission of Air Contaminant—Visual Standards
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  452
                  Motor Vehicle Visual Standards
                  9/8/93
                  2/22/95, 60 FR 9778
                  Except section 452.5.
                
                
                  455
                  Emission of Particulate Matter
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  458
                  Incinerators—Wood Waste Burners
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  460
                  Weight/Heat Rate Standard—Emission of Sulfur Compounds
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  462
                  Emission of Sulfur Compounds
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  466
                  Portland Cement Plants
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  
                    Regulated Activities and Prohibitions
                  
                
                
                  510
                  Incinerator Burning
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  520
                  Sulfur Compounds in Fuel
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  550
                  Particulate Matter from Becoming Airborne
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  560
                  Storage of Organic Liquids
                  9/8/93
                  2/22/95, 60 FR 9778
                
                
                  580
                  Volatile Organic Compound Control (VOC)
                  11/13/94
                  10/24/95, 60 FR 54439
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-010
                  Policy and Purpose
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-020
                  Applicability
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-030
                  Definitions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (1)(c), and (1)(d), (2), (4), and the 2nd paragraph of (6).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except the exception provision in (3).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (7).
                
                
                  173-400-081
                  Startup and Shutdown
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-100
                  Registration
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  
                  173-400-105
                  Records, Monitoring and Reporting
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-110
                  New Source Review (NSR)
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (8).
                
                
                  173-400-113
                  Requirements for New Sources in Attainment or Unclassifiable Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (5).
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-171
                  Public Involvement
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-200
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                
              
              
                Table 6—Additional Regulations Approved for the Olympic Region Clean Air Agency (ORCAA) Jurisdiction
                [Applicable in Clallam, Grays Harbor, Jefferson, Mason, Pacific, and Thurston counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Olympic Region Clean Air Agency Regulations
                  
                
                
                  
                    Rule 6.2 Outdoor Burning
                  
                
                
                  6.2.3
                  No Residential or Land Clearing Burning
                  2/4/12
                  10/3/13, 78 FR 61188
                  Only as it applies to the cities of Olympia, Lacey, and Tumwater.
                
                
                  6.2.6
                  Curtailment
                  3/18/11
                  10/3/13, 78 FR 61188
                
                
                  6.2.7
                  Recreational Burning
                  3/18/11
                  10/3/13, 78 FR 61188
                
                
                  
                    Rule 8.1 Wood Heating
                  
                
                
                  8.1.1
                  Definitions
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.2(b) and (c)
                  General Emission Standards
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.3
                  Prohibited Fuel Types
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.4
                  Curtailment
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.5
                  Exceptions
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.7
                  Sale and Installation of Uncertified Woodstoves
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  8.1.8
                  Disposal of Uncertified Woodstoves
                  5/22/10
                  10/3/13, 78 FR 61188
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-010
                  Policy and Purpose
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-020
                  Applicability
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-030
                  Definitions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  
                  173-400-040
                  General Standards for Maximum Emissions
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (1)(c), and (1)(d), (2), (4), and the 2nd paragraph of (6).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except the exception provision in (3).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (7).
                
                
                  173-400-081
                  Startup and Shutdown
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-100
                  Registration
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-105
                  Records, Monitoring and Reporting
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-110
                  New Source Review (NSR)
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (8).
                
                
                  173-400-113
                  Requirements for New Sources in Attainment or Unclassifiable Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (5).
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-171
                  Public Involvement
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-200
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
              
              
              
                Table 7—Additional Regulations Approved for the Puget Sound Clean Air Agency (PSCAA) Jurisdiction
                [Applicable in King, Kitsap, Pierce and Snohomish counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction; facilities subject to the Washington Department of Ecology's direct jurisdiction under Chapters 173-405, 173-410, and 173-415 Washington Administrative Code (WAC); Indian reservations (excluding non-trust land within the exterior boundaries of the Puyallup Indian Reservation); any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction; and the Prevention of Significant Deterioration (PSD) permitting of facilities subject to the applicability sections of WAC 173-400-700.]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective
                    date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Puget Sound Clean Air Agency Regulations
                  
                
                
                  
                    Regulation I—Article 1: Policy, Short Title, and Definitions
                  
                
                
                  1.01
                  Policy
                  11/01/99
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-010.
                
                
                  1.03
                  Name of Agency
                  11/01/99
                  8/31/04, 69 FR 53007
                
                
                  1.05
                  Short Title
                  11/01/99
                  8/31/04, 69 FR 53007
                
                
                  1.07
                  Definitions
                  12/01/18
                  4/22/20, 85 FR 22357
                  Except the definition “toxic air pollutant (TAP) or toxic air contaminant.”
                
                
                  
                    Regulation I—Article 3: General Provisions
                  
                
                
                  3.03(f)
                  General Regulatory Orders
                  02/01/12
                  4/22/20, 85 FR 22357
                
                
                  3.04
                  Reasonably Available Control Technology
                  07/01/12
                  4/22/20, 85 FR 22357
                  Except 3.04(e). Replaces WAC 173-400-040(1)(c).
                
                
                  3.06
                  Credible Evidence
                  11/14/98
                  8/31/04, 69 FR 53007
                
                
                  3.25
                  Federal Regulation Reference Date
                  11/01/19
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-025.
                
                
                  
                    Regulation I—Article 5: Registration
                  
                
                
                  5.03
                  Applicability of Registration Program
                  11/01/16
                  4/22/20, 85 FR 22357
                  Except 5.03(a)(8)(Q) and 5.03(b)(5).
                
                
                  5.05
                  Registration Requirements
                  02/01/17
                  4/22/20, 85 FR 22357
                  Except 5.05(b)(1) and (2).
                
                
                  
                    Regulation I—Article 6: New Source Review
                  
                
                
                  6.01
                  Components of New Source Review Program
                  8/01/18
                  4/22/20, 85 FR 22357
                  Except the parenthetical in 6.01(b) which states “as delegated by agreement with the US Environmental Protection Agency, Region 10.” See subheading below for revised Chapter 173-400 WAC provisions incorporated by reference.
                
                
                  6.03
                  Notice of Construction
                  11/01/15
                  4/22/20, 85 FR 22357
                  Except 6.03(b)(10). Section 6.03 replaces WAC 173-400-110, except WAC 173-400-110(1)(c)(i) and (1)(d) which are incorporated by reference.
                
                
                  6.09
                  Notice of Completion
                  05/01/04
                  4/22/20, 85 FR 22357
                
                
                  6.10
                  Work Done without an Approval
                  09/01/01
                  4/22/20, 85 FR 22357
                
                
                  
                    Regulation I—Article 7: Operating Permits
                  
                
                
                  7.09
                  General Reporting Requirements for Operating Permits
                  02/01/17
                  4/22/20, 85 FR 22357
                  Excluding toxic air pollutants.
                
                
                  
                    Regulation I—Article 8: Outdoor Burning
                  
                
                
                  8.04
                  General Conditions for Outdoor Burning
                  01/01/01
                  8/31/04, 69 FR 53007
                
                
                  8.05
                  Agricultural Burning
                  01/01/01
                  8/31/04, 69 FR 53007
                
                
                  8.06
                  Outdoor Burning Ozone Contingency Measure
                  01/23/03
                  8/05/04, 69 FR 47364
                
                
                  
                  8.09
                  Description of King County No-Burn Area
                  01/01/01
                  8/31/04, 69 FR 53007
                
                
                  8.10
                  Description of Pierce County No-Burn Area
                  01/01/01
                  8/31/04, 69 FR 53007
                
                
                  8.11
                  Description of Snohomish County No-Burn Area
                  01/01/01
                  8/31/04, 69 FR 53007
                
                
                  8.12
                  Description of Kitsap County No-Burn Area
                  11/30/02
                  8/31/04, 69 FR 53007
                
                
                  
                    Regulation I—Article 9: Emission Standards
                  
                
                
                  9.03
                  Emission of Air Contaminant: Visual Standard
                  05/01/04
                  4/22/20, 85 FR 22357
                  Except 9.03(e). Replaces WAC 173-400-040(2).
                
                
                  9.04
                  Opacity Standards for Equipment with Continuous Opacity Monitoring Systems
                  05/01/04
                  4/22/20, 85 FR 22357
                  Except 9.04(d)(2) and 9.04(f).
                
                
                  9.05
                  Refuse Burning
                  1/13/94
                  06/29/95, 60 FR 33734
                
                
                  9.07
                  Sulfur Dioxide Emission Standard
                  05/19/94
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-040(7).
                
                
                  9.08
                  Fuel Oil Standards
                  05/01/04
                  4/22/20, 85 FR 22357
                  Approved only as it applies to the regulation of criteria pollutants.
                
                
                  9.09
                  Particulate Matter Emission Standards
                  06/01/98
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-050(1)&(3) and 173-400-060.
                
                
                  9.11(a)
                  Emission of Air Contaminant: Detriment to Person or Property
                  04/17/99
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-040(6).
                
                
                  9.13
                  Emission of Air Contaminant: Concealment and Masking Restricted
                  06/09/88
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-040(8).
                
                
                  9.15
                  Fugitive Dust Control Measures
                  04/17/99
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-040(9)(a).
                
                
                  9.16
                  Spray-Coating Operations
                  12/02/10
                  4/22/20, 85 FR 22357
                
                
                  9.18
                  Crushing Operations
                  03/02/12
                  4/22/20, 85 FR 22357
                
                
                  9.20
                  Maintenance of Equipment
                  6/9/88
                  08/29/94, 59 FR 44324
                
                
                  
                    Regulation I—Article 12: Standards of Performance for Continuous Emission Monitoring Systems
                  
                
                
                  12.01
                  Applicability
                  06/01/98
                  8/31/04, 69 FR 53007
                
                
                  12.03
                  Continuous Emission Monitoring Systems
                  11/01/15
                  4/22/20, 85 FR 22357
                  Replaces WAC 173-400-105(7).
                
                
                  
                    Regulation I—Article 13: Solid Fuel Burning Device Standards
                  
                
                
                  13.01
                  Policy and Purpose
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.02
                  Definitions
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.03
                  Opacity Standards
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.04
                  Prohibited Fuel Types
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.05
                  Curtailment
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.06
                  Emission Performance Standards
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  13.07
                  Contingency Plan
                  12/01/12
                  5/29/13, 78 FR 32131
                
                
                  
                    Regulation II—Article 1: Purpose, Policy, Short Title, and Definitions
                  
                
                
                  1.01
                  Purpose
                  11/01/99
                  08/31/04, 69 FR 53007
                
                
                  1.02
                  Policy
                  11/01/99
                  08/31/04, 69 FR 53007
                
                
                  1.03
                  Short Title
                  11/01/99
                  08/31/04, 69 FR 53007
                
                
                  1.04
                  General Definitions
                  12/11/80
                  02/28/83, 48 FR 8273
                
                
                  1.05
                  Special Definitions
                  9/1/03
                  09/17/13, 78 FR 57073
                
                
                  
                  
                    Regulation II—Article 2: Gasoline Marketing Emission Standards
                  
                
                
                  2.01
                  Definitions
                  08/13/99
                  08/31/04, 69 FR 53007
                
                
                  2.03
                  Petroleum Refineries
                  07/15/91
                  08/29/94, 59 FR 44324
                
                
                  2.05
                  Gasoline Loading Terminals
                  01/13/94
                  06/29/95, 60 FR 33734
                
                
                  2.06
                  Bulk Gasoline Plants
                  07/15/91
                  08/29/94, 59 FR 44324
                
                
                  2.07
                  Gasoline Stations
                  01/10/00
                  08/31/04, 69 FR 53007
                
                
                  2.08
                  Gasoline Transport Tanks
                  08/13/99
                  08/31/04, 69 FR 53007
                
                
                  2.09
                  Oxygenated Gasoline Carbon Monoxide Contingency Measure and Fee Schedule
                  01/23/03
                  08/05/04, 69 FR 47365
                
                
                  2.10
                  Gasoline Station Ozone Contingency Measure
                  01/23/03
                  08/05/04, 69 FR 47365
                
                
                  
                    Regulation II—Article 3: Miscellaneous Volatile Organic Compound Emission Standards
                  
                
                
                  3.01
                  Cutback Asphalt Paving
                  7/15/91
                  08/29/94, 59 FR 44324
                
                
                  3.02
                  Volatile Organic Compound Storage Tanks
                  8/13/99
                  08/31/04, 69 FR 53007
                
                
                  3.03
                  Can and Paper Coating Operations
                  3/17/94
                  06/29/95, 60 FR 33734
                
                
                  3.04
                  Motor Vehicle and Mobile Equipment Coating Operations
                  9/1/03
                  09/17/13, 78 FR 57073
                
                
                  3.05
                  Graphic Arts Systems
                  1/13/94
                  06/29/95, 60 FR 33734
                
                
                  3.08
                  Polyester, Vinylester, Gelcoat, and Resin Operations
                  1/13/94
                  06/29/95, 60 FR 33734
                
                
                  3.09
                  Aerospace Component Coating Operations
                  1/13/94
                  6/29/95, 60 FR 33734
                
                
                  
                    Washington Administrative Code, Chapter 173-400 Regulations Incorporated by Reference in Regulation I, Section 6.01
                  
                
                
                  173-400-030
                  Definitions
                  12/29/12
                  4/22/20, 85 FR 22357
                  Except: 173-400-030(91).
                
                
                  173-400-081
                  Startup and Shutdown
                  04/01/11
                  4/22/20, 85 FR 22357
                
                
                  173-400-110
                  New Source Review (NSR) for Sources and Portable Sources
                  12/29/12
                  4/22/20, 85 FR 22357
                  173-400-110(1)(c)(i) and 173-400-110(1)(d) only.
                
                
                  173-400-111
                  Processing Notice of Construction Applications for Sources, Stationary Sources and Portable Sources
                  07/01/16
                  4/22/20, 85 FR 22357
                  Except: 173-400-111(3)(h);—The part of 173-400-111(8)(a)(v) that says, “and 173-460-040,”; 173-400-111(9).
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas
                  12/29/12
                  4/22/20,  85 FR 22357
                
                
                  173-400-113
                  Requirements for New Sources in Attainment or Unclassifiable Areas
                  12/29/12
                  4/22/20, 85 FR 22357
                  Except: 173-400-113(3), second sentence.
                
                
                  173-400-117
                  Special Protection Requirements for Federal Class I Areas
                  12/29/12
                  4/22/20, 85 FR 22357
                
                
                  
                  173-400-171
                  Public Notice and Opportunity for Public Comment
                  07/01/16
                  4/22/20, 85 FR 22357
                  Except: —The part of 173-400-171(3)(b) that says, “or any increase in emissions of a toxic air pollutant above the acceptable source impact level for that toxic air pollutant as regulated under chapter 173-460 WAC”; 173-400-171(12).
                
                
                  173-400-200
                  Creditable Stack Height and Dispersion Techniques
                  02/10/05
                  4/22/20, 85 FR 22357
                
                
                  173-400-560
                  General Order of Approval
                  12/29/12
                  4/22/20, 85 FR 22357
                  Except: — The part of 173-400-560(1)(f) that says, “173-460 WAC”.
                
                
                  173-400-800
                  Major Stationary Source and Major Modification in a Nonattainment Area
                  4/01/11
                  4/22/20, 85 FR 22357

                  EPA did not review WAC 173-400-800 through 860 for consistency with the August 24, 2016 PM2.5 implementation rule (81 FR 58010); nor does PSCAA have an obligation to submit rule revisions to address the 2016 PM2.5 implementation rule at this time.
                
                
                  173-400-810
                  Major Stationary Source and Major Modification Definitions
                  07/01/16
                  4/22/20,  85 FR 22357
                
                
                  173-400-820
                  Determining if a New Stationary Source or Modification to a Stationary Source is Subject to these Requirements
                  12/29/12
                  4/22/20, 85 FR 22357
                
                
                  173-400-830
                  Permitting Requirements
                  07/01/16
                  4/22/20, 85 FR 22357
                
                
                  173-400-840
                  Emission Offset Requirements
                  07/01/16
                  4/22/20, 85 FR 22357
                
                
                  173-400-850
                  Actual Emissions Plantwide Applicability Limitation (PAL)
                  07/01/16
                  4/22/20, 85 FR 22357
                
                
                  173-400-860
                  Public Involvement Procedures
                  4/01/11
                  4/22/20, 85 FR 22357
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-020
                  Applicability
                  12/29/12
                  4/22/20, 85 FR 22357
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  09/16/18
                  4/22/20, 85 FR 22357
                  173-400-040(1)(a) & (b), 173-400-040(4); and 173-400-040(9)(b) only.
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  03/22/91
                  06/02/95, 60 FR 28726
                  Except (7).
                
                
                  
                  173-400-091
                  Voluntary Limits on Emissions
                  4/1/11
                  4/22/20, 85 FR 22357
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-105
                  Records, Monitoring and Reporting
                  11/25/18
                  4/22/20, 85 FR 22357
                  Except: 173-400-105(7).
                
                
                  173-400-107
                  Excess Emissions
                  09/20/93
                  06/02/95, 60 FR 28726
                
                
                  173-400-118
                  Designation of Class I, II, and III Areas
                  12/29/12
                  4/22/20, 85 FR 22357
                
                
                  173-400-131
                  Issuance of Emission Reduction Credits
                  04/1/11
                  4/22/20, 85 FR 22357
                
                
                  173-400-136
                  Use of Emission Reduction Credits (ERC)
                  12/29/12
                  4/22/20, 85 FR 22357
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  2/10/05
                  4/22/20, 85 FR 22357
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  06/02/95, 60 FR 28726
                
                
                  173-400-175
                  Public Information
                  2/10/05
                  4/22/20, 85 FR 22357
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  06/02/95, 60 FR 28726
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  06/02/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  06/02/95, 60 FR 28726
                
              
              
              
                Table 8—Additional Regulations Approved for the Southwest Clean Air Agency (SWCAA) Jurisdiction
                [Applicable in Clark, Cowlitz, Lewis, Skamania and Wahkiakum counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-405-012, 173-410-012, and 173-415-012]
                
                  State/local citation
                  Title/subject
                  State/local effective date
                  EPA approval date
                  Explanations
                
                
                  
                    Southwest Clean Air Agency Regulations
                  
                
                
                  
                    SWCAA 400—General Regulations for Air Pollution Sources
                  
                
                
                  400-010
                  Policy and Purpose
                  03/18/01
                  4/10/17, 82 FR 17139
                
                
                  400-020
                  Applicability
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-030
                  Definitions
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-030(21) and (129).
                
                
                  400-036
                  Portable Sources from Other Washington Jurisdictions
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-040(1)(a)
                  General Standards for Maximum Emissions
                  9/21/95
                  2/26/97, 62 FR 8624
                
                
                  400-040
                  General Standards for Maximum Emissions
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-040(1)(a), (c) and (d); 400-040(2); and 400-040(4).
                
                
                  400-050
                  Emission Standards for Combustion and Incineration Units
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-050(3); 400-050(5); and 400-050(6).
                
                
                  400-060
                  Emission Standards for General Process Units
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-070(2)(a)
                  Emission Standards for Certain Source Categories
                  9/21/95
                  2/26/97, 62 FR 8624
                
                
                  400-070
                  General Requirements for Certain Source Categories
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-070(2)(a); 400-070(3)(b); 400-070(5); 400-070(6); 400-070(7); 400-070(8)(c); 400-070(9); 400-070(10); 400-070(11); 400-070(12); 400-070(14); and 400-070(15)(c).
                
                
                  400-072
                  Small Unit Notification for Selected Source Categories
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-072(5)(a)(ii)(B); 400-072(5)(d)(ii)(B); 400-072(5)(d)(iii)(A); 400-072(5)(d)(iii)(B); and all reporting requirements related to toxic air pollutants.
                
                
                  400-074
                  Gasoline Transport Tanker Registration
                  11/15/09
                  4/10/17, 82 FR 17139
                  Except: 400-074(2).
                
                
                  400-081
                  Startup and Shutdown
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-091
                  Voluntary Limits on Emissions
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-105
                  Records, Monitoring and Reporting
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: Reporting requirements related to toxic air pollutants.
                
                
                  400-106
                  Emission Testing and Monitoring at Air Contaminant Sources
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-106(1)(d) through (g); and 400-106(2).
                
                
                  400-107
                  Excess Emissions
                  9/21/95
                  2/26/97, 62 FR 8624
                
                
                  400-109
                  Air Discharge Permit Applications
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: The toxic air pollutant emissions thresholds contained in 400-109(3)(d); 400-109(3)(e)(ii); and 400-109(4).
                
                
                  400-110
                  Application Review Process for Stationary Sources (New Source Review)
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-110(1)(d).
                
                
                  400-111
                  Requirements for New Sources in a Maintenance Plan Area
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-111(7).
                
                
                  400-112
                  Requirements for New Sources in Nonattainment Areas
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-112(6).
                
                
                  
                  400-113
                  Requirements for New Sources in Attainment or Nonclassifiable Areas
                  10/09/16
                  04/10/17, 82 FR 17136
                  Except: 400-113(5).
                
                
                  400-114
                  Requirements for Replacement or Substantial Alteration of Emission Control Technology at an Existing Stationary Source
                  11/9/03
                  4/10/17, 82 FR 17139
                
                
                  400-116
                  Maintenance of Equipment
                  11/9/03
                  4/10/17, 82 FR 17139
                
                
                  400-130
                  Use of Emission Reduction Credits
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-131
                  Deposit of Emission Reduction Credits Into Bank
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-136
                  Maintenance of Emission Reduction Credits in Bank
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-151
                  Retrofit Requirements for Visibility Protection
                  11/9/03
                  4/10/17, 82 FR 17139
                
                
                  400-161
                  Compliance Schedules
                  3/18/01
                  4/10/17, 82 FR 17139
                
                
                  400-171
                  Public Involvement
                  10/9/16
                  4/10/17, 82 FR 17139
                  Except: 400-171(2)(a)(xii).
                
                
                  400-190
                  Requirements for Nonattainment Areas
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-200
                  Vertical Dispersion Requirement, Creditable Stack Height and Dispersion Techniques
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-205
                  Adjustment for Atmospheric Conditions
                  3/18/01
                  4/10/17, 82 FR 17139
                
                
                  400-210
                  Emission Requirements of Prior Jurisdictions
                  3/18/01
                  4/10/17, 82 FR 17139
                
                
                  400-800
                  Major Stationary Source and Major Modification in a Nonattainment Area
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-810
                  Major Stationary Source and Major Modification Definitions
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-820
                  Determining If a New Stationary Source or Modification to a Stationary Source is Subject to These Requirements
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-830
                  Permitting Requirements
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-840
                  Emission Offset Requirements
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-850
                  Actual Emissions—Plantwide Applicability Limitation (PAL)
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  400-860
                  Public Involvement Procedures
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  Appendix A
                  SWCAA Method 9 Visual Opacity Determination Method
                  10/9/16
                  04/10/17, 82 FR 17139
                
                
                  Appendix B
                  Description of Vancouver Ozone and Carbon Monoxide Maintenance Area Boundary
                  10/9/16
                  4/10/17, 82 FR 17139
                
                
                  
                    Emission Standards and Controls for Sources Emitting Volatile Organic Compounds
                  
                
                
                  490-010
                  Policy and Purpose
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-020
                  Definitions
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-025
                  General Applicability
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-030
                  Registration and Reporting
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-040
                  Requirements
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-080
                  Exceptions & Alternative Methods
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-090
                  New Source Review
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-200
                  Petroleum Refinery Equipment Leaks
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-201
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-202
                  Leaks from Gasoline Transport Tanks and Vapor Collection Systems
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-203
                  Perchloroethylene Dry Cleaning Systems
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  
                  490-204
                  Graphic Arts Systems
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-205
                  Surface Coating of Miscellaneous Metal Parts and Products
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-207
                  Surface Coating of Flatwood Paneling
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  490-208
                  Aerospace Assembly & Component Coating Operations
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  
                    Emissions Standards and Controls for Sources Emitting Gasoline Vapors
                  
                
                
                  491-010
                  Policy and Purpose
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-015
                  Applicability
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-020
                  Definitions
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-030
                  Registration
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-040
                  Gasoline Vapor Control Requirements
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-050
                  Failures, Certification, Testing & Recordkeeping
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  491-060
                  Severability
                  11/21/96
                  5/19/97, 62 FR 27204
                
                
                  
                    Oxygenated Fuels
                  
                
                
                  492-010
                  Policy and Purpose
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-020
                  Applicability
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-030
                  Definitions
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-040
                  Compliance Requirements
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-050
                  Registration Requirements
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-060
                  Labeling Requirements
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-070
                  Control Area and Control Period
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-080
                  Enforcement and Compliance
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-090
                  Unplanned Conditions
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  492-100
                  Severability
                  11/21/96
                  4/30/97, 62 FR 23363
                
                
                  
                    VOC Area Source Rules
                  
                
                
                  493-100
                  Consumer Products (Reserved)
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-010
                  Applicability
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-020
                  Definitions
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-030
                  Spray Paint Standards & Exemptions
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-040
                  Requirements for Manufacture, Sale and Use of Spray Paint
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-050
                  Recordkeeping & Reporting Requirements
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-200-060
                  Inspection and Testing Requirements
                  05/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-300-010
                  Applicability
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-300-020
                  Definitions
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-300-030
                  Standards
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  
                  493-300-040
                  Requirements for Manufacture, Sale and Use of Architectural Coatings
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-300-050
                  Recordkeeping & Reporting Requirements
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-300-060
                  Inspection and Testing Requirements
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-010
                  Applicability
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-020
                  Definitions
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-030
                  Coating Standards & Exemptions
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-040
                  Requirements for Manufacture & Sale of Coating
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-050
                  Requirements for Motor Vehicle Refinishing in Vancouver AQMA
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-060
                  Recordkeeping and Reporting Requirements
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-400-070
                  Inspection & Testing Requirements
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-500-010
                  Applicability
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-500-020
                  Compliance Extensions
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-500-030
                  Exemption from Disclosure to the Public
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  493-500-040
                  Future Review
                  5/26/96
                  5/19/97, 62 FR 27204
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-117
                  Special Protection Requirements for Federal Class I Areas
                  12/29/12
                  4/10/17, 82 FR 17139
                  For permits issued under the applicability provisions of WAC 173-400-800.
                
                
                  173-400-118
                  Designation of Class I, II, and III Areas
                  12/29/12
                  4/10/17, 82 FR 17139
                
                
                  173-400-560
                  General Order of Approval
                  12/29/12
                  4/10/17, 82 FR 17139
                  Except:—The part of 173-400-560(1)(f) that says, “173-460 WAC”.
                
              
              
                Table 9—Additional Regulations Approved for the Spokane Regional Clean Air Agency (SRCAA) Jurisdiction
                [Applicable in Spokane County, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Spokane Regional Clean Air Agency Regulations
                  
                
                
                  
                    Regulation I—Article VI—Emissions Prohibited
                  
                
                
                  6.05
                  Particulate Matter and Preventing Particulate Matter from Becoming Airborne
                  4/10/04
                  4/12/16, 81 FR 21471
                  Except 6.05(A).
                
                
                  6.14
                  Standards for Control of Particulate Matter on Paved Surfaces
                  06/03/07
                  4/12/16, 81 FR 21471
                
                
                  6.15
                  Standards for Control of Particulate Matter on Unpaved Roads
                  06/03/07
                  4/12/16, 81 FR 21471
                
                
                  
                    Regulation I—Article VIII—Solid Fuel Burning Device Standards
                  
                
                
                  8.01
                  Purpose
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.02
                  Applicability
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.03
                  Definitions
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  
                  8.04
                  Emission Performance Standards
                  9/02/14
                  9/28/15, 80 FR 58216
                  Except the incorporation by reference of WAC 173-433-130, 173-433-170, and 173-433-200.
                
                
                  8.05
                  Opacity Standards
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.06
                  Prohibited Fuel Types
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.07
                  Curtailment
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.08
                  Exemptions
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.09
                  Procedure to Geographically Limit Solid Fuel Burning Devices
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  8.10
                  Restrictions on Installation of Solid Fuel Burning Devices
                  9/02/14
                  9/28/15, 80 FR 58216
                
                
                  
                    Regulation II—Article IV—Emissions Prohibited
                  
                
                
                  4.01
                  Particulate Emissions—Grain Loading Restrictions
                  4/26/79
                  6/5/80, 45 FR 37821
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-010
                  Policy and Purpose
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-020
                  Applicability
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-030
                  Definitions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (1)(c), and (1)(d), (2), (4), and the 2nd paragraph of (6).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except the exception provision in (3).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (7)
                
                
                  173-400-081
                  Startup and Shutdown
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-100
                  Registration
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-105
                  Records, Monitoring and Reporting
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-110
                  New Source Review (NSR)
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (8).
                
                
                  
                  173-400-113
                  Requirements for New Sources in Attainment or Unclassifiable Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (5).
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-171
                  Public Involvement
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-200
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                  
                
              
              
                Table 10—Additional Regulations Approved for the Yakima Regional Clean Air Agency (YRCAA) Jurisdiction
                [Applicable in Yakima County, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction, Indian reservations and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction, and facilities subject to the applicability sections of WAC 173-400-700, 173-405-012, 173-410-012, and 173-415-012]
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Yakima Regional Clean Air Agency Regulations
                  
                
                
                  
                    Article I—Policy, Short Title and Definitions
                  
                
                
                  1.01
                  Policy
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  1.02
                  Short Title
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  1.03
                  Definitions
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  
                    Article II—General Provisions
                  
                
                
                  2.02
                  Control Officer—Powers & Duties
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  2.03
                  Miscellaneous Provisions
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  2.04
                  Confidentiality
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  2.05
                  Advisory Council
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  
                    Article III—Violations—Orders and Hearings
                  
                
                
                  3.01
                  Notice of Violation—Corrective Action Hearings
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  3.02
                  Finality of Order
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  3.03
                  Stay of Order Pending Appeal
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  3.04
                  Voluntary Compliance
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  
                    Article IV—Registration and Notice of Construction
                  
                
                
                  4.01
                  Registration
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  4.02
                  Notice of Construction
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  4.03
                  Exceptions to Article 4
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  
                  
                    Article V—Emissions Standards and Preventative Measures
                  
                
                
                  5.01
                  Outdoor Burning
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.02
                  Regulations Applicable to all Outdoor Burning
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.03
                  Regulations Applicable to all Outdoor Burning within Jurisdiction of the Yakima County Clean Air Authority, Local Cities, Towns, Fire Protection Districts and Conservation Districts
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.04
                  Regulations Applicable to Permits Issued by the Yakima County Clean Air Authority for all Other Outdoor Burning
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.05
                  Additional Restrictions on Outdoor Burning
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.06
                  General Standards for Maximum Permissible Emissions
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.07
                  Minimum Emission Standards for Combustion and Incineration Sources
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.08
                  Minimum Emissions Standards for General Process Sources
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.10
                  Sensitive Area Designation
                  6/20/94
                  2/2/98, 63 FR 5269
                
                
                  5.11
                  Monitoring and Special Reporting
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  5.12
                  Preventive Measures
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  
                    Article VIII—Penalty and Severability
                  
                
                
                  8.01
                  Penalty for Violation
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  8.02
                  Additional/Alternative Penalties
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  8.03
                  Assurance of Discontinuance
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  8.04
                  Restraining Order—Injunctions
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  8.05
                  Severability
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  
                    Article IX—Woodstoves and Fireplaces
                  
                
                
                  9.01
                  Policy
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  9.02
                  Opacity
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  9.03
                  Prohibitive Fuel Types
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  9.04
                  Limitations of Sales of Solid Fuel Burning Devices
                  11/18/93
                  2/2/98, 63 FR 5269
                
                
                  9.05
                  Prohibition of Visible Emissions During Air Pollution Episodes
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  
                  
                    Article XII—Adoption of State and Federal Regulations
                  
                
                
                  12.01
                  State Regulations
                  12/15/95
                  2/2/98, 63 FR 5269
                
                
                  
                    Article XIII—Fee Schedules and Other Charges
                  
                
                
                  13.01
                  Registration and Fee Schedule
                  1/13/94
                  2/2/98, 63 FR 5269
                
                
                  13.02
                  Notice of Construction Fee Schedule
                  6/20/94
                  2/2/98, 63 FR 5269
                
                
                  13.03
                  Outdoor Burning Permit Fees
                  6/20/94
                  2/2/98, 63 FR 5269
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  
                    Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                  
                
                
                  173-400-010
                  Policy and Purpose
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-020
                  Applicability
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-030
                  Definitions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-040
                  General Standards for Maximum Emissions
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (1)(c), and (1)(d), (2), (4), and the 2nd paragraph of (6).
                
                
                  173-400-050
                  Emission Standards for Combustion and Incineration Units
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except the exception provision in (3).
                
                
                  173-400-060
                  Emission Standards for General Process Units
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-070
                  Emission Standards for Certain Source Categories
                  3/22/91
                  6/2/95, 60 FR 28726
                  Except (7).
                
                
                  173-400-081
                  Startup and Shutdown
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-091
                  Voluntary Limits on Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                  9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See 60 FR 28726 (June 2, 1995).
                
                
                  173-400-100
                  Registration
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-105
                  Records, Monitoring and Reporting
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-107
                  Excess Emissions
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-110
                  New Source Review (NSR)
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-112
                  Requirements for New Sources in Nonattainment Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (8).
                
                
                  173-400-113
                  Requirements for New Sources in Attainment or Unclassifiable Areas
                  9/20/93
                  6/2/95, 60 FR 28726
                  Except (5).
                
                
                  173-400-151
                  Retrofit Requirements for Visibility Protection
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-161
                  Compliance Schedules
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-171
                  Public Involvement
                  9/20/93
                  6/2/95, 60 FR 28726
                
                
                  173-400-190
                  Requirements for Nonattainment Areas
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-200
                  Creditable Stack Height & Dispersion Techniques
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-205
                  Adjustment for Atmospheric Conditions
                  3/22/91
                  6/2/95, 60 FR 28726
                
                
                  173-400-210
                  Emission Requirements of Prior Jurisdictions
                  3/22/91
                  6/2/95, 60 FR 28726
                
              
              
              (d) EPA-Approved State Source-Specific Requirements.
                
              
              
                EPA-Approved State of Washington Source-Specific Requirements 1
                
                
                  Name of source
                  Order/permit No.
                  State effective date
                  EPA approval date
                  Explanations
                
                
                  Boise Cascade, Wallula Mill
                  1614-AQ04
                  9/15/04
                  5/2/05, 70 FR 22597
                  Following conditions only: No. 1 (Approval Conditions) & Appendix A.
                
                
                  Emission Limits for Significant Stack Sources
                  various orders
                  various dates
                  10/26/95, 60 FR 54812
                
                
                  Honam, Inc., Ideal Division (now known as LaFarge North America, Inc.)
                  #5183
                  2/9/94
                  8/31/04, 69 FR 53007
                
                
                  Saint Gobain Containers LLC
                  #8244
                  9/9/99
                  8/31/04, 69 FR 53007
                
                
                  Kaiser Order—Alternate Opacity Limit
                  91-01
                  12/12/91
                  1/27/97, 62 FR 3800
                
                
                  Kaiser Order—Limiting Potential-to-Emit
                  96-03
                  10/4/00
                  7/1/05, 70 FR 38029
                
                
                  Kaiser Order—Limiting Potential-to-Emit
                  96-04
                  4/24/96
                  1/27/97, 62 FR 3800
                
                
                  Kaiser Order—Limiting Potential-to-Emit
                  96-05
                  10/4/00
                  7/1/05, 70 FR 38029
                
                
                  Kaiser Order—Limiting Potential-to-Emit
                  96-06
                  10/19/00
                  7/1/05, 70 FR 38029
                
                
                  RACT Limits for Centralia Power Plant
                  #97-2057R1
                  2/26/98
                  6/11/03, 68 FR 34821
                
                
                  TransAlta Centralia BART
                  #6426
                  12/13/11
                  12/6/12, 77 FR 72742
                  Except the undesignated introductory text, the section titled “Findings,” and the undesignated text following condition 13.
                
                
                  BP Cherry Point Refinery
                  Administrative Order No. 7836, Revision 2
                  5/13/15
                  2/16/16, 81 FR 7710
                  The following conditions: 1.1, 1.1.1, 1.2, 1.2.1, 1.2.2, 2.1, 2.1.1, 2.1.2, 2.1.3, 2.1.4, 2.1.5, 2.2, 2.2.1, 2.2.2, 2.3, 2.3.1, 2.3.2, 2.4, 2.4.1, 2.4.2, 2.4.2.1, 2.5, 2.5.1, 2.5.1.1, 2.5.1.2, 2.5.2, 2.5.3, 2.5.4, 2.6, 2.6.1, 2.6.2, 2.6.3, 2.7, 2.7.1, 2.7.2, 2.7.3, 2.7.4, 2.8, 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, 2.8.6, 3, 3.1, 3.1.1, 3.1.2, 3.2, 3.2.1, 3.2.2, 3.2.3, 3.2.4, 4, 4.1, 4.1.1, 4.1.1.1, 4.1.1.2, 4.1.1.3, 4.1.1.4, 5, 5.1, 5.2, 6, 6.1, 6.2, 6.3, 7, 9.
                
                
                  Alcoa Intalco Works
                  Administrative Order No. 7837, Revision 1
                  11/15/10
                  6/11/14, 79 FR 33438
                  The following conditions: 1, 2, 2.1, 3, 4, 4.1, Attachment A conditions: A1, A2, A3, A4, A5, A6, A7, A8, A9, A10, A11, A12, A13, A14.
                
                
                  Tesoro Refining and Marketing Company
                  Administrative Order 7838
                  7/7/10
                  6/11/14, 79 FR 33438
                  The following conditions: 1, 1.1, 1.1.1, 1.1.2, 1.2, 1.3, 1.4, 1.5, 1.5.1, 1.5.1.1, 1.5.1.2, 1.5.1.3, 1.5.2, 1.5.3, 1.5.4, 1.5.5, 1.5.6, 2, 2.1, 2.1.1, 2.1.1.1, 2.1.2, 2.1.3, 2.2, 2.2.1, 3, 3.1, 3.1.1, 3.1.2, 3.1.2.1, 3.1.2.2, 3.1.2.3, 3.2, 3.2.1, 3.2.1.1, 3.2.1.2, 3.2.1.3, 3.2.1.4, 3.2.1.4.1, 3.2.1.4.2, 3.2.1.4.3, 3.2.1.4.4, 3.2.1.4.5, 3.3, 3.3.1, 3.4, 3.4.1, 3.4.2, 4, 4.1, 5, 5.1, 6, 6.1, 6.1.1, 6.1.2, 6.1.3, 6.1.4, 7, 7.1, 7.1.1, 7.1.2, 7.1.3, 7.1.4, 7.1.5, 7.2, 7.2.1, 7.2.2, 7.2.3, 7.2.4, 8, 8.1, 8.1.1, 8.1.2, 8.2, 8.2.1, 8.2.2, 8.2.3, 8.3, 8.3.1, 8.3.2, 9, 9.1, 9.1.1, 9.1.2, 9.2, 9.2.1, 9.3, 9.3.1, 9.3.2, 9.3.3, 9.4, 9.4.1, 9.4.2, 9.4.3, 9.4.5, 9.4.6, 9.5, 10, 11, 12, 13, 13.1, 13.2, 13.3, 13.4, 13.5, 13.6.
                
                
                  Port Townsend Paper Corporation
                  Administrative Order No. 7839, Revision 1
                  10/20/10
                  6/11/14, 79 FR 33438
                  The following Conditions: 1, 1.1, 1.2, 1.3, 2, 2.1, 3, 3.1, 4.
                
                
                  
                  Lafarge North America, Inc. Seattle, Wa
                  Administrative Revised Order No. 7841
                  7/28/10
                  6/11/14, 79 FR 33438
                  The following Conditions: 1, 1.1, 1.2, 2, 2.1, 2.1.1, 2.1.2, 2.2, 2.3, 3, 3.1, 3.1.1, 3.1.2, 3.1.3, 3.2, 3.3, 4, 4.1, 5, 5.1, 5.1.1, 5.1.2, 5.2, 5.3, 6, 6.1, 7, 7.1, 7.2, 7.3, 7.4, 7.5, 8, 8.1, 8.2, 8.3, 8.4, 8.5, 9, 10, 11, 12.
                
                
                  Weyerhaeuser Corporation, Longview, Wa
                  Administrative Order No. 7840
                  7/7/10
                  6/11/14, 79 FR 33438
                  The following Conditions: 1, 1.1, 1.1.1, 1.1.2, 1.1.3, 1.2, 1.2.1, 1.2.2, 1.2.3, 1.3, 1.3.1, 1.4, 2, 2.1, 3, 3.1, 4, 4.1.
                
                
                  Tyson Fresh Meats, Inc
                  13AQ-E526
                  4/16/2014
                  5/1/2020, 85 FR 25306
                  Except:,li>1. Decontamination Cabinets;,li>2. Meat Cutting/Packing;,li>6. Wastewater Floatation;,li>8. Utility Equipment;,li>10. Other;,li>References to “WAC 173-460-040” in Determinations”;,li>The portion of Approval Condition 2.a which states, “and consumption of no more than 128 million cubic feet/of natural gas per year. Natural gas consumption records for the dryer shall be maintained for the most recent 24 month period and be available to Ecology for inspection. An increase in natural gas consumption that exceeds the above level may require a Notice of Construction.”; Approval Condition 3; Approval Condition 4; Approval Condition 5; Approval Condition 6.e; Approval Condition 9.a.ii; Approval Condition 9.a.iv; Approval Condition 9.a.v; Approval Condition 9.a.vi; Approval Condition 10.a.ii; Approval Condition 10.b; Approval Condition 11.a; Approval Condition 11.b; Approval Condition 11.e; Approval Condition 12; Approval Condition 15; The section titled “Your Right to Appeal”; and The section titled “Address and Location Information.”
                
                
                  Packaging Corporation of America (Wallula Mill)
                  0003697
                  4/1/2018
                  5/1/2020, 85 FR 25306
                  Condition P.1 only.
                
                
                  Simplot Feeders Limited Partnership
                  Fugitive Dust Control Plan
                  3/1/2018
                  5/1/2020, 85 FR 25306
                
                
                  1 The EPA does not have the authority to remove these source-specific requirements in the absence of a demonstration that their removal would not interfere with attainment or maintenance of the NAAQS, violate any prevention of significant deterioration increment or result in visibility impairment. Washington Department of Ecology may request removal by submitting such a demonstration to the EPA as a SIP revision.
              
              
              (e) EPA Approved Nonregulatory Provisions and Quasi-Regulatory Measures.
              
              
                Table 1—Approved But Not Incorporated by Reference Regulations
                
                  State/localcitation
                  
                  Title/subject
                  State/localeffective date
                  
                  EPA approval date
                  Explanations
                
                
                  
                    Washington Department of Ecology Regulations
                  
                
                
                  173-400-220
                  Requirements for Board Members
                  3/22/91
                  06/02/95, 60 FR 28726
                
                
                  173-400-230
                  Regulatory Actions
                  3/20/93
                  06/02/95, 60 FR 28726
                
                
                  173-400-240
                  Criminal Penalties
                  3/22/91
                  06/02/95, 60 FR 28726
                
                
                  173-400-250
                  Appeals
                  9/20/93
                  06/02/95, 60 FR 28726
                
                
                  173-400-260
                  Conflict of Interest
                  07/01/16
                  10/06/16, 81 FR 69385
                
                
                  173-433-200
                  Regulatory Actions and Penalties
                  10/18/90
                  01/15/93, 58 FR 4578
                
                
                  
                    Energy Facility Site Evaluation Council Regulations
                  
                
                
                  463-78-135
                  Criminal Penalties
                  11/11/04
                  05/30/17, 82 FR 24533
                
                
                  463-78-140
                  Appeals Procedure
                  3/26/06
                  05/30/17, 82 FR 24533
                  Except (3) and (4).
                
                
                  463-78-170
                  Conflict of Interest
                  11/11/04
                  05/30/17, 82 FR 24533
                
                
                  463-78-230
                  Regulatory Actions
                  11/11/04
                  05/30/17, 82 FR 24533
                
                
                  
                    Benton Clean Air Agency Regulations
                  
                
                
                  2.01
                  Powers and Duties of the Benton Clean Air Agency (BCAA)
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  2.02
                  Requirements for Board of Directors Members
                  12/11/14
                  11/17/15, 80 FR 71695
                  Replaces WAC 173-400-220.
                
                
                  2.03
                  Powers and Duties of the Board of Directors
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  2.04
                  Powers and Duties of the Control Officer
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  2.05
                  Severability
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  2.06
                  Confidentiality of Records and Information
                  12/11/14
                  11/17/15, 80 FR 71695
                
                
                  
                    Olympic Region Clean Air Agency Regulations
                  
                
                
                  8.1.6
                  Penalties
                  05/22/10
                  10/03/13, 78 FR 61188
                
                
                  
                    Puget Sound Clean Air Agency Regulations
                  
                
                
                  3.01
                  Duties and Powers of the Control Officer
                  11/01/99
                  4/22/20, 85 FR 22357
                
                
                  3.05
                  Investigations by the Control Officer
                  03/17/94
                  4/22/20, 85 FR 22357
                
                
                  3.07
                  Compliance Tests
                  05/01/06
                  4/22/20, 85 FR 22357
                
                
                  3.09
                  Violations—Notice
                  09/12/91
                  4/22/20, 85 FR 22357
                
                
                  3.11
                  Civil Penalties
                  11/01/19
                  4/22/20, 85 FR 22357
                
                
                  3.13
                  Criminal Penalties
                  09/12/91
                  4/22/20, 85 FR 22357
                
                
                  3.15
                  Additional Enforcement
                  09/12/91
                  4/22/20, 85 FR 22357
                
                
                  3.17
                  Appeal of Orders
                  11/14/98
                  4/22/20, 85 FR 22357
                
                
                  3.19
                  Confidential Information
                  09/12/91
                  4/22/20, 85 FR 22357
                
                
                  3.21
                  Separability
                  09/12/91
                  4/22/20, 85 FR 22357
                
                
                  
                    Southwest Clean Air Agency Regulations
                  
                
                
                  400-220
                  Requirements for Board Members
                  3/18/01
                  04/10/17, 82 FR 17136
                
                
                  400-230
                  Regulatory Actions and Civil Penalties
                  10/9/16
                  04/10/17, 82 FR 17136
                
                
                  400-240
                  Criminal Penalties
                  3/18/01
                  04/10/17, 82 FR 17136
                
                
                  400-250
                  Appeals
                  11/9/03
                  04/10/17, 82 FR 17136
                
                
                  400-260
                  Conflict of Interest
                  3/18/01
                  04/10/17, 82 FR 17136
                
                
                  400-270
                  Confidentiality of Records and Information
                  11/9/03
                  04/10/17, 82 FR 17136
                
                
                  400-280
                  Powers of Agency
                  3/18/01
                  04/10/17, 82 FR 17136
                
                
                  
                  
                    Spokane Regional Clean Air Agency Regulations
                  
                
                
                  8.11
                  Regulatory Actions and Penalties
                  09/02/14
                  09/28/15, 80 FR 58216
                
              
              
              
                Table 2—Attainment, Maintenance, and Other Plans
                
                  Name of SIP provision
                  Applicablegeographic or nonattainment area
                  
                  State submittal date
                  EPA approval date
                  Explanations
                
                
                  
                    Attainment and Maintenance Planning—Carbon Monoxide
                  
                
                
                  Carbon Monoxide Attainment Plan
                  Yakima
                  4/27/79
                  6/5/80, 45 FR 37821
                
                
                  Carbon Monoxide Attainment Plan
                  Puget Sound
                  1/22/93
                  1/20/94, 59 FR 2994
                
                
                  Carbon Monoxide Attainment Plan
                  Spokane
                  1/22/93
                  1/20/94, 59 FR 2994
                
                
                  Carbon Monoxide Attainment Plan
                  Vancouver
                  1/22/93
                  1/20/94, 59 FR 2994
                
                
                  Carbon Monoxide Attainment Plan—Contingency Measure
                  Vancouver
                  11/10/93
                  10/31/94, 59 FR 54419
                
                
                  Carbon Monoxide Attainment Plan—VMT Supplement
                  Puget Sound
                  1/22/93
                  8/23/95, 60 FR 43710
                
                
                  Carbon Monoxide Maintenance Plan
                  Puget Sound
                  2/29/96
                  10/11/96, 61 FR 53323
                
                
                  Carbon Monoxide Maintenance Plan
                  Vancouver
                  3/19/96
                  10/21/96, 61 FR 54560
                
                
                  Carbon Monoxide Attainment Plan—Revisions
                  Spokane
                  9/14/93and 4/30/96
                  
                  9/22/97, 62 FR 49442
                
                
                  Carbon Monoxide Attainment Plan—Correction
                  Spokane
                  
                  12/31/97, 62 FR 68187
                
                
                  Carbon Monoxide Maintenance Plan
                  Yakima
                  9/26/01
                  11/01/02, 67 FR 66555
                
                
                  Carbon Monoxide Maintenance Plan 10-Year Update
                  Puget Sound
                  12/17/03
                  8/5/04, 69 FR 47365
                
                
                  Carbon Monoxide Attainment Plan—Including Kaiser Orders
                  Spokane
                  9/20/01and 11/22/04
                  
                  5/12/05, 70 FR 24991
                
                
                  Carbon Monoxide Maintenance Plan
                  Spokane
                  11/29/04
                  6/29/05, 70 FR 37269
                
                
                  Carbon Monoxide Maintenance Plan 10-Year Update
                  Vancouver
                  4/25/07
                  6/27/08, 73 FR 36439
                
                
                  Carbon Monoxide 2nd 10-Year Limited Maintenance Plan
                  Spokane
                  5/11/16
                  7/14/2016, 81 FR 45419
                
                
                  
                    Attainment and Maintenance Planning—Lead (Pb)
                  
                
                
                  Lead Attainment Plan
                  Seattle
                  9/27/84
                  1/29/85, 50 FR 3907
                
                
                  
                    Attainment and Maintenance Planning—Ozone
                  
                
                
                  Ozone Attainment Plan
                  Vancouver
                  7/16/82
                  12/17/82, 47 FR 56497
                
                
                  Ozone Attainment Plan
                  Seattle-Tacoma
                  7/16/82
                  2/28/83, 48 FR 8273
                
                
                  Ozone Attainment Plan—VOC RACT
                  Seattle-Tacoma
                  5/14/91
                  7/12/93, 58 FR 37426
                
                
                  Ozone Attainment Plan—VOC RACT
                  Vancouver
                  5/14/91
                  7/12/93, 58 FR 37426
                
                
                  Ozone Attainment Plan—Emission Statement Program
                  Seattle-Tacoma
                  1/28/93
                  9/12/94, 59 FR 46764
                
                
                  Ozone Attainment Plan—Emission Statement Program
                  Vancouver
                  1/28/93
                  9/12/94, 59 FR 46764
                
                
                  Ozone Maintenance Plan
                  Seattle-Tacoma
                  3/4/96
                  9/26/96, 21 FR 50438
                
                
                  Ozone Maintenance Plan
                  Vancouver
                  6/13/96
                  5/19/97, 62 FR 27204
                
                
                  Ozone Maintenance Plan 10-Year Update
                  Seattle-Tacoma
                  12/17/03
                  8/5/04, 69 FR 47365
                
                
                  8-Hour Ozone 110(a)(1) Maintenance Plan
                  Seattle-Tacoma
                  2/5/08
                  5/2/14, 79 FR 25010
                
                
                  
                  8-Hour Ozone 110(a)(1) Maintenance Plan
                  Vancouver
                  1/17/2007
                  8/11/15, 80 FR 48033
                
                
                  
                    Attainment and Maintenance Planning—Particulate Matter (PM
                    10
                    )
                  
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Kent
                  11/15/91
                  7/27/93, 58 FR 40059
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Thurston County
                  2/17/89and 11/15/91
                  
                  7/27/93, 58 FR 40056
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Tacoma
                  5/2/95
                  10/25/95, 60 FR 54559
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Seattle
                  2/21/95
                  10/26/95, 60 FR 54812
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Spokane
                  12/9/94
                  1/27/97, 62 FR 3800
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Wallula
                  11/13/91
                  1/27/97, 62 FR 3800
                
                
                  Particulate Matter (PM10) Attainment Plan
                  Yakima
                  3/24/89
                  2/2/98, 63 FR 5269
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Thurston County
                  8/16/99
                  10/4/00, 65 FR 59128
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Kent
                  8/23/99
                  3/13/01, 66 FR 14492
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Seattle
                  8/23/99
                  3/13/01, 66 FR 14492
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Tacoma
                  8/23/99
                  3/13/01, 66 FR 14492
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Yakima
                  7/8/04
                  2/8/05, 70 FR 6591
                
                
                  Particulate Matter (PM10) Attainment Plan—Revision
                  Wallula
                  11/30/04
                  5/2/05, 70 FR 22597
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Spokane
                  11/30/04
                  7/1/05, 70 FR 38029
                
                
                  Particulate Matter (PM10) Maintenance Plan
                  Wallula
                  3/29/05
                  8/26/05, 70 FR 50212
                
                
                  Particulate Matter (PM10) 2nd 10-year Limited Maintenance Plan
                  Thurston County
                  7/1/13
                  10/3/13, 78 FR 61188
                
                
                  Particulate Matter (PM10) 2nd 10-Year Limited Maintenance Plan
                  Kent, Seattle, and Tacoma
                  11/29/13
                  8/20/14, 79 FR 49244
                  Particulate Matter (PM10) 2nd 10-Year Limited Maintenance Plan
                  Spokane
                  1/4/16
                  4/12/16, 81 FR 21471
                
                
                  Particulate Matter (PM10) 2nd 10-Year Maintenance Plan
                  Wallula
                  11/22/19
                  5/1/2020, 85 FR 25306
                
                
                  
                    Attainment and Maintenance Planning—Particulate Matter (PM
                    2.5
                    )
                  
                
                
                  Particulate Matter (PM2.5) Clean Data Determination
                  Tacoma, Pierce County
                  05/22/12
                  9/4/12, 77 FR 53772
                
                
                  Particulate Matter (PM2.5) 2008 Baseline Emissions Inventory and SIP Strengthening Rules
                  Tacoma, Pierce County
                  11/28/12
                  5/29/13, 78 FR 32131
                
                
                  Approval of Motor Vehicle Emission Budgets and Determination of Attainment for the 2006 24-Hour Fine Particulate Standard (PM2.5)
                  Tacoma, Pierce County
                  11/28/12
                  9/19/13, 78 FR 57503
                
                
                  Particulate Matter (PM2.5) Maintenance Plan
                  Tacoma, Pierce County
                  11/03/14
                  2/10/15, 80 FR 7347
                
                
                  
                  
                    Visibility and Regional Haze Plans
                  
                
                
                  Visibility New Source Review (NSR) for non-attainment areas for Washington
                  Statewide
                  
                  6/26/86, 51 FR 23228
                
                
                  Washington State Visibility Protection Program
                  Statewide
                  11/5/99
                  6/11/03, 68 FR 34821
                
                
                  Regional Haze State Implementation Plan—TransAlta BART
                  Statewide
                  12/29/11
                  12/6/12, 77 FR 72742
                
                
                  Regional Haze SIP
                  Statewide
                  12/22/10
                  6/11/14, 79 FR 33438
                  The Regional Haze SIP including those provisions relating to BART incorporated by reference in § 52.2470 `Identification of plan' with the exception of the BART provisions that are replaced with a BART FIP in § 52.2498 Visibility protection., § 52.2500 Best available retrofit technology requirements for the Intalco Aluminum Corporation (Intalco Works) primary aluminum plant—Better than BART Alternative., § 52.2501 Best available retrofit technology (BART) requirement for the Tesoro Refining and Marketing Company oil refinery—Better than BART Alternative., § 52.2502 Best available retrofit technology requirements for the Alcoa Inc.—Wenatchee Works primary aluminum smelter.
                
                
                  Regional Haze SIP—Technical Correction
                  Statewide
                  12/22/10
                  11/24/14, 79 FR 69767
                
                
                  Regional Haze State Implementation Plan—BP Cherry Point Refinery BART Revision.
                  Statewide
                  5/14/15
                  2/16/16, 81 FR 7710
                
                
                  Regional Haze Progress Report
                  Statewide
                  11/6/2017
                  7/31/2018, 83 FR 36754
                
                
                  
                    110(a)(2) Infrastructure and Interstate Transport
                  
                
                
                  Interstate Transport for the 1997 8-Hour Ozone and PM2.5 NAAQS
                  Statewide
                  1/17/07
                  1/13/09, 74 FR 1591
                
                
                  110(a)(2) Infrastructure Requirements—1997 Ozone Standard
                  Statewide
                  1/24/12
                  5/24/12, 77 FR 30902
                
                
                  110(a)(2) Infrastructure Requirements—2008 Lead Standard
                  Statewide
                  4/14/14
                  7/23/14, 79 FR 42685
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  110(a)(2) Infrastructure Requirements—2008 Ozone and 2010 Nitrogen Dioxide Standards
                  Statewide
                  9/22/14
                  1/14/15, 80 FR 1849
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  110(a)(2) Infrastructure Requirements—1997, 2006, and 2012 Fine Particulate Matter (PM2.5) Standards
                  Statewide
                  9/22/14
                  5/12/15, 80 FR 27102
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D)(i)(II), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                  Interstate Transport for the 2008 Pb and 2010 NO2 NAAQS
                  Statewide
                  5/11/15
                  7/16/15, 80 FR 42042
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2006 24-hour PM2.5 NAAQS
                  Statewide
                  5/11/15
                  7/30/15, 80 FR 45429
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2008 Ozone NAAQS
                  Statewide
                  5/11/15
                  12/15/15, 80 FR 77580
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  Interstate Transport for the 2012 PM2.5 NAAQS
                  Statewide
                  2/7/2018
                  8/20/2018, 83 FR 42032
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  
                  Interstate Transport for the 2015 Ozone NAAQS
                  Statewide
                  2/7/2018
                  9/20/2018, 83 FR 47569
                  This action addresses CAA 110(a)(2)(D)(i)(I).
                
                
                  
                    Other Federally Mandated Plans
                  
                
                
                  Oxygenated Gasoline Program
                  
                  1/22/93
                  1/20/94, 59 FR 2994
                
                
                  Business Assistance Program
                  
                  11/16/92
                  3/8/95, 60 FR 12685
                
                
                  Motor Vehicle Inspection & Maintenance Program
                  
                  8/21/95
                  9/25/96, 61 FR 50235
                
                
                  
                    Supplementary Documents
                  
                
                
                  Air Quality Monitoring, Data Reporting and Surveillance Provisions
                  
                  4/15/81
                  
                
                
                  Energy Facilities Site Evaluation Council (EFSEC) Memorandum of Agreement
                  
                  2/23/82
                  
                
                
                  2003 Columbia Plateau Windblown Dust Natural Events Action Plan
                  
                  11/22/19
                  5/1/2020, 85 FR 25306
                
                
                  2018 Fugitive Dust Control Guidelines for Beef Cattle Feedlots and Best Management Practices
                  
                  11/22/19
                  5/1/2020, 85 FR 25306
                
              
              
              [78 FR 17110, Mar. 20, 2013]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2470, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 52.2470, Nt.
              
                Effective Date Note:
                At 85 FR 36156, June 15, 2020, § 52.2470 was amended by revising Table 5 of paragraph (c) and Table 1 of paragraph (e), effective July 15, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.2470
                    Identification of plan.
                    
                    (c) * * *
                    
                      Table 5—Additional Regulations Approved for the Northwest Clean Air Agency (NWCAA) Jurisdiction
                      [Applicable in Island, Skagit and Whatcom counties, excluding facilities subject to Energy Facilities Site Evaluation Council (EFSEC) jurisdiction; facilities subject to the Washington Department of Ecology's direct jurisdiction under Chapters 173-405, 173-410, and 173-415 Washington Administrative Code (WAC); Indian reservations; any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction; and the Prevention of Significant Deterioration (PSD) permitting of facilities subject to the applicability sections of WAC 173-400-700.]
                      
                        State/localcitation
                        
                        Title/subject
                        State/local effective date
                        EPA approval date
                        Explanations
                      
                      
                        
                          Northwest Clean Air Agency Regulations
                        
                      
                      
                        
                          General Provisions
                        
                      
                      
                        100
                        Name of Agency
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        101
                        Short Title
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        102
                        Policy
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                        Except provisions outside the scope of CAA section 110. Replaces WAC 173-400-010.
                      
                      
                        121
                        Orders
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        150
                        Pollutant Disclosure—Reporting by Air Containment Sources
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        180
                        Sampling and Analytical Methods/References
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        
                          Definitions
                        
                      
                      
                        200
                        Definitions
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                        Except the definitions Toxic Air Pollutant, Odor, and Odor Source. Generally replaces WAC 173-400-030. However, for definitions not included in section 200, the WAC 173-400-030 definitions in the table below shall apply.
                      
                      
                        
                          Control Procedures
                        
                      
                      
                        300
                        New Source Review
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                        Except subsections 300.8(C), 300.25, or any provisions related to the regulation of Toxic Air Pollutants. Replaces WAC 173-400-036, 173-400-110, 173-400-111, 173-400-113, and 173-400-560, except certain subsections of WAC 173-400-111 and 173-400-113 listed in the table below.
                      
                      
                        305
                        Public Involvement
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                        Except provisions related to the regulation of Toxic Air Pollutants. Replaces WAC 173-400-171 and WAC 173-400-175, except subsection 173-400-171(6)(b).
                      
                      
                        320
                        Registration Program
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                        Except subsection 320.3 and provisions related to the regulation of Toxic Air Pollutants or odor.
                      
                      
                        321
                        Exemptions from Registration
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                        Except subsection 321.3.
                      
                      
                        
                        324
                        Fees
                        11/13/94
                        10/24/95, 60 FR 54439
                        Except section 324.121.
                      
                      
                        325
                        Transfer
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        340
                        Report of Breakdown and Upset
                        11/13/94
                        10/24/95, 60 FR 54439
                      
                      
                        341
                        Schedule Report of Shutdown or Start-Up
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        342
                        Operation and Maintenance
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        360
                        Testing and Sampling
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        365
                        Monitoring
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        366
                        Instrument Calibration
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        
                          Standards
                        
                      
                      
                        450
                        Emission Standards—Forward
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        451
                        Emission of Air Contaminant—Visual Standards
                        11/13/94
                        10/24/95, 60 FR 54439
                      
                      
                        452
                        Motor Vehicle Visual Standards
                        9/8/93
                        2/22/95, 60 FR 9778
                        Except section 452.5.
                      
                      
                        455
                        Emission of Particulate Matter
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        458
                        Incinerators—Wood Waste Burners
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        460
                        Weight/Heat Rate Standard—Emission of Sulfur Compounds
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        462
                        Emission of Sulfur Compounds
                        11/13/94
                        10/24/95, 60 FR 54439
                      
                      
                        466
                        Portland Cement Plants
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        
                          Regulated Activities and Prohibitions
                        
                      
                      
                        510
                        Incinerator Burning
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        520
                        Sulfur Compounds in Fuel
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        550
                        Particulate Matter from Becoming Airborne
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        560
                        Storage of Organic Liquids
                        9/8/93
                        2/22/95, 60 FR 9778
                      
                      
                        580
                        Volatile Organic Compound Control (VOC)
                        11/13/94
                        10/24/95, 60 FR 54439
                      
                      
                        
                          Washington Department of Ecology Regulations
                        
                      
                      
                        
                          Washington Administrative Code, Chapter 173-400—General Regulations for Air Pollution Sources
                        
                      
                      
                        173-400-020
                        Applicability
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-025
                        Adoption of Federal Rules
                        9/16/18
                        6/15/20, [Insert Federal Register citation]
                        Only as it applies to cross references in the WAC.
                      
                      
                        
                        173-400-030
                        Definitions
                        9/16/18
                        6/15/20, [Insert Federal Register citation]
                        Except: 173-400-030(6); 173-400-030(32); 173-400-030(38); 173-400-030(45); 173-400-030(83); 173-400-030(89); 173-400-030(96); 173-400-030(97); 173-400-030(100); 173-400-030(103); 173-400-030(104); or any definition included in NWCAA section 200.
                      
                      
                        173-400-040
                        General Standards for Maximum Emissions
                        3/22/91
                        6/2/95, 60 FR 28726
                        Except (1)(c), and (1)(d), (2), (4), and the 2nd paragraph of (6).
                      
                      
                        173-400-050
                        Emission Standards for Combustion and Incineration Units
                        9/16/18
                        6/15/20, [Insert Federal Register citation]
                        Except: 173-400-050(2); 173-400-050(4); 173-400-050(5); 173-400-050(6).
                      
                      
                        173-400-060
                        Emission Standards for General Process Units
                        11/25/18
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-070
                        Emission Standards for Certain Source Categories
                        3/22/91
                        6/2/95, 60 FR 28726
                        Except (7).
                      
                      
                        173-400-081
                        Startup and Shutdown
                        9/20/93
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-091
                        Voluntary Limits on Emissions
                        4/1/11
                        6/15/20, [Insert Federal Register citation]

                        9/20/93 version continues to be approved under the authority of CAA Section 112(l) with respect to Section 112 hazardous air pollutants. See the Federal Register of June 2, 1995.
                      
                      
                        173-400-105
                        Records, Monitoring and Reporting
                        9/20/93
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-107
                        Excess Emissions
                        9/20/93
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-111
                        Processing Notice of Construction Applications for Sources, Stationary Sources and Portable Sources
                        7/1/16
                        6/15/20, [Insert Federal Register citation]
                        Only subsections (1)(c), (1)(d), (5)(b), and (7)(b), otherwise NWCAA section 300 applies.
                      
                      
                        173-400-112
                        Requirements for New Sources in Nonattainment Areas—Review for Compliance with Regulations
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                        The cross reference to WAC 173-400-113(3) is interpreted to be NWCAA section 300.9(B)(3).
                      
                      
                        173-400-113
                        New Sources in Attainment or Unclassifiable Areas—Review for Compliance with Regulations
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                        Only subsection (4), otherwise NWCAA section 300 applies.
                      
                      
                        173-400-117
                        Special Protection Requirements for Federal Class I Areas
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-118
                        Designation of Class I, II, and III Areas
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-131
                        Issuance of Emission Reduction Credits
                        4/1/11
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-136
                        Use of Emission Reduction Credits (ERC)
                        4/1/11
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        
                        173-400-151
                        Retrofit Requirements for Visibility Protection
                        2/10/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-161
                        Compliance Schedules
                        3/22/91
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-171
                        Public Notice and Opportunity for Public Comment
                        9/16/18
                        6/15/20, [Insert Federal Register citation]
                        Only subsection (6)(b), otherwise NWCAA section 305 applies.
                      
                      
                        173-400-190
                        Requirements for Nonattainment Areas
                        3/22/91
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-200
                        Creditable Stack Height and Dispersion Techniques
                        2/10/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-205
                        Adjustment for Atmospheric Conditions
                        3/22/91
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-210
                        Emission Requirements of Prior Jurisdictions
                        3/22/91
                        6/2/95, 60 FR 28726
                      
                      
                        173-400-800
                        Major Stationary Source and Major Modification in a Nonattainment Area
                        4/1/11
                        6/15/20, [Insert Federal Register citation]

                        EPA did not review WAC 173-400-800 through 860 for consistency with the August 24, 2016 PM2.5 implementation rule (see the Federal Register of August 24, 2016); nor does NWCAA have an obligation to submit rule revisions to address the 2016 PM2.5 implementation rule at this time.
                      
                      
                        173-400-810
                        Major Stationary Source and Major Modification Definitions
                        7/1/16
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-820
                        Determining if a New Stationary Source or Modification to a Stationary Source is Subject to these Requirements
                        12/29/12
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-830
                        Permitting Requirements
                        7/1/16
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-840
                        Emission Offset Requirements
                        7/1/16
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-850
                        Actual Emissions Plantwide Applicability Limitation (PAL)
                        7/1/16
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        173-400-860
                        Public Involvement Procedures
                        4/1/11
                        6/15/20, [Insert Federal Register citation]
                      
                    
                    
                    (e) * * *
                    
                    
                      Table 1—Approved But Not Incorporated by Reference Regulations
                      
                        State/localcitation
                        
                        Title/subject
                        State/localeffective date
                        
                        EPA approval date
                        Explanations
                      
                      
                        
                          Washington Department of Ecology Regulations
                        
                      
                      
                        173-400-220
                        Requirements for Board Members
                        3/22/91
                        6/02/95, 60 FR 28726.
                      
                      
                        173-400-230
                        Regulatory Actions
                        3/20/93
                        6/02/95, 60 FR 28726.
                      
                      
                        173-400-240
                        Criminal Penalties
                        3/22/91
                        6/02/95, 60 FR 28726.
                      
                      
                        173-400-250
                        Appeals
                        9/20/93
                        6/02/95, 60 FR 28726.
                      
                      
                        173-400-260
                        Conflict of Interest
                        7/01/16
                        10/06/16, 81 FR 69385.
                      
                      
                        173-433-200
                        Regulatory Actions and Penalties
                        10/18/90
                        1/15/93, 58 FR 4578.
                      
                      
                        
                          Energy Facility Site Evaluation Council Regulations
                        
                      
                      
                        463-78-135
                        Criminal Penalties
                        11/11/04
                        5/30/17, 82 FR 24533.
                      
                      
                        463-78-140
                        Appeals Procedure
                        3/26/06
                        5/30/17, 82 FR 24533
                        Except (3) and (4).
                      
                      
                        463-78-170
                        Conflict of Interest
                        11/11/04
                        5/30/17, 82 FR 24533.
                      
                      
                        463-78-230
                        Regulatory Actions
                        11/11/04
                        5/30/17, 82 FR 24533.
                      
                      
                        
                          Benton Clean Air Agency Regulations
                        
                      
                      
                        2.01
                        Powers and Duties of the Benton Clean Air Agency (BCAA)
                        12/11/14
                        11/17/15, 80 FR 71695.
                      
                      
                        2.02
                        Requirements for Board of Directors Members
                        12/11/14
                        11/17/15, 80 FR 71695
                        Replaces WAC 173-400-220.
                      
                      
                        2.03
                        Powers and Duties of the Board of Directors
                        12/11/14
                        11/17/15, 80 FR 71695.
                      
                      
                        2.04
                        Powers and Duties of the Control Officer
                        12/11/14
                        11/17/15, 80 FR 71695.
                      
                      
                        2.05
                        Severability
                        12/11/14
                        11/17/15, 80 FR 71695.
                      
                      
                        2.06
                        Confidentiality of Records and Information
                        12/11/14
                        11/17/15, 80 FR 71695.
                      
                      
                        
                          Northwest Clean Air Agency Regulations
                        
                      
                      
                        103
                        Duties and Powers
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        105
                        Separability
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        110
                        Investigation and Studies
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        111
                        Interference or Obstruction
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        112
                        False and Misleading Oral Statement: Unlawful Reproduction or Alteration of Documents
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        113
                        Service of Notice
                        12/22/07
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        114
                        Confidential Information
                        12/22/07
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        120
                        Hearings
                        12/22/07
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        123
                        Appeal of Orders
                        4/14/13
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        124
                        Display of Orders, Certificates and Other Notices: Removal or Mutilation Prohibited
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        131
                        Notice to Violators
                        4/14/13
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        132
                        Criminal Penalty
                        9/13/15
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        133
                        Civil Penalty
                        9/13/15
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        134
                        Restraining Orders—Injunction
                        8/21/05
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        135
                        Assurance of Discontinuance
                        12/22/07
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        
                        303
                        Work Done Without an Approval
                        5/12/19
                        6/15/20, [Insert Federal Register citation]
                      
                      
                        
                          Olympic Region Clean Air Agency Regulations
                        
                      
                      
                        8.1.6
                        Penalties
                        5/22/10
                        10/03/13, 78 FR 61188.
                      
                      
                        
                          Puget Sound Clean Air Agency Regulations
                        
                      
                      
                        3.01
                        Duties and Powers of the Control Officer
                        11/01/99
                        4/22/20, 85 FR 22357.
                      
                      
                        3.05
                        Investigations by the Control Officer
                        3/17/94
                        4/22/20, 85 FR 22357.
                      
                      
                        3.07
                        Compliance Tests
                        5/01/06
                        4/22/20, 85 FR 22357.
                      
                      
                        3.09
                        Violations—Notice
                        9/12/91
                        4/22/20, 85 FR 22357.
                      
                      
                        3.11
                        Civil Penalties
                        11/01/19
                        4/22/20, 85 FR 22357.
                      
                      
                        3.13
                        Criminal Penalties
                        9/12/91
                        4/22/20, 85 FR 22357.
                      
                      
                        3.15
                        Additional Enforcement
                        9/12/91
                        4/22/20, 85 FR 22357.
                      
                      
                        3.17
                        Appeal of Orders
                        11/14/98
                        4/22/20, 85 FR 22357.
                      
                      
                        3.19
                        Confidential Information
                        9/12/91
                        4/22/20, 85 FR 22357.
                      
                      
                        3.21
                        Separability
                        9/12/91
                        4/22/20, 85 FR 22357.
                      
                      
                        
                          Southwest Clean Air Agency Regulations
                        
                      
                      
                        400-220
                        Requirements for Board Members
                        3/18/01
                        4/10/17, 82 FR 17136.
                      
                      
                        400-230
                        Regulatory Actions and Civil Penalties
                        10/9/16
                        4/10/17, 82 FR 17136.
                      
                      
                        400-240
                        Criminal Penalties
                        3/18/01
                        4/10/17, 82 FR 17136.
                      
                      
                        400-250
                        Appeals
                        11/9/03
                        4/10/17, 82 FR 17136.
                      
                      
                        400-260
                        Conflict of Interest
                        3/18/01
                        4/10/17, 82 FR 17136.
                      
                      
                        400-270
                        Confidentiality of Records and Information
                        11/9/03
                        4/10/17, 82 FR 17136.
                      
                      
                        400-280
                        Powers of Agency
                        3/18/01
                        4/10/17, 82 FR 17136.
                      
                      
                        
                          Spokane Regional Clean Air Agency Regulations
                        
                      
                      
                        8.11
                        Regulatory Actions and Penalties
                        9/02/14
                        9/28/15, 80 FR 58216.
                        
                      
                    
                    
                    
                  
                
              
            
            
              § 52.2471
              Classification of regions.
              The Washington plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogendioxide
                  
                  Carbonmonoxide
                  
                  Ozone
                
                
                  Eastern Washington-Northern Idaho Interstate
                  I
                  IA
                  III
                  III
                  III
                
                
                  Northern Washington Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Olympic-Northwest Washington Intrastate
                  II
                  II
                  III
                  III
                  III
                
                
                  Portland Interstate
                  I
                  IA
                  III
                  III
                  III
                
                
                  Puget Sound Intrastate
                  I
                  IA
                  III
                  III
                  I
                
                
                  South Central Washington Intrastate
                  I
                  III
                  III
                  III
                  III
                
              
              [81 FR 1131, Jan. 11, 2016]
            
            
              § 52.2472
              [Reserved]
            
            
              § 52.2473
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Washington's plan for the attainment and maintenance of the national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of part D, title 1, of the Clean Air Act.
              [81 FR 1131, Jan. 11, 2016]
            
            
              §§ 52.2474-52.2475
              [Reserved]
            
            
              § 52.2476
              Discretionary authority.
              (a) This section applies to any variance, exception, exemption, alternative emission limitation, bubble, alternative sampling or testing method, compliance schedule revision, alternative compliance schedule, or any other substantial change to a provision of the state implementation plan, granted by the Department of Ecology, the Department of Natural Resources, the Energy Facility Site Evaluation Council, or a local air pollution control agency in accordance with any discretionary authority granted under its statutes or regulations, regardless of whether such statutes or regulations are part of the state implementation plan.
              (b) Any change to a provision of the state implementation plan described in paragraph (a) of this section must be submitted by the state for approval by EPA in accordance with the requirements of 40 CFR 51.104.
              (c) Any change to a provision of the state implementation plan described in paragraph (a) of this section does not modify the requirements of the federally-approved state implementation plan or a federally-promulgated implementation plan until approved by EPA as a revision to the state implementation plan in accordance with section 110 of the Clean Air Act.
              [56 FR 24136, May 29, 1991]
            
            
              § 52.2477
              Original identification of plan section.
              (a) This section identified the original “Air Implementation Plan for the State of Washington” and all revisions submitted by Washington that were Federally approved prior to March 20, 2013. The information in this section is available in the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to End) edition revised as of July 1, 2012.
              (b) [Reserved]
              (c) [Reserved]
              [81 FR 1131, Jan. 11, 2016]
            
            
              §§ 52.2478-52.2494
              [Reserved]
            
            
              § 52.2495
              Voluntary limits on potential to emit.

              (a) Terms and conditions of regulatory orders covering regulated NSR pollutants (as defined in 40 CFR 52.21(b)), issued pursuant to WAC 173-400-091 “Voluntary limits on emissions” and in accordance with the provisions of WAC 173-400-091, WAC 173-400-105 “Records, monitoring, and reporting,” and WAC 173-400-171 “Public involvement,” shall be applicable requirements of the Federally-approved Washington SIP for the purposes of section 113 of the Clean Air Act and shall be enforceable by EPA and by any person in the same manner as other requirements of the SIP. Such regulatory orders issued pursuant to WAC 173-400-091 are part of the Washington SIP and shall be submitted to EPA Region 10 in accordance with the requirements of 40 CFR 51.326. The EPA-approved provisions of the WAC are identified in 40 CFR 52.2470(c).
              (b) Terms and conditions of regulatory orders covering hazardous air pollutants (as defined in 40 CFR 63.2), issued pursuant to WAC 173-400-091 “Voluntary limits on emissions,” as in effect on September 20, 1993, and in accordance with the provisions of WAC 173-400-091, WAC 173-400-105 “Records, monitoring, and reporting,” and WAC 173-400-171 “Public involvement,” shall be applicable requirements of the Federally-approved Washington section 112(l) program for the purposes of section 113 of the Clean Air Act and shall be enforceable by EPA and by any person in the same manner as other requirements of section 112.
              [81 FR 1131, Jan. 11, 2016]
            
            
              § 52.2496
              [Reserved]
            
            
              § 52.2497
              Significant deterioration of air quality.

              (a) The requirements of sections 160 through 165 of the Clean Air Act are not fully met because the plan does not include approvable procedures for preventing the significant deterioration of air quality from:
              
              (1) Facilities with carbon dioxide (CO2) emissions from the industrial combustion of biomass in the following circumstances:
              

              (i) Where a new major stationary source or major modification would be subject to Prevention of Significant Deterioration (PSD) requirements for greenhouse gases (GHGs) under 40 CFR 52.21 but would not be subject to PSD under the state implementation plan (SIP) because CO2 emissions from the industrial combustion of biomass are excluded from consideration as GHGs as a matter of state law under RCW 70.235.020(3); or

              (ii) Where a new major stationary source or major modification is subject to PSD for GHGs under both the Washington SIP and the FIP, but CO2 emissions from the industrial combustion of biomass are excluded from consideration in the Ecology PSD permitting process because of the exclusion in RCW 70.235.020(3);
              (2) Indian reservations in Washington, except for non-trust land within the exterior boundaries of the Puyallup Indian Reservation (also known as the 1873 Survey Area) as provided in the Puyallup Tribe of Indians Settlement Act of 1989, 25 U.S.C. 1773, and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction.

              (3) Sources subject to PSD permits issued by the EPA prior to August 7, 1977, but only with respect to the general administration of any such permits still in effect (e.g., modifications, amendments, or revisions of any nature).
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21, except paragraph (a)(1), are hereby incorporated and made a part of the applicable plan for Washington for the facilities, emission sources, geographic areas, and permits listed in paragraph (a) of this section. For situations addressed in paragraph (a)(2)(i) of this section, the EPA will issue a Federal PSD permit under § 52.21 to the new major stationary source or major modification addressing PSD requirements applicable to GHGs for all subject emission units at the source, regardless of whether CO2 emissions resulted from the industrial combustion of biomass or from other sources of GHGs at the facility. For situations addressed in paragraph (a)(2)(ii) of this section, the EPA will issue a Federal PSD permit under § 52.21 addressing PSD requirements applicable to GHGs for each subject emissions unit that is permitted to emit CO2 from the industrial combustion of biomass.

              (c) In accordance with section 164 of the Clean Air Act and the provisions of 40 CFR 52.21(g), the Spokane Indian Reservation is designated as a Class I area for the purposes of preventing significant deterioration of air quality.
              
              (d) The regulations at 40 CFR 49.10191 through 49.10220 contain the Federal Implementation Plan for the Kalispel Indian Community of the Kalispel Reservation, Washington. The regulation at 40 CFR 49.10198(b) designates the original Kalispel Reservation, as established by Executive Order No. 1904, signed by President Woodrow Wilson on March 23, 1914, as a Class I area for purposes of prevention of significant deterioration of air quality.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 56 FR 14862, Apr. 12, 1991; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 80 FR 23729, Apr. 29, 2015; 82 FR 24537, May 30, 2017; 84 FR 34313, July 18, 2019]
            
            
              § 52.2498
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not fully met because the plan does not include approvable procedures for visibility new source review for:
              (1) Sources subject to the jurisdiction of local air authorities (except Benton Clean Air Agency, Puget Sound Clean Air Agency, and Southwest Clean Air Agency);
              (2) Indian reservations in Washington except for non-trust land within the exterior boundaries of the Puyallup Indian Reservation (also known as the 1873 Survey Area) as provided in the Puyallup Tribe of Indians Settlement Act of 1989, 25 U.S.C. 1773, and any other area where the EPA or an Indian tribe has demonstrated that a tribe has jurisdiction.
              (b) Regulations for visibility new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for Washington for the facilities, emission sources, and geographic areas listed in paragraph (a) of this section.
              (c) The requirements of sections 169A and 169B of the Clean Air Act are not met because the plan does not include approvable provisions for protection of visibility in mandatory Class I Federal areas, specifically the Best Available Retrofit Technology (BART) requirement for regional haze visibility impairment (§ 51.308(e)). The EPA BART requirements are found in §§ 52.2500, 52.2501, and 52.2502.
              [51 FR 23228, June 26, 1986, as amended at 79 FR 33453, June 11, 2014; 80 FR 23730, Apr. 29, 2015; 82 FR 17143, Apr. 10, 2017; 82 FR 24537, May 30, 2017; 85 FR 22362, Apr. 22, 2020]
              
                Effective Date Note:
                At 85 FR 36161, June 15, 2020, § 52.2498 was amended by revising paragraph (a)(1), effective July 15, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.2498
                    Visibility protection.
                    (a) * * *
                    (1) Sources subject to the jurisdiction of local air authorities (except Benton Clean Air Agency, Northwest Clean Air Agency, Puget Sound Clean Air Agency, and Southwest Clean Air Agency);
                    
                  
                
              
            
            
              § 52.2499
              [Reserved]
            
            
              § 52.2500
              Best available retrofit technology requirements for the Intalco Aluminum Corporation (Intalco Works) primary aluminum plant—Better than BART Alternative.
              (a) Applicability. This section applies to the Intalco Aluminum Corporation (Intalco) primary aluminum plant located in Ferndale, Washington and to its successors and/or assignees.
              (b) Better than BART Alternative—Sulfur dioxide (SO2) emission limit for potlines. Starting January 1, 2015, SO2 emissions from all potlines in aggregate must not exceed a total of 5,240 tons for any calendar year.
              (c) Compliance demonstration. (1) Intalco must determine on a calendar month basis, SO2 emissions using the following formula:
              
              SO2 emissions in tons per calendar month = (carbon consumption ratio) × (% sulfur in baked anodes/100) × (% sulfur converted to SO2/100) × (2 pounds of SO2 per pound of sulfur) × (tons of aluminum production per calendar month)
              
              (i) Carbon consumption ratio is the calendar month average of tons of baked anodes consumed per ton of aluminum produced as determined using the baked anode consumption and production records required in paragraph (e)(2) of this section.

              (ii) % sulfur in baked anodes is the calendar month average sulfur content as determined in paragraph (d) of this section.
              (iii) % sulfur converted to SO2 is 95%.
              (2) Calendar year SO2 emissions shall be calculated by summing the 12 calendar month SO2 emissions for the calendar year.
              (d) Emission monitoring. (1) Intalco must determine the % sulfur of baked anodes using ASTM Method D6376 or an alternative method approved by the EPA Region 10.
              (2) Intalco must collect at least four anode core samples during each calendar week.
              (3) Calendar month average sulfur content shall be determined by averaging the sulfur content of all samples collected during the calendar month.
              (e) Recordkeeping. (1) Intalco must record the calendar month SO2 emissions and the calendar year SO2 emissions determined in paragraphs (c)(1) and (c)(2) of this section.
              (2) Intalco must maintain records of the baked anode consumption and aluminum production data used to develop the carbon consumption ratio used in paragraph (c)(1)(i) of this section.

              (3) Intalco must retain a copy of all calendar month carbon consumption ratio and potline SO2 emission calculations.
              (4) Intalco must record the calendar month net production of aluminum and tons of aluminum produced each calendar month. Net production of aluminum is the total mass of molten metal produced from tapping all pots in all of the potlines that operated at any time in the calendar month, measured at the casthouse scales and the rod shop scales.
              (5) Intalco must record the calendar month average sulfur content of the baked anodes.
              (6) Records are to be retained at the facility for at least five years and be made available to the EPA Region 10 upon request.
              (f) Reporting. (1) Intalco must report the calendar month SO2 emissions and the calendar year SO2 emissions to the EPA Region 10 at the same time as the annual compliance certification required by the Part 70 operating permit for the Intalco facility is submitted to the Title V permitting authority.

              (2) All documents and reports must be sent to the EPA Region 10 electronically, in a format approved by the EPA Region 10, to the following email address: R10-AirPermitReports@epa.gov.
              
              [79 FR 33453, June 11, 2014]
            
            
              § 52.2501
              Best available retrofit technology (BART) requirement for the Tesoro Refining and Marketing Company oil refinery—Better than BART Alternative.
              (a) Applicability. This section applies to the Tesoro Refining and Marketing Company oil refinery (Tesoro) located in Anacortes, Washington and to its successors and/or assignees.
              (b) Better than BART Alternative. The sulfur dioxide (SO2) emission limitation for non-BART eligible process heaters and boilers (Units F-101, F-102, F-201, F-301, F-652, F-751, and F-752) follows.
              (1) Compliance Date. Starting no later November 10, 2014, Units F-101, F-102, F-201, F-301, F-652, F-751, and F-752 shall only fire refinery gas meeting the criteria in paragraph (b)(2) of this section or pipeline quality natural gas.
              (2) Refinery fuel gas requirements. In order to limit SO2 emissions, refinery fuel gas used in the units from blend drum V-213 must not contain greater than 0.10 percent by volume hydrogen sulfide (H2S), 365-day rolling average, measured according to paragraph (d) of this section.
              (c) Compliance demonstration. Compliance with the H2S emission limitation must be demonstrated using a continuous emissions monitoring system as required in paragraph (d) of this section.
              (d) Emission monitoring. (1) A continuous emissions monitoring system (CEMS) for H2S concentration must be installed, calibrated, maintained and operated measuring the outlet stream of the fuel gas blend drum subsequent to all unmonitored incoming sources of sulfur compounds to the system and prior to any fuel gas combustion device. The monitor must be certified in accordance with 40 CFR part 60 appendix B and operated in accordance with 40 CFR part 60 appendix F.
              (2) Tesoro must record the calendar day average H2S concentration of the refinery fuel gas as measured by the CEMS required in paragraph (d)(1) of this section. The daily averages must be used to calculate the 365-day rolling average.
              (e) Recordkeeping. Records of the daily average H2S concentration and 365-day rolling averages must be retained at the facility for at least five years and be made available to the EPA Region 10 upon request.
              (f) Reporting. (1) Calendar day and 365-day rolling average refinery fuel gas H2S concentrations must be reported to the EPA Region 10 at the same time that the semi-annual monitoring reports required by the Part 70 operating permit for the Tesoro oil refinery are submitted to the Title V permitting authority.

              (2) All documents and reports must be sent to the EPA Region 10 electronically, in a format approved by the EPA Region 10, to the following email address: R10-AirPermitReports@epa.gov.
              
              [79 FR 33453, June 11, 2014]
            
            
              § 52.2502
              Best available retrofit technology requirements for the Alcoa Inc.—Wenatchee Works primary aluminum smelter.
              (a) Applicability. This section applies to the Alcoa Inc.—Wenatchee Works primary aluminum smelter (Wenatchee Works) located near Wenatchee, Washington and to its successors and/or assignees.
              (b) Best available retrofit technology (BART) emission limitations for Potline 5—(1) Sulfur dioxide (SO2) emission limit. Starting November 10, 2014, SO2 emissions from Potline 5 must not exceed 46 pounds per ton of aluminum produced during any calendar month as calculated in paragraph (b)(1)(i) of this section.
              (i) Compliance demonstration. Alcoa must determine SO2 emissions, on a calendar month basis using the following formulas:
              
              SO2 emissions in pounds = (carbon ratio) × (tons of aluminum produced during the calendar month) × (% sulfur in baked anodes/100) × (% sulfur converted to SO2/100) × (2 pounds of SO2 per pound of sulfur) × (2000 pounds per ton)
              
              SO2 emissions in pounds per ton of aluminum produced = (SO2 emissions in pounds during the calendar month)/(tons of aluminum produced during the calendar month)
              
              (A) The carbon ratio is the calendar month average of tons of baked anodes consumed per ton of aluminum produced as determined using the baked anode consumption and aluminum production records required in paragraph (h)(2) of this section.
              (B) The % sulfur in baked anodes is the calendar month average sulfur content as determined in paragraph (b)(1)(ii) of this section.
              (C) The % sulfur converted to SO2 is 90%.
              (ii) Emission monitoring. The % sulfur of baked anodes must be determined using ASTM Method D6376 or an alternative method approved by the EPA Region 10.
              (A) At a minimum, Alcoa must collect no less than four baked anode core samples during each calendar week.
              (B) Calendar month average sulfur content must be determined by averaging the sulfur content of all samples collected during the calendar month.
              (2) Particulate matter (PM) emission limit. Starting November 10, 2014, PM emissions from the Potline 5 Gas Treatment Center stack must not exceed 0.005 grains per dry standard cubic foot of exhaust gas.
              (3) Nitrogen oxides
                (NO
                X
                ) emission limit. Starting January 7, 2015, NOX emissions from Potline 5 must not exceed, in tons per calendar month, the emission limit determined under paragraph (b)(3)(iii) of this section.
              (i) Compliance demonstration. Alcoa must determine NOX emissions, on a calendar month basis using the following formula:
              
              NOX emissions in tons per calendar month = (the emission factor determined under paragraph (b)(3)(ii) of this section, in pounds of NOX per ton of aluminum produced) × (number of tons of aluminum produced in the calendar month)/(2000 pounds per ton).
              
              (ii) NO
                X
                emission factor development. By September 9, 2014, Alcoa must submit to the EPA a plan for testing NOX emissions from Potline 5 and developing an emission factor in terms of pounds of NOX per ton of aluminum produced. This plan must include testing NOX emissions from both the Gas Treatment Center stack and the potline roof vents along with measurements of volumetric flow and aluminum production such that mass emissions can be determined and correlated with aluminum production. Within 90 days after the EPA approval of the plan, Alcoa shall conduct the testing and submit the resultant emission factor to the EPA at the address listed in paragraph (i)(5) of this section.
              (iii) NO
                X
                emission limit. NOX emission limit in tons per calendar month = (the emission factor determined under paragraph (b)(3)(ii) of this section, in pounds of NOX per ton of aluminum produced) × (5546.2 tons of aluminum per month)/(2000 pounds per ton).
              (c) Best available retrofit technology (BART) emission limitations for Anode Bake Furnace #62—(1) Sulfur dioxide
                (SO
                2
                )
                emission limit. Starting November 10, 2014, the sulfur content of the coke used in anode manufacturing must not exceed a weighted average of 3.0 percent during any calendar month as calculated in paragraph (c)(1)(i) of this section.
              (i) Compliance demonstration. The weighted monthly average sulfur content of coke used in manufacturing shall be calculated as follows:
              
              Weighted average percent sulfur = ∑(C1-n × SC1-n/100)/∑C1-n*100
              
              
                Where:
                
                Cn is the quantity of coke in shipment n in tons
                SCn is the percent sulfur content by weight of the coke in shipment n
                n is the number of shipments of coke in the calendar month
              
              
              (ii) Emission monitoring. Alcoa must test each shipment of coke for sulfur content using ASTM Method D6376 or an alternative method approved by the EPA Region 10. Written documentation from the coke supplier certifying the sulfur content is an approved alternative method.
              (2) Particulate matter (PM) emission limit. Starting November 10, 2014, the PM emissions from the anode bake furnaces stack must not exceed 0.01 grains per dry standard cubic foot of exhaust gas.
              (3) Nitrogen oxides
                (NO
                X
                ) emission limit. Starting November 10, 2014, the anode bake furnaces must only combust natural gas.
              (i) Compliance demonstration. Compliance shall be demonstrated through fuel purchase records.
              (ii) Best Available Retrofit Technology (BART) Nitrogen oxides (NO
                X
                ) emission limit for an approved alternative fuel. Compliance with a Best Available Control Technology (BACT) emission limit for NOX for the anode bake furnaces, established in a Prevention of Significant Deterioration (PSD) permit issued pursuant to 40 CFR 52.21 or pursuant to an EPA-approved PSD program that meets the requirements of 40 CFR 51.166, shall be deemed to be compliance with BART for a fuel other than natural gas.
              (d) Best available retrofit technology (BART) emission limitations for Ingot Furnace 1 (IP-1), Ingot Furnace 2 (IP-2), and Ingot Furnace 11 (IP-11)—(1) Particulate matter (PM) emission limits. Starting November 10, 2014, the PM emissions from each of ingot furnaces IP-1, IP-2, and IP-11 must not exceed 0.1 grains per dry standard cubic foot of exhaust gas.
              (2) Nitrogen oxides (NO
                X
                ) emission limit. Starting November 10, 2014, each of the ingot furnaces IP-1, IP-2, and IP-11 must only combust natural gas.
              (3) Sulfur dioxide (SO
                X
                ) emission limit. Starting November 10, 2014, each of the ingot furnaces IP-1, IP-2, and IP-11 must only combust natural gas.
              (i) Compliance demonstration. Alcoa must demonstrate compliance through fuel purchase records.
              (ii) [Reserved]
              (e) Best available retrofit technology (BART) particulate matter (PM) emission limitations for the Green Mill. (1) Starting November 10, 2014, the PM emissions from the Green Mill Dry Coke Scrubber must not exceed 0.005 grains per dry standard cubic foot of exhaust gas.
              (2) Starting November 10, 2014, the PM emissions from the Green Mill Dust Collector 2 must not exceed 0.01 grains per dry standard cubic foot of exhaust gas.
              (f) Best available retrofit technology (BART) particulate matter (PM) emission limitations for alumina handling operations. (1) Starting November 10, 2014, the opacity from the alumina handling fabric filters (21M and 19C) must not exceed 20 percent.
              (2) Starting November 10, 2014, the PM emissions from the alumina rail car unloading baghouse (43E) must not exceed 0.005 grains per dry standard cubic foot of exhaust gas.
              (g) Source testing. (1) Alcoa must perform source testing to demonstrate compliance with emission limits established in this section upon request by the EPA Region 10 Administrator.
              (2) The reference test method for measuring PM emissions is EPA Method 5 (40 CFR part 60, appendix A).
              (3) The reference test method for measuring opacity from the alumina handling fabric filters (21M and 19C) is EPA Method 9 (40 CFR part 60, appendix A).
              (4) The EPA Region 10 may approve the use of an alternative to a reference test method upon an adequate demonstration by Alcoa that such alternative provides results equivalent to that of the reference method.
              (h) Recordkeeping. Except as provided in paragraph (h)(6) of this section, starting November 10, 2014, Alcoa must keep the following records:

              (1) Alcoa must retain a copy of all calendar month Potline 5 SO2 emissions calculations.
              (2) Alcoa must maintain records of the baked anode consumption and aluminum production data used to develop the carbon ratio.

              (3) Alcoa must retain a copy of all calendar month carbon ratio and potline SO2 emission calculations.
              (4) Alcoa must record the calendar day and calendar month production of aluminum.
              (5) Alcoa must record the calendar month average sulfur content of the baked anodes.

              (6) Starting January 7, 2015, Alcoa must retain a copy of all calendar month potline NOX emission calculations.
              (7) Alcoa must record the sulfur content of each shipment of coke and the quantity of each shipment of coke.
              (8) Alcoa must keep fuel purchase records showing the type(s) of fuel combusted in the anode bake furnaces.
              (9) Alcoa must keep fuel purchase records showing the type(s) of fuel combusted in the ingot furnaces.
              (10) Records must be retained at the facility for at least five years and be made available to the EPA Region 10 upon request.
              (i) Reporting. (1) Alcoa must report SO2 emissions by calendar month to the EPA Region 10 on an annual basis at the same time as the annual compliance certification required by the Part 70 operating permit for the Wenatchee Works is submitted to the Title V permitting authority.
              (2) Alcoa must report NOX emissions by calendar month to the EPA Region 10 on an annual basis at the same time as the annual compliance certification required by the Part 70 operating permit for the Wenatchee Works is submitted to the Title V permitting authority.
              (3) Alcoa must report the monthly weighted average sulfur content of coke received at the facility for each calendar month during the compliance period to the EPA Region 10 at the same time as the annual compliance certification required by the Part 70 operating permit for the Wenatchee Works is submitted to the Title V permitting authority.
              (4) Alcoa must report the fuel purchase records for the anode bake furnaces and the ingot furnaces during the compliance period to the EPA Region 10 at the same time as the annual compliance certification required by the Part 70 operating permit for the Wenatchee Works is submitted to the Title V permitting authority.

              (5) All documents and reports must be sent to the EPA Region 10 electronically, in a format approved by the EPA Region 10, to the following email address: R10-AirPermitReports@epa.gov.
              
              [79 FR 33453, June 11, 2014, as amended at 79 FR 69768, Nov. 24, 2014]
            
          
          
            Subpart XX—West Virginia
            
              § 52.2520
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for West Virginia under section 110 of the Clean Air Act, 42 U.S.C. 7410, and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to May 1, 2018, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Entries in paragraphs (c) and (d) of this section with the EPA approval dates after May 1, 2018 for the State of West Virginia have been approved by EPA for inclusion in the State implementation plan and for incorporation by reference into the plan as it is contained in this section, and will be considered by the Director of the Federal Register for approval in the next update to the SIP compilation.
              (2) EPA Region III certifies that the materials provided by EPA at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the state implementation plan as of the dates referenced in paragraph (b)(1) of this section.

              (3) Copies of the materials incorporated by reference into the state implementation plan may be inspected at the Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. To obtain the material, please call the Regional Office at (215) 814-3376. You may also inspect the material with an EPA approval date prior to May 1, 2018 for the State of West Virginia at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-Approved Regulations and Statutes.
              
              
                EPA-Approved Regulations in the West Virginia SIP
                
                  State citation[Chapter 16-20 or 45 CSR]
                  
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approval date
                  Additional explanation/citation at 40 CFR 52.2565
                  
                
                
                  
                    [45 CSR] Series 2 To Prevent and Control Particulate Air Pollution From Combustion of Fuel in Indirect Heat Exchangers
                  
                
                
                  Section 45-2-1
                  General
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-2
                  Definitions
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-3
                  Visible Emissions of Smoke And/Or Particulate Matter Prohibited And Standards of Measurement
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-4
                  Weight Emission Standards
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-5
                  Control of Fugitive Particulate Matter
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-6
                  Registration
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-7
                  Permits
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-8
                  Testing, Monitoring, Recordkeeping, and Reporting
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-9
                  Start-ups, Shutdowns, and Malfunctions
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-10
                  Variances
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-11
                  Exemptions
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 45-2-12
                  Inconsistency Between Rules
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Table 45-2A
                  [Total Allowable Particulate Matter Emission Rate for All Type “c” Fuel Burning Units Located at One Plant]
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  
                    45 CSR 2 Appendix Compliance Test Procedures for 45 CSR 2
                  
                
                
                  Section 1
                  General
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 3
                  Symbols
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 4
                  Adoption of Test Methods
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  
                  Section 5
                  Unit Load and Fuel Quality Requirements
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 6
                  Minor Exceptions
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 7
                  Pretest and Post Test General Requirements
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 8
                  Heat Input Data Measurements
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  Section 9
                  Computations and Data Analysis
                  8/31/00
                  8/11/03; 68 FR 47473
                  (c)(56).
                
                
                  
                    [45 CSR] Series 3 To Prevent and Control Air Pollution From the Operation of Hot Mix Asphalt Plants
                  
                
                
                  Section 45-3-1
                  General
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-2
                  Definitions
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-3
                  Emission of Smoke and/or Particulate Matter Prohibited and Standards of Measurement—Visible
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-4
                  Emission of Smoke and/or Particulate Matter Prohibited and Standards of Measurement—Weight Emissions
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-5
                  Permits
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-6
                  Reports and Testing
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-7
                  Variance
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-8
                  Circumvention
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  Section 45-3-9
                  Inconsistency Between Rules
                  8/31/00
                  10/11/02; 67 FR 63270
                  (c)(48).
                
                
                  
                    [45 CSR] Series 5 To Prevent and Control Air Pollution From the Operation of Coal Preparation Plants and Coal Handling Operations
                  
                
                
                  Section 45-5-1
                  General
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-2
                  Definitions
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-3
                  Emission of Particulate Matter Prohibited and Standards of Measurement
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-4
                  Control and Prohibition of Particulate Emissions from Coal Thermal Drying Operations of a Coal Preparation Plant
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-5
                  Control and Prohibition of Particulate Emissions From an Air Table Operation of a Coal Preparation Plant
                  10/22/93
                  7/13/99; 64 FR 37681
                  (c)(42).
                
                
                  Section 45-5-6
                  Control and Prohibition of Fugitive Dust Emissions From Coal Handling Operations and Preparation Plants
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-7
                  Standards for Coal Refuse Disposal Areas
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-8
                  Burning Coal Refuse Disposal Areas
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-9
                  Monitoring of Operations
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-10
                  Construction, Modification, and Relocation Permits
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-11
                  Operating Permits
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-12
                  Reporting and Testing
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-13
                  Variance
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Section 45-5-14
                  Transfer of Permits
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  
                  Section 45-5-15
                  Inconsistency Between Rules
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  Appendix
                  Particulate Emission Limitations and Operational monitoring Requirements Applicable to Thermal Dryers Installed Before October 24, 1974
                  8/31/00
                  10/7/02; 67 FR 62379
                  (c)(47).
                
                
                  
                    [45 CSR] Series 6 To Prevent and Control Air Pollution From Combustion of Refuse
                  
                
                
                  Section 45-6-1
                  General
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-2
                  Definitions
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-3
                  Open Burning Prohibited
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-4
                  Emission Standards for Incinerators and Incineration
                  6/1/08
                  3/25/09, 74 FR 12560
                  Deleted paragraphs 4.8, and 4.8.a through 4.8.d; Added paragraphs 4.9 and 4.10.
                
                
                  Section 45-6-5
                  Registration
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-6
                  Permits
                  6/1/08
                  3/25/09, 74 FR 12560
                  Added paragraph 6.2.
                
                
                  Section 45-6-7
                  Reports and Testing
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-8
                  Variances
                  6/1/08
                  3/25/09, 74 FR 12560
                
                
                  Section 45-6-9
                  Emergencies and Natural Disasters
                  6/1/08
                  3/25/09, 74 FR 12560
                  Added paragraphs 9.1.c, 9.2, and 9.2.a through 9.2.c.
                
                
                  Section 45-6-10
                  Exemptions
                  6/1/08
                  3/25/09, 74 FR 12560
                  New Section.
                
                
                  Section 45-6-11
                  Effect of the Rule
                  6/1/08
                  3/25/09, 74 FR 12560
                  Recodified—formerly section 45-6-10.
                
                
                  Section 45-6-12
                  Inconsistency Between Rules
                  6/1/08
                  3/25/09, 74 FR 12560
                  Recodified—formerly section 45-6-11.
                
                
                  
                    [45 CSR] Series 7 To Prevent and Control Particulate Matter Air Pollution From Manufacturing Process Operations
                  
                
                
                  Section 45-7-1
                  General
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-2
                  Definitions
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-3
                  Emission of Smoke and/or Particulate Matter Prohibited and Standards of Measurement
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-4
                  Control and Prohibition of Particulate Emissions by Weight from Manufacturing Process Source Operations
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-5
                  Control of Fugitive Particulate Matter
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-6
                  Registration
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-7
                  Permits
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-8
                  Reporting and Testing
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-9
                  Variance
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-10
                  Exemptions
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-11
                  Alternative Emission Limits for Duplicate Source Operations.
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  Section 45-7-12
                  Inconsistency Between Rules.
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  
                  TABLE 45-7A, TABLE 45-7B
                  [Maximum Allowable Emission Rates From Sources Governed by 45 CFR Series 7]
                  8/31/00
                  6/03/03, 68 FR 33010
                  (c)(55).
                
                
                  
                    [Ch. 16-20] TP-4 Compliance Test Procedures for Regulation VII—“To Prevent and Control Particulate Air Pollution From Manufacturing Process Operations”
                  
                
                
                  Section 1
                  General
                  2/23/84
                  6/28/85; 45 FR 26732
                  no (c) number.
                
                
                  Section 2
                  Visible Emission Test Procedure
                  2/23/84
                  6/28/85; 45 FR 26732
                  no (c) number.
                
                
                  Section 3
                  Mass Emission Test Procedures
                  2/23/84
                  6/28/85; 45 FR 26732
                  no (c) number.
                
                
                  
                    [45 CSR] Series 8 Ambient Air Quality Standards
                  
                
                
                  Section 45-8-1
                  General
                  6/1/19
                  2/25/20, 85 FR 10615
                  Docket #2019-0553. Filing and effective dates are revised; Sunset provision added.
                
                
                  Section 45-8-2
                  Definitions
                  6/1/19
                  2/25/20, 85 FR 10615
                  Docket #2019-0553. Previous Approval 10/5/18.
                
                
                  Section 45-8-3
                  Adoption of Standards
                  6/1/19
                  2/25/20, 85 FR 10615
                  Docket #2019-0553. Effective date is revised.
                
                
                  Section 45-8-4
                  Inconsistency Between Rules
                  6/1/19
                  2/25/20, 85 FR 10615
                  Docket #2019-0553. Previous Approval 10/5/18.
                
                
                  
                    [45 CSR] Series 10 To Prevent and Control Air Pollution from the Emission of Sulfur Oxides
                  
                
                
                  Section 45-10-1
                  General
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-2
                  Definitions
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-3
                  Sulfur Dioxide Weight Emission Standards for Fuel Burning Units
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-4
                  Standards for Manufacturing Process Source Operations
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-5
                  Combustion of Refinery or Process Gas Streams
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-6
                  Registration
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-7
                  Permits
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-8
                  Testing, Monitoring, Recordkeeping and Reporting
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-9
                  Variance
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-10
                  Exemptions and Recommendations
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-11
                  Circumvention
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  Section 45-10-12
                  Inconsistency Between Rules
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  TABLE 45-10A
                  [Priority Classifications]
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  TABLE 45-10B
                  [Allowable Percent Sulfur Content of Fuels]
                  8/31/00
                  6/3/03; 68 FR 33002
                  (c)(53).
                
                
                  
                    [45 CSR] Series 11 Prevention of Air Pollution Emergency Episodes
                  
                
                
                  Section 45-11-1
                  General
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  
                  Section 45-11-2
                  Definitions
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-3
                  Episode Criteria
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-4
                  Methods of Measurement
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-5
                  Preplanned Reduction Strategies
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-6
                  Emission Reduction Plans
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  TABLE I
                  Emission Reduction Plans-Alert Level
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  TABLE II
                  Emission Reduction Plans-Warning Level
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  TABLE III
                  Emission Reduction Plans-Emergency Level
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-7
                  Air Pollution Emergencies; Contents of Order; Hearings; Appeals
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  Section 45-11-8
                  Inconsistency Between Regulations
                  4/25/90
                  6/28/93; 58 FR 34526
                  (c)(28).
                
                
                  
                    [45 CSR] Series 13 Permits for Construction, Modification, Relocation and Operation of Stationary Sources of Air Pollutants, Notification Requirements, Administrative Updates, Temporary Permits, General Permits, Permission to Commence Construction and Procedures for Evaluation
                  
                
                
                  Section 45-13-1
                  General
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Section 45-13-2
                  Definitions
                  6/1/17
                  10/5/18, 83 FR 50270
                  Revised definitions of “modification,” “stationary source,” and “store on-site.”
                
                
                  Section 45-13-3
                  Reporting Requirements for Stationary Sources
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  Section 45-13-4
                  Administrative Updates to Existing Permits and General Permit Registrations
                  6/1/17
                  10/5/18, 83 FR 50270
                  Revised sections 4.1.d, 4.2, 4.2.a.8, and 4.2.b.1.
                
                
                  Section 45-13-5
                  Permit Application and Reporting Requirements for Construction of and Modifications to Stationary Sources
                  6/1/17
                  10/5/18, 83 FR 50270
                  Revised section 5.1.e, 5.1.i; deleted existing section 5.8; renumbered following sections.
                
                
                  Section 45-13-6
                  Determination of Compliance of Stationary Sources
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  Section 45-13-7
                  Modeling
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  Section 45-13-8
                  Public Review Procedures
                  6/1/17
                  10/5/18, 83 FR 50270
                  Revised section 8.1.
                
                
                  Section 45-13-9
                  Public Meetings
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date
                
                
                  Section 45-13-10
                  Permit Transfer, Suspension, Revocation and Responsibility
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Section 45-13-11
                  Temporary Construction or Modification Permits
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Section 45-13-12
                  Permit Application Fees
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  Section 45-13-13
                  Inconsistency Between Rules
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Section 45-13-14
                  Statutory Air Pollution
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  Section 45-13-15
                  Hazardous Air Pollutants
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Section 45-13-16
                  Application for Permission to Commence Construction in Advance of Permit Issuance
                  6/1/17
                  10/5/18, 83 FR 50270
                  Administrative changes.
                
                
                  Table 45-13A
                  Potential Emission Rate
                  6/1/17
                  10/5/18, 83 FR 50270
                  New state effective date.
                
                
                  
                  Table 45-13B
                  De Minimus Sources
                  6/1/17
                  10/5/18 83 FR 50270
                  Administrative changes.
                
                
                  
                    [45CSR] Series 14 Permits for Construction and Major Modification of Major Stationary Sources of Air Pollution for the Prevention of Significant Deterioration
                  
                
                
                  Section 45-14-1
                  General
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-2
                  Definitions
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes; revised definition of “subject to regulation”.
                
                
                  Section 45-14-3
                  Applicability
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-4
                  Ambient Air Quality Increments and Ceilings
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-5
                  Area Classification
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-6
                  Prohibition of Dispersion Enhancement Techniques
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-7
                  Registration, Report and Permit Requirements for Major Stationary Sources and Major Modifications
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-8
                  Requirements Relating to Control Technology
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-9
                  Requirements Relating to the Source's Impact on Air Quality
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-10
                  Modeling Requirements
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-11
                  Air Quality Monitoring Requirements
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-12
                  Additional Impacts Analysis Requirements
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-13
                  Additional Requirements and Variances for Source Impacting Federal Class 1 Areas
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-14
                  Procedures for Sources Employing Innovative Control Technology
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-15
                  Exclusions From Increment Consumption
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-16
                  Specific Exemptions
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-17
                  Public Review Procedures
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-18
                  Public Meetings
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-19
                  Permit Transfer, Cancellation and Responsibility
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-20
                  Disposition of Permits
                  6/1/17
                  9/27/2018, 83 FR 48718
                  New state effective date.
                
                
                  Section 45-14-21
                  Conflict with Other Permitting Rules
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-25
                  Actual PALs
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  Section 45-14-26
                  Inconsistency Between Rules
                  6/1/17
                  9/27/2018, 83 FR 48718
                  Administrative changes.
                
                
                  
                    [45 CSR] Series 19 Permits for Construction and Major Modification of Major Stationary Sources of Air Pollution Which Cause or Contribute to Nonattainment
                  
                
                
                  Section 45-19-1
                  General
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  
                  Section 45-19-2(Except: 45CSR19-2.35.e.20)
                  
                  Definitions
                  6/1/2013
                  5/26/2015, 80 FR 29973
                  EPA is taking no action on revisions related to remove certain ethanol production facilities from the definition of “chemical process plants.”
                
                
                  Section 45-19-3(Except: 45CSR19-3.7.a.20)
                  
                  Applicability
                  6/1/2013
                  5/26/2015, 80 FR 29973
                  EPA is taking no action on revisions related to remove certain ethanol production facilities from the definition of “chemical process plants.”
                
                
                  Section 45-19-4
                  Conditions for a Permit Approval for Proposed Major Sources that would Contribute to a Violation of NAAQS
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-5
                  Conditions for Permit Approval for Sources Locating in Attainment of Unclassifiable Areas That Would Cause a New Violation of a NAAQS
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-7
                  Baseline for Determining Credit for Emission Offsets
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-8
                  Location of Emissions Offsets
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-9
                  Administrative Procedures for Emission Offset Proposals
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-12
                  Reasonable Further Progress
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-13
                  Source Impact Analysis
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-14
                  Permit Requirements for Major Stationary Sources and Major Modifications
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-15
                  Public Review Procedures
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-16
                  Public Meetings
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-17
                  Permit Transfer, Cancellation and Responsibility
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-18
                  Disposition of Permits
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-19
                  Requirements of Air Quality Models
                  6/1/2013
                  5/26/2015, 80 FR 29973
                
                
                  Section 45-19-23
                  Actuals PAL
                  6/1/2013
                  
                    5/26/2015, 80 FR 29973
                
                
                  Section 45-19-24
                  Conflict with Other Permitting Rules
                  6/1/2013
                  
                    5/26/2015, 80 FR 29973
                
                
                  Section 45-19-25
                  Inconsistency Between Rules
                  6/1/2013
                  
                    5/26/2015, 80 FR 29973
                
                
                  Table 45-19A
                  No Title [Table of Significance Levels]
                  6/1/05
                  11/2/06; 71 FR 64468.
                
                
                  Table 45-19B
                  Averaging Time (hours)
                  6/1/05
                  11/2/06; 71 FR 64468.
                
                
                  
                    [45 CSR] Series 20 Good Engineering Practice as Applicable to Stack Heights
                  
                
                
                  Section 45-20-1
                  General
                  7/14/89
                  4/19/94; 59 FR 18489
                  (c)(27).
                
                
                  Section 45-20-2
                  Definitions
                  7/14/89
                  4/19/94; 59 FR 18489
                  (c)(27).
                
                
                  Section 45-20-3
                  Standards
                  7/14/89
                  4/19/94; 59 FR 18489
                  (c)(27).
                
                
                  
                  Section 45-20-4
                  Public Review Procedures
                  7/14/89
                  4/19/94; 59 FR 18489
                  (c)(27).
                
                
                  Section 45-20-5
                  Inconsistency Between Regulations
                  7/14/89
                  4/19/94; 59 FR 18489
                  (c)(27).
                
                
                  
                    [45 CSR] Series 21 Regulation To Prevent and Control Air Pollution From the Emission of Volatile Organic Compounds
                  
                
                
                  Section 45-21-1
                  General
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-2
                  Definitions
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-3
                  Applicability
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-4
                  Compliance Certification, Recordkeeping, and Reporting Procedures for Coating Sources
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-5
                  Compliance Certification, Recordkeeping, and Reporting Requirements for Non-Coating Sources
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-6
                  Requirements for Sources Complying by Use of Control Devices
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-7
                  Circumvention
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-8
                  Handling, Storage, and Disposal of Volatile Organic Compounds (VOCs)
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-9
                  Compliance Programs, Registration, Variance, Permits, Enforceability
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-11
                  Can Coating
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-12
                  Coil Coating
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-14
                  Fabric Coating
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-15
                  Vinyl Coating
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-16
                  Coating of Metal Furniture
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-17
                  Coating of Large Appliances
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-18
                  Coating of Magnet Wire
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-19
                  Coating of Miscellaneous Metal Parts
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-21
                  Bulk Gasoline Plants
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-22
                  Bulk Gasoline Terminals
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-23
                  Gasoline Dispensing Facility—Stage I Vapor Recovery
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-24
                  Leaks from Gasoline Tank Trucks
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-25
                  Petroleum Refinery Sources
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-26
                  Leaks from Petroleum Refinery Equipment
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-27
                  Petroleum Liquid Storage in External Floating Roof Tanks
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-28
                  Petroleum Liquid Storage in Fixed Roof Tanks
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-29
                  Leaks from Natural Gas/Gasoline Processing Equipment
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-31
                  Cutback and Emulsified Asphalt
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-36
                  Perchlorethylene Dry Cleaning
                  7/7/93
                  2/1/95 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-39
                  Air Oxidation Processes in the Synthetic Organic Chemical Manufacturing Industry
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-41
                  Test Methods and Compliance Procedures: General Provisions
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-42
                  Test Methods and Compliance Procedures: Determining the Volatile Organic Compound (VOC) Content of Coatings and Inks
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-43
                  Test Methods and Compliance Procedures: Alternative Compliance Methods for Surface Coating
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-44
                  Test Methods and Compliance Procedures: Emission Capture and Destruction or Removal Efficiency and Monitoring Requirements
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-45
                  Test Methods and Compliance Procedures: Determining the Destruction or Removal Efficiency of a Control Device
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  
                  Section 45-21-46
                  Test Methods and Compliance Procedures: Leak Detection Methods for Volatile Organic Compounds (VOCs)
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-47
                  Performance Specifications for Continuous Emissions Monitoring of Total Hydrocarbons
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Section 45-21-48
                  Quality Control Procedures for Continuous Emission Monitoring Systems (CEMS)
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  Appendix A
                  VOC Capture Efficiency
                  7/7/93
                  2/1/95; 60 FR 6022
                  (c)(33).
                
                
                  
                    [45 CSR] Series 29 Rule Requiring the Submission of Emission Statements for Volatile Organic Compound Emissions and Oxides of Nitrogen Emissions
                  
                
                
                  Section 45-29-1
                  General
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-2
                  Definitions
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-3
                  Applicability
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-4
                  Compliance Schedule
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-5
                  Emission Statement Requirements
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-6
                  Enforceability
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  Section 45-29-7
                  Severability
                  7/7/93
                  8/4/95; 60 FR 39855
                  (c)(34).
                
                
                  
                    [45 CSR] Series 35 Determining Conformity of General Federal Actions to Applicable Implementation Plans (General Conformity)
                  
                
                
                  Section 45-35-1
                  General
                  6/1/12
                  1/22/13, 78 FR 4333
                
                
                  Section 45-35-2
                  Definitions
                  6/1/12
                  1/22/13, 78 FR 4333
                
                
                  Section 45-35-3
                  Requirements
                  6/1/12
                  1/22/13, 78 FR 4333
                
                
                  Section 45-35-4
                  Adoption of Requirements
                  6/1/12
                  1/22/13, 78 FR 4333
                
                
                  Section 45-35-5
                  Inconsistency Between Rules
                  6/1/12
                  1/22/13, 78 FR 4333
                
                
                  
                    [45 CSR] Series 40 Control of Ozone Season Nitrogen Oxides Emissions
                  
                
                
                  Section 45-40-1
                  General
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Revising 1.1.a, 1.1.b, and 1.1.c.Removing 1.2 and 1.3.
                    Recodifying 1.4 and 1.5 to 1.2 and 1.3, respectively.
                    Revising 1.7 and recodifying as 1.5.
                    Prior approval of this section was 74 FR 38536 on 8/4/09.
                  
                
                
                  
                  Section 45-40-2
                  Definitions
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Removing 2.1, 2.2, 2.3, 2.5-2.8, 2.10-2.28, 2.31-2.34, 2.36-2.39, 2.41, 2.42, 2.46-2.52, 2.54, 2.58, 2.59, 2.62-2.66, 2.68-2.70, 2.72, 2.75, 2.78-2.82, 2.84-2.87, 2.89, 2.90, 2.92, 2.93, 2.95-2.97, and 2.99-2.103.Revising 2.35 and recodifying as 2.5.
                    Revising 2.40 and recodifying as 2.6.
                    Revising 2.43 and recodifying as 2.7.
                    Revising 2.45 and recodifying as 2.8.
                    Revising 2.45 and recodifying as 2.9.
                    Revising 2.60 and recodifying as 2.14.
                    Revising 2.61 and recodifying as 2.15.
                    Revising 2.71 and recodifying as 2.17.
                    Revising 2.88 and recodifying as 2.23.
                    Revising 2.94 and recodifying as 2.25.
                    Revising 2.98 and recodifying as 2.26.
                    Recodifying 2.4 as 2.1, 2.9 as 2.2, 2.29 as 2.3,
                    2.30 as 2.4, 2.40 as 2.6, 2.44 as 2.8, 2.53 as 2.10, 2.55 as 2.11, 2.56 as 2.12, 2.57 as 2.13, 2.60 as 2.14, 2.67 as 2.16, 2.73 as 2.18, 2.74 as 2.19, 2.76 as 2.20, 2.77 as 2.21,
                    2.83 as 2.22, 2.91 as 2.24, and 2.104 as 2.27.
                    Prior approval of this section was 74 FR 38536 on 8/4/09.
                  
                
                
                  
                  Section 45-40-3
                  Measurements, Abbreviations and Acronyms
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Removed definitions for Hg, kW, kWh, MWw, MWh, O2, ppm, lb, scfh, SO2, and H2O.Prior approval of this section was 74 FR 38536 on 8/4/09.
                  
                
                
                  Section 45-40-4
                  Applicability
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Remove preamble, 4.1, 4.2, 4.3, 4.4, and 4.5.Add new 4.1, 4.2, and 4.3.
                    Prior approval of this section was 74 FR 38536 on 8/4/09.
                  
                
                
                  Section 45-40-5
                  Ozone Season NOX Emission Limitations
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-6
                  Monitoring, Recordkeeping and Reporting Requirements
                  7/1/16
                  12/4/2018,83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-7
                  Violation
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-8
                  Ozone Season NOX Budget Demonstration
                  7/1/16
                  12/4/2018, 83 F R 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-9
                  Ozone Season NOX Reduction Requirements for Stationary Internal Combusion Engines
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-10
                  Ozone Season NOX Reduction Requirements for Emissions of NOX from Cement Manufacturing Kilns
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
                
                  Section 45-40-11
                  Inconsistency Between Rules
                  7/1/16
                  12/4/2018, 83 FR 62473
                  Prior approval of this section was 74 FR 38536 on 8/4/09.
                
              
              
                EPA-Approved Regulations and Statutes
                
                  State citation
                  Title/subject
                  Stateeffective
                    date
                  
                  EPA approval date
                  Explanation [former SIP citation]
                
                
                  
                    West Virginia Code 6B—Ethics Standards and Financial Disclosure
                  
                
                
                  6B-1-3
                  Definitions
                  10/1/2014
                  3/9/2015, 80 FR 12348
                  Addresses CAA section 128.
                
                
                  6B-2-6
                  Financial disclosure statement; filing requirements
                  10/1/2014
                  3/9/2015, 80 FR 12348
                  Addresses CAA section 128.
                
                
                  6B-2-7
                  Financial disclosure statement; contents
                  10/1/2014
                  3/9/2015, 12348
                  Addresses CAA section 128.
                
              
              (d) EPA approved state source-specific requirements.
                
              
              
                EPA-Approved Source Specific Requirements
                
                  Source name
                  Permit/order or registration number
                  Stateeffective date
                  
                  EPA approval date
                  Additional explanation/citation at 40 CFR 52.2565
                  
                
                
                  National Steel Corp.—Weirton Steel Division
                  Consent Order (Bubble)
                  7/6/82
                  12/9/82 47 FR 55396
                  (c)(19).
                
                
                  Columbia Gas Transmission Corporation—Lost River Station
                  Consent Order
                  9/12/90
                  4/24/91 56 FR 18733
                  (c)(24).
                
                
                  Wheeling-Pittsburgh Steel Corp
                  Consent Order CO-SIP-91-29
                  11/14/91
                  7/25/94 59 FR 37696
                  (c)(26).
                
                
                  Koppers Industries, Inc
                  Consent Order CO-SIP-91-32
                  11/14/91
                  7/25/94 59 FR 37696
                  (c)(26).
                
                
                  Starvaggi Industries, Inc
                  Consent Order CO-SIP-91-34
                  11/14/91
                  7/25/94 59 FR 37696
                  (c)(26).
                
                
                  Quaker State Corporation
                  Consent Order CO-SIP-95-1
                  1/9/95
                  11/27/96 61 FR 60191
                  (c)(35).
                
                
                  Weirton Steel Corporation
                  Consent Order CO-SIP-95-2
                  1/9/95
                  11/27/96 61 FR 60191
                  (c)(35).
                
                
                  PPG Industries, Inc
                  Consent Order CO-SIP-2000-1
                  1/25/00
                  8/2/00 65 FR 47339
                  (c)(44)(i)(B)(1).
                
                
                  Bayer Corporation
                  Consent Order CO-SIP-2000-2
                  1/26/00
                  8/2/00 65 FR 47339
                  (c)(44)(i)(B)(2).
                
                
                  PPG Industries, Inc
                  Consent Order CO-SIP-C-2003-27
                  7/29/03
                  4/28/04 69 FR 23110
                  (c)(58).
                
                
                  Wheeling-Pittsburgh Steel Corporation
                  Operating Permit R13-1939A
                  8/19/03
                  05/05/04 69 FR 24986
                  (c)(59)(i)(B)(1).
                
                
                  Weirton Steel Corporation
                  Consent Order, CO-SIP-C-2003-28
                  8/4/03
                  05/05/04 69 FR 24986
                  (c)(59)(i)(B)(2).
                
                
                  Mountain State Carbon
                  Consent Order CO-SIP-C-2017-9
                  9/29/17
                  10/22/2019, 84 FR 56388
                
              
              (e) EPA-approved nonregulatory and quasi-regulatory material.
              
              
                
                  Name of non-regulatory SIP revision
                  Applicable geographic area
                  Statesubmittal
                    date
                  
                  EPAapproval
                    date
                  
                  Additionalexplanation
                  
                
                
                  PM-10 Attainment Plan
                  Folansbee Area
                  11/15/91
                  7/25/94, 59 FR 37688
                  52.2522(f); renumbered as (d) at 60 FR 33925.
                
                
                   
                   
                  11/22/95
                  11/15/96, 61 FR 58481
                  52.2522(g).
                
                
                  Sulfur Dioxide Attainment Demonstration
                  City of Weirton Butler and Clay Magisterial Districts (Brooke & Hancock Counties)
                  12/29/03
                  05/05/04, 69 FR 24986
                  52.2525(b).
                
                
                  1990 Base Year Emissions Inventory-VOC, CO, NOX
                  
                  Greenbrier County
                  12/22/92
                  8/4/95, 60 FR 39857
                  52.2531.
                
                
                  Small Business stationary source technical and environmental compliance assistance program
                  Statewide
                  1/13/93
                  9/15/93, 58 FR 48309
                  52.2560.
                
                
                  Lead (Pb) SIP
                  Statewide
                  6/13/80
                  10/29/81, 46 FR 53413
                  52.2565(c)(15).
                
                
                  Air Quality Monitoring Network
                  Statewide
                  11/4/83
                  4/27/84, 49 FR 18094
                  52.2565(c)(21).
                
                
                  Ozone Maintenance Plan, emissions inventory & contingency measures
                  Huntington Area (Cabell & Wayne Counties)
                  8/10/94
                  12/21/94, 59 FR 65719
                  52.2565(c)(30).
                
                
                  Ozone Maintenance Plan, emissions inventory & contingency measures
                  Parkersburg Area (Wood County)
                  8/10/94
                  9/6/94, 59 FR 45978
                  52.2565(c)(31).
                
                
                  
                  Ozone Maintenance Plan, emissions inventory & contingency measures
                  Charleston Area (Kanahwa & Putnam Counties)
                  8/10/94
                  9/6/94, 59 FR 45985
                  52.2565(c)(32).
                
                
                  Sulfur Dioxide Plan
                  Grant Magisterial District (Hancock County)
                  2/17/95
                  11/27/96, 61 FR 60253
                  52.2565(c)(35).
                
                
                  Ozone Maintenance Plan & contingency measures
                  Greenbrier County
                  9/9/94
                  8/4/95, 60 FR 39857
                  52.2565(c)(36).
                
                
                   
                  
                  11/29/06
                  1/8/08, 73 FR 1282
                  Action includes (a) removal of the obligation to submit a maintenance plan eight years after initial approval, and (b) removal of the obligation to implement contingency measures upon a violation of the NAAQS
                
                
                  Sulfur Dioxide Plan
                  Marshall County
                  2/17/00
                  8/2/00, 65 FR 47339
                  52.2565(c)(44).
                
                
                  Ozone Maintenance Plan—amendments
                  Huntington Area (Cabell & Wayne Counties)
                  8/10/94
                  2/8/02, 67 FR 5953
                  52.2565(c)(45).
                
                
                  Sulfur Dioxide Maintenance Plan
                  City of Weirton; Butler and Clay Magisterial District (Hancock County)
                  7/27/04
                  01/10/05, 70 FR 1664
                  The SIP-effective date is 3/11/05.
                
                
                  Sulfur Dioxide Maintenance Plan
                  New Manchester-Grant Magisterial District in Hancock County
                  7/27/04
                  6/8/05, 70 FR 33364
                
                
                  Attainment Demonstration and Early Action Plan for the Eastern Panhandle Region Ozone Early Action Compact Area
                  Berkeley and Jefferson Counties
                  12/29/04
                  8/17/05, 70 FR 48287
                
                
                  8-Hour Ozone Maintenance Plan for the Charleston, WV Area
                  Charleston Area (Kanawha and Putnam Counties)
                  11/30/05
                  07/11/06, 71 FR 39001

                  Action includes approval of the following motor vehicle emission budgets (MVEB): 8.2 tons per day (tpd) for NOX and 7.2 tpd for VOC.
                
                
                  City of Weirton PM-10 Maintenance Plan
                  Hancock and Brooke Counties (part)—the City of Weirton
                  4/24/04
                  7/14/06, 71 FR 40023
                  Limited maintenance plan.
                
                
                  8-Hour Ozone Maintenance Plan for the Huntington-Ashland, WV-KYArea
                  Cabell and Wayne Counties
                  5/17/06
                  9/15/06, 71 FR 54421
                
                
                   
                   
                  3/14/11
                  9/15/11, 76 FR 56975
                  Revised MVEB's for 2009 and 2018 (VOC and NOX). See § 52.2527.
                
                
                  8-Hour Ozone Maintenance Plan for the Parkersburg-Marietta, WV-OH Area
                  Wood County
                  9/8/06
                  5/8/07, 72 FR 2967
                  SIP effective date: 6/7/07.
                
                
                  
                   
                   
                  3/14/11
                  9/15/11, 76 FR 56975
                  Revised MVEB's for 2009 and 2018 (VOC and NOX). See § 52.2527.
                
                
                  8-Hour Ozone Maintenance Plan for the Steubenville-Weirton, OH-WV Area
                  Brooke and Hancock Counties
                  8/3/06
                  5/14/07, 72 FR 27063
                  SIP effective date: 6/13/07.
                
                
                   
                   
                  3/14/11
                  9/15/11, 76 FR 56975
                  Revised MVEB's for 2009 and 2018 (VOC and NOX). See § 52.2527.
                
                
                  8-Hour Ozone Maintenance Plan for the Wheeling, WV-OH Area
                  Marshall and Ohio County
                  7/24/06
                  5/15/07, 72 FR 2724
                  SIP effective date: 6/13/07.
                
                
                   
                   
                  3/14/11
                  9/15/11, 76 FR 56975
                  Revised MVEB's for 2009 and 2018 (VOC and NOX). See § 52.2527.
                
                
                  Article 3, Chapter 64 of the Code of West Virginia, 1931
                  Statewide
                  5/1/06
                  12/18/07, 72 FR 71576
                  Effective date of March 11, 2006.
                
                
                  8-Hour Ozone Maintenance Plan for Greenbrier County, WV
                  Greenbrier County
                  11/29/06
                  1/8/08, 73 FR 1282.
                
                
                  8-Hour Ozone Maintenance Plan for the Charleston, WV Area
                  Charleston Area (Kanawha and Putnam Counties)
                  11/30/05
                  7/11/06, 71 FR 39001

                  Action includes approval of the following motor vehicle emission budgets (MVEB): 8.2 tons per day (tpd) for NOX and 7.2 tpd for VOC.
                
                
                   
                   
                  1/8/07
                  1/14/08, 73 FR 2156
                  Action includes approval of new MVEBs.
                
                
                   
                   
                  3/14/11
                  9/15/11, 76 FR 56975
                  Revised MVEB's for 2009 and 2018 (VOC and NOX). See § 52.2527.
                
                
                  State of West Virginia Transportation Conformity Requirements
                  Entire State
                  4/12/07
                  5/2/08, 73 FR 24175
                  Memoranda of Understanding between EPA, FHWA, FTA, State of West Virginia, and six Metropolitan Planning Organizations.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 8-Hour Ozone NAAQS
                  Statewide
                  12/3/07, 5/21/08
                  8/4/11, 76 FR 47062
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                   
                  12/3/07, 12/11/07, 8/31/11
                  10/17/12, 77 FR 63736
                  Approval of the following PSD-related elements or portions thereof: 110(a)(2)(D)(i)(II), except taking no action on the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66 only as it relates to the requirement to include condensable emissions of particulate matter in that definition. See § 52.2522(i).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(D)(i)(II). See § 52.2520.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 1997 PM2.5 NAAQS
                  Statewide
                  4/3/08, 5/21/08, 7/9/08, 3/18/10
                  8/4/11, 76 FR 47062
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                   
                  12/11/07, 4/3/08, 8/31/11
                  10/17/12, 77 FR 63736
                  Approval of the following PSD-related elements or portions thereof: 110(a)(2)(D) (i)(II), except taking no action on the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66 only as it relates to the requirement to include condensable emissions of particulate matter in that definition. See § 52.2522(i).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(D)(i)(II). See § 52.2520.
                
                
                  
                  Section 110(a)(2) Infrastructure Requirements for the 2006 PM2.5 NAAQS
                  Statewide
                  10/1/09, 3/18/10
                  8/4/11, 76 FR 47062
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C), (D)(ii), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                   
                  10/1/09, 8/31/11
                  10/17/12, 77 FR 63736

                  Approval of the following PSD-related elements or portions thereof: 110(a)(2)(D) (i)(II), except taking no action on the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66 only as it relates to the requirement to include condensable emissions of particulate matter in that definition. See § 52.2522(i).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(D)(i)(II). See § 52.2520.
                
                
                  Regional Haze Plan
                  Statewide
                  9/16/15
                  9/24/18, 83 FR 48252 FR
                  Converted Limited Approval/Limited Disapproval to Full ApprovalSee §§ 52.2533(g) and 3/23/12, 77 FR 16937.
                  
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 Lead NAAQS
                  Statewide
                  10/26/11
                  9/10/12, 77 FR 55417
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M), or portions thereof.
                
                
                   
                   
                  8/31/11, 10/26/11
                  10/17/12, 77 FR 63736
                  Approval of the following elements or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J), except taking no action on the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66 only as it relates to the requirement to include condensable emissions of particulate matter in that definition. See § 52.2522(i).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(C), (D)(i)(II), and (J). See § 52.2520.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2008 8-Hour Ozone NAAQS
                  Statewide
                  8/31/11, 2/17/12
                  10/17/12, 77 FR 63736
                  Approval of the following PSD-related elements or portions thereof: 110(a)(2)(C), (D)(i)(II), and (J), except taking no action on the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66 only as it relates to the requirement to include condensable emissions of particulate matter in that definition. See § 52.2522(i).
                
                
                   
                   
                  2/17/12
                  4/7/2014,79 FR 19001
                  
                  This action addresses the following CAA elements, or portions thereof: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M).
                
                
                   
                   
                  7/24/14
                  3/9/15,80 FR 12348
                  
                  Addresses CAA element 110(a)(2)(E)(ii).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(C), (D)(i)(II), and (J). See § 52.2520.
                
                
                  1997 annual PM2.5 Maintenance Plan for Huntington-Ashland WV-KY-OH Area
                  Cabell and Wayne Counties, and the Graham Tax District in Mason County
                  6/30/11
                  12/28/12, 77 FR 76414
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard
                  West Virginia portion of the Huntington-Ashland, WV-KY-OH nonattainment area
                  5/28/09
                  12/11/12. 77 FR 73544
                  52.2531(b)
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard
                  Charleston, WV-1997 PM2.5 nonattainment area (Kanawha and Putnam Counties)
                  11/4/09
                  12/13/12, 77 FR 73923
                  
                
                
                  
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard
                  West Virginia portion of the Parkersburg-Marietta, WV-OH nonattainment area
                  9/9/08
                  12/12/12, 77 FR 73923
                  52.2531(c)
                
                
                  2002 Base Year Emissions Inventory for the 1997 fine particulate matter (PM2.5) standard

                  West Virginia portion of the Steubenville-Weirton, OH-WV 1997 PM2.5 nonattainment area
                  6/24/09
                  4/16/13, 78 FR 22423
                  52.2531(e).
                
                
                  1997 Annual PM2.5 Maintenance Plan for Parkersburg-Marietta WV-OH Area
                  Wood County and a portion of Pleasants County
                  3/5/12
                  9/12/13, 78 FR 56168
                  See § 52.2526(h).
                
                
                  1997 Annual PM2.5 Maintenance Plan for the Wheeling WV-OH Area
                  Marshall and Ohio Counties
                  3/8/12, 6/24/13
                  9/30/13, 78 FR 59841
                  See § 52.2526(i) and § 52.2531(f).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 Nitrogen Dioxide NAAQS
                  Statewide
                  12/13/12
                  1/22/14, 78 FR 3504
                  This action addresses the following CAA elements: 110(a)(2)(A), (B), (C), (D), (E), (F), (G), (H), (J), (K), (L), and (M), or portions thereof.
                
                
                   
                   
                  7/24/14
                  3/9/15, 80 FR 12348
                  Addresses CAA element 110(a)(2)(E)(ii).
                
                
                   
                   
                  6/1/2015
                  8/11/2016,81 FR 53009
                  

                  Approval of PSD-related element 110(a)(2)(C), (D)(i)(II), and (J). See § 52.2520.
                
                
                  1997 annual PM2.5 Maintenance Plan for Steubenville-Weirton OH-WV Area
                  Brooke County and Hancock County
                  4/13/12
                  3/18/14, 79 FR 15019
                
                
                  2006 24-hour PM2.5 Maintenance Plan for Steubenville-Weirton OH-WV Area
                  Brooke County and Hancock County
                  6/8/12
                  3/18/14, 79 FR 15019
                
                
                  1997 Annual and 2006 24-Hour PM2.5 Maintenance Plan for the Charleston Area
                  Kanawha and Putnam Counties
                  12/6/126/24/13
                  
                  3/31/14, 79 FR 17884
                  See § 52.2526(j) and § 52.2531(g).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2010 1-Hour Sulfur Dioxide NAAQS
                  Statewide
                  6/25/13
                  10/16/14, 79 FR 62035; 9/24/18, 83 FR 48252
                  This action addresses the following CAA elements or portions thereof: 110(a)(2)(A), (B), (C) (enforcement and minor source review), (D)(i)(II) (regarding visibility protection), (D)(ii), (E)(i) and (iii), (F), (G), (H), (J) (consultation, public notification, and visibility protection), (K), (L), and (M).
                
                
                   
                  
                  7/24/14
                  3/9/15, 80 FR 12348
                  Addresses CAA element 110(a)(2)(E)(ii).
                
                
                   
                  
                  6/1/2015
                  8/11/2016, 81 FR 53009

                  Approval of PSD-related element 110(a)(2)(C), (D)(i)(II), and (J). See
                    § 52.2520.
                  
                
                
                   
                  
                  9/16/15
                  9/24/18, 83 FR 48252
                  Addresses visibility protection element of CAA section 110(a)(2)(D)(i)(II).
                
                
                  
                  1997 Annual PM2.5 Maintenance Plan for the West Virginia Portion of the Martinsburg WV-Hagerstown, MD Area
                  Berkeley County
                  8/5/13
                  11/25/14, 79 FR 70101
                  See § 52.2526(k), § 52.2531(h) and§ 52.2532(f).
                  
                
                
                  Regional Haze Five-Year Progress Report
                  Statewide
                  4/30/13
                  6/5/15, 80 FR 32026
                
                
                  2011 Base Year Emissions Inventory for the 2010 1-hour SO2 standard
                  Marshall, West Virginia 2010 1-hour SO2 nonattainment area
                  5/6/2015
                  7/31/2015, 80 FR 45614
                  § 52.2531(i)
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  11/17/15
                  5/12/17, 82 FR 22078
                  Docket #2016-0373. This action addresses the following CAA elements of section 110(a)(2): A, B, C, D(i)(II) (prong 3), D(ii), E, F, G, H, J, K, L, and M, or portions thereof.
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2012 PM2.5 NAAQS
                  Statewide
                  11/17/15
                  10/5/18, 83 FR 50266
                  Docket #2016-0373. This action addresses CAA section 110(a)(2)(D)(i)(I) (prongs 1 and 2).
                
                
                  2010 Sulfur Dioxide Attainment Plan
                  Steubenville Area (Brooke County)
                  4/25/16
                  10/22/2019, 84 FR 56388
                  52.2525(c).
                
                
                  Section 110(a)(2) Infrastructure Requirements for the 2015 ozone NAAQS
                  Statewide
                  9/14/18
                  3/17/20, 85 FR 15073
                  Docket #2019-0103. This action addresses the following CAA elements of section 110(a)(2): A, B, C, D(i)(II), D(ii), E, F, G, H, J, K, L, and M.
                
              
              [70 FR 7027, Feb. 10, 2005]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2520, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2521
              Classification of regions.
              The West Virginia plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Steubenville-Weirton-Wheeling Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Parkersburg-Marietta Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  Huntington-Ashland-Portsmouth-Ironton Interstate
                  I
                  III
                  III
                  III
                  III
                
                
                  Kanawha Valley Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Southern West Virginia Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  North Central West Virginia Intrastate
                  I
                  III
                  III
                  III
                  III
                
                
                  Cumberland-Keyser Interstate
                  I
                  I
                  III
                  III
                  III
                
                
                  Central West Virginia Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Allegheny Intrastate
                  III
                  III
                  III
                  III
                  III
                
                
                  Eastern Panhandle Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10902, May 31, 1972]
            
            
              
              § 52.2522
              Identification of plan-conditional approval.
              With the exceptions set forth below in this subpart, the Administrator approves West Virginia's plan for the attainment and maintenance of the national standards.
              (a)-(f) [Reserved]
              (g) The Administrator approves West Virginia's November 22, 1995 SIP submittal for the Follansbee, West Virginia PM-10 nonattainment area as fulfilling the section 189(a)(1)(B) requirement for a demonstration that the plan is sufficient to attain the PM-10 NAAQS.
              (h) [Reserved]
              (i)(1) EPA is fully approving WVDEP's August 31, 2011 submittal, except for the narrow issue of the requirement to include condensable emissions of particulate matter in the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66. Except for this narrow issue, EPA is approving all other portions of the submittal, including but not limited to, the remainder of section 2.66. In approving West Virginia State Rule 45CSR14 with regard to all other CAA and Federal regulatory SIP requirements for PSD applicable as of the August 31, 2011 SIP revision submission date, EPA is acknowledging that it is consistent with the “Prevention of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule” (Tailoring Rule), which was promulgated on June 3, 2010 (75 FR 31514). EPA is not finalizing its proposed approval of WVDEP's August 31, 2011 submittal with respect to the narrow issue of the requirement to include condensable emissions of particulate matter in the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66. In light of a comment received on its July 31, 2012 proposed rule (77 FR 45302), EPA is reviewing West Virginia State Rule 45CSR14 to determine the extent to which its definition of “regulated NSR pollutant” satisfies the corresponding Federal definition, and will address this issue in a separate action.

              (2) EPA is also approving those portions of West Virginia's SIP submissions dated December 3, 2007, December 11, 2007, April 3, 2008, October 1, 2009, October 26, 2011, and February 17, 2012 which address the PSD-related requirements set forth in CAA section 110(a)(2)(D)(i)(II) for the 1997 PM2.5 NAAQS, 1997 8-hour ozone NAAQS, 2006 PM2.5 NAAQS, 2008 lead NAAQS, and 2008 ozone NAAQS, as well as CAA Section 110(a)(2)(C) and (J) for the 2008 lead NAAQS and 2008 ozone NAAQS, except for the narrow issue of the requirement to include condensable emissions of particulate matter in the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66. EPA is not finalizing its July 31, 2012 proposed approval (77 FR 45302) of WVDEP's SIP submissions dated December 3, 2007, December 11, 2007, April 3, 2008, October 1, 2009, October 26, 2011, and February 17, 2012 submitted to meet the PSD-related infrastructure SIP obligations set forth at CAA sections 110(a)(2)(C), (D)(i)(II) and (J) with respect to the narrow issue of the requirement to include condensable emissions of particulate matter in the definition of “regulated NSR pollutant” found at 45CSR14 section 2.66. EPA will address this issue in a separate action.

              (j)(1) EPA is disapproving a narrow portion of West Virginia's August 31, 2011 submittal because it does not satisfy the requirement that emissions of PM2.5 and PM10 shall include gaseous emissions which condense to form particulate matter at ambient temperatures. This disapproval extends only to the lack of condensable emissions within the definition of “regulated NSR pollutant,” found at 45CSR14 section 2.66, and does not alter EPA's October 17, 2012 (77 FR 63736) approval of the remaining portions of West Virginia's August 2011 SIP submittal.

              (2) EPA is disapproving specific portions of West Virginia's infrastructure SIP submissions dated December 3, 2007, December 11, 2007, April 3, 2008, October 1, 2009, October 26, 2011, and February 17, 2012 which address certain obligations set forth at CAA sections 110(a)(2)(C), (D)(i)(II) and (J) relating to the West Virginia PSD permit program. Because West Virginia's definition of “regulated NSR pollutant” in 45CSR14 does not address condensables for PM2.5 and PM10 emissions, EPA is determining that West Virginia's infrastructure SIP submissions do not meet certain statutory and regulatory obligations relating to a PSD permit program set forth at CAA sections 110(a)(2)(C), (D)(i)(II) and (J) for the narrow issue of condensables as set forth in the following table.
              
                
                  Submittal dates
                  NAAQS
                  Infrastructure element(s) disapproved in this action
                
                
                  December 11, 2007; April 3, 2008
                  1997 PM2.5
                  
                  110(a)(2)(D)(i)(II).
                
                
                  December 3, 2007; December 11, 2007
                  1997 ozone
                  110(a)(2)(D)(i)(II).
                
                
                  October 1, 2009
                  2006 PM2.5
                  
                  110(a)(2)(D)(i)(II).
                
                
                  October 26, 2011
                  2008 lead
                  110(a)(2)(D)(i)(II), (C), and (J).
                
                
                  February 17, 2012
                  2008 ozone
                  110(a)(2)(D)(i)(II), (C), and (J).
                
              

              (k) EPA is conditionally approving two West Virginia State Implementation Plan (SIP) revisions submitted on July 1, 2014 and June 6, 2012 relating to revisions to 45CSR14 (Permits for Construction and Major Modification of Major Stationary Sources of Air Pollution for the Prevention of Significant Deterioration) for failure to include a significant monitoring concentration value (SMC) of zero micrograms per cubic meter for fine particulate matter (PM2.5). The conditional approval is based upon a commitment from the State to submit an additional SIP revision with a revised regulation at 45CSR14-16.7.c which will incorporate a SMC value of zero micrograms per cubic meter for PM2.5 to address this discrepancy and to be consistent with federal requirements. If the State fails to meet its commitment by June 24, 2016, the approval is treated as a disapproval.
              [38 FR 16170, June 20, 1973, as amended at 45 FR 39255, June 10, 1980; 45 FR 54051, Aug. 14, 1980; 45 FR 74480, Nov. 10, 1980; 47 FR 55396, Dec. 9, 1982; 59 FR 37688, July 25, 1994; 60 FR 33925, June 29, 1995; 61 FR 58482, Nov. 15, 1996; 65 FR 2046, Jan. 13, 2000; 68 FR 51464, Aug. 27, 2003; 71 FR 1697, Jan. 11, 2006; 71 FR 56884, Sept. 28, 2006; 77 FR 63743, Oct. 17, 2012; 78 FR 27065, May 9, 2013; 78 FR 33985, June 6, 2013; 80 FR 36487, June 25, 2015]
            
            
              §§ 52.2523-52.2524
              [Reserved]
            
            
              § 52.2525
              Control strategy: Sulfur dioxide.
              (a) [Reserved]
              (b) EPA approves the attainment demonstration State Implementation Plan for the City of Weirton, including the Clay and Butler Magisterial Districts area in Hancock County, West Virginia, submitted by the West Virginia Department of Environmental Protection on December 29, 2003.
              (c) EPA approves the attainment plan for Brooke County, West Virginia, submitted by the Department of Environmental Protection on April 25, 2016, supplemented on November 27, 2017, and with a clarification letter submitted on May 1, 2019.
              [43 FR 52240, Nov. 9, 1978, as amended at 51 FR 40676, Nov. 7, 1986; 69 FR 24992, May 5, 2004; 78 FR 33985, June 6, 2013; 84 FR 56389, Oct. 22, 2019]
            
            
              § 52.2526
              Control strategy: Particulate matter.

              (a) EPA approves West Virginia's November 15, 1991 SIP submittal for fulfilling the PM10-specific requirement of part D for contingency measures required under section 172(c)(9) of the Clean Air Act applicable to the Follansbee, West Virginia PM10 nonattainment area.
              (b) Determinations of Attainment. EPA has determined, as of November 20, 2009, the Martinsburg-Hagerstown, WV-MD, the Parkersburg-Marietta, WV-OH and the Wheeling, WV-OH PM2.5 nonattainment areas have attained the 1997 PM2.5 NAAQS. These determinations, in accordance with 40 CFR 52.1004(c), suspend the requirements for these areas to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as these areas continue to meet the 1997 PM2.5 NAAQS.
              (c) Determination of Attainment. EPA has determined, as of September 7, 2011, that based upon 2007-2009 air quality data, the Huntington-Ashland, West Virginia-Kentucky-Ohio, nonattainment Area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this Area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this Area continues to meet the 1997 annual PM2.5 NAAQS.
              (d) Determination of Attainment. EPA has determined, as of September 14, 2011, that based on 2007 to 2009 ambient air quality data, the Steubenville-Weirton nonattainment area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (e) Determination of Attainment. EPA has determined, as of October 11, 2011, that based on 2007 to 2009 ambient air quality data, the Charleston nonattainment area has attained the 1997 annual PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 1997 annual PM2.5 NAAQS.
              (f) Determination of Attainment. EPA has determined, as of November 18, 2011, that based on 2007 to 2009 ambient air quality data, the Charleston nonattainment area has attained the 24-hour 2006 PM2.5 NAAQS. This determination, in accordance with 40 CFR 51.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 24-hour 2006 PM2.5 NAAQS.
              (g) Determination of Attainment. EPA has determined, as of May 14, 2012, that based on 2008 to 2010 ambient air quality data, the Steubenville-Weirton nonattainment area has attained the 24-hour 2006 PM2.5 NAAQS. This determination, in accordance with 40 CFR 52.1004(c), suspends the requirements for this area to submit an attainment demonstration, associated reasonably available control measures, a reasonable further progress plan, contingency measures, and other planning SIPs related to attainment of the standard for as long as this area continues to meet the 24-hour 2006 PM2.5 NAAQS.

              (h) EPA approves the maintenance plan for the West Virginia portion of the Parkersburg-Marietta, WV-OH 1997 PM2.5 Nonattainment Area (Wood County and a portion of Pleasants County). The maintenance plan establishes a determination of insignificance for PM2.5, NOX and SO2 for transportation conformity purposes.

              (i) EPA approves the maintenance plan for the West Virginia portion of the Wheeling, WV-OH 1997 PM2.5 Nonattainment Area (Marshall and Ohio Counties). The maintenance plan establishes a determination of insignificance for PM2.5, NOX and SO2 for transportation conformity purposes.

              (j) EPA approves the maintenance plan for the Charleston PM2.5 Nonattainment Area (Kanawha and Putnam Counties). The maintenance plan establishes a determination of insignificance for PM2.5 and NOX for transportation conformity purposes.
              (k) EPA approves the 1997 annual PM2.5 maintenance plan for the West Virginia portion of the Martinsburg WV-Hagerstown, MD Nonattainment Area (Berkeley County). The maintenance plan includes the 2017 and 2025 PM2.5 and NOX mobile vehicle emissions budgets (MVEBs) for Berkeley County for transportation conformity purposes.
              [68 FR 51464, Aug. 27, 2003, as amended at 74 FR 60203, Nov. 20, 2009; 76 FR 55544, Sept. 7, 2011; 76 FR 56643, Sept. 14, 2011; 76 FR 62641, Oct. 11, 2011; 76 FR 71541, Nov. 18, 2011; 77 FR 28265, May 11, 2012; 78 FR 56170, Sept. 12, 2013; 78 FR 58943, Sept. 30, 2013; 79 FR 17886, Mar. 31, 2014; 79 FR 70102, Nov. 25, 2014]
            
            
              
              § 52.2527
              Determination of attainment.

              (a) Based upon EPA's review of the air quality data for the 3-year period 2007-2009, EPA determined that the Huntington-Ashland, West Virginia-Kentucky-Ohio PM2.5 nonattainment Area attained the 1997 annual PM2.5 NAAQS by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the Area's air quality as of the attainment date, whether the Area attained the standard. EPA also determined that the Huntington-Ashland PM2.5 nonattainment Area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (b) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Steubenville-Weirton fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Steubenville-Weirton PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (c) Based upon EPA's review of the air quality data for the 3-year period 2007-2009, EPA determined that the Charleston fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Charleston PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).

              (d) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Parkersburg-Marietta, WV-OH and Wheeling, WV-OH fine particle (PM2.5) nonattainment areas attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the areas' air quality as of the attainment date, whether the areas attained the standard. EPA also determined that the Parkersburg-Marietta, WV-OH and Wheeling, WV-OH PM2.5 nonattainment areas are not subject to the consequences of failing to attain pursuant to section 179(d).

              (e) Based upon EPA's review of the air quality data for the 3-year period 2007 to 2009, EPA determined that the Martinsburg-Hagerstown, West Virginia-Maryland (WV-MD) fine particle (PM2.5) nonattainment area attained the 1997 annual PM2.5 National Ambient Air Quality Standard (NAAQS) by the applicable attainment date of April 5, 2010. Therefore, EPA has met the requirement pursuant to CAA section 179(c) to determine, based on the area's air quality as of the attainment date, whether the area attained the standard. EPA also determined that the Martinsburg-Hagerstown, WV-MD PM2.5 nonattainment area is not subject to the consequences of failing to attain pursuant to section 179(d).
              [76 FR 55544, Sept. 7, 2011, as amended at 76 FR 56643, Sept. 14, 2011; 76 FR 62641, Oct. 11, 2011; 76 FR 75467, Dec. 1, 2011; 77 FR 1414, Jan. 10, 2012]
            
            
              § 52.2528
              Significant deterioration of air quality.
              (a) The requirements of Sections 160 through 165 of the Clean Air Act are met since the plan includes approvable procedures for the Prevention of Significant Air Quality Deterioration.
              (b) [Reserved]
              [51 FR 12518, Apr. 11, 1986, as amended at 78 FR 33985, June 6, 2013]
            
            
              §§ 52.2529-52.2530
              [Reserved]
            
            
              § 52.2531
              Base year emissions inventory.

              (a) EPA approves as a revision to the West Virginia State Implementation Plan the 1990 base year emission inventories for the Greenbrier county ozone nonattainment area submitted by the Secretary, West Virginia Department of Commerce, Labor & Environmental Resources on December 22, 1992. These submittals consist of the 1990 base year point, area, non-road mobile, biogenic and on-road mobile source emission inventories in Greenbrier County for the following pollutants: Volatile organic compounds (VOC), carbon monoxide (CO), and oxides of nitrogen (NOX).

              (b) EPA approves as a revision to the West Virginia State Implementation Plan the 2002 base year emissions inventory for the Huntington-Ashland, WV-KY-OH fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on May 28, 2009. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (c) EPA approves as a revision to the West Virginia State Implementation Plan the 2002 base year emissions inventory for the Parkersburg-Marietta, WV-OH fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on September 9, 2008. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3) and sulfur dioxide (SO2).

              (d) EPA approves as a revision to the West Virginia State Implementation Plan the 2002 base year emissions inventory for the Charleston, WV fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on November 4, 2009. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (e) EPA approves as a revision to the West Virginia State Implementation Plan the 2002 base year emissions inventory for the West Virginia portion of the Steubenville-Weirton, OH-WV fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on June 24, 2009. The 2002 base year emissions inventory includes emissions estimates that cover the general source categories of point sources, non-road mobile sources, area sources, on-road mobile sources, and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOCs), PM2.5, coarse particles (PM10), ammonia (NH3), and sulfur dioxide (SO2).

              (f) EPA approves as a revision to the West Virginia State Implementation Plan the comprehensive emissions inventory for the Wheeling, WV-OH fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on March 8, 2012 and June 24, 2013. The emissions inventory includes emissions estimates that cover the general source categories of point sources, nonroad mobile sources, area sources, onroad mobile sources and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOC), PM2.5, ammonia (NH3), and sulfur dioxide (SO2).

              (g) EPA approves as a revision to the West Virginia State Implementation Plan the comprehensive emissions inventory for the Charleston fine particulate matter (PM2.5) nonattainment area submitted by the West Virginia Department of Environmental Protection on December 6, 2012 and June 24, 2013. The emissions inventory includes emissions estimates that cover the general source categories of point sources, nonroad mobile sources, area sources, onroad mobile sources and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOC), PM2.5, ammonia (NH3), and sulfur dioxide (SO2).

              (h) EPA approves as a revision to the West Virginia State Implementation Plan the comprehensive emissions inventory for the West Virginia portion for the Martinsburg WV-Hagerstown, MD PM2.5 nonattainment area submitted by the West Virginia Department of Environmental Protection on August 5, 2013. The emissions inventory includes emissions estimates that cover the general source categories of point sources, nonroad mobile sources, area sources, onroad mobile sources and biogenic sources. The pollutants that comprise the inventory are nitrogen oxides (NOX), volatile organic compounds (VOC), PM2.5, ammonia (NH3), and sulfur dioxide (SO2).

              (i) EPA approves as a revision to the West Virginia State Implementation Plan the 2011 base year emissions inventory for the Marshall, West Virginia 2010 1-hour SO2 nonattainment area submitted by the West Virginia Department of Environmental Protection on May 6, 2015. The 2011 base year emissions inventory for SO2 includes emissions estimates that cover the general source categories of point sources, nonpoint sources, on road sources, and non-road sources.
              [60 FR 39862, Aug. 4, 1995, as amended at 77 FR 73545, Dec. 11, 2012; 77 FR 73924, 73926, Dec. 12, 2012; 78 FR 22425, Apr. 16, 2013; 78 FR 58943, Sept. 30, 2013; 79 FR 17886, Mar. 31, 2014; 79 FR 70102, Nov. 25, 2014; 80 FR 45615, Sept. 29, 2015]
            
            
              § 52.2532
              Motor vehicle emissions budgets.
              (a) EPA approves the following revised 2009 and 2018 motor vehicle emissions budgets (MVEBs) for the Charleston, West Virginia 8-hour ozone maintenance area submitted by the Secretary of the Department of Environmental Protection on March 14, 2011:
              
                
                  Applicable geographic area
                  Year
                  Tons per day(tpd) VOC
                  
                  Tons per day(tpd) NOX
                    
                  
                
                
                  Charleston Area (Kanawha and Putnam Counties)
                  2009
                  16.7
                  38.9
                
                
                  Charleston Area (Kanawha and Putnam Counties)
                  2018
                  13.7
                  17.1
                
              
              (b) EPA approves the following revised 2009 and 2018 motor vehicle emissions budgets (MVEBs) for the Huntington, West Virginia 8-hour ozone maintenance area submitted by the Secretary of the Department of Environmental Protection on March 14, 2011:
              
                
                  Applicable geographic area
                  Year
                  Tons per day(TPD) VOC
                  
                  Tons per day(TPD) NOX
                    
                  
                
                
                  Huntington Area (Cabell and Wayne Counties)
                  2009
                  7.4
                  14.0
                
                
                  Huntington Area (Cabell and Wayne Counties)
                  2018
                  6.6
                  13.5
                
              
              (c) EPA approves the following revised 2009 and 2018 motor vehicle emissions budgets (MVEBs) for the Parkersburg, West Virginia 8-hour ozone maintenance area submitted by the Secretary of the Department of Environmental Protection on March 14, 2011:
              
                
                  Applicable geographic area
                  Year
                  Tons per day(TPD) VOC
                  
                  Tons per day(TPD) NOX
                    
                  
                
                
                  Parkersburg Area (Wood County)
                  2009
                  5.5
                  7.3
                
                
                  Parkersburg Area (Wood County)
                  2018
                  4.7
                  7.3
                
              

              (d) EPA approves the following revised 2009 and 2018 motor vehicle emissions budgets (MVEBs) for the Weirton, West Virginia 8-hour ozone maintenance area submitted by the Secretary of the Department of Environmental Protection on March 14, 2011:
              
              
                
                  Applicable geographic area
                  Year
                  Tons per day(TPD) VOC
                  
                  Tons per day(TPD) NOX
                    
                  
                
                
                  Weirton Area (Brooke and Hancock Counties)
                  2009
                  3.4
                  4.2
                
                
                  Weirton Area (Brooke and Hancock Counties)
                  2018
                  1.9
                  3.9
                
              
              (e) EPA approves the following revised 2009 and 2018 motor vehicle emissions budgets (MVEBs) for the Wheeling, West Virginia 8-hour ozone maintenance area submitted by the Secretary of the Department of Environmental Protection on March 14, 2011:
              
                
                  Applicable geographic area
                  Year
                  Tons per day(tpd) VOC
                  
                  Tons per day(tpd) NOX
                    
                  
                
                
                  Wheeling Area (Marshall and Ohio Counties)
                  2009
                  10.4
                  9.1
                
                
                  Wheeling Area (Marshall and Ohio Counties)
                  2018
                  9.1
                  3.1
                
              

              (f) EPA approves the following revised 2017 and 2025 motor vehicle emissions budgets (MVEBs) for the West Virginia portion of the Martinsburg WV-Hagerstown, MD for the 1997 Annual PM2.5 maintenance area submitted by the Secretary of the Department of Environmental Protection on August 5, 2013:
              
                
                  Applicable geographic area
                  Year
                  Tons per year PM2.5
                  
                  Tons per year NOX
                  
                
                
                  Martinsburg Area (Berkeley County)
                  2017
                  83
                  2,621
                
                
                  Martinsburg Area (Berkeley County)
                  2025
                  50
                  1,660
                
              
              [76 FR 56981, Sept. 15, 2011, as amended at 76 FR 79540, Dec. 22, 2011; 79 FR 70102, Nov. 25, 2014; 83 FR 32063, July 11, 2018]
            
            
              § 52.2533
              Visibility protection.
              (a) Reasonably Attributable Visibility Impairment. The requirements of section 169A of the Clean Air Act are not met because the plan does not include approvable measures for meeting the requirements of 40 CFR 51.305 and 51.307 for protection of visibility in mandatory Class I Federal areas.
              (b) Regulation for visibility monitoring and new source review. The provisions of § 52.28 are hereby incorporated and made a part of the applicable plan for the State of West Virginia.
              (c)-(f) [Reserved]
              (g) EPA converts its limited approval/limited disapproval of West Virginia's regional haze program to a full approval. This SIP revision changes West Virginia's reliance from the Clean Air Interstate Rule to the Cross-State Air Pollution Rule to meet the regional haze SIP best available retrofit technology requirements for certain sources and to meet reasonable progress requirements.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 77 FR 16940, Mar. 23, 2012; 77 FR 33659, June 7, 2012; 82 FR 3129, Jan. 10, 2017; 83 FR 48252, Sept. 24, 2018]
            
            
              § 52.2534
              Stack height review.
              The State of West Virginia has declared to the satisfaction of EPA that no State Implementation Plan emission limits, other than those for the Kammer power plant, have been affected by stack height credits greater than good engineering practice or any other prohibited dispersion technique as defined in EPA's stack height regulations, as revised on July 8, 1985. This declaration was submitted to EPA on September 16, 1988.
              [55 FR 21752, May 29, 1990]
            
            
              
              § 52.2540
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source and each unit located in the State of West Virginia and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to West Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a), except to the extent the Administrator's approval is partial or conditional.

              (2) Notwithstanding the provisions of paragraph (a)(1) of this section, if, at the time of the approval of West Virginia's SIP revision described in paragraph (a)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (b)(1) The owner and operator of each source and each unit located in the State of West Virginia and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of West Virginia and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to West Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b), except to the extent the Administrator's approval is partial or conditional.

              (3) Notwithstanding the provisions of paragraph (b)(2) of this section, if, at the time of the approval of West Virginia's SIP revision described in paragraph (b)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48376, Aug. 8, 2011, as amended at 81 FR 74586, 74601, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.2541
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?

              (a) The owner and operator of each source and each unit located in the State of West Virginia and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements will be eliminated by the promulgation of an approval by the Administrator of a revision to West Virginia's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39, except to the extent the Administrator's approval is partial or conditional.

              (b) Notwithstanding the provisions of paragraph (a) of this section, if, at the time of the approval of West Virginia's SIP revision described in paragraph (a) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [76 FR 48376, Aug. 8, 2011, as amended at 81 FR 74586, Oct. 26, 2016]
            
            
              § 52.2560
              Small business technical and environmental compliance assistance program.
              On January 13, 1993, the Secretary of the West Virginia Department of Commerce, Labor and Environmental Resources submitted a plan for the establishment and implementation of a Small Business Technical and Environmental Compliance Assistance Program as a state implementation plan revision (SIP), as required by title V of the Clean Air Act. EPA approved the Small Business Technical and Environmental Compliance Assistance Program on September 15, 1993, and made it part of the West Virginia SIP. As with all components of the SIP, West Virginia must implement the program as submitted and approved by EPA.
              [58 FR 48312, Sept. 15, 1993]
            
            
              § 52.2565
              Original identification of plan section.
              (a) This section identifies the original “Air Implementation Plan for the State of West Virginia” and all revisions submitted by West Virginia that were federally approved prior to December 1, 2004. The information in this section is available in the 40 CFR, part 52, Volume 2 of 2 (§§ 52.1019 to the end of part 52) editions revised as of July 1, 2005 through July 1, 2011, and the 40 CFR, part 52, Volume 3 of 3 (§§ 52.2020 to the end of part 52) edition revised as of July 1, 2012.
              (b) [Reserved]
              [78 FR 33985, June 6, 2013]
            
          
          
            Subpart YY—Wisconsin
            
              § 52.2569
              Identification of plan—conditional approval.
              (a) Revisions to the plan identified in § 52.2570 were submitted on the date specified.
              (1)-(3) [Reserved]
              (4) On November 15, 1993, and July 28, 1994, the Wisconsin Department of Natural Resources (WDNR) submitted enhanced inspection and maintenance (I/M) rules and a Request for Proposal (RFP) as a revision to the State's ozone State Implementation Plan (SIP). The EPA conditionally approved these rules and RFP based on the State's commitment to amend its rules and sign its final I/M contract to address deficiencies noted in to the final conditional approval. These final, adopted rule amendments and final, signed contract must be submitted to the EPA within one year of the EPA's conditional approval.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, Chapter NR 485, effective July 1, 1993.
              (ii) Additional materials.
              (A) SIP narrative plan titled “Wisconsin—Ozone SIP—Supplement to 1992 Inspection and Maintenance Program Submittal,” submitted to the EPA on November 15, 1993.
              (B) RFP, submitted along with the SIP narrative on November 15, 1993.
              (C) Supplemental materials, submitted on July 28, 1994, in a letter to the EPA.
              [60 FR 2885, Jan. 12, 1995]
            
            
              § 52.2570
              Identification of plan.
              (a) Title of plan: “A Statewide Implementation Plan to Achieve Air Quality Standards for Particulates, Sulfur Oxides, Nitrogen Oxides, Hydrocarbons, Oxidants, and Carbon Monoxide in the State of Wisconsin.”
              (b) The plan was officially submitted on January 14, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.

              (1) An abatement order for the Alma Power Plant in the Southeast LaCrosse AQCR was issued on February 15, 1972, by the State Department of Natural Resources. (Non-regulatory)
              
              (2) On March 3, 1972, the control strategy (IPP) for the Southeast Wisconsin Interstate was submitted by the State Department of Natural Resources. (Non-regulatory)
              (3) The air quality monitoring network was submitted by the State Department of Natural Resources on March 16, 1972. (Non-regulatory)
              (4) Revisions to the air quality monitoring network were submitted on April 7, 1972, by the State Department of Natural Resources. (Non-regulatory)
              (5) A revised order, hearing documents and other information concerning the meeting of standards by the Alma Power Plant was submitted on January 19, 1973, by the Governor. Also submitted were revisions to emergency episode levels regulation NR 154.01(41)(c)-3 and NR 154.01(41)(c)-4.
              (6) Compliance schedules were submitted on June 26, 1973, by the State.
              (7) Compliance schedules were submitted on October 11, 1973, by the State.
              (8) Compliance schedules were submitted on October 19, 1973, by the State.
              (9) Compliance schedules were submitted on November 10, 1973, by the State.
              (10) Compliance schedules were submitted on December 12, 1973, by the State.
              (11) The Governor of the State submitted the Air Quality Maintenance Areas designations on June 21, 1974.
              (12) A request for an extension of the statutory timetable for the submittal of the portion of the Wisconsin SIP which provides for the attainment of the Secondary NAAQS for TSP was submitted by the Wisconsin DNR on February 22, 1979, and was supplemented with additional information on April 16, 1979 and May 13, 1980.
              (13) On June 4, 1979, the State submitted revisions to regulation NR 154.13 and to regulation NR 154.01 as it applies to regulation NR 154.13 and a commitment by the Wisconsin Natural Resources Board to adopt any additional rules representing reasonably available control technology which are necessary for the attainment of the ozone standard. NR 154.01 and NR 154.13 were published in the Wisconsin Administrative Register in July 1979 and were amended in the August 1979 Register.
              (14) On November 27, 1979 the Wisconsin Department of Natural Resources submitted revised rules NR 154.01 (126m), 154.02, 154.03 and 154.06. Support materials for these regulations were previously submitted on July 12, 1979 and September 4, 1979.
              (15) On May 1, 1980, the Wisconsin Department of Natural Resources submitted the sulfur dioxide regulations NR 154.12 (4) and (5) for the Village of Brokaw, Marathon County and the City of Madison, Dane County.
              (16) On July 12, 1979, Wisconsin submitted its ozone and carbon monoxide plan. This included the plan for the Green Bay, Madison, and Milwaukee urban areas which include the ozone nonattainment counties of Brown, Dane, Kenosha, Milwaukee, Ozaukee, Racine and Waukesha. Supplemental materials and commitments were submitted on September 4, 1979, February 28, 1980, August 12, 1980, September 25, 1980, November 4, 1980 and April 9, 1981.
              (17) On July 12, 1979, Wisconsin submitted its vehicle inspection and maintenance program. Supplemental information and commitments were submitted on August 1, 1979, October 16, 1979, May 7, 1980, May 8, 1980, and April 9, 1981.
              (18) On July 12, 1979 Wisconsin submitted its new source review regulations. Additional information was submitted on September 4, 1979, November 27, 1979, May 1, 1980, and February 18, 1981. EPA is only approving these submittals as they relate to the new source review plan for nonattainment areas.
              (19) On April 18, 1980, the State of Wisconsin submitted a revision to provide for modification of the existing air quality surveillance network. An amendment to the revision was submitted by the State of Wisconsin on September 15, 1980.
              (20) On September 9, 1980, the State of Wisconsin submitted a variance to regulation NR 154.13(3)(c) for Avis Rent-A-Car.

              (21) On October 29, 1980 the State submitted a variance to regulation NR 154.13(3)(a) for Union Oil Company bulk gasoline terminal in Superior.
              
              (22) On July 12, 1979, the State submitted revisions to Regulation NR 154.09, Wisconsin Administrative Code.
              (23) Revision to plan allowing General Motors Assembly Division Janesville plant variance from Regulation NR 154.13(4)(g) 4.a., Wisconsin Administrative Code submitted January 15, 1981 by the State Department of Natural Resources.
              (24) On August 31, 1981, Wisconsin submitted a variance from the provisions of Section NR 154.12(5)(a)2.b.2, and NR 154.12(5)(b) Wisconsin Administrative Code, for the Oscar Mayer and Company plant located in Madison, Wisconsin as a revision to the Wisconsin sulfur dioxide SIP.
              (25) Revision to plan allowing W. H. Brady Company in Milwaukee variance from regulation NR 154.13(4) (e) and (f), Wisconsin Administrative Code, submitted January 22, 1982, by the State Department of Natural Resources.
              (26) Revision to plan allowing Albany Carbide Corporation in Albany variance from regulation NR 154.13(5)(a), Wisconsin Administrative Code, submitted on December 22, 1981, by the State Department of Natural Resources.
              (27) On January 15, 1981, the Wisconsin Department of Natural Resources submitted revisions to regulations NR 154.01 and NR 154.13 representing reasonably available control technology which are necessary to attain and maintain the ozone standard. A supplemental commitment was submitted March 31, 1982.
              (28) On November 27, 1979, the State of Wisconsin submitted implementation plan revision to satisfy the Part D, Title I of the Clean Air Act for attainment and maintenance of the national ambient air quality standards for particulate matter. The revision consists of NR 154.11, Wisconsin Administrative Code, Control of Particulate Matter. Amendments to the plan were submitted by the State on November 6, 1980, and June 10, 1981. Supplemental information and commitments were submitted on May 1, 1980, May 13, 1982, and December 7, 1982. No attainment plan was submitted for Columbia, Brown, Dane, Douglas, Kenosha, Manitowoc, Marathon, Racine, Winnebago, and Wood Counties.
              (29) On July 15, 1982, the State of Wisconsin submitted a variance to the compliance regulation requirements contained in NR 154.13(2)(a)1.d. for Lakehead Pipe Line Company, Inc., in Superior.
              (30) On December 7, 1982, Wisconsin submitted revisions to regulations NR 154.01 and NR 154.11(2) for fugitive dust control in or near nonattainment areas for TSP.
              (31) On March 8, 1983, the Wisconsin Department of Natural Resources submitted the 1982 revision to the Ozone/Carbon Monoxide SIP for Southeastern Wisconsin. This revision pertains to Kenosha, Milwaukee, Ozaukee, Racine, Walworth, Washington, and Waukesha Counties. EPA is deferring action on the vehicle inspection and maintenance (I/M) portion of this revision.
              (32) On February 17, 1983, the Wisconsin Department of Natural Resources submitted the newly created section NR 154.13(13)(e) of Wisconsin's Administrative Code which partially exempts methylene chloride (dichloromethane) and methyl chloroform (1,1,1-trichloroethane) from the VOC control requirements contained in the Wisconsin SIP. The U.S. Environmental Protection Agency is not rulemaking at this time on the sulfur dioxide control requirements for the City of Brokaw in Marathon County which were also contained in the February 17, 1983, submittal.
              (33) On January 23, 1984, the State of Wisconsin submitted a State Implementation Plan revision revoking the Hydrocarbon Standard contained in NR 155.03(5).
              (34) On July 1, 1983, the State of Wisconsin submitted ambient lead standards and lead emission limitations as additions to the State Implementation Plan. The additions consist of NR 155.03(7), Lead: Primary and Secondary Standards, and NR 154.145, Control of Lead Emissions, of the Wisconsin Administrative Code. Supplemental information and commitments were submitted on October 13, 1983, March 14, 1984, June 4, 1984, and June 15, 1984.

              (35) On September 20, 1983, the Wisconsin Department of Natural Resources submitted its Lead SIP for the entire State of Wisconsin. Additional information was submitted on February 14, 1984, and March 14, 1984.
              (36) On December 8, 1983, the Wisconsin Department of Transportation submitted Chapter TRANS 131, Motor Vehicle Inspection and Maintenance Program (MVIP). On June 11, 1984, the Wisconsin Department of Natural Resources requested that USEPA approve the remaining element of the 1982 Ozone/Carbon Monoxide SIP, the vehicle inspection and maintenance portion (I-M). All other elements of the Ozone/Carbon Monoxide SIP has been approved previously. (See Section 52.2570 (c)(31)).
              (37) On May 25, 1984, the Wisconsin Department of Natural Resources submitted a permit fee rule, Chapter NR 410, which establishes air permit application fees and air permit implementation and enforcement fees, as a revision to the SIP.

              (38) On January 23, 1984, the Wisconsin Department of Natural Resources (WDNR) submitted SO2 emission limits for large electric utility sources located in the City of Milwaukee, Milwaukee County, Wisconsin.
              WDNR recodified the rule and on October 23, 1987, submitted it as recodified.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, Natural Resources (NR) 418.04 as found at (Wisconsin) Register, September 1986, No. 369, effective October 1, 1986.
              (39) On January 23, 1984, the Wisconsin Department of Natural Resources submitted revisions to sections NR 154.01 and NR 154.13 of the Wisconsin Administrative Code. These revisions incorporate volatile organic compound emission limits for large existing petroleum dry cleaners located in a six-county area of southeastern Wisconsin into the Wisconsin Ozone SIP [NR 154.13(6)(c)].
              (40) On November 17, 1983, Wisconsin submitted revisions to Sections NR 154.01, Definitions, and NR 154.13, Control of Organic Compound Emissions, of the Wisconsin Administrative Code. These revisions clarify the volatile organic compound RACT rules and establish an extended RACT compliance date for certain can coating operations. On July 11, 1984, Wisconsin submitted additional information revising the original submittal.
              (i) Incorporation by reference.
              (A) Board Order A-36-82, incorporating revisions to NR 154.01 and NR 154.13 of the Wisconsin Administrative Code, became effective in the State of Wisconsin on August 1, 1983.
              (41) On January 24, 1985, the Wisconsin Department of Natural Resources submitted test methods for petroleum dry cleaning sources as a revision to the Wisconsin SIP. These test methods are part of the State's “Air Management Operations Handbook”.
              (i) Incorporation by reference.
              (A) Test methods for petroleum dry cleaning sources contained in the Wisconsin Department of Natural Resources' “Air Management Operations Handbook”.
              (42) On July 12, 1979, the State of Wisconsin submitted its new source review (NSR) regulations. Additional information was submitted on September 4, 1979, November 27, 1979, May 1, 1980, and February 18, 1981. USEPA has previously approved these submittals as they relate to the NSR plan for nonattainment areas. See (c) (18). USEPA is now approving these submittals as they relate to the general NSR requirements for attainment and unclassified areas. USEPA is not approving these submittals with regard to the Prevention of Significant Deterioration (PSD) requirements, and USEPA's approval of Wisconsin's NSR rules should not be interpreted to apply to PSD. USEPA is approving §§ 144.394(2) and 144.394(5) of the State Statutes provided that all variances (144.394(2)) and emission reduction options (144.394(5)) are submitted to USEPA as SIP revisions. On November 6, 1985, the State submitted a letter committing to: (1) Revise its regulations to conform with USEPA's July 8, 1985, rulemaking concerning stack height credits for air quality modeling; and (2) implement all air quality modeling analyses to conform with the July 8, 1985, rulemaking until the revised State regulations are enacted.
              (i) Incorporation by reference.

              (A) The following Sections of Chapter 144 of the Wisconsin Statutes, entitled “Water, Sewage, Refuse, Mining, and Air Pollution, are incorporated by reference. These sections are located in Subchapter I, “Definitions”, Subchapter III, “Air Pollution”, and Subchapter VII, “General Provisions, Enforcement and Penalties”, of Chapter 144.
              
              
                Section 144.01 (1), (2), (3), (9m), and (12)—Definitions
                Section 144.30—Air Pollution; Definitions
                Section 144.31—Air Pollution Control; Powers and Duties
                Section 144.34—Inspections
                Section 144.375—Air Pollution Control; Standards and Determinations
                Section 144.38—Classification and Reporting
                Section 144.391—Air Pollution Control Permits
                Section 144.392—Permit Application and Review
                Section 144.393—Criteria for Permit Approval
                Section 144.394—Permit Conditions
                Section 144.395—Alteration, Suspension and Revocation of Permits
                Section 144.396—Permit Duration
                Section 144.397—Operation Permit Review
                Section 144.398—Failure to Adopt Rules or Issue Permit or Exemption
                Section 144.399—Fees
                Section 144.402—Petition for Alteration
                Section 144.403—Hearings on Certain Air Pollution Actions
                Section 144.423—Violations; Enforcement
                Section 144.426—Penalties for Violations Relating to Air Pollution
                Section 144.98—Enforcement; Duty of Department of Justice
              
              

              (B) The following Sections of Chapter NR 154 of the Wisconsin Administrative Code, entitled “Air Pollution Control”, are incorporated by reference.
              
              
                Section 154.01—Definitions
                Section 154.04—Permit Requirements and Exemptions
                Section 154.05—Action on Applications
                Section 154.055—Relocation of Portable Sources
                Section 154.06—Operation and Inspection of Sources (Source Reporting, Recordkeeping, Testing, Inspection and Operation)
                Section 154.08—Enforcement and Penalties
                Section 154.21—Limitations on County, Regional, or Local Regulations
                Section 154.24—Procedures for Non-contested Case Public Hearings
                Section 154.25—Procedures for Alteration of Permits by Petition
              
              
              (C) Letter from the State of Wisconsin dated November 6, 1985, committing to implement USEPA's stack height regulations.
              (43) On October 13, 1983, the State of Wisconsin submitted revisions to Chapter NR 154 of the Wisconsin Administrative Code that exempt certain sources from the need to obtain construction, modification, and operation permits, and from other permit program requirements. USEPA is approving these permit exemptions for attainment, nonattainment, and unclassified areas, except for those exemptions upon which USEPA is deferring action (Sections NR 154.01(118), NR 154.04(3)(a), NR 154.04(5), and NR 154.04(6)(b)).
              (i) Incorporation by reference.
              (A) Sections NR 154.01, NR 154.04, NR 154.08, NR 154.24, and NR 154.25 of Natural Resources Board Order Number A-39-81, which were published in the Wisconsin Administrative Register in April 1983, and which took effect on May 1, 1983, with the exception of sections NR 154.01(118), NR 154.04(3)(a), NR 154.04(5), and NR 154.04(6)(b).
              (ii) Additional material.
              (A) Letter from the State dated May 24, 1984, clarifying that major sources, or major modifications of major sources, could not be exempted from the requirement to obtain a permit under sections NR 154.04(2)(a) or NR 154.04(3)(b).
              (B) Letter from the State dated July 13, 1984, stating that decisions made pursuant to NR 154.25 would be subject to the permitting criteria in § 144.393 of the Wisconsin Statutes.
              (44) On August 20, 1985, Wisconsin submitted a revision to its volatile organic compound plan for the Continental Can Company. The revision allows the use of internal offsets, in conjunction with daily weighted emission limits, at Continental Can's Milwaukee and Racine can manufacturing facilities.
              (i) Incorporation by reference.
              (A) NR 422.05, as published in the (Wisconsin) Register, September, 1986, number 369, effective October 1, 1986.

              (45) Submittal from the State of Wisconsin, dated February 17, 1983, modifying the SO2 emission limits applicable in the Village of Brokaw, Marathon County, Wisconsin.
              (i) Incorporation by reference.

              (A) Letter from the Wisconsin Department of Natural Resources, dated February 17, 1983, and revised SO2 emission limits for the Village of Brokaw, Marathon County, Wisconsin, which are contained in section NR 154.12(4) of the Wisconsin Administrative Code. The revisions consist of limiting the maximum sulfur content in fuel oil burned in boilers to 1.0 percent by weight, where a stack of 160 feet or more is used; limiting process emissions from the Copeland recovery system, pulp papermill cooking acid plant, and pulp digester blow stack to a combined total of 228 pounds of SO2 per hour, when vented to a common stack of 160 feet of more. If a stack height of less than 160 feet is used, or if the process emissions are not vented to acommon stack of 160 feet or more, then the emission limits approved by USEPA on April 9, 1981, must be met. See (c)(15). The emission limits were effective January 1, 1983.

              (46) The State of Wisconsin submitted negative declarations for several volatile organic compound source categories, as follows:
              
              
                November 7, 1984—Synthetic organic chemical manufacturing industry sources (SOCMI) leaks and oxidation;
                September 19, 1984—High-density polyethylene, polypropylene, and polystyrene resin manufacturers;
                June 6, 1986—Natural gas/gasoline processing plants leaks.
              
              
              (i) Incorporation by reference.
              (A) Letters dated November 7, 1984, September 19, 1984, and June 6, 1985, from Donald F. Theiler, Director, Bureau of Air Management, Wisconsin Department of Natural Resources.
              (ii) Additional information.
              (A) Letter dated January 24, 1986, from PPG Industries, Inc., stating that they do not produce as an intermediate or final product any of the chemicals listed in 40 CFR part 60, subpart VV, § 60.489(a).
              (47) Submittal from the State of Wisconsin, dated December 19, 1985, revising the specified levels for air pollution episodes, air pollution episode reporting requirements, and the requirements for implementing air pollution control plans.
              (i) Incorporation by reference.
              (A) Department of Natural Resources, Chapter NR 493, Air Pollution Episode Levels and Episode Emissions Control Action Programs, NR 493.01, 493.02 and 493.03, effective on August 1, 1985.
              (48) On April 7, 1986, the WDNR submitted a site-specific revision to its ozone SIP for VOC emissions from Union Camp's four flexographic printing presses at the Tomah facility, located in Monroe County, Wisconsin. It consists of a compliance date extension from December 31, 1985, to December 31, 1987, for meeting the VOC emission limits contained in Wisconsin SHIP regulation, NR 154.13(4)(1).
              (i) Incorporation by reference.
              (A) January 8, 1986, RACT Variance Review for Union Camp Corporation 501 Williams Street, Tomah, Wisconsin 54660.
              (49) Submittal from the State of Wisconsin, dated June 14, 1985, revising the Wisconsin Administrative Code to include section NR 154.015, Department Review Times.
              (i) Incorporation by reference.
              (A) Letter from the Wisconsin Department of Natural Resources, dated June 14, 1985, and section NR 154.015 of the Wisconsin Administrative Code as a revision to the Wisconsin SIP, effective on May 1, 1985. Section NR 154.015 is entitled “Department Review Times”, and it establishes time limits for review and action by the Wisconsin Department of Natural Resources on three types of air permit applications.
              (50) On November 20, 1986, the State of Wisconsin submitted a revision to the Vehicle Inspection and Maintenance program (I/M) portion of its ozone/CO SIP. This was a revised rule Table 1 for NR 485.04, Wisconsin Administrative Code, plus State SIP Revision Certification.
              (i) Incorporation by reference.
              (A) Wisconsin revised rule NR 485.04, Wisconsin Administrative Code, effective November 1, 1986.
              (51) [Reserved]

              (52) On December 1, 1987, the Wisconsin Department of Natural Resources (WDNR) submitted NR 418.06. NR 418.06 is an SO2 rule which is only applicable to the Badger Paper Mills facility, located in the City of Peshtigo, Marinette County, Wisconsin.
              (i) Incorporation by reference.

              (A) Natural Resources (NR) 418.06, Peshtigo RACT sulfur limitations, as published in the (Wisconsin) Register, October 1987, No. 382 at page 74, effective November 1, 1987.
              (53)-(54) [Reserved]

              (55) On January 28, 1985, Wisconsin submitted its Rothschild (Marathon County) SO2 plan, which contains emission limits for sources in the City of Rothschild and the Town of Weston, specifically for the Weyerhaeuser Paper Company and the Reed-Lignin Company, respectively. USEPA is approving NR 418.08 because this revision meets the requirements of part D of the Clean Air Act, 42 U.S.C. 7501-7508. The Wisconsin SIP, however, contains additional existing requirements for SO2. Today's action on NR 418.08 has been integrated within Wisconsin's existing SIP regulations, and does not eliminate a source's obligation to comply with all existing SO2 SIP requirements. Specifically, today's action in no way affects the terms and conditions of a Federal Consent Decree entered into by USEPA and the Weyerhaeuser Company located in Rothschild, Wisconsin No. 89-C-0973-C (W.D. Wis., filed November 1, 1989). This Consent Decree resolves USEPA's enforcement action against Weyerhaeuser Company for violations of SIP rule NR 154.12(1) (now recodified as 418.08). In that Decree, Weyerhaeuser committed to comply with NR 154.12(1) by installing a desulfurization scrubber. August 15, 1989, the WDNR issued a construction permit to Weyerhaeuser which limit the combined emissions of Weyerhaeuser's acid plant and desulfurization scrubber to 28 pounds of SO2 per hour. The conditions and terms of this construction permit and of the Consent Decree remain federally enforceable. On May 9, 1987, 18 months past the effective date of USEPA's designation of Marathon County as a primary SO2 non-attainment area (October 9, 1985, (50 FR 41139)), a construction moratorium was imposed in Marathon County under section 110(a)(2)(I) of the Clean Air Act because the county did not have a USEPA approved plan which assured the attainment and maintenance of the SO2 NAAQS. However, USEPA final approval of Rothschild's SO2 SIP will lift the section 110(a)(2)(I) construction ban in Marathon County.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, Natural Resources 418.08, Rothschild RACT sulfur limitations, as published in the (Wisconsin) Register, September, 1986, number 369, effective October 1, 1986.
              (ii) Additional information.
              (A) Weyerhaeuser Company, Federal Consent Decree No. 89-C-0973-C (W.D. Wis., filed November 1, 1989).
              (56) [Reserved]
              (57) On January 13, 1987, WDNR submitted a temporary variance from NR 154.13(4)(g) and interim emission limits for VOC emissions from General Motors Corporation's topcoat and final repair lines at Janesville, Wisconsin, which expire on December 31, 1992.
              (i) Incorporation by reference.
              (A) January 12, 1987, letter to Mike Cubbin, Plant Manager, General Motors Corporation from L.F. Wible, P.E., Administrator, Division of Environmental Standards.
              (58) [Reserved]
              (59) On November 6, 1986, WDNR submitted a variance from NR 422.15(2)(b), subject to certain conditions, for the VOC emissions from Gehl Company's dip tank coating operation in West Bend, Wisconsin. On May 22, 1990, WDNR added four additional conditions to the revised plan, and on September 5, 1990, it submitted clarifications to the plan.
              (i) Incorporation by reference.
              (A) A November 6, 1986, letter from Lyman Wible, P.E., Administrator, Division of Environmental Standards, WDNR to Mr. Michael J. Mulcahy, Vice-President, Secretary and General Counsel, Gehl Company.
              (B) A May 10, 1990, letter from Lyman Wible, P.E., Administrator, Division of Environmental Standards, WDNR to Mr. Michael J. Mulcahy, Vice-President, Secretary and General Counsel, Gehl Company.
              (ii) Additional information.
              (A) A September 5, 1990, letter from Thomas F. Steidl, Attorney, WDNR to Louise C. Gross, Associated Regional Counsel, USEPA.

              (60) On January 23, 1984, and May 21, 1987, the WDNR submitted a proposed revision and additional information to the SO2 SIP for sources located in the cities of Green Bay and DePere, Wisconsin (Brown County).
              (i) Incorporation by reference.
              (A) Natural Resources 418.05, Green Bay and DePere RACT sulfur limitations, as published in the (Wisconsin) Register, September, 1990, No. 417 at page 96, effective October 1, 1986.
              (ii) Additional information.
              (A) A July 16, 1990, letter from Don Theiler, Director Bureau of Air Management, WDNR additional information responding to USEPA's comments on the variable emission limits for Proctor & Gamble-Fox River, James River Corporation, and Green Bay Packaging.

              (B) An August 27, 1986, letter from Vicki Rudell, Air Management Engineer, WDNR to Mr. Bill Zabor, Proctor & Gamble, Fox River Mill, regarding averaging time to be used when determining SO2 emission limit exceedances and the concept of bubbling SO2 emission limit from the digester blow stack scrubber and brown stock washer stack.
              (C) A July 13, 1990, letter from W.F. Zabor, Environmental Control Manager, Proctor & Gamble to WDNR regarding the shut down of the bark combustor.

              (D) A June 12, 1990, letter from Scott E. Valitchka, Environmental Control Engineer, James River Corporation, regarding how it intends to determine compliance with its boiler SO2 emissions.

              (E) A July 9, 1990, letter from Brian F. Duffy, Corporate Environmental Director Mills Operations to WDNR regarding SO2 emission limits and compliance demonstration.
              (F) A January 21, 1987, memorandum from Sudhir V. Desai, Environmental Engineer Central District Office, USEPA to Rashidan Khan, Engineering Section, USEPA, entitled “Overview Inspection Green Bay Packaging Inc., Mill Division Green Bay, Wisconsin 54307, State FID #405032100 (A21055)”.
              (61) [Reserved]
              (62) On December 11, 1991, the United States Environmental Protection Agency received a revision to Wisconsin's State Implementation Plan for Carbon Monoxide. This revision took the form of Administrative Order AM-91-71, dated November 22, 1991, which incorporates a stipulation between the Wisconsin Department of Natural Resources and the Brunswick Corporation d.b.a. Mercury Marine. The Administrative Order addresses the emissions of carbon monoxide into the ambient air from Mercury Marine Engine Testing Facility in Oshkosh, Wisconsin.
              (i) Incorporation by reference.
              Administrative Order AM-91-71, dated November 22, 1991, which incorporates a stipulation between the Wisconsin Department of Natural Resources and the Brunswick Corporation d.b.a. Mercury Marine.
              (ii) Additional materials.
              Attainment modeling demonstration of control strategy to limit carbon monoxide emissions from Mercury Marine Engine Testing Facility, dated December 20, 1989.
              (63) Revisions to the sulfur dioxide attainment plan were submitted by the State of Wisconsin between June 5, 1985, and January 27, 1992. The revised plan consists of: Natural Resources 417.07, Natural Resources 417.04, several operating permits, numerous administrative rules, numerous negative declarations, and some compliance plans.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, Natural Resources (NR) 417.07, Statewide Sulfur Dioxide Emission Limitations: Subsections 1 (Applicability); 2a, 2b, 2c, 2d, 2g (Emission Limits for Existing Sources); 3 (Emission Limits for New Sources); 4 (More Restrictive Emission Limits); 5 (Alternate Emission Limits); 6 (Compliance Schedules); 7 (Compliance Determinations); 8 (Variance from Emission Limits); as published in the (Wisconsin) Register, September, 1990, Number 417 at page 86, effective October 1, 1986.
              (B) Wisconsin Administrative Code, NR 417.04, Southeastern Wisconsin Intrastate AQCR, as published in the (Wisconsin) Register, September, 1990, Number 417 at page 85, effective October 1, 1986.

              (C) An Air Pollution Control Permit (MIA-10-DFS-82-36-101), dated and effective December 22, 1982, issued by the Wisconsin Department of Natural Resources to The Manitowoc Company, Inc., limiting the emissions and operation of Boiler #23 at the facility in Manitowoc, Manitowoc County, Wisconsin.
              (D) An Air Pollution Control Permit (EOP-10-DFS-82-36-102), dated and effective January 12, 1983, and amended on August 7, 1987, issued by the Wisconsin Department of Natural Resources to the Manitowoc Company, Inc., limiting the emissions and operation of Boilers #20, 21, and 22 at the facility in Manitowoc, Manitowoc County, Wisconsin.
              (E) An Administrative Order (86-436041870-J01), dated and effective November 25, 1986, issued by the Wisconsin Department of Natural Resources to the Manitowoc Company, Inc., South Works Facility, limiting the emissions and operation of Boilers #20 and 21 at the facility in Manitowoc, Manitowoc County, Wisconsin.
              (F) An Administrative Order (86-445038550-J01), dated and effective October 27, 1986, issued by the Wisconsin Department of Natural Resources to Appleton Papers, Inc., limiting the emissions and operation of Boiler #22 at the facility in Appleton, Outagamie County, Wisconsin.
              (G) A letter from Andrew Stewart to Dennis Hultgren, dated and effective on October 9, 1986, that details the conditions of the compliance plan for Appleton Papers at the facility in Appleton, Outagamie County, Wisconsin.
              (H) An Administrative Order (86-445039100-J01), dated and effective December 23, 1986, issued by the Wisconsin Department of Natural Resources to the Fox River Paper Company, limiting the emissions and operation of Boiler #21 at the facility in Appleton, Outagamie County, Wisconsin.
              (I) An Administrative Order (87-445009950-N01), dated and effective May 7, 1987, issued by the Wisconsin Department of Natural Resources to the Sanger B. Powers Correctional Center, limiting the emissions and operation of Boilers #1 and 2 at the facility in Oneida, Outagamie County, Wisconsin.
              (J) An Air Pollution Control Permit (86-SJK-072), dated and effective July 28, 1987, issued by the Wisconsin Department of Natural Resources to the Thilmany Pulp and Paper Company, limiting the emissions and operation of Boilers #07, 08, 09, 10, and 11 at the facility in Kaukauna, Outagamie County, Wisconsin.
              (K) An Administrative Order (87-469034390-J01), dated and effective January 22, 1987, issued by the Wisconsin Department of Natural Resources to the FWD Corporation, limiting the emissions and operation of Boilers #21, 22, and 23 at the facility in Clintonville, Waupaca County, Wisconsin.
              (L) An Administrative Order (86-471030560-J01), dated and effective October 29, 1986, issued by the Wisconsin Department of Natural Resources to the Gilbert Paper Company, limiting the emissions and operation of Boilers #22, 23, 24, and 25 at the facility in Menasha, Winnebago County, Wisconsin.
              (M) An Administrative Order (86-471031000-J01), dated and effective November 25, 1986, issued by the Wisconsin Department of Natural Resources to Kimberly Clark-Neenah Paper and Badger Globe Division, limiting the emissions and operation of Boilers #21 and 22 at the facility in Neenah, Winnebago County, Wisconsin.
              (N) An Administrative Order (86-471031220-J01), dated and effective October 27, 1986, issued by the Wisconsin Department of Natural Resources to the U.S. Paper Mills Corporation-Menasha Mill Division, limiting the emissions and operation of Boiler #21 at the facility in Menasha, Winnebago County, Wisconsin.
              (O) A Mandatory Operating Permit (735008010-J01), dated and effective June 16, 1987, issued by the Wisconsin Department of Natural Resources to Owens-Illinois Tomahawk and Timber STS, Inc., limiting the emissions and operation of Boilers #24, 25, 27, 28, and 29 at the facility in Tomahawk, Lincoln County, Wisconsin.
              (P) An Administrative Order (86-750011350-J01), dated and effective September 16, 1986, issued by the Wisconsin Department of Natural Resources to the Del Monte Corporation, limiting the emissions and operation of Boilers #01 and 02 at the facility in Plover, Portage County, Wisconsin.

              (Q) An Air Pollution Control Permit (85-RV-013), dated and effective July 17, 1985, issued by the Wisconsin Department of Natural Resources to the Neenah Paper Company, limiting the emissions and operation of Boiler #01 at the facility in Stevens Point, Portage County, Wisconsin.
              (R) An Elective Operating Permit (87-NEB-701), dated and effective December 23, 1987, issued by the Wisconsin Department of Natural Resources to Nekoosa Papers, Incorporated-Port Edwards Mill, Inc., limiting the emissions and operation of Boilers #20, 21, 24, and 25; as well as the sulfite recovery furnace at the facility in Port Edwards, Wood County, Wisconsin.
              (S) An Air Pollution Control Permit (603007790-N01), dated and effective June 12, 1987, issued by the Wisconsin Department of Natural Resources to the Seneca Foods Corporation, limiting the emissions and operation of Boilers #10 and 11 at the facility in Cumberland, Barron County, Wisconsin.
              (T) An Air Pollution Control Permit (MIA-10-KJC-83-16-044), dated and effective July 7, 1983, issued by the Wisconsin Department of Natural Resources to the Koppers Company, limiting the emissions and operation of Boiler #1 at the facility in Superior, Douglas County, Wisconsin.
              (U) An Administrative Order (86-649028490-N01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to the Wisconsin Dairies Cooperative, limiting the emissions and operation of Boilers #20, 21, and 22 at the facility in Clayton, Polk County, Wisconsin.
              (V) An Administrative Order (86-851009940-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to Lionite Hardboard, limiting the emissions and operation of Boiler #20 at the facility in Phillips, Price County, Wisconsin.
              (W) An Administrative Order (86-230008570-N01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the University of Wisconsin-Parkside Heating Plant, limiting the emissions and operation of Boilers #20, 21, 22, and 23 at the facility in Kenosha, Kenosha County, Wisconsin.
              (X) An Administrative Order (86-241012970-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the A.O. Smith/Automotive Products Company, limiting the emissions and operation of the fuel burning equipment at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (Y) An Administrative Order (86-241014730-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to the American Can Company, limiting the emissions and operation of Boilers #20, 21, and 22 at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (Z) An Administrative Order (87-241007360-J01), dated and effective October 28, 1987, issued by the Wisconsin Department of Natural Resources to the American Motors Corporation, Milwaukee Manufacturing Plant, limiting the emissions and operation of Boilers #20, 21, 22, 23, and 24 at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (AA) An Administrative Order (86-241016710-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the Eaton Corporation/Specific Industry Control Division, limiting the emissions and operation of Boilers #20, 21, 22, at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (BB) An Administrative Order (86-241027050-J01), dated and effective September 18, 1986, issued by the Wisconsin Department of Natural Resources to the Milwaukee County Department of Health and Human Services, limiting the emissions and operation of Boilers #20, 21, 22, and 23, at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (CC) An Administrative Order (86-241084690-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to OMC Evinrude, limiting the emissions and operation of Boilers #20, 21, and 22, at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (DD) A letter from Bill Haas to Steve Otto, dated and effective on September 24, 1986, that details the conditions of the compliance plan for OMC-Evinrude at the facility in Milwaukee, Milwaukee County, Wisconsin.

              (EE) An Administrative Order (86-241009670-N01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to Patrick Cudahy, Incorporated, limiting the emissions and operation of Boilers #20, 22, and 24, at the facility in Cudahy, Milwaukee County, Wisconsin.
              (FF) An Elective Operating Permit (86-MJT-037), dated and effective September 23, 1986, issued by the Wisconsin Department of Natural Resources to the Peter Cooper Corporation, limiting the emissions and operation of Boilers #20, 21, 22,23, and 24 at the facility in Oak Creek, Milwaukee County, Wisconsin.
              (GG) An Administrative Order (86-241099910-J01), dated and effective October 5, 1986, issued by the Wisconsin Department of Natural Resources to the University of Wisconsin at Milwaukee, Central Heating Plant, limiting the emissions and operation of Boilers #20A, 20B, 20C, and 21 at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (HH) A letter from Donald F. Theiler to William H. Rowe, dated and effective on October 2, 1986, that details the conditions of the compliance plan for the University of Wisconsin at Milwaukee at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (II) An Administrative Order (86-241025840-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to the Vilter Manufacturing Corporation, limiting the emissions and operation of Boilers #20, and 21, at the facility in Milwaukee, Milwaukee County, Wisconsin.
              (JJ) An Air Pollution Control Permit (EOP-10-DLJ-82-52-073), dated and effective January 18, 1983, issued by the Wisconsin Department of Natural Resources to J.I. Case, limiting the emissions and operation of Boilers #21 and 22 at the facility in Racine, Racine County, Wisconsin.
              (KK) An Administrative Order (86-252006370-J01), dated and effective October 13, 1986, issued by the Wisconsin Department of Natural Resources to S.C. Johnson and Son, Inc., limiting the emissions and operation of Boilers #20, 21, 22, and 23 at the facility in Sturtevant, Racine County, Wisconsin.
              (LL) A letter from Donald F. Theiler to Thomas T. Stocksdale, dated and effective on October 13, 1986, that details the conditions of the compliance plan for S.C. Johnson and Son at the facility in Sturtenant, Racine County, Wisconsin.
              (MM) An Administrative Order (86-252012530-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to Southern Wisconsin Center, limiting the emissions and operation of Boilers #20, 21, 22 and 23 at the facility in Union Grove, Racine County, Wisconsin.
              (NN) A letter from Donald F. Theiler to George Wade, dated and effective on September 24, 1986, that details the conditions of the compliance plan for Southern Wisconsin Center at the facility in Union Grove, Racine County, Wisconsin.
              (OO) An Administrative Order (86-252005050-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to Western Publishing Company, limiting the emissions and operation of Boilers #20A, 20B, and 21 at the facility in Racine, Racine County, Wisconsin.
              (PP) An Air Pollution Control Permit (MIA-12-DAA-83-60-208), dated and effective November 2, 1983, issued by the Wisconsin Department of Natural Resources to Borden Chemical, limiting the emissions and operation of Boiler #20 at the facility in Sheboygan, Sheboygan County, Wisconsin.
              (QQ) An Elective Operative Permit (86-SJK-71A), dated and effective May 25, 1988, issued by the Wisconsin Department of Natural Resources to the Wisconsin Power and Light Company, limiting the emissions and operation of Boilers #23, and 24 at the facility in Sheboygan, Sheboygan County, Wisconsin.
              (RR) An Air Pollution Control Permit (86-LMW-406), dated and effective September 18, 1986 issued by the Wisconsin Department of Natural Resources to the Wisconsin Power and Light Company, limiting the emissions and operation of Unit 2 at the facility in Portage, Columbia County, Wisconsin.

              (SS) An Administrative Order, dated and effective August 1, 1986, issued by the Wisconsin Department of Natural Resources to Oscar Mayer Foods Corporation, limiting the emissions from all sources at the facility in Madison, Dane County, Wisconsin.
              (TT) An Administrative Order, dated and effective August 6, 1986, issued by the Wisconsin Department of Natural Resources to the University of Wisconsin, Charter Street Heating Plant, limiting the emissions from all sources at the facility in Madison, Dane County, Wisconsin.
              (UU) An Administrative Order (86-114004770-N01), dated and effective September 23, 1986, issued by the Wisconsin Department of Natural Resources to the Universal Foods Corporation, limiting the emissions and operation of Boilers #21 and 22 at the facility in Juneau, Dodge County, Wisconsin.
              (VV) An Administrative Order (86-114003340-N01), dated and effective September 23, 1986, issued by the Wisconsin Department of Natural Resources to John Deere Horicon Works, limiting the emissions and operation of fuel burning equipment at the facility in Horicon, Dodge County, Wisconsin.
              (WW) An Administrative Order (86-420044680-N01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to the Taycheedah Correctional Institute, limiting the emissions and operation of Boiler #20 at the facility in Taycheedah, Fond du Lac County, Wisconsin.
              (XX) An Administrative Order (86-122003640-J01), dated and effective September 30, 1986, issued by the Wisconsin Department of Natural Resources to the Dairyland Power Cooperative, limiting the emissions and operation of Boilers #20 and 21 at the facility in Cassville, Grant County, Wisconsin.
              (YY) An Administrative Order (86-123002440-N01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the Iroquois Foundry Company, limiting the emissions and operation of fuel burning equipment at the facility in Browntown, Green County, Wisconsin.
              (ZZ) An Administrative Order (86-424017550-J02), dated and effective March 2, 1987, issued by the Wisconsin Department of Natural Resources to the Berlin Foundry Company, limiting the emissions and operation of fuel burning equipment at the facility in Berlin, Green Lake County, Wisconsin.
              (AAA) An Administrative Order (86-424021180-N01), dated and effective er 30, 1986, issued by the Wisconsin Department of Natural Resources to the Berlin Tanning and Manufacturing Company, limiting the emissions and operation of fuel burning equipment at the facility in Berlin, Green Lake County, Wisconsin.
              (BBB) An Administrative Order (86-128003700-N01), dated and effective September 23, 1986, issued by the Wisconsin Department of Natural Resources to the Carnation Company-Pet Food and Cereal Division, limiting the emissions and operation of Boilers #21 and 22 at the facility in Jefferson, Jefferson County, Wisconsin.
              (CCC) An Administrative Order (86-154008030-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to Frank Brothers, Incorporated, limiting the emissions and operation of fuel burning equipment at the facility in Milton, Rock County, Wisconsin.
              (DDD) An Administrative Order (86-154002860-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the General Motors Corporation, limiting the emissions and operation of Boilers #21, 22, 23, 24, and 25 at the facility in Janesville, Rock County, Wisconsin.
              (EEE) An Administrative Order (86-154004290-N01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to George Hormel and Company, limiting the emissions and operation of Boilers #20, 21 and 22 at the facility in Beloit, Rock County, Wisconsin.
              (FFF) An Administrative Order (86-999019320-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to Rock Road of Wisconsin, limiting the emissions and operation of fuel burning equipment at the facility in Janesville, Rock County, Wisconsin.

              (GGG) An Administrative Order (86-609037440-N01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the Jacob Leinenkugel Brewing Company, limiting the emissions and operation of Boiler #20 at the facility in Chippewa Falls, Chippewa County, Wisconsin.
              (HHH) An Administrative Order (86-609037660-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the Northern Wisconsin Center for the Developmentally Disabled, limiting the emissions and operation of Boilers #20, 21, 22, and 23 at the facility in Chippewa Falls, Chippewa County, Wisconsin.
              (III) An Air Pollution Control Permit (MIN-04-80-10-028), dated and effective June 19, 1981, issued by the Wisconsin Department of Natural Resources to Lynn Protein, limiting the operation of Boiler #21 at the facility in Clark County, Wisconsin.
              (JJJ) A letter from Thomas Woletz to Dale Sleiter, dated and effective on September 9, 1986, that details the conditions of the compliance plan for the Lynn Protein facility in Clark County, Wisconsin.
              (KKK) An Administrative Order (86-618022350-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to Uniroyal Tire Company, Incorporated, limiting the emissions and operation of Boilers #20, 21, and 22 at the facility in Eau Claire, Chippewa County, Wisconsin.
              (LLL) An Administrative Order (86-618027080-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the University of Wisconsin Eau Claire Heating Plant, limiting the emissions and operation of Boilers #20 and 21 at the facility in Eau Claire, Chippewa County, Wisconsin.
              (MMM) An Administrative Order (86-618026530-N01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the Waste Research and Reclamation Company, limiting the emissions and operation of Boilers #20 and 21 at the facility in Eau Claire, Chippewa County, Wisconsin.
              (NNN) An Administrative Order (86-632028430-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the G. Heileman Brewing Company, limiting the emissions and operation of Boilers #20, 21, 24, and 25 at the facility in LaCrosse, LaCrosse County, Wisconsin.
              (OOO) An Administrative Order (86-632028210-J01), dated and effective November 26, 1986, issued by the Wisconsin Department of Natural Resources to the Trane Company-Main Complex, limiting the emissions and operation of Boilers #20, 21, 22, 23, and 24 at the facility in LaCrosse, LaCrosse County, Wisconsin.
              (PPP) An Administrative Order (86-632023590-J01), dated and effective November 26, 1986, issued by the Wisconsin Department of Natural Resources to the Trane Company-Plant 6, limiting the emissions and operation of Boilers #20, 21, and 22 at the facility in LaCrosse, LaCrosse County, Wisconsin.
              (QQQ) An Administrative Order (86-632028100-J01), dated and effective September 29, 1986, issued by the Wisconsin Department of Natural Resources to the University of Wisconsin-LaCrosse, limiting the emissions and operation of fuel burning equipment at the facility in LaCrosse, LaCrosse County, Wisconsin.
              (RRR) An Administrative Order (86-642028860-N01), dated and effective December 23, 1986, issued by the Wisconsin Department of Natural Resources to the Golden Guernsey Dairy, limiting the emissions and operation of fuel burning equipment at the facility in Sparta, Monroe County, Wisconsin.
              (SSS) An Elective Operating Permit (87-JBG-079), dated and effective March 9, 1988, issued by the Wisconsin Department of Natural Resources to the Dairyland Power Cooperative, limiting the emissions and operation of Boiler #20 at the facility in Genoa, Vernon County, Wisconsin.
              (ii) Additional information.
              (A) On June 9, 1992, Wisconsin DNR submitted its SO2 maintenance plan for the City of Madison, Dane County.
              (B) On June 12, 1992, Wisconsin DNR submitted its SO2 maintenance plan for the City of Milwaukee, Milwaukee County.

              (64) On November 17, 1987, the Wisconsin Department of Natural Resources submitted Wisconsin's Rule Natural Resources (NR) 439.03—Reporting; NR 439.09—Inspections; and NR 484.04—Code of Federal Regulation Provisions.
              (i) Incorporation by reference.
              (A) Wisconsin revised rules NR 439.03, NR 439.09 and NR 484.04, Wisconsin's Administrative Code, effective October 1, 1987. Section NR 484.04(3) was repealed in 2011 and is removed without replacement; see paragraph (c)(130) of this section.
              (65) On March 13, 1989, and May 10, 1990, Wisconsin Department of Natural Resources (WDNR) submitted rule packages AM-2-88 and AM-22-88, respectively, as revisions to its state implementation plan for particulate matter. AM-2-88 was published in December, 1988, and became effective on January 1, 1989. AM-2-88 modifies Chapter NR, Sections 400.02, 404.02, 405.02, 406.04, and 484.03 of the Wisconsin Administrative Code (WAC). AM-22-88 was published in September, 1989, and became effective on October 1, 1989. AM-22-88 modifies Chapter NR, Sections 404.04 and 484.03 of the WAC.
              (i) Incorporation by reference.
              (A) The rule packages revise NR 400.02, 404.02, 404.04, 405.02, 406.04, and 484.03 of the Wisconsin Administrative Code. Sections NR 404.02(11), NR 404.04(3), and 484.04(3) were repealed in 2011 and are removed without replacement; see paragraph (c)(130) of this section.
              (ii) Additional information.
              (A) A January 22, 1993, letter from D. Theiler, Director, Bureau of Air Management, WDNR, provides additional information responding to USEPA's proposed disapproval of the SIP revision, and contains WDNR's commitment to using only test methods approved by USEPA.
              (66)-(68) [Reserved]
              (69) On November 18, 1992, the State submitted rules regulating volatile organic compound emissions from gasoline dispensing facilities' motor vehicle fuel operations.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, Chapter NR 420 Control of Organic Compound Emissions from Petroleum and Gasoline Sources; Section 420.02 Definitions, Sections NR 420.02(8m), (24m), (32m), (38m), (39m); Section NR 420.045 Motor Vehicle Refueling; published in Wisc. Admin. Code in January 1993, and took effect on February 1, 1993. Section NR 420.045 was rescinded in 2013 and is removed without replacement; see paragraph (c)(129) of this section. Sections NR 420.02(8m) and NR 420.02(38m) were rescinded in 2016 and are removed without replacement; see paragraph (c)(138) of this section.
              (B) Wisconsin Administrative Code, Chapter NR 425 Compliance Schedules, Exceptions, Registration and Deferrals for Organic Compound Emissions Sources in Chapters 419 to 424; Section 425.035 Throughput Reporting and Compliance Schedules for Motor Vehicle Refueling; published in Wisc. Admin. Code in January 1993, and took effect on February 1, 1993. Section NR 425.035 was rescinded in 2016 and is removed without replacement; see paragraph (c)(138) of this section.
              (C) Wisconsin Administrative Code, Chapter NR 439 Reporting, Recordkeeping, Testing, Inspection and Determination of Compliance Requirements; Section NR 439.06(3)(c); Section NR 439.06(3)(i); published in the Wisc. Admin. Code in January 1993, and took effect on February 1, 1993. Section NR 439.06(3)(i) was rescinded in 2016 and is removed without replacement; see paragraph (c)(138) of this section.
              (D) Wisconsin Administrative Code, Chapter NR 484 Incorporation by Reference; Section 484.05(1) Test Method 21 in appendix A of 40 CFR part 60 is incorporated by reference; Section NR 484.06(2) Other Materials (introduction); Section NR 484.06(2) (u) and (v) were created to incorporate San Diego Air Pollution Control District Test Procedures TP-91-1 and TP-91-2; incorporated by reference in Wisc. Admin. Code in January 1993, and took effect on February 1, 1993.

              (E) Wisconsin Administrative Code, Chapter NR 494 Enforcement and Penalties for Violation of Air Pollution Control Provisions; renumbered Sections NR 494.025 and 494.03 to NR 494.03 and 494.05; Section NR 494.04 Tagging Gasoline Dispensing Equipment; published in the Wisc. Admin. Code in January 1993 and took effect on February 1, 1993. Section NR 494.04 was rescinded in 2016 and is removed without replacement; see paragraph (c)(138) of this section.
              (ii) Additional materials.
              (A) Stage II Vapor Recovery SIP Program Description dated November 15, 1992.
              (B) Letter from WDNR dated March 29, 1993, citing State authority under Sections NR 144.98, 144.99, 144.423, and 144.426, Wisc. Admin. Code, to enforce the Stage II program.
              (C) Packet of public education materials on Stage II distributed by WDNR.

              (70) On July 2, 1993, the State of Wisconsin submitted a requested revision to the Wisconsin State Implementation Plan (SIP) intended to satisfy the requirements of section 182 (a)(3)(B) of the Clean Air Act as amended in 1990. Included were State rules establishing procedures for stationary sources throughout the state to report annual emissions of volatile organic compounds (VOC) and oxides of nitrogen (NOX) as well as other pollutants.
              (i) Incorporation by reference. Wisconsin Administrative Code, Chapter NR 438, Air Contaminant Emission Reporting Requirements, published in the Wisconsin Register, May 1993, effective June 1, 1993.
              (71) [Reserved]
              (72) On November 18, 1992 and January 21, 1993, the State of Wisconsin submitted a Small Business Stationary Source Technical and Environmental Assistance Program for incorporation in the Wisconsin State Implementation Plan as required by Section 507 of the Clean Air Act. Included in the State's submittal were portions of 1991 Wisconsin Act 269 and 1991 Wisconsin Act 302.
              (i) Incorporation by reference.
              (A) Section 15.157(10)—small business environmental council—91-92 Wis. Stats., Effective date: May 14, 1992.
              (B) Section 144.36—small business stationary source technical and environmental compliance assistance program—91-92 Wis. Stats., Effective date: May 14, 1992.
              (C) Section 144.399(2)(c)—fees—91-92 Wis. Stats., Effective date: July 1, 1992.
              (D) Section 560.03(9)—business and industrial development—91-92 Wis. Stats., Effective date: May 14, 1992.
              (E) Section 560.11—small business environmental council—91-92 Wis. Stats., Effective date: May 14, 1992.
              (F) Section 560, Subchapter III—permit information center—91-92 Wis. Stats., Effective date: November 17, 1983.
              (G) Section 96—nonstatutory provisions; development—91 WisAct 302, 1991 Laws of Wisconsin. Effective date May 14, 1992.
              (ii) Other material.
              (A) Program description.
              (73) Revisions to the ozone State Implementation Plan (SIP) were submitted by the Wisconsin Department of Natural Resources on September 22, 1993, and January 14, 1994. These rules replace the 154 series stationary source VOC regulations previously contained in Wisconsin's ozone SIP with 400 series regulations which are consistent with the current Wisconsin Administrative Code. These rules are only being approved as they apply to the ozone SIP.
              (i) Incorporation by reference. The following chapters of the Wisconsin Administrative Code are incorporated by reference.
              (A) Chapter NR 400: AIR POLLUTION CONTROL DEFINITIONS. NR 400.01 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 400.02 as published in the (Wisconsin) Register, June, 1993, No. 450, effective July 1, 1993.
              (B) Chapter NR 419: CONTROL OF ORGANIC COMPOUND EMISSIONS, except for NR 419.07. NR 419.01, 419.02, 419.03, 419.04 and 419.06 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 419.05 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994.

              (C) Chapter NR 420: CONTROL OF ORGANIC COMPOUND EMISSIONS FROM PETROLEUM AND GASOLINE SOURCES. NR 420.01 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March, 1, 1990. NR 420.02 and 420.045 as published in the (Wisconsin) Register, January, 1993, No. 445, effective February 1, 1993. NR 420.03 and 420.04 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994. NR 420.05 as published in the (Wisconsin) Register, May, 1992, No. 437, effective June 1, 1992. Section NR 420.045 was rescinded in 2013 and is removed without replacement; see paragraph (c)(129) of this section. Sections NR 420.02(8m), (26), (32), and (38m) were rescinded in 2016 and are removed without replacement; see paragraph (c)(138) of this section.
              (D) Chapter NR 421: CONTROL OF ORGANIC COMPOUND EMISSIONS FROM CHEMICAL, COATINGS AND RUBBER PRODUCTS MANUFACTURING. NR 421.01 as published in the (Wisconsin) Register, February, 1990, No. 410, Effective March 1, 1990. NR 421.02, 421.03, 421.05 and 421.06 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994. NR 421.04 as published in the (Wisconsin) Register, May, 1992, No. 437, effective June 1, 1992.
              (E) Chapter NR 422: CONTROL OF ORGANIC COMPOUND EMISSIONS FROM SURFACE COATING, PRINTING AND ASPHALT SURFACING OPERATIONS. NR 422.01, 422.05, 422.06, 422.07, 422.08, 422.085, 422.09, 422.10, 422.11, 422.12, 422.13, 422.155 and 422.16 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 422.02, 422.03, 422.04, 422.14 and 422.15 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994.
              (F) Chapter NR 423: CONTROL OF ORGANIC COMPOUND EMISSIONS FROM SOLVENT CLEANING OPERATIONS. NR 423.01 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 423.02 as published in the (Wisconsin) Register, January, 1987, No. 385, effective February 1, 1988. NR 423.03, 423.04, and 423.05 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994.
              (G) Chapter NR 424: CONTROL OF ORGANIC COMPOUND EMISSIONS FROM PROCESS LINES. NR 424.01 and 424.03 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 424.02 as published in the (Wisconsin) Register, April, 1988, No. 388, effective May 1, 1988. NR 424.04 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994.
              (H) Chapter NR 425: COMPLIANCE SCHEDULES, EXCEPTIONS, REGISTRATION AND DEFERRALS FOR ORGANIC COMPOUND EMISSION SOURCES IN CHS. NR 419 TO 424. NR 425.01 and 425.02 as published in the (Wisconsin) Register, February, 1990, No. 410, effective March 1, 1990. NR 425.03, 425.04 and 425.05 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994. NR 425.035 as published in the (Wisconsin) Register, January, 1993, No. 445, effective February 1, 1993. Section NR 425.035 was rescinded in 2016 and is removed without replacement; see paragraph (c)(138) of this section.
              (I) Chapter NR 439: REPORTING, RECORDKEEPING, TESTING, INSPECTION AND DETERMINATION OF COMPLIANCE REQUIREMENTS. NR 439.01 and 439.085 as published in the (Wisconsin) Register, May, 1992, No. 437, effective June 1, 1992. NR 439.02, 439.03, 439.04, 439.05, 439.055, 439.06, 439.07, 439.075, 439.09, 439.095 and 439.11 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994. NR 439.08 as published in the (Wisconsin) Register, May, 1993, No. 449, effective June 1, 1993. NR 439.10 as published in the (Wisconsin) Register, September, 1987, No. 381, effective October 1, 1987. Section NR 439.06(3)(i) was rescinded in 2016 and is removed without replacement; see paragraph (c)(138) of this section.

              (J) Chapter NR 484: INCORPORA-TION BY REFERENCE. NR 484.01 as published in the (Wisconsin) Register, May, 1992, No. 437, effective June 1, 1992. NR 484.02 as published in the (Wisconsin) Register, September, 1986, No. 369, effective October 1, 1986. NR 484.03 as published in the (Wisconsin) Register, May, 1993, No. 449, effective June 1, 1993. NR 484.04, 484.05 and 484.06 as published in the (Wisconsin) Register, December, 1993, No. 456, effective January 1, 1994. NR 484.08 and 484.09 as published in the (Wisconsin) Register, October, 1992, No. 442, effective November 1, 1992. Section NR 484.04(3) was repealed in 2011 and is removed without replacement; see paragraph (c)(130) of this section. Sections NR 484.05(4) and NR 484.04(5) were rescinded in 2016 and are removed without replacement; see paragraph (c)(138) of this section.
              

              (74) On November 24, 1992, the State of Wisconsin requested a revision to the Wisconsin State Implementation Plan (SIP) to maintain the National Ambient Air Quality Standards for SO2 in Douglas County Wisconsin. Included were State orders and permits limiting emissions from CLM Corporation lime kilns and requiring Continuous Emission Monitoring Systems on these kilns.
              (i) Incorporation by reference.
              (A) Wisconsin Order AM-91-816A issued by WDNR to CLM Corporation on June 13, 1991. Wisconsin Administrative Order NWD-89-08 issued by the WDNR to CLM Corporation on December 20, 1989.
              (75) On November 15, 1992, January 15, 1993, July 28, 1993, and January 14, 1994 the State of Wisconsin submitted emergency and permanent rules for issuance of New Source Review permits for new and modified air pollution sources in nonattainment areas, as required by section 182(a)(2)(c) of the Clean Air Act. The emergency rules have now been superseded by the permanent rules to clarify and specify the NSR requirements that sources must meet under the Clean Air Act. Also submitted were portions of 1991 Wisconsin Act 302.
              (i) Incorporation by reference.
              (A) NR 400—Wisconsin Administrative Code, Air Pollution Control, Effective date January 1, 1994.
              (B) NR 406—Wisconsin Administrative Code, Construction Permits, Effective date January 1, 1994.
              (C) NR 408—Wisconsin Administrative Code, Nonattainment Area Major Source Permits, Effective date June 1, 1993.
              (D) NR 490—Wisconsin Administrative Code, Procedures for Noncontested Case Public Hearings, Effective date January 1, 1994.
              (E) Section 144.30—91-92 Wisconsin Statutes. Effective date May 14, 1992.
              (F) Section 144.391—91-92 Wisconsin Statutes. Effective date May 14, 1992.
              (G) Section 144.392—Construction permit application and review, 91-92 Wisconsin Statutes. Effective date May 14, 1992.
              (H) Section 144.393—91-92 Wisconsin Statutes. Effective date May 14, 1992.
              (i) Section 144.394—Permit conditions, 91-92 Wisconsin Statutes. Effective date May 14, 1992.
              (ii) Additional material.
              (A) Wisconsin's Emergency NSR regulations. Effective date November 15, 1992.
              (B) On December 12, 1994, Donald Theiler, Director, Bureau of Air Management, WDNR sent a letter to USEPA clarifying Wisconsin's interpretation of “any period of 5 consecutive years.” Wisconsin interprets the term as referring to the five-year period including the calendar year in which the increase from the particular change will occur and the four immediately preceding years.
              (76) On January 14, 1994, the State of Wisconsin submitted its rules for an Operating Permits program intended to satisfy federal requirements for issuing federally enforceable operating permits.
              (i) Incorporation by reference.
              (A) NR 407—Wisconsin Administrative Code, Operating Permits, Effective date January 1, 1994.
              (77) On November 15, 1993, the State of Wisconsin submitted a revision to the State Implementation Plan (SIP) for the implementation of an employee commute options (ECO) program in the Milwaukee-Racine, severe-17, ozone nonattainment area. This revision included Chapter NR 486 of the Wisconsin Administrative Code, effective October 1, 1993, and Wisconsin Statutes sections 144.3712, enacted on April 30, 1992 by Wisconsin Act 302.
              (i) Incorporation by reference.
              (A) Chapter NR 486 of the Wisconsin Administrative Code, effective October 1, 1993.
              (B) Wisconsin Statutes, section 144.3712, enacted on April 30, 1992 by Wisconsin Act 302.

              (78) On November 15, 1993, the State of Wisconsin submitted a revision to the State Implementation Plan (SIP) for the implementation of a motor vehicle inspection and maintenance (I/M) program in the Milwaukee-Racine and Sheboygan ozone nonattainment areas. This revision included 1993 Wisconsin Act 288, enacted on April 13, 1994, Wisconsin Statutes Sections 110.20, 144.42, and Chapter 341, Wisconsin Administrative Code Chapter NR 485, SIP narrative, and the State's Request for Proposal (RFP) for implementation of the program.
              (i) Incorporation by reference.
              (A) 1993 Wisconsin Act 288, enacted on April 13, 1994.
              (B) Wisconsin Statutes, Sections 110.20, 144.42, and Chapter 341, effective November 1, 1992.

              (79) On October 21, 1994, the Wisconsin Department of Natural Resources (WDNR) submitted a plan modifying the SO2 emission limits applicable to Rhinelander Paper Company facility, located in the City of Rhinelander, Oneida County, Wisconsin.
              (i) Incorporation by reference.

              (A) A Consent Order (AM-94-38), effective August 22, 1994 issued by the Wisconsin Department of Natural Resources (WDNR) and signed by Donald F. Theiler for the WDNR and Melvin L. Davidson for the Rhinelander Paper Company. Rhinelander Paper Company is located in Rhinelander (Oneida County), Wisconsin. This Order limits the overall SO2 emissions from the Rhinelander Paper Company, and imposes more stringent SO2 limits for the source's stoker and cyclone boilers and vapor compression evaporator. Sampling and testing of fuel, as well as monitoring criteria are documented within the Order.
              (B) A letter dated August 29, 1994 from the WDNR to Jerry Neis of Rhinelander Paper Company, requesting clarification for sampling methodologies for all fuel and the source of the sludge used as a fuel source.
              (C) A response letter dated October 19, 1994 from Jerome T. Neis of Rhinelander Paper Company to the WDNR, detailing sampling methodologies for all fuel and clarifying the source of the sludge used as a fuel source.
              (80) [Reserved]
              (81) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on June 30, 1994, and supplemented on July 15, 1994. This revision consists of volatile organic compound regulations which establish reasonably available control technology for yeast manufacturing, molded wood parts or products coating, and wood door finishing.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 422.02(7), (34) as amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994. NR 422.02(12e), (18m), (24s), (27m), (33d), (34m), (46m), and (51) as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (B) NR 422.03(intro.) as amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994. NR 422.03 (8) and (9) as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (C) NR 422.04(1)(a) as amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (D) NR 422.132 as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (E) NR 422.135 as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (F) NR 424.02 (3), (4), (5), (6), and (7) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (G) NR 424.05 as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (H) NR 439.04(5)(a)(intro.) as amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (I) NR 439.075(2)(a)4. as amended and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (J) NR 439.09(7m) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994. NR 439.09(9)(b) as amended and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.

              (K) NR 439.095 (1)(e) and (5)(e) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (L) NR 484.05(9) as renumbered from NR 484.05(2), amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (82) Revisions to the ozone State Implementation Plan (SIP) were submitted by the Wisconsin Department of Natural Resources on April 17, 1990, and June 30, 1994, and supplemented on July 15, 1994. Included in these revisions is a volatile organic compound (VOC) regulation which establishes reasonably available control technology (RACT) for screen printing facilities. Additionally, the State submitted current negative declarations for pre-1990 Control Technology Guideline (CTG) categories for which Wisconsin does not have rules as well as a list of major sources affected by the 13 CTG categories that USEPA is required to issue pursuant to sections 183(a), 183(b)(3) and 183(b)(4) of the Clean Air Act (Act).
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 422.02(11m), (21s), (41p), (41s), (41v) and (42m) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994. NR 422.02(32) as amended and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (B) NR 422.03(4m) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (C) NR 422.145 as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (D) NR 439.04(4)(intro.), (5)(a)1. and (5)(a)2. as amended and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (ii) Additional material.
              (A) On April 17, 1990, and June 30, 1994, Wisconsin submitted negative declarations for the following source categories: Leaks from petroleum refinery equipment; Manufacture of synthesized pharmaceutical products; Mmanufacture of pneumatic rubber tires; Automobile and light duty truck manufacturing; Fire truck and emergency response vehicle manufacturing; Manufacture of high-density polyethylene, polypropylene, and polystyrene resins, a.k.a. polymer manufacturing; Leaks from synthetic organic chemical and polymer manufacturing equipment; Air oxidation processes at synthetic organic chemical manufacturing industries; and Equipment leaks from natural gas/gasoline processing plants. These negative declarations are approved into the Wisconsin ozone SIP.
              (B) On June 30, 1994, Wisconsin submitted a list of facilities subject to the post-enactment source categories listed in Appendix E to the General Preamble. 57 FR 18070, 18077 (April 28, 1992). The list included facilities covered by the source categories cleanup solvents, offset lithography, plastic parts coating, and wood furniture coating. This list is approved into the Wisconsin ozone SIP.
              (83) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on June 14, 1995. This revision is a volatile organic compound (VOC) regulation which requires controls on facilities that perform autobody refinishing operations.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 422.02(intro.) and (47), 422.03 (1) and (3) and 484.05(1) as amended and published in the (Wisconsin) Register, August, 1995 and effective September 1, 1995.
              (B) NR 422.02 (1), (1x), (3m), (12d), (33j), (34s), (34v), (37s), (42n), (47e) and (49m) and 422.095 as created and published in the (Wisconsin) Register, August, 1995 and effective September 1, 1995.
              (C) NR 422.02(1s) as renumbered from 422.02(1) and published in the (Wisconsin) Register, August, 1995 and effective September 1, 1995.

              (84) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on February 17, 1995, and supplemented on June 14, 1995. This revision consists of a volatile organic compound regulation that requires controls for gasoline storate tank vent pipes.
              (i) Incorporation by reference. The following section of the Wisconsin Administrative Code is incorporated by reference.
              (A) NR 420.035 as created and published in the (Wisconsin) Register, July, 1994, No. 463, effective August 1, 1994.
              (85) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on April 12, 1995, and supplemented on June 14, 1995, and January 19, 1996. This revision consists of a volatile organic compound regulation that requires the control of emissions from traffic markings.
              (i) Incorporation by reference. The following section of the Wisconsin Administrative Code is incorporated by reference.
              (A) NR 422.02(16e), (42q), (42s) and (47m) as created and published in the (Wisconsin) Register, July, 1994, No. 463, effective August 1, 1994.
              (B) NR 422.17 as created and published in the (Wisconsin) Register, July, 1994, No. 463, effective August 1, 1994.
              (86) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on April 12, 1995, and supplemented on June 14, 1995, and January 19, 1996. This revision consists of a volatile organic compound regulation that requires additional controls on solvent metal cleaning operations. This rule is more stringent than the RACT rule it is replacing.
              (i) Incorporation by reference. The following section of the Wisconsin Administrative Code is incorporated by reference.
              (A) NR 423.02(10) as renumbered from NR 423.02(9), amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994. NR 423.02(11) as renumbered from NR 423.02(10) and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994. NR 423.02(9) and (12) as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (B) NR 423.03 as created and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (C) NR 425.03(12)(a)7. as amended and published in the (Wisconsin) Register, August, 1994, No. 464, effective September 1, 1994.
              (87) The state of Wisconsin requested a revision to the Wisconsin State Implementation Plan (SIP). This revision is for the purpose of establishing and implementing a Clean-Fuel Fleet Program to satisfy the federal requirements for a Clean Fuel Fleet Program to be part of the SIP for Wisconsin.
              (i) Incorporation by reference.
              (A) Chapter 487 of the Wisconsin Administrative Code, effective June 1, 1995.
              (B) Wisconsin Statutes, section 144.3714, enacted on April 30, 1992, by Wisconsin Act 302.
              (88) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on June 30, 1994, and supplemented on July 15, 1994. This revision consists of volatile organic compound regulations which establish reasonably available control technology for iron and steel foundries.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 419.02(1s), (1t), (1u), (3m) and (6m) as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (B) NR 419.08 as created and published in the (Wisconsin) Register, June, 1994, No. 462, effective July 1, 1994.
              (89) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on May 12, 1995, and supplemented on June 14, 1995 and November 14, 1995. This revision consists of volatile organic compound regulations which establish reasonably available control technology for lithographic printing facilities.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.

              (A) NR 422.02(6), (18s), (21e), (24p), (24q), (28g), (37v), (41y) and (50v) as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (B) NR 422.04(4) as amended and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (C) NR 422.142 as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (D) NR 439.04(5)(d)1.(intro.) as renumbered from 439.04(5)(d)(intro.), amended, and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (E) NR 439.04(5)(d)1. a. and b. as renumbered from 439.04(5)(d)1. and 2., and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (F) NR 439.04(5)(d)2 as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (G) NR 439.04(5)(e)(intro.) as amended and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (H) NR 439.06(3)(j) as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (I) NR 484.04(13m), (15e) and (15m) as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (J) NR 484.10(39m) as created and published in the (Wisconsin) Register, June, 1995, No. 474, effective July 1, 1995.
              (90) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on May 12, 1995 and later supplemented on June 14, 1995. This revision consists of volatile organic compound regulations which establish reasonably available control technology for facilities that perform wood furniture coating operations.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 422.02(3e),(7m), (16g), (16i), (16k), (41w), (42o), (42u), (50e), (50m) and (52) as created and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (B) NR 422.02(47) as amended and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (C) NR 422.125 as created and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (D) NR 422.15(1)(intro.) as amended and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (91) The State of Wisconsin requested a revision to the Wisconsin State Implementation Plan (SIP). This revision is for the purpose of satisfying the rate-of-progress requirement of section 182(b) and the contingency measure requirement of section 172(c)(9) of the Clean Air Act (Act) which will aid in ensuring the attainment of the national ambient air quality standard (NAAQS) for ozone.
              (i) Incorporation by reference.
              (A) Wisconsin Statutes, sections 144.31(1)(e) and (f), enacted on April 30, 1992, by Wisconsin Act 302.
              (92) On October 18, 1995, the Wisconsin Department of Natural Resources submitted a revision to the State Implementation Plan for general conformity rules. The general conformity SIP revisions enable the State of Wisconsin to implement and enforce the Federal general conformity requirements in the nonattainment or maintenance areas at the State or local level in accordance with 40 CFR part 93, subpart B—Determining Conformity of General Federal Actions to State or Federal Implementation Plans.
              (i) Incorporation by reference.
              (A) NR 489, as created and published in the (Wisconsin) Register, September, 1995, number 477, effective October 1, 1995.

              (93) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on December 11, 1995 and later supplemented on January 12, 1996. This revision consists of a volatile organic compound regulation that establishes reasonably available control technology for facilities that use industrial adhesives.
              
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              (A) NR 422.02(1e), (1m) and (28j) as created and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (B) NR 422.127 as created and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (C) NR 422.132(1)(c) as repealed, recreated and published in the (Wisconsin) Register, August, 1995, No. 476, effective September 1, 1995.
              (94) A revision to the ozone State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on November 17, 1995. This revision consists of a site-specific revision for the GenCorp Inc.-Green Bay facility. This revision is required under Wisconsin's federally approved rule, NR 419.05. The storage requirements contained in NR 419.05 specifically require floating roofs, vapor condensation systems, and vapor holding tanks, or an equally effective alternative control method approved by the Wisconsin Department of Natural Resources and U.S. EPA. The GenCorp Inc.-Green Bay facility has chosen to utilize a pressure vessel storage tank with a vapor balance system, as specified in Permit 95-CHB-407 which was issued on August 29, 1995. This pressure vessel will be used for the storage of acrylonitrile that will be used to manufacture styrene-butadiene-acrylonitrile latex.
              (i) Incorporation by reference. The following sections of the Wisconsin air pollution construction permit 95-CHB-407 are incorporated by reference.
              (A) The permit condition requiring a pressure vessel storage tank with a vapor balance system for the styrene-butadiene-acrylonitrile latex manufacturing process, as created and published Wisconsin Permit 95-CHB-407, August 29, 1995 and effective August 29, 1995.
              (95) On March 15, 1996, Wisconsin submitted a site-specific SIP revision in the form of a consent order for incorporation into the federally enforceable ozone SIP. This consent order establishes an alternate volatile organic compound control system for a cold cleaning operation at the General Electric Medical Systems facility located at 4855 West Electric Avenue in Milwaukee.
              (i) Incorporation by reference. The following items are incorporated by reference.
              (A) State of Wisconsin Consent Order AM-96-200, dated February 20, 1996.
              (B) September 15, 1995 letter from Michael S. Davis, Manager—Air and Chemical Management Programs, General Electric Medical Systems to Denese Helgeland, Wisconsin Department of Natural Resources, along with the enclosed system diagram. (This letter is referenced in Consent Order AM-96-200.)
              (96)-(97) [Reserved]
              (98) On November 6, 1996, the State of Wisconsin submitted rules pertaining to requirements under the Prevention of Significant Deterioration program. Wisconsin also submitted rule packages as revisions to the state implementation plans for particulate matter and revisions to the state implementation plans for clarification changes.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code (WAC) are incorporated by reference. Both rule packages, AM-27-94 and AM-9-95, were published in the (Wisconsin) Register in April 1995, No. 472, and became effective May 1, 1995. AM-27-94 modifies Chapter NR, Sections 400.02(39m), 404.05, 405.02, 405.07, 405.08, 405.10, 405.14, and 484.04 of the WAC. AM-9-95 modifies Chapter NR, Sections 30.03, 30.04, 400 Note, 400.02, 400.03, 401.04, 404.06, 405.01, 405.02, 405.04, 405.05, 405.07, 405.08, 405.10, 406, 407, 408, 409, 411, 415, 417, 418, 419, 420, 421, 422, 423, 424, 425, 426, 429, 436, 438, 439, 447, 448, 449, 484, 485, 488, 493, and 499 of the WAC.

              (99) On February 26, 1999, the State of Wisconsin submitted a site-specific revision to the sulfur dioxide (SO2) SIP for Murphy Oil USA located in Superior (Douglas County), Wisconsin. This SIP revision was submitted in response to a January 1, 1985, request for an alternate SO2 emission limitation by Murphy Oil, in accordance with the procedures of Wisconsin State Rule NR 417.07(5) for obtaining alternate emission limits, as was approved by EPA in paragraph (c)(63) of this section.
              (i) Incorporation by reference.
              (A) Air Pollution Control Operation Permit No. 95-SDD-120-OP, issued by the Wisconsin Department of Natural Resources (WDNR) to Murphy Oil USA on February 17, 1999.
              (ii) Additional material.

              (A) Analysis and Preliminary Determination for the Proposed Operation Permit for the Operation of Process Heaters and Processes Emitting Sulfur Dioxide for Murphy Oil, performed by the WDNR on September 18, 1998. This document contains a source description, analysis of the alternate emission limitation request, and an air quality review, which includes the results of an air quality modeling analysis demonstrating modeled attainment of the SO2 NAAQS using the alternate emission limit for Murphy Oil.
              (100) On October 30, 1998, Wisconsin submitted a source-specific State Implementation Plan revision for Uniroyal Engineered Products, Inc., located in Stoughton, Wisconsin. The State supplemented the original submittal with Consent Order Number AM-99-900 on February 17, 2000. This source-specific variance relaxes volatile organic compound reasonably available control technology requirements for Uniroyal.
              (i) Incorporation by reference.
              (A) Consent Order Number AM-99-900, issued by the Wisconsin Department of Natural Resources to Uniroyal Engineered Products on February 17, 2000.
              (101) On November 15, 1992, the state of Wisconsin submitted a revision to the Wisconsin State Implementation Plan for ozone establishing an enhanced motor vehicle inspection and maintenance program in Southeast Wisconsin. The state made several supplements to the original plan, dated January 15, 1993, November 15, 1993, July 28, 1994, February 13, 1996, July 3, 1997, August 11, 1998, December 30, 1998, December 22, 2000, and July 27, 2001. This revision included Wisconsin statutes providing authorities for implementing the program, Wisconsin Administrative Rules, the contract between the state of Wisconsin and the vehicle testing contractor, schedules for implementation, and technical materials related to test equipment specifications, reports, and quality assurance procedures.
              (i) Incorporation by reference.
              (A) Wisconsin Statutes, Section 110.20, effective January 1, 1996, Section 285.30, effective January 1, 1997.
              (B) Wisconsin Administrative Code, Chapter NR 485, effective February 1, 2001.
              (C) Wisconsin Administrative Code, Chapter TRANS 131, effective June 1, 2001.
              (102) On February 9, 2001 the Wisconsin Department of Natural Resources submitted a site specific SIP revision in the form of a February 5, 2001 Environmental Cooperative Agreement for incorporation into the federally enforceable State Implementation Plan. The Cooperative Agreement establishes an exemption for pre-construction permitting activities for certain physical changes or changes in the method of operation at the Wisconsin Electric Power Company, Pleasant Prairie Power Plant located at 8000 95th Street, Pleasant Prairie, Wisconsin. This Environmental Cooperative Agreement expires on February 4, 2006.
              (i) Incorporation by reference.
              The following provisions of the Environmental Cooperative Agreement between the Wisconsin Electric Power Company and the Wisconsin Department of Natural Resources signed on February 5, 2001: The provisions in Section XII.C. Permit Streamlining concerning Construction Permit Exemption for Minor Physical or Operational Changes. These provisions establish a construction permit exemption for minor physical or operational changes at the Wisconsin Electric Power Company Pleasant Prairie Power Plant. This Environmental Cooperative Agreement expires on February 4, 2006.
              (103) On December 27, 2000, Wisconsin submitted a one-hour ozone attainment demonstration plan as a revision to the Wisconsin State Implementation Plan (SIP). Supplements to the December 27, 2001 plan were submitted on May 28, 2001, June 6, 2001, and August 29, 2001.
              (i) Incorporation by reference.
              
              (A) NR 400.02 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (B) NR 422.02 as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001.
              (C) NR 422.04 as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001.
              (D) NR 422.083 as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001.
              (E) NR 422.135 as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001.
              (F) NR 423.02 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (G) NR 423.035 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (H) NR 428.01 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (I) NR 428.02 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (J) NR 428.04 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (K) NR 428.05 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (L) NR 428.07 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (M) NR 428.08 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (N) NR 428.09 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (O) NR 428.10 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (P) NR 428.11 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (Q) NR 439.04(5)(a) as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001.
              (R) NR 439.096 as published in the (Wisconsin) Register, January 15, 2001, No. 541 and effective February 1, 2001.
              (S) NR 484.04 as published in the (Wisconsin) Register, August 2001, No. 548 and effective September 1, 2001. Section NR 484.04(3) was repealed in 2011 and is removed without replacement; see paragraph (c)(130) of this section.
              (T) A Consent Order, No. AM-00-01, signed and effective September 7, 2000. The Order, issued by the Wisconsin Department of Natural Resources, establishes Reasonably Available Control Requirements for ink manufacturing operations at Flint Ink, located in Milwaukee.
              (ii) Additional material.
              (A) A letter from Lloyd Eagan, to Cheryl Newton dated May 28, 2001, providing clarifications and a commitment relative to the state's one-hour ozone SIP revision submittal.
              (B) A letter and attachments from Lloyd Eagan to David Ullrich, dated June 6, 2001 providing supplemental information for the state's reasonably available control measures analysis.
              (104) A revision to the Wisconsin State Implementation Plan for ozone was submitted on February 1, 2001. It contained revisions to the state's regulations that control volatile organic compound emissions from automobile refinishing operations. A portion of these regulations were renumbered and submitted on July 21, 2001.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative code are incorporated by reference.
              (A) NR 406.04 as published in the (Wisconsin) Register January, 2001, No. 541, effective February 1, 2001.
              (B) NR 407.03 as published in the (Wisconsin) Register January, 2001, No. 541, effective February 1, 2001.
              (C) NR 419.02 as published in the (Wisconsin) Register January, 2001, No. 541, effective February 1, 2001.
              (D) NR 422.095 as published in the (Wisconsin) Register August, 2001, No. 548, effective September 1, 2001.
              (E) NR 484.10 as published in the (Wisconsin) Register January, 2001, No. 541, effective February 1, 2001.

              (105) On November 17, 2000, WDNR submitted a request to redesignate the villages of Rothschild and Weston and the Township of Rib Mountain, all located in central Marathon County, Wisconsin from primary and secondary SO2 nonattainment areas to attainment of the SO2 NAAQS. EPA identified modeling and enforceability issues during the technical review of this submittal. On October 17, 2001, WDNR sent to EPA a supplemental submittal addressing the technical deficiencies.
              (i) Incorporation by reference.
              (A) A Consent Order identified as AM-01-600 for Weyerhaeuser Company, issued by WDNR and signed by Scott Mosher for the Weyerhaeuser Company on May 29, 2001, and Jon Heinrich for WDNR on August 16, 2001.
              (B) A Consent Order identified as AM-01-601 for Wisconsin Public Service Corporation's Weston Plant, signed by David W. Harpole for the Wisconsin Public Service Corporation on July 12, 2001, and Jon Heinrich for WDNR on August 16, 2001.
              (106) Wisconsin submitted a revision to its State Implementation Plan for ozone on December 22, 2000. The rule requires major stationary sources of volatile organic compounds in the Milwaukee nonattainment area to pay a fee to the state if the area fails to attain the one-hour national ambient air quality standard for ozone by 2007.
              (i) Incorporation by reference. The following section of the Wisconsin Administrative code is incorporated by reference: NR 410.06 as created and published in the (Wisconsin) Register January, 2001, No. 541, effective February 1, 2001.
              (107) On June 12, 2002, the Wisconsin Department of Natural Resources submitted a site specific revision to its SIP for emissions from Northern Engraving Corporation's Holmen and Sparta facilities in the form of a Environmental Cooperative Agreement for incorporation into the federally enforceable State Implementation Plan. It consists of portions of the Environmental Cooperative Agreement which supersede portions of rules in the State Implementation Plan. The Cooperative Agreement establishes an exemption for pre-construction permitting activities for certain physical changes or changes in the method of operation at the Northern Engraving Corporation's Holmen and Sparta facilities.
              (i) Incorporation by reference.
              (A) The following provisions of the Environmental Cooperative Agreement between Northern Engraving Corporation (NEC) and the Wisconsin Department of Natural Resources signed on June 10, 2002: Section XI of the Environmental Cooperative Agreement (Operational Flexibility and Variances) and Part IA. of Appendix C.3: Specific Permit Conditions under the Environmental Cooperative Agreement for NEC's Sparta facility.

              (108) On December 16, 2002, Lloyd L. Eagan, Director, Wisconsin Department of Natural Resources, submitted revised rules to allow use of NOX emissions averaging for sources subject to NOX emission limits in the Milwaukee-Racine area. The revised rules also establish a NOX emissions cap for sources that participate in emissions averaging, consistent with the emissions modeled in Wisconsin's approved one-hour ozone attainment demonstration for the Milwaukee-Racine area. The rule revision also creates a new categorical emissions limit for new integrated gasification combined cycle units.
              (i) Incorporation by reference.
              (A) NR 428.02(6m) as published in the (Wisconsin) Register, November 2002, No. 563 and effective December 2, 2002.
              (B) NR 428.04(2)(g)(3) as published in the (Wisconsin) Register, November 2002, No. 563 and effective December 2, 2002.
              (C) NR 428.06 as published in the (Wisconsin) Register, November 2002, No. 563 and effective December 2, 2002.
              (109) On October 7, 2002, the Wisconsin Department of Natural Resources submitted a State Implementation Plan (SIP) revision for the control of emissions of particulate matter (PM) in the state of Wisconsin. This revision will allow certain state designated nonattainment areas for total suspended particulates (TSP) to be redesignated to attainment while retaining the emission limits and control requirements which helped lower PM concentrations in those areas. Specifically, EPA is approving into the PM SIP certain provisions to chapter NR 415, Wisconsin Administrative Code, and repealing sections NR 415.04(5), NR 415.05(5) and NR 415.06(5).

              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference.
              
              (A) NR 415.035 as created and published in the (Wisconsin) Register, October 2001, No. 550, effective November 1, 2001.
              (B) NR 415.04(2)(intro.), NR 415.04(3)(intro.), NR 415.04(3)(a), NR 415.04(4)(intro.), NR 415.04(4)(b), NR 415.05(3)(intro.), NR 415.06(3)(intro.), NR 415.06(4), and NR 415.075(3)(intro.) as amended and published in the (Wisconsin) Register, October 2001, No. 550, effective November 1, 2001.
              (110) On June 27, 2003, the Wisconsin Department of Natural Resources (WDNR) submitted a site specific revision to its state implementation plan for emissions from Northern Engraving Corporation's (Northern Engraving) Galesville and West Salem facilities in the form of operating permit conditions, based upon an Environmental Cooperative Agreement reached between WDNR and Northern Engraving for incorporation into the federally enforceable State Implementation Plan (SIP). An exemption for pre-construction permitting activities for certain physical changes or changes in the method of operation at the Northern Engraving Corporation's Galesville and West Salem facilities is established. Specific permit conditions for these two facilities are incorporated by reference in the SIP.
              (i) Incorporation by reference.
              (A) Specific Permit Conditions under the Environmental Cooperative Agreement for Northern Engraving Corporation's (NEC) Galesville facility contained in Part I.A. of Wisconsin Air Pollution Control Operation Permit NO. 662008930-F02 issued April 26, 2002 to NEC, 1200 West Gale Avenue, Galesville, Trempeauleau County, Wisconsin. This permit expires April 26, 2007.
              (B) Specific Permit Conditions under the Environmental Cooperative Agreement for Northern Engraving Corporation's (NEC) West Salem facility contained in Part I.A. of Wisconsin Air Pollution Control Operation Permit NO. 632024800-F01 issued June 23, 2003 to NEC, 600 Brickl Road, West Salem, La Cross County, Wisconsin. This permit expires June 23, 2008.

              (111) On May 25, 2004, Lloyd L. Eagan, Director, Wisconsin Department of Natural Resources, submitted a revision to its rule for control of nitrogen oxide (NOX) emissions as a revision to the Wisconsin State Implementation Plan. The revision modifies language to clarify which sources are eligible to participate in the NOX emission averaging program to demonstrate compliance as part of the one-hour ozone attainment plan approved by EPA for the Milwaukee-Racine and Sheboygan ozone nonattainment areas (Kenosha, Manitowoc, Milwaukee, Ozaukee, Racine, Sheboygan, Washington, and Waukesha counties). The rule revision also creates a separate limit for new combustion turbines burning biologically derived gaseous fuels. The new NOX categorical limit for newly installed combustion turbines burning biologically derived fuel applies only to new sources located in Kenosha, Milwaukee, Ozaukee, Racine, Washington, and Waukesha counties in southeastern Wisconsin.
              (i) Incorporation by reference. Wisconsin rules NR 428.02(1)and (1m); NR 428.04(2)(g)(1); NR 428.04(2)(g)(4); and NR 428.06(2)(a) as published in the (Wisconsin) Register, December 2003, No.576 and effective January 1, 2004.
              (112) On May 18, 2005, Wisconsin Department of Natural Resources submitted a source specific State Implementation Plan revision. Serigraph, Inc. in Washington County is seeking to use an alternative volatile organic compounds control device. Serigraph, Inc. will use a biofilter to control volatile organic compound emissions from sources in its Plant 2. This is considered an equivalent control system under section NR 422.04(2)(d) of the Wisconsin Administrative Code because it will reliably control emissions at or below the level of the applicable emission limits, Wisconsin Administrative Code section NR 422.145.
              (i) Incorporation by reference. Department of Natural Resources Findings of Fact, Conclusions of Law, and Decision AM-04-200 dated November 24, 2004.

              (113) Approval—On July 28, 2005, Wisconsin submitted General and Registration construction and operation permitting programs for EPA approval into the Wisconsin SIP. EPA also is approving these programs under section 112(l) of the Act. EPA has determined that these permitting programs are approvable under the Act, with the exception of sections NR 406.11(1)(g)(2), 407.105(7), and 407.15(8)(b), which Wisconsin withdrew from consideration on November 14, 2005. Finally, EPA is removing from the state SIP NR 406.04(1)(c) and 407.03(1)(c), the exemption for certain grain storage and processing facilities from needing to obtain a construction or operation permit, previously approved in paragraphs (c)(75) and (c)(76) of this section.
              (i) Incorporation by reference.
              (A) NR 406.02(1) through (4), amended and published in the (Wisconsin) Register, August 2005, No. 596, effective September 1, 2005.
              (B) NR 406.04(1) (ce), (cm) and (m) (intro.), 406.11(1) (intro.) and (c), 407.03(1) (ce) and (cm), 407.05(7), 407.15 (intro.) and (3), 410.03(1)(a)(5), and 484.05(1) as amended and published in the (Wisconsin) Register, August 2005, No. 596, effective September 1, 2005.
              (C) NR 407.02(3) and 407.10 as repealed, recreated and published in the (Wisconsin) Register, August 2005, No. 596 effective September 1, 2005.
              (D) NR 400.02(73m) and (131m), 406.02(1) and (2), 406.04(2m), NR 406.11(1)(g)(1), 406.11(3), 406.16, 406.17, 406.18, 407.02(3m), 407.105, 407.107, 407.14 Note, 407.14(4)(c), 407.15(8)(a) and 410.03(1)(a)(6) and (7) as created and published in the (Wisconsin) Register, August 2005, No. 596, effective September 1, 2005. Sections NR 406.16(2)(d) and NR 406.17(3)(e) were repealed in 2015 and are removed without replacement; see paragraph (c)(137) of this section.
              (114) On April 11, 2006, Wisconsin submitted revised regulations that match 40 CFR 51.100(s)(1), as amended at 69 FR 69298. As a result, the compounds, 1,1,1,2,2,3,3-heptafluoro-3-methoxy-propane, 3-ethoxy-1,1,1,2,3,4,4,5,5,6,6,6-dodecafluoro-2-(trifluoromethyl)hexane, 1,1,1,2,3,3,3-heptafluoropropane, and methyl formate, are added to the list of “nonphotochemically reactive hydrocarbons” or “negligibly photochemically reactive compounds” in NR 400.02(162)(a)45. to 48. Companies producing or using the four compounds will no longer need to follow the VOC rules for these compounds. Section NR 400.02(162)(b) was added for the compound t-butyl acetate. It is not considered a VOC for emission limits and content requirements. T-butyl acetate will still be considered a VOC for the recordkeeping, emissions reporting, and inventory requirements. Wisconsin also added and modified sections of NR 424.05, its VOC control requirements for yeast manufacturing facilities. Wisconsin's requirements are the same as the federal requirements in the national emission standards for hazardous air pollutants for nutritional yeast manufacturing.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code § NR 400: Air Pollution Control Definitions, Section 2: Definitions, Subsection 162: “Volatile organic compound,” and § NR 424: Control of Organic Compound Emissions from Process Lines, Section 5: Yeast Manufacturing, Subsection 2: Emission Limitations, and Subsection 5: Test Methods and Procedures. The regulations were effective on January 1, 2006.
              (115) On April 25, 2006, Wisconsin submitted source specific SIP revision to revise its State Implementation Plan (SIP) for the control of volatile organic compounds (VOC) from synthetic resin manufacturing operations. The revision consists of language contained in an Administrative Decision (AM-05-200), dated February 24, 2005, approving the use of a high efficiency thermal oxidizer as an equivalent control system or approach to meet VOC RACT emission control requirements for Cook Composites and Polymers Company located in Saukville, Wisconsin, in Ozaukee County.
              (i) Incorporation by reference.
              (A) The Administrative Decision (AM-05-200), dated February 24, 2005, issued by the Wisconsin Department of Natural Resources, establishes VOC RACT for Cook Composites and Polymers Company synthetic resin manufacturing facility located in Saukville, Wisconsin, in Ozaukee County.

              (116) A revision to the State Implementation Plan (SIP) was submitted by the Wisconsin Department of Natural Resources on June 19, 2007. This revision consists of regulations to meet the requirements of the Clean Air Interstate Rule.
              

              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference: NR 432.01 “Applicability; purpose”; NR 432.02 “Definitions”; NR 432.03 “CAIR NOX allowance allocation”; NR 432.05 “CAIR NOX ozone season allowance allocation”; NR 432.06 “Timing requirements for allocations of CAIR NOX allowances and CAIR NOX ozone season allowances”; and NR 432.07 “CAIR renewable units”, as created and published in the (Wisconsin) Register, July, 2007, No. 619, effective August 1, 2007.
              (117) On May 1, 2007, Wisconsin submitted for EPA approval into the Wisconsin SIP a revision to renumber and amend NR 406.03, to amend NR 410.03(intro.) and to create NR 406.03(2) and NR 410.03(l)(bm) Wis. Admin. Code, effective June 1, 2007. This revision allows WDNR to issue a waiver to a source allowing it to commence construction prior to a construction permit being issued. This provision is only allowed for minor sources which meet specific criteria. These revisions also revise Wisconsin's fee provisions to allow a fee to be charged for the waiver. EPA has determined that this revision is approvable under the Act.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 406.03 as published in the (Wisconsin) Register, May 2007, No. 617, effective June 1, 2007.
              (B) NR 410.03(intro.) and NR 410.03(l)(bm) as published in the (Wisconsin) Register, May 2007, No. 617, effective June 1, 2007.
              (118) On March 28, 2008, Wisconsin submitted for EPA approval into the Wisconsin SIP a revision to repeal NR 407.02(6)(b)4 to 7; to renumber NR 400.02(162)(a)49; to amend NR 406.04(2m)(b), 406.15(3)(a), 407.02(4)(b)27, 407.10(4)(a)2, and 410.03(4); to create NR 400.02(162)(a)49, 406.04(2m)(b)(note), 407.02(3e), and 407.10(4)(a)2(note), Wis. Admin. Code, effective May 1, 2008. These revisions revise Wisconsin's rules to incorporate Federal regulations into the Wisconsin Administrative Code, to clarify construction permit requirements under general permits, revise portable source relocation requirements, and to amend rule language to streamline the minor revision permit process to allow construction permits to be issued concurrently with operation permits. EPA has determined that this revision is approvable under the Act.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 400.02 Definitions. NR 400.02(162)(a)49 and NR 400.02(162)(a)50, as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.
              (B) NR 406.04 Direct sources exempt from construction permit requirements. NR 406.04(2m)(b) and NR 406.04(2m)(b)(note), as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.
              (C) NR 406.15 Relocation of portable sources. NR 406.15(3)(a), as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.
              (D) NR 407.02 Definitions. NR 407.02(3e), and NR 407.02(4)(b)27, as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.
              (E) NR 407.10 General operation permits. NR 407.10(4)(a)2 and NR 407.10(4)(a)2(note), as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.
              (F) NR 410.03 Application fee. NR 410.03(4), as published in the Wisconsin Administrative Register, April 30, 2008, No. 628, effective May 1, 2008.

              (119) On May 25, 2006, Wisconsin submitted for EPA approval into the Wisconsin SIP a revision relating to changes to chs. NR 405 and 408 for incorporation of Federal changes to the air permitting program. The rule revision being approved in this action has been created to approve rule AM-06-04, the NSR Reform provisions that were not vacated by the DC Circuit Court in New York v. EPA, 413 F.3d 3 (DC Cir. 2005). The rule revision also repeals NR 405.02(1)(d), (24m), (27)(a)8., 17 and 18 and 408.02(27). EPA has determined that this revision is approvable under the Clean Air Act.
              
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 405.01 Applicability; purpose. NR 405.01(1) and (2), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (B) NR 405.02 Definitions. NR 405.02(1), (2m), (8), (11), (11c), (11e), (11j), (12), (20m), (21), (24), (24j), (25b), (25d), (25e), (25f), (25i), and (27m) as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (C) NR 405.025 Methods for calculation of increases in actual emissions, as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (D) NR 405.16 Source obligation. NR 405.16(3) and (4) as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (E) NR 405.18 Plant-wide applicability limitations (PALs), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (F) NR 408.02 Definitions. NR 408.02(1), (2m), (4), (5), (11), (11e), (11m), (11s), (13), (13m), (20), (21)(a)1.(intro), (23), (24m), (25s), (28e), (28j), (28m), (28s), (29m), and (32m) as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (G) NR 408.025 Methods for calculation of increases in actual emissions, as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (H) NR 408.06 Emissions offsets. NR 408.06(10), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (I) NR 408.10 Source obligation. NR 408.10(5) and (6), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (J) NR 408.11 Plant-wide applicability limitations (PALs), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (ii) Additional material.
              (A) NR 484.04 Code of federal regulations appendices. NR 484.04(21), and (27m) as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (120) On May 25, 2006, Wisconsin submitted for EPA approval into the Wisconsin SIP a revision to renumber and amend NR 410.03(1)(b); to amend 410.03(intro.) and to create NR 406.035, 406.04(1f) and (1k), 406.07(3), 406.11(1m), 410.03(1)(a)8. to 10. and (b)(intro.) and 2. to 4. relating to changes to chs. NR 406 and 410, the state air permitting programs, with Federal changes to air permitting program and affecting small business. The rule revision being approved in this action has been created to update Wisconsin's minor NSR construction permit program to include changes to implement some of the new elements of the Federal NSR Reform rules for sources that meet certain requirements within the new major NSR permitting requirements. EPA has determined that this revision is approvable under the Act.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 406.035 Establishment or distribution of plant-wide applicability limitations, as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (B) NR 406.04 Direct sources exempt from construction permit requirements. NR 406.04(1f) and NR 406.04(1k), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (C) NR 406.07 Scope of permit exemption. NR 406.07(3), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              (D) NR 406.11 Construction permit revision, suspension and revocation. NR 406.11(1m), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.

              (E) NR 410.03 Application fee. NR 410.03(intro.), NR 410.03(1)(a) 8 to 10, NR 410.03(1)(b), as published in the Wisconsin Administrative Register, June 30, 2007, No. 618, effective July 1, 2007.
              

              (121) On September 11, 2009, the Wisconsin Department of Natural Resources (WDNR) submitted a State Implementation Plan (SIP) revision request. The State's ambient air quality standards were revised by adding fine particulate matter, PM2.5, standards and revising the coarse particulate matter, PM10, standards. Wisconsin added annual and 24-hour PM2.5 standards. It also revoked the annual PM10 ambient air quality standard while retaining the 24-hour PM10 standard. On January 4, 2018, the WDNR submitted a SIP revision request updating its ambient air quality standards for fine particulate matter to be consistent with EPA's 2012 revisions to the fine particulate matter national ambient air quality standards. Wisconsin also revised its incorporation by reference rule to update references to the EPA monitoring methods.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 404.02 Definitions. NR 404.02(4e) “PM2.5” as published in the Wisconsin Administrative Register, on September 30, 2009, No. 645, effective October 1, 2009.

              (B) NR 404.04 Ambient Air Quality Standards. NR 404.04(8) “PM10: PRIMARY AND SECONDARY STANDARDS.” as published in the Wisconsin Administrative Register, September 2009, No. 645, effective October 1, 2009.

              (C) NR 404.04 Ambient Air Quality Standards. NR 404.04(9) “PM2.5.” as published in the Wisconsin Administrative Register, December 2017, No. 744, effective January 1, 2018.
              (ii) Additional material.
              
              (A) NR 484.03 Code of Federal Regulations. NR 484.03(5) in Table 1 as published in the Wisconsin Administrative Register, on September 30, 2009, No. 645, effective October 1, 2009.
              (B) NR 484.04 Code of federal regulations appendices. NR 484.04(6) in Table 2, as published in the Wisconsin Administrative Register, September 2009, No. 645, effective October 1, 2009.
              (C) NR 484.04 Code of federal regulations appendices. NR 484.04(6g) and NR 484.04(6r) in Table 2, as published in the Wisconsin Administrative Register, December 2017, No. 744, effective January 1, 2018.

              (122) On June 12, 2007, the Wisconsin Department of Natural Resources submitted a State Implementation Plan revision request for the state's nitrogen oxides (NOX) reasonably available control technology (RACT) rules. This request was supplemented on September 14, 2009. The state adopted NOX RACT rules to satisfy section 182(f) of the Clean Air Act for the Milwaukee-Racine and Sheboygan County areas that were designated as nonattainment for the 1997 8-hour ozone standard and classified as moderate under that standard.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 428.02 Definitions.
              (1) NR 428.02(7e) “Maximum theoretical emissions” published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (2) NR 428.02(7m)“Process heater” as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (B) NR 428.04 Requirements and performance standards for new or modified sources.
              (1) NR 428.04(1) and NR 428.04(3)(b) as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (2) NR 428.04(2)(h)1. and NR 428.04(2)(h)2. as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (C) NR 428.05 Requirements and performance standards for existing sources.
              (1) NR 428.05(1) and NR 428.05(4)(b)2. as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (2) NR 428.05(3)(e)1. to 4. as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.

              (D) NR 428.07 General Requirements. NR 428.07(intro.), NR 428.07(1)(a), NR428.07(1)(b)1., NR 428.07(1)(b)3., NR 428.07(3), NR 428.07(4)(c) as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (E) NR 428.08 Specific provisions for monitoring NOX and heat input for the purpose of calculating NOX emissions. NR 428.08(title), NR 428.08(2)(title) and NR 428.08(2)(f) as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (F) NR 428.09 Quarterly reports. NR 428.09(2)(a) as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (G) NR 428.12 Alternative monitoring, recordkeeping. NR 428.12 as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (H) NR 428.20 Applicability and purpose.
              (1) NR 428.20(1) as published in the Wisconsin Administrative Register, on August 30, 2009, No. 644, effective September 1, 2009.
              (2) NR 428.20(2) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (I) NR 428.21 Emissions unit exemptions. NR 428.21 as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (J) NR 428.22 Emission limitation requirements.
              (1) NR 428.22(1)(intro), NR 428.22(1)(a) to (c), NR 428.22(1)(e) to (i), NR 428.22(2)(a) to (b) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (2) NR 428.22(1)(d) and NR 428.22(2)(intro) as published in the Wisconsin Administrative Register on August 30, 2009, No. 644, effective September 1, 2009.
              (K) NR 428.23 Demonstrating compliance with mission limitations.
              (1) NR 428.23(intro), NR 428.23(1)(a), NR 428(1)(b)2. to 8., and NR 428.23(2) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (2) NR 428.23(1)(b)1. and NR 428.23(1)(b)9. as published in the Wisconsin Administrative Register on August 30, 2009, No. 644, effective September 1, 2009.
              (L) NR 428.24 Recordkeeping and reporting.
              (1) NR 428.24(1)(intro), NR 428.24(1)(a), NR 428.24(1)(b)1. to 3., and NR 428.24(2) to (4) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (2) NR 428.24(1)(b)(intro) as published in the Wisconsin Administrative Register on August 30, 2009, No. 644, effective September 1, 2009.
              (M) NR 428.25 Alternative compliance methods and approaches.
              (1) NR 428.25(1)(intro), NR 428.25(1)(a)1.b., NR 428.25(1)(a)2. to 4., NR 428.25(1)(b) to (d), NR 428.25(2), NR 428.25(3)(a), and NR 428.25(3)(c) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (2) NR 428.25(1)(a)1.a. and c. and (3)(b) as published in the Wisconsin Administrative Register on August 30, 2009, No. 644, effective September 1, 2009.
              (N) NR 428.26 Utility reliability waiver. NR 428.26 as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (ii) Additional material.
              (A) NR 484.04 Code of federal regulations appendices. NR 428.04(13), (15m), (16m), (21m), (26m)(bm), (26m)(d) and (27) as published in the Wisconsin Administrative Register, on July 30, 2007, No. 619, effective August 1, 2007.
              (124) On January 18, 2012, supplemented on June 7, 2012, Wisconsin submitted Wisconsin's regional haze plan to EPA. This regional haze plan includes an administrative consent order specifying limits satisfying best available retrofit requirements for Georgia-Pacific Consumer Products, L.P. This plan also includes a long-term strategy with emission reductions to provide Wisconsin's contribution toward achievement of reasonable progress goals at Class I areas affected by emissions from Wisconsin sources.
              (i) Incorporation by reference.

              (A) Administrative Consent Order Number 405032870, issued by the Wisconsin Department of Natural Resources on June 8, 2012, to Georgia-Pacific Consumer Products LP.
              
              (B) Construction Permit Number 11-POY-123, issued by the Wisconsin Department of Natural Resources on November 11, 2011, to Wisconsin Power & Light for its Columbia Energy Center.
              (125) On May 12, 2011, the Wisconsin Department of Natural Resources submitted a request to revise the State Implementation Plan regarding procedures for permitting certain sources in relation to the Forest County Potawatomi Community Class I Area.
              (i) Incorporation by reference. The following sections of the Wisconsin Administrative Code are incorporated by reference:
              (A) NR 400.02 Definitions. NR 400.02(66m) “Forest County Potawatomi Community Class I area” or “FCPC Class I area” as published in the Wisconsin Administrative Register November 2010, No. 659, effective December 1, 2010.
              (B) NR 405.19 Forest County Potawatomi Class I area, as published in the Wisconsin Administrative Register November 2010, No. 659, effective December 1, 2010.
              (C) NR 406.08 Action on permit applications. NR 406.08(4)(a) and (4)(b) as published in the Wisconsin Administrative Register November 2010, No. 659, effective December 1, 2010.

              (126) On May 4, 2011, June 20, 2012, and September 28, 2012, Wisconsin Department of Natural Resources (WDNR) submitted a request to revise Wisconsin's Prevention of Significant Deterioration (PSD) program to incorporate the “Tailoring Rule” and the Federal deferral for biogenic CO2 emissions into Wisconsin's SIP. On November 28, 2017, WDNR submitted a modification to the greenhouse gas language to be consistent with the June 23, 2014, UARG v. EPA ruling.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 400.02 Definitions. NR 400.02 (74m) “Greenhouse gases” or “GHG”, as published in the Wisconsin Administrative Register August 2011, No. 668, effective September 1, 2011.
              (B) Wisconsin Administrative Code, NR 400.03 Units and abbreviations. NR 400.03(3)(om) “SF6”, NR 400.03(4)(go) “GHG”, and NR 400.03(4)(kg) “PFC”, as published in the Wisconsin Administrative Register August 2011, No. 668, effective September 1, 2011.
              (C) Wisconsin Administrative Code, NR 405.02 Definitions. NR 405.02(28m) “Subject to regulation under the Act”, as published in the Wisconsin Administrative Register August 2011, No. 668, effective September 1, 2011.
              (D) Wisconsin Administrative Code, NR 405.07 Review of major stationary sources and major modifications—source applicability and exemptions. NR 405.07(9), as published in the Wisconsin Administrative Register July 2015, No. 715, effective August 1, 2015.
              (E) Wisconsin Statutes, section 285.60(3m) Consideration of Certain Greenhouse Gas Emissions, enacted on April 2, 2012, by 2011 Wisconsin Act 171.
              (F) Wisconsin Statutes, section 285.63(3m) Consideration of Certain Greenhouse Gas Emissions, enacted on April 2, 2012, by 2011 Wisconsin Act 171.
              (127) On April 23, 2008 and March 25, 2013, the Wisconsin Department of Natural Resources submitted a request to revise Wisconsin's air permitting program to exempt certain small sources of air pollution from construction permitting requirements.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 406.02 Definitions. NR 406.02(1) “Clean fuel”, and NR 406.02(1m) “Facility”, as published in the Wisconsin Administrative Register May 2007, No. 617, effective June 01, 2007.
              (B) Wisconsin Administrative Code, NR 406.04 Direct sources exempt from construction permit requirements. NR 406.04(1)(zh), NR 406.04(1q), NR 406.04(4)(h), NR 406.04(4)(i), and NR 406.04(4)(j), as published in the Wisconsin Administrative Register May 2007, No. 617, effective June 01, 2007.
              (C) Wisconsin Administrative Code, NR 410.03 Application fee. NR 410.03(1)(d), and NR 410.03(1)(f), as published in the Wisconsin Administrative Register May 2007, No. 617, effective June 1, 2007.

              (128) On June 7, 2012, the Wisconsin Department of Natural Resources submitted a request to revise Wisconsin's vehicle inspection and maintenance (I/M) program to reflect changes that have been made to the program since EPA fully approved the I/M program on August 16, 2001.
              
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 485.01 Applicability; purpose, as published in the Wisconsin Administrative Register May 1992, No. 437, effective June 1, 1992.
              (B) Wisconsin Administrative Code, NR 485.02 Definitions, NR 485.04 Motor vehicle emission limitations; exemptions, and NR 485.045 Repair cost limit for vehicle inspection program, as published in the Wisconsin Administrative Register November 2010, No. 659, effective December 1, 2010.
              (C) Wisconsin Administrative Code, NR 485.06 Tampering with air pollution control equipment, as published in the Wisconsin Administrative Register March 2006, No. 603, effective April 1, 2006.
              (D) Wisconsin Administrative Code, NR 485.07 Inspection requirement for motor vehicle tampering, as published in the Wisconsin Administrative Register January 1997, No. 493, effective February 1, 1997.
              (E) Wisconsin Administrative Code, Trans 131.01 Purpose and scope, Trans 131.02 Definitions, Trans 131.03 Emission inspection and reinspection, Trans 131.04 Waiver of compliance, Trans 131.05 Waiver emission equipment inspection, Trans 131.06 Inspection compliance, Trans 131.07 Voluntary inspections, Trans 131.11 Audits of inspection facilities, Trans 131.12 Equipment specifications and quality control, Trans 131.13 Licensing of inspectors, Trans 131.14 Remote sensing, Trans 131.15 Performance monitoring of repair facilities, as published in the Wisconsin Administrative Register December 2010, No. 660, effective January 01, 2011.
              (F) Wisconsin Administrative Code, Trans 131.08 Letter of temporary exemption from emission inspection requirements, and Trans 131.10 Reciprocity, as published in the Wisconsin Administrative Register March 2002, No. 555, effective April 01, 2002.
              (G) Wisconsin Administrative Code, Trans 131.09 Temporary operating permits, and Trans 131.16 Automotive emission repair technician training, as published in the Wisconsin Administrative Register June 2008, No. 630, effective July 01, 2008.
              (H) Wisconsin Administrative Code, Trans 131.17 Notification of inspection requirements, as published in the Wisconsin Administrative Register April 1996, No. 484, effective May 01, 1996.
              (I) Wisconsin Statutes, section 110.20 Motor vehicle emission inspection and maintenance program, as revised by 2009 Wisconsin Act 228, enacted on May 5, 2010. (A copy of 2009 Wisconsin Act 228 is attached to section 110.20 to verify the enactment date.)
              (J) Wisconsin Statutes, section 285.30 Motor vehicle emissions limitations; inspections, as revised by 2009 Wisconsin Act 311, enacted on May 12, 2010. (A copy of 2009 Wisconsin Act 311 is attached to section 285.30 to verify the enactment date.
              (129) On November 12, 2012, the Wisconsin Department of Natural Resources submitted a request to remove Wisconsin's Stage II vapor recovery program requirements under NR 420.045 of the Wisconsin Administrative Code from the Wisconsin ozone State Implementation Plan.
              (i) [Reserved]
              (ii) Additional material. Wisconsin Statutes, section 285.31(5) Gasoline vapor recovery—Termination of Requirements, enacted on April 2, 2012, by 2011 Wisconsin Act 196.
              (130) On June 20, 2013, the Wisconsin Department of Natural Resources submitted a request to remove the state's TSP air quality standard, sections NR 404.02(11), NR 404.04(3), and NR 484.04(3) of the Wisconsin Administrative Code, from the state's air quality State Implementation Plan.
              (i) [Reserved]
              (ii) Additional material. Wisconsin Natural Resources Board October 6, 2011, Board Order AM-23-07B to repeal the state's TSP air quality standard, as published in the Wisconsin Administrative Register November 2011, No. 671, effective December 1, 2011.
              (131) On August 11, 2014, the Wisconsin Department of Natural Resources submitted a request to revise Wisconsin's Prevention of Significant Deterioration and Nonattainment New Source Review rules.
              (i) Incorporation by reference.

              (A) Wisconsin Administrative Code, NR 405.02(21)(b)5.a. and b. and 6; NR 405.02(25i)(a); NR 405.02(25i)(ar)(intro) and 1., as published in the Wisconsin Administrative Register July 2014, No. 703, effective August 1, 2014.
              (B) Wisconsin Administrative Code, NR 408.02(20)(e) 5.a and b. and 6., as published in the Wisconsin Administrative Register July 2014, No. 703, effective August 1, 2014.

              (132) On March 12, 2014, April 15, 2014 and August 11, 2014, the Wisconsin Department of Natural Resources submitted a request to revise Wisconsin's air permitting program to incorporate PSD requirements for PM2.5.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 400.02 Definitions. NR 400.0(123m) and NR 400.0(124) as published in the Wisconsin Administrative Register July 2014, No. 703, effective August 1, 2014.
              (B) Wisconsin Administrative Code, NR 405.02 Definitions. NR 405.02(25i)(ag), NR 405.02(25i)(ar)2 and 3, as published in the Wisconsin Administrative Register July 2014, No. 703, effective August 1, 2014.
              (C) Wisconsin Administrative Code, NR 405.02 Definitions. NR 405.02(27)(a)5m as published in the Wisconsin Administrative Register November 2010, No. 659, effective December 1, 2010.

              (133) On February 24, 2014, the Wisconsin Department of Natural Resources submitted revisions to its nitrogen oxide (NOX) combustion turbine rule for the Milwaukee-Racine former nonattainment area for the 1997 ozone standard. This revision is contained in “2013 Wisconsin Act 91—Senate Bill 371” which allows alternative NOX emission requirements for simple cycle combustion turbines, that undergo a modification on or after February 1, 2001, if dry low NOX combustion is not technically or economically feasible. This revision is approvable because it provides for alternative NOX requirements subject to EPA approval on a case-by-case basis and therefore satisfies the reasonably available control technology (RACT) requirements of the Clean Air Act (Act).
              (i) Incorporation by reference. Wisconsin statute, Section 285.27(3m), Exemption from Standards for Certain Combustion Turbines, as revised by 2013 Wisconsin Act 91 enacted December 13, 2013. (A copy of 2013 Wisconsin Act 91 is attached to Section 285.27(3m) to verify the enactment date.)
              (134) On July 2, 2015, the Wisconsin Department of Natural Resources submitted a request to revise the State Implementation Plan to satisfy the state board requirements under section 128 of the Clean Air Act.
              (i) Incorporation by reference.
              (A) Wisconsin Statutes, section 15.05 Secretaries, as revised by 2013 Wisconsin Act 20, enacted on June 30, 2013. (A copy of 2013 Wisconsin Act 20 is attached to section 15.05 to verify the enactment date.)
              (B) Wisconsin Statutes, section 19.45(2), as revised by 1989 Wisconsin Act 338, enacted on April 27, 1990. (A copy of 1989 Wisconsin Act 338 is attached to section 19.45(2) to verify the enactment date.)
              (C) Wisconsin Statutes, section 19.46 Conflict of interest prohibited; exception, as revised by 2007 Wisconsin Act 1, enacted on February 2, 2007. (A copy of 2007 Wisconsin Act 1 is attached to section 19.46 to verify the enactment date.)

              (135) On August 8, 2016, WDNR submitted a request to revise portions of its Prevention of Significant Deterioration (PSD)and ambient air quality programs to address the required elements of the fine particulate matter (PM2.5) PSD Increments, Significant Impact Levels (SILs) and Significant Monitoring Concentration (SMC) Rule and the Final Rule to Implement the 8-Hour Ozone National Ambient Air Quality Standard—Phase 2. Wisconsin submitted revisions to its rules NR 404 and 405 of the Wisconsin Administrative Code.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 404.05 Ambient Air Increments. NR 404.05(2) introductory text; NR 404.05(2)(am); NR 404.05(3) introductory text; NR 404.05(3)(am); NR 404.05(4) introductory text; and NR 404.05(4)(am), as published in the Register, July 2016, No. 727, effective August 1, 2016.

              (B) Wisconsin Administrative Code, NR 405.02 Definitions. NR 405.02(3); NR 405.02(21)(a); NR 405.02(21m), except (b); NR 405.02(22)(b); NR 405.02(22m)(a)1. and 3. and (b)1.; and NR 405.02(27)(a)6., as published in the Register, July 2016, No. 727, effective August 1, 2016.
              
              (C) Wisconsin Administrative Code, NR 405.07 Review of major stationary sources and major modifications — source applicability and exemptions. NR 405.07(8)(a)3m; 405.07(8)(a)3m. Note; and NR 405.07(8)(a)5. Note, as published in the Register, July 2016, No. 727, effective August 1, 2016.

              (136) On January 31, 2017 (supplemented on March 20, 2017), the Wisconsin Department of Natural Resources submitted a request to incorporate Wisconsin Administrative Order AM-16-01 into its State Implementation Plan. AM-16-01 imposes a requirement for a taller cupola exhaust stack, a sulfur dioxide (SO2) emission limit in conjunction with a minimum cupola stack flue gas flow rate, and associated requirements on the mineral wool production process at the USG Interiors LLC facility located in Walworth, Wisconsin (USG-Walworth). Wisconsin intends to use the requirements of AM-16-01 to support an attainment designation.
              (i) Incorporation by reference. Wisconsin Administrative Order AM-16-01, issued by the Wisconsin Department of Natural Resources on January 31, 2017, to USG Interiors LLC for its facility located in Walworth, Wisconsin.
              (137) On May 16, 2017, the Wisconsin Department of Natural Resources submitted a request to revise Wisconsin's air permitting rules NR 400.02(136m), NR 406.04(1)(w), NR 406.08(1), NR 406.10 and NR 406.11(1). These revisions replace the existing definition of “emergency electric generator” with the Federal definition of “restricted internal combustion engine”, amends procedures for revoking construction permits and include minor language changes and other administrative updates. Wisconsin has also requested to remove from the SIP NR 406.16(2)(d) and NR 406.17(3)(e), provisions affecting eligibility of coverage under general and registration construction permits, previously approved in paragraph (c)(113) of this section. This action ensures consistency with Wisconsin Environmental Protection Act (WEPA) laws.
              (i) Incorporation by reference.
              (A) Wisconsin Administrative Code, NR 400.02(136m) as published in the Wisconsin Administrative Register November 2015 No. 719, effective December 1, 2015.
              (B) Wisconsin Administrative Code, NR 406.04(1)(w), NR 406.08(1), NR 406.10 and NR 406.11(1) as published in the Wisconsin Administrative Register November 2015 No. 719, effective December 1, 2015.
              (138) On May 16, 2017, the Wisconsin Department of Natural Resources submitted a request to remove, from the Wisconsin ozone State Implementation Plan, residual Stage II vapor recovery program provisions that remained in place after the program was decommissioned. The request also updates the definition of VOC at Wisconsin Administrative Code Chapter NR 400.02(162) to add the following compounds to the list of excluded compounds at NR 400.02(162): Trans-1,3,3,3-tetrafluoropropene (HFO-1234ze), HCF2OCF2H (HFE-134), HCF2OCF2OCF2H (HFE-236cal2), HCF2OCF2CF2OCF2H (HFE-338pcc13), HCF2OCF2OCF2CF2OCF2H (H-Galaden 1040X or H-Galden ZT 130 (or 150 or 180), Trans-1-chloro-3,3,3-triflouroprop-1-ene (SolsticeTM 1233zd(E)), 2,3,3,3-tetraflouropropene (HFO-1234yf), and 2-amino-2-methyl-1-propanol (AMP; CAS number 124-68-5). The request also includes minor amendments that contain minor stylistic edits for clarity.
              (i) Incorporation by reference. NR 400.02(162), NR 420.02(39), NR 420.03(4)(b)3, NR 420.04(1)(b)4, and NR 420.04(3)(c)1 as published in the Wisconsin Register, July 2016, No. 727, effective August 1, 2016.
              (ii) Additional material. Wisconsin Natural Resources Board January 27, 2016, Board Order AM-15-14 to repeal NR 420.02(8m), (26), (32), and (38m), 425.035, 439.06(3)(i), 484.05(4) and (5), and 494.04; as published in the Wisconsin Register July 2016, No. 727, effective August 1, 2016.
              [37 FR 10902, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2570, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Editorial Note:
                At 77 FR 46963, Aug. 7, 2012 § 52.2570 was amended by revising (c)(123); however, the amendment could not be incorporated because (c)(123) doesn't exist.
              
            
            
              
              § 52.2571
              Classification of regions.
              The Wisconsin plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Ozone
                
                
                  Duluth (Minnesota)-Superior (Wisconsin) Interstate
                  I
                  II
                  III
                  III
                  III
                
                
                  North Central Wisconsin Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Lake Michigan Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Southeast Minnesota-La Crosse (Wisconsin) Interstate
                  II
                  IA
                  III
                  III
                  III
                
                
                  Southern Wisconsin Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Southeastern Wisconsin Intrastate
                  I
                  II
                  III
                  III
                  I
                
                
                  Rockford (Illinois)-Jamesville-Beloit (Wisconsin) Interstate
                  II
                  III
                  III
                  III
                  III
                
                
                  Metropolitan Dubuque Interstate
                  I
                  III
                  III
                  III
                  III
                
              
              [37 FR 10902, May 31, 1972, as amended at 39 FR 16348, May 8, 1974; 45 FR 2322, Jan. 11, 1980]
            
            
              § 52.2572
              Approval status.
              (a) With the exceptions set forth in this subpart, the Administrator approves Wisconsin's plans for the attainment and maintenance of the National Ambient Air Quality Standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds the plans satisfy all requirements of Part D, Title I, of the Clean Air Act as amended in 1977, except as noted below. In addition, continued satisfaction of the requirements of Part D for the Ozone portion of the State Implementation Plan depends on the adoption and submittal of RACT requirements on:
              (1) Group III Control Techniques Guideline sources within 1 year after January 1st following the issuance of each Group III control technique guideline; and
              (2) Major (actual emissions equal or greater than 100 tons VOC per year) non-control technique guideline sources in accordance with the State's schedule contained in the 1982 Ozone SIP revision for Southeastern Wisconsin.
              (b) [Reserved]
              [75 FR 82563, Dec. 30, 2010, as amended at 78 FR 30209, May 22, 2013]
            
            
              § 52.2573
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met since the plan does not provide for public availability of emission data.
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.

              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1-June 30 and July 1-December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.
              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [37 FR 10902, May 31, 1972, as amended at 40 FR 55334, Nov. 28, 1975; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2574
              Legal authority.
              (a) The requirements of § 51.230(f) of this chapter are not met since section 144.33 of the Wisconsin Air Law will preclude the release of emission data in certain situations.
              [37 FR 10902, May 31, 1972, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2575
              Control strategy: Sulfur dioxide.
              (a) Part D—Approval—With the exceptions set forth in this subpart, the Administrator approved the Wisconsin sulfur dioxide control plan.
              (1) Part D—No action—USEPA takes no action on the Wisconsin sulfur dioxide rules NR 154.12 (1), (2) and (3).
              (b) Sulfur dioxide maintenance plan.
              (1) An SO2 maintenance plan was submitted by the State of Wisconsin on June 9, 1992, for the City of Madison, Dane County.
              (2) An SO2 maintenance plan was submitted by the State of Wisconsin on June 12, 1992, for the City of Milwaukee, Milwaukee County.
              (3) An SO2 maintenance plan was submitted by the State of Wisconsin on November 5, 1999, for the City of Rhinelander, Oneida County.
              (4) An SO2 maintenance plan was submitted by the State of Wisconsin on November 17, 2000, for the villages of Rothschild and Weston and the Township of Rib Mountain, all located in central Marathon County.
              [46 FR 21168, Apr. 9, 1981, as amended at 58 FR 29786, 29790, May 24, 1993; 65 FR 68904, Nov. 15, 2000; 67 FR 37331, May 29, 2002]
            
            
              § 52.2576
              [Reserved]
            
            
              § 52.2577
              Attainment dates for national standards.
              The following table presents the latest dates by which the national standards are to be attained. The dates reflect the information presented in Wisconsin's plan, except where noted.
              
                
                  Air Quality Control Region
                  Pollutant
                  TSP
                  Primary
                  Secondary
                  SO2
                  
                  Primary
                  Secondary
                  NO2
                  
                  CO
                  O3
                  
                
                
                  Duluth (Minnesota)-Superior (Wisconsin Interstate (AQCR 129):
                
                
                  a. Primary/Secondary nonattainment areas
                  a
                  f
                  b
                  a
                  c
                  c
                  c.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  North Central Wisconsin Intrastate (AQCR 238):
                
                
                  a. Primary/Secondary nonattainment areas
                  b
                  f
                  d
                  c
                  c
                  c
                  d.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  Lake Michigan Intrastate (AQCR 237):
                
                
                  a. Primary/Secondary nonattainment areas
                  b
                  f
                  c
                  c
                  c
                  c
                  d.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  Southeast Minnesota-LaCrosse (Wisconsin) Interstate (AQCR 128):
                
                
                  a. Primary/Secondary nonattainment areas
                  b
                  c
                  a
                  a
                  c
                  c
                  c.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  
                  Southern Wisconsin Intrastate (AQCR 240):
                
                
                  a. Primary/Secondary nonattainment areas
                  g
                  f
                  d
                  c
                  c
                  c
                  d.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  Southeastern Wisconsin Intrastate (AQCR 239):
                
                
                  a. Primary/Secondary nonattainment areas
                  d
                  d
                  b
                  a
                  c
                  e
                  e.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  Rockford (Illinois)-Janesville-Beloit (Wisconsin) Interstate (AQCR 73) (Wisconsin portion):
                
                
                  a. Primary/Secondary nonattainment areas
                  d
                  d
                  c
                  c
                  c
                  c
                  c.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                
                  Metropolitan Dubuque Interstate (AQCR 68):
                
                
                  a. Primary/Secondary nonattainment areas
                  a
                  a
                  c
                  c
                  c
                  c
                  c.
                
                
                  b. Remainder of AQCR
                  b
                  c
                  c
                  c
                  c
                  c
                  c.
                
                a. July, 1975.
                b. Air quality levels presently below primary standard or are unclassifiable.
                c. Air quality levels presently below secondary standard or are unclassifiable.
                d. December 31, 1982.
                e. December 31, 1987.
                f. 18-Month extension granted for plan submission and identification of attainment date.
                g. No attainment plan was submitted.
                
                  Note: Sources subject to the plan requirements and attainment dates established under section 110(a)(2)(A) prior to the 1977 Clean Air Act Amendments remain obligated to comply with these requirements by the earlier deadlines. The earlier attainment dates are set out at 40 CFR 52.2577(1978).
                
                For actual nonattainment designations refer to 40 CFR part 81.
                Dates or footnotes which are italicized are prescribed by the Administrator because the plan did not provide a specific date or the date provided was not acceptable.
              
              [48 FR 9862, Mar. 9, 1983]
            
            
              § 52.2578
              Compliance schedules.
              (a) [Reserved]
              (b) The requirements of § 51.262(a) of this chapter are not met since compliance schedules with adequate increments of progress have not been submitted for every source for which they are required.
              (c) Federal compliance schedules. (1) Except as provided in paragraph (c)(3) of this section, the owner or operator of any stationary source in the Southeast Wisconsin AQCR subject to the following emission limiting regulation in the Wisconsin implementation plan shall comply with the applicable compliance schedule in paragraph (c)(2) of this section: Wisconsin Air Pollution Control Regulation NR 154.13.
              (2) (i) Compliance schedules. The owner or operator of any stationary source in the Southeast Wisconsin AQCR subject to NR 154.13 shall notify the Administrator no later than October 1, 1973, of his intent either to install necessary control systems per Wisconsin Air Pollution Control Regulation NR 154.13(2) or to switch to an exempt solvent per Wisconsin Air Pollution Control Regulation NR 154.13(3) to comply with the requirements of Wisconsin Air Pollution Control Regulation NR 154.13.
              (ii) Any owner or operator of a stationary source subject to paragraph (c)(2)(i) of this section who elects to comply with the requirements of NR 154.13 by installing a control system shall take the following actions with respect to the source no later than the specified dates.
              (a) November 1, 1973—Advertise for bids for purchase and/or construction of control system or purchase of requisite material for process modification sufficient to control hydrocarbon emissions from the source.
              (b) December 15, 1973—Award contracts or issued order for purchase and/or construction of control system or purchase of requisite material for process modification sufficient to control hydrocarbon emissions from the source.
              (c) April 15, 1974—Initiate onsite construction or installation of control system or process modification.
              (d) November 1, 1974—Complete on-site construction or installation of control system or process modification.
              (e) January 1, 1975—Achieve final compliance with Wisconsin Air Pollution Control Regulation NR 154.13.
              (iii) Any owner or operator of a stationary source subject to paragraph (c)(2)(i) of this section, who elects to comply with the requirements of Wisconsin Air Pollution Control Regulation NR 154.13 by switching to an exempt solvent, shall take the following actions with respect to the source no later than the dates specified.
              (a) April 1, 1974—Begin testing exempt solvents.
              (b) June 1, 1974—Issue purchase orders for exempt solvents.
              (c) December 1, 1974—Convert to complete use of exempt solvent.
              (d) January 1, 1975—Achieve full compliance with Wisconsin Air Pollution Control Regulation NR 154.13.
              (iv) Any owner or operator subject to a compliance schedule above shall certify to the Administrator, within five days after the deadline for each increment of progress in that schedule, whether or not the increment has been met.
              (3) (i) None of the above paragraphs shall apply to a source which is presently in compliance with applicable regulations and which has certified such compliance to the Administrator by October 1, 1973. The Administrator may request whatever supporting information he considers necessary for proper certification.
              (ii) Any compliance schedule adopted by the State and approved by the Administrator shall satisfy the requirements of this paragraph for the affected source.
              (iii) Any owner or operator subject to a compliance schedule in this paragraph may submit to the Administrator no later than October 1, 1973, a proposed alternative compliance schedule. No such compliance schedule may provide for final compliance after the final compliance date in the applicable compliance schedule of this paragraph. If promulgated by the Administrator, such schedule shall satisfy the requirements of this paragraph for the affected source.
              (4) Nothing in this paragraph shall preclude the Administrator from promulgating a separate schedule for any source to which the application of the compliance schedule in paragraph (c)(2) of this section fails to satisfy the requirements of §§ 51.261 and 51.262(a) of this chapter.
              (d) [Reserved]
              (e) The compliance schedule for the source identified below is disapproved as not meeting the requirements of subpart N of this chapter. All regulations cited are air pollution control regulations of the State, unless otherwise noted.
              
                
                  Source
                  Location
                  Regulation involved
                  Date schedule adopted
                
                
                  
                    douglas county
                  
                
                
                  M&O Elevators Inc. (c) Units 12-17
                  Superior
                  NR154.11(4)(b)
                  Sept. 25, 1973.
                
                
                  
                    marathon county
                  
                
                
                  Mosinee Paper Co
                  Mosinee
                  NR154.11(4), (5)
                  May 19, 1973.
                
              
              [38 FR 16170, June 20, 1973, as amended at 38 FR 22752, Aug. 23, 1973; 38 FR 24832, Sept. 7, 1973; 39 FR 28159, Aug. 5, 1974; 39 FR 32608, Sept. 10, 1974; 43 FR 53440, Nov. 16, 1978; 51 FR 40675, 40676, 40677, Nov. 7, 1986; 54 FR 25258, June 14, 1989]
            
            
              
              §§ 52.2579-52.2580
              [Reserved]
            
            
              § 52.2581
              Significant deterioration of air quality.
              (a)-(c) [Reserved]
              (d) The requirements of sections 160 through 165 of the Clean Air Act are met, except for sources seeking permits to locate in Indian country within the State of Wisconsin.
              (e) Regulations for the prevention of the significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Wisconsin for sources wishing to locate in Indian country; and sources constructed under permits issued by EPA.
              (f) Forest County Potawatomi Community Reservation.
              (1) The provisions for prevention of significant deterioration of air quality at 40 CFR 52.21 are applicable to the Forest County Potawatomi Community Reservation, pursuant to § 52.21(a).
              (2) In accordance with section 164 of the Clean Air Act and the provisions of 40 CFR 52.21(g), those parcels of the Forest County Potawatomi Community's land 80 acres and over in size which are located in Forest County are designated as a Class I area for the purposes of prevention of significant deterioration of air quality. For clarity, the individual parcels are described below, all consisting of a description from the Fourth Principal Meridian, with a baseline that is the Illinois-Wisconsin border:
              (i) Section 14 of Township 36 north (T36N), range 13 east (R13E).
              (ii) Section 26 of T36N R13E.
              (iii) The west half (W1/2) of the east half (E1/2) of Section 27 of T36N R13E.
              (iv) E1/2 of SW1/4 of Section 27 of T36N R13E.
              (v) N1/2 of N1/2 of Section 34 of T36N R13E.
              (vi) S1/2 of NW1/4 of Section 35 of T36N R13E.
              (vii) Section 36 of T36N R13E.
              (viii) Section 2 of T35N R13E.
              (ix) W1/2 of Section 2 of T34N R15E.
              (x) Section 10 of T34N R15E.
              (xi) S1/2 of NW1/4 of Section 16 of T34N R15E.
              (xii) N1/2 of SE1/4 of Section 20 of T34N R15E.
              (xiii) NW1/4 of Section 28 of T34N R15E.
              (xiv) W1/2 of NE1/4 of Section 28 of T34N R15E.
              (xv) W1/2 of SW1/4 of Section 28 of T34N R15E.
              (xvi) W1/2 of NE1/4 of Section 30 of T34N R15E.
              (xvii) SW1/4 of Section 2 of T34N R16E.
              (xviii) W1/2 of NE1/4 of Section 12 of T34N R16E.
              (xix) SE1/4 of Section 12 of T34N R16E.
              (xx) E1/2 of SW1/4 of Section 12 of T34N R16E.
              (xxi) N1/2 of Section 14 of T34N R16E.
              (xxii) SE1/4 of Section 14 of T34N R16E.
              (xxiii) E1/2 of Section 16 of T34N R16E.
              (xxiv) NE1/4 of Section 20 of T34N R16E.
              (xxv) NE1/4 of Section 24 of T34N R16E.
              (xxvi) N1/2 of Section 22 of T35N R15E.
              (xxvii) SE1/4 of Section 22 of T35N R15E.
              (xxviii) N1/2 of SW1/4 of Section 24 of T35N R15E.
              (xxix) NW1/4 of Section 26 of T35N R15E.
              (xxx) E1/2 of Section 28 of T35N R15E.
              (xxxi) E1/2 of NW1/4 of Section 28 of T35N R15E.
              (xxxii) SW1/4 of Section 32 of T35N R15E.
              (xxxiii) E1/2 of NW1/4 of Section 32 of T35N R15E.
              (xxxiv) W1/2 of NE1/4 of Section 32 of T35N R15E.
              (xxxv) NW1/4 of Section 34 of T35N R15E.
              (xxxvi) N1/2 of SW1/4 of Section 34 of T35N R15E.
              (xxxvii) W1/2 of NE1/4 of Section 34 of T35N R15E.
              (xxxviii) E1/2 of Section 36 of T35N R15E.
              (xxix) SW1/4 of Section 36 of T35N R15E.
              (xl) S1/2 of NW1/4 of Section 36 of T35N R15E.
              (xli) S1/2 of Section 24 of T35N R16E.
              (xlii) N1/2 of Section 26 of T35N R16E.
              (xliii) SW1/4 of Section 26 of T35N R16E.
              (xliv) W1/2 of SE1/4 of Section 26 of T35N R16E.
              (xlv) E1/2 of SW1/4 of Section 30 of T35N R16E.

              (xlvi) W1/2 of SE1/4 of Section 30 of T35N R16E.
              
              (xlvii) N1/2 of Section 34 of T35N R16E.
              [45 FR 52741, Aug. 7, 1980, as amended at 46 FR 9585, Jan. 29, 1981; 64 FR 28748, May 27, 1999; 68 FR 11324, Mar. 10, 2003; 68 FR 74490, Dec. 24, 2003; 72 FR 18394, Apr. 12, 2007; 73 FR 23101, May 29, 2008]
            
            
              §§ 52.2582-52.2583
              [Reserved]
            
            
              § 52.2584
              Control strategy; Particulate matter.
              (a) Part D—Disapproval—USEPA disapproves Regulation NR 154.11(7)(b) of Wisconsin Administrative Code (RACT Requirements for Coking Operations), which is part of the control strategy to attain and maintain the standards for particulate matter, because it does not contain an enforceable RACT-level numerical visible emission limitation for charging operations.

              (b) Approval—On April 30, 1988 and March 30, 1990, the State of Wisconsin submitted committal SIPs for particulate matter with an aerodynamic diameter equal to or less than 10 micrometers (PM10) for the Group II areas within the Cities of DePere, Madison, Milwaukee, Superior, and Waukesha. This committal SIP meets all of the requirements identified in the July 1, 1987, promulgation of the SIP requirements for PM10.
              (c) Approval—On August 1, 2013, the State of Wisconsin submitted a revision to their Particulate Matter State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.

              (d) Approval—On April 22, 2014, EPA approved the 2006 24-Hour PM2.5 maintenance plan for the Milwaukee-Racine nonattainment area (Milwaukee, Racine and Waukesha Counties), as submitted on June 8, 2012. The maintenance plan establishes 2020 motor vehicle emissions budgets for the Milwaukee-Racine area of 2.33 tons per winter day 1 (tpwd) and 2.16 tpwd direct PM2.5 and 32.62 tpwd and 28.69 tpwd NOX for the years 2020 and 2025, respectively.

              (e) Approval—On April 22, 2014, EPA approved the 2006 24-hour PM2.5 comprehensive emissions inventories for the Milwaukee-Racine area (Milwaukee, Racine and Waukesha Counties). Wisconsin's 2006 NOX, directly emitted PM2.5, SO2, VOC, as well as the 2007 supplemental ammonia emissions inventory satisfies the emission inventory requirements of section 172(c)(3) of the Clean Air Act for the Milwaukee-Racine area.
              (f) Approval—On December 23, 2015, the State of Wisconsin submitted a revision to its State Implementation Plan for the Milwaukee-Racine-Waukesha (Milwaukee), Wisconsin 2006 24-Hour Particulate Matter Maintenance Plan. The submittal established new Motor Vehicle Emissions Budgets (MVEB) for Volatile Organic Compounds (VOC) for the years 2020 and 2025. The VOC MVEBs for the Milwaukee area are now: 18.274 tons per day for 2020 and 13.778 tons per day for the year 2025.
              [48 FR 9862, Mar. 9, 1983, as amended at 55 FR 33120, Aug. 14, 1990; 79 FR 22417, Apr. 22, 2014; 79 FR 10998, Feb. 27, 2014; 81 FR 8656, Feb. 22, 2016]
            
            
              § 52.2585
              Control strategy: Ozone.
              (a) Disapproval—On November 6, 1986, the Wisconsin Department of Natural Resources submitted as a proposed revision to the State's ozone State Implementation Plan a site-specific reasonably available control technology determination for a miscellaneous metal parts and products dip coating line. This line is located at the Gehl facility in Washington County, Wisconsin. In a May 31, 1988 (53 FR 19806), notice of proposed rulemaking, United States Environmental Protection Agency proposed to disapprove this site-specific revision to the Wisconsin State Implementation Plan for ozone.

              (b) Disapproval—On August 22, 1986, the Wisconsin Department of Natural Resources submitted a proposed revision to its ozone State Implementation Plan consisting of a site-specific reasonably available control technology determination for two miscellaneous metal parts and products spray coatings lines. These operations are located at the General Electric Company, Medical Systems facility in Milwaukee, Wisconsin, an area which has been designated as nonattainment for ozone, pursuant to section 107 of the Clean Air Act and 40 Code of Federal Regulations, part 81, § 81.350.
              (c) [Reserved]
              (d) Approval—On November 15, 1992, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to the development of a process for assessing conformity of any federally-funded transportation and other federally funded projects in the nonattainment area.
              (e) Approval—On January 15, 1993, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan for the 1990 base year inventory. The inventory was submitted by the State of Wisconsin to satisfy Federal requirements under section 182(a)(1) of the Clean Air Act as amended in 1990 (the Act), as a revision to the ozone State Implementation Plan (SIP) for all areas in Wisconsin designated nonattainment, classified marginal to extreme. These areas include counties of Walworth, Door, Kewaunee, Manitowoc, Sheboygan, and the six county Milwaukee area (counties of Washington, Ozaukee, Waukesha, Milwaukee, Racine, and Kenosha).
              (f) Approval—The Administrator approves the incorporation of the photochemical assessment ambient monitoring system submitted by Wisconsin on November 15, 1993, into the Wisconsin State Implementation Plan. This submittal satisfies 40 CFR 58.20(f) which requires the State to provide for the establishment and maintenance of photochemical assessment monitoring stations (PAMS).
              (g) Approval—On November 15, 1993, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to a plan for forecasting VMT in the severe ozone nonattainment area of southeastern Wisconsin and demonstrated that Transportation Control Measures would not be necessary to offset growth in emissions.
              (h) Approval—On November 15, 1993, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to a plan for forecasting VMT in the severe ozone nonattainment area of southeastern Wisconsin and demonstrated that Transportation Control Measures would not be necessary to meet the 15 percent Rate-of-Progress milestone.

              (i) Approval—EPA is approving the section 182(f) oxides of nitrogen (NOX) reasonably available control technology (RACT), new source review (NSR), vehicle inspection/maintenance (I/M), and general conformity exemptions for the moderate and above ozone nonattainment areas within Wisconsin as requested by the States of Illinois, Indiana, Michigan, and Wisconsin in a July 13, 1994 submittal. This approval also covers the exemption of transportation and general conformity requirements of section 176(c) for the Door and Walworth marginal ozone nonattainment areas. Approval of these exemptions is contingent on the results of the final ozone attainment demonstration expected to be submitted in mid-1997. The approval will be modified if the final attainment demonstration demonstrates that NOX emission controls are needed in any of the nonattainment areas to attain the ozone standard in the Lake Michigan Ozone Study modeling domain.
              (j) Approval—On June 14, 1995, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to a plan for the implementation and enforcement of the Federal transportation conformity requirements at the State or local level in accordance with 40 CFR part 51, subpart T—Conformity to State or Federal Implementation Plans of Transportation Plans, Programs, and Projects Developed, Funded or Approved Under Title 23 U.S.C. or the Federal Transit Act.

              (k) Approval—On December 15, 1995, and May 15, 1996, the Wisconsin Department of Natural Resources submitted requests to redesignate Walworth County and Sheboygan and Kewaunee Counties, respectively, from nonattainment to attainment for ozone. The State also submitted maintenance plans as required by section 175A of the Clean Air Act, 42 U.S.C. 7505a. Elements of the section 175A maintenance plans include attainment emission inventories for NOX and VOC, demonstrations of maintenance of the ozone NAAQS with projected emission inventories to the year 2007 for NOX and VOC, plans to verify continued attainment, and contingency plans. If a violation of the ozone NAAQS, determined to be caused by local sources is monitored, Wisconsin will implement one or more appropriate contingency measure(s) contained in the contingency plan. Once a violation of the ozone NAAQS is recorded, the State will notify EPA and review the data for quality assurance. A plan to analyze the violation, including an analysis of meteorological conditions, will be submitted within 60 days to EPA-Region 5 for approval. Within 14 months of the violation, Wisconsin will complete and public notice the analysis and submit it to EPA-Region 5 for review. If the analysis shows that local sources caused the violation, Wisconsin will implement the contingency measures within 24 months after the violation. The contingency measures to be implemented in Walworth County are Stage II vapor recovery and non-Control Technology Guideline (non-CTG) Reasonably available control technology (RACT) limits. Contingency measures to be implemented in either Kewaunee or Sheboygan County are lower major source applicability thresholds for industrial sources and new gasoline standards which will lower VOC emissions. The redesignation request and maintenance plan meet the redesignation requirements in section 107(d)(3)(E) and 175A of the Act, respectively.
              (l) Wisconsin's November 15, 1994 request for a temporary delay of the ozone attainment date for Manitowoc County from 1996 to 2007 and suspension of the automatic reclassification of Manitowoc County to serious nonattainment for ozone is approved, based on Wisconsin's demonstration through photochemical grid modeling that transport from upwind areas makes it “practicably impossible” for the County to attain the ozone National Ambient Air Quality Standard by its original attainment date.
              (m) Approval—On July 10, 1996, the Wisconsin Department of Natural Resources submitted a revision to the ozone State Implementation Plan. The submittal pertained to a request to waive the Oxide of Nitrogen requirements for transportation conformity in the Milwaukee and Manitowoc ozone nonattainment areas.
              (n) Approval—On September 8, 2000, Wisconsin submitted a revision to the ozone maintenance plan for the Walworth County area. The revision consists of allocating a portion of the Walworth County area's Volatile Organic Compounds (VOC) safety margin to the transportation conformity Motor Vehicle Emission Budget (MVEB). The MVEB for transportation conformity purposes for the Walworth County area are now: 5.39 tons per day of VOC emissions and 7.20 tons per day of oxides of nitrogen emissions for the year 2007. This approval only changes the VOC transportation conformity MVEB for Walworth County.
              (o) Approval—On December 11, 1997, Wisconsin submitted a post-1996 Rate Of Progress plan for the Milwaukee-Racine ozone nonattainment area as a requested revision to the Wisconsin State Implementation Plan. Supplements to the December 11, 1997 plan were submitted on August 5, 1999, January 31, 2000, March 3, 2000, and February 21, 2001 establishing the post-1996 ROP plan for the Milwaukee-Racine ozone nonattainment area. This plan reduces ozone precursor emissions by 9 percent from 1990 baseline emissions by November 15, 1999.

              (p) Approval—On December 27, 2000, Wisconsin submitted a one-hour ozone attainment demonstration plan as a revision to the Wisconsin State Implementation Plan (SIP). Supplements to the December 27, 2001 plan were submitted on May 28, 2001, June 6, 2001, and August 29, 2001. This plan includes a modeled demonstration of attainment, rules for the reduction of ozone precursor emissions, a plan to reduce ozone precursor emissions by three percent per year from 2000 to 2007, an analysis of reasonably achievable control measures, an analysis of transportation conformity budgets, a revision of the waiver for emission of oxides of nitrogen, and commitments to conduct a mid-course review of the area's attainment status and to use the new MOBILE6 emissions model.

              (q) Approval—On January 28, 2003, the Wisconsin Department of Natural Resources submitted a request to redesignate Manitowoc and Door Counties to attainment. Additional information was submitted on February 5, 2003 and February 27, 2003. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act, as amended in 1990. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The 2013 motor vehicle emission budgets for Door County are 0.74 tons of volatile organic compounds (VOC) per day and 1.17 tons of oxides of nitrogen (NOX) per day. The 2013 motor vehicle emission budgets for Manitowoc County are 1.89 tons of VOC per day and 3.59 tons of NOX per day.
              (r) Approval—On January 28, 2003, the Wisconsin Department of Natural Resources submitted a 1999 periodic emissions inventory for the Milwaukee-Racine area. Additional information was submitted on February 5, 2003 and February 27, 2003. The inventory meets the requirement of section 182(2)(3)(A) of the Clean Air Act as amended in 1990.
              (s) Approval—On January 31, 2003, Wisconsin submitted a revision to the ozone attainment plan for the Milwaukee severe ozone area and maintenance plan for Sheboygan County. These plans revised 2007 motor vehicle emission inventories and 2007 Motor Vehicle Emissions Budgets (MVEB) recalculated using the emissions factor model MOBILE6. The plan also included a new 2012 projected MVEB for the Sheboygan County. The following table outlines the MVEB for transportation conformity purposes for the Milwaukee severe ozone area and the Sheboygan ozone maintenance area:
              
                2007 and 2012 Motor Vehicle Emissions Budgets
                
                  Area
                  2007
                  VOC(tpd)
                  
                  NOX
                    (tpd)
                  
                  2012
                  VOC(tpd)
                  
                  NOX
                    (tpd)
                  
                
                
                  Milwaukee Severe Area
                  32.20
                  71.40
                  na
                  na
                
                
                  Sheboygan Maintenance
                  3.24
                  6.40
                  1.99
                  3.97
                
                na means not applicable
              
              (t) Approval—On January 28, 2003, Wisconsin submitted a request to update the ozone maintenance plan for Kewaunee County. Additional information was submitted on February 5, 2003 and February 27, 2003. As part of the request, the state submitted a maintenance plan as required by section 175A of the Clean Air Act, as amended in 1990. Elements of the section 175 maintenance plan include a contingency plan and Motor Vehicle Emissions Budgets (MVEB) for 2007 and 2012. The following table outlines the MVEB for transportation conformity purposes for the Kewaunee ozone maintenance area.
              
                Kewaunee Mobile Vehicle Emissions Budgets
                [Tons/day]
                
                  Year
                  VOC
                  NOX
                  
                
                
                  2007
                  0.61
                  0.97
                
                
                  2012
                  0.41
                  0.63
                
              

              (u) Approval—On June 12, 2007, Wisconsin submitted a request to redesignate Kewaunee County to attainment of the 8-hour ozone standard. As part of the redesignation request, the State submitted an ozone maintenance plan as required by section 175A of the Clean Air Act. Part of the section 175A maintenance plan includes a contingency plan. The ozone maintenance plan establishes 2012 motor vehicle emissions budgets for Kewaunee County of 0.43 tons per day of volatile organic compounds (VOC) and 0.80 tons per day of nitrogen oxIdes (NOX) and 2018 motor vehicle emissions budgets for Kewaunee County of 0.32 tons per day of VOCs and 0.47 tons per day of NOX.
              (v) On July 28, 2008, the Wisconsin Department of Natural Resources requested that EPA find that the Milwaukee-Racine, WI nonattainment area, attained the revoked 1-hour ozone National Ambient Air Quality Standard (NAAQS). After review of this submission, EPA approves this request.

              (w) Approval—On June 12, 2007, Wisconsin submitted 2005 VOC and NOX base year emissions inventories for the Manitowoc County and Door County areas. Wisconsin's 2005 inventories satisfy the base year emissions inventory requirements of section 172(c)(3) of the Clean Air Act for the Manitowoc County and Door County areas under the 1997 8-hour ozone standard.

              (x) Approval—On September 11, 2009, Wisconsin submitted requests to redesignate the Manitowoc County and Door County areas to attainment of the 1997 8-hour ozone standard. As part of the redesignation requests, the State submitted maintenance plans as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plans include contingency plans and an obligation to submit subsequent maintenance plan revisions in 8 years as required by the Clean Air Act. The ozone maintenance plans also establish 2012 and 2020 Motor Vehicle Emission Budgets (MVEBs) for the areas. The 2012 MVEBs for the Manitowoc County and Door County areas are 1.76 tons per day (tpd) for VOC and 3.76 tpd for NOX, and 0.78 tpd for VOC and 1.55 tpd for NOX, respectively. The 2020 MVEBs for the Manitowoc County and Door County areas are 1.25 tpd for VOC and 1.86 tpd for NOX, and 0.53 tpd for VOC and 0.74 tpd for NOX, respectively.
              (y) Determination of attainment. EPA has determined, as of March 1, 2011 that the Milwaukee-Racine, WI and Sheboygan, WI areas have attained the 1997 8-hour ozone standard. These determinations suspend the requirements for these areas to submit attainment demonstrations and associated reasonably available control measures (RACM), reasonable further progress plans (RFP), contingency measures, and other State Implementation Plan (SIP) revisions related to attainment of the standard for as long as the areas continue to attain the 1997 8-hour ozone standard. These determinations also stay the requirement for EPA to promulgate attainment demonstration and RFP Federal Implementation Plans (FIPs) for these areas. On July 15, 2019, EPA revised the designation for the Sheboygan, WI area for the 1997 8-hour ozone standard, by splitting the original area into two distinct nonattainment areas, called the Inland Sheboygan County, WI area and Shoreline Sheboygan County, WI area, that together cover the identical geographic area of the original nonattainment area. EPA's March 1, 2011 determination of attainment for the Sheboygan County, WI area applies to the Inland Sheboygan County, WI area and Shoreline Sheboygan County, WI area.
              (z) Approval—Wisconsin submitted 2005 VOC and NOX emissions inventories for the Milwaukee-Racine and Sheboygan areas on September 11, 2009, and supplemented the submittal on November 16, 2011. Wisconsin's 2005 inventories satisfy the emissions inventory requirements of section 182(a)(1) of the Clean Air Act for the Milwaukee-Racine and Sheboygan areas under the 1997 8-hour ozone standard.

              (aa) Approval—On September 11, 2009, Wisconsin submitted a request to redesignate the Milwaukee-Racine area to attainment of the 1997 8-hour ozone standard. The state supplemented this submittal on November 16, 2011. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in 8 years as required by the Clean Air Act. The ozone maintenance plan also establishes 2015 and 2022 Motor Vehicle Emission Budgets (MVEBs) for the area. The 2015 MVEBs for the Milwaukee-Racine area is 21.08 tpd for VOC and 51.22 tpd for NOX. The 2022 MVEBs for the Milwaukee-Racine area is 15.98 tpd for VOC and 31.91 tpd for NOX.
              
              (bb) Approval—On August 1, 2013, the State of Wisconsin submitted a revision to their Ozone State Implementation Plan. The submittal established transportation conformity “Conformity” criteria and procedures related to interagency consultation, and enforceability of certain transportation related control and mitigation measures.

              (cc) Approval—On January 16, 2015, the State of Wisconsin submitted a revision to its State Implementation Plan for Sheboygan County, Wisconsin. The submittal established new Motor Vehicle Emissions Budgets (MVEB) for Volatile Organic Compounds (VOC) and Oxides of Nitrogen (NOX) for the year 2015. The MVEBs for Sheboygan County are now: 1.972 tons per day of VOC emissions and 4.435 tons per day of NOX emissions for the year 2015.
              (dd) On November 14, 2014, Wisconsin submitted 2011 volatile organic compounds and oxides of nitrogen emission inventories for the Sheboygan County and Wisconsin portion (Kenosha area) of the Chicago-Naperville, Illinois-Indiana-Wisconsin nonattainment areas for the 2008 ozone national ambient air quality standard as a revision of the Wisconsin state implementation plan. The documented emission inventories are approved as a revision of the State's implementation plan.

              (ee) Approval—On January 16, 2015, the State of Wisconsin submitted a revision to its State Implementation Plan for Kenosha County, Wisconsin. The submittal established new Motor Vehicle Emissions Budgets (MVEB) for Volatile Organic Compounds (VOC) and Oxides of Nitrogen (NOX) for the year 2015. The MVEBs for Kenosha County nonattainment area are now: 1.994 tons per day of VOC emissions and 4.397 tons per day of NOX emissions for the year 2015.

              (ff) Approval—On April 17, 2017, as supplemented on January 23, 2018, Wisconsin submitted a revision to its State Implementation Plan along with a prior submission on August 15, 2016, to satisfy the emissions statement, emission inventory, reasonable further progress (RFP), RFP contingency measure, oxides of nitrogen (NOX) reasonably available control technology (RACT), motor vehicle inspection and maintenance (I/M), and transportation conformity requirements for the Wisconsin portion of the Chicago area for the 2008 ozone NAAQS moderate nonattainment plan. These elements of the plan meet the requirements of section 110 and part D of the CAA for the Wisconsin portion of the Chicago area, which was reclassified on May 4, 2016, as moderate nonattainment for the 2008 ozone NAAQS. The April 17, 2017, submittal as supplemented on January 23, 2018, also established new Motor Vehicle Emissions Budgets (MVEB) for volatile organic compounds (VOC) and NOX for the years 2017 and 2018. The MVEBs for the Wisconsin portion of the Chicago 2008 ozone NAAQS nonattainment area, which is the portion of Kenosha County inclusive and east of Interstate 94, are now: 1.56 tons per summer day of VOC emissions and 3.05 tons per summer day of NOX emissions for the year 2017, and 1.44 tons per summer day of VOC emissions and 2.75 tons per summer day of NOX emissions for the year 2018.
              (gg) Disapproval—EPA is disapproving Wisconsin's August 15, 2016, ozone redesignation request for the Wisconsin portion of the Chicago-Naperville, IL-IN-WI nonattainment area for the 2008 ozone standard. EPA is also disapproving Wisconsin's maintenance plan and motor vehicle emission budgets submitted with the redesignation request.
              (hh) Approval—On July 19, 2018, Wisconsin submitted a SIP revision certifying that the existing SIP-approved nonattainment new source review regulations fully satisfy the nonattainment new source review requirements for marginal and moderate ozone nonattainment areas for the 2008 ozone NAAQS.
              (ii) Determination of attainment. EPA has determined, as of July 15, 2019, that the Inland Sheboygan County, WI area has attained the 2008 8-hour ozone standard. This determination suspends the requirements for this area to submit an attainment demonstration and associated reasonably available control measures (RACM), a reasonable further progress plan (RFP), contingency measures, and other State Implementation Plan (SIP) revisions related to attainment of the standard for as long as the area continues to attain the 2008 8-hour ozone standard.
              (jj) Redesignation. Approval—On January 27, 2020, Wisconsin submitted a request to redesignate the Newport State Park area in Door County to attainment of the 2015 8-hour ozone standard. As part of the redesignation request, the State submitted a maintenance plan as required by section 175A of the Clean Air Act. Elements of the section 175 maintenance plan include a contingency plan and an obligation to submit a subsequent maintenance plan revision in eight years as required by the CAA. The ozone maintenance plan also establishes 2023 and 2030 Motor Vehicle Emission Budgets (MVEBs) for the area. The 2023 MVEBs for the area are 0.00027 tpd for VOC and 0.00032 tpd for NOX. The 2030 MVEBs for the area are 0.00019 tpd for VOC and 0.00016 tpd for NOX.
              [54 FR 29557, July 13, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2585, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 85 FR 36343, June 16, 2020, § 52.2585 was amended by adding paragraph (k)k), effective July 16, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.2585
                    Control strategy: Ozone.
                    
                    (kk) Second maintenance plan. Approval—On December 13, 2019 Wisconsin submitted 1997 Ozone NAAQS second maintenance plans for the Kewaunee County, Door County, Manitowoc County, and Milwaukee-Racine areas. These second maintenance plans are designed to keep the Kewaunee County area in attainment of the 1997 ozone NAAQS through 2028, Door County and Manitowoc County in attainment of the 1997 ozone NAAQS though 2030, and the Milwaukee-Racine area in attainment of the 1997 ozone NAAQS through 2032.
                  
                
              
            
            
              § 52.2586
              Small business stationary source technical and environmental compliance assistance program.
              The Wisconsin small business stationary source technical and environmental compliance assistance program submitted on November 18, 1992 and January 21, 1993, satisfies the requirements of Section 507 of the Clean Air Act.
              [59 FR 40826, Aug. 10, 1994]
            
            
              § 52.2587
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of nitrogen oxides?

              (a)(1) The owner and operator of each source located within the State of Wisconsin and for which requirements are set forth under the Federal CAIR NOX Annual Trading Program in subparts AA through II of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Wisconsin State Implementation Plan (SIP) as meeting the requirements of CAIR for PM2.5 relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(p) of this chapter.

              (2) Notwithstanding any provisions of paragraph (a)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX allowances for those years.
              (b)(1) The owner and operator of each NOX source located within the State of Wisconsin and for which requirements are set forth under the Federal CAIR NOX Ozone Season Trading Program in subparts AAAA through IIII of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Wisconsin State Implementation Plan (SIP) as meeting the requirements of CAIR for ozone relating to NOX under § 51.123 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.123(ee) of this chapter.

              (2) Notwithstanding any provisions of paragraph (b)(1) of this section, if, at the time of such approval of the State's SIP, the Administrator has already allocated CAIR NOX Ozone Season allowances to sources in the State for any years, the provisions of part 97 of this chapter authorizing the Administrator to complete the allocation of CAIR NOX Ozone Season allowances for those years shall continue to apply, unless the Administrator approves a SIP provision that provides for the allocation of the remaining CAIR NOX Ozone Season allowances for those years.
              (c) Notwithstanding any provisions of paragraphs (a) and (b) of this section and subparts AA through II and AAAA through IIII of part 97 of this chapter to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions in paragraphs (a) and (b) of this section relating to NOX annual or ozone season emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AA through II and AAAA through IIII of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR NOX allowances or CAIR NOX Ozone Season allowances allocated for 2015 or any year thereafter;

              (3) By March 3, 2015, the Administrator will remove from the CAIR NOX Allowance Tracking System accounts all CAIR NOX allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX allowances will be required with regard to emissions or excess emissions for such control periods; and

              (4) By March 3, 2015, the Administrator will remove from the CAIR NOX Ozone Season Allowance Tracking System accounts all CAIR NOX Ozone Season allowances allocated for a control period in 2015 and any subsequent year, and, thereafter, no holding or surrender of CAIR NOX Ozone Season allowances will be required with regard to emissions or excess emissions for such control periods.

              (d)(1) The owner and operator of each source and each unit located in the State of Wisconsin and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Annual Trading Program in subpart AAAAA of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.38(a) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's SIP.

              (2) Notwithstanding the provisions of paragraph (d)(1) of this section, if, at the time of the approval of Wisconsin's SIP revision described in paragraph (d)(1) of this section, the Administrator has already started recording any allocations of CSAPR NOX Annual allowances under subpart AAAAA of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart AAAAA of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Annual allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.

              (e)(1) The owner and operator of each source and each unit located in the State of Wisconsin and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 1 Trading Program in subpart BBBBB of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2015 and 2016.

              (2) The owner and operator of each source and each unit located in the State of Wisconsin and Indian country within the borders of the State and for which requirements are set forth under the CSAPR NOX Ozone Season Group 2 Trading Program in subpart EEEEE of part 97 of this chapter must comply with such requirements with regard to emissions occurring in 2017 and each subsequent year. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan (FIP) under § 52.38(b) for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's SIP.

              (3) Notwithstanding the provisions of paragraph (e)(2) of this section, if, at the time of the approval of Wisconsin's SIP revision described in paragraph (e)(2) of this section, the Administrator has already started recording any allocations of CSAPR NOX Ozone Season Group 2 allowances under subpart EEEEE of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart EEEEE of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR NOX Ozone Season Group 2 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62356, Nov. 2, 2007, as amended at 76 FR 48377, Aug. 8, 2011; 76 FR 80775, Dec. 27, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74602, Oct. 26, 2016; 83 FR 65924, Dec. 21, 2018]
            
            
              § 52.2588
              Interstate pollutant transport provisions; What are the FIP requirements for decreases in emissions of sulfur dioxide?
              (a) The owner and operator of each SO2 source located within the State of Wisconsin and for which requirements are set forth under the Federal CAIR SO2 Trading Program in subparts AAA through III of part 97 of this chapter must comply with such applicable requirements. The obligation to comply with these requirements in part 97 of this chapter will be eliminated by the promulgation of an approval by the Administrator of a revision to the Wisconsin State Implementation Plan as meeting the requirements of CAIR for PM2.5 relating to SO2 under § 51.124 of this chapter, except to the extent the Administrator's approval is partial or conditional or unless such approval is under § 51.124(r) of this chapter.
              (b) Notwithstanding any provisions of paragraph (a) of this section and subparts AAA through III of part 97 of this chapter and any State's SIP to the contrary:
              (1) With regard to any control period that begins after December 31, 2014,

              (i) The provisions of paragraph (a) of this section relating to SO2 emissions shall not be applicable; and
              (ii) The Administrator will not carry out any of the functions set forth for the Administrator in subparts AAA through III of part 97 of this chapter; and

              (2) The Administrator will not deduct for excess emissions any CAIR SO2 allowances allocated for 2015 or any year thereafter.

              (c)(1) The owner and operator of each source and each unit located in the State of Wisconsin and Indian country within the borders of the State and for which requirements are set forth under the CSAPR SO2 Group 1 Trading Program in subpart CCCCC of part 97 of this chapter must comply with such requirements. The obligation to comply with such requirements with regard to sources and units in the State will be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's State Implementation Plan (SIP) as correcting the SIP's deficiency that is the basis for the CSAPR Federal Implementation Plan under § 52.39 for those sources and units, except to the extent the Administrator's approval is partial or conditional. The obligation to comply with such requirements with regard to sources and units located in Indian country within the borders of the State will not be eliminated by the promulgation of an approval by the Administrator of a revision to Wisconsin's SIP.

              (2) Notwithstanding the provisions of paragraph (c)(1) of this section, if, at the time of the approval of Wisconsin's SIP revision described in paragraph (c)(1) of this section, the Administrator has already started recording any allocations of CSAPR SO2 Group 1 allowances under subpart CCCCC of part 97 of this chapter to units in the State for a control period in any year, the provisions of subpart CCCCC of part 97 of this chapter authorizing the Administrator to complete the allocation and recordation of CSAPR SO2 Group 1 allowances to units in the State for each such control period shall continue to apply, unless provided otherwise by such approval of the State's SIP revision.
              [72 FR 62357, Nov. 2, 2007, as amended at 76 FR 48378, Aug. 8, 2011; 79 FR 71671, Dec. 3, 2014; 81 FR 74586, 74602, Oct. 26, 2016]
            
            
              § 52.2589
              Wisconsin construction permit permanency revision.
              This plan was originally submitted as Wis. Stat. 144.396 by Wisconsin on July 12, 1979 and approved into Wisconsin's SIP on June 25, 1986 (51 FR 23056). Wis. Stat. 144.396 was renumbered Wis. Stat. 285.66 in 1995 Wisconsin Act 227, effective January 1, 1997. On December 8, 2005, Wisconsin submitted for EPA approval into the Wisconsin SIP a revision to Wis. Stats. 285.66(l), as amended in 2005 Wisconsin Act 25, effective July 26, 2005. This revision makes all conditions in Wisconsin's construction permits permanent. EPA has determined that this statutory revision is approvable under the Act.
              [71 FR 9936, Feb. 28, 2006]
            
            
              § 52.2590
              Operating permits.

              For any permitting program located in the State, insofar as the permitting threshold provisions in Chapter NR 407 of the Wisconsin Administrative Code concern the treatment of sources of greenhouse gas emissions as major sources for purposes of title V operating permits, EPA approves such provisions only to the extent they require permits for such sources where the source emits or has the potential to emit at least 100,000 tpy CO2 equivalent emissions, as well as 100 tpy on a mass basis, as of July 1, 2011.
              [75 FR 82266, Dec. 30, 2010]
            
            
              § 52.2591
              Section 110(a)(2) infrastructure requirements.
              (a) Approval. In a December 12, 2007 submittal, supplemented on January 24, 2011, March 28, 2011, July 2, 2015, and August 8, 2016, Wisconsin certified that the State has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (C), (D)(ii), (E) through (H), and (J) through (M) for the 1997 8-hour ozone NAAQS.
              (b) Approval. In a December 12, 2007 submittal, supplemented on January 24, 2011, March 28, 2011, July 2, 2015, and August 8, 2016, Wisconsin certified that the State has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (C), (D)(ii), (E) through (H), and (J) through (M) for the 1997 PM2.5 NAAQS.
              (c) Approval. In a January 24, 2011, submittal, supplemented on March 28, 2011, June 29, 2012, July 2, 2015, and August 8, 2016, Wisconsin certified that the State has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2006 24-hour PM2.5 NAAQS. We are not finalizing action on (D)(i)(I) and will address these requirements in a separate action.
              (d) Approval. In a July 26, 2012, submittal, supplemented July 2, 2015, and August 8, 2016, Wisconsin certified that the State has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2008 lead (Pb) NAAQS.
              (e) Approval and Disapproval. In a June 20, 2013, submittal with a January 28, 2015, clarification, supplemented July 2, 2015, and August 8, 2016, Wisconsin certified that the state has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2008 ozone NAAQS. For 110(a)(2)(D)(i)(I), we are approving prong one and disapproving prong two.
              (f) Approval. In a June 20, 2013, submission with a January 28, 2015, clarification, supplemented July 2, 2015, and August 8, 2016, Wisconsin certified that the state has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2010 nitrogen dioxide (NO2) NAAQS.
              (g) Approval. In a June 20, 2013, submission with a January 28, 2015, clarification, supplemented July 2, 2015, and August 8, 2016, Wisconsin certified that the state has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2010 sulfur dioxide (SO2) NAAQS. We are not taking action on the transport provisions in section 110(a)(2)(D)(i)(I), and will address these requirements in a separate action.
              (h) Approval. In a July 13, 2015, submission, supplemented August 8, 2016, WDNR certified that the State has satisfied the infrastructure SIP requirements of section 110(a)(2)(A) through (H), and (J) through (M) for the 2012 PM2.5 NAAQS. We are not taking action on the stationary source monitoring and reporting requirements of section 110(a)(2)(F). We will address these requirements in a separate action.
              (i)-(k) [Reserved]
              [82 FR 9518, Feb. 7, 2017, as amended at 81 FR 95047, Dec. 27, 2016; 84 FR 53063, Oct. 4, 2019]
            
            
              § 52.2592
              Review of new sources and modifications.

              Disapproval—On May 12, 2011, the Wisconsin Department of Natural Resources submitted a proposed revision to its State Implementation Plan to update its rules to match the 2008 New Source Review Implementation Rule for PM2.5. The State supplemented the submittal on March 5, 2012. EPA determined that this submittal was not approvable because the revisions did not explicitly identify the precursors to PM2.5 and did not contain the prescribed language to ensure that gases that condense to form PM, known as condensables, are regulated within PM2.5 and PM10 emission limits.
              [78 FR 44884, July 25, 2013, as amended at 78 FR 52087, Aug. 22, 2013]
            
            
              § 52.2593
              Visibility protection.
              (a) Approval. Wisconsin submitted its regional haze plan to EPA on January 18, 2012, supplemented on June 7, 2012. The Wisconsin regional haze plan meets the requirements of Clean Air Act section 169B and the Regional Haze Rule in 40 CFR 51.308.
              (b) Approval. Wisconsin submitted its five-year progress report on March 17, 2017. The Progress Report meets the requirements of Clean Air Act sections 169A and 169B and the Regional Haze Rule in 40 CFR 51.308.
              [83 FR 27912, June 15, 2018]
            
          
          
            Subpart ZZ—Wyoming
            
              § 52.2620
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State Implementation Plan for Wyoming under section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards or other requirements under the Clean Air Act.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to September 1, 2015, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after September 1, 2015, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region 8 certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated state rules/regulations which have been approved as part of the SIP as of September 1, 2015.

              (3) Copies of the materials incorporated by reference may be inspected at the EPA Region 8 Office, Office of Partnerships and Regulatory Assistance (OPRA), Air Program, 1595 Wynkoop Street, Denver, Colorado 80202-1129 and at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: www.archives.gov/federal-register/cfr/ibr-locations.html.
              
              (c) EPA-approved regulations.
                
              
              
                
                  Rule No.
                  Rule title
                  Stateeffective
                    date
                  
                  EPAEffective
                    date
                  
                  Final rule citation/date
                  Comments
                
                
                  
                    Chapter 01. Common Provisions.
                  
                
                
                  Section 02
                  Authority
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 03
                  Definitions
                  2/14/2013
                  12/23/2013
                  78 FR 69998, 11/22/13
                
                
                  Section 04
                  Diluting and concealing emissions
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 05
                  Unavoidable equipment malfunction
                  1/30/2006
                  6/15/2010
                  75 FR 19886, 4/16/10
                
                
                  Section 06
                  Credible Evidence
                  12/8/2000
                  6/15/2010
                  75 FR 19886, 4/16/10
                
                
                  Section 07
                  Greenhouse gasses
                  2/14/2013
                  12/23/2013
                  78 FR 69998, 11/22/13
                
                
                  
                    Chapter 02. Ambient Standards.
                  
                
                
                  Section 02
                  Ambient standards for particulate matter
                  9/7/2010
                  10/27/2014
                  79 FR 50840, 8/26/14
                  All, except Section 02(b) and (c).
                
                
                  Section 02 (b), (c), and (d)
                  Ambient standards for particulate matter
                  10/13/2015
                  11/14/2016.
                  81 FR 70364, 10/12/2016
                
                
                  Section 03
                  Ambient standards for nitrogen oxides
                  12/19/2012
                  11/14/2014
                  79 FR 54910, 9/15/14
                
                
                  Section 04
                  Ambient standards for sulfur oxides
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 05
                  Ambient standards for carbon monoxide
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 06
                  Ambient Standards for ozone
                  12/20/2016
                  10/22/2018
                  83 FR 47565, 9/20/2018
                
                
                  Section 08
                  Ambient standards for suspended sulfates
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 10
                  Ambient standards for lead
                  9/7/2010
                  10/27/2014
                  79 FR 50840, 8/26/14
                
                
                  Section 12
                  Incorporation by reference
                  2/5/2018
                  10/22/2018
                  83 FR 47565, 9/20/2018
                
                
                  
                    Chapter 03. General Emission Standards.
                  
                
                
                  Section 02
                  Emission standards for particulate matter
                  11/22/2013
                  11/20/2014
                  79 FR 62859, 10/21/14
                
                
                  Section 03
                  Emission standards for nitrogen oxides
                  12/20/2016
                  10/22/2018
                  83 FR 47565, 9/20/2018
                
                
                  Section 04
                  Emission standards for sulfur oxides
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 05
                  Emission standards for carbon monoxide
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 06
                  Emission standards for volatile organic compounds
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 09
                  Incorporation by reference
                  2/5/2018
                  10/22/2018
                  83 FR 47565, 9/20/2018
                
                
                  
                    Chapter 04. State Performance Standards for Specific Existing Sources.
                  
                
                
                  Section 02
                  Existing sulfuric acid production units
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 03
                  Existing nitric acid manufacturing plants
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  
                    Chapter 06. Permitting Requirements.
                  
                
                
                  Section 02
                  Permit requirements for construction, modification, and operation
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 04
                  Prevention of significant deterioration
                  12/20/2016
                  10/22/2018
                  83 FR 47565, 9/20/18
                
                
                  Section 13
                  Nonattainment new source review permit requirements
                  10/13/2015
                  7/5/2016
                  6/2/2016, 81 FR 35273
                
                
                  Section 14
                  Incorporation by reference
                  2/5/2018
                  10/22/2018
                  83 FR 47565, 9/20/18
                
                
                  
                  
                    Chapter 07. Monitoring Regulations.
                  
                
                
                  Section 02
                  Continuous monitoring requirements for existing sources
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  
                    Chapter 08. Non-attainment Area Regulations.
                  
                
                
                  Section 02
                  Sweetwater County particulate matter regulations
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 03
                  Conformity of general federal actions to state implementation plans
                  2/5/2018
                  10/22/2018
                  83 FR 47565, 9/20/18
                
                
                  Section 05
                  Ozone nonattainment emission inventory rule
                  11/22/2013
                  10/24/2016.
                  81 FR 58399, 8/25/16
                
                
                  Section 10
                  Incorporation by reference
                  2/5/2018
                  10/22/2018
                  83 FR 47565, 9/20/18
                
                
                  
                    Chapter 09. Visibility Impairment/PM Fine Control.
                  
                
                
                  Section 02
                  Visibility
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  
                    Chapter 10. Smoke Management.
                  
                
                
                  Section 02
                  Open burning restrictions
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 03
                  Wood waste burners
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  Section 04
                  Smoke management requirements
                  4/5/2005
                  1/11/2013
                  77 FR 73926, 12/12/12
                
                
                  
                    Chapter 12. Emergency Controls.
                  
                
                
                  Section 02
                  Air pollution emergency episodes
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  
                    Chapter 13. Mobile Sources.
                  
                
                
                  Section 02
                  Motor vehicle pollution control
                  10/29/1999
                  8/27/2004
                  69 FR 44965, 7/28/04
                
                
                  
                    Chapter 14. Emission Trading Program Regulations.
                  
                
                
                  Section 2
                  Western backstop sulfur dioxide trading program
                  5/7/2008
                  1/11/2013
                  77 FR 73926, 12/12/12
                
                
                  Section 3
                  Sulfur dioxide milestone inventory
                  2/5/2018
                  6/19/2019
                  84 FR 22725, 5/20/2019
                
                
                  App A
                  Web Chapter 14, Section 2 Monitoring Protocols
                  5/7/2008
                  1/11/2013
                  77 FR 73926, 12/12/12
                
                
                  Chapter I. General Rules of Practice and Procedure.
                
                
                  Section 16
                  Air Quality Division, State Implementation Plan
                  4/21/2016
                  5/25/2017
                  82 FR 18994, 4/25/2017
                  CAA section 128 Requirements.
                
              
              
              (d) EPA-approved source specific requirements.
                
              
              
                
                  Regulation
                  Rule title
                  Stateeffective
                    date
                  
                  EPAEffective
                    date
                  
                  Final rule citation/date
                  Comments
                
                
                  Black Hills Power and Light
                  Order containing schedule for compliance, interim requirements, and monitoring and reporting requirements
                  4/25/1979
                  8/1/1979
                  44 FR 38473, 7/2/79
                
                
                  FMC Corporation
                  Order containing schedule for compliance, interim requirements, and monitoring and reporting requirements
                  4/25/1979
                  8/1/1979
                  44 FR 38473, 7/2/79
                
                
                  Naughton Unit 3
                  Air Quality SIP Permits containing BART Alternative requirements, MD-15946 and P0021110
                  Nov. 28, 2017
                  Apr. 22, 2019.
                  84 FR 10435,3/21/19
                  Only the following permit provisions: NOX and PM emission limits (MD-15946 condition 5, for lb/hr and tons/year emission limits; P0021110, condition 7, for lb/MMbtu emission limits); emission limit compliance dates (P0021110, condition 7; MD-15946, conditions 5 and 6); heat input limit and compliance date (P0021110, condition 18); compliance date for coal pulverizers to be removed from service (P0021110, condition 19); and associated monitoring, recordkeeping, and reporting requirements (P0021110, conditions 4, 6, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19, 21, and 24).
                
              
              
              (e) EPA-approved nonregulatory provisions.
                
              
              
                
                  Rule No.
                  Rule title
                  Stateeffective
                    date
                  
                  EPAEffective
                    date
                  
                  Final rule citation/date
                  Comments
                
                
                  (01) I
                  Introduction
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (02) II
                  Legal Authority
                  2/19/1976
                  9/30/1976
                  41 FR 36652, 8/31/76
                
                
                  (03) III
                  Control Strategy
                  8/30/1984
                  11/11/1984
                  49 FR 39843, 10/11/84
                
                
                  (04) IV
                  Compliance Schedule
                  5/29/1973
                  8/2/1973
                  39 FR 24504, 7/03/73
                
                
                  (05) V
                  Emergency Episode Plan
                  8/26/1981
                  4/12/1981
                  47 FR 5892, 2/09/81
                
                
                  (06) VI
                  Air Quality Surveillance
                  12/13/1988
                  9/9/1988
                  55 FR 28197, 7/10/88
                
                
                  (07) VII
                  Review of New Sources and Modifications
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (08) VIII
                  Source Surveillance
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (09) IX
                  Resources
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (10) X
                  Intergovernmental Cooperation
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (11) XI
                  Reports and Revisions
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  (12) XII
                  Visibility Protection Class I
                  9/6/1988
                  3/17/1989
                  54 FR 6912, 2/15/89
                
                
                  (13) XIII
                  Sweetwater PM10 Attainment Plan
                  1/25/1979
                  8/1/1979
                  44 FR 38473, 7/02/79
                
                
                  (14) XIV
                  Stack Height Good Engineering Practice
                  12/9/1988
                  4/16/1989
                  54 FR 11186, 3/17/89
                
                
                  (15) XV
                  Small Business Assistance Program
                  11/30/1993
                  8/19/1994
                  59 FR 31548, 6/20/94
                
                
                  (16) XVI
                  City of Sheridan—PM10 Air Quality Control and Maintenance Plan
                  10/30/1990
                  7/25/1994
                  59 FR 32360, 6/23/94
                
                
                  (17) XVII
                  PSD Implementation for NOx
                  11/20/1990
                  6/23/1991
                  56 FR 23811, 5/24/91
                
                
                  (18) XVIII

                  Interstate Transport, Wyoming Interstate Transport SIP satisfying the requirement of Section 110(a)(2)(D)(i) of the CAA for the 1997 8-hour ozone and PM2.5 standards
                  4/15/2008
                  7/7/2008
                  73 FR 26019, 5/8/08
                
                
                  (19) XIX
                  Powder River Basin PM10 Memorandum of Agreement
                  12/22/1993
                  10/11/1995
                  60 FR 47290, 9/12/95
                
                
                  (20) XX
                  Addressing Regional Haze Visibility Protection For The Mandatory Federal Class I Areas Required Under 40 CFR 51.309
                  4/5/2018
                  6/19/2019
                  84 FR 22725, 5/20/2019
                
                
                  (21) XXI

                  Infrastructure SIP for Section 110(a)(2)—1997 PM2.5 NAAQS
                  3/26/2008
                  12/6/2013
                  78 FR 73445, 12/06/13
                
                
                  (22) XXII

                  Infrastructure SIP for Section 110(a)(2)—2006 PM2.5 NAAQS
                  8/19/2011
                  9/9/2015
                  80 FR 47857, 8/10/2015
                
                
                  (23) XXIII
                  Infrastructure SIP for Section 110(a)(2)—1997 Ozone NAAQ
                  12/10/2009
                  8/24/2011
                  76 FR 44265, 7/25/11
                
                
                  (24) XXIV
                  Air Quality Control Regions and Emissions Inventory
                  1/22/1972
                  6/30/1972
                  37 FR 10842, 5/31/72
                
                
                  
                  (25) XXV
                  Wyoming State Implementation Plan for Regional Haze for 309(g)
                  1/12/2011
                  3/3/2014
                  79 FR 5032, 1/30/14

                  Excluding portions of the following: Chapters 6.4, 6.5.7, 6.5.8, and 7.5. EPA disapproved (1) the NOX BART determinations for (a) Laramie River Units 1-3, (b) Dave Johnston Unit 3, and (c) Wyodak Unit 1; (2) the State's monitoring, recordkeeping, and reporting requirements for BART units; and (3) the State's reasonable progress goals.
                
                
                  (26)XXVI
                  Infrastructure SIP for Section 110(a)(2)(C) and (D)(i)(II) prong 3 for 2008 Ozone NAAQS
                  02/06/2014
                  11/14/2016.
                  81 FR 70364, 10/12/2016 
                  Only includes 111(a)(2)(C) and (D)(i)(II) prong 3 for 2008 Ozone NAAQS.
                
                
                  (27) XXVII

                  Interstate transport SIP for Section 110(a)(2)(D)(i) prong 1-2008 Ozone NAAQS; prongs 1, 2 and 4-2008 Pb NAAQS; prong 1 and 2-2010 NO2 NAAQS; prong 4-2010 SO2 NAAQS
                  2/6/2014; 10/12/2011; 1/24/2014; 3/6/2015
                  3/6/2017
                  82 FR 9154, 2/3/17
                
                
                  (28) XXVIII

                  Infrastructure SIP for Section 110(a)(2)— 2008 Lead, 2008 Ozone, 2010 NO2, 2010 SO2, and 2012 PM2.5 NAAQS
                  10/12/2011, 2/6/2014, 1/24/2014, 3/6/2015, and 6/24/2016
                  5/25/2017
                  82 FR 18994, 4/25/17
                
                
                  (29) XXIX
                  Sheridan 1987 PM10 Limited Maintenance Plan
                  12/14/2015
                  5/4/2018
                  83 FR 14374, 4/4/18
                
                
                  (30) XXX

                  Interstate transport SIP for Section 110(a)(2)(D)(i)(I) prongs 1 and 2 for the 2012 PM2.5 NAAQS
                  6/24/2016
                  8/6/2018
                  83 FR 31330, 7/5/2018
                
                
                  (31) XXXI

                  Interstate transport SIP for Section 110(a)(2)(D)(i)(I) prongs 1 and 2 for the 2010 SO2 NAAQS.
                  3/6/2015
                  10/1/2018
                  83 FR 44503, 8/31/2018
                
                
                  (32) XXXII

                  Wyoming State Implementation Plan 5-Year Progress Report for Regional Haze, Appendix B: Alternative to BART for NOX and PM for PacifiCorp Naughton Unit 3
                  11/28/17
                  4/22/19
                  84 FR 1043, 3/21/19

                  Only includes Appendix B: Alternative to BART for NOX and PM for PacifiCorp Naughton Unit 3.
                
                
                  (33) XXXIII
                  Interstate transport SIP for Section 110(a)(2)(D)(i)(I) prong 2 for the 2008 Ozone NAAQS
                  August 30, 2018
                  5/10/2019
                  84 FR 14271, 4/10/2019
                
                
                  (34) XXXIV
                  Infrastructure SIP for section 110(a)(2)—2015 Ozone NAAQS
                  1/3/2019
                  3/25/2020
                  85 FR 10306, 2/24/2020
                  The EPA is not acting on (D)(i)(I) Prong 1, and (D)(i)(I) Prong 2. The EPA is disapproving (D)(i)(II) Prong 4.
                
              
              
              [71 FR 64462, Nov. 2, 2006, as amended at 73 FR 26025, May 8, 2008; 73 FR 40752, July 16, 2008; 75 FR 19890, Apr. 16, 2010; 76 FR 44270, July 25, 2011; 77 FR 73933, Dec. 12, 2012; 78 FR 49690, Aug. 15, 2013; 78 FR 70000, Nov. 22, 2013; 78 FR 73448, Dec. 6, 2013; 79 FR 5219, Jan. 30, 2014; 79 FR 50843, Aug. 26, 2014; 79 FR 54912, Sept. 15, 2014; 79 FR 62861, Oct. 21, 2014; 80 FR 9201, Feb. 20, 2015; 80 FR 47859, Aug. 10, 2015; 80 FR 45609, July 31, 2015; 80 FR 68769, Nov. 6, 2015; 81 FR 35273, June 2, 2016; 81 FR 58399, Aug. 25, 2016; 81 FR 70364, Oct. 12, 2016; 82 FR 9154, Feb. 3, 2017; 82 FR 18994, Apr. 25, 2017; 83 FR 14374, Apr. 4, 2018; 83 FR 31330, July 5, 2018; 83 FR 44503, Aug. 31, 2018; 83 FR 47565, Sept. 20, 2018; 84 FR 10435, Mar. 21, 2019; 84 FR 14271, Apr. 10, 2019; 84 FR 22725, May 20, 2019; 85 FR 10306, Feb. 24, 2020]
              
                Effective Date Note:
                At 85 FR 38327, June 26, 2020, § 52.2620 was amended in the table, in paragraph (e) by revising the entry “(32) XXXII”, effective July 27, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 52.2620
                    Identification of plan.
                    
                    (e) * * *
                    
                      
                        Rule No.
                        Rule title
                        Stateeffective
                          date
                        
                        EPAeffective
                          date
                        
                        Final rule citation/date
                        Comments
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        (32) XXXII
                        Wyoming State Implementation Plan 5-Year Progress Report for Regional Haze
                        11/17/2017
                        7/27/2020
                        [insert Federal Register citation], 6/26/2020
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                  
                
              
            
            
              § 52.2621
              Classification of regions.
              The Wyoming plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Cheyenne Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Casper Intrastate
                  II
                  III
                  III
                  III
                  III
                
                
                  Wyoming Intrastate
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10904, May 31, 1972]
            
            
              § 52.2622
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Wyoming's plans as meeting the requirements of section 110 of the Clean Air Act, as amended in 1977. Furthermore, the Administrator finds that the plans satisfy the requirements of Part D, Title I, of the Clean Air Act.
              [44 FR 38475, July 2, 1979]
            
            
              § 52.2623
              Control strategy and regulations: Ozone.
              (a) Determination of attainment. The EPA has determined, as of June 3, 2016, that based on 2012 to 2014 ambient air quality data, the Upper Green River Basin Area, WY 2008 ozone Marginal nonattainment area has attained the 2008 ozone NAAQS. Therefore, the EPA has met the requirement pursuant to CAA section 181(b)(2)(A) to determine, based on the area's air quality data as of the attainment date, whether the area attained the standard. The EPA also determined that the Upper Green River Basin Area, WY nonattainment area will not be reclassified for failure to attain by its applicable attainment date under section 181(b)(2)(A).
              
              (b) [Reserved]
              [81 FR 26711, May 4, 2016]
            
            
              § 52.2624
              Control strategy and regulations: Particulate matter.

              On June 2, 2017, the State of Wyoming submitted a maintenance plan for the Sheridan PM10 nonattaiment area and requested that this area be redesignated to attainment for the PM10 National Ambient Air Quality Standards. The redesignation request and maintenance plan satisfy all applicable requirements of the Clean Air Act.
              [83 FR 14375, Apr. 4, 2018]
            
            
              § 52.2625
              Compliance schedules.
              (a) The compliance schedules for the sources identified below are approved as meeting the requirements of Subpart N of this chapter. All regulations cited are found in the “Wyoming Air Quality Standards and Regulations, 1975.”
              
                Wyoming
                
                  Source
                  Location
                  Regulations involved
                  Date of adoption
                  Effective date
                  Final compliance date
                
                
                  Pacific Power & Light
                  Glenrock
                  14 (b), (e), (h)
                  Feb. 26, 1973
                  Immediately
                  Sept. 1, 1976.
                
                
                  Montana-Dakota Utilities
                  Sheridan
                  14 (b), (e), (h)
                  ......do
                  ......do
                  Dec. 31, 1976.
                
                
                  Utah Power & Light
                  Kemmerer
                  14 (b), (e), (h)
                  ......do
                  ......do
                    Do.
                
                
                  Black Hills Power & Light
                  Wyodak
                  14 (b), (e), (h)
                  ......do
                  ......do
                  May 1, 1978.
                
                
                    Do
                  Osage
                  14 (b), (e)
                  ......do
                  ......do
                  May 15, 1977.
                
                
                  American Oil
                  Casper
                  14 (b), (e), (h)
                  Jan. 26, 1973
                  ......do
                  Jan. 31, 1974.
                
                
                  Basins Engineering
                  Wheatland
                  14 (b), (e), (f), (g)
                  June 6, 1974
                  ......do
                  Apr. 5, 1974.
                
                
                  Stauffer Chemical Co
                  Green River
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Oct. 31, 1973.
                
                
                    Do
                  Leefe
                  14 (b), (e), (f), (g)
                  Feb. 26, 1973
                  ......do
                  Nov. 1, 1976.
                
                
                  Barold Division of National Lead
                  Osage
                  14 (b), (e), (f), (g)
                  Jan. 26, 1973
                  ......do
                  Dec. 31, 1975.
                
                
                    Do
                  Colony
                  14 (b), (e), (f), (g)
                  June 6, 1973
                  ......do
                  Mar. 1, 1974.
                
                
                  Holly Sugar
                  Torrington
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Oct. 31, 1976.
                
                
                    Do
                  Worland
                  14 (b), (d), (f), (g)
                  ......do
                  ......do
                    Do.
                
                
                  Reeves Concrete
                  Gillette
                  14 (b), (e), (f), (g)
                  Jan. 26, 1973
                  ......do
                  Dec. 1, 1973.
                
                
                    Do
                  Sheridan
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                    Do.
                
                
                    Do
                  Buffalo
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                    Do.
                
                
                  American Colloid
                  Lovell
                  14 (b), (e), (f), (g)
                  June 6, 1974
                  ......do
                  Apr, 30, 1974.
                
                
                  Star Valley Swiss Cheese
                  Thayne
                  14 (b), (e), (h)
                  Jan. 26, 1973
                  ......do
                  Dec. 31, 1973.
                
                
                  Sheridan Commercial
                  Sheridan
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                    Do.
                
                
                  Federal Bentonite
                  Upton
                  14 (b), (e), (f), (g)
                  June 6, 1973
                  ......do
                  June 30, 1974.
                
                
                    Do
                  Lovell
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                    Do.
                
                
                  Wyo-Ben Products
                  Greybull
                  14 (b), (e), (f), (g)
                  Jan. 26, 1973
                  ......do
                  Jan. 30, 1974.
                
                
                    Do
                  Lovell
                  14 (b), (e), (f), (g)
                  June 6, 1974
                  ......do
                    Do.
                
                
                  FMC
                  Kemmerer
                  14 (e), (f), (g), (i)
                  Jan. 26, 1973
                  ......do
                  Dec. 31, 1976.
                
                
                    Do
                  Green River
                  14 (b), (e), (f), (g)
                  June 6, 1974
                  ......do
                  Oct. 31, 1974.
                
                
                  Gunn-Quealy Coal
                  Rock Springs
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Mar. 31, 1974.
                
                
                  Allied Chemical
                  Green River
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Aug. 1, 1976.
                
                
                  IMC Corp
                  Colony
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Oct. 31, 1974.
                
                
                  Wyodak Resources Develop
                  Gillette
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Feb. 28, 1974.
                
                
                  Church and Dwight
                  Green River
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Nov. 1, 1973.
                
                
                  
                  Wycon Chemical
                  Cheyenne
                  14 (b), (e), (f), (g)
                  Sept. 11, 1975
                  ......do
                  June 1, 1976.
                
                
                  Dresser Minerals
                  Greybull
                  14 (b), (e), (f), (g)
                  ......do
                  ......do
                  Feb. 15, 1976.
                
                
                  Town of Byron
                  Byron
                  13
                  Jan. 26, 1973
                  ......do
                  July 1, 1974.
                
                
                  Town of Chugwater
                  Chugwater
                  13
                  ......do
                  ......do
                    Do.
                
                
                  Town of Cowley
                  Cowley
                  13
                  ......do
                  ......do
                    Do.
                
                
                  Town of Lovell
                  Lovell
                  13
                  May 24, 1973
                  ......do
                    Do.
                
                
                  Big Horn County
                  Big Horn County
                  13
                  Jan. 26, 1973
                  ......do
                    Do.
                
              
              [41 FR 36653, Aug. 31, 1976, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              §§ 52.2626-52.2629
              [Reserved]
            
            
              § 52.2630
              Prevention of significant deterioration of air quality.
              (a) The Wyoming plan, as submitted, is approved as meeting the requirements of Part C of the Clean Air Act except that designation of the Savage Run Wilderness Area, as established in Pub. L. 95-237, from Class II to Class I is disapproved.
              (b) Regulation for preventing significant deterioration of air quality. The Wyoming plan, as submitted, does not apply to certain sources in the State. Therefore, the provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the State implementation plan for the State of Wyoming and are applicable to the following proposed major stationary sources or major modifications:
              (1) Sources proposing to construct on Indian Reservations in Wyoming; and
              (2) Sources that received an air quality permit from the Wyoming State Department of Environmental Quality prior to September 6, 1979.

              (c) The State of Wyoming has clarified the generalized language contained in section 24 of the Wyoming Air Quality Standards and Regulations on the use of the “Guidelines for Air Quality Models.” In a letter to Douglas M. Skie, EPA, dated May 18, 1989, Charles A. Collins, Administrator of the Air Quality Divisions stated:
              
              
                * * * The Division, will, as a matter of practice, utilize the “Guideline on Air Quality Models” as revised, including Supplement A, in all PSD permit application reviews. The Division will utilize any future revisions to the Guideline in PSD permitting reviews as revisions become effective.
              
              [44 FR 51979, Sept. 6, 1979, as amended at 54 FR 27881, July 3, 1989; 68 FR 11324, Mar. 10, 2003; 68 FR 74491, Dec. 24, 2003]
            
            
              § 52.2631
              [Reserved]
            
            
              § 52.2632
              Visibility protection. [Reserved]
            
            
              § 52.2633
              Stack height regulations.
              In a letter dated December 9, 1988, to Douglas M. Skie, EPA, from Charles A. Collins, Administrator of The Air Quality Division, the State committed to conduct stack height evaluations in accordance with the “Guideline for Determination of Good Engineering Practice Stack Height (Technical Support Document for the Stack Height Regulations)”, EPA 450/4-80-023R, June 1985.
              [54 FR 11188, Mar. 17, 1989]
            
            
              § 52.2634
              Correction of approved plan.
              The following rules of the Wyoming Air Quality Standards and Regulations have been removed from the approved plan pursuant to section 110(k)(6) of the Clean Air Act (as amended in 1990): Section 7, Hydrogen Sulfide; Section 11, Fluorides; and Section 16, Odors.
              [61 FR 47059, Sept. 6, 1996]
            
            
              § 52.2635
              Original identification of plan section.

              (a) This section identifies the original “Air Implementation Plan for the State of Wyoming” and all revisions submitted by Wyoming that were federally approved prior to August 31, 2006.
              
              (b) The plan was officially submitted on January 26, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Compliance schedule information in three plants submitted March 28, 1972, by the Department of Health and Social Services (DHSS). (Non-regulatory.)
              (2) Procedural clarification to emergency episodes plan submitted May 3, 1972, by DHSS.
              (3) Particulate compliance schedules submitted February 9, 1973, by DHSS.
              (4) Emergency episode plan submitted February 27, 1973, by DHSS. (Non-regulatory).
              (5) Compliance schedules submitted on March 1, 1973, by DHSS.
              (6) Revision of Wyoming's Standards and Regulations (Chapter I, Section 1-20) submitted April 18, 1973, by DHSS.
              (7) Revision of particulate control strategy to require compliance with particulate standards not later than January 31, 1974, except where approved by EPA and compliance schedule portions of the plan submitted May 29, 1973, by DHSS.
              (8) Compliance schedule revisions, legal authority additions, update of Wyoming's Air Quality Standards and Regulations, non-regulatory source surveillance and new source review procedures submitted on August 7, 1974, by the Governor.
              (9) Legal authority additions and compliance schedule revisions submitted on February 19, 1976, by the Governor.
              (10) Requirements for continuous opacity monitoring by all fossil fuel fired steam generators with heat inputs in excess of 250 million Btu per hour and other miscellaneous revisions to the State regulations as submitted by the Air Quality Division (AQD) on May 9, 1978.
              (11) Provisions to meet the requirements of Parts C and D and sections 110, 126, and 127 of the Clean Air Act, as amended in 1977 were submitted on January 26, 1979.
              (12) A revision to Section 14 of the Wyoming Air Quality Standards and Regulations was submitted on July 18, 1980, and October 27, 1980.
              (13) On August 26, 1981 and August 27, 1981, Wyoming submitted revisions to the requirements for Prevention of Significant Deterioration, the Air Quality Monitoring Plan, revisions to the Emergency Episode Contingency Plan, and revisions to stationary source permitting regulations.
              (14) Revisions to the new source permit requirements in Sections 21 and 24 of the Wyoming regulations were submitted on April 30, 1981, and February 8, 1982.
              (15) On August 30, 1984, the State of Wyoming submitted a plan revision for lead.
              (16) Revisions to the new source permit requirements in sections 21 and 24 of the Wyoming regulation for visibility protection were submitted on April 12, 1985.
              (i) Incorporation by reference.
              (A) Letter from Randolph Wood, Administrator, Wyoming Air Quality Division, dated April 12, 1985, submitting the Wyoming Visibility SIP and Regulations.
              (B)(1) Wyoming Air Quality Standards and Regulations (WAQSR), Section 21.n. (1) and (2) adopted on January 22, 1985.
              (2) WAQSR, Section 24.b.(1)(f) adopted on January 22, 1985.
              (3) WAQSR, Section 24.b.(6) (a) and (b) revised and adopted on January 22, 1985.
              (17) A revision to the SIP was submitted by the Administrator of the Wyoming Air Quality Division on September 6, 1988, for visibility general plan requirements, monitoring, and long-term strategies.
              (i) Incorporation by reference.
              (A) Letter dated September 6, 1988, Charles A. Collins, Administrator of the Wyoming Air Quality Division, submitting a SIP revision for visibility protection.

              (B) The SIP revision for visibility protection, “Section 28 Visibility” of the Wyoming Air Quality Standards and Regulations, and “Wyoming State Implementation Plan for Class I Visibility Protection” was adopted by the Wyoming Environmental Quality Council on March 23, 1988, and became effective on May 10, 1988.

              (18) On September 6, 1988, the Administrator of the Air Quality Division, as the Governor's designee, submitted a plan revising the stack height regulations, Wyoming Air Quality Standards and Regulations (WAQSR) section 21(d).
              (i) Incorporation by reference.
              (A) Revisions to the Wyoming Air Quality Standards and Regulation section 21(d), stack heights, were adopted and effective on May 10, 1988.
              (19) In a letter dated August 5, 1986, the Administrator of the Air Quality Division of Wyoming, submitted the stack height demonstration analysis. EPA is approving the demonstration analysis for all of the stacks.
              (i) Incorporation by reference.
              (A) Stack height demonstration analysis submitted by the State in a letter dated August 5, 1986.
              (20) A revision to the SIP was submitted by the Administrator of the Wyoming Air Quality Division on March 14, 1989, to address the Group III PM-10 SIP requirements and Group II PM-10 SIP requirements for Lander, Wyoming.
              (i) Incorporation by reference.
              (A) Amendments to the Wyoming Air Quality Standards and Regulations: section 2 (Definitions) (a)(xxx), section 3 (Ambient Standards for Particulate Matter) (a), section 20 (Air Pollution Emergency Episodes) (b)(ii), section 21 (Permit Requirements for Construction, Modification, and Operation) (c)(ii) and section 24 (Prevention of Significant Deterioration) (a)(xx)(A), (b)(i)(E)(VI)(1.)(c.)(f.)(h.) & (1.), (b)(iii), (b)(iv), (b)(viii), and (b)(xii)(D)(E)(F) & (G), effective February 13, 1989.
              (B) March 14, 1989 letter from Charles A. Collins, Administrator of the Wyoming Air Quality Division to James J. Scherer, EPA Region VIII Regional Administrator, identifying the effective date of the above regulation amendments.

              (21) On November 20, 1990, the Governor of Wyoming submitted revisions to the plan. The revisions include amendments to the prevention of significant deterioration of air quality (PSD) regulations to incorporate the nitrogen dioxide (NO2) increments, revisions to the new source review requirements and PSD regulations to make them federally enforceable, and revisions to the PSD regulations to allow establishment of multiple baseline areas which may have different baseline dates and different baseline concentrations.
              (i) Incorporation by reference.

              (A) Revisions to the Wyoming Air Quality Standards and Regulations, Section 2, Definitions, Section 21, Permit Requirements for Construction, Modification, and Operation, and Section 24, Prevention of Significant Deterioration, effective October 30, 1990.
              (ii) Additional material.
              (A) November 5, 1990, letter from Douglas Skie, EPA, to Charles A. Collins, Administrator, Air Quality Division, Wyoming Department of Environmental Quality.
              (22) On September 6, 1988, the Governor of Wyoming submitted revisions to Section 3 of the Wyoming Air Quality Standards and Regulations, adding subsection (d) which defines “ambient air” for surface coal mines located in Wyoming's Powder River Basin.
              (i) Incorporation by reference.
              (A) Revisions to Section 3(d) of the Wyoming Air Quality Standards and Regulations, effective June 5, 1987.
              (ii) Additional material.
              (A) Memorandum of Agreement signed on December 22, 1993 by Dennis Hemmer, Director, Department of Environmental Quality, State of Wyoming, and on January 24, 1994 by Patricia D. Hull, Director, Air, Radiation and Toxics Division, EPA Region VIII.
              (23) On November 1, 1993, the Governor of Wyoming submitted a plan for the establishment and implementation of a Small Business Assistance Program to be incorporated into the Wyoming State Implementation Plan as required by section 507 of the Clean air Act.
              (i) Incorporation by reference.
              (A) November 1, 1993, letter from the Governor of Wyoming submitting a Small Business Assistance Program plan to EPA.
              (B) The State of Wyoming plan for the establishment and implementation of a Small Business Assistance Program, adopted September 16, 1993, by the Wyoming Environmental Quality Council.

              (24) On August 28, 1989, the Governor of Wyoming submitted revisions to the Wyoming State implementation plan (SIP) for Sheridan, Wyoming. In addition to the original August 28 submittal, eight submittals containing information in response to EPA requests and to the new Clean Air Act Amendments were submitted. The August 28, 1989, submittal, in combination with the eight subsequent submittals, satisfy those moderate PM10 nonattainment SIP requirements due on November 15, 1991. Included in the August 28, 1989, submittal were PM10 contingency measures for Sheridan to satisfy the requirements of section 172(c)(9) of the Act that were due by November 15, 1993.
              (i) Incorporation by reference.
              (A) “The City of Sheridan, Air Quality Maintenance Plan,” including the Street Winter Maintenance Plan and the contingency plan calling for the use of deicing chemicals on downtown streets, adopted on February 21, 1989.
              (ii) Additional material.
              (A) Letter dated November 21, 1989, from the Wyoming Department of Environmental Quality to EPA which includes a memorandum dated November 15, 1989 from the Wyoming Attorney General's Office to the Wyoming Department of Environmental Quality; the memorandum includes Wyoming Statute 35-11-201.

              (25) On November 12, 1993, the Governor of Wyoming submitted revisions to the Wyoming State Implementation Plan (SIP). Specifically, the State submitted revisions to the Wyoming Air Quality Standards and Regulations (WAQSR), section 21 “Permit requirements for construction, modification and operation.” Among other things, these revisions were made to address the non-attainment New Source Review (NSR) provisions of part D of the Act for PM10 nonattainment areas, which were due to EPA on June 30, 1992.
              (i) Incorporation by reference.
              (A) The following subsections of section 21 of the Wyoming Air Quality Standards and Regulations “Permit requirements for construction, modification and operation,” adopted on September 16, 1993 and effective October 26, 1993: subsections (a)(ii), (a)(iii), (a)(v), (c)(ii)(B), (k)(vii) and (o).
              (ii) Additional material.
              (A) Letter from Mary A. Throne, Assistant Attorney General, to the Governor of Wyoming, dated October 1, 1993, documenting the necessary legal authority under state law to adopt and implement the revised regulation.
              (26) On March 14, 1995, the Governor of Wyoming submitted revisions to the prevention of significant deterioration permitting regulations in Section 24 of the Wyoming Air Quality Standards to incorporate changes in the Federal PSD permitting regulations for utility pollution control projects, PM-10 increments, and to make other minor changes.
              (i) Incorporation by reference.
              (A) Revisions to Section 24 of the Wyoming Air Quality Standards, subsections (a)(ix)(B), (a)(x)(H)-(K), (a)(xii)(D), (a)(xv), (a)(xix)(D) and (E), (a)(xxviii)-(xxxv), (b)(i)(A)(I), (b)(i)(E)(VI)(1), (b)(viii), and (b)(xii)(I), effective 2/13/95.
              (27) On September 15, 1982, the Administrator of the Wyoming Air Quality Division submitted clarifications and revisions to the particulate matter control requirements of Section 25 of the Wyoming Air Quality Standards and Regulations (WAQSR) for FMC Corporation in the Trona Industrial Area. In addition, on May 16, 1985, the Administrator of the Wyoming Air Quality Division submitted revisions to the construction permitting requirements in Section 21 of the WAQSR to specify guidelines for best available control technology for new large mining operations. The Governor of Wyoming submitted revisions to Section 21 of the WAQSR, “Permit requirements for construction, modification, and operation,” on November 12, 1993. Last, the Governor of Wyoming submitted revisions to Section 24 of the WAQSR, “Prevention of Significant Deterioration,” on March 14, 1995.
              (i) Incorporation by reference.
              (A) Revisions to Section 25 of the WAQSR, “Sweetwater County Non-Attainment Area Particulate Matter Regulations,” subsection c.(2), effective September 13, 1982.

              (B) Revisions to Section 21 of the WAQSR, “Permit requirements for construction, modification, and operation,” subsection c.(5), effective May 10, 1985.
              
              (C) Revisions to Section 21 of the WAQSR, “Permit requirements for construction, modification, and operation,” subsection (a)(iv), effective October 26, 1993.
              (D) Revisions to Section 24 of the WAQSR, “Prevention of Significant Deterioration,” subsections (a)(xix), (b)(iv), and (b)(xii)(H), effective February 13, 1995.
              (28) On March 14, 1995, the Governor of Wyoming submitted revisions to the SIP that incorporate the General Conformity requirements of 40 CFR part 93, Subpart B into State regulation.
              (i) Incorporation by reference.
              (A) Section 32 of the Wyoming Air Quality Standards, “Conformity of General Federal Actions to State Implementation Plans,” effective February 13, 1995.
              (29) The Governor of Wyoming submitted revisions to sections 2, 4, 5, 8, 9, 10, 14, and 21 of the Wyoming Air Quality Standards and Regulations (WAQSR) on May 21, 1999.
              (i) Incorporation by reference.
              (A) Revisions to the WAQSR, section 2 Definitions, subsection 2(a)(xxx)(B) excluding the words “or an equivalent or alternative method approved by the Administrator,” effective October 15, 1998.
              (B) Revisions to the WAQSR, section 4 Sulfur oxides, subsection 4(h) excluding the words “or an equivalent method,” effective October 15, 1998.
              (C) Revisions to the WAQSR, section 5 Sulfuric acid mist excluding the words “or an equivalent method,” effective October 15, 1998.
              (D) Revisions to the WAQSR, section 8 Ozone, effective October 15, 1998.
              (E) Revisions to the WAQSR, section 9 Volatile organic compounds, effective October 15, 1998.
              (F) Revisions to the WAQSR, section 10 Nitrogen oxides, subsections 10(b), 10(b)(vii), 10(b)(viii), and 10(b)(ix), excluding the words “or by an equivalent method” in subsection 10(b), effective October 15, 1998.
              (G) Revisions to the WAQSR, section 14 Control of particulate emissions, subsection 14(h)(iv) excluding the sentence, “Provided that the Administrator may require that variations to said methods be included or that entirely different methods be utilized if he determines that such variations or different methods are necessary in order for the test data to reflect the actual emission rate of particulate matter,” effective October 15, 1998.
              (H) Revisions to the WAQSR, section 21 Permit requirements for construction, modification and operation, subsections 21(a)(vi) and 21(h), effective October 15, 1998.
              (ii) Additional material.
              (A) September 1, 1998 letter from Dan Olson, Administrator, Wyoming Air Quality Division, to Richard R. Long, Director, Air and Radiation Program, EPA Region 8.
              (B) June 23, 2000 letter from Dan Olson, Administrator, Wyoming Air Quality Division, to Richard R. Long, Program Manager, Air and Radiation, EPA Region VIII.
              (30) On September 12, 2003, the Governor of Wyoming submitted a revision to the State Implementation Plan. The revision restructures the Wyoming Air Quality Standards and Regulations (WAQS&R) from a single chapter into thirteen separate chapters and renumbers the provisions within each chapter. The submitted revision contains no substantive changes to the existing SIP-approved regulations. The provisions listed in paragraph (c)(30)(i)(A) are approved into the SIP and supersede and replace the prior codification of the corresponding provisions of the SIP.
              (i) Incorporation by reference.

              (A) Wyoming Air Quality Standards and Regulations: Chapter 1: Section 2—Authority, Section 3—Definitions, Section 4—Diluting and concealing emissions, Section 5—Abnormal conditions and equipment malfunction; Chapter 2: Section 2—Ambient standards for particulate matter, paragraphs 2(a) and 2(c) only, Section 3—Ambient standards for nitrogen oxides, Section 4—Ambient standards for sulfur oxides, Section 5—Ambient standards for carbon monoxide, Section 6—Ambient standards for ozone, Section 8—Ambient standard for suspended sulfates, Section 10—Ambient standards for lead; Chapter 3: Section 2—Emission standards for particulate matter, Section 3—Emission standards for nitrogen oxides, Section 4—Emission standards for sulfur oxides, Section 5—Emission standards for carbon monoxide, Section 6—Emission standards for volatile organic compounds; Chapter 4: Section 2—Existing sulfuric acid production units, Section 3—Existing nitric acid manufacturing plants; Chapter 6: Section 2—Permit requirements for construction, modification and operation, Section 4—Prevention of significant deterioration; Chapter 7: Section 2—Continuous monitoring requirements for existing sources; Chapter 8: Section 2—Sweetwater County particulate matter regulations, Section 3—Conformity of general federal actions to state implementation plans; Chapter 9: Section 2—Visibility; Chapter 10: Section 2—Open burning restrictions, Section 3—Wood waste burners; Chapter 12: Section 2—Air pollution emergency episodes; Chapter 13: Section 2—Motor vehicle pollution control; all adopted September 13, 1999 and effective October 29, 1999.
              (ii) Additional Material.
              (A) Remainder of the September 12, 2003 State submittal.
              (B) January 12, 2004 letter from Dan Olson, Wyoming Department of Environmental Quality (DEQ), to Richard Long, EPA Region VIII, to address typographical errors and incorrect cross references identified in the September 12, 2003 submittal.
              (C) March 22, 2004 letter from Richard Long, EPA Region VIII, to John Corra, Wyoming DEQ, requesting clarification on the State's commitment to submit substantive SIP revisions following EPA's approval of the restructured and renumbered WAQS&R provisions. In this letter, EPA also asked DEQ to indicate time frames in which DEQ would submit substantive SIP revisions.
              (D) March 29, 2004 letter from John Corra, Wyoming DEQ, to Richard Long, EPA Region VIII, addressing the concerns expressed in Mr. Long's March 22, 2004 letter.
              [37 FR 10903, May 31, 1972. Redesignated at 71 FR 64462, Nov. 2, 2006]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2635, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2636
              Implementation plan for regional haze.
              (a) Applicability. (1) This section applies to each owner and operator of the following emissions units in the State of Wyoming for which EPA approved the State's BART determination:

              (i) FMC Westvaco Trona Plant Units NS-1A and NS-1B (PM and NOX);

              (ii) TATA Chemicals Partners (previously General Chemical) Boilers C and D (PM and NOX);
              (iii) Basin Electric Power Cooperative Laramie River Station Units 1, 2, and 3 (PM);
              (iv) PacifiCorp Dave Johnston Power Plant Unit 3 (PM);

              (v) PacifiCorp Dave Johnston Power Plant Unit 4 (PM and NOX);

              (vi) PacifiCorp Jim Bridger Power Plant Units 1, 2, 3, and 4 (PM and NOX);

              (vii) PacifiCorp Naughton Power Plant Units 1 and 2 (PM and NOX); and
              (viii) PacifiCorp Wyodak Power Plant Unit 1 (PM).

              (2) This section also applies to each owner and operator of the following emissions units in the State of Wyoming for which the EPA disapproved the State's BART determination and issued a SO2 and/or NOX BART Federal Implementation Plan:
              (i) Basin Electric Power Cooperative Laramie River Station Units 1, 2, and 3;
              (ii) PacifiCorp Dave Johnston Unit 3; and
              (iii) PacifiCorp Wyodak Power Plant Unit 1.
              (b) Definitions. Terms not defined below shall have the meaning given them in the Clean Air Act or EPA's regulations implementing the Clean Air Act. For purposes of this section:
              (1) BART means Best Available Retrofit Technology.
              (2) BART unit means any unit subject to a Regional Haze emission limit in Table 1 and Table 2 of this section.
              (3) CAM means Compliance Assurance Monitoring as required by 40 CFR part 64.
              (4) Continuous emission monitoring system or CEMS means the equipment required by this section to sample, analyze, measure, and provide, by means of readings recorded at least once every 15 minutes (using an automated data acquisition and handling system (DAHS)), a permanent record of SO2 and/or NOX emissions, diluent, or stack gas volumetric flow rate.
              (5) FIP means Federal Implementation Plan.
              (6) The term lb/hr means pounds per hour.
              (7) The term lb/MMBtu means pounds per million British thermal units of heat input to the fuel-burning unit.
              (8) NO
                X means nitrogen oxides.
              (9) Operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the BART unit. It is not necessary for fuel to be combusted for the entire 24-hour period.
              (10) The owner/operator means any person who owns or who operates, controls, or supervises a unit identified in paragraph (a) of this section.
              (11) PM means filterable total particulate matter.
              (12) SO
                2 means sulfur dioxide.
              (13) Unit means any of the units identified in paragraph (a) of this section.
              (c) Emissions limitations. (1) The owners/operators of emissions units subject to this section shall not emit, or cause to be emitted, PM, NOX, or SO2 in excess of the following limitations:
              
                Table 1 to § 52.2636
                [Emission limits for BART units for which EPA approved the State's BART and Reasonable Progress determinations]
                
                  Source name/BART unit
                  PM emissionlimits—
                    lb/MMBtu
                  
                  NOX emissionlimits—
                    lb/MMBtu
                    (30-day
                    rolling
                    average)
                  
                
                
                  FMC Westvaco Trona Plant/Unit NS-1A
                  0.05
                  0.35
                
                
                  FMC Westvaco Trona Plant/Unit NS-1B
                  0.05
                  0.35
                
                
                  TATA Chemicals Partners (General Chemical) Green River Trona Plant/Boiler C
                  0.09
                  0.28
                
                
                  TATA Chemicals Partners (General Chemical) Green River Trona Plant/Boiler D
                  0.09
                  0.28
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 1
                  0.03
                  N/A
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 2
                  0.03
                  N/A
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 3
                  0.03
                  N/A
                
                
                  PacifiCorp Dave Johnston Power Plant/Unit 3
                  0.015
                  N/A
                
                
                  PacifiCorp Dave Johnston Power Plant/Unit 4
                  0.015
                  0.15
                
                
                  PacifiCorp Jim Bridger Power Plant/Unit 1 1
                  
                  0.03
                  0.26/0.07
                
                
                  PacifiCorp Jim Bridger Power Plant/Unit 2 1
                  
                  0.03
                  0.26/0.07
                
                
                  PacifiCorp Jim Bridger Power Plant/Unit 3 1
                  
                  0.03
                  0.26/0.07
                
                
                  PacifiCorp Jim Bridger Power Plant/Unit 4 1
                  
                  0.03
                  0.26/0.07
                
                
                  PacifiCorp Naughton Power Plant/Unit 1
                  0.04
                  0.26
                
                
                  PacifiCorp Naughton Power Plant/Unit 2
                  0.04
                  0.26
                
                
                  PacifiCorp Wyodak Power Plant/Unit 1
                  0.015
                  N/A
                
                

                  1 The owners and operators of PacifiCorp Jim Bridger Units 1, 2, 3, and 4 shall comply with the NOX emission limit for BART of 0.26 lb/MMBtu and PM emission limit for BART of 0.03 lb/MMBtu and other requirements of this section by March 4, 2019. The owners and operators of PacifiCorp Jim Bridger Units 1, 2, 3 and 4 shall comply with the NOX emission limit for reasonable progress of 0.07 lb/MMBtu by: December 31, 2022, for Unit 1, December 31, 2021, for Unit 2, December 31, 2015, for Unit 3, and December 31, 2016, for Unit 4.
              
              
                Table 2 to § 52.2636
                [Emission limits and required control technologies for BART units for which the EPA disapproved the State's BART determination and implemented a FIP]
                
                  Source name/BART unit
                  NOX Required Control Technology
                  NOX emissionlimit—lb/MMBtu
                    (30-day rolling
                    average)
                  
                  SO2 emissionlimit—lb/MMBtu
                    (averaged annually across Units
                    1 and 2)
                  
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 1 1
                  
                  Selective Catalytic Reduction (SCR) 2
                  
                  
                    4 0.18/0.06
                  0.12
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 2 1
                  
                  Selective Non-catalytic Reduction (SNCR) 3
                  
                  0.18/0.15
                
                
                  Basin Electric Power Cooperative Laramie River Station/Unit 3 1
                  
                  Selective Non-catalytic Reduction (SNCR) 3
                  
                  0.18/0.15
                  N/A
                
                
                  PacifiCorp Dave Johnston Unit 3
                  N/A
                  * 0.07
                  N/A
                
                
                  
                  PacifiCorp Wyodak Power Plant/Unit 1
                  N/A
                  0.07
                  N/A
                
                

                  1 The owners and operators of Laramie River Station Unit 1 shall comply with the NOX emission limit of 0.18 lb/MMBtu on June 19, 2019 and ending June 30, 2019. The owners and operators of Laramie River Station Unit 1 shall comply with the NOX emission limit of 0.06 lb/MMBtu on July 1, 2019. The owners and operators of the Laramie River Station Units 2 and 3 shall comply with the NOX emission limit of 0.18 lb/MMBtu on June 19, 2019 and ending on December 30, 2018. The owners and operators of Laramie River Station Units 2 and 3 shall comply with the NOX emission limit of 0.15 lb/MMBtu on December 31, 2018. The owners and operators of Laramie River Station Units 1 and 2 shall comply with the SO2 emission limit of 0.12 lb/MMBtu averaged annually across the two units on December 31, 2018.
                
                  2 By July 1, 2019.
                
                  3 By December 30, 2018.
                
                  4 These limits are in addition to the NOX emission limit for Laramie River Station Unit 1 of 0.07 MMBtu on a 30-day rolling average.
                * (Or 0.28 and shut-down by December 31, 2027).
              
              (2) These emission limitations shall apply at all times, including startups, shutdowns, emergencies, and malfunctions.
              (d) Compliance date. (1) The owners and operators of PacifiCorp Jim Bridger Units 1, 2, 3, and 4 shall comply with the NOX emission limit of 0.26 lb/MMBtu and PM emission limit of 0.03 lb/MMBtu and other requirements of this section by March 4, 2019. The owners and operators of PacifiCorp Jim Bridger Units 1, 2, 3 and 4 shall comply with the NOX emission limit of 0.07 lb/MMBtu by: December 31, 2022 for Unit 1, December 31, 2021 for Unit 2, December 31, 2015, for Unit 3, and December 31, 2016, for Unit 4.

              (2) The owners and operators of Laramie River Station Unit 1 shall comply with the NOX emission limit of 0.18 lb/MMBtu on June 19, 2019 and ending June 30, 2019. The owners and operators of Laramie River Station Unit 1 shall comply with the NOX emission limit of 0.06 lb/MMBtu on July 1, 2019. The owners and operators of the Laramie River Station Units 2 and 3 shall comply with the NOX emission limit of 0.18 lb/MMBtu on June 19, 2019 and ending on December 30, 2018. The owners and operators of Laramie River Station Units 2 and 3 shall comply with the NOX emission limit of 0.15 lb/MMBtu on December 31, 2018. The owners and operators of Laramie River Station Units 1 and 2 shall comply with the SO2 emission limit of 0.12 lb/MMBtu averaged annually across the two units on December 31, 2018.
              (3) The owners and operators of the other BART sources subject to this section shall comply with the emissions limitations and other requirements of this section by March 4, 2019.

              (4)(i) The owners and operators of PacifiCorp Dave Johnston Unit 3 will meet a NOX emission limit of 0.07 lb/MMBtu (30-day rolling average) by March 4, 2019; or
              (ii) Alternatively, the owners and operators of PacifiCorp Dave Johnston Unit 3 will permanently cease operation of this unit on or before December 31, 2027.
              (e) Compliance determinations for SO
                2 and NO
                X. (1) For all BART units other than Trona Plant units:
              (i) CEMS. At all times after the earliest compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate and operate a CEMS, in full compliance with the requirements found at 40 CFR part 75, to accurately measure SO2 and/or NOX, diluent, and stack gas volumetric flow rate from each unit. The CEMS shall be used to determine compliance with the emission limitations in paragraph (c) of this section for each unit.
              (ii) Method. (A) For any hour in which fuel is combusted in a unit, the owner/operator of each unit shall calculate the hourly average NOX emission rates in lb/MMBtu at the CEMS in accordance with the requirements of 40 CFR part 75. At the end of each operating day, the owner/operator shall calculate and record a new 30-day rolling average emission rate in lb/MMBtu from the arithmetic average of all valid hourly emission rates from the CEMS for the current operating day and the previous 29 successive operating days.

              (B) At the end of each calendar year, the owner/operator shall calculate the annual average SO2 emission rate in lb/MMBtu across Laramie River Station Units 1 and 2 as the sum of the SO2 annual mass emissions (pounds) divided by the sum of the annual heat inputs (MMBtu). For Laramie River Station Units 1 and 2, the owner/operator shall calculate the annual mass emissions for SO2 and the annual heat input in accordance with 40 CFR part 75 for each unit.
              (C) An hourly average SO2 and/or NOX emission rate in lb/MMBtu is valid only if the minimum number of data points, as specified in 40 CFR part 75, is acquired by both the pollutant concentration monitor (SO2 and/or NOX) and the diluent monitor (O2 or CO2).
              (D) Data reported to meet the requirements of this section shall not include data substituted using the missing data substitution procedures of subpart D of 40 CFR part 75, nor shall the data have been bias adjusted according to the procedures of 40 CFR part 75.
              (2) For all Trona Plant BART units:
              (i) CEMS. At all times after the compliance date specified in paragraph (d) of this section, the owner/operator of each unit shall maintain, calibrate, and operate a CEMS, in full compliance with the requirements found at 40 CFR part 60, to accurately measure NOX, diluent, and stack gas volumetric flow rate from each unit, including the CEMS quality assurance requirements in appendix F of 40 CFR part 60. The CEMS shall be used to determine compliance with the emission limitations in paragraph (c) of this section for each unit.
              (ii) Method. (A) For any hour in which fuel is combusted in a unit, the owner/operator of each unit shall calculate the hourly average NOX emission rate in lb/MMBtu at the CEMS in accordance with the requirements of 40 CFR part 60. At the end of each operating day, the owner/operator shall calculate and record a new 30-day rolling average emission rate in lb/MMBtu from the arithmetic average of all valid hourly emission rates from the CEMS for the current operating day and the previous 29 successive operating days.
              (B) An hourly average NOX emission rate in lb/MMBtu is valid only if the minimum number of data points, as specified in 40 CFR part 60, is acquired by both the pollutant concentration monitor (NOX) and the diluent monitor (O2 or CO2).
              (f) Compliance determinations for particulate matter. Compliance with the particulate matter emission limit for each BART unit shall be determined from annual performance stack tests. Within 60 days of the compliance deadline specified in paragraph (d) of this section, and on at least an annual basis thereafter, the owner/operator of each unit shall conduct a stack test on each unit to measure particulate emissions using EPA Method 5, 5B, 5D, or 17, as appropriate, in 40 CFR part 60, Appendix A. A test shall consist of three runs, with each run at least 120 minutes in duration and each run collecting a minimum sample of 60 dry standard cubic feet. Results shall be reported in lb/MMBtu. In addition to annual stack tests, the owner/operator shall monitor particulate emissions for compliance with the BART emission limits in accordance with the applicable Compliance Assurance Monitoring (CAM) plan developed and approved by the State in accordance with 40 CFR part 64.
              (g) Recordkeeping. The owner/operator shall maintain the following records for at least five years:
              (1) All CEMS data, including the date, place, and time of sampling or measurement; parameters sampled or measured; and results.
              (2) Records of quality assurance and quality control activities for emissions measuring systems including, but not limited to, any records required by 40 CFR part 75. Or, for Trona Plant units, records of quality assurance and quality control activities for emissions measuring systems including, but not limited to appendix F of 40 CFR part 60.

              (3) Records of all major maintenance activities conducted on emission units, air pollution control equipment, and CEMS.
              (4) Any other CEMS records required by 40 CFR part 75. Or, for Trona Plant units, any other CEMs records required by 40 CFR part 60.
              (5) Records of all particulate stack test results.
              (6) All data collected pursuant to the CAM plan.
              (h) Reporting. All reports under this section shall be submitted to the Director, Office of Enforcement, Compliance and Environmental Justice, U.S. Environmental Protection Agency, Region 8, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, Colorado 80202-1129.

              (1) The owner/operator of each unit shall submit quarterly excess emissions reports for SO2 and/or NOX BART units no later than the 30th day following the end of each calendar quarter. Excess emissions means emissions that exceed the emissions limits specified in paragraph (c) of this section. The reports shall include the magnitude, date(s) and duration of each period of excess emissions, specific identification of each period of excess emissions that occurs during startups, shutdowns and malfunctions of the unit, the nature and cause of any malfunction (if known), and the corrective action taken or preventative measures adopted.
              (2) The owner/operator of each unit shall submit quarterly CEMS performance reports, to include dates and duration of each period during which the CEMS was inoperative (except for zero and span adjustments and calibration checks), reason(s) why the CEMS was inoperative and steps taken to prevent recurrence, and any CEMS repairs or adjustments. The owner/operator of each unit shall also submit results of any CEMS performance tests required by 40 CFR part 75. Or, for Trona Plant units, the owner/operator of each unit shall also submit results of any CEMs performance test required appendix F of 40 CFR part 60 (Relative Accuracy Test Audits, Relative Accuracy Audits, and Cylinder Gas Audits).
              (3) When no excess emissions have occurred or the CEMS has not been inoperative, repaired, or adjusted during the reporting period, such information shall be stated in the quarterly reports required by paragraphs (h)(1) and (2) of this section.
              (4) The owner/operator of each unit shall submit results of any particulate matter stack tests conducted for demonstrating compliance with the particulate matter BART limits in paragraphs (c) of this section, within 60 calendar days after completion of the test.
              (5) The owner/operator of each unit shall submit semi-annual reports of any excursions under the approved CAM plan in accordance with the schedule specified in the source's title V permit.
              (i) Notifications. (1) The owner/operator shall promptly submit notification of commencement of construction of any equipment which is being constructed to comply with the SO2 and/or NOX emission limits in paragraph (c) of this section.
              (2) The owner/operator shall promptly submit semi-annual progress reports on construction of any such equipment.
              (3) The owner/operator shall promptly submit notification of initial startup of any such equipment.
              (j) Equipment operation. At all times, the owner/operator shall maintain each unit, including associated air pollution control equipment, in a manner consistent with good air pollution control practices for minimizing emissions.
              (k) Credible evidence. Nothing in this section shall preclude the use, including the exclusive use, of any credible evidence or information, relevant to whether a source would have been in compliance with requirements of this section if the appropriate performance or compliance test procedures or method had been performed.
              [79 FR 5220, Jan. 30, 2014, as amended at 84 FR 10436, Mar. 21, 2019; 84 FR 22725, May 20, 2019]
            
            
              § 52.2637
              Federal implementation plan for reasonable attributable visibility impairment long-term strategy.

              As required by 40 CFR 41.306(c), EPA will ensure that the review of the State's reasonably attributable visibility impairment long-term strategy is coordinated with the regional haze long-term strategy under 40 CFR 51.308(g). EPA's review will be in accordance with the requirements of 40 CFR 51.306(c).
              [79 FR 5222, Jan. 30, 2014]
            
          
          
            Subpart AAA—Guam
            
              § 52.2670
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for Guam under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to January 1, 2005, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after January 1, 2005, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region IX certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of January 1, 2005.

              (3) Copies of the materials incorporated by reference may be inspected at the Region IX EPA Office at 75 Hawthorne Street, San Francisco, CA 94105; the Air and Radiation Docket and Information Center, U.S. Environmental Protection Agency, 1301 Constitution Avenue, NW., Room B108, Washington, DC; or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                Table 52.2670—EPA Approved Territory of Guam Regulations
                
                  State citation
                  Title/subject
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  Air Pollution Control Standards and Regulations
                  Table of Contents
                  8/8/1973
                  12/19/1978 43 FR 48638
                
                
                  Chapter 01
                  Definitions (1.1-1.17, 1.20-1.43)
                  8/24/79
                  05/12/81, 46 FR 26303
                
                
                  Chapter 02.1-02.2
                  Ambient Air Quality Standards
                  8/8/73
                  12/19/78, 43 FR 48638
                
                
                  Chapter 02.3-02.4
                  Ambient Air Quality Standards
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 03.01-03.09
                  Permits Required, etc.
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 03.10, 3.11 and 03.13
                  Responsibility of the Permit Holder, etc. (for complex sources only)
                  8/8/73
                  12/19/78, 43 FR 48638
                
                
                  Section 1104.26
                  Permit Compliance
                  06/03/05
                  2/27/06, 71 FR 9716
                
                
                  Chapter 04.1-04.4
                  Monitoring, Records and Reporting
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 05.1-05.2
                  Sampling and Testing Methods
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 05.3
                  Sampling and Testing Methods
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 06.1
                  Control of Open Burning
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 06.2
                  Exceptions
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 06.3
                  Outdoor Cooking Waiver
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 07.1
                  Control of Particulate Emissions from Process Industries
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 07.2-07.3
                  Process Weight
                  8/8/73
                  12/19/78, 43 FR 48638
                
                
                  Chapter 07.4-07.5
                  Process Weight Table
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 08.1-08.2
                  Control of Fugitive Dust
                  8/8/73
                  12/19/78, 43 FR 48638
                
                
                  Chapter 08.3-08.6
                  Specific Requirements
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 08.8-08.9
                  Compliance Schedule
                  8/8/73
                  12/19/78, 43 FR 48638
                
                
                  Chapter 09.1-09.9
                  Control of Particulate Emission from Incinerator; Design and Operation
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 10.1-10.2
                  Control of Visible Emission of Particulates for Stationary Sources
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 11.1-11.3
                  Control of Odors in Ambient Air
                  1/13/72
                  5/31/72, 37 FR 10842
                
                
                  Chapter 12.1; 12.2 & 12.4
                  Air Pollution Emergencies
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 13.1
                  Control of Sulfur Dioxide Emissions
                  8/24/79
                  5/12/81, 46 FR 26303
                  For All Sources except Tanguisson Power Plant.
                
                
                  
                  Chapter 13.1
                  Addendum to 13.1
                  1/28/80
                  5/12/81, 46 FR 26303
                  Compliance Order for Inductance.
                
                
                  Chapter 13.2
                  Control of Sulfur Dioxide Emissions
                  1/13/72
                  5/31/72, 37 FR 10842
                  For Tanguisson Power Plant only.
                
                
                  Chapter 13.3 & 13.4
                  Control of Sulfur Dioxide Emissions
                  8/24/79
                  3/06/80, 45 FR 14559
                
                
                  Chapter 14.1-14.7
                  Motor Vehicle Pollution Control
                  8/24/79
                  5/12/81, 46 FR 26303
                
                
                  Chapter 17.1-17.4
                  Appeal Procedures, Circumvention, Severability, and Effective Date
                  12/11/81
                  9/30/82, 47 FR 43054
                  
                
              
              (d) EPA approved State source specific requirements.
              
              
                
                  Name of source
                  Permit no.
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  none
                  
                  
                  
                  
                
              
              (e) EPA Approved Nonregulatory Provisions and Quasi-Regulatory Measures.
              
              
                EPA Approved Guam Nonregulatory Provisions and Quasi-Regulatory Measures
                
                  Name of SIP provision
                  Applicable geographic ornonattainment area
                  
                  Statesubmittal
                    date
                  
                  EPA approval date
                  Explanation
                
                
                  
                    Implementation Plan for Compliance With the Ambient Air Quality Standards For Territory of Guam
                  
                
                
                  Section I: Public Hearing
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section II: Introduction
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section III: Legal authority
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section IV: Ambient air quality standards and air pollution control regulations
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. This is a narrative discussion only. The approved regulations are listed in the table in 40 CFR 52.2670(c).
                
                
                  Section V: Emission inventory
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section VI: Air quality data
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section VII: Classification of Region
                  State-wide
                  1/25/1972
                  5/31/1972, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2673(b).
                
                
                  Section VIII: Control Strategy
                
                
                  Subsection A (Control Strategy for Sulfur Oxides)
                  State-wide
                  1/25/1972
                  5/31/1972, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2673(b).
                
                
                  Territory of Guam NAP for SO2
                  
                  Piti Nonattainment Area
                  6/30/1982
                  5/15/1984, 49 FR 20495

                  Narrative and Control Strategy portion of the Piti nonattainment plan, Addendum B, “Preliminary Results of SO2 Dispersion Modeling;” and “Official Report of Public Hearing.” The remaining portions of the addenda are for informational purposes only. See 40 CFR 52.2673(c)(5).
                
                
                  
                  Subsection B (Control Strategy for Particulate Matter)
                  State-wide
                  1/25/1972
                  5/31/1972, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2673(b). Subsection B of Section VIII (Control Strategies), as submitted on August 14, 1973, was erroneously listed as approved in 40 CFR 52.2670(c)(1), now designated at 40 CFR 52.2673(c)(1). See list of disapproval actions at 43 FR 59066 (December 19, 1978)
                
                
                  Subsection C (SET II Pollutants—Carbon Monoxide, Hydrocarbons, Photochemical Oxidants, and Nitrogen Dioxide)
                  State-wide
                  8/14/1973
                  12/19/1978, 43 FR 59066
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Letter from Paul H. Calvo, Guam EPA, to Kathleen M. Bennett, EPA, dated November 24, 1982
                  State-wide
                  11/24/1982
                  8/14/1985 50 FR 32697
                  Negative declaration indicating no Lead Sources in Guam. See 40 CFR 52.2673(c)(6).
                
                
                  Section IX: Complex sources
                  State-wide
                  8/14/1973
                  2/25/1974, 39 FR 7285
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section X: Air quality surveillance network
                  State-wide
                  5/22/1984
                  1/22/1985, 50 FR 2820
                  Superseded previous version of Section 10 approved at October 19, 1978 (43 FR 48638). See 40 CFR 52.2673(c)(5).
                
                
                  Section XI: Emergency Episode System
                  State-wide
                  1/25/1972
                  5/31/1972, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2673(b).
                
                
                  Section XI: Source surveillance system
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section XIII: Review of New Source and Modifications
                  State-wide
                  1/25/1972
                  5/31/1972, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2673(b).
                
                
                  Section XIII: Compliance Schedule
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section XV. Resources
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Section XVI: Intergovernmental cooperation
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Appendix A: Notice and minutes of public hearing
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Appendix C: Public Law 11-191
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. Enacted on December 7, 1972. Titled, “Guam Environmental Protection Agency Act.” See 40 CFR 52.2673(c)(1).
                
                
                  Appendix F: Summary of air quality data
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Appendix G: Steam power plant parameters
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  
                  Appendix H: Diffusion model computer printout
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Appendix J: Minutes and letters of public hearing on compliance schedules
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
                
                  Appendix K: Inventory data for 1973
                  State-wide
                  8/14/1973
                  10/19/1978, 43 FR 48638
                  Revision to original SIP. See 40 CFR 52.2673(c)(1).
                
              
              [70 FR 20475, Apr. 20, 2005; 70 FR 21496, Apr. 26, 2005, as amended at 71 FR 9719, Feb. 27, 2006; 80 FR 8548, Feb. 18, 2015]
            
            
              § 52.2671
              Classification of regions.
              The Guam plan was evaluated on the basis of the following classifications.
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Guam
                  III
                  II
                  III
                  III
                  III
                
              
            
            
              § 52.2672
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Guam's plan for the attainment and maintenance of the National Standards.
              [46 FR 25303, May 6, 1981]
            
            
              § 52.2673
              Original identification of plan.
              (a) This section identified the original “Implementation Plan for Compliance With the Ambient Air Quality Standards for the Territory of Guam” and all revisions submitted by the Territory of Guam that were federally approved prior to January 1, 2005.
              (b) The plan was officially submitted on January 25, 1972.
              (c) The plan revision listed below was submitted on the date specified.

              (1) Revised implementation plan submitted on August 14, 1973, by the Governor.
              
              
                Section I—Public hearing.
                Section II—Introduction.
                Section III—Legal authority (narrative).
                Section IV—Ambient air quality standards and air pollution control regulations (narrative).
                Section V—Emissions inventory.
                Section VI—Air quality data.
                Section VIII (B and C)—Control strategies.
                Section IX—Complex sources (narrative).
                Section X—Air quality surveillance network (narrative).
                Section XI—Source surveillance system (narrative).
                Section XIII—Compliance schedule.
                Section XV—Resources.
                Section XVI—Intergovernmental cooperation (narrative).
                Appendix A—Notice and minutes of public hearing.
                Appendix C—Pub. L. 11-191 (enacted on December 7, 1972).
                Appendix E (Regulations):
                Chapter 1, Definitions: 1.1-1.8, 1.10-1.14, 1.16, 1.19, and 1.21-1.32.
                Chapter 2, Ambient Air Quality Standards: 2.1 and 2.2.
                Chapter 3, Permits (for complex sources only): 3.1-3.13.
                Chapter 4, Monitoring, Records, and Reporting: 4.2, and 4.4.
                Chapter 5, Sampling and Testing: 5.3.
                Chapter 6, Control of Open Burning: 6.2(g)(1-3).
                Chapter 7, Control of Particulate Emission from Process Industries: 7.1-7.4 (7.1 and 7.6 deleted without replacement).
                Chapter 8, Control of Fugitive Dust: 8.1-8.9.
                Chapter 10, Control of Visible Emissions: 10.1(b) and the deletion of 10.1(c).
                Chapter 14, Motor Vehicle Pollution Controls: 14.1-14.7.
                Chapter 15, Appeal Procedures, Circumvention, Severability, and Effective Date: 15.1-15.4
                Appendix F—Summary of air quality data.
                Appendix G—Steam powerplant parameters.

                Appendix H—Diffusion model computer printout.
                
                Appendix J—Minutes and letters of public hearing on compliance schedules.
                Appendix K—Emissions inventory data.
              
              
              (2) Amendments to the Guam Air Pollution Control Standards and Regulation submitted on October 12, 1979 by the Governor's designee.
              (i) Chapter 13—Control of Sulfur Dioxide Emission, 13.3, 13.4.
              (ii) Deleted without replacement Rule 13.3 (submitted January 25, 1972).
              (iii) Chapters 1 (except 1.18 and 1.19), 4, 10, 12 and 14; Rules 3.1-3.9, 5.3, 6.2, 7.1, 7.4, 7.5, 8.3-8.7, 13.1, 13.2 and 18.1-18.4; and deletion of Rules 3.12, 3.17 and 12.3.
              (3) Amendments to the Guam Air Pollution Control Standards and Regulations submitted on April 1, 1980 by the Governor's designee.
              (i) Addendum to 13.1—Compliance Order for the Guam Power Authority's Power Barge “Inductance”.
              (4) Amendments to the Guam Air Pollution Control Standards and Regulations submitted on January 6, 1982 by the Governor's designee.
              (i) Chapter 17—Appeals Procedures, Circumvention, Severability, and Effective Date.
              (5) Amendments to the Guam Air Pollution Control Standards and Regulations submitted on June 30, 1982 by the Governor's designee.
              (i) “Territory of Guam NAP for SO2,” consisting of the narrative or Control Strategy portion of the Piti NAP; Addendum B, “Preliminary Results of SO2 Dispersion Modeling;” and “Official Report of Public Hearing.” The remaining portions of the addenda are for informational purposes only.
              
              
                Editorial Note:
                At 50 FR 2820, Jan. 22, 1985, the following paragraph (c)(5) was added to § 52.2670. Redesignated as § 52.2673, at 70 FR 20475, Apr. 20, 2005.
              
              
              (5) Amendments to the Guam Air Pollution Standards and Regulations submitted on May 22, 1984.
              (i) Section X. Air Quality Surveillance Network.
              (6) The following amendments to the plan were submitted on November 24, 1982, by the Governor.
              (i) Negative declaration indicating no Lead Sources in Guam.
              [37 FR 10904, May 31, 1972, as amended at 41 FR 8968, Mar. 2, 1976; 43 FR 48639, Oct. 19, 1978; 43 FR 59067, Dec. 19, 1978; 45 FR 14560, Mar. 6, 1980; 46 FR 26303, May 12, 1981; 47 FR 43054, Sept. 30, 1982; 49 FR 20496, May 15, 1984; 50 FR 2820, Jan. 22, 1985; 50 FR 32698, Aug. 14, 1985. Redesignated and amended at 70 FR 20475, Apr. 20, 2005]
            
            
              §§ 52.2674-52.2675
              [Reserved]
            
            
              § 52.2676
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Guam.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 68 FR 11325, Mar. 10, 2003; 68 FR 74491, Dec. 24, 2003]
            
            
              § 52.2677
              [Reserved]
            
            
              § 52.2678
              Control strategy and regulations: Particulate matter.
              (a) The requirements of § 51.110(a) and subpart G of this chapter are not met since the plan does not provide for the attainment and maintenance of the national standards.
              (b) Chapter 6, Regulations 6.2(g)(1-3) of the “Guam Air Pollution Control Standards and Regulations” (control of open burning—agricultural crops) are disapproved since they do not provide criteria upon which to base the approval or denial of permit requests.
              (c) The following rules are disapproved because they could allow an emissions increase, and a control strategy demonstration has not been submitted showing that any increased emissions would not interfere with the attainment or maintenance of the NAAQS.
              (1) Rule 8.7, submitted on October 12, 1979.
              [43 FR 59067, Dec. 19, 1978, as amended at 46 FR 26303, May 12, 1981; 51 FR 40676, Nov. 7, 1986]
            
            
              
              § 52.2679
              Control strategy and regulations: Sulfur dioxide.
              (a) Approvals of the following rules are limited to specific sources, since a control strategy demonstration has not been submitted showing that any increased emissions would not interfere with the attainment or maintenance of the NAAQS.
              (1) Rule 13.1, submitted on October 12, 1979, for all applicable sources except the Tanguisson Power Plant.
              (2) Rule 13.2, submitted on January 25, 1972, for the Tanguisson Power Plant.
              (b) The following rules are disapproved because they are inconsistent with section 123(a)(2) of the Clean Air Act which requires continuous control strategies.
              (1) Rule 13.2, submitted on October 12, 1979.
              [46 FR 26304, May 6, 1981]
            
            
              §§ 52.2680-52.2681
              [Reserved]
            
            
              § 52.2682
              Air quality surveillance.
              (a) The requirements of § 51.27(a)(2) of this chapter as of December 19, 1978 (43 FR 59067), are not met. In addition, Chapter 1, Regulation 1.8 and Chapter 5, Regulation 5.3 of the “Guam Air Pollution Control Standards and Regulations” (buffer zones—air quality sampling) are not in conformance with the intent of the Clean Air Act and the definition of “ambient air” promulgated at § 50.1(e) of this chapter. Regulations 1.8 and 5.3 are disapproved because they could prohibit ambient air quality sampling at places of expected maximum concentration and/or at places where the public has access.
              [43 FR 59067, Dec. 19, 1978, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              § 52.2683
              [Reserved]
            
            
              § 52.2684
              Source surveillance.
              (a) The requirements of § 51.214 and Appendix P of this chapter are not met since the plan does not contain sufficient regulations pertaining to continuous in-stack monitoring.
              [43 FR 59067, Dec. 19, 1978, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              § 52.2685
              [Reserved]
            
            
              § 52.2686
              Upset-breakdown reporting.
              (a) Chapter 4, Regulation 4.4 of the “Guam Air Pollution Control Standards and Regulations” (reporting of upsets and breakdowns) is disapproved since criteria for further enforcement action are not specified, thus permitting the Guam Administratorunlimited discretion.
              [43 FR 59067, Dec. 19, 1978]
            
          
          
            Subpart BBB—Puerto Rico
            
              § 52.2720
              Identification of plan.
              (a) Title of plan: “Clean Air for Puerto Rico.”
              (b) The plan was submitted on January 31, 1972.
              (c) The plan revisions listed below were submitted on the date specified.
              (1) Compliance schedules submitted on April 5, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (2) Compliance schedules submitted on April 9, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (3) Compliance schedules submitted on April 17, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (4) Compliance schedules submitted on May 30, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (5) Compliance schedules submitted on June 18, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (6) Compliance schedules submitted on September 10, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (7) Compliance schedules submitted December 6, 1973, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (8) Information on procedures followed in adoption of compliance schedules submitted on February 1, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.

              (9) Compliance schedules submitted February 7, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (10) Compliance schedules submitted February 7, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (11) Information on procedures followed in adoption of compliance schedules submitted on February 12, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (12) Information on procedures followed in adoption of compliance schedules submitted on March 13, 1974, by the Puerto Rico Environmental Quality Board.
              (13) Information on procedures followed in adoption of compliance schedules submitted on March 15, 1974, by the Puerto Rico Environmental Quality Board.
              (14) Information on procedures followed in adoption of compliance schedules submitted on March 20, 1974, by the Puerto Rico Environmental Quality Board.
              (15) AQMA designations were submitted on May 5, 1974, by the Governor of Puerto Rico.
              (16) Compliance schedules submitted June 11, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (17) Compliance schedules submitted on September 6, 1974, by the Commonwealth of Puerto Rico Environmental Quality Board.
              (18) Revised Article 6 (Control of Sulfur Compound Emissions) was submitted on January 3, 1975, by the Governor of Puerto Rico.
              (19) Public hearing information regarding revised Article 6 was submitted on January 17, 1975, by the Executive Director of the Environmental Quality Board.
              (20) Information regarding Guayanilla and Aguirre Air Basins was submitted on February 14, 1975, by the Environmental Quality Board.
              (21) Emission limitation for one source in the Ponce Air Basin was submitted on March 26, 1976, by the Environmental Quality Board.
              (22) Predicted SO2 concentrations for Aguirre Air Basin was submitted on May 8, 1975, by the Environmental Quality Board.
              (23) Additional information regarding revised Article 6 was submitted on May 15, 1975, by the Environmental Quality Board.
              (24) Predicted SO2 ambient concentrations for Barceloneta and Ensenada submitted on June 2, 1975, by the Environmental Quality Board.
              (25) Predicted SO2 ambient concentrations for Barceloneta and Ensenada submitted on January 8, 1976, by the Environmental Quality Board.
              (26) A document entitled, “Clean Air for Puerto Rico,” submitted, pursuant to requirements of Part D of the Clean Air Act, on June 29, 1979 by the Governor of the Commonwealth of Puerto Rico.
              (27) Supplementary submittals of SIP revision material from the Puerto Rico Environmental Quality Board, dated:
              (i) October 30, 1979, containing policy statements of EQB with regard to: Its objective to attain both the primary and secondary particulate matter air quality standards by December 31, 1982, assurances with regard to meeting the requirements of reasonable further progress, verification of the detail of its annual reporting effort, clarification of the operation of its offset program and correction of the related inventory and graphical presentations.
              (ii) July 24, 1980, providing a comprehensive set of adopted regulations, entitled “Regulation for the Control of Atmospheric Pollution.” Rules 115 and 116 revised in 2011; see paragraph 38 of this section.
              (iii) August 6, 1980, providing a commitment to submit “external offsets” as SIP revisions.
              (28) A submittal by the Puerto Rico Environmental Quality Board entitled, “Revised Provisions for SIP Air Quality Monitoring Plan,” April 1980.
              (29) Revision submitted by the Puerto Rico Environmental Quality Board on April 26, 1982, as modified by a July 8, 1982 letter, which grants a visible emissions standard variance to ovens “A” and “B” of the Owens-Illinois, Inc. Vega Alta plant. This variance remains in effect until November 2, 1985.

              (30) Revision submitted on March 3, 1981 by the Commonwealth of Puerto Rico's Environmental Quality Board which establishes fuel oil sulfur content limitations (known as “sulfur assignments”) applicable to the 110 sources. On October 20, 1983, 78 of these 110 sources had their sulfur assignments approved by EPA.
              (31) Revision submitted on May 30, 1984 by the Commonwealth of Puerto Rico's Environmental Quality Board which establishes fuel oil sulfur content limitations (known as “sulfur assignments”) applicable to the Bristol Alpha Corporation.
              (32) An Implementation Plan for attainment of the lead standard was submitted on September 28, 1984 by the Chairman of the Puerto Rico Environmental Quality Board. On December 12, 1984, the Chairman submitted a schedule for establishing a program to review new sources of lead.
              (33) Revision submitted by the Puerto Rico Environmental Quality Board on September 6, 1983, which grants a visible emissions variance from Commonwealth Rule 403, “Visible Emissions,” from 20 percent to 45 percent for the crude unit and from 20 percent to 35 percent for the hot oil/final lube unit located at the Yabucoa Sun Oil Company's plant in Yabucoa.
              (34) Revision submitted by the Puerto Rico Environmental Quality Board on December 31, 1986, which grants a visible emissions standard variance to Owen-Illinois, Inc. Vega Alta plant.
              (i) Incorporation by reference. Resolution and notification announcing a Certificate of Renewal to Commonwealth of Puerto Rico Law 403 of the Regulation for Control of Atmospheric Pollution; adopted on July 9, 1986.
              (ii) Additional material. Documents submitted on December 31, 1986 in support of the above resolution.

              (35) A revision submitted on November 14, 1993 by the Chairman of the Puerto Rico Environmental Quality Board (EQB) for the Municipality of Guaynabo. The submittal was made to satisfy those moderate PM10 nonattainment area SIP requirements due for the Municipality of Guaynabo as outlined in the Clean Air Act of 1990.
              (i) Incorporation by reference:
              (A) Regulations:
              (1) Amendments to Part I, Rule 102, “Definitions,” of the Puerto Rico Regulations for the Control of Atmospheric Pollution, effective April 2, 1994.
              (2) Amendments to Part II, Rule 201, “Location Approval,” Rule 202, “Air Quality Impact Analysis,” and Rule 203, “Permit to Construct a Source,” of the Puerto Rico Regulations for the Control of Atmospheric Pollution, effective April 2, 1994.
              (3) Amendments to Part IV, Rule 401, “Generic Prohibitions,” Rule 402, “Open Burning,” Rule 403, “Visible Emissions,” Rule 404, “Fugitive Dust,” and Rule 423, “Limitations for the Guaynabo PM10 Nonattainment Area,” of the Puerto Rico Regulations for the Control of Atmospheric Pollution, effective April 2, 1994.
              (B) Memoranda of Understanding (MOU):
              (1) MOU signed by the Chairman of EQB and the Executive Director of Puerto Rico Electrical Power Authority, San Juan plant, limiting the sulfur-in-fuel level, annual operation capacity, and requiring the submittal of monthly sampling reports of its fuel's sulfur content, effective January 31, 1994.
              (2) MOU signed by the Chairman of EQB and the Secretary of Puerto Rico Department of Transportation and Public Works and the Executive Director of the Highway Authority to maintain and control the reconstruction of existing roads and the construction of new roads, effective July 2, 1993.
              (3) MOU signed by the Chairman of EQB and the Mayor of the Municipality of Guaynabo to pave and maintain the streets, roads and parking areas located in the Municipality of Guaynabo, effective December 13, 1993.
              (4) MOU signed by the Chairman of EQB and the Executive Director of the Puerto Rico Port Authority to pave and maintain the streets, roads, and parking areas that lead into the port area in Puerto Nuevo, Guaynabo and San Juan, effective October 14, 1993.
              (36) Revisions to the Puerto Rico Regulations for the Control of Atmospheric Pollution (the Regulations) submitted on September 29, 1995 by the Puerto Rico Environmental Quality Board (EQB).
              (i) Incorporation by reference.
              (A) Regulations:
              
              (1) Amendments to Part I, “General Provisions”, Rules 102, 105, 106, 107, 109, 110, 111, 114, 117, and 121, effective September 28, 1995. Rule 111 revised in 2011; see paragraph 38 of this section.
              (2) Amendments to Part II, “Approval and Permit”, Rules 201, 203, 204, 205, 206, and 209, effective September 28, 1995.
              (3) Amendments to Part III, “Variance”, Rule 301, effective September 28, 1995.
              (4) Amendments to Part IV, “Prohibitions”, Rules 401, 402, 403, 404, 405, 406, 408, 409, 410, 412, 413, 414, and 417, effective September 28, 1995.
              (5) Amendments to Part V, “Fees”, Rule 501, effective September 28, 1995.
              (ii) Additional information.
              (A) Request by EQB to remove Rules 411, 418, 419, 420 and 421 of Part IV, “Prohibitions” of the Regulations from the federally approved SIP dated September 29, 1995.
              (B) An October 4, 1996 letter from EQB to EPA requesting that EPA delay approval of Rules 112 and 211.

              (37) On March 31, 2009, the Puerto Rico Environmental Quality Board submitted a Particulate Matter (PM10) Limited Maintenance Plan and requested the redesignation of the Municipality of Guaynabo PM10 Nonattainment area to attainment for PM10. EPA approves Puerto Rico's Limited Maintenance Plan including the 2002 PM10 attainment emissions inventory, attainment plan, maintenance demonstration, contingency measures, monitoring network, transportation conformity analysis and revisions to Rules 102 and 423 of the Puerto Rico Regulation for the Control of Atmospheric Pollution. On July 15, 2009, the Puerto Rico Environmental Quality Board submitted the official copy of the adopted revisions to Rules 102 and 423.
              (i) Limited Maintenance Plan 24-Hour PM10 National Ambient Air Quality Standards (NAAQS) for the Municipality of Guaynabo Moderate Nonattainment Area which includes amendments to Rules 102 and 423 of the Regulation for the Control of Atmospheric Pollution, approved by the Puerto Rico Environmental Quality Board March 5, 2009; filed with the Secretary of State April 28, 2009; effective May 28, 2009.
              (A) Rule 102 Definitions, Guaynabo PM10 Maintenance Area; filed with the Secretary of State April 28, 2009; effective May 28, 2009. Rule 102 revised in 2011; see paragraph 38 of this section.
              (B) Rule 423 Limitations for the Guaynabo PM10 Maintenance Area; filed with the Secretary of State April 28, 2009; effective May 28, 2009.
              (38) Revisions to the Puerto Rico Regulations for the Control of Atmospheric Pollution submitted on July 13, 2011 by the Puerto Rico Environmental Quality Board.
              (i) Rule 102, Definitions, filed with the Secretary of State January 19, 2011; effective February 18, 2011. Supersedes version in paragraph 37.
              (ii) Rule 111, Applications, Public Hearings and Public Notice; filed with the Secretary of State January 19, 2011; effective February 18, 2011. Supersedes version in paragraph 36.
              (iii) Rule 115, Penalties; filed with the Secretary of State January 19, 2011; effective February 18, 2011. Supersedes version in paragraph 27.
              (iv) Rule 116, Public Nuisance; filed with the Secretary of State January 19, 2011; effective February 18, 2011. Supersedes version in paragraph 27.
              (v) Appendix A, Hazardous Air Pollutants—Section 112(b) of the Clean Air Act; filed with the Secretary of State January 19, 2011; effective February 18, 2011.

              (39) Revisions to the State Implementation Plan submitted by the Puerto Rico Environmental Quality Board (EQB) on November 29, 2006, and supplemented February 1, 2016 for the 1997 ozone and PM2.5 NAAQS; dated January 22, 2013, and supplemented April 16, 2015 and February 1, 2016 for the 2006 PM2.5 and supplemented February 1, 2016 for the 2008 ozone NAAQS; and dated January 31, 2013 and supplemented February 1, 2016 for the 2008 lead NAAQS.
              (i) Incorporation by reference. These provisions are intended to apply to any person subject to CAA section 128, and are included in the SIP to address the requirements of CAA sections 110(a)(2)(E)(ii) and 128.

              (A) Act 416 (Commonwealth of Puerto Rico's “Environmental Public Policy Act”), Title II, “On the Environmental Board,” Section 7, “Creating the Board; Members; Terms,” sections A. and D., approved September 22, 2004;
              (B) Act 1 (“Puerto Rico Government Ethics Act of 2011”), Chapter V, “Financial Reports,” approved January 3, 2012.
              (40) Revisions to the State Implementation Plan submitted by the Puerto Rico Environmental Quality Board (EQB) on August 30, 2016 for the 2008 lead NAAQS.
              (i) [Reserved]
              (ii) Additional information—EPA approves Puerto Rico's Attainment Demonstration for the Arecibo Lead Nonattainment Area including the base year emissions inventory, modeling demonstration of lead attainment, contingency measures, reasonably available control measures/reasonably available control technology, and reasonable further progress.
              [37 FR 10905, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2720, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2721
              Classification of regions.
              The Puerto Rico plan was evaluated on the basis of the following classifications.
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  Puerto Rico
                  IA
                  IA
                  III
                  III
                  III
                
              
              [37 FR 10905, May 31, 1972]
            
            
              § 52.2722
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves Puerto Rico's plans for the attainment and maintenance of national standards under section 110 of the Clean Air Act. Furthermore, the Administrator finds that the plan satisfies all requirements of Part D, Title I, of the Clean Air Act, as amended in 1977.
            
            
              § 52.2723
              EPA-approved Puerto Rico regulations and laws.
              
                Regulation for the Control of Atmospheric Pollution and Puerto Rico Laws
                
                  Puerto Rico regulation
                  Commonwealth effective date
                  EPA approval date
                  Comments
                
                
                  
                    PART I, GENERAL PROVISIONS
                  
                
                
                  Rule 101—Title
                  9/28/95
                  1/22/97, 62 FR 3213
                
                
                  Rule 102—Definitions
                  2/18/11
                  8/29/12, 77 FR 52235
                  Puerto Rico's Environmental Public Policy Act Law No. 9 of June 18, 1970 was replaced with Law 416 of September 22, 2004.
                
                
                  Rule 103—Source Monitoring, Recordkeeping, Reporting, Sampling and Testing Methods
                  9/28/95
                  1/22/97, 62 FR 3213
                
                
                  Rule 104—Emission Data Available to Public Participation
                  9/28/95
                  ......do
                
                
                  Rule 105—Malfunction
                  9/28/95
                  ......do
                
                
                  Rule 106—Test Methods
                  9/28/95
                  ......do
                
                
                  Rule 107—Air Pollution Emergencies
                  9/28/95
                  ......do
                
                
                  Rule 108—Air Pollution Control Equipment
                  9/28/95
                  ......do
                
                
                  Rule 109—Notice of Violation
                  9/28/95
                  ......do
                
                
                  Rule 110—Revision of Applicable Rules and Regulations
                  9/28/95
                  ......do
                
                
                  Rule 111—Applications, Public Hearings and Public Notice
                  2/18/11
                  8/29/12, 77 FR 52235
                  Puerto Rico's Environmental Public Policy Act Law No. 9 of June 18, 1970 was replaced with Law 416 of September 22, 2004.
                
                
                  Rule 113—Closure of a Source
                  9/28/95
                  1/22/97, 62 FR 3213
                
                
                  Rule 114—Compulsory and Optional Hearing
                  9/28/95
                  ......do
                
                
                  Rule 115— Penalties
                  2/18/11
                  8/29/12, 77 FR 52235
                  Puerto Rico's Environmental Public Policy Act Law No. 9 of June 18, 1970 was replaced with Law 416 of September 22, 2004.
                
                
                  
                  Rule 116— Public Nuisance
                  2/18/11
                  8/29/12, 77 FR 52235
                  Puerto Rico's Environmental Public Policy Act Law No. 9 of June 18, 1970 was replaced with Law 416 of September 22, 2004.
                
                
                  Rule 117—Overlapping or Contradictory Provisions
                  9/28/95
                  1/22/97, 62 FR 3213
                
                
                  Rule 118—Segregation and Combination of Emissions
                  9/28/95
                  ......do
                
                
                  Rule 119—Derogation
                  9/28/95
                  ......do
                
                
                  Rule 120—Separability Clause
                  9/28/95
                  ......do
                
                
                  Rule 121—Effectiveness
                  9/28/95
                  ......do
                
                
                  
                    PART II, APPROVAL AND PERMIT
                  
                
                
                  Rule 201—Location Approval
                  9/28/95
                  ......do
                
                
                  Rule 202—Air Quality Impact Analysis
                  9/28/95
                  ......do
                
                
                  Rule 203—Permit to Construct a Source
                  9/28/95
                  ......do
                
                
                  Rule 204—Permit to Operate a Source
                  9/28/95
                  ......do
                
                
                  Rule 205—Compliance Plan for Existing Emission Sources
                  9/28/95
                  ......do
                
                
                  Rule 206—Exemptions
                  9/28/95
                  ......do
                
                
                  Rule 207—Continuing Responsibility for Compliance
                  9/28/95
                  ......do
                
                
                  Rule 208—Agricultural Burning Authorized
                  9/28/95
                  ......do
                
                
                  Rule 209—Modification of the Allowed Sulfur-in-Fuel Percentage
                  9/28/95
                  ......do
                
                
                  Rule 210—(Reserved) Part III, “Variance”
                
                
                  
                    PART III, VARIANCE
                  
                
                
                  Rule 301—Variances Authorized
                  9/28/95
                  ......do
                
                
                  Rule 302—Emergency Variances
                  9/28/95
                  ......do
                
                
                  
                    PART IV, PROHIBITIONS
                  
                
                
                  Rule 401—Generic Prohibitions
                  9/28/95
                  ......do
                
                
                  Rule 402—Open Burning
                  9/28/95
                  ......do
                
                
                  Rule 403—Visible Emissions
                  9/28/95
                  ......do
                
                
                  Rule 404—Fugitive Emissions
                  9/28/95
                  ......do
                
                
                  Rule 405—Incineration
                  9/28/95
                  ......do
                
                
                  Rule 406—Fuel Burning Equipment
                  9/28/95
                  ......do
                
                
                  Rule 407—Process Sources
                  9/28/95
                  ......do
                
                
                  Rule 408—Asphaltic Concrete Batching Plants
                  9/28/95
                  ......do
                
                
                  Rule 409—Non-Process Sources
                  9/28/95
                  ......do
                
                
                  Rule 410—Maximum Sulfur Content in Fuels
                  9/28/95
                  ......do
                
                
                  Rule 412—Sulfur Dioxide Emissions: General
                  9/28/95
                  ......do
                
                
                  Rule 413—Sulfuric Acid Plants
                  9/28/95
                  ......do
                
                
                  Rule 414—Sulfur Recovery Plants
                  9/28/95
                  ......do
                
                
                  Rule 415—Non-Ferrous Smelters
                  9/28/95
                  ......do
                
                
                  Rule 416—Sulfite Pulp Mills
                  9/28/95
                  ......do
                
                
                  Rule 417—Storage of Volatile Organic Compounds
                  9/28/95
                  ......do
                
                
                  Rule 423, Limitations for the Guaynabo PM10 Maintenance Area
                  5/28/09
                  1/12/10, 75 FR 1543.
                   
                
                
                  
                    PART V, FEES
                  
                
                
                  Rule 501—Permit Fees
                  9/28/95
                  1/22/97; 62 FR 3213
                
                
                  Rule 502—Excess Emission Fees
                  9/28/95
                  ......do
                
                
                  Rule 503—Test Fees
                  9/28/95
                  ......do
                
                
                  Rule 504—Modification
                  9/28/95
                  ......do
                
                
                  
                    APPENDICES
                  
                
                
                  Appendix A, Hazardous Air Pollutants—Section 112(b) of the Clean Air Act
                  2/18/11
                  8/29/12, 77 FR 52235
                
                
                  
                  
                    PUERTO RICO LAWS
                  
                
                
                  Act 1 (“Puerto Rico Government Ethics Act of 2011”), Chapter V, “Financial Reports”
                  1/3/12
                  9/13/16, 81 FR 62816
                  These provisions are intended to apply to any person subject to Clean Air Act section 128, and are included in the SIP for the limited purpose of satisfying the requirements of Clean Air Act sections 110(a)(2)(E)(ii) and 128. January 3, 2012 is the Commonwealth approval date.
                
                
                  Act 416 (Commonwealth of Puerto Rico's “Environmental Public Policy Act”), Title II, “On the Environmental Board,” Section 7, “Creating the Board; Members; Terms,” sections A. and D
                  9/22/04 
                  9/13/16, 81 FR 62816
                  These provisions are intended to apply to any person subject to Clean Air Act section 128, and are included in the SIP for the limited purpose of satisfying the requirements of Clean Air Act sections 110(a)(2)(E)(ii) and 128. September 22, 2004 is the Commonwealth approval date.
                
              
              [62 FR 3213, Jan. 22, 1997; 62 FR 6619, Feb. 12, 1997, as amended at 75 FR 1546, Jan. 12, 2010; 77 FR 16679, Mar. 22, 2012; 77 FR 52235, Aug. 29, 2012; 81 FR 62816, Sept. 13, 2016]
            
            
              § 52.2724
              [Reserved]
            
            
              § 52.2725
              General requirements.
              (a) The requirements of § 51.116(c) of this chapter are not met, since section 2.4 of the Puerto Rico Regulation for Control of Atmospheric Pollution could, in some circumstances, prohibit the disclosure of emission data to the public. Therefore, section 2.4 is disapproved.
              (b) Regulation for public availability of emission data. (1) Any person who cannot obtain emission data from the Agency responsible for making emission data available to the public, as specified in the applicable plan, concerning emissions from any source subject to emission limitations which are part of the approved plan may request that the appropriate Regional Administrator obtain and make public such data. Within 30 days after receipt of any such written request, the Regional Administrator shall require the owner or operator of any such source to submit information within 30 days on the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the applicable plan.
              (2) Commencing after the initial notification by the Regional Administrator pursuant to paragraph (b)(1) of this section, the owner or operator of the source shall maintain records of the nature and amounts of emissions from such source and any other information as may be deemed necessary by the Regional Administrator to determine whether such source is in compliance with applicable emission limitations or other control measures that are part of the plan. The information recorded shall be summarized and reported to the Regional Administrator, on forms furnished by the Regional Administrator, and shall be submitted within 45 days after the end of the reporting period. Reporting periods are January 1 to June 30 and July 1 to December 31.
              (3) Information recorded by the owner or operator and copies of this summarizing report submitted to the Regional Administrator shall be retained by the owner or operator for 2 years after the date on which the pertinent report is submitted.

              (4) Emission data obtained from owners or operators of stationary sources will be correlated with applicable emission limitations and other control measures that are part of the applicable plan and will be available at the appropriate regional office and at other locations in the state designated by the Regional Administrator.
              [39 FR 34537, Sept. 26, 1974, as amended at 40 FR 55334, Nov. 28, 1975; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2726
              Legal authority.
              (a) The requirements of § 51.230(f) of this chapter are not met, since Article 17 of Puerto Rico Act 9 could, in some circumstances, prohibit the disclosure of emission data to the public. Therefore, Article 17 is disapproved.
              [39 FR 34537, Sept. 26, 1974, as amended at 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2727
              Control strategy and regulations: Lead.
              EPA approves revisions to the Puerto Rico State Implementation Plan submitted on August 30, 2016, consisting of the base year emissions inventory, modeling demonstration of lead attainment, contingency measures, reasonably available control measures/reasonably available control technology, and reasonable further progress for the Arecibo Lead Nonattainment Area. These revisions contain control measures that will bring Puerto Rico into attainment for the Lead NAAQS by the end of 2018.
              [82 FR 32480, July 14, 2017]
            
            
              § 52.2728
              [Reserved]
            
            
              § 52.2729
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the State of Puerto Rico.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 68 FR 11325, Mar. 10, 2003; 68 FR 74491, Dec. 24, 2003]
            
            
              § 52.2730
              Section 110(a)(2) infrastructure requirements.
              (a) 1997 8-hour ozone and the 1997 PM
                2.5
                NAAQS— (1) Approval. Submittal from Puerto Rico dated November 29, 2006 and supplemented February 1, 2016, to address the CAA infrastructure requirements for the 1997 ozone and the 1997 PM2.5 NAAQS. This submittal satisfies the 1997 ozone and the 1997 PM2.5 NAAQS requirements of the Clean Air Act (CAA) 110(a)(2)(A), (B), (C) (with the exception of program requirements for PSD), (D)(i)(I), (D)(i)(II) and (ii) (with the exception of program requirements related to PSD), (E), (F), (G), (H), (J) (with the exception of program requirements related to PSD), (K), (L), and (M).
              (2) Disapproval. Submittal from Puerto Rico dated November 29, 2006 and supplemented February 1, 2016, to address the CAA infrastructure requirements for the 1997 ozone and the 1997 PM2.5 NAAQS are disapproved for the following sections: 110(a)(2)(C) (PSD program only), (D)(i)(II), PSD program only), (D)(ii) (PSD program only) and (J) (PSD program only). These requirements are being addressed by § 52.2729 which has been delegated to Puerto Rico to implement.
              (b) 2008 ozone and the 2006 PM
                2.5
                NAAQS— (1) Approval. Submittal from Puerto Rico dated January 22, 2013, supplemented February 1, 2016 to address the CAA infrastructure requirements for the 2008 ozone NAAQS and supplemented April 16, 2015 and February 1, 2016 to address the CAA infrastructure requirements for the 2006 PM2.5 NAAQS. This submittal satisfies the 2008 ozone and the 2006 PM2.5 NAAQS requirements of the Clean Air Act (CAA) 110(a)(2)(A), (B), (C) (with the exception of program requirements for PSD), (D)(i)(I), (D)(i)(II) and (ii) (with the exception of program requirements related to PSD), (E), (F), (G), (H), (J) (with the exception of program requirements related to PSD), (K), (L), and (M).
              (2) Disapproval. Submittal from Puerto Rico dated January 22, 2013 and supplemented April 16, 2015 and February 1, 2016, to address the CAA infrastructure requirements for the 2008 ozone and the 2006 PM2.5 NAAQS are disapproved for the following sections: 110(a)(2)(C) (PSD program only), (D)(i)(II) (PSD program only), (D)(ii) (PSD program only) and (J) (PSD program only). These requirements are being addressed by § 52.2729 which has been delegated to Puerto Rico to implement.
              (c) 2008 lead NAAQS— (1) Approval. Submittal from Puerto Rico dated January 31, 2013 and supplemented February 1, 2016, to address the CAA infrastructure requirements for the 2008 lead NAAQS. This submittal satisfies the 2008 lead NAAQS requirements of the Clean Air Act (CAA) 110(a)(2)(A), (B), (C) (with the exception of program requirements for PSD), (D)(i)(I), (D)(i)(II) and (ii) (with the exception of program requirements related to PSD), (E), (F), (G), (H), (J) (with the exception of program requirements related to PSD), (K), (L), and (M).
              (2) Disapproval. Submittal from Puerto Rico dated January 31, 2013 and supplemented February 1, 2016, to address the CAA infrastructure requirements for the 2008 lead NAAQS are disapproved for the following sections: 110(a)(2)(C) (PSD program only), (D)(i)(II) (PSD program only), (D)(ii) (PSD program only) and (J) (PSD program only). These requirements are being addressed by § 52.2729 which has been delegated to Puerto Rico to implement.
              [81 FR 62817, Sept. 13, 2016, as amended at 83 FR 61330, Nov. 29, 2018]
            
            
              § 52.2731
              Control strategy and regulations: Sulfur oxides.
              (a) The requirements of subpart G of this chapter are not met since the Puerto Rico plan does not provide for attainment and maintenance of the national standards for sulfur oxides in the areas of Aguirre, Barceloneta, Trujillo Alto-Dorado and Ensenada.
              (b) Article 6, as submitted to EPA on January 3, 1975, of the Puerto Rico Regulations for Control of Atmospheric Pollution, as it applies to those areas listed in paragraph (a) of this section is disapproved for the following facilities: Puerto RicoWater Resources Authority—Aguirre Complex, Abbott, Merck and Company, Bristol Meyers, Pfizer, Union Carbide, Upjohn, located in the Barceloneta air basin, and Central Guanica, located in the Aquada air basin. Accordingly, these sources, with the exception of the Puerto Rico Water Resources Authority—Aguirre Complex, are required to conform to the sulfur in fuel limitations contained in Article 6 of the Puerto Rico implementation plan as submitted to EPA on January 31, 1972.
              (c) On and after the effective date of this paragraph, the maximum allowable sulfur in fuel limitation, by weight, for the Puerto Rico Water Resources Authority Aguirre complex shall be 2.5 percent.
              (d) The requirements of section 110 of the Clean Air Act are not met since Article 6 of the Puerto Rico Regulation for Control of Atmospheric Pollution would permit the use of stack height increases in lieu of available methods for emission reduction. Therefore, Section H of Appendix A of Article 6 of the Puerto Rico Regulation for Control of Atmospheric Pollution is disapproved to the extent that it would permit increases in stack height in lieu of available methods of emission reduction.
              [40 FR 42194, Sept. 11, 1975. Correctly designated at 41 FR 24586, June 17, 1976, and amended at 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2732
              Small business technical and environmental compliance assistance program.
              On November 16, 1992, the Puerto Rico Environmental Quality Board submitted a plan for the establishment and implementation of a Small Business Stationary Source Technical and Environmental Compliance Assistance Program for incorporation in the Puerto Rico state implementation plan. This plan meets the requirements of section 507 of the Clean Air Act, and Puerto Rico must implement the plan as approved by EPA.
              [59 FR 34386, July 5, 1994]
            
          
          
            Subpart CCC—Virgin Islands
            
              Source:
              37 FR 10905, May 31, 1972, unless otherwise noted.
            
            
              § 52.2770
              Identification of plan.

              (a) Title of plan: “Air Quality Implementation Plan for the U.S. Virgin Islands.”
              
              (b) The plan was officially submitted on January 31, 1972.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Procedures for making emission data available to the public submitted April 26, 1972, by the Division of Environmental Health, Virgin Islands Department of Health.
              (2) Revision to construction permit regulation, Rule 12, section 206-26(a) of the Virgin Islands Rules and Regulations, submitted on August 17, 1972, by the Governor.
              (3) Sections 206-30 (Review of new sources and modifications) and 206-31 (Review of new or modified indirect sources) were submitted on February 12, 1974, by the Governor of Virgin Islands.
              (4) Additional information on sections 206-30 and 206-31 was submitted on April 10, 1975, by the Governor of the Virgin Islands.
              (5) Exemption of the St. John Municipal Incinerator from the requirements of section 204-23, paragraph (c)(2) of the Virgin Islands Air Pollution Control Code submitted on July 9, 1975, by the Governor.
              (6) Revised Section 204-26 (Sulfur Compounds Emissions Control) submitted on January 21, 1976 by the Governor of the Virgin Islands, as it applies to the islands of St. Thomas and St. John.
              (7) Amended revised Section 204-26 submitted on June 3, 1976 by the Governor of the Virgin Islands, as it applies to the islands of St. Thomas and St. John.
              (8) As it applies to the island of St. Croix, per an August 16, 1976 request from the Virgin Islands, revised 12 V.I.R. & R. 9:204-26 (Sulfur Compounds Emission Control) excluding subsection (a)(2), as submitted on January 21, 1976 by the Governor of the Virgin Islands.
              (9) Revision submitted on August 29, 1977, by the Governor of the Virgin Islands which allows, under provisions of 12 V.I.R. & R. 9:204-26, the relaxation of the sulfur-in-fuel-oil limitation to 1.5 percent, by weight, for the Virgin Islands Water and Power Authority's Christiansted Power Plant.
              (10) Revision submitted on February 9, 1980 by the Commissioner of the Department of Conservation and Cultural Affairs of the Government of the Virgin Islands of the United States which grants an “administrative order” under Title 12 V.I.C. section 211 and Title 12 V.I.R. & R. sections 204-26(d). This “administrative order” relaxes, until one year from the date of EPA approval, the sulfur-in-fuel-oil limitation to 1.5 percent, by weight, applicable to Martin Marietta Alumina and the Hess Oil Virgin Islands Corporation, both located in the Southern Industrial Complex on the Island of St. Croix.
              (11) A document entitled “Air Monitoring Plan,” November 1979, submitted on February 23, 1981, by the Virgin Islands Department of Conservation and Cultural Affairs.
              (12) Revision submitted on April 9, 1981 by the Commissioner of the Department of Conservation and Cultural Affairs of the Government of the Virgin Islands of the United States which grants an “administrative order” under Title 12 V.I.C. section 211 and Title 12 V.I.R. and R. sections 204-26(d). This “administrative order” relaxes, until one year from the date of EPA approval, the sulfur-in-fuel-oil limitation to 1.5 percent, by weight, applicable to Martin Marietta Alumina and the Hess Oil Virgin Islands Corporation, both located in the Southern Industrial Complex on the Island of St. Croix.
              (13) Revision submitted on January 12, 1983 by the Commissioner of the Department of Conservation and Cultural Affairs of the Government of the Virgin Islands of the United States which grants an “administrative order” under Title 12 V.I.C. section 211 and Title 12 V.I.R. and R. sections 204-26(d). This “administrative order” relaxes, until one year from the date of EPA approval, the sulfur-in-fuel-oil limitation to 1.5 percent, by weight, applicable to Martin Marietta Alumina and the Hess Oil Virgin Islands Corporation, both located in the Southern Industrial Complex on the Island of Saint Croix.

              (14) An Implementation Plan for attainment of the lead standard was submitted by the Governor of the U.S. Virgin Islands on November 16, 1984.
              
              (15) Revision submitted on December 1, 1983 by the Virgin Islands Department of Environmental Conservation and Cultural Affairs which grants a variance establishing, for one year from February 26, 1985, a maximum sulfur-in-fuel-oil limitation of 1.5 percent, by weight, for the Hess Oil Virgin Islands Corporation and the Martin Marietta Aluminum Properties, Inc. facilities located on the Island of Saint Croix.
              (16) Revision submitted on February 11, 1986 by the Virgin Islands Department of Environmental Conservation and Cultural Affairs which grants a variance establishing, for one year from April 14, 1987, a maximum sulfur-in-fuel-oil limitation of 1.5 percent, by weight, for the Hess Oil Virgin Islands Corporation and the Martin Marietta Properties facilities located on the Island of St. Croix.
              (17) Comprehensive revisions to Virgin Islands air pollution control regulations submitted on March 20, 1987, by the Virgin Islands Department of Planning and Natural Resources.
              (i) Incorporation by reference:
              (A) Revised sections 20 through 23, 25, 26, 28, 29, 33, 35 through 41, and 45 of subchapter 204, chapter 9, title 12 of the Virgin Islands Code, effective January 15, 1987.
              (B) Revised sections 20 through 31 of subchapter 206, chapter 9, title 12 of the Virgin Islands Code, effective January 15, 1987.
              (ii) Additional material:
              (A) July 1988 Modeling Analysis for CEC Energy Co., Inc.
              (B) July 11, 1989, letter from Ted Helfgott, Amerada Hess Corporation to Raymond Werner, U.S. Environmental Protection Agency, Region II, New York.
              (C) December 28, 1992, Prevention of Significant Deterioration of Air Quality permit for Virgin Islands Water and Power Authority at St. Croix's north shore facility.
              [37 FR 10905, May 31, 1972]
              
                Editorial Note:
                For Federal Register citations affecting § 52.2770, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 52.2771
              Classification of regions.
              The U.S. Virgin Islands plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  U.S. Virgin Islands
                  IA
                  IA
                  III
                  III
                  III
                
              
            
            
              § 52.2772
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves the U.S. Virgin Islands plan for attainment and maintenance of the national standards.
            
            
              § 52.2773
              EPA-approved Virgin Islands regulations.
              
                
                  Territory regulation
                  Effective date
                  EPA approval date
                  Comments
                
                
                  Section 204-20, “Definitions”
                  1/15/87
                  4/18/94, 59 FR 18309
                  “Fugitive emissions” will be defined as at 40 CFR 52.21(b)(20).
                
                
                  Section 204-21, “Regulations to Control Open Burning”
                  1/15/87
                  .....do
                
                
                  Section 204-22, “Regulations to Control Emission of Visible Air Contaminants”
                  1/15/87
                  .....do
                
                
                  
                  Section 204-23, “Regulations Governing Emission of Particulate Matter”
                  1/15/87
                  .....do
                
                
                  Section 204-24, “Storage of Petroleum or Other Volatile Products”
                  3/2/71
                  5/31/72, 37 FR 10905
                
                
                  Section 204-25, “Fugitive Emissions”
                  1/15/87
                  4/18/94, 59 FR 18309
                
                
                  Section 204-26, “Sulfur Compounds Emission Control”
                  1/15/87
                  .....do
                  Subsection 204-26(a)(2) is disapproved for three Martin Marietta (VI Alumina Corp), St. Croix, sources. For applicable limits, refer to PSD permit for the facility.
                
                
                  Section 204-27, “Air Pollution Nuisances Prohibited”
                  3/2/71
                  5/31/72, 37 FR 10905
                
                
                  Section 204-28, “Internal Combustion Engine Limits”
                  1/15/87
                  4/18/94, 59 FR 18309
                
                
                  Section 204-29, “Upset, Breakdown or Scheduled Maintenance”
                  1/15/87
                  .....do
                
                
                  Section 204-30, “Circumvention”
                  3/2/71
                  5/31/72, 37 FR 10905
                
                
                  Section 204-31, “Duty to Report Discontinuance or Dismantlement”
                  3/2/71
                  5/31/72, 37 FR 10905
                
                
                  Section 204-32, “Variance Clauses”
                  3/2/71
                  5/31/72, 37 FR 10905
                
                
                  Section 204-33, “Air Pollution Emergencies”
                  1/15/87
                  4/18/94, 59 FR 18309
                
                
                  Section 204-35, “Continuous Emission Monitoring”
                  1/15/87
                  .....do
                
                
                  Section 204-36, “Eligibility to Burn Waste Fuel A”
                  1/15/87
                  .....do
                
                
                  Section 204-37, “Eligibility to Burn Waste Fuels A and B”
                  1/15/87
                  .....do
                
                
                  Section 204-38, “Permit and/or Certificate Requirement for Waste Oil Facilities”
                  1/15/87
                  .....do
                
                
                  Section 204-39, “Sale or Use of Waste Fuels A and B”
                  1/15/87
                  .....do
                  Reference to Table 1 in this subsection refers to Table 1 found in Section 204-20.
                
                
                  Section 204-40, “Reports, Sampling and Analysis of Waste Fuels A and B”
                  1/15/87
                  .....do
                  Variances adopted pursuant to subsection 204-40(e) become applicable only if approved by EPA as SIP revisions.
                
                
                  Section 204-41, “Existing Air Contamination Sources for Waste Fuel”
                  1/15/87
                  .....do
                
                
                  Section 204-45, “Standards of Performance for Sulfur Recovery Units at Petroleum Refineries”
                  1/15/87
                  .....do
                
                
                  Section 206-20, “Permits Required”
                  1/15/87
                  .....do
                
                
                  Section 206-21, “Transfer”
                  1/15/87
                  .....do
                
                
                  Section 206-22, “Applications”
                  1/15/87
                  .....do
                
                
                  Section 206-23, “Application and Permit Fees”
                  1/15/87
                  .....do
                
                
                  Section 206-24, “Cancellation of Applications”
                  1/15/87
                  .....do
                
                
                  Section 206-25, “Test Methods”
                  1/15/87
                  .....do
                  Variances adopted pursuant to subsection 206-25(c) become applicable only if approved by EPA as SIP revisions.
                
                
                  Section 206-26, “Permits to Construct”
                  1/15/87
                  .....do
                
                
                  Section 206-27, “Permits to Operate”
                  1/15/87
                  .....do
                
                
                  Section 206-28, “Permit Modifications, Suspensions or Revocations and Denials”
                  1/15/87
                  .....do
                
                
                  Section 206-29, “Further Information”
                  1/15/87
                  .....do
                
                
                  Section 206-30, “Appeals”
                  1/15/87
                  .....do
                
                
                  
                  Section 206-30, “Review of New Sources and Modifications”
                  10/11/73
                  8/10/75, 40 FR 42013
                  Subsection 206-30(f)(6) is disapproved since sources of minor significance are not identified in Section 206-30. A federally promulgated regulation (40 CFR 52.2775(g)), correcting this deficiency and a public participation deficiency, is applicable.Two separate subsections are numbered 206-30 and are listed here with their separate titles.
                  
                
                
                  Section 206-31, “Review of New or Modified Indirect Sources”
                  10/11/73
                  8/10/75, 40 FR 42013
                
              
              [59 FR 18309, Apr. 18, 1994]
            
            
              § 52.2774
              [Reserved]
            
            
              § 52.2775
              Review of new sources and modifications.
              (a)-(d) [Reserved]
              (e) The requirements of 40 CFR 51.18(h) are not met since section 206-30 of Chapter 9, Title 12 of the Virgin Islands' Code does not provide that information submitted by the owner or operator and the agency's analysis including its proposed approval/disapproval decision, be made available for public comment for a period of 30 days prior to final action.
              (f) Subsection 206-30(f)(6) of section 206-30 of Chapter 9, Title 12 of the Virgin Islands' Code is disapproved since sources of minor significance are not identified in the regulation. Accordingly, all sources not listed in subsection 206-30 (f)(1) through (f)(5) will be subject to review in accordance with the requirements of section 206-30.
              (g) Regulation for review of new sources and modifications.
              (1) This requirement is applicable to any stationary source subject to review under section 206-30 of Chapter 9, Title 12 of the Virgin Islands' Code or 40 CFR 52.2775(f).
              (2) Within 30 days after receipt of an application, the Commissioner of the Department of Conservation and Cultural Affairs, will notify the public, by prominent advertisement in the local news media, of the opportunity for public comment on the information submitted by the owner or operator.
              (i) Such information, together with the Commissioner's analysis of the effect of the construction or modification on air quality including the Commissioner's proposed approval or disapproval, will be available in at least one location in the affected region.
              (ii) Written public comments submitted within 30 days of the date such information is made available will be considered by the Commissioner in making his final decision on the application.
              (iii) The Commissioner will make a final decision on the application within 30 days after the close of the public comment period. The Commissioner will notify the applicant in writing of his approval, conditional approval, or disapproval of the application and will set forth his reasons for conditional approval or disapproval.
              (iv) A copy of the notice required by paragraph (h)(2) of this section shall also be sent to the Administrator through the appropriate regional office, and to all other State and local air pollution control agencies having jurisdiction in the region in which such new or modified installation will be located. The notice shall also be sent to any other agency in the region having responsibility for implementing the procedures required under this section.
              [37 FR 10905, May 31, 1972, as amended at 40 FR 42013, Sept. 10, 1975]
            
            
              §§ 52.2776-52.2778
              [Reserved]
            
            
              § 52.2779
              Significant deterioration of air quality.

              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for the Virgin Islands.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 68 FR 11325, Mar. 10, 2003; 68 FR 74491, Dec. 24, 2003]
            
            
              § 52.2780
              Control strategy for sulfur oxides.
              (a) The requirements of subpart G of this chapter are not met since there has not been a satisfactory demonstration that the Virgin Islands plan provides for the attainment and maintenance of the national ambient air quality standards for sulfur oxides on the island of St. Croix.
              (b) The following parts of regulation 12 V.I.R. and R. 9:204-26, “Sulfur Compounds Emission Control,” as submitted to EPA on January 21, 1976 and as amended and resubmitted to EPA on June 3, 1976 are approved:
              (1) The entire regulation as it applies to the islands of St. Thomas and St. John.
              (2) The entire regulation as it applies to the Virgin Islands Water and Power Authority's Christiansted Power Plant on the island of St. Croix.
              (3) The entire regulation excluding subsection (a)(2) as it applies to the remaining sources on the island of St. Croix.
              Subsection (a)(2) of the regulation is not approved as it applies to the remaining sources on St. Croix because of the inadequacy of the control strategy demonstration noted in paragraph (a) of this section. Accordingly, all sources on St. Croix with the exception of the Virgin Islands Water and Power Authority's Christiansted Power Plant are required to conform to the sulfur-in-fuel-oil limitations contained in 12 V.I.R. and R. 9:204-26 as originally submitted to EPA on January 31, 1972.
              (c) Reference to “Section (a)(2)” in subsection (d) of 12 V.I.R. and R. 9:204-26, as submitted to EPA on January 21, 1976 and as amended and resubmitted to EPA on June 3, 1976, refers to the following approved limitations: (1) For the islands of St. Thomas and St. John, subsection (a)(2) of section 204-26 as submitted to EPA on January 21, 1976 and as amended and resubmitted to EPA on June 3, 1976; (2) for the island of St. Croix, subsection (a)(2) of section 204-26 as originally submitted to EPA on January 31, 1972 and approved by EPA on May 31, 1972.
              [41 FR 28493, July 12, 1976, as amended at 41 FR 55531, Dec. 21, 1976; 43 FR 4016, Jan. 31, 1978; 51 FR 40676, Nov. 7, 1986]
            
            
              § 52.2781
              Visibility protection.
              (a) The requirements of section 169A of the Clean Air Act are not met, because the plan does not include approvable procedures for protection of visibility in mandatory Class I Federal areas.
              (b)-(c) [Reserved]
              (d) Regional Haze Plan for Virgin Islands National Park. The regional haze plan for the Virgin Islands consists of a Federal Implementation Plan entitled: “FEDERAL IMPLEMENTATION PLAN FOR REGIONAL HAZE FOR THE UNITED STATES VIRGIN ISLANDS.” The applicable requirements consist of:
              (1) Applicability. This section addresses Clean Air Act requirements and EPA's rules to prevent and remedy future and existing man-made impairment of visibility in the mandatory Class I area of the Virgin Islands National Park through a Regional Haze Program. This section applies to the owner and operator of HOVENSA L.L.C. (HOVENSA), a petroleum refinery located on St. Croix, U.S. Virgin Islands.
              (2) Definitions. Terms not defined below shall have the meaning given them in the Clean Air Act or EPA's regulations implementing the Clean Air Act. For purposes of this section: NO X means nitrogen oxides.
              
                Owner/operator means any person who owns, leases, operates, controls, or supervises a facility or source identified in paragraph (d)(1) of this section.
              
                PM means particulate matter.
              
                Process unit means any collection of structures and/or equipment that processes, assembles, applies, blends, or otherwise uses material inputs to produce or store an intermediate or a completed product. A single stationary source may contain more than one process unit, and a process unit may contain more than one emissions unit. For a petroleum refinery, there are several categories of process units that could include: Those that separate and/or distill petroleum feedstocks; those that change molecular structures; petroleum treating processes; auxiliary facilities, such as steam generators and hydrogen production units; and those that load, unload, blend or store intermediate or completed products.
              
                SO 2 means sulfur dioxide.
              
                Startup means the setting in operation of an affected facility for any purpose.
              (3) Reasonable Progress Measures. On June 7, 2011, EPA and HOVENSA entered into a Consent Decree (CD) in the U.S. District Court for the Virgin Islands to resolve alleged Clean Air Act violations at its St. Croix, Virgin Islands facility. The CD requires HOVENSA, among other things, to achieve emission limits and install new pollution controls pursuant to a schedule for compliance. The measures required by the CD reduce emissions of NOX by 5,031 tons per year (tpy) and SO2 by 3,460 tpy. The emission limitations, pollution controls, schedules for compliance, reporting, and recordkeeping provisions of the HOVENSA CD constitute an element of the long term strategy and address the reasonable progress provisions of 40 CFR 51.308(d)(1). Should the existing federally enforceable HOVENSA CD be revised, EPA will reevaluate, and if necessary, revise the FIP after public notice and comment.
              (4) HOVENSA requirement for notification. HOVENSA must notify EPA 60 days in advance of startup and resumption of operation of refinery process units at the HOVENSA, St. Croix, Virgin Islands facility. HOVENSA shall submit such notice to the Director of the Clean Air and Sustainability Division, U.S. Environmental Protection Agency Region 2, 290 Broadway, 25th Floor, New York, New York, 10007-1866. HOVENSA's notification to EPA that it intends to startup refinery process units must include information regarding those emission units that will be operating, including unit design parameters such as heat input and hourly emissions, information on potential to emit limitations, pollution controls and control efficiencies, and schedules for compliance. EPA will revise the FIP as necessary, after public notice and comment, in accordance with regional haze requirements including the “reasonable progress” provisions in 40 CFR 51.308(d)(1). HOVENSA will be required to install any controls that are required by the revised FIP as expeditiously as practicable, but no later than 5 years after the effective date of the revised FIP.
              [50 FR 28553, July 12, 1985, as amended at 52 FR 45137, Nov. 24, 1987; 77 FR 64421, Oct. 22, 2012; 82 FR 3129, Jan. 10, 2017]
            
            
              § 52.2782
              Small business technical and environmental compliance assistance program.
              On January 15, 1993, the Virgin Islands Department of Planning and Natural Resources submitted a plan to establish and implement a Small Business Stationary Source Technical and Environmental Compliance Assistance Program for incorporation in the Virgin Islands state implementation plan. This plan meets the requirements of section 507 of the Clean Air Act, and the U.S. Virgin Islands must implement the program as approved by EPA.
              [59 FR 34386, July 5, 1994]
            
          
          
            Subpart DDD—American Samoa
            
              § 52.2820
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for American Samoa under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to June 1, 2005, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after June 1, 2005, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region IX certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of June 1, 2005.

              (3) Copies of the materials incorporated by reference may be inspected at the Region IX EPA Office at 75 Hawthorne Street, San Francisco, CA 94105; the Air and Radiation Docket and Information Center, U.S. Environmental Protection Agency, 1301 Constitution Avenue, NW., Room B108, Washington, DC; or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                Table 52.2820—EPA Approved Territory of American Samoa Regulations
                
                  State citation
                  Title/subject
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  Air Pollution Control Rules and Regulations
                
                
                  Section 1.0
                  Definitions (1.0.1-1.0.18)
                  6/8/1972
                  3/02/1976, 41 FR 8956
                
                
                  Section 1.1
                  Approval of New Sources: Permit to Operate (1.1.1-1.1.14)
                  6/8/1972
                  3/02/1976, 41 FR 8956
                
                
                  Section 1.2
                  Source Monitoring, Record Keeping, and Reporting (1.2.1-1.2.2)
                  6/8/1972
                  3/02/1976, 41 FR 8956
                
                
                  Section 1.3
                  Sampling and Testing Methods (1.3.1-1.3.2)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.4
                  Malfunction of Equipment; Reporting (1.4.1-1.4.2)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.5
                  Prohibition of Air Pollution
                  6/08/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.6
                  Compliance Schedule (1.6.1, Existing Sources)
                  6/08/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.7
                  Circumvention
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.8
                  Severability
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 1.9
                  Ambient Air Quality Standards (1.9.1-1.9.2)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 2.1
                  Control of Open BurningControl of Particulate Emissions
                  
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.1
                  Visible Emissions (3.1.1-3.1.2)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.2
                  Fugitive Dust (3.2.1-3.2.3)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.3
                  Incineration (3.3.1-3.3.4)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.4
                  Fuel Burning Equipment (3.4.1-3.4.2)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.5
                  Process Industries—General (3.5.1, 3.5.3-3.5.5)
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Table 1
                  Particulate Emission Allowable Based on Process Weight
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 3.6
                  Sampling Methods (3.6.1)Control of Sulfur Compound Emissions
                  
                  6/8/1972
                  3/2/1976, 41 FR 8956
                
                
                  Section 4.1
                  Fuel Combustion (4.1.1)
                  6/08/1972
                  3/2/1976, 41 FR 8956
                
              
              (d) EPA approved State source specific requirements.
              
              
                
                  Name of source
                  Permit No.
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  None
                
              

              (e) EPA Approved Nonregulatory Provisions and Quasi-Regulatory Measures.
              
              
                EPA Approved American Samoa Nonregulatory Provisions and Quasi-Regulatory Measures
                
                  Name of SIP provision
                  Applicablegeographic or
                    nonattainment
                    area
                  
                  State submittal date
                  EPA approval date
                  Explanation
                
                
                  
                    Territory of American Samoa Air Pollution Control Implementation Plan
                  
                
                
                  Section 1. Introduction:
                
                
                  Introduction
                  State-wide
                  01/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Letter from Donald F. Graf, Executive Secretary, American Samoa Environmental Quality Commission, to Frank Covington, Director, Air and Water Programs Division, EPA Region IX, dated March 23, 1972
                  State-wide
                  03/23/72
                  05/31/72, 37 FR 10842
                  Letter indicating formal adoption of the implementation plan. See 40 CFR 52.2823(c)(2).
                
                
                  Letter from Donald F. Graf, Executive Secretary, American Samoa Environmental Quality Commission, to Paul DeFalco, Regional Administrator, EPA Region IX, dated April 28, 1972
                  State-wide
                  4/28/72
                  03/02/76, 41 FR 8956
                  Letter regarding EPA comments on the plan. See 40 CFR 52.2823(c)(3).
                
                
                  Section 2. Legal Authority:
                
                
                  Legal Authority
                  State-wide
                  01/27/72
                  05/31/72, 37 FR 10842
                
                
                  Appendix A. American Samoa Environmental Quality Act, excluding section 35.0113
                  State-wide
                  03/9/72
                  05/31/72, 37 FR 10842
                  Public Law 12-45. Chapter 35.01 of the Code of American Samoa. See 40 CFR 52.2823(c)(1). Section 35.0113 (“Variances”) was deleted without replacement at 62 FR 34641 (June 27, 1997)]. See 40 CFR 52.2823(b)(1).
                
                
                  Section 3. Air Quality Data
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 4. Emission Inventory
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 5. Control Strategy:
                
                
                  Control Strategy
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Letter from Peter T. Coleman, Governor, American Samoa, to Kathleen M. Bennett, EPA, dated November 12, 1982
                  State-wide
                  11/12/82
                  08/14/85, 50 FR 32697
                  Negative declaration indicating no Lead sources in American Samoa. See 40 CFR 52.2823(c)(5)(i).
                
                
                  Section 6. Compliance Schedule
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 7. Air Quality Surveillance Network
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 8. Review of New Sources and Modifications
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 9. Source Surveillance
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 10. Resources
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
                
                  Section 11. Intergovernmental Cooperation
                  State-wide
                  1/27/72
                  05/31/72, 37 FR 10842
                  Included as part of the original SIP. See 40 CFR 52.2823(b).
                
              
              
              [70 FR 53566, Sept. 9, 2005, as amended at 80 FR 7807, Feb. 12, 2015]
            
            
              § 52.2821
              Classification of regions.
              The American Samoa plan was evaluated on the basis of the following classifications:
              
                
                  Air quality control region
                  Pollutant
                  Particulate matter
                  Sulfur oxides
                  Nitrogen dioxide
                  Carbon monoxide
                  Photochemical oxidants (hydrocarbons)
                
                
                  American Samoa
                  III
                  III
                  III
                  III
                  III
                
              
              [37 FR 10906, May 31, 1972]
            
            
              § 52.2822
              Approval status.
              With the exceptions set forth in this subpart, the Administrator approves American Samoa's plan for the attainment and maintenance of the national standards.
              [39 FR 8617, Mar. 6, 1974]
            
            
              § 52.2823
              Original identification of plan.
              (a) This section identified the original “Implementation Plan for Compliance With the Ambient Air Quality Standards for the Territory of American Samoa” and all revisions submitted by the Territory of American Samoa that were federally approved prior to June 1, 2005.
              (b) The plan was officially submitted on January 27, 1972.
              (1) Previously approved on May 31, 1972 and now deleted without replacement Chapter 35.01, Section 35.0113 of the Environmental Quality Act.
              (c) The plan revisions listed below were submitted on the dates specified.
              (1) Revised legal authority submitted on March 9, 1972, by the Environmental Quality Commission.
              (2) Letter indicating formal adoption of the implementation plan submitted on March 23, 1972, by the Environmental Quality Commission.
              (3) Letter regarding comments on the plan and indicating intent to submit a revised plan submitted on April 28, 1972, by the Environmental Quality Commission.
              (4) Formally adopted rules and regulations for the entire Territory submitted on June 8, 1972, by the Environmental Quality Commission.
              (5) The following amendments to the plan were submitted on November 22, 1982, by the Governor.
              (i) Negative declaration indicating no Lead sources in American Samoa.
              [37 FR 10906, May 31, 1972, as amended at 41 FR 8969, Mar. 2, 1976; 50 FR 32698, Aug. 14, 1985; 62 FR 34648, June 27, 1997. Redesignated and amended at 70 FR 53566, Sept. 9, 2005]
            
            
              § 52.2824
              Review of new sources and modifications.
              (a) The requirements of subpart I of this chapter are not met since the Territory of American Samoa failed to submit a plan for review of new or modified indirect sources.
              (b) Regulation for review of new or modified indirect sources: The provisions of § 52.22(b) are hereby incorporated by reference and made a part of the applicable implementation plan for the Territory of American Samoa.
              [39 FR 8617, Mar. 6, 1974, as amended at 51 FR 40677, Nov. 7, 1986]
            
            
              §§ 52.2825-52.2826
              [Reserved]
            
            
              § 52.2827
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraph (a)(1) are hereby incorporated and made a part of the applicable State plan for American Samoa.
              [43 FR 26410, June 19, 1978, as amended at 45 FR 52741, Aug. 7, 1980; 68 FR 11325, Mar. 10, 2003; 68 FR 74491, Dec. 24, 2003]
            
          
          
            Subpart EEE—Approval and Promulgation of Plans
            
              § 52.2850
              Approval and promulgation of implementation plans.

              State plans consisting of control strategies, rules, and regulations, and, in certain instances, compliance schedules, which the Administrator has determined meet the requirements of section 16 of the “Clean Air Amendments of 1970” have been approved as follows:
              
                Delaware
                An implementation plan for the State's portion of the Philadelphia Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on June 30, 1970. Supplemental information was received October 20, 1970. The Administrator has determined that the State's control strategy for sulfur oxides, as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for sulfur oxides. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedule pertaining thereto.
                New Jersey
                An implementation plan for the State's portion of the Philadelphia Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on May 26, 1970. Supplemental information was submitted September 23, 1970. TheAdministrator has determined that the State's control strategy for sulfur oxides, as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for sulfur oxides. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedule pertaining thereto.
                Pennsylvania
                An implementation plan for the State's portion of the Philadelphia Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on May 4, 1970. Supplemental information was received August 4, 1970. The Administrator has determined that the State's control strategy for sulfur oxides, as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for sulfur oxides. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations pertaining thereto.
                Kansas
                An implementation plan for the State's portion of the Kansas City Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on November 19, 1970. The Administrator has determined that the State's control strategy for particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary and secondary ambient air quality standards for particulate matter. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedule pertaining thereto.
                Virginia
                An implementation plan for the State's portion of the National Capital Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on April 29, 1970. Supplemental information was received August 10 and 14, 1970. The Administrator has determined that the State's control strategy for sulfur oxides and particulate matter, as set forth in this implementation plan, is adequate for attainment of the National primary and secondary ambient air quality standards for sulfur oxides and particulate matter. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedules pertaining thereto.
                Maryland
                An implementation plan for the State's portion of the National Capital Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on May 28, 1970. Supplemental information was submitted August 7 and 21, 1970. The Administrator has determined that the State's control strategy for sulfur oxides and particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary and secondary ambient air quality standards for sulfur oxides and particulate matter. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations, as well as the compliance schedule pertaining to the sulfur oxides standards.
                Maryland

                An implementation plan for the Baltimore Intrastate Air Quality Control Region was submitted to the Environmental Protection Agency on December 23, 1970. The Administrator as determined that the State's control strategy for sulfur oxides, as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for sulfur oxides. The Administrator has also determined that the State's control strategy for particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary and secondary ambient air quality standards for particulate matter. Therefore, the Administrator has approved such control strategies, together with specified rules and regulations, as well as the compliance schedule pertaining to the sulfur oxides standards.
                
                Colorado
                An implementation plan for the Denver Intrastate Air Quality Control Region was received by the Department of Health, Education, and Welfare on May 12, 1970, and was amended by letter dated November 10, 1970. The Administrator has determined that the State's control strategy for particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for particulate matter. The Administrator has also determined that the State's control strategy for sulfur oxides, as set forth in this implementation plan, is adequate for maintaining the national secondary ambient air quality standards for sulfur oxides. Therefore, the Administrator has approved such control strategies, together with specified rules and regulations and the compliance schedules pertaining thereto.
                Missouri
                An implementation plan for the State's portion of the Kansas City Intrastate Air Quality Control Region was received by the Department of Health, Education, and Welfare on October 14, 1970. The Administrator has determined that the State's control strategy for particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary and secondary ambient air quality standards for particulate matter. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedules pertaining thereto.
                District of Columbia
                An implementation plan for the District's portion of the National Capital Interstate Air Quality Control Region was received by the Department of Health, Education, and Welfare on May 6, 1970. Supplemental information was received August 24, 1970. The Administrator has determined that the District's control strategy for sulfur oxides and particulate matter, as set forth in this implementation plan, is adequate for attainment of the national primary and secondary ambient air quality standards for sulfur oxides and particulate matter. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations pertaining thereto.
                Massachusetts
                An implementation plan for the Boston Intrastate Air Quality Control Region was received by the Department of Health, Education, and Welfare on September 16, 1970. The Administrator has determined that the State's control strategy for sulfur oxides,as set forth in this implementation plan, is adequate for attainment of the national primary ambient air quality standards for sulfur oxides. Therefore, the Administrator has approved such control strategy, together with specified rules and regulations and the compliance schedules pertaining thereto.
              
              [37 FR 2581, Feb. 2, 1972. Redesignated at 37 FR 10846, May 31, 1972]
            
          
          
            Subpart FFF—Commonwealth of the Northern Mariana Islands
            
              § 52.2900
              Negative declaration.
              (a) Air Pollution Implementation Plan for the Commonwealth of the Northern Mariana Islands. (1) Letter of December 15, 1982, from the Governor to EPA, which is a negative declaration indicating no major lead sources and continued attainment and maintenance of the National Standards for lead.
              [51 FR 40799, Nov. 10, 1986]
            
            
              § 52.2920
              Identification of plan.
              (a) Purpose and scope. This section sets forth the applicable State implementation plan for the Commonwealth of the Northern Mariana Islands under section 110 of the Clean Air Act, 42 U.S.C. 7401-7671q and 40 CFR part 51 to meet national ambient air quality standards.
              (b) Incorporation by reference. (1) Material listed in paragraphs (c) and (d) of this section with an EPA approval date prior to June 1, 2005, was approved for incorporation by reference by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Material is incorporated as it exists on the date of the approval, and notice of any change in the material will be published in the Federal Register. Entries in paragraphs (c) and (d) of this section with EPA approval dates after June 1, 2005, will be incorporated by reference in the next update to the SIP compilation.
              (2) EPA Region IX certifies that the rules/regulations provided by EPA in the SIP compilation at the addresses in paragraph (b)(3) of this section are an exact duplicate of the officially promulgated State rules/regulations which have been approved as part of the State implementation plan as of June 1, 2005.

              (3) Copies of the materials incorporated by reference may be inspected at the Region IX EPA Office at 75 Hawthorne Street, San Francisco, CA 94105; the Air and Radiation Docket and Information Center, U.S. Environmental Protection Agency, 1301 Constitution Avenue, NW., Room B108, Washington, DC; or the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (c) EPA approved regulations.
              
              
                Table 52.2920—EPA Approved Commonwealth of the Northern Mariana Islands Regulations
                
                  State citation
                  Title/subject
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  Air Pollution Control Regulations:
                
                
                  Part I
                  Authority
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part II
                  Purpose and Policy
                  01/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part III
                  Policy
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part IV
                  Definitions (a—www)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part V
                  Permitting of New Sources And Modifications (A—M)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part VI
                  Registration of Existing Sources (A—D)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part VII
                  Sampling, Testing and Reporting Methods (A—D)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                
                
                  Part IX
                  Fees (A—B)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                   
                
                
                  Part X
                  Public Participation (A-E)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                   
                
                
                  Part XI
                  Enforcement (A-E)
                  1/19/1987
                  11/13/1987, 52 FR 43574
                   
                
                
                  Part XII
                  Severability
                  01/19/1987
                  11/13/1987, 52 FR 43574
                   
                
                
                  Part XIII
                  Effective Date
                  1/19/1987
                  11/13/1987, 52 FR 43574
                   
                
                
                  Part XIV
                  Certification
                  1/19/1987
                  11/13/1987, 52 FR 43574
                   
                
              
              (d) EPA approved State source specific requirements.
              
              
                
                  Name of source
                  Permit number
                  Effective date
                  EPA approval date
                  Explanation
                
                
                  None
                   
                   
                   
                   
                
              
              (e) [Reserved]
              [70 FR 44480, Aug. 3, 2005, as amended at 79 FR 22035, Apr. 21, 2014]
            
            
              § 52.2921
              Original identification of plan.
              (a) This section identified the original “Implementation Plan for Compliance With the Ambient Air Quality Standards for the Commonwealth of the Northern Mariana Islands' and all revisions submitted by the Commonwealth of the Northern Mariana Islands that were federally approved prior to June 1, 2005.
              (b) [Reserved]
              (c) The plan revisions described below were officially submitted on the dates specified.

              (1) On February 19, 1987 the Governor's representative submitted regulations adopted as signed on December 15, 1986 and published in the Commonwealth Register, Volume 9, Number 1, pages 4862-94, on January 19, 1987, as follows:
              (i) Incorporation by reference.
              

              (A) “CNMI AIR POLLUTION CONTROL REGULATIONS” pertaining to the preconstruction review of new and modified major sources, as follows.
              
              
                Part I—Authority
                Part II—Purpose and Policy
                Part III—Policy
                Part IV—Definitions
                Part V—Permitting of New Sources and Modifications
                Part VI—Registration of Existing Sources
                Part VII—Sampling, Testing and Reporting Methods
                Part IX—Fees
                Part X—Public Participation
                Part XI—Enforcement
                Part XII—Severability
                Part XIII—Effective Date
                
                Part XIV—Certification
              
              [52 FR 43574, Nov. 13, 1987. Redesignated and amended at 70 FR 44480, Aug. 3, 2005, as amended at 79 FR 22035, Apr. 21, 2014]
            
            
              § 52.2922
              Significant deterioration of air quality.
              (a) The requirements of sections 160 through 165 of the Clean Air Act are not met, since the plan does not include approvable procedures for preventing the significant deterioration of air quality.
              (b) Regulations for preventing significant deterioration of air quality. The provisions of § 52.21 except paragraphs (a)(1), (b)(14)(i)(a) and (b), (b)(14)(ii)(a) and (b), (i)(5)(i)(c), and (k)(2) are hereby incorporated and made a part of the applicable plan for the Commonwealth of the Northern Mariana Islands.

              (c) For the purposes of applying the requirements of § 52.21 within the Commonwealth of the Northern Mariana Islands, the terms “major source baseline date” and “trigger date” mean January 13, 1997 in the case of sulfur dioxide, PM10, and nitrogen dioxide.
              [79 FR 22035, Apr. 21, 2014]
            
            
              §§ 52.2923-52.2999
              [Reserved]
            
            
              Appendixes A-C to Part 52 [Reserved]
            
            
              Pt. 52, App. D
              Appendix D to Part 52—Determination of Sulfur Dioxide Emissions From Stationary Sources by Continuous Monitors
              1. Definitions.
              
              1.1 Concentration Measurement System. The total equipment required for the continuous determination of SO2 gas concentration in a given source effluent.
              1.2 Span. The value of sulfur dioxide concentration at which the measurement system is set to produce the maximum data display output. For the purposes of this method, the span shall be set at the expected maximum sulfur dioxide concentration except as specified under section 5.2, Field Test for Accuracy.
              1.3 Accuracy (Relative). The degree of correctness with which the measurement system yields the value of gas concentration of a sample relative to the value given by a defined reference method. This accuracy is expressed in terms of error which is the difference between the paired concentration measurements expressed as a percentage of the mean reference value.
              1.4 Calibration Error. The difference between the pollutant concentration indicated by the measurement system and the known concentration of the test gas mixture.
              1.5 Zero Drift. The change in measurement system output over a stated period of time of normal continuous operation when the pollutant concentration at the time for the measurement is zero.
              1.6 Calibration Drift. The change in measurement system output over a stated period of time of normal continuous operation when the pollutant concentration at the time of the measurement is the same known upscale value.
              1.7 Response Time. The time interval from a step change in pollutant concentration at the input to the measurement system to the time at which 95 percent of the corresponding final value is reached as displayed on the measurement system data presentation device.
              1.8 Operational Period. A minimum period of time over which a measurement system is expected to operate within certain performance specifications without unscheduled maintenance, repair or adjustment.
              1.9 Reference Method. The reference method for determination of SO2 emissions shall be Method 8 as delineated in Part 60 of this chapter. The analytical and computational portions of Method 8 as they relate to determination of sulfuric acid mist and sulfur trioxide, as well as isokinetic sampling, may be omitted from the overall test procedure.
              2. Principle and Applicability.
              
              2.1 Principle. Gases are continuously sampled in the stack emissions and analyzed for sulfur dioxide by a continuously operating emission measurement system. Performance specifications for the continuous measurement systems are given. Test procedures are given to determine the capability of the measurement systems to conform to the performance specifications. Sampling may include either the extractive or nonextractive (in-situ) approach.
              2.2 Applicability. The performance specifications are given for continuous sulfur dioxide measurement systems applied to nonferrous smelters.
              3. Apparatus.
              
              3.1 Calibration Gas Mixture. Mixture of a known concentrations of sulfur dioxide in oxygen-free nitrogen. Nominal volumetric concentrations of 50 percent and 90 percent of span are recommended. The mixture of 90 percent of span is to be used to set and to check the span and is referred to as the span gas. The gas mixtures shall be analyzed by the Reference Method at least two weeks prior to use or demonstrated to be accurate and stable by an alternate method subject to approval of the Administrator.
              3.2 Zero Gas. A gas containing less than 1 ppm sulfur dioxide.
              
              3.3 Equipment for measurement of sulfur dioxide concentration using the Reference Method.
              3.4 Chart Record. Analog chart recorder, input voltage range compatible with analyzer system output.
              3.5 Continuous measurement system for sulfur dioxide.
              4. Measurement System Performance Specifications.
              
              The following performance specifications shall be met in order that a measurement system shall be considered acceptable under this method.
              
                Table I—Performance Specifications
                
                  Parameter a
                  
                  Specification
                
                
                  1. Accuracy a
                  
                  ≤20 percent of reference mean value.
                
                
                  2. Calibration Error a
                  
                  ≤5 percent of each (50%, and 30%) calibration gas mixture.
                
                
                  3. Zero Drift (2-hours) a
                  
                  ≤2 percent of emission standard.
                
                
                  4. Zero Drift (24-hours) a
                  
                  ≤4 percent of emission standard.
                
                
                  5. Calibration Drift (2-hours) a
                  
                  ≤2 percent of emission standard.
                
                
                  6. Calibration Drift (24-hours) a
                  
                  ≤5 percent of emission standard.
                
                
                  7. Response Time
                  ≤5 minutes maximum.
                
                
                  8. Operational Period
                  ≤168 hours minimum.
                
                
                  a Expressed as sum of absolute mean value plus 95 percent confidence interval of a series of tests.
              
              5. Performance Specification Test Procedures.
              
              The following test procedures shall be used to determine compliance with the requirements of paragraph 4:
              5.1 Calibration test.
              
              5.1.1 Analyze each calibration gas mixture (50 percent, 90 percent) for sulfur dioxide by the Reference method and record the results on the example sheet shown in Figure D-1. This step may be omitted for nonextractive monitors where dynamic calibration gas mixtures are not used (see section 5.1.2).
              5.1.2 Set up and calibrate the complete measurement system according to the manufacturer's written instructions. This may be accomplished either in the laboratory or in the field. Make a series of five nonconsecutive readings with span gas mixtures alternately at each concentration (example, 50 percent, 90 percent, 50 percent, 90 percent, 50 percent). For nonextractive measurement systems, this test may be performed using procedures specified by the manufacturer and two or more calibration gases whose concentrations are certified by the manufacturer and differ by a factor of two or more. Convert the measurement system output readings to ppm and record the results on the example sheet shown in Figure D-2.
              5.2 Field Test for Accuracy (Relative), Zero Drift and Calibration Drift. Install and operate the measurement system in accordance with the manufacturer's written instructions and drawings as follows:
              5.2.1 Conditioning Period. Offset the zero setting at least 10 percent of span so that negative zero drift may be quantified. Operate the system for an initial 168-hour conditioning period. During this period the system should measure the SO2 content of the effluent in a normal operational manner.
              5.2.2 Operational Test Period. Operate the system for an additional 168-hour period. The system shall be monitoring the source effluent at all times when not being zeroed, calibrated or backpurged.
              5.2.2.1 Field Test for Accuracy (Relative). The analyzer output for the following test shall be maintained between 20 percent and 90 percent of span. It is recommended that a calibrated gas mixture be used to verify the span setting utilized. During this 168-hour test period, make a minimum of nine (9) SO2 concentration measurements using the Reference Method with a sampling period of one hour. If a measurement system operates across the stack or a portion of it, the Reference Method test shall make a four-point traverse over the measurement system operating path. Isokinetic sampling and analysis for SO3 and H2 SO4 mist are not required. For measurement systems employing extractive sampling, place the measurement system and the Reference Method probe tips adjacent to each other in the duct. One test will consist of two simultaneous samples with not less than two analyses on each sample. Record the test data and measurement system concentrations on the example sheet shown in Figure D-3.
              5.2.2.2 Field Test for Zero Drift and Calibration Drift. Determine the values given by zero and span gas SO2 concentrations at 2-hour intervals until 15 sets of data are obtained. Alternatively, for nonextractive measurement systems, determine the values given by an electrically or mechanically produced zero condition, and by inserting a certified calibration gas concentration equivalent to not less than 20 percent of span, into the measurement system. Record these readings on the example sheet shown in Figure D-4. These 2-hour periods need not be consecutive but may not overlap. If the analyzer span is set at the expected maximum concentration for the tests performed under section 5.2.2, then the zero and span determinations to be made under this paragraph may be made concurrent with the tests under section 5.2.2.1. Zero and calibration corrections and adjustments are allowed only at 24-hour intervals (except as required under section 5.2.2) or at such shorter intervals as the manufacturer's written instructions specify. Automatic corrections made by the measurement system without operator intervention or initiation are allowable at any time. During the entire 168-hour test period, record the values given by zero and span gas SO2 concentrations before and after adjustment at 24-hour intervals in the example sheet shown in Figure D-5.
              5.3 Field Test for Response Time.
              
              5.3.1 This test shall be accomplished using the entire measurement system as installed including sample transport lines if used. Flow rates, line diameters, pumping rates, pressures (do not allow the pressurized calibration gas to change the normal operating pressure in the sample line), etc., shall be at the nominal values for normal operation as specified in the manufacturer's written instructions. In the case of cyclic analyzers, the response time test shall include one cycle.
              5.3.2 Introduce a zero concentration of SO2 into the measurement system sampling interface or as close to the sampling interface as possible. When the system output reading has stabilized, switch quickly to a known concentration of SO2 at 70 to 90 percent of span. Record the time from concentration switching to final stable response. After the system response has stabilized at the upper level, switch quickly to a zero concentration of SO2. Record the time from concentration switching to final stable response. Alternatively, for nonextractive monitors, a calibration gas concentration equivalent to 20 percent of span or more may be switched into and out of the sample path and response times recorded. Perform this test sequence three (3) times. For each test record the results on the example sheet shown in Figure D-6.
              6. Calculations, Data Analysis and Reporting.
              
              6.1 Procedure for determination of mean values and confidence intervals.
              6.1.1 The mean value of a data set is calculated according to equation D-1.
              
                ER08MY98.000
              
              Where:
              
              
                x
                i = individual values.
              
                Σ = sum of the individual values.
              
                x = mean value.
              
                n = number of data points.
              
              6.1.2 The 95 percent confidence interval (two-sided) is calculated according to equation D-2.
              
                ER08MY98.001
              
              Where:
              
              
                Σ
                x
                i = sum of all data points.
              
                t.975 = t1-a/2, and
              C.I.9
                5 = 95 percent confidence interval estimated of the average mean value.
              
                Typical Values for t1−a/2
                
                
                  
                    n
                  
                  
                    t.975
                  
                    n
                  
                  
                    t.975
                  
                    n
                  
                  
                    t.975
                
                
                  2
                  12.706
                  7
                  2.447
                  12
                  2.201
                
                
                  3
                  4.303
                  8
                  2.365
                  13
                  2.179
                
                
                  4
                  3.182
                  9
                  2.306
                  14
                  2.160
                
                
                  5
                  2.776
                  10
                  2.262
                  15
                  2.145
                
                
                  6
                  2.571
                  11
                  2.228
                  16
                  2.131
                
              
              The values in this table are already corrected for n-1 degrees of freedom. Use n equal to the number of samples as data points.
              6.2 Data Analysis and Reporting.
              
              6.2.1 Accuracy (Relative). For each of the nine reference method testing periods, determine the average sulfur dioxide concentration reported by the continuous measurement system. These average concentrations shall be determined from the measurement system data recorded under section 5.2.2.1 by integrating the pollutant concentrations over each of the time intervals concurrent with each reference method test, then dividing by the cumulative time of each applicable reference method testing period. Before proceeding to the next step, determine the basis (wet or dry) of the measurement system data and reference method test data concentrations.
              If the bases are not consistent, apply a moisture correction to either the referenced method concentrations or the measurement system concentrations, as appropriate. Determine the correction factor by moisture tests concurrent with the reference method testing periods. Report the moisture test method and the correction procedure employed. For each of the nine test runs, subtract the Reference Method test concentrations from the continuous monitoring system average concentrations. Using these data, compute the mean difference and the 95 percent confidence interval using equations D-1 and D-2. Accuracy is reported as the sum of the absolute value of the mean difference and the 95 percent confidence interval expressed as a percentage of the mean reference method value. Use the example sheet shown in Figure D-3.
              6.2.2 Calibration Error. Using the data from section 5.1 of this appendix, subtract the measured SO2 value determined under section 5.1.1 (Figure D-1) from the value shown by the measurement system for each of the 5 readings at each concentration measured under section 5.1.2 (Figure D-2). Calculate the mean of these difference values and the 95 percent confidence intervals according to equations D-1 and D-2. The calibration error is reported as the sum of absolute value of the mean difference and the 95 percent confidence interval as a percentage of each respective calibration gas concentration. Use example sheet shown in Figure D-2.
              6.2.3 Zero Drift (2-hour). Using the zero concentration values measured each two hours during the field test, calculate the differences between consecutive two-hour readings expressed in ppm. Calculate the mean difference and the confidence interval using Equations D-1 and D-2. Report the zero drift as the sum of the absolute mean value and the confidence interval as a percentage of the emission standard. Use example sheet shown in Figure D-4.
              6.2.4 Zero Drift (24-hour). Using the zero concentration values measured every 24 hours during the field test, calculate the differences between the zero point after zero adjustment and the zero value 24 hours later just prior to zero adjustment. Calculate the mean value of these points and the confidence interval using Equations D-1 and D-2. Report the zero drift as the sum of the absolute mean and confidence interval as a percentage of the emission standard. Use example sheet shown in Figure D-5.
              6.2.5 Calibration Drift (2-hour). Using the calibration values obtained at two-hour intervals during the field test, calculate the differences between consecutive two-hour readings expressed as ppm. These values should be corrected for the corresponding zero drift during that two-hour period. Calculate the mean and confidence interval of these corrected difference values using Equations D-1 and D-2. Do not use the differences between non-consecutive readings. Report the calibration drift as the sum of the absolute mean and confidence interval as a percentage of the emission standard. Use the example sheet shown in Figure D-4.
              6.2.6 Calibration Drift (24-hour). Using the calibration values measured every 24 hours during the field test, calculate the differences between the calibration concentration reading after zero and calibration adjustment and the calibration concentration reading 24 hours later after zero adjustment but before calibration adjustment. Calculate the mean value of these differences and the confidence interval using equations D-1 and D-2. Report the sum of the absolute mean and confidence interval as a percentage of the emission standard. Use the example sheet shown in Figure D-5.
              6.2.7 Response Time. Using the charts from section 5.3 of this Appendix, calculate the time interval from concentration switching to 95 percent to the final stable value for all upscale and downscale tests. Report the mean of the three upscale test times and the mean of the three downscale test times. For nonextractive instruments using a calibration gas cell to determine response time, the observed times shall be extrapolated to 90 percent of full scale response time. For example, if the observed time for a 20 percent of span gas cell is one minute, this would be equivalent to a 41/2-minute response time when extrapolated to 90 percent of span. The two average times should not differ by more than 15 percent of the slower time. Report the slower time as the system response time. Use the example sheet shown in Figure D-6.
              6.2.8 Operational Period. During the 168-hour performance and operational test period, the measurement system shall not require any corrective maintenance, repair, replacement, or adjustment other than that clearly specified as required in the operation and maintenance manuals as routine and expected during a one-week period. If the measurement system operates within the specified performance parameters and does not require corrective maintenance, repair, replacement or adjustment other than specified above, during the 168-hour test period, the operational period will be successfully concluded. Failure of the measurement to meet this requirement shall call for a repetition of the 168-hour test period. Portions of the test which were satisfactorily completed need not be repeated. Failure to meet any performance specifications shall call for a repetition of the one-week performance test period and that portion of the testing which is related to the failed specification. All maintenance and adjustments required shall be recorded. Output readings shall be recorded before and after all adjustments.
              6.2.9 Performance Specifications Testing Frequency. In the event that significant repair work is performed in the system, the company shall demonstrate to the Administrator that the system still meets the performance specifications listed in Table I of this appendix. The Administrator may require a performance test at any time he determines that such test is necessary to verify the performance of the measurement system.
              7. References.
              
              7.1 Monitoring Instrumentation for the Measurement of Sulfur Dioxide in Stationary Source Emissions, Environmental Protection Agency, Research Triangle Park, N.C., February 1973.
              7.2 Instrumentation for the Determination of Nitrogen Oxides Content of Stationary Source Emissions, Environmental Protection Agency, Research Triangle Park, N.C., APTD 0847, Vol. I, October 1971; APTD 0942, Vol. II, January 1972.
              7.3 Experimental Statistics, Department of Commerce, Handbook 91, 1963, p. 3-31, paragraphs 3-3.1.4.
              7.4 Performance Specifications for Stationary-Source Monitoring Systems for Gases, and Visible Emissions, Environmental Protection Agency, Research Triangle Park, N.C., EPA-650/2-74-013, January 1974.
              
                Figure D-1—Analysis of Calibration Gas Mixtures
                Date __ Reference Method Used ____
                
                   
                   
                
                
                  Mid Range Calibration Gas Mixture
                  
                
                
                  Sample 1
                  ppm
                
                
                  Sample 2
                  ppm
                
                
                  Sample 3
                  ppm
                
                
                  Average
                  ppm
                  
                
                
                  High Range (span) Calibration Gas Mixture
                  
                
                
                  Sample 1
                  ppm
                
                
                  Sample 2
                  ppm
                
                
                  Sample 3
                  ppm
                
                
                  Average
                  ppm
                
              
              
                Figure D-2—Calibration Error Determination
                Calibration gas mixture data (from fig. D-1): Mid (50 percent) average _ p/m, high (90 percent) average _ p/m
                [See footnotes at end of table]
                
                  Run No.
                  Calibration gas concentration 1
                  
                  Measurement system reading, p/m
                  Differences, p/m 2
                  
                
                
                  1
                
                
                  2
                
                
                  3
                
                
                  4
                
                
                  5
                
                
                  6
                
                
                  7
                
                
                  8
                
                
                  9
                
                
                  1
                
                
                  11
                
                
                  12
                
                
                  13
                
                
                  14
                
                
                  15
                
              
              
                
                   
                  Percent of full scale reading
                  50% mid
                  90% high
                
                
                  Mean difference
                
                
                  Confidence interval
                  ±..............
                  ±..............
                
                
                  Calibration error = Mean difference 3 + C.I. / Average calibration gas concentration × 100
                  %..............
                  %..............
                
                
                  1 Mid or high.
                
                  2 Calibration gas concentration—measurement system reading.
                
                  3 Absolute value.
              
              
                Figure D-3—Accuracy
                
                  Date and time
                  Test No.
                  Reference method samples
                  Analyzer 1-hour average 1 (p/m)
                  Difference 2 (p/m)
                
                
                  1
                
                
                  2
                
                
                  3
                
                
                  4
                
                
                  
                  5
                
                
                  6
                
                
                  7
                
                
                  8
                
                
                  9
                
                
                  Mean difference= _____p/m.
                
                
                  95 percent confidence interval= + _____p/m.
                
                
                  Mean Reference method value= _____p/m.
                
                
                  Accuracy = Mean difference (absolute value) + 95 percent confidence interval/Mean reference method value × 100___percent
                
                
                  1 Explain method used to determine average.
                
                  2 Difference = the 1-h average minus the reference method average.
              
              
                Figure D-4—Zero and Calibration Drift (2 h)
                
                  Date
                  Time
                  Begin
                  End
                  Date set No.
                  Zero reading
                  Zero drift (Δ zero)
                  Span reading
                  (Δ span)
                  Calibration drift (Δ span-Δ zero)
                
                
                   
                   
                   
                  1
                
                
                   
                   
                   
                  2
                
                
                   
                   
                   
                  3
                
                
                   
                   
                   
                  4
                
                
                   
                   
                   
                  5
                
                
                   
                   
                   
                  6
                
                
                   
                   
                   
                  7
                
                
                   
                   
                   
                  8
                
                
                   
                   
                   
                  9
                
                
                   
                   
                   
                  10
                
                
                   
                   
                   
                  11
                
                
                   
                   
                   
                  12
                
                
                   
                   
                   
                  13
                
                
                   
                   
                   
                  14
                
                
                   
                   
                   
                  15
                
                
                  Zero drift=[mean zero drift 1___ + CI (zero) ___ ÷ emission standard] × 100= ___.
                
                
                  Calibration drift=[mean span drift 1 ___ CI + CI (span) ___ ÷ emission standard] × 100= ___.
                
                
                  1 Absolute value.
              
              
                Figure D-5—Zero and Calibration Drift (24 hr)
                
                  Date and time
                  Zero reading
                  Zero drift (Δ zero)
                  Span reading (after zero adjustment)
                  Calibration drift (Δ span)
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                   
                   
                   
                   
                   
                
                
                  Zero drift=[mean zero drift 1___ + CI (zero) ___ ÷ emission standard] × 100= ___.
                
                
                  Calibration drift=[mean span drift 1___ + CI (span) ___ ÷ emission standard] × 100= ___.
                
                
                  1 Absolute value.
              
              Figure D-6—Response Time
              Date of Test ____.
              Span Gas Concentration ____ ppm.
              Analyzer Span Setting ____ ppm.
              
              Upscale:
              
              1 ____ seconds.
              2 ____ seconds.
              3 ____ seconds.
              
              Average upscale response ____ seconds.
              Downscale:
              
              1 ____ seconds.
              2 ____ seconds.
              3 ____ seconds.
              
              Average downscale response ____ seconds.
              System response time = slower time __ seconds.
              Percent deviation from slowest time = average upscale − average downscale × 100% / slower time
              [40 FR 5517, Feb. 6, 1975]
            
            
              Pt. 52, App. E
              Appendix E to Part 52—Performance Specifications and, Specification Test Procedures for Monitoring Systems for Effluent Stream Gas Volumetric Flow Rate
              1. Principle and applicability.
              
              1.1 Principle. Effluent stream gas volumetric flow rates are sampled and analyzed by a continuous measurement system. To verify the measurement system performance, values obtained from the measurement system are compared against simultaneous values obtained using the reference method. These comparison tests will be performed to determine the relative accuracy, and drift of the measurement system over the range of operating conditions expected to occur during normal operation of the source. If the measurement system is such that the specified tests in section 5.1 for drift do not apply, those test procedures shall be disregarded.
              1.2 Applicability. This method is applicable to subparts which require continuous gas volumetric flow rate measurement. Specifications are given in terms of performance. Test procedures are given for determining compliance with performance specifications.
              2. Apparatus.
              
              2.1 Continuous measurement system for determining stack gas volumetric flow rate.
              2.2 Equipment for measurement of stack gas volumetric flow rate as specified in the reference method.
              3. Definitions.
              
              3.1 Measurement system. The total equipment required for the determination of the gas volumetric flow rate in a duct or stack. The system consists of three major subsystems:
              3.1.1 Sampling interface. That portion of the measurement system that performs one or more of the following operations: Delineation, acquisition, transportation, and conditioning of a signal from the stack gas and protection of the analyzer from any hostile aspects of the source environment.
              3.1.2 Analyzer. That portion of the measurement system which senses the stack gas flow rate or velocity pressure and generates a signal output that is a function of the flow rate or velocity of the gases.
              3.1.3 Data presentation. That portion of the measurement system that provides a display of the output signal in terms of volumetric flow rate units, or other units which are convertible to volumetric flow rate units.
              3.2 Span. The value of gas volumetric flow rate at which the measurement system is set to produce the maximum data display output. For the purposes of this method, the span shall be set at 1.5 times the maximum volumetric flow rate expected under varying operating conditions of the source.
              3.3 Zero drift. The change in measurement system output over a stated period of time of normal continuous operation when gas volumetric flow rate at the time of the measurements is zero.
              3.4 Calibration drift. The change in measurement system output over a stated time period of normal continuous operation when the gas volumetric flow rate at the time of the measurement is 67 percent of the span value.
              3.5 Operation period. A minimum period of time over which a measurement system is expected to operate within certain performance specifications without unscheduled maintenance, repair, or adjustment.
              3.6 Orientation sensitivity. The angular tolerance to which the sensor can be misaligned from its correct orientation to measure the flow rate vector before a specified error occurs in the indicated flow rate compared to the reference flow rate.
              3.7 Reference method. Method 2 as delineated in 40 CFR Part 60.
              4. Measurement system performance specifications. A measurement system must meet the performance specifications in Table E-1 to be considered acceptable under this method.
              
                Table E-1
                
                  Parameter
                  Specifications
                
                
                  Accuracy (relative)
                  <10 percent of mean reference value (paragraph 6.3.1).
                
                
                  Zero drift (24 hours)
                  <3 percent of span (paragraph 6.3.2).
                
                
                  Calibration drift (24 hours)
                  <3 percent of span (paragraph 6.3.3).
                
                
                  Operational period
                  <168 hours minimum.
                
              
              
              5. Test procedures.
              
              5.1 Field test for accuracy, zero drift, calibration drift, and operation period.
              5.1.1 System conditioning. Set up and operate the measurement system in accordance with the manufacturer's written instructions and drawings. Offset the zero point of the chart recorder so that negative values up to 5 percent of the span value may be registered. Operate the system for an initial 168-hour conditioning period. During this initial period, the system should measure the gas stream volumetric flow rate in a normal operational manner. After completion of this conditioning period, the formal 168-hour performance and operational test period shall begin.
              5.1.2 Field test for accuracy and operational period. During the 168-hour test period, the system should be continuously measuring gas volumetric flow rate at all times. During this period make a series of 14 volumetric flow rate determinations simultaneously using the reference method and the measurement system. The 14 determinations can be made at any time interval at least one hour apart during the 168-hour period except that at least one determination on five different days must be made with one determination on the last day of such period. The determinations shall be conducted over the range of volumetric flow rates expected to occur during normal operation of the source. The measurement system volumetric flow rate reading corresponding to the period of time during which each reference method run was made may be obtained by continuous integration of the measurement system signal over the test interval. Integration may be by use of mechanical integration of electrical units on the chart recorder or use of a planimeter on the strip chart recorder. The location and orientation of the reference method measurement device and the measurement system should be as close as practical without interference, but no closer than 1.3 cm (0.5 inch) to each other and shall be such that dilution air or other interferences cannot be interjected into the stack or duct between the pitot tube and the measurement system. Be careful not to locate the reference method pitot tube directly up or down stream of the measurement system sensor.
              5.1.3 Field test for calibration drift and zero drift. At 24-hour intervals, but more frequently if recommended by the manufacturer, subject the measurement system to the manufacturer's specified zero and calibration procedures, if appropriate. Record the measurement system output readings before and after adjustment. Automatic corrections made by the system without operator intervention are allowable at anytime.
              5.1.4 Field test for orientation sensitivity. If a velocity measurement system is either a single point measurement device or a pressure sensor or any other device such as pitot tube which uses the flow direction of the test gas, then the following test shall be followed and a performance specification of ±10 degrees device orientation sensitivity for ±4 percent flow rate determination accuracy must be met in order for the measurement system to be considered acceptable under this method. This is in addition to the performance specifications given in paragraph 4 of this appendix. During a period of relatively steady state gas flow, perform the following orientation test using the measurement system. The system should be continuously measuring gas velocity at all times. Rotate the measurement 10° on each side of the direction of flow in increments of 5°. Perform this test three times each at:
              (1) Maximum operating velocity (±15 percent);
              (2) 67 percent ±7.5 percent of the maximum operating velocity; and
              (3) 33 percent ±7.5 percent of the maximum operating velocity if (2) and (3) are normal operating practices.
              6. Calculations data analysis and reporting.
              
              6.1 Procedure for determination of stack gas volumetric flow rate. Calculate the reference stack gas velocity and corresponding stack gas volumetric flow rate with the calibrated type S pitot tube measurements by the reference method. Calculate the measurement system stack gas volumetric flow rate as specified by the manufacturer's written instructions. Record the volumetric flow rates for each in the appropriate tables.
              6.2 Procedure for determination of mean values and 95 percent confidence intervals.
              
              6.2.1 Mean value. The mean value of a data set is calculated according to Equation E-1.
              Equation E-1
              
                ER01JY80.000
              
              Where:
              
              
                x
                i = individual values.
              
                Σ = sum of the individual values.
              
                x = mean value.
              
                n = data points.
              
              6.2.2 95 percent confidence level. The 95 percent confidence level (two sided) is calculated according to Equation E-2.
              Equation E-2
              
                ER01JY80.001
              
              Where:
              
              
                Σ
                x
                i = sum of all data points.
              (Σ
                x
                i) = sum of squares of all data points.
              C.I.9
                5 = 95 percent confidence interval estimate of the average mean value.
              
              
                Values for t.975
                
                  
                    n
                  
                  
                    t.975
                  
                    n
                  
                  
                    t.975
                  
                    n
                  
                  
                    t.975
                
                
                  2
                  12.706
                  7
                  2.447
                  12
                  2.201
                
                
                  3
                  4.303
                  8
                  2.365
                  13
                  2.179
                
                
                  4
                  3.182
                  9
                  2.306
                  14
                  2.160
                
                
                  5
                  2.776
                  10
                  2.262
                  15
                  2.145
                
                
                  6
                  2.571
                  11
                  2.228
                  16
                  2.131
                
              
              The values in this table are already corrected for n-1 degrees of freedom. Use n equal to the number of samples as data points.
              6.3 Data analysis and reporting.
              
              6.3.1 Accuracy (relative). First, calculate the mean reference value (Equation E-1) of the 14 average volumetric flow rates calculated by the reference method. Second, from the 14 pairs of average volumetric flow rates calculated by the reference method and measurement system volumetric flow rate readings, calculate the mean value (Equation E-1) of the differences of the 14 paired readings. Calculate the 95 percent confidence interval (Equation E-2) using the differences of fourteen paired readings. To calculate the values in the second part of this section substitute d
                i for x
                i and d for x in Equations E-1 and E-2 where d
                i equals the difference of each paired reading and d equals the mean value of the fourteen paired differences. Third, report the sum of the absolute mean value of the differences of the fourteen paired readings and the 95 percent confidence interval of the differences of value calculated in the first part of the section. Divide this total by the mean reference value and report the result as a percentage. This percentage is the relative accuracy.
              6.3.2 Zero drift (24 hour). From the zero values measured each 24 hours during the field test, calculate the differences between successive readings expressed in volumetric flow rate units. Calculate the mean value of these differences and the confidence interval of these differences using Equations E-1 and E-2. Report the sum of the absolute value of the mean difference and the confidence interval as a percentage of the measurement system span. This percentage is the zero drift.
              6.3.3 Calibration drift (24 hour). From the calibration values measured every 24 hours during the field test calculate the differences between: (1) The calibration reading after zero and calibration adjustment, and (2) the calibration reading 24 hours later after zero adjustment but before calibration adjustment. Calculate the mean value of these differences and the confidence interval using Equations E-1 and E-2. Report the sum of the absolute value of the mean difference and confidence interval as a percentage of the measurement system span. This percentage is the calibration drift.
              6.3.4 Operation period. Other than that clearly specified as required in the operation and maintenance manual, the measurement system shall not require any corrective maintenance, repair, replacement or adjustment during the 168-hour performance and operational test period. If the measurement system operates within the specified performance parameters and does not require corrective maintenance, repair, replacement or adjustment other than as specified above during the 168-hour test period, the operational period will be successfully concluded. Failure of the measurement to meet this requirement shall call for a repetition of the 168-hour test period. Portions of the test, except for the 168-hour field test period, which were satisfactorily completed need not be repeated. Failure to meet any performance specifications shall call for a repetition of the one-week performance test period and that portion of the testing which is related to the failed specification. All maintenance and adjustments required shall be recorded. Output readings shall be recorded before and after all adjustments.
              6.3.5 Orientation sensitivity. In the event the conditions of paragraph 5.1.4 of this appendix are required, the following calculations shall be performed. Calculate the ratio of each measurement system reading divided by the reference pitot tube readings. Graph the ratio vs. angle of deflection on each side of center. Report the points at which the ratio differs by more than ±4 percent from unity (1.00).
            
            [40 FR 5521, Feb. 6, 1975]
            
              Pt. 52, App. F
              Appendix F to Part 52—Clean Air Act Section 126 Petitions From Eight Northeastern States: Named Source Categories and Geographic Coverage
              The table and figures in this appendix are cross-referenced in § 52.34.
              
                Table F-1—Named Source Categories in Section 126 Petitions
                
                  Petitioning state
                  Named source categories
                
                
                  Connecticut
                  Fossil fuel-fired boilers or other indirect heat exchangers with a maximum gross heat input rate of 250 mmBtu/hr or greater and electric utility generating facilities with a rated output of 15 MW or greater.
                
                
                  Maine
                  Electric utilities and steam-generating units with a heat input capacity of 250 mmBtu/hr or greater.
                
                
                  
                  Massachusetts
                  Electricity generating plants.
                
                
                  New Hampshire

                  Fossil fuel-fired indirect heat exchange combustion units and fossil fuel-fired electric generating facilities which emit ten tons of NOX or more per day.
                
                
                  New York
                  Fossil fuel-fired boilers or indirect heat exchangers with a maximum heat input rate of 250 mmBtu/hr or greater and electric utility generating facilities with a rated output of 15 MW or greater.
                
                
                  Pennsylvania
                  Fossil fuel-fired indirect heat exchange combustion units with a maximum rated heat input capacity of 250 mmBtu/hr or greater, and fossil fuel-fired electric generating facilities rated at 15 MW or greater.
                
                
                  Rhode Island
                  Electricity generating plants.
                
                
                  Vermont
                  Fossil fuel-fired electric utility generating facilities with a maximum gross heat input rate of 250 mmBtu/hr or greater and potentially other unidentified major sources.
                
              
              
                
                ER25MY99.000
              
              
                
                ER25MY99.001
              
              
                
                ER25MY99.002
              
              
                
                ER25MY99.003
              
              
                
                ER25MY99.004
              
              
                
                ER03JN04.018
              
              [64 FR 28323, May 25, 1999, as amended at 69 FR 31505, June 3, 2004]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        52.2020 (e)(1) table amended
        2836, 11582, 16289, 19550, 22113, 26462, 42048, 46507, 59619, 59626
        (c)(1) table amended
        16286
        (c)(2) table amended
        16570
        (e)(1) table amended; eff. 7-15-15
        34065
        (c)(2) table amended; eff. 7-24-15
        36241
        (c)(1) table amended; eff. 7-27-15
        36482
        52.2036 (s) added
        11582
        (t) added
        19550
        (u) added
        22114
        (v) added; eff. 8-10-15
        32477
        (w) added
        42048
        (x) added
        42052
        (y) added
        59620, 59626
        52.2043 (d), (e) and (f) amended; eff. 7-15-15
        34065
        52.2052 (d) added; eff. 7-15-15
        34065
        52.2059 (n) added
        11582
        (o) added
        19550
        (p) added
        22114
        (q) added
        39698
        (r) added
        42049
        (s) added
        42052
        (t) added
        59626
        (k) table correctly amended; (k) table correctly added
        23449
        52.2070 (c) table amended
        12564, 43631, 50205, 60544
        (c) table amended; eff. 7-9-15
        32472
        52.2120 (e) table amended
        11138, 14023, 48259, 57541, 76867
        (c) table and (e) table amended; eff. 8-11-15
        33417
        52.2170 (c)(1) table and (e) table amended
        4800
        (c)(1) table amended
        59621
        (b) through (e) revised
        79697
        52.2220 (c) table amended
        11890, 68450
        (e) table amended
        14024, 39972, 68256
        52.2270 (e) table amended
        9206, 11323
        (c) table amended
        10355, 16576, 24215, 42729, 42732, 57304, 60296
        (c) table and (e) table amended
        16294
        (c) table amended; eff. 7-13-15
        27254
        (e) table amended
        53469
        (c) table and (e) table amended
        77254
        Regulation at 80 FR 27254 withdrawn
        37161
        52.2273 (i) added
        52633
        52.2275 (i) added
        52633
        (j) added
        63431
        (k) added
        81467
        52.2320 (c)(79) added; eff. 7-17-15
        28200
        (c)(80) added
        54242
        52.2420 (c) table amended
        2834, 19544, 42046, 46202, 48732, 72905, 73997
        
        (e) table amended
        11572, 19219
        (c) table and (e) table amended
        17695
        (e) table amended; eff. 7-13-15
        27258
        (e) table amended; eff. 7-27-15
        29963
        52.2425 (g) added; eff. 7-13-15
        27259
        (g) revised
        43628
        52.2428 (j) and (k) added
        19219
        (l) added; eff. 7-27-15
        29963
        52.2470 (e) table amended
        1851, 7349, 42043, 45430, 77579
        (c) table amended
        23727, 27106
        (c) table and (e) table amended
        48035, 58217
        (c) table and (e) table revised
        71699
        52.2497 (a) and (b) revised
        23729
        52.2498 (a) and (b) revised
        23730
        52.2520 (c) table added; (e) table amended
        12348
        (c) table amended
        29973
        (e) table amended; eff. 7-6-15
        32026
        (c) table amended; eff. 7-27-15
        36486
        (e) table amended
        45614
        52.2522 Heading revised; (k) added; eff. 7-27-15
        36487
        52.2531 (i) added
        45615
        52.2585 (cc) added
        38403
        52.2591 (c) revised
        51141, 76639
        (g), (h) and (i) added
        54728
        52.2620 (c)(1) table amended
        9201, 45609
        (e) table amended
        47859
        (b) through (e) revised
        68769
        52.2670 (e) added
        8548
        52.2820 (e) added
        7807
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        52.2020 (c)(2) table amended
        2993
        (e)(1) table amended
        20542, 24028, 24495
        (c)(1) table amended
        50359, 54744
        (c)(3) table, (d)(1) table and (e)(1) table amended
        69691
        52.2023 (m) removed
        2993
        (l) removed
        69693
        52.2036 (z) added
        20542
        (aa) added
        24029
        (bb) added
        24496
        52.2040 Amended
        74586
        (b) revised
        74600
        52.2041 Amended
        74586
        52.2055 (b) added
        20542
        (c) added
        24029
        52.2056 (k), (l) and (m) added
        26710
        (n) added
        87820
        52.2059 (u) added
        89870
        52.2070 (c) table and (e) table amended
        23178
        (e) table amended
        47039, 70633
        (c) table amended
        47712
        52.2073 (a) removed
        23179
        52.2074 (a) and (b) removed
        23179
        52.2075 (a) removed
        23179
        52.2077 Added
        23179
        52.2078 (a) removed
        23180
        52.2079 Removed
        23180
        52.2120 (e) table amended
        19498, 32652, 63705
        52.2125 (c) added
        26710
        52.2127 Added
        56514
        52.2140 Amended
        74586
        (a)(1) amended; (b)(1) revised; (b)(2) removed
        74600
        52.2141 Amended
        74586
        (a) amended
        74600
        52.2170 (e) table amended
        7708
        (c) table amended
        70628
        52.2220 (c) table amended
        23640, 64355, 66829, 91034
        (e) table amended
        25607, 44211, 85417, 93623
        (e) table amended; eff. 7-25-16
        40818
        (c) table and (e) table amended
        62385
        52.2235 (d) added
        26711
        52.2240 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (d)(1) amended; (e) revised
        74600
        52.2241 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (c)(1) amended
        74600
        52.2270 (c) table and (e) table amended
        350, 62385, 69684
        (e) table amended
        1128, 1882, 62378, 69687, 78724, 88125
        (c) table amended
        21750
        52.2273 Revised
        62386
        52.2275 (l) added
        53290
        (m) added
        78690
        (n) added
        78693
        52.2283 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (c)(1) amended; (d) revised
        74600
        52.2284 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (c)(1) amended
        74601
        52.2302 Added
        351
        
        52.2304 (d) and (e) added
        352
        52.2320 (c)(82) added
        4958
        (c)(81) added
        4961
        (c)(83) added
        9345
        (c) table and (e) table amended
        43923
        (c) table amended
        46838, 50628, 71990
        Redesignated as 52.2324; added
        39200
        52.2324 Redesignated from 52.2320; heading and (a) revised
        39200
        52.2336 Added
        43924
        52.2354 Introductory text designated as (a); (b) added
        71997
        52.2355 (c) added
        50628
        52.2370 (c) table amended
        23167, 50347, 63104
        (e) table amended
        70633
        52.2420 (c) table amended
        10091, 54509, 56511, 57468
        (e) table amended; eff. 7-18-16
        39210
        (d) table amended
        58857
        (c) table and (e) table amended
        72711, 72728
        Regulation at 81 FR 72728 withdrawn
        89008
        52.2440 Amended
        74586
        (b) revised
        74601
        52.2441 Amended
        74586
        52.2470 (d) table and (e) table amended
        7711, 45419
        (b) through (e) revised
        18499
        (c) table and (e) table amended
        21471, 69386
        (c) table amended
        66825
        (c) tables and (e) table amended
        69386
        52.2471 Revised
        1131
        52.2472 Removed
        1131
        52.2473 Revised
        1131
        52.2474 Removed
        1131
        52.2475 Removed
        1131
        52.2477 Revised
        1131
        52.2495 Revised
        1131
        52.2520 (c) table and (e) table amended
        53009
        52.2540 Amended
        74586
        (b) revised
        74601
        52.2541 Amended
        74586
        52.2570 (c)(134) added
        3336
        52.2584 (f) added
        8656
        52.2585 (dd) added
        11677
        (ee) added
        57466
        52.2587 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (d)(1) amended; (e) revised
        74602
        52.2588 Regulation at 79 FR 71671 confirmed
        13279
        Amended
        74586
        (c)(1) amended
        74602
        52.2591 (j) added
        3336
        (g) revised
        53311
        (k) added
        95047
        52.2620 (c) table amended; eff. 7-5-16
        35273
        (c) table amended
        58399
        (c) table and (e) table amended
        70364
        52.2623 Added
        26711
        52.2720 (c)(39) added
        62816
        52.2723 Heading revised; table amended
        62816
        52.2730 Added
        62817
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        52.2020 (b) revised; (c)(1) table amended
        24858
        (c)(2) table amended
        24861, 37318
        (e)(1) table amended
        31468
        (c)(1) table amended
        47991, 49131
        Regulation at 82 FR 47991 withdrawn
        58563
        Regulation at 82 FR 49131 withdrawn
        58564
        52.2056 (o) added
        50820
        52.2059 Regulation at 81 FR 89870 eff. date delayed to 3-21-17
        8499
        (v) added
        21715
        52.2070 (e) table amended
        17126, 60122
        (c) table amended
        20276
        (d) table amended
        30749, 44103
        Regulation at 82 FR 30749 withdrawn
        41527
        (c) table and (e) table amended
        52663
        52.2073 Removed
        2238
        Regulation at 82 FR 2238 eff. date delayed to 3-21-17
        8499
        52.2075 Removed
        2239
        Regulation at 82 FR 2239 eff. date delayed to 3-21-17
        8499
        52.2078 Removed
        2239
        Regulation at 82 FR 2239 eff. date delayed to 3-21-17
        8499
        52.2120 (e) table amended
        16931
        (c) table amended
        24853, 37304, 38828, 38831, 39541, 47939
        (c) table amended; eff. 8-28-17
        29418
        (e) table amended
        45997, 47393
        
        Regulation at 82 FR 38828 withdrawn
        47634
        Regulation at 82 FR 39541 withdrawn
        47636
        Regulation at 82 FR 38831 withdrawn
        47640
        52.2132 (b) and (c) removed
        3129
        52.2141 (b) amended
        45496
        52.2170 (e) table amended
        38833
        52.2179 (b) revised; (c) removed
        3129
        52.2219 Added; eff. 7-17-17
        27430
        52.2220 (e) table amended
        3641, 20261, 21707, 31464, 40720
        Regulation at 82 FR 3641 eff. date delayed to 3-21-17
        8499
        (c) Table 1 amended
        16929
        (d) table amended
        40956
        52.2231 (f) added
        21715
        52.2233 (c) revised
        32646
        52.2270 (c) table amended
        3172, 57679
        Regulation at 82 FR 3172 eff. date delayed to 3-21-17
        8499
        (e) table 2 amended
        48363
        (e) table amended
        14445, 42457, 44322
        (c) table and (e) table amended
        21925, 22294, 60547
        Regulations at 82 FR 14445 withdrawn
        23148
        (c) table amended; eff. 9-6-17
        26598
        (c) table amended; eff. 9-7-17
        26756
        (e) table amended; eff. 9-12-17
        27125
        (d) table and (e) table amended; eff. 9-27-17
        29430
        52.2283 (c)(1) revised; (c)(2) removed
        45496
        52.2284 (c)(1) revised; (c)(2) removed
        45497
        52.2304 (b) removed
        3129
        (f) added
        48363
        52.2312 Added
        48363
        52.2320 (c) table amended
        9141, 46419, 46916
        (c) table and (e) table amended
        47153
        52.2354 (c) added
        9158
        52.2370 (e) table amended
        17127, 38838, 59971
        (c) table and (e) table amended; eff. 7-27-17
        29007
        Regulation at 82 FR 38838 withdrawn
        47631
        52.2371 Table amended; eff. 7-27-17
        29008
        52.2373 Removed; eff. 7-27-17
        29009
        52.2374 (a) removed; eff. 7-27-17
        29009
        52.2376 Added; eff. 7-27-17
        29009
        52.2382 (a)(1), (2), (4) and (5) removed; (a)(3) redesignated as new (a)(1); (a)(2) added
        29009
        52.2383 (b) revised
        3129
        52.2420 (c) table and (e) table amended
        21702
        (b) revised; (c) and (d) amended; (e) revised
        24540
        (c) table amended
        39034, 40707, 45191, 47987
        Regulation at 82 FR 45191 withdrawn
        55052
        Regulation at 82 FR 47987 withdrawn
        57677
        52.2430 (c) added
        52655
        52.2452 (a) revised; (b) and (c) removed
        3129
        52.2470 (c) table and (e) table 1 amended
        17139
        (c) table 3 and (e) table 1 revised
        24533
        52.2497 (a) revised
        24537
        52.2498 (a)(2) revised
        17143
        (a) revised
        24537
        52.2520 (e) table amended
        22078
        (b) revised, (c) table amended
        27120
        (c) table amended
        44527
        (c) table 1 amended
        47982
        Regulation at 82 FR 47982 withdrawn
        57362
        Regulation at 82 FR 44527 withdrawn
        58342
        52.2533 (a) and (b) revised; (c) removed
        3129
        52.2570 (c)(135) added
        9518
        (c)(136) added
        31462
        (c)(113)(i)(D) revised; (c)(137) added
        51577
        Regulation at 82 FR 51577 withdrawn
        60546
        52.2591 Regulation at 81 FR 95047 eff. date delayed to 3-21-17
        8499
        Revised
        9518
        52.2593 Added
        48769
        Regulation at 82 FR 48769 withdrawn
        57836
        52.2620 (e) table amended
        9154
        (c) table amended
        18994
        52.2720 (c)(40) amended
        32480
        52.2727 Added
        32480
        52.2781 (b) and (c) removed
        3129
      
      
        
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        52.2020 (c)(1) table amended
        12676, 39604, 65313
        (c)(1) table amended; CFR correction
        24940
        (e)(1) table amended; eff. 7-6-18
        26222
        (c)(1) table revised; eff. 8-14-18
        27909
        (e)(1) table amended
        31067, 50854
        (d)(3) table and (e)(1) table amended
        51636
        Regulation at 83 FR 27909 withdrawn
        38261
        52.2040 (b)(2) amended
        65924
        52.2059 (w) added
        9438
        52.2070 Regulation at 82 FR 52663 withdrawn
        985
        (c) table amended
        24225, 39889
        52.2120 (c) table amended
        64288
        (e) table amended
        48239, 48390
        (b), (c) and (d) revised
        14594
        (c) table amended; eff. 7-25-18
        29454, 29457
        (c) table amended; eff. 7-26-18
        29698
        52.2127 Removed
        48240
        52.2132 Removed
        48240
        52.2170 (c) table amended; eff. 7-26-18
        29700
        (e) table amended
        31329, 44503, 62268
        52.2219 Removed
        48240
        52.2220 Table amended
        33134
        (c) Table 4 amended
        50023
        (c) Table 1 amended
        48248
        (e) table amended
        48240, 48391
        (c) table 3 amended
        46882
        (c) table amended
        48548
        52.2234 Removed
        48240
        52.2270 (c) table amended
        8361, 21180, 55021
        (c) table amended; eff. 7-26-18
        18430
        (e) table amended
        22208, 48239, 48390
        (e) second table amended
        25921, 62470, 62720
        52.2283 (d)(2) amended
        65924
        52.2320 (c) table and (e) table amended
        59316
        52.2355 (d) added
        47567
        52.2370 (c) table and (e) table amended
        11885
        (e) table amended
        37436, 45196
        (c) table amended
        48718
        52.2420 (c) table amended
        7613, 10628, 10791, 10796
        (e)(1) table amended; eff. 7-2-18
        25381
        (e)(1) table amended
        32796, 42222, 45356
        52.2440 (b)(2) amended
        65924
        52.2452 (d), (e), and (f) removed; (g) added
        42222
        52.2470 (e) table 2 amended
        36754, 42032, 47569
        52.2520 (c) table amended
        5543, 12679, 48718, 50270, 50274, 62473
        (d) table amended
        11889
        (e) table amended
        48252, 50266
        (b) revised; (c) table amended
        52773
        52.2532 (a) and (e) revised
        32063
        52.2533 (d), (e), and (f) removed; (g) added
        48252
        52.2540 (b)(2) amended
        65924
        52.2570 (c)(126) introductory text and (i)(D) revised
        37435
        (c)(113)(i)(D) revised; (c)(137) added
        45351
        (c)(69)(i)(A), (B), (C), (E), (73)(i)(C), (H), (I), and (J) revised; (c)(138) added
        53817
        (c)(121) introductory text, (i)(B), and (ii)(B) revised; (c)(121)(i)(C) and (ii)(C) added
        46884
        52.2587 (e)(2) amended
        65924
        52.2593 Added; eff. 7-16-18
        27912
        52.2620 (e) table amended
        14374
        (e) table amended
        31330, 44503
        (c) table amended
        47565
        52.2624 Added
        14375
        52.2730 (a)(1), (b)(1), and (c)(1) revised
        61330
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        52.2020 (e)(1) table amended
        5601, 18737, 51425, 56947
        (c)(2) table amended
        18739, 32083
        (c)(1) table amended
        20291
        (c)(3) table amended
        25179
        (d)(3) table and (e)(1) table amended
        52000
        52.2023 (m) added
        20292
        52.2033 (d) added
        52001
        52.2059 (x) and (y) added
        51426
        52.2070 (c) table and (e) table amended
        52366
        52.2077 (a) removed
        52367
        52.2120 (c) table amended
        3707
        (b), (c), and (d) revised
        10689
        (e) table amended
        54502
        52.2170 (c) table amended
        47889
        52.2219 Added
        8001
        
        52.2220 (c) Table 1 amended
        8001
        (e) table amended
        22376
        (c) Table 4 amended
        37100
        (c) Table 3 amended
        67379
        (e) table amended
        70897
        52.2270 (e) table amended
        3710
        (d) table amended
        5602
        (c) table and (e) table amended
        18150
        (c) table amended; eff. 9-4-19
        26352
        (c) table amended
        33173, 50307
        (b)(3) revised
        44229
        (e) second table amended
        49667
        52.2302 (a)(6) introductory text revised
        44229
        52.2320 (c) table amended; eff. 7-11-19
        27041
        (c) table amended
        35832, 52369
        52.2354 (d) added
        47895
        52.2370 (c) table, (d) table, and (e) table amended
        65011
        52.2420 (e)(1) table amended
        15117
        (c) table amended
        56945
        (d) table amended
        67199
        52.2428 (m) added
        15117
        52.2470 (b) revised; (c) table and (e) table amended
        2741
        52.2497 (d) added
        34313
        52.2520 (d) table and (e) table amended
        56388
        52.2525 (c) added
        56389
        52.2585 (ff) added
        3703
        (gg) added
        16216
        (hh) added
        18991
        (y) revised; (ii) added
        33701
        52.2591 (h) revised; (k) removed
        53063
        52.2620 (d) table amended
        10435
        (e) table amended
        14271, 22725
        (c) table amended
        22725
        52.2636 (a)(1)(vii) and (c)(1) Table 1 revised
        10436
        (a)(2), (b)(4), (12), (c)(1) introductory text, Table 2, (d)(2), (3), (e) heading, (1)(i), (ii)(A), (B), (C), (h)(1), and (i)(1) revised; (b)(13), (d)(4), and (e)(1)(ii)(D) added
        22725
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        52.2020 (c)(2) table amended
        19669
        (d)(3) table amended
        22608
        (c)(2) table amended; eff. 7-15-20
        36164
        52.2033 (e) amended
        22608
        52.2120 (e) table amended
        7, 6810
        52.2219 (a) amended; (b) added
        19890
        52.2220 (c) Table 4 amended
        14422, 17033, 18128, 19095
        52.2270 (c) table amended
        8187, 8426
        (e) second table amended
        8426, 19108
        (e) table amended
        36506
        52.2275 (j) and (n) revised
        8427
        (m) revised
        19108
        52.2320 (c) table and (e) table amended
        10991
        (c) table and (e) table amended; eff. 7-13-20
        35811
        52.2370 (c) table and (e) table amended; eff. 7-6-20
        34358
        52.2420 (e)(1) table amended
        15076, 29327
        52.2470 (c) Table 3 amended
        4235
        (c) Table 2 and Table 4 amended
        10302
        (c) Table 1 amended
        10984
        (c) Table 7 and (e) Table 1 revised
        22357
        (d) table and (e) Table 2 amended
        25306
        (c) Table 5 and (e) Table 1 revised; eff. 7-15-20
        36156
        52.2498 (a)(1) revised
        22362
        (a)(1) revised; eff. 7-15-20
        36161
        52.2520 (c) table amended
        10615
        (e) table amended
        15073
        52.2585 (jj) added
        35379
        (kk) added; eff. 7-16-20
        36343
        52.2620 (e) table amended
        10306
        (e) table amended; eff. 7-27-20
        38327
      
      ○
    
  
